_

oD Oo ON On Fe Ww YN

—~

 

 

ase 2:17-cv-01123-WBS-DB Document 42

Robert L. Brace, State Bar No. 122240
rlbrace@rusty. lawyer

1807 Santa Barbara Street

Santa Barbara, CA 93101

Telephone: (805) 845-8211

Michael P. Denver, State Bar No. 199279
mpdenver@hbsb.com

HOLLISTER & BRACE,

a Professional Corporation

1126 Santa Barbara Street

Santa Barbara, CA 93101

Telephone: (805) 963-6711

Facsimile: (805) 965-0329

Filed 10/15/19 Page 1 of 481

Attorneys for Plaintiffs and all others similarly situated

UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF CALIFORNIA

RONALD C. EVANS, an individual; JOAN M.

EVANS, an individual; DENNIS
TREADAWAY, an individual; and all others
similarly situated,

Plaintiffs,

VS.

ZIONS BANCORPORATION, N.A., successor-

in-interest to ZB, N.A., a national banking
association, dba California Bank & Trust,

Defendant.

 

 

Case No. 2:17-cv-01123-WBS-DB
FIRST AMENDED CLASS ACTION
COMPLAINT FOR:

1. AIDING AND ABETTING
FRAUD;

SECURITIES FRAUD;
CONSPIRACY TO COMMIT
FRAUD;

4. AIDING AND ABETTING
BREACH OF FIDUCIARY
DUTY;

5. INTENTIONAL
INTERFERENCE WITH
CONTRACT; AND

6. PENAL CODE VIOLATION

A CLASS ACTION WITH A JURY

TRIAL DEMANDED

 

FIRST AMENDED CLASS ACTION COMPLAINT

Case No. 2:17-cv-01123-WBS-DB

 
oD Oo OaAN ODO oO fF WO DY =

mM Ph DM NM DHMH LH NB NY MO | S| HS FS FSF fF SF FS SF FS
on OO on fF WO NH fF OD Oo DA nN DBD oO F&F HO NY =

—~

 

 

ase 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 2 of 481

 

TABLE OF CONTENTS
Page(s)
L. SUMMARY OF THE ACTION ......cccccccccsceeeseeeesecsenssnereseereceseseesenesseceeseneneenaeeasentees 1
II. JURISDICTION AND VENUE ececcnccccersnnseaserssernasmneavennnccsnnnsciin moeaanteseemanns 8
TE. PARTIES ....cre:scnnstis clio ead KERR ese K ERNIE Marrens nmermiennncerenewains 8
IV. AGENCY ALLEGATIONG.......c.ccssrsesssoccnsrecscenonsensennseniiestiisciacigrakarsdeaivessonesestenessededs i
V. INFORMATION ALLEGATIONS .......cccceccceseseeeeeeeeesseeeeeecssenessaseecsseeeseseeeeneseeesecess 17
VI. DELAYED DISCOVERY OF ROLE PLAYED BY CB&T AND ESTOPPEL.......... 18
VII. CB&T DISCOVERED THE IMG PONZI SCHEME NO LATER THAN
OCTOBER 2009 AND MOST LIKELY MUCH EARLIER. ...ccsccorssesersscesersoreeanenss 20
A. IMG’s Business Model and the Loans from CBT to IMG uu... ccseeseteeereeerees 21

B. The Audits for the Extensions of the Loans Granted IMG by CB&T Revealed
@ PONZ1 SOHNE. ..nccencennnerenennevnsnnsnerenunenonenencenensscd sonashsassiiine i ivaucaewaninenarTacrer eas 23

Cc. CB&T’s Foreclosure on the Indian Tribe’s SLOC Gave CB&T Knowledge
that IMG was 2 Porial SeH etre avi ccccicesssevernacessweerereensscoacensseevcvsonenncosamrnnscencancsas 25

D. CB&T’s Knowledge of the Ponzi Scheme is Also Evidenced by
Its Anticipation of the IMG Bankruptcy and the Trustee’s Effort to

Recover Fraudulent Transfers From IMG to CB&T. .......ccccccesseeeteeseenereneenees 30

VIII. CLASS ACTION ALLEGATIONS 200... ccccceccescerecereeceesecaesseesesaecnenaseaenenseneeneenesaeses 30

BK CLAIMS esses ss sssssesanexocenncscsnscoreenereeveqneee canes omvcnsvncavesacanancrococcamsenavevermannnaNsteniseeiaes connties 33

X. PRAYER FOR RELAIBP sccsisscsssacemcarseassnnenmemnmreeretesnmrnrecumcamssccrecaneencenesennins 39

XI. JURY DEMAND 200... ccc eeceeccceeceeceneeeneeeeeeeeeeeeeeseeesenscsacsuacsasenasseseneseenaeseeteessenaesteneeesieas 39

SUMMARY OF EXHIBITS \n.ccnascanceneranenerertnennsisessviiisenissiaueigsweaiubnnta suavaeswmasenneaenmue seniors 40
i

 

FIRST AMENDED CLASS ACTION COMPLAINT Case No. 2:17-cvy-01123-WBS-DB

 
—_

oo Oo ON OO fk WO WD

 

ase 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 3 of 481

I. SUMMARY OF THE ACTION

Ls This is a class action for over $100 million in damages. It is brought against a
national bank (Zions Bancorporation, N.A.) for knowingly aiding and abetting a Ponzi scheme.
International Manufacturing Group, Inc. (“IMG”) was owned by Deepal Wannakuwatte
(“Deepal”). Deepal and IMG ran a Ponzi scheme whereby investors invested money to help
fund IMG’s purchase of medical gloves in Asia. The medical gloves were to be shipped to the
USA and resold by IMG to the Veterans Administration (“VA”) and other governmental
agencies in the United States.

2 Deepal claimed that IMG had yearly $100 million contracts with the VA. IMG
had only a $25,000 per year contract with the VA. The Ponzi scheme injured roughly 100
citizens, primarily from the Sacramento area. The scheme was promoted by word of mouth
between family, friends and early victims of the scheme. The investment was not sold on the
internet or through brokerage houses. The Ponzi lasted from approximately 2002 to 2014, As
do all Ponzi schemes, it grew exponentially at the end.

3. During the scheme, IMG and Deepal banked primarily at a subsidiary of Zions
Bancorporation, which was California Bank & Trust (“CB&T”).! Hundreds of millions in stolen
money flowed through CB&T. From 2005 to 2011, CB&T loaned the Ponzi scheme over $21
million in at least nine separate loans. CB&T also loaned money directly to Deepal. Zions
Bank loaned money to Wannas Enterprises, LLC (““Wannas”) which was guaranteed by IMG.
Wannas was owned by Deepal.

4. Plaintiffs do not presently believe and therefore do not allege that CB&T was
aware of the Ponzi scheme at the outset of the lending relationship. Rather, Plaintiffs allege that
CB&T initiated its lending and then discovered the fraud as the result of its lending activities,

no later than October 2009 when CB&T informed IMG that there would be no more loans.

 

1 Effective December 31, 2015, California Bank & Trust, a California banking corporation, merged its banking
charter into ZB, N.A. and it (“CB&T”) no longer exists as a separate California banking corporation. ZB, N.A. is
wholly owned by Zion Bancorporation, N.A. The facts recited herein will refer to “California Bank & Trust” or
“CB&T” because the documentary evidence generated between 2002 and 2014 refers to and uses the name of the
predecessor entity. However, the requested judgment to be entered shall be against Zion Bancorporation, N.A. and
ZB, N.A.

l

 

FIRST AMENDED CLASS ACTION COMPLAINT Case No. 2:17-cy-01123-WBS-DB

 

 
—

oOo OWN OOUmtlUMLDLlLUWULULDN

fase 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 4 of 481

5. When making any loan, a regulated national bank must know the use of the loan
proceeds by the debtor and the source of funds for the debtor’s anticipated repayments to the
bank. 12 C.F.R. § 1.5(b). CB&T claimed on appeal that it satisfied the statute. Therefore,
CB&T knew the use of the loan proceeds by IMG and the sources of IMG’s repayment.

6. Deepal and IMG could not pay CB&T its interest, principal or fees without
stealing the money from innocent investors to make the payments, which they did. IMG could
not pay CB&T with legitimate money on time, or ever, because it was a Ponzi scheme that
earned no money in its wholesale business from importing medical gloves from Asia. IMG did
not resell gloves made in Asia to the Veterans Administration or other governmental agencies as
was represented to the investors in the scheme; and as was represented by Deepal to CBT in
2005 as the source of repayment at the inception of the loans from CB&T to IMG.

bs CB&T discovered IMG was a Ponzi scheme no later than 2009 when CB&T’s
lawyers foreclosed on $9 million in security pledged by another bank (Bank of America) for a
Seattle investor. The Seattle investor in IMG was a federally recognized American Indian tribe
whose debts were guaranteed by the Bureau of Indian Affairs (“BIF”). The tribe was called the
Jamestown S’Klallam Tribe and it provided security to CB&T for one of the nine loans. After
CB&T discovered IMG was operating a Ponzi scheme, CB&T ceased further lending, but
allowed IMG to continue to operate the scheme inside the four corners of the bank. CB&T
maintained the depository relationship with IMG until 2014 so its $21 million could be repaid
with money stolen from other investors ensnared in the scheme.

8. No later than 2009, CB&T knew and understood that helping IMG steal the
money from other investors was, literally, the only way CB&T could get repaid the $21 million
it had invested into IMG. The potential loss of $21 million created the motive for CB&T to help
IMG. CB&T, as a corporation, knowingly and intentionally assumed the legal risks (articulated
in this complaint) of allowing Deepal to operate a financial criminal enterprise inside the bank
in order to recover its $21 million that it had loaned to the Ponzi scheme. CB&T also made a $3

million profit while the unknowing and innocent investors lost over $100 million.

Il

 

FIRST AMENDED CLASS ACTION COMPLAINT Case No. 2:17-cy-01123-WBS-DB

 

 

 
Co Oo ON OO on FF wo YY =

MR rh hO DM DM NH DY NHB NB | | | SF FSF |S FS FF | FS
on OO on BB WO NY FP OD OO AN DOD TD FP WwW NPY =|

ea

 

 

fase 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 5 of 481

9. CB&T was the only investor in IMG that possessed 24/7 access to the personal
financial records of IMG and Deepal. The bank’s records in CB&T’s possession showed the use
of loan proceeds and the source of funds for repayment. A cursory review of those records
would reveal to any person with 2 IQ points that IMG was a Ponzi scheme. CB&T looked,
knew, realized the scope of its potential loss, engineered a perceived exit, executed on its plan
and, but for this litigation and the Ninth Circuit, nearly profited from assisting Deepal’s scheme.

10. The Plaintiffs invested in the Ponzi scheme after CB&T knew it was a Ponzi
scheme. Ron and Joan Evans invested as late as January 2014. Based on false pretenses, the
Plaintiffs had their money deposited in IMG’s “Wholesale Account” # 4841 at CB&T and then
misappropriated out of the account by IMG with the physical help of CB&T.

11. It was Royal W. Minson, II (“Buzz”), a senior executive at CB&T, who
established the lending relationship with IMG, helped to underwrite and then administered the
$21 million in loans. According to Buzz, Deepal told him the proceeds of the loans were
intended to be used by IMG to buy glove inventory manufactured in Asia. According to Buzz,
Deepal told him early on that the source of repayment of the loans by IMG to CB&T was to
come from IMG’s resale of the glove inventory to federal agencies with whom he contracted,
including an alleged $100 million contract with the Veterans Administration. However, Buzz
cubeeruantly learned there was little to no wholesale inventory purchased directly by IMG in
Asia and there were little to no gloves sold to the Veterans Administration. Buzz was being
paid by Deepal while working at CB&T. Plaintiffs presently believe Buzz did not broadly
discuss his knowledge about or involvement with IMG, as that could result in his immediate
termination from CB&T. Employees are prohibited from receiving payments from a customer
and debtor of the bank. However, CB&T otherwise understood that IMG was defrauding
investors whose funds were being used to pay IMG’s debts to CB&T.

12. After Buzz discovered IMG was a Ponzi scheme, he still promoted IMG to
CB&T and approved of numerous loan repayment date extensions granted IMG by CB&T
(“Maturity Date Extensions”). Over the course of the nine CB&T loans, IMG was granted 20

Maturity Date Extensions, which were needed more by CB&T than by IMG. IMG was in
3

FIRST AMENDED CLASS ACTION COMPLAINT Case No. 2:17-cy-01123-WBS-DB

 

 
—_

oclUC OmUlUCUCOUMNN CC OC OC UCU

—~

 

ase 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 6 of 481

default and could never pay off the loans because it had no income. It did not benefit IMG to
stay in business in order to owe more money. The only entity that benefited financially from
IMG’s continued existence was CB&T because it got repaid and made a profit.

13. Buzz promoted extraordinary leniency for IMG, the debtor, by CB&T, the
creditor, while flying on Deepal’s private jet. The money paid to Buzz on the side by Deepal
violated 18 U.S.C. §215.

14. No innocent bank grants a defaulting debtor, with no obvious source of income,
20 extensions of time to pay off past due secured loans. The only plausible business reason for
the 20.Maturity Date Extensions was the bank’s belief that repayment with investors’ money
deposited over time was safer for the bank.

15. CB&T ensured that its loans to IMG were collateralized to protect against
default. IMG was continually in default. CB&T overlooked the defaults. No innocent bank
refuses to foreclose on security pledged by third parties unless to do so would cause the loss of
the security, the termination of the business of the debtor, and the ultimate failure of the
debtor’s repayment on the loans.

16. | IMG had both cash investors as well as investors who provided Standby Letters
of Credit (“SLOC”s) in favor of CB&T. Some investors did both. Despite continued defaults
by IMG, CB&T refused to foreclose on the security pledged by local Sacramento area SLOC
investors. CB&T did foreclose on the SLOC pledged by the non-local Jamestown S’Klallam
Tribe because the government decided to discontinue the 90% loan guarantee for Indians
making the Bank of America the standby deep pocket for CB&T to pick for repayment.

Ti. CB&T did not foreclose on the 8 SLOCs pledged by local investors because: (1)
the security was clearly rescindable as being obtained by the fraud of both IMG and CB&T; (ii)
upon foreclosure the local investors would tell the other Sacramento investors that IMG was a
Ponzi scheme; and (iii) these local SLOC investors were customers of the bank with privity to
CB&T. With privity, CB&T owed them the obligation to avoid misrepresenting what was
occurring with IMG at their own bank.

Hf

 

FIRST AMENDED CLASS ACTION COMPLAINT Case No. 2:17-cy-01123-WBS-DB

 

 
—_

oo Oo WON Oo SF Ww ON

—~

 

 

ase 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 7 of 481

18. When CB&T was named as the beneficiary of the SLOCs created by the local
investors’ other banks, it failed to disclose to the local investors, as customers of CB&T, that:
(i) CB&T was not financing the manufacture of gloves in Asia for IMG; and (ii) CB&T was
giving IMG the loan proceeds without any restrictions on the use of the funds.

19. It was known to CB&T that the purpose of each SLOC was for CB&T to finance
and thereby monitor the manufacturing of medical gloves in Asia being purchased by IMG as
part of IMG’s “Wholesale” business. The investors’ purpose of naming CB&T as the
beneficiary of each SLOC did not include CB&T transferring $21 million in cash directly to
IMG which is what CB&T did. If direct loan payments to IMG had been the purpose of the
SLOCs, the investors would not have incurred the SLOC-related acceptance and interest fees
(approximately 8% per year on $21 million). Instead of SLOCs, the investors would have
simply given their cash directly to IMG in exchange for IMG’s promissory notes which is what
IMG was giving to most of its investors.

20. Starting in 2008, CB&T made efforts to preclude the local SLOC investors from
attending meetings between Deepal and CB&T when the topics discussed included their
pledged security naming CB&T as the beneficiary, the risks they were assuming, and the terms
of the SLOCs naming CB&T as the beneficiary. See Exhibit 14.

21. The local SLOC investors were precluded by CB&T’s employees from meeting
with Deepal and CB&T at the same time, because it was represented to these local investors by
CB&T that CB&T was providing IMG with a financing bridge to secure the debt owed by IMG
to the glove manufactures in Asia. The bridge was to cover the time period between the
manufacture and shipment of the gloves to IMG, the payment to IMG by the Veterans
Administration after the gloves had arrived by container ship in the USA, and the payment of
the manufacturers in Asia by IMG after IMG had gotten paid by the VA.

22. CB&T intentionally excluded the Sacramento investors from attending meetings
with Deepal and CB&T because CB&T knew that it was transferring the loan proceeds directly
to Deepal, Deepal was using the loan proceeds ‘to pay investors, and the funds were not used for

their intended purpose of financing the purchase of inventory in Asia as all of the investors were
5

FIRST AMENDED CLASS ACTION COMPLAINT Case No. 2:17-cy-01123-WBS-DB

 

 
—_

oO ON OO SF BW UN

 

fase 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 8 of 481

lead to believe was the role played by CB&T.

23. CB&T could not foreclose on the Sacramento investors’ SLOCs without
destroying IMG and alerting the local investors. The only alternative safe source of repayment
was the defrauded investors’ money being deposited each month by Deepal into the IMG
Wholesale Account at CB&T.

24. CB&T knew that IMG was repaying the $21 million in loans from CB&T to
IMG with investor deposits because CB&T, on a daily basis, was monitoring the deposits of
investor money into IMG’s accounts to repay the loans. It may be inferred that CB&T decided
“just to relax”, monitor the flow of investor funds through the bank, and let the pay-back happen
over time by way of the continued operation of IMG by Deepal. It may be inferred this was
CB&T’s plan because that is exactly what happened.

25. At the inception of the loans, the monthly interest was to be paid out of the IMG
General Account #7631 with automatic debits. The auto debit process did not work because
there were insufficient funds on deposit, or Deepal would fail to transfer investor funds from the
Wholesale Account #4841 to the General Account #7631 to effectuate the auto debit process.
Over time, IMG experienced millions in overdrafts at CB&T in a business that was represented
to be sophisticated enough to generate $100 million per year in the sales of medical gloves.

26. Heddy Chiang, the branch manager of CB&T at the Arden Way Branch, was
constantly monitoring the IMG accounts and informing Deepal of the amounts due CB&T and
the amounts available for Deepal to pay CB&T. Attached as Exhibit 1 is a typical and
reoccurring loan monitoring email from Heddy to Deepal. The June 17, 2010 email reflects their
intimate working relationship and reads as follows:

“Hi Deepal, thanks for your deposit yesterday and today!!!
Can I help you do transfer into the -87631 acct for the loan
payments too please!! From which account and how much?
Thank you!! Heddy 600-4902” (see Exhibit 1).

ZY Attached as Exhibit 2 is a copy of a CB&T Transaction Inquiry dated November
4, 2009 for the IMG Wholesale Account. Exhibit 2 shows the wire into CB&T of an

investment by JTS Communities, Inc. (“JTS”) of $2,700,000 which was circled by CB&T.
6
FIRST AMENDED CLASS ACTION COMPLAINT Case No. 2:17-cv-01123-WBS-DB

 

 

 
—_

o0oclUlUCOlUlCOT NC OO Oe OU

 

ase 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 9 of 481

CB&T knew that JTS Communities was a local Sacramento investor in IMG and that it was JTS
depositing the money. CB&T created its own internal files on many IMG investors, including
JTS.

28. Attached as Exhibit 3 are copies of two deposit slips for the #4841 account dated
July 7, 2008 for $65,000 and July 8, 2008 for $110,000. Both slips have the notation that the
deposits were approved by Heddy Chiang with a “No Hold Per Heddy.” On a constant basis
starting in or about 2006, Heddy Chiang would allow the deposits of investors’ personal checks
to be cleared without the expiration of the required hold period which enabled IMG to make
needed lulling payments to perpetuate the Ponzi scheme. Funding bounced checks and clearing
checks before the required hold period equates to a regulated bank loaning additional monies to
perpetuate a Ponzi scheme. |

29. In October of 2009, after CB&T fully understood the fraud, CB&T gave notice
to IMG that it was terminating further secured lending but would still allow IMG to deposit new
investors’ money into IMG’s Wholesale Account # 4841 at CB&T. The only beneficiary of this
joint decision was CB&T. IMG did not benefit; IMG just owed more money to more defrauded
investors.

30. CB&T claims as a defense that maintaining the depository relationship with IMG
for three years after February 2011 would not be consistent with the bank’s knowledge of the
Ponzi scheme because CB&T was repaid in full by February 2011. However, terminating IMG
as a customer immediately after repayment in full in 2011 would have caused IMG’s instant
collapse, provided the obvious evidentiary link between repayment and knowledge, and
subjected the bank to preference and fraudulent conveyance claims upon IMG’s bankruptcy.
Letting sleeping dogs lie from 2011 to 2014 was the perceived path to financial safety pursued
by CB&T.

31. CB&T also contends that pure luck is the more likely explanation for CB&T’s
“innocent” exit from the IMG Ponzi scheme in 2014 with a minimum $3 million profit.
However, being dumb and lucky at the same time while having possession of all the relevant

financial evidence is not a viable explanation for this bank.
7

FIRST AMENDED CLASS ACTION COMPLAINT Case No. 2:17-cy-01123-WBS-DB

 

 

 
oD Oo ON Om FPF Wo DY =

mB Rh bP DH KH DH KH NHB NH HH] S| FH FS SF FS SF FF Ff FS
on oO on BR WHO DY | 3D Oo WAN DW ao KF WHO NY =

id

 

se 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 10 of 481

Il. JURISDICTION AND VENUE

32. This Federal District Court may exercise jurisdiction over this Class Action
pursuant to 28 U.S.C. § 1332 because the Plaintiffs are residents of California and CB&T is a
resident of the state of Utah. The matter is a complex Class Action. This Court has personal
jurisdiction over the Defendants named in this Complaint because CB&T conducted business in
California and it participated in a California-based fraudulent scheme that injured Californians.
Venue is proper in this District because the conduct at issue took place and had an effect in this
District and CB&T regularly conducted and still regularly conducts substantial banking
business in this District.
DI. PARTIES

a. Plaintiff Ronald C. Evans (“Ron Evans”) is an individual living and doing
business in El Dorado County, California. Ron Evans invested $50,000 in IMG on January 21,
2014. He and his wife’s personal check payable to IMG for $50,000 is attached as Exhibit 4.
Exhibit 4 was deposited by IMG into the Wholesale account #4841 at CB&T with the physical
approval of the deposit by CB&T. Most of the investors made their investments in IMG with
personal checks, and many of these indicated on the face of the check that it was for an
investment in IMG.

34. As testified to by FBI Special Agent Paul 8. Artley (page 130 of 167 at Dkt. 26-
1), account #4841 was Deepal’s account at CB&T that was used for the IMG “VA contracts”
like Evan’s contract. The “vast majority” of the IMG investors’ deposits, like Evan’s deposit,
flowed into and out of the Wholesale Account. According to Agent Artley, from March 2006 to
August 2013, $205 million of deposits and withdrawals took place inside account #4841 with an
ending balance of approximately $1,000 on August 30, 2013 and no “incoming wire transfers
were noted from the VA ...” (page 131 of 167 at Dkt. 26-1).

35. Attached as Exhibit 5 are the CB&T prepared Account Summary Statements for
the IMG Wholesale Account #4841 for the months of July 2006, 2007, 2008, 2009, 2010, 2011,
2012 and 2013. Exhibit 5 shows the deposits by investors and the withdrawals by Deepal to pay

interest to the investors. The Plaintiffs picked July just as an example. Exhibit 5 also shows the
8

 

FIRST AMENDED CLASS ACTION COMPLAINT Case No. 2:17-cv-01123-WBS-DB

 

 
—_

0 oOo Aa nN Oo an F&F WS SN

 

ASe 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 11 of 481

first account statement being mailed to IMG’s business address at 879 F Street. Starting in
2007, Deepal directed CB&T to mail the statements only to Deepal’s home at 5231 Pleasant
Drive. As agent Artley said, such an address change is obvious evidence of subterfuge which
CB&T had to participate in order for the change to occur.

36. Exhibit 5 shows that IMG was a Ponzi scheme with millions deposited each
month of each year by investors, monthly fund outflows equaling or exceeding the deposits and
the ending balance each month at below zero or close to zero. For instance, IMG had a negative
balance of $357,939.65 on July 3, 2008, a negative balance of $6,385.10 on July 17, 2008, a
negative balance of $8,395.27 on July 18, 2008, a negative balance of $9,091.66 on July 25,
2008 and another negative balance of $4,853.81 on the 30" of July in the year of 2008. This is
just one month in 2008 of bounced checks by IMG at CB&T totaling over $384,000.

37. Over time, IMG bounced millions of dollars in bad checks. The Court can take
judicial notice that, generally, banks do not like bounced checks or negative balances. A
negative balance is a loan to the depositor to cover the deficit because the books of the bank
must always balance. Generally, banks terminate their relationships with customers “his write
checks with insufficient funds. CB&T did not terminate its relationship with IMG and Deepal
because it wanted to get repaid the money it had loaned to IMG. Terminating IMG’s deposit
accounts would not promote the goal of getting repaid.

38. IMG was an obvious Ponzi scheme. Exhibit 6 is an email dated August 28,
2008 from Diana Garside, the Compliance Officer at North Valley Bank in Sacramento where
Deepal opened accounts for IMG to obtain an investor’s SLOC from North Valley Bank. In
2008, it only took North Valley Bank a couple of months of doing business with Deepal to
conclude he was kitting checks. The 2008 email reads:

FYI.... Significant kiting activity has been noted for the
customer (International Manufacturing Group, Inc. and
Deepal Wannakuwatte) involving multiple accounts and
multiple financial institutions. (See Exhibit 6).

39. FBI Special Agent Paul S. Artley (page 132 of 167 at Dkt. 26-1), said his review
of account #4841 documents, including Account Summary Statements, revealed that IMG was

9

 

FIRST AMENDED CLASS ACTION COMPLAINT Case No. 2:17-cv-01123-WBS-DB

 

 
Q

oD Oo ON OO on FP Wo DY =

PR Mm nh PD DM NH NH HM ND Fe Fe FS FP AB | =| | | |=
on Oo on BR WO NY | T8FDF OF AN DOD ao F WwW NY =|

id

 

ise 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 12 of 481

operated by Deepal as a Ponzi scheme. The scheme was egregious to agent Artley because
Deepal had the temerity to pay back investors for old investments with their own money
deposited with IMG for a new investment. Artley said in his declaration that:

. it appears investors were paid “profit/interest” payments
from principal investments made by other investors, or, as
indicated below from their own investment.

40. Evans invested $50,000 with the promise he would earn $3,203.33 or 6% interest
repaid by IMG on May 31, 2014 - one day after IMG filed for bankruptcy protection. Evan’s
investment was evidenced by a form Promissory Note issued by IMG which is attached as
Exhibit 7. Attached as Exhibit 8 are other examples of the form Promissory Notes used by
IMG. Exhibit 8 shows the uniformity of the representations in the writings used to document
the investments. Uniformity of the written misrepresentations is key to class certification in a
fraud case. The presumption of reliance may be established by the Plaintiffs parting of money
based on uniform false promises. Vasquez v. Superior Court, 4 Cal. 3d 800 (1971).

41. A form Investment Agreement between Evans and IMG is attached as Exhibit
9. Examples of other Form Investment Agreements used to solicit other investors are attached
as Exhibit 10. The representations in all the agreements were the same - IMG will be obtaining
bids for gloves from the Federal Government and the investor, like Evans, will lend IMG the
amount invested for IMG to fulfill the bid with the Federal Government.

42. Evans, a dentist, met Deepal at a tennis game. Evans hosted the crook for brunch
at his home. Deepal was the owner of the Sacramento Capitals, a tennis team. Deepal held
himself out to Evans and the others to be a person who acted in a fiduciary capacity to his
investors. CB&T admitted that by 2007 it knew Deepal sold his investments to close friends
based on trust and confidence. See, page 5 of Exhibit 14.

43. Deepal mentioned the IMG investment opportunity to Evans based on IMG’s
business model. Deepal transmitted the Form Agreement to Evans. Evans reasonably relied on
the truth of the representations made by IMG in the Form Agreement and parted with his
money. Evan’s reliance was reasonable given the stature of Deepal as a fiduciary in the

community, the amount invested, the rate of return and the longevity of the business model in

10
FIRST AMENDED CLASS ACTION COMPLAINT Case No. 2:17-cv-01123-WBS-DB

 

 

 
—

Go Oo ON OO OO Fe BH UN

 

ASe 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 13 of 481

Sacramento.

44. __ Ron Evans’ $50,000 was deposited into the IMG Wholesale Account #4841 at
CB&T and then dissipated by IMG with the help of CB&T. CB&T knew that the $50,000
invested by Evans and physically deposited by CB&T into the IMG Wholesale Account was
intended by Evans to be used by IMG to help IMG to purchase medical gloves manufactured in
Asia to sell to the Federal Government to satisfy bids awarded to IMG.

45. CB&T knew the purpose of Evans’ $50,000 investment (as well as that of all the
other investors writing personal checks for thousands of dollars) because: (i) it knew IMG’s
purported business model because it loaned IMG $21 million based on IMG’s purported
business model; (ii) CB&T was the beneficiary of SLOCs drafted by CB&T based on IMG’s
business model; (iii) CB&T had foreclosed on the $9 million BofA SLOC issued based on
IMG’s business model; (iv) CB&T traced investors deposits to pay off the loans made to IMG
based on the Asian glove business model; (v) CB&T did not issue SLOCs to Asia for glove
manufacturers for millions of dollars for inventory and it did not receive payments from the VA
for gloves sold based on bids awarded to IMG; and (vi) CB&T accepted as deposits hundreds of
millions of dollars from individual investors writing personal checks for even amounts to IMG.
Those checks, like Evans’ check, could only be construed as an unregistered security
investment into IMG because these people were not buying medical gloves with their money.

46. Banks are trained to identify unregistered securities and CB&T knew the IMG
investment contract was an illegal unregistered security because it obviously was a passive
investment — profit from the work of others.

47. Had Ron Evans known that his investment would not be used to help IMG to
purchase gloves in Asia to resell to the VA in the USA, he would not have invested his money
with IMG.

48. Plaintiff Joan M. Evans (“Joanie Evans”) is an individual living and doing
business in El] Dorado County, California and the wife of Ron Evans. Joanie Evans invested in
the same Promissory Note issued by IMG pursuant to the same Form Investment Agreement.

Ron and Joanie Evans discussed the risks and rewards of the investment and both decided
11

FIRST AMENDED CLASS ACTION COMPLAINT Case No. 2:17-cv-01123-WBS-DB

 

 

 
Cr

—

o Oo aoa nN OO on fF WwW DN

 

se 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 14 of 481

together that it was reasonable to proceed. Joanie Evans reasonably relied on the false
representations in the form Investment Agreement to her detriment.

49. Plaintiff Dennis Treadaway (“Treadaway”) is an individual living and doing
business in Sacramento County, California who invested over $2 million in IMG in a series of
transactions from 2007 to 2014. Treadaway invested in IMG by way of Promissory Notes and
Standby Letters of Credit (““SLOCs”). Exhibit 13 is a copy of a SLOC.

50. | Treadaway executed similar form Promissory Notes as executed by Evans and
similar Form Investment Agreements. Treadaway’s personal checks were deposited into the
IMG Wholesale Account at CB&T, just like Evans and everyone else.

51. | Treadaway understood IMG’s business model. Treadaway believed that his
investment funds would be used to purchase actual glove product overseas to sell to the VA and
other agencies. IMG never disclosed to Treadaway that his investment would be used to pay
back other investors. Treadaway reasonably relied on the representations in the Investment
Agreements. Treadaway’s reliance was reasonable based on the constant returns IMG paid to
Treadaway to gain his trust. Had Treadaway known the truth, he would not have invested his
money with IMG. Treadaway is a net loser of approximately $950,000, the exact amount to be
proven at trial.

52. Plaintiffs Ron Evans, Joanie Evans, and Treadaway, along with the Class
Members, will collectively be referred to herein as “Plaintiffs”.

D3; Defendant Zions Bancorporation, N.A. is the parent to Defendant ZB, N.A.,
and the successor to the liabilities of CB&T. Both corporations are incorporated and
headquartered in Utah and do substantial business throughout California. Effective December
31, 2015, California Bank & Trust, a California banking corporation, merged its banking charter
into ZB, N.A. Therefore, CB&T no longer exists as a separate California banking corporation.
The liabilities of CB&T have been assumed by Zinn Bancorporation and ZB, N.A. The facts
recited herein will refer to “California Bank & Trust” or “CB&T” as if it were still an entity
because the documentary evidence generated refers to and uses that name. However, the

requested money judgment to be entered shall be against Zions Bancorporation, N.A. and ZB,
12

FIRST AMENDED CLASS ACTION COMPLAINT Case No. 2:17-cv-01123-WBS-DB

 

 

 
0 oOo On NN OO on fF Wo NY S|

mM Ph NM BD DH NW KH NY HD | SB Bae BS Base |S S| -|- |S =
Oo nwa oon BR WO NY F|F- OD O WA nN Do FP WwW NY =|

nse 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 15 of 481

N.A.

54. During the relevant time period of this case the following non-parties were
employees and agents of CB&T, who, at all relevant times, were acting within the course and
scope of their employment and agency for CB&T:

55. Royal W. Minson, II (“Buzz”), deceased, was the Director of International
Business Development at CB&T in charge of financing overseas transactions for customers in
the USA. Deepal paid Buzz money on the side for his work for IMG while Buzz was employed
at CB&T. Deepal paid Buzz on the side while CB&T was loaning $21 million to IMG based on
the recommendations by Buzz that CB&T should loan the money to IMG.

56. Buzz was involved in the IMG loan approval process, reviewing and approving
the language of the SLOCs naming CB&T as the beneficiary, and drafting Commercial Letters
of Credit and other documents supported by the investors SLOCs. Buzz formed a company
with his wife called Sourcing Services International, Inc. and actually imported 2 containers of
gloves from China which Deepal was forced to accept for delivery to IMG in the USA.

57. Buzz acquired significant knowledge about all aspects of the business of IMG.
As early as September 19, 2007 Buzz informed Deepal that he wanted $225,000 per year plus a
percentage of the profits. In Exhibit 11, Buzz declared his financial loyalty and commitment
to Deepal’s business which reads as follows:

“I think you know me well enough by now that by committing
to work with you, I am committing my complete loyalty and
dedication to achieving increasing economic success for you
and your entities. The guid pro quo will be my ability to
participate in those successes.” (See Exhibit 11).

58. Buzz advised CB&T to make the 9 loans to IMG. Buss then advised CB&T to
grant Maturity Date Extensions (at least 20 times) because IMG did not have the money to pay.
Buzz also advised CB&T to agree to substitute security pledged by investors in IMG (at least 21
times) to avoid having CB&T declare IMG in default and institute foreclosures. The Maturity
Dates on the 9 Notes had to be extended to avoid foreclosures. The existing security pledged

for some of the Notes had to be exchanged because some banks were not renewing their
13

FIRST AMENDED CLASS ACTION COMPLAINT Case No. 2:17-cv-01123-WBS-DB

 

 

 

 
—_—

oOo OWN OO On UB WLUDN

ase 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 16 of 481

SLOCs, or CB&T was rejecting SLOCs issued by certain weak banks during the Great
Recession.

59. Buzz accommodated IMG and Deepal even after Buzz knew that IMG did not
have the funds to repay the loans as promised. IMG did not have the finds to repay the loans as
promised because IMG did not have any business to generate income to repay the loans as
promised. All of the needed information for CB&T was reflected in the Account Summary
Statements in CB&T’s possession as set out in Exhibit 5. The debits and credits in Exhibit 5
told Buzz and the other employees at CB&T that the loans could only be repaid, if at all, from
new investors’ money deposited in the Wholesale Account #4841 for IMG at CB&T, an
account which was monitored daily by CB&T. See Exhibits 1, 2 and 3.

60. Alex Fukui (“Fukui”) was and still is a senior lawyer for CB&T who was
assigned the task by his employer in or about 2007 to conduct legal work on the IMG loans and
accounts at CB&T. Fukui graduated from UC Berkley and then the UCLA school of law before
working as a licensed lawyer for CB&T. CB&T contends that all communications, between
Fukui and Buzz regarding Deepal and IMG were not business decision communications but
were privileged attorney-client communications regarding facts juxtaposed against the law. The
Plaintiffs do not presently contest CB&T’s designation, or its description of the Fukui
relationship to the IMG file.

61. The Plaintiffs do allege that the IMG matter was referred to Fukui in the legal
department of CB&T no later than 2008. Such a referral to a highly trained lawyer would have
resulted in CB&T’s actual knowledge that it had loaned money to a Ponzi scheme. If Diana
Garside of North Valley Bank can see check kiting with only a brief business relationship with
IMG (see Exhibit 6) and FBI agent Artley can observe a Ponzi scheme by a cursory review of
IMG’s Wholesale Account activity (see Dkt. 26-1), then CB&T knew IMG was a Ponzi in 2008
after Fukui focused his legal mind on this problematic customer.

62. Jun Enkoji (“Enkoji”) was a Vice President and Commercial Banking Officer
at CB&T associated with the Central Valley Region and the Fresno Commercial Loan Office.

Jun Enkoji approved all 9 loans, the 20 loan extensions, and the 21 collateral swaps granted to
14

FIRST AMENDED CLASS ACTION COMPLAINT Case No. 2:17-cv-01123-WBS-DB

 

 

 

 
—_

oO Oo ON OO oO KR BW ON

 

ASE 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 17 of 481

IMG by CB&T. After Enkoji learned that the BIA would no longer guarantee the Bank of
America’s loan to the Indian tribe, he helped IMG and CB&T to defraud the Jamestown
S’Klallam Indian Tribe and the Bank of America out of $9 million.

63. To get the $9 million, Jun Enkoji directed CB&T to foreclose on the 2006 BofA
SLOC (Exhibit 13) obtained by the Jamestown Health & Medical Supply, Inc. (JHMS”) from
BofA for CB&T.

64. Enkoji line that JHMS and IMG had the same address in Sacramento which
was at 879 F. Street because both entities banked at CB&T. Enkoji knew that money was
constantly transferred between IMG and JHMS. Enkoji knew that Deepal controlled both IMG
and JHMS. Deepal said in Exhibit 12 — “I have been given full authority to sign on behalf of
Jamestown Health & Medical Supply Company LLC in any legal capacity.”

65. In 2006 and 2007 CB&T gave $8 of the $9 million loan proceeds directly to
IMG to operate the Ponzi scheme based on phony Purchase Orders from JHMS to IMG
submitted by Deepal. Enkoji was informed in late 2008 (over two years after transferring the
loan proceeds to IMG), that JHMS still owed IMG $9,147,685.50 for gloves JHMS had ordered
and IMG had manufactured, shipped, and sold to JHMS in 2006 and 2007. In late 2008, Enkoji
knew that the $9 million CB&T had loaned IMG on the Indian tribe SLOC was missing.

66. The $9 million BofA SLOC, number 3082234, is attached as Exhibit 13. As
described in Exhibit 13, the letter of credit could be triggered only after CB&T declared a
default for non-payment by IMG and transmitted to BofA copies of operative Purchase Orders
made by JHMS, fulfilled by IMG, and paid by CB&T to be manufactured.

67. Prior to 2008, IMG had been in default on the tribal loan. In response, Enkoji
created a lock box account at CB&T in which JHMS and IMG were supposed to deposit
payments by JHMS to IMG for the millions in gloves already purchased by JHMS. No deposits
were ever inade into the lock box account set up by CB&T to protect CB&T. In addition,
JHMS had its own checking account at CB&T. The JHMS checking account revealed check
kiting between IMG and JHMS, that JHMS had no money to pay IMG investors and that

deposits from IMG were funding JHMS.
15

FIRST AMENDED CLASS ACTION COMPLAINT Case No. 2:17-cv-01123-WBS-DB

 

 

 
—_

0 oOo ON OO BR WwW DN

q

 

ase 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 18 of 481

68. In or about late 2008, the BIA gave notice to BofA it was no longer
guaranteeing the tribe’s loan and BofA gave notice to Enkoji at CB&T it was not renewing
SLOC #3082234. In response, Enkoji authorized the submission of fabricated Purchase Orders
to BofA to collect the $9 million before the BofA SLOC expired.

69. The Purchase Orders used to foreclose were fabricated by Deepal based on the
instructions from Buzz to Enkoji on Exhibit 13 that “any P/O ok per Buzz.” CB&T was not
concerned with submitting to BofA “the” Purchase Orders which actually created the $9
million in debt because CB&T knew there were no bone fide Purchase Orders reflecting actual
financial transactions between IMG and JHMS.

70. In February of 2009, Enkoji prepared solicitation materials for Deepal to use to
convince new investors to invest in IMG to secure loans made by CB&T to IMG,

Fil Attached as Exhibit 14 is a factual summary of Jun Enkoji’ s involvement in the
IMG Ponzi scheme prepared by Ian Craig, the attorney for JTS Communities. JTS lost over $25
million in the IMG scheme. Exhibit 14 details the activities of Buzz Minson, Dawn Satow, and
other employees in 2008 and 2009 which establish CB&T’s knowledge of the IMG.

F2: Dawn Satow worked at the Sacramento Regional Commercial division of CB&T
and filed a declaration attesting to the authenticity of the nine Promissory Notes, 20 extensions
on the due dates for repayment, and 20 plus swaps of collateral entered into between IMG and
CB&T. Her declaration is submitted as Exhibit 18 to this complaint. As noted in Exhibit 14,
Dawn Satow also played a critical role in the management of the IMG accounts at CB&T,
including monitoring investor deposits to force Deepal to make interest and principal payments.
For example on December 29, 2008, Satow emailed Jun Enkoji that she was monitoring IMG’s
deposits and account balances to force Deepal’s payment to CB&T:

Hi Jun...I think we need the approval documents asap, to officially
tie in the JTS CD to this loan. I am planning to make that paydown
of $136,610.97 today, although there is not enough money in the acct.
right now. Deepal says he is expecting funds today. Will keep
checking.

Ml

16

 

FIRST AMENDED CLASS ACTION COMPLAINT Case No. 2:17-cv-01123-WBS-DB

 

 
=

oclUchoOUmUlUCUCOMOUCUMNCOO TTC OC OULD

q

ase 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 19 of 481

73. Heddy Chiang was the branch manager at CB&T’s Arden Way, California
branch where IMG and Deepal did their banking business. Heddy met with Deepal at the branch
almost every day, sometimes twice a day when Deepal was depositing investors’ money.
Heddy and Deepal had a very close, intimate and unusual relationship, as demonstrated by the
banter in their emails (i.e. on 4/18/06, Heddy emailed Deepal “I am all.rejuvenated from sun in
San Diego, even got a tan!”). She introduced Deepal to investors as CB&T’s “best customer.”
Heddy Chiang would approve of loans to IMG to cover overdrafts and approve of waiving the
“hold” time on Deepal’s deposits so taht IMG could make lulling payments to perpetuate the
scheme. Heddy convinced customers of the bank to invest in IMG and assisted in documenting
their transactions. Heddy promoted IMG to the public.

74. Kerrie Kinsey-Alexander was a financial service representative and loan
specialist at the Arden Way, California branch of CB&T. Kerrie worked for Deepal on the side
and received money from Deepal at the Arden Way Branch.

IV. AGENCY ALLEGATIONS

75. Plaintiffs allege that the actions of the Defendant were done in collaboration and
collusion with the IMG while acting in furtherance of their agreement to perpetuate the
unlawful scheme. CB&T’s agents working with IMG were acting in the course and scope of
their employment and agency with CB&T and the Defendants authorized or ratified the acts of
its agents as alleged herein.

V. INFORMATION ALLEGATIONS

76. Allegations made in this First Amended Complaint have been based on
information and belief, except those allegations that pertain directly to the Plaintiffs, which are
based on the Plaintiffs’ personal knowledge. Plaintiffs’ information and belief is based on, inter
alia, the investigation conducted by Plaintiffs and Plaintiffs’ attorneys after their retention.
Each and every allegation and factual contention contained in this Complaint has evidentiary
support or, alternatively, is likely to have evidentiary support after reasonable opportunity for
further investigation or discovery by Plaintiffs or their counsel.

If
17

FIRST AMENDED CLASS ACTION COMPLAINT Case No. 2:17-cy-01123-WBS-DB

 

 

 

 
—

hm -h BK NN BD DHMH NH NH NHN | | | S| fF SF Ff | S| =
oOo nN DD om FP WO HB | OD Oo BAN OO OT fF WO HY =

oOo MON OH KR WD

id

 

ase 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 20 of 481

VI. DELAYED DISCOVERY OF ROLE PLAYED BY CB&T AND ESTOPPEL

77. The original complaint in this case was filed on May 26, 2017 before the 3 year
anniversary of IMG’s bankruptcy filed on May 30, 2014, and, within 1 year and 20 days of
learning the facts about CB&T’s role as an aider and abettor of the primary tort feasors by
reading McFarland’s fraudulent conveyance complaint filed on May 6, 2016.

78. Deepal was arrested in February of 2014 and pled guilty to running a large Ponzi
scheme on May 8, 2014. On May 30, 2014 IMG and Deepal both declared bankruptcy. Beverly
McFarland (“McFarland”) was appointed the trustee of IMG. Since 2014, she has distributed
less than a penny per dollar of claims to the creditors of IMG. CB&T filed a creditor’s claim in
the Deepal bankruptcy on or about June 25, 2014. CB&T did not file a creditor’s claim in the
IMG bankruptcy.

79. On or about April 6, 2015, CB&T received a copy of McFarland’s Subpoena for
Rule 2004 Examination (the “Subpoena’’) issued in the bankruptcy case designated as Jn re
International Manufacturing Group, Inc., Case No. 14-25820-D-11 (Bankr. E.D. Cal.). The
subpoena issued by McFarland demanded CB&T to produce all documents related to the
banking relationship between CB&T and IMG which would have included the intimate
communications between Buzz Minson and Deepal contained in Buzz’s lap top computer.
CB&T did not produce to McFarland the emails between Deepal and Buzz or other relevant
information contained on Buzz’s computer.

80. | Buzz Minson used a lap top to conduct business at CB&T with IMG from no
later than 2005 to 2014. The hard drive on the lap top contained his communications with
Deepal regarding the operations of IMG and his knowledge it was a Ponzi scheme. Buzz’s lap
top contained critical evidence relevant to the date that CB&T discovered that IMG was
operating a Ponzi scheme.

81. Buzz Minson died in or about February of 2016. Buzz’s wife, Sherrie Minson,
transferred Buzz’s lap top computer to CB&T soon after he passed. At some undisclosed date
after mid-March of 2016, CB&T destroyed Buzz’s computer and the data contained therein.

CB&T wiped the hard drive clean. The data destruction injured the Plaintiffs ability to
18

 

FIRST AMENDED CLASS ACTION COMPLAINT Case No. 2:17-cv-01123-WBS-DB

 

 
—

oclUCcOOUlUcOWmUMNC OD Se FUDD

ASe 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 21 of 481

prosecute CB&T, proves the ratification of Buzz’s intent to assist Deepal’s scheme, and estopps
CB&T from claiming the Plaintiffs complaint is untimely because Plaintiffs had ready access to
the information identifying and implicating CB&T as an aider and abettor between May 8, 2014
and May 30, 2014. CB&T’s admission it destroyed critical evidence is contained in the
discovery files of the litigation entitled JTS Communities, Inc., et al., v. ZB, N.A., dba CB&T,
case No. 34-2017-0213368 pending the Sacramento County Superior Court before the
Honorable Christopher E. Krueger. The admission by CB&T is as follows:

REQUEST NO. 44 by the JTS Plaintiffs:

Requesting Party hereby demands that YOU produce for inspection and forensic
imaging the original laptop computer used by MINSON during his employment
with YOU.

RESPONSE TO REQUEST NO. 44 by CB&T:

.... ZIONS has conducted a diligent search and reasonable inquiry for Royal
Minson, II's original ZIONS issued laptop, and has discovered that it no longer
exists. Specifically, upon information and belief, Royal Minson, II's laptop was
returned to ZIONS's Walnut Creek branch located at 1277 Treat Blvd #120,
Walnut Creek, CA 94597 in mid-March 2016, shortly after his death in February
2016. From there, Mr. Minson's ZIONS issued laptop was delivered ZIONS's IT
department. Following its normal procedure, ZIONS's IT department transported Mr.
Minson's ZIONS issued laptop off-site to a ZIONS warehouse and extracted the
original hard drive to be wiped and repurposed, which ZIONS believes
occurred. Mr. Minson's ZIONS issued laptop was returned to ZIONS and its
hard drive was removed and processed for repurposing before any actions arising
from Deepal Wannakuwatte’ s purported Ponzi Scheme were filed against ZIONS.
(Emphasis Added).

82. IMG and Deepal both filed for bankruptcy on May 30, 2014. The May 30, 2014
filing by IMG was the first communication by IMG to Plaintiffs that it would not honor the
terms of the Promissory Notes it issued to investors and notice that there were insufficient funds
inside the IMG bankruptcy estate to pay the principal owed each creditor on the outstanding
Promissory Notes.

83. The section 362 stays entered in the bankruptcies of IMG and Deepal disabled
the Plaintiffs from suing the primary tort feasors, including doe allegations in their complaints,
and conducting formal discovery to identify aiders and abettors of the primary tort feasors. After

May 30, 2014, the Plaintiffs discovery of the identity of CB&T as an aider and abettor required

19
FIRST AMENDED CLASS ACTION COMPLAINT Case No. 2:17-cvy-01123-WBS-DB

 

 

 

 
—

oO oOo OA NO an F&F WH ND

5.

Ic

 

nse 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 22 of 481

the diligent investigation by McFarland who was charged with the responsibility of acting at the
behest of IMG’s creditors, including these named Plaintiffs. To date, CB&T has refused to
produce to Plaintiffs any documents, despite the fact that it already made productions to the
Trustee and to certain individual investors’ non-class claims in California State Court.

84. After May 30, 2014 the statute against the primary tort feasors was tolled. After
May 30, 2014 the Plaintiffs’ were unable to discover the elements of their causes of action
against CB&T until the factual allegations contained in the trustee’s fraudulent conveyance
complaint against CB&T were filed on May 6, 2016. Despite diligent investigation of the
circumstances of their injury, before May 6, 2016 it was not reasonably possible for the
Plaintiffs to obtain facts about CB&T’s confidential relationship with IMG to establish CB&T’s
obvious knowledge and conscious decision to assists IMG.
VII. CB&T DISCOVERED THE IMG PONZI SCHEME NO LATER THAN

OCTOBER 2009 AND MOST LIKELY MUCH EARLIER

85. Deepal was arrested on February 21, 2014, entered a guilty plea on May 8, 2014
and is currently serving 20 years in Federal Prison in Lompoc. See USA v. Deepal
Wannakuwatte, Case No. 2:14-cr-067 TLN and Deepal’s plea agreement with Factual Basis for
Plea at Docket No. 21-2 in this case. The Plaintiffs incorporate the facts attested to by Deepal in
his signed Factual Basis for Plea as if set forth herein.

86. As stated by the primary tort feasor, Deepal ran a Ponzi scheme from 2002 to
2014 telling investors he had yearly $100 million contracts with the VA that simply needed
investor funding for him to satisfy. It was all a lie. There was no real income. The defrauded
investors’ money was the financial universe of the IMG wholesale business. With such a
limited universe, money would not be created but simply rearranged — it was all investor
money paying CB&T.

87. The Plaintiffs contend that the available evidence construed with common sense
leads to the reasonable conclusion that CB&T knowingly allowed the Ponzi scheme to be run
through its bank long enough to be repaid the $21 million it had loaned to IMG and long enough

to make a $3 million profit; while all of the other investors with no access to the financial
20

 

FIRST AMENDED CLASS ACTION COMPLAINT Case No. 2:17-cy-01123-WBS-DB

 

 
_

oo OWN OOH USF Ww LUDN

 

ASe 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 23 of 481

records lost $100 million.

A. IMG’s Business Model and the Loans from CB&T to IMG

88. | IMG’s business allegedly consisted of the importation of latex surgical gloves
and related medical products manufactured in Asia for re-sale in the United States. IMG’s
business purportedly involved two distinct divisions, a “retail” division and a “wholesale”
division.

89. IMG’s “retail” business, which provided gloves to medical offices and other
small businesses, was relatively small and it generally lost money or broke even each year it
operated. The existence of the retail business gave investors and the employees at CB&T the
physical observation that IMG was, at a minimum; dealing in medical gloves which were seen
on shelves in the IMG office locate at 879 F Street in Sacramento. The CB&T employees
identified in the complaint visited the IMG office on F Street on multiple occasions.

90. IMG’s “wholesale” business purportedly comprised IMG’s true revenue stream,
which IMG claimed to exceed $100 million annually. However, IMG’s “wholesale” division
had no employees, no accounts payable, and no accounts receivable. IMG’s “wholesale”
division was a complete sham. It was the faux front.

91. At the outset of the fraudulent scheme, IMG solicited investors to provide cash
for purported wholesale shipments of latex surgical gloves from Asian manufacturers to IMG’s
purported customers, primarily to the Veterans Affairs (the “VA”). The cash was paid in
exchange for promissory notes issued by IMG. Copies of these notes are set out in Exhibits 7
and 8. The Plaintiffs received the notes in exchange for cash paid by personal checks written to
IMG and deposited into account #4841 as set out in Exhibits 4 and 5.

92. IMG investors were promised that their money would fund the purchase of such
shipments, and that in so doing, they were financing IMG’s highly profitable wholesale
inventory purchases. In exchange for investing cash, investors were provided promissory notes
reflecting short-term repayment with annual returns of 12% or more.

93. No later than 2005, CB&T understood that the cash inyestors intended their

funds to be used solely to purchase latex gloves in Asia. No later than 2005, at the request of
21

FIRST AMENDED CLASS ACTION COMPLAINT Case No. 2:17-cv-01123-WBS-DB

 

 

 
—

olUCcOOlUlUCUCOUOUCUMNS COC OD ODS

ASe 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 24 of 481

IMG, CB&T actually solicited its own banking clients to invest in IMG. At least two bank
customers invested because of the recommendations by Heddy Chiang. The stated purpose for
the investments was the financing of IMG’s purchase of latex gloves in Asia. CB&T handled all
of the investment paperwork and the bank served as the source of the investors’ fund, by
loaning them money secured by their homes. As instructed by IMG, CB&T transferred control
over the home-loan proceeds, not to the investors, but directly to IMG. Heddy Chiang assured
these customers of CB&T that Deepal was trustworthy and the bank would monitor their
investments.

94. CB&T claims that this evidence created in 2005 is evidence of lack of
knowledge of the IMG fraud. Plaintiffs do not content that CB&T’s solicitation of its own
customers to invest in gloves in 2005 is evidence of the bank’s knowledge of the Ponzi scheme
in 2005. Plaintiffs contend it is evidence of CB&T’s knowledge, acquired no later than 2005
that IMG was soliciting investors and that investor money was the source of the funds being
deposited at CB&T. The Plaintiffs do allege that the banks relationship with these two
customers did establish knowledge of the fraud by 2009 because the debt owed them by IMG
was never repaid so their loans from CB&T secured by their homes could not be repaid as was
promised by Heddy.

95. In addition to CB&T and IMG soliciting cash investors, IMG convinced certain
investors to obtain SLOCs in favor of CB&T to fund IMG’s wholesale inventory. CB&T knew
and understood the intent of the investor SLOCs and CB&T accepted the investor SLOCs as
collateral for over $21 million in nine loans CB&T made to IMG from 2005 to 2011. The loans
are summarized in Exhibit 15 and are identified as follows:

(1) Loan No. 168068-001 in the amount of $897,000 issued with a Promissory Note
dated 8/12/05.

(ii) Loan No. 168068-0004 in the amount of $1,500,000 was issued with a
Promissory Note dated 5/17/06 with a Maturity Date of 5/31/07. On 6/26/06, a Change in
Terms was issued to increase the line from $1,500,000 to $9,000,000 and the change of

collateral to include the $9,000,000 BofA Letter of Credit.
22

FIRST AMENDED CLASS ACTION COMPLAINT Case No. 2:17-cy-01123-WBS-DB

 

 

 

 
oo oOo NN DOomlUPlUOULULDN CUS

mM Ph DM DM DH DY NM NM KH | | |] FS FS FS FP FP | FS
o na OO om Bb WO NY | OO Oo AN OO TD fF WO NH =

ASe 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 25 of 481

(iii) | Loan No. 168068-9001 for $3,278,121 was issued with a Promissory Note dated
4/2/08 with a Maturity Date of 4/1/09.

(iv) Loan No. 168068-9001 for $2,961,804 was issued with a Promissory Note dated
6/13/08 with a Maturity Date of 5/8/09.

(v) Loan No. 168068-9003 for $2,000,000 was issued with a Promissory Note dated
10/29/08 with a Maturity Date of 11/5/09.

(vi) Loan No. 181803-0001 for $250,000 was issued with a Promissory Note dated
7/14/06 with a Maturity Date of 3/5/07

(vii) Loan No. 181803-0003 for $2,000,000 was issued via a Promissory Note dated
2/17/06 with a Maturity Date of 1/31/07.

(viii) Loan No. 181803 for $300,000 was issued via a Promissory Note dated 1/17/07
with a Maturity Date of 12/4/07. The collateral included a $100,000 Zion Bank Letter of Credit

(ix) Loan No. 181803-9001 for $600,000 was issued via a Promissory Note dated
9/12/07 with a Maturity Date of 9/5/08.

Total Loans from CB&T to IMG: $21,286,925

B. The Audits for the Extensions of the Loans Granted IMG by CB&T
Revealed a Ponzi Scheme

96. Plaintiffs do not contend that CB&T discovered IMG was operating a fraud as
early as 2005. Plaintiffs contend that CB&T’s knowledge of the fraud came later, but no later
than 2009. As IMG failed to repay CB&T and its security appeared suspect, CB&T
investigated IMG out of self-preservation. It was self-preservation that caused the bank to cease
further lending to IMG. It was also self-preservation that keep IMG’s depository accounts open
until 2014 so CB&T could be repaid all of its loans and pocket a $3 million profit.

97. CB&T’s 9 loans to IMG totaling $21,286,925 are graphically depicted in
Exhibit 15. Exhibit 15 is based on Exhibit 18 which is the Declaration of Dawn Satow
containing all of the IMG loan documents. Dawn Satow worked for CB&T.

98. In credit reports generated at the inception of CB&T’s loans to IMG, CB&T

concluded that Deepal and IMG were not credit worthy, but it would lend the money anyway.

23

 

FIRST AMENDED CLASS ACTION COMPLAINT Case No, 2:17-ev-01123-WBS-DB

 

 

 
—_

oo oOo NN OOOUomlU SUL

id

 

ase 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 26 of 481

CB&T made the nine loans based solely on the value of the security being pledged and not on
IMG’s perceived ability to repay the loans from ongoing business operations. The 9 loans were
made with the bank’s conscious conclusion in 2005 that it was more probable than not that the
ultimate repayment would come from foreclosure on the collateral and not from IMG buying
and selling gloves, or the personal guarantee of Deepal Wannakuwatte. At the end, CB&T did
not foreclose on the Sacramento SLOC’s and instead it was repaid from IMG’s business
operations and IMG’s business operation was running a Ponzi scheme.

99. The graphic depiction of the loans in Exhibit 15 demonstrate that CB&T
continually extended the life of the loans that were near default, if not already in default.

100. The lending relationship between IMG and CB&T morphed from loan-to-own by
foreclosure to avoiding foreclosure at all costs. CB&T ignored IMG’s defaults and waived late
charges and interest penalties. CB&T continually juggled its collateral (over 20 times), issued
Changes in Terms (over 27 times), issued loan Maturity Date Extensions (over 20 times),
adjusted loan rates of interest (over 20 times), and accepted or altered Personal Guarantees from
Wannakuwatte (at least 7 times). Why?

101. Each contractual modification in the lending relationship between IMG and
CB&T set out in Exhibit 18 required CB&T to make conscious decisions intended to benefit
itself. The loan modifications were deliberate, intended by CB&T to steer the bank onto the
safest route to receive repayment. The surest route was repayment from newly defrauded
investors in IMG.

102. By statute, each loan modification required the bank to identify where its loan
proceeds went and the source of the money used by IMG to pay CB&T. Each loan modification
was made and based on CB&T’s conclusion that IMG had defrauded CB&T, that CB&T could
avoid injury only by shifting its loss onto others, and to shift the loss to others IMG had to
remain active with deposit accounts operational at CB&T.

103. As set out in Exhibit 17, CB&T’s affiliate Zions Bank loaned money to Wannas
with the loan guaranteed by IMG. In 2007, Zions Bank demanded evidence of IMG’s solvency.

In 2009, Zions Bank repeated the demand and threatened default. IMG’s refusal to provide that
24

 

FIRST AMENDED CLASS ACTION COMPLAINT Case No, 2:17-ev-01123-WBS-DB

 

 
0 Oo ON OO an fF wo PY =

RM nh Ph DH HM MB PYM YH KH | | S| SB FP FS fF | FS
oOo na @ on BB WO NY FH 72D Oo AN OO aT fF W YB =

ase 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 27 of 481

 

 

 

information, including financials “reviewed” by an independent CPA, was an admission by
silence of IMG’s insolvency known to Zions Bank no later than January 8, 2009. See Exhibit
17.

Cc. CB&T’s Foreclosure of the Indian Tribe’s SLOC Gave CB&T Knowledge
that IMG was a Ponzi scheme.

104. CB&T refused to foreclose on the 8 SLOCs pledged as security by the local
Sacramento investors for $12 million. CB&T was forced however, to foreclose on the $9
million SLOC issued by the BofA for the non-local Seattle area Indian tribe because the BIF
decided to terminate the government guarantee.

105. Loan No. 168068-0004 was the loan from CB&T to IMG secured by the assets
of the Jamestown S’Klallam Tribe. The documents evidencing the loan are attached as Exhibit
18. The loan was first given in the amount of $1,500,000 and then increased to $9,000,000.
The collateral was the $9,000,000 BofA SLOC which is attached as Exhibit 13.

106. Exhibit 13 provided that payment under the SLOC would require: (1) CB&T’s
written notice to BofA that IMG had defaulted on credit extended by CB&T for a specified
amount; and (ii) BofA’s receipt of purchase orders (“Purchase Orders”) demonstrating imported
supplies sold by IMG to JHMS.

107. The “JHMS Loan” from CB&T to IMG of $9 million was expressly for the
“purchase of inventory relating to purchases by Jamestown Health and Medical Supply
Company. LLC, under Distribution Agreement dated October 26, 2005, and supported by
copies of purchase orders submitted pursuant to each advance requested.”

108. The first sixteen purported JHMS Purchase Orders provided by IMG to CB&T
were as follows:

Ht
Hl
Hl
Mf
Hf

25

 

FIRST AMENDED CLASS ACTION COMPLAINT Case No. 2:17-cv-01123-WBS-DB

 
o0oclUCOmUlUCUCOUUCUMUN COU DlCU DN

NM PR DM DM DM DM PM KH NM Fe | FS FP Fe FSF FS dS S| =
oOo ~I DO on B WO NDB | OC Oo A nN |]|FD a fF WO NH =|

q

 

ase 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 28 of 481

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PO Number Date Amount
POO000001 5/15/2006 $1,014,200.00
POO000002 6/5/2006 $55,200.00
POQO000003 6/15/2006 $408,243.00
POO0000004 6/28/2006 $1,853,799.50
POO0000005 8/16/2006 $1,582,284.00
POO000006 8/29/2006 $411,542.00
PO0000007 9/28/2006 $321,120.00
PO0000008 10/19/2006 $262,548.00
PO0000009 11/29/2006 $974,490.00
POO0O000010 12/21/2006 $1,765,759.50
POOOO0011 1/25/2007 $925,540.00
POO0000012 2/20/2007 $732,662.00
POO000013 4/9/2007 $420,200.00
POO000014 6/4/2007 $670,758.00
POO0000015 8/2/2007 $262,548.00
POO0000016 1/18/2008 $405,900.00

 

109. CB&T transferred the loan proceeds to IMG’s General Account based on the
above JHMS Purchase Orders as they were received. By the middle of 2007, IMG’s loan
balance was $6.5 million and by the middle of 2008 it was $8.3 million.

110. CB&T knew that IMG was not paying interest or principal to CB&T with JHMS
“sale” proceeds paid to IMG because there were minimal payments from JHMS to IMG.
Repeatedly, IMG drew down on the JHMS Loan in order to obtain funds to cover the interest
and principal owed on draws taken six months earlier. IMG was barrowing money from CB&T
to pay for loans from CB&T. The repeated practice of borrowing to pay for prior borrowing,
which CB&T monitored to ensure repayment, evidenced the reality that there were no “sales”
proceeds paid to IMG by JHMS.

111. CB&T’s knowledge of IMG’s lack of income from JHMS, other than investor
deposits, was memorialized in writing. For example, a $408,243 bankers’ acceptance was set to
mature in December 2006 requiring IMG to pay CB&T $408,243. CB&T’s Jun Enkoji e-mailed
Wannakuwatte (copying CB&T’s Dawn Satow and CB&T’s Heddy Chiang) stating:
“International Banking Group will debit the account for that amount ($408,243)...Please make

sure you will have a sufficient/collected funds available in the account” to pay CB&T.
26

 

FIRST AMENDED CLASS ACTION COMPLAINT Case No. 2:17-cv-01123-WBS-DB

 

 
—_

oo Oa NN Oo F&F WO DN

 

ASe 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 29 of 481

Wannakuwatte responded that the CB&T line of credit would need to be temporarily drawn
down to pay the CB&T bankers’ acceptance. In substance, CB&T would have to loan money to
IMG for IMG to pay back CB&T.

112. On May 17, 2007 CB&T forced IMG to create a lock box account to protect
itself. CB&T had Deepal of IMG sign an Agreement for Assignment of Payments, Proceeds and
Distributions (the “Assignment of JHMS Payments”). The assignment or lock box agreement
irrevocably assigned to CB&T any and all “rights to receive payments, proceeds and other
distributions” from JHMS. It required IMG to irrevocably instruct JHMS to pay to CB&T any
payments owed IMG for gloves while IMG promised CB&T that “any payment, proceeds or
other distribution” received would be deposited into a CB&T controlled lock box account.

113. CB&T was aware of the lack of incoming payments from JHMS to IMG because
there were no payments into its own controlled account. There were no deposit because there
were no sales because there were no gloves — it was all a big scam.

114. As 2008 progressed, advances on the JHMS Loan ceased and there were no
repayments. After six months of no activity CB&T sent Deepal an inquiry asking when JHMS
would pay IMG so IMG could pay CB&T. In response, Deepal provided CB&T a letter dated
November 23, 2008, addressed to IMG, stating: ©

Dear Deepal:

This is to confirm that Jamestown Health & Medical Supply currently owes IMG,
Inc. approximately $9,147,685.50. The Government receivable makes it very
difficult to collect funds on a 60 day term. The indebtedness is secured to your
company by a standby letter of credit from Bank of America. We will honor this
commitment, even though there is a 60 day invoice clause in your standby letter
of credit.

We are also aware that you have a difficulty in keeping the 60 day clause on the
letter of credit. We will try to resolve this matter to satisfy your needs at our next
board meeting which is scheduled for the end of January, 2009.

115. The November 23, 2008 letter from IMG to Deepal transmitted to CB&T
disclosed to CB&T that the $9 million in loans to IMG by CB&T were missing which must

have caused CB&T some anxiety because JHMS had failed to make any payments into the lock
, 27

 

FIRST AMENDED CLASS ACTION COMPLAINT Case No. 2:17-cv-01123-WBS-DB

 

 
(> < © © © ©? ©) ©”

RM nm PM Pp DO NH NM KM NM FP | | S| =| S| | FSF | |=
on DD oa fF WO DO | 32D Oo AN DOD ao fF WO DY =|

>.

Ic

 

nse 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 30 of 481

box account pursuant to the Assignments of JHMS Payments. For JHMS to admit that it still
owed IMG $9,147,685.50 in late 2008 for gloves sold to JHMS in 2006 meant that the $9
million loaned to IMG to manufacture the gloves was missing. $9 million was loaned by CB&T
to IMG to buy gloves in Asia to sell to JHMS and JHMS had not paid IMG $9 million for the
Asian gloves or any gloves. Again, Ponzi schemes do not make money, the money is simply
rearranged.

116. CB&T recognized that without the BIA guaranty the BofA SLOC would not be
renewed and CB&T’s JHMS Loan would necessarily unravel because CB&T was not willing to
take on the risks presented by IMG’s fraudulent “import business. The unraveling began in
early 2009 when the BIA declined to extend its 90% guarantee.

117. On March 27, 2009, Deepal wrote to Jun Enkoji to inform him that efforts were
underway to get the BofA to extend the SLOC “for another three months.” However,
Wannakuwatte also wrote, “I want to be clear that if this is not accomplished, I will forward you
all the new purchase orders on April 20, 2009 and I want the bank to draw down on the letter
of credit as per the advice of my attorneys.” (Emphasis added).

118. This March 27, 2009 letter to CB&T’s Jun Enkoji must have been written by
Buzz Minson working for Deepal because: (i) Deepal’s claim that he would forward “all the
new purchase orders” made no sense as simply there were no “new purchase orders.” The
JHMS Loan had sat dormant for 6 months and the amounts outstanding under the JHMS Loan
were for ancient Purchase Orders. In addition, no funds had been deposited into the lock box
account under CB&T’s control to receive “sales” proceeds so that further loans could be
extended to cover new Purchase Orders,

119. There was close to $900,000 left to be loaned to IMG on the $9 million JHMS
loan. The balance owed on January 30, 2009 was $8,084,151.00 so there was approximately
$900,000 remaining on the BofA SLOC in CB&T’s favor. Recognizing that it was going to
foreclose on the tribe’s security, CB&T knew that once it did, IMG’s debt on the other 8 loans
would total over $13 million, but that amount could be reduced by an additional $900,000 if

CB&T drew down the total $9 million from the BofA SLOC rather than only $8.1 million.
28
FIRST AMENDED CLASS ACTION COMPLAINT Case No. 2:17-cv-01123-WBS-DB

 

 

 
=

oO Oo ON ODO oO FP WwW DN

ase 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 31 of 481

 

120. CB&T had Deepal send a “new” Purchase Order in the summer of 2009 for
$878,605.40 which enabled CB&T to foreclose on the full BofA SLOC, effectively forcing
BofA to pay additional funds which reduced IMG’s overall debt to CB&T or, the money was
used by IMG as lulling payments to investors. By fraud, BofA was forced to pay CB&T
$9,010,571.68, including fees.

121. Both the Jamestown Tribe and BofA were immediately suspicious that CB&T
had submitted bogus “sales” invoices to support the $9 million draw down and shift the risk
away from CB&T. The tribe’s CFO, Diane Gange, e-mailed Wannakuwatte requesting copies
of the “Purchase Orders” used to support the CB&T draw down. Deepal responded that he
would “get the copies of the purchase orders, which were provided to CB&T at the start of our
business venture to build inventory to supply JHMS customers on time.” Diane Gange
forwarded this e-mail to Don Schulke of BofA, who replied: “This is BS.” Gange wrote back:
“You think!! He’s trying to cover his ... because he knows I’m going to question the dates
when he sends them.” Schulke then responded: “you need to get your auditors in the door.”
Litigation between IMG, BofA and the Tribe followed.

122. On October 21, 2010, BofA filed suit against JHMS and the Jamestown Tribe in
the Superior Court of Washington for King County (the “Superior Court”), Case Number 10-2-
37091-SEA. On May 12, 2011, the Jamestown Tribe filed a third-party complaint against IMG
and Wannakuwatte, including claims for civil conspiracy. CB&T monitored the litigation
which contended that the Purchase Orders submitted by CB&T were bogus.

123. In October 2009, CB&T’s terminated its lending relationship but maintained its
depository relationship with IMG in a letter to Wannakuwatte and IMG, which stated:

Although all facilities are secured, either by cash or letters of credit, there has
been little to no revolving of the outstanding balances and we have
determined not to renew the facilities as they mature.

We are providing this notice of our intent to disengage from the Lending
relationship...

(emphasis added).

Hf
29

FIRST AMENDED CLASS ACTION COMPLAINT Case No. 2:17-cy-01123-WBS-DB

 

 

 

 
—_

oo mona nN OOo EF Bw OUD

ase 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 32 of 481

 

D. CB&T’s Knowledge of the Ponzi Scheme Is Also Evidenced By Its
Anticipation of the IMG Bankruptcy and the Trustee’s Effort To Recover
Fraudulent Transfers From IMG to CB&T

124. The loan documents in Exhibit 18 provided that CB&T had a security interest in
the IMG General Account and the IMG Wholesale Account. So long as investors’ deposits
were deposited into the Wholesale Account and then transferred to the General Account to be
transferred to CB&T as the repayment by IMG of the debt owed to CB&T, then CB&T could
argue in bankruptcy that there were no fraudulent transfers because there were no transfers.

125. CB&T filed pleadings stating that funds in account #4841 transferred to CB&T
to repay the $12.2 million in loans to IMG were not “transfers” so they could not be fraudulent
transfers because CB&T had a security interest in those funds on deposit prior to repayment.
The argument was made by CB&T in its motion to dismiss Trustee McFarland’s complaint in
August 2016. See Exhibit 16 which contains the Pleading caption sheet and the Motion’s Table
of Contents summarizing CB&T’s argument.

126. CB&T filed Exhibit 18, the Declaration of Dawn Satow in support of its transfer
argument. The documents attached to the Sadow Declaration demonstrates CB&T’s knowledge
that the money in which CB&T claimed a “security interest” was known to the bank to be
investor deposits.

VU. CLASS ACTION ALLEGATIONS

127. Plaintiffs bring this action on their own behalf and also as Class representatives

pursuant to Federal Rules of Civil Procedure, Rule 23. The Class is defined, for now, as:

Those persons that suffered net loss damages by providing money
to IMG for IMG’s alleged purchase of wholesale medical goods
overseas for importation and domestic resale after CB&T acquired
knowledge that IMG was not acquiring medical goods overseas for
importation and domestic resale (herein referred to as the
“Members of the Class” or the “Class Members”).

Excluded from the definition of the Class are the Defendants and any person, corporation, or
other entity related to, controlled by or affiliated with the Defendants. Also excluded from the

class are persons who invested money in IMG and were repaid by IMG principal or interest,
30

 

FIRST AMENDED CLASS ACTION COMPLAINT Case No. 2:17-cy-01123-WBS-DB

 

 

 
oOo ON Oa kek wo PS =

NO NO BO N BO ho NO BO NO =" — — _— = — st — — —
Oo ~ Oo o1 & w Bo - © © co ~ oO) O1 ff w ho =

ASe 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 33 of 481

such that the total amount repaid exceeds the total amount invested. Included in the term

“Persons” in the definition of the Class are entities, representatives of these entities and
assignees.

128. The members of the Class are so numerous that joinder of all of them is
impracticable. There are dozens of Class Members residing in California and elsewhere. At
present, it is believed that there are between 50 and 100 Class Members.

129. There are questions of law and fact which are common to the Class and which
predominate over questions affecting any individual Class Member. The common questions
include, inter alia, the following:

a. Did IMG commit fraud on the persons investing in IMG?

b. Did IMG misrepresent to investors that the investors’ funds would be used to
purchase actual product as part of a wholesale business?

c. Did IMG disclose to investors that their money would not be used to purchase
product, but instead, would be used to pay back other investors?

d. Did CB&T know that IMG was committing fraud on persons investing in
IMG?

&. The date CB&T acquired knowledge that IMG was committing fraud on
persons investing in IMG? |

f Did the Class Members purchase unregistered securities from IMG?

g. Did CB&T knowingly provide substantial assistance to the fraud committed

by IMG by physically accepting and dispersing the investors’ money derived from false
pretenses?

h. Did CB&T knowingly provide substantial assistance to IMG in the sale of
unregistered securities to the persons investing in IMG?

i. Did CB&T violate Penal Code section 496?

130. The claims of the Plaintiffs are typical of the claims of the Class as a whole. The
Plaintiffs are members of the Class and have suffered harm and are likely to continue to suffer

harm due to the misconduct alleged herein. The class claims based upon uniform
31

FIRST AMENDED CLASS ACTION COMPLAINT Case No. 2:17-cv-01123-WBS-DB

 

 

 

 
—

ol OmUlUCUCOMWCUNUCUCUOOUUCOCO RECUCULWDNG

ASe 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 34 of 481

misrepresentation are properly certifiable. Vasquez v. Superior Court, 4 Cal. 3d 800 (1971).
The named Plaintiffs and other Class Members were informed of their injury by IMG’s
bankruptcy filing on May 30, 2014.

131. Plaintiffs will fairly and adequately protect the interests of the Class. The
interests of Plaintiffs are consistent with and not antagonistic to the interests of the Class.
Plaintiffs have sought out and retained counsel experienced in complex class actions in an effort
to recover their damages. Plaintiffs have agreed to act for the benefit of all persons similarly
situated and not to put their individual interest ahead of any member of the Class.

132. The prosecution of a multitude of separate actions by individual members may
establish incompatible standards of conduct for the parties opposing the Class, may
substantially impair or impede the interests of other members of the Class to protect their
interests, and will result in waste.

133. The acts and actions of the Defendants applicable to the Plaintiffs apply
generally to the Class, thereby making the final relief granted by the Court to the Plaintiffs
applicable to the Class as a whole.

134. This Class Action would be superior to other available methods for the fair and
efficient adjudication of the controversy between the parties. The interest of most members of
the Class in individually controlling the prosecution of separate actions appears low, due to the
complexity of the case. Most members would be unable or unwilling to individually prosecute
an action without joining their claims with other claimants which is generally difficult.
Separate suits would be impractical because of the number of victims and the dollar amount at
stake for each victim. Concentrating litigation in this forum will also promote judicial
efficiency.

135. This proposed Class Action is very manageable because the issues at stake for
each Class Member are the same, the Class Members lost enough to want to participate, the
number of Class Members make prosecution of the collective claims efficient, the documents
establishing liability and the loss amounts are in Sacramento with CB&T and the bankruptcy

trustee, and the criminal prosecution of Wannakuwatte took place in Sacramento. In IMG’s
32
FIRST AMENDED CLASS ACTION COMPLAINT Case No. 2:17-cv-01123-WBS-DB

 

 

 

 
—_

oOo WON OO oO Fe WC Nf

 

ASe 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 35 of 481

bankruptcy, CB&T claims that it does not have to disgorge the transfers made by IMG to
CB&T because the money came from IMG’s Wholesale Account and General Account. Both
accounts were pledged as security for the loans made by CB&T to IMG. According to CB&T,
as a secured lender receiving after-acquired property deposited into an account which was
previously pledged as collateral, there were no “transfers”, so there cannot be any fraudulent
transfers subject to disgorgement. See Exhibit 16.

136. CB&T made roughly $3 million in profit on its lending relationship with IMG.
IMG owes over $100 million to the not so lucky and defrauded investors. The Plaintiffs have
sued CB&T for knowingly aiding and abetting the fraud of IMG for roughly 5 years - from at
the latest 2009 going forward into 2014 - by allowing IMG to continue to operate account #
4841 at CB&T to receive and disburse stolen money. CB&T’s knowledge of IMG’s fraud
acquired no later than 2009 is not just plausible, the bank’s scienter is beyond a reasonable
person’s doubt.

IX. CLAIMS
FIRST CLAIM
Aiding and Abetting Fraud

137. Plaintiffs incorporate all prior paragraphs as if fully set forth herein,

138. IMG defrauded investors by falsely promising to purchase overseas inventory |.
with the investors’ funds, including Class Members’ funds, and instead used the funds for other
purposes. By October 2009, when CB&T stopped lending additional money to IMG, CB&T had
actual knowledge of the primary wrong of fraud being committed by IMG-misrepresentations
and omissions regarding whether investors’ funds were used to purchase overseas inventory—
and notwithstanding this knowledge, CB&T provided substantial assistance to the intentional
tort committed by the primary wrongdoer by, among other things, continuing to accept
defrauded investor deposits and then disbursing these investments as “returns”, or lulling
payments to investors. Plaintiff were injured when IMG filed for bankruptcy on May 30, 2014.

139. As the direct and proximate result of Defendant’s aiding and abetting the fraud,

the scheme continued and ensnared Plaintiffs causing them to be damaged in amounts to be
33

FIRST AMENDED CLASS ACTION COMPLAINT Case No. 2:17-cy-01123-WBS-DB

 

 

 
—

oOo OWN OOOUomtlmlUMLDPlmDLULULULULULDN

id

 

se 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 36 of 481

proven at trial. CB&T tried to save itself by intentionally injuring the Plaintiffs and each
member of the class. The conduct of CB&T was intentional, willful, malicious, and oppressive,
by virtue of which Plaintiffs pray for, and should be awarded exemplary and punitive damages.
SECOND CLAIM
Misrepresentation in the Sale of Securities
Violations of Cal. Corp. Code §§ 25110, 25401 & 25504.1

140. Plaintiffs incorporate all prior paragraphs as if fully set forth herein.

141. California Corporations Code section 25401 provides that it is unlawful for any
person, in connection with the offer or sale of a security to directly or indirectly employ a
scheme to defraud by making untrue statements of material fact or to omit to state a material
fact necessary to make the statements made not misleading, or to engage in a course of business
that operates as a fraud or deceit upon another person.

142. IMG developed a scheme in violation of Section 25401, by offering or selling
securities in the form of Promissory Notes to investors, including Plaintiffs, by making untrue
statements of material fact and by omitting to state material facts necessary to make the
statements made not misleading, or to engage in a course of business that operates as a fraud or
deceit upon another person.

143. California Corporations Code section 25110 provides that it is unlawful for any
person to offer or ‘sell in California any security unless such security has been
qualified/registered or unless such security is exempted from such qualification/registration.

144. IMG, in violation of Section 25110, offered or sold to investors, including
Plaintiffs, securities in the form of Promissory Notes that were not qualified/registered and that
were not exempt from such qualification/registration. The Promissory Notes issued by IMG
were unlicensed Securities.

145. Corporations Code section 2550.1 provides that any person who materially
assists in any violation of Corporations Code sections 25401 or 25110, with the intent to
deceive or defraud, is jointly and severally liable with any other person liable for a violation of

sections 25401 or 25110.
34

FIRST AMENDED CLASS ACTION COMPLAINT Case No. 2:17-cy-01123-WBS-DB

 

 

 
=

olcwoOormUlUCUCNDMOUCUMmN ODT Se OLN

ase 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 37 of 481

 

 

 

146. CB&T materially assisted IMG and IMG’s violation of Section 25401 by, among
other things:

(a) accepting investor deposits paid to IMG pursuant to the Promissory Notes
intended specifically to fund purchases of wholesale medical supplies overseas which CB&T
knew was not actually happening;

(b) Conspiring with CB&T to draw down $9 million on the BofA SLOC to keep the
fraudulent scheme alive and defraud additional investors;

(c) Using irregular banking procedures by, among other things, lending huge sums
to IMG knowing full well that IMG was insolvent and its “import” business was a fraud used to
deceive investors;

(d) Allowing IMG checks to clear despite insufficient funds, which, had CB&T not
done so, would have exposed the existence of the fraudulent representations and terminated the
deception on investors; and

(e) Referring investors to IMG and preparing documents to obtain cash for IMG
from defrauded investors.

147. CB&T, at all relevant times, knew that IMG was a fraudulent scheme and that
IMG had been offering and selling to potential investors (such as Plaintiffs)
unregistered/unqualified securities that were based on material representations or omissions of
material fact. CB&T knew at all relevant times that securities sold by IMG were
unregistered/unqualified securities that were not exempt/qualified from registration.

148. CB&T possessed actual knowledge that IMG was a fraudulent scheme and was
selling and offering securities to investors, including Plaintiffs, that were not registered and that
were based on material omissions and material misrepresentations. CB&T’s material assistance
of IMG caused people, including Plaintiffs, to invest money with IMG and to keep their money
in IMG once invested.

149. The aforementioned acts by CB&T were done intentionally in order to, among
other things, continue the relationship with IMG, which had been generating fees, interest and

the repayment of principal to CB&T.
35

FIRST AMENDED CLASS ACTION COMPLAINT Case No. 2:17-cv-01123-WBS-DB

 

 
Ck

oo aN GO oa FF WS NY |

NM NM PM DM HF PD HM PH DM FB | FS FP Fe | dS dS dh S| SS
o nN @ on BR WO DY | OF OO BO nN OO a FR W NH =|

 

use 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 38 of 481

150. Asa direct and proximate result of the Defendant’s misconduct, Plaintiffs have
been damaged in amounts to be proven at trial. Pursuant to Section 25504.01, CB&T is jointly
and severally liable with non-defendant IMG to Plaintiffs in amounts according to proof at time
of trial.

THIRD CLAIM
Conspiracy to Commit Fraud

151. Plaintiffs incorporate all prior paragraphs as if fully set forth herein.

152. Armed with actual knowledge of IMG’s fraud, CB&T formed and operated a
conspiracy with IMG to perpetuate IMG’s fraudulent scheme to allow CB&T to be repaid on
the loans it made to IMG. CB&T agreed with IMG that CB&T would remain the depository
institution for the deposit of the investors’ funds so that, in the future, it could claim in the
foreseeable claw-back litigation that IMG’s repayments to CB&T were not fraudulent transfers
because CB&T maintained a security interest in those investors’ funds on deposit with CB&T.
Overt acts in furtherance of this conspiracy continue today. CB&T engaged in wrongful conduct
in furtherance of the conspiracy.

153. Plaintiffs were directly and proximately damaged as a result of such wrongful
conduct in amounts to be proven at trial.

FOURTH CLAIM
Aiding and Abetting Breach of Fiduciary Duty

154. Plaintiffs incorporate all prior paragraphs as if fully set forth herein.

155. The money transferred by the Plaintiffs to IMG was to be held and used by IMG
solely to fund the purchase of overseas product for domestic resale, and for no other purpose,
creating a fiduciary duty on the part of IMG in favor of Plaintiffs. CB&T knew the money
deposited into its IMG account was specifically earmarked to be used to purchase medical
products and for no other purpose. The agreement between IMG and each Plaintiff created a
fiduciary relationship of trust and confidence between the parties arising out of IMG’s duty to
collect, account and then remit to Plaintiffs the proceeds from the sale of product acquired by

their loans. CB&T knew the terms and conditions of the agreements and understood that the
36

FIRST AMENDED CLASS ACTION COMPLAINT Case No. 2:17-cv-01123-WBS-DB

 

 

 
oOo OWN OOo SFeCLUweULULDYNCUC

mM Pd mr ND PD KH HW YD HN | |] | | | | S| S| S| |
on oa BB wond | TO Oo AN DOD a fF WO NH =

ase 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 39 of 481

 

 

 

money was being entrusted to IMG for a specific purpose which CB&T knew would not happen
because the money was not being used to purchase product.

156. Moreover, the bank knew the solicitation of IMG investors was not issued to
strangers through brokerages or internet solicitations, but was all word of mouth in the tight
local community based on the community’s clear substantive belief that “Deepal can be trusted
to act as a fiduciary for our investments.” The bank knew IMG was defrauding Deepal’s
friends in the community and people who looked up to Deepal as a respected ‘elder’ and trusted
pillar of the community. (See Exhibit 14 containing an email stating an investor was a close
friend of Deepal, which the bank knew in 2008). The bank, as part of the community, was
aware of the common belief that that Deepal was a senior statesman and leader of the tennis
community — a trusted ‘elder’. A community must have elders who protect members of the
community without an arm’s length agreement. Deepal was one of those trusted ‘elders’ and
CB&T knew it. Buzz Minson of CB&T pledged his loyalty to the ‘elder’. The bank employees
held Deepal out to the community as a fiduciary and trusted ‘elder’. Accordingly, CB&T knew
investors believed Deepal was a fiduciary and when CB&T discovered the Ponzi they knew
they were helping Deepal steal from beneficiaries of the fiduciary relationship which the bank
itself promoted to the community.

157. As the direct and proximate result of CB&T’s aiding and abetting the breaches of
fiduciary duties owed to Plaintiffs by IMG, Plaintiffs have been damaged in amounts to be
proven at trial.

FIFTH CLAIM
Intentional Interference with Contract

158. Plaintiffs incorporate all prior paragraphs as if fully set forth herein.

159. IMG had a contractual relationship with each Plaintiff and CB&T knew the
specific terms, conditions and obligations articulated in each contract entered into between each
Plaintiff and IMG.

160. CB&T induced, promoted, facilitated and assisted IMG in breaching each

contract with each Plaintiff by knowingly using the investors’ money deposited for the specific
37

FIRST AMENDED CLASS ACTION COMPLAINT Case No. 2:17-cv-01123-WBS-DB

 

 
—

oo Oo ON OO oa F&F WwW PD

D

Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 40 of 481

purpose of funding the acquisition and sale of product to pay other investors in breach of each
contract.

161. CB&T’s knowing, tortious and unprivileged interference of the business
relationship between IMG and each Plaintiff damaged Plaintiffs by the breach of IMG’s
contractual obligations in an amount to be proven at trial.

SIXTH CLAIM
Violation of California Penal Code § 496

162. Plaintiffs incorporate all prior paragraphs as if fully set forth herein.

163. Penal Code section 496(c) permits “any” person who has been injured by a
violation of section 496(a) to recover three times the amount of actual damages, costs of suit
and attorney’s fees in a civil suit. Penal Code section 496(a) creates an action against “any”
person who (1) receives “any” property that has been obtained in any manner constituting theft,
knowing the property to be so obtained, or (2) conceals, withholds, or aids in concealing or
withholding “any” property from the owner, knowing the property to be so obtained. Under
Penal Code § 1.07(a)(38), “person” means “an individual, corporation, or association.” CB&T,
as a national banking association, is a “person” capable of violating section 496(a).

164. As set forth herein, the investors’ funds were obtained by IMG’s theft, under
Penal Code section 484, by false or fraudulent representation or pretenses, in that, among other
things, investors were falsely informed their funds would be used to purchase and import
medical supplies for domestic resale.

165. CB&T, knowing that investors were falsely informed their funds would be used
to purchase and import medical supplies for domestic resale, aided in IMG’s concealment of
such property by accepting the defrauded investors funds and disbursing it to earlier investors.

166. Additionally, CB&T, itself, has concealed and withheld property, and continues
to conceal and withhold property from Plaintiffs and other class members, property that was
obtained by false or fraudulent representations or pretenses. Authority for the viability of this
cause of action is found in Bell v. Feibush 212 Cal.App.4th 1041, 1044-1047 (2013) and City of

Atascadero v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 68 Cal.App.4th 445 (1998).
38
FIRST AMENDED CLASS ACTION COMPLAINT Case No. 2:17-cv-01123-WBS-DB

 

 

 

 
—_

0 Oo ON Oo FP WwW DN

 

ASe 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 41 of 481

167. Asa direct and proximate result of the acts and omissions described above, the
Plaintiffs were injured by the Defendant’s violations of section 496(a). Pursuant to California
Penal Code section 496(c), Plaintiffs seek statuary treble damages, costs of suit, and reasonable
attorney’s fees.

Xx. PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray for Judgment against the Defendants as follows:

l. For certification of the Class as defined;

2. For the appointment of Plaintiffs as the Class Representatives and Plaintiffs’

counsel as counsel for the Class;

3. For enectel and consequential damages to Plaintiffs and Class members

measured, in part, by the net loss of their investments;

4. For rescission, to the extent applicable;

5. For treble damages;

6. For relief consistent with Cal. Probate Code § 859;

% For relief consistent with Cal. Civ. Code § 3345;

8. For exemplary and/or punitive damages, as applicable;

9, For pre-judgment interest;

10. For costs of this action, including reasonable attorneys’ fees as afforded by any
applicable law; and

11. For all other relief the Court deems just and proper.

XI. JURY DEMAND
Plaintiffs demand a jury trial.

Dated: October 15, 2019 Respectfully submitted,

HOLLISTER & BRACE
A Professional Co i

  
   

=_

 

By . By
Robert L. Brace Mich
Attorneys for Plaintiff Attomeys for Plaintiff
39

 

FIRST AMENDED CLASS ACTION COMPLAINT Case No. 2:17-cv-01123-WBS-DB

 

 
—

oo ON OO OO SP Uw LUN

id

 

10.
11.
12.
13.
14.

15,
16.
17.
18.

ase 2:17-cv-01123-WBS-DB

Date
6/17/2010
11/4/1009
7/7/2008

1/22/2014

2006 to 2013

8/28/2008
1/21/2014
N/A
1/21/2014
N/A
9/19/2007
6/8/2006
5/22/2006
1/30/209

N/A
11/6/2017
2007-2009
2010

Document 42 Filed 10/15/19 Page 42 of 481

SUMMARY OF EXHIBITS

Description
Heddy Chiang Constant Account Monitoring

Transaction Inquiry $2.7 Million JTS Deposit
Notations Regarding “No Hold Per Heddy”
Evans Check for $50,000

Wholesale Account #4841 Account Statements
NVB Easily Spots Check Kiting by Deepal
Evans Promissory Note for $50,000

Other Form Promissory Notes

Evans Form Investment Agreements

Other Form Investment Agreements

Buzz Minson’s Dedication of Love to Deepal
Deepal Controls Both IMG and JHMS

BofA SLOC

Ian Craig’s 23 Page Letter Outlining in Detail the Fraud
by CB&T Against JTS — Filed by CB&T as Exhibit K

Plaintiffs Summary of Loans From CB&T to IMG
CB&T’s Argument “No Transfers” From #4841
Zions Bank Demanding CPA “Review” IMG Financials

Declaration of Dawn Sadow with Loan Documents
between IMG and CB&T

40

 

 

FIRST AMENDED CLASS ACTION COMPLAINT

Case No. 2:17-cv-01123-WBS-DB

 
Case 2:17-cv-01123-WBS-DB Document 42. Filed 10/15/19 Page 43 of 481

 
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 44 of 481

Fram: Heddy Chiang <Heddy.Chiang@ calbt.com>
Subject: RE: Scan from Sacramento Bizhub - IMG payments
Date: June 17, 2010 5:15:56 PM PDT
To: Dawn Satow <Dawn.Satow @calbt.com>, Jun Enkoji <Jun.Enkoji@calbt.com>, "wannas@comeast.net”

<wannas@comecast.net>
Cc: Gene Bell <Gene.Marcuccl-Bell @ caibt.com>

Hi Deepal, thanks for your deposit yesterday and today!!! Can | help you do transfer into the -87631 acct for the
joan payments too please!! From which account and how much? Thank youl! Heddy 600-4902

From: Dawn Satow é
Sent: Wednesday, June 16, 2010 12:12 PM

To: Jun Enkoji

Cc: Heddy Chiang

Subject: FW: Scan from Sacramento Bizhub - IMG payments

Hi Jun
IMG is due for the following payments:

168068-1
$4,045.08
{payment of 5/31/10)

181803-9001
$12,217.36
{payment of 6/5/10}

Can you call Deepal to make a transfer to -0087631 checking acct.

Thank you
Dawn

"Messaging Security" made the following
annotations on @6/17/10, 18:16:27

THIS ELECTRONIC MESSAGE, INCLUDING ANY ACCOMPANYING OOCUMENTS, I5 CONFIDENTIAL,
intended for the sole use of the addressee(s}, and may contain information

that is privileged and exempt from disclosure under applicable law. If you

are neither the intended recipient nor responsible for detivering the message
to the intended recipient, please note that any dissemination, distribution,
copying or the taking of any action in reliance upon the message is strictly
prohibited. If you have received this communication in error, please notify the
sender immediately. Thank you.

IMGCBT_0138203
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 45 of 481

EXHIBIT 2
602 LaD

Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 46 of 481

DPTRANI 2009417 ( Transaction Inquiry 140

More:

11-04-2009

7" +

Func: H Accounel : 1250094641 Appl: DDA Short Name: INTERNATIONAL M Pq Adv 000
Prev-Stm Stm-Date Previous----Bal Total-Credits Total---Debits Curtrent-Balanca

09-30-09 10-30~09 .- 282902,13 6402405.50 4123514.17
Proc #ff Serilal-Nbr TC Amount DC Srce Time Init
10-21 10-21 34123 6751 2594.19 DR oo0o0 00-00 10-21,
16-231 10-21 3124 0751 1625,00 DR 0000 00-00 10-21
PROCESSING DATE 10-21-09 BENDING BALANCE
10-22 LO-22 3105 ov751 11840.70 DR 0000 00-00 10-22
-10-22 10-22 3115 oO751 5883.33 DR 0000 00-00 10-22
10-22 10-22 3122 0751 #25895.00 DR 06000 00-00 10-22
10-22 10-22 3151 0752 8665.60 DR 0000 DO-00 10-22

PROCESSING.DATH 10~-22-09~ENDING BALANCE
19.923" T0=23" ~~ 1021 0537  2700000.00 CR\0000 00-00 10-23
WIRE/IN- 2)09102300003533 ORG. ges TS” COMMUNITIES ING
INGOMI IRE
10-23 10~23 3127 0751 200961.92 DR 0000 00-00 10-23

PROCESSING DATH 10-23-09 BENDING BALANCE

COMMANDansa=> DPTRANT,W,1250094841,DDh,

FllsBrealc Fi2=Cancel

2561793
Reference
5380225350
5380456310

795,564
5380169310
$380327250
H3asod0seaso
5380169300

764,590
1301401024

5380481680
3,263,628

‘Fl=Help F2=Bagin P3eEKLt F4=Next. PF? =Backward FPé=Forward

-46
“iD

78

~15

223

IMGC_0050084

KS0084854
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 47 of 481

EXHIBIT 3
REA Freviewer rage + OF il

Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 48 of 481

 

 

DEPOSITED CHECKS MAY HOT BE AVAILABLE
FOA IAMEDIATE WITHDRAWAL

oP
5S 00000

CALIFORNIAJBANK

Teust

CHECKING DEPOSIT

FOR DEPOS!T TO THE ACCOUNT OF
— ~+S [7T_JCASH &
DATE 7] 7? OX¢ 20

y- INCLUDING COI,
sme WAG, ae 1S)

c
AOORESS 2 f ye
- oy , CVTOTAL FG BACK

XL 4 a :

ACKNOVILCOGE ALCCIPT OF CASH RETURMED SY SoG NG ABOVE
[PERSONAL ACCOUNTS f SOLE PROPRIETORSHIPS G47}

ACCOUNT NUMBER

ae qeus TOTAL &

©

A
ANS" Less casi

ry, RECEIVED .
\2S00F 4 SY] “aon (gsjoogo>
“alan

R¢2SOOTkhEL was? nie

DOA-1 (Rey SMT}

158 GRO LOR

 

 

 

 

 

 

 

 

 

 

 

cn | |
a to 7 : 3
= oa i
As ww aa
ae Li
2g in|
ge - 3
32 ms Oe
gE Tel r oor be, | cr ‘ay fa Cc | iB
= fag eP BD Bo GFA ree
ee Account Nenber ~ “/ 7Ssas3say
7) | :
3 Io _ po Ie
: Deposit Amt F685 ,OG0 Cc! | al
. 103 oF | iesesiqisy. 1 °°
tee ee te a : . vote hel ele ieberen he ee
Date:07/07/08 Seq #:31008350 Account:£25009484% Serial #:- Amount:$65,000.00 Dep Seg #:11008350
4/21/2015

https://rex.cs.zionsbank.com/TreX Workspace Web/pre viewer. jsp
IMGC_0071581
KEX Previewer

Page 4 of 11

Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 49 of 481

 

CALIFORNIALBANK CHECKING DEPOSIT

Tear

FOA BEPOSIT TO THE ACCOUNT OF
CASH »

DATE IMCKUOING COIN

NAME Wb, INC. CinBlos 0205 2SBU

 

 

 

a re,

5 ADDRESS Ao y\ ULAR ul ds

e \3 XS No OW 10ral FREI Bac

@ ra SETS - a UB TOTAL >»
OWLEOGE RECEIPT OF CASH RETURNED BY STCHING AYOWE

=z PERSONAL ACCOUNTS + SOLE PROPAEIORSHIPS ONLY] Pio

a ACCOUNT NUMBER vy __Meceven >
\ Oo € POS

DS Oh C i DEPOSIT

RSW She iLO 2c SOOFUGAL Lie

452

DEPOSITED CHECKS MAY NOT BE AVAILAGLE
FOR IMMEQUATE WITHDRAWAL

le

\\ 000CeD

\) DOCOHD

“OO L bOOO000e

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

https://rex.cs.zionsbank .com/TreX Workspace Web/previewer. Jsp

Jag Pee :
ad 7@G-@11¢461289 ~,1259009994G1 :
Cae Sree bssages gets ele g ss - -
aj SPO DODO ES | MEE a esodeg a , og
ee] tp i eat Bob |
moO TSSPEOUCET | of faster SUSOR aH : :
an : E | ba i ‘ :
2x5] BOS SOLAN; | ee gag wetted oy :
en jp | .: ims, > ~ : :
ust . i ' i i ‘ . ! iol
oe - . i i ! 7 ioc : iO,
ge ee 3 t i : |e!
ae hop : Oh | Je
By foc deee de yee : nn a SO
ae ee | i 1
73 i .
8 | | ' | i t | A.
| =i
: =]
Da ! ai
| tind. fo. Lt | | a
Date:07/08/08 Seq #:11001284 Account:1250094841 Serial #:- Aniount:3110,000.00 Dep Seq #:11001284
4/21/2015

IMGC_0071582
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 50 of 481

EXHIBIT 4
‘Ch@adantiag-cCkadeRewS-DB Document 42 Filed 10/15/19 Page 51 oPagé 1 of |

Chase Oniine

PREMIER PLUS CKG (_..5468)

Check Post Amount of
Number: 1315 Date: 01/22/7014 Check: $50,000.09

 

 

 

 

  

 

POUL er SBT FET AE 2 IE WEEE

 

Need help printing or saving this check?

 

Bard Ose WALA

3O.INADOCAY 2H Du call gu)
HRAGGAST

aT, @ ybag wp aES

_ toh

 

deed haly pointing oreaving tiis-check?

62014 JPMorgan Chase & Go.

https://resources.chase.com/commonui/j avasctipts/nisi/ui/html/Print.html 2/26/2014.
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 52 of 481

EXHIBIT 5
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 53 of 481

#4XXHI401DPCSTM 07310601250094841
Statement of Account
~ Last statement: June 30, 2006
This statement: July 31, 2006
12-500948-4iPage 1 of 2
Direct inquiries to:
24 Hour Service Call, 800 4090-6080
California Bank & Trust
INTERNATIONAL MANUFACTURING GROUP INC 1800 Arden Way
WHOLESALE ACCT Sacramento CA 95815
879 F 5T
WEST SACRAMENTO CA 95605-2313
23
Summary of Account Balance
Account Number Ending Balance
Analysis Checking 12-500948-41 $8,035.83
Analysis Checking
Account number
12-500948-41 Beginning balance $1,930.70
Average balance $63,005.61 Avg collected balance $43,659.00
23 Enclosures Total additions $525,000.00 Total subtractions $-518,894.87
Number : Date Amount Control
1054 o7-10 22,833.50 00000012019903
1055 G7-16 12,833.50 00000012019902
1060 * O7-06 8,713.69 00000012007214
1061 07-07 16,073,21 00000012009120
1063 * O7-14 56,250.00 G0000633033713
1064 07-14 656.25 90000033033714
1065 o7-03 150,000.00 00000013009152
1066 O7-07 117,368.50 ooggcog12¢090482
1068 * O7-il 2,092.02 00000033056594
1069 07-10 7,432.26 00000012019978
1070 o7-10 1,064.24 c0000012019977
1071 a7-21 1,000.00 OOCOCOL1O12361
1072 O7-21 5,000.00 00000011003549
1073 07-20 3,238.72 990000021000073
1075 * 07-10 5,327.79 o0cago0i 2000868
. 1077 * 07-19 2,083.33 00000012016625
- 1078 07-196 1,666.66 oo0cdc1 2000867
1079 . 07-20 3,887.75 O00000011012127
1080 07-26 3,887.75 006009012011696

IMGC_0071333
Lemay yan a

Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 54 of 481

dee ° 401 DPCSTM 073

1082
1083
1084
1065

10601250094841
July 31, 2006
International
Page 2 of 2
12-500948-41
* 07-18 216,67
O7-12 4,463.46
O7-19 1,661.45
07-24 692.486

* Skip in check sequence

Date
07-03

Q7-05
o7-07

o7-10

07-14

o7-18

Daily
Date

06-30
07-03
07-05
07-06
07-07

Description CIRL #/Serial #
#Deposit 00000013057389
#Teleph Trans Cr 00000013031984
gDeposit 06000013026383
#Domestic Wire Out 20061910159000

Bnf international Manufacturing Grou
#Domestic Wire Out 20061950176100

Bnf International Manufacturing Grou
#Maintenance Fee oooocg0n0d00c0

Analysis Loss/Chg For 06/30/06

balances
Amount Date Amount
1,930.70 07-10 141,534.02
26,930,786 97-11 139,442.00
176,930.70 07-12 134,958.54
168,217.01 O7-14 28,052.29
234,775.30 07-18 27,604.36

Manufacturing Group Inc

00000011020224
ooo00c1 2004641
000000330239%2
00000012017657

Additions Subtractions

175,000.00
150,000.00
200, 000.00
-56, 000.
-50,000.
-231
Date Amount
07-19 25,942,951
07-20 18,616.44
O7-21 12,816.44
O7-24 11,923.58
07-26 8,035.83

IMGC_0071334

00

Go

20
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 55 of 481

##XXH1401DPCSIM

07310701250094841

INTERNATIONAL MANUFACTURING GROUP INC

WHOLESALE ACCT

5231 PLEASANT DR
SACRAMENTO CA 95822-2541

Summary of Account Balance

Account

Analysis Checking

Analysis Checking

Account number
12-500948-41

20 Enclosures

Beginning balance $19,485.74
Average balance $20,158, 76
Total additions $477,000.00
Number Date
1253 O?-17
1254 O7-11
1255 O7-11
1257 * 07-19
1259 * o7-11
1260 07-11
1261 07-17
1262 OQ7-17
1263 O7-18
1264 o7-19
1265 07-20
1266 O7-24
1270 * Q7-26
1271 07-27
1272 07-30
1273 o7-31
1275 * O7-19
1276 07-16
1278 * 07-17

Statement of Account
Last statement: June 30, 2007
This statement: July 31, 2007

12-500949-41Page 1 of 3

Direct inquiries to;

24 Hour Service Call, 800 400-6080
California Bank & Trust

1800 Arden Way
Sacramento CA 95815

20
Number Ending Balance
12-500948-41 $18,398.98

Avg collected balance §7,094.00
Total subtractions $-478,086.76

Amount Control
9,916.40 o0000011016704
18,612.00 OcooceLIOLTIO7?
2,115.00 ooo0cO11017106
7,000.76 00000011013934
5,000.00 oogg0011LO18571
3,000.00 00000011030304
30,000.00 a0G000L1C1LB892
20,000.00 g0000012018891
20,000.00 00000011015647
10,000.00 000000110146i2
10,000.00 090000011011898
20,000.00 00000011 O17336
10,000.00 o0a6g00011012121
15,000.00 ooooce Tl OLd8e2
10,000.00 oocoooi1101éEgid
35,000,600 00000011018995
2,500.00 00000011012830
5,974.49 o00000011003465
7,468.11 ooca00g011014688

IMGC_0074368
hee —

Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 56 of 481

* Skip in check sequence

International Manufacturing Group Inc

06000011912160

z#yer 1 AQ1DPCSTM 07310701250094B841
ee July 31, 2007
Page 2 of 3
12-500948-41
1279 07-13 30,000.00

Date
07-02

07-02

07-02

o7-02

07-10

07-11

07-11

07-11

O7-17

07-18

07-23

07-24

07-31

O7-31

Additions Subtractions

Description CTRL #/Serial #
g Deposit 00000011029969 125,000.00
4pirect Bus Tsfr Dr 939900701115654 ~16,000.00
Ref 1821156L Funds Transfer To
Dep 1250095811 From
#Direct Bus Tsfr Dr 939000702234733 ~37,500.00
Ref 1832347L Funds Transfer To
Dep 1250095811 From
#Direct Bus Tsfr Dr 939000702234601 -~86,000,00
Ref 1832346L Funds Transfer To
Dep 1250087631 From
#Direct Bus Tsfr Cr 939000710213021 32,600.00
Ref 1912130L Funds Transfer Frm
Dep 1250087631 From
#Deposit oo00c011030382 130,0660,00
4Direct Bus Tsfr Dr 939000711092503 ~12,500.00
Ref 1920925L Funds Transfer To
Dep 1250095811 From
4Direct Bus TIsfr Dr 939000711225729 -30,000.00
Ref 1922257L Funds Transfer To
Dep 1250095811 From
#Direct Bus Tsfr Cr 939000717155758 16,000.00
Ref 19891557L Funds Transfer Frm
Dep 1250087631 From
#Deposit 00000011019666 40,000.00
#Direct Bus Tsfr Cr 939000722132130 10,000.00
Ref 2031321L Funds Transfer Frm
Dep 1250087631 From
#Deposit 00000011031253 50,000.00
#Direct Bus Tsfr Cr 939000731104621 5,000.00
Ref 2121046L Funds Transfer Frm
Dep 1250095811 From
#Deposit 00000011939352 75,000.00

IMGC_0071369
Case 2:17-cv-01123-WBS-DB Document 42

Has 401 DPCSTM

07310701250094841

Date
07-31

07-31

Daily
Date

06-30
07-02
a7-10
o7-11
O7-13
O7-16

Description
4Direct Bus Tsfr Dr

b2-9UU945-4E rea

Filed 10/15/19 Page 57 of 481

July 31, 2007

Internationa! Manufacturing Group Inc
Page 3 of 3

12-500948~-41

CTRL #/Serial # Additions Subtractions
939000731224347 ~10,000.00

Ref 2122243L Funds Transfer To
Dep 1250095811 From

4Direct Bus Tsfr Dr

$39000731224258 -12,500.00

Ref 2122242L Funds Transfer To
Dep 1250087631 From

balances

Amount

19,485.

2,985,
74
93,758.
63,758.
25

34,985

a7, 784

74
74

74
74

Date

O7-17
07-18
O7-19
07-20
07-23
r|

Amount Date Amount
399,74 07-26 20,898.98
20,399.74 07-27 5,898.98
898.98 07-30 -4,101.02
-9,101.02 O7-31 18,398.98
8938.98
30,898.98

IMGC_0071370
Kova, HOU

LENDEA

Statement of Accounts

Paga 1 of 2
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Rage GrobivtB zp006

Last Statement: June 30, 2008

Account 1250094841

DIRECT INQUIRIES TO:
Customer Service 1 (800} 400-6080

0030088 42:14-06-0200-CBT-PG0020-00075

INTERNATIONAL MANUFACTURING GROUP INC
WHOLESALE ACCT :
5231 PLEASANT DA

SACRAMENTO CA 95822-2541

  
  

(916) 929-3200

  
 

‘
Benet Ad EUG LEE
Seanad cha ctamacccenith?

 

Checking/Savings Outstanding
Account Type Account Number Ending Balance Balances Owed
Analysis Checking 1250094841 $235,146.19

 

 

Previous Balance Deposifs/Creaits Charges/Debits Checks Processed Ending Balance
-8,265.93 1,228,000.00 - 202,000.00 782,587.88 235,146.19

419 DEPOSITS/CREDITS

Date Amount Description

o7/04 75,000.00 DEPOSIT 5111025370

07/04 15,000.00 INTERNET XFER FROM DDA "777631 ID: 183403020 2302401048
O7/07 250,000,00 INTERNET XFER FROM DDA **7631 ID; 186124508 2302400426
O7/07 65,000.00 DEPOSIT 5171008350

O7/07 50,000.00 DEPOSIT 5111005342

O7/07 42,500.00 INTERNET XFER FROM DDA **"0181 ID: 188225653 2302401728
07/07 27,500.00 INTERNET XFER FROM DDA ***7631 ID: 188225456 2302404726
07/08 170,000.00 DEPOSIT 5411001284

a7/09 20,000.00 DEPOSIT 5111014074

07/40 25,000.00 DEPOSIT 5111071999

07/18 8,000.00 INTERNET XFER FROM DDA ***5811 iD: 200084050 2302600446
O7/24 50,000.00 DEPOSIT 51411017096

o7/21 10,000,00 INTERNET XFER FROM BDA ***58114 ID: 203083433 2302901432
07/22 80,000.00 DEPOSIT 5111013324

O7/23 20,000.00 DEPOSIT 5711010072

o7128 125,000.00 DEPOSIT 5111014171

07/28 15,000,00 INTERNET XFER FROM DDA ***5811 !D: 240081833 2302701410
o7/3t 235,000.00 DEPOSIT 5141010834

07/34 5,000.00 INTERNET XFER FROM DDA ***5811 ID: 213080716 2303000362

8 CHARGES/DEBITS

Date Amount Description
07/08 2,000.00 INTERNET XFER TO ODA ***7631 {0: 190102506 2302300805
07/19 42,500.00 INTERNET XFER TO DDA ***5871 ID: 192024346 23072400083
07/10 20,000.00 DEBIT MEMO 5114017779
o7/14 710,000.00 INTERNET XFER TO DDA "5911 ID: 194104631 2302400325
07/15 7,500.00 INTERNET XFER TO DDA "°"5811 1D: 197210043 2302503507
a7/23 20,000.00 INTERNET XFER TO BDA ***5811 ID; 205082336 2302800301
07/29 90,000.00 INTERNET XFER TO DDA ***5841 1D: 211081232 2302800221
07/30 10,000.00 AMERICAN EXPRESS ELEC R *******5 15009REF # 031201469834066 1102023036
MEMBER FDIC 0030088-0000001-0038306

IMGC_0071575
Foun rteG

LENDER

Case 2:17-cv-01123-WBS-DB Document 42

Filed Sitasite Page 59 of 481

INTERNATIONAL MANUFACTURING GROUP iNC

1250094544

74 CHECKS PROCESSED

Aumber.......0.

1742
1772"
1779"
1780
1782"
1783
{ 786"
1787
1788
1789
1790
1791
1793"
1794
1795
1798*
1802*
1803
$804
1805
1806
1807
1808
1809
1810

we Qt. occ

or/io
a7f0g
o7i04

o7/04

o7/03
o7/03
07/28
07/03
O7/03
a7/08
07/08
07/01

oriot

ore

o7/07
07/09
O7/02
O7/09
O7AS
Or?
Or?
07/08
Off24
o7/09
or/09

* Nof in check sequence

vee Amount
3,000,00
843,00
2,187.00
2,500.00
22,010.84
22,070.84
4,725.60
13,708.00
13,708.00
3,079.38
4,895.00
2,812.00
2,708.34
2,875.00
2,447.54
10,000.00
5,154.00
5,154.00
5,154.00
43,433,25
2,479.00
473.00
1,324.00
375.00
4,250.00

Number...

1841
1812
1843
1814
4815
1816
1817
1818
1819
1820
1821
4822
1823
1824
1827"
1828
4830"
4831
4832
1833
1834
1835
1836
1837
1838

o7/09
o7/10
OFS
orints
O70
o7/09
oviit
o7/i4
O7AS
OTS
OFS
OFS
O7/16
O7/16
o7/09
O75
O70?
O7/25
07/03
o7/10
O7/22
Off22
OFi22
o7fiB
Ori?

Date...

vac Aenouat
4,000.00
3,000.00
300,00
2,812.00
4,687.00
4,160.82
1,583.93
9,274.66
4,500.00
4,500.00

4 666.66
2,083.00
3,750.00
878.00
666,66
2,718,00
38,900.00
9,929.00
350,000,00
20,000.00
44,022.00
22,767.00
23,227.00
660.00
5,281.25

. Amount
5,625.00
2,708.50
4,016.57
3,219.99

625.00
625.00
4,250.00
2,187.00
2,500.00
625.00
4,000.00
4,875.00
§25,00
843.00
1,785,00
1,187.50
11,342.00
5,154.00
4,583.90
4,124.20
5,769.69
5,154.00
13,512.11
5,476.35

MEMBER FDIC

benceneenee Balance

68,651,73
63,497.73
-357,939.95
36,642.54
439,165.13
133,715.65
65,528.65
54,670.06

Date...

O74
O75
OF/16
Or?
O7/18
07/24
orf22

wee Balance

44,670.06
49,436.40
44,808.40
6,385.10
-8,395.27
34,855.74
21 867.24

Number... DATEL.
1839 o7/i8
1840 o7/18
4841 o7/18
1842 o7/21
1843 07/23
1844 O7/23
1845 07/24
4646 O7/24
1847 o7/24
{848 07/23
1849 O7/23
1850 O74
1851 07/26
1852 07/25
1853 O7/22
1854 07/22
1855 07/21
{B56 07/25
4857 oT/24
1858 07/29
1859 07/29
1861* 07/30
1862 07/80
1863 07/30
Date,
07/23
07/24
07/25
O7/28
o7/29
o7/30
o7/3i

we Balance
45,992.24
7,459.34
-9,091.66
129,182.54
29,288.65
-4,853.81
235,146.19

0030088-0000002-0038 307

IMGC_0071577
    

(CB This Statement: July 31, 2009

TRUST Last Statement: June 30, 2009
P.O. Box 489, Lawndale, CA 90240-0489

"ase 2:17-cv- -WBS- unts
CALIRORNIAL BANK DB Document 42 Filed 10/15/19 BAageys As?

Account 1250094841

DIRECT INQUIRIES TO:
Customer Service 1 (800) 400-6080
0033466 4213-06-1000-CBT-PGO020-000299

INTERNATIONAL MANUFACTURING GROUP INC
WHOLESALE ACCT

5231 PLEASANT DA

SACRAMENTO CA 95822-2541

Arden Way

4800 Arden Way
Sacramento, CA 95815-5002
(916) 929-3200

   

 

     

Soeciee ch TE Lia Ge BRS a parc oee ETE autabeh
Checking/Savings Outstanding
Account Type Account Number Ending Balance Balances Owed
Analysis Checking 1250094844 $1,803,736.44

 

 

 

Previous Balance Deposits/Credits Charges/Debits Checks Processed Ending Balance
~£27,039.65 3,397 ,382.49 270,000.00 1,196,606.10 1,803 ,736.44

12 DEPOSITS/CREDITS

Date Amount Description

07/01 175,000.00 INTERNET XFER FROM DDA ***7631 ID; 182012552 2302500126

O7/02 10,000.00 INTERNET XFER FROM DDA ***7631 ID: 183015958 2302400140

07/06 150,000.00 INTERNET XFER FROM DDA ***7631 ID: 187021243 2302701252

c7/08 100,000.00 INTERNET XFER FROM DDA ***7631 ID: 189003629 2302300084

07/08 248, 162.50 WIRE/N-2009070800002044:0RG CEMO DEEPAL HOLDINGS LLC;OBt BL 1301300674
o7/10 231,167.49 DEPOSIT 5113015735

a7ii6 225,000.00 DEPOSIT 5113002421

07/20 75,000.00 DEPOSIT 5113000033

orf22 40,000.00 INTERNET XFER FROM DDA ***58174 ID: 203073513 2302100232

07122 150,000.00 DEPOSIT 5112004510

07/23 294,452.20 WIRE/N-2009072300004655;0RG CEMO DEEPAL HOLDINGS tLC;OBI BL 1304201376
07/29 1,728,600.00 WIRE/IN-2009072900004273:ORG JTS COMMUNITIES INC MAIN ACCOUN 1301101254

7 CHARGES/DEBITS

Date Amount Description
o7i4 60,000.00 INTERNET XFER TO DDA "5814 ID: 195000708 2302300095
OTH? 50,000.00 INTERNET XFER TO DDA ***5814 10: 198212019 2302003273
07/24 30,000.00 INTERNET XFER TO DDA ***5811 ID: 201235944 2302400063
o7/24 20,000.00 INTERNET XFER TO CDA ***5814 ID: 205010735 2302300061
O7/27 30,000.00 INTERNET XFER TO DDA ***5841 ID; 205224104 2302400031
ee 07/28 30,000.00 INTERNET XFER TO DDA ***5814 ID: 209094652 2302200773
07/29 50,000.00 INTERNET XFER TO DDA ***5814 ID: 210005143 2302200105

PENDEH «= MEMBER FDIC 0033466-0000001-0055961

{MGC_0072716
D

oF

ie

a

  
 
 

ase 2:17-cv-01123-WBS-DB Document 42

" | ANK

(CB) CALIFORNIA
" TRUST
PO. Box 489, Lawndale, CA 90260-0487

. Page 2 of 2
Filed iuyatvh@ Page 61 of 481

INTERNATIONAL MANUFACTURING GROUP ING

99 CHECKS PROCESSED

Numbar,........

2727
2783
2802"
2803
2805"
2806
2807
2808
2809
2810
28114
2812
2813
2814
2816"
2847
2818
2819
2820
2832"
2834°
2836"
2837
2839*
2840
2841
2842
2843
2844
2845
2847"
2848
2849

wees Date

o7rfor
o7/02
o7/08
O76
O76
O7/22
ori2i
o7f20
o7f20
O7/29
07/20
orf22
07/23
o7/29
orf2t
O72?
07/21
or/21
o7/21
07/28
O7/01
o7/03
07/03
o7/03
o7/og
O7/03
o7/03
o7/03
o7/06
07/03
o7/03
O70
o7HO

* Not in check sequence

2,000.00
2,500.00
12,000.00
15,000.00
20,700.00
1,583.90
625.00
400,000.00
660,00
2,708.00
5,625.00
1,785.00
6,582.00
4,166.66
4,585.00
5,791.66
2,187.00
1,250.00
5,000.00
5,000.00
26,000.00
12,500.00
3,266.29
3,266.29
2,083.00
1,500.00
4,500.00
1,666.66
7,810.14
6,248.11
6,310.70
5,154.00
6,807.99

Aumber..........-+-

2850
2851
2852
2853
2855°

2857"

2858
2859
2860
2861
2862
2863
2864
2866"
2867
2868
2869
2870
2874
2872
2873
2876"
2877
2878
2879
2880
2881
2882
2883
2884
2886"
2887
2888

pee Amount
4,250.00
2,801.34
64,230.06
14,849.69
105,614.12
5,000.00
2,594.19
1,625.00
36,544,68
2,500,00
4,851.04
2,500.00
1,062.50
10,875.80
2,640.36
2,640.36
2,153.73
5,154.00
81,720.00
7,831.43
5,593.66
2,500.00
250.00
12,437.33
22,684.00
2,463.53
6,574,90
6,331,16
2,500.00
6,310.70
6,418.75
4,500.00
8,260.00

DAILY BALANCES

Dat@..... ee

O7/01
o7/02
o7/03
07/06
O7/07
07/08
07/09
o7/10

MEMMTER FDIC

haere GaANCE
«2,039.65
1,459.73
-57,771.98
74,608.88
62,161.34
371,666.37
366,666.37
975,723.87

1250094844

DALAL ct Aout
O7/06 2,875.00
07/06 2,872.00
07/07 2,000.00
07/07 2,447.54
07/03 5,593.66
O7/40 5,000.00
07/08 4,625.00
O7/21 2,718.00
O73 4,583.90
O7/22 7,729.00
o7/2i 777,29
07/08 2,410.26
07/08 3,414.75
O70 5,154.00
07/14 307,699.19
07/43 4,166.66
O76 4,166.66
07/01 30,000.00
o7/03 3,457.00
o7/07 6,000.00
07/06 4,000.00
07/20 1,472.01
O77 15,317.49
O77 2,839.17
07/09 5,000.00
07/03 411,840.00
07/06 52.00
07/02 4,000.62
07/08 9,486.59
07/08 10,020.87
07/13 966.98
O7/22 5,154.00
O75 1,968.00

Date... caer Balance

O73 489,955.58

o7it4 122,257.39

O75 420,289.39

O76 305,422.73

O77 792,150.59

07/20 154,693.88

07/21 -1,625.03

Number... DalO. ces
2889 O77
2891* O77
2892 O73
2893 O73
2894 o7/21
2895 07/20
2896 O77
2897 O77
2899° O77
2900 O7/29
2901 O7/22
2902 o7/21
2903 O7/24
2904 07/28
2905 07/23
2906 07/23
2907 O7/23
2908 07/29
2909 O7/27
2910 07/28
2941 07/30
2912 07/23
2913 07/23
2914 o7/28
2916" 07/30
2917 O7128
2918 07/28
2919 07/28
2920 07/28
2971 07/28
2924° 07/28
2927" 07/30
2928 07/30
Date.
O7/22
07/23
07/24
O7/27
o7/28
07/29
07/30

jee Balance

137,272.03
414,957.72
304,957.72
277,446.06
480,702.76
$844,774.10
1,803,736.44

0033466-0000002-005 3962

IMGC_0072718
SPURNS GUAR WR eee et ee

Page + of 2

 
  

 

(C\BY CALIFORNIA
Kreegase 2.17-cv-Gkb28-WBS-DB Document 42 Filed 10/15/19 BXgeB eer ASa‘2o10

P.O. Box 489, Lawndale, CA 90260-0489
Account 1250094844

DIRECT INQUIRIES TO:
Customer Service 1 (800} 400-6080
0045350 42.12-05-0230-CBT-PG0020-00095

INTERNATIONAL MANUFACTURING GROUP INC
WHOLESALE ACCT

5231 PLEASANT DA

SACRAMENTO CA 95822-2544

Arden Way

1800 Arden Way
Sacramento, CA 95815-5002
(916) 929-3200

  
 
   
     
 

      

Checking/Savings Outstanding
Account Type Account Number Ending Balance Balances Owed

Analysis Checking 1250094841 $128,394.52

 

 
  

    

25009488.

pad RS SEINE

  

Previous Balance Depasits/Credits Charges/Debits Checks Processed Ending Bafance
6,689.45 1,951,045.15 308,149.38 1,521,490.70 126,394.52

10 DEPOSITS/CREDITS

Date Amount Description

° 07/04 75,000.00 TELLER XFER FROM DDA ***8679 ID: 000002139 2302405032
07/02 75,000.00 TELLER XFER FROM DDA “"*867¢ !D: 000007695 2301804448
07102 4,277.04 DEPOSIT 5160145530
07/07 573,475.60 DEPOSIT 5150105670
07/08 109,884.44 WIRE/IN-2010070800003011;ORG CEMO DEEPAL HOLDINGS LLC;OBI Bi 4301500954
o743 30,000.00 TELLER XFER FROM DDA **"8679 iD: 000008027 2302601350
o7/13 261,408.10 DEPOSIT 5150088960
o7/19 400,000.00 DEPOSIT 5160147800
07/20 300,000.00 DEPOSIT 5150010440
07/30 125,000.00 TELLER XFER FROM DDA ***8679 ID: 000009837 2302503280

16 CHARGES/DEBITS

Date Amount Description

07/04 1,500.00 INTERNET XFER TO DDA WANNAS ENTER ID: 000001187 2302400817

07/02 35,000.00 INTERNET XFER TO DDA WANNAS ENTER ID: 000002412 2301800717

07/06 48,000.00 INTERNET XFER TO DDA WANNAS ENTER iD: 000002969 2302500037

07/09 23,235.00 WIRE/OUT-2010070900004870:BNF COMFORT RUBBER GLOVES 1301004515
o7/43 4,346.95 CITICARDS PYMT PHONE PY **** REF #010193007814847 1101706645

o7/13 6,729,78 AMERICAN EXPRESS ELEC R *******518369REF # 010193007713808 1101701766
O7/i3 22,838.25 AMERICAN EXPRESS ELEC R 100711051841644REF # 0107930077 43900 1101701876
ora 70,000.00 INTERNET XFER TO DDA WANNAS ENTER ID: 000002935 2302800441

o7/14 14,000.00 INTERNET XFER TO DDA ***7837 ID: 000002836 2302800435

o7/i4 34,000.00 INTERNET XFER TO DDA JAMESTOWN iD: 000002269 2302800439

O75 20,000.00 INTERNET XFER TO DDA WANNAS ENTER ID: 000001158 2302200019

O76 3,500.00 INTERNET XFER TO DDA ***7834 1D: 000001322 2302800647

07/20 15,000.00 INTERNET XFER TO DDA WANNAS ENTER ID: 000000153 2302300491

o7/22 30,000.00 INTERNET XFER TO DDA WANNAS ENTER ID: 000000187 2302504137

07/28 30,000.00 INTERNET XFER TO DDA WANNAS ENTER ID: 000001616 2302700145

07/30 10,000.00 INTERNET XFER TO DDA WANNAS ENTER [D: 000000266 2302500109

CENbeEH MEMBER FDIC 0045330-CO00001-0076495

{MGC_0073720
      
 
 

f| ase 2:17-cv-01123-WBS-DB Document 42 Filed i fe1k9 Page 6
(c[B) CALIFORNIA 4 DANK liao age Garonne deour INC

TRUST 1250094844
P.O. Box 489, Lawndale, CA 90240-0489
95 CHECKS PROCESSED
NUDES... cere DALE ca cceeeeee rene Aout Number... Dab Os ccc ec etcennineeee Amaunet Number... ee DEA... cece eee eee APOE
0 07/27 2,262.48 3758 O72 1,068.95 3791 O7/24 4,062.50
3706* 07/06 5,794.66 3759 07/26 . 9,274.66 3792 or/27 3,750.00
3725" 07/01 3,400,00 3760 O76 10,126.91 3793 07/23 1,785.00
3726 07/06 53,974.92 3761 O72 4,000.00 3794 07/20 2,187.00
3727 O73 3,467.00 3762 O72 80,000.00 3795 or/2i 2,500.00
3728 a7/02 735.41 3764" O75 25,059.79 3797" o7/2i 4,851.00
3729 o7/02 833.33 3765 O75 6,906.55 3798 o7/23 14,342.00
3730 o7/02 311.68 3766 O75 4,134.21 3799 07/29 5,791.66
3734 O72 5,154.00 3767 O75 . 15,317.49 3804* o7/29 10,924.61
3732 o7/t2 6,801.99 3768 o7/i5 18,766.32 3805 07/23 3,925.63
3734" 07/06 654.80 3769 O75 14,177.79 3806 o7/29 5,495.92
3735 07/06 4,000.00 3770 O75 14,840.70 3807 o7/23 7,803.30
3736 07/13 14,860.00 a771 O76 1,144.93 3808 07/30 450.00
3737 O75 1,479.17 3772 O75 6,179.28 3809 O7/24 4,000.00
3738 o7rlo7 3,266.29 3773 o7/i6 4,966.08 3810 O7/22 5,000 00
3739 07/07 3,266.29 3774 O74 7,399.30 3811 o7/21 6,582,00
3742* 07/07 4,666,66 3775 O79 30,000.00 3844" 07/30 18,000,C0
3743 07/07 3,583.00 3776 O79 35,410.65 3845 07/30 3,500,00
3744 O72 166,574.98 3777 ovina 5,550.00 3816 07/21 87,889.77
3745 O7/t2 474,487.99 3778 o7/fi4 22,500.00 3819* 07/30 341.68
3746 o7/08 26,984.13 3779 07/27 2,718.00 3822* o7/22 22,638.85
3747 07/08 20,917.02 3780 O7/21 40,308.00 3824" o7/21 195,189.94
3748 07/08 142,414.00 3784 o7/23 10,308.00 3825 O7/2t 23,330.63
3749 O79 4,430.00 3782 orig 4,000.00 3826 or/2? 4,004.00
3750 O73 1,000.00 “3783 o7g 4,585.00 3827 07/20 20,000,00
3751 OTh2 3,750.00 3784 orig 2,594.19 3828 07/20 2,000.00
3752 O72 878.00 3785 07/20 1,625,00 3829 07/30 833.33
3753 O72 §,833.33 3786 07/20 625.00 3831" o7/29 40,406.67
7 3754 O7/22 4,166.66 3787 c7/20 5,625.00 3832 o7/29 44,583.33
3755 O7/43 5,000.00 3786 O7/27 2, 708,00 3833 O7f2?7 2,500.00
3756 O7/43 4,160.00 3789 07/22 1,250.00 3875" 07/30 3,920.28
3757 O74 4,697.00 3790 07/28 6,000.00
* Not in check Sequence
INSUFFICIENT FUNDS (NSF) & OVERDRAFT (OD) FEE TOTALS
This Statement Period Year-fo-Dafe
Total OD & NSF - Items Pd $0.00 $0.00
Total NSF- Items Rt $0.00 $0.00
DAILY BALANCES
Date. ee Balance DALE acc eeeeee ance Date. eee Balance
o7/01 76,789.45 O73 245,549.79 o7/22 181,989.07
07/02 116,106,07 O7n4 147,443.49 07/23 146,925.14
07/06 6,764.69 O75 26,552.19 07/26 437,550.48
o7/07 565,458.05 O7/16 9,844.27 07/27 123,612.00
G7/08 485,027.31 o7/19 331 824.43 07/28 87,642.00
o7/o9 461,792.31 07/20 584,762.43 O7/29 40,409.51
O72 13,243,07 07/21 245,044.59 07/30 128,394.52
coon pest 0045350-0000007-G076-496

LENDER MEMBER FDIC
IMGC_0073722
2
5

m
z
mi

a

2 PLT cv-O1123 \BS-DB Document 42 Filed 10/15/19 pare OF ast

T This Statement: July 29, 2014
RUST Last Statement: June 30, 2014

P.O, Box 489, Lawndale, CA 90260-0489

 

Account 1250084641

DIRECT INQUIRIES TO:
Customer Service 1 (800) 400-6080

0056509 42'11-06-0200-CBT-PG0020-00080

INTERNATIONAL MANUFACTURING GROUP INC
WHOLESALE ACCT

5231 PLEASANT DR

SACRAMENTO CA 95822-28414

Arden Way

4800 Arden Way
Sacramento, CA 95815-5002
(916} 929-3200

   

 
   
  

 

   
 

eee

  

 

 

ue HAs eee
Checking/Savings Outstanding
Account Type Account Number Ending Balance Balances Owed
Analysis Checking 1250094841 ~$26 238.22

250094844.) Soe

 

Previous Balance Deposits/Credits Charges/Debits Checks Processed Ending Balance
40,990,556 4,178,542.47 2,038,605.14 2,205,166.14 26,238.22

13 DEPOSITS/CREDITS

Date Amount Description

07/04 575,000.00 INTERNET XFER FROM DDA WANNAS ENTER ID: 009000261 2303200042
o7/04 805,136.50 DEPOSIT 5160103840

O7/13 127,150,50 INTERNET XFER FROM DDA WANNAS ENTER ID: 000002614 2302704696
O74 65,428.40 DEPOSIT 5160970350

o7/iB 48,642.50 DEPOSIT 5160071670

o7f20 56,645.40 DEPOSIT 5160057020

07/21 182,110.43 DEPOSIT 5160062030

07/22 30,000.00 INTERNET XFER FROM DDA WANNAS ENTER ID: 000002150 2302300748
07/22 76,210.60 WIRE/IN-2041072200005593;ORG CEMO DEEPAL HOLDINGS LLC;OBI BI 1301101752
07/22 958,841.10 WIRE/IN-2041072200005960;ORG CIMG JV, LLC;OBI LOAN 1301101878
07/22 4,000,000.00 WIRE/IN-2011072200005918;ORG CIMG JV, LLC;OBI LOAN 1301101860
O7/26 250,000.00 INTERNET XFER FROM DDA WANNAS ENTER ID: 000001801 2302503036
07/26 1,377.04 DEPOSIT 5150052410

7 CHARGES/DEBITS

Date Amount Description
07/05 50,000.00 INTERNET XFER TO DDA WANNAS ENTER ID; 000002509 2302303997
o7/08 5,708.32 AMERICAN EXPRESS ELEC R *°"*7*7512697REF 4 0111880023687 10 1101617946
07/08 32,977.14 AMERICAN EXPRESS ELEC R 110707051260435REF #01 1188002369279 1101618093
07/08 25,000.00 INTERNET XFER TO DOA WANNAS ENTER 10; 000002366 230230095 1
ori 73,896.00 WIRE/OUT-2011071100005948:BNF COMFORT RUBBER GLOVES INDUSTRI 1301102221
O78 41,023.65 PRUDENTIAL INS PREM *L*****740111REF #014199005697070 1101414511
O7/22 1,900,000.00 INTERNET XFER TO DDA WANNAS ENTER ID: 000002781 2302303223
MEMBER FDIC 0056 504-0000001-0713019

IMGC_0075104
     
 

f_| Sase 2:17-cv-01423-WBS-DB Document 42
¢ C/BY CALIFORNIA | BANK

Filed fepbi8 Page 65 of 481

INTERNATIONAL MANUFACTURING GROUP INC

wo Amount
6,000.00
1,062.50
5,074.00
2,187.00
4,851.00
6,582.00
6,906.05
488,429.42
21,197.63
3,120.94
11,540.70
7,803.30
3,925.65
40,924.46
5,495.92
450.00
5,400.00
37,199.14
735.41
341.68
2,334.00
250,000.00
3,000.00
812.50
850,00
500,00

sestaseeteeees Balance

10,560.43

97,719.73
321,778.20
298,156.45
249,228.36
-26,238.22

0056 509-0000002-01 $3020

TRUST 1250094844
P.O, Bex 489, Lawndala, CA 90260-0489

80 CHECKS PROCESSED
Number... OSLO. ectteereeeee Amount Number, 2.0.0 DRO. eect ete Amount Number........... Dat. cece
5023 O73 625.00 5073 O73 4,160.00 5103 O7/27
5043* o7/08 41,342.00 5074 O74 1,500.00 9104 a7/20
5044 O7/01 450,00 5075 O73 3,000.00 5405 O7f22
5045 o7/04 605,110.10 5076 07/3 3,500.00 9706 OF/24
5046 o7/01 44,308.82 _ 5077 O73 1,165.63 9708" o7/20
5049* o7/01 5,400.00 5078 O73 14,000.00 5710° OF/22
5050 o7/05 735.44 5079 07/27 9,274,66 5114 O7/24
5051 O75 833.33 5080 O73 4,585.00 5112 O7/241
5052 07/01 311.68 5081 OFf27 6,000.00 5143 O7/26
5053 07/08 4,500.00 5083* OF f22 5,339.17 5144 07/26
5054 07/08 5,562.00 5054 OF/22 15,317.49 5145 07/25
5056* 07/06 64,968.26 S085 OF2 1,000.00 5147" 07/28
5057 o7/0t 4,861.80 5086 O73 11,160.27 5118 07/28
5059° O75 183,476.48 5087 O73 3,645.83 5119 O7/29
5060 O74 42,395.12 S089" O75 40,000.00 5120 o7f9
5064 07/08 25,000.00 5090 ori24 204,097.16 5123* O7/27
5062 o7/08 150,000.00 509 O7ft3 65,410.65 5124 07/29
5063 O79 22,384.18 5092 07/19 20,000.00 5126* 07/28
5064 O75 $0,255.15 5093 07/24 35,170.59 5128° O7/27
5065 O72 3,000.00 5094 O7HS 4,125.04 §130* O7/27
S066 07/20 1,250.00 5095 O78 2,619.47 §133* O7/29
5067 O72 1,000.00 5096 07/20 5,154.00 5137" O7/29
5068 O72 1,000.00 5097 o7/21 2,718.00 sidi* OF26
5069 O73 7,000.00 5098 o7/22 1,785.00 5142 07/29
5070 ora 4,166.66 5099 O7/22 2,594.19 5143 OF/27
5071 O74 5,000.00 5100 o7/20 8,958.00 5i44 o7f29
5072 o745 4,687.00 5102" ar/21 1,250.00
* Not in check sequence
AGGREGATE OVERDRAFT AND RETURNED ITEM FEES

Total for This Period Tota! Year-fo-Dafe
Total Overdraft Fees $0.00 $0.00
Total Returned Item Fees $0.00 30.00
To jearn more about our other products and services that may lower the cost of managing account
overdrafts or to discuss removing overdraft coverage from your account, please contact Customer
Service or visit your local branch.
DAILY BALANCES
Dale... ee Balance Dal@.. cee Balance
o7/04 763,684.66 O74 216,379.64 O7/22
07/05 529,472.77 O75 190,604.13 07/25
07/06 464,504.51 O78 225,603.51 07/28
07/08 204,415.05 oO7/19 204,478.47 O7/27
O7/14 178,123.93 07/20 239,848.37 o7/28
O72 172,423.93 OF/24 -18,799.42 07/29
O73 161,617.87

MEMBER FDIC

IMGC_ 0075106
TOMA pata

LENDER

Sase 2:17-cv- - - : atement o unts
| ase? PORN PLLEAWUES DB Document 42 Filed 10/15/19 BaNe Bs ot ae
f This Statement: July 37, 2012
TRUST Last Statement: June 29, 2012

P.O, Box 489, Lawndale, CA 90260-0489

  

Account 1250094841

DIRECT INQUIRIES TO:
Customer Service 1 (800) 400-6060
0031997 4214-06-0000-C0T-PG0023-00087

INTERNATIONAL MANUFACTURING GROUP INC
WHOLESALE ACCT

5231 PLEASANT DR

SACRAMENTO CA 95822-2541

Arden Way

1800 Arden Way
Sacramento, CA 95815-5002
(918) 929-3200

  

 

   

q/Savings Outsianding
Account Type Account Number Ending Balance Balances Owed
Analysis Checking 4250094841 $412,368.95

 

Previous Balance Deposits/Credits Charges/Debits Checks Processed Ending Balance
274,460.23 2,078,015.68 455,724.19 1,494,382.77 412,368.95

14 DEPOSITS/CREDITS

Date Amount Description

o7/02 74,000.00 WIRE/IN-2012070200004950:0RG CEMO DEEPAL HOLDINGS LLC;OBI BI 1300301420
07/03 1,277.04 DEPOSIT 9595014233

o7/03 200,000.00 DEPOSIT 9494910962

o7/06 10,956.12 WIRE/IN-2012070600002745;ORG CEMO DEEPAL HOLDINGS LLC;OBi BI 1300300818
o7/06 43,987.50 WIRE/IN-2012070600006723;ORG CEMO DEEPAL HOLDINGS LLC;OBI Bi 1300302063
o7ii1 15,000.00 DEPOSIT 9494740010

O72 400,000.00 DEPOSIT 9494662210

o7/13 208,133.68 WIREAN-201207 1300004521:0RG CEMO DEEPAL HOLOINGS LLC;OBI BI 1300304379
arity 285,000.00 DEPOSIT 9494843990

o7/20 125,000.00 DEPOSIT 9494654064

O7125 248,714.30 DEPOSIT 9494576932

07/25 250,000,00 WIRE/IN-2012072500005357;ORG RELYAID GLOBAL HEALTHCARE;O8/ B 1300301504
07/26 500,000.00 DEPOSIT 9494586369

07/31 17,957.04 DEPOSIT 9494892866

48 CHARGES/DEBITS

Date Amount Description
07/03 37,740.00 WIRE/OUT-2042070300007 144:;BNF GLOBAL GLOVE SOLUTIONS SDN BHD 1300302253
07/03 40,000.00 INTERNET. XFER TO DDA WANNAS ENTER ID; 000007288 2301800211
07/05 30,000.00 INTERNET XFER TO DDA WANNAS ENTER !D: 000003105 2301106479
07/09 10,000.00 INTERNET XFER TO ODA WANWAS ENTER !D: 000006734 2301900811
O70 7§,000.00 INTERNET XFER TO ODA WANNAS ENTER iD: 000000072 2301900958
o711 20,000.00 INTERNET XFER TO DDA WANNAS ENTER ID: 000000716 2301300973
OT? 5,880.16 AMEX EPayment ACH PMT V""** REF 4 042199000270525 1100926373
O77 41,023,65 PRUDENTIAL INS PREM °*L"*"*** 40121REF # 0124198010210757 1100915424
O78 60,000.00 INTERNET XFER TO DOA WANNAS ENTER {0: 000000939 2302100094
o7/i9 3,000.00 INTERNET XFER TO DDA WANNAS ENTER ID: 000005346 2307701407
MEMBER FDIC 9031997-00G000 1-007 5903

IMGC_00765369
      

@Taustgy

“ase 2:17-cv-01123-WBS-DB Document 42 Filed FY inten Page 67
; CALIFORNIA) BANK iti age 67 of a8 group INC

1250094841

P.O. Box 489, Lawndale, CA 90240-0489

Continued ...

Date Amount Description

o7f23 510.38 ANALYSIS SERVICE FEE

o7/23 54,450.00 WIRE/OUT-2012072300002896;BNF JIANGSU UNIVERSAL GLOVE 4300300905

o7/23 45,000.00 INTERNET XFER TO DDA WANNAS ENTER ID: 000001626 2301400645

o7/25 23,000.00 WIRE/OQUT-2012072500004743:;3NF MERRILL LYNCH;OBI FURTHER GRED 1300301314
07/26 30,000.00 INTERNET XFER TO DDA WANNAS ENTER ID: 000002976 2301300627

O7/27 30,000.00 INTERNET XFER TO DDA WANNAS ENTER ID: 000001516 2301400065

Or/27 5,120.00 AMEX EPayment ACH PMT V**** REF # 012209004684624 1100926152

07/30 5,000.00 INTERNET XFER TO DDA WANNAS ENTER ID: 000000944 2301803585

NUIMBO)N. cece LAER. cece tcereenereteeie Amount NUM OL ccccececcce DAE occ ccere ee ee Aout NUD Of occ ccccee DALE. cece see eeeeeee ee AOU
6141 o7/0s 60,000.00 6194 O7N2 1,500.00 6523 O79 2,000.00
6163* o7/02 10,924,61 6195 O72 7,000.00 6525* 07/24 44,467.56
6164 07/02 5,495.92 6196 O72 750.00 6526 o7/24 5,000.00
6165 O79 7 803.30 6197 O76 4,166.66 6527 07/26 2,500.00
6166 O70 3,925.65 6198 O76 5,000.00 6526 07/20 2,500.00
6172" 07/02 4,400.00 6199 O72 4,000.00 6529 07/24 23,343.66
6173 O73 4,500.00 6200 oriM2 3,500.00 6530 07/25 9,562.86
6174 O76 5,826.00 6201 O72 4,585.00 6531 07/25 6,134.25
6175 oriti 2,334.00 6203° O7/13 1,000.00 6532 07/25 52,555.57
6176 o7/03 40,499.43 6204 O7/13 4,000.00 6533 o7/25 601.86
6177 O76 4,166.66 6205 O72 41,000.00 6534 07/26 1,068.00
6178 o7/05 1,000.00 6206 O73 1,000.00 6535 O7/24 30,000.00
6180° 07/10 13,597.36 6207 O72 1,185.63 6536 O74 15,317.49
6181 07/02 42,999.96 6501* O76 56,462.65 6537 07/34 12,485.19
6482 07/09 4,166.66 6502 O7/16 26,584.21 6538 07/34 6,622.50
6783 o7/0g 5,000.00 6503 OF NG 17,586.81 6539 O7/27 6,250.00
6154 07/09 6,250.00 6504 O78 6,162.50 6541° O7/41 2,500.00
6185 o7/o9 10,020.87 6505 07/18 4,597.78 6542 07/30 2,718.00
6186 o7/09 100,000.00 6508" O77 8,823,30 6544 07/30 249,871.92
6187 o7fti 6,250.00 6512° Or? 33,190.48 6545 07/30 46,318.64
6188 o7/11 7,291.67 6513 07/24 7,500.00 6546 o7/ai 6,906.05
6189 07/08 §,833.33 6514 Orit? 183,476.48 6547 O7/31 38,125.00
6190 o7/10 4,042.00 6515 07/20 3,000.00 6549" O7/34 56,462.66
6191 07/09 37,199.14 6516 07/16 500.00 6550 O71 35,410.65
6192 O7/46 37,582.13 6517 07/18 57,175.16 6551 07/31 22,316.39
6193 O70 3,000.00 6522* 07/31 11,339.17 6§554* O71 450.00
‘ Not in check sequence
AGGREGATE OVERDRAFT AND RETURNED (ITEM FEES

Total for This Period Total Year-to-Date
Total Overdraft Fees $0.00 $0,00
Totat Returned Item Fees $0.00 $0.00
To learn more about our other products and services that may lower ihe cost of managing account
overdrafts or to discuss removing overdraft coverage from your account, please contact Customer
Service or visit your local branch.
DAILY BALANCES
Date ese ecere cree etree Balance DatO. ee Balance Dal. ace Balance
o7/02 281 639.74 o7fi2 451,376.36 07/23 423,345.03
o7/03 424,677.35 o7/13 352,010.04 07/24 43,333.81
07/05 333,677.35 O76 194,134.92 07/25 451,193.57
07/06 382,777.64 O77 236,740.85 07/26 947,625.57
o7/09 210,140.97 O78 408,805.41 OFf27 876,255.57
O70 105,772.66 o7/19 103,805.41 07/30 602,347.01
O71 64,896.99 07/20 223,305.44 07/31 412,368.95

MEMBER FDIC 003 1997-0000002-007 5904

IMGC_0076371
Toum, wear

LENDER

SLIFORNTAY 3-WBS-DB Document 42 Fi 5 nts
FCIB CALIFORNIA ANK led 10/15/19 sre PUP ORY

This Statement: July 31, 2013

TRUST
" Trust Last Statement: June 28, 2013
P.O, Box 489, Lawndale, CA 90260-0489
Account 1250094841
DIRECT INQUIRIES TO:
Customer Service 1 (800) 400-6080
0027403 42.13-06-0000-CBT-PGO023-00114

INTERNATIONAL MANUFACTURING GROUP INC
WHOLESALE ACCT

5231 PLEASANT OF

SACRAMENTO CA 95822-2541

Arden Way

1600 Arden Way
Sacramento, CA 95815-5002
(916) 929-3200

 

  

   
 

Checking/Savings Outstanding
Account Type Account Nuinber Ending Balance Balances Owed
Business Analyzed Account 1250094841 -$36,362.17

 

Previous Balance Deposits/Creaits Charges/Debits Checks Processed Ending Balance
61,450.93 4 827,112.09 297 552.72 1 627,372.47 -36,362.47

26 DEPOSITS/CREDITS

Dale Amount Description

07/01 15,000.00 DEPOSIT 5353166489

o7/02 20,000.00 DEPOSIT 5353081521

07/02 10,000.00 WIRE/IN-2013070200002731;ORG ROBERT E LEFLER 1301900798

07/02 750,000.00 WIREAN-2013070200005025;ORG MERIT HOMES INC;OBI LOAN FROM M 1301901542
07/05 43,000.00 ONLINE XFER FROM DDA WANNAS ENTER ID: 000005879 2304601710
07408 5,000.00 ONLINE XFER FROM DDA WANNAS ENTER ID: 000003599 2309503972
07/09 27,000.00 ONLINE XFER FROM DDA WANNAS ENTER ID: 000009883 2306200516
07/10 34,000.00 ONLINE XFER FROM DDA WANNAS ENTER ID: 000008467 2304100650
07/70 28,964.40 DEPOSIT 5353106611

o7/11 13,000.00 ONLINE XFER FROM DDA WANNAS ENTER ID: 000007048 2304100822
O7/12 9,500,00 ONLINE XFER FROM DDA WANNAS ENTER ID; 000003802 2307200954
O7/15 40,000.00 ONLINE XFER FROM DDA WANNAS ENTER ID: 000007875 2307701966
07/15 15,000.00 DEPOSIT 5353122693

07/16 20,000.00 ONLINE XFER FROM DDA WANNAS ENTER ID: 000008842 2306200530
07/16 1,277.04 DEPOSIT 5353111973

O77 70,000.00 ONLINE XFER FROM DDA WANNAS ENTER ID: 000004187 2304400520
OTN? 35,000.00 WIRE/IN-201307 1700004806;ORG DEEPAL S WANNAKUWATTE 1301501418
O78 11,023.65 RETURN PRUDENTIAL INS PREM | 1701202578

07/18 19,000.00 DEPOSIT 5353108221

O78 700,000.00 DEPOSIT 5353108537

O79 1,050,000.00 WIRE/IN-20 1307 1900004852;ORG INTERNATIONAL MANUFACTURING GR 1302201546
07/24 26,600.00 ONLINE XFER FROM DDA WANNAS ENTER ID: 000005914 2304600226
07/25 6,000.00 ONLINE XFER FROM DDA WANNAS ENTER ID: 000008778 2304900138
07/26 250.00 ONLINE XFER FROM DDA ***7631 ID: 000003075 2304702088

07/30 84,000.00 ONLINE XFER FROM DDA WANNAS ENTER ID: 000005503 2305200612
07/31 26,500.00 ONLUNE XFER FROM DDA WANNAS ENTER ID: 000004292 2304500716

10 CHARGES/DEBITS

Date Amount Description
07/02 5,000.00 ONLINE XFER TO DDA WANNAS ENTER ID: 000001563 2304700731
07/03 120,000.00 ONLINE XFER TO ODA WANNAS ENTER 10; 000006297 2304600773
OTM? 44,023.65 PRUDENTIAL INS PREM *L**"***10431REF # 013197003983410 1103919413
O7/22 2,196.72 ANALYSIS SERVICE FEE
07/22 37,000.00 ONLINE XFER TO DDA WANNAS ENTER ID: 000007177 2308706055
MEMBER FDIC 0627403-GOCKI001 -006 1134

IMGC_0077946
3

oe
oy
De

$¢ 2:17 -cv-04123-WBS-DB Document 42 Filed\yi8/40 Page 69 of 481

 

ALIFORNIA INTERNATIONAL MANUFACTURING GROUP INC
TRUST 1250094841
PO. Box 489, Lawndale, CA 90260-0489

Continued ..,
Date Amount Description
07/23 49,000.00 ONLINE XFER TO DDA ***76371 ID: 000006538 2305900415
O7/23 19,000.00 ONLINE XFER TO DDA WANNAS ENTER iD: 000002691 2305902907
07/23 11,023.65 PRUDENTIAL RDP INS PR *L******10431REF # 013203006062416 1105303163
07/29 25,074.20 AMEX EPayment ACH PMT R****MSP REF # 013207008423268 1104003899
o7/31 27,234.50 WIRE/OUT-2013073 1000047 14:-BNF GLOBAL GLOVE SOLUTIONS SDN BHD 1302001356
107 CHECKS PROCESSED
NUMBEE, 0 DAB ee ee Amount NUMDES, DALE cece Amount Mu Or. DaEE cee tneceeeneenees Amount
7435 o7/02 5,974.81 7596 07/03 3,457.00 7640* O7/41 3,000.00
7436 o7/02 4,644.66 7597 07/08 4,000.00 7641 orstt 6,453.55
7490" o7/02 3,000.00 7598 o7/08 3,000.00 7642 O76 10,499.13
7540°* 07/01 5,000.00 7599 O72 6,622.50 7643 O76 10,416.00
7541 O77 4,166.66 7600 o7/05 4,000.00 7644 O76 6,250.00
7545* O75 1,250.00 7602" 07/05 2,000.00 7645 O76 12,500.00
7548* o7/05 300.00 7603 07/03 2,000.00 7646 OFM? 6,249.99
7549 07/08 8,823.00 7604 o7/0s 4,000.00 7647 O75 4,000.00
7550 07/03 7,500.00 7605 arog 5,826.00 7648 O75 4,500.00
7554" o7/09 2,083.33 7606 o7/22 4,500.00 7649 O7AG 43,333.33
7561" O7/0t 41,852.08 7607 o7/08 11,755.50 7850 O76 5,789,814
7563* o7/02 4,125.00 7608 O70 2,500.00 7651 OFS 2,334.00
7564 o7/02 4,125.00 7609 O70 1,000.00 7652 O7/16 7,750.00
7565 o7/03 816.00 7610 o7iig 2,500.00 7654* O75 3,885.00
7566 07/03 816,00 7611 oFM12 6,250.00 7655 O75 1,185.63
7568" OTH? 625.00 7612 a7/09 6,162.50 7656 O7/15 4,000.00
7569 OTA? 7,217.00 7613 o7/09 4,597.78 7657 O7/15 4,000.00
7573" o7/02 4,562.00 7614 O75 6,250.00 7658 07/22 1,250.00
7574 o7i02 2,443.45 7619" OFA2 40,432.95 7659 o7/16 411,000.00
7575 O7/03 2,443.45 7620 OrN2 3,266.29 T664* O7/16 7,500.00
7576 07/02 450.00 7621 O72 3,266.29 7662 O7iG 8,125.00
7580" o7/02 2,718.00 7622 O72 9,974.00 7663 o7/23 14,076.56
7581 o7/02 5,000.00 7623 O7NS 2,812.00 7664 O7/22 4,900.00
7582 07/04 26,970,59 7624 O79 300.00 7665 O79 24,277.97
7583 ora 17,608.07 7625 ovis 4,625.00 7667" o7/29 6,339.17
7584 O70 6,906.05 7626 O72 1,333.20 7668 o7/29 15,317.49
7585 07/01 6,250.00 7627 or/i2 40,902.54 7672" 07/26 100,00
7587" 07/08 312.58 7628 a7/id 8,242.00 7673 O7F/22 705,380.00
7588 o7/02 6,653.55 7629 o7iio 2,777.35 7674 O7F/22 250,000.00
7589 O72 1,250.00 7630 o712 1,500,00 7675 O7/19 45,000.00
7590 O77 5,399.45 7631 O76 3,750.00 7876 O7/19 3,500.00
7591 O7/10 735,44 7632 or/23 3,000.00 767? 07/23 9,765.53
7592 o7/0t 5,000.00 7633 O7/24 3,000.00 7687* 07/29 30,000.00
7593 o7/0a 40,020.87 7634 O7/24 3,000.00 7689" 07/31 36,824.74
7594 o7/a2 17,700.00 7636" O77 500.00 769i" a7/29 6,250.00
7595 07/02 11,500.00 7638" O76 9,274.66
* Not in check sequence
AGGREGATE OVERDRAFT AND RETURNED ITEM FEES

Total for This Peficd Total Year-to-Date
Total Overdraft Fees $0.00 $0.00
Total Returned Item Fees $0,00 $0.00

To jearn more about our other products and services that may lower the cost of managing account
overdrafts or to discuss removing overdraft coverage from your account, please contac! Customer
Service or visit your local branch.

MEMAER FRIC 0027403-0000002-006 1135

iIMGC_0077948
Case 2:17-cv-01123-WBS-DB Document 42 Filed) S9/A8/t Page 70 of 481

INTERNATIONAL MANUFACTURING GROUP ING
1250094841
California Bank & Trust

DAILY BALANCES

DalO ii ccrcccecenenee Balance Dat@ i Balance DatO Lec ee AINE
07/01 17,211.60 O72 -$4,657.68 07/23 -26,572.07
o7/02 122,315.13 O75 -19,062.31 O7/24 -5,972.07
07/03 -12,717.32 07/16 -103,973.20 o7/25 27,93
07/05 -4,017.32 O77 ~29,988.29 07/26 177,93
07/08 -26,908.40 O78 98,440.36 07/29 -82 802.93
07/09 +30,598,88 O7Hg 4,075,520.39 07/30 4,197.07
o7fid ~12,9065.36 O7/22 70,293.67 07/31 -36,362.17
o7/i1 -9,359.91

Ean mat 0027403-0000002-0061135

LENDER MEMBER FDIC
iMGC_0077949
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 71 of 481

EXHIBIT 6
4

cl

Page | of 2

Case 2:17-cv-01123-WBSEDB Document 42 Filed 10/15/19 Page 72 of 481

-

Diana Garside

From: Diana Garside

Sent: Thursday, August 28, 2008 4:50 PM
To: Margie Wast; Vicki Whetten

Ce: Toni Fatk

Subject: KITING

Significant kiting activity has been noted for the customer (below) involving multiple accounts and multiple

financial institutions. Dollar amounts of monies being moved between institutions over 3 months total in excess of

$800,000. Additionally, the commercial LOCs are almost fully advanced and will mature in November,

You may want to address this sooner rather than later.

Diana Garside
YP/Compliance Officer
North Valley Bank
dgarside@novb.com
PH. (530) 226-2908
FAX (530 243-1059

 

 

 

 

 

 

 

 

 

Portfolio 2027835 - All Names Se +
Rel Birthdate Phone Tex Identification
| (LLINTERNATIONAL MANUFACTURING al {B} (916) 431-8046 N XX-XXXXXXX
[2] GROUP, INC * N_68-0248920
{3] DEEPAL WANNAKUWATIE Nov 18,1950  [H] (916) 447-8018 SSN -92-4
[8] (916) 431-8046
879 F STREET, SUITE 120-A
WEST SACRAMENTO CA 95605
See Names
Demand Deposit Summary «
Names Rel Ledger Rate Memo Ledger
+ 4302004169 - Positively Free *1,2 $185,952.09 0.0000% $121,952.09
Business
Loan Summary ~
Names Rel Principat Rate Maturity Date
* 430000764 - Commercial Secured *1,2 $1,170,000.00 §,0000% Nov 21, 2008 |
Li
Collateral: WHOLE LIFE INSURANCE POLICY#JP5446075
* 470000765 - Commercial Secured *1,2 $730,006.00 §.0000% Nov 21, 2008
Collateral: LIFE INSURANCE POLICY#IP5444571
Total Loans: $1,900,000.00 5.0000%
Line Summary ~
Names Rel Principal Maximum Available |
Credit f
ww 2027835 "1,2,3 $1,900,000.00 40.00 $0.00 |
Total Lines: —"$1,900,000.00 $0.00 $0.00 |

 

 

8/28/2008

 
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 73 of 481

EXHIBIT 7
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 74 of 481

PROMISSORY NOTE |

$50,000.00 , January 21, 2014

FOR VALUE RECEIVED, the undersigned. promises to pay.to the Dr..Ron and Joanie
“Evaris; of Placerville, ‘California 95667, (hereinafter réferred to'as “Payee”)'the suni of
Fifty- Thousand. Dollars &-no/100 ($50,000.00): Principal payment of $50,000.00 anda
single profit payinent-in the amount of $3,203.33 shall be due on May 31,2014. This note
canbe automatically renewed atthe option of the Payees.

if action be instituted-on this note, the undersigned promises to pay such sums as the
Court may fix as attorney fees.

INTERNATIONAL MANUFACTURING
GROUP, INC.

 

 

. Dbapals. ‘Wannalaiwatte
President and Chief Executive Officer

 
 

 

Deepal §,)Wannakuwaite:
Individually
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 75 of 481

EXHIBIT 3
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 76 of 481

PROMISSORY NOTE

$740,000.00 . January 1, 2004

a

For value received, the undersigned promises to pay todiieaiamianaz
Sacramento, California, the sum of Seven Hundred Forty Thousand Dollars
($740,000.00). The Promissory Note will bear interest at Prime + 4% and will be due
and payable on December 31, 2005 (agreement signed on July 1, 2001).

   

If litigation arises on this note, the prevailing party shall be entitled to attorney’s fees
determined by the court.

Executed in Sacramento, California on January 1, 2004.

MAKER

_
Guex coos per Or iwalty

Deepal S. Wannakuwatte CH\ [OY

Individually

International-Manufacturing Group, Inc.

_/
. dos pp per VERA alle

Deepal_S. Wannakuwatte Cul (Log
President and Chief Executive Officer

DM_HD0000792
a Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 77 of 481

PROMISSORY NOTE

$500,000.00* . January 20, 2011

 

   

For value received, the undersigned promises to pay tb as
Waterglen Circle, Sacramento, California 95826, the sum of Five Hundred Thousand
Dollars & no/100 ($500,000.00). The Promissory Note will be due and payable on
January 20, 2013.

[f litigation arises on this note, the prevailing party shall be entitled to attorney’s fees
determined by the court.

Executed in Sacramento, California on January 20, 2011.

MAKER

INTERNATIONAL MANUFACTURING
7LOUPTING.

 

A soon (te awe \\o G \s \ .

Deep al SW. annakuwatte
President and Chief Executive Officer

*This note replaces the note dated January 20, 2010

DM_HDo000958
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 78 of 481

PROMISSORY NOTE

$258,628.10 October 4, 2012

 

For value received, the undersigned promises to pay to Samael of Sacramento,
California, the sum of Two Hundred Fifty-Ei ght Thousand Six x Hundred Twenty-Eight
Dollars & 10/100 ($258,628.10). A single profit payment will be made in the amount of
$18,276.38. Principal and profit will be due and payable on February 11, 2013.

If litigation arises on this note, the prevailing party shall be entitled to attorney’s fees
determined by the court.

Executed in Sacramento, California on October 4, 2012.

MAKER

INTERNATIONAL MANUFACTURING
GROUPTINC:

,

aly jolla.

Deep al SAV SAV annakuwatte
pam Ss Chief Executive Officer

ee ol Ula

Deepal. Wannakuwatte
Individually

DM_HD0000911
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 79 of 481

EXHIBIT 9
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 80 of 481

AGREEMENT

‘T his-Agreement-is made: on january 21,:2014 between International, Manufacturing Group; Inc., a
‘California: ‘corporation, and.Decpal 5. Wannakuwatte therein collectively referred: to as “IMG/ RelyAid”}
-and.Dr. Ron and Joanie Evans (herein referred to as “Evans”).

RE€ITALS

y. IMG/RelyAid will be obtaining bids from the Federal or State Government for 130 days,
beginning January 21,:2014.
2, IMG/RelyA id-will deliver goods and'get‘paid in. 130 days.

‘THE PARTIES AGREE AS FOLLOWS

1. Evans will lend IMG/RelyAid the sum of $50,000.00 to fulfill the bid.

2. IMG/Rely Aid-will pay to: Evans one payment of $3,203.33, plus the above referenced:sum of
$50,000.00 pursuant to the terms and. conditions of that certain promissory fidte dated January 21,2014,
which is attached hereto; and ‘incorporated herein by reference:

3. In the event of litigation; the prevailing party’shall:be entitled to reasanable costs and attomney
fees: : , ,

4, Calitimia jaw shall povern'this Agreement.

5. This. Agreement shall jiuire to the benefit and bind the successors, heirs, executors and

admiriistrators of the parties hereto.

6. Deepal S. Wannakuwatte will guarantee all liability of IMG/RelyAid unconditionally.
7. Evans is strictly a jender-to this transaction and will not be liable for any product failures on this
transaction.

Agreed this 21st day of January, 2014.

  
 
 
 

ERNATIONAL MANUFACTURING GROUP; INC.

Festa Qe cote ovale
DeépatS: Wannakuwatte, President & Chief Executive Officer

 

ky  Oyladiy

 

Dcpale Wainakuw dite, Individually
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 81 of 481

EXHIBIT 10
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 82 of 481

AGREEMENT

This Agreement is made on October 4, 2012 between International Manufacturing Group, Inc., a California
corporation, and Deepat S. Wannakuwatte (berein called “IMG Wholesale”) an deagaemaaes of
Sacramento, California (herein called “Deloney”).

RECITALS
k. IMG Wholesale will be obtaining bids from the Federal Government for 120 days, beginning
October 4, 2012.
2. IMG Wholesale will deliver goods and get paid in 130 days.

THE PARTIES AGREE AS FOLLOWS

1. fms, will lend IMG Wholesale $258,628.10 to fulfill the bid.

2, IMG Wholesale will pay igemaap one payment of $18,276.38, plus the principal payment of
$258,628.10 on February 11,2013.

3. In the event IMG Wholesale fails to make the payment, it shall pay an intercst rate of 12% per
annum until paid in full.

A, In the event of litigation, the prevailing party shall be entitled to reasonable costs and attorney
fees.

5. California law shall govern this Agreement,

6. This Agreement shall inure to the benefit and bind the suecessors, heirs, executors and

administrators of the parties hereto.
7. Deepal S. Wannakuwatte will guarantec all liability of IMG Wholesale unconditionally.

Agreed this 4th day of October, 2012.

oe MANUFACTURING GROUP, INC,

HT ss a a Iatle yo\yha

Deepal Ss Wannakuwatte, President & Chief Executive Officer

Shoo oraOnroatte bofuly a

Dbopet’ S, Wannakuwatte, Individually

DM_HDoo00910
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 83 of 481

AGREEMENT

This Agreement is made on January 20, 2011 between International Manufacturing Group, Inc.; a
California corporation, and Deepa! S. Wannakuwatte (herein called “IMG”) and ‘GEE of
Sggapeagitn Circle, Sacramento, California 95826 (herein called “William”).

RECKEEFALS
1. IMG will obtain a bid to the Department of Health & Human Services.
2. IMG will deliver goods and get paid monthly from the letter of credit.

THE PARTIES AGREE AS FOLLOWS

1, SRBBABAL in tend IMG $500,000.00 to fulfill the bid.

2. IMG will pay ditttiiam the sum of $6,562.50 monthly until completion of cycles, plus the principal
payment of $500,000.00 on January 20, 2013.

3.- In the event IMG fails to make the payment, it shall pay an interest rate of 10% per annum until
paid in full. . .

4, In the event of litigation, the prevailing party shall be entitled to reasonable costs and attorney
fees.

5. California law shall govern this Agreement.

6. This Agreement shall inure to the henefit and bind the successors, heirs, executors and

administrators of the parties hereto.

7. Deepal S. Wannakuwatte will guarantee all Hability of IMG unconditionally.
Agreed this 20" day of January, 2011. .

TERNATIONAL MANUFACTURING GROUP, INC.

Dart NEN

. Wannakuwatte, President & C.E.O. ate

  
 
  
  

 

 

Deepal

NM jen LA Moree t-£0-20!}
William G. Hendérson / Date .

 

DM_HDoooog60
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 84 of 481

EXHIBIT 11
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 85 of 101 a

Royal W Minson, I
2976 Santos Lane, B307
Walnut Creek, CA 94597

September 19, 2007

Mr. Decpal Wannakuwate

c/o International Manufacturing Greup
879 F Street, Suite 120

West Sacramento, CA

By e-mail

Dear Deepal,

As you requested at last week's meeting, | am providing a summary of some of our
discussion. as well as my thoughts concerning our working together. We have known
each other for some time now aad have had ample time to get to know one another. |
have long admired your eatrepreneurial spirit and creative, “outside the box” thinking. I
believe that my broad based financial, sales and marketing and executive manavement
experience within both the financial arena and in the private sector will add significant
value to your future efforts to diversify and expand your business. In addition to making
money, I also think that we'll have a lot of fun doing i!

I think you know me well enough by now that by committing to work with you, 1 am
committing my complete loyalty and dedication to achieving increasing economic
success for you and your entities. The guid pro quo will be my ability to participate in
those successes. AS Lam sure you can appreciate, the decision to come to work with you
is not one which I take lightly, and is one thar will be my final career move. We've
talked about a time horizon of probably 10 years. Given that, the structure which we put
in place to enable us to move forward together is important to me in terms of both
financial security as well as the opportunities it affords for me to participate meaningfully
in the economic rewards afforded by our mutual efforts to successfully grow the scope of
your business interests, and enhance the profitability of each of its components.

From my perspective there are two related opportunities we have discussed Which make
this an attractive venture:

1. The first opportunity involves working for you in a capacity of (for lack of a
better term) “Advisor at Large”, vis a vis the DDS acquisition and integration into
IMG/Jamestown, as well as the acquisition and development of the medical
products company and other undefined opportunities in the future. Under your
direction, overall duties us f understand them will initially include:

BW 014944
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 86 of 481

Deepal Waonakuwa tte
September £9, 2007

Dealt Employment Tecns
Page 2 of 4

. Arranging of appropriate financing to support the short and long term
acquisition/expansion goals of Deepal Wannakuwatic (*DW") related
entities including IMG. DDS and the medical products company.

« Performing the role of Chief Financial Officer for Wannakuwatte
controlled entities including

o oversight of finance and accounting functions;

o development of interactive, excel based business rnoadets for
management use in assessing the impact of differing business
slrategies;
management of relations with the financia! community;
advising as to optimal financial structure for [MG and DW
related entitics.

© Oversight as a representative to the Board of the medical products
company with ongoing responsibilities to evaluate and manage progress
towards milestone achievement, tracking actual results against budget,
and secking, identifying and evaluating potential investor exit strategy
scenarios;

* Evaluation of opportunities to acquire or expand into other lines of
business:

© = Oversight and execution of identified acquisition/expansion activites:

bo

The second pan of the relationship which is of interest to me 1s the establishment
af a formalized arms fength relationship between Sourcing Services International
(SSI) and IMG/DW. The purpose of the SSI relationship is to utilize the human
capital | have organized for effectively managing the key issues in reliably and
consistently sourcing products from the Peoples Republic of China and Southeast
Asia. The goal of this alliance is to:

© Reduce overall product cost to IMG, thereby enhancing company
profitability.

« Reduce supply chain risk through the establishment of multiple suppliers
to ensure Jowest cost and acceptable product quality levels, as well as
provide additional risk insulation by reducing geographic and political
risks.

We should deal with opportunity 2 in more depth next week as a follow-on to this letter
since there are a niyriad of issues I think we need to address, and | don’t want us to lose
momentum in building consensus for opportunity 1. Suffice it to say that, to me, this is
an important component of our overall business relationship. I see it, however, as one
which affords us beth ample rewards, providing you with the opportunity to increase your
overall profitability and conipetitivencss substantially, without experimenting with an
incremental investment in unproven “human capital”.

BW _014945
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 87 of 481

Deepal Wanntakuwa tte
September 19, 2007

Draft Emptoyment Terms
Page Jord

Regarding opportunity 1, below are some suggested parameters of a compensation
package which you requested I prepare for your consideration:

wm

ty

G,

9,

10,

Reporting Relationship: Deepal Wannakuwatte

Tide: To be determined

Salarv: $225,000 per year payable twice monthly. Salary to cover management
activities related to IM(G/DDS/------- Company, and such special projects us may
be engaged in from time to time on behalfoF DW.

Qwvnership: % of the common voting shares of DDS, the Medical Products
Campany, or such other new DW related entities that we mutually agree I should
be involved with.

Performance incentives: ®% of DDS EBITDA, adjusted for any major
shareholder compensation or perquisites, and transfer pricing adjustments
berween DDS and IMG or other entities with a material ownership interest by
DW or members of his immediate family, but otherwise computed in accordance
with generally accepted accounting principals.

 

Expenses: Reimbursement for all normal and customary out of pocket business
expenses including travel, meals, lodging, cell phone, laptop computer and
accessories, and office supplies.

Benefits: Participation in a benchits package including major medica] insurance
(Kaiser Permanente) and Dental insurance.

Initial Employment Contract Term: 5 Years, renewable for an additional Syears
upon agreement of both parties.

Vacation: 4 Weeks of paid vacation accrued on the basis of the contract year.
Contract year shall commence as of the effective date of the contract.

D & O Insurance: In the event | am appointed to any Board positions, company
shail maintain levels of insurance as are prudent and cuslornary for companies in
their respective industry.

Severance Provision; Iftermination of employment occurs during the first 3 years

of employment, 2 Years of base salary plus 2 ‘years of the historical average
incentive compensation Cf any); if termination occurs alter 3° years, then
severance shall be equal to the remaining term of the contract.

_ Compensation upon Sale of IMG: Jn the event of the sale of steck or assets of

IMG/DDS during my employment or that negotiations to sell these enuilies
commences during my employment and is consummated within 24 months of the
end of my employment, a sum equal to | % of the increase in valuation of the
company over its current value, computed on the same basis as the sale price
vatvation, shall be due and payable at the closing of the transaction unless
otherwise ayreed.

BW_014946
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 88 of 481

EXHIBIT 12
Case 2:17-cv-01;e , Page 89 of 481

       

a iL ie

JAIMEST OW HEALTH & WEDICAL SUPPLY COMPGNY; tote,
A Jamestown S'Klallam Tribally Qwned Enterprise

June 8, 2006

Ms. Heddy Chiang
Branch Manager
Califomia Bank & Trust
4800 Arden Way
Sacramento, CA 95815

Dear Heddy:

| have been given ful} authority to sign on behalf of Jamestown Health & Medical
Supply Company LLC in any legal capacity. All purchase orders will be signed by one
of the Board Members other than me. We al] have the legal capacity to sign these
purchase orders.

Sincerely,

~ JAMESTOWN HEALTH & MEDICAL SUPPLY COMPANY LLC

oe ‘i

 

a ga they ee Mente ten ata Me

Deepal 5S. Wannakuwatte

President/CEO
cc: Ron Allen, Chairman
Clark & Trevithick

 

879 EF. Street, Suite 120) W. Sacramento, CA 95605 (8003 775-6412 (888) 775-8020 fax

IMGCBT_0138214
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 90 of 481

EXHIBIT 13
p4@o

sent oy: FSS SPELES61.73-wes-De* Bodiment 42 Filed 10/18/19 Page 91 of 481

. wy i a ag pa .

Bank of Anierica = (TN! Son Enkeor(
SEI GBR OD b2C,

BANK OF AMERICA - CONFIDENTIAL PAGE: 1

 

 

DATE: MAY 22, 2006
IRREVOCABLE STANDBY LETTER OF CREDIT HUMBER: 3082224

BENEFICIARY _ APPLICANT
(CALIFORNIA BANK & TRUST JAMESTOWN HEALTH AND
550 8S. HOPE ST. #300 MEDICAL SUPPLY, INC. LLC
LOS ANGELES, CA 90072 1033 OLD BLYN HIGHWAY
ATTN: L. SHUM SEQUIM, WA 98382

AMOUNT . . te
NOT EXCEEDING USD 93,000,0006,00
NOT EXCEEDING NINE MILLION AND
oo/100's US DOLLARS

EXPIRATION
MAY 17, 2007
AT OUR COUNTERS

WE HERESY ESTABLISH IN YOUR FAVOR OUR IRREVOCABLE STANDBY LETTER or
CREDIT NO, 3082234 WHICH IS AVAILABLE WITH BANE OF AMERICA, N.A. BY
PAYMENT AGAINST PRESENTATION OF THE CRIGINAL OF THIS LETTER OF CREDIT
BND YOUR DRAFTS AT SIGHT DRAWN ON BANK OF AMERICA, N.A., ACCOMPANTED
BY THE FOLLOWING DOCUMENT(S}:

{1} BENEPICTARY'S SIGNED STATEMENT AS FOLLOWS: * TNTERNATIONAL vy
MANUPACTURING GROUP, INC IS IN DEFAULT UNDER THE BANZRING FACILITIES ayy
FYTENDED BY CALIFORNIA BANK & TROST. THE AMOUNT CLAIMED HEREIN. . . es
REPRESENTS THE OUTSTANDING BALANCE DUR AS OF BATE" (y y

{2) CorY OF PURCHASE ORDER(S) FROM JAMESTOWN HEALTH AND MEDICAL wu
SUPPIL¥ COMPANY, L.L-C. TO INTERNATIONAL MANUFACTURING GROUP, TNC. q

A PURCHASE: ORDER PRESENTED IN EXCESS OF THE DRAFT AMOUNT AND THE
AVAILABLE AMOUNT OF THIS LETTER OF CREDIT 16 ACCEPTABLE, HOWEVER
PAYMENT WILL NOT EXCERD THE DRAFT AMOUNT AND THE AVAILABLE AMOUNT
UNDER THIS LETTER OF CREDIT.

PARTIAL DRAWINGS ARE PERMITTED.

THIS LETTER OF CREDIT SHALL BE DEEMED
AMENDMENT FOR A PERIOD OF ONE (1) ¥
EXPIRATION DATE, UNLESS AT LEAST SI {60} HAYS PRIOR TO ANY
EXPIRATION DATS, WE NOTIFY YOU BY REGISTER IL OR OVERNIGHT
COURYER SERVICE AT THE ABOVE ADDRESS, THAT WE ELECT WOT TO EXTEND
THIS LETTER OF CREDIT.

 
 
  
 
 

OMAT LLY EXTENDED WITHOUT
FROM THE’ PRESENT GOR ANY FUTURE

  

ORIGINAL

Break od Arua, Ae. Tonto Opneanise
CA es
JANG Wi, Tarapks OY, Let Again, CA P2110

Oe FL PB. BS

IMGC_0050158
KS0094854
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 92 of 481

EXHIBIT 14
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 93 of 481

IWC

LAW OFFICES OF JAN W. CRAIG, PC

January 30, 2019

VIA EMAIL (j osbornerevis@buchalter.com)

Jarrett Osborne-Revis, Esq.
BUCHALTER

500 Capitol Mall, Suite 1900
Sacramento, CA 95814

Re: JTS Communities, Inc., et al., v. ZB, N.A,, a National Banking Association dba
California Bank & Trust, et al,
Continued Meet and Confer RE: Clawback Documents

Dear Jarrett:

This correspondence is a further attempt to meet and confer regarding the Bank’s assertion,
of the attorney-client privilege regarding certain documents involving Alex Fukui
(“Clawback Documents”).

As you are aware, we first brought the Clawback Documents to your attention on
November 21st, the day after the meeting attended by all counsel at your office. During
that meeting, we discussed possible deponents. When we mentioned that we intended to
depose Bank employee Alex Fukui, you stated that he was in-house counsel for the Bank, a
fact of which we were not aware,

On December 3, 2018, you responded to our notice, seeking the return of the Clawback
Documents. On December 10, 2018, we responded to your letter. Among other questions,
we asked the following: why were some of the Fukui emails that were contained in the
Bank production redacted in whole or in part, and others were not? Was the “dominant
purpose” of Mr. Fukui’s communications business or legal advice?

Your December 17, 2018 letter attempted to address these issues. However, based on our
review of not only the Clawback Documents, but—more importantly--the
communications and other documents surrounding the Clawback Documents, we
respectfully disagree with your position that the Clawback Documents are subject to
privilege.

In addition to the other issues we have raised, it is our position that the Clawback
Documents are not subject to the attorney-client privilege based on the crime-fraud
exception. Further, we believe the Clawback Documents are subject to an implied waiver

Email: lan@IWCLaw.com
2023 N Street, Suite 200, Sncramento, CA 95811 * Office: 916.277.8580 * Fax: 916.914, 1803

 
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 94 of 481

Jarrett Osborne-Revis, Esq.
January 30, 2019
Page 2

of the attorney-client privilege, which occurs where the party claiming the privilege has
placed the privileged communication “directly at issue and . . .disclosure is essential for a
fair adjudication of the action”.

In order to determine whether or not the Clawback Documents themselves are subject to
privilege, it is necessary to do a thorough review of alf documents that are related to the
Clawback Documents. This is an exceedingly difficult—if not impossible—task based on
the following:

(1) The Bank has produced a smal! portion of the documents that are
responsive to Plaintiffs’ RFPDs and relevant to the Clawback documents
(we know this based on documents obtained from third party sources);

(2) Of the documents it has produced, the Bank has deliberately and improperly
redacted and. withheld documents that directly relate to the Clawback -
Documents and Plaintiffs’ claims, including our causes of action for Fraud,
Aiding & Abetting and violation of B&P Code §17200,

(3) The Bank has failed and refused to produce documents in their native format
and/or in a format with reliable metadata, and failed to even respond to our
efforts to agree on a suitable production format;

(4) The Bank has destroyed critical evidence; namely, the hard drive from the
laptop of Royal “Buzz” Minson, a senior Bank executive and key player
who violated the Federal Bank Bribery Act while aiding and abetting
Wannakuwatte in his scheme, and who was a party to numerous
communications directly relevant to the Clawback Documents,

Crime-Fraud Exception

Under Evidence Code §956, there is no attorney-client privilege where a lawyet’s services
are sought “to enable or aid” anyone to commit a crime or fraud.

As stated by Judges Weil andl Brown in their Treatise, Civil Procedure Before Trial:

The attempt to defraud is all that need be shown to avoid the privilege. ie., the
other party need not have been deceived: (B)ecause section 956 applies where an
attorney’s services are sought to enable a party to plan to commit a fraud”, the party
seeking discovery need not show justifiable reliance or damages. BP Alaska
Exploration, Inc. v. Sup. Ct. (Nahama) (1988) 199 Cal.App.3d 1240, 1262. See
Weil & Brown, Civil Procedure Before Trial, at 8:152_

In this action, Plaintiffs can set forth a prima facie case that the actions taken by Alex
Fukui were to enable the Bank to defraud Plaintiffs. Ata minimum, his advice was sought
to enable Bank employees to plan or commit a fraud.

Email lan@IWC-Law.com
2023 N Steect, Suite 200, Sacramento, CA 95811 * Office: 916.277.8580 * Fax: 916.914.1803

 
Case 2:17-cv-01123-WBS-DB . Document 42 Filed 10/15/19 Page 95 of 481

Jarrett Osborne-Revis, Esq.
January 30, 2019
Page 3

Based on the discovery we have conducted to date, the fraud perpetrated by the Bank
commenced in 2005 when Wannakuwatte became a borrower of the Bank, and continued
while Wannakuwatte remained a Bank customer and borrower of Zions Bank when he was
atrested in 2014.

Wannakuwatte’s Relationship With Royal Minson

Soon after Wannakuwatte became a Borrower of the Bank in August 2005, he attended a
meeting with Minson--the Bank’s Director of International Business Developmint—~ and
Branch Manager Heddy Chiang.

With Minson’s help, Wannakuwatte was able to rapidly generate the cash he needed to
perpetrate his schemc. While Wannakuwatte’s first loan-—secured by Plaintiff Larry
Carter’s Standby Letter of Credit (SLC) -- was for only $897,000, both Minson and
Wannakuwatte saw an opportunity: to profit even more. By the end of 2008—only three
years’ time-- Wannakuwatte had over $20 million in outstanding loans with the Bank.

Minson’s relationship with Wannakuwatte had numerous benefits, First, Minson would
benefit financially based on his position in the Bank’s International Banking Group (IBG).
Since Wannakuwatte’s company, International Manufacturing Group, was purportedly a
large-scale importer of medical gloves and other products, Minson saw an opportunity for
IBG (and himself) to achieve substantial profits. These profits were primarily based on
fees generated from Wannakuwatte’ use of Commercial Letters of Credit (L/C-Cs) to
import product. As acknowledged by Minson, these L/C-Cs were supported by Plaintiffs’
SLCs, In other words, as with IMG’s Revolving Lines of Credit, the Bank eliminated its
tisk of loss in issuing the LC-Cs. Instead, the Bank shifted the risk of loss to Plaintiffs.’

Minson also saw the opportunity to profit personally from his relationship with
Wannakuwatte. To achieve this, he parlayed the contacts he obtained from his work for the
Bank, as well as the knowledge he obtained in internationa! finance, and was paid tens of
thousands of dollars by Wannakuwatte, in direct violation of the Bank Bribery Act, Title 18
U.S.C, 215.

Minson did substantial work for Wannakuwatte. Minson was intimately involved in the
loan approval process, reviewing and approving the language of SLCs submitted by
Plaintiffs, and drafting Commercial Letters of Credit and other documents that were
supported by Plaintiffs’ SLCs,

Through his relationship with Wannakuwatte and his employment with the Bank, Minson
was well aware of Plaintiffs Larry Carter, JTS and Bristol. Minson, like Wannakuwatte,
had a vested interest in defrauding Plaintiffs; Wannakuwatte could continue to obtain cash
and Minson would continue to profit.

 

! Jy addition, B of A issued a $9 million SLC to Wannakuwatte’s Jamestown Henlth & Supply Co, (THMS),
used as collateral for a $9 million line of credit. .

Email: lan@lWC-Law.com
2023 N Street, Suite 200, Sacramento, CA 95B11 * Office: 916.277.8580 * Fax: 916.914.1803

 
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 96 of 481

Jarrett Osborne-Revis, Esq.
January 30, 2019
Page 4

JTS and Larry Carter’s Relation to Loan No. 0003

Minson-~and other Bank employees, including Alex Fukui-- played key roles in IMG Loan
no. 11803-0003 (“loan no, 0003”). Minson and other Bank employees were well aware of
ITS and Carter, in particular their relation to loan no. 0003.

Loan no. 0003, in the approximate amount of $2 million, was first obtained by
Wannakuwatte in February 2006. The collateral for loan no, 0003 was a $2 million SLC
obtained by JTS.

- On February 1, 2006, Wannakuwatte pledged the JTS SLC as collateral for the loan. At
the time Wannakuwatte signed the 2006 Pledge Agreement, the Bank was fully aware that:
(a) Wannakuwatte had no relationship with JTS; (b) JTS had no knowledge of
Wannakuwatte’s pledge or the use of its SLC as “cash collateral” for a revolving line of
credit; and (c) no one from the Bank had contacted JTS.

When JTS's Bank provided its notice not to renew the JTS SLC, Wannakuwatte, Minson
and other Bank cmployecs devised a plan for replacement collateral: an SLC for $2
million issued on behalf of Larry Carter.

As with the JTS SLC, on January 8, 2007, Wannakuwatte pledged Carter’s SLC as
collateral for loan no. 0003. And, once again (a) the Bank failed to contact Carter to obtain
his authority; (b) the Bank knew that Wannakuwatte had no authority to act on behalf of
Carter; and (c) the Bank knew that Carter had no knowledge of Wannakuwatte’s pledge or
the use of his SLC as “cash collateral” for a revolving line of credit.

Minson acknowledged the need for the Bank to meet with Carter. In a July 2007 email,
Minson told Wannakuwatte, among other things, the following:

Iam starting a general write-up for Jun [Enkoji] to use in getting his
approvals for [your] ctedit facilities at CBT. . .We probably need to
discuss this, . vis a vis the new credit facility/facilities, Ben Bryce and
Flo Dunn would like to meet with Larry [Carter] prior to doing this
deal. . . does that seem, feasible??

In August 2007, Enkoji—apparently after receiving the “write up” from Minson-~ advised.
Senior VP Ben Bryce of Wannakuwatte’s desire for new credit facilities.

Ben, Per Flo [Dunn’s] recommendation, | am preparing to set up a
luncheon with Deepal Wannakuwatte, owner/president of IMG in near
future. As you are aware we are anticipating receiving an additional credit

 

1 We use “approximate” because the amount of loan no. 0003 fluctuated depending on the amount of
Plaintiffs’ collateral.
} Dunn was Regional Manager for the Bank, Bryce was Chief Credit Officer,

Email: Jan@[WCLaw.com
2023 N Street, Suite 200, Sacramento, CA 958L1 * Office: 916.277.8580 * Fax: 916.914.1803

 
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 97 of 481

Jarrett Osborne-Revis, Esq.
January 30, 2019
Page 5

request for IMG in the amount of about $8.0MM. The credit will be used
for a proposed business acquisition, additional working capital for a
contract recently awarded by State of New Mexico and an expansion of
their janitorial supply business.‘ The proposed credit will be secured by
an assignment of cash value of life insurance, which will be pledged by
Decpal’s personal friend [Carter].” (CBT 16)

Dunn’s August 10" email response to Enkoji is also instructive:

Jun, [you will] want to include the gentlemen that is going to pledge
the Life Insurance Policy [Carter]:

And on August 10" Enkoji responded to the group (including Minson):

1 am planning to meet with Deepal next week and will ask him again if
his friend, Larry Carter, would join us for the luncheon.

On August 11" (a Saturday) Minson reached out to Wannalcuwatte through Minson’s
personal email:

Hi Deepal, . . Jun Enkoji will probably be visiting you on Tuesday. I have
been asked to attend by our international credit administrator. Lets go
over this sometime over the weekend or Monday so 1 can brief you
appropriately.

Despite the Bank’s stated desire to include Carter in the discussion regarding the loans—
and despite the fact that Carter’s SLC had been pledged by Wannalauwatte as collateral for
loan no, 0003—Carter was not contacted by the Bank or included in any of the meetings.
Instead, Minson, Enkoji and Wannakuwatte apparently met without him.

Carter’s SLC had an expiration date of carly 2008, Unfortunately for the Bank, in
November 2007 Carter’s issuing bank decided not to renew the SLC and sent its non-
renewal notice to the Bank’s International Banking Group (including Minson) in late 2007.

During the latter half of 2007, Minson continued his work for Wannakuwatte. For
example, Wannakuwatte paid Minson for his “consulting” work in performing due
diligence work in connection with Wannakuwatte’s purported purchase of Dental Design
Supply Co. (DDS).

 

4 Naturally, Minson’s “side projects” for Wannakuwatte included the proposed business acquisition [Dental
Design Supply Co.) and the janitorial supply business. Minson was paid by Wannakuwatte for these services
in direct violation of the Bank Bribery Act.

5 Not surprisingly, the DDS acquisition never came to fruition. Nonetheless, Wannakuwatte was able to
obtain froin the Bank a $3.2 million loan for the transaction. The fact that the DDS transaction was
terminated before the $3.2 million loan funded was apparently irrelevant to the Bank; after ali, Plaintiffs’ cash
collateral (an SLC) was in place.

Email: lan@]WC-Law.com
2023 N Street, Suite 200, Sacramento, CA 95811 * Office: 916.277.8580 © Fax: 916.914.1803

 
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 98 of 481

Jarrett Osborne-Revis, Esq.
January.30, 2019
Page 6

And in early 2008, Minson was involved as the Bank and Wannakuwatte scrambled to find
replacement collateral for Carter’s SLC. Naturally, Wannakuwatte and the Bank wanted a.
third party’s SLC as collateral. Carter and Sweigart’s private, captive insurance company,
Bristol, was willing to issue an SLC, but on its own terms. Instead of going through a
Bank (and incurring the associated fees), Sweigart and Carter wanted Bristol itself to
directly issue the SLC,

Wannakuwatte took the idea of a Bristol-issued SLC to Minson. On January 7, 2008,
Minson sent an email to Wannakuwatte through Minson’s CBT email:

Deepal, as we discussed, a Standby Letter of Credit issued by an insurance
company [Bristol] is a “rare bird”...

However, I don’t practice law, and you should probably refer to Larry
[Carter] for his take on which is better for you. If CBT is requested to
take such a document as support for the extension of credit, we would
want the document to be covered by either of those two referenced
[International] codes, as well as being subject to our review and
approval of the overall language of the instrument, Should you wish,
I’d be happy to work with you/Larry [Carter] on crafting an
appropriate document to suit your transaction.

On January 15, 2008, Wannakuwatte faxed to Minson a draft Standby Letter of Credit from
Bristol Insurance Company. Wannakuwatte handwrote on the fax cover shect: “Buzz, let
me know whether this works.” ,

The Bristol-issued $LC—the “rare bird” as described by Minson—was not acceptable to
the Bank.

This caused Wannakuwatte and the Bank to again scramble to find replacement collateral.
The Bank knew that to protect itself as to Wannakuwatte--a non-creditworthy borrower—it
needed a third party guarantee, whether it be an SLC (the equivalent of cash) or cash. The
fact that IMG claimed to have a $90+ million contract with the Veterans Administration
and that Deepal and Betsy Wannakuwatte (who claimed a net worth of tens of millions)
personally guaranteed the loans was not enough, The Bank needed real security.

However, time was running short on the expiration of Carter’s SLC.

But Minson, Enkoji and others at the Bank did not want CBT to draw down the Carter
SLC, as that would shed light on the fraudulent nature of the transaction. Enkoji
desperately pled with IBG not to draw against any of Plaintiffs’ SLCs. The Bank and
Enkoji knew that a draw down on Plaintiffs’ SLC would be devastating to Wannakuwatte
as it would reveal: (a) that the SLC was being used as collateral for loans so that
Wannakuwatte could generate cash and the Bank could generate fees; (b) the cash was
being used to make lulling payments to Plaintiffs and other investors; and (c) that
Wannakuwatte himself had pledged Plaintiffs’ collateral for the loans without their

Emaih [an@(WC-Law.com
1023 N Street, Suite 200, Sacramento, CA 95811 © Office: 916.277.8590 * Fax: 916.914.1803

 
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 99 of 481

Jarrett Osborne-Revis, Esq.
January 30, 2019
Page 7

knowledge or consent, Had Plaintiffs known of these facts, they would have known that
Wannakuwatte was a fraud and they would have avoided tens of millions in losses.

On January 17, 2008, Plaintiffs wired $2,122,346 to IMG’s account at CBT. Plaintiffs
understood the funds would be used for govermnent bids in connection with IMG’s import
business. Warnakuwatte transferred Plaintiffs’ funds from one CBT account to another,
the newly formed account called “Business Money Plus Account”. Thereafter, the Bank
and Wannaluwaitte dccided to use Plaintiffs’ funds (now in IMG’s account at CBT) as
temporary coilateral for loan no. 0003.

On January 18, 2008, Minson sent an email to Linda Shum of CBT’s Internationa! Banlcng
Group regarding the expiration of Carter’s SLC and Wannakuwatte’s receipt of funds, The
email, copied to Enkoji, Satow, and other key CBT employees, stated the following:

Linda, confirming our discussion as follows:

e $2MM in IMG funds have been deposited in Arden Way Money
Market account
Hold has been placed on these fonds by Arden Way Office

e Security Agreement and Collateral substitution agreements are
being ordered by Dawn Satow, for execution by borrower on
Tuesday to complete collateral perfection

¢ Jun Enkoji is preparing the credit presentation and has spoken with
Kevin McQuiston concerning modification to collateral on the line
and we do not have to draw on the Standby today

* Iftoan documents are not executed on Tuesday [1/22], we shall
then draw under the Standby. Sufficient time remains to effect a
valid draw by ISP 98 guidelines under these circumstances.

On January 18, 2008, Enkoji prepared a new Credit Presentation Report for loan no. 0003
(signed by other credit officers). After acknowledging that Carter’s Bank issued a notice of
non-renewal in November 2007, the CPR continued as follows:

the borrower has been requested to provide us with a replacement LC if
they wish to renew the line for another term. The borrower was also
informed that CB&T will draw on the existing LC to retire the outstanding
balance if they fail to submit a replacement by 1/17/08. After a
discussion with an insuranee company [BRISTOL] for the issuance of
new standby LC, they immediately realized they are not able to meet the
deadline set by us. The Borrower then submitted a new proposal to
temporary (sic) replace the existing LC with $2,0MM cash in the bank
account. The moncy was wired in yesterday and was place in newly
established Business Moncey Plus Account at Arden Way Office, The
subject credit line will be secured by the deposit until we receive a new
standby letter of credit issucd by a major bank,

Email: lan@IWCLaw.com
2023 N Street, Suite 200, Sacramento, CA 95811 © Office: 916.277.8580 © Fax: 916.914.1803

 
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 100 of 481

Jarrett Osborne-Revis, Esq.
January 30, 2019
Page &

Despite the deadlines imposed by the Bank, Wannakuwaitte did not sign the necessary loan
documents until January 23%.

As noted, the Bank wanted an SLC in place as collateral. On February 15, 2008, Plaintiffs’
funds were used to establish an SLC through ABN AMRO in the amount of $2,122,346.
On February 19, 2008, Wannakuwatte faxed the SLC to Heddy Chiang: “Enclosed is the
SBLC for $2 million. I need you to release my $2 million that is on hold [in the Money
Plus Account] ASAP”.

The IBG (and Minson) needed to review and approve the ABN AMRO SLC before
agreeing to release the hold on Wannakuwatte’s account, which was being used as cash
collateral for loan no. 0003.

On February 21, 2008, Valerie Tracy of IBG sent an email to Ben Bryce, also copied to
Minson and other key players.

International Manufacturing Group -- Deepal the glove importer-- will
substitute ABN Amro (Chicago office) SBLC for his current cash
collateral with CBT for $2.1MM that supports issuance of LCs and BA
refinancing to import gloves. , . the cash collateral replaced the [Carter]
SBLC issued by American Security Bank which expired in January, and
he needs the money next week to commit to IMG’s upcoming
acquisition of another company. Financing for the acquisition will be
supported by another $3.5MM ABN Amro LC slated to arrive next week,
as | understand from Buzz. . .° [ understand Kevin has been kept abreast
by Jun on this new transaction.

On February 25, 2008, Minson forwarded Ben Bryce’s email confirmation of the release of
Wannakuwatte’s account as collateral for loan no. 0003 to Enkoji, Satow and Chiang. The
ABN AMRO SBLC was formally in place as collateral for the loan.

In the meantime, Minson’s work for Wannakuwatte continued to expand. In March and
April 2008, Minson arranged for two large international transactions on behalf of
Wannakuwatte. The shipments consisted of importing containers of medical gloves from
China to Wannakuwatte’s warehouse in West Sacramento. Minson used his contacts and
expertise in trade finance to facilitate the transaction, and was paid handsomely by
Wannalauwatte.

 

6 The “acquisition” refers (o Wannakuwatte's failed acquisition of Dental Design & Supply that “Buzz”
consulted on and was paid by Wannakuwatle in violation of the Bank Bribery Act. Obviously, the money
released to Wannakuwatte was not uscd toward the acquisition. Instead, as noted, Wannakuwatte secured a
$3.2 million loan from CBT to “acquire” DDS, using a different ABN AMRO SLC issued on behalf of
Plaintifts as collateral. Although Enkoji and Minson knew that the DDS acquisition never occurred,
Wannakuwatte kept the $3.2 miflion.

Email: lan@(WC-Law.com
2023 N Street, Suite 200, Sacramento, CA 95811 + Office: 916.277.8580 © Fax: 916,914.{803

 
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 101 of 481

Jarrett Osborne-Revis, Esq.
January 30, 2019
Page 9

The glove orders arranged by Minson totaled approximately $200,000, and included over 5
million gloves. The shipments not only benefited Minson personally, but CBT as well, as
Commercial Letters of Credit—and their associated fees for IBG—were issued by CBT
and used in the transactions.

During 2008, Wannakuwatte-- with the assistance of Minson and his other bank insiders--
added over $8 niillion in cash to his arsenal through revolving lines of credit backed by
Plaintiffs. oo fa s.

As noted, in April 2008, Wannakywatte obtained a loan for $3,278,121 for the express
putpose of acquiring Dental Design & Supply Co. (Loan no. 9001). This loan was backed
by a Bristol SLC in the same amount, issued by B of A.

On April 1, 2008, Linda Shum sent an email to Minson and Satow regarding loan no, 9001,

Buzz, good news! We rec’d the $3MM L/C [Bristol], pls see below.
Terms are okay with me. Val [Tracy], please approve this bank.

The Bank, including Minson, knew that the DDS deal had been terminated at the time the
loan was issued, yet the loan was funded regardless, Minson’s motivations were clear.
During April 2008, Minson was feverishly working to arrange the importation of the 5
million gloves for Wannakuwatte through Minson’s illegal side business, Sourcing
Services International.

Minson was also continuing his work with Wannakuwatte soliciting business from Native
American Tribes, such as Jamestown (for which Wannakuwatte had $9 million in
outstanding loans). In July 2008, Minson sent Wannakuwatte a proposal which included
finding “alternative suppliers for IMG/Jamestown”. Minson said:

we are proposing a long term relationship to manage your giove sourcing,
The key elements are . . .Monthly retainer of $20,000 per month. . .plus a
percentage of the cost of goods purchased on a sliding scale

In addition to the $3.2 million loan for the fictitious DDS acquisition, during 2008
Wannakuwatte obtained two additional loans relating to the fictitious contract with the
Department of Veterans Affairs, which Enkoji claimed was worth nearly $100 million
annually, In fact, Wannalcuwatte’s VA contract was worth less than one-tenth of one
percent of that amount.’

But the Bank—including Wannakuwatte’s insiders--were not concerned with verifying the
amount of the VA contract. They were incentivized by two primary factors: (1) personal
financial gain and (2) the shift of the risk of loss away from the Bank and to Plaintiffs.

 

7 Loan 9002, in the amount of $2,961,804, was secured by two Bristol SLCs, issued by B of A. Loan no.
9003 for $2 million was secured by an IMG CD that was opened using funds provided by Larry Carter.

Emails lan@IwC-Law.com
1023 N Street, Suite 200, Sacramento, CA 95811 * Offlce: 916.277.8580 * Fax: 916.914, £803

 
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 102 of 481

Jarrett Osborne-Revis, Esq.
January 30, 2019
Page 10

In November 2008, the Bank received a notice of non-renewal of the ABN AMRO SLC for
$2,122,346, used to secure loan no. 0003. The SLC would expire in January 2009.

Once again, Wannakuwatic and the Bank had to scramble to find substitute collateral. But
this time, the Bank took matters even a step further.

JTS Becomes a Bank Customer, and The Bank Perpetuates The Fraud

By December 2008, the Bank knew, among other things, the following: (1) JTS had
provided an SLC totaling over $2 million, and Wannakuwatte had pledged the SLC as
collateral for Joan no. 0003; (2) JTS was a local homebuilder, and Wannakuwatte had no
interest in JTS; (3) Carler and Sweigart were owners of JTS; (4) Carter, JTS and their
entity Bristol Insurance Company were investors in IMG; and (5) Carter, JTS and Bristol
were being defrauded by Wannakuwatte and the Bank.

The Bank had also accumulated approximately $20 million in outstanding loans to
Wannakuwatte/IMG, the proverbial “house of cards”, Among these loans was the $9
million loan to the Jamestown Tribe, Despite the staggering amount, the Bank admittedly
did not understand the nature of the business reiationship between IMG and J atmestown.®

The Bank had a more immediate problem: how to replace the collateral for loan no, 0003
before the ABN AMRO SLC expired in January,

On December 3, 2008, Jean Rafols from the IBG emailed several CBT employees
regarding the January 18'" expiration of the ABN AMRO SLC, saying “if there is a need to
draw on the L/C, please advise us one month prior [12/18].”

In response, Val Tracy from 1BG emailed Enkoji and Minson stating: “Jun, what are
Deepal’s plans for replacing this LC?”

Apparently, the plan hatched by Wannakuwatte and the Bank involved continuing to
protect the Bank’s interests while concealing material facts from JTS.

On December 18, 2008, Enkoji sent an email to Valerie Tracy, copying Minson and other
CBT employees. Enkoji stated:

Val, I had a meeting with the Borrower, Deepal Wannakuwatte, this
afternoon to discuss the expiring standby letter of credit. He plans to
establish a CD at Arden Way Office to replace the expiring LC. The
funds for CD should be wired to the branch next week,

 

® Ina December 5, 2008 email from Enkoji to Wannakuwatte (copy to Minson), Enkoji asked for financial
information concerning Jamestown, which he said “will certainly assist me to fully understand the business
between Jamestown and IMG”,

Email: lan@TWC-Law.com
2023 N Street, Suite 200, Sacramento, CA 95811 * Office: 916.277.8580 + Fax: 916.914.1803

 
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 103 of 481

Jarrett Gsborne-Revis, Esq.
January 30, 2019
Page 1

In this email Enkoji does not mention whose CD was to be established, However, in an.
email not produced by CBT it was clearly known that—once again—the Bank intended for
JTS to bear the risk and establish the CD,

A December 18" email from Heddy Chiang to Wannakuwatte stated the following:

Hi Deepal, 1 gather your meeting with Jun went very well....he is
already asking for this for the new JTS CD:

From Jun:

We will need the list of corporate officers [from JTS] who are authorized
to sign loan documents for the company, The company must designate a
signer who signs the loan documents pledging the collateral.”

Also on December 18", Enkoji sent an email to Satow, attaching a document that appears
to be a corporate resolution prepared by JTS. We use “appears” because the Bank did not
include the attachment in its production (one of numerous instances of the Bank
withholding key documents).

In an email from Satow to Tracy and others, she states:

Hi Val. Per our conversation, here is the corp. resolution prepared by ITS
Communities, Inc. Shall I forward to Alex Fukui for review too? Also, if
you can forward that pledge agreement that Alex prepared, I would like to
take a look at it.

Thank you. Also, thank you for your/Linda’s agreement to wait until
Monday on the ABN-Amro L/C. Jun will be back on Monday and we will
take any necessary action to resolve this issuc then.!°

On December 19, 2008, JTS opened a Certificate of Deposit with CBT in the sum of
$1,948,710.55. JTS believed that, similar to its SLCs, the CD was to be used to secure
IMG’s overseas transactions.

Regardless, in establishing the CD JTS became a Bank customer. With that came all of the
respective duties owed by the Bank to its customers, including a duty that was paramount
in 2008: “Know Your Customer”.

The Bank’s idea of knowing its customer did not involve having any contact with JTS.
Instead, the Bank apparently chose to know its customer only through Wannakuwatte.

Based on documents produced by the Bank, the Bank printed portions of JTS
Communities’ website. The website showcd the officers and key employees of JTS, and
the nature of JTS’s business as a successful regional homebuilder. Obviously, JTS’s

 

® Notably, the Bank failed to produce the email from Chiang to Wannakuwaite, and the email “from Jun” in
which Enkoji discusses the nedd for a list of FTS corporate officers and a designated signer.
10 This email—produced by the Bank-- is not only undated, the attachment was withheld by the Bank.

Email: lan@IWC-Law.com
2023 N Street, Sutte 200, Sacramento, CA 95811 » Office: 916.277.8580 * Fax: 916.914.1803

 
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 104 of 481

Jatrett Osborne-Revis, Esq.
January 30, 2019
Page 12

website made no mention of Wannakuwatte since, as the Bank already knew, he had no
involvement whatsoever in the operation of the business,

Even though the Bank knew it had an obligation to contact JTS, it never did, as that would
expose the fraud that had been ongoing since 2005, when Wannakuwatte pledge Carter’s
SLC as collateral for Wannakuwatte’s first line of credit with the Bank.

Since the Bank wanted nothing to do with JTS, the Bank blatantly violated banking
regulations with regard to the JTS CD. For example, when the CD was established on
December 19"", the Bank failed to collect a valid signature card from JTS or obtain a
corporate resolution signed by JTS. Moreover, internal banking documents indicate the
Bank put a “hold” on the JTS CD (with no authority from JTS) and referred to the JTS CD
as “collateral CD”. However, there was no docunentation in place permitting the CD to
be put on “hold”, the CD to be used as “collateral” or any other actions with regard to the
JTS CD.

Since the Bank did not want to contact JTS for fear of its discovery of the fraud, the Bank
allowed Wannakuwaite to take actions as to the JTS CD, even without the necessary
documentation permitting it, For example, Wannalcuwatte established the account where
the interest for the CD would be deposited.

The interest account—opened December 19", nearly a month before JTS executed the
Fukui-prepared Resolution, was titled as follows: JTS Communities, Inc. c/o Deepal
Wannakuwatte, and listed Wannakuwatte’s F Street address, This JTS account remained
open until October 6, 2014 (8 months after Wannakuwatte’s arrest).

On December 23, 2008, Val Tracy sent an email to Enkoji: “Hi Jun, I understand that the
cash arrived deposited to the account of JTS Communities, Inc. Please let Linda (Shum)
and me know as soon as the collateral switch is approved and CBT obtains a pledge of
the cash by JTS”.

On December 23%, Enkoji responded to Tracy’s email: “Val, the CD under the name of
JTS Communities, Inc. has been established, but Deepal needs to pay down the line to
match the CD balance, He will be making the paydown this Friday [12/26}""'

On December 24", Tracy emailed Shum and Enkoji: “Jun, the LC matures on Jan 18 and
we need to draw well in advance of that—like the first week of January at the latest”.

However, Enkoji desperately wanted to avoid a draw on the ABN AMRO SLC. On
December 24"", Enkoji sent an email to Tracy, Minson and other CBT employees:

Upon reducing the line to match the CD at Arden Way Office, we will
freeze the line until the Jine is renewed with reduced amount. The CD

 

1 The amount of the CD balance (1,948,710) was less than the amount commitment balance of loan no.
0003 ($2,122,346).

Email lan@IWC-Law.com
2023 N Street, Suite 200, Sacramento, CA 95811 « Office: 916.277.8580 * Fax: 916.914.1803

 
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 105 of 481

Jarrett Osborne-Revis, Esq.
January 30,2019
Page 13

under the name of JTS Communities, [nc. (#4923) will replace the LC-5
by ABN AMRO, which is expiring 1/18/08. The current outstanding
balance of the line is $2,085,321.52 (commitment balance 2,122,136), ..
IMG will pay down the balance to match this CD by Friday [12/26], As
{ong as the line balance is reduced to match the CD, we do not need to
draw on the LC”

Also on December 24", Minson sent an email to the group regarding JTS’s involvement:

Jun... I would think we would want to document our perfected security
position in this ‘Aird party collateral with some sort of “Lent Collateral
Agreement”. . forgive me if I’m “preaching to the choir”. I presume JTS
Communities, Inc. is a California Corporation and that the ownership by
the Jamestown Indians does not subject the deposit to any of the
“sovereign immunity” issues vis a vis perfection of collateral?

Satow, in an email responding to Minson and others at CBT, said: “Buzz, Jun is out of the
office, but JTS Communities, Inc. is actually a California Home builder that Carter is/was
involved in”.

By December 29"", the Intemational Banking Group started to increase the pressure on
Enkoji, Satow and others to get executed documents in place, with the implied threat that
they would draw against the ABN AMRO SLC.

In a December 29" email only between the International Banking Group executives
(including Minson), Val Tracy said: “Let’s wait for something in writing from Dawn
[Satow] that the paydown has occurred, the [JTS] CD has been properly secured (I don’t
know that it has properly occurred yet) before we release the LC”.

Satow sensed the IBG group’s impatience, and the need for proper documentation. On
December 29", Satow sent an email to Enkoji (only):

Hi Jun... I think we need the approval documents asap, to officially
tie in the JTS CD to this loan. [ am planning to make that paydown of
$136,610.97 today, although there is not cnough money in the acct.
right now. Deepa! says he is expecting funds today. Will kecp checking.

On December 31", Val Tracy emailed the CBT group (including Minson): “please verify
that CB&T has a security interest in this account. Has that documentation been
signed?”

The simple answer to Tracy’s question: No. However, in response Enkoji sent an email to
the group on the 31%, as follows:

Emaih Ian@LhWC-Law.com
1023 N Street, Suite 200, Sacramento, CA 95Bi1 * Office: 916.277.8580 * Fax: 916.914.1B03

 
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 106 of 481

Jarrett Osborne-Revis, Esq.
January 30, 2019
Page 14

Val, Per our earlier phone conversation, the only thing we have done so
far is to place a hold on the CD and also to freeze the subject credit linc.
No, we do not have a security interest on the account nor signed
document at this moment. Deepal Wannakuwatte is one of authorized
signers on the account (CD) and he has requested that we place a hold
on the account and also to freeze the credit line until the line is
renewed in [an] attempt to stop you (International Banking Group)
from drawing on AMRO Bank’s standby letter of credit, which is
scheduled to expire on 1/18/09, I will complete the renewal CP. . .as soon
as | return from my vacation on 1/5/09.

Enkoji’s email is instructive for a number of reasons, First, he acknowledges that there
was ahold on the JTS CD without any signed documentation, Second, he says that Deepal
Wannakuwatte is one of the authorized signers on the JTS CD account even though there
was no JTS Corporate Resolution in place giving him any such authority. Third, without
any of the required documentation Enkoji acknowledges that Wannalcuwatte was
requesting the hold on the JTS CD and a freeze on loan no. 0003 to stop “you” (the
International Banking Group) from drawing on the ABN AMRO SLC.

Shum clearly was growing frustrated at the lack of results from Enkoji. On December 338
she emailed Enkoji and the group: “Jun, IBG operations just wants to know that we
definitely do not need to draw on ABN Amro’s $2.1MM L/C, Please confirm.”

Val Tracy acknowledged to Shum the absurdity of the situation—including the elear
impropriety in Wannakuwatte as a “signer” as both a borrower and as to the purported
collateral, the JTS CD. In her Deeember 31* emai! sent only to Shum she stated:

Linda, they [Enkoji, et al] need to let us know that they have all the
documentation signed to give CBT security interest in the deposit [JTS
CD}. Deepal is the Borrower and is alse here the signer on the
account—-so having him ask us for a “lock” on the deposit is sort of
ridiculous!

By January 1, Regional Manager Dunn was growing increasingly concerned regarding the
failure to document the transaction replacing the ABN AMRO SLC with the JTS CD as
collateral for loan no. 0003. She emailed the group:

Pls make sure we complete all the documentation needed to protect
our Bank interest. No leeway or we need to draw on the L/C [ABN
AMRO SLC]. Val or Linda, when is fast day we can draw on L/C?

 

2 Enkoji tersely responded to Shumn’s request in an email dated January 1": “Linda, you know I don’t have
the authority to release the LC-S [ABN AMRO SLC}. I am sorry that I am not going to cancel my vacation
to work on the credit presentation. 1 [had] told the customer to take care of the problem a month before my
scheduled vacation, but they decided to act on it during my vacation.”

; Email lan@IWC-Law.com
2023 N Street, Suite 200, Sactamento, CA 958Et * Office: 916.277.8590 © Fax: 916.914.1803

 
Case 2:17-cv-01123-WBS-DB~ Document 42 Filed 10/15/19 Page 107 of 481

Jatrett Osborne-Revis, Esq.
January 30, 2019
Page 15

On January 2™, Shum responded as follows:

According to our 1BG’s policy, the last day to draw [was] supposed to
be 12/29/08 which is 15 working days prior to the L/C expiration date
(1/28/09). Now we only have 10 working days left. If you folks decide to
make the draw, we may try to.draw on today or latest next Monday
(1/5/09). If the required documentation on the deposit is still not
complete or provided, we should draw on the subject L/C.

On January 5", the “latest” date for a draw on the SLC, Val Tracy wrote the following
email to Enkoji, Satow and Minson,’? The email said the following:

RE: JTS’S ROLE IN IMG

Hi Jun Welcome back... .What exactly is JTS’s relationship with
IMG? It should have a business purpose in guarantecing IMG, And
why is Deepal a signator for both firms?

Tracy’s question~—what was the business purpose in Plaintiffs’ guarantee IMG’s loan--
goes to the heart of this Action. And the question arose when Wannakuwatte first pledged
Cartet’s SLC in 2005, to his pledge of the JTS SLC, the Bristol SLCs, etc,

Enkoji’s January 5“ response only raised more issues.

Larry Carter, who has been a primary investor and has been supporting
IMG’s business growth for a number of years, is the founder and primary
partner of JTS. Yes, JTS is getting a financial benefit from the
transaction. Larry Carter has made an arrangement to add Deepal on the
signature card for the newly established CD at Arden Way Office so that
Deepat can do whatever he wants with the funds. I have contacted
Deepal, .. who is currently flying back from the east coast this afternoon,
and have informed him of what the 1BG’s intention on AMRO Bank’s LC.
He has strongly requested not te draw on the LC and has given me
the authorization to liquidate the CB to retire the loan, if necessary. I
told him we will proceed with the renewal process, using the CD repiacing
the AMRO LC, but if the renewal process is not acceptable to I3G, we
will liquidate the CD and retire the subject line. Deepal will be back
tonight, and if necessary, he will go to Sacramento office tomorrow
morning to take care of the transaction, . . the CP is currently being
reviewed by Chuck (Rigsbce). Please do not draw on the AMRO LC,

 

3 The fact that Minson and Satow were copied on Tracy’s cmail to Enkoji dernonstrates their “insider” status
with Wannakuwaite.

Emath lan@IWC-Law.com
2023 N Street, Suite 200, Sacramento, CA 95841 * Office: 916.277.8580 * Pax: 916.914.1803

 
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 108 of 481 .

Jarrett Osborne-Revis, Esq,
January 30, 2019
Page 16

Among other issues, Enkoji failed to answer the most basic question: JTS’s role in the
transaction. Instead, he concluded, with no details: “Yes, JTS is getting a financial benefit
from the transaction.”

Enkoji’s real concern was simply stated: Don’t draw on the SLC. Otherwise, the “house
of cards” that the Bank and Wannakuwaite had built for the past four years could crumble.

Enkoji was so concerned with the draw on the SLC that he stated that Wannakuwatte gave
him the authorization to “liquidate the CD to retire the loan”. As the Bank was fully aware,
Wannakuwatte had absolutely no authority to do anything with regard to the JTS CD.

Moreover, Enkoji’s email continued his pattern of untruths. He said “Larry Carter has
made an arrangement to add Deepal on the signature card for the newly established CD at
Arden Way Office so that Decpal.can do whatever he wants with the funds”. But Enkoji
never spoke with Carter, and Carter’s name does not appear on the JTS CD, or any JTS
signature card or Corporate Resolution.

Although the Bank had given itself a deadline of January 5" to document the transaction, it
was clear that was unrealistic,

On January 5", Dunn sent the following email to the CBT group:

Jun, 1. Pls make sure that Deepal has the authority to liquidate the CD
no later than Wednesday. [1/7] In other words, updated sig card
signed, 2. Hopefully, we can get loan documents signed by Wednesday.
Val, what is the absolute drop dead date that we can draw on the LC?

Dunn again verifies what the Bank already knew: that Wannakuwatte had no authority of
any kind over the JTS CD, even though the Bank put a “hold” on the account with no
notice to JTS.

On January 5“, Commercial Loan Manager Rigsbee emailed to Tracy and the group as
foliows: . ,

Val, Deepal is in route from the East Coast,..Jun is going to get financial
information on JTS, to give us a comfort level with them and or
convert the CD into the name of IMG, which Deepal indicated was
aiso a possibility. I know that time is of the essence, and I understand
your concerns as to BK and possible funds transfers issues. . , not sure
what the last possible day to draw on the L/C, but hopefully we can
resolve no Inter than Wed.” [Wed. is 1/7/09]

Email Jan@IwC-Law.com
2023 N Street, Suite 200, Sacramento, CA 95811 * Office: 916.277.8580 * Tax: 916.914.1803

 
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 109 of 481

Jarrett Osborne-Revis, Esq.
January 30, 2019
Page 17

On January 5" (at 5:35 pr) Satow cmailed the group the following:

Everyone, Here is the approval, just received [Credit Presentation Report]
Does are on order and will be here shortly. I will be reviewing docs to
make sure 3“ party pledge/corporate resolution to pledge is ok. Deepal is
out of town today, but is available to sign off on documentation tomorrow.
Necessary signatures from JTS will be obtained. ,

In other words, Satow confirms that: (a) JTS hadn’t signed any documentation as of
January 5" (b) Wannalcuwatte hadn’t signed any documentation; and (c) the “pledge/
corporate resolution” had been drafted by her to review, but had not been finalized.

According to the Clawback Documents, the “pledge/corporate resolution” was drafted by
Alex Fukui, as discussed below.

The January 5, 2009 Credit Presentation Report, prepared by Enkoji afd approved by Bank
officials including Kevin McQuiston and Flo Dunn, is very instructive. It provides an
overview of loan no. 0003, how the Bank came to its predicament regarding the collateral
“switch”, and further addresses the “role” of JTS Communities, Inc. in this transaction.
However, the Credit Presentation Report starts with a falsehood. Under “Description of
Collateral” it references the JTS CD, and adds “The above CD has been pledged by JTS
Communities, Inc.”.

Of course, no one from JTS ever pledged the CD; further, at this time, January 5" JTS had
not signed the “JTS Corporate Resolution” prepared by Fukui and Wannakuwatte had not
signed any documentation.

The “NARRATIVE/SYNOPSIS” in the Credit Presentation Report provides as follows:

The borrower was informed that the bank will draw on the LC if they fail
to present the bank the replacement collateral by the end of December.
After the negotiation with an insurance company [Bristol] for the issuance
of new standby letter of credit, the borrower realized that the placement of
new LC in time was impossible and immediately suggested a proposal to
replace the LC with a deposit account to be held at this bank. The money
was wired to our office on December 19, and the CD (1,948,711) in the
name of JTS Communities, Inc. was established. JTS Communities,
Inc. is not an affiliate or related entity of the borrower, but Mr. Larry
Carter, a major investor to International Manutacturing Group, is
the founder and the majority partner of the company.

Emall: lan@IWCLaw.com
7023 N Street, Suite 200, Sacramento, CA 95811 * Office: 916.277.8580 * Fax: 916.944.1803

 
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 110 of 481

Jarrett Osbome-Revis, Esq.
January 30, 2019
Page 18

On January 6", the Bank still did not have the documentation signed necessary to use the
JTS CD as collateral. Dawn Satow—who said she would be reviewing the
“pledge/corporate resolution’—sent an email to MeQuiston and Tracy (copy to Minson):

Kevin and Val, attached is the corporate resolution to grant collateral (for
JTS Communities, Inc.) which will be used for the pending IMG
transaction. This document is currently under review with JTS’s
attorney. Heddy Chiang will be arranging to meet with JTS on: |
Wednesday 1/7/09, however one of the authorized signers, Jack
Sweigart is out of town until next week. All other signators (Tim Weir,
Vilcki Holt and Deepal) will be obtained with the corporate resolution
returned to us on Wednesday. It is my/Heddy’s intent to follow up for
Jack’s signature on a duplicate copy of the corporate resolution next week.
Also, Jun will be following up with Deepal for JTS Communities and
Larry Carter’s financial information. Just need to confirm that you are ail
ok with this process and this is sufficient to alleviate our collateral
concerns so that we cau forego making a demand on the Ambro (sic)
standby L/C.

Satow’s email is notable for a few reasons.!* Satow says that the draft resolution is
“currently under review with JTS’s attorney”. A reasonable inference is that the Bank was
communicating with JTS’s attomey. 1 was JTS’s attorney in 2009. I was never contacted
by the Bank.

Satow also says that one of the signatories, Jack Sweigart, cannot sign until the following
weck. That is significant, as Sweigart is the President of JTS. In fact, “JTS” refers to Jack
T. Sweigart. Satow also says it is hers and Heddy’s intent to follow up with Sweigart
regarding his signature. That never happened.

Satow says that Jun would be following up to obtain JTS and Carter's financial
information. That too never happened. Enkoji never spoke with, or met with, JTS or
Carter.

Finally, Satow again follows the established company line of using any means necessary to
avoid a draw on the ABN AMRO SLC,

On January 7", Tracy emailed the group the following:

Our Corp Res states that any 1 person may enter into an, Agreement with
Lender. Deepal is one of the signers and he has apparently signed the
Assignment of Deposit. Now, there could be a problem if JTS comes
back with a signed Resolution stating thal two or more people are
required, in which case Deepal’s one sign would be insufficient”

 

4 Tt should be noted that the Bank failed to produce the attached Draft Resolution, which is consistent with
the Bank's document production practices.

Email: Ian@TWCLaw.com
2023 N Street, Suite 200, Sacramento, CA 95811 * Office: 916.277.8580 © Fax: 916.914.1803

 
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 111 of 481

Jarrett Osborme-Revis, Esq.
January 30, 2019
Page 19

(REDACTED, then....) Bottom line: without an adequately approved
and signed Resolution we don’t have a valid security interest on the
deposit. Therefore we necd the attorneys for JTS to revert (sic) to us
TODAY with their OK on the language and with the fully signed
Resolution. Vai!s

Tracy’s email is notable, in that she indicates that Wannakuwatte had already signed an
Assignment of the JTS CD as collateral for loan no, 0003, “without an adequately
approved and signed Resolution”. Further, Tracy understood that the holdup in the
approval was with the review by JTS’s attomey, which is simply untrue.

Enkoji also added to the mistaken (and fraudulent) notion that JTS’s attorney was involved.
Enkoji’s January 7't email to the CBT group states, in pertinent part:

The attorney for JTS has informed us that he has a problem with the
yerbinge of the “Grant Security” section of the corp. resoiution

. prepared by the Bank. Jt seems that the resolution is requesting JTS to
pledge all of the corporation’s persona! properties (tangible and
intangible) as security. ..He wants to make sure that JTS is pledging only
the certificate of deposit at Arden Way Office. We instructed the attomey
to prepare an “Addendum” to the resolution, which would specifically
state the collateral. Upon receipt of the addendum, we will forward it to
you and to our legal dept. for review.

Again, Enkoji is simply misrepresenting facts by claiming that JTS’s attomey was involved
in any discussions with the Bank, not to mention the Corporate Resolution,

On January 12, 2009, JTS executed the Corporate Resolution to Grant Collateral.

Unbeknownst to JTS, on or about January 7, 2009, Wannakuwatte executed an Assignment
of Deposit Account As Collateral.

Fukui Pours Gasoline on the Fire By Attempting to Cover Up The Bank’s Conduct
with Fraudulent Documents

Among other things, Fukui drafted two ctitical documents that Plaintiffs allege were used
in furtherance of and/or to conceal the fraud: (1) the JTS Corporate Resolution; and (2) the
Assignment of Deposit Account.

The JIS Corporate Resolution was (a) substantially deleted by JTS and (b) intended to be
exceedingly limited in scope, yet it was approved by Fukui and the Bank.

Most importantly, the drafts of the Resolution came at a time when JTS was already a
customer of the Bank.

 

5 Tracy's January 7" email was improperly redacted by the Bank.

Email: lan@IWCLaw.com
2023 N Street, Suite 200, Sacramento, CA 95811 = Office: 916.277.8580 * Fax: 916.944.1803

 
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 112 of 481

Jarrett Osborne-Revis, Esq.
January 30, 2019
Page 20

In a January 7" email to Fukui, Satow sent to Fukui JTS’s revisions to the CBT-prepared
JTS Corporate Resolution. The revisions to the Resolution are notable, since (a) the
revisions were handwritten by Wannakuwatte, not JTS; and (b) the revisions indicate
wholesale deletions of the Corporate Resolution, the acceptance of which violates industry
standards.

Satow’s January 7" email states that “JTS has requested the attached change(s) to our
corporate resolution for the purpose of limiting this authorization to the specific CD
collateral which is to be held for this one credit facility.” Satow is stating what JTS’s intent
is, but never contacted JTS, despite the fact that JTS was a CBT account holder. Instead,
she relied on Wannakuwatte who, as we know, had no authority to act on behalf of JTS,

Satow’s January 7" email concludes with: “Please let me know if these proposed changes
work for us or how we can accommodate JTS’s need to limit this authorization to our CD
collateral/this one loan”,

Again, it is unclear how Satow and the Bank could have known JTS’s intentions without
communicating with JTS. Further, Fukui apparently saw no need fo communicate with its
customer JTS, or with “the attorney for JTS” repcatedly mentioned in these emails.

Instead, Fulci relied on Satow (and Wannakuwatte’s) proposed revisions to the CBT-
prepared Resolution. However, not satisfied with simply deleting the language of the
Resolution, Fukui added more language.

The additional language drafted by Fukui will be explored in more detail in the deposition
of Mr. Fukui, discussed below. Suffice it to say that the language the language added by
Fukui was wholly inconsistent with (a) the language deleted by JTS, (b) the “intention” of
JTS (as relayed by Satow). Further, Fukui was obviously fully aware that JTS was a
customer of the Bank (otherwise there was no need for the Resolution), but made no effort
to communicate with JTS (or its counsel) regarding their intent.

There are numerous other “red flags” with regard to the Resolution. Most obviously,
Wannakuwatte was listed under the heading “Officers”. Yet, the Bank knew full well that
he was not an Officer of JTS. Further, there is no title next to his name, as with the other
officers of JTS.

The draft Resolution also references an Assignment of Deposit Account (“Assignment”),
However, the Assignment was executed by Wannakuwatte prior to the time the Resolution
was executed on January 12",

The Assignment was prepared by Fukui. Itis notable for a few obvious reasons, which will
be more fully explored during Mr. Fukui’s deposition.

Email lan@IWC-Luw.com
2023 N Street, Suite 200, Sacramento, CA 95811 * Office: 916.277.8580 © Fax: 916.914.1803

 
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 113 of 481

Jarrett Osbormce-Revis, Esq.
January 30, 2019
Page 21

First, the Assignment was signed by Wannakuwatte on behalf of both (a) JTS
Communities, as “Grantor” and (b) IMG, as “Borrower”. This only furthered the fraud and
was in violation of standard banking practices.

Second, the address listed for JTS Communities, Inc. on the Assignment is IMG's main
office at 879 F Street, West Sacramento, Based on the Corporate Resolution (and
numerous other documents), the Bank (and Fukui) knew that JTS did not maintain its
office in West Sacramento; its office was 401 Watt Avenue, Sacramento. However, using
Wannakuwatte’s address for JTS in the Assignment assured that the Assignment and any
documents associated with the Assignment would never be sent to JTS, only to
Wannakuwatte,

The Bank knew that Wannakuwatte would sign any document they put in front of him.
Otherwise, the Bank would (a) have to draw on the ABN AMRO SLC, which would reveal
to Plaintiffs the fraud perpetrated on them; or (b) Wannakuwatte would have to pay off
loan no. 0003. Since Wannakuwatte did not even have the approximate $160,000 in his
account to pay down the line, the Bank knew that a psyoff of the $2.1 million loan was not
in the cards.

With Wannakuwatte as the signatory on the 5-page Assignment, the Bank (and Fukui) went
to great lengths to add onerous provisions JTS would never have agreed to, including broad
limitations on the Bank’s liability to JTS. Further, the document that was completely at
odds with ITS’s intent (as relayed by Wannakuwatte through Satow).

Examples of the fraudulent nature of the Assignment include the following:

(a) the JTS CD is used as “cross-collateral”; i.c., Wannakuwatte and the Bank
assigned the JTS CD as collateral not just for loan no. 0003, but for “all
obligations of Borrower’, which at that time totaled approximately $20
million;

(b) the Assignment contains numerous “Representations and Warrantics” made
by JTS (as Grantor) as to Borrower (IMG), including;
(i) “Grantor has established adequate means of
obtaining from Borrower. . information about
Borrower’s financial] condition” and
(ii) “Lender has made no representation to Grantor
sbout Borrower or Borrowers’ creditworthiness”;

(c) the Assignment contains broad “Waivers” by Grantor (JTS) against CBT;
(d) the Assignment states: “Grantor further and agrees that this Agreement is a

separate and independent contract between Grantor and Lendcr, given for
full and ample considcration, and is enforceable on its own terms”; the

Email: lan@1]WC-Law.com
2024 N Street, Suite 200, Sacramento, CA 95841 * Office: 916.277.8586 * Fax: 916.914.1803

 
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 114 of 481

Jarrett Osborne-Revis, Esq.
January 30, 2019
Page 22

Assignment provides that it will remain in effect until “Grantor, in writing,
has requested from Lender a release of this Agreement”;

(e) Under “Limitations of Liability”, it states: “Lender shall have no
responsibility. . .for informing the Grantor about any of the above”;

(f) “Grantor covenants and agrees to maintain a minimum balance of
$1,948,710.55 in the Account at all times so long as any Indebtedness'®
remains due and outstanding from Borrower to Lender”

(2) “All obligations of Borrower and Grantor under this Agreement shail be
joint and several”; and -

(h) “Grantor herby appoints Lender as its trae and lawful attorney-in-fact”.

Effect of Waiver of Attorney-Client Privilege; Plaintiffs’ Request for Un-Redacted
Documents Relating to Fukui

In sum, Plaintiffs’ position is that Fukui not only assisted the fraudulent conduct committed
by Bank personnel, but he was fully aware that (a2) Wannakuwatte was not an officer of
JTS; (b) Wannakuwatte had no authority to sign the Assignment on behalf of JTS; and (c)
no one from the Bank contacted JTS. Further, the evidence will show that the Fulcui-
drafted Assignment included attempts to limit the Bank’s past and future liability to JTS,
and to use the JTS CD not just as collateral for a $2 million loan, but to use it as cross-
collateral for approximately $20 million in outstanding IMG loans.

Since Fukui was aware that no one at the Bank had spoken directly with JTS or any of its
officers or agents (hence the necd for the Resolution), any information provided by Satow,
Enkoji, Minson or others at the Bank regarding JTS’s “intent” in agreeing to the termis of
the documents came from only one source: Wannakuwatte himself. Fukui was also aware
that the reason behind the Bank’s rush to do the “bait and switch” with regard to the JTS
Resolution and Assignment was that Plaintiffs’ Bank had notified CBT that it was not
renewing Plaintiffs’ SLC. Had CBT drawn against the SLC, JTS would have been alerted
to how the SLCs were really being used; to provide cash to Wannakuwatte, not to provide
security for overseas lransactions. Had JTS known this, it would have terminated its
relationship with Wannakuwatte and avoided tens of millions of losses. Enkoji, Satow,
Minson and others knew this, which is why they repeatedly requested not to draw on the
SLC,

In other words, Plaintiffs’ position is that Fukui not only enabled the Bank, but was a vital
cog in the Bank’s scheme to defraud Plaintiffs, thereby negating any claim of privilege
under Evid. Code §956, Although we believe Mr. Fukui was fully aware of and knowingly
participated in the fraud, I must stress that under § 956, we are not required to prove that.
The lawyer does not have to be aware of the fraud for the crime-fraud exception to apply.

 

16 “Indebtedness” includes all of IMG's loans, which in 2009 totaled approximately $20 million,

Email Jan@UWC-Law.com
1023 N Street, Suite 200, Sacramento, CA 95811 © Office: 916.277.8580 * Fax: 916,914,1803

 
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 115 of 481

Jarrett Osborne-Revis, Esq.
January 30, 2019
Page 23

Instead, the application of § 956 turns only on the client's intent. See People v, Clark, 50
Cal.3d 583 (1990). We believe that the foregoing facts are sufficient to meet the required
standard; i.e., a prima facie case. A prima facie case is one that “suffice[s] for proofofa
particular fact until contradicted and overcome ... by other evidence. In other words, [a
prima facie case is made by] evidence from which reasonable inferences can be drawn to
establish the fact asserted, i.e., the fraud.” (People v. Van Gorden (1964) 226 Cal. App.2d
634, 636-637.) Linvite you to respond with whatever information you believe is sufficient
to contradict or overcome the waiver.

Moreover, Based on the Bank’s reliance on the JTS Corporate Resolution and/or
Assignment in its defense, there is also an implied waiver of the privilege. See Weil &
Brown, Civil Procedure Before Trial (“an implied waiver of the privilege may occur where
the party claiming the privilege has placed the privileged communication “directly at issue
and...disclosure is essential for a fair adjudication of the action”). Weil & Brown, at 8:203.

Further, based on the foregoing, it is Plaintiffs’ position that not only are Plaintiffs entitled
to all of Fukui’s communications (unredacted), but that they are entitled to depose Mr.

Fukui based on his status as a critical witness in Plaintiffs’ fraud claims.

Please contact me at your earliest convenience to further discuss this matter.

a a

IWC jam
53545

Email: lan@IWC-Law.com
2023 N Street, Suite 200, Sacramento, CA 95B1] © Office: 916.277.8580 * Pax: 9£6.914,.1803
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 116 of 481

 
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 117 of 481

Agreement Type

 
 

 

 

 

 

Date - Promissory Note Default EndofTferm- #ofLloans Original & .
Loan Originals & Amount Change InTerms, Rate “Rate Origional & & Changed Source of Re-Payment
Renewals Business Loan — Extensions Extensions Collateral
Agreement}

168068-0001 8/12/2005 $897,000.00 PN 7 5.5 7/31/2006 1 1

168068-0001 9/30/2005 $897,000.00 CIT 7.25 7/31/2006 1

168068-0001 2/5/2007 $897,000.00 CIT 8.75 2/8/2008 1

168068-0001 2/20/2007 $897,000.00 CIT 8.75 2/8/2008 1

168068-0001 3/5/2008 $897,000.00 ciT 6.5 2/8/2009 1

168068-0001 2/17/2009 $897,000.00 BLA 2/8/2010 1

168068-0001 2/17/2009 $897,000.00 CIT 5 2/8/2010 1 1

168068-0001 2/14/2011 PAYOFF 1 2/14/11 $887k Investor funds moved
from Money Market Accout ("MMA") to
General Account ("GA", which was
otherwise dormant for a month) then
the Investor funds paid to CBT - prior GA
balance = $2,328

168068-0004 5/17/2006 $1,500,000.00 PN 8.5 5 5/31/2007 1 1

168068-0004 6/26/2006 $9,000,000.00 CIT 8.5 5/31/2007 1

168068-0004 2/20/2007 $9,000,000.00 CIT 8.75 5/31/2007 1

168068-0004 5/31/2007 $9,000,000.00 CIT 8.75 5/17/2008 1

168068-0004 5/23/2008 $9,000,000.00 BLA 5/17/2009 1

168068-0004 5/23/2008 $9,000,000.00 CIT 5.5 5/17/2009 1

168068-0004 5/15/2009 $9,000,000.00 CIT 8/17/2009 1
Bank of America Standby Letter of Credit

168068-0004 8/30/2009 PAYOFF 1 ("BofA SLOC")

168068-9001 4/2/2008  $3,278,121.00 PN 5.75 5 4/1/2009 1 1

168068-9001 4/7/2009 $3,278,121.00 BLA 4/1/2010 1

168068-9001 4/7/2009 $3,278,121.00 CIT 4/1/2010 1

168068-9001 3/15/2010 PAYOFF
MMA check for $3,230,358, traced to to
deposits into Wholesale Account ("WA")
from 3/2 ($2.2M) and 3/8 ($1.1M)}

168068-9002 6/13/2008 $2,961,804.00 PN 5.5 5 5/8/2009 1 1

168068-9002 6/13/2008 $2,961,804.00 BLA 5/8/2009 1

168068-9002 5/15/2009 $2,961,804.00 CT 5/8/2010 1
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 118 of 481

168068-9002

168068-9003
168068-9003
168068-9003
168068-9003
168068-9003

181803-0001
181803-0001
181803-0001
181803-0001
181803-0001
181803-0001
181803-0001

181803-0003
181803-0003
181803-0003
181803-0003
181803-0003
181803-0003
181803-0003
181803-0003
181803-0003

181803-0004
181803-0004

181803-0004
181803-0004

5/20/2010

10/29/2008
11/11/2008
11/11/2008
11/2/2009
11/4/2009

7/14/2006
2/20/2007
2/20/2007
3/5/2007
3/5/2008
3/5/2008
2/17/2009

2/1/2006
1/8/2007
2/20/2007
1/22/2008
2/22/2008
1/5/2009
3/12/2009
3/12/2009
1/26/2010

1/17/2007
2/20/2007

12/12/2007
12/16/2008

PAYOFF

$2,000,000.00
$2,000,000.00
$2,000,000.00
§2,000,000.00
PAYOFF

§250,000.00
$250,000.00
§250,000.00
$250,000.00
$250,000.00
$250,000.00
PAYOFF

$2,000,000.00
$2,000,000.00
§2,000,000.00
§2,000,000.00
§2,122,346,00
§1,948,710.55
$1,948,710.55
$1,948,710.55
PAYOFF

$300,000.00
$300,000.00

$300,000.00
$300,000.00

PN

BLA
CIT
ciT

PN

BLA
CIT
CIT
BLA
CIT

PN
PN

CIT
CIT
CIT
CIT
BLA
CIT

PN
CIT

cIT
BLA

45 5 11/5/2009
11/5/2009
- 11/5/2009
2/6/2010
8.75 5 3/5/2007
3/5/2007
8.75 3/5/2007
8.75 3/5/2008
3/5/2008
6.5 3/5/2009
8 5.5 1/31/2007
8.75 1/31/2008
8.75 1/31/2008
7.75 1/31/2008
6.5 1/18/2009
1/18/2010
1/18/2010
1/18/2010

1
8.75 5 12/4/2007
12/4/2007
7.75 12/4/2008
12/4/2009

PP PP

$1,464,355 taken by CB&T from GA on
4/27/10 traced to $1.5M transfer from
WA to MMA to GA, & $1,470,851 from
WA to GA - pre-transfer GA balance
=§1,539

GA balance = $3,237 on 11/4/09 - then
$2,025M transferred to GA from WA and
CET paid same day from GA

On 2/17/09 CBT paid $245,306 fram GA
consisting of $141,447 transfer from WA
and $103,859 Investor Funds deposited
directly into GA

$1,951,592 transferred from WA to GA -
prior GA balance was jjust $3,183 - CBT
paid same day (1/26/10)
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 119 of 481

181803-0004
181803-0004

181803-9001
181803-9001
181803-9001
181803-9001
181803-9001
181803-9001

12/16/2008
12/17/2009

9/12/2007
9/12/2007
9/15/2008
9/9/2009
9/13/2010
11/17/2010

Total Loan Amount:

$300,000.00
PAYOFF

$600,000.00
$600,000.00
$600,000.00
$600,000.00
$600,000.00
PAYOFF

HHHHHAHAHAAE

CIT

PN

BLA
CIT
CIT
CIT

12/4/2009
1

9/5/2008
9/5/2008
9/5/2009
9/5/2010

11/5/2010
1

8.75 5

Total Loans & Extensions:

Total Collatera! Actions:

Total Rate Actions:

31

30

30

$350k “teller transfer from MMA to GA
on 12/16/09 when balance had been
$1,857

$500k wired from WA to GA on
11/17/10 and CBT paid same day - prior
to transfer GA balance = $506
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 120 of 481

1. Loan No. 168068-001 in the amount of $897,000 was issued via a
Promissory Note dated 8/12/05, with a Maturity Date of 7/31/06. On 9/30/05, a Change
in Terms was issued which altered the loan collateral (substituted one letter of credit for
another) and increased the interest rate from 7% to 7.25%. On 2/5/07, six months after
the 7/31/06 Maturity Date had passed, a Change in Terms was issued to increase the
rate to 8.75% and to extend the Maturity Date to 2/8/08. On 2/20/07, a Change in
Terms was issued (referring to a Business Loan Agreement of even date} to change
collateral to include Deepal Wannakuwatte’s Personal Guarantee in the amount of
$12,809,813.

On 3/5/08, after the already extended Maturity Date of 2/8/09 had passed, a
Change in Terms was issued to re-extend the Maturity Date by an additional year to
2/8/09. On 2/17/09, a Business Loan Agreement was executed to increase
Wannakuwatte’s Personal Guarantee to $21,409,271. Also on 2/17/09, a Change in
Terms was issued to extend, for a third time, the Maturity Date for yet an additional
year, to 2/8/10. On 2/14/11, over a full year after the thrice-extended Maturity Date had
passed, the loan was finally paid off when $877,000 in investor funds was moved from
the Money Market Account to the General Account. Prior to the movement of $887,000
to the General Account, the General Account had been dormant for a month, with a
balance of just $2,328. Nonetheless, CBT accepted re-payment of the loan with

misappropriated investor funds.

2. Loan No. 168068-0004 in the amount of $1,500,000 was issued via a
Promissory Note dated 5/17/06, with a Maturity Date of 5/31/07. On 6/26/06, a Change
in Terms was issued to increase the line from $1,500,000 to $9,000,000 and to change
collateral to include the $9,000,000 Bank of America (“BofA”) Standby Letter of Credit
(“SLOC’) obtained by an IMG investor for the benefit of CB&T. On 2/20/07, a Change
in Terms was issued (referring to a Business Loan Agreement of even date) to change
collateral to include Wannakuwatte’s Personal Guarantee of $12,809,813. On the
Maturity Date of 5/31/07, a Change in Terms was issued to extend the Maturity Date by
a year to 5/17/08. After the already extended Maturity Date had expired, on 5/23/08, a

1
FAMATTERIWK318248.001 - Younger (Wannakuwatte)\9 CBT Loans 10-09-19.docx
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 121 of 481

Business Loan Agreement was issued which increased Wannakuwatte’s Personal
Guarantee to $16,447,467. Also on 5/23/08, a Change in Terms was issued to re-
extend the already expired Maturity Date by an additional year, to 5/17/09. On 5/15/09,
a Change in Terms was issued to again re-extend the Maturity Date to 8/17/09. Two
weeks after the thrice-extended Maturity Date expired, on 8/30/09, the loan was paid-off
when CBT drew down on the full $9,000,000 BofA SLOC in CBT’s favor. As such, CBT

was repaid with investor funds.

3. Loan No. 168068-9001 for $3,278,121 was issued via a Promissory Note
dated 4/2/08, with a Maturity Date of 4/1/09. After the Maturity Date had already
passed, on 4/7/09, a Change in Terms was issued to extend the Maturity Date by a year
to 4/1/10. Also on 4/7/09, a Business Loan Agreement was issued to increase
Wannakuwatte’s Personal Guarantee to $21,409,271. On 3/15/10, the Loan was paid
off with a $3,230,358 Money Market Account check written on two recent investor
deposits into the Wholesale Account: $2.2M on 3/2; and $1.1M on 3/8. As such, CBT

was repaid with investor funds.

4. Loan No. 168068-9001 for $2,961,804 was issued via a Promissory Note
dated 6/13/08, with a Maturity Date of 5/8/09. A Business Loan Agreement dated
6/13/08 inciuded collateral of Wannakuwatte’s Personal Guarantee of $19,409,271.
After the Maturity Date had already passed, on 5/15/09, a Change in Terms was issued
to extend the Maturity Date by a year to 5/8/10. The Loan was paid off with two
payments: (i) $1,464,355 on 4/27/10 from the General Account (which arrived into the
General Account via a transfer of $1.5M from the Wholesale Account, to the Money
Market Account, then to the General Account); and (ii) a 5/4/10 transfer of $1,470,851
from the Wholesale Account to the General Account. Prior to the transfers of $1.5M
and $1,470,851 to the General Account, the balance of the General Account had been

just $1,539. As such, CBT was repaid with investor funds.

5. Loan No. 168068-9003 for $2,000,000 was issued via a Promissory Note
dated 10/29/08, with a Maturity Date of 11/5/09. On 11/11/08, a Business Loan

2
FAMATTERIWK3\8248.004 - Younger (Wannakuwatte)\9 CBT Loans 10-09-19.dacx
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 122 of 481

Agreement was issued that reflected collateral of Certificate of Deposit ("CD") Account
No. 1250004573. Also on 11/11/08, a Change in Terms was issued to add collateral
including Wannakuwatte’s Personal Guarantee of $21,409,271. On 11/2/09, a Change
of Term was issued extending the Maturity Date to 2/6/10. On 11/4/09, the loan was
paid off via a $2,025,000 transfer to the General Account from the Wholesale Account.
Prior to the transfer, the General Account balance had been just $3,237. As such, CBT

was repaid with investor funds.

6. Loan No, 181803-0001 for $250,000 was issued via a Promissory Note
dated 7/14/06, with a Maturity Date of 3/5/07. On 2/20/07, a Business Loan Agreement
was issued including collateral of Wannakuwatte’s Personal Guarantee of $12,809,813.
Also on 2/20/07, a Change in Terms was issued to reflect the change in collateral. On
the Maturity Date of 3/5/07, a Change in Terms was issued to extend the Maturity Date
by a year to 3/5/08. On the already extended Maturity Date on 3/5/08, a Business Loan
Agreement was issued to increase Wannakuwatte’s Personal Guarantee to
$13,169,346. Also on that already extended Maturity Date of 3/5/08, a Change in
Terms was issued to re-extend the Maturity Date by an additional year to 3/5/09. On
2/17/09, the Loan was paid off with a $245,000 transfer to the General Account,
consisting of $141,447 from the Wholesale Account and an investor deposit made
directly into the General Account in the amount of $103,859. As such, CBT was repaid

with investor funds.

7. Loan No, 181803-0003 for $2,000,000 was issued via a Promissory Note
dated 2/17/06, with a Maturity Date of 1/31/07. On 1/8/07, a Second Promissory Note
was issued which extended the Maturity Date to 1/31/08. On 2/20/07, a Change in
Terms was issued (referring to a Business Loan Agreement of even date) to change
collateral to include Wannakuwatte’s Personal Guarantee of $12,809,813. On 1/22/08,
a Change in Terms was issued to add collateral of the Money Market Account with a
$2M balance. On 2/22/08, a Change in Terms was issued to re-extend the already
extended Maturity Date by a year to 1/18/09. On 1/5/09, a Change in Terms was issued
to extend the Maturity Date for a third time, for yet an additional year, to 1/18/10. On

3
FAMATTER\WK3\8248.001 - Younger (Wannakuwatte\9 CBT Loans 16-09-19.docx
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 123 of 481

3/12/09, a Business Loan Agreement was issued to increase Wannakuwatte’s Personal
Guarantee to $21,409,271. Also on 3/12/09, a Change in Terms was issued to add
collateral of CD Account No. 1250004923. After the thrice-extended Maturity Date
expired on 1/26/10, the loan was paid off via a transfer of $1,951,592 from the
Wholesale Account to the General Account. Prior to the transfer needed to pay CBT,
the General Account balanced had been just $3,183. As such, CBT was repaid with

investor funds.

8. Loan No. 181803 for $300,000 was issued via a Promissory Note dated
1/17/07, with a Maturity Date of 12/4/07. The collateral included a $100,000 Zion Bank
Letter of Credit. On 2/20/07, a Change in Terms was issued (referring to a Business
Loan Agreement of even date) to add collateral including Wannakuwatte’s Personal
Guarantee of $12,809,813. After the Maturity Date had already passed, on 12/12/07, a
Change in Terms was issued to extend the Maturity Date by a year to 12/4/08. After the
already extended Maturity Date had expired on 12/16/08, a Change in Terms was
issued to re-extend the Maturity Date by another year to 12/4/09. Also on 12/16/08, a
Business Loan Agreement was issued to increase Wannakuwatte’s Personal Guarantee
to $21,409,271. After the thrice-extended Maturity Date had already passed on
12/17/09, the Loan was finally paid off using funds from a $350,000 “teller” transfer from
the Money Market Account to the General Account. Prior to the “teller” transfer, the
General Account balance had been just $1,857. As such, CBT was repaid with investor

funds.

9. Loan No. 181803-9001 for $600,000 was issued via a Promissory Note
dated 9/12/07, with a Maturity Date of 9/5/08. Also on 9/12/07, a Business Loan
Agreement was issued reflecting collateral including Wannakuwatte's Personal
Guarantee of $13,047,000. After the Maturity Date had expired, on 9/15/08 a Change
of Terms was issued to extend the Maturity Date to 9/5/09. After the already re-
extended Maturity Date had expired, another Change in Terms was issued on 9/9/09 to
re-extend the Maturity Date for an additional year to 9/5/10. After the thrice-extended

Maturity Date has expired for a third time, on 9/13/10 yet another Change of Terms was

4
F:A\MATTER\WK3\8248.001 - Younger (Wannakuwatte)\9 CBT Loans 10-09-19.docx
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 124 of 481

issued to extend, for a fourth time, the Maturity Date to 11/5/10. After the Maturity Date
had already expired for a fourth time, on 11/17/10 the Loan was finally repaid using a
same-day wire of $500,000 from the Wholesale Account to the General Account. Prior

to the $500,000 wire, the General Account Balance had been just $506. As such, CBT

was repaid with investor funds.

5
F:AMATTERWVK3\8248.001 - Younger {(VWannakuwatte)\9 CBT Loans 10-09-49.docx
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 125 of 481

 
Case 2:

iled 08/04/65

pore)

Oo mM NAH Bw OW

Qo

VI

17-cv-01123:WBS-DB: Document 42 Filed 10/15/19 Page 126 of 481:

——~.,
i ~, . . ra ‘,
\,

“4 : Lo i :
we

Se 2:47-cv-01123-WBS-DB Dagument ead, Filed 11/06/17 Page 110 0f209 Ho,

|

AP or G. BERTRAND (SBN: 87883)
pbertrand@buchalter.com .
- BUCHALTER NEMER, A Professional Corporation
55 Second Sireet, Suite’ i700 ;
San Francisco, CA. 94105-3493
- Telephone: (415) 227-0900
Facsimile: (415) 227-0770

JOEL G. SAMUELS (SBN: 115264)
jsamuels@buchalter.com

ANTHONY J. NAPOLITANO (SBN: 227691}
anapolitano@buchalter.com

BUCHALTER NEMER, A Professional Corporation

1000 Wilshire Boulevard, Suite 1500

Los Angeles, CA 90017-2457

Telephone: (213) 891-0700

Facsimile: (213) 896-0400

Attorneys for ZB, N.A., a national banking
association, dba California Bank & Trust

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF CALIFORNIA
SACRAMENTO DIVISION .

Inre Case No. [4-25820

INTERNATIONAL MANUFACTURING Chapter 11
GROUP, INC.,

Debtor.

 

BEVERLY N. MCFARLAND, Chapter 11 Adv. Proc. No. (6-02090

Trustee, International Manufacturing Group,

Inc., BN-1
Plaintiff, ZB, NAS MEMORANDUM OF
POINTS AND AUTHORITIES IN
vs. SUPPORT OF MOTION TO DISMISS -
° COMPLAINT TO AVOID AND
CALIFORNIA BANK & TRUST, a California RECOVER FRAUDULENT .
corporation; BANK OF AMERICA, N.A..a TRANSFERS
Delaware corporation; and JAMESTOWN
S'KLALLAM TRIBE, . Date: September 7, 2016
° {= Time: 10:00 a.m.
Defendants. Cirm.: Department D

Place: U.S. Bankruptcy Court
501 I Street, 6" Floor

Courtroom 34

Sacramento, CA 93814

 

28

BUctHALTER NEMER
AP Bpod Torment
dat ANCTATE

 

 

Judge: Hon. Robert §. Bardwil

aw

 

 

ZB. NAS MOTION TO DISMISS COMPLAINT
BN 21393859VI . : .

_EVA00340
Case 2:17-cv-01123-WBS;DB Document 42 Filed 10/15/19 Page 127 of 481

fled 08/04/16

—
o w

28

_ BUCHALTER NEMER
A Bros tastowak (etd t ergy
LAN ABEFLTE

me I A UW mR WwW oD

|

 

 

 

oN, 4

rN mo fs
4, . . . ; i .

Case 2:17-cv-01123-WBS-DB Documerit 25-1 Filed 11/06/17 Page 111 of 209

Case 16-620S0 Doc,
- TABLE OF CONTENTS: _ .
Coe Loe ‘Page
FP. TINTRODUCTION ou.eceeecececcecentscstecnsareerersavnpeenesinistascesuanseusssuassnnensennenenongacnenenennanntttegaers 1
Te FURISDICTION..cssclsseessssscneccessoesesetnsasnsersaneseeecceeneeeeenenecanrersenenareenasimness sot 4
Il. STATEMENT OF RELEVANT PACTS ccsccsvecsesssessersscesess deceetassreeneaesectersrrnevsntsnuemnat arenas 5
A. The Trustee Only Asserts Actual Fraudulent Transfer Claims Against CA&T
Under the California Uniform Fraudulent Transfer Act. -....sssssrerrscrcsamnnnns eres 5
B.° CB&T’s Loans to IMG Were Fully Secured by IMG’s Deposit Accounts that
Were Held at CBT... cissssssssecrsrensenesceresenessusnnenenaycdrapeesrasenteaes srvessvssensnunites veene 6
Cc. The Payments that the Trustee Seeks to Avoid and Recover Are Paymentson
CB&T’s Secured Loans with Funds from Accounts in Which CB&T Aelda
Valid, First-Priority, Perfécted Security Interest. .........cesecsecsresserseneees eonumensenas 8
TV. ARGUMENT. .a.eceleccsreeseesee seseentnssbuceecneseeueeetgneeuegoreseuststeiseneiarstanetanmnmtenne 10
AL, The Legal Standards Applicable to a Motion to Dismiss ss.cse-ceecessssseeeen sunnerreees 10
B. This Court May Consider the Releyant Loan Documents that the Trustee
Failed to Attach to the Complaint Under the “Incorporation by Reference” :
DOCETINE. .sssnssecssrestsseetessnnnencnnertennancaceneeanenesennens « sesepapenaennapensnnsaracegeeereerefoniinnertees 12
Cc, The Loan Payments to CB&T that the Trustee Secks to Avoid and Recover
Do Not Constitnte Avoidable Fraudulent Transfers as a Matter of Califomia
LAW cecococseseesecevssseetsccecrercesvedesstesatacscescseessansassaraceacaesvtecsanenensusssonsnnssesacerscrommunnssasee 14
1. At all relevant times, CBE&T had a valid, perfected, first-priority _
_ security interest in the JMG accounts from which the Joan repayments
WEE TAGE. oo. scscccstesssasceecsqeentennentarecscansennsteatencnnensesreatennes tes seussseranimetensadss 1§
2. Under CUFTA, each loan payment made to CB&T from IMG’s
deposit accounts is not an avoidable fraudulent transfer, and.in fact is
not a “transfer” at all... seesesesessssesreesceserseutenenteseanensnsrneenaterantinaneers 17
3, - | The leading bankruptcy treatise also recognizes that the repayment of
secured loan from the lender’s collateral is not an avoidable transfer
19

under the Uniform Fraudulent Transfer Act. 0... sccscsessessenereensnenssenees

The Ninth Circuit Has Held that Loan Repayments to a Secured Creditor fram

that Creditor’s Collateral Do Not Constitute Avoidable Fraudulent Transfers. ...

1. The Ninth Cireuit’s decision in First Aliance Mortgage Company is

dispositive it) this CASC........sesssereccseesenrsenceencesementennesarsneeatetacetmictes eee

rts have adopted the Ninth Circuit’s rationale in First

Several other cou ale in
Alliance in holding that there can be no fraudulent transfer liability for

i)

payments on account of secured Jans. ....1-sersscereerecssersnetetensranectssens

20

.23

 

BN 21393859¥1

ZB, NLA.’S MOTION TO DISMISS COMPLAINT

— EVA00341

3?

 
“case ‘2:17-cv- -01123- WBs- DB Document 42 “Filed 10/15/19 ‘Page 128 of 481
- oo. LN
(3

SO

Case-2: 17-6v-01129-WBS-DB- ‘Document oo -1- Filed LUOG/L7 Page : 112 of 209 Doc

 

 

 

 

 

 

“ted og/oa/t6- » ase 16-02
ij °.° EB The Policy Behind Fraudulent Transfer Law Would Not Be Served by
, - Allowing Debtors or Trustees to Avoid Payments on Account of Secured:
21. _ Debts from a Secured Lender's Collateral. ceeetesneaee pessansnastaree aesenaneaonceayesntnueter anes 29
3 oo F. - in Bringing a Claim Under Section 544(b), the Trustee Has No Greater Rights
than a Creditor Would. Have i in Bringing a Fraudulent Transfer Claim Under ~
4 Applicable State Law....... sseneganapsuseacuacdesusstactyaseonen cbasscuege neu enssenaaneegratsnsnineenent ean 30
5 G. | The Trustee’s Fraudulent Transfer Claims Against CB&ET Are Factually
6 , . Dissimilar to the Claims Asserted by the Trustee Against GE Capital .....u00-. 32
H. The Trustee’s Objection to CB&T's Proofs of Claim Filed in Wannakuvatte’s |
7 ‘Bankruptcy Case Should Also Be Dismissed with Prejudice. .,.........:ssmmseseees 33
8 L. Dismissal of the Complaint Should Be with Prejudice, As the Factual and
. Legal Defects in the Complaint Cannot Be Cured by Amendment. vatescnasuortnanecs 34
. V. CONCLUSION weersnnmsminnmntininnituninnnyntinnnnninnnininnmninannnie 34
H
12
13
14
15
16
17
18
19
20
24
22
"23
24
25
26
27
- 28
ain aia _ | ii
“anne ZB, N.A.’S MOTION TO DISMISS COMPLAINT

BN 21393859¥1

EVA00342

 
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 129 of 481

 
 
 

 
 

Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 130 of 481
ZIONS BANK

ZIONS First National Bank
National Real Estate Department
One South Main, Suite 1400

rare Salt Lake City, Utah B4133-1109
CERTIFIED MAIL 1-888-524-4761

 

January 08, 2009

DEEPAL S, & BETSY K. WANNAKUWATTE
WANNAS ENTERPRISES, LLC AND INTERNATIONAL MANUFACTURING GROUP, INC.
5231 PLEASANT DRIVE

- SACRAMENTO, CA 95822

~ RE: Financial Statement Reporting Requirements on Account #: 94705499001

Dear Deepal S. & Betsy K. Wannakuwatte:

Your year end December 31, 2007 financial reporting information is seriously past due. You have not
responded fo prior requests for this information. This information is needed so Zions Bank can determine
whether or not you comply with the terms and conditions of your Loan Agreement and other loan documents.

The attached list indicates the financial statements required by Zions Bank and the due dates for each statement.
These statements are due no later than February 07, 2009 to Zions First National Bank.

Per your Business Loan Agreement, page 5, paragraph 4:

"PATLURE TO PROVIDE ACCEPTABLE FINANCIAL STATEMENTS WITHIN THE TIME PERIOD

S SET FORTH BELOW SHALL CONSTITUTE AN EVENT OF DEFAULT UNDER THE NOTE
AND THIS BUSINESS LOAN AGREEMENT.

"failure of Borrower/Guarantor to provide financial statements and other information as required by the terms
of this Agreement, the Interest Rate applicable to the Note, for a period beginning three (3) days after written
notice of such event of default is given and ending upon the curing of such default, sha{l at Bank's option, be
increased by one quarter of one percent (.25%) for the first 30-days of said event of defauit and by an
additional one quarter of one percent (.25%) during each 30-day period thereafter during which such event of
default continues." Lffective February 07,2009 your interest rate will increase by 0.25% and then every
30-days will increase by 0.25% until the requested December 31, 2007 financial information is received.

{f you have any questions regarding your loan, please contact me at the number referenced below.

Please Note: [fa separate business owns the asset financed by Zions Bank, we need a copy of that business
financial statement, be it a Limited Liability Corporation, a Partnership, or carried on a personal financial statement,
along with the above requested financial statements. This enables us to verify and track funds that are used to make

the monthly payments.

Very Truly Yours,

(Adie

Steven C. Schettler
Vice President
Zions First National Bank

DM_HD0015004
 

Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 131 of 481
ZIONS BANK

 

ZIONS First National Bank
i j National Real Estate Department
Statement of Financial Statements Due ational Rest Estate Deparisere

Salt Lake City, Utah 84111
Statement Date: {-888-524-4761

Account #: 94705499001 - Financial Year Ending: December 31, 2007

BORROWER; Wannas Enterprises, LLC

 

Borrowers Financial Statements

Borrower! Wannas Enterprises, LLC Due Date: 4/30/2007

ear-end Financial Statements compiled by an independent Certified Public Accountant (CPA) in accordance with generally
accepted accounting principles, due within 120 days of F'YE.

 

{ Borrowers Federal Income Tax Returns

 

Borrower:: Wannas Enterprises, LLC

 

Due Date: 4/30/2007

 

Year-end federal income tax returns, due within 30 days of filing

 

 

 

Corporate Guarantors Financial Statements

Guarantor - Corporate: International Manufacturing Group, !nc. Dua Date: 4/30/2007

Year-end Financlat Statements reviewad by an independent Certified Publi

¢ Accountant (CPA) in accordance with generally
accepted accounted principles, due within 120 days of fiscal year end.

 

 

 

oes Guarantors Financial Statements and Federal Income Tax Returns

| Guarantor - [ndividual; Deepal S. Wannakuwatte Due Date 4/30/2007
i

Signed personal financial statements, certified by the individual as being true and correct, Signed federal incorne tax
returns certified by the individuals as being true and correct, dua within 30 days of filing.

 

 

os

DM_HD0015005
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 132 of 481

 
Filed 09/21/16q

28

“WUCHALTER NEMER

A DROresstN ay CORPORATION

Sane FRabcteca

ase 2:17-cv-01123-WBS-DB GaGGmhE HA? Filed 10/15/19 Page 133 of 481

14

PETER G. BERTRAND (SBN: 87883)
pbertrand@buchalter.com

BUCHALTER NEMER, A Professional Corporation

55 Second Street, Suite 1700

San Francisco, CA 94105-3493

Telephone: (415) 227-0900

Facsimile: (415) 227-0770

JOEL G. SAMUELS (SBN: 115264)
jsamuels@buchalter.com

ANTHONY J. NAPOLITANO (SBN: 227691)
anapolitano@buchalter.com

BUCHALTER NEMER, A Professional Corporation

1000 Wilshire Boulevard, Suite 1500

Los Angeles, CA 90017-2457

Telephone: (213) 891-0700

Facsimile: (213) 896-0400

Attorneys for ZB, N.A., a national banking
association, dba California Bank & Trust

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF CALIFORNIA

 

SACRAMENTO DIVISION
In re Case No, 14-25820
INTERNATIONAL MANUFACTURING Chapter 11
GROUP, INC.,
Debtor.
BEVERLY N. MCFARLAND, Chapter 11 Adv. Proc. No. 16-02090
Trustee, International Manufacturing Group,
Inc., BN-2
Plaintiff, DECLARATION OF DAWN SATOW
IN SUPPORT OF ZB, N.A”’S MOTION
vs. TO DISMISS FIRST AMENDED
COMPLAINT
CALIFORNIA BANK & TRUST, a California
corporation; BANK OF AMERICA, N.A., a Date: October 19, 2016
Delaware corporation; and JAMESTOWN Time: 10:00 a.m.
S'KLALLAM TRIBE, Dept.: Department D
Place: U.S. Bankruptcy Court
Defendants. 501 I. Street, 6th Floor
Courtroom 34
Sacramento, California 95814
Judge: Hon. Robert 5. Bardwil

 

 

 

BN 216106071

Dac

 

88
Filed 09/21/16 §

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26\|

27
28

BUCHALTER Nein

A DRarEssion aL Cokrdé§Tian

San FRANCISCO

ase 2:17-cv-01123-WBS-DB Desarh@rt2990 Filed 10/15/19 Page 134 of 481

 

 

DECLARATION OF DAWN SATOW

I, Dawn Satow, declare as follows:

1. lam a Vice President and Commercial Banker for defendant ZB, N.A., a national
banking association dba California Bank & Trust (“CB&T”). The following facts are true to the
best of my own personal knowledge, except where stated on information and belief, and as to
those facts, I believe them to be truce. If called as a witness, I could and would testify
competently to the facts set forth herein, 1 am over 18 years of age.

2. I submit this declaration in support of CB&T’s concurrently filed motion to
dismiss the First Amended Complaint [Adv. Docket No. 54] (the “Amended Complaint”) filed
by Beverly N. McFarland, the chapter 11 trustee appointed in the above-captioned bankruptcy
case (the “Trustee”).

3. | have been employed by CB&T and its predecessor entities since April 1973. My
current position with CB&T is Vice President and Commercial Banker. I have previously served
as a Loan Officer, Relationship Banker/Officer and Commercial Banker. As it relates to
International Manufacturing Group, Inc., (the “Debtor’), 1 am one of CB&T’s personnel
responsible for overseeing and managing the recordkeeping for the Debtor’s loans with CB&T,
ordering loan documents, obtaining signatures on joan documents as needed, keeping records of
loan transactions, and maintaining the loan files for IMG.

4, Additionally, as part of my duties at CB&T, I am one of the custodians of the
books, correspondence, agreements, records, files and other banking-related documents
maintained at CB&T as they pertain to the Debtor.

5. In the ordinary course of CB&T’s business and consistent with its policies and
procedures, a record of all contracts and agreements to which: CB&T is a party is maintained by
CB&T, along with written and computerized records of all sums loaned or advanced to
customers, payments made by customers on account, interest and other charges of the balance
owing, and all deposit account records for accounts held at CB&T by its customers (collectively,
the “Records”). I am informed and believe that (i) the Records constitute writings taken or made

and kept in the course of the regularly conducted business activity of CB&T; (ii) it is the regular

BN 21610607¥1 2
DECLARATION OF DAWN SATOW IN SUPPORT Or
ZB, N.A.2S MOTION TO DISMISS FIRST AMENDED COMPLAINT

Doc

 

88
Filed o9/21/16CG ase 2:17-cv-01123-WBS-DB Wasamhéri2090 Filed 10/15/19 Page 135 of 481

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BUCHALTER NEMER

A PROFEsSION AL CORPORATION

San Faanciseo

 

practice of CB&T to have these Records made, kept, and preserved; (iii) such Records are made
at or near the time of the acts or events recorded, by employees or contractors of CB&T with a
business duty to do so; and (iv) the Records are made by, or are made from information
transmitted by, employees or contractors of CB&T who have personal knowledge of the acts and
events recorded in such Records and with a business duty to so record such acts and events.
CB&T operates in reliance upon these procedures.

6. In the ordinary course of its business, CB&T maintains the Records of all sums
joaned and advanced to customers, payments made by customers on account, interest and
charges of the balance owing. This information is maintained by and retrieved from. computers
which are programmed for the above purposes. On or about the date any sum is loaned or
advanced to a customer, a written record is made of the amount of the loan and its terms by
CB&T’s employees who act pursuant to CB&T’s normal operating procedures. Further, it is the
practice of these employees to make a computerized record on or near the date any payment is
received from a customer and to credit the same against the amounts due and owing under the
particular loan agreement with that customer, CB&T operates in reliance upon this procedure
and the accuracy of the written records generated thereby.

7, L have access to CB&T’s Records, either through CB&T’s computer systems or in
hard-copy files maintained in my office or in the offices of bank personne! from whom | can
obtain the business records. To the best of my abilities and resources, | have reviewed CB&T’s
applicable books, documents, and records relating to the Debtor. 1 am familiar with the ordinary
and customary method and manner of the preparation and maintenance of financial institution
business records, and I am sufficiently acquainted with the method and manner of preparation
and maintenance of CB&T’s business records pertaining to the Debtor.

8. Based upon my employment at CB&T and my duties and responsibilities as Vice
President of CB&T, I am sufficiently acquainted with the method and manner of preparation and
maintenance of the business records of CB&T for the relevant time period. As ofthe date of this
Declaration, I have reviewed the Records relating to CB&T’s dealings with the Debtor. By

virtue of my personal involvement in this matter and with the transactions at issue, and in

BN 21610607v1 3
DECLARATION OF DAWN SATOW IN SUPPORT OF
ZB, N.A’S MOTION TO DISMISS FIRST AMENDED COMPLAINT

Doc

 

83
Filed 09/21/16Case 2:17-cv-01123-WBS-DB Maseni6r02090Filed 10/15/19 Page 136 o0f481 oc

I} reviewing the documents and correspondence by, between and among CB&T and the Debtor, |
2|| affirm the documents referred to herein and attached as exhibits to be authentic business records

31 of CB&T, and | know the following to be true.

4 The Loan Agreements

5 9. The documentation for the Debtor’s loans included the following loan documents:

a Promissory Note, a Business Loan Agreement, and one or more Change in Terms Agreements.

1Q. Each of the loan documents attached to the Satow Exhibits includes a provision

6
7
gl substantially similar to the following provision granting CB&T a security interest in the Debtor’s
91 deposit accounts:

0

1 DEPOSIT AGREEMENT SECURITY. Borrower [defined in each case
as IMG] hereby grants a security interest to Lender [defined in each case

VW as CB&T] in any and all deposit accounts (checking, savings, money

12 market or time) of Borrower at Lender, now existing or hereinafter
opened, to secure its indebtedness hereunder. This includes all deposit

13 accounts Borrower holds jointly with someone else.

14 11. Each of the nine loans referenced in the Trustee’s Amended Complaint and their

15} relevant loan documents are summarized in relevant part as follows:

16 A. Loan No. 168068-0001?

17 12. On August 12, 2005, the Debtor, as borrower, executed a Promissory Note in the
12 principal amount of $897,000.00 payable to CB&T, as lender (the “168068-0001 Note’), a true
19 and complete copy of which is attached to the concurrently filed Exhibits to the Declaration of
Dawn Satow (the “Satow Exhibits”) as Exhibit A-1.

>] 13. On September 30, 2005, the Debtor, as borrower, and CB&T, as lender, entered
2 into a Change in Terms Agreement with respect to the 168068-0001 Note, a true and complete

93|| copy of which is attached to the Satow Exhibits as Exhibit A-2.

 

| In some instances, the heading for this provision was entitled “Deposit Account Security” rather than “Deposit

25 Agreement Security.” Notwithstanding the variation in heading, the operative text of the provision is identical, See,
e.g., Satow Exh, B-7 at p. 50, Satow Exh. C-2.at p. 59, Satow Exh. C-3 at p. 64, Satow Exh. D-3 at p. 78, Satow Exh,
26} B-4 at p. 94, Satow Exh. G-7 at p. 145, Satow Exh. G-8 at p. 150, Satow Exh. 1-4 at p. 184, and Satow Exh. I-5 at

p. 186.

, 2 The 168068-0001 loan was initially given the Loan No, 9125000150-1. This loan was subsequently renumbered as
281 Loan No. [68068-0001 in connection with the March 5, 2008 Change in Terms Agreement. See Satow Exhibit A-4.

BUCHALTER NEMER BN 21610607¥1 4

A DROpRRS ION AL CMEPGR ATION

San FRanezece DECLARATION OF DAWN SATOW IN SUPPORT OF
ZB, N.AZS MOTION TO DISMISS FIRST AMENDED COMPLAINT

 

 

 
Filed 09/21/16C@se 2:17-cv-01123-WBS-DB DiaatmrkiP4990Filed 10/15/19 Page 137 of 481 boc

1 14, On February 5, 2007, the Debtor, as borrower, and CB&T, as lender, entered into a
24 Change in Terms Agreement with respect to the 168068-0001 Note, a true and complete copy of
3\|_ which is attached to the Satow Exhibits as Exhibit A-3.

4 15. On February 20, 2007, the Debtor, as borrower, and CB&T, as lender, entered into
51} a Change in Terms Agreement with respect to the 168068-0001 Note, a true and complete copy
6|| of which is attached to the Satow Exhibits as Exhibit A-4.

7 16. On March 5, 2008, the Debtor, as borrower, and CB&T, as lender, entered into a

8l| Change in Terms Agreement with respect to the 168068-0001 Note, a true and complete copy of
9|| which is attached to the Satow Exhibits as Exhibit A-5.

10 17. On February 17, 2009, the Debtor, as borrower, and CB&T, as lender, entered into

111} a Business Loan Agreement with respect to the 168068-0001 Note, a true and complete copy of

12} which is attached to the Satow Exhibits as Exhibit A-6.

13 18, On February 17, 2009, the Debtor, as borrower, and CBé&T, as lender, entered into

14) a Change in Terms Agreement with respect to the 168068-0001 Note, a true and complete copy

15}} of which is attached to the Satow Exhibits as Exhibit A-7.

16 19. For the convenience of the Court, the following chart provides a summary of the

171] joan documents related to Loan 168068-0001:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18
19 Loan Doc. Doc. Date Deposit Security Satow Decl.
Language Exhibit

20

5 Promissory Note 08/12/2005 Yes, See Satow Exh. p. 5 Exh. A-1
Change in Terms 09/30/2005 Yes. See Satow Exh. p. 8 Exh. A-2

22 Change in Terms 02/05/2007 Yes. See Satow Exh. p.10 | Exh. A-3

33 Change in Terms 02/20/2007 Yes. See Satow Exh. p. 12 | Exh. A-4

94 Change in Terms 03/05/2008 Yes. See Satow Exh. p. 14 | Exh. A-5
Business Loan Agmt. 02/17/2009 Yes. See Satow Exh.p.19 | Exh. A-6

29 Change in Terms 02/17/2009 Yes. See Satow Exh. p.24 | Exh. A-7

26 - |

27

28

_Bucasren Neen BN 21610607¥1 5
Sas Prancrca DECLARATION OF DAWN SATOW IN SUPPORT OF

ZB, N.A.’S MOTION TO DISMISS FIRST AMENDED COMPLAINT

 
Filed 09/21/16Case 2:17-cv-01123-WBS-DB DixamiGr®220Filed 10/15/19 Page 138 of481 — P

1 B. Loan No. 168068-0004°

2 20, On May 17, 2006, the Debtor, as borrower, executed a Promissory Note in the
311 principal amount of $1,500,000.00 payable to CB&T, as lender (the “168068-0004 Note’’), a true
4|| and complete copy of which is attached to the Satow Exhibits as Exhibit B-1.

5 21. On June 26, 2006, the Debtor, as borrower, and CB&T, as lender, entered into a
6} Change in Terms Agreement with respect to the 168068-0004 Note, a true and complete copy of
7! which is attached to the Satow Exhibits as Exhibit B-2.

8 22. On February 20, 2007, the Debtor, as borrower, and CB&T, as lender, entered into
9 a Change in Terms Agreement with respect to the 168068-0004 Note, a true and complete copy
10|| of which is attached to the Satow Exhibits as Exhibit B-3.

11 23, On May 31, 2007, the Debtor, as borrower, and CB&T, as lender, entered into a
12|| Change in Terms Agreement with respect to the 168068-0004 Note, a true and complete copy of
1311 which is attached to the Satow Exhibits as Exhibit B-4.

14 24, On May 23, 2008, the Debtor, as borrower, and CB&T, as lender, entered into a
15|| Business Loan Agreement with respect to the 168068-0004 Note, a true and complete copy of
16]| which is attached to the Satow Exhibits as Exhibit B-5.

17 25, On May 23, 2008, the Debtor, as borrower, and CB&T, as lender, entered into a

 

18|| Change in Terms Agreement with respect to the 168068-0004 Note, a true and complete copy of
19]| which is attached to the Satow Exhibits as Exhibit B-6.
20 26. On May 15, 2009, the Debtor, as borrower, and CB&T, as lender, entered into a
21|| Change in Terms Agreement with respect to the 168068-0004 Note, a true and complete copy of
2311 which is attached to the Satow Exhibits as Exhibit B-7.
23 27. The following chart provides a summary of the loan documents related to Loan

24]} 168068-0004:

 

 

 

 

 

 

 

25
Loan Doc. Doc. Date Deposit Security Satow Deci.
26 a
Language Exhibit
27

 

3 The 168068-0004 loan was initially given the Loan No. 9125000150-4. The loan was renumbered as Loan No.
281 168068-0004 in connection with the May 23, 2008 Business Loan Agreement. See Satow Exhibit B-5.

BUCHALTER NEMER BN 21610607v1 6

A Pea ressiOMal Conrad ation

Rast Paancisce DECLARATION OF DAWN SATOW IN SUPPORT OF
ZB, N.A.’S MOTION TO DISMISS FIRST AM ENDED COMPLAINT

 

 

 
Filed 09/21/16CGase 2:17-cv-01123-WBS-DB Daserhérl280 Filed 10/15/19 Page 1390f481 2%

 

 

 

 

 

 

 

 

 

 

 

 

 

1 Promissory Note 05/17/2006 Yes. See Satow Exh. p.27 | Exh. B-1
2 Change in Terms 06/26/2006 Yes. See Satow Exh. p.31] | Exh. B-2
3 Change in Terms 02/20/2007 Yes. See Satow Exh. p. 34 | Exh. B-3

Change in Terms 05/31/2007 Yes. See Satow Exh. p.36 | Exh. B-4
4 Business Loan Agmt. 05/23/2008 Yes. See Satow Exh. p.42 | Exh. B-5
5 Change in Terms 05/23/2008 Yes. See Satow Exh, p.48 | Exh. B-6
6 Change in Terms 05/15/2009 Yes. See Satow Exh. p. 50 | Exh. B-7
7

Cc. Lean No. 168068-9001

8 28. On April 2, 2008, the Debtor, as borrower, executed a Promissory Note in the

9 principal amount of $3,278,121.00 payable to CB&T, as lender (the *168068-9001 Note”’), a true

10H and complete copy of which is attached to the Satow Exhibits as Exhibit C-1.

iM 29, On April 7, 2009, the Debtor, as borrower, and CB&T, as lender, entered into a
121 Business Loan Agreement with respect to the 168068-9001 Note, a true and complete copy of
1341 Which is attached to the Satow Exhibits as Exhibit C-2.

14 | 30. On April 7, 2009, the Debtor, as borrower, and CB&T, as lender, entered into a
15 | Change in Terms Agreement with respect to the 168068-9001 Note, a true and complete copy of
16|| which is attached to the Satow Exhibits as Exhibit C-3.

W 31. The following chart provides a summary of the loan documents related to Loan

181 168068-9001:

 

 

 

 

 

 

 

 

 

 

 

 

19
20 Loan Doc. Doc. Date Deposit Security Satow Decl.
Language Exhibit
21
79 Promissory Note 04/02/2008 Yes. See Satow Exh. p. 53 Exh. C-1
Business Loan Agint, 04/07/2009 Yes. See Satow Exh. p- 59 Exh, C-2
23 Change in Terms 04/07/2009 Yes. See Satow Exh. p. 64 Exh. C-3
24
25 Dp. Loan No. 168068-9002
6 32, On June 13, 2008, the Debtor, as borrower, executed a Promissory Note in the
7 principal amount of $2,961,804.00 payable to CB&T, as lender (the “168068-9002 Note”), a true
28 and complete copy of which is attached to the Satow Exhibits as Exhibit D-1.
BUCHALTER NEMER BN 216 10607¥1 7
mere DECLARATION OF DAWN SATOW IN SUPPORT OF

ZB, N.A!S MOTION TO DISMISS FIRST AMENDED COMPLAINT

 
Filed 09/2 1/16C,

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

BUCHALTER NEMER
4A PROrNEION AL COgtoa arian
Sap Feanccd

ase 2:17-cv-01123-WBS-DB Decemériz80Filed 10/15/19 Page 140 of 481

 

33. On June 13, 2008, the Debtor, as borrower, and CB&T, as lender, entered into a
Business Loan Agreement with respect to the 168068-9002 Note, a true and complete copy of
which is attached to the Satow Exhibits as Exhibit D-2.

34, On May 15, 2009, the Debtor, as borrower, and CB&T, as lender, entered into a
Change in Terms Agreement with respect to the 168068-9002 Note, a true and complete copy of

which is attached to the Satow Exhibits as Exhibit D-3.

 

 

 

 

 

 

 

Loan Doc. Doc, Date Deposit Security Satow Decl.
Language Exhibit
Promissory Note 06/13/2008 Yes. See Satow Exh. p. 67 | Exh. D-1
Business Loan Agmt. 06/13/2008 Yes. See Satow Exh. p. 73 | Exh. D-2
Change in Terms 05/15/2009 Yes. See Satow Exh. p. 78 | Exh. D-3

 

 

 

KE. Loan No. 168068-9003

35. On October 29, 2008, the Debtor, as borrower, executed a Promissory Note in the
principal amount of $2,000,000.00 payable to CB&T, as fender (the “168068-9003 Note”), a true
and complete copy of which is attached to the Satow Exhibits as Exhibit E-1.

36, On November 11, 2008, the Debtor, as borrower, and CB&T, as lender, entered
into a Business Loan Agreement with respect to the 168068-9003 Note, a true and complete
copy of which is attached to the Satow Exhibits as Exhibit E-2.

37, On November 11, 2008, the Debtor, as borrower, and CB&T, as lender, entered
into a Change in Terms Agreement with respect to the 168068-9003 Note, a true and complete
copy of which is attached to the Satow Exhibits as Exhibit E-3.

38, On November 2, 2009, the Debtor, as borrower, and CB&T, as lender, entered into
a Change in Terms Agreement with respect to the 168068-9003 Note, a true and complete copy
of which is attached to the Satow Exhibits as Exhibit E-4.

39, The following chart provides a summary of the loan ‘documents related to Loan

168068-9003:

BN 21610607¥! 8
DECLARATION OF DAWN SATOW IN SUPPORT OF
ZB, N.ACS MOTION TO DISMISS FIRST AMENDED COMPLAINT

Doc

88

 
Filed 09/21/16C

10
M1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

BUCHALTER NEMER
A Proptygio an Cokrog ation
Ban Francisca

 

 

 

 

 

ase 2:17-cv-01123-WBS-DB Daeseniéri2e0Filed 10/15/19 Page 141 of 481 Doc
Loan Doc. Doc. Date Deposit Security Satow Decl.
Language Exhibit
Promissory Note 10/29/2008 Yes, See Satow Exh. p. 81 | Exh. E-1
Business Loan Agmt. 11/11/2008 Yes. See Satow Exh. p. 87 | Exh. E-2
Change in Terms 11/11/2008 Yes. See Satow Exh. p. 92 | Exh. E-3
Change in Terms 11/02/2009 Yes, See Satow Exh. p. 94 | Exh. B-4

 

 

 

 

 

 

F. Loan No. 181803-0001°

AQ. On July 14, 2006, the Debtor, as borrower, executed a Promissory Note in the
principal amount of $250,000.00 payable to CB&T, as lender (the “181803-0001 Note”), a true
and complete copy of which is attached to the Satow Exhibits as Exhibit F-1.

Al, On February 20, 2007, the Debtor, as borrower, and CB&T, as lender, entered into
a Business Loan Agreement with respect to the 181803-0001 Note, a true and complete copy of
which is attached to the Satow Exhibits as Exhibit F-2.

42, On February 20, 2007, the Debtor, as borrower, and CB&T, as lender, entered into
a Change in Terms Agreement with respect to the 181803-0001 Note, a true and complete copy
of which is attached to the Satow Exhibits as Exhibit F-3.

43, On March 5, 2007, the Debtor, as borrower, and CB&T, as lender, entered into a
Change in Terms Agreement with respect to the 181 803-0001 Note, a true and complete copy of
which is attached to the Satow Exhibits as Exhibit F-4.

44, On March 5, 2008, the Debtor, as borrower, and CB&T, as lender, entered into a
Business Loan Agreement with respect to the 181803-0001 Note, a true and complete copy of
which is attached to the Satow Exhibits as Exhibit F-5.

45. On March 5, 2008, the Debtor, as borrower, and CB&T, as lender, entered into a
Change in Terms Agreement with respect to the 181803-0001 Note, a true and complete copy of

which is attached to the Satow Exhibits as Exhibit F-6.

 

4 The 18$803-0001 loan was initially given the Loan No, 9163000288-1. The loan was renumbered as Loan No.
181803-0001 in connection with the March 5, 2008 Business Loan Agreement. See Satow Exhibit F-5.

BN 256 10607¥1 9
DECLARATION OF DAWN SATOW IN SUPPORT OF
ZB, N.A.’S MOTION TO DISMISS FIRST AMENDED COMPLAINT

 

ag
Fitect 09/21/1.6C.

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BUCHALTER NEMER
A TROrESSIGHAL CORPORATION
San FRanciseo

 

 

 

 

 

 

 

 

 

 

 

 

 

ase 2:17-cv-01123-WBS-DB Diaeiérb2Q20Filed 10/15/19 Page 142 of 481 Doc
46. The following chart provides a summary of the loan documents related to Loan
181803-0001:
Loan Doe. Doc. Date Deposit Security Satow Deci.
Language Exhibit

Promissory Note 07/14/2006 Yes. See Satow Exh. p. 97 Exh. F-1
Business Loan Agmt. 02/20/2007 Yes. See Satow Exh. p. 103 | Exh. F-2
Change in Terms 02/20/2007 Yes, See Satow Exh. p. 108 | Exh. F-3
Change in Terms 03/05/2007 Yes. See Satow Exh. p. 110 | Exh. F-4
Business Loan Agmt. 03/05/2008 Yes. See Satow Exh. Pp: 115 j Exh, F-5
Change in Terms 03/05/2008 Yes. See Satow Exh. p. 120 | Exh, F-6

G. Loan No. 181803-0003°

A], On February 1, 2006, the Debtor, as borrower, executed a Promissory Note in the

principal amount of $2,000,000.00 payable to CB&T, as lender (the “181803-0003 Note”), a true
and complete copy of which is attached to the Satow Exhibits as Exhibit G-1.

48. On January 8, 2007, the Debtor, as borrower, executed a Promissory Note in the
principal amount of $2,000,000.00 payable to CB&T, as lender (amending the “181803-0003
Note”), a true and complete copy of which is attached to the Satow Exhibits as Exhibit G-2.

49, On February 20, 2007, the Debtor, as borrower, and CB&T, as lender, entered ‘into
a Change in Terms Agreement with respect to the 181803-0003 Note, a true and complete copy
of which is attached to the Satow Exhibits as Exhibit G-3.

50. On January 22, 2008, the Debtor, as borrower, and CB&T, as lender, entered into a
Change in Terms Agreement with respect to the 181 803-0003 Note, a true and complete copy of
which is attached to the Satow Exhibits as Exhibit G-4.

51. On February 22, 2008, the Debtor, as borrower, and CB&T, as lender, entered into
a Change in Terms Agreement with respect to the 181803-0003 Note, a true and complete copy

of which is attached to the Satow Exhibits as Exhibit G-5.

 

 

5 ‘The 11803-0003 loan was initially given the Loan No. 9125000150-3 and then Loan No. 9£63000280-3. The
loan was renumbered as Loan No. 181803-0003 in connection with the January 22, 2008 Change in Terms
Apreement. See Satow Exhibit G-4.

BN 21610607V1 10

DECLARATION OF DAWN SATOW IN SUPPORT OF
ZB, N.A“S MOTION TO DISMISS FIRST AMENDED COMPLAINT

 

as
 

Filed o9/21/16C,ase 2:17-cv-01123-WBS-DB Daseréri20B0 Filed 10/15/19 Page 143 of 481 Doc

j I 52. On January 5, 2009, the Debtor, as borrower, and CB&T, as lender, entered into a

2|| Change in Terms Agreement with respect to the 181803-0003 Note, a true and complete copy of

3}| which is attached to the Satow Exhibits as Exhibit G-6.

4 53. On March 12, 2009, the Debtor, as borrower, and CB&T, as lender, entered into a

sl] Business Loan Agreement with respect to the 181803-0003 Note, a true and complete copy of

6|| which is attached to the Satow Exhibits as Exhibit G-7.

7 54, On March 12, 2009, the Debtor, as borrower, and CBA&T, as lender, entered into a

8} Change in Terms Agreement with respect to the 181 803-0003 Note, a true and complete copy of
91 which is attached to the Satow Exhibits as Exhibit G-8.

10 55. The following chart provides a summary of the Joan documents related to Loan

11}/ 181803-0003:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12
13 Loan Doc. Doc. Date Deposit Security Satow Decl.
Language Exhibit

14
Promissory Note 02/01/2006 Yes. See Satow Exh. p. 123 | Exh. G-1

IS Promissory Note 01/08/2007 | Ves. See Satow Exh. p. 127 | Exh. G-2

16 Change in Terms 02/20/2007 Yes, See Satow Exh. p. 130 | Exh. G-3

17 Change in Terms 01/22/2008 Yes. See Satow Exh. p. 132 | Exh. G-4
Change in Terms 02/22/2008 Yes. See Satow Exh. p, 135 | Exh. G-5

18 Change in Terms 01/05/2009 Yes. See Satow Exh. p. 140 | Exh, G-6

19 Business Loan Agmt. 03/12/2009 Yes. See Satow Exh. p. 145 | Exh. G-7
Change in Terms 03/12/2009 Yes. See Satow Exh. p. 150 | Exh. G-8

20

21 H. Loan No. 181803-0004°

22 56. On January 17, 2007, the Debtor, as borrower, executed a Promissory Note in the

231] principal amount of $300,000.00 payable to CB&T, as lender (the “181803-0004 Note”), a true
24|| and complete copy of which is attached to the Satow Exhibits as Exhibit H-1.

25
26
27

 

6 The 181803-0004 loan was initially given the Loan No. 9163000288-4. The loan was renumbered as Loan No.
2811 11803-0004 in connection with the December 12, 2007 Change in Terms Agreement. See Satow Exhibit H-3.

 

 

BUCHALTER NeMER BN 21610607¥1 iI

A PROPESSioa AL CORFE ATION

fan Franessen DECLARATION OF DAWN SATOW IN SUPPORT OF
ZB, N.A.S MOTION TO DISMISS FIRST AMENDED COMPLAINT

 
Filed og/21/1é-ase 2:17-cv-01123-WBS-DB DOmssrkgaag0Filed 10/15/19 Page 144 of 481 Doc
1 57. On February 20, 2007, the Debtor, as borrower, and CB&T, as lender, entered into
2 a Change in Terms Agreement with respect to the 181803-0004 Note, a true and complete copy
3l| of which is attached to the Satow Exhibits as Exhibit H-2.

4 58. On December 12, 2007, the Debtor, as borrower, and CB&T, as lender, entered
5|| into a Change in Terms Agreement with respect to the 181803-0004 Note, a true and complete
6|| copy of which is attached to the Satow Exhibits as Exhibit H-3.
7 59. On December 16, 2008, the Debtor, as borrower, and CB&T, as lender, entered
gi into a Business Loan Agreement with respect to the 181803-0004 Note, a true and complete
91 copy of which is attached to the Satow Exhibits as Exhibit 1-4.
10 60. On December 16, 2008, the Debtor, as borrower, and CB&T, as lender, entered
111) into a Change in Terms Agreement with respect to the 181803-0004 Note, a true and complete
12]| copy of which is attached to the Satow Exhibits as Exhibit H-5.
13} 61. The following chart provides a summary of the loan documents related to Loan
144 = 181803-0004:
15
16 Loan Doc. Doc. Date Deposit Security Satow Decl.
Language Exhibit
17
Promissory Note 01/17/2007 Yes. See Satow Exh. p. 153 | Exh. H-1
18 Change in Terms 03/20/2007 | Yes. See Satow Exh. p. 156 | Exh. H-2
19 Change in Terms 12/12/2007 Yes. See Satow Exh. p. 158 ; Exh. H-3
20 Business Loan Agmt. 12/16/2008 Yes. See Satow Exh. p. 163 | Exh. H-4
Change in Terms 12/16/2008 Yes. See Satow Exh. p. 168 | Exh. H-5
21
22 I. Loan No. 181803-9001
23 62. On September 12, 2007, the Debtor, as borrower, executed a Promissory Note in
s4l| the principal amount of $600,000.00 payable to CB&T, as lender (the “181803-9001 Note”), a
95|| true and complete copy of which is attached to the Satow Exhibits as Exhibit I-1.
"26 63. On September 12, 2007, the Debtor, as borrower, and CB&T, as lender, entered
27|| into a Business Loan Agreement with respect to the 181803-9001 Note, a true and complete
|| copy of which is attached to the Satow Exhibits as Exhibit I-2.

 

BUCHALTER NEMER
A Pearrstian ay ConPORATION
San Fa ancucd

 

 

 

 

 

 

 

 

 

 

 

 

BN 216 10607¥1 12
DECLARATION OF DAWN SATOW IN SUPPORT OF
ZB, N.ACS MOTION TO DISMISS FIRST AMENDED COMPLAINT

88

 
Filed o9/21/1eCase 2:17-cv-01123-WBS-DB BawenéAdZdoriled 10/15/19 Page 145 of 481 Doc 88

{ i 64, On September 15, 2008, the Debtor, as borrower, and CB&T, as lender, entered
21 into a Change in Terms Agreement with respect to the 181803-9001 Note, a true and complete |
3|| copy of which is attached to the Satow Exhibits as Exhibit I-3.

4 65. On September 9, 2009, the Debtor, as borrower, and CB&T, as lender, entered into
51) a Change in Terms Agreement with respect to the 181803-9001 Note, a true and complete copy
6|| of which is attached to the Satow Exhibits as Exhibit I-4.

7 66. On September 13, 2010, the Debtor, as borrower, and CB&T, as lender, entered
8] into a Change in Terms Agreement with respect to the {81803-9001 Note, a true and complete
9] copy of which is attached to the Satow Exhibits as Exhibit I-5.

10 67. The following chart provides a summary of the loan documents related to Loan

LEI} 181803-0004:

 

 

 

 

 

 

 

 

 

 

 

 

 

{2
13 Loan Doc. Doc. Date Deposit Security Satow Decl.
Language Exhibit

14

15 Promissory Note 09/12/2007 Yes. See Satow Exh. p. 171 | Exh. 1-1
Business Loan Agmt. 09/12/2007 Yes. See Satow Exh. p. 177 | Exh. 1-2

16 Change in Terms 09/15/2008 Yes. See Satow Exh. p. 182 | Exh. 1-3

17 Change in Terms 09/09/2009 Yes. See Satow Exh. p. 184 | Exh. I-4

18 ‘Change in Terms 09/13/2010 Yes. See Satow Exh. p. 186 | Exh. I-5

19 The “CBT Income Transfers”

aol 68.  L have reviewed Exhibit A to the Amended Complaint, which sets forth numerous

; 51|| interest and fee payments (defined in the Amended Complaint as “CBT Income Transfers”) made
39|| by the Debtor to CB&T with respect to the foregoing loans that the Trustee seeks to avoid and
93|) recover from CB&T. Attached to the Satow Exhibits as Exhibit J is a compilation of true and
34|| complete copies of the Commercial Loans Transaction History reports obtained from CB&T’s
95|| Records for the relevant time periods that correlate to the CB&T Income Transfers set forth in
96\| Exhibit A to the Amended Complaint.
a7 69, Attached to the Satow Exhibits as Exhibit K is a compilation of true and complete

|| copies of the relevant monthly account statements for (1) the Debtor’s Demand Deposit Account

 

 

BUCHALTER NEMER BN 21610607¥1 13

A Paorpssignal COMPORATION

San Fhancisce DECLARATION OF DAWN SATOW IN SUPPORT OF
ZB, N.A.’S MOTION TO DISMISS FIRST AMENDED COMPLAINT
Filed 09/21/16Cmse 2:17-cv-01123-WBS-DB Diaseniéa@2Q90Filed 10/15/19 Page 146 of 481 Doo

1] held at CB&T and designated as Account No. xxxxx7631 (defined in the Amended Complaint as

BR

the “IMG General Account”) obtained from CB&T’s Records for the period from January 1, 2008

through February 28, 2011, and (2) the Debtor’s deposit account held at CB&T and designated as

Bw

Account No. xxxxx4841 (defined in the Amended Complaint as the “Wholesale Account”)

aA

obtained from CB&T’s Records for March 2010 and May 2010.
6 I declare under penalty of perjury under the laws of the State of California that the
7|| foregoing is true and correct.

8 Executed on the 21st day of September, 2016, in Sacramento, California.

11 DAWN SATOW
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27

 

 

i 28

“wusHALTERNEMER BN 216] 0607V1 14

A Peoresinivay Coaaation

BAN Faancsisra DECLARATION OF DAWN SATOW IN SUPPORT OF
ZB, N.A’S MOTION TO DISMISS FIRST AMENDED COMPLAINT

 
Case 2:17-cv-01123-WBS-DB Document 42 Filed 10/15/19 Page 147 of 481
Filed 09/21/16Gase 2:17-cv-01123-WBS-DB DiaseiG6r02Q90Filed 10/15/19 Page 148 of 481 Do

bk Ww bw

~ oO fA

10
WW
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

334

PETER G. BERTRAND (SBN: 87883)
pbertrand@buchalter.com

BUCHALTER NEMER, A Professional Corporation

55 Second Street, Suite 1700

San Francisco, CA 94105-3493

Telephone: (415) 227-0900

Facsimile: (415) 227-0770

JOEL G, SAMUELS (SBN: 115264}
jsamuels@buchalter.com

ANTHONY J. NAPOLITANO (SBN 227691}
anapolitano@buchalter.com

BUCHALTER NEMER, A Professional Corporation -

1000 Wilshire Boulevard, Suite 1500
Los Angeles, CA 90017-2457
Telephone: (213) 891-0700
Facsimile: (213) 896-0400

Attomeys for ZB, N.A., a national banking
association, dba California Bank & Trust

UNITED STATES BANKRUPTCY COURT

EASTERN DISTRICT OF CALIFORNIA

 

SACRAMENTO DIVISION

In re Case No. 14-25820
INTERNATIONAL MANUFACTURING Chapter 11
GROUP, INC.,

Debtor.
BEVERLY N. MCFARLAND, Chapter 11 Adv. Proc. No, 16-02090
‘Trustee, International Manufacturing Group,
Inc., BN-2

Plaintiff, _ EXHIBITS TO THE DECLARATION

OF DAWN SATOW IN SUPPORT OF

vs. . ZB, N.A.’S MOTION TO DISMISS

CALIFORNIA BANK & TRUST, a California

corporation; BANK OF AMERICA, N.A., a Date:

Delaware corporation; and JAMESTOWN Time:

S'KLALLAM TRIBE, Dept.:
Defendants. .

 

 

Place:

Judge:

FIRST AMENDED COMPLAINT

October 19, 2016

10:00 a.m.

Department D

U.S. Bankruptcy Court

501 I. Street, 6th Floor
Courtroom 34

Sacramento, California 95814
Hon. Robert S. Bardwil

c 89

 

 

BN 3/686 1av!

 
Filed 09/21/16C

ao nN DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

ase 2:17-cv-01123-WBS-DB RrgeneadagsoFiled 10/15/19 Page 149 of 481

EXHIBIT LIST FOR DECLARATION OF DAWN SATOW

_ Support of ZB, N.A.’s Motion to Dismiss First Amended Complaint.

Do

7B, N.A,, a national banking association, dba California Bank & Trust (“CB&T”),'

respectfully submits this Exhibit List for its concurrently filed Declaration of Dawn Satow in

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit Title Page No.
A-l Loan No. 168068-0001: Promissory Note dated 8/12/2005 3
A-2 Loan No. 168068-0001: Change in Terms dated 9/30/2005 7
A-3 Loan No. 168068-0001: Change in Terms dated 2/5/2007 9
A-4 Loan No. 168068-0001: Change in Terms dated 2/20/2007 11
A-5 Loan No, 168068-0001: Change in Terms dated 3/5/2008 13
A-6 Loan No. 168068-0001: Business Loan Agreement dated 2/17/2009 15
A-7 | Loan No. 168068-0001: Change in Terms dated 2/17/2009 23
B-1 Loan No, 168068-0004: Promissory Note dated 5/17/2006 25
B-2 Loan No. 168068-0004: Change in Terms dated 6/26/2006 29
B-3 Loan No. 168068-0004: Change in Terms dated 2/20/2007 33
B-4 Loan No. 168068-0004: Change in Terms dated 5/31/2007 35
B-5 Loan No. 168068-0004: Business Loan Agreement dated 5/23/2008 38
B-6 Loan No. 168068-0004: Change in Terms dated 5/23/2008 AT
B-7 Loan No, 168068-0004; Change in Terms dated 5/15/2009 49
C-1 | Loan No. 168068-9001: Promissory Note dated 4/2/2008 51
C-2 Loan No. 168068-9001: Business Loan Agreement 4/7/2009 55.
C-3 Loan No, 168068-9001: Change in Terms dated 4/7/2009 63
D-1 Loan No. 168068-9002: Promissory Note dated 6/13/2008 65
D-2 Loan No. 168068-9002: Business Loan Agreement dated 6/13/2008 69
D-3 Loan No. 168068-9002: Change in Terms dated 5/15/2009 77
E-1 Loan No: 168068-9003: Promissory Note dated 10/29/2008 79
E-2 Loan No. 168068-9003: Business Loan Agreement dated 11/1 1/2008 83
E-3 Loan No. 168068-9003: Change in Terms dated 11/11/2008 91
E-4 Loan No. 168068-9003: Change in Terms dated 1 1/2/2009 93
F-1 Loan No. 181803-0001: Promissory Note dated 7/14/2006 95

1

' Effective December 31, 2015, Defendant California Bank & Trust, a California banking corporation, merged its
banking charter into ZB, N.A., a national banking association, and no longer exists as a separate California banking
corporation. Accordingly, California Bank & Trust’s name has been changed to “ZB, N.A., a national banking
association, dba California Bank & Trust.”

7]

 

 

BN 216858) 2vl

EXHIBITS TO THE DECLARATION OF DAWN SATOW IN SUPPORT OF ZB, N.A.’S
MOTION TO DISMISS FIRST AMENDED COMPLAINT

 

89
Filed 09/21/16Gase 2:17-cv-01123-WBS-DB kagemgnizieo Filed 10/15/19 Page 150 of 481

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Do

x

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F-2 Loan No, 181803-0001: Business Loan Agreement dated 2/20/2007 99
F-3_. | Loan No. 181803-0001: Change in Terms dated 2/20/2007 107
F-4 Loan No. 181803-0001: Change in Terms dated 3/5/2007 109
F-5 Loan No. 181803-0001: Business Loan Agreement dated 3/5/2008 111
F-6 Loan No. 181803-0001: Change in Terms dated 3/5/2008 119
G-1 Loan No. 181803-0003: Promissory Note dated 2/1/2006 121
G-2 Loan No. 181803-0003: Promissory Note dated 1/8/2007 125
G-3 Loan No. 181803-0003: Change in Terms dated 2/20/2007 129
G-4 Loan No, 181803-0003: Change in Terms dated 1/22/2008 131
G-5 Loan No. 181803-0003: Change in Terms dated 2/22/2008 133
G-6 Loan No. 181803-0003: Change in Terms dated 1/5/2009 137
G-7 Loan No. 181803-0003: Business Loan Agreement dated 3/12/2009 141
G-8 Loan No. 181803-0003: Change in Terms dated 3/12/2009 149
H-1 Loan No. 181803-0004: Promissory Note dated 1/17/2007 151
H-2 Loan No. 181803-0004: Change in Terms dated 2/20/2007 155
H-3 Loan No. 181803-0004: Change in Terms dated 12/12/2007 157
H-4 Loan No. 181803-0004: Business Loan Agreement dated 12/ 16/2008 159
H-5 Loan No. 181803-0004: Change in Terms dated 12/16/2008 167
I-1 Loan No. 181803-9001: Promissory Note dated 9/12/2007 169
1-2 Loan No. 181803-9001: Business Loan Agreement dated 9/12/2007 173
1-3 Loan No. 181803-9001: Change in Terms dated 9/15/2008 . 181
I-4 Loan No. 181803-9001: Change in Terms dated 9/9/2009 183
I-5 Loan No. 181803-9001: Change in Terms dated 9/13/2010 185
J Commercial Loans Transaction History reports 187
K Bank Account Statements (IMG General Account 1/08 to 2/11 and 213

 

Wholesale Account 3/10 & 5/10)

 

 

 

 

BN 2168581 2vI

2

EXHIBITS TO THE DECLARATION OF DAWN SATOW IN SUPPORT OF ZB, NAS
MOTION TO DISMISS FIRST AMENDED COMPLAINT

ut

 

89
Filed 09/21/16 C2SE 2:17-cv-01123-WBS-DB Racumenizigo Filed 10/15/19 Page 151 of 481 Doc 89

EXHIBIT A-1

Exhibit A-1, Page 000003
Filed. 09/21/16C ASE 2:17-cv-01123-WBS-DB Peeanend2tiao Filed 10/45/49 Page 152 of 481
; O°

a PROMISSORY NOTE A Me POL PDD |

 

 

References i in n the shaded area Bre — Lender's 8 usa onty and da not limit the applicability of this document to any particular loan or item, ©
Any ftam above containing "***”" has been omitted dua to text length limitations.

 

Borrower: International Manufacturing Group, Inc. Lender: California Bank & Trust
879 F Street , Arden Way Branch
West Sacramento, CA 95605 1800 Arden Way

Sacramento, CA 95B15

Principal Amount; $897,000,00 Initial Rate: 7.000% Date of Note: August 12, 2005

PROMISE TO PAY. [nternatione! Manufacturing Group, Inc. ("Borrower") promises to pay to California Bank & Trust {"Lender"}, or order, in
lawful money of tha United States of Amarica, the principal amount of Eight Hundred Ninety-seven Thousand & 00/100 Doilazs {$897,000.00}
or so much as may be outstanding, together with Interest on the unpaid outstanding principal balance of each advance. Interest shall be
calculated from the date of each advance until repaymant of eech advance. ,

PAYMENT, Borrower will pay this Joan In one payment of afl outstanding principal plus all accrued unpaid interest on July 34, 2006, In

addttton, Borrower will pay regular monthly payments of all accrued unpatd interest due es of each payment date, beginning August 37, 2005,

with all subsequent Interest payments to ba due on the last day of each month after that. Unless otherwise agreed: or required by applicable

law, payments will be applied first to any accrued unpaid interest; then to principal; then to any unpald collection costs; and then to any jate

charges. The annual Interest rate for this Note is computed on a 365/360 besis; that is, by applying the ratlo of the annual interest rate over a

yaar of 360 days, multiplied by the outstending principal balance, multiplied by the actual number of days the principal balance Is outstanding.
_ Borrower will pay Lender at Lender's address shown above or at such other place as Lender may designate in writing.

VARIABLE INTEREST RATE. The interest rate on this Note fs subject to change from time to time based on changes in an index which is the
rate of interast set from time to time by Bank as its Prime Rate. California Bank & Trust Prime Rate ls detarmined by Bank as a means of pricing .
credit extensions to some customets and is neither tied to any external rate of interest or index nor is It necessarily the lowest rate of interest
charged by Bank at any given time for any particular class of customers or credit extensions (the "Index"). The Index is not necassarily the
lowest rate charged by Lender on its loans and is set by Lender in its sole discretion. If the Index becomes unavaitabla during the term of this
_ loan, Lender may designate a substitute indax after notifying Borrower. Lender will tell Borrower the current Index rete upon Borrower's
request. The interest rate change will not occur more often than each Day. Borrower understands that Lender may make foans based on othar
rates as well, Tha Index currently is 6.500%, The Interest rate to be appliad to the Unpaid principal balance of this Note will be at a rate of
0.600 percentage points over the Index, resulting in an inital rate of 7.000%, NOTICE: Under no circumstances will the intarest rate on this
Note be more than the maximum rate allowed by applicabla law,
EPAYMENT; MINIMUM INTEREST CHARGE, Borrower agrees that all foan fees and other prepaid finance chargee are earned fully as of tha
ate of the loan and will not be subject to refund upon early payment {whethar voluntary of as a result of default}, except es otharwise required
by law. In any event, evan upon full prapaymant of this Note, Borrower understands that Lender is entitled to a minimum interest chargo of
$200.00. Other than Borrower's obligation to pay any minimum interest charga, Borrower may pay without penalty all or a portion of the
amount owed earlier than it is due. Early payments will not, unfesa agreed to by Lender in writing, relieve Borrower of Borrower's obligation to
continue to maka peyments of accrued unpald interest. Rather, early payments will reduce the principal balance due. Borrower agrees not to
send Lender payments marked "paid in full", "without recourse’, or similar fanguage. If Borrower sends such a payment, Lender may accept It
without losing any of Lender's rights under this Note, and Borrower will remain obligated to pay any further amount owed to Lender. All written
communications concerning disputed amounts, including any check or other payment instrument that indicates that the payment constitutes
“payment in full” of the amount owed or thet Is tendered with other conditions or limitations or as full satisfaction of a disputed amount must be
mailed or delivered to: California Bank & Trust, Arden Way Branch, 1800 Arden Way, Sacramento, CA 95815,

LATE CHARGE. if a payment is 15 days or more late, Borrower will be charged 6.000% of the regularly scheduled payment or $500.00,
whichever js less. ‘

INTEREST AFTER DEFAULT. Upon dafault, tha variable interest rate on this Note shall immediately increase to 5.500 percentage points over
the Index, ff permitted under applicable law.

DEFAULT, Each of the following shall constitute an evant of default ("Event of Default") under this Note:

Payment Default. Borrower fails to make any payment when due under this Note.

Other Defaults, Borrower fails to comply with or to perform any other.tarm, obligation, covenant or condition contained in this Note or in
any of the related documents or te comply with or to parform any term, obligation, Govanant or condition contained in any other agreemant
between Lender and Borrower.

Default In Favor of Third Parties. Borrower or sny Grantor defaults under any loan, extansion of credit, security agreement, purchase of
sales agreement, or any other agreement, in favor of any other creditor or person that may materially affect any of Borrower's proparty or
Borrower's ability to repay this Note or perform Borrower's obligations under this Note or any of the related documents.

Fatse Statements. Any warranty, representation or statement made or furnished to Lender by Borrower or on Borrower's bahalf under this
Note or the related documents js false or misleading in any material respect, either now or at the time made or furnished or becomes false

of misteading at any time thereafter.

Insolvency. The dissolution or tarmination of Borrower's axistence as a going business, the insolvency of Borrower, the appointment of a
receiver for any part of Borrower's property, any assignment for the benefit of creditors, any type of creditor workout, or tha
commencement of any proceeding under any bankruptcy or insolvency flaws by or against Borrower.

Creditor or Forfatture Proceedings. Commencement of foreclosure or forfeitura proceedings, whather by judicial proceeding, self-help,
rapossession or any other method, by any creditor of Borrower os by any governmental egency against any collateral securing the loan.
This includes a garnishment of any of Borrower's accounts, including deposit accounts, with Lender, However, this Event of Default shall
not apply if thera is a good faith dispute by Borrower as to the validity or reasonableness of the claim which is the basis of the creditor or
forfeiture proceading and ff Borrower givas Lender written notice of tha creditor or forfeiture proceeding and deposits with Lander monias or
a suraty bond for the creditor or forfeitura proceeding, in an amount determined by Lender, in its sole discretion, as being an adequate
reserve of bond for the dispute. Exhibit A-1, Page o0D004

Events AffectIng Guarantor. Any of the preceding events occurs with respect to any Guarantor of any of the indebtedness or any
Guarantor dies of becomes incompetent, or revokes or disputes the valldity of, or ability undar, any guaranty of the indabtedness

watt ee be a Bee Pe abe nee at

Doc 89

 
Filed 09/21/16CaSe 2:17-cv-01123-WBS-DB leacgaemeniztang Filed 1O/fS/19 Page 153 of 481 Doc 89

a

- . PROMISSORY NOTE
Loan No: 9125000150-1 (Continued) Page 2

assume unconditionally the obligations arising under the guaranty in a manner satisfactory to Lender, and, in doing so, cure any Event of
Default. :

Change In Ownership. Any change in ownership of twenty-five percent (25%) or more of the common stock of Borrower.

Adverse Change. A materia! adverse change occurs in Borrower's financial condition, or Lender betlevas the prospsct of payment or
_Parformance of this Nota is impaired, ,

Insecurity. Lender in good falth believes itself insecure.

Cure Provisions. If any defeult, other then a default in payment is curabla and if Borrower has not been given a notice of a breach of the
same provision of this Note within the preceding twelve {12) months, Ht may ba cured if Borrower, after receiving written notice from
-Cender demanding cure of such default: (1) cures the defeult within fiftaan {15} days; or (2} if the cure requires more than fifteen {75}
days, immediately initistes steps which Lender daeme in Lender's sole discration toe be sufficient to cure the default and thereafter
continues and completes all reasonable end nacessary steps suffictant to produce compliance as soon as reasonably practical,

LENGER’S RIGHTS. Upon default, Lender may declare the entire unpeid principat belanca on this Note and etl accrued unpaid: interest
immediately due, and then Borrower will pay that amount.

ATTORNEYS’ FEES: EXPENSES. Lender may hire or pay someone alse to help collect this Note if Borrower does not pay. Borrower will pay
Lender that amount, This includes, subject to any limits under applicable law, Lender's attorneys" fees and Lender's legal expenses, whether or
not there is a Jawsuit, Including attorneys’ faes, expenses for bankruptcy proceedings {Including efforts to modify or vacate any automatic stay
or injunction}, and sppaals. Borrower also will pay any court costs, in addition to all ether sums provided by law.

JURY WAIVER. Lender and Borrower hereby walve the right to any jury tial In any action, praceeding, or counterclaim brought by either Lendar
or Borrower against the other.

GOVERNING LAW. This Note will be governed by federal law applicable to Lender and, to the extent not preempted by federal law, the laws of
the State of California without regard to Hts conflicts of law provisions. This Note has been accepted by Lander in the State of California.

CHOICE OF VENUE. [f there is a lawsuit, Borrower agrees upon Lender's request to submit to the Jurisdiction of the courts of Sacramento
County, State of Cafifornia. ,

COLLATERAL. Borrower acknowledges this Note Is secured by the following collateral described in the security instrument listed herein: a
letter of credit described in a Commercial Pledge Agreement dated August #2, 2005.

LINE OF CREDIT. This Note evidences a revolving line of credit, Advances under this Note may be requested eithar orally or in writing by
Borrower or a& provided In this paragraph. Lender may, but need not, require that all oraf requests ba confirmed in writing. A& communications,
“structions, or directlons by telephone or otherwise to Lender ere to be directed to Lendar's office shown above. The following persons
Murrantly are authorized, except as provided in this paragraph, to request advances and authorize payments under the line of credit until Lender
receivas from Borrower, at Lender's address shown above, written notice of ravecation of thelr authority: Deepal Wannakuwatte,
President/CEO of intematianal Manufacturing Group, Inc.; and Betsy Wannakuwatte, Secretary of Internationa! Manufacturing Group, inc, Under
no circumstances shall Lender be required to make any advances fn an amaunt fess than $300.00, Borrower agrees to be liable for all sums
either: {A} advanced in accordance with the instructions of an authorized person or {B} credited to eny of Borrower's accounts with Lender.
The unpaid principal balance owing on this Nota at any time may be evidenced by endorsements on this Note or by Lender's internal records,
including daily computer print-outs, Lender will have no obligation to advance funds under this Note if: (A} Borrower or any guarantor is In
dafault under the terms of this Note or any agreement that Borrower or any guarantor hag with Lender, Inciuding any agreement made in
connection with the signing of this Note; (B) Borrower or any guarantor ceasas doing businaga or is Insolvent; (C) any guarantor seeks, claims
or otherwise atiempts to limit, modify or revoke such guarantof’s guarantes of this Note or any other loan with Lender; (2) Borrower has
epplied funds provided pursuant to this Note for purposes other than those authorized by Lender; or {£} Lander In good faith believes Itself

insecure.

DEPOSIT AGREEMENT SECURITY. @orrawer hereby grants a security interest to Lender in any and all deposit accounts (chacking, sevings,
monay market or time} of Borrower at Lender, now existing or hereinafter opened, to secure its Indebtedness hereunder. This includes all
deposit accounts Borrower holds jointly with someone else.

FINANCIAL STATEMENT CERTIFICATIONS, The undersigned hereby certifias to California Bank & Trust ("Bank") that all financiaf information
("Information") submitted to Bank now and at all times during tha terms of this loan does, and will, fairly and accurately reptasent the financial
condition of tha undersigned, all Borrowers and Guarantors. Financial information includas, but is not limited to all Business Financial
Statements (including interim and Year-End financlal statements that are company prepared and/or CPA-prepared), Business income Tax
Raturns, Borrowing Base Certificates, Accounts Receivable end Accounts Payabia Agings, Personal Financial Statements and Personal Income
Tax Returns. The undersigned understands thet the Bank will raly on all financial information, whenever provided, and that such information is 6
material inducement to Benk to make, to continue to mske, or otherwise extend credit accommodations to the undarsigned. The undersigned
covenants and agrees to notify Bank of any adverse material changes In herfhisfits financial condition in the future. The undersigned further.
understands and acknowledges that there are criminal panalties for giving faise financial information to faderally insured financial institutions.

BORROWER'S FINANCIAL STATEMENT. Furnish Lender with, as soon as available, on an snnua? basis, required only if line is to be renewed,
Borrower’s balance sheet and income statement for the year ended, compiled by a certified public eccountant satisfactory to Lender. All
financiat reports required to ba provided under this Agreement shall be prepared In accordance with generally accepted accounting principles,
applied on a consistent basis, and certified by Borrower as being true and-corract.

GUARANTOR FINANCIAL INFORMATION. Borrower covenants end agrees with Lendar thet, while this Agreement is in effect, Borrower will
furnish Lender with Guarantors personal financial statament, on Celifornis Bank & Trust form, as 500n as avaliable, an an annual basis, required
only if line ig to be renewed and; a signed copy of Guarantor's fled Fedaral income Tax Return, as s00n as available, on an annual basis,
required only if line is to be renewed. ’

WORROWER FEDERAL INCOME TAX RETURN, Borrower covenants and agrees with Lender that, whila this Agreement is in effact, Borrower
shall furnish Lender with a signed copy of Borrower's filed Federal Income Tax Return, a6 soon as available, on an annus! basis, required only if
‘line is to be renewed. : :

TERMINATION OF AUTOMATIC PAYMENTS. If at any tima and for any reason, Borrower or Lender terminates the Automatic Payment feature
of this Note, Lander may increase the variable interest rate applied to tha unpaid balance of said Note by an additional one-half percentege paint.
SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and upon Borrowers Hel bas AteC PAO RS ontatives,
successors and assigns, and shail inure to the benefit of Lender and Its successors and assigns, .
Filed 09/21/16CaSe 2:17-cv-01123-WBS-DB RasangniztiioFiled 10/15/19 Page 154 of 481 Doc 89

4

PROMISSORY NOTE
Soan No: 9125000150-1 {Continued) - Page 3

 

presentment, damand for payment, and notice of dishonor, Upon any change in the terms of this Note, and uniess otherwise expressly stated in,
writing, no party who signs this Note, whether as maker, guarantor, accommodation maker ot endorser, shall be released from tiability. All such
partias sgree that Lender may renew or extand {repeatedly and for any length of time} this Joan or ralease any party or guarantor or collateral; or
impair, fail to realize upon or perfect Lender's security intarast in the collateral; and take any other actlon deemed necessary by Lender without
the consent of or notice to anyone, All such partias also agree that Lender may modify this loan without the consent of or notice to anyone
other than the party with whom the modification is made. The obfigations under this Note are joint and several.

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS NOTE, INCLUDING THE VARIABLE
INTEREST RATE PROVISIONS. BORROWER AGREES TO THE TERMS OF THE NOTE.

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

BORROWER:

 
 
 
    

 
   
  

‘annakuwatte, Secretary of
acturing Group, Inc.

 

     

 

EASEC PMD Leading. War, 3.23.00.008 Cop. Hadand Freel Selatinns, ds 1997, TOOT. All lyhis Reterved. CA LACPILPUDIO.FC TR-18I79 PAA]

Exhibit A-4, Page 000006
Filed 09/21/16Case 2:17-cv-01123-WBS-DB Regumentz@0Filed 10/15/19 Page 155 of 481 Doc 89

EXHIBIT A-2

Exhibit A-2, Page OO0007
Filed 09/21/16 Case 2:17-cv-01173-WBS-DB Basumen26a0 Filed 10/15/19 Page 156 of 481  Doc89
2 - GHANGE IN TERMS AGREEMEWT

ae 2 eas
: veh eda ae ae tis
Re EAE SO ee

ty and do not limit the applicablilty of this document to any particular foan or itam.
****" hag bean omitted dua to text lsngth limiratlans. .

ghaded area are for Lander's use ant
Any itam above containing

      

 

Borrower: = [ntatnatlonal Manufacturing Group, Inc. ' Lender: Calfornta Bank & Trust
879 F Straat, Suite 120 | Arden Way Branch
West Sacramento, CA 95605 1800 Ardon Way

Sucramento, CA 95815

 

Principal Amount: $897,000.00 Initial Rate: 7.250% Date of Agraament: September 30, 2005

DESCRIPTION OF EXISTING INDEBTEDNESS.
The Promissory Note dated August 12, 2005, in the original amount of $897,000.00, from International Manufacturing Group, Inc, to Lender.

CESCRIPTION OF COLLATERAL.
Inavecable Standby Letter of Credit, Number NZS550779, dated August 10, 2005, issued by Wells Fargo Gank in the amount of 6897 ,000.00,

DESCRIPTION OF CHANGE IN TERMS.

1} A Lemar of Cradit Subline in tha amount of $897,000.00 is hareby added to this Revolving Lina of Cradit, An Exhibit titled “Letter of Credit
Subiina Exhibit” is hereby attached to this pgreoment and mado part of this agraomant.

All other tarms end conditians shall ramain the same,

CONTINUING VALIDITY. Except aa expressly changed by this Agreement. tha terms of the original obligation of obligations, Including si
agreements evidenced or securing the obligationts), ramein unchanged and in full forea and effact. Consent by Lender to this Agreement does
not waive Lender's right to strict parformance of tha obligation{s) a3 changed, nor obligate Lender to make any future chenge in terms. Nothing
in this Agreemant wilt constituie & Satisfaction of the ebligation{s}, [It is tha Intentian of Lender te retain as liable partias al! makers and
andorsers of the original ob/igation(o}, including accommodation portias, unless a party is axprossly rafsased by Lender in writing. Amy maker of
endorser, including sccommodation makers, will not ba foteasad by virtua of this Agreemant. if any parson who gigned the original obligation
dass not sign this Agreament. balow, than all persons signing below acknowladge that this Agraament is given conditionally, baad on the
representation to Lander that the nomsigning party consents to the changes and provisions of this Agraement or otherwise will not be released
by it, This weiver applies not only to any initia! extension, modification or ralaase, but also To ail such subsequent actions.

FINANCIAL STATEMENT CERTIFICATIONS. The undersigned heroby certifies to California Bank & Trust ("dank") that al financial information
aformation") submitted to Bank now and ag all times during the terms of this joan doag, and will, fairly and accurately represent the financial
dition of the undersigned, ail Borrowers ond Guarantors. Financlal information includes, but is not timited to all Businass Financial
_ataments [including fnterim and Year-End financial statements that sre company preparad and/or CPA-prepared), Business Income Tax
Rewsns, Porrowing Base Certificates, Accounts Receivable and Accounts Payable Agings, Personet Financia! Statamants and Parsonat income
Tax Returns. The undersigned undarstands that the Sank will rely on all financial Information, whanever provided, and thet such information isa
matarial inducemont to Bank to make, to continua to make, or atharwise extend credit accommodations to the undersigned. The undersigned
covenants and agrees te notify Bank of any sdvorse materiel changes in harfhie/ts financial condition in the future. Tho undersigned turthar
understands and acknowladges that there are criminal pencltias for giving faige financial information te fadarally insured financial institutions.

BEPOSIT AGREEMENT SECURITY. Borrower hereby grants a security interest to Lander In any and ail deposit accounts {checking, savings,
money markez of time) of Borrower at Lander, now axisting or hereinafter opened, to secure its indebtedness heraunder. This inctudos ail
deposit accounts Borrower holds jointly with someone else.

LETTER OF CREDIT SUBLINE EXHIBIT. An oxhibit, titled "Lattar of Credit Subline Exhibit,* is attached to thia Agraomant and by this reforence
ig mada 8 part of this Agreement just as if all tha provisions, terms and conditiona of the Exhiblt had bean fully set forth in this Agreement.

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS AGREEMENT. BORROWER
AGREES TO THE TERMS OF THE AGREEMENT. : .

BORROWER:

   
   
 

  
   

RNATIONAL MANUFACTURING GROUP, INC.
fy

  

Dodge! Varinekuwatte, ProwidenticEO
International Manufacturing Group, Inc.

  

 

 

EMIT A BDO Lemang, War, 2eoD.coe Pope, rradtenct Matedlet Sobitione. bee, ROT, 1008, AV Rights Pemeneg + Ce LaCAWPLGsAe fe Trogon Fh7

Exhibit A-2, Page 000008

yB/2B'd bee S26 916 Se@H ALM Nada 1 3 d 3 Sd:4t SHde-948-1LI0
ciled 09/21/16 Case 2:17-cv-01123-WBS-DB RQCUMErt hag Filed 10/15/19 Page 157 of 481 Doc 89

EXHIBIT A-3

Exhibit A-3, Page 000009
Filed 09/21/16C4Se 2:17-cv-01123-WBS-DB PoeanenixtdooFiled 1015/19 Page 158 of 481 Doc 89
: CHANGE IN TERMS AGREEMENT

 
 

    
   
 

  
 

    
  

  
   

A ia LM. 000 eae hee ae ne -. at arf ter Ey 2 9
References in the shaded area are tor Lender's use only and do not limit the applicability of this documant to any part
Any item above containing "***" has bsen omitted due to text langth limitetions.

alee

eae:
cular joan of iter.

  

 

  
   
 

  
  
     
 

 

Borrower: international Manutacturing Group, Inc. Lender: California Bank & Trust
879 F Street, Sulte 720 Central Valley Sacramento Region Corporate Banking

West Sacramento, CA S5605 1331 Broadway
: Sacramento, CA 95818

 

Principal Amount: $897,000.00 Initia! Rate: B.750% Date of Agreement: February 5, 2007

DESCRIPTION OF EXISTING INDEBTEDNESS.

The Business Loan Agreement dated July 14, 2006 and the Promissory Note dated August 12, 2005, in ‘tha original amount of $897,000.00,
as amended by those certain Changa In Terms Agreernents dated September 30, 2005 and uly 14, 2006, from international Manufacturing
Group, Inc. to Lander.

DESCRIPTION OF COLLATERAL. ;

irrevocable Letter of Credit, Number NZS550779, Dated August 10, 2005, Issued by Wells Fargo Bank.
DESCRIPTION OF CHANGE IN TERMS.

+) The Maturity date is heraby amendad from February 8, 2007 to Februery & 2008.

2} The Letter of Credit Subline is hereby amended. See Letter of Credit Subline Exhibit attached.

3} The Commercial Guarantees axacuted by Deepal Wannakuwatte and Betsy Wennakuwatte ere heraby amended from $12,147,000,00 to
$42,447,000.00 each.

4} This note is subject to the tarms and conditions of tha Business Loan Agreement executed by tha Borrower in favor of Lendar on February 5,
2007. ,

Allother terms and conditions shall remain the same.

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of the original obligation or obligations, inctuding all
agreements evidenced or securing the obligation{s), ramain unchanged and in full force and effact. Consant by Lender to this Agreement does
not waive Lender's right to strict performance of the obligationts) as changed, nor obligate Lendar to make any future change in terms. Nothing
in this Agreement will constitute a satisfaction of the obiigation(s). it is the intention of Lender to retain as liable parties ell makers and
indorsers of the original obtigationts), including 2¢-commodation parties, unless a party is expressly released by Lendar in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this Agreement, tf any person who signed the original obligation
does not sign this Agreement below, then all parsons signing below acknowledge that this Agreement is given conditionally, based on the
representation to Lender that the non-signing party consents to the changes end provisions of this Agreement or otherwise will not be released
by 1. This waiver applies not only to any initiat extansion, modification or release, but also to all such subsequent actions.

FINANCIAL STATEMENT CERTIFICATIONS. The undersigned hereby certifies to California Bank & Trust ("Bank*} that afl finencial information
(“Information”) submitted to Bank now and at all times during the terms of this loan does, and will, fairly and accurately represent the financial
condition of the undersigned, all Borrowers and Guarantors. Financial Information Includes, but is not limited to all Business Financial
Statements {including Interim and Year-End financial statements that are company prepared and/or CPA-prepared}, Business Income Tax
Returns, Borrowing Base Certificatas, Accounts Racelvable and Accounts Payabla Agings, Personal Financial Statements end Personal Income
Tax Returns. The undersigned understands that the Bank will raly on all financial information, whenever provided, and that such information is a
material inducement to Sank to make, to continue to maka, of otherwise extend credit accommodations to the undersigned. The undersigned
cevenants and egrees to notify Bank of any adverse material changes in her/hisfts financial! condition jn the future. The undersigned further
understands and scknowledges that there are criminal penalties for giving false financtal information to federally insured financial institutions.

DEPOSIT AGREEMENT SECURITY, Borrower hereby grants a security interest to Lender in any and all deposk accounts {chacking, savings,
money market or time) of Borrower at Lander, now existing or hereinafter opened, to secure its Indebtednass hereunder, This includes alk
‘deposit accounts Borrower holds jointly with someone aise.

LETTER OF CREDIT SUBLINE EXHIBIT. An exhibit, titled "Letter of Credit Subline Exhibit," is attached to this Agreement and by this refarence
is made a part of this Agreement just as if all the provisions, termes and conditions of the Exhibit had been fully set forth in this Agraement.

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS AGREEMENT. BORROWER
AGREES TO THE TERMS OF THE AGREEMENT.

‘BORROWER:

  
   

 

Deepal” Wannakuwatie, President/CEO of
International Manufacturing Group, Inc,

 

LASER PRO Landing, Yeo $.24,00.090 Gop, Helland Frengel Soluthers, bo. 1797, 7007 al Bights Amsarved. - CR LMFAO TR 24635 PT

Exhibit A-3, Page 000010
Filed 09/21/16 CaSe 2:17-cv-01123-WBS-DB PQcumenizhdeo Filed 10/15/19 Page 159 of 481 Doc 89

EXHIBIT A-4

Exhibit A-4, Page 000011
Filed 09/21/16 Case 2:17-cv-01123-WBS-DB Basenet26go Filed 10/15/19 Page 160 of 481 Doc 89
CHANGE IN TERMS AGREEMENT

 

 
 

 
 

 

wy

 

Referances in the shaded area are for Lander's use only and do not limit the applicability of this document to any particular Iban or ite
Any item ebeve containing ****" has been omitted due to text jength limitations.
Borrower: — international Manufacturing Group, Inc, _ Lender: California Bank & Trust
875 F Street. Suite 120 Central Valley Sacramanto Region Corporate Banking
West Sacramento, CA $5605 1334 Broadway

Sacramento, CA 95818

 

Principal Amount: $897,000.00 initial Rate: 8.750% Date of Agreement: February 20, 2007
DESCRIPTION OF EXISTING INDEBTEDNESS.

The Business Loan Agreement dated February 5, 2007 and the Promissory Note dated August 12, 2006, in the original principal ammount of
$887,000.00, as amended by those certein Changs In Terms Agreements dated September 30, 2005, July 14, 2006 and February 5, 2007
from international Manufacturing Group, inc. to Lendar.

DESCRIPTION OF COLLATERAL.
Irrevocable Letter of Cradit, Number NZS550779, dated August 10, 2005, issued by Wells Fargo Bank.
DESCRIPTION OF CHANGE IN TERMS.

1) The Note is subject to the terms and conditions of that Business Loan Agreement executed by Borrower in favor of Lender, as amended and
restated on February 20, 2007.

All other terms and conditions shall remain the same.

CONTINUING VALIDITY. Except ss expressly changed by this Agreement, the terms of the original obligation or obligations, ine!uding all
agreements evidenced or securing the obligation{s}, remain unchanged and in full force and effect. Consent by Lender to this Agreamant dogs
not waive Lender's right to strict performance of the obligation{s} as changed, nor obligate Lender to make any future change in terms. Nothing
in this Agreement will constitute a satisfaction of tha obligationis}. {t is the intention of Lender to retain as liable parties all makers and
endorsers of the original obligationis), including accommodation parties, unless a party is expressly relessed by Lender in writing, Amy maker or
endorser, including accommodation makers, will not be released by virtue of this Agreement. ff any person who signed the original obligation
does not sign this Agreament below, then all persons signing below acknowledge that this Agreement is given conditionally, based on tha
representation to Lendar that the non-signing party consents to the changes and provisions of this Agreement or otherwise will not be released
by it. This waiver applies not only to any initial extansion, modification or release, but also to all such subsequent actions.

NANCIAL STATEMENT CERTIFICATIONS, The undersigned hereby certifies to California Bank & Trust ("Bank"} that alt financial information

information’) submitted to Bank now and at ali timas during the terms of this foan does, and will, fairly and accuretely represent the financial
condition of tha undersigned, ail Borrowers and Guarantors. Financial information includes, but is not limited to all Business Financial
Statements {including interim and Year-End financial statements that are company prepared and/or CPA-prepared}, Business income Tax
Returns, Borrowing Base Certificates, Accounts Receivable and Accounts Payable Agings, Personal Financial Statements and Personal income
Tax Returns. The undersigned understands that the Bank will rely on al! financial information, whenever provided, and that such information is a
material inducement to Bank to make, to continue to make, or otherwise extend credit accommodations to the undersigned, The undersigned
covenants and agrees to notify Bank of any adverse material changes in her/his/its financial condition in the future. The undersigned further
understands and acknowledges that there are criminal penalties for giving fatse financial information to federally insured financial institutions.

DEPOSIT AGREEMENT SECURITY. Borrower hereby grants a security interest to Lender in any and all deposit accounts {checking, savings,
money market or time] of Borrower at Lender, now existing or hereinafter opened, to secure its Indebtedness hereunder. This includes all

deposit accounts Borrower holds jointly with someone else.

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS AGREEMENT. BORROWER
AGREES TO THE TERMS OF THE AGREEMENT.

BORROWER:

  
 

NTERNATIONAL MANUFACTURING GROUP, INC.
pal annakuwatte, President/CEO of
e Manufacturing Group, inc.

   

    

D
Int

 

PAGER PMO banding, Ve 3,34 06,009 Cpr, havtend fmncist Syiriions, lec. VOT, 1007, Al Righty Reserved, - CA LADTALMADZOCG THea tis PRAT

Exhibit A-4, Page 000012
Filed 09/21/16 Case 2:17-cv-01123-WBS-DB Basumenesao Filed 10/15/19 Page 161 of 481 Doc 89

EXHIBIT A-5

Exhibit A-5, Page 000013
Filed 09/21/16

    
  
      
 

   

 

A

    

Borrower:

References in the boxas above a

Case 2:17-cv-01123-WBS-DB PQcLMmEnishdg Filed 10/45/19 Page 162 of 481
JHANGE IN TERMS AGREEM.. /T

Bs POPs Ree UO: ade
re for Lender’s use only and icabitity
Any item above containing ****" has bean omitted due to text length limitations.

   

£

pacts

     

             

 

 

International Manufacturing Group, Inc.

Lender;

California Bank & Trust

879 F Street, Suite 120
West Sacramento, CA 95605

 

Central Valley Sacramento Region Corporate Banking
1331 Broadway
Sacramento, CA 96818

 

Principal Amount: $897,000.00 Initial Rate: 6.500%

Date of Agreement: March 5, 2008

DESCRIPTION OF EXISTING INDEBTEDNESS. The Business Loan Agreament dated February 20, 2007 and the Promissory Note dated August
12, 2005, in the original principal amount of $897,000.00, as amended by those certain Change In Terms Agreements dated September 30, |
2005, July 14, 2006, February 5, 2007 end February 20, 2007, fram international Manufacturing Group, inc, to Landar.

DESCRIPTION OF COLLATERAL.

Irrevocable Letter of Cradit, Number NZ5550779, issued by Wells Fargo Bank.
DESCRIPTION OF CHANGE IN TERNS.

7. Tha maturity date is hareby amended from Fabruary 8, 2008 to February 8, 2009

2. The Guarantees executed by Deeps! Wannakuwatte and Betsy Wannakuwatte, are each hereby amended from $13,047,000,00 to

$13,769,346.00

3. A Letter of Credit Sublineg in tha amount of $897,000.00, is heraby amanded.
agreement and made part of this agreement

See Letter of Credit Subline Exhibit attached 10 this

4. The Note is subject to the terms and conditions of that Business Loan Agreement executed by Borrower in faver of Lender, as amended and

restated on March 5, 2608
All other terms and conditions shalt remain the sama,

CONTINUING VALIDITY. Except as exprassly changed by this Agreement, the terms
agreements avidenced or securing the obligation(s},

af the original obligation or obligations, Including alt

remain unchanged and in full force and effect. Consent by Lender to this Agreement doas

not waive Lander's right to strict performance of the obligation{s} as changed, nor obligate Lender to make any futura change in terms. Nothing

in this Agreement will constitute a satisfaction of the obligationis}.

jt is the intention of Lender to retain as fiable partias all makars and

endorsers of the original obligation{s), including accommodation parties, unless a party is axpressly relaased by Lender in writing, Any maker or

dorser, including accommodation makers,

will not be ralaased by virtue of this Agreement.

if any person who signed the origina! obligation

26 not sign this Agreement below, then all persons signing below acknowledge that this Agreement is given conditionally, based on the
.epresantation to Lander that the non-signing party consents to the changes and provisions of this Agreement or otherwise will not be reieased
by it. This waiver appiies not only to any initial extension, modification or release, but also to all such subsequant actions.

FINANCIAL STATEMENT CERTIFICATIONS. Tha undersigned hareby certifies to California
{"Information”} submitted to Bank now and at all times during the terms of this joan does,
Financial Information includes,

condition of the undersigned, ail Borrowers and Guarantors,

Bank & Trust ("Bank") that all financial information
and will, fairly and accurately represent the financial
but is not limited ta ail Business Financial

Statements (including Interim and Year-End financlat statemants that are company prepared and/ar CPA-prepared), Business income Tax

Returns, Borrowing Base Certificates,
Tax Returns. The undersigned understands that the,
material inducament to Bank to meke, to continue to make,

Accounts Receivabla and Accounts Payable Agings, Parsonal Finsociat Statements and Personal Income
Bank will rely on all financial infarmation, whenever provided, and that such information is a
or otherwise extend credit accommodations to the undersigned. The undersigned

covenants and agrees to notify Bank of any.adverse material changes in her/his/its financial condition in the future. The undersigned further

understands and acknowledges that thera are criminal penalties for giving false financial information

DEPOSIT AGREEMENT SECURITY. Borrower haraby grants a security Interest to Lende
maney market ar time} of Borrower at Lender, now existing or hereinatter opaned, to
deposit accounts Borrower holds fointly with someone else,

to federaily insured financial institutions.

rin any and all deposit accounts (checking, savings,
secure its Indebtedness hereunder, This includes ail

LETTER OF CREDIT SUBLINE EXHIBIT. An exhibit, titled “Letter of Credit Subtine Exhibit," ig attached to this Agreement and by this reference
is made a pert of this Agreement just as if all the provisions, tezms and conditions of the Exhibit had been fully set forth in this Agreement.

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS AGREEMENT, BORROWER

AGREES TO THE TERMS OF THE AGREEMENT.

BORROWER:

 

 

URS 03) PEE Geving, Var, 5.50.00,068 Cope. Herland Passel’ Sataions, Inc. 1987, pOOd. AN Rights Raspes.

CA LICRIMELID2OL FA TR 7eSe PHT

Exhibit A-5, Page 000074
Filed 09/21/16 Case 2:17-cv-01123-WBS-DB Daserh@02080 Filed 10/15/19 Page 163 of 481 Doc 89

EXHIBIT A-6

Exhibit 4-6, Page 000015
Filed 09/21/16 Case 2:17-cv-01123-WBS-DB kesementizto Filed 10/15/19 Page 164 of 481 Doc 89
3USINESS LOAN AGREEMER

      

 

References in tha boxes above are for Lender's use only end do not limit the applicability of th
Any itam above containing "***" has been omitted dua to text length limitations.

 

Borrower: = international Manufacturing Group, inc. Lender: California Bank & Trust
879 F Street, Suite 120 Central Valley Sacramento Region Corporate Banking
West Sacramento, CA 95605 1331 Broadway

Sacramento, CA 95818

 

THIS BUSINESS LOAN AGREEMENT dated February 17, 2009, is made and executad betweon International Manufacturing Group, Inc.
{"Borrower"} and California Bank & Trust {"Lender"} on the following terms and conditions, Borrower has recefved prior commercial loans from
Lender or has applied to Lender for a commercial loan or loans or other financial accommodations, Including those which may be dascribed on
any exhibit of schedule attached to this Agreement. Borrower understands and agrees that: {A) In granting, ranewing, or extending any Loan,
Lender is relying upon Borrower's representations, warsanties, and agreements as set forth in this Agreement; {B) the granting, renewing, ar
extending of any Loan by Lender at all times shail be subject to Lender's sole judgment and discretion; and (C} all such Loans shall be and
-remain subject to the terms and conditions of this Agreament.

TERM, This Agreement shell be effective as of February 17, 2009, and shail continua in full force and effect until such time as ail of Borrower's
Loans in favor of Lender have been paid in full, including principal, interest, costs, axpenses, attorneys’ feas, and other feas and charges, or
until such time as the parties may agree in writing to terminate this Agreement. /

. ADVANCE AUTHORITY. The following person or persons are suthorizad to request advances and authorize payments under tha line of credit
untit Lender recsives from Borrower, at Lender's address shown above, written notice of revocation of such authority: Oeepal Wannakuwatte,
Prasident/CEQ of International Manufacturing Group, Inc.: and Betsy Wannakuwatta, Secretary of Intarnationat Manufacturing Group, inc.

CONDITIONS PRECEDENT TO EACH ADVANCE. Lender's obligation to make the initio) Advance and each subsequent Advance under this
Agreement shall be subjact to tha fulfiiment to Lender's satisfaction of sll of the conditions set forth in this Agreement and in the Related

Documents.

Loan Documents. Borrower shall provide to Lender the following documents for the Loan: {14} the Note; (2} guaranties; (3) together
with all such Related Documents as Lender may require for the Loan; all in form and substance satisfactory te Lender and Lender's counsel.

Borrower's Authorization. Borrowar shali have provided in form and substance satisfactory to Lander properly certified resolutions, duly
authorizing the execution and defivory of this Agreement, the Nota and the Related Documents. In addition, Borrower shalt have provided

such other resolutions, authorizations, documents and Instrumente a8 Lender or its counsel, may requita.

Payment of Fees and Expenses, Borrower. shall have paid to Lender all fees, charges, and other expenses which are then dua and payable
as specified in this Agreement or any Related Document.

Representations and Warranties. The representations and warranties set forth in this Agreement, in the Related Documents, and in any
document or certificate delivered to Lender under this Agreement are true and correct. .

No Event of Default. There shall not exist at the time of any Advance a condition which would constitute an Event of Dafeult undar this
Agreement or under any Related Document.

REPRESENTATIONS AND WARRANTIES. Borrower represants and warrants to Lender, as of the date of this Agreement, as of the date of aach
disbursamant of toan proceeds, as of the date of any renewal, extensjon of modification of any Loan, and at all timas any Indebtednass exists:

Organization. Borrower Is a corporation for profit which is, and at all times shall ba, duly organized, validly existing, and in good standing
under and by virtue of the laws of the State of California. Borrower is duly authorized to transact business in all other states in which
Borrower is doing business, having obtained all necessary filings, governmental licenses and approvals for each stete in which Borrower is
doing businass. Specifically, Borrower is, and at all times shall be, duly qualified as a foreign corporation in all states in which the failure to
50 qualify would have a material adverse affect on its business or financial condition. Borrower has the full power and authority to own its
properties and to transact the business in which it is presently angaged or presently proposes to engage. Borrower maintains an office at
679-F Street, Suite 120, West Sacramento, CA 95605. Unless Borrower has designated otherwise in writing, the principal office is the
office at which Borrower keeps its books and records including its records concorning the Collateral. Borrower will natify Lender prior to
any change in the location of Borrower's stata of organization or any change in Borrower's name. Borrower shail do all things necessary to
preserve and to keep in full force and effect its existanca, tights and privileges, and shal comply with all regulations, rules, ordinances,
statutes, orders and decrees of any governmental or quasi-governmantal authority qr court applicable to Borrower and Borrower's business
activitigs.

Assumed Business Names. Borrower has filed of recorded all documents or filings required by law relating to all assumed business names
used by Borrower, Excluding the name of Borrower, the following is a complete list of all assumed business names under which Borrower
does business: None.

Authorization. Sorrower’s execution, delivery, and performance of this Agreement and all the Related Documents hava been duly
authorized by ali necessary action by Borrower and do not conflict with, result in a violation of, or constitute a default under {1} any
provision of {a} Borrower's articles of incorporation or organization, or bylaws, or ib) any agreement or other instrument binding upon
Borrower or (2) any law, governmental regulation, court decree, or order applicable to Borrower or to Borrower's properties.

Financlal information; Each of Borrower's financlal statements supplied to Lender truly and complately disclosed Borrower's financial
condition as of tha date of the statement, and there has been no materiel adversa change in Borrower's financial condition subsequent to
the date of the most recent financial statement supplied to Lender. Borrower has no material cantingent obligations except as disclosed in
such financial statements. :

Legai Effect. This Agracment constitutes, and any instrument cr agreement Borrower is required to give under this Agreement when
delivered will constitute legal, valid, and binding obligations of Borrower enforceable against Borrower in accordance with their respective
terms.

Properties. Except as contemplated by this Agreement or as previously disclosed in Borrower's financial statements or in writing to Lender
and as accepted by Lender, and except for property tax lians for taxes not presently dua and payable, Borrower awns and has good title to
all of Borrower's propertias free and clegr of ail Security interests, and has not exacuted any security documents or financing statements

relating to such properties. All of Borrower's properties are titled in Borrower's legal name, and Borrower has npn ysed oF gga dinancing
statement under any cther name for at least the last five (5) years. '
Filed. 09/21/16 Case 2:17-cv-01123-WBS-DB Baseme@mhao Filed 10/15/19 Page 165 of 481 Doc 89
BUSINESS LOAN AGREEMENT
Loan No: 0168068-0001 (Continued) Page 2

Hazardous Substances. Except as disclosed to and acknowledged by Lender in writing, Borrower represents and warrants that: (1) During
the period of Borrower's ownership of the Collateral, thera has bean no use, generation, manufacture, storage, treatment, disposal, release
or threatened release of any Hazardous Substance by any person on, under, about.or from any of the Collateral, (2) Bortower has no
knowledga of, of raason to believe that there has bean fa} any breach or violation of any Environmental Laws; {b) any use, géneration,
manufacture, storage, treatment, disposal, release of threatened release of any Hazardous Substance on, vunder, about or from the
Collateral by any prior owners or occupants of any of the Collateral or ic) any actual or threatened litigation of claims of any kind by any
person tetating to such matters. (3) Neither Borrower nor, any tenant, contractor, agant or other authorized user of any of the Collateral
shall use, ganerate, manufacture, store, treat, dispose of or release any Hazardous Substance on, under, about of from any of tha
Coltataral; and any such. activity shall be conducted in compliance with alt applicable federal, state, and locaf jaws, regulations, and
ordinances, including without limitation ell Environmental Laws. Borrower authorizes Lender and its agents to enter upon the Collataral to
maka such inspections and tests as Lender may deam appropriate to determina compliance of the Collateral with this saction of the
Agreement. Any inspections of tests made by Lender shali ba at Borrower's expense and for Lender's purposes only and shall not be
construed to create any rasponsibility of lability on tha part of Lender to Borrower oF to any other person, Tha representations and
warranties contained herein ara based on Borrower's due diligence in investigating the Collateral for hazardous waste and Hazardous
Substances. Borrower herehy (1) releases and waives any future claims egainst Landar for indemnity or contribution in the evant
Borrowar becomes liable for cleanup or other costs under any such faws, and (2) agrees to indemnity, defend, and hold harmless Lendar
against any and aff claims, losses, liabilities, damages, penalties, and expensas which Lender may directly or-indirectly sustain oy suffer
resulting from a breach of this section of the Agrcement or as & consequence of any use, generation, manufacture, storage, disposal,
ralease or threatened release of a hazardous waste or substance on the Collateral. The provisions of this section of the Agreament,
including the obligation to indemnity and defend, shall survive the payment of the Indebtedness and the termination, expiration or
satisfaction of this Agreement and shall not be affected by Lender's acquisition of any interest In any of the Colfateral, whether by

foreclosure of otherwise.

Litigation and Clalms. No litigation, claim, investigation,
against Borrower is pending or threatened, and no other event hi
condition or properties, other than litigation, claims, or other events,
writing,

Taxes. To the best of Borrower's knowledga,
fied, and ail taxes, assessments and other governmental charges have been paid in full, except those presently being or t

Borrower in good faith in the ordinary course of. business and for which adequate reserves have baen provided. /

Lien Priority. Unless otherwise previously disclosad to Lender in writing, Borrower has not entered into of granted any Security
Agreements, of permitted tha filing of attachment of any Security Interests on or affecting any of tha Collateral directly or indirectly
securing repayment of Borrower's Loan and Note, that would be prior or that: may in any way be superior to Lender's Security Interasts and
rights In and to such Collateral. .

Binding Effect. This Agreement, the Note, all Security Agreamants (if any), and all Related Documents are binding upon the signers
thereof, as well as upon their successors, representatives and assigns, and are fagally anforceable in accordance with thelr respective
terms. .

AFFIRMATIVE COVENANTS, Borrower covenants end agrees with Lender that,
Notices of Claims and Litigation. Promptly inform Lender in writing of ¢1} all meterlai adverse changes in Borrower's financial condition,
and {2} all existing and afl threstened litigation, claims, investigations, administrative proceedings or similar actions affacting Borrower or
any Guarantor which could materially affect tha financial condition of Borrower or tha financiet condition of any Guarantor.

Financial Records. Maintain its books and records in accordance with GAAP, applied on a consistent basis, and permit Lender to examine
and audit Borrower's books and records at elf reasonable times. ,

Financia! Statements. Furnish Lender with the folowing:
Annual Statements. As soon as available, but in no event jater than one-hundred-sigh
Borrower's balance sheet and income statement for the year ended, compiled by a cert
Interim Statements. As soon as-available, but in no event later than sixty {80} days after the end of each Halt-year, Borrower's
balance sheet and profit and joss statement for the period ended, prepared by Borrower.
Tax Returns. As soon as available, but in no event later than thirty {30} days after the appticable filing date for the tax raporting pariod
anded, Federal and other governmental tax returns, prepared by & tax professional satisfactory to Lendar. /

administrativo proceeding of similar action tincluding those for unpaid taxes}
has occurred which may materially adversely affect Borrower's financial
if any, that have been disclosed to and acknowledgad by Lander in

all-of Borrower's tax returns and reports that are or were required to ba filad, have been
o be contested by

so long as this Agreament remains in atfact, Borrower wilk

ty {180} days after the end of each fiscal year,
fied public accountant satisfactory 10 Lander.

Additiona! Requirements.

Guarantor Financial Information, Borrower covenants and agrees with Lender that, while this Agreement is in effact, Borrower will
furnish Lender with Guarantor's personal financial statement, on California Bank & Trust form, as soon as available, but no later than
Novernber 30th, on an annual basis and; a signed copy of Guarantor's filed Faderal Income Tax Return, as soon as available, but in no
evant later than thirty (30) days from date of filing on an annual basis,

All financial. reports requirad to be provided under this Agreement shall be prepared in accordance wit
basis, and certified by Borrower as being true and correct.

Additional Information. Furnish such additional information and statements, as Lander may request from time to time.

Insurance. Maintain fire and other risk insurance, pubtic liability insurance, and such other insurance as Lander may require with raspect to
Borrower's properties and operations, In form, amounts, coverages and with insurance companies acceptable to Lender. Borrower, upon
request of Lender, will deliver to Lendar from time to time the policies or certificates of insurance in form satisfactory to Lander, including
stipulations that coverages will nat be cancelled or diminished without at least ten {10} days prior written notice to Lender. Each.insurance
policy also shail include on endorsement providing that coverage in tavor of Lender will not be impaired in any way by any act, amission or
default’ of Borrower er any other person, In connection with all policies covering assets in which Lander holds or is offered a security
interest for the Loans, Borrower will provide Lender with such lender's loss payable or other endorsements as Lender may require.

request of Lender, reports on each existing Insurance policy show!ng such information as
{1} tha name of the insurer; (2) the risks insured; (3} the

bh GAAP, applied on a consistent

insurance Reports. Furnish to Lender, upon
Lander may reasonably request, including without limitation the following:
amount of the policy; (4) the properties insured: {5} the than current property values on the basis of which insurance has been obtainad,
and the manner of determining those values; and (6) the expiration date of the policy. in addition, upon request of Lender (howaver not
more often than annually}, Borrower will have an independent appraiser satisfactory to Lender determing AmiPRAYC Rage tiepcepiual cash

vatua of replacement cost of any Collateral. The cost of such appralsal shalt be paid by Borrower.
Filed.09/21/16 Case 2:17-cv-01123-WBS-DB Oaselmeinedao Filed 10/15/19 Page 166 of 481

BUSINESS LOAN AGREEMENT
Loan No: 0168068-0001 (Continued) Page 3

Doc 89

 

Guarantles, Prior to disbursement of any Loan proceeds, furnish executed guaranties of the Loans in favor of Lender, executed by the
guarantors named below, on Lender's forms, and in the amounts and under the conditions set forth in those guaranties,

Names of Guarantors Amounts
Deepal Wannakuwatte $21,409,271.00
Betsy Wannakuwatte $21,409,271.00

Other Agreements. Comply with all terms and conditions of ail othar agreements, whether now of hereafter existing, between Borrower
and any other party and notify. Lender immadietely in writing of any default in Gonnection with any other such agreements.

Loan Proceeds. Use all Loan proceeds solely for Borrower's business operations, unless specitically consented to the contrary by Lender in
writing.

Taxes, Charges and Liens. Pay and discharge when due all of its indebtedness and obligations, including without limitation all assessments,
taxes, governmental charges, levias and liens, of every kind and nature, imposed upon Borrower or its properties, income, or profits, prior
to the date on which penalties would attach, and all lawful claims that, if unpaid, might become a Jien or charge upon any of Borrowar's
properties, income, or profits. Provided however, Borrower will not be required to pay and discharge any such assessment, tax, charge,
levy, tien or claim so long as {1} the legality of the sama shall be contested in good faith by appropriate proceedings, and {2} Borrowar
shall have established on Borrower's books adequate reserves with respect to such contested assessment, tax, charge, levy, fen, or claim
in accordance with GAAP. :

Performance. Perform and comply, in a timefy manner, with all terms, conditions,
Documents, and in all other instruments and agreements between Borrower and Lender.
writing of any default in connection with any agreement,

Operstions. Maintain executive and management personnel with substantially tha same qualifications and experience as the present
executive and management personnel; provide written notice to Lender of any change in executive and management personnel; conduct its
business affairs in a reasonable and prudent manner. ,

Envifonmental Studies. Promptly conduct and complete, at Borrower's expense, ail such investigations, studies, samplings and testings as
may be requested by Lender or any governmental authority relative to any substance, of any waste of by-product of any substance defined
as toxic or a hazardous substance under applicable federal, state, of local Jaw, rule, regulation, order or directive, at or affecting any
property of any facility owned, leased or used by Borrower.

Compliance with Governmental Requirements. Comply with all laws, ordinances, end regulations, now or hereafter in affect, of all
governmental authorities applicable to the conduct of Borrower's properties, businasses and opsrations, and to the use of o¢cupancy of tha
Collateral, including without limitation, tha Americans With Disabilities Act. Borrower may contest in good faith any such law, ordinance,
or regulation and withhold compiiance during any proceeding, including appropriata appgals, so fong as Sorrower has, notified Lender in
writing prior to doing so and so Jong as, in Lender's sole opinion, Lender's interests in the Collateral are not jeopardized. Lender may
require Borrower to post adequate sacurity or a surety bond, reasonably satisfactory to Lander, to protect Lender's interest.

r at any reasonable time to inspect any and alt Collateral for the Loam or Loens and
, accounts, and records and to make copies ani memoranda of
time hereafter maintains any records (including without limitation
h records} in the possession of a third party,
such records at all reasonable’ times and to

and provistons set forth in this Agreement, in the Related
Borrower shall notify Lender immediately in

Inspectian, Permit employees or agents of Lende
Borrower's other properties and to examina or audit Borrower's books
Borrower's books, accounts, and records. It Borrower now or at any
computer generated records and computar software programs for the generation of suc
Borrower, upon. request of Lendev, shall notify such party to permit Lender free access to
provide Lender with copies of any records may requast, all at Borrower's expense.

Borrower shall comply in all respects with any and all Environmental Laws: not cause or permit to
exist, aS a result of an intantional or ynintantionai action or emission on Borrower's patt or on the part of any third parly, on property
owned and/or occupied by Borrower, any environmental activity where damage may result to the environment, unlass such environmental
activity is pursuant ta and in compliance with the conditions of a permit issued by the appropriate federal, state or local governmental
authorities; shail furnish to Lender promptly and in any event within thirty (30) days after receipt thereof a copy of any notica, Summons,
lien, citation, directive, letter of other communication from any ‘governmental agency or instrumentality concerning any intentional or
unintentional action of omission on Borrower's part in connection with any anvironmental activity whether or not there is damage to the

environment and/or other natural resources. :

Additional Assurances. Make, execute and deliver to Lender such promissory notes, mortgages, deeds of trust, security agreemants,
" assignments, financing statements, instruments, documents and other agreements as Lender or its attorneys may reasonably request to

avidance and secure the Loans and to perfect ali Sacurity Interests.

LENDER'S EXPENDITURES. Jf any action or proceading is commenced that would materially effect Lender's interest in tha Collateral or if
Borrower fails to comply with any provision of this Agreament or any Related Documants, Including but not limited to Borrower's falture 10
discharge or pay when due any amounts Borrower is raquired to discharge or pay under this Agreement or any Related Documents, Lender on
Borrower's behalf may {but shali not ba obligated to) taka any action that Lender deams appropriate, including but not limited to discharging or
paying afl taxes, Hens, security interests, encumbrances and other claims, at any time Javied or placed on any Collateral and paying sil costs for
insuring, maintaining and preserving any Colleteral. All such expenditures incurred of paid by Lender for such purposes will then bear interest at
the rate charged under the Note from the date incurred or paid by Lender to the date of repayment by Borrower. All such expenses will become
a part of the Indebtedness and, at Lendar's option, will {A} be payable on demand; {B} be added to the balance of the Note and be
apportioned among and be payabie with any installment payments to become due during eithar {7} ihe term of any applicable insurance policy;
or (2) the ramaining term of the Note; or {C) ba treated as a balloon payment which will be due and payable at the Note’s maturity.

NEGATIVE COVENANTS. Borrower covanants and agrees with Lander that while this Agreement is in effect, Borrower shail not, without the
pelo written consent of Lender: :
Indebtedness and Liens. {1} Except for trade debt incurred in the normal course of business and indebtedness to Landat contemplated by
this Agreement, create, incur of assume indebtedness for borrowed money, including capital leases, (2} sell, transfer, mortgege, assign,
pledge, faase, grant a security interest in, of encumber any of Borrower's assets (except as allowed as. Permitted Liens}, or (3} sell with
recourse any of Borrower's accounts, except to Lender.
Continuity of Operations. (1} Engage in any business activities substantially different than those in which Borrower is presently engaged,
{2} cease operations, liquidate, merge, transfer, acquire or consolidate with any other entity, change its name, dissolve or transfer or sell
Collateral out of the ordinary course of business, or (3) pay any dividends on Borrower's stock {other than dividends payable in its stock},
provided, however that notwithstanding the foregoing, but only so fong as no Evant of Default has occpran HN MPsgRBORO Per! would
rasult from the payment of dividends, if Borrower is a “Subchapter 5 Corporation” {as defined in the Interna Kevanua ode of 1986, as

Environmental Compliance and Raports.
Filed.09/21/16 Case 2:17-cv-01123-WBS-DB Bagaimpenedgo Filed 10/15/19 Page 167 of 481
BUSINESS LOAN AGREEMENT

Loan No: 0168068-0001 (Continued) Page 4

amended}, Borrower may pay cash dividends on its stock to its sharsholders from time to tire in amounts necessary to enable the
shareholders to pay income taxes and make estimated income tax payments to satisfy their tiabilities under faderal and state taw which
arise solely frorn their status as Shareholders of a Subchapter S$ Corporation because of their ownership of shares of Borrower's stock, or
purchase of retire any of Borrower's outstanding shares or afier or amend Borrower's capital structure.

Loans, Acquisitions and Guaranties. (1} Loan, invest in or advance money or assets to any other person, ‘anterprise of @ntity, (2)
purchase, craate or acquire eny interest in any other ertterptise or entity, or (3) incur any obligation as surety of guarantor other than in
the ordinary course of business.

Agreements. Gorrower will not enter into any agreement containing any provisions which would be violated or breached by the
performance of Borrower's obligations under this Agreement of in connection herewith.

CESSATION OF ADVANCES. {f Lender has made any commitment to make any Loan ta Borrower, whether under this Agreement or under any
other agreernent, Lender shall have no obligation to make Loan Advances or to disburse Loan proceeds if: {A) Borrower or any Guarantor is in
default.under the terms of this Agreement or any of the Related Documents or any other agreament that Borrower or any Guerantor has with
Lender; {B} Borrower or any Guarantor dies, becomes incompatent or becomes insolvent, files a petition in bankruptcy or similar proceedings,
or is adjudged a bankrupt; (C) there occurs a material adverse change in Borrower's financial condition, in the financlal condition of any
Guarantor, of in the value of any Collataral securing any Loan; or {D} any Guarantor seeks, claims or otherwise attempts to fimit, modify or
revoke such Guarantor’s guarenty of the Loan or ary other loan with Lender; or (£) Lender in good taith deems itself insecure, even though no -
Event of Default shall have occurred. '

DEFAULT. Each of the following shail consthute an Event of Default undar this Agreement:

Payment Defoult. Borrower fails to make any payment when due under the Loan.

Other Defaults. Borrower fails to comply with or to perform any other tarm, obligation, covenant of condition contained in tnis Agreement
or in any of the Related Decuments or to comply with or to perform any term, obligation, covenant of condition contained in sny other

agreament between Lender and Borrower.

Default in Favor of Third Parties. Borrower of eny Grantor detaults under any loan, extension af credit, security agreement, purchase or
sales agreement, or any other agreement, in favor of eny other creditor or person that may materially affect any of Borrower's of any
Grantor's property or Borrower's or any Grantor's ability to repay the Loans or perform thei respective obligations under,this Agreement or
any of the Related Documents. . : ,

False Statements, Any warranty, representation or statemant made or furnished to Lander by Borrower or on Borrower's bahalt undar this
Agreement or the Related Documents Is false or mislaading in ony material respect, either now or et the tims made or tumished or becomas
false or misleading at any time theraafter.

Insatvency. The dissolution or termination of Borrower's existence as e going business, the insolvancy of Borrower, the appointmant of a
recaiver for any part of Borrower's property, any assignment for the benefit of creditors, any type of creditor workout, of the
commencement of any proceeding under any bankruptcy or insolvency laws by or against Borrower. .

Defective Collateralization. This Agreernant or any of the Related Documents ceases to be in fall force and effect lincluding failure of any
collateral document to create a valid and perfected security interest or lian) at any time and for any reason,

‘Creditor or Forfeiture Proceedings. Commancememt of foreclosura or forfeiture proceedings, whether by judicial proceeding, self-help,
repossession or any other method, by any creditor of Borrower or by any governmental agency against any collateral securing the Loan.
This includes a garnishment of any of Borrower's eccounts, Including deposit eccounts, with Lander. However, this Event of Default shail
not apply if there is a good faith dispute by Borrower as to the validity or reasonableness of the cfaim which is the basis of the creditor or
farfaiture proceading and if Borrower gives Lender written notice of the creditor or forfeiture praceeding and deposits with Lender monies or
a surety bond for the creditor or forfeiture proceeding, in an amount determined by Lender, in its sole discretion, ag being an adequate
reserve or bond for the dispute. ‘

Events Affecting Guarantor. Any of the preceding events occurs with respect to any Guarantor of any of the Indebtedness or any
Guarantor dies or bacomes incompetent, or revokes or disputes the validity of, or liability under, any Guaranty of the Indebtedness.

Change in Ownership. Any change in ownership of twenty-five percent (25 %) or more of the common stock of Borrower.

Adverse Change. A material adverse change occurs in Borrowar's financial condition, or Lender believes the prospect of payment or

performance of the Loan is impaired.
insecurity. Lender in good faith believes Itself insecure.

Right to Cure. If any default, other than a default on indebtadnass, is curable and if Borrower or Grantor, as the case may be, has not been
givan a notice of a similar default within the preceding twelva [12] months, it may be cured if Borrower or Grantor, as the case may be,
after recelving written notice from Lender damanding cure of such default: (1) cure the dafeult within fifteen (15) days; or (2) if the cure
requires more than fiftean (15) days, immediately initiate steps which Lender deems in Lender's sole discretion to be sufficiant to cure the
default and thereafter continue and complete all reasonable and necessary steps sufficient to produce compliance es soon as reasonably
practical,
EFFECT OF AN EVENT OF DEFAULT. if any Event of Default shall occur, except whare otherwise provided in this Agreement of the Related
Documents, all commitments and obligations of Lender under this Agreemont or the Related Documents of any other agreement immediately will
terminate fincluding any obligetion to make further Loan Advances of disbursements}, end, at Lender's option, all Indebtedness immediately will
become due and payable, all without notice of any kind to Borrower, except that in the case of an Event of Default of the type described in the
“Insolvency” subsection above, such acceleration shall be automatic and not optional. In addition, Lender shali have all the rights and remedies
provided in tha Retated Documents or avaltable at jaw, in equity, or otherwise. Except as may be prohibited by applicable taw, all of Lender’s
rights and remedies shall be cumulative and may ba exercised singularly ‘or concurrently. Election by Lender to pursue any remedy shall not
exclude pursuit of any other remedy, and an election to make expenditures of to teke action to perform an obligation of Borrower or of any
Grantor shall not affect Lender's right to declare a dafault and to exercise its rights and remedies.
EPOSIT AGREEMENT SECURITY. Borrower hereby grants a security interest to Lender in any snd all deposit accounts {checking, savings,
joney market of time) of Borrower at Lender, now existing or hereinafter opened, 10 secura the Indebtedness, This includes ail deposit
“accounts Borrower hoids jointly with someone alse. .
JURY WAIVER: JUDICIAL REFERENCE, Borrower and Lender each waive their respactive rights to 4 trial before a jury in connection with any
disputes related to this Agreement, any of the Related Documents and the transactions contemplated horeby and thereby. Such disputes
include without limitation any claim by Borrower or Lender, claims brought by Borrower as a class rapresentatiea WateteiPageere And claims
by a class representative on Borrower's bahalf as a class member (so-called “class action” suits}. This provision shall not epply if, at the time

Doc 89
Filed 09/21/16 C@S€ 2:17-cv-01123-WBS-DB Pogumesbdgo Filed 10/15/19 Page 168 of 481 — Doc 89

BUSINESS LOAN AGREEMENT
Loan No: 0168068-0001 (Continued) Page 5

 

A action is brought, Borrower's loan is funded or maintained in a state whore this jury trial waiver is not permitted by law.

{fa jury teal waiver is not permitted by applicable taw and a dispute arises between Borrawer and Lender with respect to thig Agreement, any of
the Related Documents, the anforcement hereof of thereof or the transactions contamplated hereby of thereby, either of Borrower or Lender
may require that it be resolved by judicial reference in accordance with California Code of Civil Procedure, Sections 638, et seq., including
without limitation whether the disputa is subject to a judicial reference proceeding. The refaree shail be a retired judge, agraed Upon by the
parties, ffom either the American Arbitration Association {AAA} or Judicial Arbitration and Mediation Servica, Inc. (JAMS), If tha parties cannot
agree on the referee, the party who initially selectad the reference procedure shall requast o panel of ten retirad judges from either AAA or
JAMS, and the court shaft select the referee from that panel. The referee shall be appointed to sit with all of the powers provided by Jaw. The
parties agree that time is of the essence in conducting the judicial reference proceeding set forth herein. The costs of the Judicial refarence
proceeding, including the fea for the court reporter, shall be borne equally by the parties as the costs are incurred, unless otherwise awarded by
the referee. The referee shail hear all pre-trial and post-trial matters {including without limitation requests for equitable relief}, prepara an award
with written findings of fact and conclusions of jaw and apportion costs as appropriate. The referee shall ba empowered to anter equitable reliaf
as weil as legal relief, provide all temporery or provisional remedies, enter equitable orders thet are binding on the parties and rule on any motion
that would be authorized in a triel, including without limitation motions for summary judgment oF summary adjudication. Judgment upon the»
award shall be entered in the court in which such proceeding was sormenced and all parties shall hava full rights of appeal. This provision will
not be deemad to limit or constrain Lender's right of offset, to obtain provisional or ancillary tamedies, to interplead funds in the event of a
dispute, to axercise any security interest ar tien Lender may held in property of to comply with jeqal process involving Borrower's accounts or
other property.

INCREASED COSTS. If any change in a law, rule or reguiatian, or the interpretation or application thereof, or Lender's compliance with any
request, guideline or directive (whether of not having tha forca of law) of any governmental euthority (collectively, a “Change in Law") shail {i}
impose, modify or deem applicable any reserve, special deposit or similar requirement against or with respect to the assets of, deposits. with or
for the account of or credit extended by Lender or {ii) impose on Lender any athor condition affacting this Agreement or the loans hereunder or
any fetter of credit or participation therein and the result of any of the foregoing shall be to Increase the cost to Lender of making or maintaining
any joan lor its commitment to make any such loan} or to increase the cost to Lender of issuing or maintaining any letter of credit or to reduce
the amount of eny sum received or receivable by Lender hereunder, then Borrower will pay to Lender such additional amount as will compensate
Lender for such additional costs or reduction.|i Lender determines that any Change in Law regarding capital requirements has or would have the
eifect of reducing the rate of return on the capital of Lander or Lender's holding company from this Agreemant or the joans or letters of credit
made or issued by Lander to a level below that which Lender or Lender's holding company could have achieved but for such Change in Law
(taking into cansideration Lender's policies and the policias of Lender's holding company with respect to capital adequacy), then frorn time to
time Borrower will pay to Lander such additiona! amount as will compensete Lender or Lender's hofding company for any such reduction, as set
forth in a certificate of Lender describing in reasonable detail tha amount or amounts necessary to compensate Lender or its holding company.
‘The amounts and description in such certificate shail ba conclusive absent manifest erfor, and Borrower agrees to pay to Lender the amount
shown in such certificate within ten (10) business days after receipt thereof.Faiture or delay on the part af Lender to demand compensation
pursuant to this section shalt not constitute a waiver of Lendar's right to demand such compensation,

JSINESS LOAN AGREEMENT. THIS BUSINESS LOAN AGREEMENT AMENDS AND RESTATES THE PRIOR BUSINESS LOAN AGREEMENT
JATED MARCH 5, 2008, AS AMENDED FROM TIME TO TIME. :

ADDITIONAL INFORMATION, In addition to the covenents and agreements of Borrower set forth under "AFFIRMATIVE COVENANTS" above,
Borrower further covenants and agrees with Lender that, so long as this Agreement ramains in effect, Borrower shall continuously maintain in
full force and effect an irrevocable standby fetter of credit (the “LC"} with a major bank of financial institution {"L/C tesuer"} with a term
axpiring no later than the maturity of the Note in an amount at feast equal to the amount of the Note, plus one year's anticipated interest on
such amount, if any {unlass otherwise agreed ta by Lender}, and in a form and on any other necessary or appropriate terms, all as are
acceptable to Lender in its sole discretion ond which shall name Lender as the beneficiary for ihe purpose of securing tha Indebtedness and
Borrower's other obligations haraunder ond under the Ralated Documents. Lender's receipt of any notice of L/C Isauer's election not to extend
or renew the L/C or as to the termination of the L/C for any other reason, or L/C Issuer's dishonor of any draw by Lendar under the LIC, shail
constituta on Event of Default, Borvower covenants and agrees to inomediately notify Lender upon its receipt of any notice of non-extension,
non-renewal or termination of the L/C. Notwithstanding anything to the contrary herein, Borrower shall not be entitled to a right to cure under
the section entitlad “DEFAULT - Aight to Cure” hereunder with respect to any Event of Default ynder this section, unless agreed to by Lender in

its sole discretion.
MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of this Agreement:

Amendments. This Agreement, together with any Related Documents, constitutes the entire understanding and agreement of the parties
as to the matters set forth in this Agreement. No alteration of ar amandment to this Agreement shall be effective unless given in writing
and signed by the perty or parties sought to be chargad or bound by the alteration of amendment.

Attorneys’ Foes; Expenses, Borrower agrees to pay upon demand alt of Lendar’s costs and expenses, including Lender's attorneys’ fees
and Lender's legal axpenses, incurred in connaction with the enforcemant of this Agreement. Lander mey hire or pay someone else to halp
anforce this Agreamant, and Borrower shalf pay the costs and expenses of such enforcement. Costs and expenses include Lender's
attorneys’ tees and legal expenses whether of not there Is: a-Jawsuit, including attorneys’ fees and fagal expenses for bankruptcy
proceadings {including efforts to modify or vacate any automatic stay or injunction), appeals, and any anticipated post-judgment collection
services. Borzower also shall pay all court costs and such additional faes es may be directed by the court,

Caption Headings. Caption haadings in this Agreemant are for convenience purposes only and aré not to be used to interpret or detine the
provisions of this Agraernent.

Consent to Loan Participation. Borrower agrees and consents to Lender's sale or transfer, whether now or iater, of one or more
participation interests in tha Loan to ona or more purchasers, whether related or unrelated to Lender. Lender may provide, without any
limitation whatsoever, to any one or more purchasers, of potential purchasers, any information or Knowledge Lender may have about
Borrower or about any other matter relating to the Loan, and Borrower hereby waives any rights to privacy Borrower may have with respect
to such matters. Borrower additionally waives any and all notices of sate of participation interests, as wel} as all noticas of any rapurchase
of such participation interests. Borrower alsa agrees that the purchasers of any such participation interests will ba considered as tha
absolute owners of such interests in the Loan and will have all the rights granted under the participation agreamant or agreements
governing the sale of such participation interests. Borrower further waives all rights of offset or counterclaim that it mey have now or later
against Lender. or against any purchaser of such a participation interest and unconditionally agrees that either Lander ar such purchaser may
enforce Borrower's obligation under ihe Loan irrespective of the failure or insolvancy of any holder of any interest in the Loan. Borrower
further agrees that tho purchaser of any such participation interasts may enforce Its interests irrespective of any persona! claims or

dafenses that Borrower may have against Lander. . ;
Governing Law. This Agreement will be governed by federal law applicable to tender and, to the extent Rov ard dinpted By 998029 law, the
Filed 09/21/16 Case 2:17-cv-01123-WBS-DB Oaselt@02090 Filed 10/15/19 Page 169 of 481
BUSINESS LOAN AGREEMENT!
Loan No: 0168068-0001 {Continued)

Doc 89

Page 6

Jaws of the State of California without regard to its conflicts of law provistons. This Agraement has been accepted by Lender In the State

of California,

Choice of Venue. If there is a lawsuit, Borrower agreas upon Lender's request to cubmit to the jurisdiction of the courts of Sacramento

County, State of California.

No Waiver by Lender. Lender shalt not be deemed to have waived any rights under this Agreement unless such waiver is given in writing
and signed by Lender, No delay or omission on the part of Lender in exercising any right shall operate as @ waiver of such tight or any
other right. A waiver by Lender of a provision of this Agreement shall not prejudice or constitute 9 weiver of Lander's right otherwise to
damand strict compliance with that provision or any other provision of this Agreement. No prior waiver by Lender, nor any course of
dealing between Lender and Borrower, or betwean Lender and any Grantor, shall constitute a waiver of any of Lender's rights or of any of
Borrower's or any Grantor's obligations as to any future transactions. Whenever the consent of Lender is required under this Agreement,
the granting of such consent by Lender in any instance shall not constitute continuing consent to subsequent instances where such consent

is required and in all cases such consant may be granted or withheld in the sole discretion of Lender.

Notices. Any notice required to be given under this Agreement shall ba g

iven in writing, and shall be effective when actually: delivered,

whan actually received by telefacsimite (unless otherwise raquired by law), when deposited with a nationally recognized overnight courier,
or, if mailed, when deposited in the United States mail, as first class, certified or registered mail postage prepaid, directed to tha addresses
shown near the beginning of this Agreement. Any party may change its address for notices under this Agreament by giving formal written
notice to the other parties, specifying that the purpose of the notice is to change the party's address. For notice purposes, Borrower

agrees to keep Lender informed at all times of Borrower's cur
than one Borrower, any notice given by Lander to any Borrower is deemed to ba notice given to all Borrowers.

Severability. If a ‘cowst of competent jurisdiction finds any provision of this Agreament to be illegal

rent address, Unless otherwise provided or required by law, if there is more

, invatid, of unenforceable as to any

circumstance, that finding shall not make the offending provision itegal, invalid, or unenforceable as to any othar circumstance. if feasible,
the offending provision shall be considered modified so that it becomes fegal, vatid and enforceable. Hf the offending provision cannot be so
modified, it shall be considered deleted from this Agreement. Uniess otherwise required by law, the illegality, invalidity, of unenforceability

of any provision of this Agreement shall not affect the legality, validity or anforceability of any other provision of this Agreement.

Subsidiarias and Affiliates of Borrowor, To the extant the context of any provisions of this Agreament makes it appropriate, inciuding

without imitation any reprasentation, warranty or covenant, the word "Borrower
subsidiaries and affiliates, Notwithstanding the foregoing however, under no circumstancas shal
Lender to make any Loan or other financial accommodation to any of Borrower's subsidiaries or effiliates.

Successers and Assigns. All covanants and agreemo
Documants shail bind Borrower's successors and assigns
shall not, however, have the right ta assign Borrower's rights under this Agreament or arr

consant of Lender.

Survival of Representations and Warranties.
representations, warrantios, and covenants made by Borrower in this Agreement o
Borrower to Lender under this Agreement or the Related Documents. Borrower furthe
Lender, all such representations, warranties and covenants wii
Related Dacuments, shall be continuing in natura, shall ba deamad made and re
and shat! remain in full force and effect untif such time as Borrower's Indebte
terminatad in the manner provided above, whichever is the last to occur.

Time is of the Essance. Time is of the essence in the performance of this Agreement.

DEFINITIONS. The foliowing capitalized w
stated to the contrary, ali references to dol
used in the singular shall include the plural, and the plu
defined in this Agreement shali have the meanings attri

* as usad in this Agreement shell include all of Borrowar's
I this Agreament be construed to require

nts by or on bahalf of Borrower contained in thls Agreement or any Related
and shail inura to the benefit of Lender and its successors and assigns. Borrower
y interest therein, without the prior writtan

Borrower understands and agrees that in extending Loan Advances, Lendar is relying on all
rin eny certificate or other instrument delivered by
7 agrees that regardless of any Investigation made by
fi survive the extension of Loan Advances and delivery to Lender of the
dated by Borrower at the time each Loan Advance fs made,
dness shali be paid in full, or until this Agreement shail be

ords and terms shail have the following meanings when used in this Agreement. Unless specifically
tar amounts shall mean amounts in lawful money of the United States of America, Words and terms
ral shall include the singular, as the context may require, Words and terms not otherwise
buted to such terms in the Uniform Commercial Coda, Accounting wards and terms not

otherwise defined in this Agreement shall have the meanings assigned to them in accordance with generally accepted eccounting principles as in

affact on the date of this Agreament:

Advance. The word "Advance" means a disbursement of Loan funds made,
of credit or multiple advance basis under the terms and conditions of this Agreement.

or to be made, to Borrower or on Borrower's behalf on a fine’

Agreement. The word “Agreement” means this Business Loan Agreement, as this Business Loan Agreemant may be amended or modified

fiom time to time, together with all exhibits and schedules attached to this Business Loan Agreement from time to time,

Borrower. The word "Borrower" means International Manufacturing Group,
and all their successors and assigns. , . .

Collateral. The word "Collateral" maans all property and asse1s granted as collat
whether grantac directly or indirectly, wheather granted now or in the future,
mortgage, collateral mortgage, deed of trust, assignment, pledge, crop pledge, ¢
factors lien, equipment trust, conditional sala, trust receipt, lien, charga, lien or title r
security davice, of any other security or lien interest whatsoever, whether created by law, contract, or otherwisa.

Environmental Laws. Tha words “Environmental Laws
retating to the protection of human health or the environment,
Compansation, and Liability Act of 1980, as amended, 42 U.S.C. Saction 360

Inc. and includas all co-signers and co-makers signing the Note

erat security for a Loan, whether rea! or personal property,
and whether granted in the form of a security interest,
hattel mortgage, collateral chattel mortgage, chattel wust,
etention contract, Jease or consignment intended as &

“ mean any and all state, federal end local statutes, regulations and ordinances
including without limitation the Comprehensive Environmental Response,
1, et seq. (“CERCLA"), the Superfund Amendmants and

Reauthorization Act of 1986, Pub. L. No. 99-499 ("SARA"], the Hazardous Materials Transportation Act, 49 U.S.C. Section 1801, at seq.,

the Resource Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq.,
Haalth and Safety Code, Section 25100, et seq., or other applicable state or federal laws, rules, or

Event of Dafault, The words “Event of Default” mean any of the avants of defa
Agreement,

GAAP. The word "GAAP" maans genarally accepted accounting principlas.

Grantor, The word "Grantor
including without fimitation all Borrowers granting such a Security interest. .

, E
Guarantor. The word “Guarantor” means any guarantor, surety, oF accommodation party of any or all of tha

Chapters 6.5 through 7.7 of Division 20 of tho California
regulations adopted pursuant thereto.

ult set forth in this Agreement in the default section of this

" means each and all of the persons or entities granting Security Interest in any Collateral-for the Loan,

pit A-6, Page 000021
oan.
Filed 09/21/16 Case 2:17-cv-01123-WBS-DB Bgg6umentrao Filed 10/15/19 Page 170 of 481 Doc 89
BUSINESS LOAN AGREEMENT j
Loan No; 0168068-0001 (Continued) Page 7

Guaranty. The ward "Gueranty" means tha guaranty from Guarantar to Lender, including without fimitation a guaranty of all of part of the
Note.

Hazardous Substances, The words “Hazardous Substances” mean materials that, because of their quantity, concentration or physical,
chemical or infectious characteristics, may cause or pose a present oF potential hazard to human health or the environment when
improperly used, treated, stored, disposed of, genereted, manufactured, transported or otherwise handled. The words “Hazasdaus.
Substances” are used in their very broadest sense and include withaut limitation any and all hazardous or toxic substances, materials ar
waste as defined by or listed under tha Environmental Laws, The tamm "Hazardous Substances” also includes, without limitation, petroleum
and petratoum by-products of any fraction theraof and asbestos.

indebtedness, The word “Indabtadness" means the indabtadness evidenced by the Nota or Related Documents, including afl principal and
interest together with ail other indebtedness and costs and expenses for which Borrower is responsible under this Agreement or under any

of the Related Documents. : .
Lender, The word “Lender means California Bank & Trust, its successors and assigns.

Loan. The word “Loan” meang any and all loans and financial accommodations from Lender to Borrower whether now or heresfier
existing, and however evidanced, including without limitation those ioens and financial accommodations described herein or described on
any exhibit or schedule attached to this Agreement from time to time. ‘

Note. The word. “Note” means the Nota executed by International Manufacturing Group, Inc. in the original principal amount of
$897,000.00 datad August 12, 2005, together with all renawals of, extensions of, modifications of, refinaneings of, consolidations of, and
substitutions for the Note or Credit Agreoment or any other subsequent Notes evidencing further Indebtednass.

Permitted Llens. Tha words “Permitted Liens” mean {1} ens and security interests sesuring Indebtedness owed by Borrower to Lender;
(2) liens for taxes, assessments, or similar charges aither not yet due or being contasted in good faith; (3) fiens of materafmen,
mechanics, warehousemen, of carriers, of other like liens arising in the ordinary course of business and securing obligations which ara not
yet delinquent; (4) purchase money fiens or purchase moncy security interests upon or in any property acquired of held by Borrower in the
ordinary course of business to secure indebtedness outstending on tha date of this Agraement. of permitted to be incurred under the
paragraph of this Agreement titled "indebtadness and Liens"; (5) liens and security interests which, as of the data of this Agreement,
have been disclosed fo and approved by the Lander in writing: and (6) those liens and security interests which in the aggregate constitute
an immaterial and insignificant monetary amount with respect to the net value of Borrower's agsats.
Related Documents. The words “Related Documanis" méan all promissory notes, credit agreements, joan agreamants, environmental
agreements, guaranties, security agreaments, mortgages, deeds of trust, security deeds, collateral mortgages, and all other instruments,
agreements and documents, whether now of hereafter existing, executed in connection with tha Loan.
Security Agreement. The words “Security Agreement” mean and include without firnitation any agreements, pramises, covenants,
arrongements, understandings or other agreements, whether created by law, contract, or otherwisa, evidencing, governing, representing, or
creating a Security interest.
Security Interest, Tha words “Security Interest” mean, without limitation, any and all types of collateral security, prasent and future,
whether in the form of a lien, charge, encumbrance, mortgege, deed of trust, security deed, assignment, pledge, crop pledge, chattel
mortgage, collateral chattel mortgage, chattel trust, factor's lien, equipment trust, conditional gale, trust receipt, tien or title retention
contract, lease or consignment intended as @ security device, or any other security oF fian interest whatsoever whether created by law,
contract, or otherwise.

BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS BUSINESS LOAN AGREEMENT AND BORROWER AGREES TO

ITS TERMS. THIS BUSINESS LOAN AGREEMENT IS DATED FEBRUARY 17, 2009.

BORROWER:

 
  
 

INTERNATIONAL MANUFACTURING GROUP, INC.

    

 

ye? ied -
Degpal annakuwatte, President/CEO of
Intexnationa) Manufacturing Group. tnc.

LENDER:

CALIFORNIA BANK & TRUST

Authorized Signer

LaSCA PRO Loring, Ver 149.02.007 Cone, Harken Financial Setutece, 1p. 1907, 2009, 2a Taye Yareivad, «SA GACEMUPLE SS. TARITEDE eT

Exhibit A-6, Page 000022
Filed 09/21/16 Case 2:17-cv-01123-WBS-DB Bagel TER ASA Filed 10/15/19 Page 171 of 481 Doc 89

EXHIBIT A-7

Exhibit A-7, Page 000023
Filed 09/21/16 CaSe 2:17-cv-01123-WBS-DB PgeuMEiapdo Filed 10/15/19 Page 172 of 481 Doc 89

JANGE IN TERMS AGREEME ~

      

   

     
    

    

  
         

 

 

O AH 30 PAGSOGR OOO Pa ee "HBT a8
boxes above are for Landar's use only and do not limit the applicability of this documant to any particular loan or item.
Any item above containing "***" has been omitted dua to taxt length limitations.

| References in the

 

 

 

 

 

Borrower: = International Manufacturing Group, Inc. Lender; California Bank & Trust
, 879 F Street, Sulte 120 Central Valley Sacramento Region Corporate Banking
West Sacramento, CA 95605 1331 Broadway
Sacramanto, CA 95B1B
Principal Amount; $897,000.00 - Date of Agreement: February 17, 2009

DESCRIPTION OF EXISTING INDEBTEDNESS. The Business Loan Agreement dated March 5, 2008 and the Promissory Note dated August 12,
2005, in the original amount of $897,000.00, as arnended by those certain Change in Terms Agreements dated September 30, 2005, July 14,
2006, February §, 2007, February 20, 2007 and March 5, 2008, from International Manufacturing Group, Inc. to Lander.

DESCRIPTION OF COLLATERAL.

trrevocable Letter of Credit, Number NZS550779, issued by Wells Fargo Bank.

DESCRIPTION OF CHANGE iN TERMS.

1. The maturity date is hereby amended from February 8, 2009 to February B, 2010.

2. Floor Rate, Under no circumstances will the Interest rate on ihe Note be fess than 5.000% per annum or more than the maximum rate
alowed by law. ,

3. The Letter of Credit Subline in the amount of $897,000.00 is hereby deleted in its entirety.

4. This Note is subject to the terms and conditions of that Business Loan Agreement axacuted by Borrower in favor of Lender, as amended and
restated on February 1?., 2009,

5. The Guaranties executed by Deepal Wannakuwatta and Betsy Wannakuwatte, are each hereby amended from $13,169,346.00 to
$21,409,271.00. -

Alf other terms and conditions shall remain the same.

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of the original obligation or obligations, including all
agreements evidenced or securing the obligations}. remain unchanged and in full force and effect. Consent by Lender to this Agreement does
not waive Lender's right to strict performance of the obligation{s} a3 changed, nor obligate Lender to make any future change in terms. Nothing
* this Agreament will constitute a satisfaction of tha obligationts}. It is the intention of Lender to retain as Hable parties all makers and

‘orsers of the original obligation(s), including accommodation parties, unless a party is expressly released by Lender in writing. Any maker oF

Jorser, including accommodation makars, will not be released by virtue of this Agraement. If eny parson wha signad the original obligation
does not sign this Agreement below, than all parsons signing below acknowladge that this Agresment is given conditionally, besed on the
representation to Lender that the non-signing party consents to the changes and provisions of this Agreement or otharwise will not be released
by it. This waiver appfies not only to any initial axtension, modification or release, but also to all such subsaquent actions.

FINANCIAL STATEMENT CERTIFICATIONS. The undersigned hereby certifies to California Bank & Trust {"Bank"} that all financial information
{"information”) submitted te Bank now and at all times during the terms of this jean doas, and will, fairly and accurately reprasent tha financial
condition of tha undersigned, ail Borrowers and Guarantors. Financial Information includes, but is not limited to all Businass Financia
Statements {including Interim and Year-End financial statements that ara company prepared and/or CPA-prepared), Business Income Tax
Returns, Borrowing Base Certificates, Accounts Receivable and Accounts Payable Agings, Personal Financial Statements and Personal income
Tax Returns. The undersigned understands that the Bank will rely on all financial information, whenever provided, and that such information is a
material inducement te Bank te make, to continue to maks, or otherwise axtend credit accommodations to the undersigned. The undersigned
covenants and agrees to notify Bank of any adverse material changes in har/his/its financial condition in the future. The undersigned further
understands and acknowledges that there are criminal penalties for giving false financial information to federally insured financial institutions.

DEPOSIT AGREEMENT SECURITY. Borrower hereby grants a security interest to Lander in any and all deposit accounts (checking, savings,
money market or time} of Borrower at Lender, now existing or hereinafter opened, 10 secure its indebtedness hereunder. This includes ail
deposit accounts Borrower holds jointly with someona else, .

REAFFIRMATION OF GUARANTY OBLIGATIONS. An exhibit, titled "REAFFIRMATION OF GUARANTY OBLIGATIONS,” is attached to this
Agreement and by this referance is made a part of this Agreament just as if all the provisions, terms and conditions of the Exhibit had been fully

set forth in this Agreement.

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF THiS AGREEMENT. BORROWEH
AGREES TO THE TERMS OF THE AGREEMENT. : :

BORROWER:

 

ara

 

: LASER PAD Leading, Wer, 5,d000.003 Cour Hadar Feat Sohetone, Ina. 1997, 3009, Aa Aichti Ranwerd, 1 CA LACFMAPEGZOC EG TN 318 PLT

Exhibit A-7, Page 000024
Filed 09/24/16C2Se 2:17-cv-01123-WBS-DB Rocumenb4ggoFiled 10/15/19 Page 173 of 481 | Doc 89

EXHIBIT B-1

Exhibit B-1, Page 000025
Filed og/2u1ees° 2: 17- “cv -01123-WBS-DB RecunenedgggFiled tons Page 174 of 481
{
a PROMISSORY NOTE

 

 

References in the shaded area are 5 for Lender" S$ use only end do r not limit the applicability of this document to any particular loan or item,
Any item above containing "***" has been omitted due to taxt length limitations. .

 

 

Borrower: international Manufacturing Group, Inc. - Lender: California Bank & Trust
679 F Street, Suita 120 Arden Way Branch
West Sacramento, CA 95605 1800 Ardan Way

Sacramento, CA 95816

 

Principal Amount: $1,500,000,C0 initial! Rate: 8.500% Date of Note: May 47, 2006

PROMISE TO PAY. Intarnational Manufacturing Group, lac. ("“Borrower"} promises to pay to California Bank & Trust ("Lender"), or order, in
lawful money of the United States of America, the principal amount of One Million Five Hundred Thousand & 00/100 Dollars ($1,500,000.00} or
so much as may be outstanding, together with interest on the unpaid outstanding principal balance of each advance. Interest shall be calculated
from the date of each advance until repayment of each advance,

PAYMENT. Borrower will pay this jaan in one payment of all outstanding principal pius all accrued unpaid interest on May 31, 2007. In
addition, Borrower will pay regular monthly paymants of afl accrued unpaid interest due as of each payment date, beginning June 30, 2006,
with afi subsequent Interest payments to ba due an the last day of each month after that. Unless otherwise agreed or required by applicable
jaw, payments will be applied first to any accrued unpaid interest; then to principal: then te any unpaid collection costs; and then to any iate
charges, The annual interest rate for this Note is.computed on a 365/360 basts; that is, by applying tha ratio of tha annual interest rate over a
year of 360 days, multiplied by the outstanding principal balance, multiplied by the actual number of days the principal balance is outstanding.
Borrower will pay Lender at Lender's addrasa shown above or at such other placa as Lender may designate In writing. ,

VARIABLE INTEREST RATE, Tha interest rate on this Note is subject to change from tima to time based on changes in an index which is the
rate of interest set from time to time by Bank as its Prime Rate. California Bank & Trust Prime Aate is determined by Bank as a maens of pricing
credit éxtensions to some customers and is neither tied to any external rate of interast or index nor is it necessarily the lowest rate of interast
charged by Bank at any given time for any particular class of customers of credit extensions (the “Index"}. The index fs not nacessarily the
lowest rate chatged by Lender on its loans and is sat by Lender in Its sole discretion. If the index becomes unavailable during the tern of this
loan, Lender may designate ¢ substitute index after notifying Borrower. Lender will tell Borrower the current Index rate upon Sorrower's
request. The interest rate change will not occur more often than each Day. Borrower understands that Lender moy make loans based on other
rates as woll, Tha Index currently Is 8.000%. The interest rate to be applied to the unpaid principal balance during this Nots will be a1 a rate of
0.600 percentage points over, the Index, resulting in an initial rate of B.600%,. NOTICE: Under no circumstances will the interest rate on this ©
Note be more than the maximurn rate allowed by applicable jaw.

°REPAYMENT; MINIMUM INTEREST CHARGE. Borrower agrees that all loan fees and other prepaid finance charges are earned fully.as of the

ate of the foan and will mot ba subject to refund upon early payment (whether voluntary or as a result of default), except as otherwise required
oy law. = In any event, even upon full prepayment of this Note, Borrower undarstands that Lender is entitled to a minimum Intarest charge of
$200.00, Other then Borrower's obligation to pay any minimum interest charge, Borrower may pay without penalty all or a portion of the
amount owed earlier than it is due. Early payments will not, uniess agraed to by Lender in writing, relieva Borrowar of Borrower's obligation to
continue to make payments of accrued unpaid interest. Rather, early payments will reduce the principal balance due. Borrower agrees not to
send Lender payments marked "paid in full”, “without recourse", or similar language. If Borrower sends such a payment, Lendar may accept it
without losing any of Lender's rights under this Note, and Borrower will ramain obligated to pay any further amount owed to Lender. AN written
communications concerning disputed amounts, including any check or other payment instrument that indicates thet the payment constitutes

“payment in full” of the amount owed or that is tendered with other conditions or limitations or as full satisfaction of a disputed amount must be
mailed or deliverad to: California Bank & Trust, Arden Way Branch, 1800 Arden Way, Sacramento, CA 95815,

LATE CHARGE. If a payment is 15 days or more late, Borrower will ba charged 6.000% of the regularly scheduled payment or $500.00,
whichever Is less.

INTEREST AFTER DEFAULT, Upon default, the interest rate on this Note shall, if permitted under applicable law, immediately increase by adding
a 5.000 percentage point margin {(“Detault Rate Margin”). Thea Default Rate Margin shall also apply to each succeeding interest rate change that
would have applied had there been no default,

DEFAULT. Each of the-following shall constitute an event of default (“Event of Defauit") under this Note:
Payment Default. Borrower tails to make any paymant when dua undar this Note.

Other Defaults. Gorrower fails to comply with or to parform any other term, obligation, covenant or condition contained in this Note or in
any of the related dotuments or to comply with or to perform any term, obligation, covenant or condition contained in any other agreament

between Lender and Borrower,

Default in Favor of Third Parties. Borrower or any Grantor defaults under any loan, extension of credit, security agreement, purchase or
sales agreement, or any ather agreement, in favor of any other creditor or person that may materially affect any of Borrower's property or
Borrower's ability to repay this Note or perform Borrower's obligations under this Note or any of the related documents.

False Stataments, Any warranty, representation or statoment mada or furnishad to Lander by Borrower or on Borrower's behalf under this
Note of the related documents is false or misieading in any material raspect, either mow or at the time made or furnished or- becomes false

or misleading at any time thereafter,

insolvency, The dissolution or termination of Borrower's existence as a going business, the insolvency of Borrower, the appointment of a
tecelver for any part of Borrower's property, any assignment for the banafit of creditors, any type of creditor workout, or the
commencement of any procasding under any bankruptcy or insofvency laws by or against Borrower.

Creditor or Forfeiture Proceadings. Commencement of foreclosure or forfeiture proceedings, whether by judicial proceading, selt- “help,
fapassession or any other method, by any creditor of Borrower or by any governmental agency against any collateral securing the Joan.
This includes 4 garnishment of any of Borrower's accounts, including deposit accounts, with Lender. However, this Event of Default shail
not apply Hf there is a good faith dispute by Borrower as to the validity or raasonablangss of the claim which is the besis of the creditor or
forfeiture proceeding and if Borrower gives Lendar written notice of the creditor or. forfeiture proceeding and deposits with Lender monies or
a surety bond fer the creditor or forfeitura procesding, in an amount datarmined by Lender, in its sole discratian, as being an adequate
reserve or bond for the dispute, Exhibit B-1, Page 000026

Events Affecting Guarantor. Any of the preceding events occurs with respect to any Guerantor of any of the indebtedness or any
Guarantor dies or becomes incompetent, or revokes or disputes tha validity of, or ligbility under, any guaranty of tha indebtedness

Doc 89

 
Filed 09/21/16 aS 2:17-cv-01123-WBS-DB Recsumnenhséqq led 10/15/19 Page 175 of 481 Doc 89
i . . ai i

i .
# PROMISSORY NOTE
Loan Né: 9125000450-4 (Continued) Page 2

evidencad by this Note. in the event of a death, Lender, at its option, may, but shall not be required to, permit the Guarantor’s estate to
assume unconditionally the obligations arising under the guarenty in a manner satisfactory to Lender, and, in doing so, cure any Event of
Default. .

Change In Ownership. Any change in ownership of twenty-five percant (25%) or more of the common stock of Borrower.

Adverse Change. A material adverse change occurs in Borrower's financial condition, or Lander believes the prospect of payment or
perforrnance of this Note is impairad.

Insecurity. Lander In good faith believes itself insacure.

Cure Provisions. If any defeult, other than a default in payment is curable end if Borrower has not bean given a notice of a breach of the
same provision of this Note within the preceding twelve (12} months, it may be cured if Borrower, after receiving written notice from
Lender demanding cure of such default: {1} cures the default within fifteen (15) days; or (2) if the cure requires mora than fifteen {75}
days, immediately initiates steps which Lender deems in Lender's sola discretion to be sufficient to cure the default and theraafter
continues and completes all reasonable and necessary steps sufficient 10 produce compliance as soon as teasonably practical.

LENDER'S RIGHTS. Upon default, Lander may declare the entire unpaid principal balence under this Note and all accrued unpaid interest
immedistely due, and then Borrower will pay that amount.

. f
ATTORNEYS' FEES; EXPENSES. Lander may hire or pay someone else to halp collect this Note if Borrower does not pay. Borrower will pay
Lender that amount, This includes, subject to any limits under applicabla law, Lender's attorneys’ fees and Lender's legal expenses, whether or
not there is a lawsuit, including attorneys’ fees, expenses for bankruptcy proceedings {including efforts to modify or vacate any autamatic stay
or injunction), and appeals. Borrower also will pay any court costs, in addition to all other sums provided by law. .

JURY WAIVER, To the extent permitted by applicable law, Lender and Borrower hereby waive the right 10 any fury trial in any action,
proceeding, or counterclaim brought by sither Lender or Borrower against tha other.

GOVERNING LAW, This Note wil be governed by federal law applicable ta Lender and, to the extent not preampted by federal law, the laws of
the State of California without ragard to its conflicts of flaw provisions. This Note has been accepted by Lender in the State of Callfornia.

CHOICE OF VENUE. [f thera is a fawsuit, Borrower agraes upon Lender's request to submit to tha jurisdiction of the cours ot Sacramento .
County, State of California. ,

COLLATERAL, Borrower acknowledges this Note is secured by the following collateral described in the security instrument listed herain:
latter of credit described in 8 Commercial Pledge Agraemant dated May 7, 2006.

LINE OF CREDIT, This Note evidences a revolving line of credit. Advances under this Note may be requested either orally or in writing by
Borrower or as provided in this paragraph, Lender may, but need not, require that all oral requests be confirmed in writing, All communications,
instructions, or directions by telephone or otherwise to Lender are to ba directed to Lender's office shown above. Tha following persons
urrently ara authorized to request advances and authorize payments under the line of credit untit Lender receives from Borrower, at Lender's
address shown above, written notice of revocation of their authority: Deepal Wannakuwatte, President/CEO of Internatlonal Manufacturing
Group, Inc.; and Betsy Wannakuwatte, Secretary. Borrower agrees to be liabla for all sums sither: {A} advanced in accordance with the
instructions of en authorizad person or {B) credited to any of Borrower's accounts with Lender, The unpaid principal balance owing on this
Note at any time may be evidanced by endorsements on this Note or by Lender's internal records, including daily cornputer print-outs.

DEPOSIT AGREEMENT SECURITY. Borrower hereby grante a sacurity interest to Lender in any and all deposit accounts (checking, savings,
money market or time} of Borrower at Lender, now existing or hereinafter openad, to secure its Indebtedness heraunder, This includes all
deposit accounts Borrower holds jointly with someone alse.

FINANCIAL STATEMENT CERTIFIGATIONS, The undersigned hereby certifies to California Bank & Trust ("Bank") that all financial information
{"Information”} submitted to Bank now and at all times during the terms of this joan does, and wil, feirly and accurately represent the financial
condition of the undersigned, all Borrowers and Guarantors. Financlat Information Includes, but is not limited to all Business Financial
Statements {including Interim and Year-End financial statements that are company prepared and/or CPA-prepared}, Business Income Tax
Returns, Borrowing Base Certificates, Accounts Recelvable and Accounts Payabla Agings, Personal Financial Statements and Personal Income
Tax Returns. The undersigned understands that the. Bank will rely on all financial Information, whenever provided, and that such Information is a
material inducement to Bank to make, 10 continue to make, or otherwise extend credit accommodations to the undersigned, The undarsigned
covenants and agrees, to notify Bank of any adverse materia! changes in her/his/its financial condition in the future. The undarsignad further
understands and acknowledges that there are criminal penalties for giving false financial information to federally insured financial institutions.

LOAN AGREEMENT. The Note is subject to the terms and conditions of that Business Loan Agreemant executed by Borrower in favor of Lender,
as amended and restated on May 17, 2006. , .
ADVANCES. Borrower covenants and egrees with Lender that, while this Agreement is in effect, Advances under this line will be made by
Bankers Acceptance under conditions as set forth under the Acceptance Subline attached and shail bear interest at the Bankers acceptance rate
matching the anticipated repayment term for the underlying transaction plus 3.0 percent. Should any advance not be repaid in accordance with
the Bankers acceptance term provided for under the advance, then the interest rate will default to the variabla interest rate as defined within the
Promissory Nota dated May 17, 2006.

LETTER OF CREDIT SUBLINE EXHIBIT. An exhibit, titled "Letter of Credit Subline Exhibit,” is attached to this Note and by this reference is made
a part of this Note just as if all the provisions, terms and conditions of the Exhibit had been fully sat forth in this Note.

ACCEPTANCE SUBLINE. An exhibit, titied “ACCEPTANCE SUBLINE,” is attached to this Note and by this referance is made a part of this Note
just as if all the provisions, terms and conditions of the Exhibit had been iully set forth in this Nota.

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and upon Borrower's heirs, personal representatives,
successors and assigns, and shall inure to the benefit of Lender and Its successors and assigns.

GENERAL PROVISIONS, ff any part of this Note cennot be enforced, this fact will not affect the rest of tha Note. Lender may delay or forgo
nforcing any of its rights or remedies under this Note without losing them. Sorrower and any othar person who signs, guarantees of endorses
aig Note, to the extent allowed by law, waive eny applicable statute of limitations, presentment, demand for payment, and notice of dishonor.

-Upon any change in the terms of this Note, and unlass otherwise expressly stated in writing, no patty who signs this Note, whether ag maker,
guarantor, accommodation maker or endorser, shall be released from liability, Ali such parties agree that Lender may senew or extend
frepestedly and for any Jength of time) this toan or release any party or guarantor or coltateral; ar impair, fail to realize upon of perfect Lender's
security interest in the collateral; and take any other action deemed necessary by Lender without the consent ne eS a All such
parties olso agree that Lander may modify this loan without the consent of or notice to anyone other than the Rabi ent dific ation
is made, The obligations under this Note are joint and several,
2:17-cv-01123-WBS-DB Degenafibsagdriled 10/15/19 Page 176 of 481 Doc 89
« t . . :

“ f PROMISSORY NOTE
Loan Nd: 9125000750-4 (Continued) Page 3

Filed o9/21/16-AS°

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS NOTE, INCLUDING THE VARIABLE
INTEREST RATE PROVISIONS, BORROWER AGREES TO THE TERMS OF THE NOTE.

SORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

BORROWER:

  

ERNATIONAL MANUFACTURING GROUP, INC.

  
 

of

   

 

LAER FRO Lending, Yer. 8.37 D0.0DM Copy, Haseoul Pinel Selediong, feu, 17, 2008, eli Soghin Banernd. + Ge LACENEPADZGFS TRIG FE

Exhibit 8-4, Page 000028
Filed o9/21/16Case 2:17-cv-01123-WBS-DB BegenenpaAgooFiled 10/15/19 Page 177 of 481 Doc 89

EXHIBIT B-2

Exhibit 8-2, Page 000029
Filed 09/21/16CaSe 2:17-cv-01123-WBS-DB ReaenenoagsoFiled 10/45/19 Page 178 of 481 Doc 89
oF LifANGE IN TERMS AGREEMEN.

   
   
          

 
  

oT Tt o1eEUOT Sond, F co 7 :
ded area are for Lender's use only and do not limit the applicability of this document to any partic
Any itam ebove containing "***" has been omitted dua to taxt length limitations.

  
       

 

 

Borrower: = International Manutacturing Group, Inc. Lender: Callfornta Bank & Trust
879 F Street, Suite 120 Arden Way Branch
West Sacramento, CA 95505 1800 Arden Way

Sacramento, CA 96815

 

Principal Amount: $9,000,000.00 Initial Rate: 8.500% Date of Agreement: June 26, 2006

DESCRIPTION OF EXISTING INDEBTEDNESS. The Business Loan Agreement end Promissory Note each dated May 17, 2006, in the original
amount of $1,500,000,00, from International Manufacturing Group, Inc. to Lender.

DESCRIPTION OF COLLATERAL.

trrevocabla Letter of Credit, Number 3082234, Dated 05-22-2006, Issued by Bank of America.
DESCRIPTION OF CHANGE IN TERMS.

4) The ioan amount is hereby increased from $1,500,000.00 to $9,000,000,00.

2) The Commercial Guaranties executed by Betsy Wannakuwette and Deepal Wannakuwatte are hereby emended fram §4,397,000,00 to
$11,897,000.00 each.

3} The Note is subject to the terms and conditions of that Business Loan Agreement executed by Borrower in favor of Lender, as amended and
restated on June 26, 2006, ,

4} The Letter of Credit Subline and acceptance Subiine exhibits are hereby amended. See Letter of Credit Subline Exhibit and Acceptance
Subline Exhibit attached.

PAYMENT. Borrower will pay this foan In one payment of aif outstanding principal plus all accrued unpald Interast on May 31, 2007. In
addition, Borrawer will pay regular monthly payments of a/l accrued unpaid Interest due as of each payment date, beginning July 37, 2006, with
all subsequent interest payments to be due on the last day of each month after that. Unless otherwise agreed or required by applicable law,
payments will be appfied first to any accrued unpaid interest: then to principal; then to any unpaid collection costs; and then to any late charges.
Interest on this loan is computed on a 365/360 simple interest basis; that Is, by applying the ratlo of the annual Interest rate over a yaar of 360
days, multiplied by the outstending principal balance, multipfied by the actuel number of days the principal balance is outstanding. Borrower will
pay Lender at Lender's addrass shown above or at such other place as Lender may designate in writing.

ARIABLE INTEREST RATE, The interest rate on this loan is subject to change from time to time. based on changes in an index which is the
ate of interast set from time to time by Bank as its Prime Rate. California Bank & Trust Prime Raie is determined by Bank as a means of pricing
credit extensions to some customers and is neither tiad to any external rate of interest or Index nor is it necessarily the lowest rate of interest
charged by Bank at any given time for any particular cless of customers or credit extensions (the "index"}. The index is not necessarily the
lowest rate charged by Lendar on its loans and is set by Lender in its sale discretion. If the Index becomes unavailable during the term of this
loan, Lender may, designate a substitute index after notifying Borrawer. Lender wil! tell Borrower the current Index rate upon Borrower's
request. The interest rate change will not occur more often than each Day. Borrower understands that Lender may maka loans based on other
rates as well, The Index currently is 8.000% per annum. The interest rate to be applied to the unpaid principal balance during this loan will be
at a rate of 0.500 percentage peints over the Index, resulting in en initial rate of 8.500% per annum. NOTICE: Under no circumstances will the

interest rate on this joan be more than the maximum rete allowed by applicable law.

PREPAYMENT; MINIMUM INTEREST CHARGE. Borrower agrees that all joan foes and other prepaid finance charges ate eamed fully as of the
date of the joan and will not be subject to refund upon early payment (whether voluntary of as a result of default), except as otherwise requirad
by law. In any event, even upon full prepayment of this Agreement, Borrower understands that Lender is entitled to a minimum Interest charge
of $200.00, Other than Borrower's obligation 10 pay any minimum interast charge, Borrower may pay without penalty all or a portion of the
amount owed earlier than it is due. Early payments will not, unless agreed to by Lander in writing, relieve Borrower of Borrower's obligation to
continue to make payments of accrued unpaid interest. Rather, early payments wilt reduce the principe! balance dua. Borrower agrees not to
send Lender payments marked “paid in full”, "without recourse", or similar language. if Borrower sends such a payment, Lander may accept it
without losing any of Lender's rights under this Agreement, and Borrower will remain obligated to pey any further emount owed to Leander. Ail
writtan communications concerning disputed amounts, including eny check or other payment instrument thet indicates that the payment
constitutes “payment in full” of tha amount owed of that is tendered with other conditions or jimitationg or as full satisfaction of a disputed
amount must be mailed or delivered to: California Bank & Trust, Arden Wey Branch, 1800 Arden Wey, Sacramento, CA 95815.

LATE CHARGE. if a payment is 15 days or more fate, Borrower will be charged 6.000% of the regularly scheduled payment or $500.00,
whichever Is Jess.

INTEREST AFTER DEFAULT. Upon default, the interest rate on this toan shall, if permitted under applicable jaw, immediately increase by adding
a 5.900 percentage point margin ("Default Rete Margin"). The Default Rate Margin shall also apply to each succeeding interest rate change that

would have applied had there been no detault.

DEFAULT. Each of the following shall constitute an Event of Defauit under this Agreement:
Payment Default. Borrower fails to make any payment when due under the indebtedness.
Other Defaults, Borrower fails to camply with or ta perform any other term, obligation, covenant of condition contained in this Agreement
or in any of the Related Documents or to comply with or to perform any term, obligetion, covanant of condition contained in any other
agreemem between Lander and Borrower,

Defauit in Favor of Third Parties. Borrower defaults. under any loan, extension of cradit, security egresment, purchase or sales agreement,
: or any other sgragment, in favor of any other creditor or person that may materially affect any of Borrower's property or Borrower's ability

to parform Borrower's obligations under this Agreement or any of the Related Documents. ;

False Statements. Any warranty, rapresentation or statement made of furnished to Lander by Borrower or on Borrower's behalf under this

Agreement or the Related Documents is false or misleading in any materiel respect, eithar now or at the time made or furnished or becomas

is j i h . . ibe
false or misisading at any time thereafter Exhibit 8-2, Page 000030
Insolvency. The dissolution or termination of Borrower's existence a8 a going business, the insolvency of Barrower, tha appointment of a
Cited eg/2im.gease 2:17-cv-01123-WBS-DB RagunendsaggoFiled 10/15/19 Page 179 of 481

. CHANGE IN TERMS AGREEMENT
Lodn No: 9125000150-4 (Continued) Page 2_

Doc 89

 

receiver for any part of Borrower's property, any assignment for the benefit of creditors, any type of creditor workout, or the
commencement of any proceeding under any bankruptcy or insolvency laws by or against Borrower. :

‘Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture proceedings, whether by judicial procaeding, seli-help,
repossession or any other method, by any creditor of Borrower or by any governmental agency against any collateral securing the
indebtedness, This includes e garnishment of any of Borrower's accounts, including deposit accounts, with Lender. However, this Event
of Oefault shall not apply if there is 6 good faith dispute by Borrower as to the validity or raasonablenass of the claim which Is the basis of
the creditor or forfeiture proceading and if Borrower gives Lander written notice of the creditor or forfaiture proceeding and deposits with
Lender monies or a surety bond for the creditor or forfaiture proceeding, in an amount determined by Lender, in its sole discretion, as being
an adequate reserve of bond for the dispute. ,

Events Affecting Guarantor. Any of the preceding events occurs with respect to any Guarantor of any of the Indebtedness of any
Guarantor dles or becomes incompetent, or revokes of disputes the validity of, or liabiliry under, any Guaranty of the indebtedness
evidenced by this Note. In the event of a daath, Lender, at its option, may, but shall not be required to, parmit the Guarantor's astate to
assume unconditionally the obligations arising under the guaranty in 4 manner satisfectory to Lender, and, in doing so, cura any Event of
Default.

Change !n Ownership. Any change in ownership of twenty-five percent (25%) or more of the commen stock of Borrower.

Adverse Change. A material adverse change occurs im Borrowar's financial condition, or Lender beliaves the prospect of payment or
performance of the indabtednoss Is impaired.

insecurity. Lender in good faith believes itself insecure.

Cure Provisions. if any defauit, other than a default in paymant is curable and if Borrower has not basen given a notice of a breach of the
same provision of this Agreement within the preceding twelve (12) months, it may be cured if Borrower, after receiving written notice fram
Lender demanding cure of such default: {1) cures the default within fifteen {15} days; or (2) if the cure raquires more than fifteen (15}
days, immediately initiates staps which Lander deems in Lender's sole discretion te be sufficient to cure the default and thereafter
continues and completes ali reasonable and necessary steps sufficient to produce compliance as soon as reasonably practical. ,

LENDER'S RIGHTS. Upon default, Lender may declare the entire unpaid principat balance under this Agreement and all accrued unpaid interest
immediately due, and then Borrower will pay that amount.

ATTORNEYS’ FEES: EXPENSES. ‘Lender may hire of poy someone else to halp collect this Agreement if Borrower does not pay, Borrower will
pay Lender that amount. This includes, subject to eny limits under applicable law, Lender's attorneys’ fees and Lender's legal expenses,
whether or not there is a lawsuit, including attorneys’ fees, expenses for bankruptcy proceedings {including efforts to modify or vacate any
automatic stay or injunction), and appeals. Borrower also will pay any court costs, in addition to all other sums provided by law.

JURY WAIVER, To the extent permitted by applicable law, Lender and Borrower hereby waive the right to any Jury trial in any action,
-oceeding, or counterclaim brought by either Lender or Borrower against the other.

JOVERNING LAW. This Agreement wilt be governed by foderal law applicable to Lender and, to the extant not praempted by federal law, the
laws of tha State of California without regard to its conflicts of law provisions. This Agreament has been accepted by Lender in the State of
California.

CHOICE OF VENUE, If there is a lawsuit, Borrower agraes upon Lender's requast to submit to tha jurisdiction of the courts of Secramento
County, State of California,

COLLATERAL. Borrower acknowledges this Agreement is secured by the following collateral described in the security instrument listed herein:
{a) Irrevocable Letter of Credit, Number 3082234, Dated 05-22-2006, Issued by Bank of Amerlea.

LINE OF CREDIT, This Agreement evidences 5 revolving lina of credit. Advances under this Agreement may be requested either orally or in
writing by Borrower or as providad in this paragraph. Lender may, but naed not, require that all oral raquests be confirmed In writing, All
communications, instructions, or diractions by telaphone or otherwisa to Lender are to be directed to Lendar's office shown above. The
following persons currently are authorized to request advances and authorize payments under the line of credit unti! Lender receives from
Borrower, at Lender's address shown above, written notice of revocation of their authority: Despal Wannakuwatte, President/CEO of
International Manufacturing Group, inc.; and Betsy Wannakuwatte, Secretary. Borrower agreas to be Hable tor all sums either: [A} advanced in
accordance with tha instructions of an authorized person or (B] credited to any of Borrower's accounts with Lender. Tha unpaid principal
balance owing on this Agreement at any time may be evidenced by andorsements on this Agreement cr by Lender'a internal records, including
daily computer print-outs. ‘

CONTINUING VALIDITY. Except as expressly changed by this Agreement, tha terms of the original obligation or obligations, including ail.
agreements evidenced or securing tha obligationts), remain unchanged and In {uli force and affect. Consent by Lander to this Agreement does
not waive Lender's right te strict performance of the obligationts} as changed, nor obligate Lender to make any future change in terms. Nothing
in this Agreement will constitute a satisfaction of the obiigation(s). Ht is the intention of Lender to retain as liable parties all makers and
endorsers of the original obligationis}, including accommodation parties, unless a party is expressly releasad by Lender in writing. Any maker or
endorser, including accommodation makers, with not be relaased by virtue of this Agreament. If any person who signed the original obligation
does not sign this Agreement below, then all persons signing below acknowledge that this Agreemant is given conditionally, based on the
representation to Lender that the non-signing party consents to the changes end provisions of this Agreement or otherwise wil not be released
by it. This waiver applies not only to any initial axtansion, modification or rateasé, but also to all such subsequent actions.

FINANCIAL STATEMENT CERTIFICATIONS. The undersigned hereby certifies to California Bank & Trust ("Bank") that all financiat information
{*Information"} submitted to Bank now and et all timas during the terms of this loan does, and will, fairly and eccurately represent the financial
condition of the undersigned, af Borrowers and Guarantors. Financial Information includes, but is not limited to aff Business Financial
Statements {including tnterim and Year-End financial stetements that ate company prepared and/or CPA-prepared}, Business income Tax
Returns, Borrowing Gase Certificates, Accounts Receivable and Accounts Payable Agings, Personal Financial Statements and Personal Income
Tax Returns. The undersigned understends that the Bank wilt rely on ail financial information, whenaver provided, and that such information is a

aterial inducement to Bank to make, to continue to make, or otharwiss axtand credit accommodations to the undersigned. The undersigned

3vanants and agrees to notify Bank of any adverse material changes In herfhis/tts financtai condition in the future, The undersigned further

‘understands and acknowledges that there are criminal penalties for giving false financial information to federally insured financial institutions.

DEPOSIT AGREEMENT SECURITY. Borrower hereby grants a security interest to Lender in any end ali daposit accounts ichacking, savings,
money market of time) of Borrower at Lender, now existing or hereinafter opened, to secure its Indebtedness hereunder. This includes all
deposit accounts Borrower holds jointly with someone alse, Exhibit B-2, Page 000031

LETTER OF CREDIT SUBLINE EXHIBIT. An axhibit, titled “Letter of Cradit Subline Exhibit,” is atteched to thls Agreement and by this seference
Filed 09/21/160ase 2:17-cv-01123-WBS-DB D@asenkir02290Filed 10/15/19 Page 180 of 481 Doc 89

CHANGE IN TERMS AGREEMENT |
Loata No: 9125000150-4 (Continued) Page 3

 

is made a part of this Agreamant just as if all the provisions, terms and conditions of the Exhibit had been fully set forth jn this Agreement.

ACCEPTANCE SUBLINE, An exhibit, titled "ACCEPTANCE SUBLINE,” is attached to this Agreement and by this reference is made a part of this
Agreement just as if ell the provisions, terms and conditions of the Exhibit had been fully set forth in this Agreement.

SUCCESSORS AND ASSIGNS. Subject to any limitations stated In this Agreement on wansfer of Borrower's intarest, this Agreement shall ba
binding upon and inure to the benefit of the parties, their successors and assigns. If ownership of the Collateral becomes vasted in a person
other than Borrower, Lender, without notice to Borrower, may deal with Borrower's successors with reference to this Agreement and the
Indebtedness by way of forbearance of extension without releasing Borrowar from the obligations of this Agreement or liability under the
Indebtedness. ,

MISCELLANEGUS PROVISIONS. if any part of this Agreement cannot ba enforced, this fact will not affect the rest of the Agreement. Lenday
may delay or forgo enforcing any of its rights or remedies under this Agreement without losing tham. Borrower and any other person who
signs, guarantees or endorses this Agreement, to the extent allowed by faw, waive any applicable statute of limitations, presentmemt, demand
for payment, and notice of dishonor. Upon any change in the terms of this Agreement, and unless otherwise expressly stated in writing, no
pariy who signs this Agreement, whether as makar, guarantor, accommodation maker or endorser, shall be released from ilability. Al such
parties agree that Lander may ranew or extend {repeatedly and for any length of time} this joan or release any party or guarantor or collateral or
impair, fail to realize upon or perfect Lendes's security interest in the collateral; and take any other action deemed necessary by Lender without
the consent of or notice to anyone, All such parties also agree that Lender may modify this loan without the consent of or notice to anyone
other than the party with whom the modification is made. The obligations under this Agreament are joint and several.

PRIOR TO SIGNING THIS AGREEMENT, EORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS AGREEMENT, INCLUDING THE
VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO THE TERMS OF THE AGREEMENT. .

BORROWER:

 
 
 
  
 

UFACTURING GROUP, INC.

lO:

Wannakuwatte, “PresidanvCEO of |
fal Manufacturing Group, Inc.

   

 

LASER PAD Lending. Vor, $.91.00.08 foo. Medeoit Plaaneia! Sobiinge, ig. 1947, 2006. aA Pah: Barend, - CA LACRALPLIDZES fC TH-2 1209 PTL

Exhibit B-2, Page 000032
Filed o9/21/16CaSe 2:17-cv-01123-WBS-DB LOGLUM@eNhSéggFiled 10/15/19 Page 1810f481 ~~ pocsga

EXHIBIT B-3

Exhibit B-3, Page 000033
Filed 09/21/16Case 2:17-cv-01123-WBS-DB ‘Ddasiets3102296Filed 1O/1G/19 Page 182 of 481 Doc 89

C. ANGE IN TERMS AGREEMEN.

 
    

     
  
 

   
    
 

OUO000.00. |: 0:20) GS t ROOT: BAAS Ae we
References in the shaded area are for Lender’s use only and do not limit the applicability of this document to any particular loan or item.
Any item above containing "*"** has been omitted due to text length imitations.

  

[ Borrower: = international Manufacturing Group, inc. Lender: Celilfornia Bank & Trust
4 B79 F Street, Suite 120 : Central Vallay Sacramento Reglon Corporate Banking

West Sacramento, CA 95606 1331 Broadway
Sacramento, CA 95818

Principal Amount: $9,000,000.00 Initial Rate: 8.750% Date of Agreement: February 20, 2007

r DESCRIPTION OF EXISTING INDEBTEDNESS.

f The Business Loan Agreement dated June 26, 2006 and the Promissory Note dated May 17, 2006, in the original principal amount of
$1,500,000.00, os amended by that certain Changa In Terms Agraement deted June 26, 2006 from International Manufacturing Group, Inc. to

Lender.
DESCRIPTION OF COLLATERAL.
‘lrrevocable Letter of Credit, Number 3082234, dated May 22, 2006, issued by Bank of America.

DESCRIPTION OF CHANGE IN TERMS.
1) The Note is subject to the terms and conditions of that Business Loan Agreement executed by Borrower in fevor ot Lendar, as amended and
tastated on February 20, 2007. :

All other terms and conditions shall ramein the same.

CONTINUING VALIDITY. Except as expressly changed by this Agreamont, the terms of the original obtigation ot obligations, Including all
agreements evidenced or securing the obligation(s}, remain unchanged and in {uli force and effect. Consent by Lender to this Agreament does
not waive Lender's right to strict performance of the obligstion(s) as changed,, nor obligate Lendar to make any future change in terms. Nothing
in this Agreament will constitute @ satisfaction of the obligation(s). it is the intantion of Lender to retain as liable parties all makers and
andorsera of the original obligation(s}, including accommodation parties, untess 8 party is expressly rolaased by Lender in writing. Any taker or
endorsar, including accommodation makers, will not be released by virtue of this Agreemant. If any person who signed the original obligation
doas not sign this Agreemant below, then all parsons signing balow acknowledge thet this Agreement is given conditionally, based on the
representation to Lender that tha non-signing party consents to the chenges and provisions of this Agreement or otherwise will not be released
by it. This waiver applies not only to ony initial extension, modification or release, but also ta all such subsequant actions.

‘NANCIAL STATEMENT CERTIFICATIONS. The undersigned hereby certifies to California Bank & Trust ("Bank") thet all financial information
Information") submitted to Bank now and at al! times during the tarms of this loan does, and will, fairly and accurately represent the financial
condition of the undersigned, all Borrowers and Guarantors. Financial Information includes, but is not limited to all Business Financial
Statements fincluding Interim and Year-End financial statermants that are company prepared and/or CPA-prepared), Business .income Tax
Returns, Borrowing Base Certificales, Accounts Recelvabla and Accounts Payable Agings, Persona! Financia} Statements and Personal income
Tax Returns, The undarsigned understands that the Bank will rely on all financial information, whenever provided, and that such information is a
material inducement to Bank to make, to continue to make, or otherwise extend credit accommodations to the undersignad. The undersigned
covenents and agrees to notify Bank of any adverse material changes in her/higfts financial condition in the future. The undersigned further
understands and acknowledges that there are criminal penalties for giving false financial information to federally insured financlal! institutions.

DEPOSIT AGREEMENT SECURITY. Borrower hereby grants 6 security interest to Lender in any and all deposit eccounts {checking, savings,
money market or time) of Borrower at Lender, now- existing or hareinatter opened, to secure its Indebtedness hereunder. This includes all

daposit accounts Borrower holds jointly with someone else. -

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIGNS OF THIS AGREEMENT. BORROWER
AGREES TO THE TERMS OF THE AGREEMENT.

BORROWER:

  

al,

   

feepal jWannakuwatie, Presiden 0 ‘ot
Intermational Manufacturing Group, inc,

ASER FD tewing, Ver, 5.04,03.05% fore. Kplesd Boarcis! Solutives, Ine, 1897, 2G07, AN Highte Mererwed, - Ca PCANLPUGIOCFC TRdi2) Pat

Exhibit B-a, Page 000034
Filed 09/21/15 2:17-cv-01123-WBS-DB ROsLumenb4dgg iled 10/15/19 Page 183 of 481 Doc 89

EXHIBIT B-4

Exhibit B-4, Page 000035
Case 2:17-cv-01123-WBS-DB Pggumgltizgo Filed 10/15/19 Page 184 of 481 Doc 89
, ' ~HANGE IN TERMS AGREEM\....T

Filed 09/21/16

   

 

 

 

 

  

References in the sheded area are tor Lender's use only and dot not ‘mit the applicability of this document io any particular toan or item.
. Any item above containing “***" has bean omitted dug 10 text length limitations.

 

Borrower: = international Manufacturing Group, Inc. Lender: Colifornia Bank & Trust ;
879 F Street, Sulte 120 Centref Valley Sacramento Region Corporate Banking
West Sacramento, CA 95605 1331 Broadway

Sacramento, CA 35818

 

Principal Amount: $9,006,000.00 Initial Rate: 8.750% Date of Agreament: May 31, 2007

DESCRIPTION OF EXISTING INDEBTEDNESS.

The Business Loan Agreemant dated February 20, 2007 and the Promissory Note dated May 17, 2006, in the original principet amount of
$71,500,000.00, as amended by those certain Change In Terms Agraements dated June 26, 2006 and February 20, 2007 from fnternationat

Manufacturing Group, Inc, to Lender,

DESCRIPTION OF COLLATERAL.

Irrevocable Letter of Cradit, Number 3082234, dated May 22, 2006, issued by Bank of America.
DESCRIPTION OF CHANGE IN TERMS.

1} The Maturny Date is hereby extended from May 31, 2007 to May 17, 2008.

2} The Letter of Credit Subtina Exhibit and Acceptance Subline Exhibits are each hareby amended as described on the Exhibiis titled “Letter of
Credit Subline Exhibit" and “Acceptances Subtine Exhibit" attached to this agresmant and made part of this agreement,

3) Borrower covanants and agrees with Lender that, if we do recsive a non-renewal notice of the Stand-By Letter of Cradit, then any Bankers
Acceptance or Letter of Credit issued must have a maturity date at jeast & days prior to the currant expiration date of the Stand-By Letter of
Cradit fwhich is not going to ba renewed}.

Afl other terrns and conditions shat! remain the same.

CONTINUING VALIDITY. Except as expressly changed by this Agreemant, the terms of the original obligation of obiigations, incfuding ell
agreements evidanced or securing the obligation(s], remain unchanged and in full force and effect, Consant by Lender to this Agreement does
not waive Lender's right to strict performance of the obligation(s) as changed, nor obligate Lancer to make any titura change in terms. Nothing
ia this Agraement will constitute a satisfaction of tha obligation(s}. It is the intention of Lender to retain as Hable partias all makers and
oF adorsers of the original obligationts}, including accommodation parties, unless a party is expressly relgasad by Lendar in writing, Any maker or
: adorsar, including accommodation makers, will not be released by. virtue of this Agreement. If any person who signed the original obfigation
does not sign this Agreament below, then all parsons signing below acknowledge that this Agreement is given conditionally, based on the
representation to Lander that the non-signing party consents to the changss and pravisions of this Agrasmant or otherwise will not ba released

by it. This waiver applies not only to any initial extansion, modification of ralaase, but afso to all such subsequent actions.

FINANCIAL STATEMENT CERTIFICATIONS, The undersigned hereby cartifies to California Bank & Trust ("Bank") thet all tinancial information
("Information"} submitted to Bank now and at all times during the terms of this loan dogs, and will, fairly and accurately raprasant the financial
condition of tha undersigned, all Borrowers and Guarantors. Financial Information includes, but is mot fimited to al! Business Financial
Statements {including Interim and Year-End financial statements thet ara company prepared and/or CPA-prepared}, Business Income Tax
Returns, Borrowing Base Cenificates, Accounts Receivable and Accounts Payable Agings, Personal Financial Statements and Personal Income
Tax Returns. Tha undarsigned understands that the Bank will raly on ali financial information, whenaver provided, and that such information is a
material inducament to Bank to make, to continue to maka, or otherwise extand credit accommodations to the undersigned, The undersigned
covenants and agrees to notify Bank of any adverse material changas in her/his/its financial condition in the future. The undersigned further
understands and acknowledges that there are criminal penalties for giving false financial information to federally insured financial institutions.

DEPOSIT AGREEMENT SECURITY. Borrower hereby grants a security interest to Lender in any and all deposit accounts (checking, savings,
money market of time} of Borrower at Lender, now existing or herelnatter opened, to secure its Indebtedness hereunder, This includes ali
deposit agcounts Borrower holds jointly with somaone else,

LETTER OF CREDIT SUBLINE EXHIBIT. An exhibit, titled “Letter of Credit Subfine Exhibit,” is attached to this Agreemant and by this reference
is made a part of this Agreement just as if ali the provisions, terms and conditions of the Exhibit had been tully set forth in this Agreement.

ACCEPTANCES SUBLINE EXHIBIT. An exhibit, ttled “ACCEPTANCE SUBLINE,” is attached to this Agreement and by this raferance is made a
part of this Agreament just as if ail the provisions, terms and conditions of tha Exhibit had bean fully set forth in this Agreement.

REAFFIRMATION OF GUARANTY OBLIGATIONS EXHIBIT. An exhibit, titlad “REAFFIRMATION OF GUARANTY OBLIGATIONS,” is attached to
this Agreoment and by this reference is mada a part of this Agreament just as if all the provisions, terms and conditions of the Exhibit had bean
fully set forth in this Agreement.

Exhibit B-4, Page DDDO36
Filed og/21/16CaSe 2:17-cv-01123-WBS-DB RegamendagooFiled 19/19/19 Page 185 of 481 Doc 89

. , CHANGE iN TERMS AGREEMEN « |
s‘Loan No: 9125000150-4 (Continued) Page 2

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS AGREEMENT. BORROWER
AGREES TD THE TERMS OF THE AGREEMENT. .

BORROWER:
Cunronns MANUFACTURING GROUP, INC.

 
    

Wannakuwatte, President/CEO

LASER FRO ieniing, Ver. 5.00.00.009 Gey, Hatland Frencial Splubena, ine. (BG, 2O07. AA Peghte Reserved. - CA LARFPUOROC.G WER TOt PR

Exhibit B-4, Page 000037
Filed 09/21/16Case.2:17-cv-01123-WBS-DB Doasene0Z@a9cFiled 10/15/19 Page 186 of 481 Doc 89

EXHIBIT B-5

Exhibit B-5, Page 000038
Filed 09/21/16C2S€ 2:17-cv-01123-WBS-DB ReaamenitioFiled 10/1 5h19 Page 187 of 481 Dac 89
CO USINESS LOAN AGREEMEN

 
 
  
  

  
 
  

 

 

   

(, SAEPES

   

eS

 

05:23.2008 ldei7.2008.| evenose-cbod..

 

 

 

! 4
. Referances in the boxes above are for Lender's use only and do not limit the applicability of this documant to any particular loan or iter} |
| Any itam abovo containing ****" has been omitted due to text length Jimitations, {
é Borrower: — International Manufacturing Group, inc. - bender: California Bank & Trust
. 879 F Street, Suite 120 Lo Central Valley Sacramento Region Corporate Banking
West Sacramento, CA 95605 , 1331 Broadway

' Sacramenta, CA 95B18

FHIS-BUSINESS LOAN AGREEMENT dated May 23, 2008, [s mada and executed betwaen international Manufacturing Group, Inc. {"Borrower"}
and Callfornia Bank & Trust {"Lander”} on the following terms and conditions. Borrower has received prior commercial loans from Lender or
has applied to Lender for a ¢ormmercial foan or loans or other financial accommodations, Including those which may be described on any axhthit
or schedule attached to this Agreement. Borrower understands and agrses that: {A) In granting, renewing, or extending any Loan, Lendar is
relying upon Borrower's fepresentations, warranties, and agreements as set forth in this Agreameant: (B) the granting, renewlng, or extending
of any Loan by Lender at ali times shall be subject to Lender's sole judgment and discretion; and (C} ail such Loans shall be and remain subject
to the terms and conditions of this Agreemant.

TERM, This Agreement shall be effective as of May 23, 2008, and shell continue in full force and effect until such time as all of Borrower's
Laans in favor of Lender have been paid in full, Including principal, interest, costs, expenses, attorneys’ fees, and other fees and charges, or
until such time as the parties may agraa in.writing to terminate this Agreement. .

ADVANCE AUTHORITY. The foitowing person or persons afe authorized to request advances and authorize payments under the fine of cradit
until Lander receives from Borrower, at Lender's address shown above, written notice of revocation of such authority: Despat Wannakuwatte,
President/CEO of international Manuracturing Group, inc.; and Betsy Wannakuwatte,

CONOITIONS PRECEDENT TO EAGH AOVANCE. Lender's obligation to make the initia! Advance and each subsequent Advance under this
Agreamant shall ba subject to the fulfillment to Lender's satisfaction of ail of tha conditions sat forth in this Agreement and in the Retyted

Documents. ‘

Loan Documents. Borrower shall provide to Lender the following documents for tha Loan: {1) the Note; {2} guaranties; {3} together
with all such Related Documents as Lender may require for the Laan; all in Jorm and substance setisfactory to Lender and Lender's counsel.

Borrower's Authorization. Borrower shell have provided in form and substance satisfactory to Lender properly certifled resolutions, duly
authorizing the execution and delivery of this Agreement, the Note and tha Related Documents. In additlon, Borrower shall have provided
such other resolutions, authorizations, documents and instruments ag Lender or its counsel, may require,

Payinant of Fees and Expanses. Borrowar shall have paid to Lender all fees, charges, and other expanses which are then dua and payabie
as specified in this Agreement or any Related Document.

Representations and Warranties. The representations and warranties set forth in this Agreement, in the Related Documents, and In any
document or certificate delivered to Lender under this Agreement ara true and correct,

No Evert of Default. There shail not exist at the time of any Advance a condition which would constitute an Event of Default undar this
Agrasment or under any Related Document,

REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants to Lender, as of the data of this Agreement, as of the date of gach
disbursement of loan proceeds, as of the date of any renewal, extension or modification of any Loan, and at all times any Indebtedness exists:

Organization, Borrower is a corporation for profit which is, and at all tlmes shall be, duly organized, validly existing, and in good standing
uncer and by virtue of the laws of the State of California. Borrower is duly authorized to transact business in all other states in which
Borrower is doing business, having obtainad all necessary filings, governmental licenses and approvals for aach state in which Borrowar ts
doing business. Specifically, Borrower is, and at ali times shall ba, duly qualified as a foreign corporation in afl states in which the failure to
30 qualify would have a material adverse effect on its business or financial condition. Borrower hag the full power and authority to own its
froperties and to transact the businass in which it is presently engaged or prasently proposes to engage. Berrower maintains an office at
879 F Street, Suite 120, West Sacramento, CA 95605. Unless Borrower has designated otherwise in writing, the principal office is the
.office at which Borrower keeps its books and records including its records concerning the Collatersl, Borrower will notify Lender prior ta
any change in the location of Borrower's state of organization or any change.in Borrower's name. Borrower shall do alf things necessary to
Preserve and to keap in full force and effect its axistence, rights and privilages, and shall comply with all regulations, rules, Ordinances,
statutes; orders and decrees of any governmental or quasi-governmental authority or court applicable to Borrower and Borrower's business
activities. ,

Assumed Business Names; Borrower has filed or recorded alt documents or filings required by law relating to all assumed business names
used by Borrower. Excluding the name of Borrower, the following is a complete fist of all assumed business names under which Borrower
does business: None. : ,

Authorization. Borrower's execution, delivery, and performance of this Agreement and all tha Related Documents have been duty
authorized by all necessary action by Borrower and do not conflict with, result in a violation of, or constitute a default under {1} any
provision of {a} Borrower's articles of incorporation or organizetion, or bylaws, or (b) any agreement of other instrument binding upon
Borrower or (2) any law, governmental regulation, court decrea, or order applicable to Borrower of to Borrowez's properties.

Financial Information, Each of Borrower's financial statements supplied to Lender truly and completely disclosed Borrower's financial
condition as of tha date of the statemant, and there has bean no material adverse change in Borrower's financial condition subsequent tu
the date of the most recent financial statement supplied to Lander. Borrower has no material contingent obligations except as disclosed in
such financial stataments. ,

Lega} Effect. This Agreement constitutes, and any instrument or agreament Borrower is required to give under this Agreement when
delivered will constitute fegal, valid, and binding obligations of Borrower enforceable against Borrower in accordance with their respective
ferms, ~

Properties. Except as contemplated by this Agreement or as previously disclosed in Borrower's financial statements or in writing to Lender
and as accepted by Lender, and except for property tax lians for taxes not presently due and payable, Borrower owns and has gocd title to

all af Borrower's properties. free and clear of all Security Interests, and has not executed any security docwraante as pageinacetsternoms
relating to such properties. AN of Borrower's properties are titled in Borrower's legal name, and Borrower has not used or filed a financing

statement under any other name for at least the last five (5) years,
gcase 2:17-cv-01123-WBS-DB Recumenb4ggoFiled 10/15/19 Page 188 of 481 Doc 8&9

. 7 BUSINESS LOAN AGREEMENT
* Loan No: 0168068-0004 (Continued) Page 2

Hazardous Substances. Except as disclosed to and acknowledgad by Lender in writing, Horrower represents and warrants that: (1) Curing
the period of Borrower's ownership of the Collateral, there has bean no use, generation, manufacture, storage, traatment, disposal, release
or threatened release of any Hazardous Substance by eny person on, under, about or from any of the Colleteral. {2) Borrowar hag no
knowledge of, or reason to believe that there has bean {a} any breach of violation of any Environmental Laws; (b} any use, generation,
manufacture, storage, treatment, disposal, releasa or threatenad release. of amy Hazardous Substance on, under, about or from the
Collateral by any prior owners or occupants of any of the Collateral; or (c}) any actual or threatened litigation of claims of any kind by any
person relating to such matters. {3) Neither Borrower nor any tenant, contractor, agent or other authorized user of any of the Collatazat
shail use, ganeraie, manufacture, store, treat, dispose of or release any Hazardous Substance on, under, about or from any of tha —
Collateral; and any such activity shall be conducted in compliance with ail appilcable faderal, stata, and local laws, teguiations, and
ordinances, including without limitation all Environmental Laws. Borrower authorizes Lender and its agents to’ enter upon the Collateral to
make such inspections and tests as Lander may deem appropriate to datermine compliance of the Collateral with this section of tha
Agreement, Any inspections or tests made by Lander shal}! be at Borrower's expense and for Landar's purposes only and shall not be
construed to create any responsibility or liability on the part of Lender to Borrower or to any other person. The rapresentations and
warranties contained herein ara based on Borrower's due diligence in investigating the Collateral for hazardous waste and Hazardous
Substances. Borrower hereby (1} releases and waives any future claims against Lender for indammnity or contribution in tha event
Borrower becomes liable for claanup or other costs under any such laws, end (2) agrees to indemnify, defend, and hold harmiess Lender
against any and all cisims, fosses, fiabilitias, damages, penalties, and expenses which Lendar may directly or indirectly sustain or suffer
resulting from a breach of this section of the Agreament or as a consequence of any use, generation, manufactuze, storage, disposal,
release or threatened release of a hazardous waste or substance on the Collateral. The provisions of this section of the Agreement,
including the obtigation to indemnify and dafend, shall survive the payment of the !ndabtednass and the termination, expiration or
satisfaction of this Agreament and shall not be affected by Lender's acquisition of any interest in eny of the Collateral, whether by
foreclosure or otherwise.

Litigation and Claims. No litigation, claim, Investigation, administrative procasding or similar action (including those for unpaid taxes}
against Borrower is pending or threatened, and no othar avant has occurred which may materially adversely affect Borrower's financial
condition or properties, other than litigation, claims, or other evanta, if any, that have been disclosed to and acknowiadgad by Lender in
writing. ,

Taxes. To the bast of Borrower's knowledge, all of Borrower's tax returns and reports that are or were required to be filed, have been
filed, and all taxes, assessments and other governmentel charges have been paid in full, except ‘those presently boing or to be contested by
Borrower in good faith in the ordinary course of business and for which adequate reserves have beén provided.

Lien’ Priority. Uniass otherwise previously disclosed to Lender in writing, Borrower has not entered into or granted any Secutity
Agreaments, of permitted the filing or attachment of any Security interests on of affecting any of the Collateral directly or indirectly
securing repaymant of Borrower's Loan and Nota, that would be prior or that may in any way be superior to Lender's Security Interests end

rights in and to such Collaterel.

Binding Effect. This Agraement, the Note, all Security Agreements (if any}, and all Related Documents ara binding upon the signers
thoreof, os well os upon their successors, representatives and assigns, and are legally anforcaable in accordance with their respective

terms.
AFFIRMATIVE COVENANTS. Borrower covenants and agrees with Lender that, so fong as this Agreement remains in effect, Borrower will:
Notices of Ciaims and Litigation, Promptly inform Lender in writing of {1} all material adverse changes in Borrower's financial condition,
and. {2} alt existing and all threataned litigation, claims, investigations, administrative proceedings or similar actions affecting Borrower or
any Guarantor which could materially affect the financial condition of Borrower or the financial condition of any Guarantor,
Financial Records, Maintain its books and records in accordance with GAAP, applied on 4 consistent basis, and permit Lender te examina
and audit Borrower's books and records at ail reasonable times. . :
Financial Statements.” Furnish Lender with the following:
Annual Statements, As soon as avaliable, but in no event tater than one hundred aighty {780} days after the end of each fiscal year,
Borrower's balanca sheat and income statement for the year ended, compilad by a certified public accountent satisfactory to Lander,
Interim Statemants, As soon as available, but in no event fater than sixty (60} days after the end of each Half-year, Borrower's
balance sheet and profit and loss statement for the period ended, prepared by Borrower in form satisfactory to Lender.

Tax Returns. As soon as available, but in no evant later than thirty (30} days after the applicable filing date for the tax reporting psriod
ended, Federal and other governmental tax returns, prepared by a tax professional satisfactory te Lender. :

Filed 09/21/1

Additiona! Requirements.
Guarantor Financial Information. Borrower covenants and agrees with Lender that, while this Agreement is in affect, Borrowar will

furnish Lender with Guarantor's personal financial statement, as of October 31st, on Celifornia Bank & Trust form, es soon as
available, but in no evant later than November 30th, on an annual basis and: e signed copy of Guarantor's filed Federal Income Tax
Return, as soon as available, but in no event ater than thirty {30} days from data.of filing, on an annual basis

All financial reports required to ba provided under this Agreament shall be prepared in accordsnce with GAAP, epplied on a consistent
basis, and certified by Borrower as being trua and correct. :
Additional Information. Furnish such additional information and statements, as Lender may request from time to tima.

Insurance. Maintaln fire and other sisk insurance, public lability insurance, and such othar insurance es Lender may raquira with respect to
Borrower's properties and operations, in form, amounts, coveragas and with insurance companiea ecceptable to Lender, Borrower, upon
request of Lender, will delivar to Lendar trom time to tire the policies or certificates of insurance in form satisfactory to Lender, including
stipulations that coverages will not ba cancelled or diminished without at least ten {10} days prior written notice te Lender, Each insurance
policy also shall include an endorsement providing that coverage in favor of Lander will not be impaired In any way by sny act, omissian or
default of Borrower or any other person. -In connection with alf policias covering assets in which Lender holds or is offered a security
interest for the Loans, Borrower will provide Lender with such lender's joss payable or other endorsements as Lender may require.

Insurance Reports. Furnish to Lender, upon request of Lender, reports on each existing insurance policy showing such information as
Lender may reasonably request, Inciuding without limitation the following: (1). tha name of the insurer; (2) the risks insured; (3) the
amount of the policy; {4) tha properties insured; (5) the then current property vajues on the basis of which ie hte ePhar ea obtained,
and the manner of determining those values; and (6) the expiration date of the policy, in addition, upon request of Lender [however not
rnore often than annually}, Borrower will hava an independent appraiser satisfactory to Lander determine, as applicable, the actual cash
Filed o9/21/1gC ase 2:1 7-cv-01125-WBS-DB POR BNA AF Filed 10/45/19 Page 189 of 481 Doc 89°

. BUSINESS LOAN AGREEMENT
Loan No: 0168068-0004 {Continued} Page 3
value or replacement cost of any Collateral. The cost of such appraisal shall ba paid by Borrower.

Guaranties. Prior to disbursement of any Loan proceeds, furnish executad guaranties of tha Loans in favor of Lender, executed by the
guarantors named below, on Lender's forms, and in the amounts and undar the conditions sat forth in those guaranties.

 

Names of Guarantors Amounts
Deepal Wannakuwatte 516.447,467,00
Betsy Wannakuwatte / 916,447,467.00

Other. Agreements, Comply with all terms and conditions of al other agreements, whether now or hereatter existing, betwean Borrower
and any other party and notify Lender immediately in writing of any default in connection with any other such agreements.

Loan Proceeds, Use all Loan proceeds solely for Borrower's business operations, unless specifically consented to the contrary by Lender in
writing.

Taxes, Charges and Liens. Pay and discharge when duo alt of its indebtedness and obligations, including without limitation ail assessments,
taxes, Governmental charges, lavies and fiens, of every kind and nature, imposed upon Borrower of its properties, income, or profits, prior
to tha datg.on which penalties would attach, and all lawful claims that, if unpaid, might become a lien or charge upon any of Borrower's
properties, “income, or profits. Provided however, Borrower will not ba raquired to pay and discharge any such assessment, tax, charge,
levy, en or claim so tong as {1} the iegality of the same shalt be contested in good faith by appropriate proceedings, and {2} Borrower,
ghail have established on Borrowar's books adequate rasarves with respect to such contested assessment, tax, charge, levy, fien, or claim
in accordance with GAAP.

Performance. Perform and comply, in-a timely manner, with all terms, conditions, and provisions set forth in this Agreemant, in the Related
Documents, and in all other instruments and agreements between Borrower and Lender. Sorrowar shall notify Lendar immediately in
writing of any default in connection with any agreement. ;

Operations. Maintain executive and management personnel with substantially the same qualifications and experiance as the present
executive and management personnel; provide written notica to Lender of any change in executive and managament personnel; conduct its

business affairs in a raasonable and prudent manner.

Environmental Studies. Promptly conduct and complete, at Borrower's axpensa, all such Investigations, studies, sampilngs and testings as
may be requested by Lender or any governmental authority relative to any substance, or any waste or by-product of any substance defined
as toxic of a hazardous substance under applicable federal, state, or ioral law, rule, regulation, ordar or directive, at or affecting any

property or any facility owned, leased of used by Borrower.

Compliance with Governmental Requirements. Comply with all laws, ordinances, and regulations, now or hereatter in effect, of ail
governmenta! authoritias applicable to the conduct af Borrower's properties, businesses and operations, and to the use or occupancy af the
Collateral, inctuding without limitation, the Americans With Disabilitias Act, Borrower may contest in good faith any such law, ordinance,
or regulation and withhold compliance during any proceeding, including appropriate appeals, so long as Borrawer has notified Lender in
writing prior to doing so and so fang as, in Lander's sola opinion, Lender's interests in the Collateral are not jeopardized, Lenter may
require Borrower to post adequata security of a surety bond, reagonably satisfactory to Lender, to protect Lender's interast,

Inspection. Permit employees of agents of Lender at any reasonable tim to inspect any and all Collateral for the Loan or Loans and
Borrower's other properties and to examine or audit Borrower's books, accounts, and records and to make copies and memoranda of
Borrower's books, accounts, and records, If Borrower now or at any time heraefter maintains any secords {including without limitation
computer generated racords and computer software programs for tha generation of such records} in the possassion of a third party,
Borrower, upon request of Lender, shall notify such party ta permit Lender free access to such records at all reasonable times and to
provide Lander with copies of any racords It may request, all at Borrower's expensa,

Envitonmental Compliance and Reports. Borrower shail comply in all respects with any and alt Environmental Laws; not cause. or permit to
exist, as a ragult of an intentional or unintentional action oF omission on Borrower's part or on the part of any third party, on property
owned and/or occupiad by Borrowar, any anvironmental activity where damage may result to the environment, unless such environmental
activity is pursuant to and in comptiance with the conditions of a permit issued by the appropriate federal, state or local govarnmentat
authorities; shall furnish to Lender promptly and in any event within thirty (30) days after recelpt thereof 4 copy of any notice, summons,
lien, citation, directive, fetter or other communication from any governmental agency or instrumentality coneerning any Intentional oF
unintentional action of omission on Borrower's pert in connection with any environmentel activity whether or not thare is damage to the
environment and/or other natural resources.

Additional Assurances. Make, execute ond deliver ta Lender such promissory notes, mortgages, deeds of trust, security agreements,
assignments, financing statements, instruments, documents and other agreements as Lender or its attorneys May reasonably request to

evidence and secure tha Loans and to parfect all Security interests.

LENDER'S EXPENDITURES. If any action or proceeding is commenced that would materially affect Lender's interest in the Collateral or if
Borrower faila to comply with any provision of this Agreement of any Related Documents, including but not limited to Borrower's failure to
discharge or pay when due any amounts Borrower is required to dischatge or pay under this Agreement or any Related Documents, Lender on
Borrower's behalf mey {but shall not be obligated to) take any action that Lender deems appropriate, including but not limitad to discharging or
paying aif taxes, liens, sacurity interests, encumbrances and other claims, at any time levied or placed on any Collateral and paying all costs for
insuring, maintaining and preserving any Collateral. All-such expenditures incurred oF paid by Lender for such purposes will than bear interest at
the rate charged under the Note from the data incurred or paid by Lander to the date of repayment by Borrower. All such expenses will become
a pert of the Indebtedness and, ‘at Lender's option, will (A} be payable on demand: {B} be added to the balanca of the Note and be

* apportioned among and be payabla with any installmant paymants to become due during either (1) the term of any applicable insurance policy;
or (2) the remaining term of tha Note; or {C) be treated as a balioon payment which will be dua and payable at the Nate's maturity. —

NEGATIVE COVENANTS. Borrower covenants and agrees with Lender that whila this Agreament Is’ in effect, Borrower shail not, without the
prior written consent of Lender:

Indebtedness and Liens. {t) Except for trade debt incurrad in the normal coursa of businass and indebtedness to Lender contemplated by
this Agreement, create, incur or assume indebtedness for borrawed money. including capital laases, {2} sell, transfar, mortgage, assign,
pledge, lease, grant a security interest in, or encumber any of Borrower's assets (except es allowed as Permitted Liens}, ar {3} sel} with
recourse any of Borrower's accounts, except to Lender.

Continuity of Operations. {1} Engage in any business activities substantially different than those in which Borrower is presently angaged,
(2) cease operations, liquidate, merge, transfer, acquire or consolidate with any other antity, change its BahG SISTED SERRA or sail i
Collateral out of the ordinary course of business, or {3} pay any dividends on Borrower's stock tother than dividends payable in its stock}, }

provided, howaver that notwithstanding the foregoing, but only so long as no Event of Default has occurred and is continuing or would. ;
Fifed 09/21/16CaSe 2:17-cv-01123;WBS-DB RegaenenoagooFiled 10/15/19 Page 190 of 481

, . BUSINESS LOAN AGREEMENT
Loan No: 0168068-0004 (Continued)

Doc 89

Page 4

result fam the payment of dividends, if Borrower is a “Subchapter 5 Corporation” (as defined in the Internal Revenus Code of 1986, as
amended), Borrower may pay cash dividends on its stock to its shareholders from time to time in amounts necessary to enable the
shareholders to pay incoma taxes and make estimated income tex payments to satisty thair tiabititias under fedaral and state Jaw which
arise solely from their status a& Shareholders of a Subchapter 5 Corporation because of their ownership of shares of Borrower's stock, or

purchase or retire any of Borrower's outstanding sharas or alter or amend Borrower's capital structure.

Loans, Acquisitions and Guaranties. [1} Loan, invest in or advance money or assets to any other person, enterprise or entity, {2}
purchase, create or acquire any interest in any other enterprise or entity, or (3} incur any obligation as surety or guarantor other than in

the ordinary course of business.

Agreaments. Borrower will not enter into any
parformance of Borrower's obligations under this Agreement or in connection herewith.

agreement containing any provisions which would be violeted or breached ‘by the

CESSATION OF ADVANCES. If Lender has made any commitmant to make any Loan to Borrower, whather under this Agraamant or under any
other agreement, Lender shail have no abligation to make Loan Advances or to disburse Loan proceeds lf: (A) Borrower or any Guarantor is in
defautt under the terms of this Agreement or any of tha Related Documents or any other agreement that Borrower or any Guarantor has with
Lender; (B} Borrower or any Guarantor dies, becomes incompetent or becomes insolvent, files a petition in bankruptcy or similar proceedings,
or is adjudged a bankrupt; {C) there occurs a material adverse change in Borrower's financial condition, in tha financial condition of any
Guarantor, or ifs the value of any Collateral securing any Loan; or {D} any Guarantor seaks, clalms or otherwise attempts tc limit, modify or
revoke such Guarantor's guaranty of the Loan or any other loan with Lender; or (E} Lender in good faith deems itself insecure, even though no

Event of Default shall have occurred.
DEFAULT. Each of the following shall constitute an Event of Default under this Agreement:

Payment Default. Borrower fails to make any payment whan due under the Loan.

Other Defaults. Borrower fails te comply with or to perform any other term, obligation, covenant of condition contained in this Agraamant
or in any of the Related Documents or to comply with or to perform any term, obligation, covanant or condition contained in any cther

agreement betwasn Lender and Borrower.

Default In Favor of Third Parties. Borrower or any Grantor defaults under any loan, extension of credit, security egraamant, purchase or

sales agreement, or any other agreement,
Grantor's property or Borrower's or any Gr.
any of the Related Documents.

False Statements. Any warranty, rapresentation or statement m

in favor of any other creditor or person that may materially affact any of Borrower's of any
antor's ability to repay the Loans or perform their respective obligations under this Agreement or

ade or furnished to Lender by Borrower or on Borrower's behalf under this

Agreement or the Ralatad Documents is false or misleading in any meterlal respect, either now or at the time made or furnished oF becomes

faise or misteading at any time thereafter.

insolvency. The dissolution or termination of Borrowar's existence as a going business, tha insolvency of Borrower, the appointment of 2

receiver for any part of Borrower's property,
commencement of any proceeding under ony bankruptcy or insolvency laws by of against Borrower,

any assignment for the benefit of creditors, any type of creditor workout, or the

Dafectlve Collateralization. This Agreement or any of the Related Documents ceases to ba in full force and effect {including faiture of any

collateral document to create a valid and perfected security interest or lien) at any time and for any reason. |

_ Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture proceedings, whether by judicial proceeding, self-help,
repossession or any other method, by any creditor of Borrower or by any governmental agency against any collateral securing the Loan.

This includes & garnishment of any of Borrower's accounts,
not apply if thara is a good falth dispute by Botrower as to t
forfeiture proceeding and If Borrower gives Lender written notice of the cre

including daposit accounts, with Lander. However, this Event of Oefauit shall
he validity of reasonableness of the claim which Is the basis of the craditor or
ditor or forfeiture proceeding and depasits with Lender monies or

a surety bond for the creditor or forfeiture procesding, in an amount determined by Lender, in its sole discretion, as being an adequate

rasarve of bond for tha dispute.

Events Affecting Guarantor. Any of the preceding events occurs with raspact to any Guarantor of any of the Indebtedness or any

Guarantor dies or becomas incompetent, or revokes or disputes the validity of, or liability under, -eny Guaranty of the Indabtednass,

Change In Ownership. Any change in ownership of twenty-five percent (25%) or more of tha common stock of Borrower,
Adverse Change. A material adverse change occurs i
performance of the Loan is impaired.

Insecurity. Lender in good faith believes itself insecura.

n Borrower's financial condition, or Lerider beliaves the prospect of payment or

Right to Cure, If any default, other than a default on Indebtedness, is curable and if Borrower or Grantor, as the case may be, haa not been

given a notice of a similar datault within tha preceding twelve {12} months,
after reacaiving written notice from Lander damanding cure of such d
requires more than fifteen {15} days, immediately initiate steps whic
default and thereafter continue and complete all reasonable and necessary steps §
practical.

it may be cured if Borrower or Grentor, as the Case may be,
efault: (1) cure the default within fiftaan {15} days; or (2) if the cure
h Lender deems in Lender's solo discretion to be sufficient to cura the
ufficlant to produce compliance aa scon 4s reasonably

EFFECT OF AN EVENT OF DEFAULT. If any Event of Default shall occur, except where otherwise provided in this Agrsament or tha Related

Documents, all commitmants and obligations of Landar under this Agreement or
tetminate finctuding any obligation to make further Loan Advan
become due and payable, all without notice of any kind to Borrower,
"Insolvancy" subsection above, such acceleration shail be automatic
provided in the Related Documents o
fights and remedies shall be cumulative and may be exercised singularly or concurr

xclude pursuit of any othar remedy, and an elaction to make expenditures or ta ta

-rantor shelt not affect Lender's right to daclare a default and to exercise its rights and ramedies.

DEPOSIT AGREEMENT SECURITY. Borrower hereby grants a security intarest to Lender in any and all deposit accounts {checking,
moncy market or time) of Borrower at Lender, now existing or her
accounts Borrower. holds jointly with someone else.

the Related Documents or any other agreement immediataly will
cos or disbursements), and, at Lender's option, afi Indebtedness immediately will
except that in the case of an Event of Default of the typa described in the
and not optional, (n addition, Lendar shall have oll the tights and remedies
1 available at law, in equity, or otherwise. Except as may be prohibited by applicable faw, all of Lander's
ently. Election by Lander to puraue any remedy shail not .
ke action to perform an obligation of Borrower or of any

savings,

ginatter opened, to secure the Indebtedness. This includas ali deposit

JURY WAIVER: JUDICIAL REFERENCE. Borrower and Lender each walve their respactive rights to a trial bef; ian page ion, with any
erty.

disputes related to this Agreement, any of the Related Documents and the transactions contemplated hereby an
inctude without fimitation any claim by Borrower or Lender,

uch disputes
claims brought by Borrower ag a class representative on behalf of others, and claims
Filed

.

og2uae a8° 24 -eV 01128 WES-DB REGUS b3dgd Ned 10/75/19 Page 191 of 481 Doc 89
vo m BUSINESS LOAN AGREEMENT
Loan No: 0168068-0004 (Continued) Page 5

 

by a class representative on Borrower's behalf as a class mamber (so-caliad "class action” suits}, This Provision shall not apply if, at the time
an action is brought, Borrower's loan is funded or maintained in a state whara this jury trial waiver is not permitted by faw.

Ifa jury trial waiver is not permitied by appliceble law and a dispute arises between Borrower and Lender with raspact to this Agrearnent, any of
the Related Documents, the enforcement hereof of thereof of the transactions contemplated hereby or tharaby, either of Borrower or Lender
may require that it be resolved by judicial reference in accordance with California Code of Civil Procedura, Sections 638, et seq., inckuding
without limitation whether the dispute is subject to a judicial referance proceeding. The referee shail ba a retired judge, agread upon by the
parties, from either the American Arbitration Association (AAA) or Judicial Arbitration and Mediation Service, Inc. JAMS}, # tha parties cannot
agree on tha referee, the party who initially selected the reference procedure shall request a panet.of ten retired judges from either AAA or
JAMS, and the court shail select the referea from that panel, The referee shall be appointed to sit with all of the powers provided by law. Tha
parties agree that time is of the essenca in conducting the judicial reference proceeding sat forth herein. The costs of the judicial reference
proceeding, inciuding the fee for the court reporter, shall be borne equally by the parties as the costs are incurred, untess otherwise awarded by
the referee, Tha referee shall hear all pre-trial and past-trial matters {including without limitation requests for equitable relief}, prepare an eward
with written findings of tact and conclusions of [aw and apportion costs es appropriete. The referea shall ba empowered to onter equitable relia!
as well as legal relief, provide all tamperary of provisional remedies, enter equiteble orders that are binding on the Parties and rule on any motion
that would be authorized in a trial, including without limitation motions for summary judgment or summery adjudication, Judgment upon the

_ award shall be entered in the court in. which such proceeding was commenced and alt parties shall have fuil rights of appeal. This provision will

BS &

not be deamed to limit or constrain Lender's right of offset, to obtain provisional or ancillary remedies, to interplead funds in the avent of a
dispute, to exercise any security interest or tien Lender may hold in property or to comply with legal process involving Borrower's accounts or

other property.

INCREASED COSTS. if any change in a law, rule or regulation, or the interpretation or application thareof, or Lender's compliance with any
request, guideline of directive (whether or not having the force of law) of any governmental authority (collectively, a “Change in Law"} shall ti}
impose, modify or deem applicabic any reserve, special deposit or similar requirement against of with respect to the assets of, deposits with or
fot the account of or credit extended by Lender or (ii) impose on Lender any other condition affecting this Agreement or the loans hereunder or
any fetter of cradit or participation therein and the result of any of tha foregoing shall be to increage the cost to Lender of making or maintaining
any loan {or its commitment to make any such loan} or to increase the cost to Lender of issuing or maintaining any letter of credit or to reduce
the amount of any sum received or racalvable by Lender hereunder, then Borrower will pay to Lender such additional amaunt as will compensate
Lender for such additional costs or raduction,|f Lander determines that any Changs in Law regerding capital requirements has or would have the
affact of reducing the rata of return on the capitat of Lender or Lender's holding company from this Agraement or the foans or letters of credit
made of issued by Lender to a level below that which Lender or Lender's holding company could have achieved but for such Change in Law
(taking into consideration Lender's policies and the policies of Lendez's holding company with raspect to capital adequacy}, then from time to
time Borrower will pay to Lender such additional amount as will compensata Lender or Lendar‘s holding company for any such raduction, es set
farth in 3 certificate of Lender dascribing in reasonable detail the amount of amounts necessary to compensate Lender or fs holding company.
Tha amounts and description in such certificate shall be conclusive absant manifest error, and Borrower agrees to pay to Lender the amount
shown in such certificate within ten {10} business days after receipt thereof.Failura or delay on the part of Lender to damand compensation
ursuant to this section shall not constitute o walvar of Lender's right to demand such compensation. . ‘

LINE USAGE PROVISION. Borrower covenants and agraes with Lander that, while this Agreement is in effect the Line is limited for purchase of
inventory ratating to purchases by Jamestown Health and Medical Supply, Inc. LLC, under distribution agreement dated October 26, 2005, and
supported by copies of purchase orders submitted pursuant to each advance requested.

ADVANCES, Borrower covenants and agrees with Lender that, whila this Agreement is in effect, Advances under this fine will be made by
Bankers Acceptance under conditions as set forth under the Accaptance subline attached and shall bear interest at the Bankers acceptanca rate

matching the anticipated repayment term for the underlying transaction plus 3.0 percent. Should any advance not be repaid in accordance with
the bankers acceptanca term provided for under the advance, then tha interest rate will default to the variable interast rata as defined within the

Promissory Note dated May 17, 2006.
ADDITIONAL PROVISION, Borrower covenants and agrees with Lender that, if we receive 6 non-renewal notice of tha Stand-By Letter of Credit,

. then any Bankers Acceptance or Lettor of Cradit issued must have a maturity date at least 5 deys prior to the cufrent expiration date of the

Stand-By Letter of Credit (which is not going to be renewed}.

ADDITIONAL PROVISION, Borrower acknowledges and reaffirms its agreement for assignment of payments, proceeds and distributions made by
international Manufacturing Group, Inc, in favor of California Bank & Trust, dated May 47, 2006, and that this agraement remains in futl force

and effect.
BUSINESS LOAN AGREEMENT. THIS BUSINESS LOAN AGREEMENT AMENDS AND RESTATES THE PRIOR BUSINESS LOAN AGREEMENT
DATED FEBRUARY 20, 2007, AS AMENDED FROM TIME TO TIME. . .

ADDITIONAL INFORMATION, In addition to tha covenants and agreements of Borrower set forth under "AFFIRMATIVE COVENANTS" above,
Borrower furthar covenants and agrees with Lender that, so jong as this Agreament remains in effect, Borrowar shail continuously maintain in
full force and effect an itravocable standby letter of credit (the "L/C"} with a major bank or financial Institution ("L/C Issuer") with a term
expiring no later than the maturity of the Note in an amount at least equal to tha amount of the Note, plus one year's anticipated interest an
such amount, if any {unless otherwise agreed to by Lender}, and in a form and on any other necessary or appropriste terms, all ag are
acceptable to Lender in its sole discretion and which shall name Lender as the boneficiary for the purpose of securing the Indebtedness and
Borrower's ather obligations hereunder and under tha Related Documents. Lender's receipt of any notice of L/C Issuer's election not to extend
or renew the L/C or as to the termination of the L/C for any other raason, or L/C Issuer's dishonor of any draw by Lender under the L/C, shall
constitute an Event of Default. Borrower covenants and agrees to immediately notify Lender upon its receipt of any notice of non-extension,
non-renewal of termination of the L/C, Notwithstanding anything to the contrary herein, Borrower shall not be entitied to a right to cure under
tha section entitled “DEFAULT - Right to Cure” hereunder with respect to any Event of Default under this section, unless agreed to by Lender in
its sole discretion.
MISCELLANEOUS PROVISIONS, The following miscellaneous provisions ara a part of this Agreement: /
Amendments, This Agreemant, together with any Related Documents, constitutes the entire understanding and agreement of the parties
as to the matters set forth in this Agreement. No alteration of or amendment to this Agresmant shall be effective unless given in writing
and signad by the party or parties sought to be charged or bound by the alteration or amendment.
Attomeys’ Fees: Expenses. Borrower agrees to pey upon demand all of Lender's costs and expensas, Including Lender's attorneys' fees
and Lender's legal expenses, incurred in connection with the enforcement of this Agreement. Lender may hire or pay someone else to help
enforca this Agreement, and Borrower shall pay the costs and expenses of such enforcemant. Costs and expenses Include Lender's
attorneys’ faas and legal expenses whether or not there is a lawsuit, including attorneys’ fees end=xhgat Befndnage GQ? 0h gnkruptey
proceedings {including efforts to modify of vacete any automatic stay or injunction), appeals, and any anticipated post-judgmant collecton
services. Borrower also shall pay all court costs and such additional fees as may ba directed by the court,

ae
Filed g9/21/16C ase 2:17-cv-01123- WBS-DB RestunenosaooFiled 10/5/19 Page 192 of 481
oT , "BUSINESS LOAN AGREEMENT
n No: 0168068-0004 (Continued) Paga &

Loa

 

Caption Headings. Caption headings in this Agreement are for convenience purposas only and ere not to be used to interpret or define the
provisions of this Agreament. :

Consent to Loan Participation, Borrower agrees and consents to Lender's sale or transfer, wheather now or tater, af one or more -
participation interests in tha Logan to one or more purchasers, whether related or unrelated to Lender. Lender may provide, without any
limitation whatsoever, to any one or more purchasers, or potential purchasers, any information of knowledge Lender may have about
Borrower or about any other matter relating to the Lean, and Borrower heraby waives any rights to privacy Borrower may have with raspact
to such matters. Borrower additionally waives any and all notices of sale of participation interests, a5 weil as all notices of any repurchase
of such participation interests. Borrower also agrees that the purchasers of any such participation interests will be considered as the
absolute owners of such interests in the Loan and will have all the rights granted under the participation agreement or agreemants
govarning the sale of such participation interasts. Borrower further waives all rights of offset or counterclaim that it may have now ar later
against Lender or against any purchaser of such a participation intarast and unconditionally agrees that either Lander or such purchaser may
enforce Borrower's obligation under the Laan irrespective of the failure or insolvency o7 any holder of any interest in the Loan. Borrawer
further agrees that the purchaser of any such participation interests may enforce its interests irrespective of any personal claims or
defenses that Borrower may have against Lendar.

Governing Law. This Agreement wil! bea governed by fedaral law applicable to Lender and, to the extent not preempted by federal law, the
laws of the Stata of Callfornia without regard to Its conflicts of law provisions. ‘This Agreement has been accepted by Lender in the State

of California.
Choice of Venue. If there Is a lawsuit, Borrower agreas upon Lender's request to submit to the Jurisdiction of the courts of Sacramento
County, State of California.

No Walver by Lender. Lander shall not be deemed to have waivad any rights under this Agreement unlass such waiver is given in writing
and signed by Lender. No delay or omission on the part of Lender in exercising ony right shall operate as ¢ waiver of such right of any
other right. A waiver by Lender of a provision of this Agreement shall not prejudice or constitute a walver ot Landar's right otharwisa to
demand strict compliance with that provision or any other provision of this Agreement. No prior waiver by Lender, nor any course of
dealing between Lender and Borrower, o7 between Lender and any Grantor, shalt constitute a waiver of any of Lander‘s rights or of any of
Borrower's or any Grantor's obligations es to any future transactions. Whanever the consent of Lender fs required under this Agraament,
the granting of such consent by Lender in any instance shall not constitute continuing consent to subsequent instances where such consent
is required and in all cases such consent may be granted of withheld in the sole discretion of Lender.

Notices. Any notice required to ba given under this Agreement shall be given in writing, and ‘shall bo effective when actually dofivared,
whan actually received by telefacsimile (unless atherwise required by jaw), when deposited with a nationally recognized ovarnight couriar,
or, it mailed, wher deposited in the United Stetes mail, as first class, certified or registered mall postage prepaid, directed to the addresses
shown near the beginning of this Agreement. Any party may change its address for notices under this Agreement by giving format wiitten
notics to the other parties, specifying thet the purpose of the notice is to changes the party's address. For notice purposes, Borrower
agreas to keap Lender informed at all times of Borrower's current address. Unless otherwise provided or required by Jaw, if there is more
than one Borrower, any notice given by Lender ta any Borrower js deemed to be notice given to all Borrowers,

Severability. If 2 court of competent jurisdiction finds any provision of this Aqraement to be illegal, invalid, or unenforceable as to any
ciroumetance, that finding shall not make the affending provision itlegai, invofid, ar unenforceable as to any other circumstanca. If feasibla,
the offanding provision shall be considered modified so that it becomes legal, valid and enforceable, If the offending provision cennot be 30
modified, it shall be considered deleted fram thia Agreement. Unless otherwisa required by law, the illegality, invatidity, or unenforceability
of any provision of this Agreemant shail not affect the legality, validity or enforceebility of any other provision of this Agreement.

Subsidiaries and Affillstes of Borrower, To the extent the context of any provisions of this Agreament makes it sppropriate, including
without limitation any representation, warranty or covenant, the word “Borrower” ag used in this Agreement shell include all of Borrower's

 subsidiarias and affiliates, Notwithstanding the foregoing however, under no circumstances shall thia Agreamant ba construed to require

DEF!

Lender to make any Loan or other financial accommodation to any of Borrower's subsidiaries or affiliates,

Successors and Assigns. Ali covenants and agreements by or on behalf of Borrower contained in this Agreement or any Related
Documents shall bind Borrower's successors and assigns and shall inure to the benefit of Lender and its successors and assigns. Borrower
shall not, however, have the right to assign Borrower's rights under this Agresmant or any interest therein, without the prior written
consent ot Lender.

Survival of Representations and Warrantlas. Borrower understands and agrees that in extending Loan Advances, Lender is relying on ali
representations, warfanties, ‘and covenants made by Borrower in this Agreement or in any certificate or othar Instrument delivered by
Borrowar to Lender under this Agreament of the Related Documents. Borrower furthar agrees that ragardless of any investigation made by
Lender, all such representations, warrantias and covanant$ will survive the extansion of Loan Advances and delivery to Lander of tha
Related Documents, shall be continuing in natura, shell be deemed mada and redated by Borrower at the time each Loan Advance is made,
and shalt remain in full force and effect until such time as Borrower's Indebtedness shall be paid in full, or until this Agreement shall be
tarminated in the manner provided above, whichever is the last to occur.

Time Is of the Essence. Time is of the assence in the performance of this Agreement,
NITIONS. The following capitalizad words and terms shail have the following meanings when used in this Agreamant. Unless specifically

stated to the contrary, all references to dollar amounts shall mean amounts in lawful money of the United States of America. Words and terms
used in the singular shall include the plural, and the plural shall include the singular, as the context may require, Words and terms not otherwise
defined in this Agreement shail have the meanings attributed to such terms in the Uniform Commercial Code, Accounting words and tarms not

othe

rwise defined in this Agreement shall have the meanings assigned to tham in accordance with generally accepted accounting principles as in

effect on the data of this Agreement: :

Advance. The word “Advance” maens a disbursement of Loan funds made, of to be made, to Borrower o7 on Borrower's behalf on a fine
of cradit or multiple advance basis under the terms and conditions of this Agraament.

Agreement. Tha word "Agreement” means this Business Loan Agraement, as this Business Loan Agraement may be amanded or modified
fram time to time, together with ail exhibits and schedules attached to this Business Loan Agreement fram time to time.

Borrower. The word “Borrower” means International Manufacturing Group, Inc. and includes alt co-signergs and co-makars signing the Note
and gil their successors and assigns.

Collateral. The word "Collateral™ means all property and assets granted as collateral security for a Loan, whethar real or parsonal property,
whether granted directly or indirectly, whether granted now or In the future, and whether granted inGtthibiieitad ages@00He4 interest,
mortgage, collateral mortgage, deed of trust, assignment, pledge, crop pledge, chattel mortgage, collateral chattel martgags, chattel trust,
factor's Han, equipment trust, conditional sale, ust receipt, lian, charge, fen or title retention contract, lease oF consignment intended as a
Filed 09/21/16Case 2:17-cv-01123-WBS-DB Rewsam@paggoriled 10/15/19 Page 193 of 481 Doc 89
nN BUSINESS LOAN AGREEMENT |
. Loan No: 0168068-0004 . (Continued) ; Page 7

security device, or any other security or jien interest whatsoever, whether craated by law, contract, or otherwise.

Environmental Laws. The words “Environmental Laws" maan any and all state, federal and local statutes, regulations and ordinances
relating. to the protection of human health or ths environment, including without Hmitation the Comprehensive Environmental Aesponse,
Compensation, and Liability Act’ of 1980, as amended, 42 U.S.C. Section 9601, ct seq. ("CERCLA"), the Superfund Amendments and
Reauthorization Act of 1986, Pub. L. No. 99-499 {"SAAA‘), the Hazardous Materials Transportation Act, 49 U.S.C. Section 1801, at seq.,
the Aescurce Conservation and Recovery Act, 42 U.S.C, Section 6901, et saq., Chapters 6.5 through 7.7 of Division 20 of the California
Health and Safety Code, Section 25100, et saq., or other applicable state or federal laws, rules, or regulations adopted pursuant therato.

Event of Default. The words “Event of Dafault" mean any of the events of default set forth in this Agreement in the default section of this
Agreement,
GAAP, The word "GAAP" means generally accepted accounting principles.

Grantor. The word “Grantor” means each and ail of the persons or entities granting a Security Interest in any Collaterat for the Loan,
including without fimitetion all Borrowers granting such a Security Interest. . ’

Guarantor. The word “Guarantor” means any guarantor, surety, of accommodation party of any or all of the Loan.

Guaranty. Tha word “Guaranty" means the guaranty from Guarantor to Lender, including without limitation a guaranty of all or part of the
Note, .
Hazardous Substances. The words “Hazardous Substances" mean materials that, because of their quantity, concentration or physical,
chemical or infectious characteristics, may cause of pose 6 present or potential hazard to human health or the environment whan
improperly used, treated, stored, disposed of, genarated, manufactured, transported or otherwise handied. The words “Hazardous
Substances" are used in their very broadest sanse and include without limitation any and alt hazardous or toxic substances, materials or
waste as defined by or listed under the Environmental Laws. The term “Hazardous Substances" also includas, without limitation, petrolaum
and petroleum by-products or any fraction thereof and asbestos, .
Indebtedness. The word "indebtedness" means the indebtedness evidenced by the Note or Related Documents, Including all principal and
interest together with all other indebtedness and costs and expanses for which Borrower is rasponsibla under this Agreement o, under any
of the Related Documents.

_ Lender, The word “Lendes* means California Bank & Trust, its successors and assigns.
Loan. The word “Loan” means any and all toans and financial accommodations from Lender to Borrower whether now or hareaftar
existing, and however evidenced, including without limitation those foans and financial accommodations described herein or described on
any exhibit or schadule attached to this Agreamant from time to time.
Note. The word “Note” means the Note executed by International Manufecturing Group, Inc. in tha original principal amount of
$1,500,000.00 dated May 17, 2006, together with all renawals of, extensions of, modifications of, refinancings of, consolidations of, and
substitutions for ths Nots or Credit Agreement or any other subsequent Notes evidencing further Indebtedness.

Permitted Liens. The words “Permitted Liens" mean {i} liens and security interasts securing Indebtedness owed by Borrowar-to Lender;
(2) liens far taxes, assessmonts, or simitar charges either mot yet due or being contested In good faith; {3} fiens of materialmen,
mechanics, warehouseman, or carriers, or other like lians arising jn the ordinary course of business and securing ebligations which ara not
yet delinquent; (4) purchasa money liens or purchase money sacurity interests upon or in any property acquired or held by Borrower in the
ordinary course of businass to secure indebtednass outstanding on the date of this Agreement or permitted te be incurred! under the
paragraph of this Agreement titled “Indebtedness and Liens"; {6} liens and security interasts which, as of tha date of this Agreement,
have been disclosed to and approved by the Lender in writing; and {6) those liens and security interests which in the aggregate constitute
an immaterial and insignificant monetary amount with respect to the net value of Borrower's assets.
Related Documents. Thea words “Related Dacuments” mean all promissory notes, credit agreements, loan agreements, environmental
agreements, guaranties, security agreements, Mortgages, deeds of trust, security deeds, collateral mortgages, and ali othor instruments,
agreements and documents, whether now of hereafter existing, executed in connaction with the Loan. .
Security Agreement. Tha words "Security Agraement" mean and include without limitation any agreements, promises, covenants,
arrangaments, understandings or other agreements, whether created by law, contract, or otherwise, evidencing, governing, representing, or
creating a Security Imterest.
Security Interest, The words “Security fntarast” mean, without limitation, any and all types of collateral security, presant and future,
wheather in the form of a lien, charge, encumbrance, mortgage, deed of trust, security deed, assignment, pledge, crop pledge, chattal
mortgage, collateral chattel morigage, chattel trust, factor’s lien, equipment trust, conditional sale, trust receipt, lien or title retention
contract, [ease or consignment intended as a security device, or any other security or lian intarest whatsoever whethar created by law,
contract, or otherwise.

BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIDNS OF THIS BUSINESS LOAN AGREEMENT AND SORROWEA AGREES TO

ITS TERMS. THIS BUSINESS LOAN AGREEMENT IS DATED MAY 23, 2008.

BORRCWER:

 

 

Exhibit B-5, Page 000045
Case 2:17-cv-01123-WBS-DB PRogumengsgggFiled 10/15/19 . Page 194 of 481 Doc 89

Filed 09/21/16
af . . BUSINESS LOAN AGREEMENT |
Loan No: 0768068-0004 (Continued) Page 8

+ at

LENDER;

CALIFORNIA BANK & TRUST

Authorized Si , al “ es
MeHawn Satow for Jun Enkoji
meres ef Paes 4, i i.

 

  

Exhibit B-5, Page 000046
Filed 09/21/16C ase 2:17-cv-01123-WBS-DB ReganenbAzoFiled 10/15/19 Page 195 of 481 Doc 89

EXHIBIT B-6

Exhibit B-6, Page 000047
Filed 09/21/16Case 2:17-cv-01123-WBS-DB Riasankn0Zag0riled’10/45/19 Page 196 of 481 Doc 89
VOANGE IN TERMS AGREEN, IT

 

 

 

 

| Any item above are eet *r*" has bean omitted due to taxt te limitations.
Borrower: — international Manufacturing Group, Inc. Lender: CaiHornia Bank & Trust
879 F Strest, Suite 120 Central Valley Sacremento Region Corporate Banking

West Sacramento, CA 935605 1331 Broadway
: Sacramento, CA 96818

Principal Amount: $9,000,000.00 initial Rate:. 5.500% Date of Agreement: May 23, 2008

DESCRIPTION OF EXISTING INDEBTEDNESS.
The Business Laan Agreamant dated February 20, 2007 and the Promissory Note dated May 17, 2006, in the original principal arnount of
$7,500,000.00, as amended by those certain Change in Terms Agreements detad June 26, 2006, February 20, 2007 and May 31, 2007 from

Inteznational Manufacturing Group, Inc. to Lender.

DESCRIPTION OF COLLATERAL.
irrevacable Letter of Cradit Number 3082234, datad May 22, 2006, issued by Bank of America.

DESCRIPTION OF CHANGE IN TERMS.

1) The Maturity Date is ‘heraby amended from May 17, 2008 to May 17, 2009.

2) The Note is subject to the terms and conditions of that Businass Loan Agreement executed by Borrower in favor of Lender, as amended and
restated on May 23, 2008,

3} The Letter of Credit Subline Exhibit and Acceptance Subline are each hereby amended as described on tha Exhibits titled “Latter of Credit
Subline Exhibit" and “Acceptanca Subline" attached to this agreamant and made part of this agreement.

All ather terms and conditions shall remain the some.

1s CONTINUING VALIDITY. Except as expressly changed by this Agreement, tha terms of the originat obligation or obligations, including all
agreements evidenced of securing the obligation(s), remain unchanged and in fuil force and effect. Consent by Lender to this Agreement doas
not waive Lender's right to strict performance of the obligationts) as changed, nor obligate Lender to make any future change in terms. Nothing
in this Agreement will constitute a satisiaction of the obtigation{s}. it is the intention of Lender to retein as liable parties ell makers and
endorsats of the original obligation{s), including accommodation parties, uniese a party fs expressly released by Lander in writing. Any maker a7
endorser, including accommodation makers, will not be released by virtua of this Agreement. If any person who signed tha original obligation
does not sign this Agraement below, then afl persons signing below acknowledge thet this Agreement is givan conditionally, based on the
“ppresentation to Lender that the non-signing party consents to the changes and provisions of this Agreement or otherwise will not be released
y tt. This waiver applies not only to any initial extension, modification or release, but also to all such subsequent actions.

FINANCIAL STATEMENT CERTIFICATIONS. The undersigned hereby cartifias to California Bank & Trust ("Bank") that all financial information
{"Information") submitted to Bank now and at all times during tha terms of this loan does, and wil, fairly and accurately represent the financial
condition of the undersigned, all Borrowers and Guarantors. Financial Information Includes, but is not fimited to ail Business Financial
Statements {including Interim and Year-End financial statements that are compeny prepared and/or CPA-prepared}, Business Income Tax
Returns, Borrowing Base Certificates, Accounts Aeceivable and Accounts Payable Agings, Personal Financtal Staternents and Personal Income
Tax Returns. The undersigned understands that tha Bank will rely on all financial information, whenever provided, and that such information is a
material inducement to Bank to make, to continue to make, oF otherwise axtand credit accommodations to tha undersigned, The undersigned
covenants and agrees to notify Bank of any adverse matertal changes in her/his/its financial condition in the future, The undersigned further
understands and acknowledges that there are criminal penalties for giving false financia! information to federally insured financial institutions.

DEPOSIT AGREEMENT SECURITY. Borrower hereby grants a security interest to Lender in any and all deposit accounts {checking, savings,
money market or time) of Borrower at Lender, now existing or hereinafter opened, to secure its indebtedness hereunder. This inciudes all
deposit. accounts Borrower holds jointly with someone gisa.

LETTER OF CREDIT SUBLINE EXHIBIT, An exhibit, titted "Letter of Credit Subline Exhibit," is attached to this Agreament and by this reference
is made a part of this Agraament just as if all the provisions, terms and conditions of the Exhibit had been fully set forth in this Agreement.
ACCEPTANCE SUBLINE. An exhibit, titied "ACCEPTANCE SUBLINE," is attached tc this Agreement and by this raference ig made a part of this
Agreement just as jf all the provisions, terms and conditions of the Exhibit had been fully sat forth in this Agreement.

REAFFIRMATION OF GUARANTY OBLIGATIONS. An exhibit, tittad "REAFFIRMATION OF GUARANTY OBLIGATIONS,” is attached to this
Agreement and by this reference is made 4 part of this Agreement just as if all the provisions, terms and conditions of the Exhibit had been fully
set forth in this Agreement.

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTODD ALL THE PROVISIONS OF THIS AGREEMENT. BORROWER
AGREES TO THE TERMS OF THE AGREEMENT, .

BORROWER:

   
   

INTERNATIONAL MANUFACTURING GROUP, INC.

  

 

5 pal }Wannakuwatte, PresidentiCEO of
inte nal Manufacturing Group, Inc.

LASER MIG Lensting Wir. 940.00, 000 Cape thabed Ringecial Selettend, Pre, 1997, 20S, a Hight Reameved, © Ca UKE PLGIOC FC TA-EAG7 PAT

Exhibit B-6, Page 000048
Filed 09/21/16C2S¢ 2:17-cv-01123-WBS-DB Regume@nssggoFiled 10/15/19 Page 197 of 481 Doc 89

EXHIBIT B-7

1 . Exhibit B-7, Page 000049
_case 2:17-cv-01123-WBS-DB Regumenizigo Filed LOlsir9 Page 198 of 481 Doc 89

Filed 09/21/1
C ANGE IN TERMS AGREEMER,

 

 

 

References in the boxas above are for Lender's use only and do not fimit the applicability of this document to any particular joan or tam.
Any item above containing “***" has been omitted dus to text langth limitations,

 

 

Borrower; — international Manufacturing Group, Inc. Lender: California Bank & Trust
879 F Street, Suite 120 Central Valley Sacramento Region Corporate Banking
West Sacramento, CA 95606 1331 Broadway

Sacramento, CA 95818

Principal Amount: $9,000,G00.00

DESCRIPTION OF EXISTING INDEBTEDNESS,
The Business Laan Agreemant dated May 23, 2008 and the Promissory Note dated May 17, 2006, in the ariginal amount of $1,500,000,00, as
amendad by those certain Change in Terms Agreaments dated June 26, 2006, February 20, 2007, May 31, 2007 and May 2 23, 2008 from

International Manufacturing Group, inc. to Lendor.

DESCRIPTION OF COLLATERAL,
Irrevocable Letter of Credit Number 3082234, dated May 22, 2006, issued by Bank of America.

DESCRIPTION OF CHANGE IN TEAMS,

1} The maturity date is hereby amended from May 17, 2009 to August.17, 2009. /

2) Under no circumstances will the interest rate on the Note be less than 5.00% per annum or more than the maximum rata allowed by
applicable law, .

3) The Letter of Credit Sublina Exhibit and Acceptance Subline are each hereby amended as described on the Exhibits titled "Letter of Credit
Subline Exhibit" and “Acceptance Subline" attached to this agreement and made part al this agreament.

Date of Agreement: May 15, 2009

All other terms and conditions shall remain the same.

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of the originel obligation or obligations, including alt
agraements evidenced ot securing the obligation{s), tamain unchanged and in full force and effect. Consent by Lander to this Agreement does
not waive Lander's right to strict parformance of the obligatian{s} as changed, nor obligate Lender to make any future change in terms. Nothing
in this Agraement will constitute a satisfaction of the obligation{s}. It is the Intention of Lender to retain as table parties all makers and
endorsers of the original obligation(s), including accommodation parties, unless a party is expressly released by Lender In writing. Amy maker or
endorser, including accommodation makers, will not ba released by virtue of this Agreement. If any parson who signed the original obligation
doas nat sign this Agreement balow, then sli parsons signing balow acknowledge that this Agreament is given conditionally, based on the
: spresentation to’Lender that the non-signing party consents to tha changes and provisions of this Agraament or otharwise will not be released
i y it. This waiver applies not only to any initial extension, modification of release, but also to all such subsequent actions,

FINANCIAL STATEMENT CERTIFICATIONS. The undersignad hereby certifies to California Bank & Trust [* Bank"} that all financial information
("Information") submitted to Bank now and at ail times during the terms of this loan does, and will, fairly and accurately represent ihe financial
condition of the undersigned, alt Borrowers and Guarantors. Financial Information includes, but is not fimited to all Business Finsncial
Statements {including interim and Year-End financial statements that aré company prepared and/or CPA-prepared}, Business Income Tax
Returns, Borrowing Base Certificates, Accounts Receivable and Accounts Payabla Agings, Personal Financial Stataments and Personal Income
Tax Returns. The undersigned understands that the Bank will raly on all financial information, whenever provided, and that such information is a
material inducement to Bank to make, 10 continue to make, or otherwise extand credit accommodations to the undersignad. Tha undersigned
covenants and agrees to notify Bank of any adverse mateziat changes in herfhis/its financial condition in the future. The undersigned turther
understands and acknowledges that there ara criminal penalties for giving false financial information to federally insured financiat institutians.

DEPOSIT ACCOUNT SECURITY. Borrower hereby grants a security Interest to Lender in any and all deposit accounts (checking, savings, money
market or time) of Borrower at Lender, now existing or hereinafter opened, to secure its Indabtedness hereunder. This includes all deposit
accounts Borrower holds jointly with someone else.

ACCEPTANCE SUBLINE. An exhibit, titled "ACCEPTANCE SUBLINE," is attached to this Agreement and by this reference is made a part of this
Agreement just as if all the provisions, terms and conditions of the Exhibit had baen fully set forth in this Agreemant.

LETTER OF CREDIT SUBLINE EXHIBIT. An exhibit, titled “Letter of Credit Subline Exhibit," is attached to this Agraemant and by this reference
is made a part of this Agreement just as if all the provisions, terms and conditions of the Exhibit had baen fully set forth in this Agreement.

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS AGREEMENT. SORROWER
AGREES TO THE TERMS OF THE AGREEMENT.

BORROWER:

    
 

NTERNA TIONAL MANUFACTURING GROUP, INC.

 

 

Déapal_- Wannakuwatte, > prsdigentIEO of
international Manufacturing Group, !nc.

: LASCA PRO Lending, Ver, $40.00,502 Cope failond Pmanciaf Epinions, ine 1997, 2009. AN Thghle vee, - CA LACAIPIIDIOD FE TH tstod Fad

Exhibit B-7, Page 000050
Filed 09/21/16Case 2:17-cv-01123-WBS-DB Magienea290Filed 10/15/19 Page 199 of 481 Doc 89

EXHIBIT C-1

Exhibit C-1, Page 000051
Filed o9/o1/1ee ase 2:17-cv-01123-WBS-DB Rasumenb4éaqFiled 10/15/19 Page 200 of 481 Doc 89
so PROMISSORY NOTE Ne

 
      

 

 

+ -
" 3 : Op) h : fs a ur zs Peed qe acest 5 Ce 7
References in the boxes above ate for Lender's use only and do not Iimit the applicability of this documant to any particular loan of item.
j Any item above containing "***" has been amitted due to text length jimitations.
Borrower: International Manufacturing Group, Inc. Lender: California Bank & Trust
879 F Street, Sulte 120 Central Vailey Sacramento Region Corporate Banking
West Sacramento, CA 95605 1331 Broadway ,

Sacramento, CA 95818

Principal Amount: $3,278,121.00 initlal Rate: 5.750% Date of Note: April 2, 2008

PROMISE TO PAY. International Manufacturing Group, Inc. {"Borrower") promises to pay to Californie Bank & Trust ("Lender"), or order, In
lawful money of the United States of America, the principal amount of Thrae Milion Two Hundred Sevanty-elght Thousond One Hundred
Twenty-one & 00/100 Dollars {$3,278,121,00} or so much as may be outstanding, together with Interest on the unpaid outstanding principal
balance of each advance. Interest shafl be cafculated fram tha date of each advance unili repayment of each advance.

PAYMENT. Borrower will pay this loan in one payment of all outstanding principal plus all accrued unpald interest on Apri 1, 2009. In addition,
Borrower will pay regular monthly paymants of ali accrued unpoid interest due as of each payment date, beginning May 1, 2008, with all
subsequent interest payments to be due on the same day of each month after that. Unless otherwise agreed or required by applicable faw,
payments will be applied first to any accrued unpaid Interest; then to prine}pal; than to any unpald coliection costs; and then te any tate charges.
The annual interest rate for this Note is camputed on a 366/360 basis; that Is, by applying the ratio of the annual interest rata over a year of
360 days, muiltipfied by the outstanding principal balance, multiplied by the actual number of days the principal balance is outstanding.
Borrower will pay Lendar at Lender's address shown above or at such other place as Lender may designate in writing.

VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from time to time based on changes in an index which is the
rate of interest set from time to time by Bank as its Prime Rete. California Bank & Trust Prime Rate is determined by Bank as a means of pricing
credit extensions to same customers and ts neither tied to any external rate of interest or index nor is it necessarily the lowest rate of interest
cherged by Bank at any given time for any particular clasg of customers or credit extensions (the “index"). . The index is not necessarily tha
lowast rate charged by Lender on its joans and is set by Lender in its sole discration. lf the Indax becomes unavailable during the term of this
loan, Lender may designate @ substitute index aijter notifying Borrower. Lender will tell Borrower the current Indax rata upon Gorrower's
request, The interest rate change will not occur more often than each Day. Borrower understands that Lender may make loans based on other
rates as well. The index currently is 5.250%. Tha interest rate to be applied to the unpaid principal balance during this Note will be at arate of
0.500 percentage points aver the Index, resulting in an initial rata of 5.750%, NOTICE: Under no circumstances will the intereat rate on this
Note be more than the maximum rate allowed by applicable few.

PREPAYMENT; MINIMUM INTEREST CHARGE, Borrower agrees that all loan fees and other prepaid finance charges ara earned fully as of the
‘ate of the foan and wilt not be subject to refund upon early payment [whether voluntary or as @ result of defauitl, except as otherwise required
y law. In any event, even upon full prepayment of this Note, Borrower understands that Lender is entitled te a minimum interest charge of
$200.00. Other than Borrower's obligation to pay any minimum interest charge, Borrower may pay without ponalty all or a portion of the

amount owed earlier than it is due, Early paymants will not, unless agraad to by Lender in writing, felieve Borrower of Borrawer’s obligation to

continue to make payments of accrued unpaid interest. Rather, early payments will reduce tha principal balance dua. Borrower agrees not to
send Lender payments marked "paid in full", “without recourse", or similar fenquage. If Borrower sends such a paymant, Lender may acceot it
without [osing any of Lender's righte under this Note, and Sorrower will remein obligated to pay any further amount owed to'Lender, All weitten
communications concerning disputed amounts, including any check or other peyment instrument that indicates that tha payment constitutes

"payment in full” af the amount owed or that ig tendered with other conditions or limitations or a5 full satisfaction of a disputed armount must be

mailed or delivered to: California Bank & Trust, Central Valley Sacramento Region Corporete Banking, 1331 Broadway, Sacramento, CA

95818. ,

LATE CHARGE. If a payment is 15 days or more late, Borrower will be charged 6.000% of the regularly scheduled payment or $600,006,

whichever js less.

INTEREST AFTER DEFAULT, Upon defauit, the interest rate on this Note shall, if permitted under applicable law, immediately Increase by edding

a 5.000 parcentage point margin ("Default Hate Margin"). The Default Rate Margin shall also apply to each succeeding interest rate change that

would have applied had thore been no default.

DEFAULT. Each of the folfowing shall constitute an evant of default (“Event of Default") under this Note:.

Payment Default. Borrower fails to make any payment when due under this Note.

Other Defaults. Borrower fails to comply with ar to perform any other term, obligation, covenant or condition contained in this Note or in
any of the related documents or to comply with or to perform any term, obligation, covenant or condition contained in any other agreement
between Lender and Borrower. .

Default in Favor of Third-Partles, Borrower or any Grantor defaults under any joan, extension of credit, security agreement, purchase or
sales agreement, of any othar agreement, in favor of eny other creditor or parson that may materially affect any of Borrower's property or
Borrower's ability to repay this Note or perform Borrower's obligations under this Note or any of the related documents.

False Statements. Any warranty, representation or statement mada or furnished to Lender by Borrower or on Borrower's behalf under this
Note or the reloted documents is false or misteading in any material respect, either now or at the time made or furnished or becomes false

af misieading ot any time thereafter.

Insotvency. The dissolution or termination of Borrower's existence as a going business, the insolvency of Borrower, the appointment of a
receiver for any part of Borrower's property, any assignment for the benefit of creditors, any typa of creditor workout, or the
commencement of ony proceeding under any bankruptcy or insolvency faws by or against Borrower.

Creditor of Forfeiture Proceedings. Commencement of foreclosure or forfelture proceedings, whether by judicial proceeding, self-help,
repossession of any other method, by any creditor of Borrower or by any governmental agency against any collateral securing the toan.
This includes a garnishment of any of Borrower's accounts, including deposit accounts, with Lendar. Howaver, this Event of Default shall
_not apply if there is a gocd faith dispute by Borrower as to the validity or reasonablaness of the claim which is the basis of tha creditor or
forteiture proceeding and if Borrower givas Lender writtan notice of the creditor or forfeiture proceeding and deposits with Lander monies or
-a surety bond for the crediter or forfeiture proceeding, in an amount determined by Lender, in its sole discretion, a5 being an adequata

5 d f i . .
reserve or bond far the dispute . . Exhibit C-1, Page 000052
Events Affecting Guarantor, Any of tha preceding avents occurs with respect to any Guarantor of any of the indabiedness or any
Filed og/2116Case 2:17-cv-01123-WBS-DB PacemEenzygo Filed 10/45/19 Page 201 of 481

. PROMISSORY NOTE
Loan No: 0168068-9001 {Continued} Page 2

Doc 89

 

Guarantor dies or becomes incompetent, or revokes or disputes the validity of, or liability under, any gusranty of the indebtedness
avidenced by this Note. ‘

Change in Ownership. Any change in ownership of twenty-five percent (25%) or more of the common stock of Borrower,

Adverse Change. A matarialt adverse change occurs in Borrower's financial condition, or Lander believes the prospect of payment or
performance of this Note is impaired.

Insecurity. Lender in good faith batiaves itgelf insecure.

Cure Provisions. If any default, other than a default in payment is curable and if Borrower has not bean given a notice of a breach of the
same provision of this Nota within the preceding twelve (12} months, it may be cured if Borrawer, after receiving wiitten notice from
Lender demanding cure of such default: (1) cures the default within fifteen {15) days; or {2} if the cure tequires more than fifteen (75)
days, immediately initiates steps which Lander deems in Lender's sole discretion to be sufficient to cure the default and thereafter
continues and completes aif reasonable and necessary steps sufficient to produce compliance as soon as reasonably practical. sO

LENDER'S RIGHTS. Upon dafauit, Lender may decfare the entire unpaid principal balance under this Note and all secrued unpaid interest
immedietaly due, and then Borrower will pay that amount.

ATTORNEYS’ FEES: EXPENSES, Lender may hire or pay someone. else to heip collect this Note if Borrower does not pay. Borrower will pay
Lender that amount, This includes, subject to any limits under applicable law, Lender's attorneys’ fees and Lender’s legal axpenses, whether or
not thare is a lawsuit, including attorneys’ faes, expenses for bankruptcy proceedings {including efforts te modify or vacete any automatic stay
or injunction), and appeals. Borrower also will pay any court costs, in addition to all othar sums provided by jaw.

GOVERNING LAW. This Note will be governed by federal law applicable to Lender and, to the extent not preempted by federal law, the jaws of
the State of California without regard to its-conflicts of law provisions. This Note has been accepted by Lender in the State of California.

CHOICE OF VENUE, if there is a lawsuit, Borrower agrees upon Lender's request to submit to tho jurisdiction of tha courts of Sacramento
County, State of California.

COLLATERAL. Borrower acknowledges this Note is secured by Irrevocable Stand-By Letter of Credit #3092585, Issued by Bank of America,
NLA. dated April 1, 2008.

LINE OF CREDIT. This Note evidences a revolving fine of credit. Advances under this Note may be requested either orally or in writing by
Borrower or as provided in this paragraph, Lender may, but need not, require that all oral requests be confirmed !n writing. All communications,
instructions, or directions by telaphone or otherwise to Lender are to bo diracted to Landar's office shown above. The following person o7
persons are authorized to request advances and authorize payments under the line of credit until Lender receives from Borrower, at Lander's
address shown above, written notice of revocation of such authority: Deepal Wannakuwette, President/CEO of Intemational Manufacturing
Group, Inc. and Betsy Wannakuwatte, Secretary of International Manufacturing Group, Inc, Borrower agrees to be Nable for all sums either: {A}
advanced in accordance with the instructions of an authorized person or (B} credited to any of Borrower's eccounts with Lender, The unpaid
incipat balance owing on this Note ot any time may be evidenced by endorsements on this Note or by Lender's internal racords, including daily
smputer print-outs.
DEPOSIT AGREEMENT SECURITY. Borrower hereby grants a security interest to Lender in any and all deposit accounts (chacking, sevings,
money market or time) of Borrower at Lender, now existing or hereinafter opened, to secure its Indebtedness hereunder. This includes ail
deposit accounts Bosrower holds jointly with someone else. .

FINANCIAL STATEMENT CERTIFICATIONS. The undersigned hereby certifies to California Bank & Trust ("Sank") that all financial information
{"Information") submitted to. Bank now and at ail times during the terms of this loan doas, and will, fairly and accuretely represent the financial
condition of the undersigned, al! Borrowers and Guarantors. Financial Information includes, but is not jimited to all Business Financial
Statements including interim and Year-End financial statemants that are company prepared and/or CPA-prepared), Business Income Tax
Returns, Borrowing Base Certificates, Accounts Receivable end Accounts Payable Agings, Personal Financial Statements and Parsonaf Income
Tax Returns: The undersignad understands that the Bank will rely on all financial information, whenever provided, and that such information is a
material inducement to Bank to make, to continue to meke, or otherwise extend credit accommodations to the undersigned: Tha undersigned
covenants and agrees to notify Bank of any adverse material changes in har/his/its financial condition in the future. The undersigned furthar
understands and acknowledges that there are criminal penalties for giving false financial information to federally insured financial institutions,

JURY WAIVER; JUOICIAL REFERENCE, Borrower and Lender each waive thair respective rights to a triat before a jury in connection with any
disputes related to this Note, the loan evidenced hereby and any other foan documents in connection herewith and therawith. Such disputes
include without limitation any claim by Borrower of Lender, claims brought by Borrower as a class representative on behalf of othera, and claims
by a class representative on Borrower's behalf as a class member (so-called *clags action" sults}. This provision shall not apply it, at the time
an action is brought, Borrower's joan is funded o: maintainad in a state where this jury trial waiver is not permitted by law.

if a jury trlal waiver is not permitted by applicable law and a dispute arises betwean Borrower and Lender with respect to this Note, its
enforcement or the transactions contemplated by tha related foam documents, either of Borrower or Lender may require that it ba rasolvead by
judicial reference in accordance with California Code of Civil Procedure, Sactions 638, et seq., including without limitation whethar the dispute
is sublact to a judicial reference procesding., The referee shali be a retired judga, agreed upon by the parties, from either the American
Arbitration Association [AMA} or Judicial Arbitration and Mediation Sarvice, Inc, (JAMS). If the parties cannot agree on tha refaree, the party
who initially selected tha raferance procedure shall request a panol of tan retirad fudges from either AAA or JAMS, and the court shall select the
referee from that panel. The referee shalt be appointed to sit with all of the powers provided by law. The partias agree thet time is of the
assance in conducting the judicial reference proceeding set forth herein, The costs of the judicial reference proceeding, including the fee for the
court raporter, shall be borne equally by the parties as the costs are incurred, unless otherwise awarded by the referee. The referee shall hear
all pre-trial and post-trial matters {including without limitation requests for equitable relief], prepare an award with written findings of fact and
conclusions of law and apportion costs as appropriate. The refaraa shall be empowered to enter equitable relief as well as fagal relief, provide
all remposary or provisional remedies, anter equitable orders that ara binding on the parties and rule on any motion thet would be authorized ina
trial, including without limitetion motions for summary judgment or summary adjudication. Judgment upon the awerd shail be enterad in the
court in which such proceeding was commenced and all parties shall have full rights of appeal. This provision will not be deemed to timit or
nstrain Lender's right of offset, to obtain provisional or ancillary remedies, to Interplead funds in the event of a dispute, to axercisa eny
surity interest or lien Lender may hold in property or to compiy with legal process involving Borrower's accounts or other proparty.

“BUSINESS LOAN AGREEMENT. THE NOTE !S SUBJECT TO THE TERMS AND CONDITIONS OF THAT BUSINESS LOAN AGREEMENT
EXECUTED BY BORROWER IN FAVOR OF LENDER ON APRIL 2, 2008, AS AMENDED FROM TIME TO TIME.

LETTER OF CREDIT SUBLINE EXHIBIT, An exhibit, titled "Letter of Credit Subling Exhibit," is attachad to this Note and by this reference is mada
a part of this Note just as if all the provisions, terms and conditions of the Exhibit had been fully set forth in thid=hdolit C-1, Page 000053

SUCCESSOR INTERESTS. The terms of this Note shail be binding upon Borrower, and upon Bosrower's heirs, parsonal representatives,
Filed 09/21/16Case 2:17-cv-01123,;WBS-DB Mase ié82090Filed 10/45/19 Page 202 of 481 Doc 89
. PROMISSORY NOTE
Loan No: 0168068-9001 (Continued) Page 3

successors and assigns, and shall inure to the benefit of Lender and Its successors and assigns.

GENERAL PROVISIONS. if any part of this Note cannot be enforced, this fact will not affect the rest of tha Note. Lender may delay or fargo
anforcing any of its rights or remedies under this Nota without losing tham, Bortower and any other person who signs, guarantees or andorses
this Note, to the extent allawed by law, walve any applicable statute of limitations, presantmant, demand for payment, and notice of dishonor.
Upon any changa in the terms of this Note, and unless otherwise expressly statad in writing, no party who signs this Note, whether as maker,
guarantor, accommodation maker or endorser, shall ba released from liability. All such parties agree that Lendar may renew or extend
(repeatedly and for any jength of time} this loan oF release any party @r guarantor of collateral; or impair, fail to realize upon or perfact Lender's
security interest in the collateral; and take any other action deemed necessary by Lendar without the consent of or notice to anyone. All sush
parties also agree that Lender may modify this loan without the consent of of notice to anyone other than tha party with whom the modification
is made. The obfigations under this Note are joint and several,

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS NOT
INTEREST RATE PROVISIONS. BORROWER AGREES TO THE TERMS OF THE NOTE. :

BORROWER AGKNOWLEDGES RECEIPT OF A COMPLETED COPY GF THIS PROMISSORY NOTE.

E, INCLUDING THE VARIABLE

BORROWER:

  

INTERNATIONAL MANUFACTURING GROUP, INC.

   

ees
Yes ek ~
Deepal Wannakuwatte, President/CEO of
ntezostional Manufacturing Group, Inc.

 

 

LAS2N DS1D Gerading, Var, S380 OGL Cony, Hesteny Fitts Setations, ten, HOGS, 2G, A Pighss fiegorved. «GA LAGMMAPLIG2O TC TH ANT? O81

Exhibit C-1, Page 000054
Filed 09/21/16 2S€ 2:17-cv-01123-WBS-DB ROCUMENbIggqF iled 10/15/19 Page 203 of 481 Doc 89

EXHIBIT C-2

Exhibit C-2, Page 000055
Filed og/2ihdease 2:17-cv-01123-WBS-DB Resumenpsgggriled 10/15/19 Page 204 of 481 Doc 89
B 3INESS LOAN AGREEMENT t

  

    
 

 

 

   

 

 

7B ETO: : Gort va 23
References in the boxes above ate for Lander's use only and do not limit the applicability of this document to any particular loan or it
I . Any item above containing "***" has baan omitted due te text length limitations.
Borrower: International Manufacturing Group, inc. Lender: California Bank & Trust
879 F Street, Suita 120 Central Valley Sacramento Region Corparate Banking
West Sacramento, CA 95605 1331 Broadway :

Sacramento, CA 85818

THIS BUSINESS LOAN AGREEMENT dated April 7, 2009, Is made and executed between International Manufacturing Group, Inc. ("Borrower"}
and California Bank & Trust (“Lendar”) on the following terms and conditions. Borzower has raceived pror commercial loans from Lender or
has applied to Lender for a commercial loan or loans or other financial accommodations, including those which may be described an eny exhibit
or schedule attached to this Agreement. Borrower understands and agrees that: [A) In granting, renewing, or extending any Loan, Lender is
relying upon Borrower's representations, warranties, and agreements as set forth In this Agreement; (B} the granting, renewing. or extending
of any Loan by Lender at ail times shall bo subject to Lender's sole judgment and discretion; and (C) all such Loans shall be and romain subject
to the terms and conditions of this Agreement.

TERM. This Agreement shall be effective as of April 7, 2009, and shall continue in full force and effect until such time as ali of Borrower's
Loans in favor of Lender have been paid in fufl, including principal, interast, costs, expenses, attorneys’ fees, and other fees and charges, or
until such tima as the parties may agree in writing to terminate this Agreement, ,

ADVANCE AUTHORITY. Tha following parson or persons are authorized to request advances and authorize payments under the fine of credit
untit Lender receives from Borrower, at Lender's address shown above, writtan notice of revocation of such authority: Deepal Wannakuwatte,
President/CEO -of international Manufacturing Group, Inc.; and Betsy Wannakuwatte, Secretary of Intamotional Manufacturing Group, Inc.

CONDITIONS PRECEDENT TD EACH ADVANCE. Lender's obligetion to make the initial Advance and each subsequent Advance under this
Agreement shall bea subject to the fulfillment to Lender's satisfaction of all of tha conditions set forth In this Agreement and in the Related

Documents.

Loan Documents. Borrower shall provide to Lender the following documents for the Loan: it} tha Note; (2) guaranties; (3) together
with ail such Related Documents as Lender may require for the Loan; alt in form and substance satisfactery to Lender and Lender's counsel.

Borrower's Authorization. Borrower shal! have provided in form and substance. satisfactory to Lender properly certified resolutions, duly
authorizing the execution and delivery of this Agreement, the Nota and the Related Documents. tn addition, Borrower shall have provided
such other resolutions, authorizations, documents and instruments as Lender or its counsel, may require.

Payment of Fees and Expenses. Borrower shall have paid to Lender alt fees, charges, and other expenses which ara then due and payable
as specified in this Agreement of any Related Document. .

Representations and Warranties. The representations and warrantias set forth in this Agreement, in the Related Documents, and in any
document of certificate delivered to Lender under this Agreement ara true and corract.

No Event of Default. Jhare shall not exist et the time of any Advance a condition which would constitute an Event of Default under this
Agreament or under any Reletad Document.

REPRESENTATIONS AND WARRANTIES. Borrower reprasents and warrents to Lender, as of the date of this Agreement, as of the date of each
disbursement of Joan proceeds, as of the date of any ranawal, extension of modification of any Loan, and at all times any Indebtadness exists:

Organization. Borrower is a corporation for provit which is, and at ail times shall be, duly erganized, validly axisting, and in good standing
under and by virtue of the laws of tha State of California. Borrower is duly authorized to transact business in all other states in which
Borrower is doing business, having obtained all nacessary filings, governmental licenses and approvals for each state in which Borrower is
doing business, Specifically, Borrower is, and at alf times shall be, duly qualifiad as a forsign corporation in all states in which the failure to
so qualify would-have a materia! adverse effect on its business or financial condition. Borrower has the full power and authority to own its |
properties and to transact the business in which it is presently engaged or. presently proposes to engage. Borrower maintains an office at
879 F Street, Suite 120, West Sacramento, CA 95605. Unless Borrower has designated otherwise in writing, the principal office is the
office at which Borrower keeps its books and records including its records concerning the Collateral. Borrower will notity Lender prior to
any change in the location of Borrower's state of arganization or any change in Borrower's name. Borrower shall do all things necessary to
preserve and to keep in fuil force and etfect its existence, rights and privileges, and shall comply with aif regulations, rules, ordinances,
statutes, orders and decrees of any governmental or quasi-governmental authority or court appilcable tn Borrower and Borrower's business
activities.

Assumed Business Names. Borrower has filed or recorded all documents or filings raquited by law relating to all assumed business names
used by Borrower, Excluding the nama of Borrower, the following is 8 complete list of alf assumad business names under which Borrower

does business; None.

Authorization. Borrower's execution, delivery, and performance of this Agraemant and all the Related Documents have been duly
authorized by all necessary action by Borrower and do not conflict with, result in a violation of, or constituta a default under (1) any
provision of {a} Borrower's articles of incorporation or organization, or bylaws, or {b) any agreement or other instrumant binding upon
Borrower or (2) any law, governmantal regulation, court decree, or order applicable to Borrowar or to Borrower's propartias.

Financial information. Each of Borrower's financial statements supplied to Lander truly and complately disclosed Borrower's financial
condition as of the date of the statement, and there has been no material adverse change in Borrower's finariciat condition subsequent to
the date of the most recent financial statement supplied to Lender. Borrower has no material contingent obligations axcept as disclosed in
such financial statements.

Lega! Effect. This Agreemant constitutes, and any instrument or agreement Borrower is required to give under this Agreement when
deliverad will constitute legal, valid, and binding obligations of Borrower antorceable against Borrower in accordance with their respective
terms.

Properties. Except as contemplated by this Agréement or as previously disclosed in Borrower's financial statements or in writing to Lendar
and ag accepted by Lender, and except for property tex liens for taxes not presantly due and payables, Borrower owns and has goad title to
all of Borrower's properties free and clear of all Security Interests, and has not exacuted any security documents or financing staternents
relating to such properties. Ali of Borrower's properties are titted in Borrower's legal name, and Borrower fhaaiopcabedape Hedosdinancing
statement under any other namie for at least tho last five (5} years. :
Case 2:17-cv-01123-WBS-DB Qocument42,,Filed 10/15/19 Page 205 0f 481 og g9

Filed 09/21/16 CUI
JSINESS LOAN AGREEMENT!

Loan No: 0168068-9001 (Continued) Page 2

Hazardous Substances, Exceptas disclosed to and acknowledged by Lander in writing, Borrower reprasenis and warrants that: {4} During
the period of Borrower's ownership of the Collateral, there has bean no use, generatian, manufacture, storage, treatment, disposal, release
or threatened release of any Hazardous Substance by any person on, under, about or from any of the Collateral. (2) Borrower has no
knowledge of, of reason to believe that there has been (a) any breach or violation of any Environmental Laws; [b) any use, generation,
manufacture, storage, treatment, disposal, release or threatenad release of any Hazardous Substance on, under, about of from the
Collateral by any prior owners of occupants of any of the Collateral: or (c} any actual o7 threatened litigation or claims of any kind by any
person relating to such matters. {3} Neither Borrower nor any tenant, contractor, agent or other authorized user of any of the Collateral
shall use, generata, manufacture, store, treat, dispose of or release any Hazardous Substance on, under, about or from any of the
Collateral: and any such activity shall be conducted in compliance with all applicable federal, state, and jocal jaws, regulations, and
ordinances, including without limitation all Environmental Laws. Borrower authorizes Lender and its agents to entar upon the Collateral to
make ‘such inspections and tests as Lender may deam appropriate to detarmine compliance of the Collateral with this section of the
Agreement. Any inspections or tests made by Lender shall be at Borrower's expense and for Lender's purposes onty end shall not be
construed to creata any responsibility or lability on tha part of Lender to Borrower or to any other person, The sapresentations and
warranties contained herein are based on Borrower's due diligence in investigeting the Collateral for hazardous waste and Hazardous
Substances. Sortower hereby (1) releases and waives any future claims against Lender for indemnity or contribution in the event
Borrower becomes fiablea for clsanup or other costs under any such laws, and {2} agrees to indemnity, defend, and hold harmless Lender
against any and ail claims, losses, liabilities, damages, penalties, and expensas which Lendar may directly or indirectly sustain or suffer
resulting from a breach of this section of the Agresment of as a consequence of any Use, generation, manufacture, storage, disposat,
release or threatened releass of a hazardous waste of substance on the Collateral. Tha provisions of this section of tha Agreament,
inctuding the obligation to indemnify and defend, shall survive tha payment of the Indebtedness and the termination, expiration oF
satisfaction of this Agraemant-and shali not be affected by Lender's acquisition of any interest in any of the Collateral, whather by
foreclosure of otharwisa.

No litigation, claim, investigation, administrative proceeding or similar action {including those for unpaid taxes)

and no other event has occurrad which may materially adversely affect Borrower's financial
that have been disclosed to and acknowledged by Lender in

Litigation and Claims.
against Borrower is pending or threatened,
condition or properties, othar than litigation, claims, or other avents, if any,
writing.

Taxes, To the best of Borrower's knowledge, al! of Borrower's tsx returns and reports that are of wera required to be filed, hsve been
filed, and all taxes, assessments and other governmental charges have been paid in full, except those presently being or to be contested by
Borrower In good faith in the ordinary course of business and for which adequate reserves have been provided.

Llan Priority. Untess otherwise previously disclosed to Lender in writing, Borrower has not anterad into or gramed any Security
Agreements, or permitted the filing or attachment of any Security interests on or affecting any of. the Collateral directly or indirectly
securing repayment of Borrower's Loan and Note, that would be prior or that mey.in any way be superior to Lendar's Security Interests and

tights in and to such Collateral.

Binding Effect. This Agreement, the Note,
thereof, as well as upon their successors, representatives and assigns,
terms.

APFIRMATIVE COVENANTS. Borrower covenants and agrees with Lander that, so long as this Agraement remains in effect, Borrower will:
Notices of Claims and Litigation. Promptly inform Lander in writing of (1) aif material adverse changes in Borrower's financial condition,
and (2) all existing and all threatened litigation, claims, investigations, administrative proceedings or similar actions affecting Borrower or
any Guarantor which could materially affect the financial condition of Borrower of the financial condition of any Guarantor.

Financial Records. Maintain its books and records in accordance with GAAP, applied on a consistent basis, and permit Lender to examine
and audit Borrower's books and records at all reasonable times.

Finencial Statements. Furnish Lender with the following: ©
Annual Statements. As soon as available, but in no event later than one-hundred-eighty (180) days after the end of each fiscal year,
Borrower's balance sheet and income statement for the year ended, compiled by a certified public accountant satisfactory to Lender.
interim Statements. As soon as aveilable, but in no event later than sixty {60} days after the end of each Hatf-year, Borrower's
balance sheet and profit and loss statament for the period ended, prepared by Borrower. .

Tax Returns, As soon as available, but in no event later than thirty (30) days after the applicable filing date for the tax raporting period
ended, Federal and other governmental tax returns, prepared by 8 tax professional satisiactory to Lender.

all Security Agreements (if any}, and alt Related Documents ara binding upon the signers
and are legally enforceabla in accordance with their respective

Additional Requirements.
Guarantor Financlat Information: Borrower covenants and agrees with Lender that, while this Agreemant is in effect, Borrower will
furnish Lender with Guarantor’s personal financial statement, on California Bank & Trust form, duc no later than November 30th, on an
annual basis and; a signed copy of Gusrantor's filed Federal Income Tax Return, as soon as available, but in no event later than thirty

(30) days from date of filing on an annual basis.
All financial reports raquired to be provided under this Agreament shail be prepared in eccordance with GAAP, applied on a consistant
basis, and certified by Borrower as being true and correct.
Additional information. Furnish such additional information and ststements, as Lender may request from time to time.

Insurance. Maintain fire and other risk insurance, public liability insucance, and such other insurance as Lender may require with respect to
Borrower's properties and operations, in form, amounts, coverages and with insurance companies acceptable to Lender. Borrowar, upon
request of Lender, wilt deliver to Lender from time to time the policies or certificates of insurance in form satisfactory to Lender, including
stipulations that coverages will not be cancelled or diminished without at jaast ten (10) days prior written notice to Lender. Each insurance
policy also shail include an endorsement providing that coverage in favor of Lendar will not be impaired in any way by any act, omissian or
default of Borrower or any other person. in connection with all policies covering assets in which Lender holds or is offered a security
interest for the Loans, Borrower will provide Lender with such lendar's loss payable or othar endorsamants as Lender mey require.

Furnish to Lender, upon request of Lender,-reports on each existing insurance policy showing such information as
Lender may reasonably request, including without limitation the foilowing: {1} the name of the insurer; (2} the. risks insured; [3] the
amount of the policy; (4) the properties insured; {5} the then current property values on the basis of which insurance has been obtained,

andthe manner of determining those vaiues; and (6] the expiration date of the policy. In addition, upon abiees of Lender {however not
more often than annually}, Borrower wi Hopes hee HOR tual cash

Insurance Reports.

ii] have an independent appraiser satisfactory to Lender determingxty
value or replacement cost of any Collateral.. The cost of such appraisal shell be paid by Borrower,
- Case 2:17-cv-01123-WBS-DB Rocumeant 4 griled 10/15/19 Page 206 of 481 Doc 89

Filed 09/21/16"
| USINESS LOAN AGREEMENT!
Loan No: 0168068-9001 - (Continued) , "Page 3

Guaranties. Prior to disbursement of any Loan proceeds, furnish executed guaranties of the Loans in favor of Lender, executed by the
guarantors named below, on Lender's forms, and in the amounts and under the conditions set forth in. those quarantias.

Namas of Guarantors Amounts
Deepal Wannakuwarte —$21,409,277,00
Betsy Wannakuwatte $21,469,271.00

Othar Agreements. Camply with all terms and conditions of all other agreements, whether now or hereafter axisting, between Borrower
and any other party and notify Lender immediately in writing of any defauit in connection with any other such agreements.

Loan Proceeds. Use all Loan proceeds solely for Borrower's business operations, unless specitically consented to the contrary by Lender in

writing.

Taxes, Charges and Liens. Pay and discharga when due all of its indebtedness and obligations, including without limitation all assessments,
taxes, governmantal charges, levies and liens, of every kind and nature, imposed upon Borrower or its properties, income, of profits, prior
to the date on which penalties would attach, and all lawful claims that, if unpaid, might become a fan or charge upon any of Borrower's
properties, income, or profits. Provided however, Borrower will not be required to pay and discharge any such assessment, tax, charge,
levy, tien or claim so jong as {1} the legality of the same shall be contested in good faith by appropriate proceedings, and (2) Borrower
shall have establishad on Borrower's books sdequate reserves with respect to such contested assessment, tax, charge, levy, lien, or claim

in accordance with GAAP, .
and provisions sot forth in this Agreement, in the Related

Performance, Perform and comply, in 4@ timely-manner, with all terms, conditions,
Borrower shall notify Lender immediately in

Documents, and in ali other instruments and agreements between Borrower and Lender.
writing of any default in connection with any agreement.

Operations, Maintain executive and management personnel with substantially the same qualifications and experience as the present
executive and management personnal; provide written notice to Lender of any change in executive and management personnel; conduxt its

businass affairs ina reasonable and prudent manner.

Environmental Studies. Promptly conduct end complete, at Borrower's expanse, all such investigations, studias, semplings and testings as
may be requested by Lender or any governmental autherity relative to any substance, or any waste oF by-product of any substance defined
as toxic of a hazardous substance under applicable federal, stata, or local law, rule, regulation, order or directive, at or affecting any

property or any facility owned, leased or used by Borrower,

Compliance with Governmental Requirements. Comply with afl laws,
governmental authorities applicable to the conduct of Borrower's properties, businesses and operations, and to the use of occupancy of the
Collateral, including without limitation, the Americans With Disabilities Act. Borrower may contest in good faith any such law, ordinance,
or regulation and withhold compliance during any proceeding, including appropriate appeals, so long as Borrower has notified Lender in
wtiting prior to doing so and so long as, in Lender's sole opinion, Lendar'’s interests in the Collateral are not jeopardized. Lendar may
require Borrower 10 post adequate security or a surety bond, reasonably satisfactory to Lander, to protect Lender's interest.

Inspection. Permit employees or agents of Lender at any reesonable time to inspect any and all Collateral for thea Loan or Loans and

Borrower's other properties and to-examine or audit Borrower's books, accounts, and records and to make copies and memoranda of
Borrower's backs, accounts, and records. if Borrower now ar at any time hereaiter maintains any racords {including without limitation |
computer generated records and computer software programs for the genaration of such records) in the possession of a third party,
Borrower, upon request of Lender, shail notify such party to parmit Lender free accesa to such records at aj! reasonable times and to

provide Lender with copies of any records Ht may request, all at Borrower's axpense.

Environmental Comp8ance and Reports. Borrower shall comply in all raspects with any and ail Environmental Laws; not cause or permit to
exist, as a result of an intentional or unintentional action or omission on Borrower's part or on the part of any third party, on property
owned and/or occupied by Borrower, any environmental activity whare damage may result to the environment, Unless such environmental
activity is pursuant to and in compliance with the conditions of a parmit issued by the appropriate federal, state or local governmental
authorities; shail furnish to Lender promptly and in any event within thirty 130} days aftar receipt thereof a copy of any notice, summons,
Hen, citation, diractive, fetter or other communicetion from any governmental agency of instrumentality concerning any intentional or
unintentional action or omission on Borrower's part in connection with any environmental activity whether or not there is damage to the

anvironment and/or other natural rasources.

ordinances, and regulations, now or hateafter in effect, of ali

such promissory notes, mortgages, deeds of trust, security agreements,

Additional Assurances. Make, execute and deliver to Lender
ther agreements as Lander or its attorneys may reasonably request to

assignments, financing statements, instruments, documents and o
avidance and secure the Loans and to parfect all Security interests.

LENDER'S EXPENDITURES. If any action or proceeding is commenced that would materially affect Lender's interest in the Collateral or if

Borrower fails to comply with any provision of this Agreement or any Related Documents, including but not limited to Borrower's failure to.
discharge or pay when dua any amounts Borrower is required to discharge or pay under this Agreement of any Refated Documents, Lender on

Borrower's behalf may {but shall not be obligated to) take any action that Lender deams appropriate, including but not limited to discharging or

paying ali taxas, jlens, security interests, encumbrances and other claims, at any time levied or placed on any Collateral and paying all costs for

insuring, maintaining and preserving any Collateral. All such expenditures incurred of paid by Lender for such purposes will then bear interest at

the rate charged under the Note from the data incurred of paid by Lender to the date of repayment by Borrower, All such expenses will become

a part of the indebtedness and, at Lander's option, will {A} be payable on demand; {B) bea added to the balance of the Note and be

apportioned among and be payable with any installment paymants to become due during either {1} the term of any applicable insurance policy;

ar {2} the remaining term of the Note; or (C} ba treated as a balloon payment which will be due and payable at the Note’s maturity.

NEGATIVE COVENANTS. Borrower covenants and agrees with Lender that while this Agreement is in effact, Borrower shall not. without the

prior written consent of Lender:
Indebtedness and Liens. (4) Except for trade debt incurred in the normal course of business and indebtedness to Lender contemplated by
this Agreement, create, incur of assume indebtednass for borrowed money, including capital leases, (2} seil, transfer, mortgage, assign,
pladga, lease, grant a security interest in, of encumber any of Borrower's assats (except as allowed as Permitted Liens), or (3) seil with
racourse any of Borrower's sccounts, except to Lender.
iness activities substantially different than those in which Borrower is prasantly angaged,
{2} cease operations, liquidate, merge, transfer, acquire or consolidate with any other entity. change its name, dissolve or transfer or sal!
Collateral out of the ordinary course of business, or {3} pay any dividends on Borrower's stock {other than dividends payable in its stock},
provided, hawever that notwithstanding tha foregoing, but only so long as na Event of Default has occeyam ends ‘iegbemer would
result fram the payment of dividends, if Borrower is @ “Subchapter S Corporation” (as defined in the Internal Revenue Code of 1986, as

Continuity of Operations. (1) Engage in any bus
 pcase 2:17-cv-01123-WBS-DB RoqumenAa Filed 10/15/19 Page 207 0f481 — hoc ag

Filed 09/21/16
3USINESS LOAN AGREEMENT
Loan No: 0168068-9001 {Continued) Page 4

g

 

 

amended}, Borrower may pay cash dividends on its stock to its shareholders from time to time in amaunts necessary to enable the
shareholders to pay income taxes and make estimated income tax payments to satisfy their liabilities under federal and state jaw which
arise solely from their status as Shareholders of a Subchapter Corporation because of thair ownership of shares of Borrower's stock, or
purchase or retire any of Borrower's outstanding sharas or alter or amend Borrower's capital structure.

Loans, Acquisitions and Guaranties. {1} Loan, invest in of advance money or assats to any other person, enterprise or entity, {2}
purchase, create or acquire any Interest in any other enterprise or entity, or {3} incur any obligation as surety of guarantor ether than in
the ordinary course of business. ‘

Agreements. Borrower will not enter into any agreement containing any provisions which would bé violated or breached by the
parformance of Borrower's obligations under this Agreement of In connection herewith,

- CESSATION OF ADVANCES. If Lender hes made any commitment to maka any Loan to Borrower, whether under this Agreemant or undar any
other agreement, Lender shall have no obligation to make Loan Advances or to disburse Loan proceeds if: {A} Borrower or any Guarantor is In
default under the terms of this Agreement or any of the Aslated Documents or any other agreament ‘that Borrower of any Guarantor has with
Lender; (B} Borrower of any Guarentor dies, becomes incompetent or becames insolvent, files a petition in bankrupicy or similar proceedings,
of ig adjudged a bankrupt; {C} there occurs a material adverse change in Borrower's financial condition, in the financlal condition of any
Guarantor, of in the value of any Collateral securing any Loan; or [D) any Guarantor seeks, claims of otherwise attempts to limit, modify or
revoke such Guarantor's guaranty of the Loan or any other loan with Lender; or {E) Lender in good faith deems itself insecure, even though no

Event of Default shali have occurred. :

DEFAULT. Each of the following shali constitute an Event of Defauit under this Agreement:
Payment Default. Borrower fails to make any payment when due under tha Loan.
Other Defaults. Borrower fails to comply with or to perform any other term, obligation, covenant or condition contained in this Agreement
or in any of the Related Documents or to comply with or to perform any term, obligation, covenant oF condition contained in any ather
agreement between Lender and Borrower. :
Default in Favor of Fhird Parties, Borrower or any Grantor defaults under eny oan, axtension of credit, security agreement, purchase oF
sales agreement, of any other agreement, in favor of any other creditor of person that may materially affect any of Borrower's or any
Grantor's property or Borrower's or any Grantor's ability to repay the Loens or perform their respective obligations under this Agreement or
any of the Related Documents.
False Statements. Any warranty, representation or statement made or furnished to Lender by Borrower or on Borrower's behalf. under this
Agreement or the Related Documents is falsa or misleading in any material respect, either now or at the time made or furnished or becomes
fatsa of misleading at any time thereefter,
Insolvency. The dissolution or termination of Borrower's existence as a going business, the insolvency of Borrower, the appointment of a
recelver for any part of Borrower's property, any assignment for the bencfit of creditors, any type of creditor workout, or the
commencement of any proceeding under any bankruptcy or insolvency. laws by or against Borrower.

Defective Collateratization, This Agreement or any of the Related Documents ceases to be in full force and affect fincluding taifure of any
collateral document te create a valid and perfected sacurity intarest or lien} at any time and for any ragscn,

Creditor or Forfelturs Proceedings. Commencement of foreciasure or forfeiture proceedings, whether by judicial proceeding, self-help,
rapossession of any other method, by any craditor of Borrower or. by any governmantal agency against any collateral securing the Loan.
This includes a garnishment of any of Borrower's accounts, including deposit accounts, with Lendar. Howaver, this Event of Default shalt
not apply if there is a good faith dispute by Borzower as to tha validity or raasonableness of tha claim which is the basis of the creditor or
forfeiture proceeding and if Borrower gives Lender written notice of the creditor or forfeiture pracesding and daposits with Lender monies or
a suraty bond for the creditor or forfeiture proceading, in an amount detarmined by Landar, In its sole discration, as being an adequate

veserve or bond for the dispute.

Events Affecting Guarantor. Any of the preceding events occurs with respact to any Guarantor of any of tha Indebtedness or any
Guarantor dias or becomes incompetent, or ravokas or disputes the validity of, or liability under, any Guaranty af ihe Indebtedness.

Change in Ownership. Any change in ownership of twanty-five percent {26%} ar more ‘of the common stack of Borrower.

Adverse Change. A material adverse change occurs in Borrower's financial condition, or Lender believes the prospect of payment or
performance of the Loan is impaired.

Insecurity. Lender in good faith believes itself insecure.

Right to Cure. If any default, other than a default on Indabtedness, is curable and if Borrower or Grantor, as the casa may be, has not bean
given a notice of a similar detault within tha preceding twelve {42} months, it may be cured if Borrower or Grantor, as ihe case may be,
after receiving written notica from Lender demanding cure of such default: (1} cure the default within fiftean (15) days; or {2} If the cure
requires more than fifteen (15) days, immediately initiate steps which Lender deems in Lender’s sole discretion to be sufficient to cure the
detauit and thereafter continue and comptete all reasonable and necessary steps sufficient to produce compliance as soun as reasonably
practical. :
EFFECT OF AN EVENT OF DEFAULT. If any Event of Defauit shell o¢cur, except.where otherwise provided in this Agreement or the Related
Documents, all commitments and obligations of Lender under this Agraement or the Related Documents or any other agreement immediately will
terminate (including any obligation to make further Loan Advances or disbursements}, and, at Lender's option, alf Indebtednass immediately will
become due and payable, all without notice of any kind to Borrower, except that in the case of an Event of Daiault of the type described in the
“Insolvency” subsection above, such acceleration shail ba automatic and not optional, In addition, Lender shall have all the rights and remedies
provided in the Related Documents or available at law, in equity, or otherwise. Except as may be prohibited by applicable law, all of Lender's
rights and remedies shail be cumulative and may be exercised singularly or concurrantly. Election by Lander to pursue any remedy shall not
exclude pursuit of any other remedy, and an election to make axpenditures or to take action to parform an obligation of Borrower or of any
Grantor shall not affect Lender's right to dectare a default and to exercise its rights and remedies.
EPOSIT ACCOUNT SECURITY. Borrower hereby grants a security interest to Lander in any and all deposit accounts (checking, savings, money
market or timel.of Borrower at Lender, now existing or hereinafter opened, to secure the Indebtedness. This includes all deposit accounts
Borrower holds jointly with someone etse.
JURY WAIVER: JUDICIAL REFERENCE, Borrawer and Lender each waive their respective rights to a trial before a jury in connection with any

disputes related to this Agreamant, any of the Related Documents and the transactions contemplated hereby and thereby. Such disputes
include without limitation any claim by Batrower or Lender, claims brought by Borrower as a class representative Ribena RAGA OSO Sd claims

by 4 class representative on Barrowar's behalf as a class member {so-called “class action" suits}. Thig provision shall not apply if, at tha time
Filed 09/21/16Case 2:17-cv-01123-WBS-DB RegenentawaoFiled 10/15/19 Page 208 of 481

3USINESS LOAN AGREEMENT
| Loan No: 0168068-3001 (Continued) Page 5

 

a action is brought, Borrower's foan is funded of maintained in a state where this jury trial walvar is not. permitted by Jaw.

if a jury trial waiver is not permitted by applicable law and a dispute arises between Borrower and Lender with respect to this Agreement, any of
the Related Documents, the enforcement hereof or thereof or the transactions contemplated hereby or thereby, either of Borrower or Lander
may require that it be resolved by judicial reference in accordance with California Code of Civil Procedure, Sections 638, et seq., including
without limitation whether the dispute is subject to a judicial referance proceeding. The tefarae shall be a retired judge, agreed upon by the
parties, from either the American Arbjiration Association (AAA) or Judicial Arbitration and Madiation Service, inc. JAMS). Sf the parties cannot
agree on the referee, the party who initially selected tha reference procedure shell request 4 panel of ten retired judges from aither AAA ar
JAMS, and the court shall select the referee from that panel. The refarae shall be appointed to sit with all of the powers provided by law, The
parties agree that time is of the essence in conducting the judicial reference proceeding set forth herein. The costs of the judicial reference
proceeding, including the fee for the courl reporter, shail be borne aqually by the parties as the costs are incurred, unless otharwise awarded by
the referee. The referee shall hear all pre-trial and post-trial matters (including without timitation requasts for equitable raliaf), prepare an award
with written findings of fact and conciusions of law and apportion costs as appropriate. The referee shall be empowered to enter equitable relief
as well as legal relief, provide ail temporary or provisional remedies, enter equitable orders that are Binding on the parties and rule on any motion
that would be authorized in a trial, including without limitation motions for summary judgment or summary edjudication. Judgment upon the
award: shall be entered in the court in which such proceeding was commenced end all parties shall have full rights of appeal. This provision will
not be deemed to limit or constrain Lender's right of offset, to obtain provisional or ancillary remedies, to intarplead funds in the event of a
dispute, to exercise any security interest or lien Lender may hold in property or to comply with fegal process involving Borrower's accounts or

ather proparty.

INCREASED COSTS. If any change in a law, rule or regulation, or the interpretation or application thereof, or Lender’s compliance with any
request, guidelina or directive (whether of not having the force of law} of any governmental authority (collectively; a "Change in Law") shall th
impose, modify or deem applicabla any reserve, special deposit or similar requirament against or with respect to the assets of, deposits with or
for the account of or credit extanded by Lander or {ii} impose on Lender any other condition affecting this Agreement or tha tosns hareunder or
any letter of credit or participation therein and the result of any of tha foregoing shall be to increase the cost to Lender of making or maintaining
any toan {or its commitment to make any such loan} or to increase the cost to Lender of issuing or maintaining any letter of credit or to reduca
the amount of any sum received or receivable by Lender heraundar, then Borrower will pay to Lender such additional amount as will compensate
Lender for such additional costs or reduction.if Lender determines that any Change in Law regarding capital requiraments has or would have the
effect of reducing the rate of return on tha capital of Lender or Lender's holding company from this Agreement of the loans o7 fetters of credit
made or issued by Lender to a fevel below that which Lender or Lender's holding company could have achieved but for such Changa in Law
{taking into consideration Lender's poticies and the policies of Lender's holding company with respact to capital adequecy), then from time to
time Borrower will pay to Lender such additional amount as will compensate Lender or Lander's holding company for any such reduction, es set
forth in a certificate of Lender describing in reasonabla detail the amount or amounts nacessary to compensate Lander or its halding company.
Tha amounts and description in such certificate shall be conclusive absent manifest error, and Borrower agraes to pay to Lender the amount
shown in such certificate within ten (10) business days afler receipt thereof.Failure or delay on the part of Lander to demand compensation
-suant ta this section shall not constitute a waiver of Lender's right to demand such compensation.

ISINESS LOAN AGREEMENT. THIS BUSINESS LOAN AGREEMENT AMENDS AND RESTATES THE PRIOA BUSINESS LOAN AGREEMENT
DATED APRIL 2, 2008, AS AMENDED FROM TIME TO TIME.

ADDITIONAL PROVISION. In additloh to the covenants and agreements of Borrower set forth under “AFFIRMATIVE COVENANTS” above,
Borrower furthar covanants and agrees with Lender that, so long as this Agreement remains in effect, Borrower shall continuously maintain in
full force and effect an Irravocable standby lettar of credit {the "L/C") with @ major bank or financial institution (“L/C Issuer") with a term no later
than the maturity of tha Note In an amout at least equa! to the amount of tha Note, plus one year's anticipated interest on such ammount, it any
{untess otherwise agreed to by Lender), and in a form and on any other necessary of appropriate terms, all as ara acceptable to Lender in its sole
discretion and which shall nama. Lender as the beneficiary for the purpose of securing the Indebtedness end Borrower's othar obligations
hereunder and under the Related Documents. Lender's receipt of any notice of L/C Issuer's election not to extend or renew the L/C or as to tha

termination of the L/C for any other reason, or L/C Issuer's dishonor of any draw by Lender under the LIC, shall constitute an Evant of Detauit.
s receipt of any notice of non-extension, non-ranewel or termination of the

Borrower covenants and agrees to immediately notify Lander upon it
LIC. Notwithstanding anything: to the contrary herein, Borrower shalt not be entitled to a right to cure under the section entitled "DEFAULT -

Right to Cure" haraundar with respect to any Event of Default urider this section, unfess agreed to by Lender in its sole discretion,

MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of this Agreement:

Amendments. This Agreement, together with any Related Documents, constitutes the entire understanding and agreement of the parties
as to the matters set forth in this Agreement. No alteration of of amendment to this Agreement shalt be effactive unless given in writing
and signed by the party or parties sought to be charged or bound by the alteration or amendment.

Attorneys’ Fees; Expenses. Bortower agrees to pay upon demand all of Lender's costs and expenses, including Lender's atiorneys’ fees
and Lende#’s legal expenses, incurtad in connection with the enforcement of this Agreement. Lender may hire or pay someone else to help
anforce this Agreement, and Botrower shali pay the costs and expanses of such enforcement. Costs and expenses include Lander's
attorneys’ fees and legal expenses whether of not there is a lawsuit, including attorneys’ fees and ‘egal axpanses for bankruptey
proceedings {including efforts to modify or vacete any automatic stay or injunction}, appeals, and any anticipated post-judgment collection
services. Borrower also shall pay all court costs and such additional fees as may be directed by the court.

Caption Headings. Captian headings [n this Agreement are for conveniance purposes only and are not to be used to interpret or define the
provisions of this Agreement.

Consent to Loen Participation. Borrowor agrees and consents to Lendar's sale or transfer, whether now or later, of one or more
participation interests in the Loan to one or more purchasers, whether reiated or unrelated to Lender. Lander may provide, without any
limitation whatsoever, to any ona of more purchasers, or potential purchasers, any Information or knowledge Lender may have about
Borrower or about any other matter relating to the Loan, and Borrower hereby waives any rights to privacy Borrower may heve with respect
to such matters. Borrower adcitlonaily waives any and all notices of sale of participation interests, as well as all notices of any repuichase
of such participation imerests. Borrower also agrees thal the purchasers of any such participation interests wili be considered as the
absolute owners of such intarests in tha Loan and will have al the rights granted undar the participation agreement or agreements

governing the sale of such participation interests. Borrower further waives all rights of offset or counterclaim that it may have now or later

against Lender or against any purchaser of such a participation interest and unconditionally agrees that either Lender or such purchaser may
enforce Borrower's obligation under the Loan iirespactiva of the failure or insolvency of any halder of any interest in the Loan. Borrower
further agrees that the purchaser of any such participation interests may enforce its interests irraspective of any personal claims or
defanses that Borrower may have against Lendar,

deral law applicabla to Lender and, to the extent ndvpwbliGpte peTOdo law, tha

Governing Law. This Agreement will be governed by fe
flicts of law provisions. This Agreoment has bean accepted by Lender in the State

laws of tha State of Catifornia without regard to its con

Doc 89
ase 2:17-cv-01123-WBS-DB PocumenddgggFiled 10/15/19 Page 209 of 481 Doc 39

BUSINESS LOAN AGREEMENT
Loan No: 0168068-9007 , (Continued) Page 6

Filed 09/21/16

of California.
Choice of Venue. if there is a lawsuit, Borrower agrees upon Lender's request to submit to the jurisdiction of tha courts of Sacramento
County, State of Califarnia.

Wo Waiver by Lender. Lender shall not be deemed to have waived any rights under this Agreement unfess such waiver is given in writing
and signed by Lender, No delay or omission on the part of Lender in exercising any right shall operate as a walver of such right or any
other right, A waiver by Lender of a provision of this Agreement shalf not prejudice or constitute a waiver of Lendar's right otherwise to
demand strict compliance with that provision or any other provision of this Agreement. No prior waiver by Lender, nor any course of
dealing between Lender and Sorrower, of between Lendar and any Grantor, shall Gonstitute a walver of any of Lender's rights or of any of
Borrower's of any Grantor's obligations as to any future transactions. Whenever the consent of Lender is required under this Agreement,
the granting of such consent by Lender in any instance shail nat constitute continuing consent to subsequent instances where such consent
is required and in all cases. such consent may be granted or withheld in the sole discretion of Lender.

Notices. Any notice required to be given under this Agresment shall be givan in writing, and shall be effective when actually delivered,
whan actually received by tefefacsimile {unless otherwise required by law), when dapositad with a nationally recognizad overnight courier,
or, if mailad, when deposited in the United States mali, as first class, certified or registarad mail postage prepaid, directed to the addresses
shown near the beginning of this Agreement. Any party may change its address for notices under this Agreement by giving formal written
notice to the other parties, specifying that the purpose of tha notica is to change the party's address. For notice purposes, Borrower
agrees to keep Lender informed at all times of Borrower's current address. Unless otherwise provided or required by faw, if there is more
than one Borrower, any notice givan by Lender to any Borrower Is deemad to ba notice givan to all Borrowers.

Severability. {fa court of competent jurisdiction finds any provision of this Agreement to be ilagal, invalid, or unenforceabla as to any
circumstance, that finding shall not make the offanding provision Iilegal, inveiid, or uneniorcaable as to any other circumstance. If feasible,
the offending provision'shali be considerad modified so that It becomes lagal, valid and enforceable, if the offending provision cannot be so
modified, it shall be considered deleted from this Agraement, Unless otherwise required by law, the iHegallty, invalidity, or unenforceability
of any provision of this Agreement shall not affect the legality, validity or enforceability of any other provision of this Agreement.

Subsidiaries and Affiliates of Borrower. To tha extent the context of any provisions of this Agreement makes it appropriate, inciuding -
without limitation any representation, warranty or covanant, the word "Borrower" as used in this Agreement shali include aif of Borrower's
subsidiaries and affiliates. Notwithstanding the foregoing however, under no circumstences shall this Agreement be construed to raquire
Lender to make any Loan or other financial accommodation to any of Borrower's subsidiaries or affiliates.

Successors and Assigns. All covenants and agreements by or on behalf of Borrower contained in this Agreement or any Related
Documents shall bind Borrower’s successors and assigns and shall inure to the benefit of Lendar and its successors end assigns. Borrower
shall not, however, have the right to assign Borrower's rights under this Agreement or any interest therein, without the prior written
consent of Lender.

Survival of Representations and Warranties. Borrower understands and agrees that In extending Loan Advances, Lender is relying on all
representations, warranties, and covenants made by Borrower in this Agreement or in any certificate or other instrument daliverad by
Borrower to Lender undar this Agreement or tha Related Documents. Borrower further agrees that regardless of any investigation mada by
Lender, all such reprasantations, warranties and covenants will survive the extansion of Loan Advancas and dalivery te Lender of the
Related Documents, shal! be continuing in netura, shall ba dasmed made and redated by Borrower at tha time each Loan Advance ts mado,
and shall ramain in full force and effect until such time as Borrower's indebtedness shalf ba paid in full, or until this Agreement shall be
terminated in the manner provided sbove, whichever is the last to occur. ,

Tima is of the Essence. Time is of the essence in the performance of this Agreement.

DEFINITIONS. The following capitalized words and terms shall have the fallowing meanings when used in this Agreement. Unless specifically
stated to the contrary, all raferances to dollar amounts shall mean amounts in lawful money of the United States of America, Words and terms
used in the singular shall include the plural, and the plural shalt include the singular, as the context may require. Words and terms not otherwise
defined in this Agreement shall heve the maanings attributed to such terms in the Uniform Commercial Code. Accounting words and terms not
otherwise defined in this Agfaament shall have the meanings assigned to them in accordance with generally accepted accounting principles as in
effaci on the data of this Agreement: ;

Advance. The word “Advance” means a disbursement. of Laan funds mede, or to be made, to Borrower or on Borrower's bahalt on a line

of credit or multiple advance basis undet tha terms and conditions of this Agreement.

Agreement. The word "Agraament” means this Susineas Loan Agreement, as this Business Loan Agreemant may be amended or modified

irom time to time, togethar with all exhibits and schedules attached to this Business Loan Agreement from time to time, '

Borrower. The word “Borrower” maans International Manutacturing Group, Inc. and includes all co-signers and co-makers signing the Note
and all their successors and assigns.

Coltateral, The word “Coltaterat” means all property and assets granted as collateral security for e Loan, whether real or personal property,

whather granted diractly or indirectly, whether granted now or in the future, and whether granted in the form of a security interest,

mortgage, collateral mortgage, deed of trust, assignment, pledge, crop pledge, chattel mortgage, collaterel chatiel mortgage, chettel trust,

factor's lien, equipment trust, conditional gale, trust receipt, tien, charge, lian or titla ratention contrect, lasse or consignment intended as 4
' security device, or any other sacurity or Jian interest whatsoever, whether created by law, contract, or otharwise.

Environmental Laws. The words “Environmental Laws" mean any and all state, federal and jocal statutes, regulations and ordinances
ralating to the protection of human health or the environment, including without limitation the Comprehensive Environmental Rasponse,
Compensation, sad Liability Act of 19B0, as amended, 42 U.S.C. Section 9601, et seq. ("“CEACLA"), the Supentund Amendments and
Reauthorization Act of 1986, Pub, L. No. 99-499 {"SARA"), the Hazardous Materials Transportation Act, 49 U.S.C, Section 1801, at seq.,
the Resource Conservation and Hecovery Act, 42 U.S.C. Section 6901, ct seq., Chapters 6.5 through 7,7 of Division 20 of the California
Health and Safety Coda, Section 25100, at seq,, or other applicable state or federal laws, ules, or regulations adopted pursuant thereto.

Event of Default, The words "Event of Defauk" maan any of the events of default set forth in this Agreement in the default section of this
Agreement.

GAAP, Tha word "GAAP" means generally accepted accounting principles.

Grantor. The word "Grantor" means each and all of the persons or entities granting a Security Interest in any Collateral for the Loar,
including without limitation all Borrowers granting such o Security interest. .

Guarantor, The word "Guarantor" means any guarantor, surety, or accommodation party of any or all of thaxbRAnc-2, Page 000061

Guaranty. The word “Guaranty” means the guaranty from Guarantor to Lander, including without fimitation a guaranty of ali or payt of the
Filed og/21/16Case 2:17-cv-01123-WBS-DB RagementaoFiled 10/15/19 Page 210 of 481 Doc 89

 JSINESS LOAN AGREEMENT {
Loan No: 0168068-9001 (Continued) Page 7

Note.

Hazardous Substances. The words “Hazardous Substances” mean materiais that, because of their quantity, concentration or physical,
chemical or infactious characteristics, may cause of pose a present or patential hazard to human health or the environment when
improperly used, treated, stored, disposed of, generated, manufactured, transported or otherwise handled. The words “Hazardous
Substances" are used in their very broadest sense and include without limitation any and all hazardous or toxic substances, materiais or
waste as defined by.or fisted under the Environmantal Laws. The term “Hazardous Substances” also inctudas, without limitation, petroleum
and petroleum by-products or any fraction thereof and esbastos. ,

Indebtedness. The word “Indebtednass" means the indebtedness evidenced by tha Note or Related Documents, including all principal and
interest together with all other indebtadness and costs and expenses for which Borrower is responsible under this Agreement orf under any

of the Related Documents,
Lender. The word “Lender” means California Bank & Trust, its successors and assigns.

Loan. The word "Loan" means any and all foans and financial! accommodations from Lender to Borrower whethar now or hereafter
existing, and however avidanced, including without limitation those loans and financial accommodations described harein or deseribed on

any exhibit or schedule attached to this Agraement from-time to time.

Note. Tha word “Nate” means the Note executed by International Manufacturing Group, fnc. in the original principal amount of
$3,278,121.00 dated Aprif 2, 2008, together with all renewals of, axtensions of, modifications of, retinancings of, consolidations of, and
substitutions for the Note or Credit Agreement or any other subsequant Notes evidencing further Indebtednass.

Permitted Uens. The words “Perrnitted Liens" mean {1} Jiens and security interests securing Indebtedness owad by Borrower to Lender;
{2} liens for taxes, assessments, or similar charges either mot yet due or being contested in good faith; (3) liens of materialmen,
mechanics, warehousemen, or carriers, or other like Hans arising in the ordinary course of business and securing obligations which are not
yet delinquent; 44) purchase money liens or purchase money sacurity interasts upon or in any property acquired or held by Borrower in the
- ordinary course of business to secura indebtedness outstanding on the date of this Agreamant o7 parmittad to be incurred undar the
paragraph of this Agreement titled “Indebtedness and Liens"; (5} liens and security interests which, as of tha date of this Agreement,
have been disclosed to and approved by tha Lander in writing; and {6) those liens and security interests which in the aggregata constitute
an iromateria! and insigniticant monetary amount with respect to the net value of Borrower's essets.
Related Documents, The words "Related Documents” mean ali promissory notes, credit agreements,

agreements, guatanties, security agreements, morgages, doads of trust, security deads, collateral mortgages,
agreements and documents, whether now or hereafter existing, executed in connection with tha Loan.

The words “Security Agreement" mean and include without limitation any agreements, promises, covenants,
whether craated by jaw, contract, or otherwise, evidencing, governing, representing, or

foan agreements, environmental —
and all other instruments,

Security Agreement.
arrangements, understandings or other agreamenis,
creating a Security Interest.

Security interest. The words “Security Interest” mean,
whether in the form of a lien, charge, encumbrance, mortgage,

mortgage, coliateral chattel mortgage, chattel trust, factor's lien,
contract, lease or consignment intended as a security devicg, or any other security or lien imierest wi

contract, or othorwise.. .
BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS BUSINESS LOAN AGREEMENT AND BORROWER AGREES TO
ITS TERMS, THIS BUSINESS LDAN AGREEMENT {5 DATED APRIL 7, 2009. .

without fimitation, any and all types of collateral security, present and future,
deed of trust, security deed, assignment, pledge, crop pledge, chattel
equipmant trust, conditional sale, trust raceipt, lian or title retention
hatsoever whather created by faw,

BORROWER:

       

NTERNATIONAL MANYFACTURING GROUP, INC.

   

 

Detpal \Wanno uwatte, Pres dent/CEO of
Inte fonét Manufacturing Group, Inc.

 

 

bag, W337, 2008, AB Aighta veered, + CA LACTIRPLCS. FG FAQEETA PT-1

Exhibit C-2, Page 000062
Filed 09/21/16Case 2:17-cv-01123-WBS-DB lr@enerdz@ooFiled 10/15/19 Page 211 of 481 Doc 89

EXHIBIT C-3

Exhibit C-3, Page 000063
Filed o9/21/1gC Se 2:17-cv-01123-WBS-DB RagumgniARo Filed 10/15/19 Page 212 of 481 Doc 89
C, iNGE IN TERMS AGREEMEN ,

 
    
 
  
 

cee ge OES ae Pooks ve we ow ‘
9 Bot Shot at oe be 2 a - POs: SER. A
References in the boxes above are for Lender’s use only and do not limit the applicability of this document to any particufar nan o¢ indh
Any item above containing "***" has been omitted due to text length limitations. .

ae

  
   

        

 

 

  

 

California Bank & Trust .

Central Valley Sacramento Region Corporate Banking
1331 Broadway

Sacramento, CA 95818

Borrower: — International Manufecturing Group, inc. Lender:
879 F Street, Suite 120 .
West Sacramento, CA 95605

Principal Amount: $3,278,121.00 Date of Agreement: April 7, 2009

DESCRIPTION OF EXISTING INDEBTEDNESS, The Business Loan Agreement and the Promissory Note each dated April 2, 2008, in the original
amount of $3,278,121.00, from International Manufacturing Group, Inc. to Lender.

DESCRIPTION OF COLLATERAL,

Irrevocable Letter of Credit Number 3092565, Issued by Bank of America, N.A.

DESCRIPTION OF CHANGE IN TERMS.

1. The maturity date is hereby amended from April 1, 2009 to Aprii 1, 2010.

2. This Note is subject to the terms and conditions of that Business Loan Agreemant executed by Borrower in favor of Lender, as amended and

restated on April 7, 2009.
3. Floor Rate. Under no citcumstances wilt the Interest rate on tha Note be less than 5,000% per annum or more than the maximum rate

allowed by applicable iaw.
4. The Letter of Credit Subfina is hareby deleted in its entirety.

All other terms and conditions shalt remain the same. . .
CONTINUING VALIDITY, Except as expressly changed by this Agreement, the terms of the original obligation or obligations, including alk
agreemants evidenced of securing the abligation{s}, ramain unchanged and in full foree and effect. Consent by Lender to this Agreement does
not waive Lender's right to strict performance of the obligation(s} as changed, nor obligate Lander to make any future change in terms, Nothing
in this Agreement will canstitute a satisfaction of the abligation(s}. it is the intention of Lender to retain as liable parties all makers and
endorsers of the original abligation{s), including accommodation perties, unless a party is expressly released by Lender in writing. Any maker or
endorear, including accommodation makers, will not ba ralaased by virtue of this Agreemant. If any person who signed the original obligation
does not sign this Agreement below, then all persons signing below acknowledge that this Agreement is given conditionally, based on the
presentation to Lendar that the non-signing party consents to the changes and provisions of this Agraement or otherwise will not be released
yit. This waiver applies not only to any initial extension, modification or release, but also to all such subsequent actions,

FINANCIAL STATEMENT CERTIFICATIONS, The undersigned hereby certifies to California Bank & Trust ("Bank"} that all financial information
("Information") submitted to Bank now and at all times during tha terms of this loan does, and will, fairly and accurately represent the financial
condition of the undersignéd, all Borrowers and Guarantors. Financial [nformation includes, but is not limited to all Business Financiat
Statements (including Interim and Year-End financial statements .that ara company prepared and/or CPA-prepared), Business Income Tax
Returns, Borrowing Base Certificates, Accounts. Receiveble and Accounts Payable Agings, Personal Financie] Statements and Personal Incame
Tax Returns. The undersigned understands that the Bank will rely on all financial information, whenever provided, and that such information is a
material inducement to Bank to make, 10 continue to make, or otharwise extend cradit accommodations to the undersigned. The undersigned
covenants and agrees to notify Bank of any adversa material changes in hefhisfits financial condition in the future. The undersigned further
understands and acknowledges that there are criminal penalties for giving false financial information to federally insured financial institutions.

DEPOSIT ACCOUNT SECURITY. Borrower hereby grants a security interest to Lender in any and all deposit accounts {chacking, savings, money
market or time) of Borrower at Lender, now existing or hereinafter opened, to secure its Indabtednass hereunder. This inctudes all deposit
accounts Borrower holds jointly with someone else.

REAFFIRMATION OF GUARANTY GBLIGATIONS. An exhibit,
Agreement and by this reference is made a part of this Agreement just as if all the provisions, terms and conditions of

set forth in this Agreement.

titled "REAFFIRMATION OF GUARANTY OBLIGATIONS," is attached to this
the Exhibit had been fully

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS AGREEMENT. BORROWER
AGREES TO THE TERMS OF THE AGREEMENT.

BORROWER:

 
  
  
   

TERNATIONAL MANUFACTURING GROUP, INC.

Dgepal _)Wannakuwatte, President/CEO
inte nat Manufacturing Group, inc.

     

     

~CA LAGILR AGA Ft Thenibit PA-$

TASER PAS bending. Yar, Sa OLS Gear, Manent Maasent Selitions, lng, IDD7, 2003. of Hianta Henatvad,

Exhibit C-3, Page 000064
Filed 99/21/1gCaSe 2:17-cv-01123-WBS-DB Pacenmeniztoo Filed 10/15/19 Page 213 of 481 Doc 89

EXHIBIT D-1

Exhibit D-1, Page 000065
Filed 09/21/16Case 2:17-cv-01123-WBS-DB [MtmseniGr@2090Filed 10/#5/19 Page 214 of 481 Doc 89
ys? PROMISSORY NOTE |

   
   

  

 
  

     

   

    

    

a AOe7eg*:

5:

efarences j

6 “bogerae2008. [6.082000 bread

in the boxes above are for Lender's use only end do not limit the applicability of this document to any particular loen or item.

 

 

 

| Any item above containing "***" has been omitted due to text fength limitations.
Borrower! = International Manufacturing Group, inc. , , Lender: California Bank & Trust
879 F Streat, Suite 120 Central Valley Sacramento Region Corporate Banking
West Sacramento, CA 95606 1331 Broadway

Sacramento, CA 95818

Principal Amount: $2,961,804.00 . Initial Rate: 5.500% Date of Note: June 13, 2008

PROMISE TO PAY, Intemational Manufacturing Group, Inc. {"Borrower") promisea to pay to Callfornia Sank & Trust {"Lender"}, or order, In
lawful money of the United States of Amarica, the principal amount of Two Millon Nine Hundred Sixty-one Thousand Eight Hundred Four &
00/100 Dollars [92,961,804.00} of so much as may be outstanding, together with Interest on the unpaid outstanding principal balance of each
advance. Interest shall be calculated from the date of each advance until repayment of each advance.

PAYMENT. Sorrower will pay this loan in one payment of all outstanding principal plus all accrued unpald interest on May 8, 2009, in addition,
Borrower will pay regular monthly payments of all accrued unpald interest due as of each payment date, baginning June 30, 2008, with aii
subsequent interest payments to be due on the last day of each month after that, Unless otherwise agreed or required by applicabts law,
payments will be applied first to any accrued unpald interest; then to principal; then to any unpaid colfectlon costs; and then to any late charges.
The annual interest rate for this Note Is computed on a 365/360 basis; that is, by applying the ratio of the annual interest rate over a year of
360 days, multiplied by the outstanding principal balance, multiplied by the actual number of days the principal balance Is outstanding.
Borrower will pay Lender at Lender's address shown above or st such other place as Lendar may designata In writing.

VARIABLE INTEREST RATE. The interest rate on this Note is subject-to change from time to time basad on changes in an index which is the
rate of interest set from time to time by Bank as its Prime Rata. California Bank & Trust Prime Rate is detarmined by Bank as a means of pricing
credit extensions to some customers and is neither tied to any external rate of.interest or Index nor is it nacessatily the fowast rate of interest
charged by Bank at any givon time for any particular class of customers or eredit extensions (the "Index"), The Index is not necessarily the
lowest rate charged by Lender on its ioans and is set by Lender in its sole discretion. ff the index becomes unavailable during tha term of this
loan, Lender may dasignate a substitute index after notifying Borrower. Lander will tell Borrower the current index rate upon Borrower's
request, The interest rate change will not occur more often than each Day. Borrower understands that Lendar may make foans based on othar
rates ag walt, The Indax currently is $.000%6. The interest rate to be applied to the unpaid principal balance during this Note will be at a rata of
0.500 percentage points over the Index, resulting in an initial rate of 6.500%. NOTICE: Under no circumstances will the interest rate on this

Note be more than the maximum rate allowed by applicable law. :

PREPAYMENT: MINIMUM INTEREST CHARGE, Borrower agrees that all loan fees and othar prepaid finance chargas are eared fully as of the
‘ate of the loan end will not ba subject to rafund upon early payment (whether voluntary or as a result of default}, excapt as otharwise required
yy law. In any evant, even upon full prepayment of this Note, Borrower understands that Lender ts entitled to a minimum Interest charge of
$200.00, Other than Borrower's obligation to pay any minimum interest charge, Borrower may pay without penalty ail or a portion of the
amount owed earlier than itis due, Early payments will not, unless agteed to by Lender in writing, relieve Borrower of Borrower's obligation to
continua to make payments of eccrued unpaid interast. Rather, aarly payments will reduce the principal balance dua. Borrower agrees not to
send Lender payments marked “paid in full”, "without recourse”, or similar language. If Borrower sends such a payment, Lender may accept it
without fosing any of Lender's rights under this Note, and Borrower will remain obligated to pay any further amount owed to Lender. All written
communications concerning disputed amounts, including any check or other payment instrument that indicates that the payment constitutes
“payment in full" of the amount owed or that is tendered with other conditions or limitations or as full satisfaction of a disputed amount must be
maited or delivered to: Callfornia Bank & Trust, Central Valley Sacramento Region Corporate Banking, 1331 Broadway, Sacramento, CA
95878. . ‘

LATE CHARGE. If a payment is 15 days or more late, Borrowar will be cherged 6.000% ot the regularly scheduled payment or $500.00,
whichever js less.

INTEREST AFTER DEFAULT. Upon default, the interest rate on this Note shall, if permitted under applicable law, immediately increase by adding
a 5.000 percentage point margin ("Default Rate Margin"}. The Default Rate Margin shall atso apply to each succeading interest rata change that

would have applied had there been no default.

DEFAULT, Each of the following shall constitute an event of default (“Event of Default") under this Nota:
‘Payment Default. Borrower fails to make any payment when due under this Note.
Other Defaults. Borrower falis 10 comply with or to perform any other term, obligation, covenant or condition containad in this Note or in
any of the related documents or to comply with or to perform any term, obligation, covenant of condition contained In any other agreement
between Lender and Borrower.

Default In Favor of Third Parties. Borrower or any Grantor dofauits under any joan, extension of credit, security agreement, purchase or
salas agreement, or any other agreement, in favor of any other creditor or person that may materially affect any of Borrower's property or
Borrower's ability to repay thia Note of perform Borrower's obligations. under this Nota or any of the related documents.

False Statements. Any warranty, representation or statement mada or furnishad to Lender by Borrower of on Borrower's behats under this
Note or the related documenta is fatse or misleading in any material respect, sithar now or at the time made or furnished or becomes false
or misieading at any time thereafter. ; .
Insolvency. The dissolution or termination of Borrower's existence as a going business, the insolvency of Borrower, tha appointment of a
receiver for any part of Gorrower's property, any assignment for the benefit of creditors, any type of creditor workout, or tha
commencement of any proceeding under any bankruptcy or insolvency laws by or against Borrower.

Creditor or Forfelture Proceedings. Commencement of foreclosure or forfeiture proceedings, whather by judiciel proceeding, self-help,
repossession or any other method, by any creditor of Borrower or by any governmental agency against any collateral securing the Joan.
This includes a garnishment of any of Borrower's accounts, including deposit accounts, with Lender. However, this Event of Default shall
not apply if there is a good faith dispute by Borrower as to the validity or reasonableness of the claim which is the basis of tha creditor-or
forfeiture proceeding and if Borrower gives Lender written notice of the creditor or forfeiture proceeding and deposits with Lender monies or
a surety bond for the creditor or forfeiture proceading, in an amount determined by Lender, in its sole discretion, as being an adequate
reserve or bond for the dispute. Exhibit D-1, Page 000086

Events Affecting Guarantor. Any of the preceding events occurs with respect to any Guarantor of any of the indebtedness or any
Filed 09/21/16Case 2:17-cv-01123;WBS-DB D®asenks02a9CFiled 10/£5/19 Page 215 of 481 Doc 89

ot ! PROMISSORY NOTE:
Loan No; 0168068-9002 (Continued) | Page 2

 

 

Guaramor dias of becomes incompetent, or revokes or disputes the validity of, or ability under, any guaranty of the indebtedness
evidenced by this Note,

Change In Ownership. Any change in awnership of twanty-fiva percent (25%) or more of the common stock of Borrower,

_ Adverse Change. “A material adverse change occurs in Borrower's financial condition, or Lender betieves the prospect of payment or.
performance of this Note Is impaired, -

Insecurity, Lender in good faith believes itself insecure.

Cure Provisions. # any default, other than a dafault in payment is curable and if Borrower has not been givan 4 notice of a breach of the
samé provision of this Note within tha pracading twelve {12] months, it may be cured if Borrower, after recelving written notica from
Lander demanding cute of such default: (1) cures. the default within fiftean (45} days; or (2} ff the cure requires more than fifteen (15)
days, immediately initiates staps which Lender deems in Lender's sole discration to be sufficlent to cure the default and thereafter
continues and completes all raasonable and necessary steps sufficient 10 produce compliance as soon as reasonably practical.

LENDER'S RIGHTS. Upon default, Lender may declare the entire unpeid principal balance under this Note and si accrued unpaid interest
immediately due, and then Borrower will pay that amount. :

ATTORNEYS’ FEES; EXPENSES. Lender may hire or pay someone elsa to help collect this Note it Borrower does not pay. Borrower will pay
Lender that amount, This inctudes, subjact to any limits under applicable law, Lender's attorneys’ fees and Lender's lagal expenses, whether or
not there is a lawsuit, including attorneys' fees, expenses for bankruptcy proceedings (including efforts to modify of vacata any automatic stay
of injunction}, and appeals, Borrower also will pay any court costs, in addition to all other sums provided by law.

GOVERNING LAW. This Note will ba governad by federal law applicable to Lander and, to the extent not praampted by federal law, the laws of
the State of California without regard to Its conflicts of law provisions. This Note has been accepted by Lender In the Stute of California.

CHOICE OF VENUE, If there is a lawsuit, Borrower agrees upon Lender's request to submit to the jurisdiction of the courts of Sacramento
County, Stata of California. .

COLLATERAL. Borrower acknowledges this Note is secured by the following collateral described in the security instrument listed herein:
{a} Irrevocable Standby Letter of Credit, Number 3093349, Dated May 15, 2008, issued by Bank of America
{b} {rrevocabla Standby Letter of Credit, Number 3093235, Dated May 8, 2008, issued by Bank of Amarice.

LINE OF GREDIT. This Note evidences a revoiving line of credit. Advances under this Note may be requested either orally or in writing. by
Borrower or as provided in this paragraph. Lender may, but need not, require that all oral requests be confirmed in writing. All communications,
instructions, oy directions by telephone or otherwise to Lender are to be directed to Lender's office shown above, The icllowing person or
persons af6 authorized to request advances and authoriza payments under the lina of credit until Lender receives from Borrewer, at Lender's
address shown above, written notice of revocation of such authority: Deepal Wannakuwette, President/CEO of Intemational Manufacturing
Jroup, {nc.: Betsy Wannakuwatte, Secretary of nternational Manufacturing Group, inc. Borrower agrees to be liable for all sums either; {A)
advanced in accordance with the instructions of an authorized person or {B} credited to any of Borrower's accounts with Lender. The unpaid
principal balance owing on this Note at any time may be evidenced by endorsements on this Note or by Lender's internal records, incfuding daily
computer print-outs. .

DEPOSIT AGREEMENT SECURITY. Borrower heraby grants a security interast to Lander in any and all deposit accounts (checking, savings,
money market or timal of Borrower at Lender, now existing or heseinafter opanad, to secure its indebtedness hereunder, This includes all

deposit accounts Borrower holds jointly with someone else.

FINANCIAL STATEMENT CERTIFICATIONS. The undersigned hereby certifies to California Bank & Trust ("Bank") that all financial information
("Information") submitted to Bank now and at all times during the tarms of this foan does, and will, fairly and accurotely represent tha finsncla
condition of the undersigned, afl Borrowers and Guarantors. Financlet information includes, but is not limited to all Business Financial
Statemants (including Interim and Year-End financial statements that era company prepared snd/or CPA-prepared)}, Business Income Tax
Returns, Borrowing Base Certificates, Accounts Receivable and Accounts Payable Agings, Personal Financial Statements and Parsonal Income
Tax Returns. The undersigned understands that the Bank will rely on all financial information, whenever provided, and that such information is a
matetial.inducement to Sank to make, to continue to make, or otherwise extend credit accommodations to the undersigned, The undersigned
covenants and agrees to notify Bank of any adverse material changes in her/his/its financial condition in the future, The undersigned further
understands and acknowledges that there are criminal penattias for giving false financial Information to fedarally insured financial Institutions.

JUAY WAIVER: JUDICIAL REFERENCE. Borrower and Lender each waive their raspective rights to a trial before @ jury in connection with any
disputes related to this Note, the loan avidancad hereby and any other loan documents in connection herewith and therewith. Such disputes
include without limitation any claim by Borrower or Lender, claims brought by Borrower as a class representative on behalf of others, and claims
by 6 class raprasentative on Borrower's behalf as a class member (so-called “class action” suits}, This provision shall not apply if, at the tima
an action is brought, Borrower's loan is funded or maintained in a state where this jury trial walver is not permitted by law.

if e jury trial waiver is not permitted by applicable law and a dispute arises between Borrower and Lender with raspect to this Note, its
enforcement or the transactions contemplated by the related loan documents, either of Borrower or Lender may requira that it be resolved by
judicial reference in accordance with California Code of Civil Procedure, Sections 638, et seq., including withaut limitation whether the dispute
is subject to a judicial reference proceeding. The referee shall be a retirad judge, agraed upon by the parties, from elther tha American
Arbitration Asseciation (AAA) or Judicial Arbitration and Mediation Service, inc. (JAMS}. If the parties cannot agree on tha referee, tha party
who initially selected the refarence procedura shail request a panal of ten retirad judgas from either AAA or JAMS, and the court shalt select the
referee from that panel. The referee shall be appointed to sit with all of the powers provided by law. The parties agree that time is of the
assence in conducting the judicial reference procaeding set forth herein. The costs of the judicial reference proceeding, including the fee for the
court reporter, shall be borne equally by the parties es the costs ara incurrad, unless otherwise ewarded by the referes. Tha referee shall hear
all pre-trial and post-trial matters (including without limitation requasts for equitable relfef}], prepare an award with written findings of fact and
conclusions of jaw and apportion costs as appropriate. The referea shail be empowered to enter equitable relief as well as legal relief, provida
all temporary or provisional remedies, enter equitable orders that are binding on the partles and rule on any motion that would be authorized in a
trial, including without limitation motions for summary judgment of summary adjudication, Judgment upon the award shall ba entared in the
sourt in which such procaading was commonced and afi parties shal! have full rights of appaal. This provision will not be deamed to limit or
constrain Lender's right of offsat, to obtain provisional or ancillary remedies, to intarplaad funds in the evant of a dispute, to exercise any
security interest or ilen Lender may hold in property or to comply with jagal process involving Borrower's accounte of other property.

LOAN AGREEMENT. THE NOTE IS SUBJECT TO THE TERMS AND CONDITIONS OF THAT BUSINESS LOAN AGREEMENT EXECUTED BY
BORROWER IN FAVOR OF LENDER ON JUNE 13, 2008, AS AMENDED FROM TIME TO TIME, Exhibit D-1, Page 000067
f

. , PROMISSORY NOTE
Loan No: 0168068-9002 (Continued)

Filed 09/21/16C ase 2:17-cv-01123;WBS-DB RegenenadAggoFiled 107#15/19 Page 216 of 481 _ Doc 8&9

Page 3

LETTER OF CREDIT SUBLINE EXHIBIT. An exhibit, titled “Letter of Credit Subline Exhibit,” is attachad to this Note and by this referenca is made
a part of this Note just as if all the provisions, terms and conditions of the Exhibit had baen fully set forth in this Note.

SUCCESSOR INTERESTS. The terms of this Note shall ba binding upon Borrower, and upon Borrower's heirs, parsonsl representatives,
successors and assigns, and shail inure to the benefit of Lender and its successors and assigns.

GENERAL PROVISIONS. If any part of this Note cannot be enforced, this ‘fact will not affect the rest of tha Note. Lendar may dalay or forgo
enforcing any of its rights or remadias under this Note without losing them, Borrower and any other person who signs, guarantees or andorses
this Note, to the extent allowed by law, waive any applicable statute of limitations, presantmant, demand for payment, and notice of dishonor.
Upon any change in the terms of this Note, and unless otherwise expressly stated in writing, no party who signs this Note, whether as maker,
Quacantor, accommodation maker or endarser, shall be refaased from liability. Al such parties agree that Lendar may renew or extend
{repaatedty and for any length of time} this loan of release any party of guarantor oF collateral; or impair, fail to realize upon or perfect Lender's
security interast in the collateral; and take any other action doamed necessary by Lender without the consent of or notices to anyone. All such
parties also agree that Lender may modify this loan without the consent of or notica to anyone other than the party with whom the modification

is made, The obligations under this Note are joint and several.
PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS NOTE, INCLUDING THE VARIABLE
INTEREST RATE PROVISIONS. BORROWER AGREES TO THE TERMS OF THE NOTE,

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

BORROWER:

 

LASER PAD durding, Wer. 5.40.00.00} Gorin, iteetane Picard Enivilans, inc. 1997. 2008, AR Agra Redaved, - GA LICRILAD2C PC THeG?8 PHA

Exhibit D-1, Page 000068
Filed 09/21/16C2aSe 2:17-cv-01123-WBS-DB RagumenodaggoFiled 10/15/19 Page 217 of 481 Doc 89

EXHIBIT D-2

Exhibit D-2, Page 000069
Filed 09/21/16Case 2:17-cv-01123-WBS-DB [Masené6r2090Filed 10f15/19 Page 218 of 481 Doc 89
i 3USINESS LOAN AGREEMEI

 

 
  
   

  
 
   

  
 

    

  
    

ae:

References in the boxes above are for Lender's use only and do not fimit the applicability of this document to any particular loan or item.
| Any itam atove containing "“**" has bean omitted dua to text length }imitations.

 

 

 

Borrower: — international Manufacturing Group, inc. Lender: California Bank & Trust
879 F Street, Suite 120 Central Valley Sacramento Ragien Corporate Banking
West Sacramento, CA 95606 1331 Broadway

Sacramento, CA 95818

THIS BUSINESS LOAN AGREEMENT dated June 13, 2008, fs made and executed between Internationa! Manufacturing Group, Inc, ("Borrower")
and Califomla Bank & Trust ("Lender") on the following terms and conditions. Borrower has received prior commercial loans trom Lender or
has appiled to Lender for a commercial foan or loans or other financial accommodations, including those which may be described on any exhibit
or schedule attached to this Agreement. Borrower understands and agrees that: {A) In granting. renewing, or extending any Loan, Lender is
relying upon Borrower's representations, warranties, and agreaments as set forth in this Agreement; (8) the granting, renewing, or extending
of any Loan by Lender at all times shall be subject to Lander's sole Judgment and discretion: and (C} al such Loans shafl be and remain subject
ta the terms and conditions of this Agreement. .

TERM. This Agreement shail be effective as of June 13, 2008, and shall continue in full force and effect until such time as all of Borrower's
Loans in favor of Lender hava been paid in full, including principal, interest, costs, expanses, attornays’ fees, and other feas and charges, or
until such time as the parties may agree in writing to terminate this Agreement.

ADVANCE AUTHORITY. The following person or persons are authorized to request advances and authorize payments under the line of credit
until Lender receives from Borrower, at Lendor’s address shown above, written notice of revocation of such authority: Deepal Wannakuwatte,
President/CEO of international Manufacturing Group, Inc.; Betsy Wannakuwatte, Secrotary of International Manufacturing Group, Inc.

CONDITIONS PRECEDENT TO EACH ADVANCE. Lender's obligation to make the initial Advance and each subsequent Advance under this
Agreement shall be subject to the fulfiliment to Lender's satisfaction of all of the conditions set forth in this Agreement and in the Relatad
Deacuments,
Losn Documents. Borrower shall provide to Lender the following documents for the Loan: {1} the Note; {2} Security Agreements
granting to Lender security interests in the Collateral; (3) financing statemants and all other documents perfecting Lender’s Sacurity
intaresis; (4) evidence of insurance as required below; (5) guaranties; {6) together with ell such Related Documents as Lender may
require for the Loan; all in form and substance satisfactory to Lender end Lender's counsel.

Borrower's Authorization. Borrower shelf have provided in form and substance satisfactory to Lender properly certified rasclutions, duly
authorizing the execution and delivery of this Agreement, the Note and the Retated Documents. In addition, Borrower shall have provided
such other resolutions, authorizations, documents and instruments as Lender or its counsel, may require. .

Payment of Fees and Expenses. Borrower shalt have paid to Lender all fees, charges, and other expanses which ore then due and payable.
as specified in this Agreement or any Related Document,

Representations and Warranties. The representations and warranties set forth in this Agreement, in the Related Documents, and in any
document or certificata defiverdd-to Lender under this Agreemant are true and correct. :

No Event of Default. There shall not exist at the time of any Advance a condition which would constituta an Event of Default under this
Agreement of under any Related Document. . .

REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants to Lender, as of the date of this Agreement, a5 of the date of each
disbursement of loan proceeds, as of the date of any ranewel, extension or modification of any Loan, and at all times any Indebtedness exists:

Organization. Borrower is a corporation for profit which is, and at all timas shall be, duly organized, validly existing, and In good standing
under and by virtue of the laws of the State of California, Borrowar is duly authorized to transact business in ail other states in which
Borrower is doing businass, having obtained all necessary fillngs, governmantal licenses and approvals for each state in which Borrower [s
doing business. Specifically, Borrower is, and at all times shall'be, duly qualified as a foreign corporation in all states in which the failure to
so qualify would have 4 material adverse affect on its business or financial condition, Borrower has the fu!l power and authority to own its
properties and to transact the business in which it is presently engaged or presently proposes to engage. Borrower maintains an office at
879 F Street, Suite 120, West Sacramento, CA 95806. Unless Borrower has designated otharwise in writing, the principal office is tha
office at which Borrower keeps its books and records including its records concerning the Collateral. Borrower will notify Lender priar to
any change in the location of Borrower's state of organization or any changa in Borrower's name. Borrower shail do ail things necessary to
preserva and to keep in full force and affect its existance, rights and privileges, and shall comply with afl regulations, rules, ordinances,
statutes, orders and decrees of any governmental or quasi-governmantal authority or court applicable to Borrower and Borrower's business
activities.

Assumed Business Names. Sorrower has filed or recorded all documants or filings required by law relating to all assumed business names
used by Borrower, Excluding the name of Borrower, the following is 9 complete list of all assumed business names Under which Borrower

does business: None,

Authorization, Borrower's execution, delivery, and performance of this Agreement and all the Related Documents have been duly
authorized by all necessary action by Borrower and do not conflict with, result in a violation of, or constitute a default under {1} any
provision of [al Borrower's articlas of incorporation or organization, or bylaws, or (b) any agreement or other instrumant binding upon
Borrower or (2} any law, governmental regulation, court decrea, or order applicable to Borrower or to Borrower's properties. :
Financial Information. Each of Borrower's financial statements supplied to Lande: truly and complately disclosed Borrower's financial
condition as of the date of the statement, and there hes been no material adverse change in Borrower's financial condition subsequent to
the date of the most recent financial statement supplied to Lander. Borrower has no material contingent obligations excapt as disctosed in
such financial statements. .

Legal Effact. This Agreement constitutes, and any instrument or agraament Borrower is required to give under this Agreement when
delivered will constitute legal, valid, and binding obligations of Borrower anforceabla against Borrower in accordance with their respective
terms. .

Properties. Except as contemplated by this Agreement or as previously disclosed in Borrower's. financial statements or in writing to Lender
and as accepted by Lender, and except for property tax flens for taxes not presently dua and payable, Boriocbibitcvas aagehaaOgyéd title to
all of Borrower's properties free and clear of ail Security interests, and has not exacuted any security documents or financing statements
Filed 09/21/16Case 2:17-cv-01123-WBS-DB lgagemeniztigaFiled 10/15/19 Page 219 of 481 Doc 89

i BUSINESS LOAN AGREEMENT |
Lean No: 0168068-9002 (Continued) ‘Page 2

ralating to such properties. All of Borrower‘s properties are titted in Borrower's legel name, and Borrower has not used or filed a financing
Statement under any other name for at least the last five (5) years. :

Hazardous Substances. Excapt as disclosed to and acknowledged by Lender in writing, Borrower reprasents and warrants that: (1) During
the period of Borrower's ownership of the Collateral, there has bean no use, generation, manufacture, storage, treatment, disposal, release
or threatened release of any Hazardous Substance by any person on, under, about of from any of the Collateral, {2} Borrower has no
knowledge of, or reason to believe that there has baen {a} any breach or violation of any Environmente! Laws; {b) any use, generation,
manufacture, storege, treatment, dispossl, rafaase or threatened release of any Hazardous Substance on, undef, about o7 from the
Collateral by any prior owners ot occupants of any of the Colfeteral; or (c¢) any actual or thraatened litigation or claims of eny kind by any
person relating to such matters. {3) Neither Borrower nor any tenant, contractor, agent or ather authorized user of any af the Collateral
shalt usa, generate, manufacture, store, treat, dispose of or release any Hazardous Substance on, under, about or from any of the
Collateral; and any such activity shail be conducted in compliance with alf applicable federel, state, and local laws, regulations, and
ordinances, including without limitation all Environmental Laws. Borrower authorizes Lender end its agents to anter upon the Collateral to
make such inspections and tests as Lender may deem appropriate to detarmine compliance of the Collateral with this saction of the
Agreament. Any inspections or tests made by Lender shall ba at Borrower's expense and for Lender's purposes only and shall not be
construed to create any responsibility or liability on the part of Lander to Berrower or to any other person. The representations and
warranties contained herein era based on Borrower's due diligence in investigating the Collateral for hazardous waste and Hazardous
Substances. Borrower hereby {7} releases and weilvas any future clalms against Lender for indemnity or contribution in the event
Borrower becomes tleble for cleanup or other costs under any such laws, and (2) agrees to indemnify, defend, and hold harmless Lender
against any and all claims, losses, liabilities, dameges, penalties, end expanses which Lender may directly or indirectly sustain ar suffer
rasutting from a breach of this section of tha Agreement or as a consequence of any use, generation, manufacture, storage, dispasal,
ralease or threatened release of a hazerdous waste of substance on the Collateral. The provislons of this section of the Agreement,
including the obligation to indemnify and defend, shall survive the payment of the Indebtedness end the termination, expiration or
satisfaction of this Agreement and shall not be affected by Lender's acquisition of any interest in any of the Collataral, whether by
forectosure or otherwise.

Litigation and Claims. No litigation, claim, investigation, administrative proceeding or similar action {including those for unpaid taxes)
against Borrower is pending or threatened, and no other avent hes occurrad which may materially adversely affact Borrower's financial.
condition or properties, other than iitigation, claims, cr other events, if any, that have been discicsed to and acknowledged by Lender in
writing. .

Taxes. To the best of Borrower's knowledge, all af Borrower's tax returns and reports that are or were required to ba filed, have been
filed, and all taxes, assessments and other governmental chargas have been paid in full, excapt those presently being or to be contested by
Borrower in good faith in the ordinary course of business and for which adequate reserves have bean provided.

Uen Priority. Unless otherwise praviously disclosad to Lander in writing, Borrower haa not entered into or grantad any Security

Agreamants, or permitted the filing or attachment of any Security Interests on or effecting any of the Collateral directly of indirectly
socuring repayment of Borrower's Loan and Note, that would be prior or that may In any way be superior to Lander's Security interests and

tights in ond to such Coliataral. :
Binding Effect. This Agreement, the Note, all Security Agreements {if any), and ail Ralated Documents are binding upon the signers
thereof, as well ag upon their succassors, rapresentatives and essigns, and are legelly enforceable in accordance with their raspective
. terms, . :

AFFIRMATIVE COVENANTS. Sorrower covenants and agrees with Lender that, so jong as this Agreement remains in effect, Borrower will:
Notices of Claims and Litigation, Promptly inform Lender in writing of {t] all material adverse changes in Borrower's financial condition,
and {2} all existing and all threatened litigation, claims, investigations, administrative praceadings of similar actions affecting Borrower or
any Guarantor which could materially affect the financial condition of Borrower or the financia! condition of any Guarantor.

Financial Records, Maintain its books and records in accordance with GAAP, applied on e consistent basis, and permit Lender to examine
and audit Borrower's Hooks and records at al! raasonable times. :

Financial Statemants, Furnish Lander with the following:

Annual Statements, As soon as available, but in no event later than one hundred eighty (1B0) days after the end of each fiscat year,
Borrower's belance sheet and income statament for the yaar ended, compiled by e certified public accountant setisfactory to Lendar,

interim Stetemants. As soon as available, but in no avant leter than sixty (60) deys after the end of each Haif-yaer, Borrower's
balance sheet and profit and loss statement for the period ended, prepared by Borrower.

Tax Returns. As soon as available, but inno event later than thirty (30} days after the applicable filing date for the tax reporting period
ended, Faderal and other governmental tax returns, prepared by Sorrower, .

Additional Requiraments. |

Guarantor Financial Information, Borrower covenants and agrees with Lender that, while this Agreement fs in effect, Borrower will
furnish Lender with Guarentor's persona! financial statement, os of October 31st, on California Bank & Trust form, as scon as
available, but in no event later then November 30th, on an annual basis and; a signed copy of Guarantor's filed Federal Income Tax
Return, as soon as aveilabie, but in no event later than thirty (30} days from filing, on an annua! basis.

Alt financial reports required to be provided under this Agreement shail be prepared in accordance with GAAP, applied on a consistent
basis, and certifled by Borrower as being true and correct.

Additional information. Furnish such additional information and statements, as Lender may request from time to time,

Insurance. Maintain fira and other risk Insurance, public lability insurance, and such other insurance as Lender may require with respect to
Borrowar's properties and operations, in form, amounts, coverages and with insurence companies occeptable to Lender. Borrower, upon
request of Lander, will deliver to Lender from time to time the policies or certificates of insurance in form satisfactory to Lender, including ~
stipulations that coverages will not be cancelled or diminishad without et least ten (10) days prior written notice to Lender, Each insurance
policy also shall include an andorsement providing that coverage in favor of Lender will not ba impaired in any way by any act, omission or
default of Borrower or any other person. fn connection with all policlas covering assets in which Lender holds or is offered a security
interest for the Loans, Borrower will provide Lender with such fender’s loss payable or othar endorsements es Lender may require.

Insurance Reports. Furnish to Lendet, upon request of Lender, reports on aach existing insurance policy showing such informetion as
Lender may reasonably tequest, including without limitation the following: [(1} the name of the insurer; EXibitHa-dsRagasHae/1(3} the
amount of the policy; [4) the properties insured; (5) the then current property values on the basis of which insurance has been obtained,
Filed 09/21/16C aS 2:17-cv-01123-WBS-DB Recanerziao Filed 10/45/19 Page 220 of 481 Doc 89

: BUSINESS LOAN AGREEMENT
Loan No: 0168068-9002 . (Continued) Page 3

and the manner of determining those values; and (6) the expiration data of tha policy. In addition, upon request of Lender {however not
more often than annually}, Borrower will have an independent appraiser satisfactory to Lander determine, as applicable, the actual cash
value oF replacement cost of any Collataral. The cost of such appraisal shall be paid by Borrower, oO

Guaranties, Prior to disbursement of any Loan proceeds, furnish executed guaranties of the Loans in favor of Lender, executed by the
guarantors named below, on Lender's forms, and in the amounts and under the conditions sat forth in those guaranties. :

 

Names of Guarantors Amounts
Deepal Wannakuwatte $419,409,271.00
Betsy Wannakuwatte $19,409,271.00

Other Agreements. Comply with all terms and conditions of all other agreements, whather now or hereafter axisting, between Borrower
and any other party and notify Lender immediately in writing of any dafauit in connection with any other such agrasmante,

Loan Proceeds. Use aif Loan proceeds solely for Borrower's business operations, unlass specifically consentad to the contrary by Lender in
writing.

Taxes, Charges and Lisns. Pay and discharge whan due all of its indebtedness and objigations, including without limitation all assessments,
taxes, governmental charges, levies and liens, of evary kind and nature, imposed upon Borrower or its properties, income, or profits, prior
to the date on which penalties would attach, and ait lawful claims that, if unpaid, might become a Hen or charge upon any of Borrower's
properties, income, or profits. Provided however, Borrower will not be required to pay and discharge any such assessment, tax, charga,
lavy, Hen or claim so jong as (4) the legality of the same shell ba contested in good faith by appropriate proceedings, and {2} Borrower
shall have established on Borrower's books adequate reserves with respect to such contested assessment, tax, charge, lavy, lien, or claim
in accordance with GAAP, ,

Performance. Perform and comply, in a timely manner, with all terms, conditions, and provisions sat forth in this Agreement, in the Related
Documents, and in all other instruments and agraements between Borrower and Lender. Borrower shall notify Lender immediataly in

writing of any default in connection with any agreement.

Operations, Maintain executive and management personne! with substantially the sama qualifications and experience as the present
axecutive and management personnel; provide written notice to Lander of any change in executive and management personnel; conduct Its
business affairs in a reasonable and prudent manner. ,

Environmental Studies. Promptly conduct and completa, at Borrower's expense, all such investigations, studies, samplings and testings as
may be requested by Lender or any governmental authority relative to any Substance, or any waste of by-product of any substance defined
as toxic or a hazardous substance under epplicable federal, state, or local law, rule, regulation, order or directive, at or affecting any

property or any facility owned, leased or used by Borrower.

Compliance with Governmental Requirements. Comply with all laws, ordinances, snd regulations, now or hereafter in effect, of ail
governmental authorities applicable to the conduct of Borrower's properties, businesses and operations, and to the use or occupancy of the
Collaterat, incfuding without limitation, the Americans With Disabilities Act.. Borrower may contest in good faith any such faw, ordinance,
or reagutation and withhold compliance during any proceeding, including appropriete appeals, so jong as Borrower has notified Lender in
writing prior to doing so and so long as, in Lender's sole opinion, Lender's interests in the Collateral are not jaopardizad. Lender may
require Borrower to post adequate security or a surety bond, reasonably satisfactory to Lander, to protect Landar's interest.

inspection. Permit employees or agents of Lender at any reasonable time to inspect any and all Collateral for the Loan or Loans an
Borrower's other properties and to examine or audit Borrower's books, accounts, and records and to make copies and memoranda of
Borrower's books, accounts, and records. if Borrower now or at any time horeafter maintains any records (including without limitation
computer generated records and computer software programs for the generation of such records} in the possession of a third party,
Borrower, upon request of Lender, shall notify such party to permit Lender frag access to such records at all reasonable times and ito
provide Lender with copies of any records it may request, all at Borrower's axpense.

Environmenta! Campltance and Reports. Borrower shail comply in ail respects with any and all Environmenta! Laws; not cause or permit to
exist, ag a result of an intentional of unintentional action or omission on Borrower's part or on the part of any third party, on property
owned and/or occupied by Borrower, any anvironmenta! activity where damage may result to the anvironment, unless such environmental
activity is pursuant to and in compliance with the conditions of a pormit issued by the appropriate federal, state of local governmental
authorities; shall furnish to Lender promptly and in any event within thirty {30} days after receipt thareot a copy of any notice, summons,
fign, citation, diractive, jetter or other communication from any governmental agency of instrumentality concerning any Intentional or
unintentional action or omission on Borrower's part in connection with any environmental activity whether or not thare is damage to the
environment and/or other natural resources. .

Additlonal Assurances. Make, execute and deliver to Lender such promissory notes, mortgages, deeds of trust, sacurity agreements,
assignmants, financing statements, instruments, documents and other agreements as Lender or ita attorneye may reasonably request to
evidence and secure the Loans and to perfect ai} Security Interests.

LENDER'S EXPENDITURES. If any action or proceeding is commenced that would materially affect Lender's interest in the Collataret or if
Borrower fails to comply with any provision of this Agreement of any Related Documents, including but not limited to Borrower's failure to
discharge or pay when due any amounts Borrower is required to discharge or pay under this Agreement or any Retated Documents, Lender on
Borrower's bahalf may {but shall not be obligated to) take any action that Lender deems appropriete, including but not limited to discharging or
paying all taxes, liens, security interests, ancumbrances and other claims, at any time lavied or placed on any Collateral and paying all costs for
insuring, maintaining and preserving any Collateral. All such expanditures incurred or paid by Lander for such purposes will then bear intarest at
tha rate charged under the Note from the date incurred or paid by Lender to the date of repayment by Borrower. All such expenses will become
a part-of the Indebtedness and, at Lenders option, will {A) be payable on demand; (B} ba added to the balance af the Note and be
apportioned among and be payable with any installment payments to become due during either {1} tha term of any applicable insurance policy;
of [2] the ramaining term of the Note; or (C) be treated as a balloon payment which will ba due and payable at the Nota’s maturity,

‘EGATIVE COVENANTS, Borrower covenants and agrees with Lender that while this Agreement Is in effect, Borrower shall not, without the
jor written consent of. Lender: :

, Indebtednesa and Liens, {1} Except
thig Agreament; create, incur or assume i
pledge, lease, grant a security interest ‘in,
recourse any of Borrower's accounts, except to Lender. |

V 1 excep Exhibit D-2, Page 000072

Continulty of Operations. (1} Engage in any business activities substantially different than those in which Borrower is presently engaged,
(2} cease operations, liquidate, merge, transfer, acquire or consolidate with any other entity, change its name, dissolve or transfer or seli

for trade debt incurred in the normal course of businese and indebtednass to Lender contemplated by
ndebtedness for borrowed money, including capital leases, (2) sell, transfer, mortgage, assign,
or encumber any of Borrower's assets {except as allowed as Permitted Liens], or (3) sell with
Filed 09/21/16CaSe 2:17-cv-01123-WBS-DB RagengngaggoFiled 10/15/19 Page 221 of 481 Doc 89

BUSINESS LOAN AGREEMENT os
Loan No: 0168068-9002 (Continued) Pace 4

Collateral out of the ordinary course of business, or (3} pay any dividends on Borrower's stock {other than dividends payable in its stock),
provided, however that notwithstanding the foregoing, but only so long as no Event of Datault has occurred end Is continuing or would
result from the payment of dividends, if Borrower is a “Subchapter S Corporation” (as defined in the Internal Revenua Code of 1996, as
amended}, Borrower may pay cash dividends on its stock to its shareholders from time to tima in amounts necessary to enable the
shareholders to pay income taxes and make estimated income tax payments to satisfy their liabilities under federel and state jaw which
arise solely from their status as Shareholders of a Subchapter § Corporation beceuse of their ownership of shares of Borrower's stock, or
purchase or retire any of Borrower's outstanding sharas or alter or amend Borrower's capita! structure.

Loans, Acquisitions and Guaranties, (1) Loan, invest in or advance money or assets to any other parson, enterprise or entity, {2}
purchase, create or acquire any interest in any other enterprise or antity, of (3) incur any obligation as surety or guarantor other than in.
the ordinary course of business. :

Agreements. Borrower will not enter into any agreement containing any provisions which would be violated or breached by the
. performance of Borrower's obligations under this Agraament or in connection harawith.

CESSATION OF ADVANCES, If Lender has made any commitment to make any Loan to Borrower, whather under this Agreament Or under any
other agreament, Lender shall have no obligation to make Loan Advances or to disburse Loan proceeds if: (Aj Borrower or any Guarantor is in
default under the terms of this Agraemant or any of tha Related Documents of any other egreement that Borrower or any Guarantor has with
Lender; {B} Borrower or any Guarantor dies, becomes incompetent or bacomes insolvent, files a petition in bankruptcy or similar proceedings,
ot fs adjudged a bankrupt; {C) there occurs a material adverse change in Borrower's financial condition, In the financial condition of any
Guarantor, of in the value of any Collataral securing any Loan; or (D} any Guarantor seeks, claims or otherwisa attempts to limit, modify or
revoke such Guarantor's guaranty of the Loan or any other foan with Lender; or {E)} Lender in good faith deems itself Insacure, evan though no

Event of Dafault shali have occurrod.
DEFAULT. ‘Each of the following shail constitute an Event of Default under this Agreament:
Payment Default. Borrower fails to make any paymant whon due under the Loan.

Other Defaults. Borrower fails to comply with or to parform any other term, obligation, covanant or condition contained in this Agreement
or in any of tha Relatad Documents or to comply with or to perform any term, obligation, covenant of condition containad in any other
agreament between Lender and Borrower.

Default in Favor of Third Parties. Borrower or any Grantor defaults under any foan, extension of credit, security agreement, purchase or
sales agreement, or any other agreement, in favor of any other creditor or parson that may materially affect any of Borrower's or any
Grantor's property of Borrower's or any Grantor's ability to repay the Loans or perform their respective obligations under this Agreament or
any of the Related Documents. . :

False Statements. Any warranty, representation of statamant made or furnished to Lender by Borrower or on Borrower's behalf under this
Agreement or the Related Documents is false or misleading in any material respect, either now or at the time made or furnished or becomes
false or misieading at any time thereafter.

Insolvency. The dissolution or termination of Borrower's existance as e going business, the insolvency of Borrower, the appointment of a
receiver for any part of Borrower's property, any assignment for the benefit of creditors, any type of creditor workout, or the
commencement of any proceeding under any bankruptcy or insolvency laws by or against Borrower.

Defective Collateralization. This Agreement or any of the Related Documents ceases to ba in full force end effect finciuding failure of any
collateral document to create a valid and perfected security interest or lien} at any time and for any.reason. :

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture proceadings, wheather by judicial proceeding, self-help,
repossession or any other method, by any creditor of Borrower or by any governmental agency against any collateral securing tha Loan.
This includes a garnishment of any of Borrower's accounts, Including deposit accounts, wiih Lender. However, this Event of Default shall
not apply if there is a good faith dispute by Borrower as to the validity of reasonableness of the claim which js the basis of the creditor or
forfeiture prateeding and if Borrower gives Lender written notica of the creditor or forfeiture proceeding and deposits with Lender monies or
a surety bond for the creditor of forfeiture proceeding, in an amount determined by Lender, in its sola discretion, as being an adaquate
reserve or bond for the dispute. . .

Events Affecting Guarantor. Any of the preceding svents occurs with faspact to any Guarentor of any of the indebtedness or any
Guarantor dies or becomes Incompatent, or revokes or disputes the velidity of, or Hability under, eny Guaranty of tha indebiedness.

Change in Ownership. Any change In ownership of twanty-five percent (25%) or more of the common stock of Borrower,

Adverse Change, A material adverse change occurs in Borrower's financial condition, or Lender beliaves the prospect of payment or
performance of the Loon is impaired. .

Insecurity. Landér in good faith believes itself insecure.

Right to Cure. If any default, other than a default on indebtedness, is curable end if Borrower or Grantor, as the case may be, has not been
given a notice of a similar default within the preceding twelve (12) months, it may be cured if Borrower or Grantor, as the case mey be,
after receiving written notice from Lender demanding cure of such default: {1} cure the default within fittaen (15) days; or (2) if the cure
requires more than fifteen (15) days, immediately initiate steps which Lender deems in Lender's sole discretion to be sufficient to cura the
default and thereafter continua and complete ail reasonabla end necessery steps sufficient to produce compliance @s soon as reasonably
practical.
EFFECT OF AN EVENT OF DEFAULT. If any Event of Default shail occur, except where otherwise provided in this Agreement or the Aelated
Documents, ef! commitments and obligations of Lender under this Agreament or the Releted Documents or any other agreement immediately will
terminate tincluding any obligation to make further Loan Advances or disbursements), and, at Lender’s option, all Indebtedness immediately will
become due and payable, all without notice of any kind to Borrower, except that in the case of an Event of Default of the type described in the
“insolvency” subsection above, such acceleration shalt ba automatic and not optional. In addition, Lender shali have alt the rights and ramedies
srovided in the Related Documents or avaifable at law, in equity, or otherwise. Except as may be prohibited by applicsbie law, all of Lender's
ights and remedies shall be cumulative and may ba exercised singularly or concurrently, Election by Lender to putsue any remedy shall not
. exclude pursuit of any other remedy, and an election to make expenditures or to take action to perform an obligation of Borrower or of any
Grantor shall not affect Lender’s right to deciare a default and to exercise its rights and remedies.

DEPOSIT AGREEMENT SECURITY. Borrower heraby grants a security interest to Lender in any and all deposit accounts (checking, savings,
money market or time) of Borrower at Lendar, now existing or hereinafter opanad, to secure the Indebtedness, _ This inctydes _all doposit
accounts Borrower holds jointly with someone aise. exhib D-2, Page 800073

JURY WAIVER; JUDICIAL REFERENCE, Borrower and Lender each waive their respective rights to e trial before a jury in connection with any
Filed 09/21/16Case 2:17-cv-01123:;WBS-DB WagsenéAd20B0Filed 10/15/19 Page 222 of 481 Doc 89
se { BUSINESS LOAN AGREEMENT
Loan No: 0168068-9002 {Continued} Page 5

disputes related to this Agreament, any of the Related Documents and the transactions contemplated hereby and thereby, Such disputes
include without limitation any claim by Borrower or Lender, claims brought by Borrower as a class rapresentative on behalf of others, and claims
by a class representative on Borrower's behalf as a class member {so-called "class action” suits). This provision shall not apply if, at the time
an action is brought, Borrower's loan is funded of maintained ina state where this jury teal waiver is not permitted by law.

ia Jury trial waiver is not permitted by applicable law and a dispute arises between Borrower and Lender with raspect to this Agreament, any of
the Related Documents, the enforcamant hereof or thereof or the transactions contemplated heraby or thereby, either of Borrower or Lender
may require that it be rasolved by judicial reference in accordance with California Code of Civil Procedure, Sections 638, st seq,, including
without Jimitation whether the dispute is subject to a judicial reference proceeding, The referee shall be a retired judge, agreed upon by the
perties, from either tha American Arbitration Association (AAA) or Judicial Arbitration and Mediation Service, Inc. (JAMS). fH the parties cannot
agree on the referee, the party who initially selected the reference procedure shall request a pane! of ten retired judges from either AAA or
JAMS, and the court shall. select the refaree from that pane!, The referee shall ba appointed to sit with all of the powers provided by law. The
parties agree that time is of the essence in conducting the judicial refarance proceeding set forth herein. Tha costs of the judicial refeftance
proceeding, including tho fee for tha court reporter, shall ba borna equally by the parties as the costs are incurred, unless otherwise Gwerded by
the referea. The referee shel! hear all pre-trial and post-trial matters {including without limitation requests for equitable relief}, prepara an award
with written findings of fact and conclusions of Jaw end apportion costs as appropriate. The referee shall be empowared to enter aquitable retiet
as wall as fegal relief, provide all temporary or provisional remedies, enter equitable orders that are binding on the parties and rule on any motion
that would be authorized [na trial, including without limitation motions for summary judgment or summary adjudication. Judgrnent upon the
award shall be anterad in the court in which such proceeding was commenced and all partias shail have full rights of appeal. This provision will
not be deemed to iimit or constrain Lender’s right of offset, to obtain provisional or ancillary remedies, to interplead funds in the evant of a
dispute, to exercise any security interest or lien Lender may hold in property or to comply with legal process Invoiving Borrower's accounts or
other property.
INCREASED COSTS. If any change in a Jaw, rule or regulation, or the interpretation or application theraof, or Lender's compliance with any
request, guideline or directive {whether or not having the force of law] of any governmental authority (collectively, ¢ “Changs In Law") shail (i)
impose, modify or deem applicable any reserva, special deposit or similar requirement against of with raspect to the assets of, deposits with or
for the account of or credit extendad by Lender or (ii) impose on Lander any other condition affecting this Agraamant or the leans hareunder or
any latter of credit or participation therein and the result of any of the foregoing shall be to increase the cost to Lender of making or maintaining
. any joan tor its commitment te make any such foan) or to intraase the cost to Lender of issuing of maintaining any fatter of credit or to reduca
the amount of any sum racelved or receivable by Lendar heraunder, than Borrower will pay to Lender such additional amount as will compensate
Lender for such additional costs or reduction. Lender datermines that any Change in Law regarding capital raquiramants has or would hava the
effect of reducing the rate of return on the capital of Lender or Lender's holding company from this Agreament or the loans or letters of credit
made or issved by Lender 10 o level below that which Lender or Lender's holding company could have achieved but for such Change in Law
{taking into consideration Lender's policies and the policies of Lender's holding company with respect to capital adequacy}, then from time to
time Borrower will pay to Lander such additional emount as will compensate Lendar or Lander's holding company for any such reduction, as set
forth in a certificate of Lender describing in reasonable detail the amount or amounts necessary to compensate Lander or its holding company.
‘ha amounts and description in such certificate shall be conclusive absent manifest error, and Borrower agrees to pay to Lender the amount
aown in such certificate within ten (10) business days after receipt thereof.Failure or delay on the part of Lender to demend compensation
pursuant to this section shall not constitute a waiver of Lender's right to demand such compensation.

ADDITIONAL INFORMATION, In addition to tha covanants and agreementa of Borrower set forth under "AFFIRMATIVE COVENANTS” above,
Borrower further covenants and agrees with Lendar that, so Jong as this Agreement remains In effect, Borrower shall contintously maintain in
full force and effect an irrevocable standby letter of credit tthe "L/C"} with a major bank or financial institution (*L/C Issuer") with a term
expiring no tater than the maturity of the Nota in an amount at least equal to the amount of the Note, plus one yaar's anticipated Interest on
such amount, if any {unless otherwise agreed to by Lender}, and in a form and on any other necessary or appropriate terms, alj as are
acceptable to Lendar tn its sole discretion and which shell name Lender as the beneficiary for the purpose of sacuring the Indebtedness and
Borrower's other obligations hereunder and under the Related Documents. Lender's receipt of any notica of L/C Issuer's alaction not to extend
or renew the L/C or‘as to the termination of tho L/C for any other reason, or L/C {ssuar's dishonor of any draw by Lender undar the L/C, shall
constitute an Event of Default. Borrower covenants and agrees to immediately notify Lendar upon its receipt of any notice of non-extansion,
non-ranewal or termination of the L/C. Notwithstanding anything to the contrary herein, Borrower shall not be entitled to a right to cura under
tha section entitlad "DEFAULT - Right to Cura" hereunder with respect to any Event of Default under this section, unfass agreed to by Lender in
its sole discretion. ,

MISCELLANEOUS PROVISIONS, The following miscellaneous provisions are a part of this Agreement:

Amendments. This Agreement, together with any Related Documents, constitutes the entire understanding and agreement of the parties
aS to the matters set forth in this Agreement, No alteration of or amondment to this Agreement shall be effective unless given in writing
and signed by the party or parties sought to ba charged or bound by the altaration of amendment.

Attorneys’ Fees: Expensas. Borrower agrees to pay upon demand all of Lander’s costs and expanses, including Lender's attorneys‘ faes
and Lender's legal expenses, incurred in connection with the enforcement of this Agreement. Lender may hire or pay someone alse to help
enforce this Agreement, and Borrower shall pay the costs and expenses of such enforcamant. Costs and expenses include Lender's
attorneys’ fees and lege! expenses whether or not there is a lawsuit, Including attornays' fees and legal expenses for bankruptcy
proceedings {including efforta to modify or vacate any automatic stay or injunction}, appeals, end any anticipated post-judgment collection
services. Borrower aiso shail pay all court costs and such additional faes as may be directed by the court.

Caption Headings. Caption headings in this Agreement are for convenience purposes only and are not to be used to interpret or define the
provisions of this Agreement. !

Borrower egreas and consents to Lender's sale or transfer, whether now or later, of one or more
participation interasts in the Loan to one or more purchasars, whether relatad or unrelated to Lender. Lender may provide, without any
limitation whatsoever, to any one or more purchasers, or potential purchasers, any information of knowledge Lender may hava about
Borrower or about any other matter relating to the Loan, and Borrawer hereby waives any rights to privacy Borrower may have with respect
to such matters. Borrower additionally waives any and all notices of sale of participation interasts, as well as all notices of any repurchase
of such participation interests. Borrower also agrees that the purchasers of any such participation Interests will be considerad as the
absolute owners of such interests In the Loan and will have all the rights granted under the participation agreement or agreements
governing the sale of such participation interests. Borrower further walveg all rights of offset or counterclaim that it may have now or later
against Lender or against any purchaser of such a participation interest and unconditionally agrees that either Lender or such purchaser may
enforce Borrower's obligation under the Loan irrespective of the failure or insolvency of any holder of any interest in the Losn. Borrower
further agrees that the purchaser of any such participation interasts mey enforce its interests Irrespective of any personal claims or
defenses that Borrower may have against Lender. ‘ Exhibit D-2, Page 000074

Governing Law. This Agreement will be governed by federal law applicable to Lender-and, to the extent not preempted by federai law, the

Consent to Loan Participation,
Filed 09/21/16- ase 2:17-cv-01123-WBS-DB Rogunegnhs@goriled 10/15/19 Page 223 of 481 © Doc 89

‘ BUSINESS LOAN AGREEMENT
Loan No: 0168068-9002 (Continued) Page 6

jaws of the State of Callfornia without regard to its conflicts of law provisions. This Agreement has been accepted by Lender in tha State
of California, . . .

Choice of Venue, {f there is a jawsuit, Borrower agrees upon Lender's request to submit to the jurisdiction of the courts of Sacramento
County, State of California,

No Waiver by Lendar. Lender shall not ba deemed to have waived any rights undar this Agreement unless such waiver is given in writing
and signed by Lender. No delay or omission on the pert of Lender in exercising any sight shall operate as a waiver of such right or any
other right. A waiver by Lender of a provision of this Agreement shall not prejudice or constitute a waiver of Lender's right otherwisa to
demand strict compliance with that provision or any other provision of this Agraemant. No prior waiver by Lender, nor amy course of
dealing batween Lender and Borrower, or between Lender and any Grantor, shal! constitute a waiver of any of Lender’s rights or of any of
Borrower's or any Grantor's obligations as to any future transactions. Whenever the consent of Lender is requirad under this Agreement,
the granting of such consent by Lender in eny instance shall not constitute continuing consent to subsequent instances where such cansent
is required and in all cases such consent may ba granted o¢ withheld in the sole discretion of Lender.

Notices. Any notice required to be given under this Agreement shall be given in writing, and shall be effective when actualiy delivared,
when actually received by telefacsimile {unlass otherwise required by law}, when deposited with & nationally recognized overnight courier,
or, if mailad, when deposited in the United States mail, as first class, certified or registerad mail postage prepaid, directed to the addressas
shown near the beginning of this Agregment. Any party may change its address for notices under this Agreement by giving formal written
notice to the other parties, specifying that the purpose of the notice fs to change the Party's address. For notice purposes, Borrower
agrees to keap Lender informed at all times of Borrower's current address. Unless otherwise provided or required by law, if there is more
than one Borrower, any notice given by Lender to any Borrower is deemed to be notice given to ait Borrowers.

Severability. If a court of competent jurisdiction finds any provision .of this Agreemant to be illagal, invalid, or unenforceable as to any
circumstance, that finding shall not make the offending provision itlegal, invalid, or unenforceable as to any other circumstanca. If feasible,
ihe offending provision shall be considered modified so that it becomes legal, valid and enforceable. It the offending provision cannot be so
modified, it shall be considered daletad from this Agreemant. Unless otherwise required by law, the illegality, invalidity, or unenforceability
of any provision of this Agreement shail not affact the jegality, validity or enforceability of any other provision of this Agroament.

Subsidiaries and Affiliates of Sorrower. To the extent the context of any provisions of this Agreement makes {t appropriate, including
without limitation any representation, warranty or covenant, tha word “Borrower” ee used in this Agreement shall include all of Borrower's
subsidiaries and affiliates. Notwithstanding the forageing howaver, under no circumstances shail this Agreememt be construed to require
Lender to make any Loan or other financial accommodation to any of Borrower's subaidiarias or afftiliatas, :

Successors and Assigns. All covenants and agreements by or on behalf of Borrower contained in this Agreement or any Related
Documents shall bind Borrower's successors and assigns and shall inure to the benefit of Lender and jis successors and assigns. Borrower
shall not, however, have tha right to assign Borrower's rights under this Agtaement or any interest therein, without the prior written
consent of Lender, .
Survival of Representations and Werranties, Borrower understands and agrees that in extending Loan Advances, Lander is relying en all
representations, warranties, and covenants made by Borrower in this Agreement or in any certificate or other Instrument delivered by
_ Borrower to Lender under this Agreement or the Related Documents. Borrower further agrees that regardless of any Investigation made by
Lender, all such representations, warranties and covenants will survive the extension of Loan Advances and delivery to Lendar of the
Related Oocuments, shail ba continuing in nature, shall be deemed made and redated by Borrower at the time each Loan Advance [s made,
and shall remain in full force and effect until such time as Borrower's Indebtedness shall be paid in full, or until this Agreament shall be
terminated in the manner provided above, whichever is the last to occur,

Time is of the Essence. Time is of the essence in the parformance of this Agreement.

DEFINITIGNS. The following capitalized words and terms shail have tha following meanings when usad in this Agreement. Unless specifically
stated to the contrary, all references to dotlar amounts shall mean amounts in lawful money of the United Statos of America, Words and terms
used in the singular shal! include the plural, and the plural shall include the singular, as the context mey sequire, Words end terms not otherwise
defined in this Agreoment shell have the meanings attributed to such terms in the Unifarm Commercial Code, Accounting words and terms not
otherwise defined in this Agreement shail have the meanings assigned to them in agcordance with gonerally accepted accounting principles as in
effact on the date of this Agreement;

Advance. The word "Advance" means a disbursament of Loan funds made, or to be made, to Borrower or on Borrowar's behalf ona line

of credit or muttiple advance basis under the terms and conditions of this Agreement.

Agreement, The word "Agreament” means this Business Loan Agreement, as this Business Loan Agreement may be amended of modified

from time to time, together with all exhibits and schedules attached to this Business Loan Agraement from time ta time,

Borrower. The word "Borrower" maana International Manufacturing Group, Inc. and includes all co-signers and co-makers signing the Note

and all their successors and assigns. :

Collateral. Tho word "Collateral" means all property and assets granted as collateral security for a Loan, whether real ot personal property,
whether granted directly or indirectly, whether granted now or in the future, and whether granted in the form of a security Interest,
mortgage, collateral mortgege, deed of trust, assignment, pladge, crop pledge, chattal mortgage, collatera! chattel mortgage, chattel trust,
factor's lien, equipment trust, conditional sale, trust receipt, lien, charge, lien or title ratention contract, lease or consignment intended as a
security davice, or any other security or lien interest whatsoever, whather crasted by low, contract, or atharwise.

Environmental Laws. The words “Environmental Laws” mean any and all state, federal and Jocal statutes, regulations end ordinances
relating to the protection of human health or the environment, including without imitation the Comprehensiva Environmental Response,
Compensation, and Liability Act of 1980, as amended, 42 U.S.C, Section 9601, et seq. ("CERCLA"), tha Superfund Amandments and
Reauthorization Act of 1986, Pub. L. No. 99-499 ("SARA"), the Hazardous Materials Transportation Act, 49 U.S.C. Section 1801, et seq,
the Resource Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., Chapters 6.5 through 7.7 of Division 20 of the California —
Haalth and Safety Code, Section 25100, et seq., or other applicable state or federal laws, rules, of regulations adopted pursuant thereto,
Event of Default. The words "Event of Default” mean any of tha events of default set forth in this Agreement in the dafault section of this
Agreament, :

GAAP, The word “GAAP means generally accepted accounting principles. /

Grantor. The word “Grantor” means eath and all of the persons or entities granting a Security Interest in any Collateral for the Loan,
including without limitation all Borrowers granting such a Security interest. Exhibit D-2, Page 000075

Guarantor. The word "Guarantor" means any guarantor, surety, or accommodation party of any or all of the Loan.
gifted 09/21/16 ASE 2:17-cv-01123-WBS-DB BogunenbsggoFiled 10/15/19 Page 224 of 481
WE * BUSINESS LOAN AGREEMENT |
Loan No: 0168068-9002 (Continued) Page 7

Doc 89

 

Guaranty. The word “Guaranty” means the guaranty from Guarantor to Lander, including without limitation a guaranty of all or part of the
Note.

Hazardous Substances. The words “Hazardous Substances" maan materials that, beacause of their quantity, concentration or physical,
chemical or infactious characteristics, may cause or pose a present or potentiel hazard to human health or the environment when
improperly used, treated, stored, disposed of, generated, manufactured, transported or otherwise handled. The wards “Hazardous
Substances” ars used in their very broadest sense and include without limitation any and all hazardous or toxic substances, materials or
waste a5 defined by or listed under the Environmental Laws, Tha tatm “Hazardous Substances" also includes, without limitation, petroleum
and petroleum by-products or any fraction thersof and asbestos. .

Indebtedness. The word "Indebtedness" maans the indebtedness evidenced by the Note-or Related Documents, including al! principal and
interest together with all other indebtedness and costs and expanses for which Borrower is responsible under this Agreement or under any

of the Related Documents.
Lender, The word "Lender" means California Bank. & Trust, Its successors and assigns.

Loan. The word "Loan" means any and all foans and financial accommodations from Lender to Borrower whether now or hereafter
existing, and however evidenced, including without limitation those loans and financial accommodations described herein or described on
any exhibit or schedule attached to this Agreement from time to time.

Note. The word “Note” means the Note executed by International Manufacturing Group, Inc. in-the original principal amount of
$2,961,804.00, dated June 13, 2008, together with all renewals of, extensions of, modifications of, refinancings of, consolidations of, and
substitutions for the Note or Credit Agreement or any other subsequent Notes evidencing further Indebtedness.

Permitted Wiens.. The words "Permitted Liens" mean {1} fiens and security interests securing Indebtedness owad by Borrower to Lender;
{2} liens for taxes, assessments, or similar charges gither not yet due or being contested in good feith; (3) liens of materialmen,
mechanics, warehouseman, or carriers, or other fike tiens arising in the ordinary course of business and securing obligations which are not

. yet delinquent; {4) purchase money fiens or purchase money security interests upan or in any property acquired or held by Harrower in the
ordinary course of business. to secure indebtedness outstanding on the date of this Agraement or permitted to be incurred under the
paragraph of this Agreement titlad “Indebtednass and Liens”; (5} liens and security interests whith, as of the date of this Agreament,
have been disclosed to and approved by the Lender in writing: and {6} those liens and security interests which in tha aggregate constitute
an immaterial and insignificant monetary amount with respect to the net value of Borrower's assets.

Related Documents. The words "Related Documents" meen all promissory notes, credit agreements, loan agreements, environmental

agreements, guaranties, security agreements, morigeges, deeds of trust, security deeds, collateral mortgages, and all other instruments,’

agreements and documents, whether now or hereafter existing, executed in connaction with the Loan,

Security Agreement, Tha words "Security Agreement” mean and include without limitation any agreements, promises, covenants,
arrangements, understandings or other agreaments, whether created by law, contract, or otherwise, avidencing, governing. representing, or
creating a Security Interest.

Security Interest. The words “Security Intereat" mean, without limitatian, any and all types of collateral security, present and future,
whether in the form of.a lien, charge, encumbrance, mortgage, deed of trust, security deed, assignment, pledge, crop pledga, chattel
mortgage, collateral chattel mortgage, chatlel trust, fector’s fen, equipment trust, conditional sale, trust receipt, lien or title ratantion
contract, laase or consignment intended as a security device, or any other security or lien interest whatsoever whether created by law,

contract, or otherwise. .

BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS BUSINESS LOAN AGREEMENT AND BORROWER AGREES TO
ITS TERMS. THiS BUSINESS LOAN AGREEMENT !S DATED JUNE 13, 2008.

BORROWER:

  
   
 

 

7 = — a ali tie
é A luwatte, President/CED
InternatiesalManufacturing Group. inc.

LENDER:

CALIFORNIA BANK & TRUST

3

 
 
   

 

    

 

 

 

By:
Authorized Signet" s
q Dawn Satow for dung Enkoji
poe sidearnt: apne netati-Banieine:- ORiieex
PG te oe ela Sard EEG
LASEA BRO Losdicg, Vie. §.00.00.007 Gone, Horlend Ferincial Sotiiione, bn. TOT, 2008. AM Righta Rasived, 1 CA MCPREPICLOLRE TH-288 70 PAA

 

 

Exhibit D-2, Page 000076
Filed 09/21/16Case 2:17-cv-01123-WBS-DB RogumenaddagFiled 10/15/19 Page 225 of 481 Doc 89

EXHIBIT D-3

Exhibit B-3, Page GO0077
Filed ag/21/16Case 2:17-cv-01123-WBS-DB Ragemenizh4o Filed 10/15/19 | Page 226 of 481 — Doc 89
CH WGEIN TERMS AGREEMENT — Be,

 

 

References i in the boxes above are for Lender's s use only and do not limit the “applicability of this document to any particular loan or it
L Any item above containing "**** has been omitted due to text langth limitations.

 

Borrower: Internationa! Manufacturing Group, Inc. Lender: Callfornia Bank & Trust
879 F Strest, Suite 120 , Centraf Vailey Sacramento Reglon Corporate Banking

West Sacramento, CA 95606 1331 Broadway
Sacramento, CA 958168

Principal Amount: $2, 961, 804.00 - Date of Agreement: May 15, 2009.

DESCRIFTION OF EXISTING INDEBTEDNESS,
The Business Loan Agreement and the Promissory Note each dated June 13, 2008, in the origina! amount of $2,961, BO4.00 from International

_Manufacturing Group, Inc. to Lender,

DESCRIPTION OF COLLATERAL.
1) Irrevocable Standby Latter of Credit, number 3093349, dated May 15, 2008, issued by Bank of America

2} Irrevocable Standby Letter of Credit, number 3093239, dated May 8. 2008, issued by Bank of America.

DESCRIPTION OF CHANGE IN TERMS.
1} The maturity date is hereby amended from May 8, 2009 to May 8, 2019.

2) Under no circumstances will the interest rate on tha Note be less than 5,00% per annum or more than the maximum rate allowed by
applicable law.
3) The Letter of Credit Subline is hereby deleted in its entirety.

All other terms and conditions shall remain the same.

CONTINUING VALIDITY. Except as expressly changed by this Agresment, the terms of the original obligation o7 obligations, including all
agraaments evidenced or securing the obligationts), remain unchanged and in full force and effect. Consent by Lender to this Agreement does
not waive Lender's right to strict performance of the obligation(s} as changed, nor obligata Lender to make any future change i in terms. Nothing
in this Agreement will constitute a satisfaction of the obligationis}, it is tho intention of Lender to retain as liable parties afl makers and
endorsers of the originat obligation{s), Including accommodation partias, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be releasad by virtue of this Agreament. [i any person who signed the original obligation
dogs not sign this Agreament below, then all persons signing below acknowledge that this Agreement is given conditionally, based on tha
representation to Lender that the non-signing party consents to the changes and provisions of this Agreement or otherwise will not be released
* + it, This waiver applies not only to any initial extension, modification or release, but also to all such subsequent actions. :

ANCIAL STATEMENT CERTIFICATIONS. The undersigned hareby certifies to Celifornia Bank & Trust ("Bank") that all financial information
. information") submitted to Bank now and at aif times during the terms of this loan does, and will, fairly and accurately represant the financial
condition of the undersigned, all Borrowers and Guarantors. Financial information includes, but is not fimited to all Business Financial
Statements (including Interim and Year-End financial statements that are company prepared and/or CPA-prepared), Business income Tax
Returns, Borrowing Base Certificates, Accounts Receivable and Accounts Payable Agings, Personal Financial Statements and Personal income
Tax Returns, Tha undersigned understands that the Bank wil) rely on all financial information, whenever provided, and that such informatien is a
material inducement to Bank to make, to continue to make, or otherwise extend credit accommodations to the undersigned. The undersigned
covenants and‘ agrees to notify Bank of any adverse material changes in her/his/ts financial condition in the future. The undersigned further
understands and acknowledges that there are criminal penalties far giving false financial information to federally insured financial institutions.

DEPOSIT ACCOUNT SECURITY. Borrower heraby grants a security interest to Lender in any and all deposit accounts {chacking, savings, money
market or time} of Borrower at Lander, now existing or hereinafter opened, to sacura its indebtedness heraunder, This includes all daposit
accounts Borrower holds jointly with someone etse. :

REAFFIRMATION OF GUARANTY OBLIGATIONS. An exhibit, titled “REAFFIRMATION OF GUARANTY OBLIGATIONS,” is attached to this
Agreement and by this reference is made a part of this Agreement just as if all the provisions, terms and conditions of the Exhibit had been fully

set forth in this Agreement.

PRIGR TO SIGNING THIS AGREEMENT, BORROWER REAP AND UNDERSTOOD ALL THE PROVISIONS OF THIS AGREEMENT, BORROWER
AGREES TO THE TERMS OF THE AGREEMENT.

BORROWER:

   

Wannskawatte — Bresid nt

fional Manufacturing Group. Inc,

 
  

LAYER FRO Leodiag, Ver. 14.000,.002 Cour (mtand Frnanclal Sekstigng, ine, 1947, 26%. Au Aight Aagerved. CA LACPALPLAD 200 FE TR-agsus PR -7

Exhibit 0-3, Page 000078
Filed 09/21/16Case 2:17-cv-01123-WBS-DB [MtasenéadZ@90Filed 10/15/19 Page 227 of 481 Doc 89

EXHIBIT E-1

Exhibit E-1, Page 000079
Filed gg/21/16-ase 2:17-cv-01123-WBS-DB Regemne@enbsAggoFiled 10/15/19 Page 228 of 481 Doc 90
“ ° { PROMISSORY NOTE

 
  
    
  

   
 

       
 

   

    

    

     
     

 

 

 

 

 

 

 

 

 

 

 

 

eferences in the boxes above are for Lender's use only and do not limit the applicability of this document to any particular foan of itam.
|. Any item above containing ****” has baen omitted due to text length fimitations.
Borrower: — international! Manufacturing Group, Inc. Lender: California Bank & Trust
879 F Street, Suite 120 : Central Valley Sacramento Region Corporate Banking
West Sacramento, CA 55606 : 1331 Broadway
Sacramento, CA 96818
Principal Amount: §2,000,000.00. “Date of Note: Octeber 29, 2008

PROMISE TO PAY. Intemational Manufacturing Group, Inc. ("Borrower") promises to pay to California Bank & Trust (*Lender"}, of order, in
tawful money of the United States of America, the principal amount of Two Million & 00/100 Dollars ($2,000,000,00) or so much as may ba
outstanding, together with interest on the unpaid outstanding principal balance of each advance. Interest shall be calculated fram the date of
sath advance until repayment of each advance. .

PAYMENT. Borrower will pay this loan in one payment of all outstanding principaf plus all accrued unpaid interest on November 5, 2009, In
addition, Borrower will pay regular monthly payments of ail accrued unpaid interest due es of each paymant date. beginning December 5, 2008,
with all subsequent Interest payments fo be due on the same day of each month after that. Unless otherwise agreed of required by applicable
law, payments will be applied first to any accrued unpald Interest: then to principal; then to any unpaid collection cosis; and then to any late
charges. Borrower will pay Lender at Lender's address shown above or at such other place as Lander may designate in writing. —

VARIABLE INTEREST RATE, The interest rate on this Note is subject to change from time to time based on changes in an index which is the
rate of interest sat from time to tima by Bank as its Prime Rate. California Bank & Trust Prime Rate is determined by Bank as a means of pricing
credit extensions to some customers and is neither tied to any external rate of interest or index ner is it necessarily the lowest ‘rate of interest
charged by Bank at any given time for any particular class of customers or credit extensions (the "Index"}. The Index is not necessarily the
lowest rata charged by Lender on its foans and is set by Lender in its sole discration. ff the Index bacomes unavailable during the term of this
loan, Lender may designate a substitute index after notifying Borrower, Lender will tell Borrower the current Index rate upon Borrower's
request. The interest rate change will not occur more often than each Day. Borrower understands that Lender may make foans based on other
rates as well, Tha index currently is 4.500% per annum. The interest rate to be applied to the unpaid principal balance of this Note will be
calculated as described in the "INTEREST CALCULATION METHOD" paragraph using a rate of 0,500 percentage points over the Index, resulting
in an initial rate of §.000%. NOTICE: Under no circumstances will the interest rate on this Note be more than the maximum rate allowed by

applicable law,

INTEREST CALCULATION METHOD. interast on this Note is computed on a 365/360 basis; that is, by applying the ratio of the interest rate

aver a year of 360 days, multiplied by the outstanding principal balance, multiplied by the actual number of days the principal batance is
‘tstanding. All interest payable under this Note is computed using thls method, This calculation method results in a higher effective interest
te than the numeric interest rate stated In this Note. .

PREPAYMENT: MINIMUM INTEREST CHARGE. Borrower agrees that all loan feas and other prepaid finance charges are earned fully as of the
date of the loan and will not be subject to refund upon early payment (whether voluntary or as a result of default), except as otherwise required |
by law. In any event, even upon full prepayment of this Note, Borrower understands thai Lander is entitied to a minimurr interest charge of
$200.00, Other than Sorrower's obligation to pay ‘any minimum interest charge, Borrower may pay without penalty all or a portion of the
amount owed earlier than it is due. Early payments will not, uniess agreed to by-Lender in writing, relieve Borrower of Borrawer's obiigation to
continue to make payments of accrued unpaid interest. Rather, early payments will reduce the principal balance due, Borrower agrees not to
send Lender payments marked “paid in full", "without recourse", or similar language. ff Borrower sends such a payment, Lender may accept it
without lasing any of Lender's rights under this Note, and Borrower will ramain obligated to pay any further amount owed to Lender. Al written
communications concerning disputed amounts, including any Gheck or other payment instrument that indicates that the payment constitutes
“payment in full" of the armount owed or that is tendered with other conditions or limitations or as full satisfaction of a disputed amount must ba
mailed or delivered to: California Bank & Trust; Central Valley Sacramento Region Corporaie Banking, 1331 Broadway, Sacramento, CA

95818. :

LATE CHARGE. ‘If a payment is 15 daye or more late, Borrower will be charged 6.000% of the regularly scheduled payment or $500.00,
whichever is fess, .

INTEREST AFTER DEFAULT. Upon default, the interest rate on this Note shall, it permitted under applicable law, immediately increase by adding
a 5.000 percentage point margin ("Default Rate Margin"}. The Default Rate Morgin shall also apply to each succeeding interest rate change that
would have applied had there been no default.

DEFAULT. Each of the following shall constitute an event of default {"Event of Default") under this Note:

Payment Default. Borrower fails to make any payment when due under this Note.

Other Defaults. Borrower fails to comply with or to perform any other term, obligation, covenant or condition contained in this Note or in.
any of the related documents or to comply with or to perform any term, obligation, covenant or condition contained in any other agreement
between Lender and Borrower, ,
Default in Favor of Third Parties. Borrower of any Grantor defaults under any loan, extension of credit, security agreement, purchase or
sales agreement, or any other agreement, in favor of any other creditor or person that may materially affect any of Borrower's property or
Borrower's ability to repay this Note or petform Borrower's obligations under this Note or any of the related documents.

nt made or furnished to Lender by Borrower or on Borrower's behalf under this

False Statements. Any warranty, representation of statemeé
material respect, either now or at the time made or {furnished or becomes false

Note or the related documents is false or misleading In any
or misleading at any time thereafter.

Insolvency. The dissolution or termination of Borrower's existence as a going business, the insolvency of Borrower, the appointment of a
receiver for any part of Borrower's property, any assignment for the benefit of creditors, any type of creditor workout, or the
cGommencement of any proceeding under any bankruptey or insolvency laws by of against Borrower.

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture proceadings, whether by judicial proceeding, self-heip,

repossession of any other method, by any creditor of Borrower of by any governmentat agency against any collateral securing the loan.

This includes a, garnishment of any of Borrower's accounts, including daposit accounts, with Lender. However, this Event of Default shall

not apply if there is a good faith dispute by Borrower as to the validity or reasonableness of tho claim whighiitife Bagg deougcitor or
de an

forfeiture proceeding and if Borrower. gives Lender written notice of the creditor or forfeiture proceeding an posits with ar monies of
Filed og/21/1gease 2:17-cv-01123-WBS-DB RacumengdaganFiled 10/15/19 Page 229 of 481 Doc 90

. PROMISSORY NOTE |
Loan No: 0168068-9003 (Continued) Page 2?

a suraty bond for the creditor of forfeiture proceeding. in an amount determined by Lender, in its. sole discretion, as being an adequate
reserve or bond for the dispute. ‘

Events Affecting Guarantor. Any of the preceding events occurs with raspect to any Guarantor of any of the indebtedness or any
Guarantor dies of becomes incompetent, or revokes or disputes the validity of, or liability under, any guaranty of ihe indebtedness

evidenced by this Note.
Change In Ownership. Any change in ownership of twenty-five percent (25%} or more of the common stock of Borrower.

Adverse Change. A material adverse changa occurs in Borrower's financial condition, or Lender believes the prospect of payment or
parformance of this Note is impaired.

Insecurity. Lender in good faith believes itself insecure.

Cure Provisions. if any default, other than a defeult in payment is curable and if Borrowes has not been given 8 notica of a breach of the
same provision of this Note within the preceding twelve {12} months, it may be cured if Borrower, after receiving writtan notice from
Lender demanding cure of such dafault: (1) cures the default within fiftean {75} days; or (2) if the cure requires more than tifteen (15)
days, immediately initiates steps which Lender deems in Lender's sole discretion to be sufficient to cure the default and thereafter
continues and completes all reasonable ‘and necessary steps sufficient to produce compliance as soon 68 reasonably practical,

LENDER'S RIGHTS, Upon default, Lender may declare the entire unpaid principat balance under this Note and all accrued unpaid interest
immediately due, and then Borrower will pay, that amount. .

ATTORNEYS’ FEES; EXPENSES. Lender may hire or pay someone else to help collect this Note if Borrower does not pay. Borrower will pay
Lender that amount, This includes, subjact to any limits under applicable law, Lender's attorneys’ faas and Lender's legal expsnsas, whether or
not there ig a lawsuit, including attorneys’ fees, expenses for bankruptcy praceedings [including efforts to modify or vacate any automatic stay
or injunction}, and appeals. Borrower also will pay any Gourt costs, in addition to all other sums providad by law. .

GOVERNING LAW. This Note will be governed by federal law epplicable to Lender and, to the extent not preempted by federal law, the laws of
. the State of California without regard to its conflicts of law provisions. This Note has been accepted by Lender in the State of Calfornia.

CHOICE OF VENUE. If there is a tawsuit, Borrower agrees upon Lender's requast to submit to the jurisdiction of the courts of Sacramento -
County, State of Catifornia.

COLLATERAL. Borrower acknowledges this Note is secured by tha following collateral described in the security Instrument listed herein:
certificates of deposit dascribed in an Assignment of Deposit Account dated October 29, 2008.

LINE OF CREDIT. This Note evidences a ravolving fine of credit, Advances under this Note may be requasted sither orally or in writing by
Borrower or as provided in this paragraph, Lender may, but need not, require that all oral requests be confirmed in writing. All communications,
instructions, of directions by telepnane or otherwise to Lender are to be directed to Lender's office shown above, The following person or
sersons are authorized to request advances and authorize payments under the line of credit until Lender receives from Bozrower, at Lender's

idress shown above, written notico of revocation of such authority: Deepal Wannakuwatte, Prasident/CEO of International Manufacturing
group, Inc. and Setsy Wannakuwatte. Borrower agrees to be fiable for all sums pithar: (A} advanced in accordance with the instructions of an
authorized person or {B) credited to any of Borrower's accounts with Lender. The unpaid principal balance owing on this Note at any time may
be evidenced by endorsements on this Note or by Lander’s internal records, including daily computer print-outs, ©

DEPOSIT AGREEMENT SECURITY. Borrower hereby grants ‘a security interest to Lendar in any and alt deposit accounts fchacking, savings,
money merket or time) of Borrower at Lender, now existing or hereinafter opened, to secura its Indebtedness heroundar. This inctudes ail

deposit accounts Borrower holds jointly with someone else.

FINANCIAL STATEMENT CERTIFICATIONS. The undersigned hereby certifias to California Bank & Trust (“Bank”) that ali financial information
{Information} submitted to Bank now and at ail times during the tarms of this foan does, and will, fairly and accurately represent the financial
condition of the undersigned, all Borrowers and Guarantors. Financial Information includes, but ig not Hmited to al! Business Financial
Statements {including Interim and Year-End financial statements thet are company prepared and/or CPA-prepared}, Business Income Tax
Returns, Borrowing Base Certificates, Accounts Receivable and Accounts Payabio Agings, Personal Financial Statements and Persanal Income
Tax Returns. The undersigned understands that the Bank will rely on aif financial information, whonever provided, and that such information is a
material inducement to Bank to make, to continue to make, or otherwise extend cradit accommadations to the undersigned, The undersigned
covenants and agrees to notify Bank of any adverse material changes In herfhis/its financial condition in the future. The undersigned further
understands and acknowledges that there are criminal penalties for giving falsa financial infarmation ta federally insured financial institutions.

JURY WAIVER: JUDICIAL REFERENCE, Borrower and Lender each waive their respective rights to a trial before a jury in connection with any
disputes related to this Note, the loan evidenced hereby and any other oan documents in connéction herewith and therewith. Such disputes
include without limitation any claim by Borrower or Lender, claims brought by Borrower as a class representative on behalf of others, and claims
by a class representative on Barrower's behalf as a class member {so-cailad "class action” suits), This provision shall not apply if, at the time
an action ig brought, Borrower's loan is funded o¢ maintained in a state where this jury trial waiver is not permitted by law. ‘

If a jury triai waiver is not permitted by applicable faw and a dispute arises between Borrower and Lender with respect to this Note, its
enforcement or the transactions contemplated by the related loan documents, either of Borrower or Lander may require that it be resolved by
judicial referance in accordance with California Code of Civil Procedure, Sections 638, et seq., including without limitation whether the dispute
is subject to a judicial reference proceeding. The referee shall be a retired judge, agreed upon by the parties, from either the American
Arbitration Association [AAA| or Judicial Arbitration and Mediation Service, inc. {JAMS}. If the partias cannot agree on the referee, the party
who initially selected the reference procedure shail request a panel of ten retired judges from cithar AAA or JAMS, and the court shall select the
referee from that panel. The ceteree shall be appointed to sit with all of tha powers provided by law. The parties agrea that time is of the

essence in conducting the judicial reference proceeding set forth herein. The costs af the judicial referenca procesding, including the fee for the

court reporter, shall be borne equally by the parties as the costs are incurrad, unless otherwise awarded by the referee. Tha referee shall hear

all pré-trial and post-trial matters {including without limitation requests for aquitabla relief], prepare an award with written findings of fact and

conclusions of law and apportion costs as appropriate. The referee shall be empowered to enter equitable relief as well as legal relief, provide
d rula on any motion that would be authorized in a

“ll temporary or provisional remedies, anter equitable orders that are binding on the parties an

al, inciuding without limitation motions for summary judgment or summary adjudication. Judgment upon the award shail be entered in the
_aurt in which such proceeding was commenced and all parties shall hava full rights af appeal. This provision will not be deamed to timit or
constrain Lender's right of offset, to obtain provisional or ancillary remedies, to interpiead funds in the event of a dispute, to exercise any
security interest ar tien Lender may hald in property or to comply with legal process involving Borrower's accounts or other property.
BUSINESS LOAN AGREEMENT. THE NOTE IS SUBJECT TO THE TERMS AND CONDITIONS OF THAT BUSINESS LOAN AGREEMENT

EXECUTED BY BORROWER iN FAVOR OF LENOER ON OCTOBER 29, 2008, AS AMENDED FROM TIME TO TIMExhibit £-1, Page 000081
SUCCESSOR INTERESTS. The terms of this Note shalf be binding upon Borrower, and upon Borrower's heirs, personal rapresentatives,
Filed og/z1jigcase 2:17-cv-01123-WBS-DB Raelanentsiyq Filed 10/15/19 Page 230 of 481 Doc 90

to PROMISSORY NOTE !
(Continued) Page 3

’

Loan No: 0168068-9003

iecessors end assigns, and shall inure to the benefit of Lender and its successors and assigns.

GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will not affect the rest of the Note.
entorcing any of fits rights or remedies under this Note without losing them, Borrower and any other person who signé, guarantees or endofses

thia Note, io tha extent allowed by law, waive any opplicable statute of limitations, prasantment, demand for payment, and.notica of dishonor.
Upon any change in the terms of this Note, and unless otherwise expressly stated in writing, no party who signs this Note, whether as maker,
guarantor, accommodation maker or endorser, shall be released from liability. Atl such parties agree that Lender may ranew or extend
frepeatediy and for any length of time} this loan or release any party or guarantor or collaterel; or impoir, fail te realize upon of perfect Lender's
security interest in the collateral: and take any other ection deemed necessary by Lender without the consent of or notice to anyone. All such
parties also sgrea that Lender may modify this loan without tha consent of or notice to anyone other than the party with whom the modification
is made. Tha obligations under this Note are joint and several.

PRIOR TO SIGNING THIS NOTE, BORROWER REAO ANO UNDERSTODD ALL THE PROVISIONS OF THIS NOTE, INCLUDING THE VARIABLE
INTEREST RATE PROVISIONS. BORROWER AGREES TO THE TERMS OF THE NOTE.

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

Lander may delay or forgo

SORROWER:

 

 

Dhepal_ Wannakuwatte, President/CEO . of
International Manulacturing Group, Inc.

LABIA PRG Lasting, Ver, SAT OCG Cage. Nilted Gimangial Sputens, ine 1987, JOA, AN Rights Hautevat, = 2A UATRALAMOZO TE TRATE Ps

Exhibit E-1, Page 000082
Filed osrerieGase 2:17-cv-01123-WBS-DB RegementzteoFiled 10/15/19. Page 231 of 481

/ BU ONESS LOAN AGREEME!

 

 
    

 

 

 

   

 

 

 

. db- P| Aa
990;000:00 || 4 Bue en:

Doc 90

 

References in the boxes above : are efor Lender's s use only and do not limit the applic ability of this document to any particular loan or in,
Any item above containing "*"*" has been amitted due to text fength limitations.

Borrower:. International Manufacturing Group, Inc. Lender: California Bank & Trust
679 F Street, Suite 120 Central Valley Sacramento Region Corporate Banking
West Sacramento, CA 95606 1331 Broadway

Sacramento, CA 95678

THIS BUSINESS LOAN AGREEMENT dated November 17, 2008, is made and executed between [nternational Manufacturing Group, inc.
("Borrower") and California Bank & Trust {"Lender"} on the following terms and conditions, Borrower has received prior commercial loans frorn
Lender or has applied to Lender for a commercial toan or loans or other financial ascommedations, including those which may be described an
any exhibit or schedule atteched to this Agreement. Borrower understands and agrees that: {A} in granting, renewing, or extending any Loan,
Lender is relying upon Borrower's representations, warranties, and agreements as set forth In this Agreement; (8) the granting, renewing, or
extanding of any Loan by Lender at afl times shall be subject to Lender's sole judgment and discretion; and (C} aif such Loans shail be and
remain subject to the terms and conditions of this Agreement.

TERM. This Agreement shall be effective as of November 11, 2008, and shall continue in full force and effect until such time as all of
Borrower's Loans in favor of Lender have been paid in full, including principal, interest, costs, expensas, attorneys" fees, and other fees and
charges, or until such time as the parties may agree in writing to terminate this Agreement.

ADVANCE AUTHORITY. The following person or persons are authorized to request advances and authorize payments under tha line of credit
untit Lender receives from Borrower, at Lender's address shown above, writtan notice of ravocation of such authority: Deepol Wannakuwatte,
President/CEO of International Manufacturing Group, Inc. and Betsy Wannakuwatte.

CONDITIONS PRECEDENT TO EACH ADVANCE. Lender's obligation to make the initial Advance and each subsequent Advance undor this
Agreement shalf be subject to the fulfillment to Lender's satisfaction of all of the conditions set forth in this Agreement and in the Related
Documents.
Loan Documents. Borrower shall provide to Lender the foliowing documents for the Loan: (4) the Note; (2) Security Agraements
granting to Lender security interests in the Collateral; (3} financing statements and ail other documants perfecting Lender's Security
Interests; {4) evidence of insurance as required below; {5} guaranties; (6} together with all such Related Documants as Lender may
require for the Loan; all in form and substance satisfactory to Lender and Lender's counsel,

Borrower’s Authorization. Borrower shall have provided in form and substanca satisfactory to Lender properly certified resolutions, duly
authorizing the execution and delivery of this Agreement, tha Note and the Related Documents. In addition, Borrower shall have provided
such other resolutions, authorizations, documents and instruments as Lender or its counsel, may require.

Payment of Fees and Expenses, Borrower shall have paid to Lander all fees, charges, and other expenses which are then due and payable
as specified in this Agreement or any Related Document.

Representations and Warranties. The representations and warranties set forth in this Agreement, in the Related Documents, and in any
document of certificate delivered to Lender under this Agreement are true and correct.

No Event of Default. There shall not exist at the time of any Advance a condition which would constitute an Event of Default under this
Agreement or under any Related Document,

REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants to Lende7, as af tbe date of this Agreement, as of the date of each
disbursement of loan proceeds, as of the date of any renewal, extension or modification of any Loan, and at all times any Indebtedness exists:

Organization, Borrower is a corporation tor profit which is, and at all times shail be, duly organized, validly existing, and in good standing
under and by virtue of the laws of the Stete of California. Borrower is duly authorized to transact business in ell other states in which
Borrower is doing business, having obtained all necessary filings, governmental licenses and approvals for each state in which Borrower is
doing business. Specifically, Borrower is, and at afl times shall be, duly qualified as a foreign cosporation in atl states in which the failure to
s0 qualify would have a material adverse effect on iis business of tinancial condition. Borrower has the full power and authority to own its
properties and to transact the business in which it is presently engaged or prasently proposes to engage. Borrower maintains an office at
879 F Street, Suite 120, West Sacramento, CA 95606. Unless Borrower has designated otherwise in writing, the principal office is the

office at which Borrower keaps its books and records including its racords concerning the Colleterol. Borrower will notify Lender prior to
any change in the location of Borrower's stata of organization or any chango in Borrower's name. Borrowes sheil do all things necessary to
preserve and to keap in full force and effect its existence, rights and privileges, and shall comply with ell regulations, rules, ordinances,
statutes, ofders and decrees of any governmental or quasi-governmental authority or court applicable to Borrower and Borrower‘s business
activities.

Assumed Business Names. Borrower has filed or recorded all documants or filings required by law releting to all assumed business namas
used by Borrower. Excluding tha name of Borrower, the following is a complete list of all assumed business names under which Borrower

does business: None.

Authorization. Borrower's execution, delivery, and performance of this Agreement and atl the Related Documents have been duly
authorized by all necessary action by Borrower and do not conifict with, result in a violation of, or constitute a default under (1) ony
provision of {al Borrowei's articles of incorporation or organization, of bylaws, or {b) any agreement or other instrument binding upon
Borrower or (2) any law, governmental! regulation, court decree, of order applicable to Borrower oF to Borrower's properties,

Financiat- Information. Each of Borrower's financial statements supplied to Lender truly and completely disclosed Borrower's financial
condition as of the date of the stetement, and there has been no material adverse change in Borrower's financial condition subsequent to
the date of‘the most recent financial statement supplied to Lender, Borrower has no material contingent obligations axcept as disclosed in
such financial statements. .

Legal Effect. This Agreement constitutes, and any instrument or agreement Borrower is ‘required to give under this Agreernent when
delivered wilt constitute legal, valid, and binding obligations of Borrower enforceable against Borrower in accordance with their respective
terms.

Properties. Except as contemplated by this Agreement or as previously disclosed in Borrower's financial statemants or in writing to Lendar
and as accépted by Lender, and except for property tax liens for taxés not presently due and payable, Gorriwhibiphst; RadhGGQGhe tite to
all of Borrower's properties free and clear of all Security Interests, and has not executed any security documents of financing statements

 
Filed 09/21/16Case 2:17-cv-01123-WBS-DB Rrgenendz690Filed 10/15/19. Page 232 of 481 Doc 90
. ( f 3INESS LOAN AGREEMENT! {
Loan No: 0168058-9003 (Continued) Page 2

 

relating to such properties, All of Borrower's properties are titled in Borrower's legal name, and Borrower has not usad or fiiad a financing
statement under any other name for at least the fast five (5} years. ;

Hazardous Substanees, Except as disclosed to and acknowledged by Lender in writing, Borrower represents and warrants that: (4} During
the period ot Borrower's ownership of the Collateral, there has bean no use, generation, manufacture, storage, treatment, disposal, release
or threatened release of any Hazardous Substance by any person on, under, about or from any of the Collateral. (2) Borrower has no
knowledge of, or reason to believe that there has been {a} any breach o¢ violation of any Environmental Laws; {b} any use, generation,
menutacture, storage, traatment, disposal, release or threatened release. of any Hazardous Substance on, under, about of from the
Coltateral by any prior owners or occupants of any of the Collateral; or {c} any actual of threatened litigation of claims of any kind by any
person relating ta such matters. {3) Neither Borrower nor any tenant, contractor, agent or other authorized user of any of the Collateral
shall use, generate, manufacture, store, treat, dispose of or release any Hazardous Substance on, under, about of from any of the
Collateral; and any such activity shall be conducted in compliance with alt applicable faderai, state, and focal laws, regulations, and
ordinances, including without fimitation all Environmental Laws. Borrower authorizes Lender and its agents to enter upon the Collataral to
make such inspections and tests as Lender may deem appropriate to determina compliance of the Collateral with this section of the
Agreement. Any inspections ar tests made by Lender shall be at Borrower's expense and for Lender's purposes oniy and shaif not be
construed to craate any responsibility or liability on the part of Lender to Borrower or to any other person. The representations and
warranties containad herein are based on Borrower's due diligence in investigating the Collateral for hazardous waste and Hazardous
Substances. Gorrower hereby (1) releases and waives any future claims against Lender for indemnity or contribution in the event
Borrower becomes liable for cleanup or other costs under any such laws, and (2} agrees to indemnify, dafend, and hold harmless Lender
against any and all claims, fosses, Habilities, damages, penalties, and expenses which Lender may directly or indirectly sustain or suffer
resulting fram a breach of this section of the Agreement or as a consequence of any use, generution, manufacture, storage, disposal,
zeloase or threatened release of a hazardous waste or substance on the Collateral, The provisions of this section of the Agreement,
including the obligotion te indemnify and detend, shall survive the payment of the indebtedness and the termination, expiration or
satisfaction of this Agreement and shall not be affected by Lender's acquisition of any interest in any of the Collateral, whether by
foreclosure or otherwise.

Litigation and Claims. No litigetion, claim, investigation, administrative proceeding or simitar action (including those for unpaid taxes}
against Borrower is panding of threatened, and no other event has occurred which may materially adversely affect Borrower's financial
condition of propertias, other than litigation, claims, or other events, if any, that have been disclosed to and acknowledged by Lender in

writing.

Taxes. To the best of Borrower's knowledge, all of Borrower's tax returns and reports that ara or were required to be filed, have baan
fled, and alt taxes, assessments and other governmental charges have been peid in full, except those prasently being or to be contested by
Borrower in good faith in the ordinary course of businass and for which adequate reserves have baen provided.

Lien Priority. Unlass otherwise previously disclosed ta Lender in writing, Borrower has not entered into or granted any Security
Agreements, or permitted the filing or attachment of any Security Interests on oF affacting any of the Collateral directly or indiractly
securing repayment of Borrower's Laan and Note, that would be prior or that may in any way be superior to Lender's Sacurity interests and

rights in and to such Collateral.

Binding Effect. This Agreement, tha Note, all Security Agreaments {it any), and alt Refated Documents are binding youn the signers
thereof, as well ag upon their successors, representatives and assigns, and are legally enforceable in accordance with their respective

terms. .
AFFIRMATIVE COVENANTS. Borrower covenants and agrees with Lender that, s0 fong as this Agreamént remains in effect, Borrower will:

Notices of Claims and Liigation. Promptly inform Lender in weiting of (1) all material adverse changes in Borrower's financial condition,

and {2} all existing and all threatened litigation, claims, investigations, administrative proceedings or similar actions atfecting Borrower or

any Guarantor which could materially affect tha financial condition of Borrower or the financial condition of any Guarantor.

Financial Records. Maintain its books and records in accordance with GAAP, apptied on a consistent basis, and permit Lendar to examine

and audit Borrower's books and records at ai} reasonable times.

Financial Statements. Furnish Lender with the following:

Annual Statements. As soon as available, but in no event later than one hundred eighty (180) days after the end of aach fiscal yaar,
Sorrower’s balance sheet and income statement for the yeer ended, compiled by a certified public accountant satisfactory to Lender.

Interim Statements. As soon as available, but in no event later than sixty {60} days aftar the end of each Half-year, Borrower's
balance sheet aad profit and Joss statement for the period ended, prepared by Borrower in form satisfactory to Lender.

Tax Returns. As soon as available alter the applicable filing date for the tax reporting parlod ended, Federai and other governmental
tax returns, prepared by a tax professional satisfactory to Lendar.

Additional Requirements. .
Guarantor Financtal Information. Borrower covenants and agrees with Lender that, while this Agreement is in effect, Borrower will
furnish Lender with Guarantor’s personal financial statement, on California Bank & Trust form, as soon as available, but in no event
later than March 31st, on an annual basis and; a signed copy of Guarantor's filad Federal Income Tax Return, as soon es available, an

an annuat basis.
Ail financial reports required te be provided under this Agreement shall be prepared in accordance with GAAP, applied on a consistent
basis, and cartified by Borrower as being true and correct.
Additional Information, Furnish such additional information and stataments, as Lender may request fram time to time.

Insurance. Maintain fire and other risk insurance, public liability insurance, and such other insurance as Lendar may requira with respect to
Borrower's properties and operations, in form, amounts, coverages and with insurance companias acceptable to Lender. Borrower, upon
request of Lender, will deliver to Lender from time to time the policies or certificates of insurance in form satisfactory to Lender, inckuding
stipulations thet coverages will not be cancelled or diminished without at least ten (10) days prior written notice to Lendar. Each insurance
policy also shall include an endorsement providing that coverage in favor of Lendar will not be impaired in any way by any act, omission or
default of Borrower ot any other person. In connection with ali policies covering assats in which Lender holds or is offered a security
interast for the Loans, Borrower will provide Lender with such lender's joss payable or other endorsements as Lender may raquire.

Insurance Reports. Furnish te Lender, upon request of Lender, reports on each existing insurance policy showing such information as
Lender may reasonebly request, including without limitation the following: {1} the name of the insurer; ¢2hinthe.vshadasuoatiag 4) the
amount of the policy; (4) tha properties insured; (5) the then current property values on the basis of which insurance has been obtained,
Filed O21/1g-ase 2:17-cv-01123-WBS-DB Rrgsemanoaegoriled 10/15/19. Page 233 of 481 Doc 90
_ * { SINESS LOAN AGREEMENT |
Loan No: 0168068-9003 (Continued) Page 3

and the manner of determining those values; and {6} the expiration date of the policy. In addition, upon request of Lender (however not
more often than annually), Borrower will have an independent appraiser satisfactory to Lender determine, as applicable, the actual cash
value or repiacement cost of any Collateral. The cost of such appraisal shall be paid by Borrower.

Guaranties. Prior to disbursement of. any Loan proceeds, furnish executed guarantias of the Loans in favor of Lender, executed by the
guarantors namad below, on Lender's forms, and in the arnounts and under the conditions set forth in those guaranties.

Names of Guarantors Amounts
Deepal Wannakuwatte $21,409,277.00
Betsy Wannakuwatte $271,409,277.00

Other Agreements. Comply with all terms and conditions of all other agreements, whether now or hereatter existing, betwean Borrower
and any other party and notify Lender immediately in writing of any default in connection with any other such agreements.

Loan Proceeds. Use ali Loan proceeds sofely for Borrower's business operations, unless specifically consented to the contrary by Lender in
writing. .

Taxes, Charges and Liens. Pay and discharge when dua all of its indebtedness and obligations, including without limitation aif assessments,
taxes, governmental charges, levies and liens, of evary kind and nature, imposed upon Borrower or its properties, income, or profits, prior
to the date on which ponaltiss would attach, and all lawful claims that, if unpsid, might became a fien or charge upon any of Borrower's
properties, income, or profits. Provided however, Horrower will not be raquired to pay and discharge any such assessment, tax, charge,
levy, lien or claim sa long as [1) the legality of the same shall be contested in good faith by appropriate proceedings, and {2} Borrower
shall hava established on Borrower's books adequate reservas with respect to such contested assessment, tax, charge, levy, lian, or claim
in accordance with GAAP. ‘ :

Performance. Perform and comply, in a timely manner, with all terms, conditions, and provisions set forth in this Agré@ement, tn the Related
Documents, and in all other instruments and agreements between Borrower and Lender. Borrower shall notify Lender immediately in

writing of any default in connection with any agreament. ;
Operations. Maintain executive and monagemant personnel with substantially the same qualifications and experience as the present
exacutive and management personnel; provide written notice to Lender of any change in executive and management personnel; conduct its
business affairs in a reasonable and prudent manner. :

Environmentat Studies. Promptly conduct and complete, at Borrower's expense, all such investigations, studies, samplings and testings as
may be requested by Lender or any governmental authority relative to any substance, or any waste or by-product of any substance defined
as toxic or a hazardous substance under applicable fadera!, state, or local law, rula, regulation, oder or directive, at or affecting any

property or any facility owned, leased or used by Borrower,

Compliance with Governmental Requirements, Comply with all laws, ordinances, end regulations, now or hereafter in effect, of all
governmental authorities applicabla to the conduct of Borrower's properties, businesses and operations, and to the use or occupancy of the
Collateral, including without jimitation, the Americans With Disabilities Act. Borrower may contest in good faith any such law, ordinance,
or reguiation and withhold compliance during any proceeding, including appropriate appeals, so long as Borrower has notified Lender in
writing. prior to doing so and so fong as, in Lender's sole opinion, Lender's interests in the Collateral are not jeopardized, Lender may
require Borrower to post adequate security or a surety bond, reasonably satisfactory to Lender, ta protect Lander's interest,

Inspection. Permit employees or agents of Lander at any reasonable time to inspect any and al Collateral for the Loan or Loans and
Borrower's other properties and to examine or audit Borrower's books, accounts, and records and to make copies end memoranda of
Borrower’s books, accounts, and records. If Borrower now or at any time hereafter maintains any records (including without limitation
computer generated records and computer software programs for the generation of such records} in the possession of @ third party,
Borrower, Upon raquest of Lender, shall notify such party to permit Lender free uccess to such records at all reasonable times and to

provide Lander with copies of any records it may request, all ot Borrower's expense.

Environmental Compliance and Reports. Borrower shall comply in all respects with any and all Environmental Laws; not cause or permit to
exist, as a resutt of an intentional or unintentional action or omission on Borrower's part of on the part of any third party, on property
owned and/or occupied by Borrower, any environmental activity where damaga’ may rasult to the environment, untess such environmental
activity is pursuant to and in compliance with the conditions af a permit issued by the appropriate federal, state or local governmental
authorities: shalt furnish to Lender promptly and in any avant within thirty (30) days after receipt thereof a copy of any notice, summons,
lien, citation, directive, fetter or othar communication from any governmental egency or instrumentality concerning any intentional or
unintentional action of omission on Borrower's part in connection with any environmental activity whether or not thera is darnage to the
environment and/or other natural resources. .

Additional Assurances, Make, execute and deliver to Lender such promissory notes, mortgages, deeds of trust, security agreements,
assignments, financing statements, instruments, documents and othe: agreamants as Lender or its attorneys may reasonably request to
evidence and secure the Loans and to perfect all Security Interests. :

LENDER'S EXPENDITURES. [If any action or proceeding is commenced that would materially affact Lender's interest in the Collatarel or if
Borrower fails to comply with any provision of this Agreement or any Related Documents, including but not limited to Borrower's failure ta
discharge or pay when due any amounts Borrower is required to discharge or pay under this Agreement or any Related Doeuments, Lender on
Borrower's behalf may (but shail not be obligated to) take any action that Lender deems appropriate, including but not limited to discharging or
paying all taxes, liens, security interests, encumbrances and other claims, at any time laviad or piaced on any Collateral and paying ail costs for
insuring, maimaining and preserving any Collateral. All such expenditures incurred or paid by Lender for sush purposas will then bear interest at
the rate charged under the Note from the date incurred or paid by Lender to the date of repayment by Borrower. All such expenses will become
a part of the Indebtedness and, at Lender's option, will {Al be payable on demand; (B} be added to the balance of the Note and ba
apportioned among and be payable with any instafiment payments to become due during either {1} the tearm of any applicable insurance policy;
or (2) the remaining term of the Note; or (C} be treated as a balloon payment which wiil be due and payable at the Note's maturity.

“IEGATIVE COVENANTS. Borrower covenants and agrees with Lender that while this Agreament is in effect, Borrawar shail not, without tha

ar written consent of Lender:
Indebtedness and Liens, {1} Except for trade debt incursed in the normal course of business and indebtedness to Lender contemplated by
this, Agreament, create, incur or assume indebtednass for borrowed monay, including capital leases, (2} sell, transfer, mortgage, assign,
pledge, faase, grant a security interest in, of encumber any of Borrower's assets fexcept as allowed as Parmitted Liens}, or (3) sell with
recourse any of Borrower's accounts, except io Lender,
Continuity of Operations. (1} Engage in any business activities substantially diferent than those in which apy hits ?ie BASS ERED ES ganged,
{2} cease operations, liquidata, merge, transfer, acquire or consolidate with any other entity, changa its name, dissolve or transfer or sali
Filed 09/21/16-ase 2:17-cv- -01123- WBS-DB Doassnkmo0azascriled 10/15/19.- Page 234 of 481 Doc 90
:  SINESS LOAN AGREEMENT ‘
‘Loan No: 0168068-9003 (Continued) Paga 4

 

Collateral out of tha ordinary course ot business, or {3} pay any dividends on Borrower's stock {other than dividends payable in its stock),
provided, however that notwithstanding the foregoing, but only so lang as no Event of Default has occurred and is continuing or would .
result from the payment of dividends, if Borrower is a “Subchapter S Corporation” (as defined in the Internal Revenue Code of 1986, as
amended}, Borrower may pay cash dividends on its stock to its shareholders irom time to time in amounts nacessary to enable the
shareholders to pay income taxes and make estimated incoma tax payments to setisty their Rabilitias undar federal and state Jaw which
arise solely trom their status as Shareholders of a Subchapter S Corporation because of their ownership of shares of Borrower's stock, or
purchase or retire any of Borrower's outstanding shares or alter or amend Borrower's capital structure.

Loans, Acquisitions and Guarantles, (%} Loan, invest in or advance money o7 Sssets to any other person, enterprise or entity, {2)
purchase, create or acquire any interest in any other enterprise or entity, of (3) incur any obligation as surety or guarantor other than in
the ordinary course of businass.

Agreements. Borrower wili not enter into any agreement containing .any provisions which would be violated or breached hy the
performance of Borrower's obligations under this Agreement or in connection herewith.

CESSATION OF ADVANCES. If Lendet has made any commitment to make any Loan to Borrower, whether under this Agreement or under any
other agreement, Lender shall have no obligation to make Loan Advances or to disburse Loan proceeds if: (A) Borrower o7 any Guerantor is in
defauit under the terms of this Agreement or any of the Related Documents or any other agreement that Borrower or any Guarantor has with
Lender; {8} Borrower or any Guarantor dies, becomes incompetent or becomes insolvent, files a petition in bankruptey or similar proceedings,
or is adjudged a bankrupt; {C} there occurs: a material adverse change in Borrower's financial condition, in tha financial condition of any
Guarantor, or in the value of any Collateral securing any Loan; or (BD) any Guarantor seeks, claims or otherwise attempts to limit, modify or
revoke such Guarantor’s guaranty of the Loan or any other loan with Lender; or (£) Lender in good faith deems itself i insecure, evan though no

Event of Default shall have occurred.
DEFAULT. Each of the following shall constitute an Event of Default under this Agracment:

Payment Default, Borrower fails to make any payment when due under the Loan.

Other Defaults. Borrower fails to comply with or ta perform any other term, obligation, covenant or condition contained in this Agreement
or in any of the Related Documents or to comply with or to perform any term, obligation, covenant or condition contained in any other
agreement betwean Lender and Borrower.

Default in Favor of Third Partles. Borrower ot any Grantor defaults under any loan, extension of credit, security agreement, purchase of
sales agreement, or any other agreement, in favor of any other creditor or person that may materially affect any of Borrower's or any
Grantor's property of Borrower's of any Grantor's ability to repay the Loans or perform thelr respective obligations under this Agreement or
any of the Related Documents.

False Statements. Any warranty, representation or statament made or furnished to Lender by Borrower er on Borrower's behalf uncer this
Agreement or the Related Documents is fafse or misleading in any material respect, either naw or at the time made or furnished or becomes
fatse or misleading at any time thereafter. ,

Insolvency. The dissolution or termination of Borrower's existance as.a going business, the insolvency of Borrower, the appointment of a
receiver for any part of Borrower’s property, any assignment for the benefit of creditors, any type of creditor workout, or the
commencement of any proceeding under any bankruptcy or insolvancy laws by or against Borrower.

Defective Colfateralization. This Agreement or any of the Related Documents ceases to be in full force and effect (including failure of any
collateral document to create a valid and perfected security interest or lien} at any time and for any reason.

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture proceadings, whether by judicial proceeding, self-help,
repossession of any other method, by any creditor of Borrower or by any governmental agency ageinst any collateral securing the Loan.
This includes a garnishment of any of Borrower's ascounts, including deposit eccounts, with Lender. However, this Event of Default shall
not apply if there is a good faith dispute by Borrower as to the validity or reasonableness of the claim which is the basis of the craditor or
farfeiture proceeding and if Borrower gives Lander written notice of the creditor or forfeiture procaeding and deposits with Lander monias or
a surety bond for the creditor or forfeiture proceeding, in an amount determined by Lender, in its sole discretion, as being an adequote
resarve or bond for the dispute.

Events Affecting Guarantor, Any of the preceding events occurs with respect to any Guarantor of any of the indebtedness o7 any
Guarantor dias or becomes incompetent, or revokes or disputes the validity of, or Hiability under, any Guaranty of the indebtedness.

Change in Ownership. Any change in ownership of twenty-five percent (25%) of more of tha cammon stock of Borrower.

Adverse Change.. A material adversa change occurs in Borrower's financial condition, or Lender believes the prospect of payment or -
performance of the Loan is impaired.

insecurity. Lender in good faith believes itself insecure.

Right ta Cure. If any default, other than a default on Indabtedness, is curable and if Borrower or Grantor, as the case may be, has not been
given a notice of a similar default within the preceding twelve (12) months, it may be cured if Borrower or Grantor, as the case may be,
after receiving written notice from Lender demanding cure of such default: (1} cure the default within fifteen (15) days; oz (2) if tha cure
requires more than fifteen (15) days, immediately initiate steps which Lender deems in Lender's sole discretion to be sufficient to cure the
default and thereafter continua and complete all reasonable and necessary steps sufficient to produce compliance as soon us reasonably
practicat. ;
EFFECT OF AN EVENT OF DEFAULT. If any Event of Default shall occur, except where otherwise provided in this Agreemant or the Related
Documents, all commitments and obligations of Lender under this Agreement or the Related Documents or any other agreement immediately will
terminate tincluding any obligation te make further Loan Advances or disbursements}, and, at Lender's option, all indebtedness immediately will
become due and payable, all without notice of any kind to Borrower, except that in the case of an Event of Default of the type described in the
“Insolvancy” subsection above, such accelerstion shall be automatic and-not optional, (n addition, Lender shall have all the rights and remedies
provided in the Astated Documents or avaiiabla at law, in equity, of otherwise. Except as may be prohibited by applicable law, all of Lender's
qhts and remedies shall be cumulative and may be exercised singularly or concurrentiy. Election by Lender to pursue any remedy shal not
aclude pursuit of any other remedy, and an elaction to make expenditures or to take action to perform am obligation of Borrower of of any
Grantor shall not affect Lender's right to declare a default and to exercise its rights and remedies.

DEPOSIT AGREEMENT SECURITY. Borrower hereby grants a security interast ta Lender in any and all deposit accounts {checking, savings,
money market or time} of Borrower at Lender, now existing or hereinafter opened, ta secure the Indebtedness. - This inciudes all deposit

accounts Borrower holds jointly with someone else. Exhibil E-2, Page 000087
JURY WAIVER: JUDICIAL REFERENCE. Borrower and Lender each waive their respective rights to a trial before a jury in connection with any
Filed og/21/16ease 2:17-cv-01123-WBS-DB Lgumenbagooriled 10/15/19. Page 235 of 481

/ & 3INESSLOAN AGREEMENT =
Loan No: 0168068-9003 (Continued) Page 5

disputes related to this Agreement, any of tha Related Documents and the transactions contemplated heraby and thereby. Such disputes
includa without limitation any claim by Borrower or Lender, claims brought by Borrower as 4 class representative on behalf of others, and claims
by a class representative on Borrower's behalf as a class member {so-called “class action” suits}. This provision shail not apply if, at the time
an action is brought, Borrower's loan is funded or maintained in a state where this jury trial waiver is not permitted by law.

if a jury trial waiver és not permitted by applicable law and a dispute arises between Borrower and Lender with respect to this Agreement, any of
tha Related Documents, the enforcement hereof or thereof or the transactions contemplated heraby or thereby, either of Borrower or Lender
may require that it ba resolved by judicial refarence in Becordonce with California Code of Civil Procedure, Sections 634, et seq., including
without limitation whether the dispute is subject to a judicial reference proceeding. The refaree shall be a retired judge, agraed upon by the
parties, from either the Amarican Arbitration Association (AAA) or Judicial Arbitration and Mediation Service, Inc. (JAMS), Hf the parties cannot
agree on the referee, tha perty who initially selected the referenco procedure shall request a panel of ten retired judges from either AAA or
JAMS, and the’ court shal! salact the referee from that pane!. The referee shall be appointed to sit with all of the powers provided by jaw, Tha
parties agree that time is of the essence in conducting tha judicial referenca proceeding set forth herein. The costs of the judicial referance
proceeding, including the fee far tha court reporter. shall ba borne equally by the parties as the costs are incurred, unless otherwise awarded by
the referee. The referee shall hear all pre-trial and post-trial mattars (including without limitation requests for equitable retiot}, prepare an award
with written findings of fact and conclusions of law and apportion costs as appropriate. The referee shall be empowered to enter equitable ralief
as well as legal relief, provide all temporary or provisional remadies, enter equitable orders that are binding on the parties and rule on any motion
that would be authorized in a trial, including without limitation motions for summary judgment or summary adjudication. Judgment upon the
award shall be entered in the court in which such proceeding was commenced and all parties shalt have full rights of appeat. This provisian will
not ba deemed to fimit or constrain Landers right of offset, to obtain provisional or ancillary ramedies, to interplead funds in the event of a
dispute, to exercise any security interest or lien Lender may hold in property of to comply with legel process involving Borrower's accounts or
other property,
INCREASED COSTS. If any change in a law, rule or regulation, or the interpretation or application thereof, or Lander's compliance with any
request, guideline os directive {whether or not having the forea of jaw} of any governmental authority (collectively, a “Change in Law”) shall ti}
impose, modify or deem applicable any reserve, special deposit or-simliar requitement against or with respect to the assets of, deposits with or
for the account of or credit extended by Lender or {ii} impose on Lender any other condition effacting this Agreement or the loans hereunder or
any letter of credit or participation therein and the result of any of the foregoing shall be to increase the cost to Lender of making or maintaining
any loan for its commitment to make any such Joan} or to increase the cost to Lender of issuing or maintaining any letter of credit or to raduce
the amount of any sum received or receivable by Lender hereunder, then Borrower will pay 10 Lender such additienal amount as will compensete
Lender for such additional costs or reduction.i/f Lender determines that any Change in Law regarding capital requirements has or would have the
effect of reducing the sate of return on the capital of Lender or Lender's holding company from this Agreement or the loans or fetters of credit
made of issued by Lender to a level below that. which Lender or Lender's holding company could have achieved but for such Change in Law
(taking into consideration Lender's paticies and the policies of Lender's holding company with respect to capital adequacy], then from time to
time Borrower will pay to Lender such additional amount as will compensate Lender or Lender's holding company for any such reduction, as set
forth in a certificate of Lender describing in reasonable detail the amount of emounts necessary to compsnsete Lander or its holding company.
‘he amounts and description in such certificate shall be conclusive absent manifest error, and Borrower agrees to pay to Lender the amount
“Aown in such certificate within ten {10) business days after receipt thereof.Failure or delay on the part of Lander to demand compensation
pursuant to this section shall not constitute a waiver of Lender's right to demand such compansation. ‘

BUSINESS LOAN AGREEMENT. THIS BUSINESS LOAN AGREEMENT AMENDS AND RESTATES THE PRIOR BUSINESS LOAN AGREEMENT
DATED OCTOBER 29, 2008, AS AMENDED FROM TiME TO TIME. ‘

MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of this Agraement: ;

Amendments. This Agreement, together with any Related Documents, constitutes the entire understanding and agreement of the parties
as to tha matters set forth in this Agreement. No alteration of or amendment to this Agreement shail be effective unless given in writing
and signed by the party or parties sought to ba charged or bound by the alteration or amendment.

Attorneys’ Fees: Expenses. Borrower agreas to pay upon demand all of Lender's costs and expenses, including Lender's attorneys’ fees
_and Lender's lega} expenses, incurred in connection with the enforcement of this Agreement. Lender may hire or pay someone -else to help
enforce this Agreement, and Borrower shall py the costs and expenses of such enforcement. Costs and expenses include Lender's
attorneys’ fees and legal expenses wheather or not there is a lawsuit, including attorneys’ feas and legal expenses for bankruptcy
proceedings {including efforts to modify or vacate any automatic stay or injunction}, appeals, and any anticipated postjudgment collectian
services. Borrower also shall pay ali court costs and such additional fees as may be directed by the court.

Caption Headings. Caption haadings in this Agreament are for convenience purposes only and are not to be used to interpret or define the
provisions of this Agreement. ,

Consent to Loan Participation. Borrower agreas and consents to Lender's sala or transfer, whether now or later, of one o¢ more
participation interests in the Loan to one or more purchasers, whether related or unrelated to Lender. Lender may provide, without any
limitation whatsoever, to any one or more purchasers, or potential purchasers, any information or knowledge Lender may have about
Boirower of about any other matter relating to the Loan, and Borrower hereby waives any. fights to privacy Borrower may have with respect
ta such matters. Borzower additionally waives any and all notices of sale of participation interests, as weil as all notices of any repurchase
af such participation interests. Borrower also agrees that the purchasers of any such participation interests will be considered as the
absaluia owners of such interests in the Loan and will have ail the rights granted under the participation agreement or agreements
governing the sate of such participation interests. Borrower further waives all rights of offset or counterclaim that it may have mow or later
against Lender or against any purchaser of such a participation interest and unconditionally agrees that either Lender or such purchaser may
anforce Borrower's obligation under the Loan irrespective of the failure or insolvency of any holder of any interest in the Loan. Borrower
further agrees that the purchaser of any such participation interests may enforce its interasts irrespactive of any personal claims or
defenses that Borrower may have against Lender.

Governing Law. This Agreement will be govemed by federal law applicable to Lender and, to the extent not preempted by federal law, the
laws of the State of California without ragard to its conflicts of law provisions, This Agreement has been accepted by Lender [In the State
of Catifornia.

Cholce of Venue. If there is a lawsuit, Borrower agrees upon Lender's request to submit to the jurisdiction of tha courts of Sacramento
County, State of California.

No Waiver by Lender. Lender shall not be deemed to have waived any tights under this Agreement unless such waiver is givan in writing
and signed by Lender. No delay cr omission on the part of Lender in exercising any right shall operate as a waiver of such right or any
other right. A waiver by Lender of e provision of this Agreement shall not prejudice ar constitute a wack Mhhhs Bee HOE RNs: 10
dernand strict compliance with that provision of any other provision of this Agreement. No prior waive T, y¥ course of
dealing between Lender and Borrower, or batwaen Lender and any Grantor, shall constitute a waiver af any of Lender's rights or of any af

Doc 90 ©
Filed 09/21/16-ase 2:17-cv-01123-WBS-DB Dogsanembaegoriled 10/15/19. Page 236 of 481 Doc 90

- /  ( SINESS LOAN AGREEMENT; '
Loan No; 0768068-9003 ; {Continued) Page 6

Gorrower's of any Grantor's obligations ag to any future transactions. Whanever the consent of Lender is required under this Agreement,
the granting of such consent by Lender in any instance shall not constitute continuing consent to subsequent instances where such consent
is required and in all cases such consent may be granted or withheld in the sole discretion of Lender,

Notices. Any notice required to be given under this Agreement shail ba given in writing, and shall be effective when actually delivered,
when actually received by telefacsimila {unless otherwise required by law), when deposited with a nationally recognized overnight caurier,
or, if mailed, when deposited in the United States mail, as first class, certified or registered mail postage prepaid, diracted to the addresses
shown near the beginning of this Agreement. Any party may changa its eddrass for notices under this Agreement by giving formal written
notice to the other parties, specifying that the purpose of the notice is to change the party's address. For notice purposes, Borrowar
agrees 10 keap Lender informed at all times of Borrower's currant address. Untess otherwise provided or required by law, if there is more
than one Borrower, any notice givan by Lender to any Borrower is deemed to be notice given toe all Borrowers.

Severability. Ht a court of competent jurisdiction finds any provision of this Agrsement to be illegal, invalid, or unenforceable as to any
circumstance, that finding shall not make the offending provision illegal, invalid, or unenforceable as ta any other circumstance. lH feasible,
the offending provision shail be considered modified so that it becomes legal, valid and enforcaabia. if the offending provision canngt be so
modified, it shall ba considered deiated from this Agreement, Uniess otherwise required by law, the illegality, invalidity, or unenforcaability
of any provision of this Agreement shall not affect the legality, validity or enforceabillty of any other provision of this Agreement.

Subsidiaries and Affiliates of Borrower. To the extent the context of any provisions of this Agreement makes it appropriate, Including
without limitation any representation, warranty or covenant, the word "Borrower" as used in this Agreement shall include all of Borrower's
subsidiaries and affiliates. Notwithstanding the foragoing however, under na circumstances shall this Agreement ba construed to require
Lender ta make any Loan or othar financial accommodation to any of Borrower's subsidiarias or affitiates.

Successors and Assigns. A‘ covenants and agreements by of on behalf of Borrower contained in this Agreement or any Related
Documents shal! bind Borrower's successors and assigns and shall inure to tha benefit of Lender and its succassors and assigns. Borrower
shail not, however, have the right to assign Borrower's sights under this Agreement or any interest therein, without the prior written
consent of Lender. ,
Survival of Representations and Warranties. G@orrower understands and agrees that in extending Loan Advances, Lender is relying on all
representations, warranties, and covenants made by Borrower in this Agreament or in any certilicate or other instrument dafivered by
Borrower to Lender under this Agreement or the Related Documents. Borrower further agrees that regardless of any invastigation made by
Lender, all such representations, warranties and covenants will survive the extension of Loan Advances and delivery to Lander of the
Related Documents, shall be continuing in nature, shall ba deemed made and redatad by Borrower at the tima each Loan Advance is made,
and shall remain in full force and effect until such time as Borrower's Indebtedness shall be paid in full, or until this Agreement shall be
terminated in the manner provided above, whichever is the last to occur.

Time is of the Essence. Tima is of the essence in the performance of this Agreement.
hall have the following meanings when used in this Agreament. Unless specifically
stated to the contrary, all references to dollar amounts shail mean amounis in lawful money of the United Stetes of America. Words and terms
_ used in the singular shal! include the plural, and the plural shall include the singular, aS the context may raquire. Words and terms not otherwise
defined in this Agreement shall have tha meanings attributed to such terms in the Uniiorm Commercial Coda. Accounting words and terms not
otherwise defined in this Agreement shall have the meanings assigned to them in accordance with generaily occepted accounting principles as in
effect on the date of this Agreement: ‘
Advance. The word “Advance” means a disbursement of Loan funds made, or to be made, to Borrower or on Borrower's behalf ona line
of credit or multiple advance basis under the terms and conditions of this Agreement.
Agreement. The word "Agreement” means this Businass Loan Agreement, as this Business Loan Agreement may be amended or modifiad
from time to time, together with all exhibits and schedules attached to this Business Loan Agreement from time to time.

Borrower. The word "Borrower" means Internationa) Manufacturing Group, Inc. and includes all co-signers and co-makers signing the Note
and ali their successors and assigns. , . . .

Collateral, The word “Coliateral* means ail property and assets granted as collateral security for a Loan, whether real or personal property,
whether granted directly or indirectly, whether granted now or in the juture, and whether granted in tha form of a security interest,
mortgage, collateral mortgage, dead of trust, assignment, piedge, crop pladge, chattel mortgage, collateral chattel mortgage, chattef trust,
factor’s fien, aquipmeant trust, conditional sale, trust receipt, lien, charge, lien or title retention contract, lease or consignment intended as a
security device, or any other security or lian interast whatsoever, whether created by law, contract, or otherwise.

DEFINITIONS. The following capitalized words and terms s

Environmental Laws. The words “Environmental Laws" mean any ond all state, federal and local statutes, ragulations and ordinances
relating to the protection of human health or the environment, including without limitation the Comprehensive Enviranmental Response,
Compensation, and Liabifity Act of 1980, as amended, 42 U.S.C. Section 9601, et seq. ("CERCLA"), the Superfund Amendments and
Reauthorization Act of 1986, Pub. L. No. 99-499 ["BARA"}, the Hazardous Materials Transportation Act, 49 U.S.C. Saction 1901, et sec.,
the Resourte Conservation and Recovery Act, 42 U.S.C, Section 6903, at seq,, Chapters §.5 through 7.7 of Division 20 of the California
Health and Sofety Code, Section 25700, et seq., or other applicable state or federal jaws, rules, of regulations adopted pursuant thereto,

Event of Default. Tha words “Event of Detault” mean any of the events of default set forth in this Agreement in the default section of this
Agqreemant.

GAAP. The word "GAAP" means generally accepted accounting principles.

Grantor, The word “Grantor” means each and all of the persons or entities granting a Security Interest in any Collateral for the Loan,
inctuding without Kmitation ell Borrowers granting such a Security Interast.

Guarantor. The word "Guarantor" means any guarantor, surety, or accommodation party of any or ali of the Loan.

Guaranty. The ward "Guaranty" means the guaranty from Guarantor to Lender, inciuding without limitation a guaranty of all or part of the

Note.

Hazardous Substances. The words “Hazardous Substances” mean materials that, because of their quamity, concentration or physical,
chernical or infectious characteristics, may cause or posa a present or potantial hazard to human health or the environment when
improperly used, treated, stored, disposed of, generated, manufactured, transported of otherwise handied. The words "Hazardous
Substances” ara used in their very broadest sense and include without limitation any and all hazardous or toxic substances, materials or
waste as defined by or listed under the Environmental Laws. The term “Hazardous Substances" aiso includes, without limitation, petraleum
and petroleum by-products or any fraction thereot and asbestos, . Exhibit E-2, Page 000089

Indebtedness, The word "Indebtedness" means the indebtedness avidenced by the Note or Related Documents, including all principa} and
Filed 09/21/16CASE 2:17-cv-01123-WBS-DB - ReganentadsoFiled 10/15/19. Page 237 of 481

Lo ,  { 3INESS LOAN AGREEMENT; |
Loan No: 0168068-9003 (Continued)

 

Doc.90

Page 7

interest together with afl other indebtedness and costs and expenses for which Borrower is responsible under this Agreement of under any

of the Related Documents,
Lender. The word “Lender” means California Bank & Trust, its successors and assigns,

Laan. The ward "Loan” means any and all loans and financial accommodations from Lender io Borrower whether now or hereafter
existing, and however avidanced, including without limitation those loans and financiaf accommodations described herein of described on

any exhibit or schedule attached 10 this Agreement from time to time.

Note, The ward "Note“ means the Nota executed by International Manufacturing Group, Inc. in the original principal amount of
$2,000,000.00 dated October 29, 2008, together with all renewals of, extensions of, modifications of, refinancings of, consolidations of,

and substitutions for the Note or Credit Agraameri or any other subsequent Notes evidencing further Indebtedness.

Permitted Liens, The words “Permitted Liens* mean {1} fiens and security interests securing Indebtedness owed by Borrower to Lender;
(2) liens for taxes, assessments, or similar charges either not Yet due or being contested in good faith; (3) lians of materialmen,
mechanics, warehousemen, or carriers, ot other fike liens arising in the ardinary coursa of business and securing obligations which are not

yet delinquent; (4) purchase money liens of purchase money
ordinary course of business tu secure indebtedness outstan
paragraph of this Agreement titled “Indebtadness and Liens";
have been disclosed to and approved by the Lender in writing;
an immaterial and insignificant monetary amount with respect to the net value of Borrower's assots.

security interests upon or in eny property sequired or held by Borrower in the
ding on the date of this Agraement of permitted to be incusred under the

(5) tians and security interests which, as of the date of this Agreement,
and {6) those liens and security interests which in the aggregate constitute

Related Documents. The words "Related Documents" meart all promissory notas, credit agreements, loan agreements, enviranmentat

agreements, guararties,

agreements and documents, whether now or hereafter existing, executed in connection with the Loan.

’ Security Agreement.
arrangements, understandings or other ag
creating a Security Interest.

Security Interest. The words "Security interest”
whether in the form of a lien, charge, encumbrance, mortgage,

mortgage, collateral chattel mortgage,
contract, lease of consignment intended as a security device, or any other se

contract, or otherwise.

security agreemants, mortgages, deads of trust, security deeds, collateral mortgages, and afl other instruments,

The words "Security Agreement" mean and includa without limitation any agreements, promises, Covenants,
teements, whether craated by law, contract, of otherwise, evidencing, governing, representing, or

mean, without limitation, any and all types of collateral security, present end future,
deed of trust, security daed, assignment, pledge, crop pladge, chattel
chattel trust, tactor's fien, equipment trust, conditional sale, trust receipt, lien or title retention
curity or fien interest whatsoever whether created by lew,

BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS BUSINESS LDAN AGREEMENT AND BORROWER AGREES TO

{TS TERMS. THIS BUSINESS LOAN AGREEMENT IS DATED NOVEMBER 11, 2008.

‘ORROWER:

 

LENDER:

CALIFORNIA BANK & TRUS

 
  

. Authorized er D, ‘Satow——for Jun“ Enkoji
Vice President & Commercial Banking Officer

LASER PAD tasding, Vat. 5.02.00,00¢ Coar, hurlaad Finenzbt Solvinns, wc. V837, 7098. Ag Tights terewed, GA EACEALPLICIOFG TA-J091} HAL

Exhibit E-2, Page 000090
Filed 09/21/16Case 2:17-cv-01123-WBS-DB [gene oaesoFiled 10/15/19 Page 238 of 481 Doc 90

EXHIBIT E-3

Exhibit E-3, Page 000091
Filed 09/21/16 !
i 4A SEIN TERMS AGREEMB |

  
   

 
    

     

 

 

i 7 . fa oe ‘Le 4

any particular foan or i

 

 

 

References in the boxes above are for Lender's use only and do not limit the applicability of this document to
| Any item above containing "***" has bean omitted due to text length limitations. °

 

 

 

 

Borrower: = International Manufacturing Group, inc. Lender: Californta Bank & Trust
879 F Street, Suite 120 Central Velley Sacramento Region Corporate Banking

West Sacramento, CA 935606 1331 Broadway
Sacramento, CA 95818

Case 2:17-cv-01123-WBS-DB PocumenisaoFiled 10/15/19 _ Page 239 of 481 Doc 90

Principal Amount: $2,000,000.00 Date of Agreement: November 11, 2008

DESCRIPTION OF EXISTING INDEBTEDNESS. The Business Loan Agreement and the Promissory Note each dated October 29, 2008, in the
original principal amount of $2,000,000.00, from international Manufacturing Group, Inc. to Landar

DESCRIPTION OF COLLATERAL.
CD Account Number 1250004673 with Lender
DESCRIPTION OF CHANGE IN TERMS.

1. The Note is subject to the terms and conditions of that Business Loan Agreament executed by Borrower in favor of Lender, as amended and
restated on November 11, 2008

All other terms and conditions shail remain the same.

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of the original obligation or obligations, inctuding all
agreements evidenced or securing the obligation(s}, remain unchanged and in tuil force and effect. Consent by Lender to this Agreement doos
not waive Lender's right to strict performance of the obligation{s} as changed, nor obligate Lender to make any future change in terms. Nothing
in this Agreemant will constitute a satisfaction of the obligation(s). It is the intention of Lender to retain as liable partias all makers and
endorsers of the ofiginal obligation{s}, including accommodation parties, unless a party is expressly released by Lender in writing: Any maker or
endorser, including accommodation makers, will not be released by virtue of this Agreement, if any person who signed the original obligation
does not sign this Agreement below, then all persons signing below acknowledge that this Agreament is given conditionally, based on the
represantation to Lender that the non-signing party consents to the changas and provisions of this Agreement of otherwise will not be released
by it. This waiver applies not only to any initial extension, modification or release, but atso to ail such subsequent actions.

FINANCIAL STATEMENT CERTIFICATIONS. The undersigned heraby certifies to California Bank & Trust ("Bank") that all financial information
("Information") submitted to Bank now and at all times during the terms of this loan does, and will, fairly and accurately represent the financial
ondition of the undersigned, alf Borrowers and Guarantors. Financial information includes, but is not limited to all Business Financiat
satameants (including Interim and Year-End financial statements that are company prepared and/or CPA-preparedj, Business income Tax
etums, Borrowing Base Certificates, Accounts Receivable and Accounts Peyable Agings, Personal Financial Stetements and Personal Income
Tax Returns. The undersigned understands that the Bank will rely on all financtaf information, whenever provided, and that such information is a
material inducement to Bank to make, to continue to make, or otherwise axtand credit accommodations to the undersigned. The undersigned
covenants and agrees to notify Bank of any adverse material changes in her/his/its financial condition in the future. The undersigned furthar
understands and acknowledges that there are crimine! penalties for giving false financial information to federally insured financial institutions.

DEPOSIT AGREEMENT SECURITY. Borrower hereby grants a security interest to Lender in any and all deposit accounts fchecking, savings,
money market or time) of Borrower at Lander, now axisting ar hereinafter opened, to secure its Indebtedness hereunder. This includes alt

deposit accounts Borrower holds jointty with someone else.

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD Ait THE PROVISIONS OF THIS AGREEMENT. BORROWER
AGREES TO THE TERMS OF THE AGREEMENT.

BORROWER:

 

  

of

 

international Manufacturing Group, Inc.

Od CHCRLPLIDIOG-FG TRGOI1T SHY

 

AREA PRU gandasg, Wat $ ATGS.COd Gey, Hetand Saancit Beayaines, og, IOP, TS AN Haha Keseives,

Exhibit E-3, Page OGGG92
Filed 09/21/16CaSe 2:17-cv-01123-WBS-DB PeganentaidoFiled 10/15/19 Page 240 of 481 Doc 90

EXHIBIT E-4

Exhibit E-4, Page 000093
Case 2:17-cv-01123-WBS-DB RocumetAgFiled 10/15/19 Page 241 of 481 Doc 90
UMANGE IN TERMS AGREEME.. ¢

Filed 09/21/16

 

 

 

7 {Nels y

 
    

 

 

 

 

 

 

 

“P
3,880 00: 00. :
References in the poxes above are for Lendar’ s use only and do not limit the applicability of this document t to any particular loan or item.

| Any item above containing “***" has been omitted due to text langth limitations.

 

Lender: California Bank & Trust
Central Valley Sacramento Region Corparate Banking

1331 Broadway
Sacramento, CA 958138

Borrower: International Manufacturing Group, Inc.
879 F Street, Suite 120
West Sacramento, CA 95606

Principal Amount: $2,000,000.00

DESCRIPTION OF EXISTING INDEBTEDNESS.
The Business Loan Agreement dated April 7, 2009 and Promissory Note dated October 29, 2008, in the original amount of ¢2,000,000.00 as

amended by that certain Changa in Terms Agreement dated November 11, 2006 from International Manufacturing Group, inc, to Lender.

Date af Agreement: Navember 2, 2009

DESCRIPTION OF COLLATERAL.
CD Account Number 1250004673 with Lender,

DESCRIPTION OF CHANGE IN TERMS.
1} The Maturity date is hereby extended from November 5, 2005 to February 6, 2010.

All other terms and conditions shalf remain the same.

CONTINUING VALIDITY. Except as axprassly changed by this Agreement, the terms af the original obligation or obligations, including ali
agreements evidenced or securing the obligationis), remain unchanged and in fult force end effect. Consent by Lender to this Agreement does
not waive Lender’s right to strict performanca of the obligation{s} as changed, nor obligate Lendar to make any future change in terms. Nothing
in this Agreement will constitute a satisfaction of the obligation(s}. lt is the intention of Lender to ratain as liable partias all makers and’
endorsers of the origina! obligationis}, including accommodation parties, unless a perty is expressly released by Lender in writing, Any maker or
endorser, including accommodation makers, will not be released by virtue of this Agreement. {f any person who signed the original obtigation
does not sign this Agraament. balaw, then ail persons signing below acknowledge that this Agreement is given conditionally, based on tha
representation to Lendar thet the non-signing party consents to the changes and pravisions of this Agreement or otherwise will not be reteased
by it. This waivor applies not only to any initial extension, modification or release, but also to all such subsequant actions.

FINANCIAL STATEMENT CERTIFICATIONS, The undersigned hereby certifias to California Bank & Trust ("Bank") that all financial information
("Information") submitted io Bank naw and at all times during the terms of this loan does, anu will, fairly and accurately represent the financial
condition of the undersigned, atl Borrowers and Guarantors. Financial information includes, but is mot limited to all Business Financial
*tatements {including interim and Year-End financial statements that are company prepered and/or CPA-prepared), Business Income Tax
turns, Borrowing. Base Certificates, Accounts Receivable and Accounts Payable Agings, Personal Financial Statements and Personal Income
ux Returns. The undersigned understands that the Sank will rely on ali financial information, whenever provided, and that such information is a
material inducement to Bank to maka, 10 continue to make, or otherwisa extend credit accommodations to the undersigned, The undersigned
covenants and agrees to notify Bank of any adverse material changes in herfhis/its financial condition in the future. The undersigned further
understands and acknowledges that there are criminal penalties for giving false financlal information to federally insured financial institutions.

DEPOSIT ACCOUNT SECURITY. Borrower hereby grants a security interest to Lender in any and ali deposit accounts (checking, savings, money
market or time) ot Borrower at Lender, now existing ar hereinafter opensd, to secure its indebtedness hereunder. This includes all deposit

accounts Borrower holds jointly with someone alsa.

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS AGREEMENT. BORROWER
AGREES TO THE TERMS OF THE AGREEMENT.

BORROWER:

INTERNATIONAL MANUFACTURING GROUP, INC.

   

 

Deepal Wannakuwatte. “Presi entice “of
International Manufacturing Group, inc.

‘us SOG FFE Leeding, Ves 8 AG CE OoL Rege, Meread Bouncial Sabsdiabe, ths, 1992, DOS, AE Rafts Aaserend Ga LCR PROTOS A Walked? bfiet

Exhibii E-4, Page 000094
Filed OO/21/1e ase 2:27 CV-01123-WBS-DB Rogumenhsga riled 10/15/19 Page 242 of 481 Doc 90

EXHIBIT F-1

Exhibit F-1, Page 000095
Filed 99/24/16 ° 28° 2:17-cv-01123-WBS-DB RocumMenk sgggFiled 10/15/19 Page 243 0f481 — Doc 90

PROMISSORY NOTE

  

   
   

    
 

     

    
   

   

     

 

 

19:00 POT TOUS (O30! it aod BSDOSORE. PRON Ne
nees in the shaded area are for Lender's use only and do not limit tha applicability

of this document to any particular joan or item.

 

 

 

“Relore
. Any item above containing ****" has been omitted due to text fength limitations.
Borrower: = fnternatlonal Manufacturing Group, Inc. Lender: Californta Bank & Trust
. 879 F Street, Suite 120 Arden Way Branch
West Sacramento,CA 95605 1800 Arden Way

Sacramento, CA 95815

 

Principal Amount: $250,006.00 Initia} Rate: 8.750% Date of Note: duly 14, 2006

PROMISE TD PAY. International Manufacturing Group, Inc. ("Borrower") promises to pay to California Bank & Trust {"Lender“}, of order, in
fawful money of the United States of America, the principat amount of Two Hundred Fifty Thousand & 00/100 Dollars ($250,000.00) or so
much as may be outstanding, together with interest on the unpaid outstanding principal balance of each advance. Interest shal be calculated
from the date of each advance until repayment of each advance. .

PAYMENT. Borrower will pay this loan in ane payment of ail outstanding principal plus all eccrued unpald interest on March 5S, 2007. in
addition, Borrower will pay regular monthly payments of all accrued unpaid Interest due as of each payment date, beginning August 5, 2006,
with all subsequent interast payments to be due on the same day of each month after that. Uniess otherwise agread ar raquired by applicable
law; payments will be applied first to any accrued unpaid interest: then to principal; then to any unpaid collection costs; and then te any late
charges. The annual interest rate for this Note is computed on a 365/360 basis; that is, by applying the ratio of the annual Interest rata over a
year of 360 days, multiplied by the outstanding principal balance, mulipied by the actual number of days the principal batance is outstancing.
Borrower will pay Lender at Lender's address shown above or at such other place as Lender may designate In writing.

VARIABLE INTEREST RATE. Tha interast rate on this Note is subject to change from time to time based on chenges in an indax which is the
rate of interest set from time to time by Bank as its Prime Rate. Ceilfornia Bank & Trust Prime Aate is datermined by Bank as a maans of pricing
credit extensions to sore customers and is neither tied to any external rate of interest or index nar is i necessarily tha lowest rate of interest
charged by Bank at any given tima for any particular class of customers of credit extensions {the "Index"}. The Index is not necessarily the
lowest fate charged by Lender on its foans and is set by Lender in its sole discretion. ff the Index becomes unavailable during the term of this -
loan, Lander may designate a substitute index after notifying Borrower. Lander wil! teil Borrower tha current index rate upon Borrowar's
fequest, Tha interest rate change will not occur more often than each Day, Borrower understands that Lender may make joans based on othar
rates as wall, The index currently is 8.250%. The interest rate to ba applied to the unpaid principal balance during this Note will be at a rate of
0,600 percentage points over the Index, resulting in an initial rate of B.750%. NOTICE: Under no cizcumsteances will the interest rate on this
Note be more than the maximum rate allowed by applicable Jaw,

PREPAYMENT; MINIMUM INTEREST CHARGE, Borrower agraes thet all joan feee and other prepaid finance charges are earned fully as of the
date of the joan and will not be subject to refund upon early payment {whether voluntary or as 8 result of default}, except as otherwise required
by law. In any event, sven upon full prapaymant of this Note, Borrower understands that Lender is entitled to a minimum Interest charge of
$200,00, Other than Borrower's obligation to pay any minimum interest charge, Borrower may pay without penalty all or a portion of the
amount owed earlier than it is dua; Early payments will not, unless agreed to by Lender in writing, relleve Borrower of Borrower's obligation to
continue to make payments of accrued unpsid interest. Rather, early paymants will reduce the principal balanee due. Borrower agrees not to
.send Lender payments marked "paid in full", "without recourse”, oF similar language, If Borrower sands such a payment, Lender may accept it
without losing any of Lender's rights under this Note, and Borrower will remain obligated to pay any further amount owed to Lender. Ail writtan
communications concerning disputed amounts, including any check o¢ other payment Instrument that indicates that the payment constitutes
*paymant in full" of the amount owed or that Is tendered with other conditions or limitations or a5 full satisfaction of a disputed amount must be
mailed or deliverod to: California Bank & Trust, Arden Way Branch, 1800 Arden Way, Sacremento, CA 9581 5.

LATE CHARGE. H a payment is 15 days or more late, Borrower wilt be charged 6.000% of the regularly scheduled paymant or $500.00,
whichever is less.

INTEREST AFTER DEFAULT, Upon default, the interast rate on this Note shail, if permitted under applicable taw, immediately increase by adding
a §.000 percentage point margin "Default Rate Margin"}. The Default Rate Margin shail also apply to each succeeding interest rate change that
would have applied had there been no default,

DEFAULT. Each of the following shall constitute an event of default (“Event of Default”) under this Note:
Payment Default. Borrower fails to make any payment when due under this Note.
Other Defaults. Borrower fails to comply with or to perform any othar term, obligation, covenant or condition contained in this Note or in
any of ihe related documents of 10 comply with or to parform any term, obligation, covenant or condition contained in any other agreement
between Lender and Borrower.
Default in Favor of Third Parties. Borrower or any Grantor defaults under any loan, extension of credit, security agreement, purchase of

sales egrooment, or any other agreement, in favor of any other creditor or person that may materially aifact any of Borrower's property or
Borrower's ability to repay this Note or perform Borrower's obligations under this Note or any of the related documents.

False Statements. Any warranty, representation or statament made of furnished to Lendar by Borrower or on Borrower's behalf under this
Note or the related documents is faise or misigading In any material respect, either now or at the time made or furnished or becomas false
or misleading at any time thereafter. .

Insolvency. The dissolution or termination of Borrower's existence.as a going business, the insolvency of Borrower, the appointment of a
teceiver for any part of Borrowar's proparty, any assignment for the benefit of creditors, any type of creditor workout, ar the
commencement of any procoeding under ony bankruptey or insolvency faws by or against Borrower.

Creditor or Forfeltura Proceedings. Commencement of foreclosure or forfeiture proceedings, whether by judicial proceeding, self-help,
repossession or any ather method, by any creditor of Borrower of by any governmental agency against any collateral securing the loan,
This includes a garnishment of any of Borrower's accounts, including deposit accounts, with Lender. However, this Evant of Default shell
not apply tf there is & good faith dispute by Borrower as to the validity or raasonablenass of the claim which is the basis of the creditor of
forfeiture proceeding and if Borrower gives Lander written notice of the creditor or forfeiture proceeding and deposits with Lender monies or
a surety bond for the creditor or forfaiture proceeding, jn an amount determined by Lender, in its sole discretion, as being an adequate
reserve of bond for the dispute. .

Events Affecting Guarantor. Any of the preceding evants occurs with respect to any Guarantor of SRO F yhe” ee DO RORR 5 of any
Guerantor dies or becomes incompetent, or revokes or disputes the validity of, or fiability under, any guaranty of the indebtedness
Filed og/2i1ease 2:17-cv-01123-WBS-DB RagumMenbsgggriled 10/15/19 _ Page 244 of 481

PROMISSORY NOTE

Doc 90

Loan No: 9163000288-1 (Continued) Page 2

evidenced by this Note. in the event of a death, Lender, at its option, may, but shall not be required to, permit the Guarantor's estate to
assume unconditionally the obligations arising under the guaranty in a manner satisfactory to Lender, and, in doing so, cure any Event of

Default. . ,
Change in Ownership, Any change in ownarship of twanty-flve percent (25%) or more of ths common stook of Borrower,

Adverse Change. A material adverse change occurs in Borrower's financial conditlon, or Lender believes the prospect of payment or

performance of this Note is impaired.
Insecurity, Lender in good falth betievas itself insecure.

Cure’ Provisions. if any default, other than a default in payment is curable and #f Borrower has not been given a notice of a breach of the
same provision of this Note within the preceding twelve {12} months, it may be cured If Borrower, after recelving written notice from
Lender demanding cure of such default: {1} cufes the detault within fittean (15) days; or {2) if the cure requires more than fifteen {15}
days, immediately initiates staps which Lender deems in Londer's sole discretion to be sufficient to cure the default and thersafter

continues and completes all reasonable and necessary steps sufficient te produce compliance as s00n 85 reasonably practical.

LENDER'S RIGHTS, Upon default, Lander may declare the entire unpald principal balance under this Note and all accrued unpaid interest

immedietely due, and than Borrower will pay that amount.

ATTORNEYS’ FEES; EXPENSES. Lender may hire or pay someone alse to help collect this Note lf Borrower doas not pay. Borrower will pay
Lender that amount. This includes, subject to any timits under applicable law, Lender's attorneys’ fees and Lender's legal expensas, whethar oF
not there is a lawsuit, including attorneys* fees, axpenses for bankruptcy proceedings tincluding efforts to modify or vacate any avlomatic stay

or injunction}, and appeals, Borrower also will pay any court costs, in addition to all other sums provided by law. :

JURY WAIVER. To the extent permitted by applicable law. Lender and Borrower hereby walve the fight to any jury tal in any action,

proceeding, or countercialm brought by either Lander or Borrower against the other,

GOVERNING LAW. This Note will be governed by federal jaw applicable to Lender and, to the extent not preempted by faderal law, the laws of

the State of California without regard to its conflicts of law provisions, This Note has been accepted by Lendar in the State of Califarnia.

CHOICE OF VENUE. if there is a lawsuit, Borrower agrees upon Lender's request to submit to tha jurisdiction .of tha courts of Sacramento

County, State of California.
COLLATERAL. Borrower acknowledges this Note is secured by the following collateral describad in the security instrument listed herain:
fa} Irravocable Letter of Credit, Number 5061, Issued by Bank of Sacramento.

LINE OF GREDIT. This Note evidancas a revolving line of credit. Advances under this Note may be requested cither orally or in writing by
Borrower or as provided in this paragraph. Lender may, but need rot, raquire that all oral requests be confirmed in wiiting. Alt communications,
instructions, of directions by telephone or otherwise to Lender are to be directed to Lendar’s office shown above, The following persons
curranily are authorized to request advances and euthorize payments under the line of credit until Lender receives from Borrower, at Lender's
address shown above, written notice of ravacation of thelr authority: Deepal Wannakuwatte, President/CEO of intermetional Manufacturing
Group, iné.; and Batsy Wannakuwatte, Secretary. Borrower agrees: to be liable for all sums either: {A} advanced in accordanca with the
instructions of an authorized person or (B} credited to any of Borrower's accounts with Lender. The unpaid principal balance owing on this

Note at any time may ba evidenced by endorsements on this Note or by Lender's internal records, including daily computer, print-outs.

DEPOSIT AGREEMENT SECURITY. Borrower hereby grants 4 security interest to Lender in any and ail deposit accounts {chacking, savings,
money market or time} of Borrower at Lender, now axisting or hereinafter opened, to secure its Indebtednass hereunder. This inctudes all

dapasit accounts Borrower holds jointly with someone alse.

FINANCIAL STATEMENT CERTIFICATIONS, The undersigned, hereby certifies to California Bank & Trust ("Bank"} that all financtal. information
(“Information”) submitted to Bank now and at all times during the terms of this loan does, and will, fairly and accurately represent the financial
condition of the undersigned, all Borrowers end Guerantors. Financlal Information includes, but is not limited to all Businass Financial
Statements [including Interim and Year-End financial statements that are company prepared and/or CPA-prepared}, Business Income Tax
Returns, Borrowing Base Certificates, Accounts Raecelvable and Accounts Payable Agings, Personal Financial Statements and Personal income
Tax Returns. The undersigned understands that the Bank will rely on all financial information, whenever provided, and that such information is a
material inducemant to Bank to maka, to continue to make, of otherwise extend credit accommodations to the undersigned. The undersigned
covenants and agrees to notify Bank of any adverse materlal changes in her/hisfits financial condition in the future. The undersigned further

understands and acknowledges that there are criminal penalties for giving falsa financial information to federally insured financiat institutions.

LOAN AGREEMENT. Tha Note is subject to tha terms and conditions of that Business Loan Agreement executed by Borrower in favor of Lender,

as amended and restated on July 14, 2006.

STAND-BY LETTER OF CREDIT SUBLINE. An axhibit, titled *Stand-By Letter of Credit Subiine,” is attached 10 this Note and by this reference is

made a part of this Note just as if all the provisions, terms and conditions of the Exhibit had been fully set forth in this Note.

SUCCESSOR INTERESTS. The terms of this Note shal! be binding upon Borrower, and upon Bosrower's heirs, parsonat representatives,

_ sueecessors and assigns, and shall inure to the benefit of Lender and its successors and assigns.

GENERAL PROVISIONS. if any part of this Note cannot be enforced, this fact will not affect the rest of the Note. Lender may delay of fargo
enforcing any of Its rights or remedies under this Note without losing them. Borrower and any other person who signs, guarantees or endorses
this Note, 10 the extent allowed by law, waive any applicable statute of limitations, presentment, damand for payment, and natice of dishanor.
Upon any change in the terms of this Note, and unfess otherwise expressly stated in writing, no party who signs this Note, whether as maker,
guarantor, accommodation maker or endorsey, sha!l be released from liability. All such parties agree that Landay may renaw or extand
irepeatedly and for any length of time) this Joan or ratease any party of guarantor or collateral; or impair, fail to realize upan or perféct Lender's
security interest in the collateral; and take any other action deemed necessary by Lander without the consent of or notice t¢ anyona. All such
partias also agree thal Lander may modify this loan without the consent of or notice to anyones other than the party with whom the modification

is made, The obligations under this Note are joint and several,

Exhibit F-1, Page 000097
Filed ogre ase 2:17-cv-01123-WBS-DB RocumenbsgggFiled 10/15/19 Page 245 of 481 Doc 90

PROMISSORY NOTE
‘Loan No: 9163000288-1 (Continued) Page 3

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS NOTE, INCLUDING THE VARIABLE
INTEREST RATE PROVISIONS. BORROWER AGREES TO THE TERMS OF THE NOTE.

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE,

BORROWER:

    

IN ER) ATIONAL MANUFACTURING GROUP, INC.
Deefra Wannakuwatte, ProsidentiCEO of
international Manufacturing Group, inc.

  
   

     

By:.

 

 

 

LAGER PPA Leading, Us, £.31.00,00F Coe, Mating Fiiicty Sobvans, inc. 1357, 2008, AR Aflulete Mewerrad, - GA LACFALPLIOZAFo The21 E29 Mt

Exhibit F-1, Page 000098
Filed 09/21/1@Case 2:17-cv-01123-WBS-DB Deassrign04a90Filed 10/15/19 Page 246 of 481 Doc 90

EXHIBIT F-2

Exhibit F-2, Page 000099
Filed 09/21/1@Case 2:17-cv-01123-WBS-DB RoagumenbAggoFiled 10/15/19 Page 247 of 481

BUSINESS LOAN AGREEMEnT

 

 

 
   
 

  
  

 

 

 

 

 

 

in the shaded area are for Lander's use onty and do not limit the applicability of this document to any particular lean or }
Any item above containing "***" has baen omitted due to text Jangth limitations.

 

References

Borrower:  internatlonal Manufacturing Group, inc. — Lender: California Bank & Trust :
879 F Street, Suita 120 Centra! Vallay Sacramento Region Corporate Banking
West Sacramento, CA 95605 . 1331 Broadway .

Sacramento, CA 95818

 

THIS BUSINESS LOAN AGREEMENT dated February 20, 2007, is made and executed between International Manufacturing Group, inc.
{Borrower} and California Bank & Trust ("Lender") on the following terms and conditions, Borrower has received prior commercial loans from
Lender or has applied to Lender for a commercial loan or loans or ather financial accommodations, including these which may be deseribed on
any exhibit or schedule attached to this Agreement {"Loan”). Borrawer understands and agrees that: {A} in granting, renewing, or extending
any Loan, Lender is relying upon Borrower's representations, warranties, and agreements as set forth in this Agreement; (B) the granting,
tenewing, or extanding of any Loan by Lander at all times shall be subject to Lender's sole judgment and discretion; and {C) all such Loans
shall be and remain subject to the terms and conditlons of thts Agreamant. .

TERM, This Agreement shail be effective as of February 20, 2007, and shall continue in full force and effect until such time as ail of Borrower's
Loans in favor of Lender have been paid in full, including principal, interest, costs, expenses, attorneys’ fees, and other fees and charges, or
until such time as the parties may agréc in writing to terminate this Agreement.

CONDITIONS PRECEDENT TO EACH ADVANCE, Lender's obligation to make the initial Advance and each subsequent Advance under this
Agreement shal! be subject to the fulfilment to Lender's satisfaction of all of tha conditions set forth in this Agreement and in the Related
Documents. ‘

Loan Documents. Borrower shall provide to Lender the following documents for the Loan: (1) the Note; (2) guaranties; (3} together
with all such Related Documents as Lender may require for the Loan; ail in form and substance satisfactory to Lender and Lender’s counsel.

Borrower's Authorization, Borrower shali have provided in form and substance satisfactory to Lender property certified resolutions, duly
authorizing the execution and delivery of this Agreement, the Note and the Aslated Documents. In addition, Borrower shall have provided
such other resolutions, authorizations, documents and instruments as Lander or its counsel, may require.

Payment of Feas and Expenses. Borrower shal! have paid to Lender all fees, charges, and othar expenses which are than due and payable
2s specified in this Agraement or any Related Oocument.

Representations and Werranties. The representations and warranties set forth in this Agreement, in the Related Documents, and in any
.document or cartificate dalivared to Lender under this Agreament are true and correct.

No Event of Default, There shall not exist at the time of any Advance a condition which would constitute an Event of Default undar this
Agreement of under any Related Document,

REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants to Lender, as of the date of this Agreement, as of the date of each
disbursement of loan proceeds, as of the date of any renewal, extension or modification of any Loan, and at all times any Indebtedness exists:

Organization. Borrower is a corporation for profit which is, and at all times shall be, duly organized, validly existing, and in good standing
under and by virtue of the laws of the State of California, Borrower is duly authorized io transact business in all other states in which
Borrower is doing business, having obtained alt necessary filings, governmentzl licenses and approvals for each state in which Borrower is
doing business. Specifically, Borrower is, and at all times shall be, duly qualified as a foreign corporation in all states in which the failure to
50 qualify would have a material adverse affect on its business or financial condition. Borrower has the full power and authority to own its
properties and to transact the businass in which it is presently engaged or presently proposes to engage. Borrowar maintains an office at
879 F Street, Suite 120, West Sacramento, CA 95606. Unless Borrower has designated otharwise in writing, the principal office is the
office at which Borrower keeps its books and records including its records concerning the Collateral. Borrower will notify Lender prior to
eny change in tha focation of Borrower's state of organizetion or any change in Borrower's name. Borrowar shali do aii things nacessary to
preserve and to keep in full force and effect its existence, rights and privileges, and shall comply with all regulations, rules, ordinances,
statutes, orders and decrees of any governmental or quasi-governmental authority or court applicable to Borrower and Borrower's businsss
activities.

Assumed Business Names. Borrower has filed or recorded atl documents or filings required by law relating to all assumed business names
used by Borrower. Excluding the name of Borrower, tha following is a complete list of all assumed business names under which Borrower
does business: None. :

Authorization. Borrower’s execution, delivery, and performance of this Agreament and all the Related Documents have been duly
authorized by all necessary action by Borrower and do not conflict with, result in @ violation of, or constitute a default under 41) any
provision of (a) Borrower's articles of incorpotation or organization, or bylaws, or {b} any agreement or other instrument binding upon
Borrower or {2} any Jaw, governmental regulation, court decree, or order applicable to Borrower or to Borrower's properties.

Financial Information. Each of Borrower's financial statements supplied to Lender truly and completely disclosed Borrower's financial
condition as of the date of the statement, and there has been no material adverse change in Borrower's financial condition subsequent ta
tha date of the most recent financial statement supplied to Lender. Borrower has no material contingent obligations except as disclosed in
such financial statements.

Legal Effect. This Agreement constitutes, and any instrument or agreement Borrower is required to give under this Agragment when
delivered will constitute tegal, valid, and binding obligations of Borrower enforceable against Borrower in accordance with their respective
tarms.

Properties. Except as contemplated by this Agreament or as previously disclosed in Borrower’s financial statements or in writing to Lender
and as accepted by Lender, and except for property tax fiens for taxes not presently due and payable, Borrower owns and has good title to
all of Borrower's properties free and clear of all Sacurity Interests, and has not executed any security documents or financing statements
relating to such properties. All of Borrower's proparties are titled in Borrower's jagai name, and Borrower has not used or filed a financing
statement under any other name for at least the last five (5) years. : :

Hazardous Substances. Except as disclosed to and acknowledged by Lender in writing, Borrowar represenis Anish Poi Fike Bb 169) During

the period of Borrower's ownership of the Collateral, there has been no use, genezation, manufacture, storage, tr sposal, release
ot threatened release of any Hazardous Substance by any person on, under, about or from any of the Collateral. (2) Borrower has no
Filed 09/21/16-ase 2:17-cv-01123-WBS-DB Dogeunenpagocriled 10/15/19 Page 248 of 481
. BUSINESS LOAN AGREEMEN?’
’ Loan No: 9163000288-1 (Continued) Page 2

 

knowledge of, of reason to believe that thera has been {a} any breach or violation of any Environmental Laws: {b) any use, generation,
manufacture, storage, treatment, disposal, relaase or threatened release of any Hazardous Substance on, under, about or from the
Colfateral by any prior owners of occupants of any of the Collateral; or {c} any actual or threatened litigation or claims of any kind by any
person relating to such matters, (3) Neither Borrower nor any tenant, contractor, agent or other authorized user of any of the Collateral
shall usa, ganerste, manufacture, store, treat, dispose of or releasa any Hazardous Substance on, under, about o from any of the
Collateral: and any such activity shall be conducted in compliance with all opplicable federal, stata, and local flaws, regulations, and
ordinances, including without limitation all Environmental Laws. Borrower authorizes Lender and its agents to anter upon the Collateral to
make such inspections and tests as Lender may deem oppropriate to determine compliance of the Collateral with this section of the
Agreament. Any inspections or tasts made by Lander shall be at Borrower's expense and for Lender's purposes only and shall not be
construed to create any responsibility or liability on the part of Lender to Borrower or to any other person, The representations and
watranties contained herein are based on Borrower's due diligence In investigating the Collateral for hazardous waste and Hazerdous
Substances. Sorrower hereby [7] releases and waives any future claims ageinst Lender for indemnity or contribution in the event
Borrower becomes liable for cleanup or other costs under any such laws, and {2) agreae to indemnity, defend, and hold harmless Lendar
against any and all claims, losses, liabilities, damages, penalties, and expanses which Lander may directly or indirectly sustain or suffer
resulting trom a brasch of this section of the Agreement or as a consaquance of any use, generation, manufacture, storage, disposal,
release or threatened release of a hazardous waste or substance on the Collateral. The provisions of this section of the Agreement,
including the obligation to indemnify and defend, shall survive the payment of the indebtedness and the termination, expiration or
satisfaction of this Agreement and shal! not be affected by Lender's acquisition of any interést in any of the Collateral, whether by:
foreclosure or otherwise. ‘ . :

Litigation and Claims. No litigation, claim, investigation, administrative proceeding or similar action including those for unpaid taxes)
against Borrower is pending or threatened, and no other event has occurred which may materially adversely affect Borrower's financial
condition or properties, other than [itigation, claims, of other evants, if any, thet have bean disclosed to and acknowledged by Lendar in
writing. .

Takes. To the best of Borrower's knowledge, all of Borrower's tax returns and reports that are or were required to be filed, have been

fited, and all taxes, assessments and other governmental charges have been paid in ful, except those presently being or to be contested by
Borrower in good faith in the ordinary course of business and for whieh adequate reserves have been provided.

Lien Priority. Unless otherwise previously disclosed to Lender in writing, Borrower has not entered into of grantad any Security
Agreements, of permitted the filing or attachment of any Security Interests on or affecting any of the Collateral directly or indirectly
securing repayment of Borrower's Loan and Note, that would be prior of that may in any way be superior to Lender's Sacurity Interests and
rights in and to such Colfateral,

Binding Effect. This Agreement, tha Note, all Security Agreements [if any), and all Related Documents are binding upon the signers
thereof, as well aS upon their successors, representatives and assigns, and are legally enforceable in accordance with their respactive
terms.

\FFIRMATIVE COVENANTS. Borrower covenants and agrees with Lender that, so long as this Agreement remains in affect, Borrower will:

Notices of Claims and Litigation. Promptly inform Lender in writing of (1) all material adverse changes in Borrower's financial condition,
and (?} all existing and alt threatened litigation, claims, Investigations, administrative proceedings or similar actions affecting Borrower or
any Guarantor which could materially affect the financial condition of Borrower or the financial condition of any Guarantor.

Financial Records, Maintain its books and records in accordance with GAAP, applied an a consistent basis, and parmit Lender to examine
and audit Borrower's books and records at ali reasonable times,

Financial Statements. Furnish Lender with the following:

AniaStalamants. “AS soon as available, but in no event later than one-hundred-eighty (180) days after the and of each fiscal year,
Borrower's balance sheet and income statement for the year ended, compiled by a certified public accountant satisfactory to. Lender.

inigslaeebbetormfhts. AS S00n as available, but in no event later than sixty (60) days atter the end of each Half-year, Borrower's
balance sheet and profit and !oss statement for the period ended, prepared by Borrower,

emerge? As soon as available, but in no event later than thirty (30) days after the applicable filing date for the tax reporting period
ended, Federal and other governmental tax returns, prepared by a tax professional satisfactory to Lender.

Additional Requirements.

Guarantor Financial Information. Borrower covenants end agrees with Lender that, while this Agreement is in effect, Borrower will
furnish Lender with Guarantor's personal financial statement as of October 31st, on California Bank & Trust form, as soon as aveifsble,
but in no event later than November 30th, on an annual basis and; a signed copy of Guarantor's filed Federal income Tax Return, as
s00n as available, but in no event later than thirty (30) days from date of filing on an annual basis.

All financial reports required to be provided under this Agreement shall be prepared in accordance with GAAP, oepptied on a consistent
basis, and certified by Borrower as being true and correct.

Additional Information, Furnish such additional information and statements, as Lender may request from time to time.

Insurance. Maintain fire and other risk insurance, public liability insurance, and such other insurance as Lander may require wihh respect to
Borrower's properties and operations, in form, amounts, coverages pad with insurance companies acceptable ta Lender. Borrower, upon
request of Lender, will defiver to Lender from time to time the policies or certificates of insurance in form satisfactory to Lender, including
stipulations that coverages will not be cancelled or diminished without at least tan {10} days prior writtan notice to Lender. Each insurance
policy also shall include an endorsement providing that coverage in favor of Lender will not be impaired in any way by any act, omission or
default of Borrower or any other person: In connection with all policies. covering assets in which Lendar holds or is offered a security
interest for the Loans, Bortower will provide Lender with such lander's loss payable or other endorsaments as Lender may require.

Insurance Reports. Furnish to Lender, upon request of Lender, reports on each existing insurance policy showing such information as
Lender may reasonably request, including without limitation the following: {1) the name of the insurer: {2} the risks msured; (3) the
amount of the policy; {4} the properties insured; (5) the then current property values on the basis of which insuranca has been obtained,
and the manner of determining those values; and (6) the expiration date of the policy. In addition, upon request of Lender jhowever not
more often than annually}, Borrower will have an independent appraiser satisfactory to Lender determine, as applicabie, the actual cash
vaiue or replacement cost of any Collateral. The cost of such appraisal shalt be paid by Borrower,

Guaranties. Prior to disbursement of any Loan proceeds, furnish executed guaranties of the Loans in Abb rendasedQeledd by the
guarantors named below, on Lendr's forms, and in the amounts and under tha conditions. set forth in those quaranties.

Doc 90
Filed 09/21/16Case 2:17-cv-01123-WBS-DB ResenendzoFiled 10/15/19 Page 249 of 481 Doc 90
, ‘BUSINESS LOAN AGREEMEN}

 

Loan Ne: 9163000288-1 - (Continued) Page 3
Names of Guarantors Amounts
Oeapal Wannakuwartte $12,809,813.00
Betsy Wannakuwatte $12,809,813.00

Other Agreements. Comply with all terms and conditions of al! other agreaments, wheather now or hereafter existing, between Borrower
and any other party and notify Lender immediately in writing of any default in connection with any othar such agreements.

Loan Proceeds. Use al! Loan proceeds solely for Borrower's business operations, unless specifically consented to the contrary by Lender in
writing.

Taxes, Charges and Liens. Pay and discharge when due ail of its indabtedness and obligations, inciuding without limitation all assessments,
taxes, governmental charges, levies and jiens, of evary kind and nature, imposed upon Borrower or its properties, incoma, ar profits, prior
to tha date on which penalties would attach, and all lawful claims that, if unpaid, might become a lien or charge upon any of Borrower's
properties, income, or profits. .

Performance. Perform and comply, in a timely manner, with all terms, conditions, and provisions set forth in this Agreement, in the Related
Documents, and in ail other instruments and agreements between Borrower and Lender. Borrower shell notify Lender iramediately in
writing of any default in connection with any agreement.

Operations. Maintain executive and management personne! with substantially the same qualifications and experience as the presant
executive and management personnel; provide written notice to Lender of any change in axecutiva and managemant personnel; conduct its
business affairs in a reasonable and prudant manner.

Environmental Studies. Promptly conduct and complete, at Borrower's expense, all such investigations, studies, samplings and testirigs as
may be requested by Lender or any governmental autharity relative to any substance, or any waste or by-product of any substance defined
as toxic or a hazardous substance under applicable federal, state, or local law, rule, regulation, order or directive, at or affecting any
property of eny facility owned, laasad of used by Borrower,

Compliance with Governmental Requirements. Comply with all laws, ordinances, and regulations, now or horaafter in effect, of all
governmental authorities applicable to the conduct of Borrower's properties, businesses and operations, and to the use or occupancy of the
Collateral, including without limitation, the Amaricans With Disabilities Act. Borrower may cantest in good faith any such flaw, ordinance,
_or reguiation and withhold compliance during any proceeding, including appropriate appeals, so long as Borrower has notified Lander in
writing prior to doing so and so long as, in Lender's sole opinion, Lender‘s interests in the Collataral area not jeopardized. Lender may
require Borrower to post adequate security or a Suraty bond, reasonably satisfactory to Lender, to protect Lander’s interest. : :

Inspection, Permit employees or agents of Lender st any reasonabia tlme to inspect any and af! Collateral for the Loan or Loans and
Borrower's other properties and to examine or audit Borrower's books, accounts, and tecotds and to maka copies and memoranda of
Borrower's books, accounts, and records. Jf Borrower now or at any time hereafter maintains any records fincluding without limitation
camputer generated records and compyter software programs for the generation of such récords) in the possession of a third party,
Borrower, upon request of Lender, shall notity such party to permit Lender frea access to such records at alf reasonable times and to
provide Lender with copies of any records it may request, all at Borrower's expense.

Environmental Compilance and Reports. Borrower shall comply in all respects with any and all Environmental Lews; not cause of permit to
exist, as a result of an intentional of unintentional action or omission on Borrower's part or on tha part of any third party, on property
owned and/or occupied by Borrower, any environmental activity where damege may result to the environment, unless such anvironmental
activity is pursuant to and in compliance with the conditions of a permit issued by the appropriate federal, state or local governmental
authorities; shall furnish to Lender promptly and in any event within thirty {30} days after receipt therenf a copy of any notice, summons,
lien, citation, directive, letter ar other communication from any governmental agency or instrumentality concerning any intentional or
unintentional action or omission on Borrower's part in connaction with any anvironmental activity whether or not there is damage to the
anvironment and/or other natural resources.

Additional Assurances. Make, execute and detiver to Lender such promissory notes, mortgages, deeds of trust, security agreements,
assignments, financing statements, instruments, documents and other agreements as Lander or its attorneys may reasonably request to
evidence and secure the Loans and to perfect all Security Interests.

LENDER'S EXPENDITURES. {f any action or proceeding is commenced that would materially affect Lender's interest in the Collateral or if
Borrowar fails to comply with any provision of this Agreement or any Related Documents, including but not limited to Borrower's failure to
discharge or pay when due any amounts Borrower is required to discherge or pay under this Agreement or any Related Documents, Lander on
Borrower's behalf may (but shall not be obligated to} take any action that Lender deems appropyiate, including but not iimited to discharging or
paying all taxes, liens, security interests, anmcumbrances and other claims, at any time levied or placed on any Collataral and paying all costs for
insuring, maintaining and preserving any Collateral. All such expenditures incurred of paid by Lender for such purposes will then bear interest at
the rate charged under the Note from the data incurred or paid by Lender to the date of repayment by Borrower, All such sxponses will became
€@ part of the Indebtedness and, at Lender's option, will {A) be payable on demand: (B) be added to the batence of the Note and be
apportioned among and be payable with any installment payments to bacome dua during either {1} the term of any applicable Insurance policy;
or (2) the remaining term of the Note; or {C) be treated as a balloon payment which will ba due and payable at the Note’s maturity.

NEGATIVE COVENANTS, Borrower covenants and agrees with Lender that while this Agreement is in affect, Borrower shall not, without the
prior written consent of Lander:

Indebtedness and Liens. {1} Except for trade debt incurred in the normal course of business and indebtedness to Lender contemplated by
this Agreement, create, incur or assume indebtedness for borrowed money, including capital teasas, (2) sell, transfer, mortgage, assign,
piedge, lease, grant a security interest in, or encumber any of Borrower's assets (except as ellowed as Permitied Liens}, or (3) sell with
recourse any of Borrower's accounts, except to Lender,

Continuity of Operations. (1) Engage.in any business activities substantially different than those in which Borrower is presently engaged,
{2}. cease operations, liquidate, merge, transfer, acquire or consolidate with any other antity, change its name, dissolve or transfer or sell
Collateral aut of the ordinary course of business, or {3} pay any dividends on Borrower's stock {other than dividends payable in its stock),
provided, however that notwithstanding the foragoing, but only so long as no Event of Default has occurred and is continuing or would
result from the paymant of dividends, if Borrower is a “Subchapter S Corporation” {as defined in the Internal Revenue Codo of 1996, as
amended}, Borrower may pay cash dividends on its stock 10 its shareholders from time to time in amounts necessary to enable the
sharahoiders to pay income taxes and make estimated income tax payments to satisfy thair lisbifitias under fadera) and state law which
arise solely from their status ag Shareholders of a Subchapter 5 Corporation because of thelr ownership of shares of Borrower's stock, or
purchase or retire any of Borrower's outstanding shares or alter or amend Borrower's capital structure. Exhibit F-2, Page 000102

Loans, Acquisitions and Guaranties. {7} Loan, invest in of advance money or assets to any ether person, enterprise or antity, (2)
Filed 09/21/1gC Se 2:17-cv-01123-WBS-DB RoeumenhAgogFiled 10/15/19 Page 250 of 481
BUSINESS LOAN AGREEMEN}1

Loan No: 9163G00288.1 {Continued) Page 4

 

 

purchase, create or acquire any interast in any other enterprise or entity, or (3) incur any obligation as surety or guarantor other than in
the ordinary course of business. ‘

Agreements. Borrower will not enter into any agreement containing any provisions which would be violated or braached by the
performance of Borrower's obligations under this Agreement or in connection harewith.

CESSATION OF ADVANCES, If Lender has made any commitment to make any Loan to Borrower, whether undar this Agreement or under any
other agreement, Lender shall have no obligation to make Loan Advances or to disburse Loan proceads if: [A] Borrower or any Guarantor is in
default under the terms of this Agreemant or any of the Related Documents or any other agreement that Borrower or any Guarantor has with
Lender; {B}) Borrower of any Guarantor dies, becormas incompetent or bacomes ‘insolvent, files a petition in bankruptcy or similar proceedings,
or is adjudged a bankrupt; (C} there occurs a material adverse change in Borrower's financiat condition, in the financial condition of any
Guarantor, or in the value of any Collateral securing any Loan; or {D] any Guarantor seeks, claims or otherwise attempts to limit, modity or
revoke such Guarantor's guaranty of the Loan or any other foan with Landar; or (E} Lender in good faith deems itself insacure, even though no
Evant of Defautt shall haya occurred,

DEFAULT. Each of tha following shali constitute an Event of Detault under this Agreement:
Payment Detault. Borrower fails to make any payment when dua undar the Loan.

Other Defaults. Borrower fails to comply with or to perform any other tearm, obligation, covenant or condition contained in this Agreement
or in any of the Related Documents or to comply with or to perform any term, obligation, covenant or condition contained in any other
agreement between Lender and Borrower,

Defauit in Favor of Third Parties. Borrower or any Grantor defaults under any joan, extension of credit, sacurity agreement, purchase or
Salas agreement, or any other agreement, in favor of any othar creditor or person that may materially affect any of Borrower's or any
Grantor's property or Borrower's or any Grantor's ability to repay the Loans or perform their respective obligations under this Agreement or
any of the Related Documents. ,

False Statements. Any warranty, representation or statament made or furnished to Lender by Borrower of on Borrower's bahalf under this
Agreement or the Related Documents is false of misleading in any material respact, either now or at the time meade or furnished or becomes
false or misleading ai any time thereafter, ,

Insolvency. The dissolution or termination of Borrower's existence as a going business, the insolvency of Borrower, the appointment of a |
receiver for any part of Borrower's property, any assignment for the benefit of creditors, any type of creditar workout, or the
cammencement of any proceeding under any bankrupicy or insalvancy lews by or against Borrower,

Defective Collaterafization, This Agreement or any of tha Related Documents ceases to be in full force and effect tincluding failure of any
collateral document to create 8 valid and perfected security interest or ian) at any time and for any reason.

Creditor or Forfelture Proceedings. Commencement of foreciosure or forfaitura proceedings, whether by judicial proceading, self-help,
repossession or any other method, by any creditor of Borrower or by any governmental agency against any collateral securing thse Loan.
This includes a garnishment of any of Borrower's accounts, including deposit accounts, with Lender. However, this Event of Default shall
not apply if there is a good faith dispute by Borrower as to the validity of reasonablenass of the claim which is the basis of the creditor or
forfeitura proceeding and if Borrower gives Lendar written notice of the creditor or forfeiture proceeding and deposits with Lander monies or
a surety bond for the creditor or forfelture proceading, in an amount determined by Lender, in its sole discretion, as baing an adequate
reserve or bond for the dispute,

Evants Affecting Guarenter. Any of the preceding events occurs with respect to any Guarantor of any of the Indebtedness or any
Guarantor digs or becomes incompetent, or ravokes or disputes the validity of, or liability under, any Guaranty of the Indebtedness. In the
event of a death, Lender, at its option, may, but shal! not ba required to, permit the Guarantor's estate to assume unconditioneliy the
obligations arising under tha guaranty in a manner satisfactory to Lender, and, in doing so, cure any Evant of Default,

Change in Ownership. Any change in ownership of twenty-five percent (25%) of more of the common Stock of Bortower,

Adverse Change. A material adverse change occurs in Borrower's financial condition, or Lender believes the prospect of payment or
performance of the Loan is impaired.

Insecurity, Lender in good faith believes itself insecure.

Right to Cure. If any default, other then a default on Indebtedness, is curable and if Borrower or Grantor, as the case may be, has not baen

. given a notice of a similar default within the preceding twelve {12} months, it maBy be cured if Borrower or Grantor, as the casa may be,
after receiving written notice from Lender demanding cure of such default: [1} cure the default within fifteen (15) days; or {2} if ihe cure
requires more than fifteen {15) days, immediately initiate steps which Lender deems in Lander’s sola discretion to be sufficiant to cura the
default and thereafter continue and complete ail reasonabie and necessary staps sufficient to produce complianca as soon as reasonably
prectical.

EFFECT OF AN EVENT OF DEFAULT. If any Event of Default shall occur, except where otherwise provided in this Agreement or the Aeleted
Documents, ali commitments and obligations of Lender under this Agreement or the Related Documents or any other agreement immediately will
terminate {including any obligation to make further Loan Advances or disbursements}, and, at Lender's option, afl indebtedness immediately will
become due and payable, all without notice ot any kind to Borrower, except that in the case of an Event of Default of the type described in the
“Insolvency” subsection above, such acceleration Shall be automatic and not optional, In addition, Lender shalf have all the rights and remedies
provided in the Related Documents of évailable at law, in equity, or otherwise, Except as may be prohibited by applicable faw, alf of Lender's
rights and remedies shail be cumulative and may be exercised singularly or concurrently. Election by Lender to pursue any remedy shall not
exclude pursuit of any other remedy, and an election to make expenditures or to taka action to pariorm an obligation of Borrower or of any
Grantor shall not affect Lander's right to dectare a default and to exercise fis rights and ramedies.,

DEPOSIT AGREEMENT SECURITY. Borrower hereby grants a security interest to Lender in any and all deposit accounts (checking, savings,
money market or time] of Borrower at Lender, now existing of hereinafter opened, to secure the Indebtedness. This includes all deposit

“counts Borrower holds jointly with somaone eise.

JRY WAIVER; JUDICIAL REFERENCE. Borrower and Lender each waive thair respective rights to a trial bafore a jury in connection with any
disputes reiated to this Agreemant, any of the Related Documents and the transactions contemplated hereby and theraby. Such disputes
include without limitation any claim by Borrower or Lender, claims brought by Borrower a5 a class roprasentative on behalf of others, and claims
by a class representative on Borrower's behalf as 4 class mernber {so-called “class action" suits}, This provision shall not apply if, at the time
an action is brought, Borrower's loan is funded or maintained in a state whore this jury trial waiver is not permitted by [qu Page 000103

If a jury trial waiver is net permitted by applicable law and a disputa arises between Borrower and Lender with respact to this Agraement, any of
the Related Documents, the enforcement hereof or thereof or the transactions contemplated hereby or thereby, either of Borrower or Lender

Doc 90
Filed 09/21/16Case 2:17-cv-01123-WBS-DB. TienénOZag0Filed 10/15/19 Page 251 of 481 Doc 90

BUSINESS LOAN AGREEMEN?
Loan No: 3163000288-1 , (Continued) Page 5

 

Nas - Cle Thee

may requitea that it be resolved by judicial reference in accordance with California Code of Civil Procedure, Sections 63B, et seq., including
without limitation whether the dispute is subject to a judicial reference proceeding. The referee shail be a retired judge, agreed upon by the
partias, from either the American Arbitration Association [AAA}.or Judicial Arbitration and Mediation Service, Inc, (JAMS), if the parties cannot
agree on the referee, the party who initially selected the raferance procedure shall request a penel of ten retired judges from either AAA or
JAMS, and the court shall select the referee from that panel. The referee shail be appointed to sit with afl of the powers provided by law. The
parties agree that time is of the essence in conducting the judicial reference proceeding set forth herein, The costs of tha judicial reference
proceeding, including the jee for the court reporter, shall be borne equally by the parties as the costs are incurred, uniass otherwise awarded by
the referee. The referee shall hear ail pre-trial and post-trial matters {inciuding without limitation requests for equitable relief}, prepare an award
with written findings of fact and conclusions of law and apportion costs as appropriate, The referee shall ba smpowered to entar equitable relief
as well as legal relief, provide all tamporary or provisional remedies, enter equitable orders that are binding on the parties and rule on any motion
that would ba authorized in a trial, including without Hmitation motions for summary judgment or- summary adjudication. Judgment upon the
award shall be entared in the court in which such proceeding was commanced and all parties shall have full rights of appeal. This provision will
not be deemed to iimit or constrain Lender's right of offset, to obtain provisional or ancillary remedies, to interplead funds in the event of a
dispute, to exercise any security interest or lian Lender may hoid in property or to comply with legal process involving Borrower's accounts or
other property. .

ADDITIONAL INFORMATION. In addition to the covenants and agreements of Borrower set forth under “AFFIRMATIVE COVENANTS” above, ”

Borrower further covanants and agrees with Lander that, so long as this Agreement remains in effect, Borrower shall continuously maintain in
full force and effect an irrevocable standby letter of credit {the “L/C“) with a major bank or financial institution {"L/C issuer”) with a term
expiring no later than the maturity of the Note in an amount at least equal to tha amount of the Note, plus one year's anticipated interest on
such amdunt, if any funless otherwise agreed to by Lender}, and in a form and on any other necessary or appropriate terms, all as are
acceptable to Lender in its sole discretion and which shail name Lender as the beneficiary for the purpose of securing the indebtedness and
Borrower's other obligations hereunder and under the Related Documents. Lender's receipt of any notice of L/C Issuer's election not to extend
or renew the L/C or as to the termination of the L/C for any other reason, or L/C Issuer's dishonor of any draw by Lender under the L/C, shall
constitute an Event of Default. Borrower covenants and agrees to immediately notify Lender upon its receipt of any notica of non-extension,
non-renewal or termination of the L/C. Notwithstanding anything to the contrary herein, Borrower shell not be entitled io a right to cure under
the section entitled "DEFAULT - Right to Cure” hereunder with respect to any Event of Defauli under this section, unfess agread to by Lender in
its sola discretion. .

BUSINESS LOAN AGREEMENT, This Business Loan Agreement amends and restates the pricy Business Loan Agreement dated Fobruary 5,
2007, as amended from time to time.

MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are & part of this Agraement:

Amendments. This Agreement, together with any Related Documents, constitutes the entire understanding and agreement of the parties
as to the matters set forth in this Agreement. No alteration of or amendment to this Agreement shall be effective unless givan in writing
and signed by the party or parties sought to be charged or bound by the alteration or armandment.

Attorneys’ Fees; Expenses, Borrower agrees to pay upon demand all of Lander‘s costs and expenses, including Lender's attorneys’ fees
and Lender's legal expanses, incurred in connection with the enforcement of this Agreement, Lender may hire or pay someone else to heip
enforce this: Agreement, and Borrower shall pay tha costs and axpenses of such enforcement, Costs and expenses include Lender's
attorneys’ fees and jegal expanses whether of not there is a lawsuit, including attorneys’ fees and legal expenses for bankruptcy
proceedings (including efforts to modify or vacate any automatic stay.or injunction}, appeals, and any anticipated post-judgment collection
services. Borrower also shall pay all court costs and such additional fees as may be directed by the court.

Caption Headings. Caption headings in this Agreement are for convenience purposes only and are not to be used to interpret or define the
provisions of this Agreement. . ,

Consent to Loan Participation. Borrower agrees and consents to Lender's sale or transfer, whether now or later, of one or more
participation interests in the Loan to ome or more purchasers, whether related or unrelated to Lender. Lander may provide, without any
imitation whatsosver, to any one of more purchasers, or potential purchasers, any information or knowledge Lender may have about
Borrower or about any other matter relating to the Loan, and Borrower hereby waives any rights to privacy Borrower may have with respect
ta such matters. Borrower additionally waives any and all notices of sale of participation interests, as well as alt notices of any repurchase
of such participation interests. Borrower also agrees that the purchasers of any such participation interests will be considered as the
absolute owners of such interests in the Loan and will have all the sights granted under the participation agreement or agreernents
governing the sale of such participation interests. Borrower further waives ali rights of offsat or counterclaim that it may have now or later
against Lender of against any purchaser of such a participation interest and unconditionally agrees that efther Lender of such purchaser may
enforce Borrower's. obligetion under the Loan irrespective of the failure or insolvency of any holder of any interest in the Loan, Borrower
further agrees that the purchaser of any such participation interests may enforce its interests irrespective of any personal claims or
defenses that Borrower may have against Lender,

Governing Law. This Agreement will be governed by. federal law applicable to Lender and, to the extent not presmpted by federal law, the
laws of the State of California without regard to its conflicts of law provisians. This Agreement has been acceptad by Lender in the State

of California.

Choice of Venue. If there is a lawsuit, Borrower agrees upon Lander's request to submit to the jurisdiction of the courts of Sacramento
County, State of California, ,

‘No Waiver by Lender, Lender shall not be deemed to have waived any rights under this Agreement unless such waiver is given in writing
and signed by Lender, No delay or ornission on the part of Lender in exercising any right shall operate as a waiver of such right or any -
other right. A waiver by Lender of a provision of this Agreement shall not prejudice or constitute a waiver of Lender's right otherwise to
demand strict compfiance with that provision or any other provision of this Agreement. No prior waiver by Lender, nor any course of
daating between Lender and Borrower, or between Lender and any Grantor, shall constitute a waiver of any of Lendar's rights or of any of
Borrower's or any Grantor's obligations as to any future transactions, Whenever the consent of Lender ig required under this Agreement,
the granting of such consent by Lender in any instance shal! not constitute continuing consent to subsequent instances where such consent
is required and in all cases such consent may be granted or withheld in the sola discretion of Lender.

Notices. Any notice required to be given under this Agreemant shall be given in writing, and shall be effective when actually deliverad,
when actually received by telefacsimite {unless otherwise required by lawl, when deposited with a nationally recognized overnight courier,
or, if mailed, when deposited in the United States mail, ag first class, certified or registered mail postage prepaid, directed to the addresses
shown naar the beginning of this Agreernent. Any party may change its address for notices under this Agreement by giving formal written
notice to the other parties, specifying that tha purpose of the notice is to change the party's address. Rgiret 85 ; Porrower
r . , ’ ae exiRhit €- i to
agrees 10 keep Lender informed at all times of Borrower's current address. Uniess otherwise provided or Tequtred by law, if there is more
than one Borrower, any notice given by Lender to any Borrower is daemed to be notice given to all Borrowers.
Ciled 99/21/16€C Se 2:17-cv-01123-WBS-DB Document sagogFiled 10/15/19 Page 252 of 481 Doc 90

z

BUSINESS LOAN AGREEMEN)|
Loan No: 9163000288-1 (Continued) Page 6

 

Severability. If a court of competent jurisdiction finds any provision of this Agreement to be iltegat, invalid, or unenforceable as to any
circumstance, that finding: shall not make the offending provision illegal, invalid, or unenforceable as to any other circumstance. If jeasible,
the offending provision shall ba considered modified so that it becomes legal, valid and enforceable. {f the offending provision cannot be so
modified, it shall be considered deleted from this Agreement. Unless otherwise required by law, the illegality, invalidity, or unenforceability
of any provision af this Agreement shall not affect the legality, validity or enforceability of any othar provision of this Agraement.

Subsidiaries and Affilistes of Borrower. To the extent the context of any provisions of this Agreement makes it appropriate, inckuding
without limitation any representation, warranty of covenant, the word "Borrower" as used in this Agreement shall include ali of Borrower's
subsidiaries and affiliates. Notwithstanding the foregoing however, under no circumstances shall this Agreement be construed to require
Lender to make any Loan or other financial accommodation toa any of Borrower's subsidiaries or affiliates.

Successors and Assigns. All covenants and agreéments by or on behalf of Borrower contained in this Agreement or any Related
Documents shall bind Borrower's successors and assigns and shali inure to the benefit of Lendar and its successors and assigns. Borrower
shall not, however, have the right to assign Borrower's rights under this Agreement or any interest therein, without the prior written
consent of Lender.

Survival of Representations and Warranties. Borrower understands and agrees that in extending Loan Advances, Lander is relying on all
representations, warranties, and covenants made by Borrower in this Agreement or in any certificata or other instrumant delivered by
Borrower to Lender under this Agreament or the Related Documents. Borrower further agraes that regardless of any invastigation made by
Lender, ail such representations, warranties and covenants will survive the extension of Loan Advances and delivery to Lendar of the
Related Documents, shall ba continuing in nature, shali be deemed mada and redated by Borrower at ths time each Loan Advance is made,
and shall remain in full foree and effect until such tima as Borrower's Indebtadness shall be paid in full, or until this Agreement shall be
terminated in the manner provided above, whichever is the last to occur.

Time is of the Essence. Time is of the essence in the performance of this Agreement.

DEFINITIONS. The following capitalized words and terms shall have the following meanings when used in this Agreement. Unless specifically
stated to the contrary, all references to dollar amounts shall maan amounts in lawful money of the United States of America. Words and terms
used in the singular shail include the plural, and the plural shat! include the singuiar, as the context may require. Words and terms not otherwise
defined in this Agreement shall have the meanings attributed to such terms in the Uniform Commercial Code, Accounting words and terms not
otherwise defined in this Agreement shall have the meanings assigned to them in accordance with genarelly accepted accounting principles as in
effect on the date of this Agreement:

Advance. The word “Advance” maans a disbursement of Loan funds made, or to be mada, to Borrower or on Borrowar's behalf on a line
of credit or multipla advenca basis under the terms and conditions of this Agreement.

Agreement. The word “Agreement” means this Business Loan Agreement, as this Business Loan Agreament may be amended or moditied
from time to time, together with all exhibits and schedules attached to this Business Loan Agreement from time to time.

Borrower. Tha word “Borrower” means international Manufacturing Group, Inc, and includes all co-signers and co-makers signing the Note
and all their successors and assigns. '

Collateral, The word “Collateral” means all property and assets granted as collateral security for a Loan, whether zeal or personal proparty,
whether granted directly or indirectly, whether granted now of in the future, and whether gtanted in the form of a security interest,
mortgags, collateral mortgage. deed of trust, assignment, pledge, crop pledge, chattel mortgage, collateral chattel mortgage, chattel trust,
factor's lien, equipment trust, conditional sale, trust receipt, lian, charge, lien or title ratention contract, lease or consignmant Intanded as a
security device, or any other security or fien interest whatsoever, whether created by jaw, contract, or otherwise.

Environmental Laws. The words "Environmental! Laws" mean any and ail state, federal and local statutes, regulations and ordinances
relating to the protection of human health or the environment, Including without fimitation the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended, 42 U.S.C, Section 9601, at seq. ("CERCLA"}, the Superfund Amendments and
Reauthorization Act of 1986, Pub. L. No. 99-429 ("SARA"}, the Hazardous Materials Transportation Act, 49 U.S.C, Section 1801, ct saq.,
tha Resource Congervation and Recovery Act, 42 U.S.C. Section 6901, et saq., Chapters 6.5 through 7.7 of Division 20 of the California
Health and Safety Coda, Section 25100, et seq., or other applicable state or faderal laws, rues, or regulations adopted pursuant thereto.

Event of Default. The words “Event of Defauit” mean any of the events of default set forth in this Agreement in the default section of this
Agreement, .

GAAP, The word "GAAP" means generally accepted accounting principles.

Grantor, The word “Grantor” means each and all of the persons of entities granting a Security Interast in any Collateral for the Loan,
including without limitation all Borrowers granting such a Security interest.

Guarantor. The word "Guarantor" maans any guarantor, surety, or accommodation party of any or all of the Loan.

Guaranty. The word “Guaranty” means tha guaranty from Guarantor to Lender, including without limitation a guaranty of all or part of the
Note, .

Hazardous Substances, The words “Hazardous Substances” mean materials that, because of their quantity, concentation or physical,
chemical or intectious characteristics, may cause or pose a present or potential hazard to human health or the environment whan
Improperly used, treated, stored, disposed of, ganerated, manufactured, transported or otherwise handled. The words "“Hazerdous
Substances” afa used in their very broedest sanse and include without fimitation any and all hazardous or toxic substances, materials or
waste as defined by or listed under the Envizonmental Laws. The term "Hazardous Substances” also includes, without fimitatign, patroleum
and petroleum by-products or any fraction thereof and asbestos.

Indebtedness. The word “Indebtedness” means the indebtedness evidenced by the Note or Related Oocuments, including all principal and
interest together with all other indebtedness and costs and expenses for which Borrower is responsible under this Agrasment of under any
of the Related Documents.

Lender, The word “Lender means California Bank & Trust, its successors and assigns.

Loan. The word "Loan" means any and all loans and financial accommodations from Lender to Borrower whether now of hereafter
existing, and howaver evidenced, including without limitation those loans and financial accommodations described herein of described on
any exhibit or schedule attached to this Agreement from time to time.

Note. The word “Note” means the Note executed by International Manufacturing Group, Inc. in the original principal amount of

$250,000.00 dated July 14, 2005, together with all renewals of, extensions of, modifications of, refindadhbrok, FiageReGtOAs of, and
substitutions for the Note or Credit Agreement or any other subsequent Notes evidencing further indebtedness.
Filed o9/21/1gease 2:17-cv-01123-WBS-DB ReagungnoaggoFiled 10/15/19 Page 253 of 481

BUSINESS LOAN. AGREEMEN!
Loan No: 9163000288-1 {Continued} . Page 7

 

 

Permitted Liens, The words “Permitted Liens” mean (1) Hens and security interests securing indebtedness owed by Borrower to Lender;
(2} liens for taxes, assessments, or similar charges either not yet due or being contested in good faith; (3) fans of materlalmen,
mechanics, warehousemen, of carriers, or other like liens arising in the ordinary course of business and securing obligations which are not
yet delinquent; (4) purchase money liens or purchase money security interests upon or in any property acquired or held by Borrower in the
ordinary course of businass to secure indabtedness outstanding on the date of this Agreernent or permitted to be incurred under the
paragraph of this Agreement titled “Indebtedness and Liens"; (5) liens and sacurity interasts which, as of the date of this Agreament,
have been disctosed to and approved by the Lender in writing; and (6) those liens and security interasts which in the aggregate constitute
an immaterial and insignificant manetary amount with respect to the net value of Borrower's assets.

Related Documents, The words “Related Documenis” mean all promissory notes, credit agraements, loan agreements, environmental
agreements, guaranties, secusity agreements, mortgages, deeds of trust, security daeds, collateral mortgages, and all other instruments,
agreements and documents, whether now or hereafter existing, executed in connection with the Loan. .

Security Agreement. The words “Security Agreement" mean and include without limitation any agreements, promises, covenants,
arrangements, understandings or other agreements, whether created by law, contract, or otherwise, evidencing, governing, representing, or
creating a Security interest.

Security Interest. The words “Security interest” mean, without limitation, any and all types of collateral security, present and future,
whether in the form of a lien, charge, encumbrance, mortgage, deed of trust, sacurity deed, assignment, pledge, crop pledge, chattel
mortgage, collateral chattel mortgage, chattel trust, facter's Hien, equipment trust, conditional sale, trust receipt, fen of title retention
contract, lease or consignment intended as a security device, or any other security or lien interest whatsoaver whether created by law,

contract, or otherwise.

BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS BUSINESS LOAN AGREEMENT AND SORROWER AGREES TO

its

TERMS. THIS BUSINESS LOAN AGREEMENT IS DATED FEBRUARY 20, 2007.

BORROWER:

By:. :

    

    

Deepal Wannakawatte, President/CEO of —
inter Manufacturing Group, Inc.

LENDER:

CAUFORNIA BANK & TRUST

By:

foh

Authorized Sigrter ..
D, Satow for Jun Enkoji
FT: = nape. 5. i. at, 7 4. {p5. + 2. Pe ee
Era hat aaa Ge Weaa.oltbar Bro taba stra vanirth, te, 1802 ae As agthe Aikwreede” Pedic he Roda ec Tees 19a FR

Exhibit F-2, Page 000106

Doc 90
Filed 09/21/16 2Se 2:17-cv-01123-WBS-DB Regunenbh4gacFiled 10/15/19 Page 254 of 481 Doc 90

EXHIBIT F-3

Exhibit F-3, Page 000107
Filed 09/21/1gCaSe 2:17-cv- 01123- -WBS-DB  ReogsunenodgggFiled 10/15/19 Page 255 of 481

“he

CHANGE IN TERMS AGREEMcNT

 

 

 

 

 

 

 

 

 

References | in y the shaded area are for Lander's use onfy and do not fimit the applicability of this document to any particular loan ot item,
Any item above containing “"**" has bean omitted dug to text Jength limitations,

Borrower: — international Manufacturing Group, tnc. Lender: California Bank’ & Trust
679 F Strest, Suite 120 Central Valley Sacramanto Region Corporate Banking
Weat Sacramanto, CA 95605 1331 Broadway

Sacramento, CA 95818

Principal Amount: $250,000.00 Initial Rate: 8.750% Date of Agreement: February 20, 2007

DESCRIPTION OF EXISTING INDEBTEONESS.

The Business Loan Agraement-and Promissory Note each dated July 14, 2006, in the original principal amount of $260,000.00, from
International Manufacturing Group, inc. to Lender. :

DESCRIPTION OF COLLATERAL.
Irrevocable Letter of Credit, Numbar 5051, issued by Bank of Sacramento.
DESCRIPTION OF CHANGE IN TERMS.

V} The Note Is subject to the terms and conditions of that Business Loan Agreemant executed by Borrower in favor of Lender, as amended and
restated on February 20, 2007.

All other terms and conditions shall remain the same.

CONTINUING VALIDITY. Except as expressiy changed by this Agreement, the terms of the original obligation or obligations, inctuding all
agreemants evidenced or securing the obligatian(s), remain unchanged and in full force and effect. Consent by Lender to this Agraement does
not waive Lender's sight to strict performance of the obligation(s} as changed, nor obligate Lender to make any future change in terms. Nothing
in this Agreement will constitute a satisfaction of the obligation(s). it is the intention of Lender to retain as liable partias all makars and
endorsers of the origina! obligation(s}, including accommodation parties, unless 4 party is expressly relaased by Lander in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this Agreement. If any person who signed the original obligation
does not sign this Agreement below, then all persons signing below acknowledge thet this Agreement is givan conditionally, based on the
representation to Lender that the non-signing party consents to the changes and provisions of this Agreement or otherwise will not be released
by ft. This waiver appiias not only to any initial extension, modification or release, but atso to ali such subsequent actions.

FINANCIAL STATEMENT CERTIFICATIONS. The undersigned hereby certifies to California Bank & Trust ("Bank") that all financtal information
“information"} submittad to Bank now and at all times during the terms of this loan dogs, and will, fairly and accurately represent the financial
onditidn of tha undersigned, all Borrowers and Guarantors. Financial Information includes, but is not limited to alf Business Financial

Statements [including Interim. and Year-End financial statements that are company prepared and/oz CPA-prepared), Business Income Tax

Returns, Borrowing Base Certificates, Accounts Receivable and Accounts Payable Agings, Personal Financial Statements and Personal Income

Tax Returns. The undersigned understands that the Bank will rely on all financial information, whenever provided, and that such information is a

material inducement to Bank to make, to continue to make, or otherwise extend credit accommodations to the undersigned. The undersigned

covenants and agrees to notify Bank of any advarse material changes in her/shis/its financial condition in the future. The undersigned further
understands and acknowledges that there ara criminal panalties for giving false financial information to federally insured financial institutions.

DEPOSIT AGREEMENT SECURITY. Borrower hereby grants a security interest to Lender in any and all deposit accounts (checking, savings,
money market or time} of Borrower at Lender, now existing or hereinafter opened, to secure its Indebtedness hereunder. This includes all -
GSeposit accounts Borrower holds jointly with someone else.

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF THiS AGREEMENT. BORROWER
AGREES TO THE TERMS OF THE AGREEMENT.

BORROWER:

 

 

(Deepal } Wannakuwatte. ~~"BresidentiCEO of
4énal Manufacturing Group, Inc.

LASER PAG Dead, Wot, SCM ORLOOE Cape, Hetend fragt Solana, ben, TNT, FECT, AW Reghte Tewenesd, DA ACOMUPLADIOC. FO T2413 PRT

Exhibit F~3, Page 000108

 
Cc 2:17- I. - - j
Filed 09/21/16 ase 2:17-cv-01123-WBS-DB CUM ENS Sfq Filed 10/15/19 Page 256 of 481 Doc 90

EXHIBIT F-4

Exhibit F-4, Page 000109
Filed og/211eEc os” 2:17-cv-01123-WBS-DB Document 4Ggqgh led 10/15/19 Page 257 of 481 Doc 90
CHANGE IN TERMS AGREEN._ NT

 

 

 

 

 

References in nthe shaded ares are for Lender's use only and do not limit the applicability of this document to a any particular loan or ite}.
| Any item above conwining "***" has been omitted due to text length limitations.

Borrower: = International Manufacturing Group, inc. : Lender: California Bank & Trust
879 F Street, Suita 120 ‘ Central Valley Sacramento Region Corporate Banking
West Sacramento, CA 95605 : 1331 Broadway

Sacramento, CA. 95818

Principal Amount: $250,000.00 initial Rate: 8.750% Date of Agreement: March 5, 2007
DESCRIPTION OF EXISTING INDEBTEDNESS,

The Business Loan Agreement dated February 20, 2007 and Promissory Note dated July 14, 2006, in the original principal amount of
$250,000.00, as amandad by that certain Change In Terms Agreement deted February 20, 2007 from international Manufacturing Group, Inc.
to Lender,

DESCRIPTION OF COLLATERAL,

Irrevocable Lettar.of Credit, Number 5051, issued by Bank of Sacramento. ”
DESCRIPTION OF CHANGE IN TERMS,

4} The Maturity Date is hereby extended fram March 5, 2007 to March 5, 2008,

2} The Stand-By Letter of Credit Subline is hereby amended to an expiration date of February 5, 2008. An Exhibit titled “Letter of Credit Subline
Exhibit" is hereby attached to this agreement and made part of this agreement.

All other terms and conditions shall remain thea same.

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of the original obligation « or obligations, including all
agreaments evidenced or securing the obligation{s), remain unchanged and in full force and effect. Consant by Lendar to this Agreement doses
not waive Lender's right to strict parformence of the-obligation|s) as changed, nor obligate Lender to maka any future change in terms, Nothing
in this Agreement will constitute @ satisfaction of the obligation{s}. [t is the intention of Lender to retain as fiable parties all makers and
andorsers of tha original obligation(s}, including accommodation parties, unless a party is expressly relaasad by Lender in writing. Amy maker or
endorser, including accommodation makers, will not be released by virtue of this Agreement. If any person who signed the original obligation
doas not sign this Agreement bejow, then all persons signing below acknowledge that this Agreament is given conditionally, based on the
Tapresentation to Lender that the non-signing party consents to the changes and provisions of this Agreament or otherwise will not be released
4y it. This waiver applies not only to any initial extension, modification or release, but also to all such subsequent actions.

NANCIAL STATEMENT CERTIFICATIONS. The undersigned hereby certifies to California Bank & Trust |"Bank”} that ail financial intormation
{"Information”) submitted to Bank now and at all times during the terms of this loan does, and will, fairly and accurately represent the financial
condition of the undersigned, all Borrowers and Guarantors. Financial Information includes, but is not limited to ali Business Financial
Statements {inciuding Interim and Year-End finencial statements that are company prepared and/or CPA-prepared}, Business income Tax —
Returns, Borrowing Base Certificates, Accounts Receivable and Accounts Payable Agings, Personal Financial Statements and Personal Income
Tax Returns, The undersigned understands that the Bank will rely on all financial information, whenever provided, and that such information ls a
material inducement to Bank to make, 10 continue to make, or otherwise extend cradit accommodations to the undersigned. The undersigned
covenants and agrees to notify Bank of any adverse material changes in herfhis/its financial condition in the futura. The undersigned further
understands and acknowledges that there are criminal panalties for giving false financial information to federatly insured financial institutions.

DEPOSIT AGREEMENT SECURITY. Borrower hereby grants a security intarest to Lender in any and ali deposit accounts {thecking, savings,
money market or time} of Borrower at Lender, now existing or hereinafter opaned, to secure its Indebtedness hereunder. This includes aif
deposit accounts Borrower holds jointly with someone else.

STAND-BY LETTER OF CREDIT SUBLINE EXHIBIT. An exhibit, titled "Stand-By Letter of Credit Subline Exhibit,” is ettached to this Agreement
and by this reference is made a part of this Agreement just as if all the provisions, terms and conditions of the Exhibit had baen fully set forth in
this Agreement.

PRIOR TO SIGNING THiS AGREEMENT. BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS AGREEMENT. BORROWER
AGREES TO THE TERMS OF THE AGREEMENT.

BORROWER:

    

     

 

of

 

~y annakuwatte, President/CEO
4) Manutacturing Group, Inc.

 

VASER PAO Landing. Ver 522,00 22% fore, Noland Chancie Scfatinne. nc. US, DODD, AL Aghia Pearse, <A LACTIMFLIDISC.TO TAZA 258 Ped

Exhibit F-4, Page 000110
Filed 09/21/16 aS 2:17-Cv-01123-WBS-DB Degunenbsgecriled 10/15/19 Page 258 of 481 Dec 90

EXHIBIT F-5

Exhibit F-5, Page 000111
  

Filed 09/21/16C 2S 2:17-cv-01123-WBS-DB Roe OAOOF ee 10/15/19 Page 259 of 481 Doc 90
ovomeoo Luan aAuncEMen.

    

    

 

 

0 3 sox h. ft fey

References in the boxes above are for Lender's use onty and do not limit the applicability of this document to any particular loan or Stem.

 

Any item above containing "***” has been omitted due to text fength limitations.

Borrower: — International Manufacturing Group, Inc. Lender: California Bank & Trust
879 F Streat, Suite 120 Central Valley Sacramento Region Comorate Banking
West Sacramento, CA S5605 1331 Broadway
. Sacramento, GA 95818

THIS BUSINESS LOAN AGREEMENT dated March 5, 2008, Is made and executed between Internationa! Manufacturing Group, Inc. ("Borrower"}
and California Bank & Trust {"Lender”] on the following terms and conditions. Borrower has received prior commercial joans from Lender or
has applied to Lender for a commercial Joan or loans or other financial accommodations, including thosa which may be dascribed on any exhibit
or schedule attached to thls Agreement, Sorrower understands and agrees that: {A} In granting, renewing, or extending any Loan, Lender is
relying upon Borrower's representations, warranties, and agreements as set forth in this Agreament; (B) the granting, renawing, or extending
of any Loan by Lender at all times shall be subject to Lender's sole judgment and discretion; and {} all such Loans shail be and remain subject
to the terms and conditions of thls Agreement.

TERM. This Agreement shall be effective as of March 5, 2008, and shall continue in full force and effect until such time as all of Borrower's
Loans in favor of Lender have been paid in full, including principal, interest, costs, expenses, attorneys’ fees, and other feas and charges, or
until such time as the parties may agree in writing to terminate this Agreamant.

ADVANCE AUTHORITY. The following person or persons, ara authorized to raquest advances and authorize payments under the line of credit
until Lender receives from Borrower, at Lender's addrass shown above, written notice of revocation of such authority: Deepal Wannakuwatte,
President/CEO of International Manufacturing Group, Inc. and Setsy Wannakuwatte, Secretary of Intomnational Manufacturing Group, inc.

CONDITIONS PRECEDENT TO EACH ADVANCE. Lender's obligation to make the initia) Advance and each subsequent Advance undar this
Agreement shall be subject to the fulfillment to Lender's satisfaction of aff of the conditions sat forth in this Agreement. and in the Related
Documents.

Loan Documents. Borrower shail provide to Lender the following documents for the Loan: (1) tha Note; {2} guaranties; {3} together
with all such Related Documents as Lender may require tor the Loan; all in form and substance satisfactory to Londer and Lander's counsel.

Borrower's Authorization. Borrower shall have provided in form and substance satisfactory to Lander properly certified resolutions, duly
authorizing the execution and delivery of this Agreement, tha Note and the Related Documents. In addition, Borrower shall have provided
such other resolutions, authorizations, documents and instruments as Lendar or its counsel, may raquire.

Payment of Fees and Expenses. Borrower shail have paid to Lender all fees, charges, end other expenses which are then dua and payable
as specifiad in this Agreament or any Retated Document. , .

Representations and Warranties. The representations and warranties set forth in this Agreement, in the Related Documents, and in any
document or certificate delivered to Lender under this Agreament are true and correct. ,

No Event of Default, There shall not exist at the time of any Advance a candition which would constitute an Event of Dafault under this
Agreement or under any Related Document.

_REPRESENTATIDNS AND WARRANTIES. Borrower represents and warrants to Lender, as of the date of this Agreament, as of the date of each
disbursament of loan proceeds, as of the date of any renewal, extension or modification of any Loan, and at alf timas any Indebtadness exists:

Organization, Borrower is corporation for profit which Is, and at all times shail be, duly organized, validly existing, and in good standing
under end by virtue of the laws of the State of California, Borrower is duly authorized to trensact business in all other states in which
Borrower is doing business, having obtained all necessary filings, governmental licenses and epprovals for each state in which Borrower is
doing businass. Specifically, Borrower is, and at all times shall be, duly qualified as a foraign corporation in all states in which the failure to
50 qualify would have a material adverse effect on its business or financial condition. Borrower has the full power and authority to own its
properties and to transact the business in which it is presently engaged or presently proposes to engage. Borrower maintains an office at
879 F Streat, Suita 120, West Sacramento, CA 95605, Unless Borrower has designated otherwise in writing, the principal offica is the
offica at which Borrower keeps its books and records including its records concerning the Collateral. Borrower will notify Lender prior ta
any changa in the location of Borrower's state of organization of any change in Borrower's name. Borrower shall do all things necessary to
preserve and to keep in full force and affect its existance, rights and privilages, and shait comply with all regulations, rules, ordinancas,
statutes, ordars and decrees of any governmental or quasi-governmental authority or court applicable to Borrower and Borrower's businass
activities. .

Assumed Business Namas. Sorrower has filed or recorded all documents or filings requirad by jaw relating to all assumed business names
used by Borrower. Excluding the name of Borrower, the following is a complete list of all assumed business names under which Borrower
does businass: None.

Authorlzation. Borrawer's execution, delivery, and performance of this Agreement and ail the Ratated Documents have been duly
authorized by all necessary action by Borrower and do not conflict with, result in a violation of, or-constitute a defauit under {1) any
provision of fa} Borrower's articlas of incorporation ot organization, or bylaws, or {b} any agreemant or othor instrument binding upon
Borrower or (2) any law, governmental regulation, court decree, or order applicable to Barrower of to Borrower's properties.

Financial information. Each of Borrower's financial statements suppliad to Lander truty and completely disclosed Borrower's financiat
condition as of the date of the statement, and there has been no material adverse change in Borrower's financiai condition subsequent to
the date of the most recent financial statement supplied to Lender. Borrower has no metarial contingent obligations except as discfosed in

such financial statements.

Legal Effect, This Agreement constitutes, and any instrument or agreement Borrower is required to give under this Agreament when
deliverad will constitute legal, valid, and binding obligations of Borrower enforceable against Borrower in accordance with their respective
terms.

Properties. Except as contemplated by this Agreement or as previously disclosed in Borrower's financial statemants or in writing to Lander
and as accepted by Lander, and except for property tax liens for taxes not presently due and payable, Borrower owns and has good +itle to’
all of Borrower's properties free and clear of all Security Interests, and has not executed any security documents or financing statements
relating to such properties. All of Borrower's properties are titled in Borrower's lagal name, and Borrower PRR APE YEE ate HBB 19 Jinancing
statament under any other name for at least the jast five (5) yeers.

    
    
  

 
Filed 09/21/16 aSe 2:17-cv-01123-WBS-DB Dosumenbdggq filed 10/15/19 Page 260 of 481 Doc 90
BUDINESS LUAN AGREEMENT
Loan No: 0181803-0001 (Continued) Page 2

Hazardous Substances. Except as disclosed to and acknowledged by Lender in writing, Borrower represents and warrants that: {4} During
the period of Borrower's ownership of the Collateral, thera has been no use, generation, manufacture, storage, treatmant, disposal, release
or threatened release of any Hazardous Substance by any person on, under, about or from any of the Collateral. (2) Borrower has no
knowledge of, of reason to believe that there has been fa} any breach or violation of any Environmental Laws; {b) any uge, geheration,
manufacture, storage, treatment, disposal, release or threatened release of any Hazardous Substance on, under, about or trom the
Collateral by any prior owners of occupants of any of the Collateral; or (c) any actual or threatened litigation or claims of any’ kind by any
person relating to such matters. {3) Neither Borrower nor any tenant,.contractor, agent or other authorized user of any of the Collawral
shall use, generate, manufacture, store, treat, dispose of or'release any Hazardous Substance on, under, about of trom any of the
Collateral; and any such activity shall be conducted in compiience with all applicable federal, state, and Jocal laws, requiations, and
ordinances, including without jimitation all Environmental Laws. Borrower authorizes Lender and its agents to enter upon the Collateral to
make such inspections and tests as Lender may deem appropriate’ to determine compliance of the Collateral with this section of the
Agreement, Any inspections or tests made by Lender shall be at Borrower's expense and for Lender's purposes only and shal! not ba
construed to create any responsibility or liability on the pant of Lender to Borrower or to any other person. The representations and
warrantics contained herein are based on Borrower's due diligence in investigating the Collateral for hazardous waste and Hazardous
_ Substances, Borrower hereby (1) releases and waives any future claims against Lender for indemnity or contribution in the evant
Borrower becomes liable for cleanup or other costs under any such laws, and (2) agrees to indemnify, dafend, and hold harmless Lender
against any and all claims, losses, liabilities, damages, penalties, and expensas which Lander may directly or indirectly sustain or suffer
resulting from a breach of this section of the Agreement or as a consequence of any use, generation, manufacture, storage, disposal,
release or threatened release of a hazardous waste or substance an the Collateral. The provisions of this section of the Agreemant,
including the obligation to indemnify and defend, shali survive the payment of the indabtedness and the termination, expiration or
satisfaction of this Agreement and shall not be affected by Lender's acquisition of any interest in any of the Colleterai, whether by
forectosure or otherwise.

Litigation and Claims, No fitigation, claim, investigation, administrative proceeding ot similar action {including those for unpaid taxas}
against Borrower is pending of threatened, and no other event hag occurred which may materially adversely affect Borrower's financial
condition or properties, other than fitigation, claims, or other events, if any, that have been disclosed to and acknowladged by Lander in
writing, ,
Taxes, Fo the best of Borrower's knowledge, all of Borrower's tax returns and reports that are or were required to be filed, have bean
fled, and ali taxes, assessments and other governmental charges have been paid in full, except thase presently being or to be contested by
Borrower in good faith in the ordinary course of business and for which adaquate reserves nave been provided,

Lien Priority, Unless otherwise previously disclosad to Lander in writing, Borrower hes not entered into or granted any Security
Agreements, or permitted the filing or attachment of any Security Interests on or affecting any of the Collateral directly or indirectly
securing repayment of Borrower's Loan and Note, that would be prior of that may in any way be superior to Lender's Security Interests and
rights in and to such Collateral. /

Binding Effect. This Agreement, the Note, al Security Agreements [if any), and alf Related Documants are binding upon the signers
thereof, as well as upon their successors, representatives and assigns, and are legally enforceable in accordance with their respective
terms.

AFFIRMATIVE COVENANTS. Borrower covenants and agreas with Lender that, so long as this Agreement semains In effect, Borrower will:
Notices of Claims and Litigatlon. Promptly inform Lender in writing of {1} all material adversa changes in Borrower's financial condition,
Bnd (2) all existing and all threatened litigation, claims, investigations, administrative proceedings or similar actions affecting Borrower or
any Guarantor which could materially affect the financial condition of Borrower or the financial condition of any Guarantor,

Financial Records. Maintain its books and records in accordance with GAAP, applied on a consistent basis, and permit Lender to examine
and audit Borrower's books and records at all. reasonabie times. : . ,

Finaacial Statements. Furnish Lender with the following:

Annual Statements. As soon as avaitable, but in no avent fater than one hundred eighty (1B0} days after the end of each fiscal year,
Borrower's balance sheat and income statement for the year anded, compilad by 4 certified public accountant satisfactory to Lender,

Interim Statements, As soon as availabla, but in no event tater than sixty {60} days after the end of each Hall-year, Borrower's
balance sheet and profit and loss statement for the period ended, preparad by Borrower in form satisfactory to Lender,

Tax Returns. As soon as availablo, but in no event leter than thirty (30} days after the applicahle filing data for the tax reporting period
ended, Federal and other governmental tax returns, prepared by 4 tax professional satisfactory to Lender.

Additional Requirements,

Guarantor Financial information. Borrower covenants and agrees with Lender that, while this Agreement is in effect, Borrower will
furnish Lander with Guarantor's personal financial statement as of October 31st, on California Bank & Trust form, as soon as available,
but in mo avent later than November 30th, on an annuat basis and; a signad copy of Guarantor's filed Federal income Tax Return, as
soon as available, but in no event jater than thirty {30} days of filing, on an annuel basis.

All financial reports required to be provided under this Agreement shall be prepared in accordance with GAAP, appliad on a consistent
basis, and certified by Borrower as being true and correct.

Additional information, Furnish such additional information and statements, as Lander may request from time to time.

Insurance. Maintain fire and other risk insurance, public fiability insurance, and such other insurance as Lender may taquire with respect to
Borrower's properties and operations, in form, amounts, coverages and with insuranco companies acceptable to Lender. Borrower, upon
request of Lender, wili deliver to Lender from time to time the policies or certificates of insurance in form satisfactory to Lender, including
stipulations that coverages will not be cancelied or diminished without at least ten (10} days prior written notice to Lender. Esch insurance
policy also shall include an endorsement providing that coverage in favor of Lender will not ba impaired in any way by any act, omiseion or
default of Borrower or any other person, in connection with ail policies covering assets in which Lender holds or is offered a security
interest for the Loans, Borrower will provide Lender with such tender’s loss payable of other endorsements as Lender may require.

insurance Reports. Furnish to Lender, upon request of Lenders, reports on each existing insurance policy showing such information as
Lender may reasonably request, including without limitation the following: {1} the name of the insurer; (2} the risks insured; (3) the
amount of the policy; {4} the properties insured; (5} the then current property values on the basis of which insurance has been obtained,
and the manner of determining those values; and (6) the-expiration date of the policy. In addition, upon requast of Lender dogger not
more often than annually], Borrower will have an independent appraiser satisfactory to Lender determine abd pmeaBRIeAB deal cash
vatue or replacement cost of any Collateral. The cost of such appraisal shall be paid by Borrower.
Filed 09/21/16 2S¢ 2:17-cv-01123-WBS-DB Deg Sue FS 02600 Nee 10/15/19 Page 261 of 481 Doc 90
pYVoMcoS LUAN AGHEENMENI

‘Loan No: 0181803-0001 (Continued) Page 3

 

Guarantias. Prior to disbursement of any Loan proceeds, furnish executed guarantias of the Loans in favar of Lender, axecuted by the
guarantors named below, on Lender's forms, and in the amounts and under tha conditions sat forth in those guaranties.

Names of Guarantors Amounts
Deepal Wannakuwatte $13,165,246.00
Betsy Wannakuwatte $13,163,346.00

Other Agreements. Comply with ail terms and conditions of all other agreements, wheather now or hereafter existing, between Borrawer
and any other party and notify Lender immadiately in writing of any default in cannection with any other such agreements.

Lean Procaeds. Use all Loan proceeds solely for Borzower's business operations, unlass specifically consented to the contrary by Lander in
writing,

Taxes, Charges and Ligns. Pay and discharge when due all of its indebtednass and obligations, including without limitation all assessments,
taxes, governmental charges, levies and liens, of every kind and nature, imposed upon Borrower or ite properties, income, or profits, prior
to the date on which penalties would attach, and al! lawful claims that, if unpaid, might become a lian or charge upon any of Borrower's
properties, income, of profits. Provided however, Borrower will not be required to pay and discharge any such assessment, tax, charge,
levy, lian or claim so jong as (1) the tegaty of the same shall be contested in good faith by appropriate proceadings, and (2) Borrower
shall have established on Borrower's books adequate reserves with respect to such contested assessment, tax, charge, lavy, lien, or claim
in accordance with GAAP, :

Performance. Perform and comply, in a timefy manner, with all terms, conditions, and provisions set forth in this Agreemant, in the Related
Documents, and in ait other instruments and agreements between Borrower and Lender, Borrower shall notify Lender immediately in

writing of any detault in connection with any agreament,

Operations. Maintain executive and management personnel with substantially the same qualifications and experience as the.present
executive and management personnel; provide written notice to Lander of any change in executive and management personne!; conduct its
business affairs in a reasonable and prudent manner,

Environmenta! Studies. Promptly conduct and complete, at Borrower's expense, ali such investigations, studies, samplings and testings as
may be requested by Lender of any governmental authority relative to any substance, or any waste or by-product of any substance defined
as toxic or a hazardous substance under applicable federal, steta, or tocal law, tule, ragulation, order or directive, at or affacting any

property of any facility owned, feased oz used by Borrower,

Compliance with Governmental Requirements. Comply with all jews, ordinances, and regulations, mow or hereafter in eaffact, of all
governmental authorities applicable to the conduct of Borrower's properties, businesses and operations, and to the use or occupancy of tha
Collateral, including without limitetion, the Americans With Disabilities Act. Borrower may contest in gocd faith any such jaw, ordinance,
of regulation and withhold compliance during any proceeding, including approprieta eppeals, so long as Borrower has notified Lendar in
writing prior ta doing so and so long as, in Lender's sole opinion, Lender's interasts in the Collateral are not jaopardized. Lender may
require Borrower to post adequate security or a suraty bond, reasonably satisfactory to Lender, to protect Lender's interest,

Inspection, Permit employees or agents of Lender at any reasonabje tima to inspect any and all Collateral for the Loan or Loans and
Borrower's other properties and to examine os audit Borrower's books, accounts, and racords and to make copias and memoranda of
Bosrowar's books, accounts, and records. If Borrower now or at any time hereafter maintains any records {including without limitation
computer generated records and computer software programs for the generation of such records) in the possession of a third party,
Borrower, upon request of Lender, shall notify such party to permit Lender frea access to such records at all reasonable timas and to
provide Lender with copias of any-records it may request, all at Borrower's expensa,

Environmental Compliance and Reports. Borrower shall comply in all respects with any and ail Environmental Laws; not cause or permit to
exist, as @ result of an intentional or unintentional action or omission on Borrower's part or on the part of any third party, on property
owned and/or occupied by Borrower, any environmental activity where damage may result to the environment, unless such envitonmantat
activity is pursuant to and in compliance with the conditions of a permit issued by the appropriate federal, stete or local governmental
authorities; shall furnish to Lender promptly and in any event within thirty (30} days after receipt thereof a copy of any notice, summons,
lien, citation, directive, jetter or other communicatian from any governmental agency or instrumentality concerning any intentional or
unintentional action or omission on Borrower's part in connection with eny environmental activity whether or not there is darnaga to tha
environment and/or other natural resources, ‘

Additional Assurances, Make, axecute and deliver to Lendar such promissory notes, mortgages, deeds of trust, security agreaments,
assignments, financing statements, insteuments, documents and.othar agreements as Lender or its attorneys may reasonably request to

evidence and secure the Loans and to perfect all Security interests.

LENDER'S EXPENDITURES. If any action or proceeding is commenced that would materially affect Lender's interest in the Collateral or if
Borrower fails ta comply with any provision of this Agreement or eny Related Documents, including but not limited to Sarrower's failure to
discharge or pay when due any amounts Borrower is raquired to discharge or pay under this Agraament or any Related Documents, Lender on
Borrower's behalf may (but shall not be obligated to) take any action that Lender deems appropriate, including burt not timited to discharging or
paying all taxes, liens, security interests, encumbrances and other claims, at any time levied or placed on any Collateral and paying all costs for
insuring, maintaining and preserving any Collateral. Afl such expenditures incurred or paid by Lender for such purposes wilt than bear interest at
the rate charged under the Note from the date incurred or paid by Lender to the date of repayment by Borrower. All such expenses will bacoma
Q part of the Indebtedness and, at Lender's option, will {A} be payable on demand; (B} be added to the balance of the Note and be
apportioned among and be payable with eny installment payments to become due during cither {1} the term of any applicable insurance policy;
or {2} the remaining term of the Note; or {C) be treated as a balloon payment which will ba dua and payable et the Note’s maturity.

NEGATIVE COVENANTS, Borrower covenants and agrees with Lender that while this Agreement is In affect, Borrower shall not, without the
prior Written consent of Lender:
Indabtedness and Liens. (1) Except for trade debt incurred in the normal couzse of business and indebtedness to Lender contemplated by

this Agreament, create, incur of assume indebtedness for borrowed money, Including capital leases, {2} sell, transfer, mortgage, assign,
Pledga, faase, grant a security interest in, or encumber any of Borrower's assets (axcept as allowed as Permitted Liens], or {3} sell with
recourse any of Borrower's accounts, except to Lendar.

Continulty of Operations. {1) Engage in any business activities substantially diffarant than those in which Borrower is presently engaged,
{2} cease operations, liquidate, merge, transfer, acquire or consolidate with any other entity, change its name, dissolve or transter or salt
Collateral out of the ordinary course of business, or (3) pay any dividends an Borrower's stock {other than dividends payable 6 ita stock},

provided, however that notwithstanding the foregoing, but onty so long as no Event of Default has occuesaL aE oF SE QUEDS t would
result from the payment of dividends, if Borrower is a “Subchapter S Corporation” {as defined in the intarnel Havedu SB6, as
gcase 2:17-cv-01123-WBS-DB DocumeneIéggFiled 10/15/19 Page 262 of 481 Doc 90

BUSINESS LOAN AGREEMENT
Loan No: 0181803-0001 (Continued) Page 4

Filed 09/21/1

 

amendad}, Gorrower may pay cash dividends on its stock to its shareholders from time to time In amounts necessary to enabia the
shareholders to pay income taxes and make estimated income tex payments to satisfy their liabilities undar federal and state taw which
arise solefy from their status as Shareholders of a Subchapter S Corporation because of their ownership of shares of Borrower's stock, of
purchese or retira any of Borrower's outstanding shares or alter or amend Borrower's capital structure.

Loans, Acquisitions and Guaranties, {1} Loan, invest in of advance money or assets to any other person, enterprise or entity, {2}
purchase, create or acquire any interest in any othe enterprise or entity, or (3} incur any Obligation as surety or guarantor other than in
the ordinary course of business,

Agreements, Borrower -will not enter into any agreement containing any provisions which would be violated or breached by the
performance af Borrower's obligations under this Agreement or in connection herewith,

CESSATION OF ADVANCES, If Lender has made any commitment to make any Loan to Borrower, whether under this Agreement or under any
other agreement, Lender shalf have nc obligation to make Loan Advences or to disburse Loan proceeds if: (4} Borrower or any Guarantor is in
default under the terms of this Agreement or any of the Related Documents or any other agreemant that Borrower or any Guarantor has with
- Lender; {B) Borrower or any Guarantor dies, becomes incompetent or bacomes insolvent, files a petition in bankruptcy or similar procaedings,
or is adjudged a bankrupt; {C) thera occurs a material adverse change in Borrower's financial condition, in the financial condition of any
Guarantor, or in the value of any Collateral securing any Loan; or (D} any Guarantor seeks, claims or otherwise attampts to limit, modify or
revoke such Guarantor's guaranty of the Loan ot any other loan with Lender; or (£} Lender in good falth deems itself insecure, even though no
Event of Defeuh shall have occurred. .
DEFAULT. Each of the following shall constitute an Event of Dafauit under this Agreement:
Payment Default. Borrower fails to make any payment when due under the Loan.
Other Defauts. Borrower fails to comply with or to perform any other term, obligation, covenant or candition containad in this Agreement
or in any of the Related Documents or to comply with or to perform any term, obligation, covenant or condition contained in any other
agreement between Lender and Borrower.
Default In Favor of Third Parties. Borrower or any Grantor defaults under any Joan, extension of credit, security agreament, purchase or
sales agreement, or any other agreement, in favor of any other creditor or person that may materially affect any of Borrower's or any
Grantor's property or Borrower's of any Grantor's ability to repay the Laans or perform their respective obligations undar this Agreement or
any of the Related Documents.
False Statements. Any warranty, representetion or statement made or furnishad to Lander by Borrower or on Borrower's behalf under this
Agreement or the Aelated Documents is false or misleading in any material respect, aither now or at the time made or furnished or becomes
false of misleading at any time thereafter,
insolvency. The dissolution or termination of Borrower's existenco as a going business, tha insolvency of Borrower, the appoinimant of a
recelver for any part of Borrower's property, any assignment for the benefit of creditors, any type of creditor workout, or the
commencement of any proceeding under any bankruptcy or insolvency laws by or against Gorrower,

Defective Collateralization. This Agreement or any of the Related Documents ceases to be in full force and effect (including faiture of any
collateral document to create a valid and perfected security interest or lien} at any time and for any reason. .

Creditor or Farfelture Proceedings. Commencement of foreclosure or forfeiture proceedings, whether by judicial proceeding, selt-help,
repossession of any other method, by any creditor of Borrower or by any governmental agency against any collateral securing the Loan.
This includes a garnishment of any of Borrower's accounts, including deposit accounts, with Lender, Howaver, this Event of Default shalt
not apply if there is a good faith dispute by Borrower as to the validity or reasonableness of the claim which is the besis of the creditor or
forfeiture proceeding and if Borrower gives Lender written notice of the craditor or forfeiture proceading and deposits with Lender monias or
‘a surety bond for the creditor or forfeiture proceeding, in an amount determined by Lender, in its sole discretion, as being an adequate
reserve ot bond for the dispute,

Events Affecting Guarantor. Any of the preceding events occurs ‘with respect to any Guarantor of any of the Indebtedness of any
Gusrantor dies or bacomes incompetent, or revokes or disputes tha validity of, or lability under, any Guaranty of tha Indebtedness.

Change in Ownership. Any change in ownership of twenty-five percent (25%) or more of the common stock of Borrower,

Adverse Changs. A material adverse change occurs in Borrower's financial condition, or Lender believes the prospect of paymant or
performance of the Loan is impaired.

insecurity. Lender in good faith believes itself insecure.

Right to Cure. If any default, other than a default on Indebtedness, is curable end if Borrower or Grentor, as the case may be, has not been
given a notice of a similar detault within the preceding twelve {12} months, It may be cured if Borrower or Grantor, as the Gase may be,
after receiving written notice from Lender demanding cure of such default; {1} cure tho default within fiitean 115) days; or [2) if the cure
requires more than fifteen {15} days, immediately initiata staps which Lender deems in Lender's sole discretion te ba sufficient to cure the
default and thereafter continue and complete all reasonable and necessary steps sufficient to produce compliance as soon as reasonably
practical,
EFFECT OF AN EVENT OF DEFAULT. If any Event of Oefault shall occur, except whera otherwise provided in this Agreemant or the Related
Documents, al! commitments and obligations of Lender under this Agreement or the Related Documents or any other agreement immediately will
terminate (including any obligation to make further Loan Advances of disbursements), and, at Lender's option, ail Indebtedness immadiately will
become due and payable, a!l without notice of any kind to Borrower, except that in the case of an Event of Default of the typa described in the
“Insolvency” subsection above, such acceleration shall be automatic and not optional. in addition, Lander shalt have all the rights and remedies
provided in the Related Documents or available at taw, in equity, or otherwise. Except as may be prohibited by applicabia law, all of Lender's
_ fights and remedies shall be cumulative and may be exercised singularly or concurrently. Election by Lender to pursue any remedy shall not
axclude pursuit of any other remedy, and an election to make expanditures or to take action to perform an obligation of Borrower or of any |
Srantor shall not affect Lender's right to daclere a defauit and to exercise its rights and remedies.

:POSIT AGREEMENT SECURITY. Borrower hereby grants a security interest to Lender in any and all deposit accaunts (checking, savings,

_ ,woney market or time} of Borrower at Lender, now existing or hereinafter opened, to sacure the Indebtedness. This includes ali deposit
accounts Borrower holds jointly with someone aise.

JURY WAIVER; JUDICIAL REFERENCE. Borrower and Lender each waive their raspective rights to 4 trial before a jury in connection with any

disputes refated to this Agreament, any of the Related Documents and the transactions contemplated pe EY DIG pert te ath dis putas
include without limitation any claim by Borrower or Lender, claims brought by Borrower as a class representati Batra oF i hid claims
by a class representative on Borrower's behalf as a class member {so-called “class action” suits}, This provision shall not apply if, at the time
Filed og/21/1@-ase 2:17-cv-01123-WBS-DB Raguungnpsggqriled 10/15/19 Page 263 of 481
BUSINESS LOAN AGREEMENT
Loan No: 0181803-0001 (Continued) Page 5

 

 

an action is brought, Borrower's loan is funded or maintained in a state where this jury trial waiver is not permitted by law.

if a jury trial waiver is not permitted by applicable faw and a dispute arisas between Borrower and Lender with respect to this Agreement, any of
the Related Documents, the enforcament hereof or thereof or the transactions contemplated hereby or thereby, either of Borrower or Lender
may requize that it be resolved by judicial reference in accordance with California Coda of Civii Procedure, Sections 638, et seq., including
without limitation whether the dispute is subject to a judicial reference proceeding. Tha referee shall be a retired judge, agreed upon by the
parties, from either the American Arbitration Association (AAA) or Judicial Arbitration and Mediation Service, Inc. {JAMS}. Hf the parties cannot
agres on the referee, the party who initially selected the reference procedure shall request a panal of ten retired judges from either AAA or
JAMS, and tha court shall select the referee from that panef. The referee shall bs appointed to sit with all of the powers provided by law. The
parties agree that time is of the essence in conducting the judicial reference pioceading set forth herein. The costs of the judicial reterance
proceeding, including the fee for the court reporter, shal? be borne aquatly by the parties as the costs are incurred, unless otherwise awarded by
the referac, The reterac shall hear all pre-trial and post-trial matters fincluding without limitation requests for equitable relist), prepare an award
with written findings of fact and conclusions of law and apportion costs as appropriate. The raferee shal) be empowered to enter equitable ralief
as well as fegai relief, provide all temporary or provisional remedies, enter equitable orders that ara binding on the parties and rulo on any mation
that would be authorized in a trial, including without limitation motions for summary judgment or summary adjudication, Judgment upon tha
award shal! be entered in the court in which such proceeding was commenced and all parties shall have full rights of appeal. This provision will
not be deemed to limit or constrain Lendor's right of offset, to obtain provisional or ancillary remedias, to interplead funds in the event of a
dispute, to exercise any security interast or lien Lander may hold in property of to comply with legal process involving Borrower's accounts or
other property.

INCREASED COSTS. !f any change in a faw, rufe of seguiation, or the interpretation or application thereof, or Lender's compliance with any
raquest, guideline or diractive (whether or not having the force of law} of any governmentai authority (collectively, a "Change in Law”) shail {i)
impose, modify or deem applicable any reserve, spacial deposit or similar requirement against or with raspect to the assets of, daposits with or
for the account of or credit extended by Lender or {ii} impose on Lender any other condition affecting this Agreement or the foans hereunder ar
any ietter of credit or participation therein and the result of any of the foregoing shafl ba to increase the cost to Lender of making or maintaining
any loan tor its commitment to make any such foan} or to increase the cost to Lender of issuing or maintaining any letter of credit or to reduce
the ammount of any sum received or recaivable by Lender hereunder, then Borrower will pay to Lender such additional amount as will compensate
Lendar for such additional costs or teduction.f Lender determines that any Change in Law regarding capital requirements has or would have the
effect of reducing the rate of return on the capital of Lender or Lender's holding compeny from this Agreement or the [oans or letters of credit
made or issued by Lender to a level below that which Lender or Lander's holding campany could have achieved. but for such Change in Law
{taking inte consideration Lender's poticles and the policies of Lender's holding company with respect to capital adequacy}, then from time to
time Borrower will pay to Lender such additiona! amount as will compensate Lender or Lender's holding company for any such reduction, as sat
forth in a certificate of Lender describing in reasonable detail the amount of amounts necessary to compensate Lender or its holding company.
Tha amounts and desoription in such certificate shall be conclusive absent manifest error, and Borrower agrees to pay to Lender the amount
shown in such certificate within ten (10) business days after receipt thereof.Failure or delay on the part of Lender to demand compensation
pursuant to this section shall not constitute a waiver of Lender's right to demand such compensation,

OAN AGREEMENT. THIS BUSINESS LOAN AGREEMENT AMENDS AND RESTATES THE PRIOR BUSINESS LOAN AGREEMENT DATED
cBRUARY 20, 2007, AS AMENDED FROM TIME TO TIME.

MISCELLANEOUS PROVISIONS. The following miscellaneous provisions ara a part of this Agreement:

Amendments. This Agraement, together with any Related Documents, constitutes the entire understanding and agreement of the parties
as to the matters set forth in this Agraament. No-ailteration of or amendment to this Agreement shalf be effective unless given in writing
and signed by the party or parties sought to be charged or bound by the alteration or amendment.

Attorneys’ Feas; Expenses. Borrower agraes ta pay upon damand alt of Lender's costs and expenses, including Lender's attorneys' fees
and Lendar's fagal expenses, incurred in connection with the enforcement of this Agreement. Lender may hira or pay someone else to help.
anforce this Agreement, and Borrower shall pay tha costs and expenses of such enforcement. Costs and expenses include Lender's
attorneys' fees and tegsal expenses whether or not there is a fawsuit, including attorneys’ fees and legal expenses far bankruptcy
proceadings {including efforts to modify or vacate any automatic stay or injunction), appeals, and any anticipated post-judgment collection
services. Borrower alsa shall pay all court costs and such additional! fees as may be directed by the court. .

Caption Headings. Caption headings in this Agreement are for convenience purposes only and are not to be used to interpret or detine the
provisions of this Agreement. :

Consent to Loan Participation. Borrower agrées and consents to Lender's sale of transfer, whether now or tater, of onc or more
participation interasts in the Loan to one or mora purchasers, whether related of unrelated to Lender. Lender may provide, without any
limitation whatsoever, to any one or more purchasers, or potential purchasers, any information or knowledge Lender may heve about
Borrower or about any other matter ratating to tha Laan, and Borrower hereby waives any rights to privacy Borrower may have with respect
to such matters. Borrower additionally waives ony and aif noticas of sale of participation interests, as well as ail novces of any repurchase
of such participation interests. Borrower also agrees that the purchasers of any such participation interests will ba considered ag the
absolute owners of such intarasts in the Loan and wilf have all the rights grented under the participation agreement or agreements
governing the sale of such participation interasts. Borrower further waives alt rights of offset or countarctaim that it may have now or later
against Lender or against any purchaser of such a participation interest and unconditionally agrees that elther Lender or such purchaser may
enforce Borrower's obligation under the Loan Irrespective of the failure or insolvency of any hofder of any interest in the Loan. Borrower
further agrees that the purchaser of any such participstion interests may enforce its interests irrespective of any personal claims or
defenses that Borrower may have against Lender. :

Governing Law. This Agreement will be governed by federal jaw applicable to Lender. and, to the extent not preempted by federal law, the
faws of the State of California without regard to its conflicts of law provisions, This Agreement has been accepted by Lender in the State

of California.
Choice of Venue. {f there is a lawsuit, Borrower agrees upon Lender's request to submit to the jurisdiction of the courts of Sacramento
County, State of California. ‘

No Waiver by Lendar, Lendar shall not ba deemed to have waivad any rights under this Agreement unfess such waiver ts givan in writing
and signed by Lender, No delay or omission on the part of Lander in exercising any tight shall operate as a waiver of such right or any
other right. A waiver by Lender of a provision of this Agraemant shail not prajudice or constitute a waiver of Lender's right otharwise to
demand strict compliance with that provision or any other provision of this Agreament. No prior waiver by Lender, nor any course of
dealing between Lender and Borrower, of betwaen Lender and any Grantor, shail constitute a waiver of any of Lender's rights or of any of ©
Borrower's of any Grantor's obligations as to any future transactions, Whenever the consent of Lander is snot under ne igeement.
the granting of such consent by Lender in any instance shall not constitute continuing consent to subsequehe lh Hances’ Aare OU¢R consent
is required and in all cases such consent may be granted or withheld in the sole discretion of Lender,

Doc 90
fase 2:17-cv-01123-WBS-DB Dosumenb4éaqriled 10/15/19 ‘Page 264 of 481 Doc 90

BUSINESS LOAN AGREEMENT
Loan No: 0187803-0007 {Continued} Page 6

Filed 09/21/1,

Notices. Any notice required to be given under this Agreament shall be given in writing, and shalt be effective when actually dalivered,
when actually received by telefacsimile (unless otherwise required by law}, whan daposited with a nationally recognized overnight courier,
of, if mailed, when deposited in the United States mail, as first class, certified or ragistared mail postage prepaid, diracted to the addresses
shown naar the beginning of this Agreement. Any party may change its address for notices under this Agreement by giving format written
notice to the other parties, specifying that the purpose of the notice is to change the party’s address, For notice purposes, Borrower
agrees to keep Lender informed at all times of Borrower's currant address. Unless otherwise provided or required by law, if there is more
than one Borrower, any notice given by Lender to any Borrower is deemed to be notice given to all Borrowers.

Severability. if a court of competent jurisdiction finds any provision of this Agreement to be illegal, invalid, or unenforceable as to any
circumstanse, that finding shall not make the offending provision ittegal, invalid, or unenforceable as to any other circumstance. Jf feasible,
‘the offending provision shall ba considered modified so that it becomes legal, valid and enforceable. {i the offending provision cannot ba so
modified, it shall be considered deleted from this Agreement. Unless otherwisa raquired by law, the illegality, invaiidity, or unenforceability
of any provision of this Agreement shall not affect the legality, validity or enforceability of any other provision of this Agreement, :

Subsidiaries and Affilates of Borrower. To the extent tha context of any provisions of this Agreement makes it appropriate, including
without limitation any representation, warranty of covenant, the word “Borrower” as used in this Agraement shall include all of Borrower's
subsidiaries and affiliates, Notwithstanding the foregoing however, under no circumstances shall this Agreement be construed to require
Lender to make eny Loan or other financial accommodation to any of Borrower's subsidiaries of affiliates.

Successors and Assigns. Ail covenants and agreements by or on behalf of Borrower contained in this Agreement or any Related
Documents shell bind Borrower's successors and assigns and shall inure to the benefit of Lender and its.successors and assigns. Borrower
shall not, however, have the right to assign Borrower's rights under this Agreement or any interest thezein, wihout tha priar written
consent of Lender.
Survival of Representations and Warranties. Borrower understands and agrees that in extending Loan Advances, Lender {s relying on al}
representations, warranties, and covenants made by Borrower in this Agreement or in any certificate or other instrument delivered by
Borrower to Lender under this Agreement or the Hetated Documents. Borrower further agrees that regerdiess of any invastigation mada by
Lender, alf such representations, warranties and covenants will survive the extension of Loan Advances and dalivery to Lender of the
Related Documents, shall be continuing in nature, shall be deamed made and redated by Borrower at the tima each Loan Advance js made,
and shall remain in full force and effect until such time as Borrower's Indebtedness shall be paid In full, or until this Agreement shail be
terminated in tha manner provided above, whichever is the last to occur,
Time Is of the Essence. Time is of the essence in the parformance of this Agreement.
DEFINITIONS. The following capitalized words and terms shall have the following maanings when used in this Agreament. Unless specifically
stated to the contrary, all references to dollar amounts shall mean amounts in lawful monay of the United States of America. Words and tarms
used in the singular shall includa tha plural,.and the plural shall include the singular, as the context may require. Words and terms not otherwise ‘
dafined in this Agreament shall have the meanings attributed to such terms in the Uniform Commercial Code. Accounting words and terms not
therwise detined in this Agreement shall have the meanings assigned to tham in accordance with generally accepted accounting principles as in
tect on the date of this Agreement:
Advance. The word “Advance” means a disbursement of Loan funds made, or to ba made, to Borrower or on Borrower's behaif on a iine
of credit or multiple advance basis under the terms and conditions of this Agreement.

Agreement. The word “Agreemant” means this Business Loan Agreement, as this Business Loan Agreement may be emended or modified
from time to time, together with all exhibits and schedules attached to this Business Loan Agreement from time to time.

Borrower. The word "Borrower" means International Manufacturing Group, Inc. and includes all co-signers and co-makers signing the Nate
and all their successors and assigns.

Collateral, The word "Collateral" means all property and assets granted as collateral security for a Loan, whether reel or personel property,
whether, granted directly or indirectly, whether granted now or in the future, and whather granted in the form of a security interest,
mortgage, collateral mortgage, deed of trust, assignment, pledge, crop pledge, chattel mortgage, collateral chattel mortgage, chattel trust,
factor's lien, equipment trust, conditional sale, trust receipt, lien, charga, jien or titla retention contract, lease of consignment intended as a
security device, of any othef-security or lien interest whatsoever, whether created by law, contrect, or otherwise.

Environmental Laws. The words “Environmental Laws“ maan any and all stata, federal and tocal statutes, regulations and ordinances
relating to the protection of human health or the environment, including without limitation the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amanded, 42 U.S.C. Section 9601, et seq. (“CERCLA”), tha Superfund Amendments and
Aesuthorization Act of 1986, Pub. b. No, 99-499 (*“SARA"), the Hazardous Materials Transportation Act, 49 U.S.C. Section 1801, at seq.,
the Resource Conservation and Aecovery Act, 42 U.S.C. Section G901, at seq, Chapters 6.6 through 7.7 of Division 20 of the California
Health and Safety Code, Section 25100. et seq., or other applicable state or federal jaws, rules, or regulations adopted pursuant thereto.
Event of Default. The words “Event of Default" mean any of the events of default set forth in this Agreement in tho default section of this
Agreement.

GAAP, The word "GAAP* means generally accepted accounting principles, ;

Grantor. The word “Grantor” means each and all of the persons or entities granting a Security Interest in any Collateral for. the Loan,
including without limitation all Borrowers granting such a Security interest, ‘

Guarantor. The word “Guarantor” means any guarantor, surety, or accommodation party of any or elf of the Loan.

Guaranty. The word "Guaranty" means the guaranty from Guarantor to Lender, including without limitation a guaranty of all or part of the
Note. .

Hazardous Substances. The words "Hazardous Substances" mean materials that, because of thelr quantity, concentration or physical,
chemical or infectious characteristics, may cause of pose a present or potential hazard to human health or tha environment when
improparly used, treated, stored, disposed of, generated, manufactured, transported or otherwise handied. Tha words "Hazerdous
Substances” are used in their very broadast sense and include without fimitetion any and ail hazardous or toxic substances, matarials or
waste as definad by or fisted under the Environmental Laws. The term “Hazardous Substances” elso includas, without limitation, petroleum

and petroleum by-products of any fraction thereof and asbastos.

indebtedness, The word “Indebtedness” means the indebtedness evidenced by the Note or Related Documents, including all principal and
intetast together with all other indebtedness and casts and expenses for which Borrower is responsibla under this Agreement or undat any
of the Retated Documents. . Exhibit F-5, Page 000117

Lender. The word “Lander” means California Bank & Trust, its successors and assigns.
ase 2:17-cv-01123-WBS-DB Ragum@nb4sggoFiled 10/15/19 Page 265 of 481 Doc 90

BUSINESS LOAN AGREEMENT
Loan No: 0181803-0001 (Continued) _

Filed 09/21/16
Page 7

Loan. The word “Loan” means any and ali loans and financial accommodations from Lender to Borrower whether now or hereafter
axisting, and however evidenced, including without limitation those loans and financial accommodations described herein or described on
any exhibit or schedule attached to this Agreement from time to time.

Nete. The word "Note” meang the Note executed by International Manufacturing Group, Inc, in the original principal amount of
$250,000.00, dated July 14, 2006, together with ell renewals of, extensions of, modifications of, refinancings of, consolidations of, and
substitutions for the Note or Credit Agreement or any other subsequent Notes avidencing further Indebtedness.

The words "Parmitted Lians* mean (1) liens and security interests securing Indebtedness owed by Borrower to Lender;
assessments, or similar charges either not yet due of baing contested in good faith; (3} liens of materjaimen,
mechanics, warehousemen, or carriers, or other, tike fiens arising in the ordinary course of business and securing obligations which are not

yet delinquent; {4} purchase money liens or purchase money security interests upon or in any property acquired or held by Borrower in tha

ordinary course of business to secure indebtedness outstanding on the date of this Agreemant or permitted to be incurred under the
paragraph of this Agreement titlad "Indebtedness and Liens"; {5} fiens and security interests which, as of the date of this Agreament,
have been disclosed to and approved by the Lender in writing; and (6) those liens and security interests which in the aggregate constitute
an immaterial and insignificant monetary amount with respect to the net value of Borrower's assets.

Related Decuments. The words ‘Related Documents” mean all promissory notes, credit agreements, loan agreements, environmental
agreements, guaranties, security agreements, mortgages, deeds of trust, security deeds, collateral mortgages, and all other instruments ,
agreements and documents, whether now or heraatter existing, executed in connection with the Loan.

Security Agreement. The words "Security Agreement“ mean and include without fimitation any agreements, promises, covanants,
arrangements, understandings or other agreements, whether created by law, contract, or otherwise, evidencing, governing, representing, or

crating a Security interast.

The words "Security Interest" mean, without limitation, any and all types of collateral security, present and future,
deed of trust, security deed, assignment, pladge, crop pledge. chattel
conditional sale, trust receipt, tien or title retention
lien interest whatsoever whether created by faw,

Permitted Liens,
{2} lens for taxes,

Security interest.
whether in the form of a fien, charge, encumbrance, mortgags,
mortgage, collateral chattel mortgage, chattel trust, factor's lien, aquipment trust,
contract, leasa or consignment intended as a security device, or any other security or
contract, of otherwise.
BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS BUSINESS LOAN AGREEMENT AND BORROWER AGREES TO
ITS TERMS. THIS BUSINESS LOAN AGREEMENT iS DATED MARCH 5, 2008.

BORROWER:

ERNATIONAL MANUFACTURING GROUP, INC.

 

 

LENDER:

CALIFORNIA BANK & TRUST

By:

 

Authorized Signer
Dawn Satow for Jun Kooy

 

owtcirt: 1997, 2009. AN ght: Reserved, -CA LACINLPLICeQPC TA-ZTaRS FH

 

Exhibit F-5, Page 000118
Filed 09/21/16 2Se 2:17-cv-01123-WBS-DB Ressungnhségq-iled 10/15/19 Page 266 of 481 Dec 90

EXHIBIT F-6

Exhibit F-6, Page 000119
, ase 2:17-cv-01123-WBS-DB RESUMED Zd90 ee 10/15/19 Page 267 of 481 Doc 90
Filed o9/2w1é- . woewac oN rocovao MAURER WicwT

    
 

         

 

 

om oa

References in the boxes above are for Lendar's use only and do not limit the ap

ee a

 

 

plicability of this document to any particular foan or itffr

Any item above containing "**** has been omitted due to text jength limitations.

 

 

 

Borrower: international Manufacturing Group, inc. Lender: California Bank & Trust
879 F Street, Sulte 120 Central Valley Sacramento Region Corporate Banking
West Sacramente, CA 96605 1331 Broadway ‘

Sacramanta, CA 95818

Principat Amount: $250,000.00 Initial Rate: 6.500% Date of Agraement: March 5, 2008

DESCRIPTION OF EXISTING INDEBTEDNESS, The Business Loan Agreement dated February 20, 2007 and the Promissory Note dated July 14,
2006, in the original principal amount of $250,000.00, as amended by those certain Change In Terms Agreements dated February 20, 2007

and March 5, 2007, from International Manufacturing Group, Inc. to Lender.
DESCRIPTION OF COLLATERAL.
irrevocable Letter of Credit, Number 5051, issued by Bank of Sacramento.

OESCRIPTIDN OF CHANGE iN TERMS.

1. The maturity dete is hereby amended from March 5, 2008 to Merch §, 2009

2. A Stand-by Letter of Credit Subline in the amount of $250,000.00, is hereby deleted in its ontiraty

3, A Letter of Credit Subline in the amount of $250,000.00, is hereby added to Loan. See Letter of Credit Subline Exhibit attached to this
agreement and mada part of this agreement ,

4. The Note is subject to the terms and conditions of that Business Loan Agreement executed by Borrower in favor of Lender, as amended and
rastate on March 5, 2008 .

All other terms and conditions shall ramain the same.

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of the origina! obligation or obligations, including all
agreements evidenced or securing tha obligation(s}, remain unchanged and in full force and effect. Consent by Lender to this Agreement does
not waive Lender's right to strict parformance of the obligationfs} as changad, nor obligata Lender to make any future changa in terms. Nothing
in this Agreement will constitute a satisfaction of the obligation{s). Jt is ‘the intention of Lender to retain as liable parties all makers and
endorsers of the originat obligation(s}, Including accommodation parties, unless a perty is exprassly released by Lender in writing: Any maker or
endorser, including accommodation makers, will not be released by virtue of this Agreement. If any person who signed the original. obligation
does not sign this Agreement below, then ail. parsons signing below acknowledges that this Agreement is given conditionally, based on the
aegentation to Lender that the non-signing party consents to the changes and provisions of this Agreement or otharwise will not be released
/ it. This watver applies not onty to any initial extension, modification or release, but also to all such subsequent actions.

FINANCIAL STATEMENT CERTIFICATIONS. The undersigned hereby certifies to California Bank & Trust (*Bank”} that all tinancial information
(information"} submitted to Bank now and at all times during the terms of this foan does, and will, fairly and accurately represent the financlal
condition of tha undersigned, all Borrowers and Guarantors. Financial Information includes, but is not limited to all Business Financial
Statements (including interim and Year-End financial statements that are company prepared and/or CPA-prepared}, Business Income Tax
Returns, Borrowing Base Certificates, Accounts Receivable and Accounts Payabie Agings, Personal Financial Stataments and Personat Income
Tax Returns, The undersigned understands that the Bank will rely on all financial information, whanever provided, and that such information is a
materia! inducement to Bank to make, to continue to make, or otherwise axtend credit accommodations to the undersigned. Tha undersigned
cavenants and agrees to notify Bank of any adverse material changes in her/his/its financial condition in the future. The undersigned further
understands and acknowledgas that thera are criminal penalties for giving false financial information to federally insured tinancial institutions.

DEPOSIT AGREEMENT SECURITY. Borrower hereby grants a security interest to Lender in any and alt deposit accounts (checking, savings,
money market or tima} of Borrower at Lender, now existing or harainafter opened, to secure its Indebtedness hereunder. This includes ail
deposit accounts Borrower holds jointly with someone elsa.

LETTER OF CREDIT SUBLINE EXHIBIT. An exhibit, titled “Letter of Cradit Subline Exhibit," is attached to this Agraament and by this reference
ig made a part of this Agreement just es if all the provisions, terms and conditions of the Exhibit had been fully set forth in this Agreement.

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PRDVISIONS OF THIS AGREEMENT. BORROWER
AGREES TO THE TERMS OF THE AGREEMENT.

BORROWER:

  
   
 

ANUFACTURING GROUP, INC.

‘Dekpal 2 ~"Wannakuwatte,  PresideniCEO of
Inte i6nal Manufacturing Group, Inc.

 

          

 

RASCH PSO Sending, War, SOR COS Seq, Heitad Fretcte Selanne, lec. N97, TCR. AM Rightn Mavoved. «CA LACIALPLSOINL FG TRAST Ovid

Exhibit F-6, Page 000120
Filed 09/21/16 aSe 2:17-cv-01123-WBS-DB ROGumenp4segqFiled 10/15/19 Page 268 of 481 Doc 90

EXHIBIT G-1

Exhibit G-1, Page 000421
Filed 09/24/16 88¢ 2:17-cv-01123-WBS-DB Raguun@nbsgeoriled 10/15/19 Page 269 of 481
a
_PROMISSORY NOTE

     

 

  
   

     

References in the shaded area ara for Lender’s use only and do not limit the applicability of this documant to any particular loan or item.
Any item above containing °*** "has been omitted due to text length limitations. .

 

 

 

Doc 90

 

 

Borrower: — International Manufacturing Group, Inc. Lender: California Bank & Trust
8795 F Street, Suite 120 ' Central Valley Sacramento Region Corporate Banking
West Sacramento, CA 95605 1331 Broadway
a i fren Sacramento, CA 95818
Principat Amount: $2,000,000.00 Initial Rate: B.600% Date of Note: February 1, 2006

PROMISE TO PAY. international Manutacturing Group, Inc. {"Borrower") promises to pay to Californla Bank & Trust ("Lender"}, or order, in
tawful money of the United States of America, the principal amount of Two Million & 00/100 Dollars [$2,000,000.00} of so much as moy be
putstanding, together with interest on the unpaid outstanding principal balance of sach advance, interest shall be calcutoted fram the dete of

each advance untl repayment of each advance.

PAYMENT. Borrower will pay this joan in one payment of all outstanding principal plus all eccrued unpaid interest on January 31, 2007. In
addition, Borrower will pay regular monthly payments of all accrued unpafd Interest due as of each payment date, beginning February 28, 2006,
with ail subsequent interest payments to be due on the last day of each month after that. Unless otherwise agreed or required by applicable
law, payments will be applied first te any accrued unpaid interest; then to principal: then to any unpald collection costs; and then fo any late
charges. The annual interest rate for this Note Is computed on 2 365/360 basis; that is, by applying the ratlo of the annual interest rate over a
year of 360 days, multiplied by the outstanding principal balance, multiplied by the actuaf number of days the principel balance Is outstanding.

Borrower will pay Lender at Lender's address shown above or at such other place as Lender may dusignate in writing.

VARIABLE INTEREST RATE. The interest rete on this Note is subject to change from time to time based on changes in an index which is the
rate of interest set from time to time by Bank as its Prima Rate, Calfornia Bank & Trust Prime Rate is determined by Bank as a means of pricing
credit extensions ta some customers and is neither tied to any external rate of interest or index nor is it necessarily the iowest rate of interest
charged by Bank at any given time for any particular class of customers or credit axtensions (the “index"). The Index is not nacessarily the
jowest rate charged by Lender on its ijoans and ts set by Lender in its sole discretion. If the Indax becomes unavailable during the term of thts-
joan, Lender may designate a substitute index after notifying Borrower. Lender will tall Borrower the current index rate upon Borrower's
tequest, The interest rate change will not occur more often than eech Day. Borrower undarstands that Lender may make foans based on other
rates ag well. The Index curtently is 7.500%, The Interest ratw to be applied to the unpaid principal balance of this Note will be at a rate of
0.500 percentage points over the Index, resulting In an initial rate of 8.000%. NOTICE: Under no circumstances will the interest rate on this

Note be more than the maximum rate allowed by applicable law.

*REPAYMENT: MINIMUM INTEREST CHARGE. Borrower agrees that all ioan fees and other prepaid finance charges are earned fully as of tha
date of the loan and will not be subject to refund upon early payment iwhether voluntary of as a result of default), except as otherwise required
by law. Jn any event, even upon full prepayment of this Note, Borrower understands that Lender is entitled to a minimum interest charge of
$200.00, Other than Borrower's obligation to pay any minimum interest charge, Borrower mBy pay without penalty all or a portion of the
amount owed earlier than it is due. Early payments will not, unless agreed to by Lender in writing, relieve Borrower of Borrower's obligation to
continue to make payments of accrued unpaid interest. Rathar, early payments will reduce the principal batance due, Borrower agrees not to
send Lender payments marked “paid in full’, "without recourse”, or simifar lenguage. if Borrower sends such a payment, Lander may accept it
without losing any of Lender's rights under this Note, and Borrower will remain obligated to pay any further amount owed to Lender. All writtan
communications concerning disputed amounts, including any check or other payment instrument that indicates that the payment constitutes
“payment in full® of the amount owed of that is tendered with other conditions or. limitations or as full sutisfaction of a disputed amount must be
mailed or delivered to: California Bank & Trust, Central Valley Sacramento Region Corporate Banking, 1331 Broadway, Satramento, CA

S58tB.

LATE CHARGE. if a payment is 15 days of more fata, Borrower witl be charged 6.000% of the regularly scheduled payment or $500.00,

whichever Is less.

INTEREST AFTER DEFAULT, Upon default, the variable interest rate on this Note shall immediately increase to 5.500 percentage points over

the index, if permitted under applicable taw.
DEFAULT. Each of the following shail constitute an event of default (“Event of Defauit") under this Note:

Payment Default. Borrower fails to make pny payment when dua undar this Note.

Other Defaults. Borrower fails to camply with or to parform any other term, obligation, covenant of condition contained in this Note or in

between Lender and Borrower.

any of the relatad documents of to comply with or to perform any term, obligation, covanant oF condition contained in sny other egreement

Default in Favor of Third Parties. Borrower or any Grantor defaults under any loan, extension of credit, security agreement, purchase or
sales agreement, or any other agreement, in favor of any other craditor or person that may materially affect any of Borrower's property or

Borrower's ability to repay this Note or perform Borrower's obligations under this Note or any of the related documents.

False Statements, Any warranty, representation or statement made or furnished to Lender by Borrower or on Borrower's behatf under this
Note or the related documents is false or misleading in any material raspect, either now or. at the time made or furnished or becomes false

or misleading at any time thereatter.

Insolvency. The dissolution or termination of Borrower's existence as a going business, the Insolvency of Borrower, the appointment of a
receiver for any part of Borrowar's property, any assignment for the benefit of creditors, any type of creditor workout, of the

commencement of any proceeding under any bankruptcy or insolvency jaws by or against Borrower.

Creditor or Forfelture Proceedings. Commencement of foreclosure or forfeitura proceedings, whether by judicial proceeding, seif-help,
repossession or any other method, by any creditor of Borrower or by any govarnmental agency against any collateral securing the len.
This includes a garnishment of any of Borrower's accounts, including deposit accounts, with Lender, However, this Evant of Default shall
not apply if there is a good faith dispute by Borrower as to the validity or reasonableness of the claim which is the basis of the creditor or .
forfaiture proceeding and if Borrower gives Lender written notice of the creditor or forfeiture proceeding and deposits with Lender monies or
a surety bond for the creditor or forfeiture proceeding, in an amount determinad by Lender, in its sole discretion, es being an adequate

reserve or bond for the dispute. . Exhibit G-1, Page 000122

Events Afiecting Guarantor. Any of tha preceding events occurs with respect to any Guarantor of any of the indebtedness or any
Guarantne diag nr hannmas innomoetent. of revokes or disputes the validity of, or fiability under, any guaranty of the indebtadness
Filed 09/24/1628 BO MNES OS DegumenhsgqFiled 10/15/19 Page 270 of 481 Doc 90
:
PROMISSORY NOTE
Loan Na: 9125000150-3 (Continued} Page 2

 

avidenced by this Note. fn the event of a death, Lender, at its option, may, but shall not be required to, permit the Guarantor's estate to
assume Unconditionally the obligations arising under the guaranty in a manner satisfactory to Lendar, and, In doing 50, cure any Event of

Defauh. ,
Change In Ownership. Any change in ownership of twenty-five percent (25%) or more of the common stock of Borrowar.

Adverse Change. A materia! adverse change occurs in Borrower's financlal condition, or Lender believes the prospect cf payment or

performance of this Note is impaired.
Insecurity. Lender in good faith beliaves itself insecure.

Cure Provisions. If any default, other than a default in payment is curabie and if Borrower has not bean given a notice of a breach of the
same provision of this Note within the preceding twelve (12} months, tt may be cured if Borrower, after receiving written notice from
Lender demanding cure of such default: (1} curas the default within fitteen (15) days; or [2) if the cure requires more than fifteen (15)
days, immediately initiates steps which Lender deems in Lender's sole discretion to be sufficient to cure the default and thereafter

continues and completes all reasonable and necessary steps sufficient to produce compliance as 500n a5 reasonably practical.

LENCER’S RIGHTS. Upon default, Lender may declare the entire unpaid principal balance on this Note and all acerged unpaid interest

immediately due, and then Borrower will pay that amount.

ATTORNEYS’ FEES: EXPENSES, Lender may hire or pay someone else to help collest this Note Borrower does not pay. Borrower will pay
Lender that amount. This inciudes, subject to any limits under applicable law, Lender's ettorneys* fees and Lender's legal expenses, whether or
not there is a lawsuit, including attorneys’ fees, expenses for bankruptcy proceedings (including efforts to modify or vacate any automatic stey

of injunction), and appeals. Borrower also will pay any Court costs, in addition to alt other sums provided by law.

JURY WAIVER. To the extent permitied by applicable law, Lender and Borrower hereby waive the right to any jury tial in any action,

proceeding, or counterclaim brought by either Lender er Borrower against tha other.

GOVERNING LAW. This Note will be governed by federal law applicable to Lendar and, to the extent not preempted by federal law, the laws of

the State of California without regard to its conflicts of law Provisions. This Note has been accepted by Lender In the State of California.

CHOICE OF VENUE. {f there is a lawsuit, Borrower agrees upon Lender's raquest to submit to the jurisdiction of the courts of Sacramento

County, State of California.

COLLATERAL, Borrower acknowledges this Note is sebured by the following collatera! described in the security instrument fisted herein:

jetter of credit described in a Commercial Pledge Agreement dated February t, 2006.

LINE OF CREOM. This Note evidences a revolving line of credit. Advances under this Note may be requested either orally or in writing by
Borrower or as provided in this paragreph. Lender may, but need not, require that al} oral requests be confirmed in writing. All communications,
instructions, or directions by telephone or otherwise to Lender are to be directed to Lender's office shown above. The following parsons
currently are authorized to request advances and authorize payments under the line of credit until Lander receives from Borrower, at Lender's
address shown above, written notice of revocation af their authority: Deepal Wannakuwatte, President/CEO of International Manufacturing
Group, Inc.; and Batsy Wannakuwatte, Secretary, Borrower agrees to be Viable for all sums either: {A} advanced in accordance with the
instructions of an authorized person or (8) credited to any of Borrower's accounts with Lender, The unpaid principal baisnca owing on this
Note at any time may ba evidanced by endorsements on this Note or by Lender's internal records, including daily computer print-outs. Lender
will have no obligation to edvance funds under this Note if: (A) Borrower or any guarantor is in default under the terms of this Note or any
agreement that Borrower of any guarantor has with Lender, including any agreement made in connection with the signing of this Nots: {B}
Borrower or any guarantor ceases doing business or is insolvent: (C) any guarantor seeks, claims or otherwise attempts to fimit, modify or
revoke such guarantor's guarantee of this Note or eny other loan with Lender; (0) Borrower has applied funds provided pursuant to this Note

for purposes other than those authorized by Lender; or {E) Lender in good faith believes itself insecure.

DEPOSIT AGREEMENT SECURITY. Borrower hereby grants a security interest to Lender in any and all deposit accounts (checking, savings,
money market or time) of Borrower et Lender, now existing or hereinatter opened, to secure its indebtedness hereunder. This inciudas all

deposit accounts Borrower holds jointly with someone else,

FINANCIAL STATEMENT CERTIFICATIONS. The undersigned hereby certifies to California Bank & Trust {"Bank") that ai financial information
("Information") submitted to Bank now and at all times during the tarms of this joan does, and will, fairly and accurately represent the financial
condition of the undersigned, ali Borrowers and Guarantors. Financial. Information includes, but is not limited 10 al! Business Financial
Statements (including Interim and Year-End financial statements that are company prepared and/or CPA-prepared}, Business Income Tax
Returns, Borrowing Base Certificates, Accounts Receivable and Accounts Payable Agings, Personal Financial Statemants and Personal income
Tax Returns. The undersigned understands that the Bank will tely on all financial Information, whenever provided, and that such information is a
material inducement to Bank to make, to continue to make, of otherwise extend credit accommodations to the undersigned. The undersigned
covenants and agrees to notify Bank of any adverse material changes in her/hisfits financial condition in the future, The undersigned further

cunderstands and acknowledges that there are criminal penaltias for giving false financlat information to federally insured financial institutions.

TERMINATION OF AUTOMATIC PAYMENTS. If at any time and for any treason, Borrower or Lender terminates the Automatic Payment feature
of this Note, Lender may increase the variable imersst rate applied tothe unpaid balance of said Note by an additional one-half percentage point.

BUSINESS LOAN AGREEMENT. The Note is subject to the tarms and conditions of that Business Loan Agreement executed by Borrower in favor

of Lender on February 1, 2006, as amended from time to time.

LETTER OF CREDIT SUBLINE EXHIBIT, An exhibit, titled "Letter of Credit Sublina Exhibit," is attached to this Note and by this seference is made

a part of this Note just as if all the provisions, terms and conditions of the Exhibit had been fully set forth in this Note.

SUCCESSOR ‘INTERESTS. The terms of this Note shail be binding upon Borrower, and upon Borrower's heirs, personal representatives,

successors and assigns, and shall inure to the benefit of Lender and its successors and assigns.

GENERAL PROVISIONS. ff any part of this Note cannot be enforced, this fact will not affect the rest of the Note. Lender may delay or forgo
snforcing any of its rights or remedies under this Note without losing them. Borrower and any other person whe signs, guarantees or andorses
this Note, to the extent allowed by law, waive any applicable statute of limitations, presentment, demand for payment, and notice of dishonor.
Upon any change in the terms of this Note, and unless otherwise exprassly stated in writing, no party who signs this Note, whether as maker,
guarantor, accommodation maker of endorser, shall ba refeased from liability, All such parties agree that Lender may ranew or extend
{repeatedly and for any length of time} this loan or release any party or guarantor oF collataral: or impair, faif to realize upon or perfect Lender's
security interest in the collateral; and take any other action deemed necessary by Lender without the consent of of notice to anyone, All such
parties also agree that Lender may modify this !oan withowt the consent of or notice to anyone other than the: pay with Phare Mpditication

is made, The obligations under this Note are joint and several.
Filed og/21/16-ase 2:17-cv-01123-WBS-DB Reggungnogégoriied 10/15/19 Page 271 of 481 Doc 90

PROMISSORY NOTE
Loan No: 9125000150-3 (Continued) Paga 3

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS NOTE, INCLUDING THE VARIABLE
INTEREST RATE PROVISIONS. BORROWER AGREES TO THE TERMS OF THE NOTE.

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

BORROWER:

INVER ANUFACTURING GROUP, INC.

Deepal Wannakuwatte, President/CEO of
Interatianal Manufacturing Group, Ine.

     

   

  

LASER ID Lending, Var. 5.2210 DOL Cea, Hadad Finangiel Sowing, ins. 1997, 7 At Puptee Baweeepd,  - D9 LNGRILPLAD ROG Thee PAST

Exhibit G-1, Page 000124
Filed o9/21/1¢6C ase 2:17-cv-01123-WBS-DB RogumensgggFiled 10/15/19 Page 272 of 481 Doc 90

EXHIBIT G-2

Exhibit G-2, Page 000125
Filed o9/21/1 cae 2:17-cv-01123-WBS-DB ROsumenbIggghiled 10/15/19 Page 273 of 481 Doc 90
. PROMISSORY NOTE ‘ |

 

   

   
    

     
  

     

 
 

References jn the shaded ares are for Lender's use only and do not limit tha applicability of this document to any particular loan or item.
Any item above containing “***" has baen omitted dua to text length timitations.

    
 

 

  

 

Borrower: — international Manufacturing Group, ‘Inc. Lender: Callfornia Bank & Trust
879 F Streat, Suite 120 Central Valley Sacramento Region Corporate Banking
West Sacramento, CA 95605 1331 Broadway

Sacramento, CA 95816

 

Principal Amount: $2,000,000,00 initial Rate: 8.750% Date of Note: January 8, 2007

PROMISE TO PAY. International Manufacturing Group, Inc. ("Borrower") promises to pay to California Bank &. Trust (*Lender®}, or order, in
iawiui money of the United States of America, the principal amaunt of Two Million & 00/100 Dolfars ($2,000,000,00} of so much as may be
outstanding, together with interest on the unpaid outstanding principal balance of each advance. Interest shat) be calculated from the date of
each advance unti repayment of each advance.

PAYMENT. Borrower will pay this loan in ans payment of all outstanding principal plus all accrued unpaid interest on January 31, 2008, In
addition, Borrower will pay regular monthly payments of all accrued unpaid interest due as of each payment date, beginning January 31, 2007,
with all subsequent interest payments to be due on the last day of each month efter that. Unless otherwise agreed or required by applicable
law, payments will be appfied first to any accrued unpaid interest; then to principal; then to any unpaid collection costs; and then to any late
charges. The annual interest rate for this Note is computed on a 365/360 basis; that is, by applying the ratio of the annual Interest rate over a
year of 360 days, muitiplied by the outstanding principal balance, multiplied by the actual number of days the principal balance fs outstanding,
Borrower will pay Lender at Lender's address shown above or at such other place as Lender may designate In writing.

VARIABLE INTEREST RATE. The interest rate on this Note is subject to change fram time to time based on changes in 4n index which is the
rate of interest set from time to time by Bank as its Prime Rate. California Bank & Trust Prime Rate Is determined by Bank as 4 means af pricing
credit extensions to some customers and is neither tied to any external rata of interest or index nor is it necessarily the lowest rate of interest
charged by Bank at any given time for any particuiar class of customers or credit extensions {the "Index"]. The Index is not necessarily the
lowest rate charged by Lender on its loans and is set by Lender in its sole discretion, If the Index becomes unavailable during tha term of this
Joan, Lender may designate a substitute index after notifying Borrower. Lender will tell Borrower the currant index rate upon Borrower's
request. The interest rate change will not occur more often than each Dey. Borrower understands that Lender may make foans based on other
rates as well. Tha Index currently Is 8.250%, The interest rate to be applied to the unpaid principal balance during this Note will be at a rate of
0.500 percentage points over the Index, resulting in an initial rate of 8.750%, NOTICE: Under no circumstances will the interest rate on this
Note be more than the maximum rate atlowed by applicable law. :

PREPAYMENT; MINIMUM INTEREST CHARGE. Borrower agrees that all ioan fees and other prepaid finance charges are earned fully as of the
ate of the loan and wif not ba subject to refund upon early payment {whether voluntary or as a result of default), except as otharwise required
ylaw. in any event, even upon full prepayment of this Note, Borrower understands that Lender is antitled to 4 minimum Interest charge of

$200.00, Other than Borrower's obligation to pay any minimum interest charge, Borrower may pay without penalty all of a portion of the

amount owed earlier than it is due. Early payments will not, unless agreed to by Lender in writing, relieve Borrower of Borrowar's Obligation to
continue to maka payments of accrued unpaid intarest. Rather, early paymants will reduce the principal balance ‘due. Borrower Agrees not to
send Lender payments marked “paid in full", “without recourse", or similar language. |f Borrower sends such a payment, Lender may accept it
without losing any of Lender's rights under this Note, and Borrower will remain obligated to pay any further amount owed to Lander. All written
communications concerning disputed amounts, including any check or other payment instrument that indicates that the payment constitutes

“paymant in full” of the amount owed or that is tendered with other conditions or fimitations or as full satisfaction of a disputed amount must be

maited or delivered to: California Bank & Trust, Central Valley Sacramento Region Corporate Banking, 1331 Broadway, Sacramento, CA

95816.

LATE CHARGE. [If a payment is 15 days or more late, Borrower will ba cherged 6.000% of the regularly scheduled payment or $600.00,
whichever is less,

INTEREST AFTER DEFAULT. Upon default, the interest rate on this Note shall, if permitted under applicable law, immediately increase by adding
a 5,000 percentage point margin (“Default Rate Margin*}. The Default Rate Margin shall siso apply to each succeeding interest rate change that
would have appliad had thera been no default, '

DEFAULT, Each of the following shall constitute an event of default ("Event of Default"} under this Note:
Payment Default, Borrower faifs to make any payment when due under this Note.

Other Defaults, Borrower falls to comply with or to perform any other term, obligation, covenant or condition contained in this Note or in
any of the related documents or to comply with or to perforrn any term, obligation, covenant or condition contained in any other agreement
beiween Lender and Borrower,

Defautt in Favor of Third Parties, ‘Borrower or any Grantor defaults under any joan, extension of credit, security agreement, purchase or
sales agreement, of any other agreement, in favor of any other creditor or person that may materially affect any of Borrower's Property or
Borrower's ability to repay this Note or perform Borrower's obligations under this Note or any of the related documents.

False Statements. Any warranty, representation or statement made or furnished to Lander by Borrower or on Borrower's behalf under this
Note or the related documents is faisa or misleading in any material respect, either now or at the time made or furnished or bacomes false
or misleading at any time theseafter, :

Insolvency. The dissolution or termination of Borrower's existance as a going business, the insolvency of Borrower, the appointment of a
receivar for any part of Borrower's property, any assignment for the benefit of creditors, any type of creditor workout, of the
commencement of any proceeding under any bankruptcy or insolvency laws by or against Borrower.

Creditor of Forfeiture Proceedings. Commencement of forectosure or forfeiture proceedings, whether by judicial proceeding, self-help,
repossession or any other method, by any creditor of Borrower or by any governmental agency against any collaterat securing the foan,
This includes @ garnishment of any of Borrower's accounts, including deposit accounts, with Lender. However, this Event of Default shall
’ not apply if there is a good faith dispute by Borrower as to the validity or reasonableness of the claim which is the basis of the creditor or
forfeiture proceading and if Sorrower gives Lender written notice of the creditor or forfeiture proceeding and deposits with Lender monies ot
a surety band for the creditor or forfeiture proceeding, in an amount determined by Lender, in its sole discretion, as being an adequate
reserve of bond foy the dispute. Exhibit G-2, Page 000126

Events Affecting Guarantor. Any of the preceding events occurs with respect to any Guarantor of any of the indebtedness or any
Filed 09/21/16 Case 2:17-cv-01123-WBS-DB OGL endAggQFiled 10/15/19 Page 274 of 481 Doc 90
t :

- : PROMISSORY NOTE
Loan No: $3163000288-3 (Continued) Page 2

 

Guarantor dies or becomes incompetent, or revokes or disputes the validity of, or fiabillty under, any guaranty of the indebtedness
evidenced by this Note. In the event of a death, Lender, at its option, may, but shall not be required to, parmit the Guarantor's estate to
assume unconditionally the obfigetions arising under the guaranty In a manner satisfactory to Lender, and, in doing so, cure any Event of
Default.

Change tn Ownership, Any change in ownership of twenty-five percent (25598) of more of the common stock of Borrower,

Adverse Change. A material adverse change occurs in Borrower's financial condition, or Lender believes the prospect of paymant or
performance of this Note is impaired.

insecurity. Lender in good faith believes itself insecure.

Cure Provisions. H any default, other than a defautt in payment is curable and if Borrower has not been given z notice af a breach of the
same provision of this Note within the preceding twelve {12} months, it may be curad if Borrower, after receiving written notice from
Lender demanding cure of such default: {1} cures the default within fifteen (15} days; or {2} If the cura requires more than fifteen (15)
days, immediately initiates steps which Lender deems in Lendar's sole discretion to be sufficiant to cure the default and thereafter
continues and completes all reasonable and necessary staps sufficient to produce complisnca as soon as reasonebly practical.

LENDER'S RIGHTS, Upon default, Lender may declare the entire unpaid principal balance under this Note and all accrued unpaid interast
immediately due, and then Borrower wil! pay that amount.

ATTORNEYS’ FEES; EXPENSES. Lender may hire or pay someone else to help collect this Note # Borrower does not pay. Borrower will pay
Lender that amount. This includes, subject to any limits under applicable jaw, Lender's attorneys’ fees and Lender's legal expenses, whether or
not there is a lawsuit, including attorneys’ fees, expenses for bankruptcy proceedings {inctuding afforts to modify or vacate any automatic stay
or injunction}, and appesis, Borrower also will pay any court costs, in addition to all other sums provided by law.

JURY WAIVER. To the extent permitted by applicable law, Lender and Borrower hereby walve the right to any jury trial in any action,
proceeding, or counterclaim brought by either Lender or Borrower against the other.

GOVERNING LAW. This Note will be governed by federal law applicable to Lender and, to the extent not preempted by tedoral jaw, the laws of
the State of California without regard to its conflicts of jaw provisions. This Note has been accepted by Lender in the State of California.

CHOICE OF VENUE. If there is a lawsuit, Borrowet agrees upon Lender's request to submit to the jurisdiction of the courts of Sacramento
County, State of California,

COLLATERAL. Borrower acknowledges this Nota is secured by the foliowing collateral described in the security instrument listed herein: a
fetter of credit described in a Commercial Pledge Agreement dated January 8, 2007.

LINE GF CREDIT. This Note evidences a revolving lina of credit. Advances under this Note may be requested either orally or in writing by
Borrower or as provided in this paragraph, Lender may, but need not, raquire that all oral requests be confirmed in writing. All commurications,

‘structions, or directions by telephone or otherwise to Lender are to be directed to Lender's office shown above. The following persons ,

‘rantly are authorized to request advances and authorize payments under the line of credit until Lender recaives from Borrower, at Lender’s —
wddress shown above, written notice of revocation of their authority: Deepal Wannakuwatte, President/CEO of Internations) Manufacturing
Group, Inc.; and Betsy Wannakuwatte, Secretary of International Manufacturing Group, inc. Borrower agrees to be ltable for ali sums either:
{A} advanced in accordance with the instructions of an authorized person or (B} credited to any of Borrower's accounts with Lender. The
unpaid principal balance owing on this Note at any time may ba evidenced by endorsements on this Nota or by Lender's internal records,
inctuding daily computer print-outs.

DEPOSIT AGREEMENT SECURITY. Borrower hereby grants a sacurity interest to Lender in any and all deposit accounts (chacking, savings,
money market Or time) of Borrower at’ Lender, now existing or hereinafter opened, to secure its Indebtedness hereunder. This includas all
deposit accounts Borrower holds jointly with someone else.

FINANCIAL STATEMENT CERTIFICATIONS. Tha undersigned. hereby cortifias to California Bank & Trust ("Bank") that all financlal information
(“Information”) submitted to Bank now and at all times during the terms of this loan does, and will, fairly and accurately represent the financial
condition of the undersigned, all Borrowers and Guarentors. Financial Information includes, but is not limited to afl Business Financial
Statements {including interim and Year-End financial statements that are company prepared and/or CPA-prepared}, Business Income Tax
Returns, Borrowing Basa Certificates, Accounts Receivabla and Accounts Payable Agings, Persone! Financial Statements and Personal income
Tax Returns. The undersigned understands that the Bank will rely on all financial information, whenever provided, and that such information is a
material inducement to Bank to make, to continue to make, or otherwise extend credit accommodations to the undersigned. The undersigned
covenants and agrees ta notify Bank of any adverse material: changes in her/his/its financial condition in the future. The undersigned further
understands and acknowledges thai there are criminal penalties for giving false financial information to federally insured financial institutions.

TERMINATION OF AUTOMATIC PAYMENTS. If at any time and for any reason, Borrower or Lender terminatas the Automatic Payment feature
of this Note, Lander may increase the variable interest rate applied to the unpaid balance of said Note by an additional one-half percentage paint.

BUSINESS LOAN AGREEMENT. This noie is subject to the terms and‘ conditions of the Business Loan Agreement executed by the Borrower in
favor of Lender on July 14, 2006.

LETTER OF CREDIT SUBLINE EXHIBIT. An exhibit, titled “Letter of Credit Subline Exhibit,” is attached to this Note and by this reference is made
. @ part of this Note just as if all the provisions, terms and conditions of the Exhibit had bean fully set forth in this Note.

SUCCESSOR INTERESTS, The tezms of this Note shall be binding upon Borrower, and upon Borrower's heirs, persona! representativas,
successors and assigns, and shail inure to the benefit of Lender and its successors and assigns.

GENERAL PROVISIONS. H any part of this Note cannot be enforced, this fact wili not affect the rest of the Note. Lender may delay or forgo
enforcing any of its rights or remedies under this Note without losing them. Borrower and any other person who signs, guarantees or endorses
this Note, to the extent allowed by law, waiva any applicable statute of limitations, presantment, demand for payment, and notice of dishonor.
Upon any change in the terms of this Note, and unless otherwise expressly stated in writing, no party who signs this Note, whather as maker,
“yarantor, accommodation maker or endorser, shall be raleased trom liability. AH such parties agree thet Lender may renew or extend

deatedly and for any fength of time} this loan or ralease amy party or guarantor of collateral; or impair, fail to realize upon of perfect Lender's

surity interest in the collateral: and. take any other action deemed necassary by Lender without the consent of or notica to anyone. All such
varties also agree that Lender may modify this joan without the consent of of notice to anyone other than the party with whom the moditication
is madg. The obligations under this Note are joint and several.

Exhibit G-2, Page 000127
Cited o9/21/T-aSe 2:17-cv-01123-WBS-DB DesumMenigsdgacriled 10/15/19 Page 275 of 481 Doc 90

~ . PROMISSORY NOTE ‘
Loan No: 9163000288-3 (Continued) Page 3

 

-RIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS NOTE, INGLUDING THE VARIABLE
INTEREST RATE PROVISIONS. BORROWER AGREES TO THE TERMS OF THE NOTE.

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

BORROWER:

 

 

 

eepal Siannakuwatte,. * “PresidentiCEO of
In i Manufacturing Group, inc. £ Manufactufing Group, Inc.

 

LASER BAG enone, Ue. $57 20 OGk Cope. Mattend faeacial Selariny, wa POT, EGGI. AD RghIN Maratyed, © CA LAMPRLPLIDZG FC TA237IO eR

Exhibit G-2, Page 000128
Filed 09/21/16 2S 2:17-cv-01123-WBS-DB DOsumenhS oq iled 10/15/19 Page 276 of 481 Doc 90

EXHIBIT G-3

Exhibit G-3, Page 000129
Filed og/21/1e-ase 2:17-cv-01123-WBS-DB Recaiment4aciled 10/15/19 Page 277 of 481 Doc 90
CHANGE IN TERMS AGREEMENT

 

 

References i in the shaded area are for Lender's 5s use e only and do not limit the applicability © of this document to any particular loan or itt
Any item above containing "***” has been omitted due to text iength limitations.

Borrower: — international Manufacturing Group, Inc. Lender: California Bank & Trust
879 F Street, Suite 120 Central Valley Sacramento Region Corporate Banking
West Sacramento, CA 95605 . 1331 Broadway

Sacramento, CA 9581B

 

Principal Amount: $2,000,000.00 , Initial Rate; 8.750% Date of Agreement: February 20, 2007

DESCRIPTION OF EXISTING INDEBTEDNESS.

The Businsss Loan Agraement dated July 14, 2006 and the Promissory Note dated January 8B, 2007, in the original principal amount of
$2,000,000.00, from International Manufacturing Group, Inc. to Lender.

DESCRIPTION GF COLLATERAL,
irrevocable Letter of Credit, Number 145/06, dated November 2, 2006, issued by American Security Bank.

DESCRIPTION OF CHANGE IN TERMS,

1) The Note is subject to the terms and conditions of that Business Loan Agreement executed by Borrower in favor of Lender, as amended and
restated on February 20, 2007.

All other terms and conditions shall remain the same.

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of the original obligation or obligations, including all
agreements evidenced or securing the obligation(s}, remain unchanged and in full force and effect.. Consent by Lander to this Agreement does
not waive Lendar's right to strict pedormance of the obligation(s) as charigad, nor obligate Lender to make any future change in terms. Nothing
in this Agreement will constitute a satisfaction of the obligationis}, It is the intention of Lender to retain as flable parties alt makers and
endorsers of the original obligationis}, including accommodation perties, unless @ party is exprassly released by Lender in writing. Amy maker or
endorser, including accommodation makers, will not be released by virtue of this Agreement. if any person who signed the original obligation
does not sign this Agreement below, then all persons signing below acknowledge that this Agreemant is given conditionaily, based on the
representation to Lander that the non-signing party consents to the changes and provisions of this Agreement or otherwise will not be relaasad
by it. This waiver applies not only to any initial extension, modification or release, but also to’ all such subsequent actions.

FINANCIAL STATEMENT CERTIFICATIONS. The undersigned hereby certifies to California Bank & Trust ("Bank"} that all financial informetion
("Information") submitted to Bank now and at ail times during the terms of this joan does, and will, fairly and eccurataly represent the financial
andition of the undersigned, a!l Borrowers and Guarantors. Financial Information includes, but is not limited ta all Busingss Financial
tatements {including Interim and Year-End financial statements that are company prepared and/or CPA-prepared), Business Income Tax
Returns, Borrowing Base Certificates, Accounts Receivable and Accounts Payable Agings, Persona! Financial Statements and Personal income
Tax Returns, The undersigned understands that the Bank will rely on alt financial information, whenever provided, and that such information is a
material inducement to Bank to make, to continue to make, or otherwise extend credit accommodations to the undersigned. The undersigned
cavenants and egrees to notify Bank of any advarse material changes: In her/his/its financial condition in the future. The undersigned further
understands and acknowledges that there are criminal penalties for giving falsa financial information to federally insured financial institutions.

DEPOSIT AGREEMENT SECURITY. Borrower hereby grants a security interest to Lender in any and all deposit accounts ichecking, savings,
maney market or time) of Borrower at Lender, now existing or hereinafter opened, to secure its indebtedness hereunder. This includas all

deposit accounts Borrower holds jointly with someone elsa,

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ ANO UNDERSTOOD ALL THE PROVISIONS OF THIS AGREEMENT, BORROWER
AGREES TO THE TERMS OF THE AGREEMENT,

BORROWER:

ee mo

   

 

ie al Wannakuwatte,  PregidanCEO of ~
international Manufacturing Graup, tnc.

 

LASLA FRO Lending. Van. 5.44.00 007 Gant, Halend Finanaiad Selitiena, lac. VOGT, 2007. - Ak Aight Raneead, - CA LYCRA FS TH-24127 PRT

Exhibit G-3, Page 000130
Filed 09/21/16C ase 2:17-cv-01123-WBS-DB BagumensAggoFiled 10/15/19 Page 278 of 481 Doc 90

EXHIBIT G-4

_ Exhibit G-4, Page 000131
Filed 09/21/16C@Se 2:17-cv-01123-WBS-DB RegengeniAdoFiled 10/15/19 Page 279 of 481 Doc 90
-HANGE IN TERMS AGREEN... NT

 

” References in the boxes above are for Lender's § use only and do r net limit the applicabllity of this document t to any Y particular loan or item!
Any item above containing “***" has been omitted due te text length limitations.

 

Borrower: International Manufacturing Group, Inc. Lender: California Bank & Trust
879 F. Street, Suite 120 Central Valley Sacramento Region Corporate Banking

West Sacramento, CA 95605 1331 Broadway
. Sacramento, CA 95818

Principal Amount; $2,000,000,00 initial Rate: 7.750% Date of Agreement: January 22, 2008

DESCRIPTION OF EXISTING INDESTEDNESS. ‘The Businass Loan Agreement dated December 12, 2007 and the Pramissory Note dated January
8, 2007, in the original principal ammount of $2,000,000.00, as amended by that certain Change In Terms Agreement dated February 20, 2007,
from international Manufacturing Group, Inc. to Lender.

DESCRIPTION OF COLLATERAL. -
irrevocable Letter of Credit, Number 145/06, dated November 2, 2006, issued by American Security Bank.

DESCRIPTION OF CHANGE IN TERMS.

i. The frrevocable Letter of Credit, Number 145/06, dated Navember 2, 2006, issuad by American Sacurity Bank, is hereby deleted as
collateral

2. Money Market Account Number 1260098679, in the name of International Manufacturing Group, Inc., with Lender, with an approximate
balance of $2,000,000.00, is hereby added as collateral,

All ather terms and conditions shall ramain the same.

CONTINUING VALIDITY. Except es expressly changed by this Agreement, the terms of the original obligation or obligations, including all
agreements evidenced or securing the obligation{s}, remain unchangad and In full force and effect. Consent by Lender to this Agreemant does
not waive Lender's right to strict performance of the abligation{s) as changed, nor obligate Lender to make any future change in terms. Nothing
in this Agreement will constitute a eatisfaction of the obligation{s). lt is the intention of Lender to retain as liable parties all makers and
endorsers of the original obligation{s), including accommodation parties, unless a party is expressly released by Lender in writing, Any maker or
endorser, including accommodation makers, will not be raleased by virtue of this Agreement, H any person who signed the original abiigation
does not sign this Agreemont below, then all persons signing below acknowledge that this Agreament is given conditionally, based on the
representation to Lender that the non-signing party consents to the changes and provisions of this Agraement or otherwise will not be released
by ft. This waiver applies not aniy to any Initial extension, modilication or release, but also to al} such subsequent actions,

VANGIAL STATEMENT CERTIFICATIONS, Tha undersigned hereby certifies to California Bank & Trust ("Bank") that alt financial information

nformation") submitted to Bank now and at all times during the terms of this loan doas, and will, fairly and accusataly reprasent the financial
condition of the undersigned, all Borrowers and Guarantors. Financial Information includes, but is not limited to all Business Financial
Statements {including Interim and Year-End financial statements that ara company prepared and/or CPA-prapared}, Business Income Tax
Returns, Borrowing Base Certificates, Accounts Receivabie and Accounts Payable Agings, Personal Financial Statements and Personal Income
Tax Returns. The undersigned understands that the Bank will rely on all financial information, whenever provided, and that such information is a
material inducement to Bank to make, to continues to make, or otherwise extend credit accommodations ta the undersigned. The undersigned
covenunts and agrees to notify Bank-of any adverse material changes in her/his/its finencial condition in the future. The undersigned further
understands and acknowledges that there are criminal panaities for giving false financial information to federally insured financial institutions.

DEPOSIT AGREEMENT SECURITY. Borrower hereby grants a security interest to Lender in any and ali deposit accounts (checking, savings,
money market or time) of Borrower at Lender, now existing or hereinafter openad, to secure its indebtednass hereunder. This inctudes ail

deposit accounts Barrower holds jointly with someone else.

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS AGREEMENT. BORROWER
AGREES TO THE TERMS OF THE AGREEMENT.

BORROWER:

 
 

ERNATIGNAL MANUFACTURING GROUP, INC,

  

LACEA FED Leming, Ve, $2700 5K8 Cup. Handand Fevgaeist Enapieny, Inc, (097, 200A. A ght Revel, CA LACTNLERMIIOC.FO IN 23471 SH

Exhibit G-4, Page 000732
Filed og/2s1 ease 2:17-cv-01123-WBS-DB Ragumeng sagqriled 10/15/19 Page 280 of 481 Doc 90

EXHIBIT G-5

Exhibit G-5, Page 000433
ase 2:17-cv-01123-WBS-DB Reg Ih48griled 10/15/19 Page 281 of 481 Doc 90
° at

ViWiw munEEw a

   

Filed 09/21/1

Carn tuiek. 35

 

 
      

 

 

i es .
e x a wate

References in the boxes above are for Lender’s use onty and do not limit tha applicability of this document to any particutar loan’or item.
Any item above containing "***" has been omitted due to taxt length timitetions.

 

 

 

 

Borrower: International Manufacturing Group, Inc. Lender: California Bank & Trust
8795 F Street, Suite 120 Central Valley Sacramento Region Corporate Banking

West Sacramenta, CA 95605 1331 Broadway
: . , - Sacramento, CA 95819

Principal Amount: $2,122,346.00 Initia] Rate: 6.500% Date of Agreement: February 22, 2008

DESCRIPTION GF EXISTING INDEBTEDNESS. The Business Loan Agreement dated December 12, 2007 and the Promissory Note dated Janaury
8, 2007, in the origina! emount of $2,000,000,.00, as amanded by those certain Change In Terms Agreements datad February 20, 2007 and

January 22, 2008, trom International Manufacturing Group, inc. to Lender.

DESCRIPTION OF COLLATERAL. ‘

Money Market Account Number 1250098679,

DESCRIPTIDN OF CHANGE IN TERMS.

1) The Maturity date is heraby amended from January 31, 2008 to January 18, 2009.

2) The Letter of Credit Subline is hereby amended. Sea Letter of Cradit Sublina Exhibit attached,

3} The Revolving Line of Credit amount is heraby increased from §2,000,000,.00 to $2,122,346.00.

4) Money Market Account Number 1260098679, In hereby deleted as collateral.
5) Irrevocable Standby Letter of Credit Numbar 5171596, issued February 20, 2008, By ABN Amro Bank, in the amount of $2,122,346,00, is
heraby added as collateral.

The Note js hereby amended and restated as follows.

PROMISE TO PAY. International Manufacturing Group, Inc. {"Borrower”} promises to pay to California Bank & Trust ("Lender"), or ordar, in
fawiul money of the United States of America, the principal amount of Two Millon One Hundred Twenty-two Thousand Three Hundred Forty-six
& 00/100 Dollars ($2,122,346.00} or so much as may be outstanding, together with Interest on the unpaid outstanding principal balance of
each advance, ténterest shall be calculated from the date of each advance untit repayment of each advance.

PAYMENT. Borrower will pay this loan in one payment of all outstariding principal plus: eli accrued unpaid Interest on January 18, 2009, In
addition, Borrower will pay regular monthly payments of all accrued unpaid interest due as of each payment date, beginning March 31, 2008,
ith ail subsequent interest payments to be due on the Jast day of each month after that. Unless otherwise agreed or required by applicable
w, payments will be applied first to any accrued unpaid interest; then to principal: then to any unpaid collection costs: and then to any late
charges. interest on this loan is computed on a 365/360 simple interest basis; that is, by epplying the ratio of the annuaf interest rate over a
year of 360 days, multiplied by the outstanding principal bafance, multiplied by the actual number of days the principal balance fs outstanding.
Borrower will pay Lender at Lender's address shown above or at such other. place as Lender may designate in writing.

VARIABLE INTEREST RATE. Tha interest rate on this loan is subject to change from time to time based on changas In an index which is the
rate of interest set from time to time by Bank as its Prime Rate. California Bank & Trust Prime Rate is determined by Bank as a means of pricing
credit extensions to some customers and Is neither tied to any external rate of Interest or index nor is it necessarily the fowes{ rote of interest
charged-by Bank at any given time for any particular class of customers or credit extensions {the “tndex"), The index is not nacessarily the
lowast rate charged by Lender on its loans and is set by Lender in its sole discretion. $f the index becomes unavailable during the termi of this
loan, Lander may designate @ substitute index after notifying Borrower. Lender will tell Borrawer the current Index rate upon Borrower's
raquest. The interest rata change will not occur more often than aach Day. Borrower understands that Lender may maka loans based on other
ratas as well. Tha Index currently is 6.000% per annum, The interest rate to ba applied to the unpaid principal balance during this foan will be
at a rate of 0.500 percentage points over the Index, resulting in an initial rata of 6.500% per ennum, NOTICE: Under no circumstances will the

intarest rate on this joan be more than the maximum rate allowed by applicable law. ,
PREPAYMENT; MINIMUM INTEREST CHARGE. Borrower agrees that all {oan fees and other prepaid finance charges are earned fully as of the
date of the loan and will not be subject to refund upon early payment (whether voluntary or as a result of default), except as otharwise required
by law. fn any evant, even upon full prepaymant of this Agreement, Borrower understands that Lendar is entitlad to a minimum interest charge
of $200.00, Other than Borrower's obligation to pay any minimum interest charge, Borrower may pay without penalty all or a portion of the
amount owed earlier than it is due. Early payments will not, unless agreed to by Lender in writing, relieve Borrower of Sorrower's obligation to
continue to make payments of accrued unpaid interest. Rather, early payments will reduce the principal balance due. Borrower agrees not to
send Lender payments marked “paid in full", *without recourse’, or similar language. if Borrower sands such payment, Lender may accept it
without losing any of Lender's rights under this Agreement, and Borrower will remain obligated to pay any further amount owed to Lendar, All
written communications concerning disputed amounts, including any check or other payment instrument that indicates that the payment
constitutes “payment in full" of tha amount owed or that is tendered with other conditions or limitations or as full satisfaction of a disputed
amount must be mailed of delivered to: California Bank & Trust, Centrat Valley Sacramento Region Corporate Banking, 133} Broadway,
Sacramento, CA 95818.
LATE CHARGE, If a payment is 15 days or more late, Borrower will be chargad 6.000% of the regularly scheduled payment or $500.00,
whichever is less.
INTEREST AFTER DEFAULT. Upon default, the interest rate on this loan shall, if permitted under applicabie law, immediately inctease by adding
a 5.000 percentage point margin {"Default Reta Margin"). The Default Rate Margin shall also apply to each succeeding interest rate change that
would have applied had there been no default,
“FAULT. Each of the following shall constitute an Event of Default under this Agreement:

Payment Default. Borrower fails to make any payment when due under the Indebtedness.

Other Defaults, Borrower fails to comply with or to perform any other term, obligation, covenant or condition contained in this Agreament
or in any of the Related Documanis or to comply with or to perform any term, obligation, covenant or condition contained in any other
agreement between Lender and Gorrower. :

Default In Favor of Third Parties. Borrower defaults under any Joan, extension of credit, security agreemant-Hipheey Free eae ment,
ase 2:17-cv-01123-WBS-DB MPAIS8qFiled 10/15/19 Page 282 of 481 Doc 80
Filed osu craw Icnivia AVHEEMEL.

Loan No: 0181803-0003 (Continued) ' Page 2

or any other agreament, in favor of any other craditor or person that may materially aifect any of Borrower's property or ability to parform
Borrower's obligations under this Agreement or any of the Related Documents.

False Statements. Any warranty, representation or statement made or furnished to Lender by Borrower or on Borrower's behalf under this
Agreement or the Related Documents is false or misieading in any material respect, aither now or at the time made or futnishad or becomes
false or misleading at any time thereafter. oo

Insolvency. The dissofution or termination of Borrower's existence os 8 going business, the insolvency of Borrower, the appointment of a
receiver for any part of Borrower's proparty, any assignment for the benefit of creditors, any type of creditor workout, or tha
commencement of any proceeding under any bankruptcy or insolvency faws by or against Borrower.

Creditor or Forfeiture Proceedings, Commencament of forectosure or forfeiture proceedings, whether by judicial procaeding, self-help,
reposseésion of any other method, by any creditor of Borrower or by any governmantal agency against any collateral securing the
indebtedness. This includes a garnishment of any of Borrower's accounts, including deposit accounts, with Lender, However, this Evant
of Default shall not apply if there is a good faith dispute by Borrower as to the validity or reasonablenass of the claim which is the basis af
the creditor or forfeiture proceeding and if Borrower gives Lendar written notica of the creditor or forfeiture. Proceeding and deposits with
Lender monies or a surety bond for the creditor or forfeiture proceeding, in an amount determined by Lander, in its sote discretion, as being
an adequate reserve or bond for the dispute.

Events Affecting Guarantor. Any of the preceding events occurs with respect to any guarantor, endorser, suraty, of accommodation party
of any of the Indebtedness or any guarantor, endorser, surety, of accommodation party dies or becomes incompatent, or revokes or
disputes the validity of, or liability under, any Guaranty of the Indebtedness evidenced by this Note.

Change In Ownership. Any change in ownership of twenty-five porcant {25%) or more af the common stock of Borrower.

Adverse Change. A materlal adverse change occurs in Borrower's financial candition, or Lender believes tha prospect of payment or
performance of the Indebtedness is impaired. :

insecurity. Lender in good faith believes itself insecure.

Cure Provisions, Hf any defauh, other than a dafault in payment is curable and if Borrower has not been given a notice of a braach of the
same provision af this Agreement within the preceding twelve (12) months, it may be cured if Borrower, after receiving writtan notice from
Lender demanding cure of such default: {7) cures the default within fiftean (15) days; or (2) if the cure tequires more than fiftaan (15}
days, immediately Initiates steps which Lender deems in Lender's sole discretion to be sufficient to cure the default and thereafter
continues and completes all reasonable and necessary steps sufficient to produce compliance as soen 45 reasonably practical.

LENDER'S RIGHTS. Upon default, Lender'may declare the entire unpaid principal balance under this Agreement and afl secrued unpaid interest

immediately dus, and then Borrower wili pay that amount. .

ATTORNEYS' FEES; EXPENSES, Lender may hire or pay someone alse to help collect this Agreement if Borrower does not pay. Borrower wilt

pay Lender that amount, This includes, subject to any limits under applicable law, Lender's sttorneys' fees and Lender's fegal expanses,
vhether or not there is a lawsuit, including attorneys' fees, expenses for bankruptcy proceedings {including efforts to modity or vacata any
utomatic stay of injunction}, and appeals. Borrower also will pay any court costs, in addition to all other sums provided by faw.

GOVERNING LAW. This Agreement will be governed by federal law applicable to Lender and, to the extent not preempted by federal law, the
laws of the State of California without regard to Its conflicts of law provislons. This Agreement has been ecceptad by Lendar in the State of

California.

CHOICE OF VENUE. If there is a fawsuit, Borrower agrees upon Lender's request to submit to the Jurisdiction of tha courts of Sacramento
County, State of Catifornia. ,

COLLATERAL. Borrower acknowledges this Agraement is secured by the following collateral described in the security instrument listed herein:

irrevocable Latter of Credit Numbar $171596, issued February 20, 2008, By ABN Amro Bank, in the amount of §2,122,346.00, together with
all renewals of, extensions of, modifications of, refinancings of, consolidations of, and substitutions for the note or credit agreement,

LINE OF CREDIT, This Agreement avidences a revolving line of credit, Advances under this Agroament may be requested either Orally or in
writing by Borrower or as provided in this paragraph, Lander may, but need not, require that afl oral requasts be confirmed in writing. Alf
communications, instructions, or directlona by telephone or otharwise to Lender are to be directed to Lender's office shown above. Borrower
-agrees ta be liable for all sums either; {4} advanced in accordance with the instructions of an authorized person or (B) credited te any of
Borrower's accounts with Lender. The unpaid principal balanca owing on this Agreement at any time may be evidenced by endorsements on
this Agreement or by Lender's internal records, inctuding daily computer print-outs.

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of the original obligation or obligations, inctuding all
agreements evidenced of securing tha obligationis), ramain unchanged and in full force and affact. Consant by Lender to this Agreement does
not waive Lender's right to strict performance of the obligation{s) as changed, nor obligate Lender to meke any futura change in-terms. Nothing
in this Agreement will constitute a satisfaction of the obligation(s). [t is the intention of Lender to retain as liable parties all makers and
endorsers of the original obligation(s}, including.accommodation parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, inctuding accommedation makers, will not be released by virtua of this Agraement. tf any person who signed the original obligation
does not sign this Agreement below, than all persons signing below acknowledge that this Agreament is given conditionally, basad on the
representation to Lender that the non-signing party consents to tha changes and provisions of this Agraement or otherwise will not be released
by it. This waiver applies not only to any initial extension, modification or release, but also to all such subsequent actions.

FINANCIAL STATEMENT CERTIFICATIONS. Tha undersigned hereby certifies to California. Bank & Trust ("Bank") that all financial information
(“Information”) submitted to Bank now and at ell times during the tarms of this toan does, and will, fairly and accurately represent the financial
condition of the undersignad, all Borrowers and Guarantors. Financiat information includes, but is not fimited to all Business Financial
Statements {including Interim and Year-End financial stataments that are company prepared and/or CPA-prapared), Business Income Tax
Returns, Borrowing Base Certificates, Accounts Receivable and Accounts Peyabla Agings, Personal Financial Statements and Personal Income
Tax Returns. The undersigned understands that the Bank wil refy on all financial information, whenever provided, and that such information is a
material inducement to Bank to make, to continue to make, or otherwise extend credit accommodations ta the undersigned. The undersigned
venants and agrees to notify Bank of any advorse material changes in herfhis/Its financial condition in the future. The undersigned further
Jarstands and acknowledges thai there are criminal penalties for giving false financial information to faderally insured financial institutions.

DEPOSIT AGREEMENT SECURITY. Borrower hereby gramts a security interest to Lander in any and elt deposit accounts (checking, savings,
money market or time) of Borrower at Lander, now existing or hereinafter opened, to secure its Indebtedness heraunder. This includes ail

deposit accounts Borrower holds jointly with someone alse. .
: : ar . Exhibit G-5, Page 009135 _
JURY WAIVER; JUDICIAL REFERENCE. Borrower and Lender each waive thelr respective rights to a trial before 4 jury in connection with any
Filed og/21/162se 2:17-cv-01123-WBS-DB Leas IpsQqgriled 10/15/19 Page 283 of 481 Doc 30

Wiirtiwuh re “siwaw mune;

Loan No: 0181803-0003 (Continued) Page 3

disputes related to this Note, the loan evidenced hereby and any other Iocan documents in connection herewith and therewith. Such disputes
include without limitation any claim by Borrower or Lender, claims brought by Borrower as a class reprasentative on behalf of others, and cfsims
by a class reprasentative on Borrower's behalf as a class member (so-called “class action” suits). This provision shall not apply if, at the time
an action is brought, Borrower's loan is funded or maintained in a state where this jury trial waiver is not permitted by faw. .

If a jury trial waiver is not permitted by applicable jaw and a dispute arises between Borrower and Lender with respect to this Note, its
enforcement or the transactions contemplated by the related loan documents, either of Borrower or Lender may require that it be resalved by
judiciat referance in accordance with California Coda of Civil Procedure, Sections 638, et seq., including without limitation whether the dispute
is subject to a judicial reference proceeding. The referee shail be a retired judge, agreed upon by the parties, from either the American
Arbitration Association {AAA} or Judicial Arbitration and Mediation Service, Inc. (JAMS). It tha parties cannot agree on the referee, the party
who initially selected the reference procedure shall request a panel of ten retired judges from either AAA or JAMS, and the court shall select the
referag from that pano!. The reterea shali be appointed to sit with all of the powers provided by law. The partias agree that time is of tho
essence in conducting the judicial reference proceeding set farth hereln. The costs of the judicial reference proceeding, including the fee ter the
court reporter, shall ba borne equally by tha parties as the costs ere incurred, unless otherwise awarded by the refaree. The referee shall hear
all pre-trial and post-trial matters (including without limitation requests for equitabie relief}, prepare an award with written findings of fact and
conclusions of law and apportion costs as appropriate, The referee shail ba empowered to enter equitable relief as well as legal relief, provide
all temporary or provisional remedies, enter equitable arders that are binding on the parties and rule on any motion that would be authorized in a
trial, including without limitation motions for summary judgment or summary adjudication. Judgment upon the award shall ba entered in the
court in which such proceading was commanced and all parties shall have full rights of appeal. This provision will not be deemed te limit or
constrain Lender's right af offset, to obtain provisional of ancillary remedies, to interplead funds in the event of a dispute, to exercise any
security interest or lien Lender may hold in property of to comply with legal process involving Borrower's accounts or other property.

LETTER OF CREDIT SUBLINE EXHIBIT, An exhibit, titled "Letter of Credit Subline Exhibit," is attached to this Agreement and by this reference
is made o part of this Agreement just as if all the provisions, terms and conditions of the. Exhibit had been fully set forth in this Agreement.

REAFFIRMATION OF GUARANTY OBLIGATIONS. An exhibit, titled “REAFFIRMATION OF GUARANTY OBLIGATIONS,” is attached to this
Agreament and by this reference is made a part of this Agreement just as if all the provisians, terms and conditions of the Exhibit had been fully
set forth in this Agreement, .
SUCCESSORS AND ASSIGNS. Subject to any limitations stated in this Agreement on wansfer of Borrower's Interest, this Agreement shail be
binding upon and inure to the benefit of tha parties, their successors and assigns. if ownership of the Collateral bacomes Vested in a person
other than Borrower, Lender, without notice to Borrower, may deal with Borrower's successors with reference to this Agraament and the
Indebtedness by way of forbearance of extension without releasing Borrower from the obligations of this Agreement or lability under the
Indebtedness. .
MISCELLANEOUS PROVISIONS. ff any part of this Agreement cannot be enforced, this fact will not affect the rest of the Agreement. Lender
may Jelay or forgo enforcing any of its rights or remedies under this Agreement without losing them. Borrower and any other person who
signs, quarantees of endorsas this Agreement, to the axtent allowed by faw, waive any applicable statute of limitations, presentment, demand
‘or payment, and notice of dishonor. Upon any change in the terms of this Agreament, and unless otherwise expressly stated in writing, no
arty who signs this Agreement, whether as maker, guarantor, accommodation maker or endorser, shall be released fram liability. All such
parties agree that Lander may renew or extand {repeatedly and for any length of time) this toan of ralaase@ any party of guarantor or collateral; or
impair, fail to reatize upon or perfect Lender's security interest in the collataral; and take any other action desmad necessary by Lender without
the consent of or notice to anyone, All such panies also agree that Lender may modify this joan without the consent of or notice to anyone
other than the party with whom the modification ia made. The obligations under this Agraement are joint and several,

PRIOR TO SIGNING THIS AGREEMENT, BORROWEH READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS AGREEMENT, INCLUDING THE
VARIABLE INTEREST RATE PROVISIONS, BORROWER AGREES TD THE TERMS OF THE AGREEMENT.

BORROWER:

NTERNATIONAL MANUFACTURING GROUP, INC.

f)..
=

    
      

 

 
 
 

Wannakuwatte, President/CEO

of
‘onal Manufacturing Group, Inc. :

LASER PHO Landing, Ver. $.59.00,000 Copr, Hadrint Fangih Sbyinns, tna, 1997, 7003, All Rights Reowerd. - Ck WHCFNLPLIBLOG.FO Ta-27617 PR)

Exhibit G-5, Page 000436
Filed 09/21/16 aSe 2:17-cv-01123-WBS-DB DoegumpAhsgo Filed 10/15/19 Page 284 of 481 Doc 90

EXHIBIT G-6

Exhibit G-6, Page 000137
Case 2:17-cv-01123-WBS-DB Resume aged! ted 10/15/19 Page 285 of 481 Doc 90
cr

~OANWUC

Filed 09/21/36 nivio AGHEE Mic...

 

 

 
   

 

 

 

 

 

| os

Referencas in the boxes above are for Lender's use onty and do not limit the applicability of this dacument to any particular loan or item.V
Any item above containing "***" has been omitted due to text jength limitations.

 

 

 

 

Borrower: intarnauonal Manufacturing Group, Inc, Lender: California Bank & Trust
675 F Street, Suite 120 Central Vallay Sacramento Region Corporate Banking
West Sacramento, CA 95605 1331 Broadway
Sacramento, CA 95818
Principal Amount: $1,948,710.55 , Date of Agreement: January 5, 2009

DESCRIPTION OF EXISTING INCEBTEDNESS,

The Businass Loan Agreement dated March 5, 2008 and the Promissory Note dated January 8, 2007, in the original. principal amount of
$2,000,000.00, as amended by those certain Changa in Terms Agreements dated February 20, 2007, January 22, 2008 and February 22,

2006 from International Manufacturing Group, (nc. to Lender.

DESCRIPTION OF COLLATERAL.
Irrevocable Stand-By Letter of Credit Number S17 1596, issued February 20, 2008, By ABN Amro Bank, in the amount of $2,122,346.00,

DESCRIPTION OF CHANGE IN TERMS.
1) The Maturity Date is hereby extended from January 18, 2008 to January 18, 2010.
, 2) The Revolving Line of Credit is hereby decreased from $2,122,34B8.00 to $1,348,770,55,
3} The Irrevocable Stand-By Letter of Credit Number $171596, issued February 20, 2008, By ASN Amro Bank, in the amount of
$2,122,346.00, is hereby dafeted as collateral.

4) CD Account Number 1250004923 with Lender, in the name of JTS Communities, tne. is hereby added us collateral.

5) Under no circumstances will the interest rate on the Note be lass than 5.000%.per annum or more than the maximum rate allowed by

applicable Jaw.

6) The Letter of Credit Subline is hereby deleted in its antirey.

7) The Note is subject to the tazms and conditions of that Business Loan Agreement executed by Borrower in favor of Lender, as amended and
restated on November 11, 2008,

The Note is hereby amended and restated as follows:. ;
ROMISE TO PAY. International Manufacturing Group, Inc. ("Borrowar"} promises to pay to California Bank & Trust (“Lender”), or order, in
wiul money of the United States of America, the principal amount of One Miiion Nine Hundred Forty-eight Thousand Sevan Hundred Ten &
55/100 Dollars {$1,948,710,55} or so much as may be outstanding, together with interest on the unpaid outstanding principal balance of aach
advance, interest shail be calculated fram the date of each advance until repayment of each advance,

PAYMENT, Borrower will pay this Jaan in ane payment of all outstanding principal plus all accrued unpaid interest on January 1B, 2010. In
addition, Borrower will pay regular monthiy payments of all accrued unpaid Interest due as of each payment date, beginning January 18, 2009,
with afl subsequent interest payments to be due on the same day of gach month after that. Unless otherwise agreed or required by applicable
jaw, payments will be applied first to any accrued unpeid interest; then to principal: then te any unpald collection costs; and then to any fate
charges, Borrower wilt pay Lender at Lender’s address shown above or at such other place as Lender may dasignate in writing.

VARIABLE INTEREST RATE. The interest rata on this foan is subject to change from time to time based on changes in an Index which is tha
Lender's Prime Rate, Lender's *Prime Rate" means the variable rate of Interest per annum, as adjusted from time to time, established by Lender
as Lender’s prima rate, The Prime Rate is o reference rate that serves ‘as the basis upon which affective rates of intarest are calculated for
loans making reference to the Prime Rate. The Prime Rate is only ane of Lender's reference fates (some of which other raference rates may
determine prime on another basis) and may not be the !owest or best of Lender's reference rates or other rates of interest, {the “index"}, The
Index is not necessarily tha lowest rate charged by Lender on its loans and is set by Lender in its sole discretion, If the Index becomes
unavailable during the term of this joan, Lender may designate a substitute index after notifying Borrower, Lender will tell Borrower the current
index rate upon Borrower's request, The interest rate change will not occur more often than each day; the interest rate on this Note will change
on the date of changas in the index. Borrower understands that Lender may make loans based on other retes as well. The index currently is
3.250% per annum. The interest rate to be appliad to the unpaid principat balance of this loan will bs calculated as described in the "INTEREST
CALCULATION METHOD" paragraph using a rate of 0.500 percentage points over the Index, adjusted if necessary for any minimum and
maximum rate limitations described below, resulting in an initial rate of 5.000%. NOTICE: Under no circumstances wil the interest rate on this
loan be less than 5.000% per annum or more than tha maximum rate allowed by applicable law.

INTEREST CALCULATION METHOD. Interest on this loan is computed on a 365/360 basis; that is, by appiying the ratio of the interest rata over
a year of 360 days, multiplied by the outstanding principal balance, muftiplied by the actual number of days the principal balance is outstanding,
All Interest payable under this loan is computed using this method. This calculation method results in a higher effective interest rato than the
numeric Interest rate stated In the foan documents.

PREPAYMENT; MINIMUM INTEREST CHARGE. Borrower agrees that all loan fees and other prepaid finance charges are earned fully as of the
date of the loan and will not ba subject to refund upon early payment (whether voluntary or as a result of default}, axcept as otherwise eequired
by law. la any event, aven upon full prepayment of this Agreement, Borrower understands that Londer is entitled to a minimum interest charge
of $200.00. Other than Borrower's obligation to pay any minimum interest charge, Borrowar may pay without penalty all or a portion of the
amount owed sarlier than it is due. Early payments will not, unlass agreed to by Lender in writing, rellave Borrower of Borrowar's obligation to
continue t9 make payments of accrued unpaid interast. Rather, early payments will reduce the principal balance due, Borrower agrees not 7¢
sand Lender payments. marked "paid in full", “without recourse’, or similar language. If Borrower sands such a payment, Lender may accept it

hout losing any of Lender's rights under this Agreement, and Borrower will remain obligated to pay any further amount owed to Lender, Alf

ten communications concerning disputed amounts, Inctuding any chack or other payment instrument that indicates thet the payment
_isUtutas "payment in full” of the amount owed or that is tendered with other conditions or imitations or as full satisfaction of a disputed

amount must be mailed of delivered to: California Bank & Trust, Central Valley Sacramento Region Corporate Banking, 1331 Broadway, |

Sacramento, CA 95818.
_ LATE CHARGE. if a payment is 15 days or more fate, Borrower will be charged 6.000% of the regularly sErbituldd-faPaanlO? 12800.00,
Case 2:17-cv-01123-WBS-DB Rocumenb Fgh iled 10/15/19 Page 286 of 481 Doc 90

Filed 09/21/16
' CHANGE IN TERMS AGREEMEN)
Loan No: 0181803-0003 {Continued} Page 2

whichever fs less.

INTEREST AFTER DEFAULT. Upon default, the interest rate on this loan shall, if permitted under applicable law, immediately increase by adding
a 5.000 percentage point margin ("Default Rate Margin"}. The Default Rate Margin shall also apply to each succeeding interast rate change that
would have applied had there been no defauit, .

DEFAULT. Each of the foliowing shal) consutute an Event of Default undar this Agreement:
Payment Default. Borrower fails ta make any payment when due under the indebtedness,

Other Defaults. Borrower faits to comply with or to perform any other term, obligation, covenant or condition contained in this Agrcement
or in any of tha Relaiad Documents or to comply with or to perform any term, obligation, covenant or condition contained in any other
agreement between Lender and Borrower. :

Defauli in Favor of Third Parties, Any guarantor or Borrower defaults under any loen, extension of credit, security agreement, purchase or
sales agreement, of any other agreement, in favor of any other creditor or person that may materially affect any of any guarantor’s or
Borrower's property or ability to perform their respective obligations under this Agreement or any of the Helated Documents.

Faisa Statements. Any warranty, representation or statement made or furnished to Lender by Borrower-or on Borrower's. behalf. under this
Agreement or the Retated Documents is false or misleading in any material respect, either now or oat the time made or furnished of becomes
false of misleading at any time thereafter.

Insolvency, The dissofution or termination of Borrower's existance as a4 going business, the insolvency of Borrower, the appointment of a
receiver for any part of Borrower's property, any assignment for the benefit of craditers, any type of creditor workout, or the
commencemant of any proceeding under any ‘bankruptcy or insolvency laws by or against Borrower.

1

Creditor or Forfekture Proceedings. Commencement of foreclosure or forteiture proceedings, whether by jucicial proceeding, self-help,
repossession or any other method, by any creditor of Borrower or by any governmental agency against any collaters! securing the
Indebtedness, This Includes a garnishment of any of Borrower's accounts, including deposit accounts, with Lender. However, this Event
of Default shalt not apply if there is a good faith dispute by Borrower as to the validity or reasonableness of the clalm which is the basis of
the creditor or forfeiture proceeding and if Borrower gives Lender written notice of the creditor or forfeiture proceeding and deposits with
Lender monies or a surety bond for the creditor or forfeitura proceeding, in an amount determined by Lender, in its sole discretion, as being
an adequate reserve or bond for the dispute.

Events Affecting Guarantor. Any of the preceding events occurs with respect to any Guarantor of any of the Indabtedness or any
Guarantor dies or becomes incompetent, or revokas or disputes the validity of, oF liability: under, any Guaranty of the indebtedness

evidenced by this Note.
Change In Ownership. Any change in ownership of twenty-five percent {25%) or more of the common stock of Borrower.

' Advarse Change. A material adverse change occurs in Borrower's financial condition, or Lender believes the prospect of payment or
performance of the Indabtedness is impaired.

Insecurity. Lender in good faith believes itsalf insecure,

Cure Provisions. Hf any default, other than a default in payment is curable and if Borrower has not been given a notice of a breach of the
same provision of this Agreement within the preceding twelve {12) months, it may be cured if Borrower, after receiving written notice from
Lender demanding cure of such default: (1} cures the defauit within fifteen (15) days; or {2} if the cure requires more than fiftean (15}
days, immediately initiates staps which Lender deams in Lender's sole discretion to be sufficient to cure the defaui and thereafter
continues and completes ail reasonabie and necessary steps sufficient to produce compliance as soon as reasonably practical.

LENDER'S RIGHTS. Upon default, Lender may dectare the entire unpaid principal balance under this Agreement and all accrued unpaid interest
immediately dua, and then Borrower will pay that amount.

ATTORNEYS* FEES; EXPENSES. Lender may hire or pay someone else to halp collect this Agreement if Borrower dogs not pay. Borrower will
pay Lender thet amount. This inctudes, subject to any limits under applicable faw, Lender's attornays’ fees and Lender’s lagaf expenses,
whether or not there is a lawsuit, including attorneys’ fees, expenses for bankruptcy Proceedings (including efforts to modify or vacate any
automatic stay or injunction}, and appeels. Rorrower also wilt pay any court costs, in addition to elf other sums provided by law.

GOVERNING LAW. This Agreement will be governed by federal law applicable to Lender and, ta the extent not preempted by faderal law, the
iaws of the State of California without ragard to its conflicts of law provisions. This Agreamant has been accepted by Lender in the State of

California. °
CHOICE OF VENUE. [f there is a fawsuit, Borrower agrees upon Lender's request to submit to the jurisdiction of the courts of Sacramento
County, State of California.

COLLATERAL. Borrower acknowledges this Agrasment is secured by the following collateral described in the sacurity instrument jisted hergin:
certificates of deposit dascribed in an Assignment of Daposit Account dated January 5, 2009.

LINE OF CREDIT. This Agreement evidences a revolving line of credit, Advances under this Agresment may be requested either orally or in
writing by Borrower or as provided in this paragraph. Lender may, but need not, requira that all oral requests be confirmed in writing. All
communications, instructions, or directions by telephone or otherwise to Lender are to be directed to Lender's offica shown above, The
following parson or persons are authorized to request advances and authorize payments under tha line of cradit until Lender receives from
Borrower, at Lender's address shown above, written notice of ravocation of such authority: Deepal Wannakuwatte, Presidant/CEO of
international Manufacturing Group, Inc.; and Betsy Wannakuwatte, Secretory of International Manufacturing Group, Inc. Borrower agrees to be
liabia for all sums either: {A} advanced in accordance with the (nstructions of an authorized person or {8} cradited to any of Borrower's
accounts with Lender, The unpaid principal balance owing on this Agreement at any tira may be evidenced by endorsements on this
Agreement or by Lender's internal records, including daily computer print-outs. Lender will have no obligation to advance funds under this
Agreament it: (A) Borrower or any guarantor is In dafault under the terms of this Agreement or any agreament that Borrower or any guarantor
has with Lender, including any agreement made in connection with the signing of this Agreement; {B} Borrower of any guarantor ceases doing

siness or is insolvent; {C) any guarantor seeks, claims or otharwise attempts to limit, modify or revoke such guarantor's guarantee of this

eement or any other ioan with Lender; (D) Borrower has appiied funds provided pursuant to this Agreement for purposes other than those

__ Morized by Lender; or {E) Lender in good faith believes itself insecure.

CONTINUING VALIDITY. Except as expressly changed by this Agreament, the terms of the original obligation or obligations, inctuding all
agreements evidenced or securing the obligation(s}, remain unchanged and in full forca and effect. Consent by Lender to this Agreament does
not waive Lender's right to strict performance of the obligation{s} as changed, nor obligate Lendar to make any fetunepiphee p iyeeome 3mathing
in this Agreament will constitute a satisfaction of the abligation(s). It is the intention of Lender to retoin as liable parties all makars and
fase 2:17-cv-01123-WBS-DB DOSUMEN bs ggcf ied 10/15/19 Page 287 of 481 Doc 90

Filed 09/21/1
mo . ‘ CHANGE IN TERMS AGREEMEN):
Loan Na: 0181803-0003 (Continued) Paga 3

endorsers of the original obiigationis}, including accommodation parties, unless a party is exprassiy reteased by Lender in writing. Any maker or
endarser, including accommodation makers, will not be released by virtua of this Agreement. If any person who signed the original obligation
does not sign this Agreement below, then all parsons signing below acknowledge that this Agreernant is givan conditionally, based on the
representation to Lender that the non-signing party consents to the changes and provisions of this Agreement or otherwise will not be released
by it. This waiver applies not only to any initial extension, modification or release, but also to all such subsequent actions.

FINANCIAL STATEMENT CERTIFICATIONS. The undersigned hereby certifies to California Bank & Trust ("Bank") that all financial information
(“Information”), submitted to Bank now and at all times during the terms of this [oan does, and will, fairly ond accurately represent the financial
condition of the undersigned, afl Borrowers and Guarantors. Financial Information includes, but is not limitad to afl Business Financial
‘Stataments {including Interim and Year-End financial statements that ara company prepared and/or CPA-prepared}, Businass Incoma Tax
Returns, Borrowing Base Certificates, Accounts Receivable and Accounts Payable Agings, Persona! Financial Statements and Personai incame
Tax Returns. The undersigned understands that the Bank will rely on all financial information, whenever provided, and that such information is a
material inducement to Bank to make, to continue to make, or otherwise extend credit accommodations to the undersigned. The undersigned
covenants and agreas 10 notify Bank of any adverse material changes in her/his/its financial condition in the future. The undersigned further
understands and acknowlsdges that there are criminal penalties for giving faise financial information 10 federally insured financial institutions.

OEPOSIT AGREEMENT SECURITY. Borrower hereby grants a security interest to Lender in any and all deposit accounts (checking, savings,
money market or time} of Borrower at Lender, now existing or herginafter opened, to secure its indebtedness hereunder. This inciudes all

deposit accounts Borrower holds jointly with someone else.

JURY WAIVER: JUDICIAL REFERENCE. Borrower and Lender each waive thair respective rights to a trial before a jury in connection with any
disputes related to this Note, the loan evidenced hereby and any other joan documents in connection herewith and therewith. Such disputes
include without limitation any claim by Borrower or Lender, claims brought by Borrower as a class representative on behalf of others, and claims
by a class representative on Borrower's behalf as a class member [so-called “class action” suits}, This provision shail not apply if, at the time
an action is brought, Borrower's loan is funded or maintained in a state where this jury trial waiver is not permitted by law.

if a jury trial waiver is not permitted by applicable law and a dispute arises between Borrower and Lender with respect to this Note, its
enforcement or tha transactions contemplated by the related loan documents, either of Borrower or Lender may require that it be rasolved by
judicial reference in accordance with California Coda of Civil Procedure, Sections 638, et seq., including without limitation whether the dispute
is subject to a judicial reference procasding. The referee shall be a retired judge, agreed upon by the parties, from either the American
Arbitration Association (AAA} or Judicial Arbitration and Madiation Service, Inc. (JAMS). if the parties cannot agrea on the referee, the party
who initially selected the reference procedure shall request a pane! of ten retired judges from either AAA or JAMS, and the court shall select the
referea from that panei. The referee shall be appointed to sit with ail of the powers provided by faw, The parties agraa that time is of the
assence in conducting the judicial reference proceeding set forth herein. The costs of the judicie! referance proceeding, including the fee for the
court reporter, shall be borne equally by the parties ag the costs are incurred, unless otherwise awarded by the referee,. Tha referee shall hear
alt pre-trial and post-trial matters {including without limitation requests for aquitable relief}, prepare an award with written findings of fact end
conclusions of law and apportion costs as appropriate. The referee shall be empowered to entar equitable relief as well as legal relief, provida
all tamporary or provisional remedies, enter equitable orders that are binding on the parties and rule on any motion that would be authorized in a

ial, including without limitation motions for summary judgment or summary adjudication. Judgment upon the award shail be entered in the
-ourt in which such proceeding was commanced and all parties shali have full rights of appeal. This provision will not be deemed to fimit or
constrain Lender's right of offset, 10 obtain provisional or ancillary remedies, to interpiead funds in the event of a dispute, ta exercise any
security interest or jien Lender may hold in property or to comply with tagal process involving Borrower's accounts or othes property.

REAFFIRMATION OF GUARANTY OBLIGATIONS. An exhibit, titled "REAFFIRMATION OF GUARANTY OBLIGATIONS," Is attached to this
Agreement and by this refarance is made a part of this Agreement just as If all the provisions, terms and conditions of the Exhibit had been fully
set forth in this Agreement.

SUCCESSORS AND ASSIGNS. Subject to any limitations stated in this Agreement on transfer of Borrower's interest, this Agreement shali be
binding upon and inure to tha benefit of the parties, their successors and assigns. {ft ownership of the Collateral becomes vested in a person
other than Borrower, Lender, without notice to Borrower, may deal with Borrower's successors with reference to this Agreamant and the
Indebtedness by way of forbearance or extension without releasing Borrower from the obligations of this Agreement or liability under the
Indebtedness,

MISCELLANEOUS PROVISIONS. If any part of this Agresment cannot be enforced, this fact will not affect the rest of the Agreement. Lander
may delay or forgo enforcing any of its rights or remedies under this Agreement without losing them. Sorrowar and any other person who
signs, Quarantees or endorsas this Agrasment, to the extent allowed by law, waive any applicable statute of limitations, presentment, demand
jor payment, and notice of dishonor. Upon any change in the terms of this Agreement, and unless othérwise expressly stated in writing, no
party who signs this Agreement, whether as maker, guarantor, accommodation maker or endorser, shall be relaased trom fiability. All such
parties agree that Lender may renew or extend (repeatedly and for any tength of time) this loan or release any party of guarantor of collateral; or
impair, fail to reatize upon or perfect Lender's security interest in the collateral; and take any other action deemed necessary by Lander without
the consent of or notica to anyone. All such parties also agree that Lender may modify this loan without the consent ot oF notice to anyone
other than the party with whom the modification is made. The obligations under this Agreement are jojat and saveral.

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS AGREEMENT, INCLUDING THE
VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

BORROWER:

 

Mee LASER PAG Leneing. Yer, S.tS.000k Cupr. Martend Avenel Fotutind, Ing, 4957, 2009. AW Righwedamaved.  - Gh LEAP 20c.Fe Tessa PAE

Exhibit G-6, Page 000440
Filed 09/21/16 88€ 2:17-cv-01123-WBS-DB Ragumenogeggriled 10/15/19 Page 288 of 481 Doc 90

EXHIBIT G-7

Exhibit G-7, Page 000144
fase 2:17-cv-01123-WBS-DB DESUMenhSgocriled 10/15/19 Page 289 of 481 Doc 30
' JSINESS LOAN AGREEMENT

Filed 09/21/1

     

         

srt

Y particular loan or tém,

 

 

OZ-G003. ;

References in the boxes above are for Lendar's use only and do not limit the applicability of this document to an
Any itam above containing "***" has bean omitted dué te text fength limitations.

 

 

 

 

 

 

 

Borrower: international Manufacturing Group, inc. Lender: California Bank & Trust
879 F.Street, Suite 120 Central Valley Sacramento Region Corporate Banking
West Sacramento, CA 95605 1331 Broadway

Sacramento, CA 958198

THIS BUSINESS LOAN AGREEMENT datod March 12, 2009, is made and executed betweon International Manufacturing Group, Inc.
{"Borrower"} and California Bank & Trust ("Lender") on the following terms and conditions, Borrower has received prior commercial joans from
Lender cz has applied to Lender for a commercial loan or loans or other financial accommodations, Including those which may be described on
any exhibit or schodule attached to this Agreement. Borrower understands and agraes that: {A} in granting, renewing, of extending any Loan,
Lender is relying upon Borrower's represantations, warranties, and agreements as set forth in this Agreement; {(B} the granting, renewing, or
extending of any Loan by Lender at al! times shall bo subject to Lender's sole Judgment and discretion; and {C) afl such Loans shall be and
ramain subject to the terms and conditions of this Agreement. ,

TERM. This Agreement shall be effective as of March 12, 2009, and shall continue in full force and effect unti# such time as all of Borrower's
Loans in favor of Lender have been paid in full, including principal, interast, fosts, expensas, attorneys’ fees, and other fees and charges, or
until such time as the parties may agree in writing to terminate this Agreement.

ADVANCE AUTHORITY. The following person or persons are authorized to requast advances and authorize payments under the line of credit
untit Lender receives from Borrower, at Lender's address shown above, written notice of revocation of such authosity: Deepal Wannakuwatte,
President/CEO of international Manufacturing Group, Inc.; and Betsy Wannakuwatte, Secretary of International Manufacturing Group, Inc.

CONDITIONS PRECEDENT T0 EACH ADVANCE. Lender's obligation to make the initia! Advance and each subsequent Advance under this
Agreement shali ba subject te the tulfitiment to Lender's satisfaction of all of the conditions aet forth in this Agreement and in the Related
Documents. ‘ . .
Loan Documents. Borrawer shali provide to Lender the following documents for the Loan: (1) tha Note; (2} Security Agreaments
granting to Lender security interests in tha Collateral; {3} financing statements and all other documents perfecting Lender's Security.
interasts; (4) evidence of insurance as fequired befow; {5} guaranties; (6} together with all such Related Doeuments os Lender may
require for tha Loan; afl in form and substance Satisfactory to Lender and Lender’s counsel.

Borrower's Authorization. Gorrower shali have provided in form and substance satisfactory to Lender properly certified resolutions, duly
authorizing the execution and delivery of this Agreamant, tha Note and the Related Documents. tn addition, Borrower shall have Provided
such other resolutions, authorizations, documents and instrumants as Lender or its counsel, may require.

Payment of Faes and Expenses. Gorrower shal! have paid to Lender all fees, charges, and other expenses which are then due and payable
as spacitied In this Agreement ar any Related Document.

Representations and Warrantles. The representations and warranties sat forth in this Agreement, in the Relatad Documents, and in any
document or certificate delivered to Lendaz under this Agreement are true and correct.

No Event of Default. Thare shall not exist at the time of any Advance a condition which would constiruta an Event of Default under this
Agreement or under any Related Document.

REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants to Lender, as of the date of this Agreement, as of the date of each
disbursement of loan proceeds, as of the date of any renewal, extension or modification of any Loan, and at all times any Indebtadness exists:

Organization, Borrower is a corporation tor profit which is, and at ali times shall be, duly organized, validly existing, and in good standing
under and by virtue of the laws of tha State of California, Borrower is duly authorized to transact business in ail other States in which
Borrower is doing business, having obtained alt necessary filings, governmental licenses and approvais for aach state in which Borrower is
doing business. Spaecificatly, Borrower is, and at all times shall be, duly qualified as a foreign corporation in alf states in which the failure to
50 qualify would have a material adverse effect on its business or financial condition. Borrower has tha iufl power and authority to own its
Properties and to transact the business in which it is presently engaged or presently proposes to engage. Borrower maintains an office at
879 F Street, Suite 120, West Sacramento, CA 95605. Unless Borrower has designated otherwise in writing, the principal office is the
office at which Borrower keeps its books and records including its récords concerning the Collateral, Horrower will notify Lender prior to
any change in tha location of Borrower's state of organization or any changa in Borrower's name, Borrower shall do ail things necessary to
preserve and to kegp in full force and effect its existance, rights and privileges, and shall comply with all regulations, rules, ordinances,
statutes, orders and decrees of any governmantal ar quasi-governmental authority or court applicable to Borrower and Borrower's business
activities. .

Assumed Business Names. Borrower has filed or recorded all documents or filings requirad by law relating to olf assumed business names
used by Borrower, Excluding the name of Borrower, the folowing is a complete list of all assumed business names undar which Borrower
does business; None. . .

Authorization, Borrower's execution, delivery, and performance of this Agreement and all the Related Documents have been duly
authorized by all necessary action by Borrower and do not conflict with, result in a violation of, of constitute a default under {i} any
provision of {a} Borrower's articles of incorporation ar organization, or bylaws, or (b) any agreement or other instrument binding upon
Borrower or {2] any Jaw, governmental requlation, court decree, or order applicable to Borrower or to Borrower's Properties.

Financial Information. Each of Borrower's financial statements supplied to Lender truly and completely disctused Borrower's financic
condition as of the date of tha statemant, and there has been no material adverse change .in Borrower's financial condition subsequant -
the date of the most recent financial statement supplied to Lander, Borrower has no materiat contingent obligations @xcapt as disclosed
such financial statements.

Legal Effect. This Agreement constitutes, and any instrument or agreement Borrower is required to give under this Agreement 1
delivered will constitute legal, valid, and binding obligations of Borrawer enforceabla against Borrower in accordance with their respi

terms.

Propertias. Except as contemptated by this Agreement or as previously disclosed in Borrower's financial statesnaa eof ipa 4 f
and as accepted by Lender, and except for Property tax liens for taxes not presently due and payable, Borro and Has goo !
all of Sorrowar's properties free and clear of all Security Interests, and has not executed any security documents or financing stat
 

 

relating to such properties. All of Borrower's proparties are titled in Borrower's legal name, and Borrower has not usad or filed a financing
statement under any other name for at laast the last five (5) years.

Hazardous Substances. Excépt as disclosed to and acknowiedged by Lender in writing, Borrower represents and warrants that: ¢1) Curing
the period of Borrower's ownership of the Collateral, there has baen no use, generation, manufacture, storage, treatment, disposal, release
or threatened release of any Hazardous Substance by any person on, under, about or from any of the Collateral. (2) Borrower has no
knowledge of, or reason to betieve that thera has bean {a) any breach or violation of any Environmental Laws; {b) any use, generation,
manufacture, storage, treatment, disposal, release or threatened release of any Hazardous Substance cn, under, about or fram the
Collateral by any prior owners of occupants of any of the Coffateral; or {c) any actual or threatened litigation or claims of any kind by any
person relating to such matters. (3) Neither Borrower nor any tenant, contractor, agent or other authorized user of any of the Collataral
shall use, genarate, manufacture, store, treat, dispose of or release any Hazardous Substance on, under, about or from any of the
Collateral; and any such activity shail ba conducted in compliance with all applicable federal, state, and jocal laws, regulations, and
ordinances, including without limitation alf Environmental Laws. Borrower authorizes Lender and its agents to enter upon the Collatera! to
make such inspections and tests as Lender may deem appropriata to determina compliance of the Collateral with this section of the
Agreement. Any inspections or tests made by Leader shall be at Borrower's expense and for Lender's purposes only and shall not be
construed to create any responsibility or liability on the part of Lender ta Borrower or to any other person. The fepresentations and
warranties containad herein are based on Borrower's due diligence in investigating the Collateral for hazardous wasta and Hazardous
Substances. Borrower haraby (1) releases and waives any future claims against Lender for indamnkty or contribution in the event
Borrower becomes liable for cleanup or other costs under any such lews, and {2) agrees to indemnify, defend, and hold harmless Lender
against any and ali claims, losses, liabilities, damages, penaltias, and expenses which Lender may directly or indirectly sustain or suffer
resulting from a breach of this section of the Agreement or as a consequence of any use, generation, manufacture, storage, disposal,
relgase or threatened release of 2 hazardous waste a: substance on ihe Collateral. The provisions of this section of the Agreement,
including the obligation to indemnify and defend, shall survive tha payment of the Indebtedness and the termination, expiration or
satisfaction of this Agreement and shall not be affected by Lender's acquisition of any interest in any of the Collateral, whether by
foreclosure or otherwise. .

Litigation and Claims. Wo litigation, claim, investigation, administrative proceeding or similar action (including those for unpaid taxes}
against Borrower is pending or threatened, and no other event has occurred which may materially adversely affact Borrower's financial
condition or properties, other than litigation, claims, or other avents, if any, that have been disclosed to and acknowledged by Lender in
writing,

Taxes. To the best of Borrower's knowledge, all of Borrower's tax returns and reports that are or wera required to be filed, have been
filed, and all taxes, assessments and other governmental charges have been paid in full, except those presently baing or to be contested by
Borrower in good faith in the ordinary course of business and for which adequate reserves have been provided.

Lien Priority. Unless otherwise previously disclosed to Lender in writing, Borrower has not enterad into or granted -any Security
Agfeements, or permitted the filing or attachment of any Sacurity Interests on or affecting any of the Collateral directly or indirectly
securing repayment of Borrower's Loan and Note, that would be prior or that may in any way be superior to Lender’ s Security interests and
rights in and to such Collateral,

Binding Effect. This Agraement, the Note, all Security Agreements {if any}, and all Related Documents are binding upan the signers
thereof, as well-as upon their successors, rapresentatives and assigns, and are tegally enforceable in accordance with their respective

farms.

AFFIRMATIVE COVENANTS, Borrower covenants and agrees with Lender that, so long as this Agreement remains in effect, Borrower will:

Notices of Claims and Litigation, Promptly inform Lender in writing of {1) all material adverse changes in Borrower's financial condition,
and {2) al? existing and ail threatened litigation, claims, investigations, administrative proceedings or similar actions affecting Borrower or
any Guarantor which could mateziaily affect the financial condition of Borrower o: the financial condition of any Guarantor.

Financial Records. Maintsin its books and records in accordance with GAAP, applied on a consistant basis, and permit Lender to examine
and audit Borrower's books and records at all raasonable times.

Financial Statements. Furnish Lander with the following:
Annual Statements. As soon as available, but in no event fater than ONE HUNDRED EIGHTY {180} days after the end of each fiscel
year, Borrower's balance sheet and incoma statement for the year ended, compiled by a certified public accountant satisfactory to
Lender, :
Interim Statements. As soon: as available, but in no event later than sixty {60) days after the end of each Halt-year, Borrower's
balance sheet and profit and loss statement for the period ended, prepared by Borrower,
Tax Returns. As soon as available, but in no event later than thirty (20) days afier the applicable filing date for the tax reporting period
ended, Federaf and other governmental tax returns, prepared by a tax professional satisfactory to Lender.

Additlanai Regulrements.
Guarantor Financiat Information. Borrower covenants and agrees with Lender that, whila this Agreement is in affect, Borrower will
furnish Lender with Guarantor's personal financial statament, on California Bank & Trust form, as-soon ag available, but in no event
fater than November 30th, on an annual basis and: a signed copy of Guarantor’s filed Federal Income Tax Return, as soon as available,
but in no event late than thirty (30) days from date of filing on an annual basis.
All financial reports required to be provided under this Agreemant shall be prepared in accordance with GAAP, applied cn a consister
basis, and certified by Borrower as being true and correct.
Additional information. Furnish such additional information and statements, as Lender may request {10m time to time.

Maintain fire and other risk insurance, public fiability insurance, and such other Insurance as Lander moy require with rasper

Insurance.
Borrower,

Borrower's proparties and operations, in form, amaunts,. coverages end with insurance companies acceptable to Lender.
request of Lender, will deliver to Lender trom time to time the policies or certificates of insurance in form satisfactory to Lander, inc!

stipulations that coveragas will not be cancelled or diminished without at least ten (10) days prior writtan notice to Lender. Each ins? |

policy also shall inctude an endorsement providing that coverage in favor of Lender will not be impaired in any way by any act, omis
default of Borrower or any other ‘parson. in connection with all poticies covering assets in which Lender holds or is offered a s
interest forthe Loans, Borrower will provide Lander with such lender's loss payable or other endorsements as Lender may require.

i

Furnish to Lender, upon request of Lender, reports on each existing insurance polichatpndng seateiobomMs |
?
i

insurance Reports,
(4) the name of the insurer; (2) tha risks insured;

Lender may reasonably request, including without limitation the following:

Filed 09/21/1¢Case 2:17-cv-01123-WBS-DB Regumenpgggqriled 10/15/19 Page 290 of 481 Doc 90
SUSINESS LOAN AGREEMENT ~
Loan No: 0181803-0003 (Continued) Page 2

——
scase 2:17-cv-01123-WBS-DB Racumenp4gagFiled 10/15/19 Page 2910f481  — pac gn

USINESS LOAN AGREEMENT. !
Loan No: 0181803-0003 (Continued) Page 3

Filed 09/21/1

amount of the policy; {4) the properties insured; {5} the then current property values on the basis of which insurance has been obtained,
and the manner of determining those values; and (&) the expiration date of the policy. In addition, upon request of Lender {however not
more often than annually}, Borrower will have an independent appraiser satisfactory to Lender determine, as applicable, the actual cash
value of replacement cost of any Collateral, The cost of such appraisal shail be paid by Borrower.

Guaranties. Prior to disbursement of any Loan proceeds, furnish executed guaranties of the Loans in favor of Lender, executed by the
guarantors named below, on Lender's forms, and in the amounts and under the conditions set forth in those guaranties,

Names of Guarantors Amounts
Deepal Wannakuwatte $21,409,277,00
Betsy Wannakuwette $21,409,271.00

Other Agreements. Comply with all terms and conditions of all other agreements, whether now or hereafter existing, betwean Borrower
and any other party and notify Lender immediately in writing of any default in connection with any other such agreements,

Loan Proceeds. Use all Loan proceeds solely for Borrower's business operations, Unless specificatly consented 10 the contrary by Lender in
writing. :

Taxes, Charges and Liens. Pay and discharge when due all of its indebtedness and obligations, including without limitation all assessments,
taxes, governmental charges, levies and liens, of every kind and nature, imposed upon Borrower or its properties, incoma, or profits, pricr
lo the date on which penalties woufd attach, and ail lawfui claims that, if unpaid, might becomo a tien or charge upon any of Borrower's
properties, income, or profits. Provided however, Borrower will not ba required to pay and discharge any such assessment, tax, charge,
levy, lien of claim so fong as (1) the fegatity of the same shall be contested in good faith by appropriate proceedings, and (2) Borrower
shall have establishod on Borrowar's books adequate feserves with respect to such contostad assessment, tax, charge, favy, lien, or claim
in accordance with GAAP, :

Performance. Perform and comply, in a timely manner, with all terms, conditions, and provisions set forth in this Agreement, in the Related
Bacuments, and in all other instruments and agreements batwsen Borrower and Lender. Borrower shail notify Lender immediately in

writing of any default in connection with any agreement,

Operations. Maintain executive and management personnel with substantially the same qualifications and experience as the present
executive and management parsonnel; provide written notice to Lander of any change in executive and management personnel; conduct its
business affgirs in a reasonable and prudent manner.

Environmental Studies. Promptly conduct and complete, at Borrawer's expense, all such investigations, studies, samplings and testings as
may be requested by Lender or any governmental authority ralative to any substance, or any waste or by-product of any substance datined
as toxic or a hazardous substance under applicable federal, state, or local jaw, rule, regulation, order or directive, at or affecting any
property or any facility owned, leased or used by Borrower. ,

Compliance with Governmental Requirements. Comply with all jaws, ordinances, and regulations, now or hereafter in effect, of all
governmental authorities appiicable to the conduct of Borrower's properties, businasses and operations, and to tha use or occupancy of the
Collateral, including without limitation, the Americans With Disabilities Act. Borrower may contest in good faith any such faw, ordinance,
or regulation and withhold compliance during any proceeding,. including appropriate appeals, so tong as Borrowar has notified Lender in
writing prior to doing sp and so tong as, in Lender's sole opinion, Lender's interests in the Collateral are not jeopardized. Lendar may
raquire Borrower to post adequate security or a suraty bond, raasonably satisfactory to Lendar, to protect Lender's Interest. .

Inspection. Permit employees or agents of Lender at any reasonable time to inspect any and all Collateral for the Loan or Loans and
Borrower's other properties and to axamine or audit Borrowes's books, accounts, and records and to make copies and memoranda of
Borrower's books, accounts, and records. [If Borrower now or at any time hereafter maintains any records {including without limitation
computer generated records and computer software programs for the generation of such records} in the possession of a third party,
Borrower, upon request of Lénder, shall notify such party to permit Lender free access to such records at all reasonable times and to

provide Lender with copies of any records it may request, all at Borrower's expense,

Environmental Compliance and Reports. Borrower shall comply in all respects with any and all Environmental Laws; not cause or permit to
exist, as a result of an intentions! of unintentional action or omission on Borrower's part or on the part of any third party, on property
owned and/or occupied by Borrower, any environmental activity where damage may result to the environment, unless such environmental
activity is pursuant ta and in compliance with the conditions of a permit issued by the appropriate federal, stata or local governmental
authorities; shall furnish to Lander promptly and in any event within thirty (30) days after receipt thereof a copy of any notice, summons,
fian, citation, directive, jetter or other communication from any goveenmenial agency or instrumentality concerning any intentional or
unintentional action or Omission on Borrower's part in connection with any environmental activity whether or not there is damage to the
environment and/or other natural fesources.

Additional Assurances. Make, execute and deliver to Lender such promissory notes, mortgagas, deads of trust, security agreements,
assignments, financing statements, instruments, documents and other agreements as Lender or its attorneys may reasonably request to
evidence and secure the Loans and to perfect all Security Interests.

LENDER'S EXPENDITURES. ff any action or proceeding is commenced that would materially affect Lender's interest in the Collateral or if
Borrower fails to comply with any provision of this Agreement or any Related Documents, including but not limited to Bortowar's failura to
discharge or pay when due any amounts Borrower is required to discharge or pay under this Agreement or any Related Documents, Lender on i
Borrower's behalf may {but shall not ba obligated to} take any action that Lendar deems appropriate, inctuding but not limited to discharging or :
paying alt taxes, ens, security interésts, encumbrances and other claims, at any time levied or placed on any Collateral and paying all costs for :
insuring, maintaining and preserving any Collateral. Al) such expenditures incurred or paid by Lender for such purposes will then bear interest at

the rate charged undar the Note from the date incurred or paid by Lender to the date of repayment by Borrower, All such expenses will become

a part of the indebtedness and, at Lender's option, will {A} be payable on demand; {HB} be added to the balance of the Note and be
apportioned among and be payable with any installment payments to bacome due during either {1) the term of any applicable insurance policy:

ot {2} the remaining term of the Note: or {C} be treated as a balloon payment which wifl be due and payable at the Note’s maturity. i

"GATIVE COVENANTS. Borrower covenants and agrees with Lender that while this Agreement is in effect, Borrower shall not, without
w written consent of Lender: . ,
Indebtedness and Liens. (1} Except for trade debt incurred in the normal course of business and indebtedness to Lander contemplate i

this Agreement, create, incur or assume indebtedness for borrowed money, including capital leases, (2) sell, transfer, mortgage, af
pledge, lease, grant a security interast in, of encumber any of Borrower's assets (except as allowad as Permitted Liens}, or (3) se

tecourse any of Borrower's accounts, axcept to Lender. Exhibit G-7, Page 000144
Continuity of Operations. (1) Engage in any business activities substantially different than -those in which Borrower is presently © i
Filed 09/21/16 2S 2:17-cv-01123-WBS-DB Rosumenhsegof iled 10/15/19 Page 292 of 481 Doc 90

JUSINESS LOAN AGREEMENT !
Loan No: 0181803-0003 {Continued}. Page 4

 

{2} cease operations, liquidate, marge, transfer, acquire or consolidate with any othar antty, changa its name, dissoive or transfer or sell
Collateral out of the ordinary course of business, or {3) pay any dividends on Borrower's stock {other than dividends payable in its stock),
provided, however that notwithstanding the foragoing, but only so long as no Evant of Default has occurred and is continuing of would
result from tha payment of dividends, if Borrower is a “Subchapter S Corporation” (as defined in the Internal Revenue Code of 1986, as
amended), Borrower may pay cash dividends on its stock to its sharaholdars from time to time in amounts necessary to enable the
shareholders to pay incoma taxes and make estimated income tax payments to satisfy their liabilities under federal and state law which
afisa solely from thair status as Sharahotders of a Subchapter S Corporation bacause of their ownership of shares of Borrower's stock, or
purchase or retire any of Sorrowar’s outstanding shares or alter or amend Borrower's capital structure.

Loans, Acquisitions and Guaranties. {1} Loan, invest in or advance money of assets to any other person, enterprise or antity, {2)
purchase, craate or acquire any interest in any other enterprise of antity, or {3} incur any obligation as surety of guarantor other than in
the ordinary course of business.

Agreements. Borrower wili not enter into any agreament containing any provisions which would be violated of breached by the
performance of Borrower's abligations under this Agreement or in connection herewith.

CESSATION OF ADVANCES. If Lendar has made any commitment to make any Loan to Borrower, whether under this Agreement or under any
other agreement, Lender shall hava no obligation to make Loan Advances or to disburse Loan proceeds if: {A} Borrower of any Guarantor is in
default under the terms of this Agreement or any of the Related Documents or any other agreement that Borrower or any Guarantor has with
Lender: (B} Borrower or any Guarantor dies, bacomes incompatent or becomes insolvent, filas a petition in bankruptcy or similar proceedings,
or ig adjudged a bankrupt; (C) there occurs a material adverse change in Borrower's financial condition, in the financial condition of any
Guarantor, or in the valus of any Collateral securing any Loan, or [D} any Guarantor seeks, claims of otherwise attampts to limit, modify or
revoke such Guarantor's guaranty of the Loan or any other loan-with Lendar; or {E) Lender in good faith deems itself Insecure, aven though no
Event of Dafault shalt have occurred. :

DEFAULT. Each of the following shali constitute an Event of Default under this Agraement:
Payment Default. Borrower fails to maka any paymant when due undar the Loan.

Other Defaults. Borrower fails to comply with or to perform any other term, obligation, covenant or condition contained jn this Agraement
or in ony of the Related Documants or to comply with or to pertorm any term, obligation, covenant or condition containad in any other

agraement between Lender and Borrower.

Default in Favor of Third Parties. Borrower of any Grantor defaults under any loan, extension of credit, security agreement, purchase of
gales agreement, or any other agreement, in favor of any other creditor or person that may materially affact any of Borrower's ar any
Grantor's property or Borrower's or any Grantor's ability to repay the Loans or perform their respective obligations under this Agreement or
any of the Relatad Documents. : a
False Statements. Any warranty, representation or statement made or furnished to Lender by Borrower or on Borrower's behalf unde: this
Agreement or the Related Documents is felse or misleading in any material raspect, either now or at the time made or furnished or becomes
false or misleading at any time thereafter,

existence as a going business, the insolvency of Borrower, the appointment of a

Insolvency. The dissolution or termination of Borrower's i
receiver for any part of Borrower's property, any assignment for the benefit of creditors, any type of credo: workout, or the

commencement of any proceeding under any bankruptcy or insolvency Jaws by or against Borrower. .
Defective Collateralization. This Agraement or any of the Ralated Documents ceases to be in full force and effect {incfuding failure of any
collateral document to create a valid and perfected security intarest or lien) at any time and for eny reason.

Creditor or Forfeiture Proceedings. Commencement of foreclasure or forfeiture proceedings, whether by judicial proceeding, self-halp,
fapossession of any other method, by any. creditor of Borrower or by any governmental agency against any collateral securing the Loan.
This includes a garnishment of any of Borrower's accounts, including deposit accounts, with Lender. Howaver, this Event of Detayit shail
not apply if there is a good faith disputa by Borrower as to the validity or reasonableness of the claim which is the basis of the creditor or
forfeiture proceeding and if Borrowar gives Lender written notice of the creditor or forfelture proceeding and deposits with Lender monies or
a surety bond for the creditor or forfeiture proceeding, in an amount determined by Lender, in its sola discretion, as being an adequate

reserve or bond for the dispute.

Events Affecting Guarantor. Any of tha preceding events occurs with respect ta any Guarantor of any of the Indebtedness or any
Guarantor dias or becomes incompetent, or revokes or disputes the validity of, or liability undey,-any Guaranty of the Indabtedness.

Change in Ownership, Any changa in ownership of twanty-five percent (25%) or more of tha common stock of Borrower,

Adverse Change. A material adverse change occurs in Borrower's financial condition, or Lender betlaves the prospect of payment or
performance of the Loan is impaired,

Insecurity, Lender in good faith believes itself insecure,

Right to Cure. |f any default, other than a default on Indabtednass, is curable and if Borrower or Grantor, as the case may be, has aot been
given a notice of a simitar default within the preceding twalve {12} months, it may be cured if Borrower or Grantor, as the case may be,
aftor receiving written notice from Lender demanding cure of such default: {1] cure the default within fifteen (15) days; or 12) if the cure
requires more than fiftean {15} days, immediately initiate steps which Lender deems in Lender's sole discretion to ba sufficient to cure the
default and theresfter continue and complete ali reasonable and necessary staps sufficient to praduca compliance as soon as reasonably
practical.
EFFECT OF AN EVENT OF DEFAULT. If any Event of Default shail occur, except where otherwise provided in this Agreement or the Related
Documents, all commitments and obligations of Lender under this Agreement or the Related Documents or any other agreement immadiately will
terminate {including any obligation to make further Loan Advances or disbursements), and, at Lendar’s option, all Indebtednéss immediately will
become due and payable, ali without notice of any kind to Borrower, axcapt that in the casa of an Event of Defauit of tha type described in the
“Insolvency” subsection above, such acceleration shail be automatic and not optional, in addition, Lender shait hava alt the rights and ramedies
ovided in the Related Documents or available at law, in equity, or otherwise. Except as may be prohibited by applicable law, all of Lender's
jhts and remedies shall be cumulative and may be exercised singularly or concurrently, Election by Lender to pursue any ramedy shalt not
wx¢iude pursuit of any other remedy, and an ejection to make expenditures or to taka action to perform an obligation of Borrower or of any
Grantor shall not affect Lander's right ta declare a default and to exercise its rights and remedies.

DEPOSIT ACCOUNT SECURITY, Borrower haraby grants a security interest to Lender in any and all deposit accounts (checking, savings, money
. . | : . js inglud ld }

market or time) of Borrower at Lender, now existing of hereinafter opened, to secure the indebtedness This, inalucss pall denngys, accounts

Borrower holds jointly with someone else,
Filed ogi2usae 9S 2:17-cv-01123-WBS-DB RosumMenbsegq iled 10/15/19 Page 293 of 481 Doc 90

BUSINESS LOAN AGREEMENT ‘
Loan No: 0181803-0003 (Continued) Page 5

JURY WAIVER; JUDICIAL REFERENCE. Borrower and Lender each waive their respective rights to a trial before a jury in connection with any
disputes related to this Agreement, any of the Ralated Documents and the transactions contemplated heraby and thereby. Such disputes
include without limitation any claim by Borrower or Lender, claims brought by Borrower as a class representative on behalf of others, and claims
by a clasS rapresentative on Borrower's behalf as a class member {so-called "class action” suits}, This provision shall not apply if, at the time
an action is brought, Borrower's loan is funded or maintained ina state where this jury tial waiver is not permitted by law.

{f a jury tial waiver-is not permitted by applicable faw and a dispute arises batween Borrower and Lender with respact to this Agreement, any of
the Related Documents, the enforcement hereof or thereof or the transactions cantampleted hereby or thereby, either of Borrower or Lender
may require that ft be resolved by judicial reference in accordance with California Code of Civil Procedure, Sections G38, et seq,, including
without imitation whether the dispute is subject to a judiciat raferance proceeding. The referee shaif be a retired judge, agreed upon by the
parties, from either the American Arbitration Association (AAA) or Judicial Arbitration and Mediation Service, Inc. (JAMS). if the parties cannot
agree on the referee, the party who initially selected the reference procedure shall request a panal of ten retired judges fram either AAA or
JAMS, and the court shali select the raferae from that panel. The referee shall be appointed to sit with all of the powers provided by law. The
parties agree that time is af the essence in conducting the judicial refarance proceeding sat farth herein. The costs of tha judicial reference
proceading, including the fee for the court reporter, shall be borne equally by the parties as the costs are incurred, unfess otherwise awarded by
tha raferee. The referas shalt hear all pre-trial and! post-trial matters (including withaut limitation requests for equitable relief), prepare an award
with written findings of fact and conclusions of law end apportion costs as appropriate. The referee shall be empowered to enter equitable setief
as well as legat relief, provide all temporary or provisional remedies, enter aquitable orders that are binding on the parties and rule on any motion
that would be authorized in a trial, including without limitation motions for summary judgment or summary adjudication. Judgment upon the
award shall be entered in the court in which such praceading was commenced and all parties shall have full rights of appeal. This provision will
not be deemed to limit or constrain Lender's right of offset, to obtain provisional or ancillary remedies, ta interplead funds in the event of a
dispute, to exercise any security interest or Hien Lender may hold in property or to comply with legal process involving Borrower's accounts or
other property.

INCREASED COSTS. If any change in a faw, rule or regulation, oy the interpretation ar + epplication tharea?, or Lender's compliance with any
request, guideline or directive fwhether or not having the force of law} of any governmental authority (collectively, a “Change in Law") shalt [i}
impose, modify or deem applicable any reserve, special deposit or similar saquirement against or with respect to the assets of, deposits with of
for tha account of or eradit extendad by Lander or tii) Impose on Lender any other condition affecting this Agreement or the loans hereunder ar
any detter of credit or participation therein and the rasult of any of the foragoing shall-be io increase the cost to Lender of making or maintaining
any loan {or its commitmant to make any such foan) or to increase the cost to Lender of issuing or maintaining any ‘etter of credit or to reduce
the amount of any sum received or receivable by Lender hereunder, then Borrower will pay to Lender such additional amount as wili compensate
Lender for such additionat costs or reduction.If Lander daterminas that any Change in Law regarding capital requisements has or would have the
effect of reducing the rate of return on the capital of Lender or Lender's holding company from this Agreement or the toans of ietters of credit
mada of issued by Lander to a jevel below that which Lender or Lender's holding company coutd have achieved but for such Change in Law
(taking into consideration Lender's policias and the policies of Lender's holding company with respect to capital adequacy}, then from time te
time Borrower will pay to Lender such additional amount as will compensate Lander of Lander's holding company for any such reduction, as et
‘orth in a certificate of Lender describing in reasonable detail tha amount or amounts necessary to compansate Lender or its holding company.
‘he amounts and description in such certificate shall be conclusive absant manifest error, and Borrower agrees to pay to Lender the amount
shown in such certificate within ten (10) business days after receipt thereo{.Failure or delay on the part of Lender to demand compensation
pursuant to this saction shall not constitute a waiver of Lender's right to demand such compansetion,

BUSINESS LOAN AGREEMENT. THIS BUSINESS LOAN AGREEMENT AMENDS AND RESTATES THE PRIOR BUSINESS LOAN AGREEMENT
DATED NOVEMBER 11, 2008, AS AMENDED FROM TIME TO TIME. :

ADDITIONAL INFORMATION. [In addition to the covenants and agreements of Borrowar set forth under “AFFIRMATIVE COVENANTS" above,
Borrower further covenants and agrees with Lender that, so long as this Agreement remains in effect, Borrower shall continuously maintain in
full force and effect en irrevocable standby letter of credit (the “L/C") with a major bank or financial institution ("L/C Issuer") with a term
expiring no later than the maturity of the Note in an amount at least equal to the amount of the Note, plus one year's anticipated interest on
such amount, if any {unless otherwise agreéd to by Lender}, and in a form and on any other necessary of appropriate terms, all as are
acceptable to Lender in its sole discretion and which shall name Lender as the beneliciary for the purpose of securing the Indebtedness and
Borrower's other obligations hereunder and under the Aelated Documents. Lender's receipt of any notice of L/C issuer's olaction not to extend
ar renaw the L/C or as to the termination of the L/C for any other reason, or L/C Issuer's dishonor of any draw by Lender under the L/C, shall
constitute an Event of Default, Borrower covenants and agrees to immediately notify Lender upon its receipt of eny notice of non-extension,
non-renewal or termination of tha L/C, Notwithstanding anything to the contrary herein, Borrower shalt not be entitled to a right to cure under
the section entitled "DEFAULT - Aight to Cure” hereunder with respect ta any Event of Default under this section, unless agreed to by Lender in

its sole discretion,
NISCELLANEOUS PROVISIONS, The jollawing miscellaneous provisions are a part of this Agreement:

Amendments, This Agreement, together with any Related Documents, constitutes the entire understanding and agreemant of the parties
as to the matters set forth in this Agraement. No alteration of or amendment ta this Agreernent shall be effective untess given in writing

and signed by the party or parties sought to be charged or bound by the alteration or amendment,

Attorneys’ Fees: Expenses, Borrower agrees tn pay Upon damand all of Lender's costs and expenses, including Lender's attorneys’ fees
and Lender's legal expenses, incurrad in connaction with the enforcement of this Agreement. Lender may hire of pay someone else to help
enforce this Agreemant, and Borrower shall pay the costs and expanses of such enforcamant. Costs and expenses include Lender's
attorneys’ fees and legal expenses whether or not there is a fawsun, including attorneys’ fees and legal expanses for bankruptcy
proceedings (including efforts to modify or vacata any automatic stay or injunction}, appeals, and any anticipated post-judgment collection
services. Borrower also shall pay all court costs and such additional fees as may be directed by the court.

Caption Headings. Caption headings in this Agreement are for convenience purposes anly and are not to ba used to interpret or define the
provisions of this Agreement. .

Consent to Loan Participation. Borrower agrees and consents to Lender's sale or transfer, whether now or later, at one or more
participation interests in the Loan to one or more purchasers, whether related or unrelated to Lender, Lender may provide, without any
limitation whatsoever, to any one or more purchasers, or potential purchasers, any information or knowledge Lender may have about
Borrower or about any other matter retating to the Loan, and Borrower hereby waives any rights to privacy Borrower mey have with respect
to such matters, Borrower additionally waives any and alt notices of sale of participation intarests, as well as ail notices of any repurchase
of such participation interests. Borrower also agrees that tha purchasers of any such participation Interests will be considered as the
absolute owners of such interests in the Laan and will have all the rights granted under tha participation agreement or agreements
governing the sale of such participation interests. Borrower further waives ail rights of offset or counterclat PREP Bs Pee manes or lator
against Lender or against any purchaser of such a participation interest and unconditionally agrees that either ander of s purchaser may
enforce Borrower's obligation under the Loan irrespective of the failure or insolvency of any holder of any jnterest in the Loan. Borrower
Filed o9/21/16 ase 2:17-cv-01123-WBS-DB QDegumentység riled 10/15/19 Page 294 of 481
3USINESS LOAN AGREEMENT [| |
Loar No: 0181803-0003 (Continued) Page 6

 

further agraes that the purchaser of any such participation interests may enforce its interests irrespective of any personal claims or
defenses that Borrower may have against Lender.

Governing Law. This Agreement will be governed by faderal law applicable to Lendar and, to the extent not preempted by federal law, the
laws of the State of Califomia without regard to its conflicts of law provisions, This Agreement has been accepted by Lender in the State

of CatHornia.
Choice of Venue. H there is a lawsuit, Borrower agrees upon Lender's raquest to submit to the furisdiction of the courts of Sacramento
County, State of California. .

No Waiver by Lender. Lender shall not ba deemed to have waived any rights under this Agreement unless such waiver is given in writing
and signed by Lender. No delay or omission on the part of Lender in exercising any right shall operaje as a weiver of such right of any
other right. A waiver by Lender of a provision of this Agreernant shall not prejudice or constitute a waiver of Lender's right otherwise to
demand strict compliance with that provision or any other provision of this Agreement, No prior waiver by Lender, nor any course of
dealing between Lender and Borrower, or batween Lender and any Grantor, shall constitute a waiver of any of Lender's rights or of any of
Borrower's or any Grantor's obligations as to any future transactlons, Whsnever the consent of Lander is required under this Agreement,
the granting of such consent by Lender in any instance shall not constitute continuing consent to subsequent instances where such consent
is required and in all cases such consant may be granted or withheld in the sole discretion of Lender,

Notices. Any notice requirad to be givan under this Agreement shail be given in writing, and shall be effective when actually ‘delivered,
when actually received by telefacsimile {unless otherwise required by law}, when daposited with a nationaily recognized overnight courier,
or, if mailad, when dapasited in the United States mail, as first class, certified or ragistered mail postage prepaid, directed to the addresses
shown near the beginning of this Agreement. Any party may change its address for notices under this Agreament by giving formal written
notice to the other parties, specifying that the purpose of the notice is to change the party's address, For notice purposes, Borrower
agrees to keep Lender informed at all tmes of Borrower's current eddress. Unless otherwise provided or required by law, if there is more
than ong Borrower, any ootice given by Lender to any Borrower is dearned to be notice given to all Borrowers.

Severability. If a court of competent jurisdiction finds any provision of this Agreement to be illegal, invalid, or unanforcaable as to any
circumstance, that finding shaif not make tha offending provision illagal, invalid, or unenforceable as to any other circumstance. If feasible,
the offending provision shall be considered modifiad so that it becomes fegetl, vatid and enforceable. if the offanding provision cannot be so
modified, it shall be considered deleted from this Agreemant. Unless otherwise required by law, the illegality, invalidity, of unenforceability
of any provision of this Agreement shall not affeet the iegality, validity or enforceability of any other provision of this Agreemant.

Subsidiaries and Affiliates of Borrower, To the extent the context of any provisions of this Agreement makes it appropriate, including
without jimitation any representation, warranty or covenant, the word "Borrower" as used in this Agreament shall includa all of Borrower's
subsidiaries and affiliates. Notwithstanding the foregoing howevar, under no circumstances shall this Agreement ba construed to raquira
Lender to make any Loan or other financial accommodation to any of Borrower's subsidiaries o7 affitiates.

Successors and Assigns. All covenants and agreements by of on behalf of Borrower contained in this Agreemant or any Relatad
Documents shall bind Borrower's successors and assigns and shal] inure to the benefit of Lender. and its successors and assigns. Borrower
shall not, however, have the right to assign Borrower's rights under this Agreament or any interest therein, without the prior written
consent of Lender. .

Survival of Representations and Warranties. Borrower understands and agrees that in extending Loan Advances, Lendes is relying on all
representations, warranties, and covenants made by Borrower in this Agreement or in any certificate or other instrument delivered by
Borrower to Lender under this Agreement or the Related Oocumants, Borrower further agrees that regardless of any investigation made by
Lender, all such representations, warranties and covenants will survive the extension of Loan Advances end delivery to Lender of tha
Rejated Documents, shall be continuing in nature, shalf ba deemed mada and redated by Borrower at the time each Loan Advance |s made,
and shall remain in full force and effect untif such time as Borrower's Indebtedness shall be paid in full, or until this Agreement shall be
terminated in the manner provided above, whichever is the last to occur.

Time is of the Essence. Time is of the essence in the parformance of this Agreement.

Doc 90 |

DEFINITIONS, The following capitalized words and terms shall have the following meanings when used in this Agreement. Uniass specifically
stated to the contrary, all raferences to dollar amounts shall mean amounts in lawful money of the United States of Amarica. Words and terms

used fn the singular shall include the plural, and the plural shall include the singular, as the context may require.

Words and terms not otherwise

defined in this Agreement shall have the meanings attributed to such terms in the Uniform Commercial Code. Accounting words and terms not
otherwise defined in this Agreernent shall have the meanings assigned to them in accordance with generally accepted accounting principles as in

effect on the date of this Agreement:

Advance. The word “Advance” means a disbursement of Loan funds made, or to ba made, to Borrower or on Borrower's behalf on a line
of credit or multiple advance basis under tha terms and conditions of thts Agreement.

Agreement. The word “Agtaement" maans this Business Loan Agreement, as this Business Loan Agreement may be amended or modified
from time to time; together with ail exhibits and schedutes attached to this Business Loan Agreement trom time to time,

Borrower, The word “Borrower” means [International Manufacturing Group, Inc. and includes all co-signers and co-makers signing tha Note
and alf their successors and assigns.

Collateral. The word “Collateral” means alf property and assets granted as collateral security for a Loan, whether real or personal property,
whether granted directly or indiractly, whether granted now or in the future, and whether granted in the form of a security interest,
morigage, collateral morigage, deed of trust, assignment, pladge, crop pledge, chattat mortgage, collateral chattel mortgage, chattel trust,
factor's lien, equipment trust, conditional sale, trust receipt, fen, charge, lien or title retantion contract, laase or consignment intended as a
‘security device, or any other security ar lien interest whatsoever, whether created by faw, contract, or otherwise.

Environmental Laws. The words "Environmental Laws" mean any and all state, federal and local statutes, regulations and ordinances
relating to the protection of human health or the environment, including without imitation the Comprehensive Enviranmental Response,
Compensation, and Liability Act of 1980, as amended, 42 U.S.C. Section 9601, et saq. {"CERCLA"), the Superfund Amendments and
Reauthorization Act of 1986, Pub. L. No. $9-499 ("SARA"}, the Hazardous Materials Transportation Act, 49 U.S.C. Section 1B01, at seq.,
tha Resource Conservation and Recovery Act, 42 U.S.C, Section 6901, et seq., Chapters 6.5 through 7.7 of Division 20 of the California
Health and Safety Code, Section 25100, et seq., or other applicable state or federal laws, rules, or reguiations adopted pursuant thereto.

event of Default. The words "Event of Cefautt" mean any of the events of default set forth in this Agreement in the default section of this

Agreement,
GAAP. The ward “GAAP” means generally accepted accounting principles. Exhibit G-7, Page 000147
g-ase 2:17-cv-01123-WBS-DB Dogumanbhsgg riled 10/15/19 Page 295 of 481 Doc 90

r

USINESS LOAN AGREEMENT |
Loan'Nb: 0181803-0003 {Continued} | Page 7

Filed 09/21/1

 

Grantor. The word "Grantor® means each and ail of the persons or entities granting a Security interest in any Collateral for the Loan,
including without limitation all Borrowers granting such a Security interast.

Guarantor. The word *Guarantor” means any guarantor, surety, or accommodation party of any or all of the Loan.

Guaranty, Tha word “Guaranty” means the guaranty from Guarantor to Lender, including without limitation a guaranty of all or part of the
Nois.

Hazardous Substances, The words "Hazardous Substances” mean materiats that, because of their quantity, concentration or physical,
chemical or infectious characteristics, may cause or pose a present or potential hazard to human health of the environment when
improperly used, treated, stored, disposed of, generated, manufactured, transported or otherwise handled. The words "Hazardous
Substances" are used in their very broadest sense snd include without imitation any and all hazardous or toxic substances, materials or
waste as defined by or fisted undar the Environmental Laws. The term “Hazardous Substances” also includes, without limitation, petrolaum
and petroleum by-products or any fraction thereof and asbestos.

indebtednass. The word “indebtedness” means the indebtedness evidenced by the Note of Related Documents, including ail principal and
interest together with all other indebtodness and costs and expenses for which Borrower is responsible under this Agreement of under any

of the Related Documents.
Lender. The word “Lender” means California Bank & Trust, its successors and assigns.

Loan. The word “Loan" means any and all foans and financial accommodations from Lender to Borrower whether now or hereafter
existing, and however evidenced, including without limitation those loans and financial accommodations described herein or described on

any exhibit of schedule attached to this Agreement from time to time.

Note. The word "Note" means the Note executed by International Manufacturing Group, inc. in the original principal amount of
$2,000,000.00 dated January 8, 2007, together with all renewals of, extensions of, modifications of, refinancings of, consolidations of,
and substitutions for the Note or Credit Agreement or any other subsequant Notes evidencing further Indebtedness.

Permitted Liens. The words *Permitied Lians" mean (1) liens and security interests securing Indebtedness owed by Borrower to Lender;
(2} fiens for taxes, assessments, of similar charges either not yet due o: being contested In good faith; (3) jiens of materiafmen,
mechanics, warehousemen, or carriers, ar other lika liens arising in the ordinary course of business and securing obligations which are not
yet delinquent; {4} purchase money liens or purchase money security interests upon or Jn any property acquired or held by Borrower in the
ordinary course of business to secure indebtednoss outstanding on the dete of this Agreement or permitted to be incurred under the
paragraph of this Agreement titled “indebtedness and Liens"; 15) lians ond security interests which, as of the date of this Agreement,
have been disclosed to and approved by the Lender in writing; and (6) those liens and security interests which in the aggregate constitute
an immaterial and insignificant monetary amount with respect to the net value of Borrower's assots.

Related Documents. The words “Related Documents” mean all promissary notes, credit agreements, loan agreements, environmental
agreements, guaranties, security agreements, mortgages, deeds of trust, security deeds, collateral mortgages, and all other instruments,
agreements and documents, whether now or heréafter existing, executed in connection with the Loan. :

Security Agreement. The words "Security Agreement” mean and include without limitation any agreements, promises, covenanis,
artangements, understandings or other agreements, whether created by law, contract, or otherwise, evidencing, governing, representing, oF
creating a Security Interest. :

Security Interest. The words “Security interest" mean, without limitation, any and all types of collateral sacurity, present end future,
whether in the form of a lien, charge, encumbrance, mortgage, deed. of trust, security deed, assignment, pledge, crop pledge, chattel
mortgage, collateral chattel mortgage, chattel trust, factors lien, equipment trust, conditional sala, trust receipt, lien or title retantion
contract, lease or consignment intended as a seciity device, or any other security or lian interest whatsoever whether created by law,
contract, or otherwise. ,

BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS BUSI
iTS TERMS. THIS BUSINESS LOAN AGREEMENT IS DATED MARCH 12, 2009.

NESS LOAN AGREEMENT AND BORROWER AGAEES TO

BORROWER:

 
 
 
 

TERNATIONAL MANUFACTURING GROUP, INC.

 
 

 

 

cepal ~ Wannakuwatte, Prasident/CEO
international Manufacturing Group, inc.

 

LENDER:

CALIFORNIA B & TRUST

 

yi
Mitherzed Signer Dawn Satow
Wie. President.& Comercial Lending. QEficer

CATES FRG beading, Ver. £.23.00,003 Cups. HMarlenct Finerdal Selutione lac, 125% 26N5, 63 Mighir Hesaeved. CA Lacrniminensg tharady Bas

Exhibit G-7, Page 000148
Filed o9/21/16-ase 2:17-cv-01123-WBS-DB Dacungatysagfiled 10/15/19 Page 296 of 481 Doc 90

EXHIBIT G-8

Exhibit G-8, Page 000149
Filed 09/21/16

 

Case 2:17-cv-01123-WBS-DB QocumEnhagg filed 10/15/19 Page 297 of 481
Gr INGE IN TERMS AGREEMEN!

 

 
 

 

 

References in the boxes above are for Lender's use onty and do not fimit the applicability of this documant to any particular loan or ite
Any item above containing °***" has baen omitted due to text length iimitationa,

 

 

Mt

Lender: California Bank & Trust
Central Valley Sacramento Region Corporate Banking
1337 Broadway
Sacramento, CA 95818

Borrower: International Manufacturing Group, Inc.
$795 F Street, Suite 120
West Sacramento, CA 95605

Principal Amount: $1,948,710.55

DESCRIPTION OF EXISTING INDEBTEDNESS. The Business Loan Agreement dated November 11, 2008 and the Promissory Note dated January
8, 2007, in the original amount of $2,000,000.00, as amended by those certain Change in Terms Agreements dated February 20, 2007,
January 22, 2008, Fabruary 22, 2008 and January 5, 2009, from international Manufacturing Group, inc. to Lender.

DESCRIPTION OF COLLATERAL.

CD Account Number 1250004923 with Lender,

DESCRIPTION OF CHANGE IN TERMS.

3. CD Number 1250004923 with Lender is hereby deieted as collateral.

2. Irrevocable Stand-By Letter of Credit Number 3098675 issued by Bank of America is heraby added as collateral.
t Business Loan Agreament executed by Borrower in favor of Lender, as amended and

Date of Agrasment: March 12, 2009

3. This Note is subject to the terns and conditions of tha
restated on March 12, 2009.

All othar terms and conditions shall remain the same, .
CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of the a
agreaments evidenced or securing the obligation(s}, remain unchanged and-in full force and effect. Consent by Lender to this Agreement does
not waive Lender's right to strict performance of the obligation{s) as changed, nor obligate Lender to make any future change in terms, Nothing
in this Agreament will constitute a satisfaction of the obligationis}. it is tha intention of Lender to retain as fiable parties all makers and
endorsers of the original obligation(s}, including accommodation parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this Agreament. If any person who signed the original obligation
does not sign this Agreement below, then all parsons signing below acknowledge that this Agreament is given conditionally, based on the
represantation to Lender that the non-signing party consents to the changes and provisions of this Agreement or otherwise will not be releasad
by it. This waiver applies not only to any initial extension, modification or release, but also to ail such-subsaquent actions,

NANCIAL STATEMENT CERTIFICATIONS, The undersigned hareby certifies to California Bank & Trust ("Bank") that all financial information

vYormation") submittad to Bank now and at all ‘times during the terms of this loan does, and will, fairly and accurately represent the financial
-ndition of the undersigned, ail Borrowers and Guarantors. Financial information includes, but is not limited to al! Busingss Financial
Statements (including Interim and Year-End financial statements that are campany prepared and/or CPA-prapared}, Business Incoma Tax
Returns, Borrowing Base Certificates, Accounts Receivable and Accounts Payable Agings, Personat Financial Statements and Personal tneame
Tax Returns. The undersigned understands that the Bank wilt rely on all financial information, whenever provided, and that such information is a
material inducement to Bank 10 make, to continue to make, of otherwise extend credit accommodations to the undersigned. The undersigned
covenants and agrees to notify Sank of any adverse materiaf changes in herfhis/its tinancial condition in the future. The undersigned further
understands and acknowledges that there are criminal penaities for giving fafse financial information to federally insured financial institutions,

DEPOSIT ACCOUNT SECURITY, Borrower heraby grants a security interest to Lender in any and alf deposit accounts (checking, savings, money
market or time} of Borrower at Lander, now existing or hereinafter opened, to secure its Indebtedness hereunder. This includes aif deposit

accounts Borrower holds jointly with someone else.

riginal obligation or obligations, including al!

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS AGREEMENT. BORROWER

AGREES TO THE TERMS OF THE AGREEMENT.

BORROWER:

 
      
  
 

  

INTERNATIONAL MANUFACTURING GROUP, INC.

pn OSS wide Oo aly
eepal annakuwatte, President/CEO of
ternat i Manufacturing Group, Inc.

  

        

 

 

LAGI HRD Lonthag. Wer $.43,08,000 Coa, Maviand tigrciot Salutinne far. 1999, 2005. Ad ights Amoxewat, CA UCRAL IDEAL FC CLGEAIS Ry

Exhibit G-8, Page 000150
Filed gg/21/1¢Case 2:17-cv-01123-WBS-DB Regumenb4ég Filed 10/15/19 Page 298 of 481 Doc 90

EXHIBIT H-1

Exhibit H-1, Page 000151
Filed 09/21/16 ase 2:17-cv-01123-WBS-DB DegunpAlsgociled 10/15/19 Page 299 of 481 Doc 90
a . PROMISSORY NOTE

  
      

  
  
   

    

 

 

 

base ah hd Ton a

References in the shaded area are for Lender's use oniy and do not fimit the applicability of this document to any particut
| Any itam above containing "**** has been omitted dua to text length limitations.

   

 

Borrawar: — International Manufacturing Group, Inc. Lender: California Bank & Trust
879 F Streat, Suite 120 Central Valley Sacramento Region Corporate Banking
West Sacramento, CA 95605 1331 Broadway .

Sacramento, CA 95818

 

Principal Amount: $300,000.00 . Initial Rate: 8.750% Date of Note: January 17, 2007

PROMISE TO PAY. International Manufacturing Group. inc. ("Borrower") promises to pay to California Bank & Trust {“Lander”j, or arder, in
lawful money of the United States of America, the principal amount of Three Hundred Thousand & 00/100 Dollars {$300,000.00} or sa much as-
may be outstanding, together with interest on the unpaid outstanding principal balance of each advance. Interest shall ba calculated from the
date of each advance until repayment of each advance.

PAYMENT. Borrower wilt pay this joan In one payment of all outstanding principal plus all accrued unpaid interest on December 4, 2007, in
addition, Borrower will pay regular monthly payments of all accrued unpaid interest due as of each payment date, beginning January 31, 2007,
with all subsequent interest payments to be due on the last day of each month after that. Unless otherwise agreed or required by applicable
law, payments wilt be applied first to any accrued unpaid interest: then to principal; then to any unpaid collection costs; and then to any late
charges. The annual interest rate for this Note ts computed on a 365/360 basis: that is, by applying the ratio of the annual Interest rate over a
year of 360 days, multiplied by the outstanding principal balance, muitipfied by the actual number of days the principal batance Is outstanding.
Borrower will pay Lender at Lander’s address shown above or at such other place as Landar may designate in writing. :

VARIABLE INTEREST RATE, The interest rate on this Note is subject to change from time to time based: on changes in an index which is th
rate of interest set from time to time by Bank as its Prime Rate. California Bank & Trust Prime Rate is determined by Bank as 2 means of pricing
credit extensions ta some customers and js neither tied to any external rate of interest or index nor is it necessarily the lowest rate of interest
charged by Benk at any given time for any particular class of customers or credit extensions (the “Index"). The index is not necessarily the
lowest rate charged by Lender on its foans and is set by Lendar in its sole discretion. If the Index bacomes unavailable during tha term of this
loan, Lender may designate 8 substitute index after notifying Borrower. Lander will tell Borrower the. currant Index rate upon Borrower's
tequest. The interest rate change will not occur mote often than each Day. Borrower understands that Lender may make loans based on other
rates as well, Tha Index currently is 8.250%. The interast rate to be applied to the unpsid principa! balance during this Note will be at a rate of
0.500 percentage points over the Index, resulting in an initial rate of 8.750%. NOTICE: Under no circumstances will the interest rate on this
Note be more than the maximum rate allowed by applicable law,

"REPAYMENT: MINIMUM INTEREST CHARGE. Sorrower agrees that all loan fees and other prepaid finance charges are earned fully as af the

ite of the [oan and will not be subject to refund upon early payment (whether voluntary Or as a result of default), except as otherwise required
vy law. In any avent, even upon full prepayment of this Note, Borrower understands that Lender is entitled to a minimum interest charga of
$200.00. Other than Borrower's obligation to pay any minimum interest charge, Borrower may pay without penalty afl or a portion of the
armount owed earlier than it ig due. Early payments will not, unless agraed to by Lender in writing, relieve Borrower of Borrowar's obligation to
continua to make payments of accrued unpaid intarest. Rather, early payments will reduce the principal balance due. Borrower agrees not to
send Lender payments marked “paid in full", “without recourse”, of similar Janguage. Hf Borrower sends such a payment, Lander may accept it
without losing any of Lender's rights under this Note, and Borrower will remain obligated to pay eny further amount owed to Lender. All written
communications concerning disputed amounts, including any check or other payment instrument that indicates that the payment constitutes
"payment in full” of the amount owed or that is tandered with other conditions or limitations of as full satisfaction of a disputed amount must ba
mailed or delivered to: California Bank & Trust, Central Valley Sacramento Region Corporate Banking, 1331 Broadway, Sacramento, CA
95818.

LATE CHARGE. If a payment is 15 days or more late, Borrower will be charged 6.000% of the regularly scheduled payment or $500.00,
whichever is less.

INTEREST AFTER DEFAULT. -Upon default, the interest rate an this Note shalt, if permitted under applicable law, immediately increase by adding
a 5,000 percentage point margin ("Default Rate Margin"}. The Default Rate Margin shall also apply to each succeeding interest rate change that
would have applied had there been no default.

DEFAULT. Each of the following shall constitute an event of defeult ("Event of Default") under this Note:
Payment Default, Borrowey fails to make any payment when due under this Note.

Other Defaults. Borrower fails to comply with or 10 perform any other term, obligation, covenant or condition conteined in this Note or in
any of the related documents or to comply with or 10 perform any term, obligation, covenant or condition contained in any other agreement
between Lender and Borrower,

Default In Favor of Third Parties. Borrower or any Grantor defaults under any loan, extension of credit, security agreamant, purchase or
soles agreement, or any other agreement, in favor of any other crediter or person that may materially affect any of Borrower's property or
Borrower's ability to rapay this Note or perform Borrower's obligations under this Note or any of the related documents.

False Statements. Any warranty, representation or siatamant made or furnished to Lander by Borrower of on Borrower's behalf under this
Note or the related documents is false or misleading in any material respect, either now ot at the time made or furnished or becomes falsa
or misieading at any time thereafter.

Insolvency: The dissolution or terminetion of Borrower's existence as a going business, the insolvency of Borrower, the appointment of a
receiver for any part of Borrower's property, any assignment for tha benefit of creditors, any type of creditos workout, of the
commencement of any proceeding under any bankruptcy or insolvency laws by of against Borrower,

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture proceedings, whether by judicial proceeding, self-help,
repossession of any othar method, by any creditor of Borrower or by any governmental agency against any collateral securing the loan.
This includes @ garnishment of any of Borrower's accounts, including deposit accounts, with Lendar. However, this Event of Default shall
not apply if thera ts a good faith dispute by Borrower as to tha validity or reasonableness of the claim which is the basis of the creditor or
torfeitura proceeding and if Borrower gives Lender written notice of the creditor of forfeiture proceeding and deposits with Lender monies or
a surety bond for tha creditor of forfeiture proceeding, im an amount determined by Lender, in its sole discretion, as being an adequate
reserve or bond for the dispute. Exhibit H-1, Page 000152

Events Affecting Guarantor. Any of the preceding events occurs with respect to any Guarantor of any of the indebtedness or any
Filed og/2116 ase 2:17-cv-01123-WBS-DB Rocsumenbsgg filed 10/15/19 Page 300 of 481 Doc 90
t

“ PROMISSORY NOTE
Loan No: 9163000288-3 {Continued) Page 2

 

Guarantor dies of becomes incompetent, or revokes of disputes the validity of, or liability under, any guaranty of the indebtedness
evidenced by this Note. in the event of a death, Lender, at its option, may, but shall not be required to, permit the Guarantors estate to
assuma unconditionally the obligations arising under the guaranty in a manner satisfactory toe Lender, and, in doing so, cure any Event of
Default. .

Change In Qwnership. Any change in ownership of twenty-five percent 125%} or more of the common stock of Borrower,

Adverse Change. A material adverse change occurs in Borrower's financial condition, or Lender believes the prospect of payment or
performance of this Note is impaired,

Insecurity. Lender in good faith believes itself insecure.

Cure Provisions. {f any default, other than a default in payment is curable and if Borrower has not been given 2 notice of a breach af the
same provision of this Note within the preceding twelve {12) months, it mey be cured if Borrower, after recalving written notice from
Lender demanding cure of such default: {1] cures the default within fifteen [15} days; or {2} if the cure requires more than fifteen (15)
days. immediately initiates stapes which Lender deems in Lender's sole discretion to be sufficient to cure the default and thereafier
continues and completes ail reasonable and necessary steps sufficient to produce compliance as soon as reasonably practical.

LENDER'S RIGHTS. Upon default, Lender may declare the entire unpaid principal balance under this Note and all accrued unpaid interest
immediately due, and then Borrower will pay that amount. .

ATTORNEYS’ FEES: EXPENSES. Lender may hire or pay someone eise to help collect this Note if Borrower doas not pay. Borrower will pay
Lender that amount, This includes, subject to any limits under applicable faw, Lender's attorneys’ fees and Lender's legal axpenses, whether or
not there is a lawsuit, including attorneys’ fees, expenses for bankruptcy proceedings (inciuding efforts to modify or vacate any automatic stay
or injunction}, and appeals. Borrower also will pay any court costs, in addition to ail other sums provided by law.

GOVERNING LAW. This Nota will be governed by federal law applicable to Lender and, to the extent not preempted by federal law, the laws of
the State of Callfornia without regard to Its conflicts of taw provisions. This Note has been accepted by Lender in the State of California,

CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender's request to submit to the jurisdiction of the courts of Sacramento
County, State of Cafifornia, . :

COLLATERAL. Borrower acknowledges this Note is secured by & trrevogabla Standby Letter of Cradit No- ZSB801653, dated January 10,
2007, in tha amount of $100,000.00, issued by Zions Bank, with an expiration of date of December 5, 2007 or any automatically extended
date.

LINE OF CREDIT. This Note evidences a revolving line of cradit. Advances under this Note may be requested either orally or in writing by
- Borrower or as provided in this paragraph. Lender may, but need not, raquife that all oral requests be confirmed in writing. All communications,
instructions, or directions by telephone or otherwise to Lender are to be directed to Lender's office shown above. The following parsons
surrantly afe authorized to request advances and authorize payments under the line of credit unti! Lender receives from Borrower, at Lender's
ddress shown abova, written notice of revocation of their authority: Deepal Wannakuwatte, Prasident/CEO of International Manufacturing
Group, Inc.: and Betsy Wannakuwatte, Secretary. Borrower agfees to be liable for all sums either: {A} advanced in accordance with the
instructions of an authorized person or [B} credited to any of Borrower's accounts with Lander. The unpaid principal balance owing on this

Note at any time may ba evidenced by endorsements on this Note or by Lender's internal records, including daily computer print-outs.

DEPOSIT AGREEMENT SECURITY. Borrower hereby grants sacurity interest to Lender in any and all deposit accounts (checking, savings,
money market of time) of Borrower at Lender, now axisting of hereinaftar opened, to secure its Indebtedness hereundar. This includes all
deposit accounts Borrower holds jointly with someone elsa. .

FINANCIAL STATEMENT CERTIFICATIONS, Tha undersigned hereby certifies to California Bank & Trust ("Bank"} that ail financial information
("Information”| submitted to Bank now and at all times during the terms of this loan does, and will, fairly and accurately represent the financial
condition of the undersigned, aif Borrowers and Guarantors. Financial Information includes, but is not fimited to all Business Financial
Statements {including interim and Year-End financia! statements that ara company prepared and/or CPA-prepared}, Business Income Tax
Returns, Borrowing Base Certificates, Accounts Receivable and Accounts Payable Agings, Personel Financial Statements and Personal Income
Tax Returns. The undersigned understands thet the Bank will rely on all financial information, whenever provided, and that such information is a
material inducement to Bank to make, to continue to make, or otherwise extend credit accommodations to the undersigned. The undersigned
covenants and agrees to notify Bank of any adverse material changes in het/his/its financial condition in the future. The undersigned further

understands and acknowledges that there are criminal penalties for giving false financial information to federally insured financial institutions.

JURY WAIVER: JUDICIAL REFERENCE. Borrower and Lender sach waive their respective fights to a trial before a jury in connection with any
disputes related to this Note, the loan evidenced hereby and any other loan documents in connection herewith and therewith. Such disputes
include without limitation any claim by Borrower or Lander, claims brought by Borrower as 4 class representative on behelf of others, and claims
by a class representative on Borrower's behalf as a class mamber {so-called “class action” suits}. This provision shall not apply if, at the time
an action is brought, Borrower's joan is funded or maintained in a state where this jury trial waiver is not permitted by law.

lf a jury tral waiver is mot permitted by applicable law and a dispute arises batween Borrower and Lender with respect to this Note, its
enforcement or the transactions contemplated by the related loan documants, either of Borrower or Lender may require that it be resolved by
judicial reference in accordance with California Code of Civil Procedure, Sections 638, et seq., including without limitation whether the dispute
is subject to a judicial reference proceeding. The referee shall be a retired judge, agreed upan by the parties, from either the American
Arbitration Association (AGA) or Judicial Arbitration and Mediation Service, inc. AMS}. If the parties cannot agree on tha referee, the party
who initially selected the reference procedure shall requast a panel of ten retired judges from either AAA or JAMS, and the court shatl select the
referee trom that panel. The referee shall be appointed to sit with ali of tha powers provided by law. The parties agree that time is of the

- assence in conducting the fudiciel reference proceeding sat forth herein, The costs of the judicial reference proceeding, including the fee for the
court reporter, shall be borne equally by the parties as the costs are incurred, unless otherwise awarded by the referee. The referee shalt hear
all pre-trial and post-trial matters tincluding without limitation requests for equitable relief), prepare an award with written findings of fact and
conclusions of kaw and apportion costs as appropriate. The referee shal! ba empowered to enter equitable relief as well as fagal relief, provide
ali temporary or provisional ramedies, anter equitable orders thet are binding on the parties and rule on any mation that would be authorized in a
tial, inciuding without limitation motions for summary judgment of summary adjudication. Judgment upon the award shall be entered in the
court in which such proceeding was commenced and ali parties shail have full rights of appeal. This provision will not be deamed to limit or
constrain Lender's right of offset, to obtain provisional ot ancillary tamedies, to interplead funds in the event of 8 dispute, to exercisa any
security interest of lien Lender may hold in property of to comply with fegal process involving Borrower's accounts ar othar property.

LOAN AGREEMENT. The Note is subject to the terms and conditions of that Business Loan Agreement executed by Borrower in favor of Lender,
as amended and restated on January 17, 2007. Exhibit H-1, Page 000153

STAND-BY LETTER OF CREDIT SUBLINE. An axhibit, titled “Stand-By Letter of Credit Subline,” is attached to this Nota and by ‘this reference is
Filed og/2116C 45° 2:17-cv-01123-WBS-DB PocumyenisgggFiled 10/15/19 Page 301 of 481 Doc 91.

of 4 ;
PROMISSORY NOTE
Loan No: 3163000288-3 (Continued) Page 3

 

‘de a part of this Note just as if ail the provisions, terms and conditions of the Exhibit had been fully set forth in this Note.

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and upon Borrower's hairs, personal rapresantatives,
successors and assigns, and shall inure to the benefit af Lender and its successors and assigns. :

GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact wilt not afiect the rest of the Note. Lender may delay or forgo
enforcing any of its rights or remedies under this Note without losing tham. Borrower and any other person who signs, guarantees OF endorses
this Note, to the extant allowed by law, waive any applicable statute of jimitations, presentment, demand for payment, and notice of dishonor.
Upon any change in the terms of this Note, and uniess otherwise expressly stated in writing, no party who signs this Nota, whether as maker,
guarantor, accommodation maker of endorser, shail be released from liabiity. All such parties agree that Lendar may renew or extend
(repeatedly and tor any length of time) this loan or release any party or querartor oF collateral: or impair, fail to realize upon or perfect Lender's
security interest in the collateral; and take any other action deamed necessary by Lender without the consent of or notica to anyone. Ali such
parties also agree that Lender may modify this loan without the consent of of notice to anyone other than tha party with wham tha modification

is made. The obligations under this Note are joint and several,

PRIOR TO SIGNING THiS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS NOTE, INCLUDING THE VARIABLE
INTEREST RATE PROVISIONS. BORROWER AGREES TO THE TERMS OF THE NOTE.

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE. .

BORROWER:

   

 
 
  

  
  

      

   

   

By: he eed FRR VW es
‘Heepal annakuwatte, President/CEO of
fritematioral Manufacturing Group, Inc.

LASER BRG Leourig. Ver, FA2.00.0G Sane, Mitland trnagiat bettas Ine, 189, 2057. ad Pgh Aesorved, - CA LAGFIMPLVGIG. FG TR QdadS Fat

Exhibit H-1, Page 000154
Filed 09/21/16CaSe 2:17-cv-01123-WBS-DB RacumeniatdoFiled 10/15/19 Page 302 of 481 Doc 91 |

EXHIBIT H-2

Exhibit H-2, Page 000155
Filed 09/21/1gCaSe 2:17-cv-01123-WBS-DB Pacemeni Ao Filed 10/15/19 Page 303 of 481
" SHANGE IN TERMS AGREEM. AT

 

 

 
   

     

     

 

 

 

 

007 poy o1 6300088

 

 

vote ig

      

Doc 91

 

 
 

 

References in the shaded area are for Lender's use onty and do not limit the applicability of
| Any item above containing "***" has been omitted due to text length limitations.

 

 

 

 

 

Borrower: = [ntasnational Manufacturing Group, ine. Lender: California Bank & Trust
879 F Street, Suite 120 ' Central Valley Sacramento Region Corporate Banking
West Sacramente, CA 95605 1331 Broadway .
. Sacramento, CA 95878
Principal Amount: $300,000.00 Initial Rate: 8.750% Date of Agreement: February 20, 2007

DESCRIPTION OF EXISTING INDEGTEONESS.

The Business Loan Agreement dated and Promissory Note each dated January 17, 2007, in the original principal amount of $300,000.00, from

International Manufacturing Group, Inc. to Lender.

DESCRIPTION OF COLLATERAL.

1} CD Account Number 1250003753, with Lender wtih an approximate balance of $100,000.00.

2} irrevocable Stand-By Letter of Credit, Number Z3B807853, dated January 10, 2007, issued by Zions Bank.
3} An Assignment of Advantage Linc in tha amount of $100,000.00.
DESCRIPTION OF CHANGE IN TERMS.

+] The Note is subject to tha terms and conditions of that Business Loan Agreament executed by Borrower in favor of Lender, as amende
restated on February 20, 2007. ‘

All other terms and conditions shall remain the same.
CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of the originat obligation o¢ obligations, ineludi

d and

ng ail

agraemants evidanted or securing the obligation{s}, remain unchanged and in full fores and effect. Consent by Lender to this Agreement does
not waive Lender's right to strict performanca of the obligation(s} as changed, nor obfigate Lendar to make any future change in terms. Nothing
in this Agreement will constitute a satisfaction of the obligation{s}, It is the intention of Lender to retain as liable partias ail makers and
endorsers of the original obligation(s}, including accommodation parties, unless a party is expressly releasod by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this Agreement. If any person who signed the original obligation
does not sign this Agreement below, then all persons signing below acknowledge that this Agreement is given conditionally, based on the

spresentation to Lender that the non-signing party consents to the changes and provisions of this Agreemant or otharwise will not be zei
y it. This waiver applies not only to any initia! extension, modification or release, but also to alf such subsequent actions.

aased

FINANCIAL STATEMENT CERTIFICATIONS, The undersigned heraby certifies 10 California Bank & Trust ("Bank") that all financial information

("Information") submitted to Bank now and at ail times during the terms of this ioan dots, and will, fairly and accurately represent the fin
condition of the undersigned, all Borrowers and Guarantors. Financial Information includas, but is not limited to all Business Fin

anciat
ancial

Statements {including interim and Year-End financial statemants that are company prepared and/or CPA-prepared}, Business !ncome Tax
‘Returns, Borrowing Basa Certificates, Accounts Receivable and Accounts Payable Agings, Personal Financial Statements and Persona? income
Tax Returns. The undersigned understands that the Bank will rely on all financial information, whenever provided, and that such information is a
material inducement to Bank 10 make, 10 continue to make, or otherwise extend credit accommodations to the undersigned, The undersigned
covenants and agrees to notily Bank of any adverse material changes in her/his/ts financial condition in the future. The undersigned further

understands and scknowledges that there are criminal penalties for giving false financial information to federally insured financial institution

Ss

DEPOSIT AGREEMENT SECURITY, Borrower hereby grants a security interest to Lender in any and ali deposit accounts (checking, savings,

money market of time) of Borrower at Lender, now existing or hereinafter opened, to secure Hts Indebtedness hereunder. This includ
deposit accounts Borrower holds jointly with someone alse.

es ail

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ ANO UNDERSTOOD ALL THE PROVISIONS OF THIS AGREEMENT. BORROWER

AGREES TO THE TERMS OF THE AGREEMENT.

BORROWER:

 

INTERNATIONAL MANUFACTURING GROUP, INC,

Deepal’ Wannakuwatie, President/CEO
Intertetional Manufacturing Group, Inc.

LATER Reb coding, Yee Goa DIEGT Cow I

 

te Feanita Bonsinie fue TD27, FOC, At Taghty Havmved CA CACHMLPLIDIOT AE UR TAT2G FRAT

Exhibit H-2, Page 000156
Filed 09/21/16 Case 2:17-cv-01123-WBS-DB bBggumeni>ao Filed 10/15/19 Page 304 of 481 Doc 91

EXHIBIT H-3 -

Exhibit H-3, Page 000157
Filed og/2yr6Case 2:17-cv-01123-WBS-DB RegumentisagFiled 10/15/19 Page 305 of 481 Doc 91

SHANGE IN TERMS AGREEN.-iNT

—

 

 

 

   

   
 

    
   

    

       

    

 

 

803-00

007 BLO ad ps3, P

 

 

 

 

 

 

References in the boxes above are for Lender's use only and do not limit the applicability of this document to any particular joan of itefn.
Any item above containing "***" has been omitted due to text length limitations.

Borrower: International Manufacturing Group. Inc. Lender: - California Bank & Trust

879 F Street, Sultg 120 Central Valley Sacramento Region Corporate Banking

West Sacramento, CA 95605 “1431 Broadway
Sacramento, CA 9581B

 

 

 

Principal Amount: $300,000.00 initial Rate: 7.750% , Date of Agreement: December 12, 2007

DESCRIPTION OF EXISTING INDEBTEDNESS,

The Business Loan Agreement and Promissory Note each dated January 17, 2007, in the original amount of $300,000.00, as amended by that
certain Change in Terms Agreement dated February 20, 2007, from International Manufacturing Group, Inc, to Lender. .

DESCRIPTION OF COLLATERAL.

1) CD Account Number 1250003753 with Lender, with an approximate balance of §100,000.C0, in the name of Glenn Schussman.
2} frrevocable Stand-By Letter of Credit Number 25B801853, dated January 10, 2007, issued by Zions Bank.

3) An Assignment of Advantage Line in the amount of 100,000.00. ‘

DESCRIPTION OF CHANGE IN TERMS. .

1) The maturity date is hereby amended from December 4, 2007 to December 4, 2008,

2) The Stand-8y Letter of Credit subline ig hereby amended as described in the attached “STAND-BY LETTER DF CREDIT SUBLINE. °

3) The Note is subject to the terms and conditions of that Business Loan Agreement executed by Borrower in favor of Lender, as amended and
rastated on Dacember 12, 2007.

All other terms and conditions shall remain the same.
CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of the original obligation or obligations, including ail
agreements evidenced or securing the obligationis), remain unchanged and in full force and effect. Consent by Lender to this Agreement does
not waive Leader's right to strict performance of the abligatian{s} as changed, nor obligate Lendat to make any future change in terms. Nothing
in this Agreement will constitute a satisiaction of the obligationts}. It is the intantion of Lender to retain as fiable parties all makers and
adorsers af the original obligation(s), including accommodation parties, unless a party is expressty released by Lander in writing. Any maker or
wdorser, including accommodation makers, will not be released by virtue of this Agreament. if any parson who signed the original obligation
uods not sign this: Agreement below, than all persons signing below acknowledge that this Agreement is given conditionally, based on the
representation to Lender that the non-signing party consents to tha changes and provisions of this Agreement or otherwise will not be released
by it.” This waiver ‘applies ot only to any initial extension, modijication or realaase, but also to all such subsequent actions.

FINANCIAL STATEMENT CERTIFICATIONS. The undersigned heraby certifies to Calitornia Bank & Trust (“Bank”) that all financial information
{"Information"} submitted to Bank now and at all times during the terms of this Joan does, and will, fairly and accurately represent the financial
condition of the undersigned, ail Borrowers and Guarantors. Financia? information inciudes, but is not limited to all Business Financial
Statements finciuding Interim and Year-End financial statements that are company prepared and/or CPA-prepared), Business income Tax
Returns, Borrowing Base Certificates, Accounts Receivable and Accounts Payable Agings, Personal Financial: Statements and Personal income
Tax Returns. The undersigned understands that the Bank will rely on ail financial intormation, whenever provided, and that such information is a
material inducement to Bank to make, to continue to make, or otherwise extend credit accommodations to the undersigned. The undersignad
covenants and agrees to notify Bank of any adverse material changes in her/his/its Hoancial condition in the future. The undersigned further
understands and acknowladges that these are eriminal penalties for giving false financial information to federally insured financial institutions.

DEPOSIT AGREEMENT SECURITY. Borrower hereby grants a security interest to Lender in any and all deposit accounts (checking, savings,
money market or time) of Borrower at Lender, now existing or hereinafter opened, to secure its Indebtedness hereunder. This inctudes all
deposit accounts Borrower holds jointly with someonc else,

STAND-BY LETTER OF CREDIT SUBLINE. An exhibit, titled "Stand-By Lettar of Credit Subline,” is attached to this Agreement and by this
refarance is made a part of this Agreement just as if all the provisions, terms and conditions of the Exhibit had been fully set forth in this

Agreement.

REAFFIRMATION OF GUARANTOR. An exhibit, titled “REAFFIRMATION OF GUARANTY OBLIGATIONS.” is attached to this Agreement and by
this reference is made a part of this Agreement just as if all the provisions, terms and conditions of the Exhibit had been fully set forth in this

Agraament.

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ‘ALL THE PROVISIONS OF THIS AGREEMENT. BORROWER
AGREES TO THE TERMS OF THE AGHEEMENT.

BORROWER:

 
   
  
 

 
      

De hal __ Wannakuwatte,
International Manufacturing Group. Inc.

 

wa. 1987, GT, AL AghG Anime CA LACRULPLORSC PS TRe2FIOT FHT

Exhibit.H-3, Page 000158

LAER FA Rengiaa. ver SOLAN Gene. Medaad Faaangie! Bohl’

 
Filed 09/21/16CaSe 2:17-cv-01123-WBS-DB RegengeadAmoFiled 10/15/19 Page 306 of 481 Doc 91

EXHIBIT H-4

Exhibit H-4, Page 000159
Filed gg/21/16CaSe 2:17-cv-01123-WBS-DB PoemanentAjoo Filed 10/15/19 Page 307 of 481
‘ BUSINESS LOAN AGREEMENT

 

 

  
  

 
    
    

 

 

 

on

 

 

 

 

290,000:00. , wet “ae E cee staaen

    
   

Doc 91

 

References in the boxes above are for Lender's use only and do not limit the applicability of this document to any partic
Any item above containing "***" has been omitted due to text fength limitatiors. .

ular loan or itenY

 

Borrower: international Manufacturing Group, Inc. Lender: Catifornta Bank & Trust ;
879 F Street, Suite 120 . . Central Valley Sacramento Region Corporate Banking
West Sacramento, CA 95605 1331 Broadway

Sacramento, CA 95818

 

“THIS BUSINESS LOAN AGREEMENT dated December 16, 2008, is made and executed between International Manufacturing Group, Inc.
("Borrower") and California Bank & Trust (“Lender*} on the following terms and conditions. Borrower has received prior commercial loans from
Lender of has applied to Lender for a commercial! loan or loans or other financial accemmodations, Including those which may be described on
any exhibit or schedule attached to this Agreement. Borrower understands and agrees that: {A} In granting, renawing, or extending any Loan,
Lender is relying upon Borrower's tepresentations. warranties, and agreements as set forth in this Agreement: (B) the granting, renewing, or
extending of any Loan by Lender at al! times shall be subject to Lender's sole judgment and discretion: and {C) all such Loans shali be and

remain subject to the terms and conditions of this Agreement.

TERM. This Agreement shall be effective as of December 16, 2008, and shall continue in full force and effect until such time as all of
Borrower's Loans in favor of Lender have been paid in full, including principal, interast. costs, expenses, attorneys’ iges, and other fees and

charges, or until such time as the parties may agree in writing to terminate this Agreement.

ADVANCE AUTHORITY. The following person ar persons are authorized 10 request advances and authorize payments under the fine of credit
until Lender receives from Borrower, at Lender's address shown above, written notice of revocation of such authority: Deepal Wannakuwatte,

President/CEO of international Manufacturing Group, inc.; and Betsy Wannakuwatte, Secretary of international Manufacturing Group, Inc,

CONDITIONS PRECEDENT TO EACH ADVANCE, Lender's obligation to make the initia#l Advance and each subsequent. Advance under this
Agreement shall be subject to the fulfillment to Lander's satisfaction of all of tha conditions set forth in this Agreemant and in the Related

Documents.

|.oan Documents, Borrawer shall provide ‘to Lender the following documents for the Loan: {1} the Note; {2} guaranties; (3) together
with all such Related Documents as Lender may require for the Loan; ail in form and substance satisfactory to Lendee and Lender's counsel.

Borrower's Authorization. Borrower shall have provided in form and substance satisfactory to Lender properly cestified resolutions, duly
authorizing the execution and detivery of this Agrecment, the Note and the Related Documents. in addition, Borrower shall have provided

such other resolutions, authorizations, documents and instruments as Lender or its counsel, may require.

Payment of Fees and Expenses, Borrower shali. have paid to Lender all fees, charges, and other expenses which are then due and payable

as specitied in this Agreement or any Aclated Document.

Representations and Warranties. The representations and warranties sat forth in this Agreement, in the Related Documents, and in any

documant or certificate dailvered to Lender under this Agrgesment are true and correct.

No Evant of Default, There shail not exist at the time of any Advance a condition which would constitute an Event of Default under this

Agreament or under any Related Document.

REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants to Lender, as of the date of thia Agreement, as of the date of each

disbursement of foan proceeds, as of the date of any renewal, extension or modification of any Loan, and at all times any Indebtedness exists:

Organization. Borrower is a corporation for profit which is, and at all times shall be, duly organized, validly existing, and in good standing
under and by virtue of the laws of the State of California. Borrower is duly authorized to transact business in all other states in which
Borrower is doing business, having obtained ail necessary filings, governmental ficenses and approvats for each state In which Borrower is
doing business. Speciically, Borrower is, and at all times shalt be, duly qualified as a foreign corporation in ail states in which the failure to
so quaiify would have a material adverse effect on its business or financial condition. Borrower has the full power and authority to own its
properties and to transact the business in which it is presently engaged or presently proposas to engage. Borrower maintains an office at
975 F Street, Suite 120, West Sacramento, CA 95605. Unless Borrower has designated otherwise in weiting, the principal office is the
affice at which Borrower keeps its books and records including its records concerning the Collateral, Borrower will notify Lendar prio: to
any change-in the tocation of Borrower's state of organization or any change in Borrower's name, Borrower shall da ail things necessary to
preserve and to keap in full force and effect its existence, rights and privileges, and shall comply with all regulations, rules, ordinances,

statutes, orders and decrees of any governmental or quasi-govern
activitias.

mental authority or eourt applicable to Borrower and Borrower's business

Assumed Business Names. Sorrower has filed or recorded all documents or filings required by law rclating to all assumed business names

used by Borrower. Excluding the name of Bort
does business: Nane,

Authorization. Borrower's execution, delivery, and performance of this Ag

ower, the following is a complete list of all assumed business names under which Borrower

reament and all the Ralated Documents have been duly

authorized by all necessary action by Borrower and do not conflict with, result in a violation of, or constitute a default under {1} any
provision of {a} Borrowar's articles of incorporation or organization, of bylaws, or {b] any agreement of other instrument binding upor

Borrower or (2) any Jaw, governmental regulation, coust decree, or order applicable to Borrower or to Borrower's properties.

Financial Information, Each of Borrower's financial statements supplied to Lender truly and completely disclosed Borrower's financiat

condition as of the date of tha statement, and there has b

een no material adverse changa in Borrowar’s financial condition subsequent to

the date of the mos? recent financial statement supplied to Lender. Bosrower has no material contingent obligations excepi as disclosed in

such financial statements.

Legal Effect. This Agreement constitutes,
delivered will constitute fegal, valid, and binding ob:
terms.

Properties, Except as contemplated by this Agreement or as previously disclosed i
and as accepted by Lander, and except for property tax fiens for taxes not present

and any instrument or agreement Borrower is reguired ta give under this Agreement when
igations of Borrower anforceable against Borrower in accordance wiih their respective

n Borrower's financial statements or in writing to Lender
ly dup and payable, Borrower owns and has good title ta

all of Borrower's properties free and clear of all Security Interests, and has not executed any security Jon aE x Brae den f tements
Reda deraP nd fh

relating to such properties. Ail of Borrower's properties are titled in Borrower's legal name, and Borrower
statement under any other name for at least the last five 45) years.

inaeicing
Filed 09/21/16Case 2:17-cv-01123-WBS-DB Beasemet2620 Filed 10/15/19 Page 308 of 481

' BUSINESS LOAN AGREEMENT
Loan No: 0181803-0004 (Continued) Page 2

 

   

Hazardous Substances. Except as disclosed to and acknowladged by Lender in writing, Borrower represents and warrants that: (1) During
the period of Borrower's ownership of the Collateral, there has been no use, generation, manufacture, storage, treatment, disposal, release
or threaiened release of any Hazardous Substance by any person on, under, obout or from any of the Collateral, {2} Borrower has no
knowledge of, or reason to believe that there has been {a} any breach or violation of any Environmental Laws; (b) any use, generation,
manufacture, storage, treatment, disposal, release of threatened release of any Hazardous Substance on, under, about o7 from the
Collateral by any prior owners or occupants of any of the Collateral; or {c} any actual or threatened litigation or claims of any kind by any
person relating to such matters. (3) Neither Borrower nor any tenant, contractor, agemt or other authorized user of any of the Collateral
shail use, generate, manufacture, store, treat, dispose of or release any Hazardous Substance on, under, about of from any of the
Collateral; and any such activity shall be conducted. in compliance with all applicablo federal, state, and local laws, regulations, and
ordinances, including without limitation aif Environmental Laws. Borrower authorizes Lender and its ayants to enter upon the Callataral to
make such inspections and tests as Lender may deem appropriate to determine compliance of the Collateral with this section of the
Agreement. Any inspections or tests made by Lender shall be at Borrower's expanse and for Lender's purposes only and shall not be ©
conglrued to create any rasponsibility or jiability on the part of Lendar to Borrower or to any other person. The representations and
warranties contained herein are based on Borrower's dua diligence in investigating the Collateral for hazardous waste and Hazardous
-Substances. Borrower hereby {1} releases and waives any future claims against Lender for indemnity or contribution in the event
Borrower bocomes Nabla for claanup or other nasts under any such laws, and {2) agrees to indemnify, defend, and hold harmless Lender
against any and aif claims, losses, liabilitics, damages, penalties, end expenses which Lender may directly or indirectly sustain or suffer
resulting from a breach of this section of the Agreement or aS @ consequence of any use, generation, manufectura, storage, disposal,
release or threatened release of a hazardous waste or substance on the Collateral. The provisions of this section of the Agreement,
including the obligation to indemnify and defend, shall survive the payment of the Indebtedness and the termination, expiratian or
satisfaction of this Agreement and shall not be affected by Lender's acquisition of any interést in any of the Collateral, whether by
foreclosure or otherwise,

Litigation and Claims, No jitigation, claim, investigation, administrative proceeding or similar action {including those far unpaid taxes}
against Borrower is pending or ihzaatened, and no other event has occurred which may materially adversely affect Borrower's financial
condition or properties, other than litigation, claims, or other events, if any, that have been disctosed to and acknowledged by Lender in
writing.

Taxes. To the best of Borrower's knowledge, all of Borrower's tax returns and reports thal ara or were required to be filad, have been
filed, and all taxos, assessments and other governmental charges have been paid in full, except thase presenily being or to be contested by
Borrower in good faith in the ordinary course of business and for which adequate reserves have been provided.

Lien Prority. Unlass otherwise previously disclosed to Lender in writing, Borrower has not entered into or granted amy Security
Agreements, or permitted the filing of attachment of any Security Interests on of affecting any of the Collateral directly or indirectly
securing repayment of Borrower's Loan and Note, that would be prior or that may in any way be superior to Lender's Secwity interasts and
vights in and to such Collateral. :
Binding Effect. This Agreement, the Nota, all Security Agreements [if any}, and ali Related Oocuments are binding upon the signers
thereof, as well as upon their successors, represontatives and assigns, and are legally enforceable in accordance with their respective
terms. ,

AFFIRMATIVE COVENANTS. Borower covenants and agrees with Lender that, so long as this Agreement remains in effect, Borrower wil:
Notices of Claims and Litigation. Promptly inform Lender in writing of {1) all material adverse changes in Borrower's financial condition,
and {2} ail existing and afl threatoned fitigation, claims, investigations, administrative proceedings or similar actions affecting Borrower or
any Guarantor which could materially affect the financial condition of Borrower or the financial condition of any Guarantor.

Financlal Records. Maintain its books and records in accordance with GAAP, applied on 4 consistent basis, and permit Lender to examme
and audit Borrower's books and records at all raasonable times. ‘

Financial Statements. Furnish Lender with the foliowing:

/ Annual Statements. As soon as available, but In no event later than one-hundeed-aighty (180) days after the end of cach fiscal year,
Borrower's bafance sheet and income statement for the year ended, compiled by a certified public accountant satisfactory to Lender.

Interim Statements. A$ soon as available, but in no event later than sixty {60} days after the eng of each Hailt-year, Borrower's
balance sheet and profit and loss statement for the period ended, prepared by Borrower.

Tax Returns. As soon ag available, but in no event later than thirty (30) days after the applicable filing date for the tax reporting period
ended, Federal and other governmental tax returns, prepared by a tax professional satisfactory to Lander.

All financial reports required to be provided under this Agreement shall be preparad in accordance with GAAP, applied on a consistent
basis, and certified by Borrower as being true and correct. .
Additional Information. Furnish such additional information and statements, as Lender may request from time to time.

Insurance. Maintain fire and other risk insurance, public Rability insurance, and such other insurence as Lender may require with respect to
Borrower's properties and operations, in form, amounts, coverages and with insurance companies acceptable to Lender. Borrower, upon
request of Lenders, will deliver to Lender from time to time the policies of certificates of insurance in form satisfactory to Lender, including
stipulations that coverages will not be cancelled or diminished without at least ten (10) days prior written notice to Lender. Each insurance
policy alse shail include an endorsament providing that coverage in favor of Lender will not be impaired in any way by any act, omission or
default of Borrower or any other person. in connection with al! policies covering assets in which Lender holds of is offared a security
interest for the Loans, Borrower will provide Lender with such lender's loss payable of other endersements as Lender may require.

{asurance Reports, Furnish to Lender, upon request of Lender, reports on each existing insurance policy showing such information as
Lender may reasonably request, including without limitation the following: {1} the name of the insurer; {2) the risks insured; (3) the
amount of the policy; {41 the properties insured; (5) the then current property values on the basis of which insurance has Deen obtained,
and the manner of determining those values; and (8) the expiration date of the policy. In addition, upon request of Lender (however not
more often than annually), Borrower will have an independent appraiser satisfactory 1o Lender determine, as applicable, the actual cash
valua or replacement cost of any Collateral. The cost of such appraisal shall be paid by Borrower.

Guaranties. Prior to disbursament of any Loan proceeds, furnish executed guaranties of the Loans in favor of Lender, executed by tha
guarantors named below, on Lender's forms, and in the amounts and under the conditions set forth in these guaranties,

Exhibit H-4, Page 000161

Doc 91
Filed og/2t/16Case 2:17-cv-01123-WBS-DB RagemeniztGo Filed 10/15/19 Page 309 of 481 Doc 91.
BUSINESS LOAN AGREEMENT .

 

 

 

 

 

Loan No: 0181803-0004 {Continued} Page 3
Names of Guarantors Amounts
Deepal Wannakuwatte §21,409,271,00
Betsy Wannakuwoatte $21,409,271.00
Glenn Schussman $300,000.00

Other Agreements. Comply with ali terms and conditions of al! other agfeaments, whether now or hereafter existing, between Borrower
and any other party and notify Lender immediately in writing of any default in connection with any other such agreements.

Loan Proceeds. Use ali Loan proceeds solely for Borrower's business operations, unless specifically consented to the contrary by Lender in
writing. :

Taxes, Charges and Liens, Pay and discharge when due all of its indebtedness and obligations, including without limitatian ail assessments,
taxes, governmental charges, fevies and liens, of every kind and nature, imposed upon Borrower or its properties, income, or profits, prior
to the date an which penalties would attach, and all lawful claims that, if unpaid, might become a lien or charge upon any of Borrowar's
properties, income. or profits. Provided however, Borrower will not be tequired 10 pay and discharge any such assessment, tax, charge,
levy, lien or claim so fong as (1} tha legality of the same shal! be contested in good faith by appropriate proceedings, and (2} Borrower
shal! have established on Borrower's books adequate reserves with respect to such contested assessment, tax, charge, levy, lien, of claim
in accardance with GAAP,

ali terms, conditions, anc provisions set forth in this Agreement, in tha Aelated

Parformance. Perform and comply, in a timely manner, with
Borrower shall notify Lender immediately in

Dacuments, and in all other instruments and agreements between Borrower and Lender.
writing af any default in connection with any agreement,

Operations. Maintain axecutive and management personnel with substantially the same qualifications and experience as the present
executive and management personnel; provide written notice to Lendes of any change in executive end management personnel; conduct its
business affairs in a reasonable and prudent manner. :

Environmental Studies. Promptly conduct and complete, at Borrower's expense, all such investigations, studies, samplings and testings as
may be requested by Lender or any governmental authority relative to any substance, or any waste of by-product of any substance defined
as toxic or a hazardous substance under appticable federal, state, or focal law, rule, requiation, order or directive, at or affecting any
property or any facility owned, leased of used by Sorrower. :

Compliance with Gavernmental Requirements. Comply with all Jaws, ordinances, and regulations, now or hereafter in etfect, of all
governmental autharitiés applicable to the conduct of Borrower's properties, businesses and operations, and to the use or occupancy of the
Collateral, including without limitation, the Americans With Disabilities Act. Sorrawer may contest in good faith any such law, ordinance,
cr regutation and withhold compliance during any proceading, including appropriate appeals, so long es Borrower has natified Lender ia
writing prior to doing so and so jong a5, in Lender's sofa opinion, Lender’s interests in the Collatere! are not jeopardized. Lender may
requira Borrower to post adequate security of @ surety bond, reasonably satisfactory to Lander, ta protect Lender's interest.

Inspection. Permit employaes or agenis of Lender at any reasonable time to inspect any and all Collateral for the Loan or Loans and
Borrower's other properties and to examine or audit Borrower's books, accounts, and recards and to make copias and memoranda of
Borrower's books, accounts, and records. tf Borrower now or at any time hereafter maintains any records {including without limitation
computer generated records and computer software programs for the generation of such records) in the possession of a third party,
Borrower, upon request of Lender, shall notify such party to permit Lender free access to such records at all reasonable times and to
provide Lendar with copies of any records it may request, all at Borrower's expense.

Environmental Compliance and Reports. Sorrower shall comply in all respects with any and all Environmental Laws; not cause of permit io
exist, as a rasuit of an intentiona? or unintentional action or amission on Borrower's part or on the part of any third party, on property
owned and/or occupied by Barrower, any anvitonmental activity where damage may result to the environment, unless such enviranmental
activity is pursuant to and in compliance with the conditions ot a permit issued by the appropriate federal, state or local governmental
authorities; shall turnish to Lender promptly and in any event within thirty (30) days after receipt thersof a copy of any notice, summons,
lian, citation, directive, letter of other communication from any governmental agency oF instrumentality concerning any intentional or
unintentional action or omission on Borrower's part in connection with any environmental activity whether or not there is damage to the
anvironment and/or other natural resources.

’ Additional Assurances, Make, execute and deliver to Lender such promissory notes, mortgages, deeds of trust, sacurity agreements,
assignments, financing statements, instruments, documents and other agreements as Lender of its attorneys may reasonably request to

evidence and secure the Loans and to perfect all Security Interests.

LENDER'S EXPENDITURES. {f any action or proceeding is commenced that would materially alfect Lender's interest in the Collateral ag if
Borrower fails to comply with any provision of this Agreement or any Related Documents, including but not limited to Borrower's failure to
discharge or pay when due any amounts Borrower is required to discharga or pay under this Agreement or any Related Documents, Lender on
Borrower's behalf may (but shail not be obligated to) take any action that Lender deems appropriate, including but not Emited to discharging or
paying all taxes, liens, security interests, encumbrances and other claims, at eny time levied or placed on any Collateral and paying all costs for
insuring, maintaining and preserving any Collateral, All such expenditures incurred of paid by Lander for such purposes will then bear interes\ at
the rate charged under the Nate from the dale incurred or paid by Lender to the date of repayment by Borrower. Alt such expenses will became
a part of the indebtedness and, at Lendar's option, wilh {A} be payable on demand; (B) ba added to the balance of tha Note and be
apportionsd among and be payable with any installment payments to become due during either (1) the term of any applicabla insurance policy;
or (2) the remaining term of the Note: or {C} be treated as a balloon payment which will be due and payable at the Note's maturity.

NEGATIVE COVENANTS. Borrower covenants and agrees with Lender that whila this Agreement is in effect, Borrower shall not, without the
prior written consent of Lender: , ,
. i

Indebtedness and Liens. (1) Except for trade debt incurred in the normal course of business and indebtedness to Lender contemplated by

this Agreement, create, incur of o93ume indebtedness for borrawed money, including capital leases, (2} sell, iranster, mortgage, assign,
pledge, lease, grant 4 security interest in, or encumber any of Borrower's assets {except as allowed as Permitted Liens}, or {3} sell with

recoursa any of Borrower's accounts, except to Lender.

tivities substantially different than those in which Borrower is presently engaged,
(2) cease operations, liquidate, merge, transfer, acquire or consolidate with any ather entity, change its name, dissolve or transfor or sell
Coliatera! out of the ordinary course of business, oF 13) pay any dividends on Borrowar's stock (other than dividends payable in its stock},
provided, however, that notwithstanding the foragoing, but only so iong as no Event of Default has accurred and is continuing or would
result fram the payment of dividends, if Borrower is a “Subchapter § Corporation” {as defined in the inteepal Nas Get O86, a5
amended], Borrower may pay cash ‘dividends on its stock to its shareholders fom time ta tima in ariaurt ecasgary ble the
shareholders 10 pay income taxes and make estimated income tax payments to satisfy aheir liabilities under federal and state law which

Continuity of Operations. {1) Engage in any business ac
Filed og/21/16Case 2:17-cv-01123-WBS-DB Bagumett2t@o Filed 10/15/19 Page 310 of 481 Doc 91

BUSINESS LOAN AGREEMENT |
(Continued) Page 4

Loan No: 0181803-0004

 

 

arise solely from their status as Shareholders of a Subchapter S Corporation because of their ownership of sharas of Borrower's stock, or
purchase or ratire any of Borrower's outstanding shares or alter or amend Borrower's capital structure.

Loans, Acquisitions and Guaranties. {1} Loan, invest in of advance monsy or assets to any other person, enterprise or antity, (2)
purchase, create or acquire any interest in any other enterprise or entity, or (3) incur any obligation as surety or guarantor other than in
the ordinary course of business.

Agreements. Gorrower will not enter into any agreement containing any provisions which would be violated or breached by the
performance of Borrower's obligations undar this Agreement or in connection herewith,

CESSATION OF ADVANCES. If Lender has made any commitment te make any Loan to Borrower, whether under this Agreement or under any
other agraement, Lender shal) have no obligation to make Loan Advances or to disburse Loan proceeds if: {A} Borrower or any Guarantor is In
default under the terms of this Agreement or any of the Related Documents or any other agreement that Borrower or any Guarantor has with
Lender; {8B} Borrower or any Guarantor dies, becomes incompetent of becomes insolvent, files a petition in bankruptcy or similar proceedings,
or is adjudged a bankrupt; (C} thera occurs 3 materiai adverse change in Borrower's financial condition, in the financial contlition of any
Guaranto!, or in the value of any Collateral securing any Loan; or {D) any Guarantor seeks, claims or otherwise attempts to timit, rnodify or
revoke such Guarantor’s guaranty of the Loan or any other foan with Lender: or (E} Lender in good faith deems itself insacure, even though ne

Event of Defauit shall havo occurred.
DEFAULT. Each of the following shall constitute an Event of Default under this Agreement:
Payment Default. Borrower fails to make any payment when due under ihe Loan.

Other Defaults, Borrower fails to comply with or to perform any other term, obligation, covenant or condition contained in this Agreement
or in any of the Related Documents a to comply with of to perform any term, obligation, covenant or condition contsined in any ather

agreement between Lender and Borrower.

Default in Favor of Third Parties. Borrower or any Grantor defaults under any loan, extension of credit, security agreement, purchase or
salas agreement, or any other agreement, in favor of any other creditor of person: that may materially affect any of Borrewer's of any
Grantor's property or Borrower's or any Grantor's ability to repay the Loans or perioim their respective obligations under this Agreement or
any of tho Related Documents.

False Statements. Any warranty, representation of statement made ar furnished to Lender by Borrower or on Borrower's behalf under this
Agreement or the Related Documents is false or misleading in any material respect, aithar now or at tha time made or furnished or becomes
false or -misieading at any time thereafter, :
Insolvency, The dissolutian of termination of Barrowar’s existence as a going businass, the insolvency of Borrower, the appointmant of a
recelvar for any part of Borrower's property, any assignment for the benefit of creditors, any type of creditor workout, o7 the
commencement of any proceeding under any bankruptcy or insolvancy flaws by or against Borrower.

Defective Collateralization. This Agreement or any of the Related Documents ceases to be in full force and effect {including failure of any
collateral document to create a valid and perfected security Interest or lien} at any tima and for any reason.

Creditor or Forfaiture Proceedings. Commencement of foreclosure of forfeiture proceedings, whether by judicial procaading, self-help,
repossession o7 any other method, by any creditor of Borrower or by any governmental agency against any coWateral securing the Loan.
This includes a garnishment of any of Borrower's accounts, including deposit accounts, with Lender, However, this Event of Default shail
not apply if there is a good faith dispute by Borrower as 10 the validity or raasonableness of the claim which is the basis of the creditor or
forfeiture proceading and if Borrower gives Lender written notice of the creditor or forfeiture proceeding and deposits with Lender monies or
a surety bond for the creditor or forfeiture proceeding, in an amount determined by Lender, in its sole discretion, as being an adequate

reserve or bond for the dispute.

Events ‘Affecting Guarantor, Any of the preceding events occurs with respect ia any Guarantor of any of the Indebtedness of any
Guarantor dies or becomes incampetent, or revokes or disputes the validity of, or liability under, any Guaranty of the Indebtedness,

Change in Ownership. Any change in ownership of twenty-five percent {25%} or more of the common stock of Borrower.

Adverse Change. 4 material adverse change occurs in Borrower's financial condition, or Lender befleves the prospect of payment or
performance of the Loan is impaired.

insecurity. Lender in goad faith believes itself insecure.

Aight to Cure. if any default, other than a default on Indebtedness, is curable and if Borrower or Grantor, as the case may be, has not bean
given a notice of a similar default within the preceding twelve {12} months, it may be cured if Borrower or Grantor, as the case may de,
afler receiving written notice from Lender demanding cura of such default; {1} cure the default within fifteen (45) days; or (2) if the cure
requires more than fliteen (15) days, immediately initiate steps which Lender deems in Lendar's sole discretion to be sufficiant to cure the
default and thereefter continue and complete alt reasonable and necossary steps sufficient to produce compliance as saon as reasonably
practical.
EFFECT OF AN EVENT OF DEFAULT. If any Event of Default’ shall occur, except where otherwise provided in this Agreement or the Related
Documents, all commitments and obligations of Lender under this Agreement or the Aelated Documents or any other agreemant immediately wilt
terminate (including any obligation to make jurthar Loan Advances or disbursements}, and, at Lender's option, all indebtedness immediately wili
become due ‘and payable, alt without notice of any kind to Borrowar, except that in tha case of an Event of Default of the type described in the .
“insolvency” subsection above, such acceleration shall be automatic and not optional. In addition, Lender shall have all the rights and remedias
provided in the Related Qocuments or available at law, in equity, or otherwise. Except as may be prohibited by applicable law, all of Lender's
rights and remedies shall be cumulative and may be exercised singularly of concurrently, Election by Lender to pursue any remedy shail not
exclude pursuit of any other remedy, and an slection 10 make expenditures of to take action to perform an obligation of Borrower or of any
Grantor shall not affact Lender's right to declare a default and to exercise its rights and remadies. :
~SPOSIT AGREEMENT SECURITY. Borrower hereby grants a security interest ta Lender in any and all daposit accounts (checking, savings,
yey market or time} of Borrower at Lender, now cxisting or hereinafter opened, to secure the Indebtedness. This includes all deposit
aunts Borrower holds jointly with someone else.

JURY WAIVER: JUDICIAL REFERENCE. Borrower anu Lender each waive their respactive rights to a trial before a jury in connection with any
disputes related to this Agreement, any al the Related Documents and the transactions contemplated hereby and thereby. Such disputes
include without limitation any claim by Burrower or Lender, claims brought by Borrower as a class representative on behall of others, and claims

by a class representative on Borrower's behalf as a class member (so-called “class action" suits}. This Poy EDIE: ABBY dio ibsh? time
an action is brought, Borrower's foani is funded or maintained in a state where this jury trial waiver is not pezmitt iy ow
Filed 09/21/16Case 2:17-cv-01123-WBS-DB RBasenert280Filed 10/15/19 Page 311 of 481
BUSINESS LOAN AGREEMENT

Loan No: 0181803-0004 {Continued} Page 5

 

4 jury trial waiver is not permitted by applicable law and a dispute arises between Borrower and Lender with respect te this Agreement, any of
: Related Documents, the enforcement hareof or thereof or the transactions contemplated hereby or thereby, cither of Borrower or Lendar
vay require that it be resolved by judicial reference in accordance with California Code of Civil Procedure, Sections 638, et seq., including
without limitation whether the dispute is subject to a judicial reference proceeding. The referee shall be a retired judge, agreed upon by the
parties, from either the American Arbitration Association (AAA) or Judicial Arbitration and Mediation Service, Inc. (JAMS}- lf the parties cannot
agree on the referee, the party who initially selected the reference procedure shall request a panel of ten retired judges from either AAA or
JAMS, and the court shall salect the referee from that panel. The referee shall be appointed to sit with all of the powers provided by law, Tha
parties agree that time is of the essence in conducting the judicial reference proceeding set forth herein. The costs of the judicial reference
proceeding, including the fee for the court reporter, shall be borne equally by the parties as the costs are incurred, unless otherwise awarded by
the referee. The referee shall hear all pre-tria! and post-triat matters lincluding without limitation requests for equitable relief}, prepare an award
with written findings of fact and conclusions of faw and apportion casts as appropriate. The referee shall be empowered to enter equitable relief
as well as legal relief, provide all temporary of provisional remedies, enter equitable orders that are binding on the parties and rula on any motion
that would be authorized in a trial, including without limitation motions for summary judgment or summary adjudication. Judgment upon the
award shall be entered in the court in which such proceeding was commenced and all parties shall have full rights of appeal. This provision will
not be deemed to limit or constrain Lender's right of offset, to obtain provisional or ancillary remedies, to interplead funds in the event of a
dispute, to exercise any security interest or lian Lender may hold in property or to comply with legal process involving Borrower's accounts or
other property.
INCREASED COSTS. !f any change in a jaw, rule or regulation, or the interpretation or application thereof, or Lender's compliance with any
request, guideline ot directive (whether of not having the force of law} of any governmental authority {coltectively, a "Change in Lew"} shail (i
impose, madify or deem applicable any reserve, special deposit or similar requirement against or with respect to the asscts of, deposits with or
for the account of or credit extended by Lender or (ii) impose on Lender any other condition affecting this Agreement or the loans hereunder or
any letter of credit or participation therein and the result of any of the foregoing shall be 40 increase the cost to Lender of making or maintaining
any igan {or As commitment to make any such loan} or to increase the cost to Lender of issuing or maintaining any ietter of cradit or 10 reduce
the amount of any sum received or receivable by Lender hereunder, then Botrower will pay to Lender such additional amount as will compensate
Lender for such additional costs or reduction. Lender determines that any Ghange in Law ragarding capital requirements has or would have the
effect of reducing the rate of return on the capital of Lender or Lender's hoiding company from this Agreement er the foans oF letters of credit
made or issued by Lender to a level below that which Lender or Lender's holding company could have achieved but for such Change in Law
{taking inte consideration Lender's policies and the policies of Lender's holding company with respect to capital adequacy}, then from time to
time Borrower will pay to Lender such additional amount as will compensate Lender or Lender's holding company for any such reduction, as se¢t
forth in a certificate of Lender describing in reasonable detail the amount or amounts necessary to compensate Lender of its holding company.
The amounts and description in such certificate shall be conclusive absent menifest error, and Borrower agrees to pay to Lender the arnount
shown in such certificate within ten (40) business days after raceipt theraot.Failure ar delay on the part of Lender to demand compensation
pursuant to this section shall not constitute a waiver of Lender's sight to demand such compensation.

“\JARANTOR FINANCIAL INFORMATION. Borrower covenants and agrees with Lerider that, white this Agreament is in effect, Borrower will
jish Lender with Deepat Wannakuwatie and Betsy Wannakuwatta personal financial statements, an California Bank & Trust form, as soon as
gilable, but no later than November 30th, on an annual basis and: 9 signed copy of Deepal Wannakuwatte and Betsy Wannakuwatte fied
Federal Income Tax Returns, as s00n 35 available, but in no event later than thirty {30) days from date ot filing on an annual bagis, .

ADDITIONAL INFORMATION. In addition to the covenants and agreemants of Borrower seat forth under "AFFIRMATIVE COVENANTS" above,
Borrower further covenanis and agrees with Lender that, so long as this Agreemant remains in effect, Borrawer shall continuously maintain-in _ .
full force and effect an irravocable standby letter of credit ithe "L/C*) with a major bank or financial institution (“LIC Isguer"} with a term
expiring no later than the maturity of the Note in an amount at least aqual to the amount of the Note, plus one year's anticipated interest on
such amount, if any {unless otherwise agreed to by Lender}, and in a ferm and on any other necessary or appropriate terms, al] as are
acceptable 10 Lender in its sole discretion and which shalt name Lender as the beneficiary for the purpose of securing the Indebtedness and
Borrower's other obligations hsreunder and under the Related Documents. Lender's receipt of any notice of L/C {ssuer's alaction not to extend
or renew the L/C or as to the termination of the L/C for any other reason, or L/C Issuer's dishonor of any draw by Lender under the L/C, shell
constitute an Event of Default.. Borrower covonsnts and agrees to immediately notify Lender upon its receipt of any notice of non-extension,
non-renewat of termination of the L/C. Notwithstanding anything 10 tha contrary herein, Borrower shail not be entitled to a right to cure under
the section entitled “DEFAULT - Right ta Cure” hereunder with respect to any Event of Default under this section, unless agreed to by Lender in

its sole discretion.
MISCELLANEOUS PROVISIONS, The following miscellaneous provisions are a part of this Agreement:

Amendments. This Agreement, together with any Related Documents, constitutes the entire understanding and agreement of the parties
as to the matters set forth in this Agreement. No alteration of or amendment to this Agreement shall be effective unless given in writing
and signed by tha party or parties sought to be charged or bound by the alteration or amendment.

Attorneys’ Fees: Expenses. Borrower agrees to pay upon demand all of Lender's costs and expenses, including Lander’s attorneys’ foes
and Lender’s iegal expensas, incurred in connection with the enforcament of this Agreement. Lender may hire or pay someone else to help
enforce this Agreement, and Borrower shall pay the costs and expanses of such enforcement. Costs and expenses include Lender's
attorneys' fees and legal expenses whether or not there is a lawsuit, including attorneys’ fees and legal expanses for bankruptcy
proceedings (including efforis to modify or vacate any automatic stay of injunction}, appeals, and any anticipated post-judoment collection
services. Borrower also shal] pay all court costs and such additional fees as may be directed by the court. .

Caption Headings. Caption headings in this Agreement are for convenience purposes oniy and are not to be used 10 interpret or define the
provisions of this Agreement.

Consent to Loan Participation. Borrower agrees and cansents to Lender's sale or transfer, whether now or later, of one or more
participation interests in the Loan to one or more purchasers, whether related oF unretated to Lender. Lender may provide, without any
limitation whatsoever, to any one or more purchasols, OF potential purchasers, any information or knowledgo Lender may have about
Borrower or about any other matter relating to the Loan, and Borrower hereby waives any rights to privacy Borrower may have with respect
to such matters. Goarrower additionally waives any and ail notices of sale of participation interests, as well as ail notices of any repurchase
of such participation interests. Borrower also agrees that the purchasers of any such participation interests will be considered as tha
absolute owners of such interests in the Loan and will have all the rights granted under the participatian agreement or agreements
governing the sale of such participation interests. Borrower further waives all rights of offset or counterciaim that it may have now or later
against Lender or against any purchaser of such a participation interest and unconditionally agrees that either Lender or such purchaser may
enforce Borrower's obligation under the Loan irraspective of the failure or insolvency of any holder of any interest in the Luan. Borrower
further agrees that the purchaser of any such participation interests may snforce its interests irrespective af any personal claims or
defenses that Borrower may have against Lender. / Exhibit H-4, Page 000154

Governing Law. This ‘Agreement will ba governed by federal law applicable to Lender and, to the extent not preempted by federal law, the

Doc 91
Filed o9/21/1gCase 2:17-cv-01123-WBS-DB_ Ragemei2bgo Filed 10/15/19 Page 312 of 481 Doc 91

BUSINESS LOAN. AGREEMENT
{Continued) Page 6

 

Loan No: 0181803-0004

 

laws of the State of Caiifornia without regard to its conflicts of jaw provisions. This Agreement has been accepted by Lender in the State

of California,

Choice of Venue. If there is a lawsuit, Borrower agrees upon Lendar's requast
County, State of California. :

No Waiver by Lendar. Lender shall not be deemed to have waived any rights under this Agreement unless such waiver is given in writing
and signed by Lender. No delay or omission on the part of Lender in exercising any right shall cperate 4s a waiver of such right or any
other right. A waiver by Lender of a provision ‘ot this Agreemant shalt not prejudice or constitute a waiver of Lender's right otherwiso to
demand strict compliance with that provision or any other provision af this Agreement. "No prior waiver by Lender, nor any course of
dealing heiween Lender and Borrower, oF between Lender: and any Grantor, shall constitute a waiver of any of Lander‘s rights or of any of
Borrower's or any Grantor's obligations as to any future transactions. Whenever the consent ef Lender is required under this Agreement,
the granting of such consent by Lender in any instance shall not constitute continuing consent to subsequent instances where such consant
4s required and in ail casas such consent may be grantad or withheld in the sale discration of Lender.

given in writing, and shall be effective when actually dativered,
when deposited with a nationally yacognized overnight courier,

to submit to the jurisdiction of the courts of Sacramento

Notices. Any natice required to be given under this Agreement shall be.

when actually received by telafacsimile (unless otherwise required by law),
of, if maited, whan deposited in the United States mail, as first class, certified or registered mail postage prepaid, directed to the addresses

shown near the beginning of this Agreement. Any party may change its address for notices under this Agreement by giving formal written
notice to the other parties, specifying that the purpase of the notice is to change the party's address. For notice purposes, Borrower
agrees to keep Lender informed at all times of Borrower's current address. Unless otherwise provided or required by law, #f there js more
than one Borrower, any notice given by Lendar ta any Borrower is deemed to be notice given to all Borrowers. :

Severability. Hf a court of competent jurisdiction finds any provision of this Agreament to be illegal, invalid, or unenfarceabla as to any
circumstance, that finding shall not make the offending provision illagal, invahd, or unenforceable as ta any other circumstance. If feasible,
the affending provision shall be cansidered modified so that it becomas legal, valid and enforceable, H.the offending provision cannot be so
modified, it shail be considered deleted from this Agreement. Unless otherwise requited by law, the illegality, invalidity, or unenforceabiity
of any provision of this Agreement shall not affect the legality, validity or enforceability of any other provision of this Agreement.

Subsidiaries and Affiliates of Borrower. To the extent the context of any provisions of this Agreement makes it appropriate, including
without imitatian any representation, warranty or covenant, the word "Borrower" as used.in this Agreement shalt include all of Borrower's
subsidiaries and affiliates. Notwithstanding the foregoing however, under no circumstances shall this Agraemant be construed to require
Lender to make any Loan or other financial accommodation to any af Borrower's subsidiaries or atfiliates.

alf of Borrower containad in this Agreement of any Related
the benefit of Lender and ite successors and assigns, Borrower
g Agreement or any interest theroin, without the prior written

Successors and Assigns. Ali covenants and agreements by of on beh
Documents shail bind Borrower's successors and-assigns and shall inure to
shalt not, however, have the right to assign Borrower's tights under thi
consent of Lender. /

Survival of Representations end Warranties. Borrower understands and agrees that in extending Loan Advances, Lender is relying on aij
representations, warranties, and covenants made by Borrower in this Agraement or ia any certificate or other inatrument delivered by
Borrower to Lender under this Agreement oF the Related Documents. Borrower further agrees that regardless of any investigetion made by
Lender, all such representations, warranties and covenants will survive the extension of Loan Advances and delivery to Lender of the
Related Documents, shall be continuing in nature, shali ba deemed made and redatad by Borrower at the tima sach Loan Advance is made,
and shall remain in full force and effect untif such time as Borrower's indebtedness shall be paid in full, or until this Agreement shall be

terminated in the manner provided above, whichever is the last to occur.
Time is of the Essence. Tima is of the essence in tha parformancea of this Agreement.

DEFINITIONS. The following capitalized words and terms shali have the following meanings when usad in this Agreement. Unless specifically
stated to the contrary, all references to dollar amounts shall mean amounts in lawful money of the United States of America. Words and terms
used in the singutar shall includa the plural, and the plural shall include the singular, as tha context may requira, Words and terms not otherwise
defined in this Agreemant shall have the meanings attributed to such terms in the Uniform Commercial Code. Accounting words and terms not
atherwise defined in this Agreement shall have the meanings assigned ta them in accordance with generally accepted accounting principles as in

effect on the date of this Agreement:
Advance, The word “Advance” means a disbursement of ‘Loan funds made, or to be made,
of credit-or muitipie advance basis under the terms and canditions of this Agreement.

Agreement. The word “Agreement” means this Business Loan Agreement, as this Business Loan Agreement may ba amended or madified
iness Loan Agreement from time to time.

fram time to time, together with ail exhibits and schedules attached to this Busi
Ing. and includes all co-signers and co-makers signing the Note

“to Borrower or on Borrower's behalf on a lina

Borrower. The word “Borrower” means international Manufacturing Group,
and afl their successors and assigns.

Collateral. The word “Collateral” means ail property and assets granted as collateral security for a Loan, whether real or parsonal property.
whether granted directly or indirectly, whether granted now or in the future, and whether granted in the form of a security interest,
mortgage, collateral mortgage, deed of trust, assignment, pledge, crop pledge, chatte! mortgage, collateral chattel mortgage, chatted trust,
factor’s lien, equipment trus!, conditional sale, trust receipt, lien, charge, fien or title ratention contract, lease or consignment intended as a
security devica, or any other sacurity or jien interest whatsoever, whether croated by taw, contract, or otherwise.

Environmental Laws. The words “Enviranmental Laws" mean any and all state, federal and local statutes, regulations and ordinances

relating to the protection of human haalth or the environment, including without limitation the Comprehansive Environmental Response,
Compensation, and Liability Act of 4980, as amended, 42 U.S.C. Section 9601, et seq. (“CERCLA”), the Superfund Amendments and
Reauthorization Act of 1986, Pub, L. No. 99-499 ("SARA"), the Hazardous Materiais Transportation Act, 49 U.S.C. Section 1801, at seq.,
the Resource Conservation and Recovery Act, 42 U.S.C. Sectian 6901, et seq., Chapters 6.5 through 7.7 of Division 20 of the California
Health and Safety Code, Section 25100, et seq., or other applicable state or federal laws, rules, of requiations adopted pursuant thereto.

Event of Default, The words “Event of Default" maan any of the events of default set forth in this Agreement in the dafault section of this

Agreement. .
GAAP, The word "GAAP" means generally accapted accounting principles.
Grantor. The word "Grantor" means each and all of the parsons or entities granting a Security interest j
including without limitation all Borrowers granting such a Security interest.

hibit H-4, Page 000165

mn any Collateral for the Loan,

" , . x
Guarantor. The word “Guarantor” means any guarantor, surety, or accommodation party of any or all of te
Filed 09/21/16 ase 2:17-cv-01123-WBS-DB RBagumeni+goFiled 10/15/19 Page 313 of 481

BUSINESS LOAN AGREEMENT
Loan No: 0181803-0004 (Continued)

Doc 91

Paga 7

 

Guaranty. The word "Guaranty" means the guaranty from Guarantor to Lender, including without limitation a guaranty of all of part of the

Note.

Hazardous Substances. The words “Hazardous Substances” mean materiats that, because of their quantity, concentration of physical,
chemicai or infectious characteristics, may cause or pose a present or potential hazard to human health or the énvirenment when
improperly used, traated, stored, disposed of, generated, manufactured, transported or otherwise handled. The words “Hazardous
Substances" are used in their very broadest sense and include without limitation any and all hazardous or toxic substances, materiais or
waste as defined by or listed under the Environmental Laws, The term “Hazardous Substances” also includes, without fimitation, petroleum

and pevoleum by-products or any fraction thereof and asbestos.

Indebtedness. The word “Indebtedness” means the indebtedness evidenced by tho Note or Related Documents, including all principal and
interest together with alf ather indebtedness and costs and expenses for which Borrower is ftesponsibie undar this Agreement or under any

of the Related Documents.
Lender. The ward “Lender” means California Bank & Trust, its successors and assigns.

Loan. The word “Loan” means any and all foans and financial accommodations from Lender to Borrower whether now or hereafter
axisting, and however evidenced, including without limitatian those loans and financial accommodations described hersin or describad on

any exhibit or’schedule attached to this Agreement from time to time.

Note. The word "Note" means the Note executed by [nternational Manufacturing Group, Inc. in the origina principal amount af
$300,000.00 dated January 17,2007, together with ail renewals of, extensions of, modifications of, refinancings of, consolidations of,

and substitutions for the Note or Credit Agreement or eny other subsequent Notes evidencing further indebtedness.

Permitted Liens. The words “Permitted Liens" mean (7) liens and sacurity interests securing indebtedness ow

ed by Borrower to Lender;

12) liens for taxes, assessments, or similar charges cither not yet due or being contested in good faith; {3) liens of materialmen,
mechanics, warebousemen, or carriers, or other like liens arising in the ordinary course of business and securing obligations which are not
yet delinquent; (4) purchase money liens or purchase money security interests upon of in any property acquired of held by Borrower in the

ordinary course of business to secure indebtedness outstanding o
paragraph of this Agreement titied “tndabtedness and Liens"; {5}

n the date of this Agreement or parmitted to be incurred under the
liens and security interasts which, os of the date of this Agreement,

have besn disclosed to and approved by the Lender in writing; and (6). those liens and security interests which in the aggregate constitute

an immaterial and insignificant monetary amount with respect to the net value of Borrower's asscts.

Related Documents. The words “Related Documents” mean all promissory notes, credit agrecments, loan agreemants, environmental
agreements, guaranties, security agreements, mortgages, daeds of trust, sacurity deeds, collateral mortgages, and all other instruments,

agreements and documents, whether now or hereafter existing, executed in connection with the Loan.

Security Agreement.
arrangements, understandings or other agreaments, whether create:

creating a‘Security Interest.
Security Interest.
whether in the form of a tien, charge, encumbrance, mortgage, deed of trust, security deod, assignment,
mortgage, ‘
contract, lease of consignment intended as a security device,
contract, or otherwise.

The words “Security Agreement” mean and include without imitation any agreements, promises, Covenants,
d by law, contract, or otherwise, evidancing, governing, representing, or

The words “Security interest” mean, without limitation, any and all types of collateral security, present and future,
pladga, crop piedga, chattel

cobateral chattef mortgage, chattel trust, factor’s lien, equipment trust, conditional sale, trust receipt, Hen or title retention
or any other security or lien interest whatsoever whether created by law,

BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS BUSINESS LOAN AGREEMENT AND BORROWER AGREES TO

ITS TERMS. THIS BUSINESS LOAN AGREEMENT IS DATED DECEMBER 16, 2008.

BORROWER:

 
    

 
   
 

AP Re see Sh ces EO | a
cepal Wannakuwatte, President/CEO of
In Gaal Manufacturing Group, Inc.

LENDER:

CALIFORNIA BANK & TRUST

AuthorizgrSigner D. Satew for dun Enkoji
Mice.. Le i

 
 

#. ORM Righty Rareeves - CA CAMERLPLICATFG URJaRIS PAT

Exhibit H-4, Page 000166
Filed 09/21/16C ase 2:17-cv-01123-WBS-DB [eeqameniAigoFiled 10/15/19 Page 314 of 481 “Doc 91

EXHIBIT H-5

Exhibit H-5, Page 000467
Filed 09/21/16Case 2:17-cv-01123-WBS-DB BagementzBoFiled 10/15/19 Page 315 of 481 Doc 91
CHANGE IN TERMS AGREEMENT

 

          

 
    

      
 
  

“FO0;000;00 — 4 12s16:2008' -04:3009-| 048 Oe fo. } ores sagen, ESOT
References in the boxus above are for Lender's use only and do not limit the applicability of this document to any particufar foan or ihn,
Any item above containing "***" has bean omitted due to text jength fimitations.

 

 

   

 

 

 

 

 

in

 

 

 

 

Borrower: International Manufactusing Group, Inc. Lender: California Bank & Trust
879 F Street, Suite 120 Central Vailey Sacramento Region Corporate Banking
West Sacramento, CA 95605 1331 Broadway

Sacramento, CA 95878

Principal Amount: $300,000.00

DESCRIPTION OF EXISTING INDEBTEDNESS. The Business Loan Agreement dated December 12, 2007 and the Promissory Note dated January
17, 2007, in the original amount of $300,000.00, as amended by those certain Change in Terms Agraaments dated February 20, 2007 and

December 12, 2007, trom International Manufacturing Group, Inc. to Lender.

DESCRIPTION OF COLLATERAL.

1. CD Account Number 1250003753 with Lender.

2. Irrevocable Stand-By Letter of Credit Number ZSB801853, dated January 10, 2007, issued by Zions Bank.

Date of Agreement: December 16, 2008

3. An Assigment of Advantage Line in the arnount of $100,000.00,

DESCRIPTION OF CHANGE IN TERMS. .

1. The maturity date is hereby amended from December 4, 2008 to December 4, 2009.

2, This Note is subject to the terms and conditions of that Business Loan Agreement executed by Borrower in

restated on December 16, 2008. .
3. The Standby Letter of Cradit Subline is hereby deleted in its entirety.

favor of Lender, as amended and

Alt other terms and conditions shall remain the same.
CONTINUING VALIDITY. Except as exprossly changed by this Agreement, tne tarms oT tne original obligation or obligations, including all
agreements evidenced or securing the obligation(s), remain unchanged and in fuil farce and effect. Consent by Lender to this Agreement doas
‘not waive Lender's right io strict perfarmance of the obligation(s} as changed, nor obligate Lander to make any future change in terms. Nothing
in this Agresmant will constitute a satisfaction of the obligation{s}. |: is the intention of Lander to retain as liebie parties all makers and
endorsers of the original obligation(s), including accommodation parties, unless a perty is expressly releaged by Lender in writing. Any maker or
idorser, including accommodation makers, wili not be released by virtua of this Agreement. 1 any person who signed tho original obligation
1es not sign this Agreement below, then all persons signing belaw acknowledge that this Agreemant is given conditionaily, based on the
representation to Lender that the non-signing party consents to tha changes and provisions of this Agreement of otherwise will not be released
by it. This waiver applies not only ta any initial extension, modification or release, but also to ali such subsequent actions.

FINANCIAL STATEMENT CERTIFICATIONS. Tha undersigned hereby certifies to California Bank & Trust ("Bank"} that all financéat information
("Information") submitted to Bank now and at all times during the tarms of this loan does, and will, fairly and accurately represent the financial
condition of the undersigned, ail Borrowers and Guarantors. Financial Information includes, but is not limited to ail Business Financial
Statements [including interim and Year-End financial statements that are company prepared and/or CPA-prepared}, Business Income Tax
Returns, Borrowing Base Certificates, Accounts Receivable and Accounts Payable Agings, Personal Financial Statements and Personal Income
Tax Returns, The undersigned understands that the Bank will rely on alt financial information, whenever provided, and that such information is 4
material inducement to Bank to make, to continue to make, or otherwise extend credit accammodations to the undersigned. The undersigned
covenants and agrees to notify Bank of any adverse material changes in her/his/its financial condition in the future. The undersigned jurther
understands and acknowledges that there are criminal penalties for giving falso financial informstion to federally insured financial institutions.

ounts (checking, savings,

DEPOSIT AGREEMENT SECURITY. Borrower hereby grants a security interest to Lender in any and alt deposit acc
This includes atl

money market or time) of Borrower at Lender, now existing or hereinafter opened, to secure its indebtedness hefeunder,
deposit accounts Borrower holds fointly with someone else. ,

REAFFIRMATION OF GUARANTY OBLIGATIONS. An exhibit, titled “REAFFIRMATION OF GUARANTY OBLIGATIONS," is attached to this
Agreement and by this reference is made a part of this Agreement just as if all the provisions, terms and conditions of the Exhibit had been fully

set forth in this Agreement.

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS AGREEMENT, BORROWER
AGREES TO THE TERMS OF THE AGREEMENT.

BORROWER:

INTERNATIONAL MANUFACTURING GROUP, INC.

   

cada tut, PEFR, ROOK, OAD Rights dawewed, 6 LTRS PO TH 2? 8A

    

Exhibit H-5, Page 000168
Filed 09/21/16Case 2:17-cv-01123-WBS-DB lbasemenizteoFiled 10/15/19 Page 316 of 481 Doc 91

EXHIBIT I-1

Exhibit 1-1, Page 000769
 
 

Filed o9/21/16Case 2:17-cv-01123-WBS-DB RegenenpaigoFiled 10/15/19 Page 317 of 481
“sy PROMISSORY NOTE

 

 

 
 

     
      

   

oF £0

 

 

Doc 91

 

 

Raferences in the shaded area are for Lender's use only and do not jimit the applicability of this document to any particular joan or iter

Any item above containing "***" has been omitted due to text length limitations.

Borrower: International Manufacturing Group. Inc. Lender: California Bank & Trust
&75 F Street, Suite 120 , Central Valley Sacramento Region Corporate Banking
West Sacramento, CA 95605 1337 Broadway

Sacramento, CA 95818

 

 

Principal Amount: $600,000.00 Initial Rate: &.750% Date of Note: September 12, 2007

PROMISE TO PAY. international Manufacturing Group, Inc. {“Borrawer"} promises to pay to California Bank & Trust (“Lender"}, or order, in
lawful money of the United States of America, the principal amount of Six Hundred Thousand & 00/100 Dollars ($600,000.00} of so much as
may be outstanding. together with interest on the unpaid outstanding principal balance of each advance. Interest shall be caicutated from the
date of each advance until repayment of each advance. ,

PAYMENT. Borrower wlil pay this loan in one payment of alt outstanding principal plus all accrued unpaid interest on September 5, 2006, In
addition, Borrower will pay requiar monthly payments of all accrued unpaid interest due as of each payment date, beginning October 5, 2007,
with all subsequent Interest payments to be due on the same day of sach month after that. Unlegs otherwise agreed or requived by applicable
law, payments will be applied first to any accrued unpaid Interest; then to principal; then to any unpaid collection costs; and than to any late
charges. The annual interest rate for this Note is computed on a 365/360 basis; that is, by applying the ratio of the annual interest rate over a
year of 360 days, multiplied by the outstanding principal balance, multiplied by the actual number of days the principal balance Is outstanding.
Borrower will pay Lender at Lender's address shown above or at such other place as Lender may designate in writing.

VARIABLE INTEREST RATE. The interest rate on this Note ts subject to change from time to time based on changes in an index which is the
rate of interest set from time to time by Bank as its Prime Rate. California Bank & Trust Prime Rate is determined by Bank as a means of pricing
credit extensions to some customers and is neither tied to any external rate of interest or index nor is it necessarily the Jowest rate of interest
charged by Bank at any given time for any particular class of customers or credit extensions (the “index"}. The index Is not necessarily the
lowest rate charged by Lender on its loans and is set by Lender in its sole discretion, if the Index becomes unavailable during the term of this
loan, Lender may designate a substitute index after notifying Borrower. Lander will tell Borrower tha current Index rate upon Borrower's
request. The interest rate change will not occur more often than each Day. Borrower understands that Lander may make loans based on other
fates as well. The index currently Is 8.250%. The interest rate to be applied to the unpaid principal balance during this Note will be at a rate of
0.500 percentage points over the Index, resulting in an initial rate of 8.750%. NOTICE: Under no circumstances will the interest rate on this
‘ Note be more than the maximum rete allowed by applicable law.

“REPAYMENT; MINIMUM INTEREST CHARGE. In any event, even upon full prepayment of this Note, Borrower understands that Lender is
iitied to a minimum Interest charge of $200.00. Other than Borrower's obligation to pay any minimum interest charge, Borrower may pay
atthout penalty all or a portion of the amount owed eartier than it is due. Early payments will not, unless agreed to by Lender in writing, relieve
Borrower of Borrower's obligation to continua to make payments of accrued unpaid interest. Rather, early payments will reduce the principal
balance due. Borrower agrees not to sand Lender paymemts marked “paid in full", “without recourse”, or similar language. if Borrower sends
such a payment, Lender may accept it without losing any of Lender’s rights. under this Note, and Borrower will remain obligated to pay any
further amount owed to Lender. All written communications concerning disputed amounts, including eny check. or other payment instrument
that indicates that the payment constitutes “payment in full" of the amount owed or that is tendered with other conditions or jimitations or as
full satisfaction of a disputad amount must be mailed or delivered to: California Bank & Trust, Central Valley Sacramento Region Corporate
Banking, 1331 Broadway, Sacramento, CA 95818. .

LATE CHARGE. Hf a payment is 15 days or more late, Borrower will ba charged 6.000% of the regularly scheduled payment or $500.00,
whichever is less. :

INTEREST AFTER DEFAULT. Upon defauk, the interest rate on thts Note shall, if permitted under applicable law, immediately increase by adding
a 5.000 percentage point margin ("Default Rate Margin"). The Default Rate Margin shall also apply to each succeeding interest rate change that
would have applied had there been no default.

DEFAULT. Each of the following shall constitute an event of default ("Event of Dafault"} under this Note:
Payment Default. Bozrower falls to make any payment when due under this Nota.

Other Defaults, Borrower fails-to comply with or to perform any other term, obligation, covenant or condition contained in this Note or in
any of the related documents or to comply with or to perform any term, obligation, covenant ar condition contained in any other agreement
between Lender and Borrower.

Datault in Favor of Third Parties, Borrower or any Grantor defaults under any Joan, extension of credit, security agreement, purchase or
galas agraement, or any other agreement, in favor of any other creditor or person that may materially affect any of Borrower's property or
Borrower's ability to repay this Note or perform Borrower's obiigations undar this Note or any of the related documents.

False Statements. Any.warranty, representation of statement made or furnished to Lender by Borrowet or on Borrower's behalf under this
Note of the related documents is fafse or misleading in any material respect, either now or at the time made or furnished or becomes false
of misleading at any time thereafter.

Insolvency. The dissolution or termination of Borrower's existence as @ going business, the insolvency of Borrower, the appointment of a
receiver for any part of Borrower's property, any assignment for the benefit of creditors, any Type of creditor workout, or the
commencement of any proceeding under eny bankruptcy or insolvency laws by or against Borrower.

’ Creditor or Forfeiture Proceedings. Commencement of foreclosure oF forfeiture proceedings, whether by judicial proceeding, self-help,
repossession of any other method, by-any creditor of Borrower or by any governmental agency against any collateral securing the loan.
This includes a garnishment of any of Borrower's accounts, including deposit accounts, with Lender. However, this Event of Defauit shall
not apply if there is a good faith dispute by Borrower as to the validity or reasonableness of the claim which is the basis of the creditor or
forfaiture praceeding and if Borrower gives Lender written notice of the creditor or forfeiture proceeding and deposits with Lender monies-or
a surety bond for the creditor or forfeiture proceeding, in an amount determined by Lender, in its sole discretion, as being an adequate
reserve or bond for the dispute,

Events Affecting Guarantor, Any of the preceding events occurs with respect to any Guarantor of ath 18. BA GEOS96 any

Guarantor dies or becomes incompetent, or revokes or disputes the validity of, or fiability under, any gu ein edness
avidenced by this Note. [n the event of a death, Lender, at its option, may, but shall not be required to, permit the Guerantor's estate to

 
Filed 09/21/16Case 2:17-cv-01123-WBS-DB lasenenizigo Filed 10/15/19 Page 318 of 481 Doce 91

Cogn PROMISSORY NOTE |
Loan No: ¥181803-9001 (Continued) "Page 2

assume unconditionally the obligations arising under the guaranty in a Manner satisfactory to Lender, and, in doing so, cura any Event of
Default.

Change In Ownership. Any change in ownership of twenty-live percent (25%} or more of the common stock of Borrower.

Advatse Change. A material adverse change occurs in Borrower's financial condition, or Lender believes the prospect of payment or
performance of this Note is impaired.

Insecurity, Leander in good faith believes itself insecure,

Cure Provisions. If any default, other than a default in payment is curable and if Borrower has not bean given a notice of a breach of the
same provision of this Note within the preceding twelve (12) months, it may be cured if Borrower, after receiving written notice’ from
Lender demanding cure of such default: {1) cures the default within fifteen (15) days; or 42) if the cure requires more than fiftean {15}
days, immediately initiates steps which Lender deems in Lender's sole discration to be sufficient to cure the default and thereafter
continues and completes ail reasonable and necessary steps sufficient to produce compliance as soon as raasonably practical.

LENDER'S RIGHTS. Upon default, Lender may declare the entire unpaid principal balance under this Note and all accrued unpaid interest
immediately due, and then Borrower will pay that amount.

ATTORNEYS’ FEES: EXPENSES. Lender may hire or pay someone else to help collect this Note if Borrower does not pay. Borrower will pay
Lender that amount. This includes, subject to any limits under appticabla law, Lender's attorneys’ fees and Lander’s fegal expanses, whether or
not there is a lawsuit, including attorneys’ fees, expenses for bankruptcy proceedings (including efforts to modify or vacata any automatic stay
or injunction}, and appeals, Borrower also will pay any court costs, in addition to all other sums provided by faw.

GOVERNING LAW. This Note wilt be governed by federal law applicable to Lender and, to the extent not preempted by federal law, the laws of |
the State of California without regard to its conflicts of law provisions, This Note has been accapted by Lender tn the State of California.

CHOICE OF VENUE. If there is a Iswsuit, Borrower agrees upon Lender's requast to submit to the jurisdiction of the couns of Sacramento
County, State of California,

COLLATERAL, Borrower acknowledges this Note is secured by an irrevocable Lotter of Cradit, Number STB-65463, Dated 09-07-2007, Issued
by Washington Mutual Bank.

LINE OF CREDIT. This Note evidences a revoiving fine of credit. Advances under this Note may be requested either orally of in writing by

Borrower or a8 provided in this paragraph. Lender may, but need not, require that alt oral requests be confirmed in writing. All cornmunications,

instructions, or directions by telaphona or otherwise to Lender are to be directed to Lender's office shown above. The following persons

Currently are authorized to request advances and authorize payments under the Ene of credit until Lender receives from Borrower, at Lender's

address shown above, written notice of revocation of their authority: Deepal Wannakuwatte, Peesident/CEQ of intemationat Manufacturing

Group, inc.; and Betsy Wannakuwatte, Secretary. Borrower agrees to be liable for all sums either: {A} advanced in accordance with the
structions of an authorized person or {B} credited to any of Borrower's accounts with Lender. The unpaid principal balance owing on this
ye Bt any time may be evidenced by endorsements on this Note or by Lender's internal records, including daily computer-print-outs.

DEPOSIT AGREEMENT SECURITY. Borrower hereby grants a security interest to Lender in any and ail deposit accounts {checking, sevings,
money market or time) of Borrower at Lender, now existing of hereinafter opened, to secure its Indebtedness hereunder, This includes all
deposit accounts Borrower holds jointly with someone else,

FINANCIAL STATEMENT CERTIFICATIONS. The undersigned hereby certifies to California Bank & Trust ("Bank"} that ail financial information
{"information") submitted to Bank now and at aif times during the tarms of this loen does, and will, fairly and accurately represent the financial
condition of the undersigned, all Borrowers and Guarantors. Financial Information includes, but is, not limited to ail Business Financial
Statements (including Interim and Year-End financial statements that are company prepared and/or CPA-prepared), Susiness income Tax
Returns, Borrowing Base Certificates, Accounts Aeceivable end Accounts Payabla Agings, Personal Financial Statements and Personal Income
Tax Returns. The undersigned understands that the Bank will rely on all financial information, whenever provided, and that such information is a
material inducement to Bank to make, to continue to make, or otherwise extend credit accommodations to the undersigned, The undersigned
covenants and agrees to notify Bank of any advarse material changes in herthis/its financial condition in the future. The undersigned further
understands and acknowledges that there are criminal penalties for giving false financial information to federaily insured financial institutions.

JURY WAIVER: JUDICIAL REFERENCE, Borrower and Lender each waive their respective rights to a trial before a jury in connection with any
disputes related to this Note, the loan evidenced heraby and any other joan documents in connection herewith and therewith, Such disputes
include without limitation any claim by Borrower or Lender, claims brought by Borrower as a class representative on behalf of others, and claims
by a class representative on Borrower's behalf as a class member {so-calied “class action" suits}. This provision shail not apply if, at the time
an action is brought, Borrower's loan is funded or maintained in @ state where this jury trial waiver is not permitted by law.

ff a jury trial waiver is not permitted by applicable law amd a dispute arises between Borrower and Lender with respect to this Note, its
enforcement or the transactions contemplated by the related foan documents, eithar of Borrower of Lender may taquire that it be resolved by
judicial reference in accordance with California Code of Civil Procadure, Sections 634, at seq., ingluding without limitation whether the dispute
is subject to a judicial reference proceeding. The referee shail be a ratired judge, agreed upon by the parties, from either the American
Ashitration Association {AAA} or Judicial Arbitration and Mediation Service, Inc. (JAMS}. [f the parties Gannot agree on the referee, the party
who initially selected the reference procedura shall request a pane! of ten retired judges from either AAA or JAMS, and the court shall select the
referee trom that panel, The referee shall be appointed to sit with ail of the powers provided by Jaw. Tha parties agree that time is of the
essance in conducting the judicial reference proceeding set tarth herein. The costs of the judicial reference proceeding, including the fea for the
court reporter, shail be borne equally by the parties as tha costs are incurred, uniess otherwise awarded by the referee. The referea shall hear
all pre-trial and post-trial matters including without limitation requests for equitable relief}, prepare an award with written findings of fact and
conclusions of faw and apportion costs as appropriate. The referee shall be empowered to enter equitable relief as well as legai relief, provide
all temporary oF provisional remedies, enter equitable orders that are binding.on the parties and rule on any motion that would be authorized in a
wial, including without limitation motions for summary judgment or summary adjudication. Judgment upon the award shall be entered in the
court in which such proceeding was commenced snd ail parties shall have full rights of appeal. This provision will not be deemed to limit or
anstrain Lender's right of offset, to obtain provisional or anciflary remedies, to interpiead funds in the event of & dispute, to exercise any
‘curity interest or Gen Lender may hold in property or to comply with Jegal process involving Borrower's accounts or othe; property.

JSINESS LOAN AGREEMENT. THE NOTE I5 SUBJECT TO THE TERMS AND CONDITIONS OF THAT BUSINESS LOAN AGREEMENT
‘EXECUTED RY BORROWER IN FAVOR OF LENDER ON SEPTEMBER 12, 2007, AS AMENDED FROM TIME TO TIME.

SUCCESSOR INTERESTS. The terms of this Note shail ba binding upon Borrower, and upon Sorrower's heirs, personal representatives,
successors and assigns, and shail inure to the benefit of Lendar and its successors and assigns. Exhibit 1-1, Page 600171

GENERAL PROVISIONS, If any part of this Note cannot be enforced, this fact will not affect the rest of the Note. Lender may delay or forgo”
enforcing any of its rights or remedies under this Note without losing them. Borrower and any other person who signs. guarantees or endorses
Filed ogfauiecase 2:17-cv-01123-WBS-DB lgegemerdzeoFiled 10/15/19 Page 319 of 481 Doc 91

vot : PROMISSORY NOTE
Loan No: 0181803- 3601 {Continued) Page 3

 

vis Note. to the extent allowed by law, waive any applicable statute of limitations, presentment, demand for payment, and notice of dishonor,

gon any change in the terms of this Note, and uniess otherwise expressly stated in writing, no party who signs this Note, whether as makar,
yuarantor, accommodation maker of endorser, shall be released from liability, AH such parties agree that Lender may renew or extend
(repeatedly.and for any length of time} this loan or release any party or guarantar or collateral; or impair, {fait to realize upon or perfect Lender's
security interest in the collateral; and take any other action deemed necessary by Lender without the consent of or notice to anyone. All such
parties also agree that Lender may modify this loan without the consent of or notice to anyone other than the party with whom the modification
is made. The obligations under this Note are joint and several,

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTGOD ALL THE PROVISIONS OF THIS NOTE, INCLUDING THE VARIABLE
INTEREST RATE PROVISIONS. BORROWER AGREES TO THE TERMS OF THE NOTE,

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

BORROWER:

   

©2001

of

  

Yannakuwatte, , “BresidentiCEG
af Manufacturing Group, Jac.

 
  

 

LASL8 BAD arabe, Vere $40.00, Cape, Pedend Ferg Sotarwes, fv. 177, 2007. Ali Bighte Reareaed. CA LCRALPIEOI EG THe ORE

Exhibit 1-1, Page 000172
Filed 09/21/16Case 2:17-cv-01123-WBS-DB Bagenemztgo Filed 10/15/19 Page 320 of 481 Doc 91

EXHIBIT I-2

Exhibit 1-2, Page 000173
Filed 09/21/1gCase 2:17-cv-01123-WBS-DB BasemeniztoFiled 10/15/19 Page 321 of 481
r ft
‘ ' sUSINESS LOAN AGREEMEN1

Doc 91

 

  
               

  
 

 

 

 

 

 

600, ‘aby (Odsa 0 —_ 3

 

  

 

Any item above containing "***" has been-omivted due to text length limitations,

Referances in the shaded area are for Lender's use only and do not fimit the applicability of this document to any particular joan or iter.

    

 

Borrower: = internationat Manufacturing Group, Inc. Lender: Calhifornio Bank & Trust
879 F Stroet, Suite 120 Central Vailay Sacramente Rogion Corporate Banking
West Sacramento, CA 95605 . 7331 Broadway

Sacramento, CA 95818

 

THIS BUSINESS LOAN AGREEMENT dated September 12, 2007, is made and executed batween International Manutacturing Group, Inc.
Borrower”) and California Bank & Trust (“Lender”) on the following terms and conditions. Borrower has recelved prior cormmercial loans trom
Lender or has applied to Lender for a commercial loan of ioans or other financial accommodations. Including those which may be described on
any exhibit or schedule atlached to this Agreement (“Loan”). Borrower‘understands and agrees that: 4A) in granting, renewing, or oxtending
any Loan, Lender is relying upon Borrewar's reprosantations, warranties, and agreements as set forth in this Agreement. (8) the granting,
tenowing. or extending of any Loan by Lander at alt times shail be subject to Lander’s sole judgment and discretion; and (C] all such Loans

shall bs and remain subject to the terms and conditions of this Agreement.

TERM. This Agroement shail be effective as of September #2, 2007, and shall continue in full force and effect until such time as ail of
Borrower's Loans in favor of Lender havé bean paid in full, including principal, interest, costs, expenses, attormeys’ fees, and other fees and

charges, of until such tire as the parties may agree in writing to terminate this Agreement.

ADVANCE AUTHORITY. The following persons currently are authorized to request advances and authorize payments under the line of credit
until Lender receives from Borrower, at Lander’s address shown above, writtan notice of revocation of theit authority: Ooepal Wannakuwatte,

President/CEO of international Manufacturing Group, Ine.: and Batsy Wannakuwatte, Secretary.

CONDITIONS PRECEDENT TO EACH ADVANCE. Landez's obligation to make the initial Advance and each subsequent Advance under this
Agreement shail be subject to the lulfitlment to Lender's satisfaction of all of the conditions set forth in this Agreement and in tha Related

Bocuments.

Loan Documents. Borrower shall provide to Lender the following dacurments for the Loan: (7) the Note; (2} guaranties; (3) together
with all such Relatad Documents as Lender may require for the Loan; ail in form and substance satisfactory to Lender and Lender's counsel.

Borrower's Authorization, Borrawer shall have provided in form and substance satisfactory to Lender praperiy certified resolutions, duly
authorizing the execution and delivery of this Agroement. the Noe and the Related Documents. in addition, Borrower shall have provided

such other resolutions, euthorizations, documents end instruments as Lendaor or its counsel, may require.

Paymont of Fees and Expenses. Borrower shall have paid to Lendor all fees, charges, and other expenses which are then due and payabte

as Spotitied in this Agreement or any Related Ooeument,

Reprasentations and Warranties. The representations and warranties set forth in this Agreement, in the Related Documents, and in any

document or certilicate delivered to Lender under this Agreement ore true and correct.

No Event of Defsult. Thera shall pot exist at the time of any Advance a condition which would constitute an Event of Default under this

Agreement or under any Relaisd Document,

REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants to Lender, a of the date of this Agreement, as of the date of each
disbursement of joan proceeds, a5 of the date of any renewal, extension of modification of any Loan, and at all times any Indebtedness exists:

Organization, Borrower is 6 corporation far profit which is, and at all drnes shall be, duly organized, validly existing, and in good standing
under and by virtue of the jaws of the State ot California, Borrower is duly authorized to transact business in alt other states in which
Borrower is doing business, having obtained atl necessary filings, governmental licenses and approvals for each state in which Borrower is
daing business. Specifically, Borrower is, and at all times shall be, duly qualified as a foreign corpuration in all states in which the failure to
go qualify weouid have a material adverse effect on its business or financial condition, Borrower has the full power and authority to own its
praperties and to transact the business in which it is prasently engaged or presently proposes to engage. Borrower maintains an office at
B79 F Street, Suite 720, Wast Socremento, CA 95805. Unless Borrower has designated otherwise in wrhing, the principal office is the
office at which Borrower keeps its books and racords including its recards concarning the Coffateral, Sorrower will noilfy Lander prior to
any change in the location of Borrower's stata of organization or any change in Borrower's name, Borrawer shail do alt things necessary to
preserve and to keep in full force and effect its existance, rights and orivilegas, and shail comply with alf regulations, fulas, ordinances,
gtalutes, orders and decices aol any governmental or quasi-governmental authority or court applicable 10 Borrower and Borrower's business

"activities.

Assumed Business Names. Borrower has filed or recorded all documents or filings required by law relating-to all assumod business names
used by Borrower, Excluding the name af Borrower, the following is a complete fist of ail assumed business names under which Borrower

does business: None,

Authorization. Borrower's execution, delivery, and performance cf this Agrsement and all the Related Documents have been duly

authorized by all necessary action by Borrower and do not conflict with, result in a violation of, or constitute a defauk under

(1) any

provision of (a) Borrower's articles of incorporation or org anization, of bylaws, of (b) any agreement or othet instrument binding upon
i g y' ¥ Q up

Borrower or (2) any law, governmental reguiatian, court decroe, or order applicable to Borrower or to Borrower's properties,

Financial Informatign, Each of Borrower's financlal statements supplied to Lender truly and completely disclosed Borrower's financial
condition as of rhe date of the statement, and there has been no matenal adverse change in Borrower's financial condition subsequent to
the date of the most recent financial stetement supplied to Lender. Borrower has no materia! contingent obligations except as disclosed in

such financial statements.

Legal Effect, This Agreement constitutes, and any instrument of agreemoant Borrower is required to giva under this Agreement when
delivered will constitute jegal, valid, and binding obligations of Gorrowar enforceable against Borrower in accordance with their respective

yarms.

Properties. Except as contemplated by this Ayresment or as previously disclosed in Borrower's financial statements or in writing to Lender
and as acceptad by Lender, and except for property tax lians for taxes not presantly due and payable, Borrower owns and has good title to
all of Gorrower’s properties free and ciear of ali Security Interests, and has not executed any security documents or financing statements
relating-to such peoperties, All of Borrowar's properties ara titled in Borrower's legal name, snd Borrawar has not used or fied a financing
etaTamant undar any athar name| far at least ihe last five PAY vers. .

: Exhibit -2, Page 000174

BT 20246
Filed 09/21/16Case 2:17-cv-01123-WBS-DB agementiztieoFiled 10/15/19 Page 322.of 481 Doc 91

. BUSINESS LOAN AGREEMENT
Loan No: 0181803-9001 (Continued) Page 2

 

Hazardous Substances. Except as disclosed to and acknowledged by Lender tn writing, Borrower represents and warrants that: (1) During
the period of Borrower's ownership of the Callaieral, there has been no use, generation, manufacture, storage, treatment, disposal, release
of threatened ratease of any Hazardous Substance by any person on, under, about of from any of the Collateral. (2) Borrawer has no
knowledge of, or reason to beliave that there has been {a) any beeach or vialation of any Environmental Laws; {b) any use, generation,
manufacture, storage, treatment. disposal, release ut threatened teleasa of any Hazardous Substance on, under, about or from the
Collaterai by any priot owners or occupants of any of the Collatoral; of {c) any actual of thteatened litigation or claims of gay kind by any
person relating ta such matters. (3) Neither Berrawar nor any tenant, contractor, agent or other authorized user of any af tha Collatazat
shall use, generate, manufacture, store, treat, dispose of or release any Hazardous Substance on, under, about or from any of the
Collateral: and any such activity shall be conducted in compliance with all applicable federal, state, and local laws, raguiations, and
ordinances, inctuding without limitation all Environmental Laws. Borrower authorizes Lender and its agents to enter upon the Cailateral 15
make such inspections and tests as Lender may deem appropriate lo determina complance of the Collateral with thls saction af tha
Agreement. Any inspections or tests made by Lender shall be at Borrower's expense and for Lender's purposes only and shall not be
construed to create any responsibility or liabifiry on the part of Lender to Borrower or to any other person. The representations and
warranties contained herain are based on Borrower's due diligence in investigating the Collateral for hazardous waste and Hazardous
Substances. Borrower hereby {1} releases and waives any future claims against Lender for indeminy or contribution in the event
Borrower bacomes liable for cleanup ot othar costs under any such laws, and (2) agrees to indemnify, defend, and hold harmless Lender
against any and alt claims, tosses, Habitities, damages, penalties, and expanses which Lender may directly ar indirectly sustain or suffer
resulting from a breach of this section of the Agreement of as a consequence of any use, generation, manufacture, staraga, disposal,
reigase of theeatened release of » hazardous waste or substance on the Collateral. The provisions of this section of the Agreement,
including the obligation to indemnify and deiend, shafl survive the payment of the indebtedness and the termination, expiration oz
satisfaction of this Agreement and shall mot bo affected by Lender's acquisition of any interest in any of the Collateral, whether by
foraclosure or otharwise.

Litigation and Claims. No litigation, clelm, investigation, administrative proceeding er similar action lineluding these for unpaid taxes)
against Borrower is pending or threatened, and no other evant has occurred which may materially adversely affect Borrower's financial
condition or properties, other than litigation, claims, ar other events, if any, that have been disclosed to and acknowledged by Lender in
writing.

Taxos. To the bést of Borrower's knowledge, all of Borrower's tax returns and reports that afe or wera required to be filed, have been
filed, and all taxes, assessments and other governmental charges have been paid in {ull, except those presently Being or to be centasted by
Borrower in good faith in the ordinary course of business and for which adequate raservas have been provided,

Lien Priority. Unless otherwise previously disclosed to Lender in writing, Barrawer has net enterad into ar granted any Securiy
Agreements, of permitted the filing or anachment of any Security interests on ar affecting any-of the Coflatural directly ar indirectly
securing repayment of Borrower's Loan and Note, that would be priar or that may in any way be superior to Lender's Security Interests and
rights in and to such Collataral,

Binding Effect, -This Agraement, the Note, all Security Agreements {if any), and alf Refated Documents are binding upon the signers
thereof, as well 4s upon their successors, representatives and assigns, and are legally enforceable in accordance with their respective
termg. : .

AFFIRMATIVE COVENANTS. Borrower covenants and sgreus with Lender that, so long as this Agreement remains in effect, Borrower will:

Notices of Claims and Litigation, Promptly inform Lender in writing of (3) ali material adverse changes in Borrower's financial condition,
and 42} ail existing and all threatened litigation, claims, investigations, administrative Groceedings of similar actions affacting Borrower or
any Guarantor which could materially affect the financial condition of Borrower or the financial condition of any Guarantor.

Financial Recerds. Maintain its books and records in accardanee with GAAF, applied on a consistent basis, and permit Lender to axamine
and auclit Borrower's books and records at all reasonable times.

Finsocial Statements. Furnish Lender with the following:

Annual Statements, As soon as availabie, but in no event later than one-hundred-eighty (180) days after the and of each fiscal year,
Borrower's balance sheet and insame statement for the year endad, compiled by 4 certified public accountant satisfactory to Lender.

Interim Statements. As soon as avaliable, but In no event later than sixty (60) days after the and of each Hall-year, Borrower's
balance sheet and profit and loss statement for the peridd ended, prepared by Bosrower.

Tax Retuins. As scon as available, but jn no event later than thirty (30) days aftar the applicable Gling date for the tax reporting period
ended, Federa! and other gevernmental tax teiurns, prepared by a tax professional satisfactory to Lander. ,

Additional Requirements.

Guarantor Financial information, Serrower covanants and agrees with Lender that, whila this Agreement is in effect, Borrower wilt
lusnish Lender with Guarantor's personal financtal statemem, on California Bank & Trust form, for the period ending October 37st, as
soon as availabfa, but inno evant later than November 30th, on an annual basis and; 5 signed copy of Guarantors filed Federal inco:ne
Tax Return, as soon as avaiable, on an annual basis,

All financial reports required to be provided under this Agreement shall be prepared in accordance with GAAP, applied on a consistent
basis, and certified by Borrower as being true and correct.

Additional Information. Furnish such edditionsl information and statements, as Lender may request from time to time.

insurance. Matntain fire and other risk insurance, public liability insurance, and syoh other insurance as Lender may raquire with respect to
Borrower's properties and operations, in form, amounts, coverages and with insurance companies acceptable ta Lender. Borrower, upon
raquest of Lender, wifl deliver 1a Lander from time to time the polices of ceetificates of insurance in form satistactory te Lendar, inciuding
stipulations that coveroges will not be cancelled or diminished without at least ten (10) days priae written notice to Lender, Each insurance
policy also shail include an endorsement providing that coverage in favor of Lender wil! not ba impairod in any way by any act, amission of
default of Borrower or any other persen, In cannaction with all palicies covering assets in which Lender holds or is offarad a security
interest for the Loans, Borrower will provide Lender with such lender's loss payable or other endorsements as Lender may require.

Insurance Reports, Furnish to Lender, upon request of Lander, reports on gach existing insurance policy showing such information as
Lander may reasonably raquest, including without limitation the following; {i} the name of the insurer; (21 the risks insured; (3) the
amount of the policy; 14) the properties insured; (5) the then current propeny values on the basis of which insurance has been obtained,
and the mannat of determining those values; and (8) the expiration date of the policy. in addition, upon request of Lender (however mot
more often than sonualiy], Borrower will have an independent appraiser satisfactory to Lender determina, as applicable, tha actual cash
value or replacement cost of any Collateral. Tha cost of such appraisal shall be paid by Borrower.

Exhibit -2, Page 000175

CBT 20247
Filed 09/21/16Case 2:17-cv-01123-WBS-DB lre@enenizag0Filed 10/15/19 Page 323 of 481 Doc 91
- an W

‘ . : BUSINESS LOAN AGREEMENT
Loan No: 0187803-9001 (Continued) Page 3

Guaranties. Prior to disbursement af any Loan proceeds. furnish executed guaranties of the Loans in favor of Lender, axecuted by the
quatantors named below, on Londoer's forms, and in tha aroounts and under the cunditions set forth in those guaranties.

Names of Guarantors Amounts
Deepal Wannakuwatte $13,047 ;000.00
Betsy Wannakuwatte $43,647 ,000.00

Dther Agragmonts. Comply with all terms and conditions of all other agreaments, whethar now or hereafter existing, beiween Borrower
and any other party and notify Lender immediately in writing of any default in connaction with any ather such agreements,

‘ Loan Proceeds, Use ali Loan proceeds solely for Borrower's business operations, unlass specifically consented (to the contrary by Lender in
writing.
Taxes, Charges and Liens. Pay and discharge whan due all of its indebtedness and obligations, including withaut timitation all assessments,
jaxos, governmental charges, levies and lians, of every kind and nature, imposed upon Borrower or its properties, income, er profits, prior
to the data on which penaltias would attach, and all lawful claims that, if unpaid, might become a lien or charge vpon any ot Borrower's
properties, Income, or profits.

Performance. Perform and comply, in a timely manner, with aff lorms, conditions, and provisions set forth in this Agreement, in the Retated
Documents, and in alt other instruments and agreoments between Borrower and Lender. Borrower shall notify Lender immediately in

wefting of any dafault in cannection with any agreemnnot.

Operations. Maintain executive and management personnel with substantially the same qualifications and experience as the present
executive and mansgament personnel; provide written notice to Lender of any change in executive and management persannal; conduct its
business affairs in a reasonable and prudent manner.

Environmental Studies. Promptly conduct and completa, at Borrowar's expense, aii such investigations, studias, samplings and tastings as
may be requested by Lender or any govarnmental authority relative to any sudstance, or any waste oF by-product of any substance definod
as toxic of a hazardous substance under applicable faderai, stata, or focal law, ruta, regulation, order or directive, at or affecting any
property or any facility owned, leased arused by Borrower.

Compliance with Governmental Requirements. Comply with all laws, ordinances, and regulations, now or hereafter in @ffect, of all
governmental authorities applicable to the conduct of Borrower's properties, businesses and operations, ani to the usa or accupancy of the
Collateral, inciuding without timitation, ihe Americans With Disabilities Act. Borrower may contest in good faith any such law, ordinante,
pr regutatian and withhold compliance during any proceeding, including appropriate appeals, 50 long as Borrower has notified Lender in
writing pricr ta doing so and so tong as, in Lender's sole opinion, Lender's interests in the Collateral are not jaopardized. Lender may
require Borrower to post adequate security of a sucaty bond, reasonabiy satisfactory to Lender, to protect Lender's interest. ‘

Inspection, Permit amplayees or agents of Lender a1 any reasonable time to inspect any and all Coliateral fer the Loan or Loans and
Borrower's other properties and to examine or audit Borrower's books, accounts, und records and tg make copies and memoranda of
i Borrower's books, accounts, and records. ff Borrower now or at any ime hereatter maintains any records fincluding without Hmitation
; computer generated racords and computer software programs for the gcneration of such records} in the possession of a third party,
Borrower, upon requast of Lender, shall notify such party to permit Lendar frea access to such records at all roasonable times and to
provide Lender with copizs of any records it may request, ali at Borrower's expensa, .

Environmental Compliance and Reports. Borrower shall comply in all respects whth any and all Environmental Laws; not cause or permit ta
exist, as a result of an intantional or vnintentional action or omission on Gorrower's part or on tha part of any third party, on propery
owned and/or eccupied by Borrower, any enviconmental activity where damage may result fo the anviconment, unless such environmental
activity is pursuant to and in compliance with the conditions of a permit issued by the appropriate faderal, state or iocal governmental
authasities; shall jurnish to Lender promptly and in any event within thirty (30) days after receipt thereof a copy of any notica, summons,
lian, citation, directive, fetter or other eammunication from any governmontal agency or instrumentality concarning any intentional or
unintentional action or omission on Borrower's part in connection with any environmental activity whether or not there is damage ta the
environment and/or other natural resources. .

Additional Assurances. Make, execute and deliver to Lander such promissory notes, mongages, daeds of trust, security agreements,
assignments, financing statements; instruments, documents and other agfeements as Lender or its attorneys may raasonabiy request To

evidence and secure the Loans and to perfect all Security interasts.

LENDER'S EXPENDITURES. if any action or proceeding is commenced that would materially affect tander's interest in the Collateral or if
Borrower fails 10 comply with any provision of this Agreement cr eny Related Documents, tneluding but not limited ip Borrower's failure to
discharge ar pay when due any amounts Borrower is required to discharge or pay under this Agreement or any Aslated Documents, Lender an
Borrower's behalf may (but shall not be obligated to} take any action that Lendar deams appropriate, including but not limited ta discharging or
paying ail taxes, lions, security interests, encumbrances and other claims, at any vime levied or placed on any Colfataral and paying all costs for
insuring. Maintaining and preserving any Collateral. All such expenditures incurred or paid by Lender fer such purposes will then bear interest at
the rata charged under the Mote from the date incurred or paid by Lender to tha date of repaymant by Borrower. All such expenses will become
a part of the Indebiedness and, at Landet's option, wilt (A) be payable on demand: (8) be added to the balance of the Note and be
apportioned among and be payable with any installment payments to became due during either (1} the term of any applicable insurance policy;
pr (2) the remaining term of the Note; ar {C} be treated as a balloon payment which will be due and payable at the Note‘’s maturity.

NEGATIVE COVENANTS. Gorrower covenants and agrees with Lendar that while this Agreement is in.eflect, Borrower shall not, without the
prior written consent of Lender:

Indebtedness and Liens. {1} Except for trade debt incurred in the normal course of business and indebtedness to Lender contemplated by
this Agreement, create. incur or assume indebtedness for borrowed money,.including capital leases, (2) soll, teansfer, mortgage, assign,
pledge, tease, grant a security inlerast in, of encumber any of Borrower's assets {except as allowed as Permitted Liens), of {3} sell with
recourse any of Borrower's accounts, except 10 Lender.

Continuity af Operations, (1) Engage in any business activities substantially different than those in which Borrower is presently engagad,
(2) cease operations, liquidate, merge, transier, acquire of consolidate with any other entity, change its name, dissolve or transfor or sell
Collateral out af the ordinary caurse of buainess, or (3) pay any dividends on Borrawer's stock father than dividends payabie in its stock},
provided, hawever that notwithstanding the faregcing, but oniy so long as no Event of Default has occurred aad is continuing or would
. iesult from the payment of dividends, if Borrowar is a “Subchapter S Corporation” {as definad in the Interna! Aavanue Code of 19B6, as
Mone amended}. Borrower may pay cash dividends on tts stock to its shareholders from tima to time in amounts necessaty to enabla the
shareholders to pay income taxes and make estimated income tax payments to satisfy thet Gabilities under faderal and staie Jaw which
arise solely {rom their status as Shareholders of a Subchapter § Corporation because of their ownership of shares of Borrowar's stock, or
. Exhibit [-2, Page 000776
CBT 20248
Filed 09/21/16Case 2:17-cv-01123-WBS-DB .Bagumem2ogo Filed 10/15/19 Page 324 of 481 Doc 91
{

fk

BUSINESS LOAN AGREEMENT _
Loan No: 0181803-9001 {Continued} Page 4

 

purchase or ratira any of Borrower's outstanding shares or after or amend Borrower's capital structive.

Loans, Acquisitions and Guarantias. (1) Laan, invest in or advance money of assels lO any ather person, enterprise of entity, [2]
purchase, cfaaie of acquire any imerest in any other enterpriso or entity, oF (3) incur any obligation as surety or guarantor othar than in
the ordinary course of business.

Agreamems, Borrower will not enter into any agreement nontaining any provisions which would be violated or breached by the
performance of Borrower's obligations under this Agegement cr in connection herewith.

CESSATION OF ADVANCES, Ii Lender has made any commitment to make any Loan to Borrower, whether under this Agreernent or under any
other agreement, Lender shall have no obligation te make Loan Advances or to disburse Loan proceeds if: (4) Borrower or any Guarantor ts in
delault under the terms of this Agreament oc any af the Related Docurnents or any other agreemant that Borrower or any Guarantor has with
Londer; (2) Bortower or any Guarantor dies, bacomes incompetent ar borames insolvent, filas a petition in Dankruptcy or similar proceedings,
or is adjudged a bankrupt; {C) there occurs a material adverse change in Borrower's financial condition, tn the financial condition of any
Guarantor, of in the value cf any Collatarsl securing any Loan; or {D} any Guarantor seeks, claims or otherwise attempts to limit, modify o¢
revoke such Guarantor’s guaranty of the Loan or any other loan with Lender; or {(&} Lendar in good Jaith deems itsel? insecure, evan though ao
Event of Default shalt have occurred.

DEFAULT. Each of the follawing shall constitute an Event of Default under this Agreement:
Payment Default, Eorrawer tails to make any payment when due under the Loari.

Other Defaults. Borrower fails to comply with o7 to perform any other term, obligation, covenant of conditian contained in this Agcaement
a: in any of the Related Oocuments of to comply with or td perform any term, obligation, covenant of condiian contained in any other
agreemant between Lender and Borrower.

Default. in Favor of Third Parties. Borrower or any Grantor defaults under any fosn, sxtension of credit, security agraemant, purchase or
satas agreement, or any other agresment, in favor of any other crediter of person that may materially affect any of Borrower's of any
Grantar’s property or Barrower's of any Grantor's ability to repay the Loans of perform their respective obligations under this Agreement oF
any of the Aatated Oocuments. .

False Statements. Any warranty, representation of statement made or furnishad to Lender by Borrower or on Borrower's behalf under this
Agreement or the Related Documents is false or misleading in any material respect, either naw or at the time made or furnished or becomes
faise of mislaading at any time thereafter.

Insolvency. The dissolution ur termination of Barrower's oxistence as a going business, the inselvency of Borrower, the appoinimant of a
receiver for any part of Borrawer's propeny, any assignment tor the. benefit of creditors, any type of craditor workout, oF the
commencement of any proceeding under any bankruptcy of insolvency Jaws by or agains: Borrower,

Defective Coflateralization. This Agreernent or any of tha Related Documents ceases to be in full foree and effact fincktuding failure of any
collaceral document-to create a valid and pacfectad security interaat or lien} at any time and for any reason,

‘ Creditor or Forfeiture Proceedings, Commencement of foreclosure of forfeiture procoadings, whether by judicial proceeding. self-halp,
repossession or any other method, by any creditor of Borrower or by any governmental agancy against any collaterat securing the Loan.
This inctudes a garnishment of any of Borrower's accounts, including deposit accounts, with Lender. However, this Event of Default shalt
not apply it thaea is a. good taith dispute by Borrawer ag to the validity or reasonablunass of tha claim which is the basis of the credinor or
forfeiture proceeding and if Borrower gives Lender wiittan notice of the creditor or torfaiture proceeding and deposits with Lendar monies or
a surety bond for the creditor or forfeiture proceasding, in an amount determined by Lender, in its sole discretion, as baing an adequate

reserve of bond for the dispute.

Events Affecting Guarontor. Any of the precading avents occurs with respect fo any Guarantor of any of tha Indebtedness or any
Guarantor dies of becornes Incampetent, or revokes of disputes tha validity of, of liability under, any Guaranty of tha indebjadnass. [n the
event of a death, Lender, at its aption, may, but shall not bo required ta, permit ihe Guarantor’s estate to asstme uncenditlonally the
obligations arlsing under the guaranty in a manner satisfactory to Lunder, and, in doing sa, cure any Even of Default,

Change in Ownership. Any change in ownership of twenty-five percent (25%) or more of the common stock of Borrower.

Adverse Change. A material adverse change occurs in Borrowar's financial condition, or Lender believes the prospect of payment ar
performance of the Loan is impaired. ,

Insecurity. Lender in goad faith believes itself insecure.

Right te Cure. if amy default, othar than a defauit an Indebtedness, is curable and if Garrower of Grantor, as the case may be, has not been
givan a notice of a similar default within the preceding twelve (72} months, it may be cured if Borrower of Gramar, 25 the case may be,
after raceiving written notice fram Lender demanding cure of such default: (1) cure the dafault withIn fiftean {15) days; or (2) if the cure
requires more than fiftaen (15) days, immadiately inhiate steps which Lender daams in Lender's sole discretion to be sulticiant to cure the
detault and thereafter continue and cornpiete alt reasonable and necessary steps sufficient. to produce compliance as soon as reasonably
_ practical,

EFFECT OF AN EVENT OF DEFAULT. H any Event of Default shall occur, excopt whore otherwise provided In this Agreement or the Related
Documents, all commitments and obligations of Lender under this Agreement or the Related Documents or any othe agreement immediately will
turminate {including any obligation to maka furthor Loan Advances of disbursements], and, af Lender's option, all Indebiednass immediately will
beceme due and payable, alf without notice of any kind to Borrower, except that in tha case af an Event of Default of the type described in the
“Insbivency” subsection above, such acceleration shall be automatic and not uptional. In addition, Lender shall have ali the rights and remedies
provided in the Helated Documents or available at jaw, in equity, or otherwise. Except as may be prohibited by applicable taw, all of Lender's
rights and remadias shall be cumulative and may he exatcisod singularly of concurrently, Election by Lender to pursue any remedy shat! no1
excluds pursuit of any other remedy, and an election to make expenditures or to take action to perform an obligation of Borrower or of any
Grantor shail not affect Lender's right to dectare a default and 10 exercise its rights and remaddies.

DEPOSIT AGREEMENT SECURITY. Borrower hereby grants a security interest fo Lander in any and all deposit accounts (chacking, savings,
money market or time} of Borrower a1 Lender, now axisting or hereinafter opened, to sacure the Indebtedness. This includes afl deposit

accounis Borrower holds jointly with someone else.

JURY WAIVER; JUDICIAL REFERENCE. Borrower and Londer each waive their respective rights to a trial before a jury in Conqection with any
disputes retsted to this Agraament, any of the Related Dacumamts and the transactions contemplated hereby and thereby. Such disputes
inciuda without limitation any claim by Borrower or Lender, claims brought by Borrower a5 4 class rapresantativea on behalf of others, and claims
by a class representative on Borrower's bebalf as a class member (so-called “class action™ suits}, This provision shall not apply if, at the time

ten veranen thin freee wetted coverigrte ie ant weed

ano aetien in heaeht Greeacinet re bean ie funelad se peaiatninand be arta haee foret
Exhibit 1-2, Page 000177

CBT 20249
Filed 09/21/16Case 2:17-cv-01123-WBS-DB Pasemenizta Filed 10/15/19 Page 325 of 481
2 {

+

BUSINESS LOAN AGREEMENT |
Loan No: 0181863-8001 (Continued)

Doc 91

Page 5

 

if a jury trial waiver is not permittad by appkoable law and a dispute arises between Borrower and Leader with resoact to this Agreament, any of
the Aefated Documents. the enforcement hareot or thereof of the wangactions contemplated haraby or thereby, aither of Borrawer or Lender
may raquite that it be resolved hy judicial reference in accordance with California Cade of Civil Procedure, Sactions 638, et seq., inctuding
withaut fimitation whather the dispute is subject, 10 a judicial reference proceeding. The referee shall be a retired fudge, agreed upon by the
parties, from either the American Arbitration Association (AAA} or Judicial Arbitration and Modiation Service, Inc. JAMS}. If the panies cannot
agree on the referec, the party wha initially selected the reference procedure shail ruquest a panel of ten retired judges from either AAA a!
JAMS, and the court shall select the referee trom that panel, The referee shali be appointed to sit with all of the powers provided by law. The
parties agree that time is of the essence in conducting the judicial rafazance proceeding set forth hersin. The costs of the judicial reference
proceeding, including the fee far the court reporter, shall be barna equally by the parties as the costs sre incurred, unless otherwise awarded by
the referee. The referee shail hear ail pre-wial and post-trial matters [including without limitation requests for equitable relief], prepare an award
with written findings of fact and conclusions of law and apportion costs as appropriate. The refarce shall be empowered to enter equitable reliet
us weil as legal relief, provide ail temporary o.provisional remedies, enter equitable ordars that are binding on the parties and rule on any motion
that would be authorized in a trial, including without limitation motions for suramary judgment or summary adjudication, Judgment upon the
award shail bo entered in the court in which such proceeding was commenced and all parties shall have full rights of apodal. This prevision will
not be deamed to limit or constrain Lenders right of offsat, ts obtain provisianal or ancillary remedies, to interplead tunds in the event of a
dispute. to exercisa any security interest or fien Lendes may hold in property or to camply with lagal process invalving Borrower's accounts or

other property,

INCREASED COSTS. It any change in a faw, rule or egulation, or the interpretation or application thereof, of Lancers compliance with any
request, guideline or directive {whether or not having the force of faw) of any governmental authority (collectively, a “Change in Low"} shall {i}
imoose, modify or deem applicable any reserve, special. deposit or similar requirement against of with respect to the assets of, deposits with or
for the account of of credit extendad by Lender or (ii) impose on Lender any other condition affacting this Agrsement or the laans hereunder oF
any letter of credit or participation therein and the result of any ot the foregoing shall be to increase the cost to Lender of making of maintaining
any loan ler Its commitment to make any such loan) of to increase the cost to Lender of issuing or maintaining any letter of credil or to reduce
the amount of any sum received of receivable by Lender herevnder, then Borrower will pay to Lender such additionat arnount as will compensate
Lender for such additional costs or reduction.it Lander determines that any Change in Law regarding capital zequiraments has or would have the
offect a! reducing the rate of return on the capital of Lendar or Lender's holding company trom this Agraement or the loans or letters of credit
made or issued by Lender to a level below that which Lander or Lender's holding company could have achieved but for such Change in Law
{taking into consideration Lender’s policies and the policies of Lender's holding company with respect to capital adequacy), then from time to
time Borrower will pay to Lander such additional amount as will campensete Lender or Lender's holding cornpany for any such reduction, a8 5¢t
forth in a certificate of Lender describing in zessonable detail (he amount or arnounts necessary to Compensate Lender or Ks holding company.
The amounts and description in such certificate shalt be conclusive absent manifest error, and Borrower agraes to pay to Lender the amount
shown in such certificate within ten (10} businass days after receipt thercef.Failure or delay on the part of Lencter to demand comperisation

pursuant to this section shalt not constitute a waiver of Landor’s right to demand such compensation,

ADDITIONAL PROVISION, In addition to the covenants and agreements of Borrower set forth under “AFFIRMATIVE COVENANTS” above,
Borrower further covenants and agrees with Lender that, 30 long aa this Agraement remains in effect, Borrower shail continuously maintain in
full force and effect an irrovacable standby letter of credit (the “L/C") with a major bank or financial insthution ("LAC Issuer") with a tern
expiring oo tater than the maturity of the Nove in an amount at least equal to ihe emount of tha Note, plus one year's anticipated interest on
such amount, if any {unless otherwise agreed to by Lender), and in a form and on any other necessary of appropriate terms, all as are
acceptable to Lender in its sole discretion and which shall name Lender as the beneficiary for the purpose of securing the indebtednass and
Borrower's other obligstions hereunder and under the Aalated Documents. Lender's receipt of any notice of L/C issuer's election not to extend
or renew the LIC or as 10 the terminauon of the L/C for any other reason, or L/G tssuer's dishanor of any draw by Lender under the L/C, shall
constitute an Evant of Delauit. Borrower covenants and agrees te immediately notify Lender upon its receipt of any notice of non-extansion,
non-ronewal or termination of tha LIC. Notwithstanding anything to the contrary herein, Borrower shall not be entitled to 5 right to cure under
the section entitled "DEFAULT - Right to Cure” horeundar with respect to any Eyent of Default under this section, unless agread to by Lender in

its sola discretian,
MISCELLANEOUS PROVISIONS. The fatlowing miscellaneous provisians sre a part of this Agreement:

Amendments. This Agreement, together with any Related Documents, constitutes the entire understanding and agreement of the parties
as to the matters set forth in this Agreament. No alteration of or amandment ta this Agraement shall be effective unlass given in writing

and signed by the party or parties sought ta be charged of bound by the alteration or amendment.

Attorneys’ Fees; Expenses. Borrower agrees 10 pay upon damand all of Lender's costs and expenses, including Lender's atturnays® fges
and Lendar's iogal expenses, incurred [n connection with the enforcement of this Ageeerent. Lender may hire ov pay somaone else in help
enforce this Agreement, and Borrower shall pay the costs and expenses of such enforcement, Costs and expenses include Lendet‘s
attorneys’ feep and legal expenses whether or not there is a lawsuit, including attorneys’ jees and legal expenses for bankruptcy
proceedings tincluding affarts to modily or vacate any automatic stay or injunction), appeais, and any anticipated post-judgment collectian

services. Borrower alse shail pay ail court costs and such additional fees as may be diracted by the court.

Caption Headings. Caption heactings in this Agreement are [or convenience purposes unly and ata not to be usad to inierprat er dating the

provisions of this Agraament.

Consent to Loan Participation. Borrower agress and consents to Lendas’s sala or tanster, whethar now or later, af one of more
partiGipation imterasts in the Loan to ofe or more purchasers, whether related or unrelatod to Lander, Lendar may provide, without any
limitatian whatsoever, to any one or more purchasers, or potential purchasers, any information or knowledge Lender may have about
Borrower or about any other matter relating to the Loan, and Borrower hereby waives any tights to peivacy Borinwer may have with respect
to such matters, Borrower udditionally waives any and ail notices of sale of participution interests, as well as all notices of any repurchase
af such participation inierests. Gorrawer also agrees that the purchasdrs of any such participation interests will be considarad as the
absolute owners of such intarests in the Loan and wilt have all the rights granted under the Participation agreement or agreements
governing the sale o1 such participation interests. Borrower fucthar walvas all rights of offset or counterclaim that it may have now of iater
against Lender of against any purchaser of such a participation interest and uncenditionalfy agrees that either Lender or such purchaser may
anfarce Borrower's obligation under the Loan irrespertive of the fallure of insolvency of any holder of any interest in the Loan. Borrower
further agrees that the purchaser ol any such, participation interesis may enforce its interasis irrespective of any personal claims or

defonsos that Borrower may have against Lender.

Goveraing Law. This Agreement will be governed by federal law applicable to Lander and, to the extent not preempted by federal faw, the
jaws of the State of California without regard-to its conflicts of jaw provisions, This Agreament has been accepted by Lender in the State

af California.

Choice of Venue, fi there is 2 lawsuit, Borrower agrees upon Lender's request to submit to the jurisdiction of the courts of Sacramento
Exhibit i-2, Page 000178

CBT 20250
Filed 09/21/16Case 2:17-cv-01123-WBS-DB lewemeniatieoFiled 10/15/19 Page 326 of 481 Doc 91

it (

oe BUSINESS LOAN AGREEMENT |
Loan No: 0181803-9001 - (Continued) ‘ Paga 6

County, State of California.

No Waiver by Lender. Lender shail not be deemed to have waived any rights under this Agreement unless such waiver is givan in writing
and signed by Lender, .No delay or omission on tha part of Lender in exercising agy right shall operate as a waiver of such right or any
ather right. A waiver by Lander of a arovision af this Agreement shall not prejudice or constitute a waiver of Lendar's right otherwise to
damand strict compliance with that provision or any other provision of this Agreamant, No print waivar by Landes, nor any coursa of
dealing between Lender and Sorrower. of between Lander and any Grantor, shall constitute a waiver of any of Lender's sights or of any of
Borrower's of any Grantor's obligations as to any iuture transactions. Whenever the consent of Lender is required under this Agreement,
the granting of such consent by Lendar in any instance shail not constitute continuing consent to subsequent instances where such consent
is required and in all cases such consent may ba granted or withheld in the sole discretion of Lender.

Notices. Any notice required to be given under this Agreement shall be given in writing, and shalt ba effective when actually dativered,
when actualy received by twiefacsimila funless otherwise required by law}, when deposited with a nationally recognized avernight courier,
or, it mailad, when deposited in the United States mail, as first class, certified or registared mail postage prepaid, directed to the addrasses
shown near the beginning of this Agreement. Any party may change its address for notices under this Agreoment hy giving formal writen
notice to the other parties, specifying that the purpose of iha notice is to change the party's address. For notice puiposes, Borrawer
agrees to keep Lander informed at ail times of Borrower's current address, Unless otherwise provided or required by jaw, if thera is more
than one Borrower, any notice given by Lender to any Borrower is deemad to be notice given to all Borrowers.

Severobiity. ff a court of competent jurisdiction finds any provision of this Agreemont 10 be itegal, invalid, of unenforceable as te any
circumstance, that finding shall not make the offending provision Wegal. invalid, or unenforceable ag to any other circumstance. if feasibla,
tha offending provision shall be considered modified so that it becomes legal, vatid ond enforceable. Hf the offending provision cannot be so
modified, it shall be considarad delated from this Agreement. Uniess atherwise required by taw, che illegality, invalidity, or unenforceability
af any provision of this: Agreement shail not affect the legality, validity or enforceability of any other provision of this Agreoment,

Subsitiarles and Affiliates of Borrower. To the extent the context of any provisions of this Agreement makes it apprapriate, including
without limitation any representation, warranty oe covenant, tha word “Borrower” as usad in this Agraezment shall include all of Borrower's
subsidiaries and aflilates. Notwithstanding the foregoing however, under no circuimstances shall this Agreement be construed to require
Lander to make any Lasn or other financial accommadaticn to any of Borrowar's subsidiaries ar affiliates,

Successors and Assigns. Al) covenants and agreemanis by of on bahaif of Borrower contained In this Agreement or any Releted
Qocuments shail bind Borrower's successors and assigns and shali inure io the benefit of Lender and its successors and assigns. Gorrower
shall not, however, have the right to assign Borrower's rights under this Agreemant or any interest therein, without the prior written
consant of Lender. :

Survival of Representations and Warranties. Gorrower understands and agreas that in extending Loan Advances, Lender is relying on alt
representations, warrantits, and covenants made by Borrower in this Agreement or in any certificate or othor instrumont delivered by
Borrower to Lender under this Agraoment or the Related Documents. Gortawer further agrees that ragardiess of any investigation mada by
Lender, ali such representations, warranties and covenants will survive the extension of Loan Advancas and delivory to Lender of the
Related Oocuments, shalt be continuing in nature, shall be deemed made and redated by Borrower at tha time each Loan Advance is made,
and shafl remain jn tull force and effect until such time as Borrower's indebtedness shall be paid in full, oF untit this Agrzement shalj be
tacminated in the manner provided above, whichaver is the jast to occur.

Time is of the Essence. Time is af the essence in the porformance of this Agreement.

DEFINITIONS, The following capitalized words and terms shall have tha follawing meanings when used in this Agreemont. Unless specifically
stated to the contrary, all references to doflar amounts shall mean amounts in lawtul money of the United States of America, Words and terns
«sed in the singular shall include the plural, and the plural shall Include the singular, us the context may require. Words and terms not otherwise
defined in this Agreement shall have tha meanings attributed to such terms in the Uniform Commercial Code, Accounting words and terms not
otherwise dotined in this Agreement shail have the meanings assigned lo them in accordance with generally accepted accounting principles as in
effect an the dote of this Agreement: : :
Advance, The ward “Advance” méans a disbursement of Loan funds made, or to be made, to Borrower or on Borrower's behalf on a line
of credit or multiple advance basis under the terms and conditions of thts Agreement.
Agreement. The word “Agreement” means this Business Laan Agreement, as this Business Laan Agreement may be amended of muadified
{ram time to time, together with all exhibits and schedules attached to this Business Loan Agreement from time ta time. .
Borrower. The word *Sorrowe:” means lsternational Manufacturing Group, Inc. and includes all co-signers and co-makers signing the Note
and all their successors and assigns.
Collateral, The word "Coflateral” means all property and assets granted as collateral security for a Loan, whether real or persona! property,
whether granted diractly ot indirectly, whether granted now of in rhe future, and. whather granted in the form of 3 security interest,
mortgage, collateral mortgage, deed of trust, assignment, pledge, arop piedge, chattal mortgage, collateral chattel mortgage, chattel trust,
factors lien, equipment trust, conditional sale, trust receipt, lien, eharga, fien of title retention cantract, lease or consignment inandad as a
security device, or any other security or fien interast whatsoever, whether created by law, cantract, of otherwise.
Environmental Laws. The words *Envitonmental Laws" mean any and all state, federal and local statutes, regulations and ordinances
relating to the protection of human health or the environment, including without limitation the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended, 42 U.S.C. Section 9601, et seg. ("CERCLA*}, the Superfund Amendments ond
Reauthorization Act of 1966, Pub. L. No, 99-299 ("SARA"), the Hazardous Materials Transportation Act, 49 U.S.C. Section 1801, ot seq.,
the Resource Canservation and Recovery Act, 42 U.S.C. Section 6901, et seq., Chapters 6.6 through 7.7 of Diviston 2a of the California
Haalth and Safery Code, Section 25100, et seq., or orher applicable state or federal laws, rutes. or regulations adopted pursuant thereta.
Evant of Default. The words “Event of Detault” maan any of the events of default set forth in this Agreement in tha default section af this
Agreement, ”
GAAP. The werd "GAAP" means generally accepted accounting principles.
Grantor. The word "Grantor" means cach and all of the persons or entities granting a Securtty Interest in any Collateral for the Loan,
including without imitation all dorrowers granting such a Security Interest.

Guarantor. The word “Guarantor” means any gualantor, surety, oF accommodation party of any of all of the Loan.
Guaranty, The word “Guaranty” maans the guaranty trom Guarantor to Lender, including without flmitation a guaranty of aff or part of the
Nate. ;

Vie eed eee eb ee ee Tl tem ete Meee de Othe eee ate inte at

- “ES C3, Page 606 179
CBT 20251

& ee eee elds ae Lei oF oh ete
Filed 09/21/16Case 2:17-cv-01123-WBS-DB BeganenixAgyoFiled 10/15/19 Page 327 of 481 Doc 91
4

uo BUSINESS LOAN AGREEMENT
Loan No; 0181803-9001 (Continued) Page 7

 

chemical of infoctious characteristics, may cause or pose a present or potantial haxard to human health or the enviranment when
improperly used, treated, stored, disposed of, genaratec, manufactured, transported ar otherwise handlad. The words “Hazardous
Substances” ara used in their very brosdest sense and inclede without fimitatian any and ali hazardous or toxic substances, materials or
waste as defined by or fistad under the Environmental Laws. The term “Hazardous Substances” also includes, without limitation, petroleum
and petroleum by-products of any fraction thereof and asbestos-

Indebtedness. The word *indebtedness" means the indebtedness evidenced by the Note or Aatated Cecuments, inchuding ail principal and
interest together with all other indebtedness and costs and expenses for which Borrower is zesponsihla under this Agreement or Under any
of the Related Documents. .

Lender. The word “Lender” means Caiifornia Bank & Trust, its su¢cassors and aasigns.

Loan. The word “Loan” means any and alf loons and financiat accommodations from Lender to Borrower whether now er hareatter
existing, and however evidenced, including withcut fimitation those loans and financial accommodations described herein or described on
any exhiit or schedule attached to this Agreement from time to time. ,

Note. The word “Note” means the Note executed by International Manufacturing Group, Inc. in tha original principal armount of
$600,000.00 datad September 12, 2007, together with all renewals of, axtensions of, modifications of, refinancings of. consolidatians of,
and substitutions for the Note or Credit Agreement or any other subsequent Notes evidencing further Indebtedness.

Permitted Liens. The words "Permitted Liens” mean {1} liens and security interests securing Indebtedness owed by Borrower to Lender:
(2} fans for taxes, assessments, ot similor charges efther no. yet due or being contested in good faith; {3} fiens of materiaimen,
mechanes, warehousemen, of carriers, or other like fens arising in tha ordinary course cf business and securing obligations which are not
yet delinquant; (4) purchase moncy liens of purchase money security interests upon or in any property acquired or held by Borrower in the
ordinary course of busingss to secure indebtedness cutstanding on the date of this Agraement or perenittad to be incurrad under the
“paragraph of ibis Agreement tiled “Indebtedness and Ligns"; {5} jiens and s@curity interasts which, a5 of the date of this Agreement,
have been disclosed to and approved by the Lender in writing; and {6} those fiens und securily interests which in tha aggregate constitute
an immaterial and insignificant monatary amount wilh respect lo the net value of Borrower's assets,

Related Documents, The words “Related Documents” rnean ail pramissory notes, credit agreements, loan agreements, environmental
agreements, guaranties, security agreements, mortgages, deeds of trust, security deeds, collatgral morngages, and all other instruments,
agreements and dacuments, whether row ar hereafter existing, executed in connection with the Loan.
Security Agreement. The words “Security Agreement” mean and include without limitation any agreements, promises, covenants,
arrangements, understandings or other agregmants, whether created by law, comiract, or otherwise, evidencing, governing, representing, or
creating a Sacwrity Interest. ‘ '
Secutity Interest. The words “Security lmteresi" mean, without limitation, any and all types of collateral security, present and future,
whether. if the form of 9 lien, charge, encumbrance, mortgage, decd of trust, security deed, assignment, pladge, crap pledge, chattel
mortgage. coliazeral chattel mortgags, chattel trust, factors lien, equipment trust, conditional sale, trust receipt, lien or title catentian
oontract, laase of consignment intended as 4 sacurily device, or any ather security of tien interest whatsoever whothar crested by law,
contract, of otherwise. .
BORRCWER ACKNOWLEDGES HAVING READ ALL THE PAOVISIONS OF THIS BUSINESS LOAN AGREEMENT AND. BORROWER AGREES TO
iTS TERMS. THIS BUSINESS LOAN AGREEMENT 15 DATED SEPTEMBER 172, 2007.

BORROWER:

 
      

By: :
Ga annakuwatie, PresidenvCEO

y : 4
Sion
Intertrationtal Manufacturing Group, Inc.

LENDER:

CALIFCANIA SANK & TRU

Zt ——

: a
AuthorizedSigner” Dawn Satow for Junegakoji

Vice..President § Comments Tanking. iiLcer
LATEN 2AM Lending Yen STE OSC Let Hated Soares! Potions inp PEVRC SOIT At Righty Masereey, BA LACIICPICSR IC MOTRITE Piet

By

Exhibit i-2, Page 000780
CBT 20252
Filed 09/21/16C ase 2:17-cv-01123-WBS-DB eganenbaggoFiled 10/15/19 Page 328 of 481 Dac 91

EXHIBIT I-3

Exhibit |-3, Page 000181
Filed 09/21/1gC ase 2:17-cv-01123- WBS- DB RegeangenbzioFiled 10/15/19 Page 329 of 481 Doc 91
MANGE IN tenis AGREEM TT

 

  

 

 

 

 

 

 

References in the boxes above are for Lender's use only and do not limit the applicability of this document to any particular Joan or iter.
Any item above containing "***" has been omittad due to text length limitations.

 

California Bank & Trust
Central Vallay Sacramento Region Corporate Banking

1331 Broadway
Sacramento, CA 95818

Date of Agreement: September 15, 2008

Borrower: — International Manufacturing Group, Inc, Lender:
, 879 F Street, Suite 120
West Sacramento, CA 95605

 

Principal Amount: $600,000.06
DESCRIPTIGN OF EXISTING INDEBTEDNESS.
The Business Loan Agreement dated June 1713, 2008 and the Promissory Note dated September 12, 2007, im the original principal amaunt of
$600,000.00, from international Manufacturing Group, Inc. to Lender,

DESCRIPTION OF COLLATERAL,
Irrevocable Stand-By Letter of Cradit, Number ST38-65463, Dated 09-07-2007, Issued by Washington Mutual Bank.

DESCRIPTION OF CHANGE IN TERMS, .

1} The Maturity Date is hereby extended from September 5, 2008 to September 5, 2009.

2) Tha Note is subject to the terms and conditions of that Business Loan Agreement executed by Borrower in favor of Lender, as amended and
testated on June 13, 2008.

All other terms and conditions shall remain the same,

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms af the original obligation or obligations,
agreements avidenced or securing the obligation(s!., remain unchanged and in full force and effect. Consent by Lender to this Agreement does
not walve Lender's right to sirict performance of the cbligation(s) as changed, nor obligate Lender te make any future change i in terms, Nothing
in this Agreement will constitute a satisfaction of the obligation(s}. it is the intantion of Lender to retain as Jiable parties all makers and
endorsers. of the original cbiigation(s}, including accommodation parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation mokers, will not be reledsed by virtue of this Agreament, If any person who signed the original obligation
does not sign this Agreement betow, then all persons signing below acknowledge that this Agreement is given conditionally, based on the
representation to Lender that tha non-signing party consents to the changes and provisions of this Agreement or otherwise will not be released
This waiver applias not only to any Initial extension, modification or release, but also to all such subsequent actions.

including all

by it.
FINANCIAL STATEMENT CERTIFICATIONS, The undersigned hereby certifies to California Bank & Trust ("Bank") that ail financial information
“Information") submitted to Bank now and at all times during the terms of this loan doas, and will, fairly and accurately represent the financiat
-Ondition of the undersigned, all Borrowers and Guarantors. Financia! information includes, but is not fimited to all Business Finanriat
Statements [including Interim and Year-End financial statements that ara company prepared and/or CPA-preparsd), Business Income Tax
Returns, Borrowing Base Certificates, Accounts Receivable and Accounts Payable Agings, Personal Financial Statements and Personal Income
Tax Returns. The undersigned understands that the Gank will rely on ail financial information, whenever provided, and that such information is a
material inducement to Bank to make, to continue to make, or otherwise extend credit accommodations to the undersigned, Tha undersigned
covenants and agrees to notify Bank of any adverse material changes in her/his/its financial condition in the future. The undersigned further
understands and acknowledges that there are criminal penalties for giving false financiol information to federally insured financial institutions,

DEPOSIT AGREEMENT SECURITY. Borrower hereby grants a security interest to Lender in any and ail deposit accounts (checking, savings,
money market or time) of Borrower at Lender, now existing ot hereinafter opened, to secure its Indebtedness hereunder, This includes all

deposit accounts Borrower halds jointly with someone else.
REAFFIRMATION OF GUARANTY OBLIGATIONS. An exhibit, titled "REAFFIRMATION OF GUARANTY OBLIGATIONS,”® is attached ta this
‘Agreement and by this reference is made a part of this Agreement just as if all the provisions, terms and conditions of the Exhibit had been fully

set forth in this Agreament.

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS AGREEMENT, BORROWER
AGRECS TO THE TEAMS OF THE AGREEMENT.

BORROWER:

   
 
 

ERNATIONALYIANUFACTURING GROUP, INC.

 

By: po Ee ere
6 Wannakuwatte, President/CEO of

International Manufacturing Group, Ine.

ya caahts Raservot, CA LEGIT FG TW RSPG Fie

 

PAG [rovteng. Ver TALE Capi Beton Prarie! Bakara, ci PO,

    

Exhibit i-3, Page 000182
Filed 09/21/1gC ase 2:17-cv-01123-WBS-DB RegeneabaggoFiled 10/15/19 Page 330 of 481 Doc 91

EXHIBIT I-4

Exhibit I-4, Page 000183
91
led: 19 Page 331 of 481 Doc
Case 2:17-cv-01123-WBS-DB Pggumeite4go Filed 10/15/ woes

Filed 09/21/16 | :

_NGE IN TERMS AGREEME!

 
   
  

            
  
 

  
 

 

 

 

 

 

 

 

 

ob p0g 08 (09-05 SIggos-9007 | 88303 [4
te res ji ; I ander's Use Only and do not limit the applicabitity af this document ta any Particular toan or item,
i Any item above containing ">" has heen ornitted due to text length limitations.
TY Hem above contad
i
i Borrower: iyternational Manufacturing Group, inc. Lender: Calitornia Bank & Tryst
i 379 F Street, Suite 120 . Central Valley Sacramento Region Corporate Banking
i West Sacramento, CA 95606 1334 Broadway
i Sacramento, CA 95878
| = Smo STE on a So, IRR ESS tt ate so
| Principal Amount: 600,000.00 Date of Agreement: September 3. 2009

DESCRIPTION OF EXISTING INDEBTEDNESS, The Business Loan Agreement dated March 12, 2009 and the Promissory Note dated September
12, 2007, in the original amount of 9600,000.00 as amended by that certain Change in Terms Agreernent dated September 15, 2008 from
internationat Manulacturing Group, inc. to Lender.

DESCRIPTION OF COLLATERAL. :
Irrevocable Stand-By Letter of Credit, Number STB-654983, dated 09-07-2007 Issued by Washington Mutual Bank.

that. Borrower's final Peyment due September 5, 2010 will be for ali Ptincipal and acerued interest not yet paid,

4, Borrawer covenants and agrees with Lender that, while this Agreement is in effect, Borrower to revolve tine of credit a Minimum of 25%
during renewal term. .

nner NE
uw
G
&.
a
5
+
oo
a
a
3
=
3
9
<=
3
th
4
=
°
a
a
3
Sg
a
a
s
a
a
c
<a
o
=
>
°
3
oO
=a
o
3
te
0
”
5
-
>
i)
=
Qo
mn
a
G
°
S
3
=
o
3
2.
zu
&
<
=
=
a
co
o
a
5
—
“a
om
9
3
“
&
a
c
2
=
a
4
5
2
=
2
<
u
=.
3
o
3
eS
a
bo
<
3
a
=
a
uw

All other terms and conditions shal! remain the same.

CONTINUING VALIDITY, Except as expressiy changed by this Agreement, the terms Of the original obligation or obligations, including alf
é Jents evidenced or securing the odligation(s}, remain Unchanged and in full force and effect. Consent by Lender to this Agreament doas
f iva Lender's right to strict performance af tha obligation(s) as changed, nor obligate Lender to make any futura change in terms, Nothing
in uws Agreement will Constitute a satisfaction of tha obligationts), it is the intention of Lander tO retain as fiable partias all makers and
endorsers of the Originat obligation(s}, inctuding accommodation Parties, unless 8 party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be releasad by virtue of this Agreement. [f any person who Signed the origina: obligation

FINANCIAL STATEMENT CERTIFICATIONS, The undersigned hereby cortifies to California Bank & Trust ("Bank") that all financial information ;
("information") submitted to Bank now and at all times during the terms of this loan does, and wifl, faicly and accusately represent the financial :
cenditian af the undersigned, ail Borrewers and Guarantors. Financial Information includes, but is Not fimfted to all Businoss Financial
Statements fiacluding Interim and Year-End financiai Statements that are tompany prepared and/or CPA-prepared}, Business Income Tax !
Returns, Gortowing Base Certificates, Accounts Receivable and Accounts Payable Agings, Personal Financial Statements and Personal income

DEPOSIT ACCOUNT SECURITY, Borrower hereby grants a Security interest to Lender in any and atl deposit accounts (checking, savings, monay
Market or time) of Borrower at Lender, now sxisting or hereinafter Opened, to secure jts indebtedness hereunder. This includes all deposit

iEAFFIRMATION OF GUARANTY OBLIGATIONS. An exhibit, titleg “REAFFIRMATION OF GUARANTY OBLIGATIONS,” is attached to this
\greoment and by this reference is made a part of this Agreement just as if all the Provisions, terms and conditions of the Exhibit had been fully
8t forth in this Agreement,

RIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS AGREEMENT, BORROWER
GREES TO THE TERMS OF THE AGREEMENT.

 
 
 
 

  
 
  

SPatgba ma FACTURING GROUP, INC. . :
De _) Wate PresidentiGEO of
inthe dSnal Manufacturing Group, Inc, . Exhibit 4, Page 000184

VEO Leeda, Wee 848.00, 00K cy. 2 pe

  
Filed 09/21/16Case 2:17-cv-01123-WBS-DB Bagemen26ao Filed 10/15/19 Page 332 of 481 Doc 91

EXHIBIT I-5

Exhibit !-5, Page 000785
Filed 09/21/16Case 2:17-cv-01123-WBS-DB lacgemem2hao Filed 10/15/19 Page 333 of 481 Doc 91
, 4YANGE IN TERMS AGREEME T

 

 

  
 

 
    

 

 

 

References in the boxes above are for Lender's use only and do not limit the applicability of this document to any Particular ioan or item.
Any itam above containing "***" has been omitted due to text length limitations. .

 

 

 

 

 

 

Borrower: International Manufacturing Group, Inc. Lender: Califarnia Bank & Trust
B79 F Street, Suite 720 Central Valley Sacramento Region Corporate Banking
West Sacramonta, CA 95606 1331 Broadway .

Sacramento, CA 958718

 

Principal Amount: $485,000.00 Date of Agreement: September 13, 2010

DESCRIPTION OF EXISTING INDEBTEDNESS.

The Business Loan Agreement dated March 12, 2009 and the Promissory Note dated September 12, 2007, in the original amount of
$600,000.00 as amended by those certain Change In Terms Agreement dated September 15, 200B and September 9, 2009 from International

Manufacturing Group, Inc. to Lender.

DESCRIPTION OF COLLATERAL. :
irrevocable Stand-By Latter of Cradit Number STB-65463, originally issued by Washing Mutual Bank and revised to JPMorgan Chuse Bank, NA.

DESCRIPTION OF CHANGE IN TERMS.
t) The maturity date is hereby extended from September 5, 2010 to November 5, 2010.

2} The Revolving Line of Credit amount is hereby decreased from $600,000.00 to $485,000.00.

3} The Note is no longer subject to the terms and conditions of that Business Loan Agreement executed by Borrower dated March 12, 2009 in

tavor of Lender.
All other terms and conditions shall remain the same.

CONTINUING VALIDITY, Except as expressly changad by this Agreement; the terms of the origina) obligation or obligations, inciuding all
agreemants evidericed or securing the obligationis), remain unchanged and in full force and effect. Consent by Lender to this Agreement dees
not waive Lender's right to strict performance of the obligation(s) as changed, nor obligate Lender to make any future change in terms. Nothing
in this Agreement will constitute a satisfaction of tha obligation(s). It is the intention of Lender to retain as Hable parties all makers and
endorsers of the original obligation{s), including accommodation parties, unless a party is expressly ‘released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be raleased by virtue of this Agreement. lf any person wha signed the original obligatian
does nol sign this Agreement below, then all persons signing below acknowledge that this Agreement is given, conditionally, based on the
resentation to Lender that the non-signing party consents ta the changes ond provisions of this Agreement or otherwise will not be released
it. This waiver applies not-only to any initial extension, modification or ralease, but also to afl such subsequent actions.

FINANCIAL STATEMENT CERTIFICATIONS. The undarsigned hereby cortifies to California Bank & Trust ("Bank") that ail financial information
("Information"] submitted to Bank now and at al! times during the terms of this foan does, and will, fairly and accurately represent the financial
condition of the undersigned, all Borrowers and Guarantors. Financial Information includes, but is not limited. to all Business Financial
Statements tincluding Interim and Year-End financial statements that are company prepared and/or CPA-prapared}, Business Income Tax
Returns, Borrowing Base Certificates, Accounts Receivable and Accounts Payable Agings, Personal Financial Statements and Personal Income
Tax Returns. The undersigned understands that the Bank will raly on all financial infermation, whenever provided, and that such information is a
material inducement ta Bank to make, to continue to make, of otherwise extend credit accommodations to the undersigned. The undersigned
covenants and agraas to notify Bank of any adverse material changes in herfhisfits financial condition in the future. The undersigned further
understands and acknowledges that there are criminal penalties for giving false financial information to federally insured financial institutions.

DEPOSIT ACCOUNT SECURITY. Borrower hereby grants a security interest. to Lender in any and ail deposit accounts (checking, savings, money
market or time) of Borrower at Lender, now existing or hareinafter opened, to secure its Indebtedness hereunder. This includes all deposit

- accounts Borrower holds jointly with someone alse.

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS AGREEMENT. BORROWER
AGREES.TO THE TERMS OF THE AGREEMENT. :

BORROWER:

 
 

UFACTURING GROUP, INC.

    
 

TEANATIONAL MA

 

Pespereed Sabtuaee, eh VIET, LetO, AIA Ghose, CA LACFMPLIG ARC TA 2UGOF PAT

Exhibit [-5, Page 000186
Filed 09/21/16Case 2:17-cv-01123-WBS-DB DBasert6r12G90Filed 10/15/19 Page 3340f481 © Doc 9

EXHIBIT J

Exhibit J, Page 000187
Fase’ 09921/16Case 2:17-cv-01123-WBS-DB DdSBrh6r2080 Filed 10/15/19 Page 335 of 48%

PROGRAM CLYZ001 REPORTH 1

i) CUSTER:

NAME:

é zoc EFF

7B nre
1-22-08 1-22-00
4-30-08 1-30-08
1-31-00 1-31-08
3-36-08 3-05-08
3-18-08 3-18-08
3-26-08 3-26-08
4-18-08 4-16-08
4-16-08 4-16-08
4-30-08 4-30-00
4-30-08 4-30-08
4-30-08 4-30-08
5-30-08 5-31-08
6-30-08 6-30-08
7-34-08 V-31-08
g-29-08 9-31-08
$-30-08 9-30-08
10-09-08 10-05-08
10-30-08 10-30-08
10-31-08 10-33-08
11-28-08 11-30-08
12-17-08 12-17-08
12-31-03 13-31-08

01605068
INTERNATIONAL

LOAN?

IsT-RATE

7

§.
500

6

ae
5,
5.
»7s0
750
500°
s.
5.
§.
5.
5.
3.
Be
5.
a.
4
-500
+750
.750

5
§
5

La te

O00

500

750
789
T5Q

500
500
500
509
500
$090
50g
200
5ag
500

A
c

zr

A

Cc

ARAB NP wa

R

ooo)

TRAN
TYPE

MAINT
MAINT
PAYMENT
RENEWAL
MAINT
PAYMENT
PAYMENT
REVERSAL
MAINT
PAYMENT
SAYMENT
BAYMENT
PAYMENT
PAYMENT
PAYMENT
PAYMENT
MAINT
MAINT:
PAYMENT
PAYMENT
MAINT
PAYMENT

SELECTION

TRAN
DESCRIPT

AUTO-ERTHE
AUTO- PRIME
4GEN*
H¥EG1S9S432
AUTO- PRIME
DDA
“GEu+

AUTO+ PRIME
*GEe
«GENS
*GEN*
*GEN*
*GEN*
*GEN*.
*GEN*

AUTO - PRIME

AUT: PRIME
aGEN*
“GEN

AOTO- PRIME
*GEN*

FROM: 2-01-09 TO:

PRINCIPAL

3,918.79
G0
~60
-00
-99
00.
,00
1499
oo
oa
00

..o0

(0

£2-31-060 BANK:

INTEREST

-O0

-00
5,941.12
+o

00
5,285.82
3,696.97
221,82

4,197.72
4,067.42
8,197.72
4,197.72
4,962.3L

.a0

00
3,326.90
#,311.40

.0a
3,434.50

140

BRANCH; *

LOAN DALAHCE

990,290.94
890,240,594
990,240.94
#96,240.94
490,240.94
B50,260.44
390,240.94
390,220.94
age, 240.94
990,240.94
986,322.15
QGE,322,15
396,322,15
a66,322,15
965,322.15
806,322.15
886,322.15
$86,322.15
856,322.15
4a6,322.15
BBE, 322.35
486,322,15

pie

Exhibit J, Page 0007188

* Doc 91

CBT 20699
PHY O97 2 M/16Case 2:17-cv-01123-WBS-

CUSTOMER: O12

Aad

Pe

1-30-09
2-25-05
2-25-09
2-27-08
3-31-08
4-30-05
S-29+05
6-04-09
6-15-09
6-39-09
7-31-09

8-31-99.

9-30-49
10-30-09
41-30-09
13-51-09

NAME:

BrP
Ore

1-92-08
2-17-08
2-2S909
2-29-09
3-31-05
4+30°09
§-31-09
5-31-09
6-16-09
6-40-09
7-31-09
8-31-03
9-30-09
10-31-09
11-30-09
13-31-99

665968 LOAN:

INTERNATIOWAL
TR

ENT-RATE 0
3.750 40
5.000 a2
$.900 30
5.000 30
5.000 30
5.900 30
5.000 30
§,900 46
5.000 30
5.000 30
5.qq6 16
5.000 30
5.900 30
“s.000 39
$.900 30
5.000 3a

6001

AK
c

R

fami

ws ww

TRAN
TY?E

PATENT
REWEWAL
PRYMENT
PAYMENT
PAYMENT
PAYMAZNT
PAYMENT
PYMT REV
PAYMENT
PAYMENT
PAYMENT
PAYMENT
PAYMENT
PAYMENT
PAYMENT
PAYMENT

PROGRAM CLYZOD1N REPORTS 1
SELECTION FROM: 1-01-99 TO:

Trt
DESCRIPT PRINCIPAL
*GEH« 00
NYO1505422 ,o0
DBA .o0
*GEN* G0
“GEN® ' -00
*GE~ | .60
*GER* .00
*GEN* , , 00
“GEN* : .an
“GEN* , .a0
*GEN* .00
*“GEN* .00
*GER* O00
“GEN* .00
. “GEN .o0
*GEN* -o0

12-31-09 "BANK:

LUTEREST

2,603.57

00
1,569.53
1,354.10
3, 815.1t
3,693.01
3,al6.11
3,816.11
3,816.11
2,693.00
3,816.11
3,826.11
3,693.01
3,016.11
3,693.08
3,818.22

140

DB DiiSbi6r@2090Filed 10/15/19 Page 3360f481 Doc 94

BRANCH: O7%25

LOAN BALANCE

986,322.15
806,392.15
986,323.15
886,322.15
866,322.15
806,322.25
886,322.15
686,322.15
886,322.15
§86,322.15
886,322.35
886,322.15
846,322.15
686,322.15
986,122.45
886,322.15

Exhibit J, Page 000189
CBT 20704
Filed @9/21/16Case 2:17-cv-01123-WBS-DB BggprhGri2020 Filed 10/15/19 Page 337 of 48f “Doc 91

PROGHAM CLYZ001N REFORTY 2
SELECTION FROM: 1-01-10 TH:

CUSTOMER:

NAHE?

rRoc Err

OTe ore
L-7A-10 1 a1-10
2-04-10 1+31-10
2-17-10 2-17-19
2-22-30 2-22-10
3-31-10 4-31-10
4-30-10 3-30-10
5-06-10 4-30-10
5-18-10 5-18-10
5+18-10 S-1a-10
5728-10 5-31-10
6-04-10 5-31-10
6-10-30 §-19-10
6-30-20 G+ 39-10
9-09-10 Ge 0-10
7-14-10 7-14-10
7-24-10 7-14-10
F-ba~hO 7-14-10
7-14-00 7-14-10
7-14-10 T-14-10
9-90-10 7-31-10
8-05-10 731-10
Br19-10 8-18-19
B-199"10 9-19-10
8-31-10 6-31-10
9-07-10 g~31~10
§-21-210  9-21~10
S-21-10 9-21-10
9-40-10 9-50-10
10-06-10 9-30-10
10-20-10 10-29-10
L1-10-10 11-10-20
L1-L6-10 11-18-10
41-29-10 LL=27-10
FL-1L8-10 11-17-10
$1-30-10 11-350~10
12-91-10 12-31-10

o160068

LOAN £

INTERNATIONAL

PNT-RAATE

5.009
4.000
5.000
§.0090
5.000
§.000
4.001
5.000
5.000
5.000
5.G00
$,600
§.600
5.009
5.000
5.900
5.000
3.000
5,000
5,000
5.000
§.000
5. B00
5.000
5.000
5.000
§.000
5.000
5.000
5.000
4.000
5,000
8.000
=.000
5,000
5.000

0001

wa

mato pa

crm e

ag

aero

TRAN
TYPE

PAYMENT
BYHT REV
PAYHENT
PRYMENT
PAYMENT
PAYMENT
PYMT REV
PAYMENT
PAYMENT
PATHENT
PYNT REV
PAYMENT
PAYMENT
PYNT REV
PAYHENT
PAYHENT
PAYMENT
PAYMENT
PAYHENT
PAYHENT
PINT HEV
PAYMERT
PAYMENT
PAYHENT
eYMT BEV
PAYHENT
PAYMENT
PAYHENT

PYHT HEV:

PAYHENT
PAYMENT
PAYMENT
PAYMENT
PAYMENT
PAYMENT
PAYMENT

THAN
BESCALIPT PRINCIPAL

*GEI*
*GRN*
*GEN®

+ GEN*
*GEN+
*GEH™
1250067631
*GEN*
“GEN*
*GEN*
*“GEN*
*GEN*
*“GEH*
“GEN*
"GENT
*GEN*
“GEN*
4GEN*
*GEN*
*SEN*
*GEN*
BDA
*GEN*
*GEN*
DDA
+GEN*
“GEN®
*GEN+
"GEN*
*GEN*
ODA
*GEN*
+*GEN*
"Geur 3
“GEA

12-71-10

BANK: 140

INTEREST

3,016.31
4,016.31
3,846.31

584.80

6, 278,12

4,693.01
3, 693.01
221.56
3,693.01
3,52G6.a1
3, 86.01
3,016.11
3, 692,06
3, 693.900
3,693.00
1,231.01
7.39
221.50
228.397
2,585.10
2,585.10
2,585.10
155,11
3,816.11
3,926.11
223,97
3,916.11
3,693.01
3,493.01
3,693.41
3,816.11
228,97
3,693.01
200

-00
3,798.06

xe

BRANCH; 07125

LOAH BALANCE

984,322.15
888,322.15
885,322,158
age, 322.15
886, 322-15
886,322.15
996,322.35
886,322.15
686,322.15
606,322.15
866,322.35
696,322.15
aa6,322,25
606,322.15
486,322.15
966,322.15
406, 922,15
886,122.15
06, 322.15
888,322.15
886,322.15
006, 322.15
BGG, 322.15
886,322.15
&B6, 322.15
305,322.15
G6, 322. 25
$86,322.15
$86,322.15
€86,322.15
B85, 970,08
486,322.15
06,322.15
085,976.98
802,277.07
982,277.07

Exhibit J, Page 000190
CBT 20709
Tat

Filed’69}21/16Case 2:17-cv-01123-WBS-DB ‘agornera2080 Filed 10/15/19 Page 338of481 Doc 91
CUSTCHER: CLeS8G62 LOAN: 6301 seuseriey

HAHE!  PNTERSATTONAL

   

ba-42-21 BANE: 40

 

 

 

   

Oe itr TROA
ATE oe cEATE Ti 7 PRINCIPAL LOAN S4LAuce
$.900 2 3 09 3,738.34
5.000 3G 0 3,748.00
3,000 30 Oa 1,225,382
3.000 30 227,277 97 4,238.25

 

Exhibit J, Page 000791

CBT 21572
Filed’ 89/21/16Case 2:17-cv-01123- WBS-DB Daseni6r2080 Filed 10/15/19 Page 339 of 48i* = Doc 91

 

 

 

  
 

TRANSACT 1G STORY
PROGRAH CUTEGOL AEPORTE i
CUSTOMER: CLGIGAG LOAN: ECO4 SELECTION fRGM: 0 i-91+88 70: 12-3) +08 HANK: 740 BRANCH:
NAME?  DUTEENATECNAL

    

 

  

wR a
TAP-RATE CoC BETSOIPAE TOTIRSST LOAN SALANCE

1-23-09 1-23-68 7.000 23 KANT OB ug 7,645, 103.00

= 38-98 1-39-08 5.800 29 MAINT UTGe Pai 00 30 1,805, 702,00

P-21-028 1+ 3b-dg $,50G 30 2 PAYMENT? 9 SEITE 0 SE, Oe 44 7,645, 103.00

2-01-08 2-01-28 5.500 49 OfS8UASE 20a 242, 342,00 6 7,993, 251,90

2-29-09 3-29-08 $.500 2) 8 PAYHENT 9 ‘GEN 0 19,881, 32 7,993, 257.90

J-i8-08 3-18-98 3,780 29 SALUT = AUTO-PRIME 00 00 7,908, 25).90

Seth-08 9-21-08 S.7h0 30 R BAYMENT © “GENS 4M {2,473.42 7,596,251. 36

4029-08 4-22-09 5.780 40 DESSURSE DOA eos, 990,90 08 , 314, 151.36

4-30-08 4-30-58 5.500 72 MAINT 00 Lob 214,151.90

4-30-08 4-20-08 5.500 10 & PAYMENT 00 37,892.70 B, 314, £51, 80

699-08 5-23-09 5.509 30 PAYMENT 0 24,732.45 8, 344, 151, 0

06-08 5-23-69 9.900 82 RENEHAL 0 220 8, 334, 152.09

6-30-08 Ge 30-08 5.506 FR 60 $8, 268,27 8,2, 191.09

F-U;-N  F-24-08 5,500 30 9 0G 39,376.74 6, 34,152,406

B-29-0§ 4-31-98 5.500 308 oAMUENT? 4 33,378.25 9,214,151, 05

J-Mi-03 9-30-48 5.500 30 8 PAYMENT © ‘GEN! 09 38,406.52 9, 314,151.08

19-05-08 10-99-08 5,000 29 MAINT — AUTO-PRINE td 50 #, 314, 181.05
1O- 30-08 10-30-05 £800 29 MAINT . AUTO-PRIME OG a 8,324, 152.00
10-24-98 10-31-08 4.200 20 RB EYNENT 9 GENE 08 . 16,236.71 Bate, 181.00
} 2-28-08 11-30-08 2,500 30 8 PAYSENT © ‘GENS 00 4,962.59 8,334,152. 06
Lei 7eOd i2-1 7-08 2.790 29 MAINT AUTO-PRIME ay 0 g,34¢, 153.90
12-31-08 3.759 208 PAYMENT © ‘SEU! 00 25,792, 38 a,314,195.90

g- 31-08

CBT 21580
Filed 0992.1/16Case-2:17-cv-01123-WBS-DB miaseGr02090F led 10/15/19 Page 340 of 4et* Doc 91

TRANSACTION HISTORY

 

 

 

. PROCKAY chy? P2306

CUSTOMER: 4 68068 LOAN; Gee4 SELECTION TROM: 12=31-09 SANK: L4G SRANCH: 9 7483

MARS: INTERNATIONA

PROC iT TRA TRAN
TTE ott TNT-RATE CAR TYEE PRENCIPAL THTEREET Cian GALARCE

1-07-09 12-31-08 3.758 46 2 PYHT REY GENS 0 29,752, 38 é, H4, 151.96
d-D2-09 [21-09 3.759 20 PAYHENT 9 ‘SEN £6 23,782, 38 6,34, 234.99
$-10-09 1-70-99 3,755 39 2 PAYMENT 08 [DA 230,680 Si 00 4,044, 151.09
4-30-05 4-31-99 3.750 30 PAYMENT = ‘CEN? 05 28,247.77 2,084, 191.08
1-31-09 3.78) 30, PAYMENT 9 ‘CEN? 60 550,09 #084, 15300
4 3.750 30 R PAYMENT 9 GSN" £20 23,954.22 8,084, 152.00
a3 7.750 30 2 PAYNEN? = GEN? mi 26,105.97 5, 3E4 151.06
4 4.790 20 8 TAYRERT 0 (GEN 8) 28,283.37 3, 082,151.90
og 5.00 82 REMEWAL NYOESOS432 Job a 8,006,15).90
at 4.600 30 4 PRIME? bak 8G 506.00 094, :51.99
a-09 5,000 30 “Gbu mee 34,318.89 $092, 151.08
~ 39-09 4.06 30 2 BR “cen 28 49,964.34 8,084,151 G0
1-99 5,009 3G 2 SRYMSNT «GEN ar 44,806.76 4,094, 351,00
aq 5,000 40 RISHURSE Lo 6029913 874, 605,40 88 3,962, 756.4
~21-03 3,900 30 \ PAYMENT Lo CO299M 2,962, 758,48 , 2b, G24. 72 20
~27-093 5.060 30 A PAYMENT LC 6029977 0 3,734.48 80

 

Exhibit J, Page 000193

CBT 21581
Filed?09/21/16Case 2:17-cv-01123-WBS-DB Oeserh6rt2090 Filed 10/15/19 Page 341 0f 481° ‘Doc 91
PEENSACTION HiSTORE
SUYBZGGL FEPCRTE ]

PROM! T-$E-ER TO: 22-25-08 Fie; 140

   

CUSTOHSR: Jiga069 LOAN; 300,

eae 0 “apogee era
EME: INYTORNAPIONAL

   

 

     

 

 
 
   

nr TRA
CTE PNTRATE £9 ¢ PRINT IRL INTERES? LOAN BALANCE

4-07-08 30 2200 HE WOUYD2 805242 MG 9 ea

q-Fi-G8 5.75) 4 DIS CREDIT OCA 2,347, 223.15 08 2,3 1

§- 79-58 3.720 49 GTS CDA 33,249.90 OG Zea lg

4-25-08 3,750 49 ois oh 120,500.92 OF 2,28 we)

go 21-08 5.730 90 OLISURSE O5A 230, 000.00 Go 2,630, 158, 26

4-29-08 4 3.75% 40 GESBURSE DOA 150, 090,00 00 2,830, 456.25

é-30-08 4 3,509 29 MAINT AUTO~PRIBE 6D 4d 2,830, 338.456

$-01-08 5 0 5.500 30 8 PAYMENT 9 ‘ORAS Od 3,775.84 2,530, 382.36

5-20-08 5-20-20 5.300 40 GISSUASE DDS IRE, GO2.Go af 3,355,358, 6

B-9i-G8 6-G1-C8 5.900 309 2 PAYMENT 9 “GEN! aL 14,404.68 4,955,998. 16

PeGt-0h 7-01-08 5.500 30 A PATMED "OEM! a8 14, 004.7 4,085, 398.18

S-G1-G8  €-01-08 3.500 30 8 FAYMEWP ‘GENS a0 14,470.82 7,055, 58.16

§-91-90 9-01-¢d 3.500 TOR PAYMENT 9 ‘GENS ag 14,474,592 3,055, 358.16

~ Gi-09 9-02-08 3.5080 49 DLSBURSE Coa i785, 600.99 co 3,230,380. 00

1O-O4-08 10-G1-08 SH} GOR PAYAENT 09 14,779.97 3,230, 256.16
10-07-08 10-92-08 5.500 45 f& PYH it REV VG 4, 77907 3,238, 258.16
16-84- (8 10-09-08 3.008 2% Halt oO 09 4,230, 358,18
13-20-08 16-20-06 5,008 30 09 14,7750 3,230, 250.16
Wde2-08 10-22-08 3.600 36 G FEVERS 9 530.90 3,250,758. 16
19-36-98 10-30-08 1500 29 Az a0 20 3,23, 358.16
Li-Gi-dd L1-2b-08 4.900 32 R PAYHENT 09 14, RET. a2 3,239, 358.18
1-01-08 12-d)-o8 4.500 30 8 PAYMENT ab) 12,024.14 3,235, 158.18
7-08 12-17-08 3.750 29 MAINT 89 30 3,23), 3549.16

 

Exhibit J, Page 000194

CBT 21582
Filed/99/21/16Case 2:17-cv-01123-WBS-DB Daaseri6r92090Filed 10/15/19 Page 342 of 482° Doc 91
(RANSACTICN HISTORY-POSTING DATE
PROGRAM CLYZOG'H REPORTE J

  

 

 

CUSTOMES: O168058 LORY: 9001 SELECTION FROM: 1-81-09 Te: 12-33-04 aan®: 540 S8AMCH; E82
MEME:  DYPERNATIONAL
ERO EFF TR A TRAN Taal
OTE ove INT*RATE CDC TYPE DESCRLPT PRINCIPAL LUT EQEST LOAN BALENTE
jeBi-ge 3,750 “En a LE, 348.48 3,230, 393.36
F-5-09 tel : 3,759 ‘GEM i) 10,431.56 3,226, 358.16
2-06-69 2-04 -03 3.750 ‘GER ag: 10,421.26 3,23, 88,15
2-19-09 2-19-29 1780 ‘cnt 30 143i 36 3,230, 358.16
BOLO Beng 3.750 “CR 2g 3,424,388 2,20), 133.16
3-91-94 3-91-03 3.780 ‘Gent 50 509.92 3,239, 358.16
}-96-95 0-9 3.750 ‘Ged 50 3,425.08 3,220, 393.16
3-96-99 5-03-99 1.750 46 L PYST REV OGE 00 540.90 3,246, 358.18
Ypi-dG  J-EL-09 4.750 30 PAYMENT 9 GEN" 09 9, 424.98 3,230, 358.16
B-yp-05 11-5 2.750 Moh PAYMENT DBA . 20 506.03 3,230, 258.18
J-27-99 | 4-07-09 5.000 82 SSREWAL NYOIS$95192 on ao 3,230, 358.16
$-T8-03 4-29-09 5.00 30 A PAYMENT bik 09 12, 440,34 3,229, 198.16
5-01-99 5-01-94 5.000 30 PAYMENT "GRY! 86 1, 767.56 3,270, 399, 46
grO1-09 6-01-89 5.000 20 R PAYNENT = GEN 9G , 12,908.49 3,218, 358, 16
ar G5-09  £-G1-09 $,860 46 5 FYMT REV “GENS 0 13,908.49 3,238, 358.16
B-Fa-09 9-15-69 5.000 30 PAYSENT *GEN* OG 13, 900.4% 3,230, 358,16
TeM1-09 3-05-09 5.000 30 2 PAYMENT 9 'GEN* 8 13,489.62 3,230, 388.16
@-O1-99 8-02-99 5,000 30 A PAYMENT 9 ‘GENS 08 13,908.49 4,239, 359.36
G-H1~G4 9-D1-09 5.000 30 R PAYHEMT "GER? 08 32,908.48 3,283, 380.1
d-98-69 9-01-99 5.000 46 R PMT REY ‘GEN 00 13,908.48 4,220, 8.16
9-21-09 3-21-49 5.000 30 2 PAYMENT 60 £00, 00 3,230, 82.16
$-21-09 9-21-99 5.000 20 PAYMENT 00 13,908.48 3,230, F828
ateQ9 10-01-19 5.000 30 R PAYMENT ’ 00 13,459.83 4,230, 256.16
F-G4 igedi-g9 5.000 46 8 PYMT REY ‘GENE 08 13,459.83 4,230, 358.16
bye E5-09 10-19-09 6.008 30 PAYMENT 09 13,459.03 5,230, 358.16
11-01-09 11-21-09 5,000 2 2 PAYMENT oo 13,908.49 3,239, 358.18
}P-Ci-G9 32-91-09 5.000 30 8 PAYMENT a) 13, 439.92 3,250, 359,16
12-07-09 12-91-09 5000 46 R PYMT REV ‘GEN* 50 13,459.82 3,239, 150.16
42-27-09 2-17-39 5.000 30 PRYMENT ‘SEH 03  25,459,82 3,230, 358.16
12-28-09 p2-Ra-09 5,006 36 0 REVERSAL on 500.99 3, 230, 358.16

Exhibit J, Page 060195

CBT 21583
Fillesey B9Y21/16Case 2:17-cv-01123-WBS-DB [iusenieAZg0Filed 10/15/19 Page 343 of 484% Doc 91

TRANSACT INE HISTOR Be : DATE
}

   

 

   

  

 

PROGRAM COYZOULE : i
CUSTCHER: J158C0e8 LOAN; 3001 SELECTION FROdr 1-91 Tor 12-3h-00 BAS aa ee
INTERNATIONAL

FRC iPr TR} TRAN

OTE TE RT-BAPE COC. TYP PRESCIFAL LOAN ELLAIME
i-Qi-tG  i+01-10 2.300 2) 2 SAYMENT 0 ‘GEN? OG 13,908.49 5,230, 52.36 -
1-03-19 cr Qi-i9 5.200 65 R PYMP REV ‘GENS ay 13,508.83 3,210, 355,16
beEi-}d  i-2i-10 5.500 30 PAYMENT = ‘GENT O60 13,908.45 3,20), 359.16
t-dl-10 0 f-21-i 5,500 20 1 PAYHENT DA 50 £00.90 3,239, 158.148
2-B1-10  @-G1-14 3.3700 39 8 PAYMENT GENT 90 “9,508, +9 3,238, 308 16
2-05-30. 2-01-19 §.900 46 B PYNT REY ‘GENT OG 12,908.49 4,250, 388.16
2-17-10 2-22-13 5.000 3 PAYMENT = -SGENt GG 23,998.49 3,239, 358.16
3-01-10 5-09-10 9.000 “GEN? 2G 12,862.50 3,230, 2.16
3-05-10 3-01-10 3.900 ‘Sent . * 00 12,562.56 3,230,398, 15
q-}6-10 3-15-19 3.090 #250, 359.16 8,843.75 oh
3-26-20 3+DA- 1 5. 000 G5 500, 04 ag

 

Exhibit J, Page 000196

CBT 21584
Filed 9¥21/16Case 2:17-cv-01123-WBS-DB [ageméri2090Filed 10/15/19 Page 344 of 4845: Doc 91
PRANSACTION HESTORY

OL REFORTE I
L-g1-B@ TO: 12-31-98

  
    
    

4 SRANCE:

unt

 

9032 SELEC

PE rN
ibid

 

         

3G 4

un
9 dt

1) R PATENT
NP AUTO-PRTME oe LAG

4

4-39-08

PROC ETT TRE PAAN
Ore DPE PNP-RATE oD SeSCRIEeT PRINCT ERG PNPEREST LOAN SALANCE
6-25-83 €-13-08 rz 4 #9]509432 My ot
6-28-08 6-25-38 i 1eggc2 99s on 260, 000..90
g-3-f £-30-8 30 ‘GEN 214.289 eh), 020.09
E-20-09 6-39-08 5.500 40 ona od 175,080 26
W-d1-G8 7-07-08 y.80U 49 oA a 1 Me Ae
F-14-08 T+ b4 oR 4.409 46 308 of 1125, 060, 00
1-3ie38 7-21-08 4,509 39 2 *GEN? 3 6, 302.08 2405, 600, 09
96-32 8-0E-08 5.260 49 DIA 220, 906. 26 30 1,835,900 , 98
a~Z20-08 9-20-18 5.500 40 254,006.90 0 2 AES, 085. 90
9-29-02 8-3 2.500 30 2 AG 7,909.79 1,928, 605.00
$-91-03 9-0: 8.405 4G DISBURSE 0 243,080.60 OG 2, 1.0, 04:
6o2, 99 2
‘ 3

aa or]
i

{9-04-92 i JOM 29° WAL

  

 
 

ar
iDe 21-98 5.900 978 OLSsURSe ODA : 290, 09006 00
r0799-92 5 4.500 29 0 MaATAT SUTO- SE DHE Oe 9G
10-31-08 3 4.500 30 2 PAYHENT © ‘CEN? J 9,343.47
yhedi-08 6.309 $9 DISSURSE ota 300, 303,00 , 0G
ji-12-08 300 40  OTSSURSE DDA 73, 005 40 od

Sam HD) OR PAYMENT «GENE at 10,053.44
Ba 290 MEU RT RY PO-PRIBE 00 89
750) 2) RB PAYMENT = GE

Ti-28+ 48

p2-17-98 3}
12-3)-06

   

     

Ral ed ote
-1
F

Exhibit J, Page 000197

CBT 21585
POT we TS

Paga/09)21/16Case 2:17-cv-01123-WBS-DB MdserhrQ2090 Filed 10/15/19 Page 345 of 48° “oc 91

   
      

  

 

 
  

 

    

PAG ! i
CUSTOMER: O148068 LOAN: 9002 SELECTION PACH: i ge TS; Lee d1+95 BANK: 149 LEE
HAZ:  INTERNATICHAL
PATS aTt TRA | TRAN
z PAT-fATL Ch TYEE PRINTESAL INPRRSST BOHL ZALS OTE

1-96-99 1-Co-09 3.783 49 GPSSURSE 125, 000.00 00 2,810, 0, 6
1-30-99 1-31-99 3,350 30 8 PAYMENT 9 2,955.84 , 2,13, 898.49
2-26-99 2-26-09 3.780 40 OTESURSE S iG), 600.69 09 2,919, 000.40
2-27-05 2-28-09 3.730 ° 20 8 PAYMENT 90 0,178, 83 2,919,099, 99
Y-20-09 3-27-99 3,730 23,000.04 69 2,255, 400.98
4-Ui-09 0 3-31-09 3.75 0) Gait. tt 2,925, 200.0
4-30-09 4-49-09 3,750 : <T o0 9,482.29 2,539, 950.03
3-29-09 4-78-08 5.000 82 RENEWAL 871505432 90 20 2,935, 206, U0
B-01-09 §-Ji-99 3,508 30 2 EXT = "GERS 09 2,445.83 2,935,605 90
a-a1-86 5-51-99 5.000 JO A ENT MEER a 3,692.32 2,338, 000, G5
6-05-93 [-31-09 3.909 46 R PYMT Rev "CEH oO 2,445.83 7,335, A. 08
6-05-09 5-31-d9 5.900 ¢6 2 PYHT GEV “GEN al §,662.33 2,425,000. 60
6-69-89 6-09-09 5.900 30 PAYMENT 9 ‘GEN’ 00 2,445.03 2,975, 000, 00
6-15-09 6-16-09 5,000 30 PAYMENT = *GEHS ud $,662.33 2,325,009. 00
§-30-09 6-30-02 - 5.000 30 2 PAYNSHT | -*GEHS 2g 12,229.47 2,335,000 .00
7-34-09 7-31-03 5.000 34 3 PAYMENT = *GEN* 50 12,636, 8¢ 2,935,000. 00
a=31-G9 8-91-09 5,000 30 2 PAYMENT = 'SEN* - a!) 12,636.21 2,934,060, 00
9-43-99 Ge d)-da 5.000 44 7 BYMT REY GEN? O00 72,658. 81 2,928, 000. 00
B-21-05 9-21-09 $8,000 30 1 PAYSENT 984 50 500.86 2,935, 000.08
Ga2E-G9 9-21-09 "5.000 30 PAYMENT  -GERY 0 12,636.84 2,935, 000 G8
Q-}0-84 9-30-09 5.006 39 R PAYMENT = “GENE . 20 12,229.16 2,955, 400.36
1O-G6-09 2-40-03 3.000 46 8 PYMT REY *GEN* 30 12,229,1 7, $35,000, 60
"9-35-09 19-15-03 §.000 3) 1 PAYMENT DA 00 30), 60 2, $35,006.06
5-09 1o-15-03 5.900 3 PAYMENT ‘GEN? a0 12,229.16 2,935,000. 00
30-09 14-31-99 5,083 39 f FA ‘GEn* G0 42, €36.83 2, 435,000.00
Py- 30-06 13-30-09 5.000 38 R i *GEH? mit 12,225.17 2,935,990. 04
12-D4-09 Li-3d-09 5,900 46 R FYHT REY ‘CEM: 04 57,229.21 2, 955,990.09
12-17-09 22-17-09 5.050 7) PAYMENT 9 ‘GENS mL 12,229.17 2,935,000. 99
12-28-09 13-28-99 3.050 36 6 PEVERSAL OG 500,00 2,935, 090, 08
12-21-09 13-31-69 3,000 39 R PAYMENT 9 GEN" fg 12,636.29 2,935, 000, 08

Exhibit J, Page 000198

CBT 21586
Riley B9/21/16Case 2:17-cv-01123-WBS-DB | DdSerh6r020B0 Filed 10/15/19 Page 346 of 4st" Doc 91

wun WiSyunge ruse es on

 
   
 

 

GRAM CLYEOOTS RAFORTE 1
CUSTOMER: CLBECH2 LOAN: 9022 QELECTION FROM: yeOt-i9 TO: 22-31-10 BARR: 149 GRANTH: tiled
7 .

HAMEL  INTERRAPICUAL

 

PROC Lee MRR PRI
oo CTE THPMRATE D2 0 0 TYPE ale TEAL WER ZST

 

 

  

 

L-E961G ]-31-i0 5.000 J 2 SAYHENT GENS 30 12,536.32 u.G0
zeO4-200 1-71-20 5. b ‘SEN? 0% 12,636.41 0
2-74-10 2-22-45 5.0 iGen 00 2,036.31 Go
2-73-19 2-22-00 5. 09 500,50 8 O00
2-26-10 2-25-10 5.0 “GEN! Of y,403.39 32,090.00
J-G4-1G 2-28-10 oat "GSN OG 12,413.95 re 08.68
B-E3+10 3-23-15 3, P GER a0 Li, 413.89 2, 335, 009,50
3-25-40 3-23-16 5.005 JO Lb 2 CR SDA . 00 50f. 90° 2, 635,090, 09
R-2f-i0) 3-1-10 §.000 30 2 & “GER 4G 12,636.26 2,935 00
4-C6-70  j-31-10 3.000 45 2 SYHT REV GEN? 0 12, 636,30 2,235 ,099,.06
4-13-10 4-23-10 8.008 20 SASMENT  ‘GEN* , 09 12,626.30 2, 935,006.04
4-27-19 4-27-10 §,000 30 A PAYMEKT 908 1, 484, 355.09 30 1,470, 645,90
A-3Q-10 4-30-10 3.900 30 2 PAYMENT 9 ‘SEN’ 00 12,228.47 1,470, 645,06
5-04-20 5-04-16 §.000 30 A PAYMERT ODA 1,074, 645.0) 296,48 wt

Exhibit J, Page 000199

CBT 21587
Filed208/21/16Case 2:17-cv-01123-WBS-DB _Waigrnért12080Filed 10/15/19 Page 347 of ag = Doc 91

GO arockns

 

vs fi ¥ DhGk REPORTS :
CUSTCHER: OEbQ0HR LOA: «© 90)3 SELECTION ROM: 1-32-96 70: 22*3:-9 CANK: L400 SRaME:
NABER! TUTERNAT EMAL

Sekor irs TRS TREN Trad

ore mrs NP-2475 EBC teat PSIRIET PRR STEPaL INPE REST “DSN TALAICE
Lpa2S-CR 1g-29-0a $098 22 NEM LOAN NYOLS0R492 oo 8G 20
b1-95-9§ 12-70-98 4.500 290 MAINT 30 30 34
1p-GG-C@ 11-66-08 «$500 «19 «— DISBURSE CDA 240, 690.90 ne 209,000.09
prerG-C8 Vi-ld-G8 4,590 40 DISEUASE. 2DA L8G, £06.05 es 266, 800, 30
Lyetsage 11-14-08 $509 40 BESBERSE DOA 325,090.99 a3 1,375, 806,09
c2eQh-08 12-05-98 4.890 3G R PAYMENT «CEN oy 228308 1,175,306. 58
s2eNe-Se 12-08-08 4.300 4G DISBURSE CR DA 620, 000.20 a 1,375,996.99
id-}7-88 [reitedd 2.780 29) MAINT ALTO- PRIME . 36 oY 3,775,900.90 -

Exhibit J, Page 000200

CBT 21588
Pied He121/16Case 2:17-cv-01123-WBS-DB _BafgnsazD0F led 10/15/19 Page 348 of 4st = boc 91

roth t anette beset Umi

    

    

 

 

   

 

CUSTOMER: S168G88 LOAN. 9003 TO: 12-31-09 BANE: oL4 BRANCH: © [Ti6G
NAME:  THTE2NETIONAL
PROC zie TRA TRAN THBN
OTE we iNT-BATS CDC THER SESCRIET BRINCIERL MPEREst LOAN
“GS-09 1-05-09 3.759 TG 8 SAYHENT ae 5,950.52 :
deBS-5a 3-95-09 3.758 20 8 PAYMENT 00 2,731.77 i
-14-39 0 2-09-99 3.750 46 9 SYMT REY 0 5,722.71 I
PeyT-39 0 3-19-09 3.752 40 DLSBURST 150, 580.03 70 i
d-]e-g3 2-28-09 3.750 30 SANMENT é 8,720.77 i
H-G3-99 3-04-09 3.750 30 2 PAYMENT 69 3,421.28 i
3-27-39 4-77-09 3.750 (9 DISBURSE 53,900.00 00 :
$-03-99 4-05-09 3.750 30 2 PAYYENT 20 8,216.25 7
4-99-99 4-95-09 3.750 46 2 PYNT REY 40 4,216.15 1,979, 009.06
4-23-09 4-23-09 2.750 3 PAYMENT a0) 6,216.15 1,995,005, 60
q-232-99 4-23-09 3,780 30 L PAYMENT ct YI2,47 1,975,909, 90
5-05-09 5-05-20 1.350 30 R PAYMENT 9 "GER a 6,218.75 1,874,300, 05
S-}1-69 3-05-99 V.780 46 8 PYUT REY GENE Lo 6,218.75 1,975, 900. £0
6-65-09 §-05-08 4,790 JR R PAYMENT 9 °GEN* 26 —b, BB. 18 1,475, 900, 00
&-G5-99 6-09-09 3.750 20 8 PAYMENT © «GENT a0 158.85 $975, 005.00
é-21-04 6-05-09 3.750 42 2 YET REV “GEN! On a. 2la.s8 1,375, 080. 66
6-11-09 6-05-09 3.780 48 8 PIMT REY "GER mi) 158,85 1,074, 068, 00
&-16-69 6-18-09 3.750 20 L BRYMEMT iE 0g 373.15 1, 975,500,90
B-18-09 6-16-09 3,780 30 PATMEBT © °<GEH+ 06 €,318.75 4,57, 006.06
6-29-09 6-23-09 2.950 30 6 iT PDA £90 582,66 1,973, 000,96
b-g3-99 6-24-99 3,750 3G EAEMENT 9 ‘GEN! Lac 6,377.80 1,975, 020.36
1-93-69 7-03-09 3.790 30 8 PAYHENT 9 ‘GEN? 00 6, 17h 8 1, 975, 000.00
B-G8-(19 8-G5-49 2.750 30 8 PAYMENT 9 GEN! 09 5,377.60 1,975, 000.00
4-04 9-05-€9 3.750 30 8 PAYMENT © “SEH On 5,377.61 1, 975,909.00
3-09 9-05-65 3,756 46 2 PYNT REV “GEN? KH 6,277.61 1, 975, 009,09
§-2}-G6 9-21-09 3.780 30 PAYMENT © ‘GEN! 00 6,377.62 1,975, 000,.09
3-24-99 9-21-09 1,750 36 O REVERSAL me 382,66 1,975, 000,00
15-09-95 10! 35- 0g 4.750 2G 2 PAYMENT © 'SEN* a 6,178.87 1,575, 360,08
13-04-99 11-04-09 1.750 39 2 SAYMEN DOR 1,975, 000.99 6, t03, 4a 08

Exhibit J, Page 000201

CBT 21589
Fivéif B9721/16Case 2:17-cv-01123-WBS-DB Basenér020B0Filed 10/15/19 Page 349 of 4si° Doc 91

ae oD oe oe

eee ee ere

a DN eet

 
  

bare cweee

S01 RESORT |

 

     

 

 
 

    

 

Led

cnn Wegreca TOL 2-3i-38 BENK: 145 BRANCH:

PROS aif TRA TRAN oBaN

STE 3TE typasATE CDC Tyeh BESCRIFT PRINCIPAL TRTEREST

: 1-35-08 2.350 TG 5 FAYSEST ‘GENS Oo 1,208.3)
j-t prid-cs 2.750 49 9138 2,000.08 a
t-PR-G8 0 1-22-08 7.959 29 AlN 0] ial -

-iG-G8 1-30-G 6.508 29 MACHT 50 20

wGS-08 2-05-08 6.24G 50 A PAYSERT OEMS oe 1,499.05

-2O-G8 3-05-05 - 5,750 82 RENEREL SYO15054 Lab ao

-IR-98 3-38-08 5.790 29 MAINT AUTO-?R JOO Jo 58

29-58 3-26-08 3,750 30 PAYMENT "GSN? 20 {262.43 j
21-08 9-22-08 3.750 30 Paes Ex? sGaN* Ae 1,215, 08 Ea

10-98 4-30-03 3.500 ¢ AGTO- FRIAE . 00 ad 5

35-98 5-95-09 3.580 NJ #3ER¢ 00 1,279.56 i3

35-63 6-04-96 8300 To SEy 08 115.84 5

-G7-G8 7-75-49 5.506 Ny #Q EH 22 L,222.91 Hh °
-O8-08 8-25-99 5.303 ap SSN" AD 1,148,35 745,095, 09
~§5-08 9-05-08 $.6G0 30 & PS ‘TGENT 4 1,150.35 245, 000,03
~03-08 £9-95-98 5.502 30 2 PAYMENT = 'GHN* 0 1,322.92 245,000.04
94-08 10-95-09 5.900 46 @ PYMT REV *GRK* vat) 1,122.92 245,000.00
-09-08 10-99-08 © 6,900 20 MAINT AUTO+ ER EME 50 Me 245,900.98
-2h-Q8 14-20-08 $.690 320 FARYMENC ‘GEN wf 1,122.92 245,000 40
~ 36-08 10-30-08 4,500 29 KAIKT AUTO: PRIBE ao oe 745,600.09
-G5-08 11-95-08 3.500 30 8 PAYMENT 9 ?GENt GN ; 4, G88,27 745,900.69
=95-08 12-05-09 4.500 30 R GAYKENT = GEN’ : 28 $93.33 245,000.00
-}7-08 EE+17-09 3.750 29 MAINT AOTO-PRIHE Og 08 245, GOO. 0

Exhibit J, Page 000262

CBT 21597
soueuace

Pig 88fe1/16Case 2:17-cv-01123-WBS-DB TagerieHb2B0Filed 10/15/19 Page 3500f481 Doc 91

    

CUSTOMER: g18l203 Loan: 020) SELECTION po-gi-o9 BANK; 149 EFAATE: chied
NAME:  TNTERNATIONAL
7R6C Ltt TR oR FRAN TRAN
oT2 vu PI-RATE C3 0 TIVE CESCR IPT PRINCIPAL THTERES? LOSN ZALAMTE
b-U5-89  b-00-09 Rit Me uf rE AG 245, 000, 90
2-Ga-039 2-05-99 780 OE od T31.34 48, Od
O-E7-99 De i?-09 3789 GA 218, 300.29 306.25 20

 

Exhibi{ J, Page 000203

CBT 21598
Doc 91

  

 

 
  
 

Oe ay bm OR OEM or a ca re ced uy
wR DS etre ee we vam oah yey
iat soe oe ee le ee + ~ or
PO era ro re rry rt oe me 7 — oD
| aut Co rey Ps fae os wot
ihe ts CHO OF TR SIN cn ey nn yp op
© Bio ae oP eT pet atid eT wt ad at
tt ok ATR PA Te ere IS are oe ree oF ae oar
ot att fo Gs OF ti Ey em ls > eh fr oo > mom oon
— TET ay rs ~~ + *
oO m3 . we ee ee ee EE cts A AE Pos nen eat
oe ze
al or oo
wo * -
o ca
oO =
[@)) eT er CT ee a a
© a PU > su) pe ceh Oe Oe ee eee eee
it ee a
ou al = ne MNO fA Add Orns os
a faaty m4 ol rey -
mr qa oe iT bar 1p chp Oe eee rom “
to ~ =, woe oe ee ~~ ~
Oo) et ys rm nom ow om ar on ort rv
a dat ea an
bee
~~ ts
Ww fo
a at eS
— tn
oO :
—
a a
1
Bo
Oo °'
am TD Da IO oD OD SP oD oOo
LL om > Ud Tle oD oD ob ge om ep os Oo bot te SS oe om
o <r
aay wai
1.
L ros ary wa
+ nit an oy
“ ave —
& ba
@® a
. ” deb
* : my
r a
ae
rey
wpe
‘
uy Gd te he
be me ms . a
oy Faw ae Pal wee te
chord how ar, m, ow mw
aay in Ae Os thw f= - o- - . ~ ve TAL bh ~
mos hoai ery bo, $55 Gh Zo 7 mm 1 ol Se oso at
Peo an € rhs Cl tal Co ter Ge Tal Gat ted tad CD CO tad ed Oe a
ul a] Eko oe Fe OF i iy qa rs en Bo Go BS ata
ey Toows fa Dt 8 ta ma Sw ok © S TS Bw 2 Sy mf
hola Ao re ott =o

 

  
 

mid Bi

a mo =

an Lott ot

ea mous ry
wa

eel al in

   

j21/16Case 2:17-cv-01123-WBS-DB

 

2 oo  @ OF a> Gn nn
oa os oe a oh op
“s 1 ? 1 i } a 1 1 E
“243 ie. Tet ae Cy es Ge ee
on teed Pe a mre ee ym
td aS ra’ topo oroe aoa kr ft 4
so 3 Sry OM CL GIy at EOE
ei eee ee ee ee
cr
i? Unt oe OD OD oe oe ore oF
7 mo am NS nla qe co oe se in
‘it ah 1 bok fo ob £ Fo 4 fF 4
sp ay opt shoe ee oh ge om oe
: vot to , aD FE tg oe Om
=> ab fa Boe ok a OP
~ 6 SP 2 TR ee SE ea ta
nO A wh ed eee me
0
oy .

Fil

CBT 21604

Exhibit J, Page 000204
weyract se soy

FiZd/68/o1/16Case 2:17-cv-01123-WBS-DB Mbkei6402090Filed 10/1549 Page 3520f481 Doc 91

TRAM CLYSGGEN REpORTE |

   

  

    

  

me 853 Page  f-0)-09 TO: 0e-31- 38. RANK: dQ RGANCE; 9 97152
begs prt TRA
375 OPE CNT#ERTE RP T PRENCEPAL TNTEREST DORN SSLaRCE
1-05-09 S00 82 2ENENAL 49 aa 1,948, 10.55
2-92-29 5.920 0 PAYMENT 9 tguye 50 2,205.50 L345, 116.35
PetBg9 2.005 30 2 PAY +GENe 0 2, 350.28 2,448, 720.55
avid 2-39-04 5.000 46 2 SYMT RE VENT 2g @, 399,28 2,048, 710.58
B-G5-94  $-03-99 3.000 3) PAYMENT 9 ‘GEN a 3,390, 28 1 MB, TESS
3-16-09 3-18-09 5.000 49 8 PAYMENT 9 ‘GEN 30 7,579.32 M8, THOS
ee17-39 4-18-45 5.300 30 R PAYNEST ‘SEM? 230 3,795.23 1,948, 719.55
d-2}-92 1-18-08 3.990 46 & EYHT REY GEN od #, 1968.28 1,448, 716.55
5-25-99 §-13-09 5.080 3G 1. S4YMENT O35 00 505.99 1,948, 719,55
5-13-99 4-42-09 3.600 30 PAYMENT © ‘SENr fd 2,394.28 1, 948, 710.55
5-36-99 5-18-09 5.000 30 8 2AYKENT "CEH OG 6,319.62 1,948, 740.55
19909 6- 1869 3.960 30 2 PAYMENT © 'GEHY 09 6,490.23 2,248, 710.55
F-17203 7-18-99 252% 30 8 PAYMENT 9 CEN ab 2,139.62 1) 248, EO. 35
8-18-04 3-12-03 “000 30 8 PAYMENT "GEN" 239 3,390.2 1,949,710. 83
18-99 414-99 8.309 30 R PAYMENT © “GENS 200 3,390.29 1,998, 720.55
10-16-09 14-49-03 5.500 30 2 PAYMBHT © -GES! od 8,119.62 1,348, 710.85
1-22-09 10-12-09 3.G00 46 2 PYRP REV ‘GEW 00 3,119,682 1,943, 720.55
TieDY~08 1)-03-09 5.090 40 PAYMENT “GEN! oa 3,139.62 1,943, 710.54
PL-}4-09 11-18-09 5,600 39 2 BAYKENT © “GEN 00 5,490,238 1,940, 720.35
di-e4-09 Li- 78-09 5.000 46 R PYM? REY ‘Get 05 3, 390,23 1,948, 720,55
b2-i)-09 12-13-04 5.008 36 G REVERSAL LC/RALVED 05 500.09 1,942, 716,55
37-15-09 12-34-06 5.002 30 PAYMENT © ~GENY Loo 8, 230,28 2.448, 710.55
S2247-09 12-17-99 3,000 30 PAYMENT © ‘GEN! 09 2,319.69 2,940, 110.55
"3-09 12-18-39 3.000 30 L PAYMENT 9 ‘GEN! 60 gh7.18 1,648, 710.53
12-18-i19 5,000 30 2 PAYMENT © “GEN! 1,642.45 20 1,541,078. 10

Exhibit J, Page 000205

CBT 21605
  
 

ieth

iaiisneaAeg0Filed 10/15/19 Page 353 0f481 Dec 94

 

 

Wr lieshets BANK: $a ERASS aa
PaoC arr TR A
sntertoar oe peegses cman) tepenest
LTs CTE iNT-RATE oo PRENCL PSE TATERESI LOAN ZALANCE
: Loa - ” i
wee hE ~ibell 3.200 32 3 FAYHENT ODA 1,35), 078 1g UeoinG 49

Exhibit J, Page 000206

CBT 21606
Fi@a’89/21/16Case 2:17-cv-01123-WBS-DB_ lagfpuér02090Filed 10/15/19 Page 354 of 48i* Doc 91

bet pee

moe

Les pe

wile sue
SoPO SAM ah Vet figt RE POS "TG ‘
CUSTOMER: 318.893 Leak: 2004 SELECTION FRGH: T-O1-08 TO: Li-}i-98 RANE: 140 DESMCH:
MAME:  INTERNATICGAL

     

 

      

 

PROC TR aA TAH
TIE “ay-RaTs CBC DESCRIP? FRINCTEAL TMPEREST Lon

1-18-96 7.755 a8  SISBURSE ODA 15,006, 06 we 295, 600,08

1-22-94 7.900 23° MAINT | AUIO-2REME 3G 9 285, 00,90

Le 2g-08 £309 24 MAINT  AUTO-PRIME 00 a 355,000,00

i+41-98 B30 24 R PAYMENT 9 GEN" ag + 988.44 295,000 20

z-29-28 6.560 25 2: S aa 1,48$.24 298,000. 24

3-28-08 5,780 24 RGPO+PRINE an 00 335, 900.00

3-3)-98 s.15¢ 3D 8 “ie aa BET. 29 25, 060, 1C

4-2 1-30-98 5.509 29 os MITO- BRINE OG 295, 000.50
4-30-08 4-50-08 5.509 30 2 PAYMENT © <GEUe ud i, 4bd54 735,996. ac
b-3G-98 4-25-98 5.560 30 PAYMENT 9 GEN! i) 1,797.55 235, 099 00
30-28 a-30-09 5.500 10 % 'SEyy 0 1352. ne 795,090.49
J-31-68 7-31-08 5.800 36 8 "EER? ag 1,297.16 295, 000 09
9-29-95 - 31-08 5.500 JG 2 EM 00 1,391.15 795, 900.59
G-3-08 9-30-08 5.500 30 ‘SEM 30 1,352.08 255, 600,40
0-03-99 10-09-98 5.000 24 AUTO} PRIME oo Od 245, 900.00
g-7-98 10-34-63 4.500 25 |! RUTO-PRIME - 220 00 295,600, 08
G-31-48 10-31-98 4$.500 34.2 7 ‘GEM! mo 1,307.02 295, 908. 04
y-29-98 11-30-08 dade JOR HGEHt ae 1,102.15 285, 006.00
2-29-09 12-16-08 4,500 32 RENEWAL wyo1S0S439 26 od 255, 00. G6
2-17-08 12-17-08 3.750 29 MMINT 9 AUTO-PREME ot ad -295, 000.09
Be23-58 iE-dT-08 B.che 24 MAINT 0 00 295, 000,99
a24-Gk 12-17-08 3.750 29 MRINT 08 Gi 395 080.04
A-7P9-08 12-29-08 3.750 30 A FAYMENT ODA 08 396, 04” 235, 080.00
1-08 49-31-08 1,750 30 2-PAYMENT © “GEN re 567,08 295, 000.06

Exhibit J, Page 006207

CBT 216143
  

iGd/Ga?o116Case 2:17-cv-01123-WBS-DB BageinéAHwo Filed 10/15/19 Page 355 of 481° Doc 94

“OMIM SEPORTH -

      

     

  
   
  
 

    

    

LOAN: O04 p-91-09 TQ: Vi-a)-35 M42 BRANCH: 28S
TREAT ICBAL

Fron TAOS

oTe INT+Fate Cb e PEIRCLPAL TP TRAEST LCatl By

pr2d-Q9 0 b-21-99 P48) G04 roan? a 5h. 42

ergi-09 f+ ia-G9 2.150 39 3 ‘GE a FAO .4k

3-31-05 3-31-09 y.780 358 = ‘RN! 04 550.5%

4-39-69 4-20-09 3.780 SBR Se $7.27

5-22-09 §-31-99 3.750 FR? OC 352.61

é-30-G9 6-30-99 17 388: 30 321.27

T-H2-09 7-31-09 3.730 30 RE H ae 252.61

B-3!-09 8-31-03 T7286 HORE "GEN? ner 922.5)

9-39-93 9-59-05, 3.7oo) 30 8 ‘Gee 8 321.28
1G-39-09 13-51-99 3.75G 30 & ‘CER! 90 452.40
t]-H-G9 15-40-09 755 30 8 ‘ceur At ga) 88 293,000. ob
$2+29-09 12-17-93 1 304 DCE. 295,050.04 522,33 a

 

Exhibit J, Page 000208

CBT 21614
wo

 
  
 

Doc 91

OFiled 10/15/19 Page 356 of 481

 

 

   

    
 

     

 

SUSTOMTR: C19LERS LOAN:  FO01 § TO: 12-22-08 BANK:
MAME:  [NTERNATIONA!
eRoC PET Te A TRAY
OTE TE THPeRATE CDC FF, BRIUCTIAL NTEREST
Lgl 982 4 3,493.44
: Tiss 40 22, 900,99 oo
1 6 7.005 39 a 258 9
1-3G-9 $.405 Hi 09 ag sf
2-35-28 2 8.509 30 fi 00 3,971.22 ge
WOS-58  F-08-0 6.509 302 ud 3,065.90 295,600,
t-1§-58 J-18-C8 5.750 28 20 09 345,090.98
1-09-79 4-08-08 3.784 308 £ ban T107.32 £93, 606.99
4-30-38 4-30-08 £506 25 AUTO-2 IKE ob iW 395,000 09
5-05-08  3-05-d8 2.500 08 [ToS SENT 39 2,052.94 395, 000.04
8599 6-05-08 5.590 308 7 ‘GEN a0 Z,797,32 395, 900.00
7-03-04 7-05-08 £599 30 8 BAyHENT an 2, 727,58 $95,009.00
§-O5-09 | 8-05-08 5.500 30 2 SAYMENT 9 “GER 10 @17.94 $35,507.09
$-10-95 9-15-06 3.506 304 50 3, T2702 $55,000.09
Ge PI“ 9-15-08 5.400 82 Loe ane 395,950, 49
OF-d9 10-09-04 5.000 25 56 8 595,009.96
Dy-09 10-29-08 $900 30 PLYKEST 06 2, 727,99 335,000.00
~ 30-09 10-33-08 $990 29° MAINT OF 08 595, 900.00
3-03 17-05-09 4.590 308 OG 1,625.63 595, 000.06
S-GR 17-05-98 4.560 30 K et F,ah.a7 595, 000.00
ry LPL 7-28 1.750 2 30 a) 448,060.09

  

Exhibit J, Page 000209

CBT 21616
“
Pails

itatéraée20g0Filed 10/15/19 Page 357 of Asi Doc 91

      

 

       

       

 

4 CLYZOOLN REPORTS |
SCAN; 3281 SEY TM: 12-3)-04 ZAHN: 240 SRANCH: © C7183
EAME:  iVPERUATIONAY
PROC are TRA TRA

ote STE RT-3ATE COO TYPE PRINCIPAL INTEREST LOAN EALSNTE
1-85-09 4-95-49 2,780 30 2 PAYMENT oe 2,070.45 08, 008.08
2eaG5-09 2-05-09 R.750 08 08 1,221.35 395,950.50
4-65-09 4-85-09 4.750 3G RE id 1,755.42 385, 000, 30
e-G9-G9 4-05-99 j.750 WO PR 09 1,921.35 $94, 009. a6
S-85-py 5-05-09 1,750 30 R 29 1,359.35 595, 030.90
S-1t-09 9-05-69 1,156 46 3 08 1,859.38 £95, 090.08
5-19-69 9-19-09 ¥,7500 30 FRYMENT 9 GSN? oD 1,839.38 245,000.00
6-05-99 9-05-09 3.750 20 2 PAYMENT 9 -*GEN: 09 1,921,35 235,900.03
7-07-99 7-04-04 4,750 30 R SASMENT 9 GEN 0G 1,249.38 5,099.89
2-05-09 8-05-09 3.75) 40 R PAYMENT = GEN? Od B,a2n as a3)
3-30-69 9-09-09 Bnd &F RENEWAL wyOLSO5442 OC 0 yt
‘9-30-09 9-30-09 3.500 20 i ‘SEN! 08 . 1,921.36 95,609. 80
3-39-09 9-30-09 5.602 30 Ses a 24791 5,000.8
19-95-85 30-05-09 5.000 38 'GENt 2 250 2,449.62 545,000, 00
10-05-99 10-05-04 5.900 30 ZAYRENT ‘GEN? 4 19,900.50 . 00 535, 600 OC
1-23-04 10-25-09 5.G00 {8  SYNT acY ‘GEN: 8 mu 2, 118,62 334,920.44
1-13-09 10-05-09 3.900 46 YT REY ‘cE &@ iB, OCD.0 .O0 395, 630,00
20-19-09 bG-19-93 5.900 7) PAYMENT = ‘GBS Sh 2, 449.62 595,900.90
39-19-09 10-19-99 5.900 39 PAYHENE 9 ‘GEN! 74,090.00 5 5as, 400.00
21-05-09 1-05-99 5,000 30 2 PAYMENT ‘GEN! 40 2,538.19 sa5 000.08
Lpeus-d9 15-04-09 3,003 32 2 FAYHENT © ‘GEN’ 1), 806.00 0 575,900. 60
Ep-Ul-09 Lp-05-09 9.000 46 2 PYMT REV *GEN? £20 2,539.19 $15, 900.00
749-09 11-95-03 5.000 £4 R PYUT REV "GENT 10, 690,00 10 595,099 ,40
7-99 11-47-08 5.099 3) PAYMENT GEN" 08 2,534.19 585, 000, 0
i7-09 11-47-09 3,000 30 PAYMENT ‘GENS 10,000.00 JG 57§, 000.00
t2-G4-09 12-05-09 3.900 10 8 PAYMENT “GEN? 09 2,412.50 574,000.99
pe-94-99 12-95-29 5.000 30 8 PAYMENT ‘GEN! 19,900.00 . 00 275,000.00
4z-10-09 12-05-09 3.000 ¢6 R PENT REV ‘GE! 00 2,422, 90 545, 009.00
12-10-99 12-05-03 5.080 46 % EYHT Rev *GENt 19, 806,08 00 75, 599,90
B2-L7~9 12-17-05 $000 3) BAYMEHT = GEN 00 2,412, 50 575,090.00
Le-17-04 22-17-99 5.000 22 PAYHENT = ‘GEM 10, 000,00 50 595,090.09

Exhibit J, Page 000210

CBT 21617
Filed 09/21/16Case 2:17-cv-01123-WBS-DB Musenér2090Filed 10/15/19 Page 358 of 481

CUSTCHER: G18)
1

3-05-19
1-03-39
1-it-1ad
ar i}-18
y-2h-19
i-2t-15
f+ 21-16
2-03-10
2-05-10
Peip-1d
2-1i-da
2-31-16
e-iT-i0
3-05-10
3-35-19
37 1i-i0
3-15-10
3-23-19
2+2]-10
a-23-10

a-¥15~ 50

5-08-15

 

MAKE:

1-92-10
1-05-19
1-05-39
4-08-90
pe2i-i0
i-2l-i0
1-21-16
2-05-10
2-05-1G
2-85-10
2-95-18
2-17-10
o-17-40
3-05-10
4-05-10
3-95-10
3-05-10
3-24-10
y23-19
3-23-10
4-05-19
&-Q5-49
q-G5-10
1-G5-10
4-21-10
4-21-16
A~27-16
5-05-19
5-95-10
6-05-15
6-05-19
6-85-10
£-95- tt
6-22-46
brdin lt
b-2i-1d
7-95-16
y-05-1¢
7-05-10
7-95-10
T-16-10
7-16-10
a-05-10
8-05-19
§-G5-10

ae
4
t

wn

ure

an

er oagt qe a ry

Laan am aw au

AU un oar oa un

of tm tn iin

owas Or Gama uur geo

4
me

wee id Lat

aos oy oo ce

Wad et Lab bed het ote
<7 Cyr el

tbe
a oc

oe eee
a oO =

Ned ad
a

ee

crn Lek ee kd ket ted re te

kas
om om oo

ao

38
20
34

?
“

49
46

ab
30
36
4
38
46
46
3h
34
34
39

sé

oo

Aw om

ws

wad

oo cows weer =a

1 osu wd

ik

= oma ta

PAYMENT
Bia} REV
Rey
ENT

Cra

  
  

FAYSENT
PAYMENT
PAYMENT
FMT QEY
PIN? BEY
PAYMENT
PATMENT
ERYMENT
PAYMENT
PYHT REV
PYNT REV
PAYMENT
PAYMENT
PAYMENT
PAYMENT
ChiMERT
PYM REY
PYMT REY
PRYMENT
PATMENT
CHYMENT
PAYMENT
PAYMENT
DAYMENT
PAYMENT
PNT Rav
PYRT REY
PAYMENT
SRYMENT
PAYMENT
PAYMENT
PAYMENT
PYMT REY
PYMT REV
PAYNENT
DRYMENT
PAYMENT
PATHENT
PYNT REV

  

PROGRAM

 

ov
‘GEM!

GEN
‘CEN
iENS
rE Gah 1
‘CEN
“GENE
*GENt
‘GENE
"GENS
GEN?
'GEN*
"GENS
*GEHY
"GENS
+REN*
‘GEN?
‘GENS
oR DOR

fm
POT

c3 01 Ci a
mo oa by]
e
+

*

=

DBA
iGENF
*GEtt
‘SEN’

“SEH
"CEN!
*GEN!
TENA
‘GSN*

DDS
Fel
*GENF
*GENS
"GER?
“SEN!
“GEN
*CENY
‘HEM
‘orn
“GRY
“OEM

YECUIN RESGRTS -
"

a
an

10, 280.90
at
19,008.90
ao
OG

10, 208, 08

oo

1G, 000, 00

00

14,000.00
a0
19,500.00
50
16, 508.40
40
“ip, nga.a9
02
46, 099,00
06
a
10, 009,00
00
10, 200.00
Oo
00

16,606, 06
00
10, 000, 00
0
10, 000,09
8
1G, 400, 00
20
66
19, 000.00
£0
219,000.60
00
10,000.00
00
#6, 000.08
09
46,900.00
(0

HARK: i¢3  BRENCE: G7 t63
Sr LOA TALANCS
2,449.52 5

By 5
2,449.31 335, neg. io
239 £68,000 4
300.06 365,900. 0
7,445.31 365, 000.99
Oo 755,000.03
2,431.50 555,900.09
mt 545,960.05
2,431.3 545, 900,08
40 535, 620.00
2,411.90 355,900.40
40 545, 006.00
2,136.11 £48, 000.00
BO S45, 900,00
2,235.0i 535, 500.00
00 $45,096.00
2,136.14 £45, 900, 00
00 535, 800.90
509.00 $35,009 ,90
2,528.47 $35,000.56
00 325, 004,60
2,328.47 525, 000,40
Oo 335,090, 06
300,09 535,000.60
2,328.47 $35, G90, 00
09 526,000. 60
27,209.73 525, 000.00
ml 525,900.09
7,217.36 $15, 000.90
00 505, 000,09
2,227.36 505, 000.00
00 S72, 000.00
500,00 378,000, 40
i, 217.36 325, 000,46
00 905, 000,00
2,i2i.18 $05, 080, 80
a8 495, DOG. 06
a,iet te 495,060.00
06 565, 000,60
2, 127,78 595, 090,00
0 445,009, 40
2,146.52 $95, 000.90
mit) 485, 200. 06
2,146.52) 465, 000, 00

 

Exhibit J, Page 000211

Doc 91

CBT 21618
‘Eiled 09/21/16Case 2:17-cv-01123-WBS-DB Basamerdz—a0Filed 10/15/19 Page 3590f481 Doc 91

FRODKAN CUYTOULN HEYUKYS

 

 

CUSTOMER: CLF1SQE Load: 3001 SERECTION TRE:  1-Gi-10 TO; i2=3}-10 Bays: 240 BRANCH: = 97283
MEME: [NTESNATICNAL

PROC ZiT TR A TRAM TRAN ;

“TE att TNTeBATE TO TYPE ORSCREET PRINCIPAL TNTEREST LOAN ds
3-11-19 3-05-18 5,000 46 8 BYHT AY "GEN 10,900,900 a 495, 200,99
q-{5-10 a-P8-10 5,000 99 PAYMENT ‘CEH? ad 2,146.32 $95,000.00
g-i9-'9 9-19-10 3.002 30 PAYMENT GEN 18, 000,90 00 4§5, 008,50
§-2i-if 9-12-16 S005 92 RENEWAL NYOL505432 50 mar 465,000.00
5-21-10 F-21190 Bod 40 PAYMENT  fGEne 00 2,196.25 435, 000.40
70-05-19 10-05-19 5.006 50 R PAYMENT ‘6 OG 2,020.94 495,000.00
19-05-10 30-35-10 5.009 30 8 PAYMENT 1H, 200. 90 a8 475,000.00
13-12-10 10-5-16 5.990 46 R PYM REY Gent 00 2,020.84 275,000, 99
10-32-39 10-95-10 3.000 46 8 BYMT REY ‘GEN! 10, 090.09 08 $95,090.00
Li-17-10 Li-}7-10 5,000 3D L PAYMENT 1250097631 .O0 500,00 #65, 900.06
Li-i?-10 :1-27-L0 5.000 30 A PAYMENT 1250058763] 185, 000.00 4,917.36 49

Exhibit J, Page 000212
CBT 21619
Filed 09/21/16Case 2:17-cv-01123-WBS-DB Dimsmién?2Qe0Filed 10/15/19 Page 360 of 481 Doc 91.

EXHIBIT K

Exhibit K, Page 000213
Filed 09/21/1gCase 2:17-cv-01123-WBS-DB RrgeneragoFiled 10/15/19 Page 361 of 481 Doc 914

=

boeet SEA

“LEND

Statement of Accounts

Page 1 of2

This Statement: January 31, 2008
Last Statement: December 31, 2007 -

Account 7631

DIRECT INQUIRIES TO:
Customer Service 1 (890} 400-6080
0029509 403.1-06-0230-CaT-PG0019-00008

INTERNATIONAL MANUFACTURING GROUP INC
5231 PLEASANT DR
SACRAMENTO CA 95822-2541

 

MEMBER FDIC

 

Arden Way
1800 Arden Way
Sacramento, CA 95815-5002
£946) 929-3200
SUMMARY OF ACCOUNT BALANCE : me
; Checking/Savings Outstanding
Account Type Account Number Ending Balance Balances Owed
Analysis Checking 7631 $132,246.04
ANALYSIS CHECKING 76H rs ee a POSES gpg SB
Previous Balance / Deposits/Credits  — Charges/Debits Checks Processed Ending Balance
4,322.70 2,887,573,37 2,666,177.78 : 90,472.25 $32,246.04
17 DEPOSITS/CREDITS
Date Amount Description
0142 65,000.00 DEPOSIT 51191018685
01/03 45,000.00 DEPOSIT 5111007301
01/03 6,000.00 INTERNET XFER FROM DDA ***5811 ID: 003080014 2302400222
01/04 50,000.00 DEPOSIT 5111024215
01/08 4,760.00 INTERNET XFER FROM DDA ***584 1 ID: 008082902 2302600274
01/09 2,000.00 INTERNET XFER FROM DDA ***5811 ID: 009074411 2302100196
01/10 20,000.00 INTERNET XFER FROM DDA **°5811 ID: 010073934 2302400234
01/10 2,500.00 DEPOSIT 5111008528
O16 23,500.00 DEPOSIT 5112020829
oi? 2,122,346.00 WIRE/IN-200801701217;ORG BRISTOL INSURANCE COMPANY;REF 00660 1301301587
O18 55,000.90 LOAN ADVANCE ID: 018085414 2302200456
ons 45,000.00 LOAN ADVANCE iD: 018085651 2302200466
O18 15,000.00 LOAN ADVANCE ID: 018085731 2302200468
O18 15,000.00 DEPOSIT 5112002048 ;
01/23 . 399,527.37 DIRECT BAIM-104463(IB21 142) ID: 0231231743 2302101478
01/25 / 25,000.00 DEPOSIT 5412015861 ,
01/28 25,000.00 DEFOSIT 5112018734
20 CHARGES/DEBITS
Date Amount Desenption
01/02 , 51,608.48 AUTO-DEDUCT PAYMENT TO COMMERGIAL LOAN ACCT # 01680680004 2502300 106
01/02 13,445.56 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01818030003 2502300140
01/02 6,009, 13 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680680001 2502300105
01/02 4,145.28 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01818030004 2502300141
01/07 3,693.41 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01818039001 2502400162
01/07 1,275.91 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01818030001 2502400161
0148 48,000.00 INTERNET XFER TO DDA ***58141 ID: 007225225 2302600021
OV? 2,000,000.00 DEBIT MEMO 51412027669
O/B 100,000.00 INTERNET XFER TO DDA ***5814 ID: 017231305 2302200041
O1fiB 87,000.00 INTERNET XFER TO DDA ***5811 ID: 018423641 2302201597
01/18 24,000.00 INTERNET XFER.TO DDA ***8811 ID: 018085295,230220043 1
O18 76,000.00 WIRE/OUT-200801801804;BNF iMG INC 1300902308

01/22 26,000.00 INTERNET XFER TO DDA ***5811 ID: 019105059 2302300223
. Exhibit K, Page 000214

0029509-0000001-0037390
Filed 09/21/16 Case 2:17-cv-01123-WBS-DB Rasurhe0200 Filed 10/15/19 Page 362 of 481

An Easy Approach To Balancing Your Account

 

To reconcile your checkbook balance to your statement balance: Mark off each entry In your check register that has been charged to your
account during the staternent period. List the checks you have written, but are not yet charged to your account in the “Chacks Outstanding” column

below. Then, fallow the instructions in tines 1 through 10.

 

CHECKS OUTSTANDING

CHECKBOO#K BALANCE

 

 

Check Nunibar Check Amount 1

LIST your checkbook baiance.

 

 

 

 

2. ADD any deposits or other credits listed on the front of this statement
which you have not recorded in your checkbook (such as payroll cradits
or other direct electronic deposits}.

 

3. SUBTOTAL:

 

 

 

 

 

4, SUBTRACT any charges listed on the front of this statement which
you have not recorded (such as service charges, automatic transfers,
electronic transactions, etc}. ,

 

 

 

a

ADJUSTED CHECKBOOK BALANCE:

 

 

 

This balance should agrae with line 10, bataw.

 

 

STATEMENT BALANCE

 

 

WAN ATA

statement.

6. LIST your current statement balance as shown on the front of this

 

7, ADD deposits made, but not shown on this statement.

 

8. SUBTOTAL:

 

y

, SUBTRACT total fram “Checks Outstanding.”

 

 

L---.

TOTAL; r

 

 

 

 

40. ADJUSTED STATEMENT BALANCE:

 

 

Transfer ta Line 2.

IN CASE OF IRREGULARITIES IOENTIFIED ON THIS STATEMENT

You must notity us within 30 days of ino dale we malted of made Ihis statement nyallable lo you
of any unauthorized of missing signatuns or a@keration on a check of other imprapor charges
identified on this statemani o¢ within 60 days in the case of unaulhorizad of missing
endorsement. Faiture to notify us within ihe prescribed time pariods or to commence aclicn
against us within 90 days after notice fo us will preclude you from assening claims against us
basad on such chacks or chargas,

IN CASE OF ERACAS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS
OR PERSONAL CREDIT LINE TRANSACTIONS

If you think your statement of receipt is wrong, or if you need more information about a transfer
on this statemont or on a receipt, please telephone oF write us. Ploase use tha telaphona number
7 address listed on the front of this staiement to contact us as soon as you cen, We must heat
from you no later than 60 deys after we sent you the FIAST statement on which the
probiam or error appeared.

1. Tell ug your name and account number.

2, Describe the error or transler you are unsure abou, and oxpiain as cleanly as you can why
you befieve there is an error of why you naed mera information,

3. Tell us the dolar amaunt ol the suspected error. .

We will investigale your complaint and correct any error pramplly. # wo take more than 10
business days lo do this, we wit recredit your acount for the amount you think ia in error, $0 that
you will have use af ihe money during (he time il takes us to complete our investigation,

FOR PERSONAL CREDIT LINE ACCOUNTS:

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR PERSONAL CREDIT LINE

‘This is a Summary of Your Biting Rights).

# you think your slatamant is wrong. or you heod more énlormation about a transaction on your
stalomant, writa Us at (ho address on tha fron! of this slatamont as soon as possibto. Wo must
hear from you ne Jater than 60 days after we sent you the first staterant on which the
error or problem appearod, ° .

This balance should agree with fine 5, above.

You can telephone us byt doing so will not preserve your righls, In your latter, give us the
foliowing information.
1. Your name and account number.
2, The dollar amount of the suspected error.
9. Doseribe tho error and exptein, 1 you can, why you baliave there 49. ac eros. If you need
mors Information, dascriba the tam you are unsure about.

You do nol hava lo pay any amouni in quastian while we Bre investigaling, bul you ara stil
obligated In pay tha paris of your bil that ara not in quastion. While wa Investigate your quastion,
wwe canndal repnd you as detinquert or take any action to collect the amount! you questinn. If you
have authorized ug to pay your minimum monthly payment automatically by charging your
deposi account wilh us, you cari stop payment on avy amount you think is wrong. To slop ihe
paymani, your letter must reach 5 hree business days before the automatic payment és
scheduted to oecur

PERSONAL CREDIT LINE FINANCE CHARGE CALCULATION

How Finance Charge (" Any) ts Calculated: If Ihis statemanl inctudas billing information
yegarding a personal eredi line the finance charge for each statement flann} peried is caiculated
by applying the Averaga Dally Galanco Method. The finance charge on your audit fino Is.
calculated by applying the daily periodic rale ta the "Average Oaily Balance” of your account,
including currant transactions, mullipliod by tho number ol days in the billing cyclo. To gol ihe
“Average Dally Balance,” wa lake the beginning balanca of your accaunt each day, add any new
advances, advance fees, and anual (ees, and then subtmet any paymonts or credils, This gives
us the daily balanca. Any lalo fees of Unpaid finance charges incurred during thal bifing poriod
ara not included in the dally balance. Then, we add up all the dally balances for the billing cycle
and divide tha total by tha number of days in the billing cycla, This givas us the "Average Daily
Balance” or "Balance Sunject to Finance charge.” Payments recelved during ragular banking
hours at ail of our full service o#ices will be credited on the same banking day. Payments
received after reguiar banking hours will be credited on the nex! banking Gay.

We may seport Information about yout Money Reserve account to credit bureaus. Late
paymenis, missed payments, or olbor dotaulls on yaur account may be tefiected ‘in your
credit report, .

Pleaso noilfy us if wa report any inaccurate Information about your accounl(s} to a

cradii bureau, Your written matics describing Ihe specific inaccuracy should be sent to us at the
following address: California Bank & Trust, PO Box 25707, Salt Laka City, UT 64126-0707.

Exhibit K, Page 000215

0029509-0000001-0037390
Doc 92

Filed 09/21/16Case 2:17-cv-01123-WBS-DB Masenéri2090 Filed 4.Q4b8/49 Page 363 of 481
January 31, 2008
INTERNATIONAL MANUFACTURING GROUP INC

7634
Continued ...
Date Amount Description
o1/23 50,000.00 INTERNET XFER TO DDA ***5811 ID: 023130426 2302101599
01/23 1,500.00 INTERNET XFER TO DDA ***48471 ID: 022225858 2302100035
01/24 30,000.00 INTERNET XFER TO DDA ***0181 ID: 023230536 2302300023
01/24 25,000.00 INTERNET XFER TO DDA 5841 ID: 023230625 2302300025
04/25 400,000.00 INTERNET XFER TO DDA ***4641 ID: 024235131 2302100057
01/25 2,500,00 AMERICAN EXPRESS ELEC R ™******511545REPF # 031201466721037 1101532259
04/28 80,000.00 INTERNET XFER TO DDA ***484# ID; 028205254 2302203769
cueies ose Seca cee bed P AG EAE EERE EE ER DORE D ED ORDERS EERE DEE ORE LEE EEE Ege EEE EET TESS erent
Number... DAE... eee scene Amount NUMBERS... DOLE. ecient eteeer eens Amount NUINDOT ccc DATO eee ee AOU
2343 01/09 20,000.00 2347 0t/23 14,345.44 2349 01/03 13,750.00
2345* O1/16 - 25,000.00 2348 01/23 8,713.69 2350 01/30 3,750.00
2346 01/28 4,913.12
* Not In check sequence
aiLY BALANCE 5 vce ceu eee ecg eeu een sk acey aut eee neuen vente eee DEGLI DE EEEE DEORE IEE OO CES DED IL AEE ED LEE EL C02 e0 02 C00ECL REE OLGAS CERES TEAL ALSEER TIAA E EE EES ESTEE DES ESCA ESTEE EES
Date... eect Balance DHE ieee Balance Data. seeestersen DORICE
Ot /02 -§,865.76 O10 4,594.92 01/23 326,409.16
01/03 1,364.24 O16 3,094.92 Otf24 273,409.16
01/04 51,364.24 O11? 125,440.92 01/25 $95,909.16
01/07 46,394.92 01/48 29,440.92 01/28 135,996.04
01/08 94.92 01/22 3,440.92 01/30 132,246.04
01/09 -17,905.08 ;

2 Exhibit K, Page 000216
CENBEH = MEMBER FDIC 0029509-9000002-0037391
Filed 09/21/16Case 2:17-cv-01123-WBS-DB MaseniGrb2oo0Filed 10/15/19 Page 364 of 481

An Easy Approach To Balancing Your Account

 

To reconcile your checkbook balance to your statement balance: Mark off each entry in your check register that has baen charged to your
account during the statement period. List the checks you have written, but are not yet charged to your accaunt in the “Checks Outstanding” column

below. Then, follow ihe instructions in lines 1 through 10.

 

CHECKS OUTSTANDING

CHECKBOOK BALANCE

 

 

 

Check Number Check Amount 1.

LIST your checkbook balance.

 

 

 

 

 

2, ADD any deposits or other credits listed on the front of this statement
which you have not recorded in your checkbook (such as payroll credits
or other direct electronic deposits).

 

3, SUBTOTAL:

 

 

 

 

 

4, SUBTRACT any charges Jisted on the front of this statement which
you have not reconed (such as service charges, automatic transiers,
electronic transactions, etc). .

 

 

 

5. ADJUSTED CHECKBOOK BALANCE:

 

 

This balance should agree with lina 10, below.

 

 

STATEMENT BALANCE

 

 

LOVE AT

Stalement.

6, LIST your current statement balance as shown on the front af this

 

7. ADD deposits made, but not shown on this statement,

 

8. SUBTOTAL:

 

SUBTRACT total from “Checks Oulstanding.”

 

 

oy.
|

TOTAL: rT

 

 

 

 

10. ADJUSTED STATEMENT BALANCE:

 

 

Transfer to Line 9,

IN CASE OF IRREGULARITIES IDENTIFIED ON THIS STATEMENT

You mug! notily us within 30 days of he dale wo mailed or made this slalament ovailable lo you
of any unauiherized of missing signalure or altaration on a check or othar improper changes
identified an, [his statemant of within 60 days in the case of unauthorized of missing
endorsement, Failure iq notify us dilhin tho prescribed timp periods or lo commence action
against us within 90 days afier notice fo us will prectuda you trom asserting claims against us
based on such checks or chargas.

IN CASE OF ERRORS OA QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS
OR PERSONAL CREOIT LINE TRANSACTIONS

If you think your statement of 7ecaipr is wrong, or if you need more information about a transfer
on this slatement or on a receipt, ploase lolephono or write us. Plaase use iho telephone numbor
ot address fisted on the front of ihis statement to contacl us as soon as you can. We must hear
fram you no later than G0 daya after we sent you tho FIRST statement on which the
pronlem er error appeared.

1. Te us your name and accounl number,

2. Describe ihe error of transfer you ofe unsure nbout, and explain as clearly as you can why
you believe thare is an arror or why you need more informatian.

3. Yell us tho datar amount of the suspected errar.

We will investigate your complaint and correct any ertor promplly, 1 we iake more than 16
business days to do Ihis, we will ;ecredil your account for the omount you inink is in eros, 80 thal
you will have use of the mancy during the time il lakos us to camplete our investigation.

FOR PEASONAL CREDIT LINE ACCOUNTS:

IN CASE OF ERRORS OR QUESTIONS ABQUT YOUR PEASONAL CREDIT LINE
{This is a Summary of Your Biting Rights}.

# you think your statement is wrong, af you ned mora inlermation about a transaction on your
stalemant, write us al Iho address on ine Iront of Ehis slatornent a8 soon as possible. We must
hear fram you no jater than 60 days afer we sent you the first stalgment on which tho
error or problem appeared.

This balance should agree with fine 5, above.

You can iaphone us gut doing so will not preserve your rghis. ia your leitar, give us the
following information,
1. Your nama and account number,
2. The dollar amount of the suspected arror.
3. Describe the error and explain, if you can, why you believe there is on erfor. fl you need
More information, descAbe the Hem you ara unsuze about. ,

You dé mot hava to gay aay amount in question while we ace investigating, bul you ate still
obligated fo pay the parts of your bill that ara natin quastion. Whila wa investigate your quastion,
we nannot reparl you aa delinquent or fake any action (a collect the amount you question. i you
have authorized us to pay your minimum maninly payment automatically by charging yous
deposit account with us, you c41 sigp payment on any amount you Ihink is wrong. To slop the
payment, your ietler must seach us three business cays before the automatic payment is
scheduied ta occur.

PERSONAL CREDIT LINE FINANCE CHARGE CALCULATION

How Finance Chargo (N Any} is Calculated: if this statement Includes billing information
regarding a personal credil line Ihe Fnanco charge for each alalement (loan) poriodis caiculaied
by applying ho Avorago Daily Balanco Method. Tho fivance charga on your crodit lino 18
calgulated by npplying the daily periodic rata tc tha “Avarage Daily Batanse™ of your account,
including current transactions, mullipied by {ho numbor ol days in [he billing cycte. To got tho
“Averaga Daily Balance," wo take the beginning balanco of your accounl each day, add any new
advancas, advance fees, and annual foos, and then gublract any payments or credils, This gives
us tho daily balanco. Any lato feos or unpaid finance chargos incurred during thal biling poriod
are nol inclided in ihe daily balance. Then, wa add up att tha daily balances for the biting cycle
anc divide tha total by tha number of days in the pitting cycle. This gives us Ihe “Average Daily
Balance” or “Balances Subject to Financa charge.” Peymanis received during seguiar banking
hours at ali of our full sarvica offices will ba credited on the sama banking day. Payments
received differ reguiar banking hours wii be cradited on the next banking day.

We may fepert information sbout your Money Reserve accobnt to credit bureaus, Late
payments, missed payments, or other defaulis on your acteunl may be rofieced in your
credil rapon, .

Please motity us It wa report any Inaccurata information about your account(s) to a

cradit bureau. Your written notice describing the specific inaccuracy should be sent to us at the
following addross. Catifornla Bank & Trust, PO Bex 25787, Salt Lake City, UT 84125-0787.

Exhibit K, Page 000247

Doc 92

0029509-0000002-0037391
Filed 09/21/16 Case 2:17-cv-01123-WBS-DB Daserhé:22090 Filed 10/15/19 &age 3 481 Doc 92
Cae?

ccounts
Page t of2

This Staternent: February 29, 2008
Last Statement: January 31, 2008

Account 7631

DIRECT INQUIRIES TO:

Customer Service 1 (800} 400-6080
0029356 4061-06-0200-CBT-PG0019-00016

INTERNATIONAL MANUFACTURING GROUP INC
5231 PLEASANT DA
SACRAMENTO CA 95822-2541

Arden Way

1800 Arden Way
Sacramento, CA 95815-5002
(916) 929-3200

 

SUMMARY OF ACCOUNT BALANCE oo
Checking/Savings Outstanding

 

Account Type Account Number Ending Balance Balances Owed
Analysis Checking 7631 . $8,634.33
ANALYSIS CHECKING 7631 a ee 998 48
Previous Balance Deposits/Credits Charges/Debits Checks Processed Ending Bafance
132,246.04 ' 440,048.00 412,003.18 451,656.53 8,634.33
8 DEPOSITS/CREDITS
Date Amaunt Description
02/04 262,548.00 LOAN ADVANCE JD: 032104043 2302101210
02/04 40,000.00 — DEPOSIT 5112026966
02/05 45,000.00 DEPOSIT 5112013408
02/06 50,000.00 DEPOSIT 5113031428
02/08 30,000.00 DEPOSIT 5113029462
02/08 10,000.00 , INTERNET XFER FROM DDA **°01871 ID: 039074345 2302100326
02/26 25,000.00 INTERNET XFER FROM DDA ***0181 1D: 057084106 2302300336
02/28 7,500,00 INTERNET XFER FROM DDA ***4841 ID: 059205207 2302203100
11 CHARGES/DEBITS
Data Amount Description
O2/0t - 262,548.00 LG IM= 104242 2701901426
02/04 57,024.45 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680680004 2502200111
02/04 5,941.12 '* AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680680001 2502200710
02/04 1,908.64 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01848030004 2502200142
02/04 55,000.00 INTERNET XFER TO DDA ***5811 ID: 035202220 2302404134
02/04 40,000.00 INTERNET XFER TO DDA **74841 ID: 034211634 2302401111
02/04 5,000.00 INTERNET XFER TO DDA *""4841 (D: 035202357 2302404135
02/06 15,000.00 INTERNET XFER TO DDA ***58114 1D: 036224905 2302200035
02/06 3,671.32 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01818039001 2502300097
02/06 4,409.65 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01848030001 2502300096
02/29 500.00 LOAN FEE #0181803-0003 ID: 060101017 2302100953
46 CHECKS PROCESSED . ;
NUMBER. cesses EEO, cee ee Amount Number... DalO. eect Amount AUIMBAT....... 00 DatO. cece Amount
+ 2354 02/05 7,217.50 2360 02/11 15,317.49 2365 02/08 10,000.00
2352 02/04 49,102.33 2361 02/07 6,573.92 2366 02/07 4,583.93
2353 02/04 4,077.54 2362 02/41 / 6,593.92 2367 024 2,427 84
2357" 02/29 4,000.00 2363 o2/22 ; 2,000.00 2369° 0219 4,004.00
2358 02/22 2,339.17 ' 2364 02/07 45,000.00 -2370 o2/25 24,500.00

2359 O2/2t 2,918.92
Exhibit K, Page 000218

CENGEA 4 MEMBER FDIC , 0029356-0006001-0036734
Filed 09/21/16Case 2:17-cv-01123-WBS-DB Dasenérmi2Q80Filed 10/15/19 Page 366 of 481

An Easy Approach To Balancing Your Account

 

To reconcile your checkbook balance to your statement balance: Mark off aach entry in your check register that has been charged ta your
account during the statement period. List the checks you have written, but are not yet charged to your account in the “Checks Outstanding” column

below. Then, follow the instructions in ines 1 through 10.

 

CHECKS OUTSTANDING

CHECKBOOK BALANCE

 

 

 

Check Nurnber Check Amount

- 4. LIST your checkbook balance.

 

 

 

 

 

2. ADD any deposits or other credits listed on the front of this statement
which you have not recorded in your checkbook (such as payroll credits
or other direct electronic deposits).

 

3. SUBTOTAL:

 

 

-

 

 

 

SUBTRACT any charges listed on the front of this statement which
you have not recomed (such as. service charges, automatic transfers,
electronic transactions, etc).

 

 

 

5, ADJUSTED CHECKBOOK BALANCE:

 

 

 

This balance should agree with lina 10, balow,

 

 

_ STATEMENT BALANCE

 

 

LAOCUTOMASOTATTPP

statement.

6. LIST your current statement balance as shown on the front of this

 

™

ADD deposits made, but not shown on this statement.

 

8, SUBTOTAL:

 

9, SUBTRACT total irom “Checks Outstanding.”

 

 

om
“J

TOTAL: r

 

 

 

 

10. ADJUSTED STATEMENT BALANCE:

hn

 

baa

 

 

Transfer fo Line 9.

iN CASE OF IRREGULARITIES IDENTIFIED ON THIS STATEMENT

You must nolily us wilhin 30 days of tho dala we maiied of made this statement available lo you
of any unauthorized or missing signature or aeration on a chock or other improper charges
identified on this slalement of within 60 days in the cuse ol unauthorized or “missing
endorsoment, Failuro lo notity us wilhin {ho proscrbed time periods or to commence action
against us within 90 days altar notice to us will preclude you from assaning claims against us
based on such chacks or charges.

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTAONIC TRANSFERS
OR PERSONAL CAEOIT LINE TRANSACTIONS

Ifyou think your stalament or reckip! is wrong, oF if you nead mora informatian about transfers
on thig stalemont or ona receipt, please telophone or write us, Please use iho telephone number
or addross ated on the froni of this statement to contact us as soan as you can. We mus! hear
from you ne tater than 69 days pher we sent you the FIRST statement on which tho
problem or error appeared.

{. Toll us your name and account number,

2. Describe the error or franster you are unsure about, end explain as clearly as you can why
you ballave there is an Srror or why you nead more information,
3. Tellus the dollar amount ol the suspected error.

We will investigate your complaint and correc! any ercor prompily. if wo lake more than 10
business days to do this, we wil recredd your account tor the amounl you Inlink ig in erro, so thot
you will have Use of ihe money during the time il takes us to compicte our invesiigatian.

FOR PERSONAL CREDIT LINE ACCOUNTS:

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR PERSONAL CREDIT LINE
{Thls tg a Summary of Your Bilting Rights).

if you Uhink your stalament is wrong, or you noad moro information aboul a transaction on your
staloment, write us a1 ihe address on tho front of this siutamont as soon as possiblo. We must
haar from you no ister than 60 days after wa sant you the first statement on whith the
orror or problem appeared.

This balance should agree with dine 5. above,

You ran talaphana us but doing so will not preserve your righls. in your letter, give us the
following information,

1. Your name and account number,

2. The dollar amount of the suspected error.

3. Deseribe the errar and explain, if you con, why you believe there 1s an crept, If you need
more Information, dascribe tha ham you are UNSUTe BALT.

You do not have to pay any amount in question while we are investigating, bul you are still
obligated to pay tha pans of ynur bill thay ara not in quastion. White wa invastigate your quastinn,
we cannnt report you as delinquent or taka any action 10 collect the amount you question. 1 you
have authorized us to pay your minimum meoninly payment automatically by charging your
deposit account with us, you can stop payment on any amounl you think 4 wrong. To slop the
paynonl, your ipticr must yeach vs Ihrec business days bofore the auloinalic paynont is
scheduled to occur,

PERSONAL CREDIT LINE FINANCE CHARGE CALCULATION

How Finance Charge (if Any) fs Calculated: If this staloment includes biting information
regarding a personal credit fine the linance charge for cach statement (oan) peried is caiculatod
by applying the Avorage Daily Balance Mathod. The fmance charge on your credit line Is
natculated by applying the dally periodic rate to the “Average Daily Balance” of your account,
including curront transactions, mullipliod by tho numba of days in (ho billing cyclo, To gol iho
‘Average Daily Balance.” wa lake tho beginning balanee of your accounl each day, add any new
advances, advance feas, and annual fees, and than subtract any payments or credits, This gives
us the daily balanco. Any fala foas or unpaid nance charges incurred during thal biliing poriod
are nat included in the dally balances. Then, we add up all the daily balances for tha billing eycla
and divide the tota} by Ihe number of days in the billing cycle. This gives us the “Average Daily
Balance’ or “Balanes Subject to Finance chargs.” Payments received during ragular banking
hours at all of cur {ull service officas WHI be crecited oo 1he sama banklog day. Paymenis
received alter seqular parking hours wil! be credited on ihe rex banking day.

We may report intermation about your Money Reserve account ta credit bureaus. Laic
payments, missed payrnents, or olher dofaults on your accaun! may bo reflected In your
ered. report. ,

Please notily us If wo report any inaccurate information about your accounts) to #

credit bureau. ‘Your written notice describing the speciic inaccuracy should be gent to us al the
following address: California Bank & Trust, PO Box 25787, Sali Lake Cily, UT 64125-0787.

Exhibit K, Page 900219

Doc 9?

0029 356-Q00000 }-00 36734
Filed 09/21/16Case 2:17-cv-01123-WBS-DB (DiaseiéaaQ90Filed sQbA¥b9 Page 367 of 481

Continued ...

Number... Date

* Not in check sequence

February 29, 2008

Doc 92

INTERNATIONAL MANUFACTURING GROUP INC

7631

eeenneeaetennascenseceeeneed Amount NUMBES cee DE eee

vee Amount

DAILY BALANCES

Dat. ccccen

02/01
02/04
o2/05
o2/06
O2/O7

MEMBER FDIC

ver Balance

73,371.83
23,191.99
30,974.49
60,893.52

7,735.67

DalO. cc eeceeereceteeet

02/08
02/11
O24

O29

Oef21

. Balance
37,735.67
45,824.26
413,396.42
9,392.42
6,473,50

Dale. caer

O2f22
02/25
02/26
02/28

Exhibit K, Page 000220

.. Balance
2,134.33
9,365.67
5,634.33
93,154,335
6,634.33

00293 56-D000002-0036735
Filed 09/21/16Case 2:17-cv-01123-WBS-DB Waciemér2080Filed 10/15/19 Page 368 of 481

An Easy Approach To Balancing Your Account

 

To reconcile your checkbook balance to your statement balance: Mark off each entry in your check register that has been charged to your
account during the slatement period. List the checks you have written, but are not yet charged to your account in the “Checks Outstanding” colurnn

below, Then, follow the instructions in lines 1 through 10.

 

CHECKS OUTSTANDING

CHECKBOOK BALANCE

 

 

 

Check Number Chack Amount 1

LIST your checkbook balance.

 

 

 

 

2. ADD any deposits or other credits listed on the front of this statement
which you have not recorded in your checkbook (such as payroll credits
or other direct electronic deposits}.

 

3, SUBTOTAL:

 

 

 

 

 

4, SUBTRACT any charges listed on the front of this statement which
you have not recorded (such as service charges, automatic transfers,
electronic transactions, etc).

 

 

 

 

5, ADJUSTED CHECKBOOK BALANCE:

 

 

 

This balanca should agree with line 10, below.

 

 

STATEMENT BALANCE

 

 

ANUUTAIAA ISTEP

statement.

6. LIST your current statement balance as shown on the from of this

 

7. ADD deposits made, but not shown on this statement,

 

8. SUBTOTAL:

 

¥

. SUBTRACT total from “Checks Outstanding.”

 

 

t---

TOTAL: r

 

 

 

 

10. ADJUSTED STATEMENT BALANCE:

 

 

Transfer fo Line 9.

IN CASE OF SAREGULARITIES IDENTIFIED ON THIS STATEMENT

You must notily us wilbin JO days of the dale we mailed or made this stalernent fvaitable fo you
of any unawihorized or missing signature or afteralion on a ghack or alher impropey charjes
identified on this stalement or wilhin 60 days in the ease ol unauthorized of missing
andorsement. Failuro lo notify us within iho proscribad time periods or lo commence action
against us within aU days alter notice to us will preciude you from asserting claims agains us
Dasad on such checks or charges.

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS
OR PERSONAL CREDIT LINE TRANSACTIONS

it you chink your statement or receial is wrong, or if you need mora information about a transfer
on this slatement or ona receipt, please telephone or writs us. Please use tho telephone number
or address liated on the froni of this slalement to contact us as saon as you can, We must beor
from yau Fe later than 60 days after we seni you tha FIRST statement on which the
problem or errot appeared.

j. Tatlus your name and account numbar.

2. Oeseribe tha error of transter you are unsure about, ond expiain es clearly ag you can why
you Sellave there is an error or why you need more Information.

3. TeS us the dollar amount of ike suspected error.

We will investigate your complaint and correct any error promptly. # wo Jako more than {o
business days te co this, we wilt recredil yeur account tor the amount you think is iA error, so that
you will have use of the money during the time it fakes us to complota our inynstigation.

FOR PERSONAL CREDIT LINE ACCOUNTS:

IN CASE OF ERRORS OA QUESTIONS ABOUT YOUR PERSONAL CREDIT LINE
(This is a Summary of Your Billing Fights}.

It you think your stalement is wrong, of you need moro Information about a lrangagtion an your

glatemont, wrile us at the address on the front of this stalgmonl as soon 4s possibio. We must
hear from you no later han 60 days after we sent you the first stalement on which the
efor Or prablam appearod. ,

This balance should agree with line §, above,

You can telephone us Sut doing 80 will not prasorve your fights. In your letter, giva us the
following information,

1. Your name and account number,

2. The dollar ammount of the suspected eriar.

3. Deserbe the error and explain, il you can, why you believe there is an error fl you need
more Information, describe the lem you ara unsure about. .

You do not have to pay any amount in quesiion while wa are investigating, but you are siitt
obligated to pay tha pans nf your bill that ara not in question. Whita we invastigate your quastian,
we cannnt report you as delinquent or take any action to collect the amount you question. If you
have authorized us 10 pay your minimum monthly payment automatically by charging your
deposil account with us, you can slop paymiant on any amount you Ihink is wrong. To slop the
payment, your lelicr must reach us three business days before ihe sufematic payrnent is
scheduled to occur.

PERSONAL CREDIT LINE FINANCE CHARGE CALCULATION

How Finance Charge {if Any) fs Caleulated: Mf this slaiement includes billing information
regarding a personal oredit fine the linance charge for each slalement {loan} period is celcuialed
by apptying tho.Averago Daily Balanco Mothad, Tho finance charga an your crodit line Is
calculaied by applying the daily periodic rate lo the “Averaga Daily Batance” ol your accoun,
Including curront transactions, mulliphed by {ho number of days in tho billing cycla, To gol iho
“Average Dally Balance,” we tuke the beginning balance o! your account each day, add any naw
advances, advanéa foes, and annual foes, and then subtract any payments or credits. This gives
us [ho daily balance. Any late seas or unpaid finanea charges incurred during that billing poriod
are not included in the daily batanca. Then, we add up ali tha daily balaneas for the biking cycle
and divide the loiat by the number of days in the biting cycle. This gives us the “Average Daily
Balanée” or “Balance Subject to Finance charqa.” Paymants recived during regular bankieg
hours at ali of our fu! service officas wil ba crediad on the same banking cay. Payments
received ator regutar banking hours wil! be cradiled on the next banking day.

We may report information about your Money Reserve eccount to credit bureaus. Lale
payments, missed payments, nv olher dalautts on your account may be refiecied in your
eregil report,

Please noflfy us if we roport any inaecurato information about your accoun{s) to a

eredit bureau. Your wrtien notice describing the specilic inaccuracy should ba seni to us al the
following address: California Bank & Trus!, PO Box 25707, Sait Lako City, UT 84125-0787.

Exhibit K, Page 000221

0029356-0000002-0036735
Filed 09/21/16Case 2:17-cv-01123-WBS-DB Diasenéri2090Filed 10/15/19 fage 369 pA 4s Doc 92
a

D,

ry

N

a
Im:
=m

ment of Accounts
Pags 1 of 2
This Staiement: March 31, 2008

Last Statement: February 29, 2008

Account 7631

DIRECT INQUIRIES TO:

Customer Service 1 (800) 400-6080
0051203 $XXX-XX-XXXX-CAT-PGO019-00028

INTERNATIONAL MANUFACTURING GROUP INC
5231 PLEASANT DR
SACRAMENTO CA 95822-2543

Arden Way

1800 Arden Way
Sacramento, CA 95815-5002
(946) 929-3200

 

MEMBER FDIC

SUMMARY OF ACCOUNT BALANCE

 

Checking/Savings Outstanding

Account Type Account Number Ending Balance Balances Owed
Analysis Checking 7631 $13,159.36
ANALYSIS CHECKING 7631 : “) 403. 2a
Previous Balance Deposits/Credits , Charges/Debits . Checks Processed Ending Balance
8,634,33 4,297 ,749,73 935,551.94 357,672.76 13,159.36
19 DEPOSITS/CREDITS

Date Amount Description

02/29 20,000.00 PAY SEQ # 005113003 191 Y2008.MD0229.$51130.S03194 5113003191

03/03 200,000.00 UFT CREDIT 5113021280

03/03 ~ 1,550.96 DEPOSIT 5143021306

03/04 100,000.00 UFT CREDIT 5113004838

03/06 50,000.00 UFT CREDIT 5412008223

03/06 10,000.00 INTERNET XFER FROM DDA ***4841 ID: 066073533 2302200212

03/07 20,900.00 DEPOSIT 5411031780

03/10 50,000.00 UFT CREDIT 5111022195

03/11 200,000.00 UFT CREDIT 51141013762

03/12 30,000.00 ' DEPOSIT 5111003683

03/17 400,000.00 UFT CREDIT 5111023794

03/9 250,310.94 WIRE/IN-200807801313:ORG LAWYERS TITLE OF AZ 1301301723

03/21 75,000.00 TELEPHONE TRANSFER CREDIT 5111002424

03/25 40,000.00 TELEPHONE TRANSFER CREDIT 5111012648

03/25 20,000.00 DEPOSIT 5111012644

03/26 5,000.00 DEPOSIT 5111011380

03/28 25,000.00 TELEPHONE TRANSFER CREDIT 5711075854

03/28 7,590,00 INTERNET XFER FROM DDA ***4841 [D: 088074307 2302100276

03/31 93,387.83 LOAN ADVANCE ID: 091103603 2302301970

40 CHARGES/DEBITS ;

Date : Amount Description

03/03 65,000.00 INTERNET XFER TO DDA **5811 1D: 063200029 2302404915

03/03 39,821,392 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680680004 2502500440

03/03 30,000.00 INTERNET XFER TO DDA **"4841 §D: 063195944 2302404913

03/03 1,485.24 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01818030004 2502500144

03/04 20,804.64 DEBIT MEMO 5113014856

03/04 330.00 - UC ESB-800145 2702001278

03/05 95,000.00 INTERNET XFER TO DDA ***5811 ID: 064233329 2302100059

03/05 25,000,00 INTERNET XFER TO DDA *"74841 ID: 064233427 23021900063

03/05 16,500.00 INTERNET XFER TO DDA ***5841 ID: 065200212 2302103147

03/07 3,065.90 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01818039001 2502300079

03/10 15,000.00 INTERNET XFER TO DDA ***58141 ID: 068082922 2302300139

Exhibit K, Page 000222

005$203-Q000001 -0059-41 t
Filed 09/21/16Case 2:17-cv-01123-WBS-DB Ragenér2Q90Filed 10/15/19 Page 370 of 481

LUNA

 

An Easy Approach To Balancing Your Account

 

To reconcile your checkbook balance to your statement batance: Mark of each entry in your check register that has been charged to your
account during the statement period. List the checks you have written, but are not yet charged to your account in the “Checks Outstanding" column

beiow. Then, foliow the instructions in lines 1 through 10.

 

CHECKS OUTSTANDING

CHECKBOOK BALANCE

 

Check Number Check Amount 1.

LIST your checkbook balance.

 

2. ADD any deposits or other credits listed on the front of this statement
which you have not recorded in your checkbook (such as payroil credits
or other direct electronic deposits).

 

3. SUBTOTAL:

 

4, SUBTRACT any charges listed on the front of this statement which
you have not recorded (such as service.charges, aulomatic transfers,
electronic transactions, etc}.

 

 

5. ADJUSTED CHECKBOOK BALANCE:

 

This balance should agree with line 10, below.

 

STATEMENT BALANCE

 

Statement.

6. LIST your current statement balance as shown on the front of this

 

7. ADD deposits made, but not shown on this siatement.

 

§. SUBTOTAL:

 

mm 9.

SUBTRACT total from “Checks Outstanding.”

 

 

i
!
7 10.

 

 

 

Transfer to Lina 9.

IN CASE OF IRREGULARITIES IDENTIFIED QN THIS STATEMENT

You mus! nolily us within 30 days of the dato we malled or maoa this slalemon! avaitabte lo you
of any unauthonzed of missing siqnatira of attaration on a check or other improper charges
identiliad on ihis statement of wilhin 60 days in tha case of Unauthorized o7 missing
endorsement, Faiure io notify us within the prescrbed time periods or to commence action
against us within 90 days ater notice to us will precluse you fram assening claims against us
based on such checks or charges. :

IN CASE OF ERRORS OF QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS
OR PERSONAL CREDIT LINE TRANSACTIONS

if you think your statament of tacaipl is wrong, or if you need mere information about a vanster
on fhis slatement or on a recelpl, picasa lalephone or write us. Pioaso use the talephone number
or address listed on the front of this statement fo contact us as soon as you con. We must heey
from you no later than 60 days alter we gent you the FIRST statement on which the
problem o7 error appeared.

1. Toll us your same and account numbor.

2. Deseribo the error or Iranster you are unsure about, ond explain es clearly as you can why
you daliave there is an error or why you need more information.

3. Tell us the dotiar amount of the suspected erroe.

We will investigate your complaint and carect any efor promplly. il we take more than FO
business days to do this, wo will reeredit your account for tho amaunt you think is in érrar, so that
you will have uso of tho money during the time Ht takes us to completo our investigation.

FOR PERSONAL CREDIT LINE ACCOUNTS:

IN CASE OF ERRORS OR QUESTIONS ABQUT YOUR PERSONAL CREDIT LINE
{This fs a Summary of Your Biting Rights).

it you think your siziamant is wrong, or you road more information about a lransaction on your
slalomont, wrilo us at the address on the icont of Ihis siatomonl as soon as possiblo, Wa must
hoar from you no later than 60 days ofter we sent you the first statemant on which the
error of prablam appeared,

ADJUSTED STATEMENT BALANCE;

This balance should agree wilh Jine 5, above.

You ean telephone ué but doing so will not presarve your righis. In your latter, give us tho
foifowing information.
1. Your name and account number.
2, The dolar amount of the auspected error.
1. Describe the error and explain, if you can, why you Delieve there is an err, It you hoed
more information, dascribe tha item you ara unsure sbout.

You do nol have to pay any amount in quastion while wae are investigating, but you aze still
nbligated in pay tha pans al your bill that are ont in quession, Whila wa Investigate your quéestian,
wa cannod rennri you as delinquent of lake any action to caked the amount you question, if you
have aulhorized us fo pay your minmum monihly payment automatically by charming your
deposit ecoounI with us, you can slap payment on any amourl you think is wrong. To slop the
payment, your loller inust reach us twee business days belo tho automatic payenent is
scheduled to occur.

PERSONAL CREDIT LINE FINANCE CHARGE CALCULATION

How Finance Chanye (if Amy) is Calculated: ¥ this statement includes baling informalkion
regardiag a porsonal credil fine the finance charge for ach slatemont (loan) poried is calculated
by applying tho Avarago Daily Balance Method. Tha linanco charga on your cradit lina Is
coloviated by applying tht daily pariodic rate to the “Average Dally Balance” of your account,
incivding current transactions, multiplied by tho numbor of days in tha billing cycle, To got the
“Average Daily Balance,” wo take the baginning boianca of your account each day, add any new
advances, advance fees, and annual feos, and then subtract any paymonis or credis, This gives
us the daily balances. Any lala faoe or unpaid finance chargas incurred during that billing pariad
ara nol included in the dally balance. Than, we add up ail the dally batances far the billing cycle
and divide the total by tha number of days in tha billing cycie. This gives us the *Averaga Daily
Balance” of “Balanca Subjeci to Finanea chargo.” Payments recaivart during zeguiar banking
hours al aif of our jull service offices wil be creditad on the same banking day. Paymanis
received ater regular banking hours will be credited on the next banking day.

Wa moy report intormation about your Money Reserve account to credit bureaus. (atc
payments, missed payments, or olhor dofaulis on your account may be refiectod in your
efedil repan.

Plaaso notify us if we raport any inaccurate information aboul your accounts) lo a4

credit bureau, ‘Your writlan notice describing the specific inaccuracy should be sent to us at iha
following address: Califomia Bank & Trus!, PO Sox 25767, Salt Lake City, UT 84125-0787.

Exhibit K, Page 000223

0051203-0000001-0059411

A

do a ete eee ee ee ee ee
Filed 09/22/16Case 2:17-cv-01123-WBS-DB [aseniér02090Filed aQsi5/49 Page 371 of 481

3

Sua WOU

NDER

Continued ...

Date

o3/1t
o3/14
03/12
03/12
03/12
034
03/14
Oa?
O3/47
03/48
03/18
03/19
03/19
03/20
03/20
03/20
03/20
03/21
03/24
03/24
03/25
03/25
03/26
03/26
03/26
03/26
03/27
03/28
03/28

Amount
25,000.60
15,000.00
60,000.00
15,000.00
10,000.00

2,500,00
2,500.00
3,500.00
150.00
45,000.00
15,000.00
25,000.00
10,000.00
60,000.00
15,000.00
5,458.77
5,000.00
200,000.00
10,000.00
5,000,00
45,000.00
5,000.00
5,285.81
4,262.43
250.00
250.00

4,000.00.

93,430.00
257.83

Deseription
INTERNET XFER TO DDA ***5811 ID:

INTERNET XFER TO DDA ***4841 ID;
INTERNET XFER FO DDA***5811 ID:
INTERNET XFER TO DDA ***4841 ID:
INTERNET XFER TO DDA ***4841 ID:
INTERNET XFER TO DDA ***5611 ID:
INTERNET XFER TO DDA ***4841 ID:
INTERNET XFER TO BDA ***5811 ID:

UC IM-104538 2702001465

INTERNET XFER TO DDA ***5811 ID:
INTERNET XFER TO DDA ***4847 ID:
INTERNET XFER TO DDA **"5811 ID:
INFERNET XFER TO DDA ***4841 ID:
INTERNET XFER TO DDA ***4841 ID:
INTERNET XFER TO DDA ***811 iD:
PAYBYPHONE-PYMT PHONE P **** REF # 091409686970372 1101510093

March 31, 2008
INTERNATIONAL MANUFACTURING GROUP INC

7634

071071626 2302400165
0710717410 2302100167
072210638 2302203013
072074350 2302200247
072210827 2302203019
074084515 2302200463
074084613 2302200469
075161206 2302300573

O78082118 2302400277
078082219 2302400285
079084148 2302200289
079084332 2302200299
079233515 2302200055
079233605 2302200057

AMERICAN EXPRESS ELEC R *******512288REF #031201465155744 1101526380
WIRE/OUT-200808100651;BNF JAMES CHANDLER IN TRUST OF SRI 1300900874

INTERNET XFER TO DDA **"4844 ID:
INTERNET XFER TO DDA ***5814 ID:

INTERNET XFER TO DDA ***5811 ID:

DEBIT MEMO 5111011809

084213638 2302503707
084213722 2302503709
085211820 2302202889

LOAN PAYMENT ID; 086130451 2302201477
LOAN PAYMENT ID: 086121319 2302201247

DEBIT MEMO 5338078090 ~

DEBIT MEMO 5338078092
INTERNET XFER TO DDA ***5841 ID:
Uc IM-104538 2701901728

UC IM-104538 2701901726

087082504 2302000303

Doc 92

24 CHECKS PROCESSED

Number........6

2354
2355
2356
2371"
2372
2373
2374
2375

ve DAO elesecerrecceeteeeese res

03/03
03/31
O37
0305
o3/06
03/10
ox07
03/31

* Not in check sequence

Amount
2,000.00
2,500.00
2,839.47
2,621.71

15,317.49
6,593.92

38,884.74
2,850.67

NUFIBES. cr eecrseees

2386
2387
2389"
2390
2391

* 2393"

2394
2395

DALE ccc coccccsscsssesscteen

O37
03/20
o3/14
o3/14
a3/20
03/25
O27
03/28

Amount

54.13
419,195.00
45,000.00
25,000.00
22,000.00
50,000.00
10,000.00
41,232.00

DAILY BALANCES

DEC. eercersectereee ec ACE
03/03 93,378.73
03/04 170,244.09
03/05 -16,255.91
03/06 _ 13,744.09
03/07 29,094.26
03/10 51,594.26
03/11 £41,594 26

MEMBER FDIC

Amount NUMBEL...... ee DG. oii ceeeecteneeee
2,500.00 2378° 03/12
1,500.00 2379 OBF
1,000.00 . 2380 03/12

50,000.00 2381 03/17
30,000.06 2382 OWt2
12,500.00 2383 O3/t2
1,583.93 2384 03/12
2,500.00 2385 03/12
DH eeeeeee neces
03/12
o3st4
O37
03/18
03/19
03/20
03/21

Balance
18,108.27
413,108.27

103,282.43
73,282.43

288 593.37

161,939.60
36,939.60

DATO acces

O3/24
0325
0326
03/27
03/28
03/31

Exhibit K, Page 000224

. balances
21,939.60
41,939.60
9,891.36
_~-4,108.64
-76,228.47

13,159.36

0051203-0000002-0059412
Filed 09/21/16Case 2:17-cv-01123-WBS-DB ([Qaserem04e@90Filed 10/15/19 Page 372 of 481

=

=

ein
ans
a
—_—
el
eee
——
——
‘manaeeoen
——_——w
eerie

 

a
eed
errant
Tt
st
ne!
ee
ane
———
—
rE
we
————
rere

An Easy Approach To Balancing Your Account

 

 

To reconcile your checkbook balance to your statement balance: Mark olf each entry in your check register that has been charged to your
account during the stalement period. List the checks you have written, but are not yet charged to your account in the “Checks Outstanding" column

below, Then, follow the instructions in lines 1 through 10.

 

CHECKS OUTSTANDING

CHECKAOOK BALANCE

 

Chack Amount 1.

Chack Number

LIST your checkbook balance.

 

2. ADD any deposits or other credits listed on the front of this statement
which you have not recorded in your checkbook (such as payroll credits
or other direct electronic deposits).

 

3. SUBTOTAL:

 

4, SUBTRACT any charges listed on the front of this statement which
you have net recorded (such as service charges, automatic transfers,
electronic transactions, etc).

 

 

5. ADJUSTED CHECKBOOK BALANCE:

 

This balance shoutd agree with line 1, batew.

 

STATEMENT BALANCE

 

stalement.

6. (IST your current statement balance as shown on the front of this

 

7. ADD deposits made, but not shown on this statement,

 

6. SUBTOTAL:

 

SUBTRACT total from “Checks Outstanding.”

 

 

pig.
|

 

10. ADJUSTED STATEMENT BALANCE:

A

 

 

Transfer to Line 9,

iN CASE OF IRREGULARITIES IDENTIFIED ON THIS STATEMENT

You must notily us within 30 days of the dalo we mallad of made this statermonl available fo you
of any unauthorized or missing signature or alieration on a check or other impropar charges
iantified on this statement or within 60 days in the ¢ase of unauthorized or missing
ndersement. Failure to notify us wilhin the proscribed time periocs or lo commence action
against us within BU days ahar notice 10 us will preclude you Hom asserting claims againsi us
basad on such chacks or charges.

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS
OR PERSONAL CREOIT LINE TRANSACTIONS

iF you think your statemant of recaip! is, wrong, or Ht you need more information about a transfer
on this slatement or on a receipt, ploase telephone or write us. Please usc the (elephono number
or address listed on the front of this stalement to contact us as soon as you can. We must hear
from you no later than 60 days afer we sent you the FIAST statement on which tho
problem of effor appesred. «

1. Tolfus your name and account number.

2. Coseribe the orror or transler you aro unsure about, and explain ns cloarly as you cen why
you boliave thara is an.eror or why you nasd more information,
3. Tell us ihe dollar amount of the suspeaciad error.

“We will investigate your complaint and correct any errar prompily. if we take more than 16

business days ta do this, we will recredil your account for the amouril you think is in error, so that
you will bave use of the money during the time il lakes us to complote our investigation.

FOR PERSONAL CREDIT LINE ACCOUNTS:

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR PERSONAL CREDIT LINE
(This is a Summary of Your Biting Aights).

Il you Ihink your slatomant is wrong, of you nood more information about a jransaction on your
slatoment, wrilo us af tho addross on tho iron! ol this stalamont as soon as possible. We must
hear from you me later (han 60 days afar we sant you ihe first stalement on which the
error of problem appeared.

This balance should agree with line 5, above.

You can téaphone us but doing so wil not preserve your rights. In your falter, give us the
folowing information.
1. Your name and account number.
2. The dollar amount of the suspected errox
3. Desorbe the orror and explain, i you can, why you believe there 1s an error, Ef you need
more information, daserbe the item you ara unsure about. :

You do not have 10 pay any amaunt in question while wa are investigating, bul you are siill
obligated to pay the aris nf your bill that ara notin fuestion. White we Inyastigate your quasilan,
we cannnt report you ag detinquent of take any action to cofleci the amount ynu gunstion, 1 you
have aulnorzed us to pay your minimum monthly payment automatically by charging your
deposi account with us, you can slop paymenl un any amount you Think és wrong. To siop tha
paynient, your feller musi feach us tree business days belore the aulomatic payment is
scheduled to OCCUr

PERSONAL CREDIT LINE. FINANCE CHARGE CALCULATION

How Finance Charge (if Any) (s Galculated: Hi this stalement inctudes billing informalion
regarding a personal credil ling the finance charge for cach slatement {loan} period Is calculated
by applying the Avorage Day Dalanco Mothod. Tho finance charga on your cradil fina Is
calculated by applying the daily periodic rale to the "Average Onity Balance” ol your account,
including currant transactions, mulliglied by tho number ol days in Ihe billing ¢ycis. To gat the
“Average Daily Balance,” wo take the beginning balance of your account sach day, add any new
advances, advanco fees, and annual fees, and thon subtract any payments ar credils, This gives
us tha daily balanco. Any lale faos or unpaid finance chargos incurred dusting thal biling pociod
are not included in ihe daily balance. Than, wa add up ali the daily balances far the biling cyale
and divide the iota! by the number nt days in tha billing cycle. This givas us the “Average Daily
Balance” or “Balance Subject to Finanen charge.” Payments recaived during] raguiar Nanging
hours at all of our full service offices will ba cradilad on the same banking day. Payments
received alter requiar banking hours will be credited of the next banking day.

We may report Information! about your Moncy Reserve account to credit bureaus. Late
payments, missed paymants, or other defaults an your aecounl may be reflected in your
credil tapor.

Please motlly us if we report any inaccurale information about your accouni{s} to &

credit bureav. Your written notice describing the specific inaccuracy should be sent te vs ai the
following oddrass: California Bank & Trusi, PO Box 25797, Sat Lake Gily, UT 84425-0787.

Exhibit X, Page 000225

Doc 9?

0051203-0000002-0059-412
Filed 09/21/16Case 2:17-cv-01123-WBS-DB DMrsenéadZQ90Filed 10/15/19 Page 373 of 431
a

gg2g224

Doc 92

ment of Accounts
Page 1 of2
This Statement: April 30, 2008

Last Statement: March 31, 2008

Account 7631

DIRECT INQUIRIES TO:
Customer Service 1 (800) 400-6080

4122-06-1000-CBT-PG001 9-00022

INTERNATIONAL MANUFACTURING GROUP INC

6231 PLEASANT DR
SACRAMENTO CA 95822-2641

 

 

Arden Way
1800 Arden Way
Sacramento, CA 95845-5002
(916} 929-3200
SUMMARY OF ACCOUNT BALANCE oy Loan
: ; Checking/Savings _ Outstanding
Account Type Account Number Ending Balance Balances Owed
Analysis Checking 7831 $77,097.31
ANALYSIS CHECKING 7634 , "409 22
Previous Balance Oeposits/Credits Charges/Debits Chacks Processed Ending Balance
13,159.36 4,458,758.16 3,749,096.54 645,723.67 77,097.31

16 DEPOSITS/CREDITS

Date Amount
04/04 425,000.00
04104 75,000.00
04/02 35,000.00
04/07 2,137 228.16
04/07 300,000.00
04/09 325,000.00
04/09 93,130.00
04/11 . 180,000.00
04/45 400,000.00
04/15 55,000.00
04/24 350,000.00
04/23 405,900.00
04/24 45,000.00
04/29 450,000.00
04/30 42,500,00
04/30 40,000.00

26 CHARGES/DEBITS

Date Amount
04/01 42,122.42
04/01 13,127.39
04/04 1,57 1.29
04/02 12,000,00
04/04 10,000,00
04/04 2,500.00
04/07 2,137 228.16
04/07 3,107.22
04/07 500,00
04/09 200,600.00

LAL ta

Woda «= MEMBER FDIC

Description

TELEPHONE TRANSFER CREDIT 5411031323

DEPOSIT 5111031324

DEPOSIT 5111602080

INTERN'L MANFCTRNG GROUP LN#0168068-9001ID; 098425320 2302302772
TELEPHONE TRANSFER CREDIT 5111022887

WIRE/IN-200810001036;ORG CEMO FAMILY CHARITABLE FOUNDATION 1301301339
LOAN ADVANCE JD; 100103334 2302200750

TELEPHONE TRANSFER CREDIT 5111078006

LOAN ADVANCE ID: 106082623 2302400412

TELEPHONE TRANSFER CREDIT 5743003420

LOAN ADVANCE ID: 112152126 2302503060

LOAN ADVANCE ID: 144103020 2302300700

TELEPHONE TRANSFER CREDIT 5111012289

LOAN ADVANCE ID: 120124618 2302201754

DEPOSIT 5141013730

TELEPHONE TRANSFER CREDIT 5111013728

Description
AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT #01680680004 2502300097
AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01846030003 2502300131 -
AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01818030004 2502300132
INTERNET XFER TO DDA ***58 41 ID: 092224914 2302600055

INTERNET XFER TO DDA ***4844 ID: 094222143 2302200015

INTERNET XFER TO DDA "5811 IO: 094222229 2302200019

WIRE/OUT-200809801573;BNF ATTENTION BETTY LETTERMAN;O8! MEDI 4301002030
AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01818039001 2502400120
INTERN'L MANFCTRNG GROUP LN#0168068-9001ID: 098132246 2302302869

TELEPHONE TRANSFER DEBIT: 5111021151 Exhibit K, Page 000226

0029224-0000001-0038605
Filed 09/21/16Case 2:17-cv-01123-WBS-DB taseniGAt2Q90Filed 10/15/19 Page 374 of 481

An Easy Approach To Balancing Your Account

 

To reconcile your checkbook balance to your statement balance: Mark off each entry in your check register that has been charged to your
account during the statement period. List the checks you have written, but are not yet charged to your account in the “Checks Outstanding” column

below, Then, follow the instructions in lines 1 through 10.

 

CHECKS OUTSTANDING

CHECKBOOK BALANCE

 

 

Chack Number Check Amount 1

LIST your checkbook balance,

 

 

 

2. ADD any deposits or ather credits listed on the front of this stalament
which you have not recorded In your checkbook (such as payroil cracits
or ather direct electronic deposits}.

 

3, SUBTOTAL:

 

 

 

 

 

4, SUBTRACT any charges fisted on the front of this statement which
you have not recorded (such as service charges, aulomatic transfers,
electronic transactions, ec).

 

 

 

 

5. ADJUSTED CHECKBOOK BALANCE:

 

 

 

This balance should agree with lina 10, balow.

 

 

STATEMENT BALANCE

 

 

ISON

statement.

6, LIST your current slalement balance as shown on the front of this

 

7, ADD deposits made, but not shown on this statement.

 

8. SUBTOTAL:

 

. SUBTRACT total from “Checks Outstanding.”

 

 

Lowen.

TOTAL: E 10

 

 

 

 

ADJUSTED STATEMENT BALANCE:

 

 

Transfer to Line 9.

IN GASE OF IRAEGULARITIES IDENTIFIED ON THIS STATEMENT

You must nolily us within 30 days of Ihe date wo mailed of mada {his sinlement ovaiiable to you
of any unauthorized or missing signature of alteration on @ chack or other improper charges
idantilied on this stalemant or within 60 days in the case of unuuihorized or missing
endorsement. Failure to nolify us within the praseribad timo pereds or to commence aclion
against us within 90 days allar notice 10 us will preclude you from asserting claims against us
based on such checks or charges,

IN GASE OF EARORS OR OVESTICNS ABOUT YOUR ELECTRONIC TRANSFERS
OR PERSONAL CHEDIT LINE TRANSACTIONS

It you think your statament o: receipt is wrong, or if you need more information about a tranatar
on this slatement or on a receipt, please iclephone or wrila Us, Pioaso use the telephone number
or address listed on the front of this statement to contact us Bs soon Bs you can, Wo must hear
from you no later than $0 days after we sent you the FIRST slatement on which the
problem or error appanred,

1. Tek us your name and accoval number.

2. Dasaribe the orror or transfer you are unsure aboul, and explain as clearly as you can why
you believe jhera is an error of why you need mere information.

4. Tell ug the dolar amount of the suspected error.

We will invesligale your complaint and correct any error prompily. i we lake more than 70
business days to do this, we veil yecredit your account for the amount you think isin error, so thal
you wilt have use of jhe monay during the time it takes us to compleie our investigalian.

FOR PERSONAL CREDIT LINE ACCOUNTS:

IN CASE OF ERROAS OR QUESTIONS ASCUT YOUR PERSONAL CREDIT LINE

_{This is a Summary of Your Sifling Rights}.

It you think your siatoment is wrong, or you need moro information abou! = transaction on your
statement, writo us al Ihe addross on tha [rent of this slalomont as s00n as possiblo. Wa must
hear from you no later than 60 days after we sont you the first ctatomani on which tho
orrar of problem appeared.

This balance should agree wiih fine 5, above.

You ¢an jalaphona us but doing se will act preserve your rights. Im your feller, give Us tha
foliowing information.

1. Your.name and account number.

2, The dollar amount cf the suspected error.

3, Deserloe the error and explain, II you can, why you boliave there is an error, I you need
mora Information, describe the kem you aré unsure about.

‘Yau do not have fo pay any amount in question while we are invastigaling, but you are sul
obligatad to pay the parts of your bil that are nat in question. White we invasilgata your nuastion,
wr cannot fopor! you as doliaquent or lake any action to calect Ihe amount you question. {f you
fave aulhorzed us lo pay your minimgm monthly payment Sulomatically by charging your
deposil account wilh ug, you can slap payment on any amnounl you think is wrong. To slop ihe
payment, your jetior must raaci us three business days before the automatic payrnent! is
scheduled to occur.

PERSONAL CREDIT LINE FINANCE CHARGE CALCULATION

How Finance Gharge (Mf Any) ts Cafculated: |t this slatament includes biting information
regarding a porsonal eradit line the finance charge Tor gach siatement {lean} period is calculated
by applying tho Avorago Daily Balance Maihod. Tha finance charge on your cradit tino is
calculaled by epplying the daily periodic rote to tie “Average Daily Balance* of your account,
including current transactions, mullipliad by tha numbor of days in tha billing cyela. To gal (ho
"Average Daily Balance," we toke the boginning batance af your a¢count each day, add any new
odvances, advance fous, and annual feos, and then subjroct any payments or cradiis, This gives
us ihe daily balance. Any late fees or Unpaid #nance changes incurtad during thal billing pariod
are not included In the daily balance. Then, we add up ali the daily balances for the billing cycle
and divide the tofat by tha number of days in tha billing cycte. This gives us the “Average Daily
Balance’ or “Bafanee Subject to Financa charge.” Paymants received during teguiar banking
hours at ail of otr [uB servica officas wilt be cradilad on the same banking cay. Payments
received attar raguiar banking hours will be credited on the naxt banking day.

We may report information about your Money Reserve account to tredit bureaus. Lato
paymonis, missad payments, of olher cofaulls on your account may be reilected In your
credit report, :

Pleaso notify us If we report any inaccurate information about your sccount{s) to a

credit bureau, Your written notica describing the specific inaccuracy should be sent to us at the
joltowing address: Cafilarnla Bank & Trusl, PO Box 25787, Salt Lake City, UT 84125-0797.

Exhibit K, Page 000227

RA

Doc 92

002922 4-0000001-0038605
Filed 09/21/16Case 2:17-cv-01123-WBS-DB DMiasei6r02Q90Filed

ee

emu

E

N

bah

0!

e

Oa

RB

Continued ...

Datla Amount
04/09 93,130.00
04/40 125,000.00
0410 5,000.00
04/15 , 55,000.00
046 45,000.00
04/46 35,000.00
04/16 3,696.97
04/21 120,000.00
04/214 50,000.00
04/24 4,213.09
04/22 405,900.00
04/22 180,000.00
04/24 45,000.00
04/30 105,000.00
04/30 43,000.00
04/30 15,000.00

Description

WIRE/OUT-200810001307;BNF ENCOMPASS M

AQbbS/s9 Page 375 of 481

April 30, 2008

Doc 92

INTERNATIONAL MANUFACTURING GROUP INC

7631

INTERNET XFER TO BDA ***5811 ID: 100225024 2302400039
INTERNET XFER TO BDA ***4841 ID: 100225112
(NTERNET XFER TO DDA **75811 ID: 106110419
INTERNET XFER TO DDA ***58144 iD; 107214937
INTERNET XFER TO DDA ***4841 ID: 107000929
LOAN PAYMENT ID: 107104932 2302501005

INTERNET XFER TO DDA ***58114 ID: 112204151
INTERNET XFER TO DDA ***4841 ID: 412204233
LOAN PAYMENT ID: 132165559 2302503521

LC iM- 104463 2702001366

INTERNET XFER TO DDA ***5811 ID: 113154146
INTERNET XFER TO ODA ***48414 ID: 115135244
INTERNET XFER TO DDA **"5811 ID: 120231532

2302400044
2302404279
2302503057
2302500085

2302503967
2302503969

230220 1983
230200 1623
2302100053

EDICAL SUPPLIES INC 1301304640

NUM BGP. DFO cc cece tees
2376° 04/07
2377 o4/07
2401* 04/1
2402 045
2406‘ 04/23
2407 04/25
2414° 04/01

*" Not in check sequence

NUMBOD,... ccs

2422
2426"
2427
2428
2430*
2431
2432

2,130.27
55,060.00
20,000.00
40,000.00

1,583.93

340.03

DAILY BALANCES

DSO. Balance
_ O4/04 47 838.26
04/02 70,838.26
04/03 20,838.26
04/04 8,338.26
04/07 12,432.77
04/08 10,002.50

MEMBER FDIC

INTERNET XFER TO DDA ***5841 ID: 121213537 2302103447
INTERNET XFER TO ODA **"4841 ID: 121075711 2302100365
sutrnen Amount NUMDOL.. ee DATO. cere AMOuAL
2,500,060 2415 04/01 58,500.00 ~
1,000.00 2416 04/03 50,000.00
175,000.00 2417 04/01 25,000.00
11,232.00 2418 04/07 401,514.93
2,339.17 2419 04/07 75,671.93
2,000.00 2420 04/07 | 15,317.49
25,000.00 2421 | 04/07 6,593.92
Date. Senpeceneeeeses Balance
04/09 133,418.57
04/10 3,078.54
O4/1t 8,078.54
O45 96,546.54
04/16 13,149.57
04/21 191,936.48

Exhibit K, Page 000228

covers AACE

~393,963.52
9,597.31
9,597.31
7,597.31
$57,597.31
77,097.34

0029224 -D000602-0038606
Filed 09/21/16Case 2:17-cv-01123-WBS-DB DitaseniGn®AQ0Filed 10/15/19. Page 376 of 481

x

An Easy Approach To Balancing Your Account

 

To reconcile your checkbook balance to your statement balance: Mark off each entry in your check register that has been charged to your
account during the statement period, List the checks you have writlen, bul are not yet chasged to your account in the “Checks Outstanding’ column

below. Then, follow the instructions in lines 1 through 10.

 

CHECKS OUTSTANDING

CHECKBOOK BALANCE

 

 

“Chack Number Chack Amoun? 1.

LIST your checkbook balance.

 

 

 

2. ADD any deposits or other credits listed on the front of this statement
which you have not recorded in your checkbook (such as payyol credils
or other direct electronic depesits).

 

3. SUBTOTAL:

 

 

 

 

 

4. SUBTRACT any charges listed on the front af this statement which
you have not recorded (such as service charges, automatic transfers,
electronic transactions, etc).

 

 

 

 

5. ADJUSTED CHECKBOOK BALANCE:

 

 

 

This balance should agree with line 10, below.

 

 

STATEMENT BALANCE

 

 

 

ULAR

statement.

6. LEST your current statement balance as shown on the front of this

 

7. ADD deposits made, but not shown on this statement.

 

8. SUBTOTAL:

 

_ SUBTRACT total from "Checks Outstanding.”

 

 

~y

TOTAL: r

 

 

 

 

10. ADJUSTED STATEMENT BALANCE:

A

 

 

Transfer to Line 9.

IN CASE OF IRREGULARITIES IDENTIFIED ON THIS STATEMENT
You musi nolity us within 30 days of the date we mailed or mada his statement available te you
of any unauthorized or missing signature or alteration on 4 check or other imaropar charges

Jideniitiad on this slatament or within 60 days in lha case ol unauthorized or inissing

endorsemant. Failure to nolily us wilhin the prescribed time periods or lo commence action
agains! us within GU days alter notice to us will preclude yau trom asseding claims against us
based on such checks of charges.

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TAANSFERS
OF PERSONAL CREDIT LINE TRANSACTIONS

Hf you think your sialament or recaipl is wrong, or it you nead more information about 4 transfar
of thig statement ar on a receipt, please lclephone o: write us, Please use Ihe telophone number
or address listed on the [rant of this statement to contact us Ba soon as you can, We must hear
from yeu no later than 60 days after we sent you the FIAST statement on whieh the
problem or error appeored.

1. Tell us your name and accaunl number.

2. Describe the error or ttanslar you are unsuso about, and explain as clearly as you can why
you believe (here is an error of why you nead more intormation.

3. Telus tha dollar amount of the suspected error,

Wo will investignie your complaint and correct any error prompily. # we take more than 10
business days to do this, we will zecredil your accounl for ihe amount you think is in error, so Ihat
you will have use of ihe money during (he the it lakes us to compiela our Inwestigation.

FOR PERSONAL CREDIT LINE ACCOUNTS;

IN CASE OF ERRORS OA QUESTIONS ABOUT YOUR PEASONAL CREDIT LINE
(This is a Summary of Your dilling Rights).

IF you think your slatemont is wang, of you need mora information abou a lransaction on yout
siatomont, wrila us at tha addxos on tho [rant of this saloon! as soon 4s possible. We must
hoar from you no later than 60 dayé after wo sont you tho fire! statement on which tho
error or problem appeared. ,

This balance should agree with line 5, above,

You ¢an telephone us but doing so wil nol preserve your rights. in your later, give us the
following jnfermation. .
1, ° Your name and aecount number.
2. The dollar amount of the suspected error.
3. Describe the ettor and exelain, Hf you can, why you boleve there is an eras. If you need
mora information, descripa tha item you éra unsure about.

You do not have to pay any amount in question whila we aro investigating. but you are Suitt
obligated to pay the parts of your hill that are no! in question, While we investigate your question,
we cannot report you as delinquent or take any adfion to oalloct the amount you question, if you
have ausharized us to gay your minimum monthly payment automatically by charging your
deposil account wilh us, you can stop payment on any amount you think is wrong. To slop the
payment, your Inter must reach us thrae business days belorg [he automalic payinant is
schedoled te occur,

PERSONAL CREDIT LINE FINANCE CHARGE CALCULATION

How Finance Charge (ff Any) is Calculated: If this siatemont includes billing information
rogarding a personal cradil lino the finance chargo for oach slalement (oun) perdod is calrulated
by applying tho Avorago Daily Balanco Molhad. The finance charge on your credit Hino Is
calculated by applying the daily pariedic rate io the “Average Deily Balance” of your account,
including current! transactions, muttiplied by iho number of days in lho billing cycle, To gal the
“Average Daily Balance,” we take the beginning bafance of your account each day, add any new
advances, advance fogs, and annual fees, and thon subtract ony paymonts or credils. This gives
us the daily balance. Any lota [ees or unpaid finance charges Incurrod curing that billing pariod
ara not included in the datly balance, Then, we add up all the daily balances far the billing cysle
and divida tha total by the aumber of days in the billing cycia. This gives us tha “Avarage Oaily
Balance” or “Baiance Subject 10 Finance charge.” Paymanis racaived during raguiar banking
hours-at ali of aur full service olfices wil be creditad on the same banking day. Payments
received alter requiaz banking hours will be credited on tha next banking day.

We may report Intarmalton about your Money Reserve accourl 10 credit bureaus. Laic
paymanis, missed paymonts, or other defaulis on your accourt may ho reflected in your
credit repor.

Piaaso ‘notify us if wa repert any inaccurate Information about your sccountls} fo a

cradit bureau. Your written natles describing the specific inaccuracy should bo sant to us al tha
folowing eddress: California Bank & Trust, PO Box 29787, Salt Lake Clty, UT 64125-0787,

Exhibit K, Page 600229

A

Oe a a a eee ee ee

Doc 9?

0029224-0000002-0038606
Filed 09/21/16Case 2:17-cv-01123-WBS-DB DiasendaaQ90Filed 10/15/19 Bage 3/7 hes.
; atem

ccounts

0029122

ent o
Page 1 of 2

Doc 92

This Statement: May 30, 2008
Last Statement: April 30, 2008

Account 7631

DIRECT INQUIRIES TO:

Customer Service 1 (800} 400-6080

4152.06-£000-COT-PGOO 19-00006

INTERNATIONAL MANUFACTURING GROUP INC
5231 PLEASANT DR

SACRAMENTO CA 95822-2541

Arden Way
1800 Arden Way

Sacramento, CA 95815-5002

(916) 929-3200

 

SUMMARY OF ACCOUNT BALANCE

Ch ecking/Savings . Outstanding

 

Account Type Account Number Ending Balance Balances Owed

Analysis Checking 7631 $2,566.50

ANALYSIS CHECKING 7631 Js fos 8
Previous Balance Deposits/Creaits Charges/Debifs Checks Processed Ending Balance
77,097.31 797,397.05 834,784.45 37,143.44 2,566.90
3 . DePOsiTSICRED — See eee UAE EUR U AER CONAN EEG EG EELGMEG EECA ERA EGER DN AER EES: OREE Ed EEEE EA EE UEC; EREA DELS R EDEL ERATED DED EA ED DEERE GEE TEREE LEED TELLGE EOL EC GST EUASTEARC EEE ELEEEY
Date Amount ' Descriptian

05/02 357,397.05 DEPOSIT 5111016451

05/06 65,000.00 TELEPHONE TRANSFER CREDIT 5114012922

05/07 60,000.00 ‘TELEPHONE TRANSFER CREDIT 5114014009
05/07 5,000.00 DEPOSIT 5111013983 :
o5/14 40,000.00 TELEPHONE TRANSFER CREDIT 5111011584
05/49 30,000.00 DEPOSIT 5111018377
08/20 225,000.00 LOAN ADVANCE ID: 141414007 2302301142
05/30 15,000.00 INTERNET XFER FROM DDA **74841 ID: 451080228 2302400454

‘24 CHARGES/DEBITS

Date

05/01
05/01
05/01
05/01
05/02
05/05
05/05
05/06
05/06
05/06
05/06
05/06
05/06
05/06
o5/08
05/08
05/13
05/16
05/19
05/24
05/21

MEMBER FDIC

Amount
37,893.70
9,992.17
8,184.53
1,413.54
8,775.51
175,000.00
50,000.00
90,000.00
45,000,00
25,000.00
7,500.00
4,000.00
2,851.04
4,173.96
42,500.00
10,000.00:
~16,000,00
15,000.00
23,000,00
205,000.00
15,000.00

Description .
AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT #01680680004 2502400109
AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01818030003 2502400143
AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680680001 2502400108
AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 018148030004 2502400144
AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680689001 2502401451
TELEPHONE TRANSFER DEBIT 51411068930

INTERNET XFER TO DDA ***5811 ID: 126075330 2302501457

‘INTERNET XFER TO DDA ***5811 ID: 126230011 2302100051

INTERNET XFER TO DDA ***5811 ID: 127204138 2302102819
INTERNET XFER TO DDA ***4841 iD: 126225933 2302100049
INTERNET XFER TO DDA ***484 ¢ ID: 127204226 2302102623
INTERNET XFER TO DDA **"58114 ID: 127074635 2302100211
AUTO-DEDUGT PAYMENT TO COMMERCIAL LOAN ACCT # 01848039004 2502200090
AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01818030001 2502200089
INTERNET XFER TO DDA ***5841 ID: 128220107 2302300005
INTERNET XFER TO DDA ***48474 ID: 128220145 2302300007
INTERNET XFER TO DDA ***5811 ID: 133223143 2302200041
INTERNET XFER TO DDA ***58141 1D: 137073507 2302300309
INTERNET XFER TO DDA ***5811 ID: 140213051 2302503839
INTERNET XFER TO DDA ***5811 ID: 141220452 2302300005
INTERNET XFER TO DDA ***4841 ID: 441220528 2302300007

Exhibit K, Page 000230

00291 22-000000}-0038 109
Filed 09/21/18Case 2:17-cv-01123-WBS-DB DeasariktraQ90Filed 10/15/19 Page 378 of 481

An Easy Approach To Balancing Your Account

 

To reconcile your checkbook balance to your statement batance: Mark off aach entry in your chack register that has been charged to your
account during the statement period. List the checks you have written, but are not yet charged to your account in the “Checks Outstanding” column

below. Then, follow the instructions in lines 1 through 10.

 

CHECKS OUTSTANDING

CHECKBOOK BALARCE

 

 

Check Number Check Amount 1

LIST your checkbook baiance.

 

 

ane:

ail”

—
il
neeReTERER
a
it

 

 

 

 

2. ADD any deposits or other credits listed on the front of this statement
which you have not recorded in your checkbook (such as payroll credits -
or other direct electronic deposits).

 

3. SUBTOTAL:

 

 

 

 

 

4. SUBTRACT any charges listed on the front of this statement which
you have not recorded (such as service charges, automatic transfers,
electronic transactions, etc).

 

 

 

 

wn

ADJUSTED CHECKBOOK BALANCE:

 

 

This balance should agrae with line ta, below.

 

 

STATEMENT BALANCE

 

 

HATA TN

statement.

6. LIST your current statement balance as shown on the front of this

 

7. ADD deposits made, but not shown on this statement.

 

8. SUBTOTAL:

 

_ SUBTRACT total from “Checks Outstanding.”

 

 

~y

TOTAL: F

 

 

 

 

#0. ADJUSTED STATEMENT BALANCE:

 

 

Transfer to Line 9.

IN CASE OF IRREGULARITIES IDENTIFIED ON THIS STATEMENT

You must nolily us within 30 days of the date we mailed or mado this stalemont available to you
of any unauthorized or missing signaiura or alleration on a check or other improper charges
identiliad on (hs statement of withm 60 days in the case of unauthorized of missing
ondorsarment, Faiture to nolily us within the prescribed time periods or to commence action
Against us within 90 days aller notice to us Will practude you from essaring claims against us
based on such checks or charges.

IN CASE OF ERRIOAS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS
OR PERSONAL CREDIT LINE TRANSACTIONS .

if you think your statamant or raceipt is wrong, or if you naad mora information abou a tranefer
on this statemeel or on a receipt, please lelephone or write us. Picasa use the tolaphone number
or address listed on the [ront of this’stalemant 19 conlacl us @5 Soon as you can. We must hear
from you ne later than 60 days after we sent you the FIRST statement on which the
problem or erres appeared.

i. Tell us your name and sccounl number.

2. Deseribe the error or Vanstar you are unsure about, and explain as clearly as you gan why
you balleve ihere is an error oF why you nead more information,

4. Tell vs tho dallar amount of the suspected error.

We will investigale your complaint and correct any airar promptly. fi we take more than 10
business days to do this, we will recredil your accounl for Ihe amaunl you inink is in errer, 86 Ihat
you will have use of Ihe money during the time it lakes us to complota our investigalion.

FOR PERSONAL CREDIT LINE ACCOUNTS:

IN CASE OF ERRORS OF QUESTIONS ABOUT YOUR PERSONAL CREQIT LINE
{This is a Summary of Your Gilling Rights}. ,

it you think your slalemont is wrang, or you neod mare information about a lransaction on your
slatomonl, wrilo us al tho addrogs on tha !ront of this stalornant as soon as possiblo. Wa must
hoar from you no later than 60 days afar wo sont you lhe first slatement on which tho
oor of problem appoared.

This balance should agree wilh fine 5, above.

You can telephone us but doing so wil! nol preserve your ghts. la your latter, giva us the
following infonnation,

1. Your name and account! number.

2. The dollar amount of the suspacted error.

3. Describe Iho crror and explain, if you can, why you believe thore is an error. II you need
mora information, dascriba the itam you ara unsure about.

You do not have 10 pay any amount in question whila we aro investigaling, bul you are still
ohtigatad tb pay the paris of ynur hill that ara nntin question, While we investigale your question,
we cannot teporl ynu a8 delinquent or lake any action 1 collect ha amount you question, ff you
nave authorized us lo pay your minimum monthly paymeani automatically by charging your
deposil account wilh us, you can slop payment on any amounl you shink is wrang. To stop he
payment, your joller must roach us three businoss days batore the automoalic payment is
Scheduled fo occur.

PERSONAL CREDIT LINE FINANCE GHAAGE CALCULATION

How Finance Charge (i? Any} is Cafewated: U1 this statoment includes billing information
regarding a personal credit tino the finance charge for oach slatement (oan) period is calculated
by-applying tho Averago Daily Dalarco Mathod. Tha tinanco Grarga an your erodit fine fs
calculated by applying the daily periodic rala to the ‘Avacage Daily Batance™ ef your account,
ineluding curront {ransactions, multiphed by tha nuinber of doys in tho billing pycle. To gat the
“Average Doily Balance,” we take tho beginning balanco of yous account onch day, add ony now
advances, advance fos, and annual leas, and then subtract any paymants or credits, This gives
us tha doily balance. Any lato foes or unpaid finansa charges incurred during that billing poriod
ara nol Included in the daily balance. Then, we add up af the daily balances for the biiling eycle
and divide the (otal by the number of days in tha billing cela. This gives us iha “Average Daily
Balanca” or "Balance Subject fo Finance charge.” Payments secsived during ragular banking
hours at all of our full service officas wil ba craditad on the same banking day. Paymaris
received afer regular banking hours will be credited on tha naxt banking day.

We may report information about your Moncey Resorve account to eredit bureaus. Late
payments, missed paymanis, or other defauits on your account may oo reflecied in your
credit report,

Please notlty us if wa ropon any Inaccurais information about your accaunt{s} to a

credit bureau, ‘Your written notica dascribing the specific inaccurecy should be seni to us at tha
following address: Calfomia Bank & Trust, PO Box 25787, Salt Laka Cily, UT 84125-0767,

Exhibit K, Page 000231

0029 122-000000 }.0038 109

 

i
Filed 09/2 418

i
i

rm

2.

E

 
  
 

ase 2:17-cv-01123-WBS-DB Dtessnianoga@soriled 10/15/19 Page 379 of 481 Doc 92
ment of Accounts
C|B) CALIFORNIA | BANK Page 1 of 2

This Statement: July 31, 2009

TRust Las! Statement: June 30, 2003

P.O, Box 489, Lawndale, CA 90260-0489
Account 7631

DIRECT INQUIRIES TO:

Customer Service 1 (800) 400-6080
00326235 42.13-06-1000-CBT-PCOO19-00000

INTERNATIONAL MANUFACTURING GROUP INC
5231 PLEASANT DR
SACRAMENTO CA 95822-2541

Arden Way

1800 Arden Way
Sacramento, CA 95815-5002
(916) 929-3200

 

in compliance with the prohibitions of the Unlawful Internet Gambling Act, and implementing regulations,
California Bank & Trust will not process transactionsderived from internet bets or wagers.

California Bank & Trust has elected to not offer accounts to organizations that offer or sponsor internet gambling.
Commercial accounts receiving or processing, Internet gambling transactions are Subject to closure, . a

 

 

 

 

SUMMARY OF ACCOUNT BALANCE ee a Te
Checking/Savings Outstanding

 

Account Type Account Number Ending Balance Saiances Owed
Analysis Checking 7631 $1,234.66
ANALYSIS CHECKING 76310 EE i
Previous Balance Deposits/Credits Charges/Debits Checks Processed Ending Balance
642,653.94: 0.00 641,419.28 — 0.00 1,234.66 ~
“ . BeOS qoicRED a vi pcudea ue ceeeee ee Gee eu Une eee eGe EAN ED ESEE AEE} EEH EGR EA LAREAEDNGED EAGER ESSEO AT HOG SGCEEEDASEE ESSERE TEOE SEG (0000 EULEITESEUTTERITEPESE ERT ET De eCebe rea EO ECOL
There were neo transactians this period.
Te CHARCES/DEBITS nnn nnnn nnn nnn nnn ee
Date Amount Description
07/04 30,000.00 INTERNET XFER TO DDA ***5811 ID: 182012633 2302500129
07/04 175,000.00 INTERNET XFER TO DDA ***4841 ID: 782042552 2302500127
07/01 921.87 . AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT #01818030004 2501300203
07/01 3,693.00 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680680001 2501300166
o7/01 12,225.17 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT #01680689002 2501300168
O7/01 49,964.54 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680680004 2501300167
07/02 79,000.00 INTERNET XFER TO ODA ***484t ID: 183015958 2302400141
o7/02 25,000.00 INTERNET XFER TO DDA ***5811 ID: 183020042 2302400143
07/02 13,459.82 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01689689001 2501201684
07/06 150,000.00 INTERNET XFER TO DDA ***4841 ID: 187021243 2302701253
07/06 4,859.38 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01818039001 2501300150
O76. 6,171.88 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680689003 25071300100
07/08 100,000.00 INTERNET XFER TO DDA ***4841 [D: 189003629 2302300085
O75 . 55,000.00 , INTERNET XFER TO DDA ***5841 1D: 196000844 2302200083
07/20 8,119.62 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT #01818030003 2501000070

0 CHECKS PROCESSED
There were ne transactions this period.
Exhibit K, Page 000284

MEMBER FDIC , 0032623-0000001-0054587
Filed 09/21/16Case 2:17-cv-01123-WBS-DB DOasenb0Za9tFiled 10/15/19 Page 380 of 481

pre

LAA AAT

 

An Easy Approach To Balancing Your Account

 

To reconcile your checkbook balance to your statement balance: Mark off each entry in your check register that has been charged to your
account during the statement period. List the checks you have written, but are not yet charged to your account in the “Checks Outstanding” column

below. Then, follow the instructions in lines 1 through 40,

 

CHECKS OUTSTANDING

CHECKBOOK BALANCE

 

 

ADD any deposits or other credits fisted on the front of this-statement
which you have not recorded in your checkbook (such as payroll crediis
or other direct electronic deposits}.

 

Check Number Check Amount 1. LIST your checkbook balance.
2,
3, SUBTOTAL:

 

4, SUBTRACT any charges listed on the front of this statement which
you have nat recorded (such as service charges, automatic transfers,
electronic transactions, ec). ,

 

 

5. ADJUSTED CHECKBOOK BALANCE:

 

This balance should agree with tine 10, below.

 

STATEMENT BALANCE

 

statement.

6. LIST your current statement balance as shown on the front of this

 

7. ADD deposits made, but not shown on this siatement.

 

8. SUBTOTAL:

 

y

. SUBTRACT total from “Checks Outstanding.”

 

 

Leaner
_
o

 

ADJUSTED STATEMENT BALANCE:

 

 

Transfer fo Line 9.

IN CASE OF SRREGULARITIES IDENTIFIED ON THIS STATEMENT

You musi notify us within 30 days of lne dale wa moilod or mado (his statement available lo you
of any unauthorized or missing signature or allecation on a check or olhar improper charges
identitied on this statarmont or wilhin 69 days in the case of unaulhorized or missing
ondorsement. Failure to notify us wilhin tho proscribed time periods or to commence action
agains! us within 90 days afer notice to us will practude you from assering claims against us
basad on such checks or charges.

IN CASE OF ERRORS OA QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS
OR PERSONAL CREO LINE TRANSACTIONS

It you think your stalament or recap! is wrong, or if you need mars information ebout-e wanafer
on this statement or on a recolpt, please telephone or wiito us. Please use the telephone number
ot address Hated on the front of this statemant to contact us a5 $00n as you can. We must hear
from you no tater than 60 days after we sent you the FIRST statement on which the
problem or error appeared. .

1. Tell us your name and accounl mumbor.

2, Describe Ihe error or lransior you are unsure about, and expiain as clearly as you can why
you betieve thera is an error or why you need more information.

4. Tell us (he do‘lar amount of fhe suspected error.

We will investigele your compiaind and corecl any error prompily. i we take more than 19
business days 40 do ihis, we will recredit your account fof ihe amount you think is in error, 50 thal
you will havé use of the monoy during the time il jakes us to complala our investigation,

FOR PERSONAL CREDIT LINE ACCOUNTS:

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR PERSONAL CREDIT LINE
(This is a Summary of Your Siliing Rights). .

I you think your slatemont is wrong, of you nod more information aboul a ransaciion on your
siatamont, wrilo us a? tha address on tha front of [his slatamont as soon as possibio, Wa must
hear from you no later than $0 days after we sent you the first stotament on which the
error of problem appeared.

This batance should agree with dine 5, aboye,

You ean telephone us but doing so will not presarva your rights. In your taller, giva us the
following information,
#. Your name and account numbes,
2. The dower amount of the suspected error.
3. Describe the error ond explain, if you can, why you believe there Is an amos. If you need
mom information, dascriba the item you ana unsure about.

You do not have to pay any amount In quastion while wa ara investigating, but you are sul
nhiigatad 1 pay tha pans of your hit that are 0! in question, White wa investigate your question,
we CANNGt Teport you as delinquent or take any action io collec! Ihe amaunt you question. i yr
have avihorized us to pay your minimum monthly payment automatically by charging your
deposil account with us, you can slop paymen on any amounl you think ig wrong, To slop tie
payment, your lover must roach us throe business days before Ihe automatic payment is
scheduled to occur.

PERSONAL CREDIT LINE FINANCE CHARGE CALCULATION

How Finance Charge (if Any) ts Calculated: if thia slatement includes bifing information
legarding a personal credit #ine ihe finanee charge for each slatement (oan) period is coiculated
by applying tho Average Oally Daianco Method. Tho financo chargo on your crodil lino Is
cakulated by applying the daity periodic sate io tha “Average Daily Balance” of your account,
including curren! fansactions, mullipliod by tho number of days in tho billing cycle, To got tho
“average Daily Batanco,” we take tho beginning balance of your account each day, add ony new
advances, adyanee lags, aod annual fags, and than subtracl any payments or credis. This gives
us tho daily batance. Any lala fpas or unpaid finance chargos incurrad during that billing poriog
are not Included in tha dalty balance. Than, we add up ail ha daily balanees for tha billing cycle
and divida the lotat by the number of days in the billing cycla. This gives us tha “Averaga Daily
Balance’ of “Balance Subject to Finance charge.” Payments received during raguiar banking
hours at alt of our ful} servic olficas will bo cracitad on tha sama banking day. Payments
received aller reguiat banking hours wit! be credited on the nexi banking day.

We may seaport information sbout your Money Reserve account to credit bureaus, Late
paymenis, missed paymonis, of offer delaults on your account may be relleced In your
credif report.

Please notily us If we report any Inaccurate iaformalion aboul your accounl{s) to a

cradit bureau. Your writtan notice deserlbing the specilic Inaccuracy should b6 senl to us at the
sollowing address: Catilomia Bank & Trust, PO Box 25787, Sail Lake City, UT 64126-0747.

Exhibit K, Page 000285

00326 XX-XXXXXXX-0054587
z=

3%
ae

a

  
 

ase 2:17-cv-01123-WBS-DB RamenigwA090Filed SQUYLS Page 381 of 481 Doc 92

ClB CALIFORNIA | BANK July 31, 2009

INTERNATIONAL MANUFACTURING GROUP INC

TRUST 7631
P.O, Box 489, Lawndale, CA 90260-0489
weaty BAL ANGE 5 vce ca aca ce ees epee ae CUE EMULE EEE CRORE EPR EU TE Set EEE E ELE EE NEEDED EEE UE CCE COT CIEE ELE ROE EOE OEE RE OPE ESLER EATE EEA EOL L TTT OEE EEE a oe
DAO. eect BaENEE Date ee cececte ree tec PIC® DATA ccetreeer eee Galance
o7/01 370,845.36 “ 07/06 164,354.28 O7HS . 9,354.28
a7/d2 322,395.54 o7/08 64,354.28 07/20 1,234.66

Exhibit K, Page 000286

MEMBER FDIC 0032623-0000002-0054588
Filed 09/21/1@Case 2:17-cv-01123-WBS-DB DO@assrign02@90Filed 10/15/19 Page 382 of 481

LUCCA

 

An Easy Approach To Balancing Your Account

 

To reconcile your checkbook balance to your statement balance: Mark off each entry in your check register that has been charged fo your
account during the statement period. List the checks you have written, but are not yet charged to your account in the “Checks Outstanding” column

below. Then, fallow the instructions in lines 1 through 10.

 

CHECKS OUTSTANDING

CHECKBOOK BALANCE

 

Check Amount 1.

Ghack Numbar

LIST your checkbock balance.

 

2. ADD any deposits or other credits listed on the front of this statement
which you have not recorded in your checkbook (such as payroll credits
or other direct electronic deposits).

 

3. SUBTOTAL:

 

4. SUBTRACT any charges listed on the front of this statement which
you have nct recorded {such as service charges, automatic transfers,
electronic transactions, etc}.

 

 

5. ADJUSTED GHECGKBOOK BALANCE:

 

 

This baianea should agraa with tng 10, below,

 

STATEMENT BALANCE

 

statement.

6. LIST your current statement balance as shown on the front of this

 

7. ADD deposits made, but not shawn on this siatement,

 

a. SUBTOTAL:

 

SUBTRACT total from “Ghecks Outstanding.”

 

 

pn, 9.
!

 

10. ADJUSTED STATEMENT BALANCE:

oe A er ee ee ee eee

 

 

Transtar to Line 9.

IN CASE OF IRREGULARITIES IDENTIFIED ON THIS STATEMENT

You must notily us within 30 days of the date we mailed of matie this slatament available lo you
of any unauthorized or missing signature or alleration on a cheek of other improper charyes
identiliad on this stalement or within 80 days in Ihe caso of unauhorizad of missing
endorsement, Failure to notily us within ihe prescribed lime periods of lo Commence aciton
against us within 90 days after notice 10 us wil praclude you from asserting eiaims against us
based on such chacks or charges.

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS
OR PERSONAL CREDIT LINE TAANSACTIONS

If you think your stalamant or receipt is wrong, of if you noad mora Information about 4 iranatar
on (his stalement or on a receipt, please iclephone of write us, Please use the tolephane numbar
of address fisted on tho front af this sialement to contact Us as soon as you can. We must hoor
from you no jaley than 60 days offer we sent you ihe FIAST statement on whleh the
problem or error appeared,

1. Tell us your name and eccount number.

2. Daseribe fre anor of transfor you are Unsure about, and explain as clearly as you can why
you betieve Ihara is an erfor of why you Read more Information.

3. Tail us tha dolar armeunt of the suspected error.

We will investigale your complaint and correct any arrar promptly. ti wo take more han 10
business deys lo do Ibis, we wif recredit your account for ine amount yau think is in error, 30 thal
you will have use of the money during the time it takes us to complete our investigation.

FOR PERSONAL CREDIT LINE ACCOUNTS:

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR PERSONAL CREDIT LINE
(This is a Summary of Your Billing Aights}. .

it you think your stalemont is wrang, or you nocd mare information about a transaction on your
glatomeni, write us al the address on the Irani of this sialomonl as soon as possible. We must
hear from you no fatar than 60 days afer we sani you iho fivel slafoment on which the
error or problam appeared.

| This balance should agree wilh line 5, above,

You can talephone us but doing so will nal preserva your fights. in your letter, give us tho
following information.
1. Your name end account number,
2. The dollar amount of the suspected arror.
3, Qescribe ihe error and explain, it you can, why you beleve there is an eroy, I! you need
more Isformation, dasctiba the hem you are unsure pbaut,

You do not have to pay any amount in question white we are Invastligating, bul you ave siili
obligated to pay the paria of your bil that are not in question, While wa investigala your question,
wo Cannel fepan you as denquent or take any action te collect (he amnunt you quesilon, 1} you
have authored us to pay your minimum monthly payment automatically by charging your
deposil sccounl wilh us, you can stop paymanl on any atnount you ihink is wrong. To slop [he
payment, your lelier must reach us three business days before ihe automatic payment is
scheduled to occur,

PERSONAL CREDIT LINE FINANCE CHARGE CALCULATION

How Finance Charge (if Any} ty Calculated: |f this statoment includes biting information
legarding a personal credit lina the finance charge for oach statement (oun) period is calculated
by applying tha Avcrage Daily Balance Method. The finance charge on your eradit lina Is
calculaled by applying the daily pariodic rate fo the “Average Daity Balance” ot your account,
including currant Iransaclions, mulliplisd by tho number of days in the bitling cytle. To got tho
“Averaga Dolly Balance,” we take tho beginaing batance of your aocaunt each day, add any new
advances, advanco loos, ond ofinual leas, and then subvaci any payments or crédils. This gives
us tho daily balanca. Any tale fees or unpaid finance charges incurrod during that biling poriod
aré nol included in the daily balance, Than, we add up ail the dally balances for the billing cycle
and divide Ihe total by Ihe number of days in the biting cycle, This gives us ihe “Average Dally
Balance’ oy “Balance Subjact to Financo charge." Payments recaived during reguiar banking
hours at all of cur ful service olficas wil ba creditad on the same banking day. Paymants
received after reguiat banking hours will be credited on the next banking day.

We may report Information about your Moncey Reserve eecount to credit bureaus. Late
payments, missed paymonis, of other defaults on your account may be refeeied In your
cred repost. .

Ploase notify us H we report any inaccurate infermation about your accounts) ta a

credit bureau, Your writen notice daseribing the specific Inaceuracy should be santte us at the
following address: California Bank & Trust, PO Box 25707, Sak Lake City, UT 64125-0787.

Exhibit K, Page 000287

Doc 92

03262 3-0000002-005 4566
Filed 09/2] 4180 ase 2:17-cv-01123-WBS-DB’ Ditwsari04Q90Filed 10/15/19 b2 e 383 OF, 481 Doc 92
@

ment of Accounts
C | B)\ CALIFORNIA | BANK Page 1 of 1
This Statement: August 31, 2009

Last Statement: July 34, 2009

 
 

TRUST

PO. Box 489, Lawndale, CA 90260-0489
Account 7631

DIRECT INQUIRIES TO:
; Customer Service 1 (800) 400-6080
0032339 4244-06-1000.COT-PGO019-00001

INTERNATIONAL MANUFACTURING GROUP ING
5231 PLEASANT DR
SACRAMENTO CA 95822-2541

Arden Way

1800 Arden Way
Sacramento, CA 95845-5002
(916) 929-3200

 

SUMMARY OF ACCOUNT BALANCE oe
Checking/Savings Outstanding

 

Accaunt Type Account Numbor Ending Balance Balances Owed
Analysis Checking 7631 $7,131.62
ANALYSIS. CHECKING 7631 rE Soe ee Se oe 408 4
Previous Balance Deposits/Credits Charges/Debils Checks Processed Ending Balance
1,234.66 100,000, 00 94,103.04 0.00 7,431.62
5 = POSITSICRED TS Lee UU UGG tp upeueaeuaeene una AA EER ERE LG ERED AEC OEGEA GAG EEE EUABEEDEEO DISSED SD OL ESC GHC OE DEPEELEAGEEO DUD EAS HEE SS ACLU ERE ES ESETUEAEUEC TEE TEER CG TEE TA EELS TE GS
Date Amount Deseription
08/03 75,000.00 INTERNET XFER FROM DDA ***4844 ID: 243024411 2302400076 -
08/19 25,000,00 INTERNET XFER FROM DDA "**4841 ID: 231145247 2302002222
9 CHARGES/DEBITS —
Date Amount Description
08/03 952.64 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01818030004 2501100134
0843 ; 3,816.14 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680680001 2501100700
08/03 12,636.80 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680689002 2501100702
08/03 34,806.76 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680680004 2501100101
08/04 13,908.49 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT #01680689001 2501001731
08/06 1,921.35 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT #01818038001 2500900072
08/06 6,377.60 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680689003 2500900027
08/19 8,390.28 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT #.01818030003 2501000011
08/25 11,293.04 DEBIT MEMO 5112007755
0 CHECKSPROCESSED. = ——Sst—=—~<“C~SCS;73R?:té<S*é*é‘<i=s=S=SCSstit
There were no transactions this period.
OAC ANCES Lene e nee L PREC DPR ER DEAE EOE ECE EERE EE EEE ELLOS RODE CESO ET EAO EC DE SUES EE AE ENG EEO LaE
DEE... Balance DLL ee Balance DSB. ieee CE
08/03 24,022.38 08/06 4,814.94 : 08/25 7AM 62
08/04 10,113.89 08/19 48,424.66

Exhibit K, Page 000288

MEMBER FDIC 6032339-0000001-0047451
Filed 09/21/16Case 2:17-cv-01123-WBS-DB Dtwsariks:02@90Filed 10/15/19 Page 384 of 481

CUAL

 

An Easy Approach To Balancing Your Account

 

To reconcile your checkbook balance to your statement balance: Mark off each entry in your check register that has been charged to your
account during the statement period. List the checks you have written, but are not yet charged to your account in the “Checks Outstanding" column

below, Then, follow the instructions in nes 1 through 10.

 

CHECKS OUTSTANDING

CHECKBOOK BALANCE

 

Check Amouni 1

Chack Number

LIST your checkbook balance.

 

2. ADD any deposits or other credits listed on the front of this slatement
which you have not recorded in your checkbook (such as payrolt credits
or other direct electronic deposits).

 

3. SUBTOTAL:

 

4, SUBTRAST any charges listed on the front of this statement which
you have not racorded (such as service charges, automatic transfers,
electronic transactions, etc).

 

 

5. ADJUSTED CHECKBOOK BALANCE:

 

This balanee should agrea with fine 10, below.

 

STATEMENT BALANCE

 

staternant.

6, LIST your current statement balance as shown on tha front of this

 

7. ADD deposits made, but not shown on this statement.

 

6. SUBTOTAL:

 

. SUBTRACT total from “Ghecks Outstanding.”

 

 

~y

 

10. ADJUSTED STATEMENT BALANCE:

 

 

Transfer to Line 9,

IN CASE OF IRREGULARITIES IDENTIFIED ON THIS STATEMENT

You must notily ug within 30 days of Ihe date we mailed or made this stalement ovailable to you
af any unauthorized or missing signature or alteration on a chack ar othar improper charges
identified on \his statement or within 60 days in tha casa of unauihonzed or missing
andorsoment. Failure ta notity us within the prascribed timo poriogs or !o commence aclion
against us within 90 Gays afar notice to us will preckide you from Bsserting claims againsl us
based on such checks or charges.

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC THANSFERS
OR PERSONAL CREDIT LINE TRANSACTIONS

#f you think your sfalemens of receipt ig wrong, or il you neod mors information abou! a transfer
on thts slatement of on 4 recelpi, pleaso telophone or writa us. Please uso ihe talaphone number
or adcrogs Iisted on She front of this statement fo contact us as soon Ag you can, We must hear
from you no jaler than 60 days after we sont you the FIRST statement on whieh the
problem or error appeared. ,

1. Toll us your name and account number.

2, DBeseribe the error or transtor you avo unsure ebout, and explain as clearly as you can why
you bafieve Ihere is an error or why you need mare information,

a. Tell us the dolar ammount of ihe suspected error.

Wo will investigaic your complaint and correcl any error promptly. li wa tako more than 10
business days ta da this, wo will recredil your account for the amount you think is in error, 50 that
you will have uso of the money duting the lime # lakes Us to complete our investigation,

FOR PERSONAL CHEDIT LINE ACCOUNTS:

IN CASE OF. ERRORS OF QUESTIONS ABOUT YOUR PERSONAL CREDIT LINE
{This is a Summary of Your Siting Rights).

Wt you think your stalamont is wrong, of you nod more information about 0 transaciton on your
slaloment, writo us al tho addross on tha front of this slalomont as soon as possibio. Wa must
hear from you no Inter than 60 days afar wo sant you tha first slatoment on which Ino
erior or problem appeared,

This balance shauld agree with line 5, above,

You can lelephane us tut doing $0 will noi preserve your rights. In your letlat, give us the
following information.
t. Your name and account number.
2, The dollar amount of the suspected error.
3. Describe the error and explain, i you can, why you bolieve there Is an error, ft you need
moze information, dascribe the tem you are unsure about.

You do nal have (o> pay any smount in quastion white we are investigating, bul you are suill
obligated to pay Ihe pans ef your bill that and notin question. Whila we investigate your question,
we cannot repon you as datinquant ar take any action in collect Ihe amaunt you questian. i you
have authorized us to pay your minimum mosihty payment automatically by charging your
deposit account with us, you can stop payment on any ainount you think is wrong. Te stop the
payingnt, your lelter must reach us three business days befora-the automatic payment is
scheduied lo accus.

PERSONAL CREDIT LINE FINANCE CHARGE CALCULATION

How Finance Charge (if Any) ts Cafeulated: It (his statement includes bifing information
fegarding a personal credit fine tho tinance charge for each statement (loan) peed is calculated
by applying the Averago Daly Gatarce Method. Tho financa chargo on your credit ling Is
calculatod by applying the dally periodic rale fo the *Avarage Daily Dalance” of your accauni,
including current iransactions, multipllod by tho number of days in Lho billing cycle. To gat laa
“Averaga Daily Balanca,” we take the beginning balance of your necount each Cay, add ony new
advances, advance fees, and annual fags, and thon subtract any paymonts or credits. This gives
us tho daily halanos. Any iate feos or unpaid financa chargos incuered during thal biting period
are nol includad In the daily balanca. Than, we add up all the daily Dalaneas for the billing cycle
and divide tha total by the number of days in the billing cycle. This gives us ihe "Average Daily
Balaneo” of “Balanca Subject to Finance charge.” Payments recaived during requiar banking
hours at all of our full servica oltices will be cradiiad on the same banking day, Payments
received alter regutar banking hours will be credited on the neal banking day.

We may report Information about yout Money Reserve account jo credh hyreaus, Late
payments, missed payments, or other delaults an your account may be refiscied In your
credil raport.

Pleaso notiy us If we report any Inaccuralg Information about your agcounts) to a

credit bureau. Your written nolica describing tha specific inaccuracy should ba sant id us al the
following address: Calilornla Bank & Trust, PO Box 25787, Salt Lake City, UT 84125-0747.

Exhibit K, Page 000289

ae

 

peat!

Doc 92

0032339-0000001-C047451
Filed 09/2146

MEMBER FDIC

 
  
 

ase 2:17-cv- -01123- WBS-DB DeasmRO@eSCFiled 10/15/19 Bag 38> of 481 Doc 92
ment o Accounts
CIB) CaLIFORNIA | BANK Page 1 of 1
This Statement: September 30, 2009
TRUST Last state ment Aipust 31, 2009
PO. Bex 489, Lawndale, CA 90260-0489

Accoun! 7634

DIRECT INQUIRIES TO:
: Customer Service 1 (800} 400-6080
Q053839 4274.06-1000-CBT-PG0019-00002 ‘

INTERNATIONAL MANUFACTURING GROUP INC
5231 PLEASANT OR
SACRAMENTO CA 96822-2544

Arden Way

1800 Arden Way
Sacramento, CA 95815-5002
(946) 929-3200

 

SUMMARY OF ACCOUNT BALANCE .
Checking/Savings Outstanding

 

Account Type Account Number Ending Balance Balances Owed
Analysis Checking 7631 $12,130.45
ANALYSIS CHECKING 7631 a 493-2
Previous Balance , Deposifs/Creaits Charges/Debiis Checks Processed Ending Balance
7,131.62 - 55,000.00 50,001.17 0.00 42,130.45
; . SE POSITSICRED Teeter eR I IIE I EE
Date Amount Description
09/18 40,000.00 INTERNET XFER FROM DDA ***4844 [D: 000002810 2302702628
09/29 : 45,000.00 INTERNET XFER FROM DDA ***4841 ID: 000001525 2302900344
& CHARGES/DEBITS
Date Amount Description
09/04 952.60 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT #01818030004 25014100115
09/0t 3,816.11 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680680007 2501100085
09/24 . 6,377.61 ‘LOAN PAYMENT ID: 264104322 2302302389
09/24 13,136.81 LOAN PAYMENT ID; 264910459 2302302525
09/21 14,408.48 LOAN PAYMENT !D; 264110643 2302302533
09/21 8,390,29 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01818030003 2502500006
09/30 750.00 DEBIT MEMO 5370036850
09/30 2,169.27 DEBIT MEMO 5370036760
OCHECKSPROCESSED.Ss—C—“sS<~<;73 VW]tCtC CO
There were no transactions this period.
BAILY BALANCES Cee eee e ELE ELE EEE LEER EEA EEE EO ROPE CLEP LOR PEA ESSE ENTERED Eg REELED
Dat@... ee Balance DALE ieee Balance Date. cc eee Balance
09/01 ' 2,362.91 ag/2t 49.72 09/30 42,130.45
age 42,362.91 ag/29 45,049.72

Exhibit K, Page 000290

00530 XX-XXXXXXX -0069572
Filed 09/21/16Case 2:17-cv-01123-WBS-DB ODtasarks:04@90Filed 10/15/19 . Page 386 of 481

An Easy Approach To Balancing Your Account

 

To reconelle your checkbaok balance to your statement balance: Mark off each entry In your check register that has been charged to your
account during the statement period. List the checks you have written, bul are not yet charged to your account in the “Checks Outstanding" column

below. Then, follow the instructions in ines 1 through 10.

 

CHECKS OUTSTANDING

CHECKSOOK BALANCE

 

 

Check Number Check Amount 1

LIST your checkbook balance.

 

 

 

 

 

 

_ 2. ADD any deposits or other credits listed on the froni of this siatement
which you have not recorded in your checkbook (such as payrolt credits
or other direct electronic deposits),

 

3. SUBTOTAL:

 

 

 

 

—=—

—

nw,

‘aii,
—
‘nina
—
a
—
ERO
—
——
eee
aaron
—
——rr
nee

 

4. SUBTRACT any charges listed on the front of this statament which
you have not recorded {such as service charges, automatic transfers,
electronic transactions, etc}.

 

 

 

 

5. ADJUSTED GHECKBOOK BALANCE;

 

 

This balance should agraa wiih line 1G, below.

 

 

STATEMENT BALANCE

 

 

 

UA

slatement.

6. LIST your current statement balance as shown on the front of this

 

7, ADD deposits made, but not shown on this statement.

 

8. SUBTOTAL:

 

. SUBTRACT total from “Checks Outstanding.”

 

 

~Y

TOTAL: 3

 

 

 

 

10, ADJUSTED STATEMENT BALANCE:

A

 

 

Transfer to Line 9.

IN CASE OF JAREGULARITIES IDENTIFIED ON THIS STATEMENT

You must nolily us within 30 days of Iho date wo mated of made [his statameni ovaitable lo you
of any unauthorized or missing signature of alleration on 4 check oF other improper charges
ideniiied on this stajament or within 60 days in the case of unauthorized or missing
endorsement. Failure to notify us wilhin ihe prescriged lime periods or fo commence action
against us within 90 days after notice ta us wil preclude you [rom assening aims against us
based on such checks or charges, .

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRGNIC TRANSFERS
OF PERSONAL CREQIT LINE TAANSACTIONS

Hf you think your stalemeai or receipt is wrong, or if you need more information about a tansfar
on this statement or an a receipt, please lelephone or write us. Piease use the tolephone numbor
or address fisted on the [ront of this statement lo contac! us as Soon as you can, We must heer
fram you, no later than &0 daya after we gent you the FIRST atatement on whleb the
problem or error appeared.

1. Tellus your name and accounl number.

2. Describe the error or kanster you are unsure aboul, ond explain ag cleazly as you can why
you balleve thera is an errar or why you naad mora information.
3. Tellus the dollar amount af the suspected srror.

We will investigate your complaint and correct any orror prompily. If we lake more than 10
business daya to do this, we will recredil your account for ine amount you think is in arroy, 0 Ihat
you wit bave use of the money during the the i takes us fo complete our investigalion.

FOR PERSONAL CREDIT LINE ACCOUNTS:

IN CASE OF ERRORS Of QUESTIONS ABOUT YOUR PERSONAL CRED: LINE
(This is a Summary of Your Billing Rights).

I you think your stalamont is wrong, of you noed more intormation aboul a {ransaclicn on your
slatoment, wrila us al iho address on the tront of this slalomont as soon as possible. We must
hear from you no later than 60 days afler we sant you the first statement on which the
error or problem appearad.

This balance should agree with line 5, above.

You tan telaphone us but dying so will no! preserva your nights. in your jelter, give us Ihe
following information.

1. Your name and account number.

2. The dollar amount of the suspacted error.

3. . Describe the error and explain, if you can, why you believe there is a4 enor. H you noed
more Information, dascrihs the Kem you are unsiire about.

You do not have to pay any amount In quasiion white we ara investigaliag, but you are siitl
ohiigatad to pay thn pasts of your bill that are nn in question. While we investiqaie your question,
we cannol reper! you as delinquant of fake any acilon 19 colleci tha amount you question. If you
have authorized us to pay your minimura monthly payment automatically by charging your
deposil account! wilh us, you can slop payment on any amount you think is wrong. To stop ihe
payment, your letler must reach us three business days before the automatle payment is
scheduled to occur,

PERSONAL CREDIT LINE FINANCE CHARGE CALCULATION

How Finance Chargo (if Any) fs Catculafed: It his slatement ineludas biiting information
fagarding a personal credit jing the finance charge for each stalement {loan} pared is calculated
by applying tho Average Daily Dalanca Mathod. Tho finance chargo on your credit ling bs
calculated by applying the daily periodic rate fo the “Averaga Daily Balance” ef your account.
including curzant transactions, muiliplied by tho number cl daya in tho billing cycta. To got tho
“avorago Dally Balanca," we take the paginning balanse of your account each day, add ony new
advances, advanca fees, and annua! feos, ond then subtract any payments or credits, This gives
us tho daily balance, Any Talo lees or unpaid finance charges ineurred during that biting poriod
ara not included in the dally balance. Then, we add up all the daily balances for tha billing cycia
and divide the tota! by the number of days in tha billing cycle. This givas us the “Avaraga Daily
Balance" or “Balanea Subjact ic Finance charge.” Paymonis received during saguier banking
hours at afl of our ful! service officas wili be credited on Ihe same banking day. Payments
received aller regular banking hours will be credited on tne next banking day.

We may report Information about your Money Reserve account to credit bureaus, Late
payments, missed paymonts, or olher defaults on your account may ho reflected In your
credit separ.

Please notify us If we raport any inaccurate information about your account(s} to &
credit bureau. Your written notice describing the specilic insecuracy should be seni ta us at Ihe
following address: California Bank & Trusl, PO Box 25787, Salt Lake City, UT 94125-0787.

Exhibit K, Page 000291

A

Oe ee ee ee ee et en

Doc 92

00538 39-D000001-0069572
TENDER

     
 

ase 2:17-cv-01123-WBS-DB Mnmeién0aagoFiled 10/15/19 Page 387 481 Doc 92

ent of Accounts
CALIFORNIA | BANK Page 1of 1

TRUST This Statement: October 30, 2009
Lasi Statement: September 30, 2009
PO, Box 489, Lawndale, CA 90260-0489

cle

Account 7631

DIRECT INQUIRIES TO:
Customer Service 1 (800) 400-6080
aqo47779 430-4-06-1Q09-CBT-PG0019-00900

INTERNATIONAL MANUFACTURING GROUP INC
5231 PLEASANT DR
SACRAMENTO CA 95822-2541

Arden Way

1800 Arden Way
Sacramento, CA 95815-5002
(916) 929-3200

 

SUMMARY OF ACCOUNT BALANCE OE :
Checking/Savings Outstanding

 

Account Type Account Number Ending Balance Balances Owed
Anatysis Checking 7631 $8,006.08
ANALYSIS CHECKING 7631 ES 1030
Previous Balance Daposits/Creaits Charges/Debits Cheeks Processed Ending Balance
12,130.45 45,000.00 49,124.37 0,00 8,006.08
: : epost CREDIT cece ae CEM EU EE EGER EEUU DENA E Ung eee EG EE DER EEED ER EEALARCL EES EH ESE ELEAEGDE OG AO ES EPO |G EEG HOE PEDABREDIG USOT EEO EE AECL EEARTESREED OAS CAL CELE UG CCE EULA EEE EAA SEES
Date Amount Description
10/15 45,000.00 INTERNET XFER FROM DDA ***4844 1D: 000001543 2303300460
: CHARGE eibesirs vce u Gee ug ee cnun seas ene bene re CAMEO ERED Ey EREEEAAEEERESAEARESCDOL DERE EAEE AGE REREEDROAD EM AOS EHEC EDLSEETAST REDS TEES EEO E COTES
‘Date Amount Description
40/01 921.88 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01818030004 2501100124
40/01 3,693.01 AUTO-DEDUCT PAYMENT TO COMMERGIAL LOAN ACCT # 01680680001 2501100087
10/06 6,171.87 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 014680689003 2501100023
10/15 12,729.46 LOAN PAYMENT [D; 288114336 2303301571
10/15 13,459.83 LOAN PAYMENT [D: 286111449 2303301583
10/19 12,148.62 LOAN PAYMENT iO: 292124056 2303603025
5 cueske SROSESSED Dc GR CORN GAO EGAN ER EUEUEDEEUUEEM LODE LADEN EA DO ULE EO ED SSHERSEAHAD EGU PDE EOES TERED UTEED APES ESE: PASSO TAEPEODIEEL EES GCC CCR OECLORMGEETAA STAG ELUTE ED SCE EE TES
There were no transactions this period.
SAILY BALANGES Ce cee RUNG ELE G EEE BEELER EUEEE NEE ELCOE ALES HELE EL EAL EUS OL EU EEE RO (COROT TED EL DADE TERE DES EDA COLL LEER TEEL LTE EE SEES CUSTERE TLE T ELTA DECC SESS Ee
DALE. ote Balanee DATE cece aaNee Dat ieee IRAE
10/04 7,515.56 {G5 20,154.70 10/19 8,006.08
10/06 1,343.69 ,
Exhibit K, Page 000292
MEMBER FDIC 9047 179-000000 1-007 1085
Filed 09/21/1@-ase 2:17-cv-01123-WBS-DB Doasene0Za9cFiled 10/15/19 Page 388 of 481

  

ANOVA

An Easy Approach To Balancing Your Account

 

 

To reconelle your checkbook balance te your statement balance: Mark off each entry in your check register that has been charged fo your
account during the statement period. List the checks you have written, but are not yet charged to your account in the "Checks Outstanding” column

below, Then, follow the instructions in lines 1 through 10.

 

CHECKS OUTSTANDING

CHECKBOOK BALANCE

 

Chack Number Cheek Amount 1

LEST your checkbook balance.

 

2, ADD any deposits or other credils listed on the front of this statement
which you have not recorded in your checkbook (such as payroll credits
or other direct electronic deposits).

 

3. SUBTOTAL:

 

4. SUBTRACT any charges listed on the front of this staternent which
you have not recorded (such as service charges, aulomatic transfers,
electronic transactions, elc).

 

 

5. ADJUSTED CHECKBOOK BALANCE:

 

This batance should agree wilh line 10, below,

 

STATEMENT BALANCE

 

statement.

6. LIST your current statement balance as shown on the front af this

 

7. ADD deposits made, tut not shown on this statement.

 

8. SUBTOTAL:

 

me 9.

SUBTRACT total from “Checks Outstanding.”

 

 

!
!
t
4 10.

 

ADJUSTED STATEMENT BALANCE:

 

ae

inna]

 

 

Transfer to Line 9.

IN CASE OF IRREGULARITIES IDENTIFIED ON THIS STATEMENT

You must notify us within 30 days of Ihe date we mailog or mada this staloment avaitable to you
of any unauiherized or missing signature os altaralion: on @ check or other improper charges
adentilied on itis slalemant or within 60 days in the cage of unaulhorized of missing
endorsement. Faijure to notify us within tha prescribed time periods or to commence action
against us within 30 days afier nowce to us will preclude you [rom asserting claims against us
pased on such checks or charges.

IN CASE OF EARORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS
OR PEASONAL CREDIT LINE THANSACTIONS

W you think your stalamant or receipt is wrong, af if you nend mora information about a tranafar
on this statemont or one receipt, please telephone or write us, Please use the telephone number
or address liated on fhe front of this statement fo conlact us as soon as you can. We must hear
from you na later than 60 days situr we sent you tha FIRST statement on whieh the
probiem or error appeared.

1, Tell us your name and accounl number.

2. Describe the error or trangler you aro unsure about, and explain as clearly #8 you can why
you belleve ihare is an error or vy you aeed more information,

3. Teil us Ihe doifar amount of the suspacted error.

We wal investigale your complaint and correct any error promptly. IF we take more shao 10
business days lo do this, wo will recredit your account far tha amount you Think is in error, so that
you will have use of Ihe money curing the time tt lakes us 10 compote our investigation,

FOR PERSONAL CREDIT LINE ACCOUNTS:

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR PERSONAL CREDIT LINE
(This is a Summary of Your Gilling Alghts).

W you think your slalomont Is wrong, of you hoad more information about a jransactiion on your
slatamont, wrilo us al tho addrogs on tho fronl of this sialemont as soon a5 possibio. Wa must
hear tram you ne fater than 60 days afler we sen} you the first staioment on which the
error of problom appeared.

This balance should agree with line 5, above.

You can telephone us but doing so will nol preserve your rights. In your felter, give us the
following information.
4. Your name and account number.
2. The dollar amount of the suspacted error.
1. Deseribe Ihe error and explain. if you can, why you believe there is ao error. H you need
mora Infesmation, describe the ikem you are unsure about.

You do not have 10 pay any amount in quastian white we, are investigating, bul you sre Sli
obligatac to pay the parts of your bill that ara not in question. While wa investigala your quasiian,
we cannol report you as delinquent or take any action tn collect the amount you question, if you
have authorized us to pay your minimum monthly payment automatically by charging your
daposil account wilh us, you can slop payment on any Almount you think ig wIOKg. To stop the
Payment, your leer must reach us thvoe business days befora the automatic payment is
scheduled to accur.

PERSONAL CREDIT LINE FINANCE CHARGE CALCULATION

How Finance Charga {if Any) is Calculated: |! (sis statement ineludes billing intormation
fegaiditig a personal credit fine the finance charge for cach statement (loan) period is calculated
by agplying tho Avorago Daily Balance Method. Tha financa chargo on your credit fing fs
salculatead by applying lhe daify periodic male io the “Average Daily Balance” of your account,
Including current ransaciions, multiplied by to number of days In ihe biting cycle. To get tho
“ayeraga Daily Balanca,” we take tho beginning balances of your account aach day, add any new
advances, advance feos, and annual fees, and then gublrac! ony payments or credits. This gives
us Iho daily balanos. Any late feas or unpaid financa charges incurred during thal billing poriod
ré mot included in tha daily balance. Then, we add up ail the daily balances for the billing cycle
and divide (he total by Ihe number of days in the billing cycle, This gives us the “Avarago Daily
Balance” or “Balance Subject to Finance charge." Payments racalved during regular banking
hours at all of ow: Mil service officas will be credited on tha sama banking day. Paymenis
received after reguiar banking bours will be credited on the next banking day.

We may foport Information about your Money Raserve account to credit bureaus. Lole
payments, missed payments, of ofhor defaults on your account may be poftected in your
érodit teport.

Pisasa noily us If we raporl any Inaccurate information about your accauniis) io a

credit bureau. Your written netice describing the specilic Inacouracy should be sent to us at the
following address: Calfornia Bank & Trust, PO Box 25787, Sok Lake City, UT 84125-0787,

Exhibit K, Page 000293

O047179-0000001-007 1005

 
MEMBER FDIC

 
 
 
 

ase 2:17-cv-01123-WBS-DB D@aserkin04990Filed 10/15/19 Rage 389,0f,481 Doc 92

ccounts
C | B) CALIFORNIA | BANK . Page 1 of 1

TRUST This Statement: November 30, 2009
Last Statement: October 30, 2009
P.O. Box 489, Lawndale, CA 90260-0489 .

Account 7631

DIRECT INQUIRIES TO:
Customer Service 1 (800) 400-6080
0045205 4345-06-1000-COT-PG00#9-00000

INTERNATIONAL MANUFACTURING GROUP INC
5231 PLEASANT DR
SACRAMENTO CA 95822-2541

Arden Way

1800 Arden Way
Sacramento, CA 95815-5002
(916) 929-3200

 

SUMMARY OF ACCOUNT BALANCE vie
, Checking/Savings Outstanding

 

Account Type Account Number : Ending Balance Bafances Owed
Analysis Checking : 7631 . $4,862.38
ANALYSIS CHECKING 7631 Gag
Previous Balance Deposits/Credits Charges/Debits Checks Processed Ending Balance
8,006.08 2,030,000.00 2,033,143.70 0.00 4,862.38
3 DEDOSITSICRED ae ee LUd UGE UE GAME ANU UEE ED EPO DHEA ERA GS ABEEE DUEL ETRE E ESET EEE EC 0100 C000 ETE ERI DTR CTL EERE CRCS TEE I RET ORD RUDE OEE SSCS EA UREALOTESEE EET E ELA SATL ERC EEL EST
Date Amount Description
44/04 2,025,000.00 INTERNET XFER FROM DDA ***4841 1D: 000001948 2303104514
1418 5,000.00 INTERNET XFER FROM DDA ***4841 ID: 000001205 2302700360
7 CHARGES/DEBITS _
Date Amount Description
11/02 952,60 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01818030004 2501300197
11/02 3,816.14 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680680001 2501300166
11/04 8,119.62 LOAN PAYMENT ID: 308444244 2303102497
11/04 1,98 4,171.88 LOAN PAYMENT ID: 308144054 2303102487
41/04 12,636.84 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680689002 2504300167
11/04 13,908.49 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680689001 2507407754
Wi 12,538.19 LOAN PAYMENT ID: 321145144 2303902477
0 Gners Sock eseo cence e UMN EG DEG eee tae een eG EECA ERE EIA GEE ULEAD EG RAE EEE LHEE EDGE IE CEORA DED # GHG tree EE EES COAL ES EDDC CCST CEL EUEE ER EAL TENTED CER ER EEA EEE ESTELLE
There were no transactions this period.
SAL SAU ANGE anne eennen ener
DALE. eee Balance: Dato ee ececesteeetees Balance ; Dae eee cee tee re SAICE
14/02 3,237 ,37 WAN? ~137.62 11/18 4,862.38

14/04 12,400.57

Exhibit K, Page 000294

9045205-0000001-0069914
Filed 09/21/16-ase 2:17-cv-01123-WBS-DB DOasenbedo229¢Filed 10/15/19 Page 390 of 481

LLAMA

An Easy Approach To Balancing Your Account

 

 

To reconcile your checkbook balance to your statement balance: Mark off each entry in your check register that has been charged to your
account during the statement period, List the checks you have written, but are not yet charged fo your account in the “Cheeks Outstanding” column

below. Then, follow the instructions in lines 4 through 10.

 

CHECKS OUTSTANDING

CHECKBOOK BALANCE

 

Chack Number Chock Amount

1, LIST your checkbook balances.

 

2, ADD any deposits of other credits iisted on the froni of this statement
which you have not recorded in your checkbook (such as payroll credits
of other direct electronic deposits}.

 

3. SUBTOTAL:

 

4. SUBTRACT any charges listad on the front of this statement which
you have not racorded (such as service charges, automatic vansfars,
electronic transactions, etc}.

 

 

5, ADJUSTED CHECKBOOK BALANCE:

 

This balance should agree with line 10, below.

 

STATEMENT BALANCE

 

statement.

6. LIST your current staternent balance as shown on the’ front of this

 

7. ADD deposits made, but not shown on this statement.

 

8. SUBTOTAL:

 

pa 9.

SUBTRACT tolat fram “Checks Outstanding.”

 

 

 

!
|
7} 10,

ADJUSTED STATEMENT BALANCE:

 

 

Transfer to Line 9.

IN CASE OF IRREGULARITIES IDENTIFIED ON THIS STATEMENT

You rust notify us wilhin 30 days of the date we mailad of mado fhis statament available lo you
af any unaulhonzed or missing signature or alteration on a chack or other improper chamas
identilied on this stalement or wilhin 60 days in (he case o!- unauthorized or missing
endorsement, Failura to notify us within (he prescribed time periods or lo commence action
agains! us within 90 days after notice to us will preclude you from asserting claims againsi us
based on such chacks cr charges.

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS
OR PERSONAL CREDIT LINE TRANSACTIONS

it you think your stalement or receipt is wrong, or il you need mora Information about & iransfer
on thig sialement or on a feceipt, please talephone or write us. Please use the telephone number
of address listed an the [rant of this statement to contact us as soon 6d You can, We must hear
from you no fater than 60 days afier we sont you tha FIRST alatement on which the
problem or error oppeared.

1. Telf us your narte and account number.

2. Doseribe the error or transtar you are unsure about, and expiain as clearly as you can why
you betleve there Js an error of why you need mora Information.

93. Tell us Ihe doar amount of Ihe suspected error.

We will investigate your complaint and correct any erar promptly, f we jake more than 10
business days to do this, we wilt recredit your accounl for tho amount you think is in error, so that
you will have use of the money during the tne it lakes us to camplete our ipwasligation.

FOR PERSONAL CREDIT LINE ACCOUNTS:

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR PEASONAL CREDIT LINE
(This ts a Summary of Your Billing Rights}.

1 you think your staloment is wrong, or you need mora inlosmation about a lransaclion on yaur
slatoment, write us al the addrogs on tho front of this slatommont as $00" as possible. Wa must
hoor from you no lator than 60 days after wo sont you the fire! slatamant on which tho
erroe of probiam appeared.

This balance should agree with line 5, above.

You can telephone us bul doing so will nol preserva your righls. in your lelter, give us ihe
following information,
7. Your name and account number.
2. The dollar amount of the suspacied error.
9. Deseribe the error and exptain, it you can, why you oolieve there is an errr, II you need
Mora Information, dascriba the lem you are unsure BDOUT,

You do not have 10 pay any amount in question whita we are invesligating, but you are still
obligated 19 pay tha pans of your bi yal arm not in question. Whilr wa investigate your question,
wa cannot repon you as datinquent or take any action io collect the amnunt you question. 11 you
have authorized ws to pay your minimum monthly paymant automatically by charging your
deposi! account with us, pou can slop payment on any ainourl you Ihink ig wrong, To stop the
payment, your ietler must roach us three business days before the aufomatic payment is
scheduled to occur.

PERSONAL CREDIT LINE FINANCE CHARGE CALCULATION

How Finance Charga (if Any) is Cafculafed: 1 this staicment includes biting information
regarding 4 personal cradit line iho finance chargo for cach slalement (900) poriod is calculated
by applying tho Avorago Daily Balanco Malhod. The financo chargo on your cradit lina is
catculated by applying (he daily perladie rate {a the “Average Daily Balonce’ of your account,
including curronl transactions, muttiptiad by Ino number of days in tho billing cyclo. To got tha
“Average Daily Balance," we take tha boginning balance of your account each day, add any new
advances, advance (aos, and annual fees, and then suidract ony payments or credis, This gives
us tho daily balenta, Any late foas of unpaid finance charges incurrod during thal biting pariod
ara not Inctuded in the daily balance. Then, we add up ail tha dally balances for the billing cycle
and divide the total by the number of days in the billing cycle. This gives us the "Averaga Daily
Balance” of “Balance Subject to Finance charga.” Paymants received during regular banking
hours at ali of our full service officas will be craditad on the same banking day, Paymants
received alter regular banking hours will be credited on the next banking day.

We may report Information about your Money Acsetve aceount to credit bareaus. Late
payments, misse¢ paymonts, or olher defauits on your accou may he refiected in your
erodil repari.

Ploaso notify us If wo report any inaccurate information about your account(s) to a

fradit bureau, Your whiten notice describing the specific inaccuracy should ba seni fo us at the
following address: Cafitomia Bank & Trust, PO Box 26787, Salt Loke City, UT 84125-0787.

Exhibit K, Page 000295

I

Doc 92

0015205-0000001-00699 14
   
     

ase 2:17-cv-01123-WBS-DB Dogymemioregriled 10/15/19 Page 391 of 481 Doc 92

Statement of Accounts
CALIFORNIA | BANK . Page 1 of 1
This Statement: December 31, 2009

TRUST Last Statement: November 30, 2009
PO. Box 489, Lawndale, CA 90260-0489

Filed 09/2 L416
CIB

TRUST,

Account 7631

DIRECT INQUIRIES TO:
. Customer Service 1 (800) 400-6080
aao7roers 4001-06 -1030-CAT-PGO0 19-0000

INTERNATIONAL MANUFACTURING GROUP INC
6231 PLEASANT DR
SACRAMENTO CA 95822-2544

Arden Way

1800 Arden Way
Sacramento, CA 95815-5002
(916) 929-3200

 

SUMMARY OF ACCOUNT BALANCE “
Checking/Savings Outstanding

 

Account Type Aécount Number : Ending Balance Bajances Owed
Analysis Checking 7631 $16,994.07
ANALYSIS CHECKING 7631 m eas 408
Previous Balance / Deposits/Credits Charges/Debits Checks Processed Ending Balance
4,862.38 410,000,00 397,868.31 0.00 46,994.07
FOB SESE i i Si se ' ee ®Fe- nE gestae
Date Amount Description
12/15 10,000.00 INTERNET XFER FROM DDA ***4841 ID: 000007214 2303000542
12/16 350,000.00 TELLER XFER FROM DDA ***8679 ID: 000000150 2303003866
427 50,000.00 INTERNET XFER FROM DDA ***4841 !0: 000001632 2302700356
10 CHARGES/DEBIT
Date Amount Description
12/01 921.88 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT #01818030004 2501100132
12/01 3,693.04 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680680001 2501100099
12/18 : 8,390.28 LOAN PAYMENT ID: 349082403 2303000563
1217 8,119.63 LOAN PAYMENT ID: 351110402 2302701443
12/17 12,229.17 LOAN PAYMENT ID: 351110601 2302701469
42h17 12,412.50 LOAN PAYMENT ID: 351141407 2302701511
127 . 13,459.82 LOAN PAYMENT ID: 351140521 2302704463
12417 295,522,399 LOAN PAYMENT ID: 351110854 2302701491
12/17 35,000.00 INTERNET XFER TO DDA WANNAS ENTER ID: 000001543 2302700353
12/24 8,119.63 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01818030003 2507300011
0 CHECKS PROCESSED -
There were no transactions this period.
aay sata Noes Dee ey en ean eee NAEP DANES CREE ED EE EAE EO EOE GEA EE EDEL EO EE ERE E ESSE CATE E USA EEER TERT E SEA ST EES
Date. Balance Date... eee ete Balance DLE. eee Balance
42/01 247.49 . 42/16 354 857.21 , 42/24 16,994.07
125 1,857.21 127 25,113.70

f=] Exhibit K, Page 000296

N MEMBER FDIC 0070274-0000001-0098 195

fait
O83
mk
Filed 09/21/16- ase 2:17-cv-01123-WBS-DB Rogsengnoaggcriled 10/15/19 Page 392 of 481

An Easy Approach To Balancing Your Account

 

To reconcile your checkbook balance to your statement balance: Mark off each entry in your check register that has been charged lo.your
account during the statement period. List the checks you have written, but are not yet charged to your account in the “Checks Outstanding” column

below. Then, follow the instructions in lines 1 through 10.

 

CHECKS OUTSTANDING

CHECKBOOK BALANCE

 

 

Check Number Check Amount

LIST your checkbook balance.

 

 

 

 

2. ADD any deposits or other credits listed on the front of this statement
which you have not recorded in your checkbook (such as payrall credits
or other direct electronic deposils).

 

3. SUBTOTAL:

 

 

 

 

 

4. SUBTRACT any charges listed on the front of this statement which
you have not recorded {such as service charges, automatic vransfers,
electronic transactions, etc}.

 

 

 

5. ADJUSTED CHECKBOOK BALANCE:

 

 

 

This balance should agree will line 10, balow,

 

 

STATEMENT BALANCE

 

 

ee

statement.

6. LIST your current slatement balance as shown on the front of this

 

7. ADD deposits made, but not shown on this statement.

 

B. SUBTOTAL:

 

. SUBTRACT total trom “Checks Outstanding.”

 

 

~y

TOTAL: r

 

 

 

 

10, ADJUSTED STATEMENT BALANCE:

 

 

Transfer to Line 9,

IN CASE OF IRREGULARITIES IDENTIFIED ON THIS STATEMENT

You must notily us wilhin 30 days af the dale wo maited or mado this statement ovailablo lo you
of any unauthorized or missing signature or alteration on a check or other improper charges
identified on [his slalement or wilhin 60 days in the case of unauthorized or missing
endorsement. Failure ta notify us wilhin ihe prescribed lima periods or to commence action
against us within 90 days alter natice to us will praciude you [rom assening claims against us
bnsad on such chacks or charges. :

IN CASE OF EAROHS OF QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS
OR PERSONAL CREMNT LINE TRANSACTIONS

IF you think your slalament or receipl is wrong, oF # you need more information about @ iranafer
on thig alatement or or a receipt, please telaphong or write us. Picase use the iclephone number
of address listed on the front al this slalament to contact us as soon es you can, We must heor
from you no later than GO days after wo sent you the FIRST statement on-whieh the
prebdiam or error appeored.

f. Tofius your name and account number.

2. Deseribe the arror ar lransier you aro unsure about, and explain os clearly as you can why
you belleve there is an error or why you need move information.-

3. Tell us the dollar amount of ihe suspected error.

We will investigate your complaini and correc! any stor promptly. li we take more than 30
business days ta do this, wo will recredii your account for the amount you think is in trror, so that
you will have uso of tha money during the time it takes us to complete our investigation.

FOR PERSONAL CREDIT LINE ACCOUNTS:

IN CASE-‘OF ERRORS OR QUESTIONS ABOUT YOUR PERSONAL CREDIT LINE
(This ig a Summary of Your Siting Rights). .

It you think your slalemont is wrong, oF you nogd more information aboul a keangaciton on your
slatemont, wale us al the addross on ln ron! of {his sxtomanl as soon as possibia. Wa must
haar from you no lator than 60 dtys atier we sent you the firs statumant an which the
arror or problem appoarad.

This balance should agree with jine 5, above.

You can talephona us but doing sa will not preserva your righis. In your later, give us the
folowing information,
7. Your name and account number.
2. The dollar amount of the suspecied erfor.
9. Describe the error and explain, if you can, why you bolleve there is aq enor, II you necd
more information, dasctiba the item you aré unsure about.

You do not have fo pay eny.amount in question white we are investigating. bul you are still
ohligatad to pay the parts of your bill that ara not in question, While wa investigala yrair question,
we Cannal seport yau as dolinquent or take any action in collect the amount you question, if you
have authorized us to pay your minimum monthly payment! awomatically by charging your
deposit accaunl wilh us, you can stap payment on any amount you think is wiong. To slop the
payment, your ieller must reach us three business days before Ihe automatic payment is
scheduied lo occur.

PERSONAL CREDIT LINE FINANCE CHARGE CALCULATION

How Finance Charge (if Any) fs Cateulafad: 1 this sialement includes bilisg information
regarding & personal cradit line the financo charge for each slalernent (ean) period is calculated
by applying tho Average Daly Dalanco Mothod, Tho financa chatgo on your credit lino ts
galculaled by applying the daily padodic rate to ihe "Average Daily Balance” of your account,
including currant lransaciions, muttipiiod by the number of days in tho billing cycls, To got tho
“Average Daily Balances,” wo take the beginning balance of your account gach day, odd any new
advances, advance lees, and onnual fees, and hon subtract any payments or credits. This gives
us tho daily balanca. Any lalo fees or unpaid finaneg charges incurred duzing thal biting pariod
aro not Inckidad In the daily balance, Then, we add up all the dally balances for the biling cycle
and divide the tolal by tha number of days in the billing cycla. This gives us tha “Avaraga Daily
Balance" or “Balanca Subjact to Financa charge.” Paymants received during ragular hankiag
hows at all of our full service olficas will ba craditad on tha sama banking day. Paymanes
received after ceguiar banking hours will be credited on the next banking day.

We may report Information about your Money Reserve sccount to credit bureaus, Late
payments, missed payments, or other defaults on your account may be reflected in your
crecil report.

Please notily us H we report any inaccurate information about your accounl(s} to a

credit bureau. Your wriltan notice dascribing the specific inaccuracy should be sent tc us at the
following address: California Bank & Trust, PO Box 25787, Sak Lake City, UT 84125-0787,

Exhibit K, Page 000297

a ire ee ee ce ma a

Doc 92

00702 XX-XXXXXXX-0098 195
Filed 09/2Lde-ase 2:17-cv-01123-WBS-DB DogeenendagocFiled 10/15/19 Page 393 of 481 Doc 9?
Statement of Accounts

C | B) CALIFORNIA | BANK Page 1 of 1

This Statement: January 29, 2010
Last Stafernent: December 31, 2009

 
 
 

TRUST

P.O. Box 489, Lawndale, CA 90260-0487
Account 76H

DIRECT INQUIRIES TO: —
‘ Customer Service 71 (800) 400-6080
0045091 4030-06-0200-C8T-PG00?9-00000

INTERNATIONAL MANUFACTURING GROUP INC
5231 PLEASANT DR
SACRAMENTO CA 95822-2541

Arden Way

1800 Arden Way
Sacramento, CA 95815-5002
(946) 929-3200

 

SUMMARY OF ACCOUNT BALANCE a . . :
Checking/Savings Outstanding

 

Account Type Account Number Ending Balance Balances Owed
Analysis Checking 7634 . $3,591.09
ANALYSIS CHECKING 7634 : oo - 103
Previous Balance Deposits/Credits Charges/Debits Checks Processed Ending Balance
16,994.07 1,982,000.00 1,995,402.98 0,00 _. 3,591.09
3 : CEOS! oicRED +5 vce ev cep aeRG EER EGE EL ED EES ANG EN EEE Cac G EGE EE DEERE EEE EE EEG EDR OEE, DOH Epp] HEU UEDA DUEL ED PEERS OCS 0Et ESSAI AE EAA PEELE SRE CUEITC ERSTE SEES EEE E Ao EEE ENSUES
Date Amount Description
01/21 30,000.00 INTERNET XFER FROM DDA ***4841 1D: 000001563 2303000270
01/26 1,952,000.00 DEPOSIT 5160102140
5 CHARGES/DEBITS
Date Amount Description
0104 3,616.14 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680680001 2504200077
01/04 12,636.80 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 91680689002 25014200078
01/24 12,949,31 LOAN PAYMENT ID; 021101620 2303000857
01/21 , 14,408.49 LOAN PAYMENT ID: 021101852 2303000863
01/26 1,951,592.27 LOAN PAYMENT ID: 026133019 2303002395
o ohieeres ooatecep Lenehan eee eek eee MEER EAD ED DEAE GEOG EES EACLE BREE RSE ES PEER EO SUH EEE EEE EES
There were no transactions this period.
INSUFFICIENT FUNDS (NSF) & OVERDRAFT (OD) FEE TOTALS
This Statement Period Year-to-Date
Total OD & NSF - items Pd $0.00 $0.00
Total NSF- ttems Rt $0.00 $0.00
pay BALAN 3 - Seer rerrerenneeenecersceern nner ener nrc I I EES
DalO ei Galance DATE... ceasesree eect BANCO ; Dal... eee Balance
01/04 541.16 01/21 3,183.36 01/26 3,591.09

fe] . Exhibit K, Page 000298

CENBEd MEMBER FDIC 00415091-0000001-0086 125

m
cH
Tk
Filed 09/21/16-ase 2:17-cv-01123-WBS-DB Degymppinsagcriled 10/15/19 Page 394 of 481

An Easy Approach To Balancing Your Account

 

To reconcile your checkbook balance to your statement balance: Mark off each entry In your check register that has been charged fo your
account during the statement period. List the checks you have written, but are not yet charged to your account in the “Checks Outstanding" column

below. Then, foliow-Ihe instructions in fines 1 through 10.

 

v
CHECKS OUTSTANDING

CHECKBOOK BALANCE

 

 

Check Number Chack Amount 1

LIST your checkbook baiance.

 

 

 

 

2. ADD any deposits or other credits listed on the froni of this statement
which you have not recorded in your checkbook (such as payroll credits
or other direct electronic deposits).

 

SUBTOTAL:

a

 

 

&

 

 

 

SUBTRACT any charges fisied on the front of this statement which ,
you have not recorded {such as service charges, automatic transfers,
electronic transactions, etc}.

 

 

 

 

un

ADJUSTED CHECKBOOK BALANCE:

 

 

 

This balance should agree with ling 10, befow.

 

 

STATEMENT BALANCE

 

 

WA

stalement,

6. LIST your current statement balance as shawn on the front of this

 

7. ADD deposits made, but not shown on this statement.

 

8, SUBTOTAL:

 

. SUBTRACT total from “Checks Outstanding.”

 

 

~Y

TOTAL: lr

 

 

 

 

10. ADJUSTED STATEMENT BALANCE:

 

 

Transfer to Line 9.

IN CASE OF IRREGULARITIES IDENTIFIED ON THIS STATEMENT

You musi notify ug within 30 days of the dale we mailed or mada {nis slatament avaitabte la you
of any unauthorized or missing signature or alteration on a check or other improper charges
identiiied on (his. slalement or witnin 60 days in the case of unauthorized or missing
endorsement, Failure fo nolity us within ine proscribed lime pariods or lo commence action
agains! us within 60 days atler notice to us wit praclude you from asserling claims againal us
hased on such checks o chargas.

IN CASE OF ERRORS OA QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS
OR PERSONAL CREDIT LINE TRANSACTIONS

# you think your siatamant or receipt is wrong, ar if you naed mora information about 4 transfer
on (hia stalement or ong reccipt, please teiaphone or writa us. Please use the telephone number
or address fisted on the front of this slaiemant Io contecl us Gs soon as you can. We must hear
from you no ialer than 60 days after wo sont you the FIAST statement on which the
problem or error appearac.

1. Tell us your name and account number.

2 Oescribe the error or lranster you are unsure aboul, and explain as clearly as you can why
you bellave there is an error of why you need more information,

3. Ted us tha doflar amount of the suspected error.

We will invesligate your compiaini and correct any eiror promptly. If we take mare than 10
business days te do this, we will recredit your account for Ihe amount you shink Js in arros, so ihet
you will have uso of the maney during the time it takes us to complete our investigation,

FOR PERSONAL CREDIT LINE ACCOUNTS:

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR PERSONAL CREDIT LINE
(This is a Summary of Your Sifing Righta}-

Il you think your stataron is wrong, of you nogd more Intormatian about a inunsaction on your
statomont, wriia us at tha addrass on tho froni of this sfalomonl as soon as passiblo. We must
hear from you no later than 60 days after we sent you the first statement on which ihe
error of problem appeared.

This balance should agree wilh fine 5, abave.

You can telephone us but doing so wit! not preserve your rights. In your letter, pivé Us the
following Information.
4. Your name and account number.
2. The dollar arnaunt of the suspected error. .
3, Describe the error and explain, if you can, why you believe there is an ear. II you need
more infotmation, dastzibe tha tem you are unsure about,

You do not have to pay any amount In question while we dre investigating, bul you are stli
obligatad fo pay 1ha paris of your bill hat ara nol in question, While we investigate your question,
we cannol repon you as dafinquant ar take any action to collect the amauni you question. HW you
have authorized us to pay your minimum monthly payment automatically by charging your
deposi! account with us, you can slop payment on any amount you think is wrong. To stop the
paymenl, your ielier musi reach us treo business days before Ihe aulomaiic payment is
schoduted io occur,

PERSONAL CREOIT LINE FINANCE CHAAGE CALCULATION

How Finance Charge {#f Any) ts Caiculated: Wf (his sialemont includos billing infommation
regarding a personal credit lina the financa charge for each slatemont fioan) pariod is calculated
by apptying tha Average Daily Dalanco Molhod. The finance charga on your crodit line is
calculated by applying the daily periodic rate to lhe “Average Daily Balance” ol your accourt,
including currant Iransaciions, muttipliad by tha number of days in the billieg cyclo, To gat the
“Average Dally Balance,” we take the boginning balance of yaur account gach day, edd ony new
advances, advance {veas, and ennual feos, and then subtract any payments orcrodis, This gives
us tha daily balance. Any late fons of unpaid financo charges incuryod during that biting poriod
ata not includad in the daily balance, Then, we add up all the daily balances for the biting cycle
and divide tha total by the nurnber of days in the billing cycle. This givas us the “Average Daily
Balanes” or “Balance Subject 10 Finance charge.” Paymants teaccived during regular banking
hours at ef! of cur full service officas wiit be credited on the same banking cay. Paymants
received aher regular banking Hours will be credited on the next banking day.

We may report Information about your Money Reserve sccount to credit bureaus, Late
payments, missed payments, ar other defaults om your account may bo refiecied in your
omalt #eporl,

Pisase notify us Hf wo ropor any inaceurate information about your accounl{s) lo 3

éredit buraeu. Your wrillen notice dascribing the specilic inaccuracy should be sent to us ai the
follawing address: Calfomia Bank & Trust, PO Sox 25787, Salt Lake Clty, UT 4125-0787,

Exhibit K, Page 000299

r

A

coe

Doc 92

604509 1-0000001-0006 125
Filed 09/2} sng
CIB

  
  
  
 

ase 2:17-cv-01123-WBS-DB Dogsenenb4éocFiled 10/15/19 Page 395 of 481 Doc 92

Statement of Accounts
CALIFORNIA BANK Page 7 of 1

TRUST This Statement: February 26, 2010

Last Statement: January 29, 2010
PO. Box 489, Lawndale, CA 90260-0489
Account 7631

DIRECT INQUIRIES TO:
Customer Service 1 (800) 400-6080
00a45507 4058-06-0200-CBT-PGO019-00000 :

INTERNATIONAL MANUFACTURING GROUP INC
5231 PLEASANT OR
SACRAMENTO CA 95822-2541

Arden Way

1800 Arden Way
Sacramento, CA 95815-5002
(916) 929-3200

 

SUMMARY OF ACCOUNT BALANCE ; - -
Checking/Savings Outstanding

 

Account Type ’ Account Number ’ Ending Balance Balances Owed
Analysis Checking 763 $1,833.08
ANALYSIS CHECKING ~ 7634 , ga og
Previous Balance Deposits/Credits Charges/Debits Checks Processed Ending Baiance
3,591.09 42,000.00 43,758.01 0,00 1,833.08
5 : CROSTTSICRED <6 ceed eee bee UGECpaAU ED pu UREEEESEEAEEAGEAELAPEO;EERG AGEL EE DEW ERG CERO RARIEE EA EGALELEOSCORAD CHT ECEOTEOEOLAEL TERESA DE ISESDURONE LOTTE CSOT EAM a EE HEE EE SERS eaeE
Date Amount Description
O2N7 30,000.00 INTERNET XFER FROM ODA **74841 {D: 000002695 2302900282
02/22 42,000.00 TELLER XFER FROM DDA ***4841 ID: 000003033 2302504646
5 CHARGES/DEBITS
Date Amount Description
O27 3,816.14 LOAN PAYMENT 1D: 048114341 2302901783
02/47 12,411.80 LOAN PAYMENT ID: 048114303 2302901781
02/47 13,908.49, LOAN PAYMENT ID: 048114418 2302901785
02/23 12,636.84 LOAN PAYMENT ID: 054082833 2303100369
02/23 984,80 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680680001 2501000013
‘ cuneies PROCESSED De CURE ERE CE dEA ESE EE REO EU RA EO ELLE EES LAAEE EG EERE DANEEL EAD LEE EA EE CLAUDE DREGE ETL EO DE EERE ESE REEDEEOD TEENIE ERED RECS eer zeaLE®
There were no transactions this period.
INSUFFICIENT FUNDS (NSF} & OVERDRAFT {CD} FEE TOTALS
This Statement Period Year-to-Date
Total OD & NSF - Items Pd ; $0.00 $0.00
Total NSF- Items Ri 30,00 $0.00
malty ACANG eS ve ne cee ee eeu ENUM UNURE DANE GE EE DU EEC ne ERE neUCEREAAAEEEBAGED AD ERDAGLESEEE SCRE DA ESAAHELEELULPNA STS ESOP ESSE ED EGER: IAHEEDECE EEE DC CCH:SE 4 ban EER EAE RE REDO EEE EET
DATE. i ecccsteceertee ne BIANCO DATE eee alana Dat. Balance
02/17 3,454.69 02/22 15,454.69 02/23 1,833.08

fe Exhibit K, Page 000300

(oat spate MEMBER FDIC 0045507-0000001-0005811
Filed 09/21/16-ase 2:17-cv-01123-WBS-DB Degsenpnosagcriled 10/15/19 Page 396 of 481

An Easy Appreach To Balancing Your Account

 

To reconcile your checkbook balance to your statement balance: Mark off each entry in your check register that has been charged to your
account during the statement period. List the checks you have written, but are not yet charged to your account in the “Checks Outstanding” colurnn

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

= below, Then, follow the instructions in tines 1 through 10.
een CHECKS QUTSTANDING CHECKBOOK BALANCE
ee Check Numbar Check Amount 1. LIST your checkbook balance.
—e 2, ADD any deposits of other credits listed on the front of this statement
a which you have not recorded in your checkbook (such as payroll credits
——= or other direct electronic deposits).
— 3, SUBTOTAL:
=
— 4, SUBTRACT any charges listed on the front of this statement which
— you have not recorded fsuch as service charges, aulomatic transfers,
——— electronic transactions, etc}.
—
— 5. ADJUSTED CHECKBOOK BALANCE:
— This balance should agree with lina 10, below.
— STATEMENT BALANCE
== 6. LIST your current stalernent balance as shown on the front of this
— statement. .
7. ADD deposits made, but not shown on this statement.
8, SUBTOTAL:

pe). SUBTRACT total from “Checks Outstanding.”

EF

E

TOTAL: pt 10. ADJUSTED STATEMENT BALANCE:

 

 

 

 

 

 

 

 

 

 

 

Transfer ta Line 9.

IN CASE OF IRREGULARITIES IDENTIFIED ON THIS STATEMENT

You must nolity us within 30 days of the date we mailed of made this slalement avaiable lo you
of any unauthorized or missing signature or alteration on @ check or othar improper charges
identified on this slalament or wilhin GO days in the case al unauthorized or missing
endorsement, Failure io notily us within iho proscribed time paricds or lo commence action
agains! us within 90 days alter notice te us will precluda you fram asserting claims against us
basod on such checks o chargas.

iN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTROWIC TRANSFERS
OR PERSONAL CREDIT LINE TAANSACTIONS

# you think your statement or receipt 3s wrong, or if you naed move information ebaut a transfer
on this statement or on 4 raceipt, please telephone or wrilé us. Pleasc use ihe telephone numbar
or adcress bated an ihe front of this statement 10 cantecl us es 00n 88 you can, We must hear
from you no later than 60 days afier wo sent you the FIAST statement on which the
Problem or error appeared.

1. Tel us your name and account number,

2. Describe the error or transfer you are uneuio aboul, and explain ag clearly as you can why
you betieve there is an errar of why you need more informatian.

3. Tell us the dofar amount of the suspected errar.

We will investigate your complaint end correct any anor promplly. il we take more than 10
business days to do Ihis, wa will recredi your account for (ho amount you think is in error, 80 that
you will have use of the maney dusing the time if lakes us to complete our investigation.

FOR PERSONAL CREDIT LINE ACCOUNTS:
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR PERSONAL CREDIT LINE

(This ig a Summary of Your Gilling Rights}.
{you think your stalamant is wrong, or you noed mora information about a iansaction on your

 slalemani, wrilo us al the addross on tha front ol this stalament as scan as possible. Wo musi

hoar from you no Ipler than 60 days aftor we sent you tho first stalomont on which tho
egfor of problem appoarad.

This balance should agree wilh line 5, abave,

You can talephone us but doing so will not prasarve your hghls. in your latte, give us the
following information.

1. Your name and account sumber.

2. The dolar amount of the suspected errar.

9. Describe the error and explaln, if you can, why you boReve hare is an eros, H you need
more information, describ the item you are unsure about,

You do not have to pay any amount in quastion while we ora investigating, but you are still
chligatrd to pay tha parts of your dill that am nnt In question. While wa Investigate your question,
we cannot reper you a8 delinquent of take any acilon to collect the amourd you question. I you
have authorized us 10 pay your minimum monihly payment auiomalcally by charging your
deposit account wiih us, You can stop payment on any emaunt you think fs wrong. To slop the
payment, your lelter must roach us three business, days belore {he aulomalic paytnent is
scheduled {9 occur.

PERSONAL CREDIT LINE FINANCE CHARGE CALCULATION

How Finance Charge {tf Any) ts Calculated: If this statement includes dilting infarmation
regarding a porsonal credit tine (he finonca charge jor cach statement {loan} period is calculated
by applying the Averago Oaily Dalanca Malhod. Tha finance chargo on your crodit line Is
calculated by oppiying the daily periodic rate to the *Average Daily Balance” af your abcount,
Including currant transactions, multiplied by ino number al days in tho billing cycle, To gol tha
“Averaga Cally Balances," wo taka the beginning balance ol your account pach day, add any now
advances, advance joes, and onnual foes, and then sublracl any payments or crodiis, This gives
us tho daily balariea. Any late foes or unpaid finance chorges incurrod during that billing period
are not includod in tha dally balance. Then, we add up etl tha daily balances fer the billing cycle
and divide Ihe lola! by the number of days jn Ihe billing cycle. This gives us tha “Avarage Daily
Balance” or “Balance Subject io Finance charge.” Payments raceived during regular banking
hours at all of our full service officas will be credited on tha same banking day, Paymants
received afier ragutar banking hours will be credited an tho next banking day.

We may report informalton sbout your Money Reserva account fo credk bureaus, Laic
paymonts,. missed paymonis, or olher dafaults an your account may ba mllected in your
tradi report,

Pioase nolily us if wo rapert any inaccurate Information aboul your accounts) to a

eredit bureau. Your written notice describing the specific inaccuracy should be sent to us al tha
foliowing address: California Bank & Trusl, PO Gox 25787, Sali Lake City, UT 84125-0787.

_ Exhibit K, Page 000304

Doc 92

0045507-0000001 0065811
     
  
 

Fifed 09/2) 24,

ase 2:17-cv-01123-WBS-DB Dogyenenioseocriled 10/15/19 Page 397 of 481 Doc 92
CiB

Statement of Accounts
CALIFORNIA | BANK Page 1 of 1

This Statement: March 31, 2010
TRUST Last Statement: February 26, 2010
PO, Box 489, Lawndale, CA 90260-0499

Account 7631

DIRECT INQUIRIES TO:

Customer Service 1 (800) 400-6080
0069036 . 409 1-06-0200-CBT-PGO019-00000

INTERNATIONAL MANUFACTURING GROUP INC
§231 PLEASANT OA
SACRAMENTO CA 95822-2541

Arden Way

1800 Arden Way
Sacramento, CA 95815-5002
(916) 929-3200

 

SUMMARY OF ACCOUNT BALANCE Be ar
Checking/Savings Outstanding

 

Account Type Account Number Ending Balance Balances Owed
Analysis Checking 7631 : $7,283.08
ANALYSIS CHECKING 7631 : “4030
Previous Balance Deposjts/Credifs Charges/Debits Checks Processed Ending Balance
1,833.08 30,000.00 24,550.00 0.00 7,283.08
. SEPOSITICREDI : UE LUG EL EU UD EGER EU NUE REA EA PR END EE ECL GE EM ES DBL E EEL EE DE EEE ECE ARLE EOIEDE ELLOS OT PECL SEEDER EEOC OEE TEOEE TE ECAC TOES REECE CASE
Date Amount Deseription
03/23 30,000.00 INTERNET XFER FROM DDA ***48471 ID: 000002424 2302602804
2 CHARGES/DEBITS
Date Amount Description
03/23 41,913.89 LOAN PAYMENT ID: 082165805 2302603163
03/23 42,636.11 LOAN PAYMENT [D: 082170113 2302603183
0 CHECKSPROGESSED.s—C—SSS—<‘<;<;<
There were no transactions this period.
INSUFFICIENT FUNDS (NSF) & OVERDRAFT (OD) FEE TOTALS
This Statement Period 7 Year-to-Date
Total OD & NSF - items Pd $0.00 $0.00

Total NSF- lfems Rt $0.00 $0.00

DAILY BALANCES

DATO. eects eee EIBNCE
03/23 T,283,08

Exhibit K, Page 000302

(ENDER ©§ MEMBER FDIC 0069036-0000001-0131754
Filed o9/21/1@-ase 2:17-cv-01123-WBS-DB Dassen 02aocF iled 10/15/19 Page 398 of 481

UDA

An Easy Approach To Balancing Your Account

 

 

To reconcile your checkbook balance to your statement balance: Mark off each entry in your check register that has been charged to your
account during the statement period. List the checks you have written, bul are not yet charged to your account in the “Checks Ouistanding” column

below. Then, foilow the instructions in lines ¢ thraugh 10.

 

CHECKS OUTSTANDING

CHECKBOOK BALANCE

 

Chack Number Check Amount 1.

LIST your checkbook balance.

 

2. ADO any deposits of other eredits listed on the front of ihis statement
which you hava not recorded in your checkbook (such as payroll credits
or olher direct electronic deposits}.

 

3, SUBTOTAL:

 

4, SUBTRACT any charges listed on the front of this statement which
you have not recorded (such as service charges, automatic transfers,
electronic transactions, ec). :

 

 

5. ADJUSTED CHECKBOOK BALANCE:

A

 

This balance should agree with ling 10, balow,

 

STATEMENT BALANCE

 

slatement.

6. LIST your current statement balance as shown on the front of this

 

7. ADO deposits made, but not shown on this statement.

 

8. SUBTOTAL:

 

9, SUBTRACT total from “Checks Outstanding.”

 

 

 

10. ADJUSTED STATEMENT BALANCE:

Dee ee ee ee ee ee eee

A

 

 

Transler fo Line 9.

IN CASE OF IRREGULARITIES IDENTIFIED ON THIS STATEMENT

You must notify ug within 30 days of the dale we maied or made this stalement available to you
of any unauihorized or missing signature or alieralian on @ check of other improper charges
entilied on this sinlement ar wilhin 60 days in lhe case cf unauthorized or missing
endorsemenl. Failura to notify us wiihin ino prascibed time periods or fo commonce action

“against us wiihin 90 days afier notice to us will preclude you trom asserling claims against us.

based on such checks or charges.

IN CASE OF ERRORS OF QUESTIONS ABOUT YOUR ELECTRONIC THANSFERS
OR PERSONAL CREDIT LINE TRANSACTIONS

If you think your stalemant or receipt is wrong, or ff you need more information abaul a transfer
on ihis sialement or ona foceipt, please telephone or write us. Picase use Ihe telephone number
ot address fisted on the front of this slatament to canlact us as soon as you can. We must hear
from you no later then 60 days altar we sent you the FIAST statement on which the
problem or error appeared. ‘

+. Tellus your name and account number.
2. Deseribe the error or Iranséer you are unsure aboul, and explain ag clearly as you can why
you believe there is an error or why you need moze information.

3. Tell us ihe dollar amount of the suspected error.
We will invesligale your complaint and correct any otror promptly, i wo take more than 40
business days ta do this, we will recredit your account for the ammount you ihink is in evror, sa that

you wit have use of the maney during the time it lakes us fo complsie our investigation.

FOR PERSONAL CREDIT LINE ACCOUNTS:

_ IN CASE OF ERRORS OF QUESTIONS ABOUT YOUR PERSONAL CREDIT LINE

{This fs a Summary of Your Billing Rights}.

H you think your statement is wrong, or you neod more informalion about a transaction on your
slalomoni, waito us a1 iho addvoss an tha [ron{ of this slatomoni as soon as possible, Wa must
fear from you no faler than 60 days aller wa sont you tho firs! statement on which the
error or problam appoarad,

This baiance should agree wilh line 5. above.

You can telaphone us but deing so will nol preserve your righis. in your lela, give us tha
following information.

+. Your name and account number. .

2. The dollar amount of the suspected error.

4. Desctibe the error and expiain, 1 you can, why you believe there ts an cor, f you need
mora information, daseribe the itam you sre unsure about.

You do not have to pay any amount in question whila we are investigating, bul you are sil
ahligatad to pay tha pans of your bill that are notin question. While we investigate your quastlon,
we cannot apart yny as daiinquent or take any aciion lo collect tha amount ynu question, if you
have authorlzed us to pay your minimum monthly payment automatically by charging: your
deposil account wilh ug, you can stop payniatt ori any amount you think is wrong. To stop the
payment, your Igiter must teach us throe business days before (he automalig payment is
schedulod to occur.

PEASONAL CREDIT LINE FINANCE CHARGE CALCULATION

How Finance Charge {if Any} is Calculated: Wt is statement inctudes biting information
Tegarding a personal credit ling fio financo charge for cach stateinant {oan) period is calculaled
by apptying Iho Avarago Daily Dalanco Molhed. Tha finance charge on your credit line Is
caleulated by applying ihe daily peniedic rate jo the “Averoge Daily Satance” of your accounl,
including curton transactions, muttiptiod ‘by the numbor of deys in the billing cya. To gat tha
“Avoraga Daily Balance,” we take the beginning balance of yaur account ench day, add ony neve
advancos, advonce 1e95, and annuol fees, and then subtract any payments or credis. This gives
us tha daily balanoe, Any late fogs of unpaid finance charges incurred during (hat biting goriod
are noi indudod In the dally balance, Then, we acid up ail he daily balances [or the billing cycle
and divido tha fogat 5y the qumber of days in tha biling cygla. This gives us ihe “Avarage Deity
Balance” or “Balance Subject! to Finance charge.” Paymenls soceived during tegular banking
hours at ail of our full sarvica officas wilf be credited on the sama banking day. Payments
received atler regular banking hours will bo credited on the next banking day.

We may report information about your Money Reserve account to eredit bureaus, Lole
paymonis, missed payments, of other deéfgulls on your accounl May be rellecled in your
credit (eporr. :

Please notify us Hf we feport any inaccurale Information about your accounts) to a

credit bureau. Your written potice descriping the specific inaccuracy should ba sant to us at ihe
following address: Calitamia Bank & Trusi, PO Gox 26787, Salt Lake City, UT 84128-0787.

Exhibit K, Page 000303

0069036-0000001-0131754
ase 2:17-cv-01123-WBS-DB DBagtunenbagaoFiled 10/15/19 Page 399 of 481 Doc 92

Statement of Accounts
CALIFORNIA | BANK . Page 1 of $
This Staternent: April 30, 2016

TRUST Last Statement: Maren 31, 2010
P.O. Box 489, Lawndale, CA 90260-0489

   
  
 

Filect 09/2016
CIB

Account 7634

DIRECT INQUIRIES TO:
Customer Service 4 (800) 400-6080
0045362 4121-06-0200-CBT-PG0019-00001

INTERNATIONAL MANUFACTURING GROUP ING
5231 PLEASANT DA
SACRAMENTO CA 95822-2541

Arden Way

4800 Arden Way :
Sacramento, CA 95815-5002
(976) 929-3200

 

SUMMARY OF ACCOUNT BALANCE
Checking/Savings Outstanding

 

Account Type Account Number Ending Balance Balances Owed
Analysis Checking 7631 $2,184.69 :
ANALYSIS CHECKING 7631 PO ggg
Previous Balance Depasits/Credits ChargesDebits Checks Processed Ending Balance
7,283.08 1,526,000,00 1 531,098.39 0,00 2,184.69
5 : SEPOSI TSiCRED vs Sede EGO GEE Gen NCE cuu dey GGERODAGLAGEEE EEG AENENS CHR EC EI EGOLAUS EEE: REOS ONCE D/ ECG ESE SG ROL EEIEBELEES URES E UES ODA SLES ALPE LELELI SEL TE ATER EEC ene get nee
Date Amount Desenption ; ,
04/13 45,000.00 INTERNET XFER FROM CDA ***4841 ID: 000002498 2302700464
04/21 41,000,00 INTERNET XFER FROM CDA WANNAS ENTER ID: 000001690 2302901666
0427 4,500,000.00 TELLER XFER FROM CODA *"*8679 ID: 000005497 2302901254
& CHARGES/DEBITS
Date Amount Descrption /
04/01 6,278.12 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01660680001 25017100080
04/13 12,636.80 DEBIT MEMO 5370041430
04/21 ; 12,828.47 LOAN PAYMENT ID: 111135547 2302902427
04/27 1,464,355.00 LOAN PAYMENT ID: 147154504 2302902939
04/29 10,000.00 INTERNET XFER TO DDA WANNAS ENTER iD: 000001608 2302200539
04/29 25,000.00 INTERNET XFER TO DDA ***4841 ID: 000004877 2302200535
6 CHECKS PROCESSED ee
There were no transactions this period.
INSUFFICIENT FUNDS (NSF} & OVERDRAFT (OD) FEE TOTALS
This Statement Period Year-to-Date
Total OD & NSF - items Pd $0.00 $0.00
Total NSF- items Rt $0.00 $6,00
SAIL BALAN ks cece cba EG UREN ELEN EO EGG AEN EEE; E EEE CUE EE EEE ED TIDE RE, E080 LE LST E DOE EOI EE LGET ORT P EEC E ELE OEEEOLED DEDEDE LETTE ELSE ESE ESCETEEE TAS EA ECL L ALG ERE GAEL GG
DatC Le ueer ee SHEA! DAME. eas cceeeetern eee Balance DEE cere re veers Palanice
04/01 4,004.96 04/27 4,539.69 04/29 2,184.69

04/3 3,368.16 04/27 - 37,164.69

Exhibit K, Page 000304

D

CENBER = MEMBER FDIC 0045362-0000001-0080298

my;
&
feat
Filed 09/21/1¢eaSe 2:17-cv-01123-WBS-DB QogesnanddggcFiled 10/15/19 Page 400 of 481

yer,

INNA

 

An Easy Approach To Balancing Your Account

 

To reconcile your checkbook balance to your statement balance: Mark off each entry in your check register that has been charged to your
account during the statement period, List the checks you have written, but are not yet charged to your account in the “Checks Outstanding” column

below. Then, follow the instructions in lines 1 through 10.

 

CHECKS OUTSTANDING

CHECKBOOK BALANCE

 

Chack Number

Check Amount

1. LIST your checkbock balance,

 

2

ADD any deposits or other credits listed on the front of this statement
which you have not recorded in your checkbook (such as payroll credits
or other direct electronic deposits).

 

3. SUBTOTAL:

 

4. SUBTRACT any charges listed on the front of this statement which
you have not recorded {such as service charges, automatic transfers,
electronic transactions, etc}. ‘

 

 

5, ADJUSTED CHECKBOOK BALANCE: .

 

This balance should agraé with fina 10, below.

 

STATEMENT BALANCE

 

statement.

6. LIST your current statement balance as shown on the front of this

 

7, ADD deposiis made, but not shown on this statement.

 

8. SUBTOTAL:

 

. SUBTRACT total from “Cheeks Outstanding.”

 

 

~Y

10, ADJUSTED STATEMENT BALANCE:

 

 

 

Transfer to Line 9.

iN CASE OF IMREGULARITIES IDENTIFIED ON THIS STATEMENT

You must nolily us within 30 days of tho date vo mailed of made his stalemant available te you
bf any unauthotized or missing signature or alleration an a check or othar improper charges
identilied on this sialemem or within 606 days in the case of unauihonzed of missing
endorsoment. Failure to nolity us within the prescribed time periods or to commence action
against us within 90 days alter hotice to us will preclude you from assening claims against us
based an such checks or charges.

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS
OR PERSONAL CREDIT LINE TRANSACTIONS

If you think your statement or raceipt ig #fong, or # you mead more information about a transfer
pn this slalement of on a reeeip!, please telephone of wile us. Please use (he telephone number
or address fisted on the front of this slalement to contac! us as soon as you can. We must hear
fram you no Jater than 60 days after we sont you the FIRST statement on which the
problem or error appeared. .

4. Toll us your name and eccounl number.

2. Describe the ecror or translor you are unsure aboul, and explain as clearly as you can why
you betieve ihere is an error of why you need mota Information.

3. Tell us the dofar amount of the suspectad error.

We will investigate your complaint and correct any ctror promptly. H we lake more than 10
business days lo do this, we will recredil your account for the amount you Think Is in error, 50 that
you will have use of Ihe money during the lime i takes us to compteic our investigalion.

FOR PERSONAL CREDIT LINE ACCOUNTS:

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR PERSONAL CREDIT LINE
(This is a Sumeary ef Your Biting Rights). .

If you think your stalomont is wrong, or you mood mero intormalion aboul a transection on your
slaloment, write us af ihe address on tha front of this statameni as soon as possiblo. Wa must
haar from you no later than 60 days afler we gent you the first slalemant on which tho
error or problem appeared,

This balance should agree with line 5, above,

You can telaphoane us but doing so will nol preserve your fights, In your letter, give us the
follawing information,
1. Your name and account number, -
2. The dollar amount of the suspected error.
3. Describe the error and explain, If you can, why you believe there is an errar. I you need
tora information, dasczibe the ilem you ara unsure about.

You do not have to gay amy amount in question whila we are investigating, dul you are stiff
nhligatad to pay the pans of your hill that ava nar in questinn. While wa investigate your quEsthon,

we cannot feporl you a8 dolinquent or take any acilon to collect the amnunt you question. If you

have authored us to pay your minimum monthly payment aulomatically by charging your
Gepost account wil us, YoU can stop paymen! on any amount you think is wrong. To siop the
payment, your falley myst reach us three business days belore ihe automatic payment is
schedyled to occur.

PERSONAL CREDIT LINE FINANCE CHARGE CALCULATION

How Finance Charge (¥ Any) je Cafeulated: i (his statement includes biting information
regarding a porgonad crodit line the finance charge for each statement {loan} period is calculated
by applying [ha Average Daily Balance Method. Tho finance eharga an your crodil Jing is
calculated by applying the daily pariodic rale to the “Average Daily Bajencs” o! your account,
including ¢currani {ransactions, multipHod by tho number ol days in Uno billing cycle. Ta gat tho
“Average Cally Balances,” we tnke the beginning bafanca of your account oach cay, add ohy new
advances, advance 099, and annual fees, and then subtract eny paymants of credits. This gives
us tho daily balanon, Any late foas or unpaid finance charges incurred during that billing period
ara net includod in the dally bafanca. Then, we add up all the daily balances for the biting cycle
and divide Ihe ictal by {ha number of days in tha billing cycle. This gives us tha “Average Daily
Batanco” or ‘Balance Subject 10 Financo charge.” Payments recoived during regular banking
hours at all of cut full servica officas wiit be eradilad on the same banking day, Paymants

received afer regular banking hours will be credited on the next banking day.

We may report Information about your Money Reserva account to credit bureaus. Late
payments, missed paymonts, or olher dolaults gn your account may be reflected In your
crochet report

Ploaso notify us It wo reporl any Inaceurate information obout your account(s) to a

eradit bureau. Your written notice deseribing the specilic inaccuracy should be seni lo us at the
following address: California Bank & Trust, PO Box og7A7, Sali Lake City, UT 84125-0787.

Exhibit K, Page 000305

Doc 9?

00-1536 2-0000001 -0080298
F

Lb)

SE

MEMBER FDIC

my]

ase 2:17-cv-01123-WBS-DB Dossenemb4egcFiled 10/15/19 Page 401 of 481 Doc 92
Statement of Accounts

C | B)} CALIFORNIA | BANK — Page 1 of 1

This Statement: May 28, 2010
Last Statement: April 30, 2010

  
 
 

TRUST

PO. Box 489, Lawndale, CA 90260-0489
Aecount 7631

DIRECT INQUIRIES TO:

. Customer Service 1 (800) 400-6080
0044277 4149-06-0030-CaT-PGOd19-00002

INTERNATIONAL MANUFACTURING GROUP ING
5231 PLEASANT DR
SACRAMENTO CA 96822-2544

Arden Way

1800 Arden Way
Sacramento, CA 95815-5002
{916} 929-3200

 

SUMMARY OF ACCOUNT BALANCE
Checking/Savings ' Outstanding

 

Account Type Account Number Ending Balance Balances Owed
Analysis Checking 7631 $3,331.20
ANALYSIS CHECKING 7631 , Og
Previous Balanee Deposits/Credifs Charges/Dabils . Checks Processed Ending Balance
2,184.69 29,500.00 28,353.49 0.00 3,331.20
3 : OS ooRED We See O ee UME EEUU EERO ENE ENCED; EAE EG AGEL EEE EE ED EE IAEA ERED, , CHEE ELDER AIDA CUE HA CREE CREE OE LL ECU ERECT EEO E ECE EEEEL ERT EOSIEEES ELE STEELE GEER EEE AES
Date Amount Deseription
O5/07 13,000.00 TELLER XFER FROM DDA ***4841 ID: 000007054 2302504298
O5/10 12,000.06 INTERNET XFER FROM DDA **4841 ID: 000001433 2303400216
05/18 4,500.00 INTERNET XFER FROM DDA ***4841 ID: 000001454 2302603338
3 CHARGES/DEBITS
Date Amount Descrpilon
o5/07 12,229.17 DEBIT MEMO 5370303580
O5/07 12,209.73 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01818039004 2501200070
05/18 3,914.59 DEBIT MEMO 5380830260 .
» Gners Bec keSeo Wee eee e eae EARLE EERO E ERE EE EERE EEE EEE EEEESA ERED DE EAE E CEES
There were no transactions this periad,
INSUFFICIENT FUNDS (NSF) & OVERDRAFT {OD} FEE TOTALS
This Statament Period : Year-fo-Date
Total OD & NSF - Items Pd $0.00 $0.00
Total NSF- Items Rt $0.00 $0.00
ANY BALA NG eS voce cee eae e EO RU EEEU EN UEENEEAELEEGEEEEEA;IEREEA EES EEF EL; HEE RETO EEG EA EOD EDT (DEEP EOE CE UTED ERED CEE CCE TELELECEE DEL EG CES DETR: EELEUISEL ETERS ETTEEESES ETT Se
DatO eee Balance DALE... cece Balance DER as. cccecesrernees Salance

OS/07 -9,254,24 5/10 2,745,79 O58 3,331.20

Exhibit K, Page 000306

Q044277-0000001-0074327
Filed 09/21/16-ase 2:17-cv-01123-WBS-DB Dogsengsuotaacriled 10/15/19 Page 402 of 481

ir

 

ae
a
nan
ne
ee
eR
ew
en
er
eel
nT
TT
Fee
a eaaad
ee
eee
(emanmemmpenel
eNEEEee
a
eeaeaamamnad
aan
tert

 

An Easy Approach To Balancing Your Account

 

To reconcle your checkbook balance to your statement balance: Mark off each entry in your check register that has been charged to your
account during the statement period. List the checks you have written, but are not yet chatged to your account in the “Checks Outstanding” column

below. Then, folfow the instructions in lines 1 through 10.

 

CHECKS OUTSTANDING

CHECKBOOK BALANCE

 

_

Check Amount

Check. Number

. LIST your checkbook balance.

 

nh

. ADD any deposits or other credits listed on the front of this statement
which you have not recorded in your checkbook (such as payroll credils
or other direct electronic deposits}. :

 

3. SUBTOTAL:

 

4, SUBTRACT any chargss listed on the front of this statement which
you have not recorded (such as service charges, automalic transfers,
electronic transactions, etc).

 

 

5. ADJUSTED CHECKBOOK BALANCE:

 

This batanes should agree with jing 10, below,

 

STATEMENT BALANCE

 

siatement.

6. LIST your current statement balance as shown on the front of this

 

7. ADD deposits made, but nat shown on this statement.

 

8. SUBTOTAL:

 

. SUBTHACT total from “Checks Outstanding,”

 

 

~Y

 

10, ADJUSTED STATEMENT BALANCE:

 

 

Transfer fo Line 9,

IN CASE OF IRREGULARITIES IDENTIFIED ON THIS STATEMENT

You must notily us within 30 days of the dale vq mailed or made this stalemont available to you
of any unauthorized or missing Signaluye or alleration on a chack or other improper charges
identified on this sialameni or wilhin 60 days in tha case of unauthorized of missing
endarsomoanl, Failura to nolify us within the proscribed time perieds or fe commence aclion
agains! us within 80 days after notice to us will prechide you from asserting claims against us

based on such checks or chargas.

IN CASE OF ERRORS OF QUESTIONS ABOUT YOUR ELECTRONIC THANSFEAS
OR PERSONAL CREDIT LINE TRANSACTIONS

If you think your stalament or receipt is wrang, or it you need mote information about a transfer
on this stalement of on 4 receipt, please talaphane or write us. Please use the (clephone number
ot address tisted on the front of this sl@iament to contact us as scon as you can. We must hear
from you no later than 60 days after we gent you the FIRST statement on whieh the
problem or error appearad.

1. Tell us your name and pecount number.

2. Dascriba tho error or Uanslor you are unsure aboul, ond explain as clearly as you can why
you believe thera is an arror or why you naed more information,

3. Tell us ihe doar amount cf the suspected error.

We will investigate your compiaial and correct any enor promptly, If we take more then 10
business days to do this, we will recrodit your account for the amount you think Is in error, so that
you wif have use of the money during se timo it 1akas us to complete our investigation.

FOR PERSONAL CREDIT LINE ACCOUNTS:

iN CASE OF ERRORS OR QUESTIONS ABOUT YOUR PERSONAL CREDIT LINE
(Thts Is a Summary of Your Billing Rights).

if you lhink your slalamont is wrong, Gt you noed morc information about a jrangaction on your
stalomant, write us at the address on tho fron of (his slatemont as soon as possible. We must
hear from you no lator than 60 days after wo sent you the first statomont on which tha
srror of problam appeared. .

This balance should agree with fine 5, above,

You can telephone us but doing so will not preserva your rights. in your letter, give us the
foltowing information.
1, Your name and account number.
“2. The dollar arnount of tho Suspecied aricr, :
3, Describe the error and explain, H# you can, why you believe there 1s on ener. I! you'need
more information, describe the hem you are ungura about.

You do not have io pay pny amount in question white we are investigaling, bul yon ara stilt
obligated to pay the pans of your bil! that ara not in question. While wa investigate your question,
we cannot report ynu as definquent or take any acilon 19 collect the amount you quastlon, H you
have authorized us to pay your minimum monthly payment automatically by charging your
deposi account with us, you can stop payment on any amount you Think Is wrong. To slop lhe
payment, your ieller must seach us three business days before the automatic poyment is
scheduiod fo occur.

PERSONAL CAEDIT LINE FINANCE CHARGE CALCULATION

How Finance Gharga (if Any) fs Caiculatad: It this statement includes billing infarmation
regarding a personal cradit line the finance charga for each slalement (oan) perod is calculated
by applying tho Average Dally Balance Method. Tho finance chargo an your crodi lino Is
calculalad by applying (he dally periodic rale fo the “Average Daily Dolanca” of your account,
including current iransaations, multiplied by she numbar of days in the billing cycio, To get tho
“Avernga Deily Balanes,” wa take tho beginning balance of your account each day, add any new
advances, advance feas, and annuni feos, and then subvact any paymants of cfadils, This gives
us tho daily balanco. Any late fees or unpaid financa charges incurred during that billing period
ava not Includnd in the dally balance. Then, we add up all the dally balances for the biling eycle
and dwide the tolal by the number of days in the billing cycla, This gives us the “Average Daily
Balance” of “Balance Subject to Finance charge." Paymanis tacoiyed during zegular banking
hours at all of our full services olfices wilt be cracited on tha same bartking day, Paymants
received aher raquiar banking hours wil be credited on the next banking day.

We may report information about your Money Reserve account to credit bureaus, Lale
paymants, missed payments, or other riefauits on your account may be reflected in your
credil report. .

Pioase notHy us if we report any Ineccurate informalion aboul your acegunt{s) ta 2

tredit bureau. Your written natica describing the specific inaccuracy should bé sent to us at the
following address: Catifornia Bank & Trust, PO Box 26787, Sail Lake City, UT 84125-0787.

Exhibit K, Page 000307

0044277-0000001.0074327

nae ee ee
Filed 09/2101,

:

oD!

   
  
 

ase 2:17-cv-01123-WBS-DB BogsunenbaggcFiled 10/15/19 Page 403 of 481 Doc 93

Statement of Accounts
CALIFORNIA BANK Page 1 of 3

This Statement: June 30, 2010
TRUST Last Statement: May 28, 2010
RO. Box 489, Lawndete, CA 90260-0489

an)

Account 763

DIRECT INQUIRIES TO:

Customer Service 1 (800) 400-6080
O068244 4182-06-0000-CDT-FG00 19-0000

INTERNATIONAL MANUFACTURING GROUP INC
‘5231 PLEASANT DR
SACRAMENTO CA 95622-2544

 

 

Arden Way
1800 Arden Way
Sacramento, CA 95815-5002
(918) 929-3200
SUMMARY OF ACCOUNT BALANCE ue a :
Checking/Savings Outstanding
Account Type . Account Number . Ending Balance Balances Owed
Analysis Checking 7631 * $1,297.73
ANALYSIS CHECKING 7631 De en 303.26
Previous Balance Deposits/Credifs Charges/Debits Cheeks Processed Ending Balance
3,331.20 ; 14,500.00 16,533.47 : 0.00 1,297.73
3 . posit SicReD perce ttneertnearnneernnne et ee ee A
Date Amount Description
06/18 42,500.00 INTERNET XFER FROM DDA ***4841.ID: 000001762 2302100554
06/21 2,000,00 INTERNET XFER FROM DDA ***4841 ID: 000001908 2303106096
2 CHARGES/DEBITS ,
Date Amount Description
06/18 3,816.41 LOAN PAYMENT iD: 169155550 2302103121
06/22 12,717.36 LOAN PAYMENT 1D: 173104017 2302901253
Creeks SOK Seco cece cece UO ULAR CENGE-GERN ED UG OE AP ENE AEES SD EE CUE DED IED EE GET OEE ECA ERES TEED E EOE OLO DED EE OESEELCARE TEETER ODER EES EOE TERETE LU SLL TEESE ERATE DETERS EE ESE
There were no transactions this period.
INSUFFICIENT FUNDS (NSF} & OVERDRAFT (OD) FEE TOTALS
This Statement Period Year-to-Date
Totat OD & NSF - Hems Pd $0.00 $0.00
Totaf NSF- items Rt $0.00 $0.00
SaILY SALANCES vou cuae ce ecu cee eee Uer ERAS ELEC DONDE; H IEEE EE DEERE ETE EEE EP EAE(; EG DOAHA OLA EL EERE EDS, O01 002 CEE CLERC EGOED TESA EEDEUALALEELELESEUSELI EES: CELLS REESE EE REEAET OT
Dat. Balance DANG... occ DaHBAGe DaltO..... eee Balance
O6/18 . 42,015.09 06/21 44,015.09 . O6/22 4,297.73
Exhibit K, Page 000308
MEMBER FDIC . 00662 XX-XXXXXXX-0103325
Filed og/at/1gCase 2:17-cv-01123-WBS-DB RegaenenhagooFiled 10/15/19 Page 404 of 481

An Easy Approach To Balancing Your Account

 

To reconcile your checkbook balance to your statement balance: Mark otf each entry in your check register that has been charged to your
account during ihe statement period. List the checks you have written, bul are nat yet charged jo your account in the “Checks Outstanding" column

below: Then, fcilow the instructions in lines 1 through 40.

 

CHECKS OUTSTANDING

CHECKBOOK BALANCE

 

 

~~

i

—
i
—|
—————
ot

 

Check Number Check Amauni 1.

LIST your checkbook balance,

 

 

 

 

2. ADD any deposits ar other credits listed on the front of this stalement
which you have not recorded in your checkbook (such as payrolt credits
or other direct electronic deposits).

 

3. SUBTOTAL:

 

 

 

 

 

4, SUBTRACT any charges listed on the front of this statement which
you have not recorded (such as service charges, automatic transters,
electronic transactions, etc}.

 

 

 

5. ADJUSTED CHECKBOOK BALANCE:

 

 

This balance should agree with line 10, belave.

 

 

STATEMENT BALANCE

 

 

LALA

statement.

6. LIST your current statement balance as shown on the front of this

 

7, ADD deposits made, but not shown on this statement.

 

8. SUBTOTAL:

 

SUBTRACT total from “Chacks Outstanding.”

 

 

ey 9.
j

 

 

TOTAL: F

10. ADJUSTED STATEMENT BALANCE:

 

 

 

 

Transfer ig Lira 9.

iN CASE, OF ERRORS INDENTIFIEO ON THIS STATEMENT

You must nolily ua within 30 days of the Gate we mailed or made this statement available to you
of any unauthorized or missing signature or altoration on a check or other improper charges
identified on this statement or within 60 days in Ine case of unaulnorzed or missing
andarsament. Failure to notily us within the prescribed lime perlods of to commence acion
againsl us within 90 cays ailer notice to us will preclude you trom assorling claims agains! us
based on such checks or charges.

iN CASE OF ERRORS OA QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS
OR MONEY RESERVE TRANSACTIONS

It you think your slatoiment or recaipt is wrong, or It you nood more information about a transfer
on this statement or of  racvipt, plense telephone oF wrile us. Please use the telephone number
of address listed on ihe Ironi of [nis sialement to conlaci us a$ s00n as you can. We must hear
from you mo later ihan 60 days afier we seni you the FIRST statement on which the
problem of orror appeared,

1. Tell us your name and account number.

2 Describe the sreor or tanstar yau are unsure abaul, and explain as clearly as you Can why
you balieve hare is an error or why you naed more information,

3. Tell us tne dollar amount of Ihe suspected error.

We will investigate your complaint and correct any error promptly. ff we take more |han 20
pusinass days to do this, wo will recredit your accaunt for thr amount you {hink is in array, 80 that
you wilt have usa of tha money during the time it takes us to complate aur investigation.

FOR MONEY RESERVE ACCOUNTS:

iN CASE OF EARORS OR QUESTIONS ABOUT YOUA PERSONAL CREDIT LINE
(This is a Summtary of Your Billing Rights).

{you think your statoment is wrong, or you road moro information about 8 vansaclion on your
glatement, wrilo us al the addrass on the font of iis slatomant as soon as possilio, Wo must
hese from you no later than 60 days after we Ben! you ihe first slatement on which the
efror or problem appoarcd.

This balance should agrée with ine 5, above,

You can telephone us bul doing so will nol preserve your rights, In your felter, givo us the |
Iollowing information.

1, Your nama and aecounl rumbar.

2. The dollar amount oj Ihe suapected error,

3, Oescribe the etror ang exptain, if you can, why you believe there Is an error. If you need
Inoro Information, describe tho tom you ara unsura aooU.

You do not have lo pay any amount in question while we are investigaling, but pou are still abligaled
fo pay Ihe parts of your bill hel are not in question. The chaege in question may remain on your
stalement, and we may continuo {o chafgo you interest on Ihat amoual. Bul, if we determine that
we made a mistake, you will nol have to pay the amount in question or any interes! or olhier fees
felated 0 that amount, While we invesligate your question, wa cannol report you as delinquent
or lake any action to collect the amount you question. You must notify us in wriing. You can
telephone us, but doing s9 will nol preserve your Tights. Contact us al California Bank & Trust, PO
Box 25787, Sait Lake City, UT 84425-0787,

MONEY RESERVE FINANCE CHARGE CALCULATION

How Finance Charge {it Any} fs Calculated: it this statement includes billing information
rogarding @ personal creoit line the finance charge jer cach statement (loan) period is catculated
by applying ihe Averaga Daliy Dalanee Mothod. Tho finance charge on your credit line Is
caleulaled oy applying the deily periadic role lo tne ‘Average Deity Balance” of your account,
including current Lansactions, mullipfied by lhe fumbar of days in the billing cycia. To gal ihe
“Average Dally Balanes” we toke the Doginning balance of your occoun! each day, add any now
advancos, advance teas, and annyat togs, and thon subiract any paymants of credits. This gives
us the dally balance. Any inte feos or unpald finance charges incurad during Wnal billing period
aro not indluded in the daily balance, Then, wo acd up all the daily balancas lor tho billing cyclo
and divide the total by tha number of days In the billlng cycle. This gives us the “Average Daily
Balance’ of "Balance Subject io Finance charge.” Paymants received during taguiar banking
hours at all of our fui sarvice olfeas will be creditad on tho same basking Yay. Payments
received after regular banking hours will be credited on the next banking day,

We may report informatian about your Maney Regerve account to credit hureaus. Lale
payments, missed paymaonis, or other defauits on your account may be reliected in your
credit report.

Plaase notify us if wa report any inaccuralo information abeut your atcount{s} to a

cradil bureau, Your written notice desenbing tha specific inaccuracy should be sent to us at the
tollowing address; Calitormia Bank & Trust, PO Dox 25787, Sat Lake City, UT 64125-0787.

Exhibit K, Page 000309

006874 4.00G0001-0103325

A
   
  
 

 

 

pubgf-ase 2:17-cv-01123-WBS-DB Logenenbagsoriled 10/15/19 Page 405 of 481 Dac 93
Statement of Accounts
C)B) CALIFORNIA] BANK Page 1 of 1
This Statement: July 30, 2010
TRUST Last Staternent: June 30, 2010
P.O, Box 489, Lawndale, CA 90260-0489 :
Account 763%
DIRECT INQUIRIES TO: .
Customer Service # (800) 400-6080
O044522 12.12-06-0230-€BT-PG0O19-00000
INTERNATIONAL MANUFACTURING GROUP INC
5231 PLEASANT OR
SACRAMENTO CA 95822-2541
Arden Way
1800 Arden Way
Sacramento, CA 95815-5002
(946) 929-3200 :
SUMMARY OF ACCOUNT BALANCE
, Checking/Savings Outstanding
Account Type Account Number Ending Balance Balances Owed
Analysis Checking 7631 $1,288.00
ANALYSIS CHECKING 76317 | 1030
Previous Balance Deposits/Creaits | Charges/Debits Checks Processed Ending Balance
4,297.73 17,500.00 17,509.73 0.00 . 1,288.00
. BEPOSHTSICREDI vs Le ca E EEG UEN ECON EGENANGEWEEEN | PEE EE EEE ED ENA ED EU EA EE DEE EE ENA OOE PEELED EEL U DEO IE ECC EE STEER REELED TEE CEES RC EEEL TELE RE ETE EE ELLER ESTEE LOE
Date Amount Description
O7/14 14,000.00 INTERNET XFER FROM ODA ***4841 ID; 000002836 2302800434
INTERNET XFER FROM DD< ***4841 ID: 000001322 2302800646

O7/16 3,500.00

3 CHARGES/DEBITS

Date Amount Description

aril 457.94 INT MEG GROUP INC LN#0168068-0001 LT CHGID: 195151830 2302803213
o7/t4 4,924.01 INT MFG GROUF INC LN#0168068-0001 INT ID: 195145508 2302803701
O7/T6 12,127.78 LOAN PAYMENT ID: 197105559 2302801695

0 CHECKS PROCESSED
There were no transactions this period.

INSUFFICIENT FUNDS (NSF) & OVERDRAFT {OD) FEE TOTALS

This Statement Period Year-to-Date
Total OD & NSF - fiems Pd $0.00 $0.00
Total NSF- items Rt $0.00 $0.00

DAILY BALANCES

DAE cee SalanAce Dat, eee Balance
O7/14 9,915.78 OTE 1,288.00

Exhibit K, Page 000310

MEMBER FDIC 0044522-0000001-0075157
Filed 09/21/16 ase 2:17-cv-01123-WBS-DB DesumpnhsagcFiled 10/15/19 Page 406 of 481

geese

1

An Easy Approach To Balancing Your Account

 

To reconcile your checkbook balance to your statement balance: Mark off each entry in your check register that has been charged to your
accaunt during the statement.period. List the checks you have weitlen, bul are not yet charged ta your account in the “Checks Outstanding’ column

below. Then, follow the instructions in lines 4 through 10.

 

 

CHECKS OUTSTANDING

CHECKBOOK BALANCE

 

 

Check Number Check Amount

1, LIST your checkbook balance.

 

 

 

 

 

2, ADD any depasits or other credits fisted on the fran! o! this statement
, which you have not recorded in your checkbook {such as payrell credits
or other direct electronic deposits).

 

3. SUBTOTAL:

 

 

 

 

 

4. SUBTRACT any charges listed on the [rant of this statement which
you have not recorded {such as service charges, automatic transfers,
eleciranic transactions, etc}.

 

 

 

5, ADJUSTED CHECKBOOK BALANCE:

 

 

This balance should agree wilh tine 10, below,

 

 

STATEMENT BALANCE

 

 

A

Slatement.

6. LEST your current statement balance as shown on the front of this

 

7. ADD deposits made, but not shown on this statement.

 

8. SUBTOTAL:

 

SUBTRACT total from “Checks Outstanding,”

 

 

peg.
i

TOTAL: r

 

 

 

 

10. ADJUSTED STATEMENT BALANCE:

 

 

Transfer to Ling 9,

IN CASE OF ERRORS INDENTIFIED ON THIS STATEMENT

You must notify us within 30 days of the cate we mailed or made this statement available to you
of any unauthorized or missing signaturo or alteration on a chock or other impropar charpos
Weriified on thig slatemeal or within 6G days in lhe case of unauthorized or missing
andorsaman, Failure to notity us within the prescribed {ime periods or ia commence action
against us within G0 days allor nolce to us will preclude you from asserling claims againsl us
based on such checks or charges.

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TAANSFERS
OR MONEY RESERVE TRANSACTIONS

I you think your slatoment er reecaipt ia wrong, ar il you noed mora information about a transter
on {hig slatement or on a receial. please telephone or write us. Plaase Use the lelephoae nuinber
or addross fisted on the front of this stalement (9 conlaci ys os soon as you can, We mus? haar
from you no Joter ihan 60 days alter we sent you the FIST siatement on which the
prablom or ezror appesred.

4. Teli us your name and account numbe-.
2. Deseriba the error or transter you are unsure abaut. and explain as clearly as you can why
you believe thery is an error ar why you need more information.

3. Teli us the dolar amount of the suspected error.

We wil investiqate your complaint and correct any error prompily. If we take mare than 10
pusinass days to do this, we will recredit your accaunt for tha amaunt you think js in error, so that
you will have use of tha money during the tina it takes us to complete our investigation.

FOR MONEY RESERVE ACCOUNTS:

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR PERSONAL CHEOIT LINE
(This is a Summary of Your Billing Righis).

I you think your staloment is wrong, or you need morn information nbout a {ransaclion on your
stalemant, write us ai the address on the fronl of his statement as s0an as possiblo, Wa must
hear frora you no, later than 60 days after we sent you the first elatement of which the
error or prebiem appearod.

This balanca should agree with line 5, above.

You ca telephone us but doing so wil nol preserve your aights, in your letier, givo us the
fofowing information.

4. Your name and account number,

2. The dollar amount ol ihe suspected ersor.

3, Oescribe the error and expiain, if you can, why you believe there is an error. if you need
tnare information, dascribo tho tom you aro ynsurd adoul. ,

You do nol haye to pay any amount In question while we are investigaling, oul you ara Bil obtigaled
to pay Ihe parts of your bil that are not in question, The charge in question may remain on your
stalemenl, and we may continue to charge you interest on that amount, Bul, if we determing thal
we made a mistake, you will not have to pay the amount in question or amy interes! or alher fees
reialed lo that amount. While we invesligaie your quostion, we cannol report you as delinguent
or take any action to ecllect the amount you question. You must nolify us in wriling. You can
telephone us, bul daing so will nol prasarve your fights. Contact us at California Bank & Trust, PO
Box 25787, Salt Lake City, UT 84125-0787, ,

MONEY RESERVE FINANCE CHARGE CALCULATION

How Finance Charge (if Any) is Cafcivated: II Ibis slatement includes billing information
regarding a personal credit ting the financo charge for each statemont {lon} pariod is calculoted
by applying the Avorage Daily Dalanca Method. The finance charge on your credit jine ts
calculated by applying the daily periodic rate lo tae “Average Oaily Balance" of your account,
Including currenl transactions, mulliptiod by the number of days in the billing cyc'e. To gel tha
“Averago Daily Balance,” we take iho beginning balance of your nerounl cach day, add any new
advances, Edvanco foos, and annual loos, and then subtract any paymonis or cradity, This givas
us ho daily balance. Any late less or unpaid finance chargas incurred during |nal billing padod
aro no} included in ho daily balance. Thon, we add wp ail iho daily balandes for ihe biting cycia
and divide the total by tha number cf days in the biling cycle. This gives us the "Averaga Dally
Baianca” or “Gatance Subjaci to Finance charge.” Paymonts cecaived during raguiat banking
hours at all of our Juli service officas wil be cradilad on tha same banking day. Paymants ,
received afler regular banking hovrs will be credited an the next banking day.

We may report information about your Maney Reserve account to credit bureaus, Lala
payments, missed payments, oF other defauiis on your account may be milecled In your
creeds repan. .

Please noilfy us if we report any inaccurate information about your account(s} io a

credil buraou, Your written notice deserbing the specific inaccuracy should be sent to us al the
following acdross: Califomia Bank & Trust, PO Bax 25707, Salt Lake City, UT 84125-0787.

Exhibit K. Page 000311

0044522-0000001-0075187
ase 2:17-cv-01123-WBS-DB DogsenpmosagcFiled 10/15/19 Page 407 of 481 Doc 93.

Statement of Accounts
CALIFORNIA | BANK Page 1 of 1

This Statement: August 31, 2010
TRusT Last Statement: July 30, 2010

   
  
 

ChB

P.O. Box 489, Lawndale, CA 90240-0489
Account 7631

DIRECT INQUIRIES TO:
Customer Service + (800) 400-8080
BO43863 4244-06-0200-CBT-PC0019-C0000
INTERNATIONAL MANUFACTURING GROUP INC
5231 PLEASANT DR
SACRAMENTO CA 95822-25414

 

 

Arden Way
1800 Arden Way
Sacramento, CA 95815-5002
(916) 929-3200
SUMMARY OF ACCOUNT BALANCE :
Checking/Savings Outstanding
Account Type . Account Number Ending Balance Balances Owed
Analysis Checking » 7631 $1,401.27
ANALYSIS CHECKING 7631 : oe 2 ae 408 a.
Previous Balance Deposits/Credits Charges/Debits Checks Processed Ending Balance
4,288.00 15,000.00 14,886.73 0.00 4,401.27

1 DEPOSIT/CREDIT

Date Amount Description
08/18 15,000.00 TELLER XFER FROM DDA ***48414 1D: 000000610 2302403598

2 CHARGES/DEBITS

Date Amount Description /
08/19 2,740.21 LOAN PAYMENT ID: 231083157 2302800573
08/19 12,146.52 LOAN PAYMENT ID: 231083319 2302800575

0 GHECKS PROCESSED
There were no transactions this period.

INSUFFICIENT FUNDS (NSF} & OVERDRAFT (OD} FEE TOTALS

. This Statement Period Year-to-Date

Total OD & NSF ~ iterms Pd $0.00 30.00

Total NSF- items Rt 30,00 $0.00

DAILY BALAN OES Cee EEE EDEN NNGG ENE GEE ERE EEAEEEEEERENLAENED CE DEMEEECAEL ODD CRIA EAAEEDEAREEAG HOLE OLED SLEEEDEEELCEEDPOPEUI TECH UISERIELT AL EVEUCEOEIPE DESH tere e ram e sche a eas
DSB. eee BANE Date. ecco IC!

08/18 16,288.00 08/19 1,401.27

Exhibit K, Page 000372

MEMBER FDIC 1043863 -COOOKH -0076204
Filed 09/21/16-ase 2:17-cv-01123-WBS-DB RogsengnosagcFiled 10/15/19 Page 408 of 481

An Easy Approach To Balancing Your Account

 

To reconcile your checkbook balance to your statement balance: Mark off each entry In your check register that has baean charged to your
account during the statement period. List the checks you have written, but are not yet charged to your account in the "Checks Outstanding” ccelumn

below. Then, foltow the instructions in fines 1 through 10. .

 

CHECKS OUTSTANDING

CHECKBOOK BALANCE

 

 

=

-

—
—.
—e
—
——
|
—e

Chack Number Gheck Amount

1, LIST your checkbook balance.

 

 

 

 

2, ADD any deposits or other credits listed on the front of this stalement
which you have not recorded jn your checkbook (such as payrol credits
or other direct electronic deposits).

 

 

3. SUBTOTAL:

 

 

 

4. SUBTRACT any charges listed on the front of this statement which
you have nc! recorded (such as service charges, aulomalic transfers,
electronic transactions, etc}.

 

 

 

 

5. ADJUSTED CHECKBOOK BALANCE:

 

 

 

This balance should agraa with ng 10, below.

 

 

STATEMENT BALANCE

 

 

CT

statement.

6. LIST your current siatement balance as shown on the front of this

 

7. ADD deposits made, but not shown on this statement.

 

8. SUBTOTAL:

 

SUBTRACT total fram “Checks Outstanding.”

 

 

m8.
J

 

 

 

 

TOTAL: r

10, ADJUSTED STATEMENT BALANCE:

 

 

Transfer te Line 9.

iN CASE OF ERRORS !NDENTIFIED ON THIS STATEMENT

You musi notify us within 30 days of the Gate we mailed or made this statement available to you
of any unauthorized or missing signawre or allaralian on a check or other improper charges
idertified on (his statement or wilhin 60 days in Ihe caso of unauihorized or missing
endorsement. Failure to ootity us within the prescribed lima perlods or to commence action
aga:nst us within 90 gays aner notce to us will praclude you from assering ciains agains! us
based on such checks or charges.

IN CASE OF ERRORS OA GUESTIONS ABOUT YOUR ELECTRONIC THANSFERS
OR MONEY RESERVE TRANSACTIONS

If you think your statement or receipt is wrong, or if you need more information about a transfer on
Inds statement or on 2 recelpl, piease telephane or write us. Phrase use ihe telephone number or
address fisted on the fronl of this slalement to contact us as you can. We must hear from you na
tater than €0 days alter we sent you the FIRST statement of Which fhe probiam ar errar
appeared, The provisions in this parsgraph do not apply to business of other non-parsonat
gecounta. The sewers afthose accounts must settle all unauthorized transactions of errors
within 24 hours of receipt of the item pasting in order to be returned.

1. Tellus your name and account aumber.

2. Daseribe the error of transtar you are unsuré about, and explain as clearly as you can why
you doliave thera is an error or why you need more irilormalion,
3. Tell vs the dollar amount of the suspected errer.

We will investigate your complaint and correct any esror prompily, HW we take more than 10
businass days to do this, wo wili recredit yaur account for tho amount yau think is In orror, so that
you will have uso of tho money during tho tima ft takes us to complata our invesligatian.

FOR MONEY RESERVE ACCOUNTS:

IN CASE OF ERAOAS 0A QUESTIONS ABOUT YOUR PERSONAL GREDIT LINE
{This is a Summary of Your Gilling Rights).

if you think your skitement is wrong, of you need more information aboul a iransaction on your
siaiement, write Us af the address on the {rant of this slalemant os soon as possible. Wo must
hear from you no tater than 60 days afler we sent you Ihe first statement on which the
orror of problem appoared.

This baiance should agree with line 5, above.

You can telephone us but doing eo will not preserve your righis. (In your taller, give us the
foijewing infarmatian. ,
“1. Your name and aecount number.
2. The dollar amount of the suspected error.
3. Describe ihe error and expiain, if you con, why you believe there is an ero. ff you need
mora information, dascribe tha item you are unsure about.

You db not have fo pay eny amount in question while we are investigating, bul you are sii obligated
fo pay the parts of your bill that are not in quesilon, The charge in question may remain on you!
statement, and vo may continue ta charge’ you interes! on thal amour. But, if we determine that
we made a mistake, you will not have to pay the amount in question or any interest or other fees
telated to thal amount. While we inmeestigate your question, we sannal report you ag delinquent
or take any setion to collect the amount you question. You must notify us in writing. You can
telephone us, but doing so will not presorve your sights, Conlact us at California Bank & Trust, PO
Box 25787, Sait Lake City, UT 64125.0787,

Balance Subject to Interest Rate: We use the method caited “average daily balance”, {including
current transactions} ta calculate the daily balance. {f you have any further questions about
(he methed and how rasulting interest charges ate dolormined, please fra? flee lo contact us
at 1-BO0-400-6080.

We may zepart Infarmaiion about your Money Airgerve account to credit bureaus. Law
payments, missod payments, or ottwr defauke of your acount may be mflastud in your
crewit rapa.

Plense notify us 1 we report any inaccurate information about your accoynt{a) to @

credit bureay, Your written notice describing the specilic inaccuracy should be seni lo us al the
follovring address: Calfarnia Bank & Trust, PO ox 25747, Salt Lake Cily, UT 44325-0787.

Exhibit K, Page 000343

Doc 93

004386 3-QO0000 1-0076204
E
i
i

my
=}
MH;
zi

~ase 2:17-cv-01123-WBS-DB Dogsmesioeeociled 10/15/19 Page 409 of 481 Doc 93
Statement of Accounts

C B) CALIFORNIA | BANK Page tof f

This Statement: September 30, 2010
Last Statement: August 37, 2010

   
 

TRUST

P.O, Box 489, Lawndale, CA 90260-0489
Account 7631

DIRECT INQUIRIES TO:

. Customer Service 4 (800) 400-6080
0067592 4274-06-0200-CBT-PSO0 19-00000

INTERNATIONAL MANUFACTURING GROUP INC
5231 PLEASANT DR.
SACRAMENTO CA 95822-2541

Arden Way

7800 Arden Way
Sacramento, CA 95845-5002
(916) 929-3200

 

SUMMARY OF ACCOUNT BALANCE a
Checking/Savings Outstanding

 

Account Type Account Number Ending Balance Balances Owed
Analysis Checking 7631 $1,999.94
ANALYSIS CHECKING  — 7631 et So eS Ee Lo ke 403 0
Previous Balance Deposits/Credits Charges/Debits Checks Processed Ending Balance
1,401.27 7,000.00 6,401.33 0.00 1,999.94
7 . nEPOSI TieRED cprrrcerrereereenennnen tence ee EE TEE EEE I EE IE EEE
Date . | Amount Deserption
09/21 7,000.00 INTERNET XFER FROM DDA ***4841 iD: 000001879 2302500038
3 CHARGES/DEBITS
Date - Amount Descrption
o9/24 2,106.25 LOAN PAYMENT [D: 264102216 2302501 161
09/21 4,045.08 LOAN PAYMENT ID: 264102327 2302507169
09/21 250.60" INT'L MFG GROUP INC'LN#0181803-9001 FEE ID: 264144825 2302502917
‘ sucenes SROCESSED Peer E ERENCE ADEE EMER REET DOLE SPECS EEE EES EES
There were no transactions this period.
INSUFFICIENT FUNDS (NSF} & OVERDRAFT {OD} FEE TOTALS
This Statement Pernod Year-fo-Date
Total OD & NSF - Items Pd $0.00 $0.00
Total NSF- Items Rt $0.00 $0.00

DAILY BALANCES

DBO een Salance
oof? 1,999.94

Exhibit K, Page 000314

MEMBER, FDIC 006 7597-0000001-0100675
Filed o9/21/1@-ase 2:17-cv-01123-WBS-DB Dogsenesuozdgcriled 10/15/19 Page 410 of 481 Doc 93

An Easy Approach To Balancing Your Account .

 

To reconcliie your checkbook balance to your statement balance: Mark off each entry in your check register that has been charged to your
account during the statement period. List the checks you have written, bul are not yet charged fo your account in the “Checks Outstanding” column
below, Then, follow the instructions in lines 4 through #0.

 

CHECKBDOK BALANCE

CHECKS OUTSTANDING

 

 

LIST your checkbook balance.

Gheck Number Check Amount 1.

 

2, ADD any deposits or other credits listed on the front of this Statement
which you have not recomded in your checkbook (such as payroll credits
or other direct eiectronic deposits). .

 

3. SUBTOTAL;

4. SUBTRACT any charges listed on the front of this statement which
you have not recarded {such as service charges, automatic transfers,
electronic transactions, etc}. .

 

 

 

§, ADJUSTED CHECKBOOK BALANCE: : ae

 

This balance should agree with line 10, below.

 

STATEMENT BALANCE

 

6. LIST your current statement balance as shown on the frant of this
statement.

AEA

 

7. AQD deposits made, but not shown on this statement.

 

8. SUBTOTAL:

 

 

9. SUBTRACT total from “Checks Cuistanding.”

 

 

 

; 10. ADJUSTED STATEMENT BALANCE:

 

 

Transfer to Line 9, This balance should agree wilh fine 5, above.

 

IN CASE OF ERRORS iNDENTIFIED ON THES STATEMENT You can telephone us bil doing so will nol preserve your rights, in your tatiey, giva us the
You must nolily us within 40 days of ho cate wo mailed or made this statement available fo you tgsjowlng information,

of any unauthorized or missing signature of alleraton on 4 chack of othar improper charges 1. Your name and account number.

identilied on his statement or within 60 days in lhe case of unaulhorized of missing

endorsement. Failure to notily vs within the prescribed time perlods or to commence action 2. The dollar amoual of the suspected error,

agains! us within 90 daya after nofee lo us wil preclude you (rom assering claims againsl us 9, Describe the error aad expiain, if you con, why you believe there is. a oirer. If you nead
based on sush cheoks or charges. . more information, describe tha tam you are unsure about,

You do not have to pay any amount in question while we are investigating, bul you are stil obligated

IN CASE OF ERRORS OF QUESTIONS AGOUT YOUR ELECTRONIC TRANSFERS to pay the parls of your bid thal are not in question. The charge in question may remain on your

OR MONEY RESERVE TRANSACTIONS

tfyau think your stalament or receipt is wrong, or it you need moze information abou! a vanster on
this statement of ona recelal, please telaphone or wile us, Please use the letephone numbor er
address Ssled onthe front of this slalement to canlact Was you can We must heat from you no
later than $¢ days aflec we sent you the FIRST sistamant on which tha problem ar error
appeared. The provisions in this paragraph do not apply ta business or other hon-personal
agcounts. The owners of those accounts must Setile af unauthorized frsnsactions or errors
within 24 haurs of receipt of tha item posting in arder to be returned,

1. Telt os your name and account aumber.

2. Qasdribe the error or transiar you are unsure abuul, and explain as clearly as you can why
you believe there is an error ur why you nogd more information.

a, Tel! ug the dollar amount of the suspected error.

We wall nvestiqnte your complaint and carrect any emar promptly, {f we take more than Ww
business days to do this, wo will racredit your account for the amount you think is in arror, so that
you will have use of tha money during the lime fi lakes us to completa our ivastigalion.

FOR MONEY RESERVE ACCOUNTS:

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUA PERSONAL CREDIT LINE
{This is n Sumenary of Your Sifting Rights).

if you think your slatemamt is wrong, of you nced more information atout a {ransaction on your
slatoment, write us al (he address on the front of this slalement as soon as possibio, We must
hear tram you no tater than 60 days afler we sent you the first stalemen! on which the
arro¢ of problam appaarad.

statement, and we may continue to charge you interest on thal amount, But, if we determine that
we made a mistake, you will not have to pay the amour in question or any interes| ar olher fees
zelaled lo thal amounl. While we investigate your question, we cannot repor you as delinquerd
or teke any action lo coliect the emount you question. You must notify us in writing. You can
telephone us, but daing so will not preserve your rights. Contact us al California Bank & Trust, PO
Box 25787, Salt Lake City, UT 64125-0787.

Balance Subject to interest Rate: We use ihe method called “average daily balance’, (including
current transactions} to calculate the daily balance. If you have any fudher questions about
Ibe malhod and how rasulting interest charges are determined, please fuai free lo contacl us
at 1-800-400-6080.

We may report Information aboul your Money Rescrve account to credit bureaus. Laie
paymonis, missed payments, of athar uolauite on your atcounl may be refiucted In your
Srguit ropurd . :

Pleage notify us if we report any inaccurate information about your accounts) to a

credit bureau. Your writtan notice desevibing the specific ingecuracy should be seat io ws ot the
following address: Caldornia Bank & Trusl, PO Box 25747, Salt Lake Cily, UT Ust25-0787.

Exhibit K, Page 000315

0067592-0000001-0100675
ase 2:17-cv-01123-WBS-DB Dogssnends@scFiled 10/15/19 Page 411 of 481 Doc 93

Statement of Accounts
CALIFORNIA | BANK Page 1of 1

This Statement: October 29, 2040
TRust Last Statement: September 30, 2010
P.O. Box 489, Lawndale, CA 90260-0489

    
  
 

Filed 09/2 J fnf
CIB

Account 76H

3 DIRECT INQUIRIES TO:
. Customer Service # (B00) 400-6080
0022734 4303-06-02 34-CBT-PCO02 }-00000

INTERNATIONAL MANUFACTURING GROUP INC

5231 PLEASANT DA
SACRAMENTO CA 95822-2541

 

 

Arden Way

1800 Arden Way

Sacramento, CA 95815-5002

(916) 929-3200
SUMMARY OF ACCOUNT BALANCE ne : Co

. Checking/Savings Outstanding

Account Type . Account Number — Ending Balance Balances Owed
Analysis Checking ' 7631 $2,306.93
ANALYSIS CHECKING 7634 , - Sy ne ESS. "apg og
Previous Balance Deposits/Credits Charges/Debits Checks Processed Ending Balance
1,999.94 4,000.00 3,693.04 0,00 2,306.93
; : SEPOSITICREDI + ccecue eee e cee geVUERREA EEDA EDD ED EGE EG pe EEE E GEE E ODER EI DEAE NEDO RAPOE DOES DEO EDR DAEEL DTU E EES RED Eft 00 CREUEEAEEED USTEDES EAU LEGTEESEALET TREE ERLE EL ELIS EEE
Date - Amount Description
10/27 4,000.00 INTERNET XFER FROM DDA *"*4841 ID; 000002230 2303003922

1 CHARGE/DEBIT

Date Amount .  Bescrption
10/28 3,693.04 ' LOAN PAYMENT ID: 304094623 2302301003

OCHECKSPROCESSED.sC—=“—sS~—‘“‘<; WSC
There were no transactions this period.

AGGREGATE OVERDRAFT AND RETURNED ITEM FEES

Totaf for This Period Total Year-(o-Date
Total Overdraft Fees $0.00 $0,00
Total Returned Item Fees $0,00 $0.00
= aaLy BALAN SE - Ui ca eA GAG nada dauepeOGdGReMENREAELEOLACH ED EEG EEG ALEULUBEEE DEEDES ESR DAE ETOH PERS REA SS SEDEISEED ED E#S0 1 C4MCLURBEEILBEROTLSRSH SAT OSEC CCE E TERA EELOEELS ESTES OFORS
DatO Lee lace Dat... ececiceeeees Aalance
10/27 5,999.94 10/28 2,306.93

. . Exhibit K, Page 000316

CZNSEH 4 MBMBER FDIC 0022734-000000!-003 1541
An Easy Approach To Balancing Your Account

Filed 09/21/16-ase 2:17-cv-01123-WBS-DB Dossememo429cFiled 10/15/19 Page 412 of 481

 

To reconcile your checkbook balance to your statement balance: Mark olf each entry in your check register that has been charged to your
account during the statement period. List the checks you have written, but ara not yet charged to your account in the “Checks Outstanding” column

below. Then, follow the instructions in Enes 1 through 10.

 

CHECKS OUTSTANDING

CHECKBOOK BALANCE

 

Check Number Chock Amount 1

LIST your checkbook bajance.

 

he

ADD any deposits or other credits listed on the fron{ of this statement
which you have not fecorded in your checkbook (such as payroll credits
or other direct ciectronic deposits).

 

3. SUBTOTAL:

 

4. SUBTRACT any charges listed on the front of this statement which
you have not recorded {such as service charges, automatic transfers,
electronic transactions, etc}.

 

 

5. ADJUSTED CHECKBOOK BALANCE:

 

This balance should agree with lina 10, below.

 

STATEMENT BALANCE

 

statement.

6. LIST your current statement balance as shown on the front of this

 

7. ADD deposits made, but no! shown on this statement.

 

8. SUBTOTAL:

 

. SUBTRACT total trom “Checks Outstanding.”

 

 

~y

 

 

10. ADJUSTED STATEMENT BALANCE: pat

Meee ee ee ee ee ee

 

 

Transter to'Line 9.

IN GASE OF ERRORS INDENTIFIED ON THIS STATEMENT

You must notily us within 30 days of the cate we mailed or made {lng statement avaitabic to you
of any unauthorized or missing signawire or allaration on a check or other improper charges
identiliead on this statoment or within 60 days én the case of unaulhorized of missing
endorsement. Failure tp notify us wilhin Ihe proscribed tro periods or to commance action
against us within 80 days afar notce to us will preclude you from asserting claims against us
based on such checks or charges.

IN CASE OF ERRGAS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS
OR MONEY RESERVE TRANSACTIONS :

if you think your stalement or receipt is wrong, or if you need more information about a transfer on
Ihis statement or ona receipt, pleage telephone or write Ws, Ploase use the lolephone dumber or
address listed on the frond of this statement to contact us as you can. We must heer from you no
jatar than 60 days after we sont you the FIRST statemant on which tha problem or enor
appeared. The provisions in this paragraph do nat apply to business or other nan-parsonal
secounts. The owners of hose accounts must settée all unauthorized transactions or errors
within 24 hours of receipt of the item posting in ordar to bo returned. ,

1. Tell vs your name and account number.

2, Deseribe the error or transfer you are unsure abou, and explain as clearly as you can why
you befieve thera is an error or why you need more information.

3. Tell us the doflar amount of ihe suspected error.

We will investigate your complaint and correct any azror promptly. Hf we take more ian 10
business days to do this, wo will recredit your account for the amount you think Is in error, 80 that
you will have usa af the money during the time if takes. Us 19 completo our Investigation.

FOR MONEY RESERVE ACCOUNTS:

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR PERSONAL CAEDIT LINE
{Tals is a Summary of Your Silling Rights), ,

Hf you [hink your stalement is wrong, or you need moro intormalion about a brangaction on your
slatement, wete us al ihe address on the front of this stafomenl as soon as possible, Wo must
hear from you no jater than 60 days after we sent you the first statement on which the
ofror or problem appearad.

This balance should agree with line 5, above.

You can tatephone us dul doing so wil not preserve your rights. in your laltef, give us the

* following information.

1: Yous name and account number.
2. The dollar amount of tha suspocied error.

3. Describe Ihe error and explain, if you can, why you believe here is an error. It you need
mora intormalion, desczibé the item you are unsure about.

You do not have jo pay any amount in question while we are investigating, but you are sil obligaled
fo pay the parts of your bilf that are rot in question. The charge in question may remain on your
siaiement, and we may conlinue to eharge you interest on thal amount, But, ifwe delermine that
we made a mistake, you will not have to pay the ematint in question or any interest or other fees
retaled to thal amount. While we investigale your quastion, we cannol report you as definquent
or take any action to collect the amount you question, You must nolify us én wining, You can
telephone us, but deing 60 will nal preserve your fights. Contact us at Califoria Bank & Trust, PO
Box 25787, Sat Lake City, UT 84125-0787.

Balance Subject ta Interest Rate: We use ihe method called “average daily balance”, (including
current transactions} fo calculate the daity balance, if you have any further questions about
the method dnd how resulting interest charges are determined, please feel free lo contacl us
at £-800-400-6080.

We may report Infarmatien abput your Money Reserva account to credit bureaus. Late
payments, missed payments, or ofner defaults on your account way be rulloced in your
crgdii report.

Pleasa notify us if we raport any inaccurate Information about your actount{s} to 4

cvedit bureau. Your written nolica describing the specilie inaccuracy should be seni io us atthe
following address: Gallornia Gank & Trust, PO Dox 25707, Salt Lake Cily, UT 84125-0787.

Exhibit K, Page 000317

Doc 93

_ 002275-4-0000001-003 1541
iE
Ta

MEMBEBR FDIC

oD:
~ mm

   
  
 

ease 2:17-cv-01123- WBS- DB DOaserédo2290-iled 10/15/19 age 413 of 481 Doc 93
C B

ement of Accounts
CALIFORNIA] BANK Page 1 of 4
This Statement: November 30, 2010
Trust Last Statement: October 29, 2040
PO. Box 489, Lawndale, CA 90240-0489
Account 7631

DIRECT INQUIRIES TO: ;
Customer Service 1 (800) 400-6080
0022991 4335-06-0200-CRT-PGOO21-00000 :

INTEANATIONAL MANUFACTURING GROUP ING
5231 PLEASANT DR
SACRAMENTO CA 95822-2541

Arden Way

1800 Arden Way
Sacramento, CA 95815-5002
(916} 929-3200

 

SUMMARY OF ACCOUNT BALANCE :
Checking/Savings Outstanding

 

Account Type Account Number Ending Balance Balances Owed
Analysis Checking 7631 $6,044.49
ANALYSIS CHECKING 7631 7 co DS aga
Previous Balance Deposits/Credits Charges/Debits Checks Processed Ending Balance
2,306.93 500,000.00 496,262.44 0.00 6,044.49
: . OO SITICREDIT cece cue ececeuahee\ced EE REGELA EER AR OSA EL ED CUN GE EG GH 6D EERO IEER OED EDEEDEAO EEO LOCOS CCPC 0 EAE CU ELLOS TACTILE CREEL ELL DDADES ESE UCUERESE ES ESE EEES LTS AL PERSE ESET
Date Amount Description
V7 *  §00,000.00 INTERNET XFER FROM ODA ***4841 ID: 000001911 2302903520
3 CHARGES/DEBITS.
Date Amount Description
11/04 1,800.00 INTERNET XFER TO BDA ***4841 ID: 000002816 2302600073
TAHT 490,417.36 0181803-9001 BATCH 696 1D: 321174133 2302904077
11/18 4,045.08 LOAN PAYMENT ID: 322122015 2302501997
OCHECKSPROCESSED = st—<“C=CSS~—<‘“<‘<;<; ;
There were no transactions this period.
AGGREGATE OVERDRAFT AND RETURNED ITEM FEES
Total for This Period _ Total Year-to-Date
Total Overdraft. Fees $0.00 $0.00
Total Returned Item Fees $0.00 $0.00
SAILY BALA Nees MO EU CEO RGU GG a uLEG dude eDEERGEAEAEREEE ELEN UAEEH EDIE EGUEACI EG ;AEEDE DELO GED EAG AG SH EOE OUGEEODEESES EERE ETOP CES ECRESDSUTEEI ERE ISTO CSCC p Ea ETE TEE CT EEE AE EE TOES EOL
Daté@....n. “avsaeaueees Balance Dateien Balance DTG. eee Balance
11/04 506.93 117 10,089.57 T1168 6,044.4¢

Exhibit K, Page 000318

002299 1-000000 1-0032266
An Easy Approach To Balancing Your Account

Filed o9/21/1€-ase 2:17-cv-01123-WBS-DB DogsyenppinsagcFiled 10/15/19 Page 414 of 481

 

To reconcile your checkbook balance to your statement bafance: Mark off each entry in your check register that has been charged to your
account during the statement period, List the checks you have written, bul are not yet charged to your account in the “Checks Outstanding” column

below. Then, follow the instructions in Eines 1 through 70.

 

CHECKS OUTSTANDING

CHECKBOOK BALANCE

 

Check Amount 1.

Check Number

LIST your checkbook balance.

 

2. ADD any deposits or other credils fisted on ihe front of this statement
which you have net recorded In your checkbook (such as payroll credits
or other direct electronic deposils},

 

3. SUBTOTAL:

 

4. SUBTRACT any charges fisted on the front of this statement which
you have not recarded (such as service charges, automatic transfers,
electronic transactions, etc).

 

 

 

5. ADJUSTED CHECKBOOK BALANCE:

This balance should agree wilh tine 10, below.

 

STATEMENT BALANCE

 

statement.

6. LIST your curren! statement balance as shown on the front of this

 

7, ADB deposits made, but not shown on this statement.

 

8, SUBTOTAL:

 

SUBTRACT iota trom “Checks Outstanding.”

 

 

i
ae, 8.
4

 

 

10. ADJUSTED STATEMENT BALANCE:

 

 

Transfer to Line 9,

iN CASE OF ERRORS iNDENTIFIED ON THIS STATEMENT

Yeu must catily us wilhin 30 days of the gate we mailed or made this statement available lo you
ol any onauihorized or missing signatura of alteration an a chack of other Improper charges
identified on this stairment or wilhin 60 days in the caso of unauthorized or missing
endorsemont. Faltyre to notly us wilhin ihe prescribed Hime periods or fo commence action
agnnsi us within 90 days aller notce lo us will preciude you (ram assenting claims against us
basad on such checks or charges.

IN CASE OF ERRORS. OA CUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS
OR MONEY RESERVE TRANSACTIONS.

Hf you think your statement of rereipt is wrong, or if you need mare information about a transfer on
this staternant or on a ceceipl, please telephone or wiita us. Please use lhe lelephons umber er
address listed on the front of Ihig statement to sontac| us as you can. We must hear from you no
later than 64 days afer we sent you the FIRST statemant on which the problem of error
appoared. The provisions in this paragraph do nai apply to business or other non-personal
accounts. The o¥ners afthoas accaunts must seltle off unauthorized trangactlons or ezrors
within 24 hours af racaipt of the item pasting in arderta be returned.

1. Tell us your.name and account number.

2 Describe the error or transter you are unsure aboul, and explain as clearly a6 you can why
you balleve there i an error ov why you naed moze information.
3. Tell ug tha dollar ameunt of the suspected arzor.

We will investigale your compiaint and correct any error prompliy. |} we take more than 10
pusiness days ta dn this, wo will rocredit your accauni far tha amount you think is in arror, 80 that
you will have uso of the money during the timo 4 lakes us to completo our investigation.

FOR MONEY RESERVE ACCOUNTS:

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR PERSONAL CREDIT LINE
(This is a Summary of Your Billing Rights).

Ht you Lhink your slaiemont is wrong, af you mead more information aDaul A wansaclion on your
slaternent, weile us at the address on the front of this slatement as seon as pessible. We must
hear from you no later than 60 days alter we sent you Ihe firai statement on which tha
error or proWem appeared.

This balance should agree with line 4, above.

‘You can telephone us but doing so wilt not preserva your rights. In your fetter, give us the
following information.

4. Yourngme and account number.

2. The dotlar amount of jhe suspected error.

3. Beseribo (he error and explain, if you ean, veby you believe there is a error. It you need
more information, dascribe ine itam you are Unsure about.

You do nothave to pay any amount in question while we are investigating, bul you are still obligated
to pay the paris of your bill thal are nat in question, The chame in questian inay mmoin on your
slalemerd, and we may conlinue to charge you interest on ihat amount, But, ifwe determine that
we made a mistake, you will not have fo pay the amound in question or any interest of offer fees
related io that amount, While we invastigale your question, we cannot report you as delinquent
or take any action io collec the amount you question, You musi nolity ws in writing. You can
telaphene us, bul doing co will nat preserve your rights. Contact vs al California Bank & Trust, PO
Box 25787, Salt Lake City, UT 84125-0787,

Balance Subject to Interest Rate: We use the method called “average daily balance’, (incfuding
oufrent transaclions) to calculate the daily balance. if you have any fuer questions about
tha mathod and how reeulling inlerae! charges are delermined, please few! {rea to contael us
eft 1-800-400-6040,

We may report intormallan about your Money Reserve account to cred bureaus. Laie
paymants, missed paymonts, or vlher dolauks on your acouunt may be rotleetud is yuur
cred rope. .

Please notify us if we report any inaccurate information aboot your accounts) to a

credit bureau. ‘Your written noties describing the specific inaccuracy should bo sont to us at the
following addross: Caltornia Bank & Trusi, PO Dox 25787, Sail Lake Cily, UT 84125-0787.

Exhibit K, Page 000319

Doc 93

002299 1.000000 §-0032266
Filed o9/2Lg-ase 2:17-cv-01123-WBS-DB Dessenenn4ascriled 10/15/19 Page 415 of 481 Doc 93

  
 
 

Statement of Accounts
Cc B CALIFORNIA | BANK Page taf 1

This Statement: December 31, 2010

TRUST Last Statement: November 30, 2010

P.O. Box 489, Lawndale, CA 90260-0489
Account 7631

DIRECT INQUIRIES TO:
Customer Service 1 (800) 400-6080
Oo44709 4001-G6-0200-CINT-PGOO2 | -00000 .

INTERNATIONAL MANUFACTURING GROUP INC
5231 PLEASANT DR
SACRAMENTO CA 95822-2541

Arden Way

4800 Arden Way
Sacramento, CA 95815-5002
(916) 929-3200

 

SUMMARY OF ACCOUNT BALANCE

 

Checking/Savings Outstanding
Accaunt Type Account Number Ending Balanca Balances Owed
Analysis Checking 7634 $2,351.48
ANALYSIS CHECKING 7631 So Me tos 0
Previous Balance Deposits/Credits Charges/Debits Checks Processed Ending Galence
6,044.49 2,000,000.00 2,003,693.01 0.00 2,351.48
- eit CREDIT cee ke ecu eG EGR EG EDGE GEy dean enn EGEAEENEAPEALEGEEEENG EEG CE TEES COGS EELEA EAC EL ELA EODHS EOD G0 # 001 DAA ;AE DEEPA DEMS RE DEE ACG LER ALTE EEEEEEIEEITEDES USTEDES ETERS ree Ee TELCO
Date Amount Description
{2/27 2,000,000.00 INTERNET XFER FROM DDA **"4844 1D: 000001857 2302402146
2 CHARGES/DEBITS
Date . Amount Description
42/01 3,693.01 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT #01680680001 2501000106
12/27 2,000,000.00 " - WIRE/OUT-2010122700003044;BNF CIMG Jv,LLC 1301400918
5 uous SeOCESSED Wd cee eU EGU Guba eG een OEECAEEENG ESAS ER AEG HREOC DOR EA ESSA AEE EO DREGE E CH ECES DE LEREDTARADED SLED, 00 e004 20S EES UTSETIEL EET AST EL EET ELSE Erbe ae
There were no transactions this period.
AGGREGATE OVERDRAFT AND RETURNED ITEM FEES
Total for This Period Total Year-to-Date
Total Overdraft Fees $0.00 $0.00
Total Returned tem Fees $0.00 $0.00
any BALAN oe _ ve eu ed eu gence eee et ee Gees GueN EG DEA ORDO GE EG EGE CEC UAEAER ERED ESSEOD DOOD OESEEE DIS SEREDDTELE ETFO EC 0#E Pe UAEL ELATED ELT EEA SCTE EEC RETELCLESEL ELIA TALELL EDEL ES IEEE ED
DE ic ceee ce ccrtes seen FRICO DAC reseesig see tceeeee HACE
42/01 2,451 48 12/27 2,351.48

Exhibit K, Page 000320

MEMRER FDIC . ‘ ‘ 0044709-G000001-0055729
An Easy Approach To Balancing Your Account

Filed 09/21/16-aSe 2:17-cv-01123-WBS-DB ° Regaunenbs@goFiled 10/15/19 Page 416 of 481

 

To reconcile your checkbook balance to your sistement balance: Mark off each entry in your check register that has been charged to your
account during the statement period. List the checks you have written, but are not yet charged ‘to your account in the “Checks Outstanding” column

beiow, Then, follow the instructions in tines 1 through 10.

 

CHECKS QUTSTANDING

 

 

Check Number Check Amount i.

LIST your checkbeok balance.

CHECKBOOK BALANCE

 

 

 

2. ADD any deposits or other credits listed on the front of this statement
which you have not recorded in your checkbook {such as payroll credits
or other direct eiectroni¢ deposits}.

 

 

3. SUBTOTAL:

 

 

 

4. SUBTRACT any charges sted on-the front of this statement which
you have not recorded (such as service charges, automalic transfers,
electronic transactions, ec).

 

 

 

5. ADJUSTED CHECKBOOK BALANCE:

 

 

 

This balance should agree with line 70, balow.

 

 

STATEMENT BALANCE

 

 

statament.

6. LIST your current statement balance as shown on the front of this

 

7, ADD deposits made, but not shown on this statement,

 

8. SUBTOTAL:

 

. SUBTRACT total from “Checks Ouisianding.”

 

 

~y

TOTAL: i

 

 

 

 

io. ADJUSTED STATEMENT BALANCE:

 

 

Transfer to Line 9.

IN CASE OF ERRORS iNDENTIFIED ON THIS STATEMENT
You musl nolity us within 30 days of ine date we mailed or made this statement available to you
of any unauthorized of missing signature oy alteration on a check or other impropar charges
identilied on this statement or within 6G days in the case of unaulhorized of cmssing
endorsement. Failure to natily us within the prescribed (ime periods o 10 commence action
aganst us within SU days aller nolee to us wil preciude you fram asserting claims againsl us
payad on such checks or charges.

IN CASE OF ERRORS OR GUESTIDNS ABOUT YOUR ELECTADNIC TRANSFERS
OR MONEY RESERVE TRANSACTIONS

Ifyou think yaur statement of receipt is wrong, of lf you need more Information about a trensler on
this stalement of ona recelpl, please telapnone or wrile us. Please use the telephone Rumber or
address listed on the front of this statemenl to contact us as you can. Wa must hear from you na
latar than $0 days after we sent you the FIRST slatament on which the problem o¢ e7ror
appeared, The provisions in this paragraph do pat apply to busings’s or other non-personal
acepunts, The ownees af those accqunts must settin oil unauthorized jranssotions or errors
within 24 hou:s of recelpd of the Hem posting im ardar te ba returned.

1. Tefl us your name and account number.

8. Drseribe the error or anster you are unsure about, and explain as clearly as you can why
you betlave there is an error or Why you need more information.

3. Tell us the dollar amount of the suspected ezrar.

We will inveshgate your complaint and correct any errar promopliy, Ho we lake mora inan 10
business days to do his, we sill recredit your account for Ihe amount you think is In error, 86 chat
you will have use of tha money during te timo ft lakes us to campicte our investigation.

FOR MONEY RESERVE ACCOUNTS:

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR PERSONAL CRECHT LINE
(This ig a Summary of Your Gilling Rights}.

H you Ehink your stalemont is wrong, of you ned more intéymalion about a lransaclion on your
slalement, white us al the address on Ine tron of this sialement as soan as possible. Wa must
hear from you no later than 60 days affer we sent you the lest slatament on which the
error DF problem appoared,

This balance should agree wiih iine 3. above.

You can talephone us buy doing so will rol preserve your rights, in your letter, give us ihe
iniowing information.
1. Your nama and account number.
2, The dollar amount of the suspected error,
9. . Describe the error and expiain, if you can, why you befieve tere is an error. H you need
more information, dagoribe sha ilam you are unsure about.

‘You do not have to pay any amount in question while we are investigating, bul you are still obligated
fo pay the parta of your bid thal are nol in question. The charge in question may remain on your
statement, and we may continue to charge you interest on that amount. But, if we determine ihat
we made a mistake, you will not have to pay the amount in question or any interest or other fees
related ta thal amount While we investigale your question, we eannod report you as delinquent
or take any action to collect (he amount you question, You must notify us in writing. You can
telephone us, bu! deing co will nal preserve your rights, Ganlact us al Catiforia Benk & Trust, PO
Gox 25787, Sak Lake City, UT 64125-0787.

Balance Subject to Interest Rafe: We use the mathod called “average daily balance’, {including
cutrent transactions} io catculate the daily balance. Ii you have eny further questions about
the method and how resuiting inlerest charges are determined, please feel free fo contact us
al {-800-400-6080. . :

We may reporl intarmation about your Moncy Reserve account to credil bureaus, Late
paymienis, miissud payments, or olfwr dulaulis on your account may bu réfected in your
Gravil raport.

Please notify us if we report any insccurate Information about your eccountis} to a

credit buresu. Your written netiee daseribing the syecific inaccuracy shaukd be seni to us al the
Iollowing address: Cakfomia Bank & Trust, PO Box 25787, Sail Lake City, UT 34425-0787. *

Exhibit K, Page 000327

Doc 93

0044709-00G000 1-0055729
ase 2:17-cv-01123-WBS-DB Roasenesrbagocriled 10/15/19 Page 417 of 481 Doc 93

Statement of Accounts.
C | B} CALIFORNIA | BANK . Page {of 1

This Statement: January 31, 2011
Last Statement: December 34, 2010

 

TRUST

P.O. Box 489, Lawndale, CA 90260-0489
Aecount 7631

DIRECT INQUIRIES TO:
. Customer Service 1 (800) 400-6080
aQ22276 4032-06-0200-CAT-PGA02 1-00000

INTERNATIONAL MANUFACTURING GROUP INC
5231 PLEASANT DR
SACRAMENTO CA 95822-2541

 

 

Arden Way
1800 Arden Way
Sacramento, CA 95815-8002
(916) 929-3200
SUMMARY OF ACCOUNT BALANCE De
‘ Checking/Savings Outstanding
Account Type Account Number Ending Balance Balances Owed
Analysis Checking 7631 $2,328.04
ANALYSIS CHECKING 7634 BO BE ggg"
Previous Balance Deposits/Creaits Charges/Dabits Checks Processed Ending Balance
2,351.48 5,000,00 5,023.44 0.00 2,328.04
: : DEPOSI TiGRED 7 ccna cee ue eeu due eee bu ReGUROAREEEEERED ENERO SG EEE GEE EA EO EAD NOUS DAR EE LOU S; ESO SSEPESOESE ODA ERED DAE CETERA UST ERU ERS EO OAS CREE Tre GH LA AS ERE GSAT ERE EES ELITES
Date Amount Description
01/20 5,000.00 INTERNET XFER FROM DDA ***4844 ID: 000001328 2302100388

1 CHARGE/DEBIT

Date Amount Description
01/20 §,023.44 LOAN PAYMENT ID: 020160023 2302103465.

OCHECKSPROCESSED———s—=s—sOSSSS
There were no transactions this period.

AGGREGATE OVERDRAFT AND RETURNED ITEM FEES

Total for This Period Total Year-to-Date —
Total Overdraft Fees $0.00 . $0.00
Total Returned item Fees $0.00 $0.00

DAILY BALANCES

Dal... cece Balance

01/20 2,328.04
2 Exhibit K, Page 000322
(evhEd 4 MEMBER FDIC 0022276-G000001-0034546
An Easy Approach To Balancing Your Account

Filed og/21/1é-ase 2:17-cv-01123-WBS-DB DogsenspnzdacFiled 10/15/19 Page 418 of 481

 

To reconcile your checkbook balance to your statement balanee: Mark off each entry in your check register that has been charged to your
account during thé slatament period. List ihe checks you have wrilten, but are not yet charged to your accaunl in the “Checks Outstanding” colurnn

* below. Then, foliow the instructions in lines 1 through 10.

 

CHECKS OUTSTANDING

CHECKEOOK BALANCE

 

Check Number Check Amount 1.

LIST your checkbook balance.

 

2. AOD any deposits or other credits listed on the front of this statement
which you have not recorded in your checkbook (such as payroll credits
or other direct electronic deposits}.

 

3. SUBTOTAL:

 

4, SUBTRACT any charges fisted on the front of this statement which
you have not recorded (such as service charges, automatic transfers,
efectronic transactions, ec).

 

 

5. ADJUSTED CHECKBOOK BALANCE:

 

This balance should agree with ling 76, befow.

 

STATEMENT BALANCE

 

slatameni.

6. LIST your current statement balance as shown on the front of this

 

7. ADD deposits made, but not shown on this statement.

 

8. SUBTOTAL:

 

. SUBTRACT total trom “Checks Outstanding.”

 

 

 

 

10. ADJUSTED STATEMENT BALANCE:

 

 

Transfer to Line 9.

IN CASE OF ERRORS INDENTIFIED ON THIS STATEMENT

You must nolity us wilhin 30 days of the cote we mailed or made ihis statement available ta you
of any unauthorized or missing signature or alleration on a check or othe: impropar charges
identilied on this ‘stalemeni or within GO days in Ihe case of unauthorized or missing
endorsement, Fallure ta nally us within the prescribed limo periods or fo commence action
agacist us within 80 cays altar nolca to us will preclude you Flom assening claims agains! us *
based on such checks of charges.

IN CASE OF EAAORS OR QUESTIONS ABOVT YOUR ELECTRONIC TRANSFERS
OR MONEY RESERVE TRANSACTIONS

It you think your statement of receipt is wrong, or if yau need mare information about a transfer an
this statement or on a receipt, please telephone or write us. Please use the telephone number or
address Gsled en the front of this stalernent to contaci us as you can. We must hear from you no
larer than 60 days aller wa sant you ihe FIRST statement on which tha problem ot error
Apposred. Tho provisions in this paragraph do not apply to business or other non-personal
accounts, Tha owners ofihose accounts must settle all unauthozized transactions or errars
within 24 hours of receipt of the item posting in order to ba returned.

1. Ted us your neme and account number.

2. Deseribe the error or transfer you are unsure abowl, avd explain as clearly as you can why
you believs ihare ig an ezror or why you naad more informalion.

3. Tellus the doiar ammount of ihe suspected error.

We will :nvestigaia your complaint and correct any erar prompily. f we take more than 10
business days to do this, wo will recradit your ascount for the amount you think is In error, so that
you will havo use of te mancy during the time ft takes ug to completa our investigation.

FOR MONEY RESERVE ACCOUNTS:

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR PERSONAL CREDIT LINE
{Yhis ig a Summary of Your Billing Rights).

If you think your siajemont is wrong, af you noad more information about a iransaclion on your
slatement, wrile us at ihe address on tne front o! this stalernonl as secon us possible. We must
hear trom you no {ater than 60 days after we sent you the first slatemen! on which the
efroy or problem appaared.

This balance should agree with line 5, above.

Yau can talephono us but dolng so will not preserva your rights. In your fetter, give us tha
toilnwing informathon. .
¢. Your name and account number,
2. The dollar amount of the suspected error.
2. Describe the error nad expinin, if you can, why you believe there is aq erro. II you necd
more information, dascribe the tam you ana unsuze aboLt,

You do not have to pay any amcunt in question while we ere investigating, bul you are stil obligated
to pay the parts of your bili that arc not in question, The charge in question may remain on your
statement, and ve may continue to charge you interesl on that amount. But, ifwe determine that
we made a mistake, you will not have io pay the amount in question or any interes! or other feas
related fe thal amount. While we invesligale your question, we cannot report you as delinquent
of take any action to collect the amount you question, You must notify Us in writing. You can
telephone us, bul doing 60 will not preserve your rights, Contact us al Califomia Bank & Trust, PO
Box 25787, Sak Lake City, UT 84423-0787.

Batance Subject ta interest Rate; We Wee the method called “average daily balance’, tincluding -
current transactions) to calculate the daily belance, tf you have any further questions boul
the method and how roeulling interest charges are determined, please feel free fo contact us
at 1-800-400-6080.

We may report Information about your Money Reserve account te credit bureaus. Late
paymnunts, missed payronts, or other uolduiis of yout account may bo sotectod in your
erauil report.

Please notify us H# wa report any inaccursta information about your account{s} to e

credit bureau, Your writea notice describing \he specific inaccuracy should be sent to us at the
(ollowing address: California Bank & Trust, PO Box 25787, Salt Lake City, IT b4125-0787,

Exhibit K, Page 000323

Coo

Doc 93

0022276-D000001-0034544
Filed 09/2444,

MEMBER FDIC

 
  
 

pase 2:17-cv-01123-WBS-DB Dé@aaadst AZo 9Biled 10/15/19 Page 419 of 481 Doc 93
tement of Accounts
C|BY CALIFORNIA | BANK Page 1 of 1
This Stat it: Feb 28, 2011
TRUST Last Statement January 3t, 20114
P.O. Box 489, Lawndale, CA 90260-0489

Account! 7631

DIRECT INQUIRIES To:
Customer Service i (800) 400-6080
Oo022454 4060-06-0200-COT-PG0021-00000

INTERNATIONAL MANUFACTURING GROUP INC
5231 PLEASANT DR
SACRAMENTO CA 95822-2541

Arden Way

4800 Arden Way
Sacramento, CA 95815-5002
(916) 929-3200

 

 

SUMMARY OF ACCOUNT BALANCE .
Checking/Savings Outstanding
Account Type Account Number Ending Balance ' Balances Owed
Analysis Checking 76H $2,762.12
ANALYSIS CHECKING 7631 ao - “ TS tog So
Previous Balance Deposits/Credits . Charges/Debits Cheeks-Pracessed Ending Balance
2,328.04 887,000.00 986,565.92 0.00 2,762.12
| . BEpO SITCREDI CEE EOE A ESLER EU BEARER EEA U RED EA REALE EERE EERE OH EE ESTEE EE EEE EL EERE AEE ER ADEE TE ALT CUU DEES ELROD TLS SUTE EPEC TILER IOC P PL EL EE SHORE LG eEE EEE
Date - Amount Description
02/74 _ 887,000.00 INTERNET XFER FROM DDA ***8679 3D: 000002840 2303003908
1 CHARGE/DEBIT
Date Amount Description
O2/14 886,565.92 LOAN PAYOFF #168068-1 ID: 045454202 2303005687
woneekS onockeseD wee eee ne E ED EEE be EEE ADEA ERO EE Een Pen RECN DEEDS ERED EEE GE OEE REE DRE ADT ES ECE SEE EES EL USOT EE EOTEI EES EE LAD ADELE EASES REEE Cay ae
There were no transactions this period.
AGGREGATE OVERDRAFT AND RETURNED ITEM FEES
Total for This Period Total Year-to-Date
Total Overdraft Fees $0.00 $0.00
Total Returned item Fees $0.00 $0.00
SaIY BALA Ne ES WEN EERE EEDA EERE R EER EA EEE EE SED EDELER EOD E TREAD EDEN AS DEE EUG GEE EG ERED EE EEE EO EEG DOL EGSSG EC RESOSAEDEOECP SS SEEE AIRES AEDES EE ESELE ULES E OSES SPEED Sead ET
DATO cece ees Balance
O2/t4 2,762.12

Exhibit K, Page 000324

0022.454-0000001 -0030468
Filed 09/24/41

An Easy Approach To Balancing Your Account

fase 2:17-cv-01123-WBS-DB Degumpiibsggriled 10/15/19 Page 420 of 481

 

To reconcile your checkbook balance to your statement balance: Mark off each entry In your check register that has been charged to your
account during the statement pesiod, List the checks you have written, but are not yet charged to your account in the “Checks Ouistanding" column

below. Then, follow the instructions in lines 1 through 10.

 

CHECKS OUTSTANDING

CHECKBOOK BALANCE

 

 

Check Number Chack Amount

1. LIST your checkbook balance,

 

 

 

2. ADD any deposits or other credits listed on the front of this statement
which you have not recorded in your checkbook (such as payroll credits
or other direct electronic deposits),

 

 

3, SUBTOTAL:

 

 

4. SUBTRACT any charges listed on the front of this statement which
you have not recorded (such as service charges, automatic transfers,
electronic transactions, etc}.

 

 

 

5. ADJUSTED CHECKBOOK BALANCE:

 

 

 

This balance should agrea with fine 10, balow.

 

 

STATEMENT BALANCE

 

 

stalement,

6, LIST your current statement balance as shown on the front of this

 

7, ADD deposits made, but noi shown on this statement.

 

8. SUBTOTAL:

 

. SUBTRACT total from “Checks Outstanding.”

 

 

~y

TOTAL: r

 

 

 

 

10. ADJUSTED STATEMENT BALANCE:

 

 

Transfer to Line 9.

IN GASE OF ERRORS JNDENTIFIED GW THIS STATEMENT

You must aotily us wilhin 30 days of the Gale we mailed or made this sintermonl avadable lo you
of any unaidhorized or missing signature or alleration on a check or other improper charges
identified an this slatemenl or within BO days in Ihe case of unaulhonzed or missing
endorsement. Failure ta nolily us within ihe prescribed time periods or io commence action
agasnst us within 90 cays affer notce io us will prackide you [tom assarting claims against us
baséd on such checks or charges. .

IN GASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTNONIC TAANSFERS
OR MONEY RESERVE TRANSACTIONS

Ifyou think your statement or receipt is wrong, or if you need more information abeut a transfer on
this slalement or on a recedp!, please telephone or write us. Phrase use Lhe ialephona number oF
address isted on the front of this statement ta conlact us as you can. We must heer from you no
fater than 60 days afler wo sont you the FIRST statament on which the problem or etror
appesred. The provisions in this paragraph do not apply to business or othar non-personal
accounts. The ownars ofthase accounts must settle sil unauthorized transactions or esrors
within 24 hours of receipt of the item pasting in order te be returned.

1. Teli us your name and account number.

2, Daseribe the evra or transfer you are unsure about, and explain as clearly as you can why
you Datieve lhere is an error or why you néed more information. .

3. Telf us the dollar amount of the suspected error.

We will investigala your complain! and correci any efror promptly. HW we take more than 10
‘ousiness days 19 da this, wa will recradit your account for tho amount you think is in error, so that
you will have uso of the money during ihe time it lakes Us to campioto our investigation.

FOR MONEY RESERVE ACCOUNTS:

IN CASE OF ERROAS OA QUESTIONS ABOUT YOUR PERSONAL CREDIT LINE
{This is a Summary of Your Biting Rights}.

It you think your slalement is wrong, of you need mora infnrmation aboul a qHinsaclion on yaur
slalement, wile us al Ihe address on Lhe tron! of this slaiemeni as soon as possibie, We must
hear from you no Jaler than 69 days after we sent you the first statement! on which the
error or problem appeared.

This balance should agree with fine 5, above,

‘You can telephone us but doing so wil nol preserve your dghls. in your latter, gva us the
icliowing information,
$. You! hame and accgunt number.
2. The dollar amounl of the suspected enor.
3. Describe the error and explain, if you can, why you believe ihere is an error, H you need
more Information, dasczibe ine Hem you ara ungtira aboun.

You do noi have to pay any amount in question while we are investigating, but yau are sil obligated
to pay the paris of your bit that are net in question. The charge in question may remain on your
slalemert, and we may conlinue to charge you inleresi 9n ihat amoont. But, if we determine that
we made a mistake, you will not have to pay the amount in question of any interest of olher fees
related (o thal amount, Vwhile we investigale your question, we eannal reporl you as delinquem
of fske eny action ie collect the amount you question. You must holify us in wriing, You can
telephone us, bul doing sc will not preserve your righte, Conlact us af California Bank & Trust, PO
Box 25787, Salt Lake City, UT 64125-0787.

Bafance Subject ta Interest Rate: We use the melhod called “average daily balance’, (including
current {ransaclions) fo calculate ihe daily balance. If you have any further queslions about
the method and how resulling inlezest charges ara dolermined, please foal free to contact ue
at 1-800-400-6080.

We may report Information about your Money Reserva account to credit bureaus. Late
payments, missod payrnents, or othor dolauiig on your account may bo rofucted in yuur
cradil rapurt,

Planse notify us if we raport any Inaccurate Information abou! your account(s} to 3

cradit bureau. Your written notice describing the specific inoceuracy should bo sont fo us at tho
lollowing address: Caiitomia Bank & Trust, PO Dox 25787, Sall Lake City, UT H412Z5-07B7.

Exhibit K, Page 000325

Doc 93

0022454-000000]-0C20468
Filed 09/2),,4,5

  

  
 

ase 2:17-cv-01123-WBS-DB Degumenh4éa riled 10/15/19 Page 421 of 481 Doc 93

Statement of Accounts
C/B) CALIFORNIA | BANK Page 1 of 2
This Statement: March 31, 2010

TRUST Last Statement: February 26, 2010

BC, Box 489, Lawndale, CA 90260-0489
Account 4841

DIRECT INQUIRIES TO:
Customer Service 1 (800) 400-6080
0069840 409 1-06-0200-CRT-PG0020-00089

INTERNATIONAL MANUFACTURING GROUP INC
WHOLESALE ACCT

6231 PLEASANT DR

SACRAMENTO CA 95822-2541

Arden Way

4800 Arden Way
Sacramento, CA 95815-5002
(916) 929-3200

 

SUMMARY OF ACCOUNT BALANCE
Checking/Savings Outstanding

 

Account Type Account Number Ending Balance Balances Owed
Analysis Checking 4841 $28 368.91

’ ANALYSIS CHECKING 4841 oO ee “4p ge:
Previous Balance Deposits/Creadifs Charges/Debits Checks Processed Ending Balance
2,474,764,36 3,277,727.40 964,742.46 4,759,380.39 28,368.97

10 DEPOSITS/CREDITS

Date Amount Description

03/05 1,758, 164.85 WIREAN-2010030500004073;ORG JTS COMMUNITIES INC 1301401390

03/09 100,000.00 TELLER XFER FROM DDA ***8679 ID: 000004064 2302603122

03/09 86,432.15 WIRE/IN-2010030900003473;0RG CEMO DEEPAL HOLOINGS LLC;O81 Bi 1307304139

O30 50,000.00 TELLER XFER FROM DDA *""8679 ID: 000003389 2303003654

03/15 100,000.00 DEPOSIT 5160167420

03/6 60,000.00 DEPOSIT 51601141460

03/17 60,000.00 DEPOSIT 5160082370

03/22 963,170.40 WIRE/N-20 10032200003885;ORG JTS COMMUNITIES INC 1304301211

03/30 60,000.90 TELLER XFER FROM DDA ***8679 ID: 000004230 2303103932

03/31 50,000.00 TELLER XFER FROM DDA *"*8679 ID: 000005172 2302304472

19 CHARGES/DEBITS

Date Amount Description

03/01 5,000.00 INTERNET XFER TO DDA WANNAS ENTER ID: 000000242 2302603027

03/02 40,000.00 INTERNET XFER TO DDA WANNAS ENTER ID: 000002320 2303000009

03/03 50,000.00 _ INTERNET XFER TO ODA WANNAS ENTER [D; 000001416 2302500133

03/05 6,059.89 AMERICAN EXPRESS ELEC R 100304052099744REF #010063008835192 1101226594

03/05 8,791.84 AMERICAN EXPRESS ELEC R *****"*521094REF # 010063008834816 1101226363

03/10 45,000.00 INTERNET XFER TO DDA WANNAS ENTER ID: 000001562 2303000435

03/10 - 250,000.00 - INTERNET XFER TO DDA WANNAS ENTER ID; 000000230 2303000017

03/11 10,000.00 INTERNET XFER TO ODA WANNAS ENTER ID: 000002589 2302400535

03/15 18,843.75 DEBIT MEMO 5160162760

03/16 40,000.00 INTERNET XFER TO DDA WANNAS ENTER ID: 000002342 2302800375

03/47 45,000.00 INTERNET XFER TO DDA WANNAS ENTER [D; 000001540 2302600067

03/48 45,000.00 INTERNET XFER TO DDA WANNAS ENTER {D: 000002669 2302800033

03/23 30,000.00 INTERNET XFER TO DDA ***7631 ID: 000002424 2302602805

03/25 16,000.00 INTERNET XFER TO DDA WANNAS ENTER ID: 000001869 2302900015

Exhibit K, Page 000326

MEMBER FDIC 0069840-0000001-0133038
Filed 09/21/16-aSe 2:17-cv-01123-WBS-DB RogaunenbdsgacFiled 10/15/19 Page 422 of 481

An Easy Approach To Balancing Your Account

 

To reconcile your checkbook batance to your statement balance: Mark off each entry in your check register that has bean charged to your
account during the statement period. List the checks you have written, but are not yet charged to your account in the “Checks Outstanding” column

below. Then, follow the instructions in lines 1 through 10.

 

CHECKS OUTSTANDING

CHECKBOOK BALANCE

 

 

ne"

 

Check Number Chack Amount 1.

LIST your checkbook balance.

 

 

 

 

2. ADD any deposits or other credits listed cn the front of this statement
which you have not recorded In your checkbook (such as payroll credits
or other direct electronic deposits).

 

4. SUBTOTAL:

 

 

 

 

 

re
es
neal
TTT
ere
=e
wee
AArORRERONTTRE:
ed

4, SUBTRACT any charges sted on the front of this statement which
you have not recorded (such as service charges, automatic transiers,
electronic iransactions, etc).

 

 

 

 

 

5, ADJUSTED CHECKBOCK BALANCE:

 

 

This balance should agree with fina 10, below.

 

 

STATEMENT BALANCE

 

 

HN

statement,

6. LIST your current statement balance as shown on the front ef this

 

N

ADD deposits made, but not shawn on this statement.

 

8. SUBTOTAL:

 

SUBTRACT total from “Checks Outstanding.”

 

noe nneeeee lh

 

rl 9.
i

TOTAL: r

 

 

 

 

10. ADJUSTED STATEMENT BALANCE:

E

 

 

Transfer to Line 9,

IN GASE OF (RREGULARITIES IDENTIFIED ON THIS STATEMENT

You must notily us within 30 days ef tho dale we mailed or enade this slatement available la you
of any unaiihorized or missing signature of allezalion on @ check or other improper charges
identified on this statement or within 60 days in the case al unauthorized er missing
ondorsentent. Failure to nolily us within the prescribed time poriods or lo commence action
against us within $0 days afier notice to us wil! preclude you Irom asseriing claims agains us
based on such checks or charges.

IN CASE OF ERRORS OA QUESTIONS ABOUT YOUR ELECTRONIC TAANSFERS
Off PEASONAL CREDIT LINE TAANSACTIONS

¥ you think your alatemant or recaip! is wrong, or if you naad mora information about a ianafar
on this stalement or on @ recoipt, please telephone or write us, Piease use the tolephone numbar
or address listed on the front of this staternent la conlacl va a8 s00n as you can. We must hear
from you no later than 60 days aftcr we sent you the FIAST statement on whieh the
problem or errcr Oppeared,

1, Tall us your name and accounl number,

2. ODascribe the orror or transfar you are unsure aboul, and explain as cloaily as you can why
you balieve |here is an error or why you need more Information.

3. Tell us the collar amount of ihe suspected error.

Wo vdli investigate your comploint and correc! any error promptiy. i] we take more than 70
business days to do Ihis, we will yocredil your accaumt far the amount you think is in error, 50 that
you will have uso of the money duting the limo if takes us to completa our invesiigallen.

FOR PERSONAL CREDIT LINE ACCOUNTS:

IN CASE OF ERRORS OA OUESTIONS ABOUT YOUR PERSONAL CREDIT LINE
{This is a Summary of Your Billing Rights).

# you Ihink your slalomont is wrong, or you noad more information aboul a transaction an your
slalomont, writo us at ihe address on tho [rant of this stalomonl as soon as possiblo. Wa must
hear fram you no tater than 60 days after we sont you the firs! statemani on which tha
error or problem appoarad,

This baiance should agree wilh jine 5, above.

You ¢an telephone us but doing so wilt not preserva your dghls. in your latter, give us tha
fotlawing information.

t. Your name and account number,

2. The dallar amount of the suspected error.

‘4. Describe tho error and explain, if you can, why you batieve (hore is an error It you need
more information, dascribe the Ham you are unsure About,

You do not have to pay any amount in question while we are investigaling, but yau are still
nhligated {o pay tha paris af your hill that are not in question, While we Investigate your question,
waé Cannot reper you as delinquent or take any actine ta callact the amount you question. i you
have authorized us to pay your minimum monthly payment automatically by charging your
deposil sccount with us, you can slop payment on any amounl you think is wiang. To stop Ihe
payment, your leliar must aach us (hreg business days before ihe automnalic paymant is
schedaled to occur,

PERSONAL CREDIT LINE FINANCE CHARGE CALCULATION

How Financa Charge (ff Any} is Cefcutated: 1 this slatemoni includes billing information
fegording a personal credit ling the finance charge for cach stalement {loan} paned is calculated
by applying tha Avarago Daily Datanco Mathod. Tho linance charga on your credit lino $5
calculated by epplying the dally pariodic rata to lhe “Average Daily Balance” ol your account,
including curroni lransaciions, multiplied by tha numbor of days in tho billing cyclo. To gat tho
“average Daily Balanca,” we take ihe baginning balance of your account each day, odd any new
advances, advance feos, and onnudl fees, and hon sublraci any payments or credils. This gives
us tha daily balance. Any lata feos or unpaid financo chargas incurred during thal billing period
are not included In tha daily balance. Then, we add up all Iha‘daity balances for the billing cycte
and divide the \otat by Iha number of days in tha billing cycle. This gives us the “Average Onily
Balanca* or “Balance Subject to Finance charge.” Payments racoived during regular banking
hoyre at ail of out full sarvice offices vik be cradited on the same banking day, Payments
fecveived after reguiar banking hours will be credited on the next banking day.

We may reporl information about your Money Reserve account fo cred bureaus, Lalo
payments, missed paymonts, or alher defauils en your account may bo reliected in your
credit report.

Plaase notify us iH we roport any inaccurate informailan about your aecountis} to a

credit bureau. Your weitten notica describing the specific inaccuracy should be sent to us al the
following address: California Bank & Trust, PO Box 25787, Salt Lake City, UT 04125-0787.

Exhibit K, Page 000327

0069840-0000001-01 33038
Filed 09/2 148

e

BOA

E|

N

B

Woes

E

a

R

      
  
 

cls

FO. Box 489, Lawndala, CA 90260-0489

af

Continued ...

Date Amount
03/26 350,000.00
03/26 30,000.00
03/26 50,000.00
03/29 9,179.55
03/29 42,467.43

Description

TELLER XFER TO ODA ***8679 iD: 000004095 2302204051
INTERNET XFER TO DDA WANNAS ENTER ID: 000002299 2302204197

ase 2:17-cv-01123-WBS-DB Dacum

CALIFORNIA | BANK

TRUST

ase

fE-bed "eC

March 31, 2010
INTERNATIONAL MANUFACTURING GROUP INC

10/15/19 Page 423 of 481

Page 2 of 2

INTERNET XFER TO DDA WANNAS ENTER ID: 000002371 2302200013
AMERICAN EXPRESS ELEC R *******529973REF # 010088006897133 1101644020
AMERICAN EXPRESS ELEC R 100326052988660REF # 040088006897585 1101614398

Doc 93

8&§ CHECKS PROCESSED

NUMBGPS, 0. DALE. ccc cc seeeeeeeeene
0 ox02
O* : 03/08
0° 03/08
o* 03/08
o* 03/08
o" 03/26
3305* 03/08
3352" 03/02
3356" 03/02
3359" 03/01
3362" 03/01
3363 03/01
3364 03/02
3365 03/02
3366 03/02
3367 O3/0t
3368 03/01
3369 03/07
3370 03/03
3371 03/01
3372 03/03
3373 03/03
3374 03/04
3375 3/09
3376 03/09
3377 03/08
3378 03/08
3379 03/09
3380 03/09
3381 03/11

“ Not in check sequence

Amount
2,200,000,00
2,000.00
30,000.00
125,000,00
4,100,000,00
6,418.75
625.00
5,000.00
6,582.00
5,593.16
4,000.00"
3,400.00
3,167.00
3,266.29
3,266.29
341.68
735.41
833.33
5,154.00
35,000.00
4,666.66
3,583.00
53,974.92
17,107.08
1,560.47
7,217.50
625.00
9,486.00
10,020.87
§,833.33

NUMBER se cesceee DAB cece eee AOU
3382 03/22 4,166.66
3383 03/09 1,068.95
3384 03/05 15,317.49
3385 03/08 52 342.06
3386 03/05 243,546.07
3387 03/05 5,099.99
3388 03/08 4,835.01

3389 03/14 12,245.44
3390 03/14 4,368.02
3391 03/15 40,000.00
3393* 03/1 12,709.38
3395° 03/23 12,813.00
3396 owt? 17,500.00
3397 03/16 42,500.00
3398 03/12 6,801.99
3399 03/12 ‘6,154.00
3400 03/08 2,000.00
3401 03/42 35,972.23
3402 03/25 ; 5,154.00
3403 03/18 30,000.00
3404 03/19 15,883.65
3405 og 6,418.75
3406 03/22 14,840.70
3407 o3ang 2,594.19
3408 03g 4,625.00
3409 03/30 1,785,00
3410 03/23 4,250,00
3411 03/19 5,625,00
3412 03/19 625,00

seeeeees Amount

2,708.00
5,000,00
4,062.50
3,750,00
2,187.00
4,166.66
2,500.00
4,585.00
5,000.00
5,791.66

#4,342.00
6,582.00
219,677.24
35,410.65
4,000.00
3,400.00
10,613.94
5,495.01
10,924.61
3,925.65
7,803.30,
4,857.00
4,175.59
33,393.36
47 664.22
21,321.88
49,379.80
25,000.00
55,000.00:

INSUFFICIENT FUNDS [NSF] & OVERDRAFT (GD) FEE TOTALS

Total OD & NSF - Items Pd
Total NSF- Items Rt

This Statement Period
, $0.00
$0.00

Year-fo-Date
$0.00
$0,00

DAILY BALANCES

DAHLE ree Balance
03/01 2.419,890.78
03/02 158,609.20 .
03/03 95,205.54
03/04 41,230.62
03/05 1,521 200.19
03/08 199,555.62
3/09 346,744.40
03/10 101,744.40

MEMBER FDIC

DAC ceseetceeteeteeteeeee

O3/41
O32
03/15
03416
O37
03418
owi9
O22

Balance
56 588,23
8,660.01
24,816,26
62,316,26
69,816.26
44,816.26
12,044.67
944,333.55

DalB eee

- 03/23
024
03/25
03/26
03/29
03730
O31

Exhibit K, Page 000328

Balance
887,875.55
656,856.31
586,168.00
139,435.31
73,183.79
30,884.13
28,368.91

0069940-O0C0002-013 4039
Filed 09/21/1

An Easy Approach To Balancing Your Account

fase 2:17-cv-01123-WBS-DB Dacument dagfiled 10/15/19 Page 424 of 481

 

To reconcile your checkbook balance to your statement balance: Mark off each entry in your check register that has been charged to your
account during the statement period. List the checks you have written, but are not yet charged to your account in the “Checks Outstanding” column

below. Then, follow the instructions in tines 1 through 10.

 

CHECKS OUTSTANDING

CHECKBOOK BALANCE

 

 

Check Number Check Amount 1.

LIST your checkbook balance.

 

 

 

2. ADD any deposits or other credits listed on the front of this statement
which you have not recorded In your checkbook (such as payroll credits
or other direct electronic deposits).

 

3. SUBTOTAL:

 

 

 

 

 

4. SUBTRACT any charges listed on the front of this statement which
you have net recorded (such as service charges, automatic transfers,
electronic transactions, etc}.

 

 

 

mn

ADJUSTED CHECKBOOK BALANCE:

 

 

This balance should agraa wih ine 10, balow.

 

 

STATEMENT BALANCE

 

 

aon

statement,

6. LIST your current statement balance as shown an the front of this

 

7. ADD deposits mada, but not shown on this statement.

 

8, SUBTOTAL:

 

3, SUBTRACT total from “Checks Outstanding.”

 

 

~y

TOTAL: r

 

 

 

10. ADJUSTED STATEMENT BALANCE:

 

 

Transfer to Line 9.

IN CASE OF {RREGULARITIES IDENTIFIED ON THIS STATEMENT

You must notily us within 30 days of lhe date we mailed of made (his statomont ovailabie to you
of any unauthorized or missing signaiure or alteration on a check or other impropar charpes
identiligd on thig statament or within 60 days in the caso of unauthorized of missing
endorsement. Fallure to nolity us wilhin Ihe prescribed time periods or lo commence action
agains! us within 90 days afer notice to us will prectude you from asserting claims against us
based on such checks or charges.

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS
OR PERSONAL CREDIT LINE TRANSACTIONS

if you think your stalament ar recaip? ig wrong, of # you naed more information about a lransfer
on this statement or on a rocelpt, please telephone or write us. Please use the tolephane number
ay address listed on tho [ror of this statement to cantadl us as s00n as you can, We must hear
from you no Heer than 60 days sfter we sent you the FIAST statement on which ihe
problem or error appeored,

3. Toll us your dame and account number.

2. Describe the error or iranstor you afo unsvro abou, and explain as clearly as you can why
you belleve there is an arror or why you need mora information.

3. Tall us the dollar amount of the suspected error.

We will invesligaie your complaint and correct any aiter promptly. If we take mora than 10
business days ta de this, we will recrodid your account for tho amount you think is in error, so that
you will have use of the monoy during the lime if takes us to complete our investigation.

FORA PERSONAL CREDIT LINE ACCOUNTS:

IN CASE OF ERROAS OR QUESTIONS ABOUT YOUR PERSONAL CREDIT LINE
(This ig a Summary of Your Gilling Alghis).

I you think your slatomont is wrong, or you need mora information aboul a transaction on your
slatamoni, wrila us of tha addross on tho front of this slatement as soon as possiblo. Wa must
hoor from you no later than 60 doys afior wo soni you tho first statament on which iho
error or problem appaared.

pat

 

This balance should agree wilh line 5, above.

You can tetephono us but doing so will not preserva your rights, In your talter, give us tho
following information.
+. Your namo and account number.
2. The dollar amount of tho suspacted error.
3. Describe the evror and oxplain, if you can, why you believe ihere is an crraz. # you nted
more information, describe the item you are unsure about,

You do not have to pay any amount In question while we are investigating, bu! you are sill
nhligatad to pay tha pans of your bill iat ara not In question. While wa inveséiigats your question,
we cannol cepant you as definquant or Lake any actlon to collact the amnunt you question. if you
have authorized us to pay your minimum monthly payment automatically by charging your
deposil account with us, you can slop payment on any amoant you Think is wrong, To stop tha
paymenl, your leller must reach us threa business days before ihe aomatic payment is
scheduled to occur,

PERSONAL CREDIT LINE FINANCE CHARGE CALCULATION

How Finance Ghargo {if Any} is Catculated: it ins statament includes billing information
regarding 4 porsonal crodit ting ine finanet charge for cach stalemont Goan} poriodis calculated
by applying {ha Avorage Daily Balanca Mathed. Tho finance chargo on your credit lino Is.
talculaled by applying the daily periodic rate to ihe *Aversge Daily Balance” of your account,
including currant Lransactiona, muitipliod by the numbor af days in the billing cyclo, Ta gal the
“averaga Daily Balance,” wo take the beginning balance of your account each day, add any new
advances, advance {9@8, and annuat foes, and thon subtract any paymants orcradis. This gives
us tho daily balansa. Any late leas of unpaid finance chargos incurzod during lhal biting poriod
ara not Included fn (he dally balance, Then, wa add up all ihe daily balances for ihe billing cycte
and divide the total by tha aumber of days in the billing cycle, This givas us the “Average Daily
Balance” or “Balance Subject to Finance charge.” Paymants raceived during regular banking
hours at all of ovr ful sarvica clficas witl be cradiiad on tha same banking day. Paymants
feceived alter regular banking hours will be credited on ihe naxt banking day.

We may report Information about your Money Reserve account lo credit bureaus. Late
Paymonis, missed paymants, or other defaults on your accounl may be toliected in your
credit report.

Plaase notify us if we report any Inaccurate Information about your accouni(s} lo a

credit bureau. Your written notice dascribing the specific Inaccuracy should be sent to us at the
following address: California Bank & Trust, PO Box 28787, Salt Loke Cily, UT 84125-0787.

Exhibit K, Page G00329

00698-XX-XXXXXXX-11 33039

 
Filed 09/2. L216

ed

LEN

5

     
  
 

ase 2:17-cv-01123-WBS-DB — DeGuMEAt haggiled 10/15/19 Page 425 of 481 Doc 93

: Statement of Accounts
CALIFORNIA | BANK Page 1 of 2

TRUST This Statement: May 28, 2010

Last Statement: April 30, 2010
P.O. Box 489, Lawndale, CA. 90260-0489

ChB

Account. 4041

DIRECT INQUIRIES TC:
Customer Service 1 (800) 400-6080
0045094 4149-06-0030-C8T-PG0020-00087

INTERNATIONAL MANUFACTURING GROUP ING
WHOLESALE ACCT

5231 PLEASANT DR

SACRAMENTO CA 95822-2541

Arden Way

1800 Arden Way
Sacramento, CA 95815-5002
(916) 929-3200

 

SUMMARY OF ACCOUNT BALANCE

 

Checking/Savings Outstanding

Account Type Account Number Ending Balance Balances Owed
Analysis Checking 4641 $902,056.71
ANALYSIS CHECKING «4844 , oan oe so” oa “87
Previous Balance Deposits/Crediis Charges/Debits Checks.Processed Ending Balance
161,530.17 4,944,338.70  2,712,143.09 1,491 669.07 902,056.71

15 DEPOSITS/CREDITS

Date ‘ Amount Description

05/03 75,000.90 TELLER XFER FROM DDA ***8679 ID: 000005829 2302406700

05/04 425,000.00 TELLER XFER FROM DDA ***8679 ID: 000006733 2302801248

05/04 600,000.00. DEPOSIT 5160084640

05/04 985,845.60 WIRE/AN-2010050400003957;ORG JTS COMMUNITIES INC;OB} BID 11 1301401284

05/05 425,000.00 TELLER XFER FROM DDA ***8679 ID: 000006876 2302504206 :

05/07 250,000.00 TELLER XFER FROM DDA ***8679 ID: 000001883 2302503676

O5/10 125,000.00 TELLER XFER FROM DDA ***8679 ID: 000007177 2303105644

‘O5/11 . 125,000.00 TELLER XFER FROM DDA ***8679 ID: 000007229 2302403736

05/12 40,000.00 INTERNET XFER FROM DDA WANNAS ENTER ID: 000001572 2302900530

05/2 158,705.10 WIRE/MN-2010051200004002:ORG CEMO DEEPAL HOLDINGS LLC;OBI BE 4301301345

05/14 975,744,10 WIRE/IN-2010051400001844:ORG JTS COMMUNITIES INC;OBI SHORT T 1301100594

os/21 200,000.00 TELLER XFER FROM DDA ***8679 ID: 000007653 2302303324

05/24" 75,000.00 TELLER XFER FROM DDA ***8679 ID; 000007737 2302705352

05/25 984 644.46 WIREAN-2010052500002884:ORG JTS COMMUNITIES INC;OBI BID 43 1301300876

05/27 129,399.44 DEPOSIT 5160003340

19 CHARGES/DEBITS

Date Amount Description

05/04 1,470,851.88 0168068-9002 ID: 124154347 2302803427

05/04 : 20,000,060 INTERNET XFER TO DDA WANNAS ENTER 1D: 000001739 2302600305

05/05 90,000.00 INTERNET XFER TO DDA WANNAS ENTER ID: 000001789 2302504409

05/07 13,000.00 TELLER XFER TO DDA”**7631 iD: 000007054 2302504299

05/10 5,743.34 AMERICAN EXPRESS ELEC R ****"*"535237REF #010130003730524 1101755189

05/10 8,490.77 AMERICAN EXPRESS ELEC R 100509053519130REF # 040 130003730568 1101755365

05/10 12,000.00 INTERNET XFER TO DDA ***7634 ID: 000001433 2303100217

05/11 3,945.30 CITICARDS PYMT PHONE PY **** REF #010130003984653 1101715135

O5/14 25,000.00 INTERNET XFER TO DDA WANNAS ENTER ID: 000001623 2302400077

052 24,498,80 WIRE/OUT-2010051200005737;BNF COMFORT RUBBER GLOVES 7301301979

05/12 35,000.00 INTERNET XFER TO DDA WANNAS ENTER ID: 000001196 2302904185

05/7 900,000,00 TELLER XFER TO DDA ***8679 ID: 000007463 2302705309

O58 4,500.00 INTERNET XFER TO DDA ***7631 ID: 000001454 2302803339

Exhibit K, Page 000330
MEMBER FDIC 0015094-G000001-0075625
Filed 09/21/1

ase

An Easy Approach To Baiancing Your Account

fase 2:17-Cv-01123-WBS-DB Dacument.4e,fFiled 10/15/19 Page 426 of 481

 

To reconcile your checkbook balance to your statement balance: Mark off each entry in your check register that has been charged to your
account during the statement period. List the checks you have writien, but are not yat charged to your account in the “Checks Outstanding" column

below. Then, follow the instructions in lines 1 through 40.

 

CHECKS OUTSTANDING

CHECKBOOK BALANCE

 

 

Check Numbar Crack Amount

1. LIST your checkbook balance.

 

 

 

 

 

2. ADD any deposits or other credits listed on the front of this slalement
which you have net recorded in your checkbook (such as.payrail credits
or other direct electronic deposits).

 

3. SUBTOTAL:

 

 

 

 

 

4. SUBTRACT any charges listed on the front of this statement which
you have not recorded (such as service charges, automatic transfers,
electronic transactions, etc).

 

 

 

 

 

 

5. ADJUSTED CHECKBOOK BALANCE:

This balance should agree wih fine 10, below.

 

 

STATEMENT BALANCE

 

 

i

 

statement.

8. LIST your current statement balance as shown on the front of this

 

7. ADD deposits made, but not shown on this statement.

 

8. SUBTOTAL:

 

. SUBTRACT total from “Cheeks Outstanding.”

 

 

“yy

TOTAL: r

 

 

 

 

#0. ADJUSTED STATEMENT BALANCE:

 

 

Transfer to Line 9.

iN CASE OF IRREGULARITIES IDENTIFIED ON THIS STATEMENT

You must notily us within 30 days of the dale we mailed or mado this slatament avaitable to you
al any unavihorized or missing signature or alteration on & check of other improper charges
identified on thig slatamenl or within 60 days in the case al unauthorized or missing
endorsement Failure to notily us wilbin ihe presciibed time periods or to commence action
against us within 80 days after notice lo us will preclude you Irom assening claims agains! us
based on such checks or charges.

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTAONIC TRANSFERS
OA PERSONAL CRECHIT LINE TAANSACTIONS ,

if you think your slaténeni or feceipt ia wrong, or it you need moze information about a tranaiar
on this siatemani or on a recaipl, please telephone of write vs. Plaase use (he telephone number
of address fisted on he fronl of this statemand {o contact us #3 soon as you can. We musi hear
fram you no tater than 60 days after wo sent you the FIAST statement an whieh the
problem or error sppeared. ,

f. Telus your name and account number.

2. Daseribe the error or transtar you are unsure aboul, and explain as clearly as you can why
you believe {here is an error or why you need more information.
3. Tell us the collar amount of the suspected error.

We will investigale your complaint and correct any airar promplly. il we take more than 10
business days to do this, we will recredil your account for ihe amount yous think is In error, so [nat
you will have usa of he money curing the time if takes us 10 compicta our Investigalion,

FOR PERSONAL CREDIT LINE ACCOUNTS:

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR PERSONAL CREOD}T LINE
{This is a Summary of Your Silng Aights).

if you think your siatoment is wrong, of you need moro informalion aboui a transaction on your
slatomont, wrilo ué al tha address on (ho fron! of this stalomonl as soon as possiblo. Wo must
hear from you no lator then 60 days after wo sent you the first stalomant on which the
error of problom appaarad,

This balance should agree with line 5, above.

You can telephone us but doing so will not preserve your rights, In your fatter, give Us the
foliowing information.
1. Your name and account number.
2. The dollar amount of the suspected error.
3. Deseribo tho errors and explain, if you can, why you balleve there is an orroy, Hf you need
more infomation, describe the itam you ara asyre abdul.

You do not have la pay any amount in question while we are investigaling, but you are still
ohilgatad 19 pay tha pans of your oll that ami nol in question. White wa Investigale your questlar,
we CANNOT fepor you as delinquent or lake agy acvon o collect ihe amoust you question. 1 you,
have authorized Us 10 pay your minimum monthly payment auiomalicaily by charging your
daposil account with Us, you can siop payment on any a:nount you think is wrong. To slop (he
payineni, your falter musi reach us three business days hafore the automatic payment is
scheduled to octur.

PEASOHAL CREDIT LINE FINANCE CHAAGE CALCULATION

How Finance Charge (if Any) fa Calculated: I this statement Includes biling information
regarding a persona! credit ling the finance charge for each slatement (loan) posod Is calculated
by applying tho Avorage Daily Balance Methed. The financo charge on your credil "ino is
calculated by applying the dally paricdic rala to the ‘Averoge Onily Galance™ of your account,
including currant lransactions, multiplied by Iho numbor of days In the billing cyclo. To get the
“average Daily Bolance,” wo tako the beginning balanea of your accounl each day, add any naw
advancos, advance feos, and annual fees, and than subtract any paymanis or credits. This givas
us tho daily balanea. Any lato fags or unpaid finance charges incurrad during that billing pariod
ara not included in the daily balance, Then, wa add up all the daily balances for the billing cycia
and divide tha fats! by the number of days in tha billing cycle. This gives us the “Avaraga Doily
Halanca” nr “Balance Subject to Finanea charge.” Payments received during tequiar banking
hours at all of our full service officas wit be credited on the same banking day. Payments
facelved alter requiar banking hours wilt be credited on the next banking day.

We may report Information about your Moncey Reserve eccaunt to credit buremus. Late
payments, missod payments, of olher defnuts on yoor account may be rellected In your
credil report.

Please notily us if wa roport any inaccurate infarmatiog about your account{s) to a

credit bureau. Your weittan notice describing the spaciic inaccuracy should ba seni to us al the
iollowing addross: Calilomia Bank & Trust, PO Box 25767, Salt Lake City, UT 84125-0787.

Exhibit K, Page 0003374

Doc 93

0045094-0000001-0075625
Filed 09/2146

eI

(Hi settee
ENDER

  
 

  

Continued ,,,

Date

05/18
05/20
05/21
05/25
05/26
05/28

ase 2:17-cv-01123-WBS-DB Degunpaysgagiled
CIB) Cauirornia] BANK ay 28,2010

Amount
10,000.00
10,000.00
10,000.00

5,000.00
49,143.00
45,000.00

Page 2of2

10/15/19 Page 427 of 481

Doc 93

INTERNATIONAL MANUFACTURING GROUP INC

TRUST 4841
P.O. Box 489, Lawndale, CA 90260-0489

Description
INTERNET XFER TO DDA WANNAS ENTER ID: 000000286. 2302800367
INTERNET XFER TO DDA WANNAS ENTER ID: 000004400 2302500555
INTERNET XFER TO ODA WANNAS ENTER !D: 000002666 2302303749
INTERNET XFER TO ODA WANNAS ENTER iD: 000001755 2302300027

WIRE/OUT-2010052600006610;BNF JIANGSU UNIVERSAL GLOVE COLTD 14301202118

INTERNET XFER TO DDA WANNAS ENTER ID: 900001477 2302200605

87 CHECKS PROCESSED

NUDE

0
3523"
3528"
3530"
3532"
3533
3534
3538"
3539
3540
3541
3542
3543
3545*
3546
3547
3548
3549
3550
3551
3552
3553
3554
3555
3556
3557
3558
3560*
3561

.. Date

05/04
OS/05
05/03
05/03
05/03
05/03
05/03
05/03
05/03
05/03 .
05/05
05/05
05/10
05/04
05/05
05/05
05/12
05/03
05/03
05/04
05/07
05/07
05/07
05/07
05/40
o5/40
osit1
05/06
05/40

* Nof in ehack sequence

beset vee Amount Nebr oe DEO cere AOU Numiber.......
45,000.00 . 3562 05/06 6,281.05 3594
5,000.00 3563 05/07 211,792.11 3595
5,833.33 3564 05/10 44 251.69 3596
10,924.61 3565 05/10 41,141.32 3597
127 472.88 3566 05/10 9510.74 3598
3,925,65 3567 05/11 3,750.00 3599
7,803.30 3568 05/11 678.00 3600
8,260.00 3569 05/11 5,833.33 3601
4,500.00 3570 05/19 4,166.66 3602
3,400,00 3571 05/42 5,000.00 3603
3,266.29 3572 05/12 ‘4,068.95 3604
3,266.29 3573 , 05/12 549.10 3606*
3,167.00 3575* 05/14 80,000.00 3607
42,833.60 3576 05/11 4,687.00 3608
5,154.00 3577 05/13 4,687.00 3609
6,801.99 3579" O52 27 025.41 3611*
2,718.00 3580 05/13 2,969.92 3642
40,000.00 3581 O53 1,875.00 3615*
7,500.00 3582 05/12 4,600.00 3617*
125,000.00 3583 05/40 100.00 3618
4,666.66 3584 Ost 4 20,000,00 3620°
3,583.00 3585 05/24 9,274.66 3621
5,911.44 3586 Oo/17 1,966.08 3622
4,728.91 3587 05/18 5,154.00 3623
1,939.64 3588 05/19 5,454.00. 3627*
11,399.53 3589 05/18 21,243.09 3628
1,134.21 3590 0518 6,418.75 3629
15,317.49 3592" 05/20 30,090.00 3631*
12,485.27 3593 05/20 35,410.65 3636*

deseeee Date

05/21
05/25
05/19
O5/19
05/28
05/26
05/25
05/21
05/26
05/20
05/21
05/21
05/25
05/24
05/21
05/28
05/26
05/26
05/26
05/26
05/26
05/26
05/26
05/25
05/26
05/26
05/26
05/25
05/27

2,594.19
1,625.00
5,625.00

625.00
2,708.00
4,250.00
6,000.00
4,062.50
3,750.00
4,168.66
4,585.00

{70,922.97
5,154.00
2,187.00
2,500.00
5,154.00
2,775.00

10,613.94
4,851.00
11,342.00
10,924.61
5 495.92
5,791.66
6,582.00
27,335.67
12,810.00
85,415.62
26,047.03
4,000.00

INSUFFICIENT FUNDS {NSF} & OVERDRAFT (CD) FEE TOTALS

Total OD & NSF - Items Pd
Total NSF- Items Ri

DAILY BALANCES

DAC cece cere EHGCE
05/03 46,910.40
05/04 54,070.52
05/05 65,581.95
05/06 43,983.41
05/07 50,301.59
05/10 _ 55,072.29
Os/t1 34,644.45

MEMBER FDIC

This Statement Period Yearfo-Date
$0.00 $0,00
$0.00 $0.00

Daté... cee Balance
osi2 103,089.29
0543 93,557.37
O54 1,069,301 .47
Ooi? $67 335,39
05/18 720,019.55
os/19 104,446.89
05/20 24,871.58

Exhibit K, Page 000332

sieenietenins Balance

23,932.26
96,745.26
1,030,987.69
799,579.27
924,918.71
902,056:71

904509-4-0000002-007 5626
Filed 09/21/12

An Easy Approach To Balancing Your Account

fase 2:17-cv-01123-WBS-DB Document Aga filed 10/15/19 Page 428 of 481

 

To reconcile your checkbook balance to your statement balance: Mark off each entry in your check register that has been charged to your
account during the statement period, List the checks you have writlen, but are not yet charged to your account in the “Checks Outstanding” column

below. Then, follow the instructions in fines 1 through 10.

 

CHECKS OUTSTANDING

CHECKBOOK BALANCE

 

 

Check Nunibar Check Amount 1.

LIST your checkbook balance.

 

 

 

 

2. ADD any deposits or other credits listed on the tront of this statement
which you have not recorded in your checkbook (such as payroll credits
or other direct electronic deposits).

 

3. SUBTOTAL:

 

 

 

 

 

4, SUBTRACT any charges listed on the front of this statement which
you have not recorded (such as service chargas, automatic transfers,
electronic transactions, ec).

 

 

 

 

5, ADJUSTED CHECKBOOK BALANCE:

 

 

 

This balance should agres wilh tine 10, befow.

A

 

 

STATEMENT BALANCE

 

 

WAT

statement.

6. LIST your current statement balance as shown on the front of this

 

7. ADD deposits made, but not shown on this staternent.

 

8. SUBTOTAL:

 

y

. SUBTRACT total from “Checks Outstanding.”

 

 

Le.

TOTAL: . 40,

 

 

 

 

ADJUSTED STATEMENT BALANCE:

 

 

Transfer to Line 9,

IN CASE OF IRREGULARITIES IDENTIFIED ON THIS STATEMENT

You must notily us within 30 days of Ihe cdofe wa mated or made this statement available to you
of any unauthorized of missing signature of alteration on a check or other Improper charges
identilied on this statement or within 60 days in [ha case of unaulhanized or missing
ondorsement, Faltura to notily us wilhin the prescribed lime periods or to commence aclion
agains! us within 90 days afar notice to us wil preckide you fram assarling claims agains! us
based on such checks or charges.

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS
OR PERSONAL CREDIT LINE TRANSACTIONS

If you think your slalement or receipt is wrong, oc if you mead mara information abou! a transfer
on this statement or ona receip!, please ielephone or write us. Plense yso the telaphone number
or address listad on [he front of this siatement io conlact us a5 s00n aa you can. We must hear
from you no later than G0 days after we sent you the FIAST statement on which the
problem or erree appeared,

1. Tellus your name and accoun} number,

2 Doseribe tha error ar transier you are unsure abou!l, and explain as clearly as you can why
you balieve thera is an error of why you need mage information,

3. Telt us the dollar amouni of the suspected error.

We will investigate your complaint ancl correct any ctror promptly. II we take more than FO
buainess days to do this, wo wil recredil your account for the amount you think is int error, so that
you will have use of the money curing the time it takes us to camplete our investigation,

FOR PERSONAL CREDIT LINE ACCOUNTS:

IN-CASE OF ERROAS OR QUESTIONS ABOUT YOUR PERSONAL CREDIT LINE
{This fg a Summary of Your Billing Rights}.

Af you think yous stalemont Is wrong, of you noad more information abgut a Iransaclion on your
‘slatomont. wile ue at tho address on tho front al this slalomont as soon as possibla. Wa mUst

hoar Irom you no tater than 60 days effar we sent you the first slalemont on which the
efror or probtem appeared.

This balance should agree with line 5, above.

You can telephone us but doing so will nol preserve your rights. fn your latter, give us the
following information.

1. ° Your name and account number.

2. Tha dollar amount of jhe svspecled artor,

3. Describe the erro} and explain, if you can, why you belleve [here is an error. i you need
mora information, deserihe the fem you are unsure about.

You do not have to pay any amount in quasiion while we ara investigating, but you are still

_ obfigatad to pay the pans of your bill hal ara not In question. While wa invesligala your question,

wea cannot repori you as delinquent or take any action io collect the amount ynu question. Hf you
have authorized us to pay your minimum monthly payment automatically by charging your
Ueposil account wilh us, you can slop payment on any aniounl you think is wiang. To slop Ihe
payment, your jetior must reach us three busiaess days before the automalic payment is
scheduled to occur,

PERSONAL CREDIT LINE FINANCE CHARGE CALCULATION

How Finance Charge {if Any} ig Calcufated: if ihis slatament includes biing information
regarding a personal cragit tine tha finunce charge for each sialement (aan) period is calcufatod
by applying tha Average Daily Balaneo Melbod. Tho linanco charge on your credit fino Is
colgulated by applying lha daily periodic rate to Ihe ‘Average Daily Batance” of your account,
inckuding current transactions, multipliod oy tha number ol days in tho billing cycle, To got tha
“average Daly Balance,” wo take ihe beginning balance of your accounl each day, add ony mays
advances, advance fees, and onnual fees, and thon suylact ony payments or credils. This gives
us the daily batuncs. Any tale faos of unpaid finance charges incuirad during thal biting period
ara not included in jha daly balance. Then, we add up all Ihe daily balances for the billing cycle
and divide (he {ofal by Ihe number of days in the billing cycie. This gives us the “Average Daity
Balance” or “Balance Subject to Finance charge." Paymonis reacalved ducing requiar banking
hous at all of our fui servica cificos will bo cradiled on iha same banking day. Paymants
received alter requias banking hours will be credited on the nexl banking day.

We may report information sbout your Money Reserve account ta credit buresus, Late
paymnonis, missad paymonis, of other defaults on your accounl may be reflected in your
credil report,

Ploaso notily us if we roport any Inaccurato information about your arcount{s} to 8

credit bureau, Your written notice describing the specitic inaccuracy should be sent to us al the
{oliawing address: Cafitomia Bank & Trust, PO Box 25787, Sait Lake City, UT 84125-0767.

Exhibit K, Page 000333

045094 -0000002-0075626
9/26/2019 Case 2: 17-Cv-01123 WE Sab B rte acumen Sarl dO Ghd? re RAG? Of 481

THE SUPERIOR COURT OF CALIFORNIA
COUNTY OF SANTA BARBARA

 

TENTATIVE RULING

Judge Colleen Sterne
Department 5 SB-Anacapa ~
4100 Anacapa Street P.O. Box 21107 Santa Barbara, CA 93121-1107

_CONSERVATORSHIP

Consevatorship of Rosemary Free Leahy

Case No: —_|18PR00576

 

 

 

Hearing Date: Thu Sep 26, 2019 9:00

 

Nature of Proceedings: Petition for Attorney Fees

This matter is on calendar for hearing of a Petition for Attorney Fees, filed by
attorney Channe Coles, Esq. relating to her claimed representation of Rosemary Free
Leahy. The court has reviewed the Petition and the opposing briefs, and the record
and file in the action to date. The court concludes that the bills of attorney Coles
reflect a significant quantity of legal services that Ms, Coles in fact provided.
However, the court also concludes that these services were provided at the behest of
Patrick Leahy, and were directed by him. While not undertaken in bad faith, the
services were provided under circunistances where it appears Ms. Coles was was not
fully informed about the web of relationships surrounding Rosemary Leahy nor all of |
the pertinent history, circumstances that due diligence would have revealed.
Although Ms. Coles may in fact be entitled to payment for her fees, the payor is more
properly identified as Patrick Leahy, to whose primary benefit the legal services were
undertaken, not the conservatorship estate of Rosemary Leahy. Petition denied.

 

 

 

hitps:/Awww,sbcourts.org/os/tritentative-detail_php?RuleiD=59612
Filed oo/2 ie a8e 2:17-cv-01123-WBS-DB Rosumenbsggqriled 10/15/19 Page 430 of 481 Doc 92

Paga 2 of 2
May 30, 2008 .
INTERNATIONAL MANUFACTURING GROUP INC
7631
Continued ...
Date _ Amount Description
05/27 22,500.00 INTERNET XFER TO DDA ***5811 ID: 148211428 2302504449
05/27 70,000.00 INTERNET XFER TO DDA ***4841 ID: 148211344 2302504447
05/30 15,000.00 AMERICAN EXPRESS ELEC R ****""*513062REF # 031201467204867 1104643176.
S hieens Seo geSSED vate CEG ELL EGER LUE; UES CHERNEA EDEL END AGE REECE EE CLC ECLA EGE E EINE EACH CEEOL LUE OUDOREE DEEDS D000 ped oC USEERETELSETAS ITE SERRE Ete Ree R eee
Number... DEB cect peeeeeriees Amount NUDOF. 0. ene DEB cree eeereeteeceeeees Amount NUIND OS. corer DOO cece ce eee AOU
2400 O5/15 11,232.00 2424 05/05 2,000.00 2436 oO5/06 6,593.92
2423" 05/05 2,000.00 2435" 05/06 15,317.49
* Not in check sequence .
sai Sata NG a Beene REPELLED AG PEA EA pe EEE EEE EG DNASE REE REALE RAE EO DLE EER EEE cee ev eee e pede ea ya eee ndtGeeuseretaeee ten sep ee OU ADA CERES ID NALS SI paEEA Lene reece eet TR nent
DATE eccrine Balance DatO creer Balance DALE ceseceeeee crete eeen EIRICE
05/01 19,613.37 05/08 19,298.50 Osf9 30,066.50
05/02 368 234.91 05/13 9,298.50 05/20 255,066.50
05/05 139,234.91 o5/14 / 49,298.50 05/21 35,066.50
- 05/06 6,798.50 oss 38,066.50 05/27 2,566.50

OS/0T 71,798.50 05/16 23,066.50 05/30 2,568.50

Exhibit K, Page 000232

= 0029 122-0000002-0038 110

CéNDEH = MEMBER FDIC
Filed 09/21/21

IANA

 

An Easy Approach To Balancing Your Account

ease 2:17-cv-01123-WBS-DB DOCUMEn agg iled 10/15/19 Page 431 of 481

 

To reconcile your checkbook bafance to your statement balance: Mark off each entry in your check register that has been charged io your

below. Then, fallow the instructions in lines 1 through 10.

“account during the statement period, List the checks you have written, but are not yet charged to your account in the “Checks Outstanding” column

 

CHECKS OUTSTANDING

CHECKBOOK BALANCE

 

Check Number Chack Amount 1

LEST your checkbook balance.

 

~

ADD any Geposits or other credits listed on the front of this statement
which you have not recorded in your checkbook (Such as payroll credits
or other direct electronic deposits).

 

3. SUBTOTAL.

 

4, SUBTRACT any charges listed on the front of this statement which
you have not recorded {such as service charges, automatic transfers,
electronic transactions, etc}.

 

 

5. ADJUSTED CHECKBOOK BALANCE:

 

This balance should agree with fina 10, below.

 

STATEMENT BALANCE

 

statement.

6. LIST your current sialement balance as shown on the [rant of ihis

 

7. ADD deposits made, but not shown on this statement.

 

8. SUBTOTAL:

 

ee 9.

SUBTRACT total from "Checks Outstanding.”

 

 

!
'
I
4 10.

 

 

 

Transfer to Ling 9.

IN CASE OF IRREGULARITIES IDENTIFIED ON THIS STATEMENT

You must notily us within 30 days of the dato we maitad or mado ihis stalement available lo you
of any unauthorized or missing signature or alleration en a chack or offter impropar charges
idantified on this slatemeni or within 60 days in the case of unauthorized or missing
endorsement. Failure to notify us within Ihe prescribed lime periods or lo commence action
against us within 90 days atler notice to us will preclude you from asserting claims against us
based on such checks o charges,

IN CASE OF ERROAS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS
OR PERSONAL CREDIT LINE TRANSACTIONS .

If you think your stalamant or recaipl is wrong, of if you need more information about a transfer
on Thia stalement of on a receipt, please lelephone or wnte us. Please use the lalaphona number
co adarass fisted on she feont of this slaiement io contact us as soon 43 you can, We must hear
from yau no tater than §0 days after we sent you the FIRST statement on which the
problem or error appesred.

i, Tellus your nama and account number,

2, Doseriba tho error or Iranslér you are unsure about, and explain as tieorly as you can why
you believe thera Is an error or why you nead mote information.

4. Tell us the doltar amount ol the suspected error.

We will invesligale your compiaini and correct any error prompily. 1 we take more than 10
business days ta do this, wa will reeredil your account for the amount you think is in orror, ao thal
you will hava use of the money during Ihe time # lakes us fo complete our investigation.

FOR PEASONAL CREDIT LINE ACCOUNTS:

IN CASE OF ERRORS OR QUESTIONS ABOUT YOURS PERSONAL CREDIT LINE
{This is a Summary of Your Billing Alghis).

{F you think your slatement is wrong, or you noed more information about a Iransaction on your
slalomant, weta us al (he addross on ihe front 4! this slalomont os soon as possible, Wo must
haar from you no lattr than 60 days after wo sont you tho first slalemant on which ihe
arror or problam appeared.

ADJUSTED STATEMENT BALANCE:

This bafance should agree with fine 5, above.

You can te@phone us but doing so will nol preserva your rights. In your Jailer, givo us tha
following Information,

4. Your nama and account number.

2. The dollar amount of the suspected artor.

3. Dascribe the error and explain, if you can, why you bolleve there is an error. H you need
more information, describe the #em you ara unsure abaut.

You do not hava fo pay any antount in quasiion whila we are investigating, dul you are stilt
obligated fo pay the parts of your hill that ara not in question. While wa Investigate your question,
we cannot report you as delinquent or taka any action 0 collect the anount ynu question. # you
have authorized us to pay your minimum monthly payment automatically by charging your
deposil account! with us, you can slop paymant on any amount you think ig wrong. To siop ihe
payment, your falter must reach us tee ousiness days before Ihe automai¢ payment is
scheduled lo occur, . .

PERSONAL CREDIT LINE FINANCE CHARGE CALCULATION

How Finance Charen (if any) ts Calculafed: If (his staiement includes billing information
regarding a personal credit line she finance charge for cach stafoment Goan} period is calculaled
by applying tho Avarago Daily Batanco Mothod. Tho finance chargo on your cradit tine Is
calculnted by applying the daily perindi¢ rata to ihe “Averaga Daily Balanca” of your accounl,
including curron! iransaclicns, multiplied by tha number of days in tha billing cycie. To get the
“Average Dally Botance," we take the beginning balance of your account each day, add any naw
advantes, advance lags, and annual foas, and then sublract aay payments oF credils. This gives
us tho daily bafance, Any late faos or unpaid france charges incurod during that billing poriod
ave not indluded In the daily balance. Thea, wa add up all tha daily balances for tha biting cycla
and civide the ictal by the number of days in tha billing cysis. This givas us the “Average Daily
Galanco” or “Baldnes Subject to Finance chara.” Payments rocalved during requtar banking
Rours at all of ott fut servica offices will ba cradilod on tha same banking day. Payments
received aller regular banking hours will ba credited on ihe next banking day.

We may report information about your Money Aeserve account ta credit bureaus. Lato
payments, missed payments, of other defaulis on your account may be reliected in your
credit rapom.

Please notify us if wa raport any inaccurate Information about your account{s) to a

credit bureau. Your writtan notice describing the spacific Inaccuracy should be sent to ys at the
following address: California Bank & Trust, PO Box 25787, Salt Lake Cily, UT 84425-0787.

Exhibit K, Page 000233

Doc 92

0029 423-0000002.0034 #10
Filed 09/21/16 aSe 2:17-cv-01123-WBS-DB Degumenh4sgeriled 10/15/19 Page 432 of 481 Doc 92
Statement of Accounts
Page i of2
This Staternent: June 30, 2008
Last Statement: May 30, 2008

Account 7631

DIRECT INQUIRIES TO:
. Customer Service 4 (800) 400-6080
0050637 41835-06.0020-CBT-PG0019-00005 .

INTERNATIONAL MANUFACTURING GROUP INC
5231 PLEASANT DA
SACRAMENTO CA 95822-2541

Arden Way

1800 Arden Way
Sacramento, CA 95815-5002
(916) 929-3200

 

SUMMARY OF ACCOUNT BALANCE “ ;
Checking/Savings Outstanding

 

Account Type Account Number Ending Balance Balances Owed
Analysis Ghecking 76H $587,096.41
ANALYSIS CHECKING 7631 ae DRT e408 "5
Previous Balance Deposits/Creaits ' Charges/Debits Checks Processed Ending Balance
2,566.50 922,500.00 262,558.68 : 75,411.44 587,096.44

8 DEPOSITS/CREDITS

Date Amount Description

06/02 65,000.00 DEPOSIT 5111021082

06/04 40,000.00 INTERNET XFER FROM DDA ***4641 !D: 156080018 2302400272

06/06 25,000.00 DEPOSIT 5114001617

06/09 25,000.00 DEPOSIT 5111020101

06/19 7,500.00 INTERNET XFER FROM ODA **"4844 ID: 171083640 2302400330

06/20 45,000.00 INTERNET XFER FROM DDA *7°484 4 ID: 172074116 2302300302

o6/23—ti- 200,000.00 CREDIT MEMO 5141013812

06/30 575,000.00 LOAN ADVANCE ID: 182164359 2302604126

16 CHARGES/DEBITS

Date Amount Descaotion

06/02 1,397.15 AUTO-OEDUCT PAYMENT TO COMMERCIAL LOAN ACCT #01818030004 2502500220

06/03 40,000.00 INTERNET XFER TO DDA ***581414 ID: 155213855 2302503101

06/03 14,404.68 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT #01680689001 2502601598

06/03 9,876.31 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT #01819030003 2502500219

06/03 4,197.72 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT #01680680001 2502500789

06/06 2,797.33 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01848039001 2502400080

06/06 4,151.84 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01818030001 2502400079

06/09 30,983.65 DEBIT MEMO 5338162586

06/09 10,000.00 INTERNET XFER TO ODA *"*4841 ID: 159102355 2302400239

06/10 5,000.00 INTERNET XFER TO DDA ""*5811 ID: 162075819 2302400263

06/17 2,500.00 INTERNET XFER TO DDA '**5841 ID: 169080022 2302500249

o6/18 4,000.00 INTERNET XFER TO DDA “**58141 ID; 170081918 2302600309

06/24 400,000.00 . INTERNET XFER TO DDA***5811# ID: 176082339 2302500243

06/25 25,000.00 INTERNET XFER TO DDA ***4841 ID: 177080419 2302400284

06/25 1,250,00 0168068-S002/INTERNATIONAL MFTG G/LN FEEID: 177165429 2302402667

06/30 40,000.00 INTERNET XFER TO DDA ***5B811 ID: 182100043 2302602101

fe Exhibit K, Page 000234 |

CENOsA == MEMBER FDIC 00506 XX-XXXXXXX-0058843
Filed 09/21/12

 

Hn

An Easy Approach To Balancing Your Account

gcase 2:17-cv-01123-WBS-DB Racgum@enb4aggFiled 10/15/19 Page 433 of 481 Doc 92

 

To reconcile your checkbook balance to your statement balance: Mark off each entry in your check register that has been charged to your
account during the statement period. List the checks you have written, but are not yet charged to your accourtt in the “Checks Outstanding" column

below. Then, fo#ow the instructions in jines 1 through 70.

 

CHECKS OUTSTANDING

CHECKBOOK BALANCE

 

 

Check Number Check Amount 4. LIST your checkbook balance.

 

 

 

 

 

 

2, ADD any deposits or other credits listed on the front of this statement
which you have not recorded in your checkbook {such as payroll credits
or other direct electronic deposits). . :

 

3. SUBTOTAL:

 

 

 

 

 

4. SUBTRACT any charges fisted on the front of this statement which
you have not recorded (such as service charges, automatic transfers,
electronic transactions, etc).

 

 

 

 

5. ADJUSTED CHECKBOOK BALANCE: ea

 

 

This balance should agree wilh fine 10, below.

 

 

STATEMENT BALANCE

 

 

seer
en
PRE
eed
NE
RE
—
eee
ietiiielll
ih
idedeiaininll
a
ad
—
Seen eenaed
a
anual

statement.

6. LIST your current statement balarice as shown on the front of this i

 

dl

. ADD deposits made, but not shown on this statement.

 

om

. SUBTOTAL:

 

. SUBTRACT total from “Checks Outstanding.”

 

 

oy

TOTAL: F

 

 

 

 

10, ADJUSTED STATEMENT BALANCE:

 

 

 

Transfer io Line 9,

IN CASE OF IRREGULARITIES IDENTIFIED ON THIS STATEMENT

You must notily us within 30 days of {he dala wo mailed or made this slalement ovaiabie lo you
of army unaulhorized or missing signature or alleration on a check or other improper charges
idantilied on nis slalamani or within 60 days in the case al unaulborized or missing
endorsement, Falture to notly us within the prescribed timo periods or to commence action
against Ue within 99 days aftor notica to us will praciude you (rom assarting claims agains! us
basad on such chacks or charges. :

IN CASE OF ERRORS OF CUESTIONS ABOUT YOUR ELECTRONIC THANSFERS
OR PERSONAL CREDIT LINE TAANSACTIONS

if you think your staiament or leceipt is wrong, oF # you need more information about & vansfar
on this alaioment or on a receipt, please telephone or wrilo us. Picase use the telephone number
or address listed on the front of this slatement to contact us a5 soon es you can. We muat haar
fram you no fater than 60 days after we sent you the FIRST statement on which the
problem of error appeared.

+. To ua your name and accounl numbor.

2. Dagetibe the arror or transler you are unsure aboul, ong explain as cleasly as you con why
you béliave-thera Is an error or why you naed more information.

3. Teli us the dofiar amount ol the suspected error.

We will investigate your complaint and correct any error promplly. W wo fake more than 10
business days to do this, wo will reeredil your account for Ihe amount you Tink is In error, so that
you will hava Use of the money during Ihe time if takes us to comptote our investigalian.

FOR PERSONAL CREDIT LINE ACCOUNTS:

{N CASE OF ERRORS OR OUESTIONS ABOUT YOUR PERSONAL CREDIT LINE
(This Is a Summary of Your Bifling Rights).

IP you think your statement is wrong, oF you hood moro information about a transaction on your
stalament, write us at tho address on tho front of this statomonl as soon as passiblo. Wao must
haar from you no lator than 60 days offer wo sont you the first staloment on which tho
error or problem appeared.

This balance should agree with line 5, above.

You can talephone us bul doing so will not prasarve your righis. In your Jeter, give us the
foflowing infarmation,
1. Your name and account number.
2. The dollar amount af the suspected errar.
4. Describe the error and oxplain, if you can, why you believe Iheze is an errar. Hf you neod
more information, dascilbe ihe Kam you are unsure about,

You da not have to pay any amaunt in question while we are investigating, bul you are sli}
ohligatad to pay tha pans of your bill that are notin question. While wa invesligate your questkon,
wa cannot reporl you 45 delinquent ar lake aay action to collect he amount you questlan. If you
have aithorized us io pay your minimum monihhy payment automatically by charging your
deposil account wilh us, you can stop payment on any aroun you think is wrong, To slop Ihe
payment, your letler must reach us three business days before ihe automatic payment is
scheduled to occur.

PERSONAL CREDIT LINE FINANCE CHAAGE CALCULATION

How Finance Charge {if Any) {3 Calculated: H this statament includes billing intormalion
regarding a porsonal crecit line tho linange charge lor each slaieinant (oan) period is caleutaiod
by applying iho Avorage Daily Balarce Method. Tho finance ¢hargo an your crodit lino ts
cafculaled by applying Ine daily pericdic rale ta the “Average Dally Batonce” a! your account,
including current {ransactions, mullipliad by (ho number of days in the biking oyde. To gai {he
“Average Dally Balance.” we take the beginning batance of your account each day, add any new
advances, advance fses, and annual fees, and then subtraci any payments or credits. This glvas
us the daily balanco. Any lala foes or unpaid finance chargos incurred during thal biting pariod
are not included in (he dally balance, Than, wa add up all tha dally balances for the billing cycte
and civida the folat by the number of days in the billing cycla. This gives us Ihe “Avaraga Daily
Balance” or “Balance Subject ta Finance charge.” Payments received during raguiar banking
hours at all of our fu service afficas will be credited on tha same oanking day, Payments
received ser regular banking hours will be credited on the next banking day.

We may report information about your Money Reserve account to credit bureaus. Lala
payments, missed payments, o: other detauits on your account may be reflected im your
tredil repar.

Picase noilly us If we raporl any inaccurale information about your account(s) to &

ezedlt bureau. ‘Your written notica dascribing the specific inaccuracy should ba seni to us at tha
following oddress: California Bank & Trust, PO Gox 25787, Sait Laka City, UT 84125-0787.

Exhibit K, Page 000235

0050637-000000 0058843
Filed 09/21/16 aSe 2:17-cv-01123-WBS-DB Rosumenb4 gg iled tot slte Page 4340f 481 = hoc g2

June 30, 2008
INTERNATIONAL MANUFACTURING GROUP INC

7631

(CHECKS PROCESSED TTT Terrence i Qe =”
Naurmber.. DatO cece Amount Number... D6. ee AOU Number,.......05 Date... Amount
2438 06/19 15,317.49 2440 06/23 52,000.00 2445* 06/25 4,509.00
2439 0618 6,593.92 ©

“ Naf in check sequence

ay BALANCES cence bee e cent yehs eu ba Gc RD EG EEEEN ER EGER ELE EDAA SEE; REE CANOE DEE EEO LCE EDULE ELLER AE EAEAIASED ESP OU REL C CUS TAGER ESAT AIT OLE NECA ECE RS TER ERLISTE TERS EDEL EERE TEESE
Dale cece PENCE Dat eee ree Balan! DANG. eee BEC!
06/02 66,169.35 06/10 7,757.82 06/23 149,646.41
06/03 -2,309.36 06/17 * §,257.82 06/24 49 846.41
06/04 _ 7,690.64 O68 -56,336,10 06/25 22,096.41
06/06 28,741.47 O69 — 213,153.59 06/30 587 096.41

o6/09 12,757.82 . ; 06/20 4,846.41

Exhibit K, Page 000236

E

00506 37-D000002-00588-44

za

R MEMBER FDIC

of

N

or
Filed 09/21/1

wie

HAAN

An Easy Approach To Balancing Your Account

(ease 2:17-cv-01123-WBS-DB DEsumeabhsggd ied 10/15/19 Page 435 of 481

 

 

To reconcile your checkbook balance to your statement balance:. Mark off each entry in your check register that has been charged to your
account during the statement period. List the checks you have written, but are nat yet charged to your account in ihe “Checks Outstanding’ column

below. Then, follow the insiructions in jines 1 through 10.

 

“CHECKS OUTSTANDING

GHECKBOOK BALANCE

 

Check Number Crack Amount i

LIST your checkbook balance,

 

2. ADD any deposits or other credits listed on the front of this statement
whieh you have not recorded in your checkbook (such as payroll credits
or other direct electronic deposits).

 

3. SUBTOTAL:

 

4, SUBTRACT any chacges listed on the fron? of this statement which
you have not recarded {such as service charges, automatic vansfers,
electronic transactions, etc}.

 

 

5. ADJUSTED CHECKBOOK BALANCE:

 

This balance shauld agree with lina 10, balow.

 

STATEMENT BALANCE

 

statement.

6. LIST your current stalement balance as shawn on ihe front of this

 

7. ADD deposits made, but not shown on this statement.

 

8. SUBTOTAL:

 

SUBTRACT totaf from “Checks Outstanding.”

 

 

| 9.
3

 

10. ADJUSTED STATEMENT BALANCE:

 

 

Transfer to Line 9.

iN CASE OF IRREGULARITIES IDENTIFIED ON THIS STATEMENT

You mual nelily us within 30 days ot Iho dale we mailed or made this statement available lo you
of any unauthorized of missing signalure or alleration on a check or other improper charges
identilied on this slalement 6: within 60 days in tha case of unauthorized of missing
andarsement. Faiture to nolily us within fhe prescribed lima periods ar io commence action
against us within 90 days aflar notice to ua wil prectude you from asserting claims against us
based an such checks or chargos.

IN CASE OF ERRORS OF QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS
OF PEASONAL CREDIT LINE TRANSACTIONS

Hf you think your statament or receipt is wrong, cr if you naed more infarmation about a iansfer
on this stalement ér on a receipl, please telephone of write vs, Please use Ihe telephone numbor
or address listed on Ihe iran! of this stalement ta contact us a3 s¢0n 6s you can. We muat hear
jrom you no ster than 60 days alicr we sent you the FEAST statement on which tho
problem or error appeared.

1. ToH us your name and accaunl number

2. Describe the error of transter you are lnsure about, and expinin as ciearly as you con why
you betieve there is an error of why you need more information.
3. Tell us tha doilar amount of the susgecied error. .

We will investigate your camptaint and correct any error promptly. fl we lake more than 10
business days ta do this, wa will recredit your account for the amount yau think is in error, so that
you wil have use of the money during the time i takas us to complete our Invesligation.

FOR PERSONAL CREDIT LINE ACCOUNTS;

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR PERSONAL CREDIT LINE
(This is ¢ Summary of Your Billing Rights).

Il you think your slalomant is wrong, or you neod more information aboul a transaction an your
siatamont, writa us al tho addrass an tha frant of this slalomoni as s90n as possible. Wo must
hear trom you no tater than 60: days offer wo sont you tho first elatoment on which tha
error of problam appearad,

This balance should agree with line 5, above.

You can telephone us but doing so will not preserve your rights. in your latter, give us the
following information,

1. Your name and account number.

2. The dollar smount of the sutpacted error.

3. . Daseripe tho erro: and explain, it you can, why you believe there is an error, H you nead
mera information, cescriba tha tam you ara unsure about.

You do not have fo pay any amount in question while we are investigaling, but you are still
pbligatad 10 pay tha paris of your bill hat are nor in question. White wa Invesligale your question,
we Cannot fepon you 4s delinquent or lake any acilon to cokect the amount you question. i! you
have authorized us to pay your minimum monthly payment avtomalicaily by charging your
deposil account with us, you can stop payment on any amount you think is wrong. To slop ite
payment. your Igtter must reach us three business days before the automatic payinent is
scheduled to occur,

PERSONAL CREDIT LINE FINANCE CHARGE CALCULATION

How Finance Charge (if Any) s Cafcutated: IF this statement Includes billing information
fegarding a personal credit line Ihe finance chargo for each slatement {ioan) period is calgutated
by applying the Avorago Oaily Balance, Method, Tha Gnanca charge on your crodit ling is
talculaled by applying Ihe daily periadic role to the “Average Daily Bafance” of your account,
including curron! transactions, mullipliodg by tho Rumer of days in tho Ddilling cyo'e. To gel Iho
“Averago Daily Balanca,” we taka Ihe beginning balance of your account each dey, add ony naw
advances, advance fees, and annual foes, end ihan subtacd any payments oF credils, This gives
us tho daily bafarico. Any late foos or unpaid finance charges ineurtad during that bling period
are nol included in the dally balance, Then, we acd up all tha dalfy balartcas for the billing cycle
and divide the tota? by tha number of days in tho billiny cycle. This gives us the “Avaraga Daily
Balance” or “Balance Subject to Finance charge.” Payments racaived during requiar banking
hours at ali af out iull service officas will be cradited on‘the sama banking day. Paymants
received atler reqular banking hours will bo credited on the next banking day.

We may report information about your Money Reserve account fo credit bureaus. Latc
paymenis, missod payments, of other defaults on your account may bo reflected In your
ttedit report,

Ploase notify us if wo report any Inaccurate information abous your acrount{s) toa

credit buragu. Your written notice describing the specilic inaccuracy should be seni to us ai the
folinwing address: California Bank & Trust, PO Box 25787, Satt Lake City, UT 94125-0787.

Exhibit K, Page 000237

0050637-0000002-0058844
 

 

Case 2:17-cv-01123-
Filed 09/21/16 WBS-DB Document 4?,,Filed 10/15/19 Page 436 of 481 Doc 92:
Statement of Accounts
Page 1 of2 ©
This Statement: July 31, 2008
Last Stafement: June 30, 2008
Account 7631
DIRECT INQUIRIES TO: :
Customer Service 1 (800) 400-6080
0029294 4214-06-0200-CBT-PGOO19-00003
INTERNATIONAL MANUFACTURING GROUP INC
5231 PLEASANT DR
SACRAMENTO CA 95822-2541
Arden Way
4800 Arden Way
Sacramento, CA 95815-5002
(916) 929-3200
SUMMARY OF ACCOUNT BALANCE SO
Checking/Savings Outstanding .
Account Type Account Number . Ending Balance Balances Owed
Analysis Checking : 7631 $2,072.28
ANALYSIS CHECKING 76341 : ae
Previous Balance . Deposits/Credits . Charges/Debits Checks Processed Ending Balance
587,096.41 . 667,000.06 4 229,362.72 22,661.41 2,072.28
6 DEPOSITS/GREDITS
Date Amount Description
07/01 475,000.00 LOAN ADVANCE #0; 183105215 2302401212
o7/08 5,000.00 INTERNET XFER FROM DDA ***0181 iD: 190014950 2302300084
07/08 2,000.00 INTERNET XFER FROM DDA ***4841 ID: 190102506 2302300804
a7i4 475,000.00 LOAN ADVANCE iD; 196153615 2302403758
OTH7 40,060.00 INTERNET XFER FROM DDA ***584 1 ID; 199084646 2302300380
21 CHARGES/DEBITS
Date Amount Description
07/04 300,000.00 INTERNET XFER TO DDA ***018t ID: 183403456 2302401065
07/01 48,268.27 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680680004 2502500707
07/01 35,000.00 INTERNET. XFER TO DDA ***8811 ID: 183402933 2302401043
O7/01 15,000.00 INTERNET XFER TO DDA **"4841 ID: 483103020 2302401049
O7/04 9,557.73 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01818030003 2502500141
O7/04 4,062.31 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680680001 2502500106
07/04 1,352.08 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 04818030004 2502500142
07/01 213.89 "  AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT #4 01680689002 2502500108
o7/02 325,000.00 INTERNET XFER TO DDA *5841 ID: 184014741 2302400129
07/02 14,003.73 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT #01680689001 2502501600
07/03 20,000.00 INTERNET XFER TO DDA ***5811 ID: 185105258 2302301145
o7/07 250,000.00 INTERNET XFER TO DDA ***4847 ID: 186124508 2302400427
' O77 27,500.00 INTERNET XFER TO DDA ***4841 (D: 188225456 2302401727
O7/07 4,304.72 PAYBYPHONE-PYMT PHONE P **** REF #091409688918148 1104853978
O77 2,727.08 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01818039001 2502500166
o7/07 2,500,00 CHASE EPAY 557563054 REF #921000024755646 1101822146
OTAT - 4,122.91 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01818030001 2502500165
07/07 750.00 CHASE EPAY 557562725 REF # 021000024756765 1101822447
O7/35 150,000.00 INTERNET XFER TO DDA ***5841 ID: 197080248 2302500355
o7/15 15,000.00 INTERNET XFER TO DDA ***5811 1D: 197205838 2302503505
07/23 3,000.00 INTERNET XFER TO DDA ***5814 ID: 205082525 2302800307
Exhibit K, Page 000238
CENSER «=» MEMBER FDIC 002929-4-0000001-0037 134
Filed 09/21/16C ase 2:17-cv-01123-WBS-DB BegenensAggoFiled 10/15/19 Page 437 of 481

IATA

 

rverreriniiiaidins
ainsi
——
ie
a
a
paiva
Ce eaamel
se
ee

 

An Easy Approach To Balancing Your Account

 

To reconcile your checkbook balance to your statement balance: Mark off each entry in your check register that has been charged fo your
account during the statement period. List the checks you have written, but are not yet charged to your account in the “Checks Outstanding" column

beiow. Then, foltow the instructions in linas 1 through 10.

 

CHECKS OUTSTANDING

CHECKBOOK BALANCE

 

Chack Number:

Check Amount

1. LIST your checkbook balance.

 

2, ADD any deposits or other credits listed cn the tront of this statement
which you have not recorded in your checkbook (such as payroll credits
or other direct electronic depasits}.

 

3. SUBTOTAL:

 

4. SUBTRACT any charges fisted on the front of this statement which
you have not recorded (such as service charges, automatic transfers,
electronic transactions, etc).

 

 

wn

ADJUSTED CHECKBOOK BALANCE:

 

This balance should agres with fine 10, betow.

 

STATEMENT BALANCE

 

siatement.

6. LIST your current statement balance as shown on the front of this

 

xn

ADD deposits made, Dut not shown on this staternent,

 

8. SUBTOTAL:

 

SUBTRACT total from “Checks Outstanding.”

 

 

8.
4

 

10. ADJUSTED STATEMENT BALANCE:

A

 

 

Transfer to Line 9.

IN CASE OF SRAEGULARITIES [IDENTIFIED ON THIS STATEMENT

You must natity us within 30 days ol tho date we mailod of made Ihis statemant available to you
of any unauihorized or missing signature nr alleralion on a check or other improper charges
idantitied on this siatement or within 60 days in the caso of unauihorized er missing
endorsement. Failure to nolify us wilbin lhe prescribed imo periods or to commence action
against us within 90 days ster notice to us will preclude you from asserting claims against us
basad on such checks or charges. :

IN CASE OF ERRORS OR QUESTIONS ABOUT YDUR ELECTRONIC TRANSFERS
OR PERSONAL CHEDIT LINE TRANSACTIONS

if you think your sialamant or receip! is wrong, of if you nend mors Information about 6 transfer
on this slalement or ona roceipi, please telephone or wrile us. Please yse ihe telephone number
or address listed on the front of this statement to contact us a3 scon as youcan, We must hear
from you no later than &0 days after we sent you the FIAST slatement on which the
problem or esror appeared,

|. Tell us your name and account number.

2. Describe tho orror or Iranslor you are unsure abou, and explain as clearly as you can why
you believe there Is an error or why you need more information.

9. Teil us the dollar amount of She suspected errar.

We will investigate your compiaini and correct any eiror promptly. If we take more than 10
business days to do this, wo will raeredit your acnount for the amount you think is in error, so thar
you will have use of the monoy during the time if lakos us fo complete our investigation.

FOR PERSONAL CREDIT LINE ACCOUNTS:

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR PERSONAL CREDIT LINE
(This is a Summary of Your Gilling Rights).

{{ you Ihink your slatemont is wrong, or you nged mora iniermation about a transaction on your
slatemont, wrile us at the address on iho front of this statomont as soon as possiblo. We must
hear from you no tater than 60 days after wo sont you the first statament on which tao
error or problem appeared.

This balance should agree with line 5, above.

You can tefaphone us but doing so will nol preserve your rights. In your fnlter, give us the
following information,
1. Your name and account number,
2. The dollar ammount of the susoecled anor.
3. Describe the error end explain, if you can, why you believe there is an oor. H you need
more information, dascribe the tam you are unsure about.

You do not have to pay any amount in question whila we ere investigating, bul you are still
nbliqated 19 pay tha paris of your hill that are nor In quastion, Whila we Investiqain your quastion,
Wwe Cannot port you as delinquent of lake avy action in collect the amount yau question, Hf ynu
have auihorged us to pay your minimum monihty payment automatically by charging your
deposi account wih us, yau can stop payment on any amount you think fs wrong, To siop the
payment, your letter must roach us threa business days belore {he aulomalic payment is
scheduled fo occur,

PERSONAL CREDIT LINE FINANCE CHARGE CALCULATION

How Finance Charge {¥ Any) Is Calculated: |! this statement includes billing information
fegarding @ personal credit ling tho linanee charge for oach statement {loan} period is calculated
by applying tho Average Daily Dalance Method. Tho finanse charge on your crocil line Is
calculated by applying tha dally periodic rale to the “Average Dally Dalanee” al your accounl,
lacluding curront Iransactions, muttipiied by the qumber of daya in tho billing cycle, To gol iho
“Average Daily Balance,” wa take tha boyinning balanes of your account aach day, add any now
advances, advance foes, and annual foes, and thon subtract any paymonls or credits. This glvos
us tho daily balanea. Any lato foes or unpaid finance charges incurred during that biting period
aro not Included Inthe daily balance. Then, wa add up ail the dally balances for tha billing cyclo
and divide the iota! by Ihe number of days in tha billing cycle. This gives us the “Average Daily
Batanca’ of “Balanea Subject ta Financa charge.” Payments received during regular banking
hows at all of our full service olfleas wil ba credited on the same banking day. Payments
teceivad after regutar banking hours will be credited on the next banking day.

We may report Information about your Money Reserve eccount to credit bureaus, Late
payments, missed payments, or other defauits on your account may be reficcted in your
credil report. ,

Please nolily ws Howe report any Inaecurais information about your accounts) to @

eredit bureau. Your written notice describing the specific inaccuracy should be seni to us at the
following address: Calfomia Bank & Trust, PO Box 26787, Salt Lake City, UT 84125-07687.

Exhibit *, Page 000239

A

any ee a i ee ee ee

Dac 92

0029294-0000001-0037 134
Filed 09/21/1¢-aSe 2:17-cv-01123-WBS-DB Regsumenbsgodriled 4

0/15/49 Page 438 of 481

‘age 20

July 31, 2008 :
INTERNATIONAL MANUFACTURING GROUP INC

7631

Doc 92

3 CHECKS PROCESSED

Nebr. DHE. eee AOU Number..............Date, cee teeereeee ATOM Numbar..............Date, .. Amount
24M o7/02 6,593.92 2442 OFH6 15,317.49 2452" 07/29 750,00
* Not in check sequence .

ALY BALANG we Vee ELE HOOD LEVEUDNURNGNDREEN CRY RGENEEnE EERE DHEMAEEANE, NANT EREED NEA DED AEDSSAEC EPEC; GH OLATE SAEED ELSCD FAG CD; SA EET EDSAL OAT RPEES EO OLELNED Crag ere ree ERs eereraeeteas
DAO. cence BIC! Dat cca cneeeeee Balance DALE cect nee Bane
07/01 648 642.13 o7/08 1,139.77 OTA? 5,822.28
o7/o2 303,044.48 O74 176,139.77 07/23 2,822.28
o7/03 283,044,48 ovis 14,139.77 07/29 2,072.28
o7/07 -6,860.23 orih6 4177.72 :

Exhibit K, Page 000240
CENDEN #§ MEMBER FDIC 029294-0000002-0037135
Filed 09/21/1¢C ase 2:17-cv-01123-WBS-DB Racuumens4éaqFiled 10/15/19 Page 439 of 481

A

An Easy Approach To Balancing Your Account

 

 

To reconcile your checkbook balance to your statement balance: Mark oft each entry in your check register that has been charged to your
account during the statement period. List tha checks you have written, bul are not. yet charged to your a account in the “Checks Outstanding” column

below. Then, follow the instructions in lines 1 through 10,

 

CHECKS OUTSTANDING

CHECK8OOK BALANCE

 

Chack Amount , 1

Check Number

LIST your checkbook balance,

 

2. ADD any deposits or other credits fisted on the front of this statement
which you have not recorded in your checkbook (such as payroll credits
or other direct electronic deposits).

 

3. SUBTOTAL:

 

4. SUBTRACT any charges listed on the front of this statement which
you have not recorded {such as service charges, automatic transfers,
electronic transactions, etc}.

 

 

a

ADJUSTED CHECKBOOK BALANCE:

 

This balance should agrac with line 10, balow.

 

STATEMENT BALANCE

 

statement.

8. LIST your current statement balance as shown on the front of this

 

n

ADD deposits made, but not shown on this statement,

 

&

SUBTOTAL:

 

. SUBTRACT total from “Checks Outstanding.”

 

 

~Y

 

10. ADJUSTED STATEMENT BALANCE;

AA

 

 

Transfer fo Line 8.

IN CASE OF IRREGULARITIES IDENTIFIED ON THIS STATEMENT

You mus! nolity us wilhin 30 days of tha dale we mailed or mado [his statemon! ovailalle to you
of any unauthorized or missing signature or alteration on a check of other improper charges
identities on this stalernant or within 60 days in tha case of unaulhonzad of missing
endorsement, Failure to notily ws within iho proscribed lime periods or to commence action
agains! us within 90 days aher notice to us will preclude you trom asserting claims against us.
based on such checks or charges.

IN CASE OF ERRORS OR GUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS
OR PERSONAL CREDIT LINE TRANSACTIONS

If you think your staiament or recaipt is wrong, of if you need mote information about a iransfar
on thig slatement of on a ceceipl, please telephone of writo us, Please use Ihe telephone number
of address fisted on the lront of this statement lo contact us as soon 8s you ¢an, Wo musi hear
from you no tater than G0 days after we sent you the FIRST statement on whieh the
problem of error appeored. :

1. Tell us your name and account number.

2. Describe the error or lranstor you are unsure about, and explain ag clearly.as you can why
you believe there is an error or why you need mote information,
9. Tell us the dollar amount of ihe suspected error.

We wil investigate your complaint and corect any erfor proimplly. I we lake more than 10
business days to da this, we will recredit your acccunt for te amount you think fs in error, so thal

you will have use al Ihe money during the §me it takes Us 10 somplote our invesligation.

FOR PERSONAL CREDIT LINE ACCOUNTS:

JN CASE OF ERRORS OR QUESTIONS ABOUT YOUR PERSONAL CREDIT LINE

{This Is » Summary of Your Gilling Rights).

¥ you (hink your statemont is wrong, or you need moro information about a transaction on your
slatemnont, write us al Ihe address on tive front of this slaloment as soon as possible. Wa must
hoar from you no taler than 60 days afiae we sent you the first stalemant on which the
error or problem appeared.

This balance should agree with line §, above,

You can talaphone us but doing so wilt col praserva your rights. in your ialter, giva us the
following information.
4. Your name and acegunt number,
2. The dollar amount of the suspected error,
3. Deseribe the eno: and explain, if you can, why you bolieve there is an error, II you nocd
Mora information, deseriba the tam you are unsure about.

You do net have to pay any amount in quastion while we are investigaling, bul you ara slill
ohiigatad to pay the pats of your bid that are not In question. While wa mvestigale your quastion,
Wo cannoli report you as definguent or lake any action fo roilect the amount you question, H you
have authorized us to pay your minimum monihly paymant automatically by charging your
deposil accounl with us, you can sfop payment on any ainount you Uhink is wrong. Ta stop Ihe
payment, your latter musi roach us three business days belore the automalic payment is
scheduled lo occur.

PERSONAL CREDIT LINE FINANGE CHARGE CALCULATION

How.Finance Charge (if Any} Is Calculated: II this sialement includes billing Information
regarding a personal credit line line finance charge for each slatemont (oan) pertod Is calculaled
by applying tho Average Dally Galance Molhod, Tho financo charge on your credit ting Fs
calculaled by applying ihe daily periodic rate fo the ‘Average Oaity Galance” of your account.
including ¢curron! wansactions, muitiptiod by tha number of days in the billleg eyco. To get tho
“Average Daily Batanca," we take [he baginning balance of your account cach day, aud ony now
advancas, advance feos, and onnuol foas, and then subtract any payments cx cradits, This gives
us the daily balances. Any fala los or unpaid tnance charges incurred during that biling posiod
ate not includad Jo the daity balance. Thon, wo add up all tha dally balances for the biting cycle
and divide the tcta! by the number of days i the billing cycla, This givas us the “Averaga Daily
Balance” of “Balance Subject to Finance charge.” Payments recalved during regular banking
hours at afl of out tu sarvice officos will ba credited on the same banking day. Payments
received alter regular banking hours wik ba credited on the next banking Cay.

We may repart Information about your Money Reserve account to credit burepus, Lote
payinens, missed paymants, or other dafauits on your account may be reflected in your
credit Fapart,

Plaaso notlty us Hf wo report any inaccurate information about your account{s) to a

credit buraeu, Your written notice describing the spacitic inaccuracy should be Sent to us at ihe
{otlowing address! Califoria Bank & Trust, PO Box 25787, Sali Lake City, UT 84125-0787.

Exhibit K, Page 000241

Doc 92

0029254-0000002-0037 135
Filed o9/21/1eease 2:17-cv-01123-WBS-DB RonsenendsaacFled 1 10/15/19 Page AAO of 481 Doc 92
Statement of Accounts
Page i of 2
This Statement: August 29, 2008
Last Statement: July 31, 2008

Account ’ 76341

DIRECT INQUIRIES TO:
Customer Service t (800) 400-6080
0029167 42-43.06.0030-CBT-PG0019-00006

INTERNATIONAL MANUFACTURING GROUP INC
5231 PLEASANT DA
SACRAMENTO CA 95822-2541

Arden Way

1800 Arden Way
Sacramente, CA 95815-5002
(916) 929-3200

 

SUMMARY OF ACCOUNT BALANCE eS oA
Cheeking/Savings Outstanding

 

Account Type Account Number Ending Balance Balances Owed
Analysis Checking 7631 $5,603.41
ANALYSIS CHECKING 7641 ne oe PE 103 8
Previous Balance Deposits/Credifs Charges/Debits Checks Processed Ending Balance
_ 2,072.28 580,000.00 280,098.86 296,370.01 5,603.41
6 DEPOSITS/CREDITS
Date . Amount Description
08/01 65,000.00 DEPOSIT 5111019231
08/05 30,000.00 INTERNET XFER FROM ODA *"*018t ID: 218080146 2302800284
08/06 200,000.00 LOAN ADVANCE ID: 219433434 2302801614
08/20 260,000.00 LOAN ADVANCE ID: 233421717 2302901334
08/20 20,000.00 INTERNET XFER FROM DDA ***0181 ID: 233072525 2302900180
O8/22 5,000.00 DEPOSIT 5141008487
16 CHARGES/DEBITS
Date Amount Description
08/01 1,397.16 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 04818030004 2501800126
08/04 39,376.74 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT #01680680004 2501800093
08/04 - 14,470.54 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680689001 2502601624
08/04 9,876.31 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01818030003 2501800125 ~
08/04 6,302.08 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680689002 2501800004
08/04 4,197.72 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680680001 2507800092
GB/G6 -60,000,00 INTERNET XFER TO DDA *7*5814 ID: 219214416 2302802774
08/06 26,000,00 INTERNET XFER TO DDA ***4844 ID: 219215255 2302802784
08/06 . 2,817.99 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01818039001 2502900083
08/06 1,160.35 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT #01818030001 2502900082
08/07 100,000.00 INTERNET XFER TO DDA ***4841 1D: 220075720 2302900201
08/13 10,000.00 INTERNET XFER TO DDA ***5811 ID: 226011410 2302700409
08/22 2,500,00 INTERNET XFER TO DDA ***4841 ID: 235073816 2302700279
08/25 1,000.00 CHASE EPAY 580913276 REF #021000025238529 1101930330
08/29 7,000.00 INTERNET XFER TO DDA ***5841 ID: 242074534 2302700385
6 CHECKS PROCESSED
ONUMDE oie Date. eo ccccteccccpecceecee AMOUNT 9 NUM O DALE ere enereen Amouat NUPIDOF.. sees DIOL cece crete reese ARTIOUAL
2443 O89 1,934.60 2455° 0819 15,317.49 2457 o8/04 13,724.00
2444 08/01 - §,000.00 . 2456 O8/19 6,593.92 2463* 08/21 253,800.00

* Not in check sequence

@ , Exhibit K, Page 000242

CENSER = MEMBER FDIC 0029167-0000001-G036547
Filed 09/21/16-ase 2:17-cv-01123-WBS-DB DBogaungnoségcFiled 10/15/19 Page 441 of 481

An Easy Approach To Balancing Your Account

 

To reconcile your checkbook balance to your statement balance: Mark off each entry in your check register that has been charged to your
account during the statement period. List the checks you have written, but are not yet charged to your account in the “Cheeks Outstanding” column

below. Then, foflow the instructions in lines f through 10.

 

CHECKS OUTSTANDING

CHECKBOOK BALANCE

 

 

Chack Number Chack Amount 1.

LIST your checkbook balance.

 

 

 

 

2. ADD any deposits or other credits listed on the froni of this statement
which you have not recorded in your checkbook (such as payroll credits
or other direct electronic deposits).

 

3. SUBTOTAL:

 

 

 

 

 

4, SUSTRACT any charges listed on the front of this statemant which
you have not recorded (such as service charges, automatic transfers,
electronic transactions, etc).

 

 

 

5. ADJUSTED CHECKBOOK BALANCE.

 

 

 

This balance should agrea with lina 10, below.

 

 

STATEMENT BALANCE

 

 

ANUNCIO

statement.

6. LIST your current statement balance as shown on the front of this

 

7. ADD deposits made, but not shown on this statement,

 

2

SUBTOTAL:

 

9. SUBTRACT total from “Checks Outstanding.”

 

 

~y

TOTAL: . °

 

10, ADJUSTED STATEMENT BALANCE:

 

 

 

 

 

Transfer fo Line 9,

IN CASE OF IRAEGULARITIES IDENTIFIED ON THIS STATEMENT

You must nolity us within 30 days of the dale wo maiied or made this statement ovailablo lo you
of any unauthorized or missing signature or alferation on A cheek oF other improper charges
identified on this stalemean? or wilhin 60 days in the cas@ of unauthonzed or missing
engorsenient. Failure to nolify ws within (he prescribed imo porinds or lo commonce action
agains! us within 90 days aflar notice 0 ua will preclude you fram assaning Claims against us
based on such checks or charges.

IN CASE OF ERRORS OF QUESTIONS ABQUT YOUR ELECTRONIC TRANSFERS
QF PERSONAL CAEDIT LINE TRANSACTIONS

if you think your stalament or racaipl is wrong, or if you nead more information aban a tranafar
on this stalemant of ona receipi, please telephone of whic us. Picase use the telephone number
oF address Hated on the front of this stalamerd to contact us as soon as you can. We must heor
from you no tater than 60 days afier we sent you the FIRST statement on which ihe
prablom or otrot appeared,

1. Tellus your name and account number.

2. Deseribe the error ar transfor you afa ynguro about, and exprain as clearly as you can why
you believe there is an errar of why you naed more Information,

3. Tell ua the dollar amount of ihe suspected error.

We will investigate your complaint ond correct any efror promptly. It we take more than 10
business days to do this, we will recredil your account! for the amount you think és in erzor, $0 that
you will have-use of Ihe monoy during the time A takes us to complale our investigation.

FOR PERSONAL CREDIT LINE ACCOUNTS:

IN CASE OF ERRORS OF QUESTIONS ABOUT YOUR PERSONAL CREDIT LINE
(This is a Summary of Your Billing Rights).

If you think your skaiomont is wrong, or you nood more information about a lransaction of your
statornont, wrila us ai tho address on (ho ¢rent of this stalomenl as sean as possibio. Wa must
haar from you no later than 60 days aflar wo sent you tho first siaiamant on which tho
otror of problem appoored.

This balance should agree with line 5, above.

You can telephone us bur doing sa will not praserea your dghts. In your latlar, givo us ihe
following information.
1. Your name and account number,
2. The dollar amount of the suspected error.
9. Describe the error and explain, if you can, why you balieve there is an error, you necd
more information, describe tha item you are unsure about.

You do not have to pay any amount in quastion whila we are Investigating, bul you ara still
obligated fe pay the pans of ynur bill hat ara not fn question. While we Invastigate your quastian,
we cannot report you as dnlinquent or take ary action to collect the amaunt you question. If you
have authorized us to pay your minimum monthly payment automaticaly by charging your
deposit account with us, you can slop paymani on any aiount you think is wicng. To stop the
payment, your letler must reach vs three business days belore the automatic payment is
scheduied to occur,

PERSONAL CREDIT LINE FINANCE CHARGE CALCULATION

How Finance Charge {if Any) is Calculated: if this statement inchides biting inlormation
regarding a personal crodit line the finance charge for each statement {loan} peded ig caiculalod
by applying tha Avarago Daily Balance Method. Tha Finance chargo on your credit fina Is
calculated by opplying (he daily pariodic rela {o tha “Average Daliy Bafanee* of your account,
ineluding curronl lransactions, multipod by tho number of days in Lhe bifing cyda. To gol iha
“average Dally Balance,” we take the beginning balance of your account each day, add any new
advantos, advance (oes, and annual fees, and then subtvacl any paymaonts or credits. This gives
us tho daily bolance. Any talo fogs or unpaid finance charges incurred during that billing poriod
are nol inelidad in tha daily balance. Then, we add up ai! the daily balances fos the biting cycle
and divide the total by the number of days in tha billing ¢ycle. This gives us the “Average Daily
Balances" or “Balance Subjact to Financo charge." Payments recaived during regular banking
hours ‘at all of our fud sarvioa offices wil ba craditad on the same banking day. Payments
received aftar requiar banking hours wil be credited on the next banking day.

We may report information about your Money Hoserve escount to credit bureaus. Late
payments, missed paymants, of offer dalauits on your aecounl may be refiected in your
cred report,”

Please notily us if wo report any Wnaccureie information about your accounl{s} te a

credit bureau. Your written notice describing the specific Inaccuracy Should be sent to us at the
following address: California Bank & Trust, PO Box 26787, Sait Lake Ohy, UF 84425-0787.

Exhibit K, Page 000243

Doc 92

0029167 -0000001-0036547
Filed 09/21/16Case 2:17-cv-01123-WBS-DB TisenieiOAegoriled £O/fiAib9 Page 442 of 481 Doc 92

3

Ml

oO:
fit
xa

August 29, 2008

INTERNATIONAL MANUFACTURING GROUP INC

Tos

DAILY BALANCES

Dal@ eee Balance
08/01 60,675.12
oB04 - -27 272.24
OB/OS 2,727.76
oB/06 118,749.42
MEMBER FDIC

DalO... cece eeeee

08/07
oB/13
08/19
08/20

... Balance
18,749.42
8,749.42
-15,096.59
264 903.41

Date..
08/21
OB/22
08/25
8/29

pecteetececeeveesercee GRICE

11,163.44
13,603.41
12,603.41

5,603.41

Exhibit K, Page 000244

0029 167-0000002-0036548
Filed 09/21/16Case 2:17-cv-01123-WBS-DB RegumenhaggoFiled 10/15/19 Page 443 of 481

An Easy Approach To Balancing Your Account

 

To reconcile your checkbook balance ta your statement balance: Mark off each entry in your check register that has been charged to your
account during the slatement period, List the checks you have written, but are not yet charged to your account in the “Checks Outstanding” colurnn

below, Then, follow the instructions in lines 1 through +0.

 

CHECKS GUTSTANDING

CHECKBOOK BALANCE

 

 

Check Number Chack Amount 1.

LIST your checkbook balance.

 

 

 

2. ADD any deposits or other credits listed on the front of this statement
which you have not recorded in your checkbook (such as payroll credits
or other diract electronic deposits).

 

3, SUBTCTAL:

 

 

 

 

 

4, SUBTRACT any charges fisted on the front of this statement which
you have not recorded (such as service charges, automatic transfers,
electronic transactions, etc}.

 

 

 

 

on

ADJUSTED CHECKBOOK BALANCE:

 

 

This balance should agree with fine 10, below.

 

 

STATEMENT BALANCE

 

 

HUQ

statement.

6. LIST your current slatement balance as shown on the front of this

 

7. ADD deposits made, but net shown on this statement.

 

8, SUBTOTAL:

 

SUBTRACT total from “Checks Outstanding.”

 

 

om] 9.
j

TOTAL: r

 

 

 

 

70. ADJUSTED STATEMENT BALANCE:

A

ein ee ee ee ee

A

 

 

Transfer fo Line 9.

IN CASE OF IRREGULARITIES IDENTIFIED ON THIS STATEMENT

You must nolily us within 30 days of Ihe dale wo maied or made ihis stalement availaia to you
of any unauthorized or missing signature or attoration on a chack or other improper chargas:
identified on this siatamenit or within 60 days in the ease of unauthorized or missing
endorsement. Failure 40 solily us within Ihe prescribed time periods or lo commence action
againat ‘us within 99 days after notice to us will preclude you fom asserting aims egalast us
besed on such checks or charges.

IN CASE OF ERRORS OF QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS
OR PERSONAL CREDIT LINE TRANSACTIONS

IF your think your statement or receipt is wrong, or if you need more information about a transfer
on {hig stalement or on a racelpi, please telephone or write us. Please use the lelephane numbor
of address fisted on the fron of (his staiament to contact us a3 soon as you can. Wo must hear
freyi you mo ister than 60 days after wo sent you the FIRST statement on which the
probiem or error appearcd. ,

1. Toll us your name and account aLinber,

2. Daseribo the eror or transtor you ore unsura aboul, and explain as clenrly as you can why
you believe there is an error or why you need mora Mformation.

4, Tell us the doar amount ol ihe suspected error.

We will investigate your compiaint and correct any efor promptly. !f we lake more than 10
business days fa do (his, we will recredit your accaunt for the amount you think js in error. $0 that
you will have use of the money during the the it takes Us to Complete oLr investigation.

FOR PERSONAL CREDIT LINE ACCOUNTS:

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR PERSONAL CREDIT LINE
(This Is a Summary of Your Billing Rights).

If you lbink your stalomant is wrong, of you nead more information about a Yansaction of your
statomect, wiito us al tho addross on the front of (his statemont as soon as possibia, We must
hear trom you no lator than 60 days efter we sont you [he fire! siatomont on which tho
error or problem appeared.

This balance should agree with line 5. above,

You can telaphane us bul doing so will not preserva your rights. in your latter, give us the
following information,

1. Your name and account number.
“9. The dollar amount of the suspected error.

3. Describe tho error and explain, # you can, why you believe there is an error. Hf you need
- more Information, dasoribe the tem you are unsure about,

You do aot have fo pay any amount in question whila we ars investigating, bul you are still
ohligated to pay the pars of your bili that ara notin question, While wa Investigate your question,
We cannot reparl you as dolinquant of take any action to collect tha amauni you question. 1 you
hava authorized us 0 pay your minimum moantnly payment automatically by charging your
daposit account! willl Us, you San slop payment on any emaunl you {hink is wrong. To stop the
paymani, your feller must reach us three businass days before Ihe aulomatic paymant 1s
schedguiod to occur,

PERSONAL CREDIT LINE FINANCE CHARGE CALCULATION

fiow Finance Charge (if Any) is Caiculatad: {1 this slatament inctudes Ddilling information
regarding a personal credit line the finance charge for cach slatament {lean) poried is calcylated
by applying ha Average Daily Balance Method, The finance charge on your credit fing 15
calculated by applying the daily poriadic rete io the “average Daily Galance” of your account,

including cuxrant iransactions, multiptiod by to number of days in tho billing cycle, To gol tha ©

‘ayarago Daily Balance,” we ioke tho Saginning balance of your account aach day, ad any naw
advances, advance fees, and annuat lees, and then subtracl eny paymenls or credits. This givas
uo iho daily balance, Any lata feas ar unpaid finance sharges incurred during thal biting pariod
ate not inckided In the daily balance. Then, we add up ail the daily balances for the bling cycle
and divide the tolal by tha number of days in the billing cycle. This gives us ihe “Average Daily
Balanco” or “Balance Subject to Finance charge.” Paymonts tacoived during raquiar banking
hours at atl of our full servica olficas will be credited on tha samo banking day. Payments
received afier regular banking hours will be credited on the next banking day.

We may report Information about your Maney Reserve aeequnit ta credit bureaus. Lote
payments, missed paymozis, or olhes defaults on your account may be reflaciod in your
cradil report,

Please nolily us if we roport any Inaccurate information about your account{s) to a

credit buraau, Your written notice describing the specilic inaccuracy should be sent to us at the
following address: Califomia Bank & Trust, PO Box 25767, Salt Lake City, UT 64125-0787,

Exhibit K, Page 000245

0029167-0000002-003654a
Filed 09/2 LggCase 2:17-cv-01123-WBS-DB RegengnpagsoFiled 10/15/19 Page 444 of 481 Doc 92

=

38

9

 
 

Statement of Accounts
CALIFORNIA, BANK Paga 1 of 2
This Statement: September 30, 2008

Trust
. Last Stafement: August 29, 2008
P.O, Box 489, Lawndale, CA 90260-0499
Account 7631

DIRECT INQUIRIES TO:
Customer Service 1 (800) 400-6080
ogsa743 4275-06-1000-CAT-PGOO19-00085

INTERNATIONAL MANUFACTURING GROUP INC
5231 PLEASANT DR
SACRAMENTO CA 95822-2541

 

 

Arden Way
1800 Arden Way
Sacramento, CA 95815-5002
(916) 929-3200
SUMMARY OF ACCOUNT BALANCE ee ee ee
Checking/Savings Outstanding
Account Type Account Number Ending Balance Balances Owed
Analysis Checking , 7631 : -$1,292.85
ANALYSIS CHECKING 7634 PoE Be SEES 40348
Previous Balance Deposits/Creaits _ Chargos/Debits Checks Processed Ending Balance
5,603.44 804,000.00 177,905.60 ‘ 632,990.66 +4,292.85
10 DEPOSITS/CREDITS
Date Amount Description
og/02 225,000.00 LOAN ADVANCE ID: 2461442142 2302604352
09/02 175,000.00 LOAN ADVANCE ID: 246142222 2302604356
og/02 65,000.00 DEPOSIT 5111024151
09/04 40,000,00 DEPOSIT 6111017162
039/05 20,000.00 DEPOSIT 5113032735
oo/i1 80,000.00 INTERNET XFER FROM DDA ***4841 ID: 255002119 2303000062
09/18 24,000.00 INTERNET XFER FROM DDA ***5811 ID: 262084200 2302700260
og/22 100,000.00 INTERNET XFER FROM DDA ***4841 !D: 265204319 2302901130
09/23 , 50,000.00 INTERNET XFER FROM DDA *°*4841 iD: 267215717 2302902760
09/23 25,000.00 INTERNET XFER FROM ODA ***581t ID: 267215625 2302902758
13 CHARGES/DEBITS
Date Amount Dascription
ag/02 39,376.75 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680680004 2502800207
og/02 9,876.31 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT #01818030003 2502800237
09/02 7,949.79 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT #01680689002 2502800208
09/02 4,197.72 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680680001 2502800206
09/02 1,397.15 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01848030004 2502800238
09/03 . 70,000.00 INTERNET XFER.TO DDA ***5811 ID: 247074122 2302800313
09/03 14,470.52 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680689001 2502901674
09/05 40,000.00 AMERICAN EXPRESS ELEC R *"""*"*517465REF # 031201467383169 1402040836
09/05 10,000.00 INTERNET XFER TO DDA ***4841 ID: 249085013 2302700499
09/08 1,160.35 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT #01818030001 2501500076
09/24 5,000,00 INTERNET XFER TO DDA ***4841 ID: 268074331 2302800221
09/30 3,727.04 DEB!T MEMO 5338115101
09/30 750.00 DEBIT MEMO 5338115091
Exhibit K, Page 000246
MEMBER FDIC 0050723-0000007-00 58968
Filed 09/21/16Case 2:17-cv-01123-WBS-DB lregemerb2oFiled 10/15/19 Page 445 of 481

An Easy Approach To Balancing Your Account

 

To reconcile your checkbook balance to your statement balance: Mark off each entry in your check register that has been charged to your
account during the statement period. List the checks you have written, but are riot yet charged to your account in the “Checks Outstanding" column

below. Then, fotlow the instructions in fines 1 throug! 10.

 

CHECKS OUTSTANDING

CHECKBOOK BALANCE

 

 

Check Number Check Amount 1.

LIST your checkbook balance.

 

 

 

 

2. ADD any deposits or other credits listed on the front of this statement
which you have not recorded In your checkbook (such a3 payroll credits
or other direct electronic deposits).

 

3. SUBTOTAL:

 

 

 

 

 

4, SUBTRACT any charges fisted on the front of this staternent which
you have not recorded (such as service charges, aulomatic transfers,
electronic transactions, efc). .

 

 

 

mn

ADJUSTED CHECKBOOK BALANCE:

 

 

 

This balance should agree with line 10, below.

 

 

STATEMENT BALANCE

 

 

HUNAN AAA

statement.

6. LIST your current statement balance as shown on the front of this

 

7, ADD deposits made, but not shown on this staternent.

 

8, SUBTOTAL:

 

. SUBTRACT total from “Checks Outstanding.”

 

 

oY

TOTAL r

 

 

 

 

10. ADJUSTED STATEMENT BALANCE:

 

 

Transfer to Line 9,

IN CASE OF (RREGULARITIES IDENTIFIED ON THIS STATEMENT

You must notily us within 40 days of tho daie we maifog or mado this staioment ovailxbla to you
of any unaulhorized or missing signature or alteration on a chack of other improper charges
idantitied on [his stalament of wilhin 60 days in [ha case of unauthorized of missing
endorsement, Failure tp notify us within he prescribed time porads or io commence action
against us within 90 days afer notice to us will preclude you tram asseriing claims agains! us
based on such checks of charges. :

iN CASE OF ERRORS OF QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS
OR PERSONAL CREDIT LINE TRANSACTIONS

If you think your stalament or receipt is wrong, or il you néad more information abaul a transfer
on thls siatoment o7 on a Fecelpt, pleaso telaphane or write us. Ploase use the tolephone number
or address jisted on fhe front of thia slatemant to contact us a5 soon BS you can. We must hear
from you no ater than GO days after we sent you the FIRST statement on which the
problem or error appeared. .

1. Tol us your name and account aumber.

2. Describe the error or transler you are unsuro about, and expiain os clearly as you can why
you believe there ig an error or why you need more information.
3. Tell us (he dollar amount of the suspected error.

We wil investigate your complaint and correct any exor promptly, If we lake more than 40

‘pusiness days to da this, wa will recredit your account for he amount you think is in error, so thal

you will have use af the monoy during the time il takos us to complete our investigation.
FOR PEASONAL CREDIT LINE ACCOUNTS; -

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR PERSONAL CREDIT LINE
(This fs a Summary of Your Biiling Rights).

i you think your slaloment is wrong, of you naod more information aboul a transaction on your
slatamant, wrilo us ai tha addrass on the froni of this stalomont as soon as possible. Wa must
hoar from you no later than 6 deys aifor wo sent you the first gtatoment on which the
arror or problem appeared.

This balance should agree with line 5, abave.

You an telephone us but doing 60 will not preserve your rghis. in your Jellez, give us the
following information. .

1. Your same and account number,

2. Fhe dollar ammount of the suspected ertor.

4. Deseribe the erro: and explain, #f you can, why you Dalieve there is an error. II you need
more information, describa tha item you afe unsure about,

You do not have to pay any amount in quasiion white. we are investigating, bus you are still
obligated to pay the paris nf your bill that ara not In Ruesiton. Whila we investigale your question,
we cannnt feporl you as delinquent of take any aetlon to collect {he amount you guestlan. if you
havo authorized us lo pay your minimum monthly payment Automaucalty by charging your
deposi! accoun! wilh us; you can stop payment dn any amount you Think is wrong. To stap (he
payment, your jotler must reach us three pusiness days before the automatic payment is
scheduled to occur. ,

PERSONAL CREDIT LINE FINANCE CHARGE CALCULATION

How Finance Charge {if Any) is Caifculatad: i (his statement includes billing information
regasding a personal credit tina tho finance charga for cach staloment (toan} perod is catculated
by applying tho Avorage Dolly Balanco Mothod. Tha finance charga on your. eradil fino Is
catculated by applying ihe daily periodic rate to the “Average Daily Balance™ of your account,
Including curren| tansaclions, multiplied by the number of days in the billing cyclo. Ta got the
“Average Daily Balanca," we toke the seginning bolanes af your account oach day, edd any new
advances, advance Ieag, and annuai fogs, and hon subtract any payments oreradils, This gives
us the daily balanca. Any. lato foos or unpaid finance charges incurrod during thal billing pesiad
are not included In the daily balance. Then, we add up all the daily balances far the billing cycle
and divide ihe totai by the number of days in the billing cycla. This gives us ihe “Avaraga Daily
Balances” or *“Batanee Subject to Finance charge.” Payments received during regular banking
hours at at of our full service olficas will be credited on tha same banking day. Paymants
received aller regular banking hours will be credited on the next banking day.

We may report Information aboul your Maney Reserve account to éredit burequs, Late
payments, pissed payments, of olher defaults en your account may be retlecied In your
credit rapor.

Please natty us if we report any inaccurate information ebout your accouniis) to a

credit burosy, Your weitten notice describing ihe specific Inaccursey should De seni io us at ihe
following address: California Bank & Trust, PO Box 25787, Sak Lake City, UT 84125-0787.

Exhibit K, Page 000247

Doc 9?

00507 XX-XXXXXXX-0058968
ase 2:17-cv-01123-WBS-DB Ressunenddégcriled LOA pA2 Page 446 of 481 Doc 92

‘ September 30, 2008
C A \LIFORNIA LB ANK INTERNATIONAL MANUFACTURING GROUP INC
7634 ,

TRUST
P.O, Box 489, Lawndale, CA 90260-0489

  
    
 

Filed 09/2404
CIB

NUIBOS ooo c pee DLO ce cere tten reese Amount NYDOP oo BLO. cc teers carne Amount NUYMDE Fcc DALE cceeeee ee Amount”
2458 og/05 145,928.16 2464" a9/o2 65,000.00 2468 ogi? . 50,000.00
2459 og/03 72,964.38 2465 o9/o4 30,000.00 2469 og/22 20,000.00
2460 © 09/03 4,441.48 2466 .09/05 30,000.00 2472" 09/22 “55,000.00
2461 OS? 15,317.49 2467 Oo/i 4 41,907.96 2473 09/23 94,995.79
2462 09/03 10,735.40

“ Not in check sequence

DAILY BALANCES

DatO eee Batanee DAE ce eeeceeceeree SM aNCS © DTC. ccc ren Balance
09/02 342,805.69 09/08 3,405.40 og/22 25,179.95
09/03 170,493.91 og 44 497.44 09/23 8,184.16
09/04 180,493.91 O9N7 -23,820.05 09/24 3,184.16
09/05 4,565.75 09/18 479.95 . 09/30 1,292.85

Exhibit K, Page 000248

tI 0050743-0000902-01050969

LENDER #=MBMBHR FDIC-
Filed og/21/16ease 2:17-cv-01123-WBS-DB PBagsmenpaggoFiled 10/15/19 Page 447 of 481

An Easy Approach To Balancing Your Account

 

To reconcile your checkbook balance to your statement balance: Mark off each entry in your check register that has been charged to your
account during the statement period. List ihe checks you have written, but are not yet charged tc your account in the “Checks Outstanding” column

below. Then, follow ihe instructions in lines 4 through 19.

 

CHECKS OUTSTANDING

CHECKBOOK BALANCE

 

 

Chack Number Cheek Amount 1.

LEST your checkbook balance,

 

 

—

—

MER
we
——ae—
—
oe
—~
——

 

 

 

2. ADD any deposits or other credits listed on the fron! of this statement
which you have not recorded in your checkbook (such as payroll credits
or other direct electronic deposits).

 

3. SUBTGTAL:

 

 

 

 

 

4. SUBTRACT any chargas listed on the front of this statement which
you have not recorded (such as service charges, automatic transfers,
electronic transactions, etc).

 

 

 

 

§. ADJUSTED CHECKBOOK BALANCE:

 

 

This balance should agrae wilh tine 10, below.

 

 

STATEMENT BALANCE

 

 

LUAU

statement.

6. LIST your current statement balance as shown on the front of this

 

7. ADD deposits made, but not shown on this statement.

 

 

 

 

 

 

 

 

8. SUBTOTAL:
me] 9. SUBTRACT total fram “Ghecks Cuistanding.”
1
TOTAL: a 10, ADJUSTED STATEMENT BALANCE: pt

 

 

Transfer to Line 9.

IN CASE OF IRREGULARITIES IDENTIFIED ON THIS STATEMENT

You must nolity us within 30 days af the dais wp mailad or made this slolemant avaitable to you
of any unauthorized or missing signalura or alteration on a check or offer impropar charges
identilied on this slatemant or within 60 days in tha case ol unauthorizad of missing
endorscmen!. Failure to notify us within the presccitied time periods or to commence aclion
against us within 90 days after notice to us wil praciuda you from asserting claims against us
basod on such checks or charges.

IM CASE OF ERRORS OA QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS
OR PERSONAL CREDIT LINE TRANSACTIONS

If you think your slatament or feceipl is wrong, or # you nead mora information about & transfer
on this statement orn 8 receipt, please telephone or write us. Please uso the telephone number
of address listed an the front of this statement to contact us as soon es you can. We must hear
fram you no later than 60 days after we sent you the FIRST slatement on which the
problem or error appeared. .

1. Toll us your name and eccounl numbar.

2. Deseyibe tha orror or transfar you are unsure aboul, and explain as clearly as you car why
you believe there is an aror ar why you need move information,

3. Teli us the doftsr amount of the suspected afror.

We will investigaic your complaint and correcl any ciror promplly. 1 we lake more than 70
business days to da this, we will recredil your acequnt for the amount you think is in error, so shat
you will have use of Ihe money during the time 1 lwkos us 10 compicte our investigalion.

FOR PERSONAL CREDIT LINE ACCOUNTS:

IN CASE OF ERAOAS OFA QUESTIONS ABOUT YOUR PERSONAL CREDIT LINE
{This is 4 Summary of Your Billing Rights).

if you think your slalamont is wrong, oF you noed more infosmalion aboul a {ransaction on your
gtatamion|, wrilo us af the addross on tha [rant of this slatomont as soon as possiblo. Wa must
haar from you no faler than 60 days after we sont you the firs! elatomant on which tha
error of problem appeared.

This balance should agree with ine 5, above.

You can telephone us but doing so will-not praserva your rghis. In your latter, giva us the
foliowing informatian,
1. Your name and account number.
2. The dollar amount of he suspacted ertar.
3. Describe the error and expiain, if you can, why you bolieve thera is an error, if you need
mora information, describe the tem you ara unsure about.

You do not have lo pay any amount Io question while we are investigating. but you ara stilt
obligated lo pay the pars ot your bit that ara not in question, While wa investigate your quastian,
we anno! report you as datinquant ar teke any actlon to collect ha amount you question. If you
have authorized us to pay your minimum monthly payment aulomatically by changing your
deposil account will us, You can stop paymant an any amount you ihink is wrong. Te stop the
paymont, your fetler must reach us three business days Delore ine automatic paynrent is
scheduled 19 occur,

PERSONAL CREDIT LINE FINANCE CHAAGE CALCULATION

How Finance Chargo (if Any} ts Cafcutaled: Wl this statement includes billing information
regarding a personal credit Une the finance charge for oach statement (loan) poriod js catculaled
by apptylng tho Avarago Daily Balance Mothod. Tho financa chargo on your crodil lino Is
calculaled by opplying the ally periodic rale to the “Average Daily Balance” of your account.
including cureanl lransactions, multipliod by tha number of days in tho billing cyela. To gol tha
“Avorage Daily Batance,” wo take Ihe beginning balance of your account pach day, add any now
advances, advance feas, and annyol fees, and hen subtract amy paymonts or credis. This gives
us the daily balance. Any fale fogs of unpaid finance chargas jncurzad during that billing periad
are not includod In tha dally balance, Then, we add up ali the dally batanees [or lhe billing cycta
and divide ihe tota! by tha purnber of days in the billing cycle. This givas us tha “Avarage Daily
Balanes” or ‘Batance Stubjaci to Finance charge.” Paymants received during reguiar’ banking
hours at a of our full sarvica officas will be cradilod on tha same banking cay, Payments
received atier reguias banking hours will be credited on the next banking day.

We may reporl information about your Money Resarve account to credit huregus. Lala
paymenis, missad payments, or ofher defauks on your account may be reliocted in your
credit repan.

Please notify us if wa report any inaceuzale information about your #erount{s) to a

credit bureau. ‘Your writen hotica describing the specific inaccuracy should be sent to us al the
following address: Calilornia Gank & Trust, PO Box 25787, Salt Loke City, UT 84125-0787.

Exhibit K, Page 009249

905074 3-0000002-C058969

To ee a
Case 2:17-cv-01123-WBS-DB ROcumenddgggFiled 10/15/19 Page 448 of 481 Doc 92

Statement of Accounts
CALIFORNIA | BANK Page 10f2 ~

TRUST This Statement: October 31, 2008
Last Statement: September 30, 2008
P.O, Box 489, Lawndale, CA 90260-0489

Filed 09/2 L4hg
CIB

  
  
 

Account 7631

_ DIRECT INQUIRIES TO:
Customer Service 1 {800) 400-6080
0029406 4306-06-0030-CAT-PG0019-00003

INTERNATIONAL MANUFACTURING GROUP INC
5231 PLEASANT DR
SACRAMENTO CA 95622-2541

 

 

Arden Way
1800 Arden Way
Sacramento, CA 95815-5002
(916) 929-3200
SUMMARY OF ACCOUNT BALANCE
Checking/Savings . Gutstanding
Account Type Account Number Ending Balance Balances Owed
Analysis Checking , 7631 $3,165.34 ‘
ANALYSIS CHECKING 7631 : a oe o oo “403 3
Previous Balance — Deposits/Credits Charges/Debits / Checks Processed Ending Balance
-1,292.85. 368,052.89 266,309.81 97 284.89 3,165.34
9 DEPOSITS/CREDITS
Date Amount Description ,
10/01 5,000.00 INTERNET XFER FROM DDA ***4841 ID; 275075135 2302700456
40/02 60,000.00 INTERNET XFER FROM DDA **74841 1D; 275220756 2303000006
40/14 15,000.00 INTERNET XFER FROM ODA ***4841 ID: 288215122 2302605986
10/20 25,000.00 INTERNET XFER FROM DDA **"4841 ID: 292094954 2302900200
40/20 15,317.49 RETURN SEQ # 005113000389 Serial Number = 0000002475 1700800453
40/20 10,735.40 RETURN SEQ # 005113000390 Serial Number = 0000002478 1700800454
10/20 2,000.00 INTERNET XFER FROM DDA ***4841 ID: 294214732 2302904004
10/24 200,000.00 LOAN ADVANCE ID: 295120128 2302801286
10/22 ‘ 35,000.00 INTERNET XFER FROM DDA ***484+4 ID: 296074933 2302800214
18 CHARGES/DEBITS
Date Amount Description
10/01 38,106.52 ; AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680680004 2502100096
10/01 9,602.09 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680689002 2502700097
{0/04 9,557.73 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 04818030003 2502100132
10/04 4,062.31 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680680001 2502100095
10/01 1,352.08 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01818030004 2502100133
40/20 14,779.07 DEBIT MEMO 5338149294 .
-40/20 2,727,09 LOAN PAYMENT ID: 294161616 2302903447
40/20 - 4,122.92 . LOAN PAYMENT ID: 294160930 2302903403
40/21 5,000.00 INTERNET XFER TO DDA***4841 ID: 295075537 2302800273
10/21 5,000.00 INTERNET XFER TO ODA ***5811 ID: 295075745 2302800277
10/21 3,000.00 INTERNET XFER TO DDA ***5841 iD: 295080424 2302800295 .
40/22 106,000.00 INTERNET XFER TO DDA ‘**4841 ID: 295225203 2302800037
40/22 ; 60,000.00 INTERNET XFER TO DDA ***0181 ID: 295225245 2302800041
40/22 10,000.00 INTERNET XFER TO DDA ***5814 ID: 295225335 2302800043
10/27 2,000.00 INTERNET XFER TO DDA ***5811 ID: 299155039 2303100599

Exhibit K, Page 000250

LENDER MEMBER FDIC 0029-406-000000 }-0037603
Filed 09/21/16Case 2:17-cv-01123-WBS-DB RagenenbaggoFiled 10/15/19 Page 449 of 481

 

TT
numamneeed
—v
Te
er
RAE
a
——_-
ene
eee

IMMA

 

An Easy Approach To Balancing Your Account

 

To reconcile your checkbook balance to your statement balance: Mark off each entry in your check register that has been charged to your
account during the statement pericd. List the checks you have written, but are not yet charged to your account in the “Checks Quistanding” eclumn

below. Then, follow the instructions in lines 4 through 10.

 

CHECKS OUTSTANDING

 

Ghack Number Chack Amount

1. UST your checkbook baiance.

CHECKBOOK BALANCE

 

2. ADB any deposits or other credits listed on the front of this statement
which you have not recorded. in your checkbook (such as payroll credits
or other diract electronic deposits). _ .

 

a. SUBTOTAL:

 

4. SUBTRACT any charges listed on the front of this statement which
. you have not recorded (such as service charges, aulomatic transfers,
electronic transactions, etc).

 

 

5, ADJUSTED CHECKBOOK BALANCE:

 

This balance should agree with line 10, below,

 

STATEMENT BALANCE

 

slatement.

6. LIST your current statement balance as shown on the front of this

 

7. ADD deposits made, but not shown on this statement,

 

8. SUBTOTAL:

 

cn

SUBTRACT total from “Checks Outstanding.”

 

 

|
!
\

10

 

ADJUSTED STATEMENT BALANCE.

 

 

Transfer to Line 3.

iN CASE OF {AREGULARITIES IDENTIFIED ON THIS STATEMENT

You must notity us within 20 days of the date we maiied or made this statement available lo you
of any unauinorized of missing signature of aiteralion on a check or other impropar charges
ideniifiad on Ihis slalesneni or within 60 days in Ihe casa of unaulhonized or missing
ondorsement. Failure to notify us within Ihe prosenbed time periods or to commence action
against us within 90 days alter notice 70 us will preckide you from asserting claims against us
based on such checks of charges.

ik CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS
OR PERSONAL CREDIT LINE TRANSACTIONS

i you think your slalemeéni of receipt ia wrong, or il you need more information about & wansier
on this slatement or on a receipt, please tetephone or write us. Please use the telephone numbar
or address Ksted on [he front of this stalemant to contest us as scon os you can. We must hear
from you na later than 60 days after we sent you the FIRST statement on which the
problem or error appeared. .

1. Toll us your name and account number.

2. Describe the error or translor you ara unsure aboul, and explain as clearly as you can why
you believe there is an arror or why you neod more information.
3. Tell us Ihe dollar amount of the suspected error. ,

We will investigate your complaint and correct any otror prompily. If we take moro than 10
business days ta do this. we will recredil your account for the ammount you think is in error, so that
you will have use of the money during the lime i{ takes us to Gomplote our invastigation.

FOR PERSONAL CREDIT LINE ACCOUNTS:

IN CASE OF ERRORS OR OUESTIONS ABOUT YOUR PERSONAL CREDIT LINE
{This is a Summary of Your Billing Rights). .

i you hink your slalemont is ¥tong, or you feed more information aboul a lransaciion on your
slalomant, write us al Ihe address on tho front of this statomont as soon as possible. Wa must
haar from you mo jeter than 60 days aflar we sent you the lirst slatamant on which ihe
error or problam appeared. .

This balance should agree with line 5, above.

You can telephone us but doing so will nol preserva your rights. In your falter, giva us the
folla wing information.
4. Your name and account number.
2. Tha dodar amount of the suspected error.
3. Describe the error and explain, il you can, why you baveve thare is an error, II you need
more information, describe tha Rem you ara unsuze aDour,

You do not hava to. pay any amount in question whila we are investigating, but you are still
obligated 19 pay the pans of your biti That ara not id question. While we invesiigata your questan,
wa cannot report you as. delinquent or take any aelion to cotlect the amount you quastion. If you
have authorized us to pay your mihimum monthly paymect automatically by charging your
deposit account wilh ug, you can slop payment on any amount you think #3 wrong. Te slop ihe
Payrant, your lellor must seach us thre business days before (he automatic payment is
scheduled to occur.

PERSONAL CREDIT LINE FINANCE CHARGE CALCULATION

How Finance Gharge (if Any} is Calculated: if this slotement inciudes billing iatormatior
Tegarding a personal credit ine ihe finonco charge for each statement floan) period is calculated
by applying the Averago Daily Balance Mothod. Tha finance charga on your credit lino ts
calgulaled by applying the daily periodic rate io the “Average Daity Balance” of your account,
including curron! iransactions, multiplied by we number of doys in tho biting sytlo. To got tho
“averago Dally Balance,” we take [he seginning balance of your account aach day, add any nev
advances, advance ies, and annual fees, snd than subtract any payments or credis, This gives
us the daily balanes. Any Jalo foes er unpaid finanee chargos incurred during thal biting pariod
are not induded in the dally balance. Then, we add up all the daily balances fdr the billing cycle
and divide tha (otal by Iha number of days in the billing cycla. This givas us ihe “Avarage Daily
Balance’ or “Balance Subject to Finance charge.” Paymants raceived during ragular banking
hours at ail of our fui service offices will be craditad en the same banking day. Payments
tecalvad after regular banking hours will be eredited on the next banking day.

We may report information aboul your Monay Reserve accouny to credit bureaus, Lale
payments, missed paymonts, of other defaults on your account may be reflected In your
credit report.

Ploaso notify us It we report any inaccurate information about your account{(s) te a

credit bureau. Your written notice describing the specilic Inaccuracy should be sent to us al tha
following address: California Hank & Trusi, PO Box 25787, Salt Lake City, UT 84125-0787.

Exhibit K, Page 000254

A

De ee ee eee

Doc 92

0029-406-0000001 0037603
   
  
 

ase 2:17-cv-01123-WBS-DB Resiumenddggoriled LO/AS{L9 Page 450 of 481 Doc 92

October 34, 2008
CALIFORNIA BANK INTERNATIONAL MANUFACTURING GROUP INC

TRUST 7631 |
P.O, Box 489, Lawndale, CA 90260-0489

on

4 CHECKS PROCESSED

NUPRD OF. eeeseee DRO. eee cert Amount Number... DAL. cence ert Amount Number... DAC ect ceenreree AIOU
2474 406 14,232.00 2478" 10/17 10,735.40 2480" 10/24 60,000,00
2475 10/17 15,317.49

“Not in check sequence

DAILY BALANCES

Dat. cence Balance Dalt@... on Balance DALE. erences Balance
10/01 -58,973.58 10N6 4,794.42 10/21 140,165.34
40/02 1,026.42 tO? -21 258.47 40/22 5,165.34
10/14 16,026.42 40/20 13,165.34 10/27 3,165.34

Exhibit K, Page 000252

0029-106-0000002-0037604
MBMBER FDIC
Filed 09/21/16Case 2:17-cv-01123-WBS-DB RegenenbaggoFiled 10/15/19 Page 451 of 481

An Easy Approach To Balancing Your Account

 

To reconcile your checkbook balance to your statement balance: Mark off sach entry in your check register that bas baen charged !o your
account during the statement period. List the cheeks you have written, but are not yet charged to your account in the “Checks Cutstanding” column

betow, Then, foliow the instructions in lines 1 through 10.

 

CHECKS OUTSTANDING

CHECKBOOK BALANCE

 

 

Chack Number Chack Amount 1

LIST your checkbcok balance.

 

 

 

 

 

2, ADD any deposits or other credits listed on the front of this statement
which you have not recorded in your checkbook (such as payroll credits
or other direct electronic deposits).

 

3. SUBTOTAL:

 

 

 

 

 

4, SUBTRACT any chargas fisted on the front of this statement which
you have not racorded (such as service charges, automatic transfers,
electronic transactions, etc).

 

 

 

 

5, ADJUSTED CHECKBOOK BALANCE:

 

 

This balance shouid agree with line 10, below.

 

 

STATEMENT BALANCE

 

 

COVINA

statement.

6. LIST your current statement balance as shown on the {rant of this

 

7. ADD deposits made, but not shown on this statement.

 

8. SUBTOTAL:

 

, SUBTRACT total from “Checks Quistanding.”

 

 

~y

TOTAL: r

 

 

 

 

10. ADJUSTED STATEMENT BALANCE:

 

 

Transfer fo Line 9,

IN CASE OF IRREGULARITIES IDENTIFIED ON THIS STATEMENT

You musi notify us within 30 days of tho date we mailed or made this slotement available to you
of any unaulhorzed or missing signature oy altera¥ion an a check or othar improper charges
identified on (his slalement or wihin 60 days in the case ol unauthorized or missing
eadersemon(, Failure to notily us wilhin the prescribed time periods or to commence action
againgt us within 60 days alter notice to us will preciide you from assening claims agains! us
based on such chacks or charges.

IN CASE OF ERRORS OA QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS
OR PERSONAL CREDIT LINE TRANSACTIONS

if you think your statement or receipt is wrong, oF ff you need mara information about a transfer
on this staloment or on 8 receipt, please lelephane or waile us. Please use the telephone umber
or address fisted on the front of this statement to contacl us as soon as you can. Wo must hear
from you no lator than £0 days after we sent you the FIRST statement on which the
problem or error oppeared.

1, Talus your name and aceounl number.

2. Dostribe the error or bansler you are unsure about, and explain as cleasly as you can why
you balieve (here is an error or why you need more information,

3. Teli us the collar amount! of the suspected ertor.

We will investigale your complain! ond correct any erear promplly. If we lake mare than 10
ousiness days to do this, we will recredit your account for the amount you Think is in error, 30 that
you will have use of ihe money during tho time i lakes Us to completo our investigation,

FOR PERSONAL CREDIT LINE ACCOUNTS:

IN CASE OF ERROAS OR QUESTIONS ABOUT YOUR PERSONAL CREDIT LINE
(This is a Summary of Your Billing Rigits).

H you think your salomant is wrong, or you nocd more information about a iainsaction of your
statamonl, wrilo us al the addrags on tho Iront of this staloinoni as soon as possibla, We musi
hear from you no lator than 60 days after we sent you tho first elatement on which the
error of problem appeared. .

This balance should agree with line 5, above.

You can telephone us but doing so will nol preserve your Tights. in your latter, give us the
following information. ,

1. Your name and gecaunt number.

2. The callar amount of the suspected error.

3. Describe the error and explain, if you can, why you believe tharo is an error. if you netd
mote information, dascribe the Rem you ara unsuce about.

You do nat have io pay any amount in question while we are Investigating, but you ara stilt
ohligatad 16 pay tha pans of your bill that are nat in question. Walle Wa investigate your quaslion,
we cannol report you as dalinquont or lake any aclion ta coflect tha amount you question. H you
have aulnorized Ws 20 pay your minimum marily payment aulomatically by charging your
deposit account with us, you can stop payment on any amount you think is wrong. To stop ihe
payment, your letter must reach ua three business days belore lhe automalic payment is
scheduled to occur.

PERSONAL CREDIT LINE FINANCE CHARGE CALCULATION

How Finance Charge {if Any) Is Calculated: Ii this statement includes biling infermation
regarding a personal credit line tho linance charge for each statement {loan) period ls calculaied
py applying the Avorage Daily Galanco Mothod, Tho finance chargo on your crodil fine Is
calculated by applying Who daity periodic rale io the “Average Daily Balance” of your accouni,
including currant transaclions, mullipliod by tho number of days in lhe billing eyes, To got the
“Average Qsily Balanea,” wo take the beginning bolance of your account each day, add any naw
acwaricas, advance foes, and onnual fees, and then sub#act any payments or eradits. This gives
us the daily balanca. Any lato feos of ungald finance charges inquzred during that billing period
ava not included in the daily balance, Then, we add up alt tha daily balances for the billing cycle
and divide the tolal by Ihe number of days in the billing cycla, This qives us the “Average Daily
Balancn’ or “Balance Subjact to Finanea chargo." Paymonts received during ragular banking
hours at all of our fud sarvice offices will ba cradited on the same banking day. Paymants
raceived alles reguiat banking hours wit be credited on the raat banking day.

We may report Information about your Money Reserve account fo credit bureaus. Late
payments, missed payments, or other delauits on your account may ho refiecled in your
credi( report.

Ploasa notify us if wo report any Inaceurale information aboul your secount{s) to a

tredit bureau. Your writtan notice dasenbing the specific Inaccuracy shoutd be sant to us al tha
following address: California Bank & Trust, PO Gox 25787, Sait Lake City, UT 84125-0787,

Exhibit K, Page 000253

Dee ee ee re ee ee ee ee

Doc 92

8029-406-0000002-0037604
Filed 09/2),6,6

me

Co, SEN

NDE

B

MEMBER FDIC

ase 2:17-cv-01123-WBS-DB Ceoaaem@nosesor lied 10/15/19 Page 452 of 481 Doc 92
Statement of Accounts
C\B) CALIFORNIA | BANK . Page 1 of 2

This Statement: November 28, 2008
Last Statement: October 31, 2008

 
 
 

TRUST

PO. Box 489, Lawndale, CA 90260-0489
Account 7631

DIRECT INQUIRIES TO:
Customer Service 1 (800} 400-6080
oos0926 4334-06-0200-CDT-PG0029-00007 .

INTERNATIONAL MANUFACTURING GROUP INC
5231 PLEASANT DR
SACRAMENTO CA 95622-2541

Arden Way

1800 Arden Way
Sacramento, CA 95815-5002
(916) 929-3200

 

SUMMARY OF ACCOUNT BALANCE ce we
Checking/Savings Outstanding

 

Account Type . Account Number : Ending Bafance Bafantes Owed
Analysis Checking 7634 $43,736.46
ANALYSIS CHECKING 7631 Se oo agg oF
Previous Balance Deposits/Credifs Charges/Debifs Cheexs Processed Ending Belance
3,165.34 1,765,000.00 1,577,179.55 : 147,249.33 43,736.45
i1 DEPOSITS/CREDITS

Date Amount Description

11/03 300,000.00 _ LOAN ADVANCE ID: 308143143 2303103908

11406 200,000.00 LOAN ADVANCE ID: 311432059 2302801752

1ut0 160,000.00 LOAN ADVANCE ID: 315131746 2302902960

11t2 75,000.00 LOAN ADVANCE ID: 317150147 2302703648

11448 60,000.00 UFT CREDIT 5112023837

14/48 , 40,000,00 INTERNET XFER FROM DDA ***0181 ID: 323100140 2302900722

11/48 49,000.00 UFT CREDIT 5112012761 -

T1419, 825,000.00 LOAN ADVANCE ID: 324145459 2302901928

11/20 50,000.00 UFT CREDIT 5112006757

11/25 60,000.00 UFT CREDIT 5412009080

11/26 . 25,000.00 DEPOSIT 5413021984

34 CHARGES/DEBITS

Date Amount Description

1143 65,000.90 INTERNET XFER TO DDA ***5811 §D: 308210433 230310507 1

11/03 55,000.00 INTERNET XFER TO DDA ***4841 1D: 308210520 2303105073 ,

11/03 36,836,314 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680680004 2502200106

11/03 9,348.47 AUTO:DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680689002 2502200107

11/03 9,239.13 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01818030003 2502200137

41/03 3,926.99 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT #016B0680001 2502200105

41/03 1,307.02 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01848030004 2502200138

41/04 90,000.00 INTERNET XFER TO DDA ™**0181 ID: 309087742 2303100371

11/04 14,267.42 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680689001 2502301587

14/05 5,000.00 INTERNET XFER TO DDA **°4841 ID: 310073841 2302900257

11/06 1,685,83 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01818039001 2502300069

11/06 1,068.47 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01818030001 2502300058

11/06 1,000.00 LOAN FEE 1D: 311100633 2302800691

11/07 50,000.00 INTERNET XFER TO DDA ***4841 ID: 311225419 2302700045

11/07 50,000.00 INTERNET XFER TO DDA ***5811 ID; 311225458 2302700047

11/10 50,000.00 INTERNET XFER TO ODA 7*7*4841 ID: 315083016 2302901551

A110 50,000.00 INTERNET XFER TO ODA ***4841 $D: 315215841 2302804313

HAG 40,000.00 INTERNET XFER TO DDA ***5841 1D: 315215917 2302904315

Exhibit K, Page 000254

9050926-000000 1-0070687
Filed og/2t/1g-ase 2:17-cv-01123-WBS-DB Regssnenp4égc-iled 10/15/19 Page 453 of 481

s

jinn

L

AACA

An Easy Approach To Balancing Your Account

 

To reconcile your checkbook balance to your statement balance: Mark off each entry in your check register that has been charged fo your
account during the statement period. List the checks you have written, bul are not yet charged to your account in the "Checks Outstanding” column

. below, Then, follow the instructions in lines 1 through 10.

 

CHECKS OUTSTANDING

CHECKBOOK BALANCE

 

Check Amount 1

Chack Number

LIST your checkbook balance.

 

ne

ADD any deposits of other credits listed on the front of this slatement
which you have not recorded in your checkbook (such as payroll credits
or other direct electronic deposits).

 

3. SUBTOTAL:

 

_4. SUBTRACT any charges listed on the front of this statement which
you have not recorded (such as service charges, automatic transters,
electronic transactions, etc}. :

 

 

5, ADJUSTED CHECKBOOK BALANCE:

 

This balance shovid agree with line 10, below.

 

STATEMENT BALANCE

 

statement.

6. LIST your current statement balance as shown on tha front of this .

 

7. ADD deposits made, but not shown on this statement.

 

8. SUBTOTAL:

 

SUBTRACT total from “Cheeks Outstanding.”

 

 

| 9.
J

10.

 

 

ADJUSTED STATEMENT BALANCE:

 

 

Transfer (a Line 9.

IN CASE OF IRREGULARITIES IDENTIFIED ON THIS STATEMENT

You must notify us wilhin 30 days of the dale wo maited.or made this stalement available to you
of any unauthorized or missing signalure or atlaration on a check of other impropar charges
identified on this slalement or wilhin 0 days in the case of unauthorized or missing
@ndorsamont, Failure 10 nolify us wilkin lhe prosctibed timo perieds or to commence action
against us within 90 days atier notice #0 us will praciuge you from assaring claims against us
based on such chacks of charges.

IN CASE OF EARORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS
‘OR PERSONAL CREDIT LINE TRANSACTIONS

¥ you think your slalement or receipt is wrong, or if you nead more information about a vansfar
on this slaloment o7 on a seceipl, please telephone of rite us, Please so Ihe te lephone aumbar
ar address listed on the {ron of this stalement to contoci us 65 soon as you can. We must heer
fram you no later than 60 days afier we sent you the FIRST atatement on which the
problem or error appeared,

1. Tellus your name and accauni number,

2. Describe the error or transtor you are unsure aboul, and explain as cleanly as you can why
you believe there is an error ar why you need more Information.
3. Tell us the: dotliar ammount of ihe suspected error.

We will investigate your complcial ead correct any error prompily. If we lake more than 10
business days to do this, we will recredit your accaunf for the amount you think is in error, so that
you will have usa af the money during the time if fakes vs to complete our Inveatigalicn,

FOR PERSONAL CREDIT LINE ACCOUNTS:

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR PERSONAL CREDIT LINE
(This ig a Summary of Your Sliting Aights).

# you think your slatamont is wrong, ar you noad Mord inlormation about a tanséetion of your
stalemanl, wrilo us ai tho addross on tho trant of this statemonl as soon as passibla, Wo must
hear from you no lator than 60 days aoflor we sent you the first statamant on which the
error or problom appeared,

This batanee should agree with line 5, above.

You can telephone us put dolng so will not preserve your righis. In your feller, give us the
foilawing information.
1. Your name and account number,
2. The dollar arnount of the suspected ertor.
3... Describe the error and explain, if you can, why you believe there fs an erro, tt you need
more information, dascribe ihe Hem you are Unstre Adour.

You do not have to pay any amount in quastion whila we are investigating, bul you are slill
obligated 1o pay tha pans of your hil that are not in question. While wa investigate your question,
we cannot repan you as delinquent of lake any acllon to collect the amnunt you question, Tf you
have authodzed us to pay your minimum monthly payment automatically by charging your
deposi accounl with us, you Can stop paymanl on any amount you think is wrong. To slop the
payment, your letier must reach us three business days before the outomatic payment is
schaduied to occur.

PERSONAL CREDIT LINE FINANCE CHARGE CALCULATION

How Finaneo Charge (if Any) Is Cafculated, if this statement inciudos billing information
regarding & personal credil line Ihe finance chargo for each statement (loan) poriad is calculaied
by applying tho Avarage Daily Balanco Malhod. The finance charga on your credit fino Is
enleutated by applying the dally pariodic rote to the “Average Daily Gatance™ ol your account,
including curronl transactions, multiptiod by tho numbor of days in the biling cyclo. To gat tho
“Avernga Daily Balance," wo take tha beginning balance of your account each day, add any now
advances, advance foos, and annual tees, and then subtract any paymants or credils. This gives
us iho daily balanon. Any late foas or unpaid finance charges ineured during thal diling poriod
aro not inclidad inthe daily balance. Then, wa add up ail the daily balances for the billing cycle
and divida tha jola! by tha number of days in the billing cycle. This givas us he "Average Daily
Balance” or “Balance Subjocl 16 Finance charge.” Payments recnived during reguiar banking
hours at all of our full service officas will pe credited on Ihe samo banking day. Paymants
feceived after ragulas banking hours wil be credited on the next banking day.

We may report infarmation about your Money Reserve account to credll bureaus. Late
paymanis, missod payments, or alher defaults on your account may bo rotlected in your
Crédit report.

Pinaso notily us if we report any ineccurate information aboul your accounts) to a

credit buracu. Your writtan notice describing the specific inaccuracy should be seni fo us at tha
foliowing address: Califomia Bank & Trust, PO Box 25787, Salt Lake City, UT 84125-0787,

Exhibit K, Page 000255

+ §050926-0000001-0070687
Filed 09/24016
CIB

    
   
 

ase 2:17-cv-01123-WBS-DB BeastunenpagaoFiled EOMSI49 Page 454 of 481 Doc 92

F November 28, 2008
CALIFORNIA BANK INTERNATIONAL MANUFACTURING GROUP INC

TRUST 7631
P.O, Box 489, Lawndale, CA 90260-0489

Continued ...

Date - Amount Description

WN2 40,000.00 INTERNET XFER TO DDA *""5811 ID: 3460801756 2302700213

14413 - 20,000.00 INTERNET XFER TO DDA ***5811 ID: 317222757 2302900015

1418 50,000.00 INTERNET XFER TO DDA ***5811 ID: 323074227 2302900251

4418 25,000.00 INTERNET XFER TO DDA ***5811 ID: 323214246 2302903031

4018 15,000.00 , INTERNET XFER TO DDA ***4841 1D: 323244202 2302903029

44/18 10,000.00 INTERNET XFER TO DDA ***0181 ID: 323214342 2302903033

1418 7,200.00 INTERNET XFER TO DDA ***4841 ID: 323074305 2302900253

119 70,000.00 INTERNET XFER TO DDA **74844 ID: 324203223 2302902773

Fig 40,000.00 INTERNET XFER TO ODA ***5811 ID: 324203313 2302902775

TAN9 4,009.00 CHASE EPAY 618984317 REF #021000027837990 1102024654

41/20 750,000.00 WIRE/OUT-20083250 1219:BNF INFERNATIONAL MFG GROUP INC 1301601656
11/26 25,000.00 INTERNET XFER TO DDA **75811 ID: 331081711 2302800391

11/26 15,000.00 INTERNET XFER TO DDA ***4844 ID; 331081628 2302800389

11/28 20,900.00 INTERNET XFER TO DDA ***4844 ID: 333094724 2302801055

41/28 10,000.00 AMERICAN EXPRESS ELEC R *"**"**525189REF # 031201464528391 1101829727
11/28 6,000.00 INTERNET XFER TO DDA ***5811 ID; 333094819 2302801061

7 CHECKS PROCESSED

Number. Dat R eerie Amouat NUMBER ee DAE eee AOU NUAIBOeccee ce DBLO ee terete Aout
2481 * 41/06 ; 10,733.40 | 2484 4112 45,000.00 2486 41/18 49,015.93
2482 4/40 49,000.00 2485 WH? / 5,000.00. . 2487 141/25 25,000.00

2483 4/10 2,500.00

DAILY BALANCES

DARE. eer ceeee ee BalInee DALE. cece Balance Date. cee Balance
14/03 122,507.51 ‘ 1110 96,252.39 11/19 758,736.46
1/04 18,240.09 , 1442 86,252.39 . 44/20 58,736.46
14/05 43,240.09 ViA3. 66 ,252,39 41/25 93,736.45
41/06 $98,752.39 , VAT 61,252.39 4126 78,736.46

11/07 98,752.39 11/18 14,736.46 11/28 43,736.46

Exhibit K, Page 000256

1 . . 0050926-G000002-0070688

LENDE MEMBER FDIC
Filed o9/21/16-ase 2:17-cv-01123-WBS-DB DogsenpposagcFiled 10/15/19 Page 455 of 481

june

An Easy Approach To Balancing Your Account

 

To reconcile your checkbook balance to your statement balance: Mark off each entry in your check register that has been charged to your
account during the statement period, List ihe checks you have written, but are not yet charged to your account in the “Checks Outstanding” column

below. Then, foilow the instructions in lines 1 through 10.

 

CHECKS OUTSTANDING

CHECKBOOK BALANCE

 

 

Check Number Check Amount 1.

LEST your checkbook balance.

 

 

 

 

2. ADD any deposits or other credits listed on the front of this statement
which you have not recorded in your checkbook {such as payroll credits
or other direct electronic deposits).

 

3. SUBTOTAL:

 

 

 

 

 

4, SUBTRACT any charges listed an the front of this statement which
you have not recorded (such as service charges, automatic transfers,
electronic transactions, ic}.

 

 

 

 

5, ADJUSTED CHECKBOOK BALANCE:

 

 

This balance should agree with line 10, below.

 

 

STATEMENT BALANCE

A

 

 

WAM

 

slatement.

6. LIST your current staternent balance as shown on the front of this

 

7. ADC deposits made, but not shown on this siatement.

 

8. SUBTOTAL:

 

¥

. SUBTRACT tatal from “Checks Outstanding.”

 

 

bee

TOTAL: , L

 

 

 

 

10. ADJUSTED STATEMENT BALANCE:

apg ee ee

 

 

Transfer to Line 9,

IN CASE OF IRREGULARITIES IDENTIFIED ON THIS STATEMENT

You must notily us within 30 days of lho date wa mailod or made this statement availabig to you
af any Unauthorized or missing signature or allaration on a check or other improper charges
identiied on ihis stalerment or within 60 days in the case of unauihonzed of missing
endorsomen, Fallure to notify us within the prescribed timo pariods or to commonee action
agains! ws within #0 days aftar notice to us will preclude you from asserting claims against us
based on such shacks or chargas.

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS
OR PERSONAL CREDIT LINE TAANSACTIONS

¥ you think your stalamant or receipl is wrong, or if you naed more information about a transfer
on this glalament of on a recaipi, please telephano oF wrild us, Please uso fhe tolsphone number
or address Usted on the front of thig statement to contac! us a8 son as you can. We must hoar
fram you no tater than 60 days alfer we sent you the FIRST statemont on which the
problem or error appeared.

1. Tell us your name and account number.

2. Deseribe the error or lranslor you aro insure about, and explains as clearly as you can why
you believe there is an arror or why you need more information.
9. Tel us ihe doltar amount of she suspected arrar.

We will invesligale your compfaint ant correct any ezror promptly. IF we take more than 10
business days to do this, we will recredil your account for the amount you think is in orror, so Ihat
you will have use of the Maney. during the tino il lakes us lo complete our investigalion.

FOR PERSONAL CREDIT LINE ACCOUNTS:

IN CASE OF ERRORS OF QUESTIONS ABOUT YOUR PERSONAL CREDIT LINE
(Thats is a Summary of Your Gliling Rights).

I you think your slatemont ig wrong, or you need more information about a {transaction on your
sialomant, write us at tha address on the front of Ihis slatomonl as socn as possiblo. Wa must
haar from you no Sater than 60 days aller we sent you the fire! statamant on which tha
error of problem appoarad.

This balance shouid agree with line 5, above,

You can telaphona us byt doing so wil nol preserve your rights. In your lever, give us ihe
following information.

#. Your name and account number,

2, Tha dollar amount of the suspected error,

g. Destrine iho eros and explain, if you can, why you balieve there is an error. If you need
mere information, describe tha tem you are unsure about.

You do nat have fo pay any amount in question while we ara Investigaling. bul you are siit
obligatad fo pay the parts of your bill that ara not in question. While we investigate your quastion,
wa cannal repon you as dafinquent or take any acilon to collect the amount you question, H you
have authorized us te gay your minimum morihly payment automatically by charging your
deposil account will us, you can slop paymen! on any amount you think is wiong. To stop the
payront, your feller musi reech us three business days bofore the automatic payment is
scheduled to occur.

PERSONAL CREDIT LINE FINANCE CHARGE CALCULATION

How Finance Charge (it Any) ls Calculated: It thig statement inciudes biting information
regarding a personal credit line the Enance charge for cach slaternent {loan) period is calculated
by applying tho Average Dally Datanco Method. The Enanca chargo on your érodit ling ts
cakulated by opplying (he daily periodic sate to Ihe “Average Daily Galance® of your account,
including curron| transactions, multipliod by the number of days in tho billing cyoe. To gol {he
“Average Dally Balance,” we take the beginning belanca of your agcount sach day, add any new
auvoncos, advance lees, and annual foes, and than subtract any payments or credits. This gives
48 tho daily balanca. Any lata feos or unpaid finance chargos incurred during that billing poriod
are not includad in tha daily balance. Then, we add up all the dally balances for the billing cycla
and divide Ihe toia! by the number of days in the billing cyele. This gives us the "Average Daily
Salanca™ or ‘Balance Subject to Finance charge.” Payments raceived during regular banking

hours at all of our full service offices wili be credited on tha same banking day. Paymants

received aller raguiar banking hours wil be crodited on the next banking day,

We may report Information obaut your Money Roserve account to eredit bureaus. Late
payments, ingsed payments, or other defaults on your account may be relledied in your
erocit rapon.

Please notify us If we raport any Inaccurate Information aboul your accounts) to a

tredit bureau. ‘Your written nolice describing the spacific Inaccuracy should ba sent to us al the
following address; Calilomia Bank & Trust, PO Box 25787, Salt Lake Cily, UT 94925-0787.

Exhibit K, Page 000257

00509 XX-XXXXXXX-0070688
 
  
 

Filed O9/2L4Lf-ase 2:17-cv-01123-WBS-DB DOasme@pioz29iled 10/15/19 Frage 456 of 481 ts Doc 92
ent of Accoun

CIB) CALIFORNIA | BANK Page tof 2

This Statement: December 31, 2008

TRUST Last Statement: November 26, 2008

P.O. Box 489, Lawndale, CA 90260-0489
Account 7631

DIRECT INQUIRIES TO:
Customer Service 1 (800) 400-6080
0050462 4001-06-0030-(8T-PCOQ19-00004

INTERNATIONAL MANUFACTURING GROUP INC
$231 PLEASANT DA
SACRAMENTO CA 95822-2544

 

 

Arden Way
1800 Arden Way
Sacramento, CA 99875-5002
(916) 929-3200
SUMMARY OF ACCOUNT BALANCE ne Hp
. Checking/Savings Outstanding
Account Type Account Number Ending Balance Balances Owed
Analysis Checking 7631 $7,231.05
ANALYSIS CHECKING 7631 ae CORRE AA SS I Se SS aoe
Previous Balance Deposits/Credits Charges/Debits Checks Processed Ending Balance
43,736.46 . 1,210,000.00 1 221,505.43 25,000.00 7,231.05
7 DEPOSITS/CREDITS
Date Amount Deascrption
12/04 125,000.00 UFT CREDIT 5112018311
12/02 200,000.00 UFT CREDIT 5412016695
12/03 25,000.00 UFT CREDIT 5112003719
12/03 120,000.00 UFT CREDIT 5112010531
42/08 600,000.00 LOAN ADVANCE iD: 343111440 2302802340
42/29 10,000.00 INTERNET XFER FROM ODA ***0184 ID: 364445829 2302803448
42/29 430,000.00 INTERNET XFER FROM CDA ***484¢4 ID: 364445913 2302803456
25 CHARGES/DEBITS
Date Amount Description
12/04 4,402.15 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01818030004 2502600238
12/04 3,917.40 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680680001 2502600201
412/02 15,000.00 INTERNET XFER TO DDA ***4841 ID: 336233342 2303100097
42102 25,000.00 . INTERNET XFER TO DDA ***5811 ID: 336233300 2303100085
42/02 7,791.00 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01818030003 2502600237
12/02 10,089.44 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT #01680689002 2502600203
12/02 12,024.11 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT #01680689001 2502001709
42/02 . 31,062.59 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680680004 2502600202
42/03 8,500,00 INTERNET XFER TO ODA ***4844 ID: 338074245 2302600277"
42/03 35,000.00 INTERNET XFER TO DDA ***5811 ID: 338215338 2302603051
12/03 40,000.00 - INTERNET XFER TO DDA *""4841 ID: 338215251 2302603049
12/03 253,000.00 INTERNET XFER TO DDA ***5811 1D: 338074128 2302600271
12/04 30,000.60 TELEPHONE TRANSFER DEBIT 5142013319
12/08 450,000.00 TELEPHONE TRANSFER DEBIT 5112004243
12/08 3,000.00 INTERNET XFER TO DDA **75811 ID: 343080439 2302801593
42/08 898.33 AUTO-GEDUCT PAYMENT. TO COMMERCIAL LOAN ACCT # 01818030004 2502600073
12/08 2,181.67 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01848039001 2502600074
12/08 2,843.75 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680689003 2502600021
12/09 15,000.00 INTERNET XFER TO DDA ***5811 ID: 343225619 2303000039
12/09 130,000.00 INTERNET XFER TO DDA ***4841 (D: 343225524 2303000037

(FI ; Exhibit K, Page 000258

CENSER MEMBER FDIC 0050-46 2-000000 1-0060432
Filed 09/21/16Case 2:17-cv-01123-WBS-DB Tnserie202090Filed 10/15/19 Page 457 of 481

 

An Easy Approach To Balancing Your Account

 

To reconcile your checkbook balance to your statement balance: Mark off each entry in your check register that has been charged to your
account during the statement pericd. List the checks you have written, bul are not yet charged ta your account in the "Checks Outstanding” column

below, Then, follow the instructions in fines + through 10,

 

CHECKS OUTSTANDING

CHECKBOOK BALANCE

 

 

Check Number Cheek Amount 1

LIST your checkbook balance.

 

 

 

 

 

2, ADD any deposits or other credits fisted on the front of this statement
which you have not recorded in your checkbook (such as payroll credits
or other direct electronic deposits}.

 

3. SUBTOTAL:

 

 

 

 

 

4, SUBTRACT any charges listed on the front of this statement which
you have not recorded (such as service charges, automatic transfers,
electronic transactions, ete}.

 

 

 

 

5. ADJUSTED CHECKBOOK BALANCE:

 

 

 

 

This balance should agrea with line 10, below.

 

 

STATEMENT BALANCE.

 

 

LOAM OUT

statement.

6. LIST your current statement balance as shown on the from of this

 

7. ADD deposits made, but not shown on this statement.

 

8. SUBTOTAL:

 

. SUBTRACT total from “Checks Oulstanding.”

 

 

"y

TOTAL; , r

 

 

 

 

10. ADJUSTED STATEMENT BALANCE:

A

 

 

Transfer to Line 9,

IN GASE OF IRREGULARITIES IDENTIFIED ON THIS STATEMENT

You must nolify us within 30 days of the dale wo mailed or mada this slatement avaiable to you
of any unauthorized or missing signature or alteration on a check or otter improper charges
identified on lhis stalement or wilhin Gd days in the case of unaulhorized of missing
endorsement, Failure to notify us within Ihe prescribed time periods or to commence action
against us within 90 days after notice to us will preclude you from assening claims against us
pased on such checks or charges.

IN CASE OF ERROAS OR QUESTIONS ABOUT YOUA ELECTRONIC TRANSFERS
OR PERSONAL CREDIT LINE TRANSACTIONS

iF you think your stalement or reacipt is wrong, or if You need mora inInrmation about & transfer
on ihis sialement or on a recsipt, please telephone or write us. Pleaaa use ihe elaphone number
of address fisted on the front of this stalement to conlecl us aS soon as you can. We must heer
from you rio later than 60 days after wo sent you tho FIRST statement on which the
problem or ertor appeared.

1, Tellus your name and account number.

2. Ooseribe the error or transter you ato ungure aboul, and explain as ¢iearly as you can. why
you believe there is an ertor ar why you need mora information,
3. Teil Us the dollar amount of the sitspected error.

We will investigaie your complain! and correct any oor promptly. if we toke more Ihan 10
business days 49 da ihis, wo will recredil your account for the amount you think is in enor, so that
you will have uso of the money during the timo il takos us to compile our invastigation.

FOR PERSONAL CREDIT LINE ACCOUNTS:

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR PERSONAL CREDIT LINE
{Thts is 4 Summary of Your Gilling Rights). °

# you think your slaiamont is wrong, o7 you naad more information aboul a transaclion en your
stalomont, wile us at tho addrass on the front of this statemenl as secon as possible. We must
hear from you no lator then 60 days after we sent you the first stalamant on which the
error or problom appeared,

This balance should agree with line 5. above,

You can telaphone us but doing so will no! preserve your rghls. In Your lalter, (ve us the
following information.
4. Your name and account number.
2. The doliar amount of the suspacied evo.
@. Describe the error and explain, if you can, why you believe Ihere is an emer, II you need
mora information, dascriba the item you are unsure about.

You do not have ka pay any amouni ia question whila we are invastigating, bul you are sli
obligated to pay the pans of your bil ihat ara norin qirestion, While we Investigala your question,
we CANTO repan you as datinquent or take any action § collect The ameunt ynu question, IFynu
have authorized us to pay your minimum monihly payment automatically by charging. your
Jeposil account with us, you can slop payment on any arnounl you think ig wrong. To slop tha
payment, your lalier must reach us three businass days before the autoinatic payment is
scheduled 14 occu,

PERSONAL CREDIT LINE FINANCE CHARGE CALCULATION

How Finance Charges {if Any) fs Cafculated: if this statement includes billing infermation
regarding a personal credit tine tho finance charga tor each sfalement {loan) period is calculated
by applying tha Averago Dally Balanco Mothod, Tho financo charge on your eredit fino 15
calculated by applying the daily pariodlc rate to ihe “Avesoge Baily Balance” of your account,
including curren! iansaclions, Multiplied by tha number of days in the billing cycle. To gol the
“Average Dally Satanca,” we take the beginning balance of your account each day, add any new
advances. advance feos, and onnual fees, and thon subtract any payments oF credils, This gives
us tho daily batanea. Any talo lees of unpaid financo chargos incursod during that biting period
are nf induded in the dally balance, Then, we add up ali the dally balances lor the billing cycte
and divide the total by the number of days in the billing cycte. This gives us the “Avarage Daily
Balance” or *Balanea Subject lo Finance charge." Paymenis received during ragular banking
hours at ail of otr lui service offices will be crediiod on the same banking day, Payments
feceivad alter regular banking hours will be crodited on the nexi banking day,

Wo may report Information about your Money Reserve Becount to ered byreaus, Late
paymonts, missed paymonts, of othe: defaults an your account may be reflected In your
credit report,

Please nolity us if we fapor any Inaccurele information about your accounl(s} to 3

tredit bureau. Your writtert nolice describing the specitic inaccuracy should bé gent to us at the
following address: Calilarnla Bank & Trusl, PO Gox 25787, Sah Lake Gity, UT 84125-0787.

Exhibit K, Page 000259

A

ee ee ee a

Doc 92

0050-462-00900001-0060432
  
 
 

Filed 09/23, ase 2:17-cv-01123-WBS-DB Ditasenign0a@g0Filed 2Q/f15449 Page 458 of 481 Doc 92
December 31, 2008

CIB CALIFORNIA, BANK INTERNATIONAL MANUFACTURING GROUP INC

TRUST 7631

BO, Box 489, Lawndale, CA 90260-0487

Continued ..,

Date Amount Description ,

12/16 5,000.00 INTERNET XFER TO DDA ***5814 ID: 351083016 2302900335
42/24 3,000,00 INTERNET XFER TO DDA ***5811 ID: 359100822 2302800665
42/29 500.00 DEBIT MEMO 5339130225

42/29 §90,00 LOAN PAYMENT ID: 364125421 2302802931

12/29 136,610.97 LOAN PAYMENT ID: 364462021 2302803929

1 CHECK PROCESSED

AIUMDEF... DEC. eee eee Amount
2488 412/03 25,000.00

DAILY BALANCES

DAC cei Glance DAT. ec eee Baenee DAB cece RACE
12/04 164,322.91 12/04 16,855.77 126 - 7,932.02
12/02 263,355.77 12/08 457,932.02 12/24 4,932.02
42/03 46,655.77 12/09 12,932.02 : 12/29 7,231.05

Exhibit K, Page 000260

f=) 005046 2-0000002-0060433

NDER MEMBER FDIC

E
§
a
Filed 09/21/16Case 2:17-cv-01123-WBS-DB QngenebaggoFiled 10/15/19 Page 459 of 481

An Easy Approach To Balancing Your Account

 

To reconcile your checkbook balance to your statement balance: Mark aff each entry in your check register that has been charged to your
account during the statement period, List the checks you have written, but are not yet charged to your account in the “Ghecks Outstanding” column

below. Then, foliow the instructions in fines 1 through 10.

 

CHECKS OUTSTANDING

CHECKBOOK BALANCE

 

 

Check Number Chack Amount 1

LIST your checkbook balance.

 

 

 

 

2. ADD any deposits or cther credits listed on the front of this statement
which you have not recorded in your checkbook (such as payroll credits
or other direct electronic deposits).

 

3, SUBTOTAL:

 

 

 

 

 

4, SUBTRACT any charges listed on the front af this statement which
you have not recorded (such as service charges, automatic transters,
electronic transactions, eic).

 

 

 

 

 

5. ADJUSTED CHECKBOOK BALANCE: ~

This balance should agree with fina 10, befow.

 

 

 

 

AAA

statement,

6. LIST your current statement balance as shown on the front ct this

STATEMENT BALANCE

 

7. ADD deposils made, but not shown on this statement.

 

8. SUBTOTAL:

 

. SUBTRACT total from “Checks Outstanding.”

 

 

~Y

TOTAL: -

 

 

if. ADJUSTED STATEMENT BALANCE:

 

 

 

 

Transfer to Line 9.

IN CASE OF IRREGULARITIES IDENTIFIED ON THES STATEMENT

You must ratity us within 30 days ol the dale we mailed or mada {his slalement avaindie lo you
of any unauthorized or missing signature er alteration on a check or offer improper ehargas
ifentiie? on this slalemen! or within 60 days in tha case of unauthorized of missing
endorsement, Failure to nolily us within the presenbed time periods or ta commence aciion
agains! us within BO days aller notice to us will preclude you from asseriing claime againg! us
based on such checks or charges.

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS
OR PERSONAL CREQHT LINE TAANSACTIONS

If you think yaur statement or recaipt is wrong, or il yau need mare information about a transfer

on this statemoni or on a receipt, please lelephone or write us. Please uso the telephone number
or address fisted on {he (rent of (his statement lo contact us as Soon as you can. We must hear
fram you na iater than 60 days after we sent you the FIRST statement on which the
problem or error appeared.

i. Telfus your name ond accounl number.

2. Desoribe the error of transfer you are unsure abaul, ang explain as ciearly as you can why
you balieve there Is an error or why you naed mote information.
3. Teli us the dollar amount of ihe suspected sror.

We will investigate your complaint ond correct any crrar promptly. fi wo tnke more than #0
business days to do This, wa will recredit your account for the amount you think is in error, so [hat
you will have use af the money during (he time i takes us to complete our invastigalion.

FOR PERSONAL CREDIT LINE ACCOUNTS:

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR PERSONAL CREDIT LINE
(This is a Summary of Your Biting Rights}.

i you think your statomonl is wrong, of you need mora informalion abou! a transaction on your
sistomon|. wrlo Us a\ the addross on tho Iront of this slatemont as soon as possibio, We must
near from you ne latey than 60 days afior we sont you tho first slalameni on which tha
error or problam appoared,

This balance should agree will line 5, abave.

You can telephone us but doing so will not preserva your righls. in your fatter, give us tha
following information,

1. Your nme and account number.

2. The dollar amount of the suapacled error.

4. Describe Ing error and explain, if you can, why you believe Iheze is an error, II you noed
more information, describe the item you are unsure abou, -

You do fot have fo pay any amount in question whila we are investigating, but you are stil
pbligated 19 pay the pans of your bid thas are natin questinn. White we Investigala your question,
we cannot report you es delinguenl of fake @ny acilan to caked ihe amount you question. tf you
have authored Us to pay your minimum manihly payment automatically by charging your
daposit account with us, you can slap paymian! on any amounl you ihink ig wrong. To stop the
paymonl, your letier must roach us ihcee business days belove lhe automalic payinent is
Schadyied to occur,

PERSONAL CREDIT LINE FINANCE CHARGE CALCULATION

How Finance Charge (if Any} (s Caiculated: i this slatemani includes biting iatormation
regarding a porsonal credit line Ihe finance charge for gach slaiemenl (loan) period is calculated
by applying tho Average Daily Dalanco Method. Tho nance charga on your credit lina fs
calculated by apalying tha daily periodic ralg to the "Averaga Daily Balaneo™ of your accourl,
including currant (ransactians, muttipliod by tha nuinber of days in tho billing cyclo. To got tho
“averaga Daily Balance,” we take tha boginning balance of your account each day, add any new
advances, advanes fees, and annuol feos, and then subtract any paymants or credits, This gives
us tho daily belanoe. Any late foas or Unpaid finance charges incurred during thal biting ported
are nal includad in the dally balance. Thon, $e add up all the dally balances for the billing cycle
and divida Ihe (otal by the number of days in the billing cycle. This gives us the “Average Daily
Balanca’ or *Balanee Subject in Finance charge." Payments received during regutar banking ,
pours at all of ou till sarvice officas will be credilad on ihe same banking day, Payments
received aher regular banking hours will be credited on the next banking day.

We may report Information abou! your Money Reserve aceount 16 eyedlt bureaus, Laic
payments, missed payments, of oiler dofaulig on your account may be reflected in your
credit repan. .

Please notlly us if we report any inaccurate information aboul your acceunl{s} to a

credit bureau, Your writlen notice describing the specific inaccuracy should be seni to us al the
following address: California Dank & Trus!, PO Box 25787, Sait Lake City, UT 64425-0787.

Exhibit K, Page 000261

RO

Doc 92

0050462-0000002-0060433
ase 2:17-cv-01123-WBS-DB RogsmenbdaggoFiled 10/15/19 Page 460 of 481 Doc 92

: Statement of Accounts
CALIFORNIA | BANK Page i of 2

Trust This Statement: January 30, 2009
Last Statement: December 31, 2008
P.O. Box 489, Lawndale, CA 90260-0489

 
  
  
 

on)

Account 7631

DIRECT INQUIRIES TO:
/ Customer Service 1 (800) 400-6080
0029715 4031-06-02 30-CaT-PG0019-00000

INTERNATIONAL MANUFACTURING GROUP ING
5231 PLEASANT DR
SACRAMENTO CA 95822-2541

 

 

Arden Way
1800 Arden Way.
Sacramento, CA 95815-5002
(916) 929-3200
SUMMARY OF ACCOUNT BALANCE
. Checking/Savings Outstanding
Account Type ’ Account Number Ending Balance - Balances Owed
Analysis Checking 7631 $6,062.27
ANALYSIS CHECKING 7631 es a Se “403 0
Previous Balance Deposits/Credits Charges/Debits Checks Processed Ending Balance
7,231.05 437,500.00 438,668.78 : 0.00 6,062.27
6 DEPOSITS/CREDITS
Date Amount Descnption
01/06 125,000.00 LOAN ADVANCE ID: 006152105 2303002176
01/06 20,000.00 UFT CREDIT 5113027657 .
O1/07 12,500.00 INTERNET XFER FROM DDA ***5811 1D: 007082652 2302800270
01/07 15,000.00 . INTERNET XFER FROM DDA ***4841 1D: 007082732 2302800276
01/24 35,000.00 UFT CREDIT 5111012161
01/30 _ 230,000.00 UFT CREDIT 5113022663
13 CHARGES/DEBITS
Date Amount Desenption , a
04/02 467.08 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01818030004 2501300141
01/02 3,434.50 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680680004 2501300706
04/06 135,000.00 INTERNET XFER TO DDA 7**4844 ID; 006192351 2303002831
04/06 852.40 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01818030001 2502400078
01/06 2,070.10 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT #01818039001 2502400079
01/06 5,950.52 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680689003 2502400028
01/06 7 472,40 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01818030003 2501300140
01/06 9,621.25 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT.#01680689002 2501300108
01/06 11,508.15 AUTO-DEDUCT PAYMENT TQ COMMERCIAL LOAN ACCT # 01680689001 2502401629
014 560.00 LOAN FEE ID: 044100235 2303000695
01/20 2,000.00 CHASE EPAY 645875096 REF #021000025939627 1102036418
O1/22 29,792.38 LOAN PAYMENT ID: 022090257 2302900395
04/30 230,000.00 PRINCIPAL PAYDOWN [D: 030174935 2302803797

0 CHECKS PROCESSED
' There were no tvansactions this period.

Exhibit K, Page 000262

00291 15-000000 1 -0037621

aL AOU pNT

ENDER MEMBER FDIC
Filed 09/21/16-ase 2:17-cv-01123-WBS-DB DogsenenosagcFiled 10/15/19 Page 461 of 481

An Easy Approach To Balancing Your Account

 

To reconcile your checkbook balance to your statement balance: Mark off each entry in your check register that has been charged to your
account during the statement period. List the checks you have written, but are not yet charged to your account in the "Checks Quistanding” column

below, Then, foltow the instructions in lines 1 through 10.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

= CHECKS GUTSTANDING CHECKBOOK BALANCE
eevee Check Number Chack Amouni +, LIST your checkbook balance.
—" 2. ADD any deposits or ather credits sted on the jrant of this statement
— which you have not recorded in your checkbook {such as payroll credits
= or other direct electronic deposits).
eee
—_— 3. SUBTOTAL:
—
— 4. SUBTRACT any charges listed on the front of this statement which
—- you have nat recorded (such as service charges, automatic transfers,
Scuneeen electronic transactions, etc).
5 eel ~
— 5. ADJUSTED CHECKBOOK BALANCE:
a This balance should agree with line 10, below.
I— 2 STATEMENT BALANCE
=r 6. LIST your current statement balance as shown on the front of this
ov statement.
7. ADD deposits made, but not shown on this statement.
8. SUBTOTAL:
re} 9. SUBTRACT total from “Checks Outstanding,”
!
TOTAL: r+ | 40. ADJUSTED STATEMENT BALANCE:

 

 

Transfer lo Line 9.

iN CASE OF (RREGULARITIES IDENTIFIED ON THIS STATEMENT

You musi nolily vs within 30 days ot tha dale we muaiied or made (his statoment available la you
of any unauthorized or missing signature or alferaiion on 8 check of ofher improper charges
identilied on this stalement of wilhin 60 days in the case of unauthorized or missing
endorsement. Faiure to notify us within ine proscribed lime periads or 19 commance action
againgt us within 90 days after notice to us will preclude you trom asserting claims against us
based on such checks or charges.

IN CASE OF.ERARORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS
OR PERSONAL CREDIT LINE TRANSACTIONS

if you think your stalamont or receipl is wrong, of if you need more information about @ transfer
on this stalement of an a recoipt, please telephone or write us. Please usa the Telephone number
or addrass fisted on the front of this statement to contact us aa s00n ps you can. We musi hear
from you no later than 60 days afier we sent you the FIRST statement on which the
problem or arrot appearcd.

1. Tellus your name and agcount number.

2. Describe the error or (rangtar yoy aro unsuse about, and explain as clearly as you can why
you beilave thera is an error or why.you need more Information,

3. Ted us the dollar amount of Ihe suspected error.

We wal investigate your comelaint and correct any eitor promptly. If we take more than 10
business days fo do this, we will recredit your account for the amount you {hink is tn error, $0 thal
you wil have use of tha money during the lime if lakes us to complete oz investigation.

FOR PERSONAL CHEDIT LINE ACCOUNTS:

iN CASE OF ERRORS OR QUESTIONS ABOUT YOUA PERSONAL CREDIT LINE
(This is a Summary of Your Billing Rights}.

if you think your slalomont ts wrong, of you need moro information aboul a ransaction on your
stalamonl, wrilo ys al the addross on tho fron! of this slalormont as soon as passibie. Wa must
haar from you no lalor than 6D days affor we sent you fhe fest stotemant on which the
error or problem appeared. ‘

This balance shoved agree with line 5, above,

You can telaphono us bul doing 20 will not preserve your rights, In your letter, give us the
following information, ,

+. Your namé and acount number.

2. Tha dollar amount of tha suspected ertar,

9. Describe the orror and explain, if you can, why you betieve lhare is an error. il you need
mora information, dascriba tha item you @r@ unsure about.

You do not havé to pay any amount in question while we are investigaling, bul yau are slili
obbgared io pay the paris of your bil ¢nat ana noe ln question. While wa investigate your question,
we cannot report you as dalinquant or fake any action to collect Ina amount you question. If you
have authorized us to pay your minimum monthly payment, aviomalically by charging your
daposit account wit us, you can slap payment oc any amount you think is wrong. To stop the
payment, yoyr ietter must reach us ihree business days before the auiomalic payment is
scheduled to occur. :

PEASONAL CREDIT LINE FINANCE CHARGE CALCULATION

How Finarice Charge {ff Any) fs Calculated: |f this statement inciudes biting information
regarding a porsenat credil line the financa charge for each slaloment (loan) perodis calculated
by applying tho Average Daily Galance Method. The Iinanco.charga on your credit line is
calculaled by applying the daily paricdic rate to the “Average Daily Datanca”™ of your account.
including current {ransactions, mullipliod by ho number of days in the billing cycle. To gol the
"Average Dally Balance,” wo take the beginaing balance of your account each day, add any nev
advances, advance fees, and annual tees, and then subtmacl any paymants or credis. This gives
us tho daily balance, Any falo Faas or unpaid finance chargos incurted during thal billing period

ara not Included in the dally batance. Then, we add up ali tha dally balances for the billing cycle

and divida the total by Ihe number of days ie tha tilling cycle. This gives us tha “Average Daily
Balance” or “Balance Subject fo Finance charge.” Payments raceived dunng ragular banking
hours at ail of our fui eervica cfficas will be creditad on tha same banking day, Paymants
received afior requiar banking hours wil be credited on the next banking day.

We may report Information about your Money Reserve account to credit bureaus. Late
payments, missed payments, of other delauts an your accounl may be refecied in your
credit tepor.

Ploase notify us # wo report any inaccurate information about your acrount(s} lo 2

credit bureau, Your written note dascriting the specitic inaccuracy should be sent to us al she
following address: Calfornia Bank & Trust, PO Box 25787, Sait Lake City, UT 94125-0787.

Exhibit K, Page 000263

Doc 9?

002941 5-N000001-0037621
 
  
  
 

ase 2:17-cv-01123-WBS-DB Dossenemoaegcriled $O/1 5/9 Page 462 of 481 Doc 92

January 30, 2009
CALIFORNIA BANK INTERNATIONAL MANUFACTURING GROUP INC

TRUST 7631
PO, Box 489, Lawndale, CA 90260-0489

DAILY BALANCES

DAO. eee eee DRACO! DATE dee Balance DSTA. eudeeereee Balance
01/02 3,329.47 0114 2,854.65 O1/22 6,062.27
01/06 +24,145.35 01/20 854.65 01/30 6,062.27
O1/07 3,354.65 01/24 35,854.65

Exhibit K, Page 000264

00297 XX-XXXXXXX-00376 22

hE

PENSER = MEMBER FDIC
Filed 09/21/16-ase 2:17-cv-01123-WBS-DB Qogsengnoségcriled 10/15/19 Page 463 of 481

ALAA

 

 

An Easy Approach To Balancing Your Account

 

To reconcile your checkbook balance to your statement balance: Mark off each entry in your check register that has been charged to your
account during the statement period. List the checks you have written, but are not yet charged to your account in the “Checks ‘Qutstanding® column

below, Then, follow the instructions in lines 7 through 10.

 

CHECKS OUTSTANDING

CHECKBOOK BALANCE

 

Check Number Check Amount

1. LEST your checkbook balance.

 

2. ADD any deposits of other credits fisted on the front of this statement
which you have not recorded in your checkbook (such as payroll credits
or other direct electronic deposits}.

 

3, SUBTOTAL:

 

4. SUBTRACT any charges jisted on the front of this statement which
you have nat recorded (such as service charges, automatic translers,
electronic transactions, ec).

 

 

5, ADJUSTED CHECKBDOK BALANCE:

 

This balance should agree with line 70, batow.

 

STATEMENT BALANCE

 

statement.

6. LIST your current statement balance as shown on the front of this

 

7. ADD deposits made, but not shown on this statement.

 

8. SUBTOTAL:

 

SUBTRACT total from "Checks Outstanding.”

 

 

peg,
J

 

10. ADJUSTED STATEMENT BALANCE:

Ree

 

 

Transfer fo Line 9.

IN CASE OF IRREGULARITIES IDENTIFIED ON FHIS STATEMENT

You mus! notily us wilhin 30 days of the cato we maifad or made ihis stalemant available to you
of any unauthorized or missing signature or alteration on a check aor olher imprapar changes
identilied on this statement or wilhin 60 days in Ihe caso ol unauthonzed or missing
endorsement. Failure to natily us within the proscribed time perieds ar lo commence action
against us within BC days ahar notice to us will praclude you trom assoriing claims against us
based on such checks or charges.

_ IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TAANSFEAS

OR PERSONAL CRECST LINE TRANSACTIONS

# you think your stalament or receipt is wrong, ar 41 you naod more Information about a transfer
on this slatement o¢ ona receipt, pianse telepnone ar write us. Please uae the lelephone number
or. address sted on the front ol this statamant to contact us as soon as you can. We must hear
from you na ister than 60 days after we sont you the FIAST statement on which tho
problem or ezror appeared. .

1. Tel us your nama and account number.

2. Describe the error or transfer you aro unsure aboul, and explain os clearly as you can why
you believe thera is an artar or why you nead more information.

3. Tell us the dollar amount of the suspected error.

We will investigate your complaint and correct any ¢iror promplly, if wo lake more than 10
business days to do this, we will zecredit your account for the amount you think Is in error, so thal
you will have use of the money during the time i lakes us to complete our investigation.

FOR PERSONAL CREDIT LINE ACCOUNTS:

IN CASE OF ERRORS OR QUESTIONS ASOT YOUR PERSONAL CREDIT LINE
{This is a Summary of Your Billing Rights).

# you think your sialemont is wrong, of you need mor information about a lransaction on your
slalomont, writa ws at tho addross on tho fron! of this stalomont as soon as possibla. Wo must
hear from you no Sater than 60 days after wa sent you tho first Blatoment on which tho
arror or problem appoared.,

This balance should agree will line 5, above,

You can talephone us but doing so will noi presaca your rights. In your lever, piva us the
follawing information.

1. Your name and accovol number. .

2. The dollar amount ef the suspacied ortor.

3. Describe the error and cxplain, if you can, why you believe there is an erray. II you need
ere information, deseriba tha item you are unsure about.

You do no} have 14 pay any amaunt in question white wa ara investigating, bu! you ara sti
obligaiad ta pay the pans of your bill that are not in question, Whila we investigate your quesiten,
vw cannot report you as delinquent or take any action In collect the amount you question. Hf you
have authorized us la pay your minimum manthly payment automatically by charging your
deposit account willy us, you can lop payment on any amount you Think is wrong. To stop the
paymenl!, your ieter must reach us three business days before the automatic payment is
scheduled to occur,

PERSONAL CREDIT LINE FINANCE CHARGE CALCULATION

How Finanes Charga tif Any) is Caicufated: I this statement includes billing information
regarding a personal ¢zedit ine the finance charge for oach stalement {loan} period is calculalod
by applying the Avaraga Dally Gatanco Mathod. -Tho linanco chargo on your credil ane Is
calculated by applying the daily periodic rate to the “Average Dally Balance” of your account.
including currant Iransactions, multiptiod by tha number of days in tha billing cyclo, To got tho
“Average Cnily Halancs,” we take the baginning balance of your account each day, add any new
advances, advance fags, and annual ieos, and then subtiact any paymoanls or credils. This givas
us tha daily bafanca. Any lalo fans or unpaid finance charges incured during that billing pariod
are not inelucted in the daity balance. Than, we acd up all the daily batances for the billing cycia
and divide the total by Ihe number of days in the billing cycle. This givas us the “Averaga Daily ,
Balance” or “Balance Subjact to Finance charge.” Paymants racaived during zeguiar banking
hours at all of aug ful service offices will be cradiled on tha same banking day, Payments
received alter tegutar banking hours will be credited on the next banking day.

We may report loformation about your Money Reserve account to credit bureaus, Late
paymants, missed paymonis, of other dofauits on your account may he refiected in your
credit sepan.

Please notify us if we ropert any Inaceurato information about your aceount{s) to a

credit bureau. Your written notice describing the spacific inaccuracy should be sent to us at the
folipwing address: California Bank & Trust, PO Box 28787, Salt Loke City, WT 84425-0767.

Exhibit K, Page 000265

0029 §XX-XXXXXXX-0037622
ase 2:17-cv-01123-WBS-DB Ceaseneebagor lied 10/15/19 Page 464 of 481 Doc 92

Statement of Accounts
CALIFORNIA | BANK Page 1 of 2
This Statement: February 27, 2009

TRUST
Last Stalement: January 30, 2009
P.O. Box 489, Lawndale, CA 90260-0489 ,

   
  
 

chp

Account 7631

DIRECT INQUIRIES TO:
Customer Service 1 (800) 400-6080
0029765 : 4059-06-0200-CBT-PC0019-CO002

INTERNATIONAL MANUFACTURING GROUP INC
5231 PLEASANT DR
SACRAMENTO CA 95822-2541

Arden Way

1800 Arden Way
Sacramento, CA 95815-5002
(916) 929-3200

 

SUMMARY OF ACCOUNT BALANCE

 

Checking/Savings Outstanding

Account Type Account Number Ending Balance ‘Balances Owed
Analysis Checking 7631 $4,765.18
ANALYSIS CHECKING 7631 , “40a 3
Previous Balance | Deposits/Credifs Charges/Debits Checks. Processed Ending Balance
6,062.27 566,359.40 554,656.19 13,000.00 4,765.18

6 DEPOSITS/CREDITS

Date Amount Description

02/02 55,000.00 INTERNET XFER FROM DDA ***484¢ ID: 033205753

O2/47 150,000.00 LOAN ADVANCE IB: 048154043

O2/17 100,000.00 INTERNET XFER FROM ODA ***4844 ID: 048133418

02/17 151,359.10 DEPOSIT

02/19 40,000.00 INTERNET XFER FROM ODA ***0183 ID: 050075718

02/26 400,000.00 LOAN ADVANCE (DO: 057163556

17: CHARGES/DEBITS

Date Amount Description

02/02 4,505.00 LOAN PAYMENT ID: 033112856

02/02 952.61 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01878030004

02/02 2,603.57 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680680004

02/02 8,995.84 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680689002

02/02 27 347.77 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680680004

02/03 12,000.00 INTERNET XFER TO DDA ***5811 ID: 034202216

02/06 791.14 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 04818030001

02/06 1,921.35 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01818039001

O2h7 245,306.25 LOAN PAYMENT ID: 048154846

02/18 573177 LOAN PAYMENT ID: 049110342

02/18 10,431.36 LOAN PAYMENT [D; 049110300

02/18 7,500,00 INTERNET XFER TO DDA ***5841 iD: 049183950

o2/18 30,000.00 INTERNET XFER TO ODA ***484+4 1D: 049184035

02/18 35,000.00 INTERNET XFER TO ODA ***4847 ID: 049080 106

02/48 65,000.90 INTERNET XFER TO DDA ***5817 ID: 049080436

02/25 1,569.53 . LOAN PAYMENT ID: 056163110

02/26 95,000.00 INTERNET XFER TO DDA ***4841 ID: 057212724

2 CHECKS PROCESSED

NAUTID ON, ee SIE. cc eeeenneneres Amount | NUIMDOI ce DOEB ec cc ne aneee AIOUNE

1250 02/25 , 500.00 2489" 02/18 12,500.00

* Not in cheek sequence ;
Exhibit K, Page 000266

002916 5-C000001-003690+4

MEMBER FDIC
Filed 09/21/16-aSe 2:17-cv-01123-WBS-DB RegaungnpZégcriled 10/15/19 Page 465 of 481

An Easy Approach To Balancing Your Account

 

To reconcile your checkbook balance to your statement balance: Mark of each entry in your check register that has been charged to your
account during the statement period. List the checks you have wiitten, but are not yet charged to your account in the “Checks Outstanding” column

beiow. Then, follow the instructions in lines 1 through 10.

 

CHECKS OUTSTANDING

CHECKBOOK BALANCE

 

 

Chack Numbar Check Amount

1. LIST your checkbook balance.

 

 

 

2. ADD any deposits or other credits listed on the front of this statement
which you have not recorded in your checkbook {such as payroll credits
of other direct electronic deposits}.

 

3. SUBTOTAL:

 

 

 

 

 

CATA

4, SUBTRACT any charges listed on the front of this statement which
you have not recorded (such as service chargas, automatic transfers,
electronic transactions, etc).

 

 

 

 

 

§. ADJUSTED CHECKBOOK BALANCE:

 

 

This balanee should agree with line 10, below.

 

 

STATEMENT BALANCE

 

 

AN

statement.

6. LIST your current statement balance as shown on the front of this

 

7. ADD deposits made, but not shown on this statement.

 

8. SUBTOTAL:

 

| SUBTAACT total fram “Checks Outstanding.”

 

 

~Y

TOTAL: -

 

 

 

 

10. ADJUSTED STATEMENT BALANCE;

Lanai

 

 

Transfer to Line 9,

IN CASE OF IRREGULARITIES IDENTIFIED ON THIS STATEMENT

You musi notity us wilhin 30 days of the date wa mailed or made this statement available lo you
of any unavthorized or missing signature of alteration on 2 chack or othar improper charges
deniitied on this slalameni or wilhin 60 days in Ihe case of umauiherized of missing
endorsemenl, Failure fo nalily us wilher the prescribed lime perieds or to commence action
against ug within 90 days ater notice to us will preciude you irom asserting claims against us
basad on such checks of chargas.

IN GASE OF ERRORS Of QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS
OR PERSONAL CREDIT LINE TRANSACTIONS

H you think your statement or receipt is wrong, or If you need mote information about a wanster
on this slatement of on 4 racelpt, plaase telephone or wrilo us. Please use the lolaphono number
or address listed on the fron of this stalement to contact us as soon as you can, We must heer
fram you no later than 60 days affor we sont you the FIRST slaierment on which the
probiem or error appeared. ‘ .

{. Tod us your name and account number.

2, Desevibe he cwor or transter you are unsufo about, and explain as clearly os you can why
you befieve thare Js an arrar or why you need mora Information.
3. Tall us the dollar amount af the suspacted error.

We will investigate your complaint and correct any ceror prontptly. fi we take moro than 10
business days ta do this, we will recredit your account for [ne amount you Sink is in error, 59 Ihat
you will have use of tha monoy during Ihe me 4 lakes us to complete our investigation.

FOR PERSONAL CREDIT LINE ACCOUNTS:

iN CASE OF ERRORS OR QUESTIONS ABOUT YOUR PERSONAL CREDIT LINE
{This is a Summary of Your Bitfing Alghis). °

if you think your slalomont is wrong. or you mead mova inlormation aboyl a transaction on your
slalomont, writo Us al the address on tho front of lhis statamon! ag scan as possiblo. We must
hour from you ne iater than 60 days affer wo sent you tho firs! stutomont on which tho
error or proolem appoarod.

This balance should agree with line 5, above.

You can telaphone us but doing so will nol preserva your fighis. in your lo#ar, give us ihe
following information.
4. Your name and account number,
2, The dollar amount of ihe suspected enor.
9. Describe the erro! and explain, # you can, why you believe there is an error, If you need
more information, describe tha Hem you are unsure about.

You do not have to pay any arnount in question while we are investigaling, bul you are still
ottigarad to pay the paris nf your bil that are nor in quastnn. While we investigate ynur question,
we CANnnol fepon you as dalinguent or take any acilon in collect ihe amoued you question, if you
have authorized us to pay your minimum manthly payment aulometically by charging your
dapesil accounl wilh us, you can stop paymenl on any amount you think is wrong, To stop ihe
payinent, your letter must raach us threo business daye before lhe gutomaiic payment is
scheduled to occu,

PERSONAL CREDIT LINE FINANCE CHARGE CALCULATION

How Finance Charge {if Any} ts Calculated: it ihis slaigment includes biting Information
togarding a parsonal credit tine tho linance charge for each staloment (loan) period is calculated
by applying ihe Averago Oaily Datanco Melhod. The linance charga en your cradit lina ts
calculaled by applying lhe daily periodic rate ta iha “Average Daily Balance” of your account,
Including currant transaciions, mullipfod dy tho number of days in tho billing cydo. To gol tha
“Average Daily Balance,” wa take the beginning balance of your account each day, add any new
advances, advance foes, and annual fees, ond then subtract any paymonls or credis, This gives
us iho daily balanca, Any lato faes or unpaid finance charges incurrad during What billing pariod
ara nol Included in the dally balance. Than, we add ug all the daily balances for tha billing cycle
and divide ihe total by the number of days in the billing cycle. This gives us the “Average Daily
Balance” or “Balance Subjoct ta Finance chargo.” Payments racaived during raquiar banking
hours at all of our full service officas will ba craditec on tha same banking day, Payments
received after reguiar banking hours will be ¢rodited an the next banking day.

We may report information obout your Moncy Reserve account to érodit bureaus. Late
paymonts, missed payments, of oiher defautts on your account may be reficcied In your
eredil report.

Pioasa notify us it wo ropert any Inaccurate information about your atcount{s) lo a

cradit bureau, Your welttan notica describing the specitic inaccuracy should be sent to us at ihe
following address: California Bank & Trust, PO Box 25767, Salt Lako City, UT 84125-0767.

Exhibit K, Page C0267

002916 5-0000001-0036904
Filed 09/24)

:
3

MEMBER FDIC

mi
oi

   
  
 

ase 2:17-cv-01123-WBS-DB Regumenpaggoriled Olt SI L9 Page 466 of 481 Doc 92

February 27, 2009
B) Cauirornta] BANK INTERNATIONAL MANUFACTURING GROUP INC

TRUST 7634
PO. Box 489, Lawndale, CA 90260-0489

DAILY BALANCES

Dat. eee Balance DatO.. cece ccsecteteeee Balarice Dale... ceiccescoetenene Balance

02/02 16,657.48 ot? 157,997.84 02/25 265.18
. 02/03 4,657.48 0248 8,165.29 02/25 4,765.18

02/06 1,944.99 0249 1,834.71 .

Exhibit K, Page 000266

0029 165-0000002.0036905
Filed g9/21/1¢Case 2:17-cv-01123-WBS-DB Regumenb4agcFiled 10/15/19 Page 467 of 481

An Easy Approach To Balancing Your Account

 

Te reconcile your checkbook balance to your statement balance: Mark off each entry in your check register that has been charged to your
account during the statemént period. List the checks you have written, but are nat yet charged to your account in the “Checks Outstanding” column

below. Fhen, follow the instructians in nes 1 through 10.

 

CHECKS OUTSTANBING

CHECKBOOK BALANCE

 

 

Check Number Check Amount 1.

LIST your checkbook baiance.

 

 

 

2. ADD any deposits or other credits listed on the front of this statement
which you have not recorded in your checkbook (such as payroll credits
or other direct electronic deposits).

 

3. SUBTOTAL:

 

 

 

 

 

4, SUBTRACT any charges listed on the front of this statement which
you have not recorded (such as service charges, automatic transfars,
electronic transactions, etc).

 

 

 

 

5, ADJUSTED CHECKBOOK BALANCE:

A

 

 

This balance should agree with lina 10, below.

 

 

STATEMENT BALANCE

 

 

LEA

statement.

6. LIST your current statement balance as shown on the front of this

 

7. ADD deposits rnade, but not shown on this statement.

 

B. SUBTOTAL:

 

. SUBTRACT totat from “Checks Outstanding.”

 

 

~Y

TOTAL: r

 

 

 

 

+0. ADJUSTED STATEMENT BALANCE:

 

 

Transfer to Line 9.

IN CASE OF IRREGULARITIES IDENTIFIED ON THIS STATEMENT

You must nolily us within 30 days of Ihe data wo mailed or mada his statement available lo you
of any unauthorized er missing signature oF elleration on a check or other improper charges
ienlitied on {his slatement or within 60 days in the case of unaulhonzed or missing
endorsement. Failure to nolily us within the prescribed fime periods or jo cammence action
against us within 90 days altar notice to us will’ preciuda you from asserting claims against us
based on such checks or charges. ,

iN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS
OR PERSONAL CREDIT LINE TRANSACTIONS

It you think yaur stalamant or receipt is wrong, or if you naed more information about & transfer
on this slatameni ar on a recaipl, ptease (elephone or write us. Please uso tha lolephone number
or access listed on (ha [rent of this slalcmant to contact us as soon as you can. We must hear
from you no [ater than 60 days after we sent you the FIAST statemon? on which ihe
sproblem or error appeared.

1. Tell is your name and eccounl number.

2. Doseriba the orrer or transtor you are unsure aboul, and expinin as clearly as you can why
you believe there is an arrer or why you nged mora Information.

3. Telt us the dollar amount of ihe suspected error.

We will investigate your complaint and correct any ciror prompily, If we take more than 10
business days to do (his, we will racredit your account for the aroun! you think is In curor, so that

you will have use of Ihe mozity during the tine i! fakes us to compleie out investigation.

FOR PERSONAL CREDIT LINE ACCOUNTS:

“IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR PERSONAL CREDIT LINE

(This is a Summary of Your Billing Rights}.

He-yau Esink your slalemont is wrong, of you need mora information about a trangaction on your
slalomont, wilo us al tho addrass on tho {font of this stalomoni as soon as possible, We must
hoor from you no later than 60 doys allor-wa soni you Ino firsk slaisment on which tha
orcor or problem appeared,

This balance should agree with line 5, above,

You can telephone us bist doing so will noi preserve your rights. in your felar, give Us the
tolloming information.
1. Your name and account number.
2. The dollar amount of the suspected error.
4. Describe the error and cxpiain, # you can, why pou believe here is an error. If you necd
mora information, dascribe the ham you are Unsuna about. :

You do not have to pay any amount in question whe we are investigating, bul you are sti
obligated to pay tha paris of your il that ara notin quasion. While wa investigate your quastken,
we cannot rapon you as datinquent or take any action 1o cdlloci the amount you question. H you
have authorized us to pay your minimum monthly payment alaamatically by charging your
daposit account with us, you can stop payment on any amount you (hink is wrong. To siop Lhe
paymenl, your eller must toach ws inran business days betore ina automatic payment is
schedufed 10 occur,

PERSONAL CREDIT LINE FINANCE CHARGE CALCULATION

How Finance Charge (if Any) ts Cafculated: If |nis stalement includes billing information
regarding a personal credit fine the finance chargo for each slatemant {leen) pariod is calculated
by applying tho Avorago Dally Gatanca Mathod, Tha finance charge on your credif jine ts
calculated by applying (he dally periodic rate to {he "Averaga Daily Dalance” of your account, |
including curreni Fansactons, multiplidd by yo numbor of days in tho billing cycle. To gat the
“Average Daily Batance.” wa take the baginning balanco of your accaunt sech day, ald ony new
advances, edvanse fees, and annual feos, and then subtract any payments or credils. This gives
us tho daily balance. Any lata [gos or unpaid finance chargas incurrod during that billing poriod
ara not includod In the daily balance, Than, wa add up all the daily balances for tha billing cycla
and civide the tofal by the number of days in the billing cycle. This gives us tha "Average Daily
Galance* or “Balance Subjact {0 Finance charge.” Payments tecaived during tagular banking
hours at ail of our tuff sarvica offices wili ba craditad on the sama banking day, Paymants
received afier requiar banking hours will be credited on the next banking day.

We may report information about your Money Reserve account lo credit bureaus. Late
payments, missad payments, or other defaults on your account may be mflacted in your
cred! PEport.

Ploase notify us Hf we roport any inaccurate information about your account{s) to #

Credit bureau. Your written nallea describing the specific inancuracy should be sent to us at the
following address: Calilomia Bank & Trust, PO Gox 25787, Salt Lake City, UT 84125-0787,

Exhibit K, Page 000269

Doc 92

0029 46 5-G000007-0036905
BS

mg

 
 
 

Filed 09/2 Lygease 2:17-cv-01123-WBS-DB Degumehpséagiled 10/15/19 Page 468 of 481

r Statement of Accounts
C B} CALIFORNIA | BANK Page 1 of 2
: This Statement: March 31, 2009
Last Statement: February 27, 2009

caus TRUST

P.O. Box 489, Lawndale, CA 90260-0489
Account 7631

DIRECT INQUIRIES TO:

0050464 4091-06-0000-CBT-PCO0 19-0002

INTERNATIONAL MANUFACTURING GROUP INC
6231 PLEASANT OR .
SACRAMENTO CA 95622-2541

Arden Way

1800 Arcen Way
Sacramento, CA 95975-5002
(816) 929-3200

Doc 92

Customer Service 1 {800) 400-6080

 

 

account(s) with CB&T. Feel free to ask for a copy of the Agreement on your next visit to a CB&T branch.

_ We have reprinted our Deposit Account Agreement and Disclosure. The terms of this document govern your :

 

 

 

SUMMARY OF ACCOUNT BALANCE

Checking/Savings Outstanding

 

 

Account Type Account Number Ending Balance Balances Owed
Analysis Checking 763 $51 247.04
ANALYS!S CHECKING 7631 22
Previous Balance Deposits/Creaits _ Charges/Debits Checks Processed Enaing Balance
4,765.18 920,000.00 873,518.14 0.00 51,247.04

§ DEPOSITS/CREDITS

Date Amount Dascrigtion

03/02 425,000.00 UFT CREDIT 5113019935

03/10 100,000.00 CREDIT MEMO 8413002357

03/10 350,000.00 UFT CREDIT §113013990

03/16 450,000.00 UFT CREDIT 5412004133

03/7 60,000.00 UFT CREDIT. 6412011501

oais 40,000.00 INTERNET XFER FROM CDA ***4841 ID: 077230504 2302900038

03/27 25,000.00 LOAN ADVANCE ID: 086165051 2302802718

03/27 50,000.00 LOAN ADVANCE ID: 086165023 2302802716

03/31 60,000.00 DEPOSIT 5712012465

30 CHARGES/DEBITS

Date Amount Description

03/02 30,000.00 INTERNET XFER TO DDA ***5841 1D: 061200902 2302905513

03/02 40,000.00 INTERNET XFER TO DDA **'4844 ID: 061200949 2302905515

03/02 860.41 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01818030004 2502400217

03/02 1,354.10 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680680001 2502400175

03/02 8,195.83 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680689002 2502400177

03/02 23,554.82 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT #01680680004 2502400176

03/03 8,390.28 LOAN PAYMENT ID: 062121251 2303001513

03/03 15,000.00 INTERNET XFER TO DDA ***4841 iD: 062214706 2303003453

03/06 1,735.42 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01818039001 2502200073

03/10 15,000.00 DEBIT MEMO 5113013995

03/10 15,000.00 TELEPHONE TRANSFER DEBIT 5113002360

03/10 ' 8,427.08 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680689003 2502200023

03/14 9,927.88 LOAN PAYMENT ID: 070134618 2303002057

03/11 75,000.00 INTERNET XFER TO DDA ***5811 1D: 069231129 2303000053

03/11 200,900.00 INTERNET XFER TO DDA ***4841 [D: 069231212 2303000055 Exhibit K, Page 000270

MEMBER EDIC 0050464-G000001-0062881
Filed 09/21/10 ase 2:17-cv-01123-WBS-DB RegunenoAgooFiled 10/15/19 Page 469 of 481

A

 

An Easy Approach To Balancing Your Account

 

To reconcile your checkbook balance to your statement balance: Mark off each entry in your check register that has been charged to your
account during the statement period. List the checks you have written, but are not yet charged to your account in the “Checks Outstanding’ column

below. Then, follow the instructions in fines 1 through 10.

 

CHECKS OUTSTANOING

CHECKBOOK BALANCE

 

Chack Number Check Amount t

LIST your checkbook baiance.

 

2. ABD any deposits or other credits listed on the front of this staternent
which you have not recorded in your checkbook (such as payrol credits
or other direct electronic deposits).

 

3. SUBTOTAL:

 

4, SUBTRACT any charges listed on the front of this statement which
you have not recorded (such as service charges, autornalic transfers,
electronic transactions, etc).

 

 

wn

ADJUSTED GHECKBOOK BALANCE:

 

This balance should agree with fine 10, below,

 

STATEMENT BALANCE

 

Statement.

6. LIST your currant statement balance as shown on the front of this

 

7. ADD deposits made, but not shown on this statement.

 

8. SUBTOTAL:

 

. SUBTRACT total from "Checks Qutstanding.”

 

 

~Y

 

10, ADJUSTED STATEMENT BALANCE:

 

 

Transfer fo Line 9,

IN CASE OF IRREGULARITIES (IDENTIFIED ON THIS STATEMENT

You must notily us within 30 days of tho dale wa maiied or mado this stalemant available 1o you
of any unauthorized or missing signature ar alteration on @ check or other improper chargas
identilied on Lhis stalement or within 60 days in the caso of unauthorized ar missing
endorsement. Faituro to notify us within the prose#ived lima periods or io commence action
against us within $0 oays aller notice, to us will preclude you trom asseriing claims against us
bused on such checks of charges.

IN CASE OF EARORS OA OUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS
OR PERSONAL GAEOIT LINE TRANSACTIONS

If you Kini your statement or receipt is wrang, oF # you mead more information about & anster
on this slaiement cr ona recelpt, please telephone or write us. Please use tha lelophone number
of addrass lisled on the front of this statement tc contact us ag son as you can. We must hear
fram you no ister than 6O days after we sent you the FIRST statement on which the
preblem or error appeared.

1, Tell ug your name and secounl number,

2, Describe the error or lransler you are unsure aboul, and explain as ciearly as you can why
you believe thera Is an error or why you need more information,

3. Tell us the doliar amount of the suspected erroy.

We will investigate your compiaini and correc! any ciror promptly, H we take more than 10
business days to do this, wo will reeredi your accounl for tha amount you think is in error, so that
you wilt have use of Iha money during the time ff takes us to complele our investigation.

FOR PERSONAL CREDIT LINE ACCOUNTS;

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR PERSONAL CREDIT LINE
{This fs a Summary of Your @ifling Rights}.

_ityou think your slalomont is wrong, of you nood moro information abdul a Iransaction on your

slatamont, wrila Us al Iho address on tha [rant of this stalomont as soon as possible. Wo must
hear trom you no ater than 60 days aller wo sent you the first slatemont on which the
orree oy problom appaared, .

This balance should agree with tine 5, above.

You can telephone us bul daing se will nof preserva your fights. (h your jalter, give us the
following information. .

1. Your name and account number.

2. The dollar amount of the suspected error.

4. Deseribe tho error and explain, if you can, why you believe Ihre is an error. H you need
fore information, dascribe tha lem you are unsure about.

You do not have io pay any amount in quastion while wa ara investigaling, but you are stil
offigated to pay zha pans of your bil thal ara onrin question. While we Inwastigaia your question,
wO CANFIOL FApON you as delinquent of fake any actlon to collec the ameunt you question. if you
have authorized us to pay your minimum monthly payment automatically by charging your
deposi! account with us, you can slop paymant an any amount you think Is wrong. To slop ihe
paymeni, your jalter must roach us three business days before the ‘automalic payment is
Scheduled to occur. ’

PERSONAL CAEDIT LINE FINANCE CHARGE CALCULATION

How Finanen Charge (if Any} ts Cafcutated: iI this slatement includes biting Information
regarding & personal credit tine the finance charge for oach stalement {loan} perod is caiculated
by apptying the Avoraga Daily Balance Malhod. Tho finance charge on your ¢radil lino Is
calculated by applying Ihe daily penodic rale to ine “Average Daily Balance” ol your account,
including current transactions, muitipliad by the number of days in the billing cycle, Ta gat tho

“Average Dally Balance,” wo take Ihe baginning balanco of your account each day, add pny few |

advances, advance fees, and onnual fees, and than subtract any paymonts or credils. This gives
us tho daily balanca. Any Jate foes of unpaid finance charges incurrad during lhal billing period
are Not iicluded in tha daily balance, Then, we add up all the daily balances for the billing cycle
and civide the total by the number of days in the billing cycte. This gives us the “Avaraga Oaily
Balanca* or “Balance Subjoc! jo Finanea charge.” Payments received curing caguiar banking
hours at ail of our tut sarvica officas will bo cradilad on the same banking day. Paymanis
received after regular banking fours will be credited on the next banking day.

We may report information about your Moncy Reserve pecount to credit bureaus, Laic
paymenis, missed payments, o: other detaufts on your account may bo reflected in your
credit apart.

Ploase notify us If we report any inaceursto information about your accountis) lo a

credit bureau. Your written notice describing the spacitic inaccuracy should be sent to bs at the
following address: California Bank & Trusi, PO Dox 26787, Salt Lake City, UT 84125-0787.

Exhibit K, Page 000271

Doc $2

005046 4.000000 10062881
mp
Se

1

mk

   
  
 

ChB

Continued ...

Date

' 9312

03/16
03/16
03/17
O37
Q3/17
03/18
03/19
03/20
03/23
03/26
03/30
03/30
03/31
03/31

Amount
60,000.00
65,000.00

400,000.00
10,000.00
20,000.00
49,000.00
25,000.00

7,578.32
2,000.00
10,000.00
7,500.00
15,000.00
15,000.00
7,000.00
40,000.00

March 31, 2009

7634

Description

INTERNET XFER TO DDA 4844 ID: 07 1093325 2302800607
INTERNET XFER TO DDA ***4844 ID: 075075041 2303501809
INTERNET XFER TO DDA ***48414 ID: 075112713 2303502791
INTERNET XFER TO DDA ***5811 ID; 075231157 2302900053
INTERNET XFER TO DDA ***5811 !D: 076210000 2302903039
INTERNET XFER TO DDA ***4841 ID: 075231236 2302900055
INTERNET XFER TO DDA ***4841 ID: 077075449 2302800253

ase 2:17-cv-01123-WBS-DB Regumennd4éacFiled fol lig Page 470 of 481

CALIFORNIA | BANK

P.O, Box 489, Lawndale, CA 90260-0487

AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01818030003 2502400014

CHASE EPAY 675656603 REF # 021000028952839 1101515537
INTERNET XFER TO DDA **"5811 ID: 080081326 2302900145
INTERNET XFER TO DDA ***5811 ID: 084232445 2302900055
INTERNET XFER TO DDA ***4841 ID: 087094333 2302800287
INTERNET XFER TO DDA ***5811 1D: 087094410 2302800291
INTERNET XFER TO DDA ***5811 ID: 089221714 2302900045
INTERNET XFER TO DDA ***4841 ID: 089221456 2302900014

Doc 92

INTERNATIONAL MANUFACTURING GROUP INC

0 CHECKS PROCESSED

There were no transactions this period.

DAILY BALANCES

Date recccceeneenres

03/02
03/03
03/06
03/10
03/14
03/12

MEMBER FDIC

. Balance
25,800.02
2,409.74
674.32
415,247.24
130,325.36
70,325.36

DatB Lecterns Balance
0316 55,325.36
03/7 45,325.36
03/18. 20,325.36
03/19 . 22,747.04
03/20 20,747.04

Dat@. eae

O23
03/26
OBf27
03/30
03/31

Exhibit K, Page 000272

Balance
10,747.04

3,247.04
78,247.04
48,247.04
54,247.04

0050464-0000002-0062882
Filed 09/21/1¢-aSe 2:17-cv-01123-WBS-DB Regsengnb4agcriled 10/15/19 Page 471 of 481

An Easy Approach To Balancing Your Account

 

To reconcile your checkbook balance to your statement balance: Mark aff each entry In your check register that has been charged to your
accaunt during the statement period, List the checks you have written, but are not yet charged to your account in the "Checks Ouistanding” cojumn

below. Then, follow the instructions in ines 1 through #0.

 

CHECKS OUTSTANDING

CHECKBOOK BALANCE

 

 

Check Number Chack Amount “4

LIST your checkbook balance, |

 

 

 

 

2. ADO any deposits or other credits listed on the froni of this statement
which you have not recorded in your checkbook (such as payroll credits
or other direct electronic deposits).

 

3. SUBTOTAL:

 

 

 

 

 

4, SUBTRACT any charges listed on the front of this statement which
you have not recorded (such as service charges, automatic transfers,
electronic transactions, ec).

 

 

 

5. ADJUSTED CHECKBOOK BALANCE:

 

 

 

This balance shouid agree with line 10, below.

 

 

STATEMENT BALANCE

 

 

INNATE

statement.

6. LIST your curren! statement balance as shown on the front of this

 

7. ADD deposits made, but not shown on this statement.

 

8. SUBTOTAL:

 

. SUBTRACT total from “Checks Outstanding.”

 

 

~y

TOTAL: , r

 

 

 

 

10. ADJUSTED STATEMENT BALANCE:

bra—J

 

 

Transfer to Line 9.

IN CASE OF IRREGULARITIES IDENTIFIED ON THIS STATEMENT

You musl actify us within 30 days ol the daie we mailed or mado this statement availauto lo you
of any unauihorized os missing signature or alteration on a check of oihar improper charges
idantilied on ing alatement or within 80 days in the case of unaulhorized or missing
endorsement. Failure to nolily us within the prescribed Ume periods of io commence action
againgt us within 9) days after notice to us wil preclude you from asserting claims against us
based on such checks or charges.

IN CASE OF ERROAS OF QUESTIONS ABOUT YOUR ELECTRONIC TRANSPERS
OR PERSONAL CREDIT LINE TAANSACTIONS

if you think your statement of receipt ig wrong, or it you nead more information abaul a transfer
on itis stalement or on a iccelpl, please telephone of write us. Please use the telephone number
or address listed an the front of this statemerd to contact us a5 scon as you can. We must hear
from you no laier than GO days offer we sent you the FIRST statement on whieh the
problem or error appeared.

1. Tollus your name and account number.

2. Describe the erro: or transtar you are unsure aboul, and explain as clearly as you can why
you believe there is an error or why you need more information,
3, Tell us tha doliar amount of the suspected error.

We will investigale your complaint and correct any eitor promptly, if we take more than 10
business days to do this, wo will recredit your ascount far the amaunt you think is in error, so that
you will have use of the manoy during the tima it takos us to complete our investigation. ,

FOR PERSONAL CREDIT LINE ACCOUNTS:

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR PERSONAL CREDIT LINE
{Tals is a Summary of Your Billing Rights).

# you Ihink your stalomont is-wrong, of you noed more intormation about a transaction on your
stalomanl, write us al lao address on tho lront of this slalomoni as soon as possible, Wo must

haar from you no inter than 60 days ofter we sant you the first stalameni on whieh the’

error or problem appeared.

This balance should agree with line 5, above,

You can telephono vé bil doing so will not preserva your tights. in your letter. give Us tha
follqing information.
1. Your name and account number.
2. The dollar amount of the suspected error.
3. Describe the error and explain, if you can, why you believe there is. aq enor, If you need
mere information, describe the itam you are unsure about.

You do not have to pay any amount in quastion white we are investigating, Hui you are sul
obligated to nay tha parts of your bil that ara not La questinn, While we investigate your question,

we cannot Fepert you as delinquent or take any ection In collect tha Amauni you queslion. H you.

have authorized us to pay your minimum monthty payment aitomatically by charging your
deposit account with us, you can slop paymant on any ainount you think is eong. To stop lhe
payment, your lever must reach us three business days before the automatic payment is
scheduled 1o occur.

PERSONAL CREDIT LINE FINANCE CHARGE CALCULATION

Now Finance Charge (if Any} ts Catculated: | this staloment includos biting information
regarding a personal credit fino Sho finance charg for each sfalement {son9} period Is calculated
by applying tho Avorago Daily Galance Method. Tha financa charge on your crodil no Is
calculated by applying the daily periodic rate to the “Average Dally Balance” ol your accounl,
ineluding curron! transactions, multipliod by tho number of days In tho billing cyclo. To got ihe
“average Daily Gaiancs,” we taka tho boginhing balance of your account each day, add any new
advances, advance lees, and annuot fees, and than subvacl any payments of credits. This gives
us tha daily balanca. Any lalo foos or unpaid finance charges ingurrad during that billing poriod
are noi included in the daily balance. Then, wa add up all the dally balances for the billing cycle
and divide tha total by the number of days in the billing cycle. This gives us the “Avarage Daily
Saiance’ or ‘Baianca Subject in Finance charge.” Paymants received during mgular banking
hours at all of our lull service officas will be credited on the sama banking cay, Paymants
teceived afiar regular banking hours will be creditad on tha maxt hanking day.

We may report information about your Money Feserve account: to tredit bureaus, iate
payments, missed payments, or other defaults on your account may be reflected in your
credit report.

Pioase notify us If wa report any Inaccurate information about your accaunt{s) lo a

credit bureau. Your written notice describing the specilit inaccuracy should be sent to ua af (he
foltowing address: Califomia Bank & Trusi, PO Bax 25787, Sall Lake City, UT 84125-0767.

Exhibit K, Page 000273

Doc 92

0050-164 -0000002-006 2882
MEMBER FDIC

ase 2:17-cv-01123-WBS- DB ResumeninseoFiled 10/15/19 Page 472 of 481 Doc 92

Statement of Accounts
CALIFORNIA | BANK Page 1 of 1
This Statement: April 30, 2009

TRUST Last Statement: Maren 31, 2009

   
  
 

cB

RO, Box 489, Lawndale, CA 90260-0489
Account 7631

DIRECT INQUIRIES TO:
Customer Service 1 (800} 400-6080
0029588 4121-06-0030-CET-PGO019-00000

INTERNATIONAL MANUFACTURING GROUP INC
$231 PLEASANT DR
SACRAMENTO CA 95822-25414

Arden Way

1800 Arden Way
Sacramento, CA 95815-5002
(916) 929-3200

 

SUMMARY OF ACCOUNT BALANCE : —
Checking/Savings Outstanding

 

Account Type ; Account Number Ending Bafance Balances Owed
Analysis Checking 7631 . $994,73
ANALYSIS CHECKING 7631 - ee oo Se Ee ce “403 9
Previous Balance Deposits/Credits Charges/Debits Checks Processed Ending Salance
51,247.04 27,500.00 77,752.31 0.00 994,73
5 . BEPOSI “RED a ve deca eeu ee enya ee sen sepia Ges ee an en es AON EGCCUp AR EGER EES; EE EO EE RAEI EEEE ADE EOD LA ESD I SS HHG DS EERIE DARAE ESE EERICEOAT EME ECEDLOTAUEDISESREASAR DEED ENSROTEEI ED ES
Date Amount Description
04/02 7,800.00 INTERNET XFER FROM DDA ***4843 ID: 092082746 2303100362
04/22 7,500.00 INTERNET XFER FROM DDA **"4841 ID: 112170340 2302902602
04/27 "42,500.00 INTERNET XFER FROM DDA ***4841 ID: 117791151 2303104196
10 CHARGES/DEBITS
Date Amount Description
04/04 15,000 ,00 INTERNET XFER TO DDA ***4841 1D: 091075654 2303000531
04/01 952.61 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT #07818030004 2502400140
04/01 3,876.11, AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680680001 2502400104
- 04/04 9,457.71 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680689002 2502400106
04/01 26,105.07 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680680004 2502400105
04/06 1,921.35 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01818039001 2502600150
O47 1,000.00 INTERNET XFER TO DDA ***5871 ID: 107103813 2303001055
04/23 6,589.12 LOAN PAYMENT iD: 113103052 2302800793 ;
04/28 12,450.34 0168068-9007 INT PMNT #582 ID; 118101231 2303000815
04/29 500.00 0168068-9001 LN FEE #582 ID: 119114814 2302801385
0 CHECKS PROCESSED oe
There were no transactions this period.
SAILY BALANCES vce pv een ea en cy ea uaeeu an ececuEPEEAEEAPODEEMREES EN ;PEEG OEE. ELGEREIEIAEEELOGUS DORE: EIT EG LICE RS EL EE PEP ESTSS UH Hoge t pared EASED EATELTEROUTIS ELISE REST AL ES Esa Tea een eS
Date... ce Balance DATE ce ceccceeeseeeee eee POACE DLO eee Bae
04/04 ~4,044,46 . o4/t7 534.19 . 04/27 13,945.07
04/02 3,455.54 04/22 8,034.19 04/28 1,494.73
04/06 1,534.19 04/23 1,445.07 04/29 994.73

Exhibit K, Page 000274

0029 588-0000001.0038573
Filed 09/21/16 aS 2:17-cv-01123-WBS-DB DegumeanhSggcriled 10/15/19 Page 473 of 481

a

 

i
aE
eRe
ee
ened
=
ene
ae
rd
—

 

An Easy Approach To Balancing Your Account

 

To reconcile your checkbook balance to your statement balance: Mark off each entry in your check register that has been charged to your
account during the statement period. List the checks you have written, but are not yet charged to your account in the “Checks Outstanding” column

below. Then, follow the instructions in lines 1 through 10.

 

CHECKS OUTSTANDING

CHECKBOOK BALANCE

 

Ghack Numbar Check Amount

1. LIST your checkbaok balance.

 

2. ADD any deposits or other credits listed on the front af this statement
which you have not recorded in your checkbook (such as payroll credits
or other direct electronic deposits).

 

3. SUBTOTAL:

 

4, SUBTRACT any charges listed on the front of this statement which
you have not recorded (such as service charges, automatic transfers,
electronic transactions, etc).

 

 

5, ADJUSTED CHECKBOCK BALANCE:

 

This balance should agree wilh fine 10, below,

 

STATEMENT BALANCE

 

slatemeni.

6. LIST your current statement balance as Shawn on the front of this

 

7. ADD deposits made, but not shown on this statement.

 

8. SUBTOTAL:

 

SUBTRACT total from “Checks Outstanding.”

 

 

pe,
|

 

10, ADJUSTED STATEMENT BALANCE:

 

 

Transfer to Line 9,

IN CASE OF IRREGULARITIES IOENTIFIED ON THIS STATEMENT

You must nolily us within 30 days of the date we mailed or made Ihis stalemen! available to you
of any unauthorized or missing signature or alleralion on 8 chack or other improper ebarges
idantilied on this statement or within 60 days in ine caso of unauttonzed or missing
endorsement, Failure to notify us within ihe prescribed timo periods or lo commence action
against us within 80 days after notice to us will praclude you [ram assarting claims against us
based on suct checks or changes.

iN CASE OF ERRORS OF QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS
OA PERSONAL CREDIT LINE TRANSACTIONS

if you think your atalament or receipl Is wrong, oF if you need more Information about a transfer
on this staloment of ona rocaip}, please telephone or wrile us. Please uso the telephone number
of address fisted on the front of thig statament to contnct us a5 soon As yor can. We must hear
trom you no falter than 60 days affor we sent you the FIAST slatemont on whieh the
problem or error appeared.

1, Tell us your name and account number.

2. Deseribe the error or transiar you aze unsuro about, and explain as clearly as you can why
you bellave ihere is an error or why you need more information.

3, Teil us the dofar amount of ihe suspected error,

We will investigate your complaint and carreet any osror promptly. # we take mora than 10
business days 1o do this, we will rocredit your agcaual for the amoun! you think js in armor, $0 that
you will have use of the money during the lime # lakes us to completa our investigation.

FOR PERSONAL CREDIT LINE ACCOUNTS:

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR PERSONAE CREOIT LINE
(This {s a Summary of Your Gilling Rights}.

It you Lbink your slalomont Is wrang, of you nood nora information aboul a transaction on your
statement, wile us af the addross on (ho Front of this slalemonl as soon as pessiblo, Wa must
haar from you no lator than 60 daye after wo sent you tha fire] statoment on which the
orror or problom appeared. ,

This balance should agree with line 5, above.

You: can tefsphene us but deing so wil not preserve your rights. In your tailor, give us the
following informathon.
1, Your name and account number.
2, Tha dollar amount af the suspected error,
3. Deserbe the error and explain, if you can, why you believe there is an eras. H.you noted
mote information, dascribe the item you are unsure about.

You do not have la pay any amount in quesiion while we are investigating. byt you ara siitt
nbligated to pay the pans nf your dill that are nat in question. While wa Investigate your question,
we cannot Tepon you as delinquent or lake any aqion to collect the amount ynu question. If you
have authorized us to pay your minkmaim monthly payment automatically by charging: your
deposit account with vs, you can slop payment on any amount you {hink is wrong, To stop the
payment, your laltey musi roach us throe business days before the automatic sayment is
scheduod to occur, .

PERSONAL CREDIT LINE FINANGE CHARGE CALCULATION

How Finance Charge {if Any) ts Calculated: if this statement inciudes biting information
regarding a personal credit tine the finonce charge for each stalement {loan} peried is caicutaled
by applying the Avarago Daily Balance Method. Tho Hnance chargo on your credit fine Is
calcuialed by applying the daily periodic rale to the “Average Daily Balance” of your account,
including current transactions, mullipliod by tho number of days in tho billing cycle, To gal lhe
“average Daily Balanes,” we take the beginning balance of your account coach cay, add any new
advances, odvanca fees, and onnual feos, and than subtract any paymants or credits, This gives
us {ho daily balance. Any fate [aos or unpaid finance charges incutcad during that billing poriod
are nol included in the daily balance, Then, we add up aki the daily balances for the billing cycla
and divide the total by the number of days in tha billing cycle. This gives us ihe “Average Deily
Balance” or “Balance Subject to Finance charge.” Paymants racaived during regular banking
hours at all of our full sarvice olticas wil ba credited on tha same banking day, Payments
received aller regutat banking hours will be credited on the next banking day.

We may reperd Information about your Money Heserve mecount to credit bureaus. Laie
payments, missed paymonts, ot offer defaults on your acenunt may be reflected in your
credil report.

Ploase notily us If we report any inaccuralo information about your sccount(s) to a

credit bureau. Your writin notice desoribing the specific inaccuracy should be sent to us at the
following addross: Califomia Bank & Trust, PO Box 25767, Salt Lake City, UT 84125-0707,

Exhibit K, Page 000275

A

A

Doc 92

0029588-0000001-0038573
Filed 09/246-ase 2:17-cv-01123-WBS-DB Degumesigbdgdriled 10/15/19 Page 474 of 481 | Doc 92
Siatement of Accounts
C B CALIFORNIA | BANK Page 1 of 2

This Statement: May 29, 2009
Last Statement: Apri 30, 2009

  
 
 

TRUST

P.O. Sox 489, Lawndale, CA 90260-0489
Account 7631

DIRECT INQUIRIES TO:
Customer Service 1 (800} 400-6080
0029384 4150-06-1000-CNT-PGO019-08000

INTERNATIONAL MANUFACTURING GROUP INC
52314 PLEASANT OR
SACRAMENTO CA 95622-2541

Arden Way

1800 Arden Way
Sacramento, CA 95875-5002 °
(916) 929-3200

 

SUMMARY OF ACCOUNT BALANCE eG
Checking/Savings Outstanding

 

Account Type Account Number Ending Balance Balances Owed
Analysis Checking 7631 $1,547.45
ANALYSIS CHECKING 76310CO*O PIES SS 08
Previous Balance Deposits/Credits Charges/Debits Checks Processed Ending Bolance
994.73 211,500.00 210,947.28 _ 0.00 1,547.45

4 DEPOSITS/CREDITS

Data _ Amount Desenption

05/04 50,000.00 INTERNET XFER FROM ODA ***4841 ID: 124080534 2303201734

05/13 9,000.00 INTERNET XFER FROM ODA ***5811 ID: 133141718 2302901198

- 05/18 2,500,00 UFT CREDIT 5112079675

05/20 450,000.00 _ CREDIT MEMO 51172007899

13 CHARGES/DEBITS

Date Amount Description :

05/01 921.87 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01818030004 2502500749

05/04 3,693.04 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680680001 2502500708

05/04 9,182.29 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680689002 25025001410

05/04 40,767.86 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680689001 2502604654

05/04 25,262.97 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01680680004 2502500109

05/06 4,000.00 CHASE EPAY 702532704 REF #4 021000025819623 1102709996

O53 6,890.26 LOAN PAYMENT ID, 433120426 2302901467

O5/49 1,859.38 LOAN PAYMENT ID: 139102912 2302800931

o5/21 8,119.62 ' AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT #01818030003 2502200025

05/22 30,000.00 INTERNET XFER TO DDA ***5841 1D: 142074847 2302700415

05/22 100,000.00 INTERNET XFER TO DDA ***4844 ID: 142074803 2302700413

05/29 1,250.00 LOAN FEE ID: 749181404 2302803973

05/29 10,000.00 INTERNET XFER TO DDA **"58114 ID: 149091826 2302800789

0 GHEGKS PROCESSED
There were no transactions this period.

fel Exhibit K, Page 000276

CEVOER #§ MEMBER BDIC 0029384-0000001-0038029
Filed 09/21/1¢CaSe 2:17-cv-01123-WBS-DB RegumenhsagcFiled 10/15/19 Page 475 of 481

An Easy Approach To Balancing Your Account

 

To reconcile your checkbock balance to your statement balance: Mark off each entry in your check register that has been charged to your
account during the statement period. List the checks you have written, Dut are not yet charged to your account in the “Checks Outstanding" column

below. Then, follow the instructions in lines 4 through 10.

 

CHECKS OUTSTANDING

CHECGKBOOK BALANCE

 

 

 

Chack Numbar Check Amoun 1.

LIST your checkbook balance,

 

 

 

 

2. ADD any deposits or other credits tisted on the front of this statement
which you have not recorded in your checkbook (such as payroll credits
or other direct electronic deposits}.

 

3. SUBTOTAL.

 

 

 

 

 

4. SUBTRACT any charges listed on the front of this statement which
you have not recorded (such as service charges, automatic transiers,
electronic transactions, etc}.

 

 

 

 

5. ADJUSTED CHECKBOGCK BALANCE:

 

 

 

This balance should agree with lina 10, balow,

 

 

STATEMENT BALANCE

 

 

IAL

statement.

6. LIST your cursent statement balance as shown on the frant of this

 

7. ADD deposits made, but not shown on this statement.

 

8. SUBTOTAL:

 

SUBTRACT total from “Checks Cutstanding.”

 

 

om 9.
j

TOTAL: F

 

 

 

 

10. ADJUSTED STATEMENT BALANCE:

 

 

Transfer to Line 9.

IN CASE OF IRREGULARITIES IDENTIFIED ON THIS STATEMENT

You must notily us within 30 days of the dale wo mailed or mado this slatemant available to you
of any unauthorized or missing signature or alteration on @ check o7 other improper charges
identilied an Inés slalament or wilhin 60 Gays in the case of unaulborized or missing
endorsement, Failure to notify us wilhin ine prescribed timo pariods or fo commence action
against us within @0 days after notice to us will precluda you Irom assening claims against us
based on such chacks or chargas.

IN CASE OF EARORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS
OR PERSONAL CREDIT LINE TRANSACTIONS

if you think your statement or receipt is wrong, oF it you need more information about & wanster
on this statement or on 6 receipt, please telephone or writo us. Picase use the tolephone number
ot address ligated on (ha front of this slalement to contact Us es s00n as you can. We niust hear
fram you no tater than 60 days aficr we sent you the FIRST statement on which the
problem or error appeared. :

1. Tellus your name and acount number.

2, Daseribe the error or transfer you are unsure aboul, and explain aa cieary ag you can why
yb balleve thera is an error or why you need mote information.
3. Telus Ihe dollar ammount of ihe suspected erior.

We will investigate your complaint and correct any orror promptly. if we take moro than 10
business days to co this, we will recredit your account for Ihe amount you think is in error, 50 that
you will have use of the monoy duting tho time il takes us to comaleto our investigation.

FOR PERSONAL CREDIT LINE ACCOUNTS:

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR PERSONAL CREDIT LINE
(Thls is a Summary of Your Billing Rights),

It you think your slatemont is wrong, of you noad more information about a vansaction on your
stalomant, wrilo Us at tha addrass on tho front of this stalamoni as soon as possibio, Wo must
haar from you no lator than 60 days ofter wo.sont you Ihe first statomant on whieh (he
error or problom appoared,

This balance should agree wiih fine 3. above,

You can tetaphone us byl doing so will not preserve your rights. In your Jelter, pve us ihe
following information.
1. Your name and account number.
2. The dollar amourn of the suspacied error.
5, Qeseribe tho error and explain, you can, why you beliave there 4 an error. Hl you need
moreé Infermaton, daseribe tha item you are unsure about.

You do not have io pay any amount in quastion while we are investigaling, but you are stil
obligated to pay tha pans of your bill that ana nel in question. While we investigate your question,
we Cannot reporl you as dalinquent or lake any acilon to collact iha amount you question. It you
have authorlzad us to pay your minimum monthly paymen! automatically by charging your
deposi! accounl with us, you can stop payment on any amount you think Is wiong. To slop ihe
payinent, your latter must toach us three business days betme the automulls payment is
schaduted 10 occur,

PERSONAL CREDIT LINE FINANCE CHARGE CALCULATION

How Finance Charge (it Any) Js Catcufated: |! this statement includos biling Information
fegarging a personal credit lino iho finance charg? for pach sialoment {oor} ported is calculated
by applying tho Avorage Dally Batance Melhod. Tho finance charge on your credit line Is
calculaled by applying the dally periacic rale to (he “Average Quily Bofonca” ol your account|,
including curront transactions, muttipliod by tho number of days in tho billing cyclo, To got tho
“average Daily Balance," wa tako the beginning balance of your account each day, add ony now
advances, edvance fees, and annual foos, and then subtract any payments or credits, This gives
us iho daily balance, Any lato fees or unpaid financo charges incurred during thol billing poriod
are nollinctudod in the dally balance. Than, wo add up all the dally balances for the billing cycle
and divide tha total by ihe number of days in ihe billing cycle. This gives us ihe “Averaga Daily
Balance” or “Balance Subjaci to Finanee charge." Paymanis received during regular banking
hours at all cf our (ull service olficas will be cracitad on the sama banking day. Payments
fecaived aher requiae banking hours will be credited on the next banking day,

We may report Informolfon about your Money Reserva account lo credit bureaus. Lale
paymants, missed paymonis, or olher defaults on your account may boa rebectod In your
cred report.

Ploase notty us if wa taport any inaccurate jnformalton about your #ccount{s} to a

credit bureau. Your written notice describing the specific inaccuracy should be sent 1o us at the
following address: Califomia Bank & Trusi, PO Box 25787, Salt Lake City, UT 94125-0787.

Exhibit K, Page 000277

Doc 92

0029384-0000001-0030029
:

i=}
mi

   
  
 

PO. Box 489, Lawndale, CA 90260-0489

May 29, 2009

ase 2:17-cv-01123-WBS-DB Lagsunemosa@goFiled LO(A 49 Page 476 of 481 Doc 92

CALIFORNIA | BANK

INTERNATIONAL MANUFACTURING GROUP INC

7631

DAILY BALANCES

Date... eee!

05/01
05/04
05/06
O5/13

MEMBER FDIC

Balance
72.86
1,166.73
166.73
276.45

DatE i cereeceeereeeeee

O58
Osh
05/20

. Balance
2,776.45

917.07
150,917.07

Dat Bierce Balance
05/21 142,797.45
05/22 12,797.45
05/29 1,547.45

Exhibit K, Page 000278

9029 384-0000002-0038030
Filed 09/21/16 ase 2:17-cv-01123-WBS-DB Deoaggmesicbagdriled 10/15/19 Page 477 of 481

An Easy Approach To Balancing Your Account

 

To reconclie your checkbook balance to your statement balance: Mark off each entry in your check register that has been charged tc your
account during the statement period. Lisl the checks you have written, but are not yet charged to your account in the “Checks Outstanding” column

below. Then, follow the instructions in fines # through 10.

 

CHECKS OUTSTANDING

CHECKBOOK BALANCE

 

 

 

Check Number Chack Amouni 1

LEST your checkbook balance,

 

 

 

2. ADD any deposits or other credits fisted on the front of this statement
which you have not recorded in your checkbook (such as payroll credits
or other direct electronic deposits}.

 

3. SUBTOTAL:

 

 

 

 

 

4. SUBTRACT any charges tisted on the front of this statement which
yeu have not recorded (such as service charges, aulomatic transfers,
electronic transactions, etc).

 

 

 

 

5. ADJUSTED CHECKBOCK BALANCE:

A

 

 

This balance should agree wilh line 10, below.

 

 

STATEMENT BALANCE

 

 

a

statement.

6. LIST your current statement balance as shown on the front of ihis

 

7. ADD deposits made, but not shown on this statement,

 

6. SUBTOTAL:

 

+9, SUBTRACT total from “Checks Outstanding.”

 

 

~Y

TOTAL: L

 

 

 

 

40. ADJUSTED STATEMENT BALANCE:

Cen we ee ee ee ee ee eee

A

 

 

Transfer lo Line 9,

iN CASE OF IRREGULARITIES IDENTIFIED ON THIS STATEMENT

You must nolify us within 30 days of the date wo mailed or made this slatament available to you
of any unauthorized or missing signature o: alteration on a Check or other improper charges
identilied on this slalament or within 60 days in the case of unauthorized ar missing
endorsemen. Failure to nolily us wilhin the prescribed time periods or to commence action
against us within 90 days afer notice to us will preclude you irom asserting claims against us
based on such chacks oF chargas.

IN CASE OF EAROAS OA QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS
OF PERSONAL CREDIT LINE TRANSACTIONS

U you think your statment or receipt is wrong, or if you nasd more information about 8 transfer
on this slatement af on 4 fecelp!, please telephano or wrile us. Ploase use the talaphone number
or adcress kated on the front of this stalermen! to contacl us as soon as you can. We must hear
from you no jater than 40 days aller we sont you the FAST statement on which tho
problem or orror appeared.

1, Teli us your name and account number.

2. Deseriba tha error or transter you aga unsure about, and expiain os clearly ns you can why
you believe there {6 an amar or why you neod more informatian.

a. Tell us fhe dollar amount of the suspected error.

We will investigate your compiainl and correct any geror promptly. If we take more than 10
business days ta do this, we will recredit your account tar the amount you think is in error, 0 that
you wil have use of he monoy during the time if takes us 1¢ compiote our investigation.

FOR PERSONAL CREDIT LINE ACCOUNTS:

iH CASE OF ERROAS OR QUESTIONS ABOUT YOUR PEASONAL CREDIT LINE
(This is a Summary of Your Billing Rights).

I you think your slalemant Is wrong, or you noed more information aboui a lransaction on your
stalamant, write us at ihe addtoss on la fran of this stalemenl as soon as possiblo, Wo must
hear from you no tater than 60 days afler we sent you the first stalement on which ihe
error er problem appeerad.

You can telaphona us but doing so will noi preserve your eights. In your jatter, giva us tho
following information. ,

1. Your name and account number.

2. The dollar amount of ihe suspacied ervor.

4° Describe the error pnd explain, # you enn, why you bolieve lhere is 20 crror, it you need
more information, describa tha item you are ungure about.

You do not have to pay any amount ia question whila wa ara investigaling, but you are siill
chilgatad io pay the pans of your dill that ere not in question. While we Investigala your question,
we CAnnol repon. yous as delinquent or take any action ta enkeet the amount you question, H you
have autherized us to pay your minimum monihly payment automatically by charging your
deposi! account with us, you can slop payment! on any amounl you ihink Is wrong. To stop lhe
payment, your letter must reach us three business days hefora the automatic payment is
scheduled to occur,

PEASONAEL CREDIT LINE FINANCE CHAAGE CALCULATION

Haw Finance Charge (if Any) {s Caleulated: li this statoment includes billing information
regarding a personat credit line tho finance charge lor each slaloment (loan) pood is calralatad
by applying the Avarago Daily Dalanca Method, Tho tinance charga on your crodi ling ts
calowiaied by oopiying the daily pariodic sate to the “Average Daily Galance” of your account,
including currant Iransaciions, multipiod by tho numbor of days in tho billing cycla. To gal ine
“Average Daily Balance," wa take the beginning bafance of your accounl each day, Hdd ony new
advances, advance feos, and annuol feos, and then subtroc! any paymonis or credits. This gives
us tho daily balance. Any laio fags or unpaid finance charges incuirad during thet billing poriod
are not included in the daily balance, Then, we add up al the daily balances for the billing cycle
and divide the folal by the numbar of days in the biling cycle. This gives us tha “Avaraga Daily
Balanco” or *Balanca Subject to Finance charge.” Payments tecelved during regular banking
hours at ali of our full sarvice officas vill be craditad on tho sama banking day, Paymants
received ater raguiar banking hours will ba credited on ihe next banking day.

We may report Information about your Monoy Reserve account to cradh bureeus. Lale
payments, missed payments, or olher defaults on your accourl may be reflected in your
credit report. :

Ploas@ notlfy us If we repor any inaccurate information about your accounts) to a

credit bureau. Your written nolica describing the specific Inaccuracy should be sant to us at the
following address: California Bank & Trust, PO Bax 25787, Salt Lake Chy, UT 84125-0787.

Exhibit K, Page 000279

This balance should agree with ine 5, above,

Doc 92

0029384-0000002-0038030
ase 2:17-cv-01123-WBS-DB Deguensso28or led 10/15/19 Page 478 of 481 Doc 92

Statement of Accounts
CALIFORNIA | BANK Page 1 of 2
This Statement: June 30, 2009

TRUST
Last Statement: May 29, 2009
P.O. Box 489, Lawndale, CA 90260-0489

Filed 09/2) 44,
Cc B

    
  
 

Account 7631

DIRECT INQUIRIES TO:
‘ Customer Service 1 (800) 400-6080
0054158 4182-06-!000-C8T-PG0079-00000

INTERNATIONAL MANUFACTURING GROUP INC
5231 PLEASANT DR
SACRAMENTO CA 95822-2541

Arden Way

1800 Arden Way
Sacramento, CA 95615-5002
(916) 929-3200

 

SUMMARY OF ACCOUNT BALANCE

 

Checking/Savings Outstanding
Account Type - Account Number - Ending Balance Balances Owed
Analysis Checking 7634 $642,653.94
ANALYSIS CHECKING 7631; Se on yoa dg
Previous Balance Deposits/Credits Charges/Debits Checks Processed Ending Balance
4,547.45 927,871.33 + 286,764.84 0.00 642,653.94
3 DEPOSITS/CREDITS
Date Amount Description
06/09 20,000.00 INTERNET XFER FROM DDA **74841 iD: 160090118 2302900442
06/16 33,000.00 INTERNET XFER FROM DDA ***4841 ID: 167081844 2302900358
06/22 874,871.33 IMP/IM-10507 2(i1B22114) ID: 173141833 2303103392
15 CHARGES/DEBITS
Date Amount Description
06/04 962,61 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT #01818030004 2503100257
06/09 2,445.83 LOAN PAYMENT ID: 160115924 2302901329
O6/09 14,815.69 LOAN PAYMENT ID: 160110628 2302901057
06/09 4,921.35 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 018180390014 2502100077
06/16 3,816.71 LOAN PAYMENT ID: 167132320 2302902193
06/16 6,591.88 LOAN PAYMENT ID: 167132056 2302902161
06/16 8,662.33 LOAN PAYMENT ID: 167132443 2302902171
O66 43,908.49 LOAN PAYMENT ID: 167132229 2302802185
o6/19 4,000,00 CHASE EPAY 738216791 REF #021000023137415 1102113293 :
06/22 8,390.29 AUTO-DEDUCT PAYMENT TO COMMERCIAL LOAN ACCT # 01818030003 2501500008
06/23 6,760.26 LOAN PAYMENT ID: 174404828 2303001015 :
06/23 50,000.00 INTERNET XFER TO DDA *7°5811 ID: 174125301 2303001747
06/23 450,000.00 INTERNET XFER TO DDA ***4841 ID: 174125216 2303001741
06/30 7,500.00 INTERNET XFER TO DDA ***5811 ID: 184121523 2302801975
06/30 10,000.00 INTERNET XFER TO BDA ***48414 ID: 1841094424 2302800803

0 CHECKS PROCESSED
There were no transactions this period.

Exhibit K, Page 000280

CENBER #=MEMBER FDIC 00541 $8-0000001-0069981
Filed 09/21/16 ase 2:17-cv-01123-WBS-DB Desempaliysagcriled 10/15/19 Page 479 of 481

' An Easy Approach To Balancing Your Account

 

To reconcile your checkbook balance to your statement balance; Mark off each entry in your check register that has bean charged to your
account during the statement period. List the checks you have witten, bul are not yet charged to your account in the “Checks Outstanding” column

below. Then, follow the instructions in lines 1 through 10.

 

CHECKS OUTSTANDING

CHECKBOOK BALANCE

 

 

Check Number Chack Amouni 1.

LEST your checkbook balance.

 

 

 

 

2, ADD any deposits or other credits listed on the front of this statement
whieh you have not recorded in your checkbook (such as payroll credits
or other direct electronic deposits}.

 

3. SUBTOTAL:

 

 

 

 

 

4, SUBTRACT any charges listed on the front of this statement which
you have nat recorded (such as service charges, aulomatic transfers,
electronic transactions, etc}.

 

 

 

 

5. ADJUSTED CHECKBOOK BALANCE:

 

 

This balanca should agrae with lina 10, betow.

 

 

STATEMENT BALANCE

 

 

MAA

statement.

6. LIST your currant statement balance as shown on the front of this

 

~“

. ADD deposits made, but not shown on this statement.

 

ao

. SUBTOTAL:

 

. SUBTRACT total from “Checks Outstanding.”

 

 

~Y

TOTAL: : Z

 

 

 

 

10, ADJUSTED STATEMENT BALANCE:

 

 

Transfer to Line 9.

IN CASE OF IRREGULARITIES {DENTIFIED ON THIS STATEMENT

You must natity us wilhin 30 days of the date wo maited or maga this stniement available lo you
of any unauthorized or missing signature or alleralinn on a check or other improper charges
identified on this slalament or wilhin 60 days in ihe ease of unauthorized or missing
endorsemenl, Failure to notify us within Ihe prescribed timo poriods or fo commence aclion
against us within 80 days ater notice to us wil preclude you from asserting claims againsl us
based on such chacks or chargas.

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS
OR PERSONAL CREDIT LINE TRANSACTIONS

If you think your statament or raceip! is wrong, or il you need more information about a vansfer
on thia Slatement or on 3 receipt, please telephone or write us. Pleaso use the talephone number
or address listed an the front of this sialemam fo contact us as soon as you can, We must hoar
from you no later then 60 days alley we sent you the FIRST statement on whieh the
problem or error appeared.

1. Tell us your namo and account number.

2. Describe the error or transfer you ave unsure about, and explain as clearly as you can why

you betiava there is an error or why you nead more information.
3. Tall us tha dollar amaunt of ihe suspected error.

We will investigale your complaint and conect any error promptly. if wo take mora jhan 12
business days to da (his, wa will recredit your account for the amoun! you think is in error, so (hat
you will have use of the money Guzing the time il iakes us 10 complete ous investigation.

FOR PERSONAL CREDIT LINE ACCOUNTS:

iN CASE OF ERROAS OR QUESTIONS ABOUT YOUR PERSONAL CREDIT LINE
(This is a Suramary of Your Siiling Rights).

Il you think your slaloment is wrong, of you nogd mova inlormation about a transaction of your
sialomont, wile us al tha addross on (ho fron! of this slatomonl as soon as possible, We must
boar from you no star than 60 daye after we sent yeu the first statement on which the
error or problem appoarad.

This balance should agree with line 5, above,

You can talephone us but doing so will not preserve your rights. In your latter, give us the
following information.
4. Yourname acd account number,
2. The dolar amount of the suspected error.
2. Describe the error and explain, il you can, why you beReve there Is an oor. f you need
more information, dascriba tha itam you are unsure about.

You do not Have to pay any amount if quastion whila we are invastigating, bul you are stilt
obligated to pay the pans af your bit] that are not in quaation. While we investigate your qastion,
we Cannot repant you as delinquent ar take any action to golfect sha amount you question, If you
have authorized us to pay your minimum monthly payment automatically by charging your
deposi} account with us, you dan stop paymanl an any amount you dhink is wrong. To stop the
payment, your latter inusl reach us threo business cays belore tha automatic payment is
scheduled to occur.

PERSONAL CREDIT LINE FINANCE CHARGE CALCULATION

How Finance Charge {if Any} is Calculated: If this statement includes biting information
fegarding a personal credit line the finance charge for each statemoni (loan) period Is calculated
by applying ino Avorage Oaily Balance Malhod. Tho financo charge on your cragit lina fs
calguiofed by applying the daily pariodic rate fo the “Avetaga Daily Batance” ol your account,
including current Iransactions, (nuitiplied by tho number o! days In the billing cycle. To got tho
“averaga Dally Balance,” wa taka the beginning balance of your accounl oath day, add any nav -
advances, advance feas, and annual feos, and then subtract any payments or credils, This gives
us tho daity balance. Any late fogs or unpaid finance charges incurrod during thal biting period
are nal included In the daily balance. Than, we add up oll the daily balances for the billing cyote
and divide the tolal by Ihe number of days in Ihe billing cycle, This givas us the “Average Deily
Balance” or “Balance Subject to Finance charge.” Payments raceived during regular banking

“hours at ail of our ful service offices wil ba credited on the same banking day. Paymenle

received ater regular banking hours will be credited on the next banking day.

We may report Information about your Money Reserve account to credit sureaus. Lele
payments, missod payments, or other defaults on your account may be reflected In your
cred report.

Pisase notify us if we roport any inaceurate laformation about your account{s) to a

credit bureau, Your written nolica dascribing the specific inaccuracy should ba sani to us al the
following address: Catitomia Bank & Trust, POQ Box 25787, Salt Lake City, UT 84125-0787.

Exhibit K, Page 000281

Doc 92

00541 56-OC0C00 }-0069981
ase 2:17-cv-01123-WBS-DB Rogysnenh4éocriled 10/15/19 Page 480 of 481 Doc 92

June 30, 2009
CALIFORNIA | BANK - INTERNATIONAL MANUFACTURING GROUP INC

TRUST 7631
P.O. Box 489, Lawndale, CA 90260-0489

    
 

DAILY BALANCES

DAlO. le ceceee Balance DatO occ ccsreeeneeeene BEMAACO Dat Ceeiciersersceee Balance
D6/01 594.64 : OB/t9 433,16 06/23 660,153.94
o6/09 4,411.97 06/22 866,974.20 06/30 642,653.94
06/16 1,433.16

Exhibit K, Page 000282

005-41 XX-XXXXXXX-0069982
MEMBER FDIC 2:
Filed 09/21/16Case 2:17-cv-01123-WBS-DB LeganentagooFiled 10/15/19 Page 481 of 481

yee

IAAT

 

An Easy Approach To Balancing Your Account

 

To reconcile your checkbook balance ta your statement balance: Mark off each entry in your check register that has been charged to your
account during the statement periad, List the checks you have written, but are not yet charged to your account in the “Checks Outstanding” column

below. Then, follow the instructions in lines 1 through 10.

 

CHECKS OUTSTANDING

CHECKBOOK BALANCE

 

Chack Number Chack Amount 1.

LIST your checkbook balance.

 

2. ADD any deposits or other credits listed on the front of this statement
which you have not recorded in your checkbook (such as payroll credits
or other direct electronic deposits).

 

3. SUBTOTAL:

 

4, SUBTRACT any charges listed on the jrent of this statement which
you have not recorded (such as service chargas, automatic transfers,
efectronic transactions, etc).

 

 

5, ADJUSTED CHECKBOOK BALANCE:

4

 

This baiance should agree will fina 10, below.

 

STATEMENT BALANCE

 

statement.

6. LEST your current statement balance as shown on the front of this

 

7. ADD deposits made, but not shown on this statement.

 

8. SUBTOTAL:

 

SUBTRACT total from “Checks Outstanding,”

 

 

pe 8.
J

 

10, ADJUSTED STATEMENT BALANCE:

Me ee ee ee ee et

k

 

 

Transfer to Ling 9,

IN CASE OF JRREGULARITIES IDENTIFIED ON THIS STATEMENT

You must notily us wilhin 30 days of (ho dale we maied or made jhis statement available to you
of any unauthorized or missing signature or alteration on a chack ar othe: improper charges
Wentilied on this stalament or within 60 days in Ihe case of ynauthorized or missing
endorsement. Failure to nowy us within ihe prescribed timo periods or to commence action
against us within @0 days after notice to us will preclude you from asserting claims against us
based on such chacks or chargas.

IN CASE OF ERRORS OR GUESTIONS ABOUT YOUR ELECTAONIC TRANSFEAS
OR PERSONAL CREDIT LINE TRANSACTIONS

If you think your slalamant or zeceip? is wrong, er # you need mora information aboul & translar
on thig stalemant or on @ receipt, please lalephone or write ua. Please use the telephone nvmbor
os address fisted an the front of this siatemeni to contact us fs s00n 45 you can. We must hear
from you ne Later than 60 days after we sent you the FIRST statement on which the
problem or error eppeared.

1. Tell us your name and account number.

2. Describe ihe error of anster you are unsure aboul, and explain as clearly as you can why
you beliave thera Is an error or why you nead more information,

8. Teff us the dollar amount ol the suspected error.

Wo will invastigale your complaint and correcl any eror promptly. Hf we take more than 10
business days to do this, we will recrodil your agcount for the amount you fhink is in error, so ibal
you will have use of the maney during the time if takes us to complete our investigation,

FOR PERSONAL CREDIT LINE ACCOUNTS:

IN CASE OF ERRORS OF QUESTIONS ABOUT YOUR PEASONAL CREDIT LINE
(This ts a Summary of Your Billing Rights).

i you (hink your elalemont is wrong, of you reed more information abou! a lransaction on your
staloranl, write Us al the addross on tho front of this stalomant as soon as possible. Wa must
hear from you no tater than 60 days oflcr wo sont you tho first statomond on whieh the
error or problam appeared.

This balance should agree with tine &, above,

You can talephone us but doing so will not preserve your righis. in your Jeller, give US the
following Information. :

1, Your name and account number,

2. The dollar amount of the suspacted error.

4, Describe tha error and explain, if you can, why you befieve Ihere is an enor. II you need
more Information, describe ihe item you are unsure about,

You do not have to pay any amount in question white we are investiqaling, but you are still
nbkigated io pay the pans of ynuy bill hat ara not io question. While wa investigate your quasiton,
wo cannot repon you as Celinquen! or take any action 19 collect the AMounI you question. If you
have ‘authorized us to pray your minim monthly payment aulomatically by charging your
deposi! ancounl with us, you can slop payment an any amount you ihink [5 wrong, To slop the
paymeni, your felier mus} reach us tee business days before the automalie paymont is
schaduled io octut.

PERSONAL CREDIT LINE FINANCE CHARGE CALCULATION .

How Finance Charga (ff Any} ts Gafcufated: il this slatgment includes biking information
regarding a parsonal credit line the finance charge for cach statement (loan} ported is caleulaled
by apptying {ho Average Daily Dalanco Mothod. Tho finance chargo on your credit lino ts
catculsted by applying the dally periodic rate to the ‘Avemnge Daily Dalance” ol your account.
inqluding currant transactions, multiplied by tho numbor ol days tn tha billing cya. To gol tho
“Average Daly Balance,” wa tako the beginning balance of your account each day, add ony new
advances, advance fees, and annual feos, and thon subtract any paymonis or credits. This gives
us tho daily balanes. Any lata feas o¢ unpaid finance charges incurred during that billing poziod
aré not included jn ihe delly balance. Then, we acd up all the dally balances Jor the biling cycla
and divida the tolal by tha number of days in the billing cycic. This gives us the ‘average Daily
Balance” or “Balance Subjaci to Finance chargs.” Payments recaived during seqular banking
hours at all of our full sandee olficas wil be crediled on ihe same banking day, Payments
received aftar fequiar banking hours will be erodited on the next banking day.

We may report Information about your Money Reserve account to credit bureaus, Late
paymonts, missed payrnonis, of other dofaulls an your account may be refecied in your
eredit report,

Please notlty us H wo report any inaccurate infazmation about your accounts) lo a

credit bureau, Your writen notice daseribing the specitic inaceuzacy should be sent to us ai the
following address: Gakfornia Bank & Trusi, PO Bax 25787, Salt Lake City, UT 84125-0787.

Exhibit K, Page 000283

0094 158-0000007-0069982
